


                                                             EXHIBIT 10.1


                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                               DEPOSITOR


                                                WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                                TRUSTEE


                                                                  AND


                                                       EMC MORTGAGE CORPORATION
                                                         SERVICER, SPONSOR AND COMPANY


                                                ________________________________________

                                                    POOLING AND SERVICING AGREEMENT

                                                       DATED AS OF MARCH 1, 2007

                                                ________________________________________

                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                             Bear Stearns Mortgage Funding Trust 2007-AR3
                                          Mortgage Pass-Through Certificates, Series 2007-AR3




--------------------------------------------------------------------------------




                                                             TABLE OF CONTENTS

ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................72

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................72
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................74
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement...................77
         Section 2.04.         Substitution of Mortgage Loans...................................................78
         Section 2.05.         Issuance of Certificates.........................................................79
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................80
         Section 2.07.         Representations and Warranties of the Company and Sponsor........................81
         Section 2.08.         Purposes and Powers of the Trust.................................................84

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................84

         Section 3.01.         Servicer to Act as Servicer......................................................84
         Section 3.02.         REMIC-Related Covenants..........................................................87
         Section 3.03.         Monitoring of Subservicers.......................................................87
         Section 3.04.         Fidelity Bond....................................................................88
         Section 3.05.         Power to Act; Procedures.........................................................88
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................89
         Section 3.07.         Release of Mortgage Files........................................................90
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be Held for Trustee....91
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................91
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................92
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................93
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents.........93
         Section 3.13.         Realization Upon Defaulted Mortgage Loans........................................93
         Section 3.14.         Compensation for the Servicer....................................................94
         Section 3.15.         REO Property.....................................................................94
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................96
         Section 3.17.         Assessments of Compliance and Attestation Reports................................97
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................99
         Section 3.19.         UCC.............................................................................106
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans...................................106
         Section 3.21.         Books and Records...............................................................107
         Section 3.22.         Intention of the Parties and Interpretation.....................................107

ARTICLE IV            ACCOUNTS.................................................................................108

         Section 4.01.         Custodial Account...............................................................108

                                                                 -i-




--------------------------------------------------------------------------------



                                                          TABLE OF CONTENTS
                                                             (continued)

         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account..................109
         Section 4.03.         Distribution Account............................................................110
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account...............111
         Section 4.05.         Adjustable Rate Supplemental Fund...............................................112
         Section 4.06.         Statements to the Trustee.......................................................113
         Section 4.07.         Reserved........................................................................114
         Section 4.08.         Reserve Fund....................................................................114
         Section 4.09.         Class XP Reserve Account........................................................115
         Section 4.10.         Final Maturity Reserve Account..................................................116

ARTICLE V             CERTIFICATES.............................................................................117

         Section 5.01.         Certificates....................................................................117
         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................117
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................126
         Section 5.04.         Persons Deemed Owners...........................................................129
         Section 5.05.         Transfer Restrictions on Residual Certificates..................................130
         Section 5.06.         Restrictions on Transferability of Certificates.................................131
         Section 5.08.         Rule 144A Information...........................................................132

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................133

         Section 6.01.         Distributions on the Certificates...............................................133
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................143
         Section 6.03.         Payments........................................................................144
         Section 6.04.         Statements to Certificateholders................................................145
         Section 6.05.         Monthly Advances................................................................147
         Section 6.06.         Compensating Interest Payments..................................................147
         Section 6.07.         Distributions on REMIC Regular Interests........................................148

ARTICLE VII           THE SERVICER.............................................................................148

         Section 7.01.         Liabilities of the Servicer.....................................................148
         Section 7.02.         Merger or Consolidation of the Servicer.........................................148
         Section 7.03.         Indemnification of the Trustee..................................................149
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................149
         Section 7.05.         Servicer Not to Resign..........................................................150
         Section 7.06.         Successor Servicer..............................................................150
         Section 7.07.         Sale and Assignment of Servicing................................................151

ARTICLE VIII          DEFAULT..................................................................................151

         Section 8.01.         Events of Default...............................................................151
         Section 8.02.         Trustee to Act; Appointment of Successor........................................153

                                                                 -ii-




--------------------------------------------------------------------------------




                                                          TABLE OF CONTENTS
                                                             (continued)

         Section 8.03.         Notification to Certificateholders..............................................154
         Section 8.04.         Waiver of Defaults..............................................................154
         Section 8.05.         List of Certificateholders......................................................155

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................156

         Section 9.01.         Duties of Trustee...............................................................156
         Section 9.02.         Certain Matters Affecting the Trustee...........................................158
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................159
         Section 9.04.         Trustee May Own Certificates....................................................160
         Section 9.05.         Trustee's Fees and Expenses.....................................................160
         Section 9.06.         Eligibility Requirements for Trustee............................................160
         Section 9.07.         Insurance.......................................................................160
         Section 9.08.         Resignation and Removal of the Trustee..........................................161
         Section 9.09.         Successor Trustee...............................................................161
         Section 9.10.         Merger or Consolidation of Trustee..............................................162
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................162
         Section 9.12.         Federal Information Returns and Reports to Certificateholders;
                               REMIC Administration............................................................163

ARTICLE X             TERMINATION..............................................................................166

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee
                               or Liquidation of the Mortgage Loans............................................166
         Section 10.02.        Additional Termination Requirements.............................................168

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................169

         Section 11.01.        Intent of Parties...............................................................169
         Section 11.02.        Amendment.......................................................................170
         Section 11.03.        Recordation of Agreement........................................................171
         Section 11.04.        Limitation on Rights of Certificateholders......................................171
         Section 11.05.        Acts of Certificateholders......................................................172
         Section 11.06.        Governing Law...................................................................173
         Section 11.07.        Notices.........................................................................173
         Section 11.08.        Severability of Provisions......................................................173
         Section 11.09.        Successors and Assigns..........................................................174
         Section 11.10.        Article and Section Headings....................................................174
         Section 11.11.        Counterparts....................................................................174
         Section 11.12.        Notice to Rating Agencies.......................................................174
         Section 11.13.        Use of Subservicers and Subcontractors..........................................174


                                                                 -iii-




--------------------------------------------------------------------------------




                                                          TABLE OF CONTENTS
                                                             (continued)

                                                               EXHIBITS

Exhibit A-1                -        Form of Class A Certificate
Exhibit A-2                -        Reserved
Exhibit A-3                -        Form of Class I-B Certificate
Exhibit A-4                -        Form of Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4 and Class
                                    II-B-5 Certificates
Exhibit A-5                -        Form of Class II-B-6 Certificate
Exhibit A-6                -        Form of Class B-IO Certificate
Exhibit A-7                -        Form of Class R Certificate
Exhibit A-8                -        Form of Class R-X Certificate
Exhibit A-9                -        Form of Class X Certificate
Exhibit A-10               -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        Reserved
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        Reserved
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        Reserved
Exhibit N                  -        Form of Corridor Contracts
Exhibit O                  -        Reserved
Exhibit P                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information

                                                               SCHEDULES

Schedule A                 -        Coupon Strip Reserve Account Schedule

                                                                 -iv-




--------------------------------------------------------------------------------




                                                    POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of March 1, 2007, among  Structured  Asset Mortgage  Investments II Inc., a Delaware
corporation,  as depositor (the "Depositor"),  Wells Fargo Bank, National  Association,  a banking association organized under the laws
of the United States, not in its individual  capacity but solely as trustee (the "Trustee") and EMC Mortgage  Corporation,  as servicer
(in such  capacity,  the  "Servicer"),  as company (in such capacity,  the "Company" or "EMC") and, as sponsor (in such  capacity,  the
"Sponsor").

                                                         PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the  Mortgage  Loans from the Sponsor.  On the Closing  Date,  the
Depositor  will  sell the  Mortgage  Loans and  certain  other  property  to the  Trust  Fund and  receive  in  consideration  therefor
Certificates evidencing the entire beneficial ownership interest in the Trust Fund.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC I to be treated  for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC I Regular  Interests  will be  designated  "regular  interests"  in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC II to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC II Regular  Interests  will be  designated  "regular  interests" in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an election  for the assets  constituting  REMIC III to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC III Regular  Interests  will be designated  "regular  interests" in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC IV to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC IV Regular  Interests  will be  designated  "regular  interests" in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC V to be treated  for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC V Regular  Interests will be designated the "regular  interests" in such
REMIC.

         The Class R  Certificates  will  evidence  ownership  of the  "residual  interest" in each of REMIC I, REMIC II, REMIC III and
REMIC IV.  The Class R-X Certificates will evidence ownership of the "residual interest" in REMIC V.

         The Group I Mortgage Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after deducting all Scheduled
Principal  due on or before the  Cut-off  Date,  of  $390,231,873.76.  The  Sub-Group  II-1  Mortgage  Loans  will have an  Outstanding
Principal  Balance  as of the  Cut-off  Date,  after  deducting  all  Scheduled  Principal  due  on or  before  the  Cut-off  Date,  of
$668,872,812.99,  and the Sub-Group  II-2  Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off Date,  after
deducting all Scheduled Principal due on or before the Cut-off Date, of $267,788,419.01.

                                                                 1




--------------------------------------------------------------------------------




         In consideration of the mutual agreements  herein contained,  the Depositor,  the Servicer,  the Sponsor,  the Company and the
Trustee agree as follows:


                                                      ARTICLE I

                                                     Definitions

         Whenever used in this Agreement,  the following words and phrases,  unless otherwise  expressly provided or unless the context
otherwise requires, shall have the meanings specified in this Article.

         2007-AR3 REMIC: Any of REMIC I, REMIC II, REMIC III, REMIC IV and REMIC V.

         Accepted  Servicing  Practices:  The procedures,  including prudent  collection and loan  administration  procedures,  and the
standard of care (i) employed by prudent  mortgage  servicers  which service  mortgage  loans of the same type as the Mortgage Loans in
the  jurisdictions in which the related Mortgage  Properties are located or (ii) in accordance with the Fannie Mae Guide or Freddie Mac
Guide,  subject to any variances  negotiated  with Fannie Mae or Freddie Mac and subject to the express  provisions of this  Agreement.
Such  standard of care shall not be lower than that the Servicer  customarily  employs and  exercises in  servicing  and  administering
similar mortgage loans for its own account and shall be in full compliance with all federal,  state, and local laws, ordinances,  rules
and regulations.

         Account:  The Custodial  Account,  the Adjustable Rate  Supplemental  Fund, the  Distribution  Account,  the Reserve Fund, the
Final Maturity Reserve Account or the Class XP Reserve Account, as the context may require.

         Actual Monthly  Payments:  For any Mortgage Loan and each Due Period,  the actual  monthly  payments of principal and interest
received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjustable Rate Supplemental Fund: An "outside reserve fund" within the meaning of Treasury Regulation  1.860G-2(h),  which is
not an asset of any REMIC and which is established and maintained pursuant to Section 4.05.

         Adjusted Rate Cap: With respect to the Class I-A  Certificates  and Class I-B  Certificates,  each  Distribution  Date and the
related Due  Period,  the sum of (i) the  Scheduled  Payments  owed on the Group I Mortgage  Loans for such Due Period less the related
Servicing Fee and (ii) the related  Actual  Monthly  Payments  received in excess of the Scheduled  Payments,  expressed as a per annum
rate calculated on the basis of the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans for such Due Period and further
reflecting  the accrual of interest on an actual/360  basis,  minus the sum of (a) the interest  payable to the Class I-X  Certificates
and (b) the Coupon  Strip with  respect to Loan Group I, if any,  payable to the Final  Maturity  Reserve  Account with respect to such
Distribution Date, expressed as a per annum rate.

                                                                 2




--------------------------------------------------------------------------------




                  With respect to the Group II  Certificates,  each  Distribution  Date and the related Due Period,  the sum of (i) the
Scheduled  Payments owed on the Group II Mortgage Loans for such Due Period less the related  Servicing Fee and (ii) the related Actual
Monthly Payments received in excess of the Scheduled  Payments,  expressed as a per annum rate calculated on the basis of the aggregate
Stated  Principal  Balance of the Group II  Mortgage  Loans for such Due Period and  further  reflecting  the accrual of interest on an
actual/360 basis.

         Affiliate:  As to any  Person,  any other  Person  controlling,  controlled  by or under  common  control  with  such  Person.
"Control"  means the power to direct the management  and policies of a Person,  directly or indirectly,  whether  through  ownership of
voting securities,  by contract or otherwise.  "Controlled" and "Controlling" have meanings  correlative to the foregoing.  The Trustee
may  conclusively  presume that a Person is not an Affiliate of another  Person unless a Responsible  Officer of the Trustee has actual
knowledge to the contrary.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable Credit Rating:  For any long-term deposit or security,  a credit rating of "AAA" in the case of S&P or "Aaa" in the
case of Moody's (or with respect to  investments  in money market  funds,  a credit rating of "AAAm" or "AAAm-G" in the case of S&P and
the highest  rating  given by Moody's for money  market funds in the case of Moody's).  For any  short-term  deposit or security,  or a
rating of "A-l+" in the case of S&P or "Prime-1" in the case of Moody's.

         Applicable  State Law:  For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a) the law of the State of New
York and (b) such  other  state law whose  applicability  shall have been  brought to the  attention  of the  Trustee by either  (i) an
Opinion of Counsel reasonably  acceptable to the Trustee delivered to it by the Servicer or the Depositor,  or (ii) written notice from
the appropriate taxing authority as to the applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect  to any  Distribution  Date  and a Class of  Class A  Certificates  or Class B
Certificates,  the sum of the  Realized  Losses with  respect to the Mortgage  Loans in the related  Loan Group or Sub-Loan  Group,  as
applicable,  which are to be applied in  reduction  of the  Current  Principal  Amount of such Class of  Certificates  pursuant to this
Agreement in an amount equal to the amount,  if any, by which,  (i) the aggregate  Current  Principal Amount of all of the Certificates
in the related Loan Group or Sub-Loan Group, as applicable,  (after all distributions of principal on such  Distribution  Date) exceeds
(ii) the aggregate  Stated  Principal  Balance of all of the Mortgage Loans in the related Loan Group or Sub-Loan Group, as applicable,
for such  Distribution  Date. The Applied  Realized Loss Amount with respect to the Group I Mortgage Loans shall be allocated  first to
the Class  I-B-9,  Class  I-B-8,  Class  I-B-7,  Class I-B-6,  Class  I-B-5,  Class  I-B-4,  Class  I-B-3,  Class I-B-2 and Class I-B-1
Certificates,  sequentially  in that order,  in each case until the  Current  Principal  Amount of each such Class has been  reduced to
zero.  Thereafter,  the principal  portion of Realized Losses on the Group I Mortgage Loans will be allocated on any Distribution  Date
first, to the Class I-A-3 Certificates,  then to the Class I-A-2 Certificates,  and then to the Class I-A-1 Certificates,  sequentially
in that order,  until the Current  Principal  Amount of each such Class has been reduced to zero. The Applied Realized Loss Amount with
respect to the Group II Mortgage Loans shall be allocated first to the Class II-B-6,  Class II-B-5,  Class II-B-4,  Class II-B-3, Class
II-B-2 and Class II-B-1  Certificates,  sequentially in that order, in each case until the Current  Principal Amount of each such Class
has been reduced to zero.  Thereafter,  (i) the  principal  portion of Realized  Losses on the Sub-Group  II-1  Mortgage  Loans will be
allocated on any  Distribution  Date to the Class II-1A-3,  Class II-1A-2 and Class II-1A-1  Certificates,  sequentially in that order,
until the Current  Principal  Amount of each such Class has been reduced to zero and (ii) the principal  portion of Realized  Losses on
the Sub-Group  II-2 Mortgage  Loans will be allocated on any  Distribution  Date to the Class  II-2A-1  Certificates  until the Current
Principal Amount of such Class has been reduced to zero.

                                                                 3




--------------------------------------------------------------------------------




         Appraised  Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as the appraised value of such
Mortgaged Property in an appraisal made for the mortgage originator in connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available Funds: With respect to each  Distribution  Date and any Loan Group or Sub-Loan Group, as applicable,  the sum of the
Principal Funds and the Interest Funds for such Distribution Date and such Loan Group or Sub-Loan Group.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy Code:  The United States Bankruptcy Code, as amended as codified in 11 U.S.C. §§ 101-1330.

         Bankruptcy  Loss: Any loss resulting from a bankruptcy  court,  in connection with a personal  bankruptcy of a mortgagor,  (1)
establishing the value of a mortgaged  property at an amount less than the Outstanding  Principal  Balance of the Mortgage Loan secured
by such mortgaged property or (2) reducing the amount of the Monthly Payment on the related Mortgage Loan.

         Basis  Risk  Shortfall:  With  respect  to any  Distribution  Date  and  each  Class  of  Class  A  Certificates  and  Class B
Certificates, the excess, if any, of:


         1.       the amount of Current Interest that such Class would have been entitled to receive on such  Distribution Date had the
                  applicable  Pass-Through  Rate been  calculated at a per annum rate equal to One-Month  LIBOR plus the related Margin
                  and (ii) 10.50% per annum, over

                                                                 4




--------------------------------------------------------------------------------




         2.       the amount of Current Interest on such Class  calculated using a Pass-Through  Rate equal to the related Net Rate Cap
                  for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any  Distribution  Date and each Class of Class A Certificates and
Class B  Certificates,  the sum of the Basis Risk Shortfall for such  Distribution  Date and the Basis Risk Shortfalls for all previous
Distribution  Dates not  previously  paid from any source  including  the Excess  Cashflow and payments  under the Corridor  Contracts,
together with interest thereon at a rate equal to the related  Pass-Through  Rate for such Class of Certificates for such  Distribution
Date.

         Book-Entry  Certificates:  Initially,  all  Classes  of  Certificates  other  than  the  Class  X  Certificates,  the  Private
Certificates and the Residual Certificates.

         Business  Day: Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which the New York Stock  Exchange or Federal
Reserve is closed or on which  banking  institutions  in any  jurisdiction  in which the  Trustee,  the  Custodian  or the Servicer are
authorized or obligated by law or executive order to be closed.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest in the Trust Fund signed and
countersigned  by the Trustee in  substantially  the forms  annexed  hereto as Exhibits A-1, A-3, A-4, A-5, A-6, A-7, A-8, A-9 and A-10
with the blanks therein appropriately completed.

         Certificate  Owner:  Any Person who is the beneficial  owner of a Certificate  registered in the name of the Depository or its
nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class: With respect to the Certificates,  any of Class I-A-1,  Class I-A-2,  Class I-A-3, Class I-X, Class I-B-1, Class I-B-2,
Class I-B-3, Class I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7,  Class I-B-8, Class I-B-9, Class R, Class R-X, Class I-XP-1,  Class
I-XP-2,  Class I-B-IO,  Class II-A-1, Class II-A-2, Class II-A-3, Class II-A-4, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4,
Class II-B-5, Class II-B-6, Class II-XP and Class II-B-IO.

         Class I-A Certificates: The Class I-A-1, Class I-A-2 and Class I-A-3 Certificates.

         Class I-A Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group I
Trigger Event is not in effect,  an amount equal to the excess (if any) of (x) the aggregate  Current Principal Amount of the Class I-A
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) the aggregate  Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses  on the Group I  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  multiplied  by (i) prior to the
Distribution  Date in April 2013,  27.875% and (ii) on or after the Distribution  Date in April 2013,  22.300%,  and (II) the excess of
(a) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

                                                                 5




--------------------------------------------------------------------------------




         Class I-B Certificates:  The Class I-B-1,  Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class
I-B-8 and Class I-B-9 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-1
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class I-A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution
Amount for such  Distribution  Date) and (2) the aggregate Stated Principal Balance of the Group I Mortgage Loans as of the last day of
the related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during
the related  Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in April  2013,  21.750% and (ii) on or after the
Distribution  Date in April 2013,  17.400%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal  Balance of the Group I Mortgage
Loans as of the Cut-off Date.

         Class I-B-2 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-2
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class I-A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution
Amount for such  Distribution  Date), (2) the aggregate  Current  Principal Amount of the Class I-B-1  Certificates  (after taking into
account  the  payment of the Class I-B-1  Principal  Distribution  Amounts for such  Distribution  Date) and (3) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior
to the  Distribution  Date in April 2013,  16.375% and (ii) on or after the  Distribution  Date in April  2013,  13.100%,  and (II) the
excess of (a) the  aggregate  Stated  Principal  Balance of the Group I  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction for Principal  Prepayments and Realized  Losses on the Group I Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

                                                                 6




--------------------------------------------------------------------------------




         Class I-B-3 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-3
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans  incurred  during the  related  Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in April 2013,
14.750% and (ii) on or after the Distribution  Date in April 2013,  11.800%,  and (II) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-4 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-4
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such Distribution Date) and
(5) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied  by (i) prior to the  Distribution  Date in April 2013,  11.625% and (ii) on or after the  Distribution  Date in April 2013,
9.300% and (II) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I Mortgage  Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during the
related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

                                                                 7




--------------------------------------------------------------------------------




         Class I-B-5 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-5
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts for such  Distribution  Date) and (6) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans  incurred  during the  related  Prepayment  Period)  multiplied  by (i) prior to the  Distribution  Date in April 2013,
10.000% and (ii) on or after the  Distribution  Date in April 2013,  8.000%,  and (II) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-6 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-6
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such Distribution Date) and
(7) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied  by (i) prior to the  Distribution  Date in April  2013,  8.750% and (ii) on or after the  Distribution  Date in April 2013,
7.000%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during the
related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

                                                                 8




--------------------------------------------------------------------------------




         Class I-B-7 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-7
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the  aggregate  Current  Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts for such  Distribution  Date) and (8) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in April 2013, 6.625%
and (ii) on or after the Distribution  Date in April 2013,  5.300%,  and (II) the excess of (a) the aggregate Stated Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and Realized
Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of
the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-8 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-8
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount for such Distribution Date), (2) the aggregate Current Principal Amount of the Class I-B-1 Certificates
(after  taking into  account the  payment of the Class I-B-1  Principal  Distribution  Amounts  for such  Distribution  Date),  (3) the
aggregate  Current  Principal  Amount of the Class  I-B-2  Certificates  (after  taking  into  account  the  payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the  aggregate  Current  Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts  for  such  Distribution  Date),  (8) the  aggregate  Current  Principal  Amount  of the  Class  I-B-7
Certificates (after taking into account the payment of the Class I-B-7 Principal  Distribution  Amounts for such Distribution Date) and
(9) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied  by (i) prior to the  Distribution  Date in April  2013,  5.375% and (ii) on or after the  Distribution  Date in April 2013,
4.300%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during the
related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

                                                                 9




--------------------------------------------------------------------------------




         Class I-B-9 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-9
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the aggregate  Current Principal Amount of the Class I-B-6  Certificates  (after taking into account the payment of the Class I-B-6
Principal  Distribution  Amounts  for  such  Distribution  Date),  (8) the  aggregate  Current  Principal  Amount  of the  Class  I-B-7
Certificates  (after taking into account the payment of the Class I-B-7 Principal  Distribution  Amounts for such  Distribution  Date),
(9) the aggregate  Current Principal Amount of the Class I-B-8  Certificates  (after taking into account the payment of the Class I-B-8
Principal  Distribution  Amounts for such  Distribution  Date) and (10) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in April 2013, 4.125%
and (ii) on or after the Distribution  Date in April 2013,  3.300%,  and (II) the excess of (a) the aggregate Stated Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and Realized
Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of
the Group I Mortgage Loans as of the Cut-off Date.

                                                                 10




--------------------------------------------------------------------------------




         Class  I-B-IO  Distribution  Amount:  With  respect to any  Distribution  Date,  the  Current  Interest  for the Class  I-B-IO
Certificates  for such  Distribution  Date  (from  REMIC IV to REMIC V on account of REMIC IV  Regular  Interest  I-B-IO-I);  provided,
however,  that on and after  the  Distribution  Date on which  the  aggregate  Current  Principal  Amount of the Class I-A or Class I-B
Certificates  has been reduced to zero, the Class I-B-IO  Distribution  Amount shall include the Group I  Overcollateralization  Amount
(which shall be deemed  distributable,  first, from REMIC IV to REMIC V on account of REMIC IV Regular Interest I-B-IO-I, in respect of
accrued and unpaid  interest  thereon  until such accrued and unpaid  interest  shall have been reduced to zero and,  thereafter,  from
REMIC IV to REMIC V on account of REMIC IV Regular Interest I-B-IO-P, in respect of the principal balance thereof).

         Class I-B-IO Notional Amount:  With respect to any Distribution Date and the Class I-B-IO  Certificates,  the aggregate of the
Uncertificated Principal Balances of the REMIC I Regular Interests.

         Class I-B-IO Pass-Through Rate: With respect to the Class I-B-IO  Certificates or REMIC IV Regular Interest I-B-IO-I,  and any
Distribution  Date,  a per annum rate equal to the sum of (a) the Maximum  Coupon  Strip Rate and (b) the  percentage  equivalent  of a
fraction,  the  numerator  of which is the sum of the  amounts  calculated  pursuant  to  clauses  (i)  through  (iii)  below,  and the
denominator of which is the aggregate  Uncertificated  Principal Balance of the REMIC I Regular Interests.  For purposes of calculating
the Pass-Through Rate for the Class I-B-IO Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT1 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT1;

                                                                 11




--------------------------------------------------------------------------------




         (ii)     the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT2 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC I Regular Interest LT4 minus twice the related Marker Rate,  applied
                  to a notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT4.

         Class I-X  Notional  Amount:  With respect to any  Distribution  Date and the Class I-X  Certificates,  the  aggregate  Stated
Principal Balance immediately prior to such Distribution Date of the Hard Prepayment Charge Loans.

         Class I-XP Certificates:  The Class I-XP-1 Certificates and the Class I-XP-2 Certificates.

         Class II-1A Certificates: The Class II-1A-1, Class II-1A-2 and Class II-1A-3 Certificates.

         Class II-1A Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger Event is not in effect, an amount equal to the product of the Class II-A Principal  Distribution Amount and a fraction,  the
numerator of which is the  Principal  Funds for Sub-Loan  Group II-1 for such  Distribution  Date and the  denominator  of which is the
Principal Funds for Loan Group II for such Distribution Date.

         Class II-2A Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger Event is not in effect, an amount equal to the product of the Class II-A Principal  Distribution Amount and a fraction,  the
numerator of which is the  Principal  Funds for Sub-Loan  Group II-2 for such  Distribution  Date and the  denominator  of which is the
Principal Funds for Loan Group II for such Distribution Date.

         Class II-A Certificates:  The Class II-1A Certificates and the Class II-2A-1 Certificates.

         Class II-A Principal  Distribution  Amount:  For any Distribution  Date on or after the related Stepdown Date on which a Group
II Trigger Event is not in effect,  an amount equal to the excess (if any) of (x) the aggregate  Current  Principal Amount of the Class
II-A  Certificates  immediately  prior to such  Distribution  Date over (y) the  lesser of (I) the excess of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) multiplied by (i) prior
to the  Distribution  Date in April 2013,  24.375% and (ii) on or after the  Distribution  Date in April  2013,  19.500%,  and (II) the
excess of (a) the  aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related Due Period
(after  reduction for Principal  Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B  Certificates:  The Class  II-B-1,  Class  II-B-2,  Class  II-B-3,  Class  II-B-4,  Class  II-B-5 and Class  II-B-6
Certificates.

                                                                 12




--------------------------------------------------------------------------------




         Class II-B-1 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-1
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current  Principal  Amount of the Class  II-A  Certificates  (after  taking  into  account  the  payment  of the Class  II-A  Principal
Distribution  Amount for such  Distribution  Date) and (2) the aggregate Stated Principal  Balance of the Group II Mortgage Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group II Mortgage Loans
incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in April 2013,  16.000% and (ii) on
or after the Distribution Date in April 2013,  12.800%,  and (II) the excess of (a) the aggregate Stated Principal Balance of the Group
II Mortgage Loans as of the last day of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the
Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of the Group II
Mortgage Loans as of the Cut-off Date.

         Class II-B-2 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-2
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current  Principal  Amount of the Class  II-A  Certificates  (after  taking  into  account  the  payment  of the Class  II-A  Principal
Distribution  Amount for such Distribution  Date), (2) the aggregate Current Principal Amount of the Class II-B-1  Certificates  (after
taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date) and (3) the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Principal
Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i)
prior to the Distribution Date in April 2013,  11.125% and (ii) on or after the Distribution Date in April 2013,  8.900%,  and (II) the
excess of (a) the  aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related Due Period
(after  reduction for Principal  Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-3 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-3
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate  Stated  Principal  Balance of the Group II
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group II Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in April
2013,  9.875%  and (ii) on or after the  Distribution  Date in April  2013,  7.900%,  and (II) the excess of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

                                                                 13




--------------------------------------------------------------------------------




         Class II-B-4 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-4
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such  Distribution  Date)
and (5) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period  (after
reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the Distribution  Date in April 2013,  8.375% and (ii) on or after the  Distribution  Date in April
2013,  6.700%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group II Mortgage Loans as of the last day of
the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group II Mortgage Loans incurred during
the related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-5  Principal  Distribution  Amount:  For any  Distribution  Date on or after the related  Stepdown  Date on which a
Group II Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal  Amount of the Class
II-B-5  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such Distribution  Date),
(5) the  aggregate  Current  Principal  Amount of the Class  II-B-4  Certificates  (after  taking into account the payment of the Class
II-B-4 Principal  Distribution  Amounts for such  Distribution  Date) and (6) the aggregate  Stated  Principal  Balance of the Group II
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group II Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in April
2013,  7.000%  and (ii) on or after the  Distribution  Date in April  2013,  5.600%,  and (II) the excess of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments  and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the
Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

                                                                 14




--------------------------------------------------------------------------------




         Class II-B-6  Principal  Distribution  Amount:  For any  Distribution  Date on or after the related  Stepdown  Date on which a
Group II Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal  Amount of the Class
II-B-6  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such Distribution  Date),
(5) the  aggregate  Current  Principal  Amount of the Class  II-B-4  Certificates  (after  taking into account the payment of the Class
II-B-4 Principal  Distribution  Amounts for such  Distribution  Date), (6) the aggregate  Current  Principal Amount of the Class II-B-5
Certificates  (after taking into account the payment of the Class II-B-5 Principal  Distribution  Amounts for such  Distribution  Date)
and (7) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period  (after
reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the Distribution  Date in April 2013,  2.250% and (ii) on or after the  Distribution  Date in April
2013,  1.800%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group II Mortgage Loans as of the last day of
the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group II Mortgage Loans incurred during
the related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

                                                                 15




--------------------------------------------------------------------------------




         Class II-B-IO Advances:  As defined in Section 6.01(c).

         Class  II-B-IO  Distribution  Amount:  With respect to any  Distribution  Date,  the Current  Interest  for the Class  II-B-IO
Certificates for such  Distribution Date (which shall be deemed  distributable  from REMIC IV to REMIC V on account of REMIC IV Regular
Interest  II-B-IO-I);  provided,  however,  that on and after the Distribution  Date on which the aggregate Current Principal Amount of
the Class II-A or Class II-B  Certificates has been reduced to zero, the Class II-B-IO  Distribution  Amount shall include the Group II
Overcollateralization  Amount  (which  shall be deemed  distributable,  first,  from REMIC IV to REMIC V on account of REMIC IV Regular
Interest  II-B-IO-I,  in respect of accrued and unpaid interest  thereon until such accrued and unpaid interest shall have been reduced
to zero and,  thereafter,  from  REMIC IV to REMIC V on account of REMIC IV Regular  Interest  II-B-IO-P,  in respect of the  principal
balance thereof).

         Class II-B-IO Notional  Amount:  With respect to any Distribution  Date and the Class II-B-IO  Certificates,  the aggregate of
the Uncertificated Principal Balances of the REMIC III Regular Interests.

         Class II-B-IO  Pass-Through Rate: With respect to the Class II-B-IO  Certificates or REMIC IV Regular Interest II-B-IO-I,  and
any  Distribution  Date, a per annum rate equal to the  percentage  equivalent of a fraction,  the numerator of which is the sum of the
amounts  calculated  pursuant to clauses  (i) through  (viii)  below,  and the  denominator  of which is the  aggregate  Uncertificated
Principal  Balance of the REMIC III Regular  Interests.  For  purposes  of  calculating  the  Pass-Through  Rate for the Class  II-B-IO
Certificates or REMIC IV Regular Interest II-B-IO-I, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through Rate for REMIC III Regular Interest LT5 minus the related Marker Rate, applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC III Regular Interest LT5;

         (ii)     the  Uncertificated  Pass-Through Rate for REMIC III Regular Interest LT6 minus the related Marker Rate, applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC III Regular Interest LT6;

         (iii)    the Uncertificated  Pass-Through Rate for REMIC III Regular Interest LT8 minus twice the related Marker Rate, applied
                  to a notional amount equal to the Uncertificated Principal Balance of REMIC III Regular Interest LT8;

         (iv)     the  Uncertificated  Pass-Through Rate for REMIC III Regular Interest LT9 minus the related Marker Rate, applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC III Regular Interest LT9;

         (v)      the Uncertificated  Pass-Through Rate for REMIC III Regular Interest LT10 minus the related Marker Rate, applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC III Regular Interest LT10;

                                                                 16




--------------------------------------------------------------------------------




         (vi)     the  Uncertificated  Pass-Through  Rate for  REMIC III  Regular  Interest  LT12 minus twice the related  Marker Rate,
                  applied to a notional amount equal to the Uncertificated Principal Balance of REMIC III Regular Interest LT12;

         (vii)    the  Uncertificated  Pass-Through Rate for REMIC III Regular Interest LT-Y1 minus the related Marker Rate, applied to
                  a notional amount equal to the Uncertificated Principal Balance of REMIC III Regular Interest LT-Y1; and

         (viii)   the  Uncertificated  Pass-Through Rate for REMIC III Regular Interest LT-Y2 minus the related Marker Rate, applied to
                  a notional amount equal to the Uncertificated Principal Balance of REMIC III Regular Interest LT-Y2.

         Class A Certificates: The  Class I-A Certificates and the Class II-A Certificates.

         Class B Certificates:  The Class I-B Certificates and the Class II-B Certificates.

         Class B-IO Certificates:  The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class R  Certificates:  The Class R  Certificates  substantially  in the form  annexed  hereto as Exhibit  A-7 and  evidencing
ownership  of  interests  designated  as "residual  interests"  in REMIC I,  REMIC II, REMIC III and REMIC IV for purposes of the REMIC
Provisions.  Component I of the Class R Certificates  is designated as the sole class of "residual  interest" in REMIC I,  Component II
of the  Class R  Certificates  is  designated  as the sole  class of  "residual  interest"  in REMIC II,  Component III  of the Class R
Certificates  is designated  as the sole class of "residual  interest" in REMIC III and  Component IV  of the Class R  Certificates  is
designated as the sole class of "residual interest" in REMIC IV.

         Class R-X  Certificates:  The Class R-X  Certificates  substantially  in the form annexed hereto as Exhibit A-8 and evidencing
ownership of the "residual interest" in REMIC V for purposes of the REMIC Provisions.

         Class X Certificates:  The Class I-X Certificates.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class XP Reserve Account: The account established and maintained by the Trustee pursuant to Section 4.09.

         Closing Date:  March 30, 2007.

         Code:  The United States Internal Revenue Code of 1986, as amended.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated office of the Trustee,  where at any particular time its corporate trust business with
respect to this Agreement shall be  administered.  For the purpose of registration  and transfer and exchange only, the Corporate Trust
Office of the Trustee shall be located at Sixth Street and Marquette Avenue, Minneapolis,  Minnesota 55479, Attention:  Corporate Trust
Group,  Bear Stearns  Mortgage  Funding Trust 2007-AR3.  The Corporate Trust Office of the Trustee at the date of the execution of this
Agreement for all other purposes is located at 9062 Old Annapolis Road,  Columbia,  Maryland 21045,  Attention:  Corporate Trust Group,
Bear Stearns Mortgage Funding Trust 2007-AR3.

                                                                 17




--------------------------------------------------------------------------------




         Corridor Contracts:  With respect to the Group II Offered Certificates and Class II-B-6 Certificates,  the respective interest
rate corridor  contracts,  dated as of the Closing Date, between the Trustee,  on behalf of the Trust for the benefit of the Holders of
the related  Certificates,  and the Corridor  Counterparty,  together with any scheduling,  confirmations or other  agreements  related
thereto, a form of which is attached hereto as Exhibit N.

         Corridor Contract Payment Amount:  With respect to any Distribution Date and any Corridor Contract,  any amounts received from
such Corridor Contract on such Distribution Date.

         Corridor Counterparty:  Bear Stearns Financial Products Inc.

         Coupon  Strip:  With  respect to Loan Group I, shall be an amount  equal to the lesser of (a) the  product of (i) 1.00%,  (ii)
the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans with original terms to maturity in excess of 30 years as of the
Due Date  occurring in the month prior to such  Distribution  Date and (iii)  one-twelfth  and (b) the excess of (i) the Final Maturity
Reserve Account Target for such  Distribution  Date over (ii) the amount on deposit in the Final Maturity  Reserve Account  immediately
prior to such Distribution Date.

         Coupon  Strip  Rate:  With  respect to Loan  Group I, shall  equal the Coupon  Strip,  if any,  payable to the Final  Maturity
Reserve  Account on any  Distribution  Date,  expressed as a per annum rate calculated on the basis of the aggregate  Stated  Principal
Balance of the Group I Mortgage Loans as of such Distribution Date.

         Credit  Enhancement  Percentage:  For any Distribution  Date is the percentage  obtained by dividing (x) the aggregate Current
Principal  Amount of the  Subordinate  Certificates  in the related Loan Group  (including  the related  Overcollateralization  Amount)
thereto by (y) the aggregate  Principal  Balance of the Mortgage Loans in the related Loan Group,  calculated after taking into account
distributions of principal on the related Mortgage Loans and distribution of the Principal  Distribution  Amounts to the holders of the
related Certificates then entitled to distributions of principal on such Distribution Date.

         Cumulative  Loss Test  Violation:  The Group I Cumulative  Loss Test Violation or the Group II Cumulative Loss Test Violation,
as applicable.

         Current  Interest:  As of any Distribution  Date, with respect to each Class of Class A Certificates and Class B Certificates,
(i) the  interest  accrued on the  Current  Principal  Amount or Notional  Amount  during the related  Interest  Accrual  Period at the
applicable  Pass-Through  Rate plus any amount  previously  distributed  with  respect to interest for such  Certificate  that has been
recovered as a voidable  preference by a trustee in bankruptcy  minus with respect to the Class A Certificates or Class B Certificates,
(ii) the sum of (a) any Prepayment  Interest Shortfall for such Distribution  Date, to the extent not covered by Compensating  Interest
Payments and (b) any shortfalls  resulting from the  application  of the Relief Act during the related Due Period;  provided,  however,
that for purposes of calculating  Current Interest for any such Class,  amounts specified in clauses (ii)(a) and (ii)(b) hereof for any
such Distribution  Date shall be allocated first to the related Class B-IO  Certificates and the Residual  Certificates in reduction of
amounts  otherwise  distributable to such  Certificates on such  Distribution Date and then any excess shall be allocated to each other
Class of Certificates  in the related Loan Group pro rata based on the respective  amounts of interest  accrued  pursuant to clause (i)
hereof for each such Class on such  Distribution  Date,  (c) any Net Deferred  Interest  allocated to such Class,  and (d) the interest
portion of any Realized Losses on the related Mortgage Loans allocated to such Class in the manner as described herein.

                                                                 18




--------------------------------------------------------------------------------




         Current  Principal  Amount:  As of any  Distribution  Date,  with  respect to each Class of Class A  Certificates  and Class B
Certificates,  the initial principal amount of such Certificate plus the amount of any Net Deferred  Interest  allocated thereto on the
related Distribution Date and all previous  Distribution Dates plus any Subsequent  Recoveries added to the Current Principal Amount of
such  Certificates  pursuant to Section  6.02(h),  and reduced by (i) all amounts  distributed on previous  Distribution  Dates on such
Certificate  with respect to principal  and (ii) any  Applied  Realized Loss Amounts  allocated to such Class on previous  Distribution
Dates.  With respect to each Class of Class A Certificates  and Class B Certificates,  the Current  Principal Amount thereof will equal
the sum of the Current  Principal  Amounts of all  Certificates in such Class.  The initial Current  Principal Amount for each Class of
Certificates is set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal Prepayment in full.

         Custodial  Account:  The trust account or accounts  created and  maintained by the Servicer  pursuant to  Section 4.01,  which
shall be denominated  "Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc., Bear Stearns Mortgage Funding Trust 2007-AR3,  Mortgage  Pass-Through  Certificates,  Series  2007-AR3,  Custodial  Account." The
Custodial Account shall be an Eligible Account.

         Custodial  Agreement:  An  agreement,  dated as of the Closing Date among the  Depositor,  the  Servicer,  the Trustee and the
Custodian in substantially the form attached hereto as Exhibit G.

         Custodian:  Wells Fargo Bank,  National  Association,  or any successor  custodian appointed pursuant to the provisions hereof
and of the Custodial Agreement.

         Cut-off Date:  March 1, 2007.

         Cut-off Date Balance:  $1,326,893,105.76.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which is deferred and added to the
Outstanding Principal Balance of a Mortgage Loan due to negative amortization on such Mortgage Loan.

         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection  with a personal  bankruptcy of a Mortgagor,
establishes  the value of a Mortgaged  Property at an amount less than the unpaid  principal  balance of the  Mortgage  Loan secured by
such Mortgaged Property.

                                                                 19




--------------------------------------------------------------------------------




         Delinquency  Recognition  Policies:  The  generally  accepted  industry  standard  that  defines the proper means of reporting
delinquency  status  when a loan is  determined  to be  delinquent  if the payment is not  received  by the end of the day  immediately
preceding the loan's next due date.

         Delinquency Test Violation:  A Group I Delinquency Test Violation or a Group II Delinquency Test Violation, as applicable.

         Delinquent:  The delinquency  method used for  calculations  with respect to the Mortgage Loans will be in accordance with the
methodology used by lenders  regulated by the Office of Thrift  Supervision.  Under this method, a mortgage loan is considered "30 days
or more  Delinquent"  if the borrower  fails to make a scheduled  payment  prior to the close of business on the mortgage  loan's first
succeeding  due date.  For  example,  if a  securitization  had a closing  date  occurring  in August and a cut-off date of August 1, a
mortgage  loan with a payment due on July 1 that  remained  unpaid as of the close of business on July 31 would not be  described as 30
days  delinquent  as of the cut-off  date.  Such  mortgage  loan with a payment due on June 1 that  remained  unpaid as of the close of
business on July 31 would be described as 30 days  delinquent as of the cut-off  date. A mortgage loan would be considered  "60 days or
more Delinquent" with respect to such scheduled  payment if such scheduled  payment were not made prior to the close of business on the
mortgage  loan's second  succeeding due date (or, in the preceding  example,  if the mortgage loan with a payment due on May 1 remained
unpaid as of the close of business on July 31).  Similarly  for "90 days or more  Delinquent"  and so on. Unless  otherwise  specified,
with respect to any date of  determination,  determinations  of delinquency  are made as of the last day of the prior  calendar  month.
Mortgage  Loans  with Due Dates  which are not the first of the  month are  treated  as if the Due Date was the first of the  following
month.

         Depositor:  Structured Asset Mortgage Investments II Inc., a Delaware corporation, or its successors in interest.

         Depository:  The Depository Trust Company, the nominee of which is Cede & Co., or any successor thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a).

         Depository  Participant:  A broker,  dealer,  bank or other  financial  institution or other Person for whom from time to time
the Depository effects book-entry transfers and pledges of securities deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings bank, mutual savings bank or
savings and loan  association)  or trust company  (which may include the Trustee),  the deposits of which are fully insured by the FDIC
to the extent provided by law.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the Distribution Date.

                                                                 20




--------------------------------------------------------------------------------




         Disqualified  Organization:  Any of the following:  (i) the United States,  any State or political  subdivision  thereof,  any
possession of the United States, or any agency or  instrumentality  of any of the foregoing (other than an  instrumentality  which is a
corporation  if all of its activities are subject to tax and,  except for the Freddie Mac or any successor  thereto,  a majority of its
board of directors is not selected by such governmental unit),  (ii) any foreign  government,  any international  organization,  or any
agency or  instrumentality  of any of the foregoing,  (iii) any  organization  (other than certain farmers'  cooperatives  described in
Section 521  of the Code) which is exempt from the tax imposed by Chapter 1 of the Code  (including  the tax imposed by  Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and telephone  cooperatives described in  Section 1381(a)(2)(C)  of
the Code or (v) any other  Person so  designated  by the  Trustee  based upon an Opinion of Counsel  that the  holding of an  ownership
interest  in a Residual  Certificate  by such  Person  may cause any  2007-AR3  REMIC  contained  in the Trust or any Person  having an
ownership  interest in the Residual  Certificate  (other than such Person) to incur a liability  for any federal tax imposed  under the
Code that would not otherwise be imposed but for the transfer of an ownership  interest in a Residual  Certificate to such Person.  The
terms "United  States,"  "State" and  "international  organization"  shall have the meanings set forth in  Section 7701  of the Code or
successor provisions.

         Distribution  Account:  The trust account or accounts created and maintained by the Trustee  pursuant to  Section 4.03,  which
shall be denominated  "Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc., Bear Stearns Mortgage Funding Trust 2007-AR3,  Mortgage Pass-Through  Certificates,  Series 2007-AR3 - Distribution Account." The
Distribution Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date:  The 25th day of any month,  beginning in the month  immediately  following the month of the Closing Date,
or, if such 25th day is not a Business Day, the Business Day immediately following.

         Distribution Report:  The Asset-Backed Issuer Distribution Report pursuant to Section 13 or 15(d) of the Exchange Act.

         DTC Custodian:  Wells Fargo Bank, National Association, or its successors in interest as custodian for the Depository.

         Due Date:  With respect to each Mortgage Loan,  the date in each month on which its Scheduled  Payment is due if such due date
is the first day of a month and otherwise is deemed to be the first day of the following month.

         Due Period:  With respect to any  Distribution  Date and each Mortgage  Loan,  the period  commencing on the second day of the
month  preceding the calendar month in which the  Distribution  Date occurs and ending at the close of business on the first day of the
month in which the Distribution Date occurs.

                                                                 21




--------------------------------------------------------------------------------




         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered  depository  institution (A)
the  short-term  obligations  of which are rated A-1 or better by  Standard  & Poor's  and P-1 by  Moody's  at the time of any  deposit
therein or (B) insured by the FDIC (to the limits  established  by such  Corporation),  the  uninsured  deposits  in which  account are
otherwise  secured  such that,  as  evidenced  by an Opinion of Counsel  (obtained  by the Person  requesting  that the account be held
pursuant to this clause (i)) delivered to the Trustee prior to the establishment of such account,  the  Certificateholders  will have a
claim with respect to the funds in such account and a perfected first priority  security  interest against any collateral  (which shall
be  limited  to  Permitted  Investments,  each of which  shall  mature  not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such collateral or the  Distribution  Date if such Permitted  Investment is
an obligation of the institution that maintains the Distribution  Account)  securing such funds that is superior to claims of any other
depositors or general  creditors of the depository  institution with which such account is maintained,  (ii) a segregated trust account
or accounts  maintained  with a federal or state  chartered  depository  institution  or trust  company with trust powers acting in its
fiduciary  capacity or (iii) a  segregated  account or accounts of a  depository  institution  acceptable  to the Rating  Agencies  (as
evidenced in writing by the Rating  Agencies that use of any such account as the  Distribution  Account will not have an adverse effect
on the then-current  ratings assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts may bear
interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With respect to any  Distribution  Date and each Loan Group, the sum of (i) the Remaining Excess Spread for
such Loan  Group  and such  Distribution  Date and (ii) the  Overcollateralization  Release  Amount  for such  Loan  Group and for such
Distribution Date.

         Excess Liquidation  Proceeds:  To the extent that such amount is not required by law to be paid to the related Mortgagor,  the
amount,  if any, by which  Liquidation  Proceeds  with  respect to a  Liquidated  Mortgage  Loan exceed the sum of (i) the  Outstanding
Principal  Balance of such Mortgage Loan and accrued but unpaid interest at the related Mortgage  Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With  respect  to any  Distribution  Date and each Loan  Group,  the  excess,  if any,  of the
Overcollateralization Amount for such Loan Group over the Overcollateralization Target Amount for such Loan Group.

         Excess Spread:  With respect to any Distribution  Date and each Loan Group, the excess,  if any, of the related Interest Funds
for such  Distribution  Date over the sum (i) with respect to Loan Group I only,  the Coupon  Strip,  if  applicable,  (ii) the Current
Interest on the related Offered  Certificates  and, if applicable,  the Class II-B-6  Certificates and (iii) any Interest Carry Forward
Amounts on the related Senior Certificates on such Distribution Date.

                                                                 22




--------------------------------------------------------------------------------




         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports required to be filed pursuant to Sections 3.17 and 3.18.

         Extra  Principal  Distribution  Amount:  With  respect to any  Distribution  Date and each Loan  Group,  the lesser of (i) the
excess,   if  any,  of  the   Overcollateralization   Target  Amount  for  such  Loan  Group  and  such   Distribution  Date  over  the
Overcollateralization  Amount for such Loan Group and such  Distribution  Date and (ii) the Excess  Spread for such Loan Group and such
Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie Mae Guide:   The Fannie Mae Selling Guide and the Fannie Mae Servicing Guide and all amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final Certification:  The certification substantially in the form of Exhibit Three to the Custodial Agreement.

         Final Maturity  Reserve  Account:  The separate  account  established and maintained by the Trustee  pursuant to Section 4.10.
Amounts on deposit in the Final Maturity Reserve Account will not be an asset of any 2007-AR3 REMIC.

         Final Maturity  Reserve Account Target:  For any  Distribution  Date beginning with the  Distribution  Date in April 2017, the
lesser of (a) the product of (i) the  aggregate  principal  balance of the Group I Mortgage  Loans with  original  terms to maturity in
excess of 30 years as of the Due Date occurring in the month prior to such  Distribution  Date and (ii) the fraction,  the numerator of
which is 1.00 and the denominator of which is 0.85, and (b) $15,832,991.

         Fiscal  Quarter:  December 1 through the last day of February,  March 1 through May 31, June 1 through August 31, or September
1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided  Interest:  With  respect to any  Class of  Certificates  (other  than the Class XP  Certificates),  the
fractional  undivided  interest  evidenced by any Certificate of such Class the  numerator of which is the Current  Principal Amount of
such  Certificate  and the  denominator  of which  is the  Current  Principal  Amount  of such  Class.  With  respect  to the  Class XP
Certificates,  the percentage  interest stated thereon.  With respect to the  Certificates in the aggregate,  the fractional  undivided
interest  evidenced by (i) the  Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate of any other  Class will be
deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the Current  Principal  Amount of such  Certificate and the
denominator of which is the aggregate Current Principal Amount of all the Certificates of such Class.

                                                                 23




--------------------------------------------------------------------------------




         Freddie Mac:  Freddie Mac, formerly the Federal Home Loan Mortgage Corporation, and any successor thereto.

         Freddie Mac Guide:  The  Freddie  Mac Selling  Guide and the Freddie  Mac  Servicing  Guide and all  amendments  or  additions
thereto.

         Global Certificate:  Any Private  Certificate  registered in the name of the Depository or its nominee,  beneficial  interests
in which are  reflected  on the books of the  Depository  or on the  books of a Person  maintaining  an  account  with such  Depository
(directly or as an indirect participant in accordance with the rules of such depository).

         Gross Margin:  As to each Mortgage  Loan,  the fixed  percentage  set forth in the related  Mortgage Note and indicated on the
Mortgage  Loan Schedule  which  percentage is added to the related  Index on each  Interest  Adjustment  Date to determine  (subject to
rounding,  the minimum and  maximum  Mortgage  Interest  Rate and the  Periodic  Rate Cap) the  Mortgage  Interest  Rate until the next
Interest Adjustment Date.

         Group I Certificates:  The Class I-A, Class I-X and Class I-B Certificates.

         Group I Cumulative Loss Test Violation:  If on any  Distribution  Date if the aggregate amount of Realized Losses on the Group
I Mortgage  Loans  incurred  since the Cut-off  Date through the last day of the related  Prepayment  Period  divided by the  aggregate
Principal  Balance of the Group I Mortgage  Loans as of the  Cut-off  Date  exceeds  the  applicable  percentages  set forth below with
respect to such Distribution Date:

                             Distribution Date Occurring in                       Percentage
                             _______________________________________________________________
                             April 2010 through March 2011                        0.50%
                             April 2011 through March 2012                        0.90%
                             April 2012 through March 2013                        1.30%
                             April 2013 through March 2014                        1.80%
                             April 2014 and thereafter                            2.00%

         Group I Delinquency  Test  Violation:  If on any  Distribution  Date,  the  percentage  obtained by dividing (x) the aggregate
Outstanding  Principal  Balance of Group I Mortgage  Loans that are 60 days or more  Delinquent or are in bankruptcy or  foreclosure or
are REO Properties by (y) the aggregate  Outstanding  Principal Balance of the Group I Mortgage Loans, in each case, as of the last day
of the previous calendar month,  exceeds (i) prior to the Distribution Date in April 2013, 25.00% of the Credit Enhancement  Percentage
and (ii) on or after the Distribution Date in April 2013, 31.25%.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

                                                                 24




--------------------------------------------------------------------------------




         Group I Offered  Certificates:  The Class I-X, Class I-A-1,  Class I-A-2, Class I-A-3,  Class I-X,  Class I-B-1,  Class I-B-2,
Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9 Certificates.

         Group I  Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the excess,  if any, of (i) the  aggregate
principal  balance  of the Group I Mortgage  Loans as of the last day of the  related  Due Period  (after  giving  effect to  scheduled
payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of principal
received during the related  Prepayment  Period,  and after reduction for Realized Losses on the Group I Mortgage Loans incurred during
the related  Prepayment  Period) over (ii) the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  and the Class I-B
Certificates,  taking  into  account the  distributions  of  principal,  less the related  Net  Deferred  Interest,  to be made on such
Distribution Date.

         Group I  Overcollateralization  Release Amount:  With respect to Loan Group I and any Distribution  Date for which the related
Excess  Overcollateralization  Amount  is,  or  would  be,  after  taking  into  account  all  other  distributions  to be made on that
Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for such
Distribution Date and (ii) related Principal Funds for that Distribution Date.

         Group I  Overcollateralization  Target  Amount:  With  respect to Loan Group I and any  Distribution  Date,  (i) prior  to the
Stepdown  Date,  an amount equal to 1.650% of the  aggregate  principal  balance of the Group I Mortgage  Loans as of the Cut-off Date,
(ii) on or after the  related  Stepdown  Date  provided a Group I Trigger  Event is not in effect,  the greater of (x) (1) prior to the
Distribution Date in April 2013, 4.125% of the then current  aggregate  outstanding  Principal Balance of the Group I Mortgage Loans as
of the last day of the related Due Period (after  giving  effect to scheduled  payments of principal due during the related Due Period,
to the extent received or advanced,  and unscheduled  collections of principal received during the related Prepayment Period, and after
reduction for Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) and (2) on or after the
Distribution Date in April 2013, 3.300% of the then current  aggregate  Outstanding  Principal Balance of the Group I Mortgage Loans as
of the last day of the related Due Period (after  giving  effect to scheduled  payments of principal due during the related Due Period,
to the extent received or advanced,  and unscheduled  collections of principal received during the related Prepayment Period, and after
reduction  for  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment  Period) and (y) 0.50% of the
aggregate  principal  balance of the Group I Mortgage  Loans as of the Cut-Off  Date  ($1,951,159.37)  or (iii) on or after the related
Stepdown  Date and if a Group I Trigger  Event is in  effect,  the Group I  Overcollateralization  Target  Amount  for the  immediately
preceding Distribution Date.

         Group I Principal  Distribution  Amount:  With respect to each  Distribution  Date, an amount equal to (i) the Principal Funds
for Loan Group I for such  Distribution  Date plus (ii) any Extra Principal  Distribution  Amount with respect to Loan Group I for such
Distribution Date minus (iii) any Group I Overcollateralization Release Amount for such Distribution Date.

         Group I Trigger  Event:  The  occurrence  of either a Group I  Delinquency  Test  Violation or a Group I Cumulative  Loss Test
Violation.

                                                                 25




--------------------------------------------------------------------------------




         Group II Certificates:  The Class II-A Certificates and the Class II-B Certificates.

         Group II Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of Realized Losses on the Group
II Mortgage  Loans  incurred  since the Cut-off Date through the last day of the related  Prepayment  Period  divided by the  aggregate
Principal  Balance of the Group II  Mortgage  Loans as of the Cut-off  Date  exceeds the  applicable  percentages  set forth below with
respect to such Distribution Date:

                              Distribution Date Occurring in                       Percentage
                              _______________________________________________________________
                              April 2010 through March 2011                        0.35%
                              April 2011 through March 2012                        0.65%
                              April 2012 through March 2013                        0.90%
                              April 2013 through March 2014                        1.25%
                              April 2014 and thereafter                            1.35%

         Group II Delinquency  Test  Violation:  If on any  Distribution  Date,  the percentage  obtained by dividing (x) the aggregate
Outstanding  Principal  Balance of Group II Mortgage  Loans that are 60 days or more  Delinquent or are in bankruptcy or foreclosure or
are REO Properties by (y) the aggregate  Outstanding  Principal  Balance of the Group II Mortgage  Loans,  in each case, as of the last
day of the  previous  calendar  month,  exceeds  (i) prior to the  Distribution  Date in April 2013,  27.00% of the Credit  Enhancement
Percentage and (ii) on or after the Distribution Date in April 2013, 33.75%.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Offered  Certificates:  The Class II-A,  Class  II-B-1,  Class II-B-2,  Class  II-B-3,  Class II-B-4 and Class II-B-5
Certificates.

         Group II  Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if any, of (i) the  aggregate
principal  balance of the Group II Mortgage  Loans as of the last day of the  related  Due Period  (after  giving  effect to  scheduled
payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of principal
received during the related  Prepayment  Period, and after reduction for Realized Losses on the Group II Mortgage Loans incurred during
the related  Prepayment  Period) over (ii) the aggregate  Current  Principal  Amount of the Class II-A  Certificates and the Class II-B
Certificates,  after taking into account the  distributions of principal,  less the related Net Deferred  Interest,  to be made on such
Distribution Date.

         Group II  Overcollateralization  Release Amount: With respect to Loan Group II and any Distribution Date for which the related
Excess  Overcollateralization  Amount  is,  or  would  be,  after  taking  into  account  all  other  distributions  to be made on that
Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for that
Distribution Date and (ii) related Principal Funds for that Distribution Date.

                                                                 26




--------------------------------------------------------------------------------




         Group II  Overcollateralization  Target Amount: With respect to any Distribution Date, (i) prior to the related Stepdown Date,
an amount equal to 0.900% of the aggregate  principal  balance of the Group II Mortgage Loans as of the Cut-off Date,  (ii) on or after
the related  Stepdown Date provided a Group II Trigger Event is not in effect,  the greater of (x) (1) prior to the  Distribution  Date
in April 2013,  2.250% of the then current  aggregate  outstanding  Principal Balance of the Group II Mortgage Loans as of the last day
of the related Due Period  (after giving  effect to scheduled  payments of principal  due during the related Due Period,  to the extent
received or advanced,  and unscheduled  collections of principal received during the related Prepayment Period, and after reduction for
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) and (2) on or after the  Distribution
Date in April 2013,  1.800% of the then current aggregate  Outstanding  Principal Balance of the Group II Mortgage Loans as of the last
day of the related Due Period  (after  giving  effect to  scheduled  payments of  principal  due during the related Due Period,  to the
extent  received or advanced,  and  unscheduled  collections of principal  received  during the related  Prepayment  Period,  and after
reduction  for Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment  Period) and (y) 0.50% of the
aggregate  principal  balance of the Group II Mortgage  Loans as of the Cut-Off Date  ($4,683,306.16)  or (iii) on or after the related
Stepdown Date and if a Trigger Event is in effect,  the Group II  Overcollateralization  Target  Amount for the  immediately  preceding
Distribution Date.

         Group II Principal  Distribution  Amount:  The Sub-Group II-1 Principal  Distribution  Amount and the Sub-Group II-2 Principal
Distribution Amount, collectively.

         Group II  Significance  Estimate:  With respect to any  Distribution  Date, and in accordance with Item 1115 of Regulation AB,
shall be an amount determined based on the reasonable  good-faith  estimate by the Depositor of the aggregate maximum probable exposure
of the outstanding Group II Certificates to the related Corridor Contract.

         Group II Significance  Percentage:  With respect to any Distribution  Date, and in accordance with Item 1115 of Regulation AB,
shall be an percentage equal to the Group II Significance Estimate divided by the aggregate  outstanding  Certificate Principal Balance
of the Group II Certificates, prior to the distribution of the related Principal Distribution Amount on such Distribution Date.

         Group II Trigger  Event:  The occurrence of either a Group II  Delinquency  Test Violation or a Group II Cumulative  Loss Test
Violation.

         Hard  Prepayment  Charge  Loan:  Any  Group I  Mortgage  Loan  with a  three-year  prepayment  charge  term for which a "hard"
Prepayment Charge may be assessed, as indicated on the Mortgage Loan Schedule.

         Holder:  The Person in whose name a Certificate is registered in the Certificate  Register,  except that,  subject to Sections
11.02(b) and 11.05(e),  solely for the purpose of giving any consent  pursuant to this  Agreement,  any  Certificate  registered in the
name of the Depositor,  the Servicer or the Trustee or any Affiliate  thereof shall be deemed not to be outstanding  and the Fractional
Undivided  Interest  evidenced  thereby shall not be taken into account in determining  whether the requisite  percentage of Fractional
Undivided Interests necessary to effect any such consent has been obtained.

                                                                 27




--------------------------------------------------------------------------------




         Indemnified  Persons: The Trustee and the Custodian and their officers,  directors,  agents and employees and, with respect to
the Trustee, any separate co-trustee and its officers, directors, agents and employees.

         Independent:  When used with respect to any specified  Person,  this term means that such Person (a) is in fact independent of
the Depositor or the Servicer and of any Affiliate of the Depositor or the Servicer,  (b) does not have any direct  financial  interest
or any material  indirect  financial  interest in the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and
(c) is not connected  with the  Depositor or the Servicer or any Affiliate as an officer,  employee,  promoter,  underwriter,  trustee,
partner, director or person performing similar functions.

         Index:  The index,  if any,  specified in a Mortgage  Note by reference to which the related  Mortgage  Interest  Rate will be
adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other than the  Depository  or its
nominee.

         Initial Certification:  The certification substantially in the form of Exhibit One to the Custodial Agreement.

         Institutional  Accredited  Investor:  Any Person meeting the requirements of  Rule 501(a)(l),  (2), (3) or (7) of Regulation D
under the Securities Act or any entity all of the equity holders in which come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage Loan, any standard hazard insurance  policy,  flood insurance policy or title
insurance policy.

         Insurance  Proceeds:  Amounts paid by the insurer under any Insurance Policy covering any Mortgage Loan or Mortgaged  Property
other than amounts required to be paid over to the Mortgagor  pursuant to law or the related  Mortgage Note or Security  Instrument and
other than amounts used to repair or restore the Mortgaged  Property or to reimburse insured  expenses,  including the Servicer's costs
and expenses incurred in connection with presenting claims under the related Insurance Policies.

         Interest Accrual Period:  For each Class of Class A Certificates  and the Class B Certificates and for any Distribution  Date,
the period  commencing on the  Distribution  Date in the month preceding the month in which a Distribution  Date occurs (or the Closing
Date, in the case of the first Interest  Accrual Period) and ending on the day  immediately  prior to such  Distribution  Date. For the
Class X Certificates and for any Distribution Date, the calendar month preceding the month in which such Distribution Date occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage  Loan,  the date,  if any,  specified in the related  Mortgage Note on
which the Mortgage Interest Rate is subject to adjustment.

                                                                 28




--------------------------------------------------------------------------------




         Interest Carry Forward  Amount:  As of any  Distribution  Date and with respect to each Class of Class A Certificates  and the
Class B Certificates  and as of the first  Distribution  Date,  zero, and for each  Distribution  Date  thereafter,  the sum of (i) the
excess of (a) the Current  Interest for such Class with respect to prior  Distribution  Dates over (b) the amount actually  distributed
to such Class of  Certificates  with respect to interest on or after such prior  Distribution  Dates,  and (ii) interest on such excess
(to the extent  permitted by  applicable  law) at the  applicable  Pass-Through  Rate for such Class for the related  Interest  Accrual
Period including the Interest Accrual Period relating to such Distribution Date.

         Interest  Funds:  With respect to each Loan Group or Sub-Loan Group, as applicable,  and any  Distribution  Date, (i) the sum,
without  duplication,  of (a) all scheduled  interest  collected in respect to the related Mortgage Loans during the related Due Period
less the related  Servicing Fee if any, (b) all Monthly  Advances  relating to interest with respect to the related Mortgage Loans made
on or prior to the related  Distribution  Account  Deposit Date,  (c) all  Compensating  Interest  Payments with respect to the related
Mortgage  Loans and required to be remitted by the Servicer  pursuant to this  Agreement  with respect to such  Distribution  Date, (d)
Insurance  Proceeds,  Liquidation  Proceeds and Subsequent  Recoveries with respect to the Mortgage Loans collected  during the related
Prepayment Period, to the extent such proceeds relate to interest,  less all  Nonrecoverable  Advances relating to interest and certain
expenses,  in each case,  with  respect to the Mortgage  Loans in the related  Loan Group or Sub-Loan  Group,  as  applicable,  (e) all
amounts  relating to interest with respect to each Mortgage Loan in the related Loan Group or Sub-Loan Group, as applicable,  purchased
by the Depositor  pursuant to Sections 2.02, 2.03 or 3.21 during the related Due Period less all  Non-Recoverable  Advances relating to
interest,  (f) all amounts in respect of interest paid by the Depositor  pursuant to Section 10.01  allocated to the related Loan Group
or Sub-Loan Group,  as applicable,  in each case to the extent remitted by the Servicer to the  Distribution  Account  pursuant to this
Agreement,  (g) the amount of any Principal Prepayments in full, partial Principal  Prepayments,  Net Liquidation Proceeds,  Repurchase
Proceeds and  scheduled  principal  payments,  in that order,  allocated to the related Loan Group or Sub-Loan  Group,  as  applicable,
included in Available Funds for such  Distribution  Date that are applied in connection  with any Deferred  Interest in accordance with
the  definition  of Net Deferred  Interest to EMC,  the  Depositor,  the  Servicer or the Trustee and (h) any amounts  deposited in the
Adjustable Rate  Supplemental  Fund and available for  distribution  to the Group I Certificates  (other than the Class X Certificates)
and the Group II  Certificates,  as  applicable,  on such  Distribution  Date in accordance  with Section 4.05,  minus (ii) all amounts
relating to interest  required to be reimbursed  pursuant to Sections 4.01, 4.03, 4.04 and 4.05 and allocated to the related Loan Group
or Sub-Loan Group, as applicable, or as otherwise set forth in this Agreement.

         Interest  Shortfall:  With respect to any Distribution  Date and each Mortgage Loan that during the related  Prepayment Period
was the subject of a Principal Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as follows:

         (a)      Partial  principal  prepayments  (other than any  collections  on REO Property  treated as a Curtailment  pursuant to
Section  3.15(b))  received  during  the  related   Prepayment   Period:  The  difference  between  (i) one  month's  interest  at  the
applicable  Net Rate on the amount of such  prepayment  and  (ii) the  amount of interest  for the  calendar  month of such  prepayment
(adjusted to the applicable Net Rate) received at the time of such prepayment;

                                                                 29




--------------------------------------------------------------------------------




         (b)      Principal  prepayments  in full received  during the relevant  Prepayment  Period:  The  difference  between  (i) one
month's interest at the applicable Net Rate on the Stated Principal  Balance of such Mortgage Loan immediately prior to such prepayment
and (ii) the  amount of interest for the calendar month of such  prepayment  (adjusted to the applicable Net Rate) received at the time
of such prepayment; and

         (c)      Relief Act Mortgage  Loans:  As to any Relief Act Mortgage Loan, the excess of (i) 30 days' interest (or, in the case
of a principal  prepayment in full,  interest to the date of prepayment) on the Stated Principal  Balance thereof (or, in the case of a
principal  prepayment  in part,  on the amount so prepaid) at the related Net Rate over (ii) 30  days'  interest  (or, in the case of a
principal  prepayment in full,  interest to the date of  prepayment) on such Stated  Principal  Balance (or, in the case of a Principal
Prepayment  in part,  on the  amount so  prepaid)  at the annual  interest  rate  required  to be paid by the  Mortgagor  as limited by
application of the Relief Act.

         Interest-Only Certificates: The Class X Certificates.

         Interim Certification:  The certification substantially in the form of Exhibit Two to the Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which purchases any of the Private
Certificates in connection with such purchase, substantially in the form set forth as Exhibit F-1 hereto.

         IRS: The United States Internal Revenue Service.

         LIBOR  Business Day: Any day other than a Saturday or a Sunday or a day on which banking  institutions  in the city of London,
England are required or authorized by law to be closed.

         LIBOR  Determination  Date:  With respect to each Class of Class A  Certificates  and Class B  Certificates  and for the first
Interest  Accrual Period,  March 28, 2007. With respect to each Class of Class A Certificates and Class B Certificates and any Interest
Accrual Period thereafter, the second LIBOR Business Day preceding the commencement of such Interest Accrual Period.

         Liquidated  Mortgage  Loan: Any defaulted  Mortgage Loan as to which the Servicer has  determined  that all amounts it expects
to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan,  the date on which the Servicer has  certified  that such
Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage Loan in liquidation,  unreimbursed  expenses paid or incurred by or for the
account of the Servicer in connection  with the  liquidation of such Mortgage Loan and the related  Mortgaged  Property,  such expenses
including (a) property  protection  expenses,  (b) property sales expenses,  (c) foreclosure and sale costs,  including court costs and
reasonable attorneys' fees, and (d) similar expenses reasonably paid or incurred in connection with liquidation.

                                                                 30




--------------------------------------------------------------------------------




         Liquidation  Proceeds:  Cash received in  connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether  through
trustee's sale, foreclosure sale, Insurance Proceeds, condemnation proceeds or otherwise and Subsequent Recoveries.

         Loan Group:  Each of Loan Group I or Loan Group II.

         Loan Group I:  The group of Mortgage Loans designated as belonging to Loan Group I on the Mortgage Loan Schedule.

         Loan  Group II: The group of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan  Group II-1 and  Sub-Loan  Group  II-2,
collectively, on the Mortgage Loan Schedule.

         Loan-to-Value  Ratio:  With respect to any Mortgage Loan, the fraction,  expressed as a percentage,  the numerator of which is
the  original  principal  balance of the  related  Mortgage  Loan and the  denominator  of which is the  Original  Value of the related
Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c).

         Lost Notes:  The original Mortgage Notes that have been lost, as indicated on the Mortgage Loan Schedule.

         Margin:  With respect to any  Distribution  Date on or prior to the first possible  Optional  Termination Date for the related
Loan Group and the Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5, Class
I-B-6, Class I-B-7, Class I-B-8, Class I-B-9, Class II-1A-1,  Class II-1A-2,  Class II-1A-3, Class II-2A-1, Class II-B-1, Class II-B-2,
Class II-B-3,  Class II-B-4,  Class II-B-5 and Class II-B-6  Certificates  will be 0.650%,  0.700%,  0.750%,  1.500%,  2.000%,  2.100%,
0.150%, 0.190%, 0.210%,  0.160%, 0.450%, 0.750%, 1.500%, 2.150%, 2.150% and 2.150%, per annum,  respectively,  provided that, after the
first possible  related  Optional  Termination  Date, the related Margin for the Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-B-1,
Class I-B-2, Class I-B-3,  Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8, Class I-B-9, Class II-1A-1,  Class II-1A-2,
Class II-1A-3,  Class II-2A-1,  Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4, Class II-B-5 and Class II-B-6 Certificates will
be 0.280%,  0.360%,  0.420%,  0.540%,  0.570%,  0.750%, 0.975%, 1.050%, 1.125%, 2.250%, 3.000%, 3.150%, 0.300%, 0.380%, 0.420%, 0.320%,
0.675%, 1.125%, 2.250%, 3.225%, 3.225% and 3.225%, per annum, respectively.

         Marker Rate: With respect to the Class I-B-IO  Certificates or REMIC IV Regular Interest  I-B-IO-I and any Distribution  Date,
a per annum  rate  equal to two  times the  weighted  average  of the  Uncertificated  REMIC I  Pass-Through  Rates for REMIC I Regular
Interest LT2 and REMIC I Regular Interest LT3. With respect to the Class II-B-IO  Certificates or REMIC IV Regular  Interest  II-B-IO-I
and any  Distribution  Date, in relation to REMIC III Regular  Interests  LT5,  LT6, LT7, LT8 and LT-Y1,  a per annum rate equal to two
times the  weighted  average of the  Uncertificated  REMIC III  Pass-Through  Rates for REMIC III  Regular  Interest  LT6 and REMIC III
Regular  Interest LT7, and in relation to REMIC III Regular  Interests LT9, LT10,  LT11,  LT12 and LT-Y2, a per annum rate equal to two
times the  weighted  average of the  Uncertificated  REMIC III  Pass-Through  Rates for REMIC III Regular  Interest  LT10 and REMIC III
Regular Interest LT11.

                                                                 31




--------------------------------------------------------------------------------




         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Coupon  Strip:  With  respect  to Loan  Group I,  shall be an amount  equal to the  product  of  (i) 1.00%,  (ii) the
aggregate  Stated Principal  Balance of the Group I Mortgage Loans  with original terms to maturity in excess of 30 years as of the Due
Date occurring in the month prior to such Distribution Date and (iii) one-twelfth.

         Maximum  Coupon Strip Rate: On any  Distribution  Date occurring in or after April 2017 and for Loan Group I, the Coupon Strip
Rate  modified by replacing  the term "Coupon  Strip" with the term "Maximum  Coupon  Strip"  wherever it appears in the  definition of
"Coupon Strip Rate."

         Maximum  Lifetime  Mortgage  Rate:  The maximum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the State of
Delaware, or any successor thereto.

         MERS® System:  The system of recording transfers of Mortgage Loans electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS® System.

         Minimum  Lifetime  Mortgage  Rate:  The minimum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         Modified Net Rate Cap:  For any  Distribution  Date and Loan Group I, the related Net Rate Cap modified by replacing  the term
"Coupon Strip Rate" with the term "Maximum  Coupon Strip Rate"  wherever it appears in the definition of "Net Rate Cap" with respect to
Loan Group I.

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage  Loan,  solely as nominee for the
originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly  Advance:  An advance of  principal  or  interest  required to be made by the  Servicer  or the  Trustee as  successor
servicer pursuant to Section 6.05.

         Monthly  Payments:  For any Mortgage Loan and any month, the minimum  scheduled  payment or payments of principal and interest
due during such month on such  Mortgage  Loan which either is payable by a Mortgagor in such month under the related  Mortgage  Note or
in the case of any Mortgaged  Property acquired through  foreclosure or deed in lieu of foreclosure,  would otherwise have been payable
under the related Mortgage Note.

                                                                 32




--------------------------------------------------------------------------------




         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  creating  a first  priority  lien on an estate in fee simple or
leasehold interest in real property securing a Mortgage Loan.

         Mortgage File: The mortgage  documents listed in Section 2.01(b)  pertaining to a particular  Mortgage Loan and any additional
documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Interest  Rate:  The annual rate at which  interest  accrues from time to time on any Mortgage  Loan pursuant to the
related  Mortgage Note,  which rate is initially  equal to the "Mortgage  Interest Rate" set forth with respect thereto on the Mortgage
Loan Schedule.

         Mortgage  Loan: A mortgage  loan  transferred  and assigned to the Trust  pursuant to  Section 2.01  and held as a part of the
Trust Fund, as identified in the Mortgage Loan Schedule (which shall include,  without limitation,  with respect to each Mortgage Loan,
each related Mortgage Note,  Mortgage and Mortgage File and all rights  appertaining  thereto),  including a mortgage loan the property
securing which has become an REO Property.

         Mortgage  Loan  Purchase  Agreement:  The Mortgage  Loan  Purchase  Agreement  dated as of the Closing  Date,  between EMC, as
mortgage loan seller,  and Structured  Asset Mortgage  Investments II Inc., as purchaser,  and all amendments  thereof and  supplements
thereto, attached as Exhibit H.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage Loan Schedule:  The schedule,  attached  hereto as Exhibit B with respect to the Mortgage Loans, as amended from time
to time to reflect the  repurchase  or  substitution  of Mortgage  Loans  pursuant to this  Agreement  or the  Mortgage  Loan  Purchase
Agreement, as the case may be.

         Mortgage Note: The originally  executed note or other evidence of the  indebtedness of a Mortgagor under the related  Mortgage
Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the related Mortgage Loan or, in
the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred Interest:  On any Distribution  Date, for each Loan Group or Sub-Loan Group, as applicable,  Deferred Interest on
the related  Mortgage Loans during the related Due Period net of Principal  Prepayments in full,  partial  Principal  Prepayments,  Net
Liquidation  Proceeds,  Repurchase Proceeds and scheduled principal payments,  in that order, included in Available Funds for such Loan
Group or Sub-Loan  Group,  as  applicable,  and such  Distribution  Date and available to be distributed  on the  Certificates  on such
Distribution  Date.  With respect to any Class A  Certificate  or Class B Certificate  as of any  Distribution  Date,  the Net Deferred
Interest will be an amount equal to the product of (1) the  difference,  if any,  between (a) the lesser of (i) the  Pass-Through  Rate
for such  Class  without  regard  to the  related  Net Rate Cap on such  Distribution  Date and (ii) the  related  Net Rate Cap on such
Distribution  Date and (b) the Adjusted Rate Cap for such  Distribution  Date,  (2) the Current  Principal  Amount of such  Certificate
immediately prior to such Distribution Date, and (3) the actual number of days in such Interest Accrual Period divided by 360.

                                                                 33




--------------------------------------------------------------------------------




         Net Interest  Shortfall:  With respect to any Distribution  Date, the Interest  Shortfall,  if any, for such Distribution Date
net of Compensating Interest Payments made with respect to such Distribution Date.

         Net Liquidation  Proceeds:  As to any Liquidated  Mortgage Loan,  Liquidation  Proceeds net of (i) Liquidation  Expenses which
are  payable  therefrom  to the  Servicer in  accordance  with this  Agreement  and  (ii) unreimbursed  advances  by the  Servicer  and
unreimbursed Monthly Advances.

         Net Rate:  With respect to each Mortgage Loan,  the Mortgage  Interest Rate in effect from time to time less the Servicing Fee
Rate, expressed as a per annum rate.

         Net Rate Cap: For any Distribution  Date, (A) with respect to the Class I-A Certificates  and the Class I-B  Certificates,  is
equal to the  weighted  average of the Net Rates of the Group I Mortgage  Loans (less the Coupon  Strip Rate,  if  applicable,  and the
Pass-Through Rate on the Class X Certificates),  (B) with respect to the Class II-1A Certificates,  is equal to the weighted average of
the Net Rates of the  Sub-Group  II-1 Mortgage  Loans,  (C) with respect to the Class  II-2A-1  Certificates,  is equal to the weighted
average of the Net Rates of the Sub-Group  II-2  Mortgage  Loans and (D) with respect to the Class II-B  Certificates,  is equal to the
weighted  average of the weighted  average Net Rates of the Sub-Group  II-1  Mortgage  Loans and the  Sub-Group  II-2  Mortgage  Loans,
weighted in  proportion  to the results of  subtracting  from the  aggregate  Stated  Principal  Balance of the Mortgage  Loans of each
Sub-Loan Group the aggregate  Certificate  Principal Balance of the related Group II Senior  Certificates,  in each case as adjusted to
an effective rate reflecting the accrual of interest on an actual/360 basis.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any debt  securities  issued  by the NIM  Issuer  and  secured  or  otherwise  backed  by some or all of the
Certificates.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered  Certificates:  The Class II-B-6, Class I-XP-1,  Class I-XP-2,  Class I-B-IO, Class II-XP, Class II-B-IO,  Class R
and Class R-X Certificates.

         Nonrecoverable  Advance:  Any  advance or Monthly  Advance  (i) which  was  previously  made or is  proposed to be made by the
Servicer or the Trustee (as successor  Servicer) and  (ii) which,  in the good faith judgment of the Servicer or the Trustee,  will not
or, in the case of a proposed  advance or Monthly  Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as
successor  Servicer) from Liquidation  Proceeds,  Insurance  Proceeds or future payments on the Mortgage Loan for which such advance or
Monthly Advance was made or is proposed to be made.

                                                                 34




--------------------------------------------------------------------------------




         Notional  Amount:  The Class I-X Notional Amount,  the Class I-B-IO Notional Amount or the Class II-B-IO  Notional Amount,  as
applicable.

         Offered Certificates:  The Group I Offered Certificates and the Group II Offered Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board,  the Vice Chairman of the Board, the President or
a Vice  President or Assistant  Vice  President  or other  authorized  officer of the Servicer or the  Depositor,  as  applicable,  and
delivered to the Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any Interest  Accrual  Period,  the rate  determined  by the Trustee on the related  LIBOR
Determination  Date on the basis of the rate for U.S.  dollar  deposits for one month that appears on Reuters Screen LIBOR01 Page as of
11:00 a.m. (London time) on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for the
first  Interest  Accrual  Period shall be the rate  determined by the Trustee two Business Days prior to the Closing Date. If such rate
does not appear on such page (or such other page as may replace that page on that  service,  or if such  service is no longer  offered,
such other service for displaying  One-Month LIBOR or comparable rates as may be reasonably  selected by the Trustee),  One-Month LIBOR
for the applicable  Interest  Accrual Period will be the Reference Bank Rate. If no such  quotations can be obtained by the Trustee and
no Reference Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the preceding  Interest  Accrual Period.
The  Trustee's  determination  of  One-Month  LIBOR for each  Class of  Offered  Certificates  and the Class  II-B-6  Certificates,  as
applicable, for any Interest Accrual Period shall, in the absence of manifest error, be final and binding.

         Opinion of Counsel:  A written  opinion of counsel who is or are  acceptable  to the  Trustee and who,  unless  required to be
Independent (an "Opinion of Independent Counsel"), may be internal counsel for the Company, the Servicer or the Depositor.

         Optional  Termination  Date:  With respect to Loan Group I, the  Distribution  Date on which the  aggregate  Stated  Principal
Balance of the Group I Mortgage Loans is less than 10% of the Cut-off Date Balance of the Group I Mortgage  Loans,  and with respect to
Loan Group II, the Distribution  Date on which the aggregate  Stated Principal  Balance of the Group II Mortgage Loans is less than 10%
of the Cut-off Date Balance of the Group II Mortgage Loans.

         Original  Value:  The lesser of (i) the  Appraised  Value or  (ii) the  sales  price of a  Mortgaged  Property  at the time of
origination  of a Mortgage  Loan,  except in instances  where  either  clauses  (i) or  (ii) is  unavailable,  the other may be used to
determine the Original  Value,  or if both clauses (i) and  (ii) are  unavailable,  Original Value may be determined from other sources
reasonably acceptable to the Depositor.

                                                                 35




--------------------------------------------------------------------------------




         Outstanding  Mortgage Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such Due Date, was not the subject
of a Principal Prepayment in full, did not become a Liquidated Mortgage Loan and was not purchased or replaced.

         Outstanding  Principal  Balance:  As of the time of any  determination,  the principal balance of a Mortgage Loan remaining to
be paid by the Mortgagor,  or, in the case of an REO Property,  the principal balance of the related Mortgage Loan remaining to be paid
by the Mortgagor at the time such  property was acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to
the extent applied to principal.

         Overcollateralization  Amount:  The Group I  Overcollateralization  Amount or the Group II  Overcollateralization  Amount,  as
applicable.

         Overcollateralization  Release Amount: The Group I Overcollateralization  Release Amount or the Group II Overcollateralization
Release Amount, as applicable.

         Overcollateralization  Target Amount: The Group I  Overcollateralization  Target Amount or the Group II  Overcollateralization
Target Amount, as applicable.

         Pass-Through  Rate: As to each Class of  Certificates,  the rate of interest  determined  as provided with respect  thereto in
Section 5.01(c).  The Trustee's  determination of the Pass-Through  Rate for each Class of Certificates for any Interest Accrual Period
shall, in the absence of manifest error, be final and binding.

         Paying Agent:  The Trustee.

         Periodic  Rate Cap: With respect to each  Mortgage  Loan,  the maximum  adjustment  that can be made to the Mortgage  Interest
Rate on each Interest Adjustment Date in accordance with its terms, regardless of changes in the applicable Index.

         Permitted Investments: At any time, any one or more of the following obligations and securities:

         (i)  obligations  of the United  States or any agency  thereof,  provided  such  obligations  are backed by the full faith and
credit of the United States;

         (ii)  general  obligations  of or  obligations  guaranteed  by any state of the  United  States or the  District  of  Columbia
receiving  the highest  long-term  debt rating of each Rating  Agency,  or such lower rating as will not result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iii)  commercial or finance  company paper which is then receiving the highest  commercial or finance company paper rating of
each Rating  Agency,  or such lower rating as will not result in the  downgrading  or  withdrawal  of the ratings then  assigned to the
Certificates by each Rating Agency;

         (iv) certificates of deposit,  demand or time deposits, or bankers' acceptances issued by any depository  institution or trust
company  incorporated  under the laws of the United  States or of any state  thereof  and subject to  supervision  and  examination  by
federal  and/or state banking  authorities  (including the Trustee in its commercial  banking  capacity),  provided that the commercial
paper and/or long term  unsecured  debt  obligations  of such  depository  institution  or trust  company are then rated one of the two
highest  long-term and the highest  short-term  ratings of each such Rating Agency for such  securities,  or such lower ratings as will
not result in the downgrading or withdrawal of the rating then assigned to the Certificates by any Rating Agency;

                                                                 36




--------------------------------------------------------------------------------




         (v) demand or time  deposits or  certificates  of deposit  issued by any bank or trust company or savings  institution  to the
extent that such deposits are fully insured by the FDIC;

         (vi) guaranteed  reinvestment  agreements issued by any bank, insurance company or other corporation  containing,  at the time
of the issuance of such  agreements,  such terms and conditions as will not result in the  downgrading or withdrawal of the rating then
assigned to the Certificates by any such Rating Agency;

         (vii)  repurchase  obligations  with respect to any security  described in clauses (i) and (ii) above,  in either case entered
into with a depository institution or trust company (acting as principal) described in clause (iv) above;

         (viii)  securities  (other than stripped bonds,  stripped coupons or instruments sold at a purchase price in excess of 115% of
the face amount thereof)  bearing  interest or sold at a discount issued by any corporation  incorporated  under the laws of the United
States or any state  thereof  which,  at the time of such  investment,  have one of the two  highest  long term  ratings of each Rating
Agency  (except if the Rating  Agency is Moody's,  such rating  shall be the highest  commercial  paper  rating of Moody's for any such
securities),  or such lower rating as will not result in the downgrading or withdrawal of the rating then assigned to the  Certificates
by any Rating Agency, as evidenced by a signed writing delivered by each Rating Agency;

         (ix) interests in any money market fund  (including any such fund managed or advised by the Trustee or Master  Servicer or any
affiliate  thereof)  which at the date of  acquisition of the interests in such fund and throughout the time such interests are held in
such fund has the  highest  applicable  long  term  rating  by each  Rating  Agency  or such  lower  rating  as will not  result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (x) short term  investment  funds  sponsored by any trust company or banking  association  incorporated  under the laws of the
United States or any state thereof  (including  any such fund managed or advised by the Trustee or any affiliate  thereof) which on the
date of acquisition has been rated by each Rating Agency in their respective  highest  applicable  rating category or such lower rating
as will not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency; and

         (xi) such other investments  having a specified stated maturity and bearing interest or sold at a discount  acceptable to each
Rating  Agency as will not result in the  downgrading  or  withdrawal  of the rating then  assigned to the  Certificates  by any Rating
Agency, as evidenced by a signed writing delivered by each Rating Agency;

                                                                 37




--------------------------------------------------------------------------------




         provided,  that no such  instrument  shall be a Permitted  Investment  if such  instrument  (i) evidences the right to receive
interest  only  payments  with  respect to the  obligations  underlying  such  instrument,  (ii) is  purchased at a premium or (iii) is
purchased  at a deep  discount;  provided  further  that no such  instrument  shall be a Permitted  Investment  (A) if such  instrument
evidences  principal and interest  payments derived from obligations  underlying such instrument and the interest payments with respect
to such  instrument  provide a yield to maturity of greater than 120% of the yield to maturity at par of such  underlying  obligations,
or (B) if it may be redeemed at a price below the purchase  price (the  foregoing  clause (B) not to apply to  investments  in units of
money market funds pursuant to clause (viii) above);  provided further that no amount  beneficially  owned by any 2007-AR3 REMIC may be
invested in  investments  (other than money market  funds)  treated as equity  interests for federal  income tax  purposes,  unless the
Trustee  shall  receive an Opinion of Counsel,  at the expense of the Trustee,  to the effect that such  investment  will not adversely
affect  the  status  of any such  REMIC as a REMIC  under  the Code or  result  in  imposition  of a tax on any such  REMIC.  Permitted
Investments that are subject to prepayment or call may not be purchased at a price in excess of par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization or an "electing large  partnership"  (as defined by
Section 775 of the Code).

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  limited  liability  company,  joint-stock
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Prepayment  Charges:  With respect to any Mortgage Loan, the charges or premiums,  if any, due in connection  with a Principal
Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan: Any Mortgage Loan for which a Prepayment  Charge may be assessed and to which such Prepayment  Charge
the related Class XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any  Distribution  Date,  for each  Mortgage Loan that was the subject of a
Principal  Prepayment during the prior calendar month or that became a Liquidated  Mortgage Loan during the related  Prepayment Period,
(other than a Principal  Prepayment in full  resulting  from the purchase of a Mortgage Loan  pursuant to Section 2.02,  2.03,  3.21 or
10.01),  the amount, if any, by which (i) one month's interest at the applicable Net Rate on the Stated Principal  Balance  immediately
prior to such  prepayment  (or  liquidation)  or in the case of a partial  Principal  Prepayment on the amount of such  prepayment  (or
liquidation  proceeds)  exceeds (ii) the amount of interest  paid or collected in  connection  with such  Principal  Prepayment or such
Liquidation Proceeds less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With  respect to any  Distribution  Date and (i)  Principal  Prepayments  in full,  the  period  from the
sixteenth day of the calendar month preceding the calendar month in which such  Distribution  Date occurs through the close of business
on the fifteenth day of the calendar month in which such  Distribution  Date occurs and (ii)  Liquidation  Proceeds,  Realized  Losses,
Subsequent Recoveries and partial Principal Prepayments, the prior calendar month.

                                                                 38




--------------------------------------------------------------------------------




         Primary Mortgage  Insurance Policy:  Any primary mortgage guaranty  insurance policy issued in connection with a Mortgage Loan
which  provides  compensation  to a Mortgage Note holder in the event of default by the obligor under such Mortgage Note or the related
Security  Instrument,  if any or any replacement  policy therefore through the related Interest Accrual Period for such  Class relating
to a Distribution Date.

         Prime Rate: The prime rate of U.S. money center banks as published from time to time in The Wall Street Journal.

         Principal Distribution Amount: The Group I Principal  Distribution Amount, Group II Principal  Distribution Amount,  Sub-Group
II-1 Principal Distribution Amount or Sub-Group II-2 Principal Distribution Amount, as applicable.

         Principal  Funds:  With respect to each Loan Group or Sub-Loan  Group,  as  applicable,  and each  Distribution  Date, (i) the
greater of zero and the sum, without  duplication,  of (a) all scheduled  principal collected on the Mortgage Loans in the related Loan
Group or Sub-Loan  Group,  as applicable,  during the related Due Period,  (b) all Monthly  Advances  relating to principal made on the
Mortgage Loans in the related Loan Group or Sub-Loan  Group,  as applicable,  on or before the  Distribution  Account Deposit Date, (c)
Principal  Prepayments  on the Mortgage  Loans in the related Loan Group or Sub-Loan  Group,  as  applicable,  exclusive of  Prepayment
Charges  collected during the related  Prepayment  Period,  (d) the Stated Principal  Balance of each Mortgage Loan in the related Loan
Group or Sub-Loan Group, as applicable,  that was repurchased by the Sponsor  pursuant to Section 2.02, 2.03 or 3.21 during the related
Due Period,  (e) the aggregate of all  Substitution  Adjustment  Amounts in connection  with the  substitution of Mortgage Loans in the
related Loan Group or Sub-Loan  Group,  as applicable,  pursuant to Section 2.04 during the related Due Period,  (f) amounts in respect
of principal  paid by the Depositor  pursuant to Section 10.01  allocated to the related Loan Group or Sub-Loan  Group,  as applicable,
(g) Insurance Proceeds,  Liquidation Proceeds and Subsequent  Recoveries collected during the related Prepayment Period on the Mortgage
Loans in the related Loan Group or Sub-Loan  Group,  as applicable,  to the extent such proceeds  relate to principal,  in each case to
the extent  remitted by the Servicer to the  Distribution  Account  pursuant to this  Agreement and (h) the  principal  portions of the
amounts,  if any,  transferred from the Final Maturity Reserve Account  allocated to Loan Group or Sub-Loan Group, as applicable,  I on
such  Distribution  Date minus (ii) (a) all amounts required to be reimbursed  pursuant to Sections 4.01, 4.03 and 4.05 or as otherwise
set forth in this Agreement and (b) the amount of any Principal  Prepayments in full,  partial Principal  Prepayments,  Net Liquidation
Proceeds,  Repurchase  Proceeds and payments of  Scheduled  Principal,  in that order,  included in  Available  Funds  allocated to the
related Loan Group or Sub-Loan Group, as applicable,  for such  Distribution Date that are applied as Interest Funds in connection with
any Deferred Interest in accordance with the definition of Net Deferred Interest.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other  recovery of  principal  on a Mortgage  Loan which is
received  in advance of its  scheduled  Due Date to the extent  that it is not  accompanied  by an amount as to  interest  representing
scheduled  interest  due on any date or dates in any  month or  months  subsequent  to the  month of  prepayment,  including  Insurance
Proceeds and Repurchase  Proceeds,  but excluding the principal  portion of Net  Liquidation  Proceeds  received at the time a Mortgage
Loan becomes a Liquidated Mortgage Loan.

                                                                 39




--------------------------------------------------------------------------------




         Private Certificates:  The Non-Offered Certificates.

         Prospectus:  The prospectus,  dated March 20, 2007, as supplemented by the prospectus  supplement dated March 29, 2007 (as the
same may be supplemented from time to time), relating to the offering of the Offered Certificates.

         QIB:  A Qualified Institutional Buyer as defined in Rule 144A promulgated under the Securities Act.

         Qualified  Insurer:  Any insurance  company duly  qualified as such under the laws of the state or states in which the related
Mortgaged  Property or Mortgaged  Properties is or are located,  duly  authorized  and licensed in such state or states to transact the
type of insurance  business in which it is engaged and approved as an insurer by the Servicer,  so long as the claims paying ability of
which is  acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the  Certificates  rated by the
Rating Agencies as of the Closing Date.

         Rating Agency:  Each of Moody's and S&P.

         Realized Loss: Any (i) Bankruptcy  Loss or (ii) as to any Liquidated  Mortgage Loan, (x) the Outstanding  Principal Balance of
such  Liquidated  Mortgage  Loan plus accrued and unpaid  interest  thereon at the Mortgage  Interest  Rate through the last day of the
month of such  liquidation,  less (y) the Net  Liquidation  Proceeds  with  respect to such  Mortgage  Loan and the  related  Mortgaged
Property.  In addition,  to the extent the Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the amount of the
Realized  Loss with  respect to that  Mortgage  Loan will be reduced to the extent  such  recoveries  are applied to reduce the Current
Principal  Amount of any Class of  Certificates  (other  than the Class XP,  Class X,  Class  B-IO and  Residual  Certificates)  on any
Distribution Date.

         With respect to each Mortgage Loan which has become the subject of a Deficient  Valuation,  if the principal  amount due under
the related  Mortgage Note has been reduced,  then  "Realized  Loss" is the difference  between the principal  balance of such Mortgage
Loan  outstanding  immediately  prior to such  Deficient  Valuation and the  principal  balance of such Mortgage Loan as reduced by the
Deficient Valuation.

         With respect to each  Mortgage Loan which is the subject of a Servicing  Modification  during the calendar  month  immediately
preceding the related  Distribution  Date, the sum of (a) the total amount of interest and principal  which is forgiven with respect to
the related  Mortgage  Loan and (b) the amount of any Monthly  Advances  made by the Servicer  with respect to such Mortgage Loan which
are reimbursable from the Trust to the Servicer with respect to such Servicing Modification.

         Record Date:  For each Class  of Certificates  (other than the Class X Certificates) and for any Distribution  Date, the close
of  business  on the  Business  Day  prior to such  Distribution  Date.  For the Class X  Certificates  and each  Class of  Non-Offered
Certificates,  and for any  Distribution  Date,  the last  Business  Day of the  calendar  month  preceding  the  month  in which  such
Distribution Date occurs.

                                                                 40




--------------------------------------------------------------------------------




         Reference  Bank:  A leading  bank  selected by the  Trustee  that is engaged in  transactions  in  Eurodollar  deposits in the
international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic mean, rounded upwards,  if necessary,  to the
nearest  whole  multiple of  0.03125%,  of the offered  rates for United  States  dollar  deposits for one month that are quoted by the
Reference  Banks as of 11:00  a.m.,  New York City  time,  on the  related  interest  determination  date to prime  banks in the London
interbank  market for a period of one month in amounts  approximately  equal to the aggregate  Current  Principal Amount of the Offered
Certificates  for such Interest  Accrual  Period,  provided that at least two such Reference Banks provide such rate. If fewer than two
offered  rates appear,  the Reference  Bank Rate will be the  arithmetic  mean,  rounded  upwards,  if necessary,  to the nearest whole
multiple of 0.03125%,  of the rates quoted by one or more major banks in New York City,  selected by the Trustee, as of 11:00 a.m., New
York City time, on such date for loans in U.S.  dollars to leading  European  banks for a period of one month in amounts  approximately
equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation  AB), 17 C.F.R.  §§229.1100-229.1123,  as such may be
amended  from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the
adopting release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the
staff of the Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One or more  reinvestment  agreements,  acceptable to the Rating Agencies,  from a bank,  insurance
company or other corporation or entity (including the Trustee).

         Relief Act:  The Servicemembers' Civil Relief Act, as amended, or similar state law.

         Relief  Act  Mortgage  Loan:  Any  Mortgage  Loan as to which  the  Scheduled  Payment  thereof  has been  reduced  due to the
application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date and each Loan Group or Sub-Loan Group,  as applicable,  the
related Excess Spread remaining after the distribution of any related Extra Principal Distribution Amount for such Distribution Date.

         REMIC: A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC Administrator:  The Trustee;  provided that if the REMIC Administrator is found by a court of competent  jurisdiction to
no longer be able to fulfill its obligations as REMIC  Administrator  under this Agreement the Servicer shall appoint a successor REMIC
Administrator, subject to assumption of the REMIC Administrator obligations under this Agreement.

                                                                 41




--------------------------------------------------------------------------------




         REMIC Opinion:  An Opinion of Independent  Counsel,  to the effect that the proposed action described therein would not, under
the REMIC  Provisions,  (i) cause any 2007-AR3 REMIC to fail to qualify as a REMIC while any regular interest in such 2007-AR3 REMIC is
outstanding,  (ii) result  in a tax on  prohibited  transactions  with  respect to any  2007-AR3  REMIC or  (iii) constitute  a taxable
contribution to any 2007-AR3 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the federal  income tax law relating to REMICs,  which appear at Sections 860A through
860G of the Code, and related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to time.

         REMIC Regular Interest: Any of the REMIC I Regular Interests,  REMIC II Regular Interests,  REMIC III Regular Interests, REMIC
IV Regular Interests and REMIC V Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
exclusive of any assets held in the Final Maturity Reserve Account, consisting of:

         (a)      the Group I Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group I Mortgage  Loans due after the Cut-off Date as shall be on
deposit in the Custodial  Account or in the  Distribution  Account (other than amounts  representing  Prepayment  Charges in respect of
Prepayment Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property that secured a Group I Mortgage  Loan and that has been  acquired for the benefit of the  Certificateholders
by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available Distribution Amount:  For any Distribution Date, the Available Funds with respect to Loan Group I.

         REMIC I Distribution  Amount: On each  Distribution  Date, the REMIC I Available  Distribution  Amount, in the following order
of priority,  shall be distributed  by REMIC I to REMIC IV on account of the REMIC I Regular  Interests and to the Holders of the Class
R Certificates in respect of Component I thereof:

                           (i)      to REMIC IV as the holder of REMIC I Regular  Interests,  pro rata,  in an amount  equal to (A) the
         Uncertificated  Accrued Interest for each such REMIC I Regular Interest for such Distribution  Date reduced,  in each case, by
         any Net Deferred  Interest  allocated to such REMIC I Regular  Interest for such  Distribution  Date,  plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                                                                 42




--------------------------------------------------------------------------------




                           (ii)     to REMIC IV as the holder of REMIC I Regular  Interests  LT1,  LT2, LT3 and LT4, in an amount equal
         to the  remainder of the REMIC I Available  Distribution  Amount after the  distributions  made  pursuant to clause (i) above,
         allocated as follows:

                                    (A)     in  respect of REMIC I Regular  Interests  LT2,  LT3 and LT4,  their  respective  Principal
                           Distribution Amounts;

                                    (B)     in  respect  of  REMIC I  Regular  Interest  LT1 any  remainder  until  the  Uncertificated
                           Principal Balance thereof is reduced to zero;

                                    (C)     any remainder in respect of each of REMIC I Regular  Interests  (other than REMIC I Regular
                           Interests LT1 and W), pro rata according to their respective  Uncertificated  Principal  Balances as reduced
                           by the  distributions  deemed made pursuant to (A) above,  until their respective  Uncertificated  Principal
                           Balances are reduced to zero; and

                           (iii)    any remaining amounts to the Holders of the Class R Certificates in respect of Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net Deferred  Interest:  Net Deferred  Interest for Loan Group I for any Distribution Date shall be allocated to REMIC
I Regular  Interest  LT1 in  reduction of the portion of the  Uncertificated  Accrued  Interest  thereon  distributable  on the related
Distribution Date and shall result in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC I Principal  Reduction Amounts:  For any Distribution  Date, the amounts by which the Uncertificated  Principal Balances
of the REMIC I  Regular  Interests will be reduced on such  Distribution  Date by the allocation of REMIC I Realized Losses and REMIC I
Net Deferred Interest and the distribution of principal, determined as follows:

                  For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  Y1 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT1 after distributions and the allocation
of REMIC I Net Deferred Interest and REMIC I Realized Losses on the prior Distribution Date.

                  Y2 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT2 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT3 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date.

                                                                 43




--------------------------------------------------------------------------------




                  Y4 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT4 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date (note:  Y3 = Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =     the aggregate  Uncertificated Principal Balance of the REMIC I Regular Interests after distributions and the
allocation of REMIC I Realized Losses and REMIC I Net Deferred Interest on the prior Distribution Date.

                  P1 =     the aggregate  Uncertificated Principal Balance of the REMIC I Regular Interests after distributions and the
allocation of REMIC I Realized Losses and REMIC I Net Deferred Interest to be made on such Distribution Date.

                  ΔP =     P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the aggregate of the REMIC I Net Deferred  Interest and principal  portions of REMIC I Realized Losses to be
allocated  to,  and the  principal  distributions  to be made  on,  the  Group I  Certificates  on such  Distribution  Date  (including
distributions of accrued and unpaid interest on the Class I-X and Class I-B-IO Certificates for prior Distribution Dates).

                  R0 =     the  Modified  Net Rate Cap for the  Certificates  related  Loan  Group I after  giving  effect  to  amounts
distributed and REMIC I Realized Losses and REMIC I Net Deferred Interest allocated on the prior Distribution Date.

                  R1 =     the Modified Net Rate Cap for the Certificates  related to Loan Group I after giving effect to amounts to be
distributed and REMIC I Realized Losses and REMIC I Net Deferred Interest to be allocated on such Distribution Date.

                  α =      (Y2 + Y3)/P0.  The initial  value of α on the Closing Date for use on the first  Distribution  Date shall be
0.0001.

                  γ0 =     the lesser of (A) the sum for all Classes of Group I Certificates  (other than the Class I-B-IO Certificates
and the Class I-X  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by the Modified Net Rate
Cap, if applicable) for such Class applicable for  distributions to be made on such  Distribution  Date and (ii) the aggregate  Current
Principal  Amount for such Class after  distributions  and the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest
on the prior Distribution Date and (B) R0*P0.

                  γ1  =    the lesser of (A) the sum for all Classes of Group I Certificates  (other than the Class I-B-IO Certificates
and the Class I-X  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by the Modified Net Rate
Cap, if applicable)  for such Class  applicable for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the
aggregate  Current  Principal Amount for such Class after  distributions  and the allocation of REMIC I Realized Losses and REMIC I Net
Deferred Interest to be made on such Distribution Date and (B) R1*P1.

                                                                 44




--------------------------------------------------------------------------------




                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)      If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{ γ0R1P1 - γ1R0P0 }/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any  Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group I for the related Due
Period  shall be allocated to REMIC I Regular  Interests  LT1,  LT2,  LT3 and LT4 as follows:  The  interest  portion of such  Realized
Losses, if any, shall be allocated to such REMIC I Regular  Interests,  pro rata according to the amount of interest accrued but unpaid
thereon,  in  reduction  thereof.  Any  interest  portion of such  Realized  Losses in excess of the amount  allocated  pursuant to the
preceding  sentence  shall be treated as a principal  portion of Realized  Losses not  attributable  to any specific  Mortgage Loan and
allocated  pursuant to the  succeeding  sentences.  The principal  portion of such  Realized  Losses shall be allocated to such REMIC I
Regular  Interests as follows:  (1) first, to REMIC I Regular  Interests LT2, LT3 and LT4, pro rata according to their respective REMIC
I Principal  Reduction  Amounts,  provided that such  allocation to such REMIC I Regular  Interests  shall not exceed their  respective
REMIC I Principal  Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized  Losses not allocated to such REMIC I
Regular Interests pursuant to the proviso of clause (1) above shall be allocated to REMIC I Regular Interest LT1.

                                                                 45




--------------------------------------------------------------------------------




         REMIC I  Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests  in REMIC I set forth in
Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in REMIC I.  Each REMIC I Regular  Interest shall accrue
interest at the  Uncertificated  Pass-Through  Rate  specified  for such  REMIC I  Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective  REMIC I Regular Interests are
set forth in Section 5.01(c).

         REMIC I Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular Interest LT1 Principal  Reduction Amount for such  Distribution  Date over the REMIC I Realized Losses and REMIC I Net Deferred
Interest allocated to REMIC I Regular Interest LT1 on such Distribution Date.

         REMIC I Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT2 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT2 on such Distribution Date.

         REMIC I Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT3 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT3 on such Distribution Date.

         REMIC I Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT4 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT4 on such Distribution Date.

         REMIC II:  The  segregated  pool of assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
consisting of:

         (a)      the Group II Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group II Mortgage Loans due after the Cut-off Date as shall be on
deposit in the Custodial  Account or in the  Distribution  Account (other than amounts  representing  Prepayment  Charges in respect of
Prepayment Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property that secured a Group II Mortgage  Loan and that has been acquired for the benefit of the  Certificateholders
by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

                                                                 46




--------------------------------------------------------------------------------




         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II Available  Distribution  Amount:  For each Sub-Loan Group and for any Distribution Date, the Available Funds for such
Sub-Loan Group or, if the context so requires, the aggregate Available Funds for both Sub-Loan Groups.

         REMIC II Distribution  Amount: On each Distribution Date, the REMIC II Available  Distribution  Amount shall be distributed by
REMIC II to REMIC III on account of the REMIC II Regular  Interests and to Holders of the Class R Certificates  in respect of Component
II thereof in the following amounts and priority:

         (a)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group II-1:

                  (i)      first,  to  REMIC  II  Regular  Interest  Y-1  and  REMIC  II  Regular  Interest  Z-1,   concurrently,   the
         Uncertificated  Accrued Interest for such Classes remaining unpaid from previous  Distribution  Dates,  reduced in the case of
         REMIC II Regular Interest Z-1 by any portion thereof  representing  Net Deferred  Interest  allocated to such REMIC II Regular
         Interest on such previous Distribution Date, pro rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interest  Y-1  and  REMIC  II  Regular  Interest  Z-1,  concurrently,   the
         Uncertificated  Accrued Interest for such Classes for the current  Distribution  Date, reduced in the case of REMIC II Regular
         Interest Z-1 by any portion thereof  representing  Net Deferred  Interest  allocated to such REMIC II Regular Interest on such
         Distribution Date, pro rata according to their respective Uncertificated Accrued Interest; and

                  (iii)    third,  to REMIC II Regular  Interest  Y-1 and REMIC II Regular  Interest  Z-1,  the REMIC II Y-1  Principal
         Distribution Amount and the REMIC II Z-1 Principal Distribution Amount, respectively.

         (b)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group II-2:

                  (i)      first,  to  REMIC  II  Regular  Interest  Y-2  and  REMIC  II  Regular  Interest  Z-2,   concurrently,   the
         Uncertificated  Accrued Interest for such Classes remaining unpaid from previous  Distribution  Dates,  reduced in the case of
         REMIC II Regular Interest Z-2 by any portion thereof  representing  Net Deferred  Interest  allocated to such REMIC II Regular
         Interest on such previous Distribution Date, pro rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interest  Y-2  and  REMIC  II  Regular  Interest  Z-2,  concurrently,   the
         Uncertificated  Accrued Interest for such Classes for the current  Distribution  Date, reduced in the case of REMIC II Regular
         Interest Z-2 by any portion thereof  representing  Net Deferred  Interest  allocated to such REMIC II Regular Interest on such
         Distribution Date, pro rata according to their respective Uncertificated Accrued Interest; and

                                                                 47




--------------------------------------------------------------------------------




                  (iii)    third,  to REMIC II Regular  Interest  Y-2 and REMIC II Regular  Interest  Z-2,  the REMIC II Y-2  Principal
         Distribution Amount and the REMIC II Z-2 Principal Distribution Amount, respectively.

         (c)      To the extent of the REMIC II Available  Distribution  Amount for such  Distribution  Date remaining after payment of
the amounts pursuant to paragraphs (a) through (b) of this definition of "REMIC II Distribution Amount":

                  (i)      first,  to each REMIC II Y Regular  Interest  and REMIC II Z Regular  Interest,  pro rata  according  to the
         amount of unreimbursed  Realized Losses allocable to principal  previously  allocated to each such REMIC II Regular  Interest,
         the aggregate  amount of any  distributions  to the Group I Certificates as  reimbursement  of Unpaid Realized Loss Amounts on
         such  Distribution  Date  pursuant  to Section  6.01(a);  provided,  however,  that any amounts  distributed  pursuant to this
         paragraph  (c)(i) of this  definition  of "REMIC II  Distribution  Amount"  shall not cause a reduction in the  Uncertificated
         Principal Balances of any of the REMIC II Y Regular Interests and REMIC II Z Regular Interests; and

                  (ii)     second, to Component II of the Class R Certificates, any remaining amounts.

         REMIC II Interest: The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net Deferred  Interest:  Net Deferred Interest  for Sub-Loan  Group II-1 for any Distribution Date shall be allocated
to REMIC II Regular  Interest Z-1 in reduction of the portion of the  Uncertificated  Accrued  Interest  thereon  distributable  on the
related  Distribution  Date and shall  result in an  increase in the  Uncertificated  Principal  Balance  thereof to the extent of such
reduction.  Net Deferred  Interest  for Sub-Loan  Group II-2 for any Distribution  Date shall be allocated to REMIC II Regular Interest
Z-2 in reduction of the portion of the  Uncertificated  Accrued Interest thereon  distributable  on the related  Distribution  Date and
shall result in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC II Realized  Losses:  For any  Distribution  Date,  Realized Losses on the Group II Mortgage Loans shall be allocated to
the REMIC II Regular  Interests  Y-1,  Y-2,  Z-1 and Z-2 as  follows:  (1) The  interest  portion of Realized  Losses and Net  Interest
Shortfalls  on the Sub-Loan  Group II-1 Loans,  if any,  shall be allocated  between  REMIC II Regular  Interests  Y-1 and Z-1 pro rata
according to the amount of interest accrued but unpaid thereon,  in reduction thereof;  and (2) the interest portion of Realized Losses
and Net Interest  Shortfalls on the Sub-Loan Group II-2 Loans,  if any, shall be allocated  between REMIC II Regular  Interests Y-2 and
Z-2 pro rata  according to the amount of interest  accrued but unpaid  thereon,  in  reduction  thereof.  Any interest  portion of such
Realized  Losses in excess of the amount  allocated  pursuant to the  preceding  sentence  shall be treated as a  principal  portion of
Realized  Losses not  attributable to any specific  Mortgage Loan in such Loan Group or Sub-Loan  Group,  as applicable,  and allocated
pursuant to the succeeding  sentences.  The principal  portion of Realized  Losses with respect to the Group II Mortgage Loans shall be
allocated to the REMIC II Regular  Interests as follows:  (1) the principal portion of Realized Losses on the Sub-Loan Group II-1 Loans
shall be allocated,  first, to REMIC II Regular Interest Y-1 to the extent of the REMIC II Y-1 Principal  Reduction Amount in reduction
of the  Uncertificated  Principal  Balance of such Regular Interest and, second,  the remainder,  if any, of such principal  portion of
such  Realized  Losses shall be  allocated to REMIC II Regular  Interest  Z-1 in  reduction  of the  Uncertificated  Principal  Balance
thereof;  and (2) the principal  portion of Realized  Losses on the Sub-Loan  Group II-2 Loans shall be allocated,  first,  to REMIC II
Regular  Interest  Y-2 to the extent of the REMIC II Y-2  Principal  Reduction  Amount in  reduction  of the  Uncertificated  Principal
Balance of such Regular  Interest and,  second,  the  remainder,  if any, of such  principal  portion of such Realized  Losses shall be
allocated to REMIC II Regular Interest Z-2 in reduction of the  Uncertificated  Principal Balance thereof.  For any Distribution  Date,
reductions in the  Uncertificated  Principal  Balances of each REMIC II Y Regular Interest and REMIC II Z Regular Interest  pursuant to
this  definition of Realized Loss shall be determined,  and shall be deemed to occur,  prior to any  reductions of such  Uncertificated
Principal Balances by distributions on such Distribution Date.

                                                                 48




--------------------------------------------------------------------------------




         REMIC II Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests in REMIC II set forth in
Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in REMIC II. Each REMIC II Regular Interest shall accrue
interest  at the  Uncertificated  Pass-Through  Rate  specified  for such REMIC II Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective REMIC II Regular Interests are
set forth in Section 5.01(c).

         REMIC II Regular  Interest Y-1: The  uncertificated  undivided  beneficial  interest in REMIC II which  constitutes a REMIC II
Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Regular  Interest Y-2: The  uncertificated  undivided  beneficial  interest in REMIC II which  constitutes a REMIC II
Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Regular  Interest Z-1: The  uncertificated  undivided  beneficial  interest in REMIC II which  constitutes a REMIC II
Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Regular  Interest Z-2: The  uncertificated  undivided  beneficial  interest in REMIC II which  constitutes a REMIC II
Regular Interest and is entitled to distributions as set forth herein.

         REMIC  II Y  Principal  Reduction  Amounts:  For any  Distribution  Date the  amounts  by which the  Uncertificated  Principal
Balances of REMIC II Regular  Interests  Y-1 and Y-2,  respectively,  will be reduced on such  Distribution  Date by the  allocation of
REMIC II Realized Losses and the distribution of principal, determined as follows:

         First,  for each of Sub-Loan  Group II-1 and  Sub-Loan  Group II-2,  determine  the  weighted  average of the Net Rates of the
Mortgage Loans in such Sub-Loan Group for  distributions  of interest that will be made on the next succeeding  Distribution  Date (the
"Group Interest Rate" for such Sub-Loan Group).  The REMIC II Y Principal  Reduction Amounts for REMIC II Regular Interests Y-1 and Y-2
will be determined  pursuant to the "Generic  solution for the REMIC II Y Regular  Interests" set forth below (the "Generic  Solution")
by making the following identifications among the Sub-Loan Groups and their related REMIC II Regular Interests:

                                                                 49




--------------------------------------------------------------------------------




                  A.       Determine  which Sub-Loan  Group has the lower Group  Interest Rate.  That Sub-Loan Group will be identified
with Sub-Loan  Group AA and the REMIC II Regular  Interests  related to that Sub-Loan Group will be  respectively  identified  with the
REMIC II Regular  Interests  YAA and ZAA.  The Group  Interest  Rate for that  Sub-Loan  Group will be  identified  with J%. If the two
Sub-Loan Groups have the same Group Interest Rate pick one for this purpose,  subject to the  restriction  that each Sub-Loan Group may
be picked only once in the course of any such selections pursuant to paragraphs A and B of this definition.

                  B.       Determine  which Sub-Loan  Group has the higher Group Interest Rate.  That Sub-Loan Group will be identified
with Sub-Loan  Group BB and the REMIC II Regular  Interests  related to that Sub-Loan Group will be  respectively  identified  with the
REMIC II Regular  Interests  YBB and ZBB.  The Group  Interest  Rate for that  Sub-Loan  Group will be  identified  with K%. If the two
Sub-Loan  Groups have the same Group  Interest Rate the Sub-Loan  Group not selected  pursuant to paragraph A, above,  will be selected
for purposes of this paragraph B.

         Second,  apply  the  Generic  Solution  set forth  below to  determine  the REMIC II Y  Principal  Reduction  Amounts  for the
Distribution Date using the identifications made above.

         Generic  Solution  for the REMIC II Y  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts by which the
Uncertificated  Principal Balances of REMIC II Regular Interests YAA and ZAA,  respectively,  will be reduced on such Distribution Date
by the allocation of REMIC II Realized Losses and the distribution of principal, determined as follows:

         J% and K% represent the interest rates on Sub-Loan Group AA and Sub-Loan Group BB, respectively, and  J% < K%.

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  PJB =    the aggregate  Stated  Principal  Balance of the Mortgage  Loans of Sub-Loan  Group  AA minus the  aggregate
Certificate  Principal  Balance of the related Group II Senior  Certificates  after the allocation of Realized Losses and distributions
of principal on such Distribution Date.

                  PKB =    the aggregate  Stated  Principal  Balance of the Mortgage  Loans of Sub-Loan  Group  AA minus the  aggregate
Certificate  Principal  Balance of the related Group II Senior  Certificates  after the allocation of Realized Losses and distributions
of principal on such Distribution Date.

                  R =      the Class CB Pass-Through Rate = (J%PJB + K%PKB)/(PJB + PKB)

                                                                 50




--------------------------------------------------------------------------------




                  Yj =     the REMIC II  Regular  Interest  YAA  Uncertificated  Principal  Balance  after the  allocation  of REMIC II
Realized Losses and distributions on the prior Distribution Date.

                  Yk =     the REMIC II  Regular  Interest  YBB  Uncertificated  Principal  Balance  after the  allocation  of REMIC II
Realized Losses and distributions on the prior Distribution Date.

                  ΔYj =       the REMIC II Regular Interest YAA Principal Reduction Amount.

                  ΔYk =       the REMIC II Regular Interest YBB Principal Reduction Amount.

                  Zj =     the REMIC II Regular  Interest ZAA  Uncertificated  Principal  Balance after allocation of REMIC II Realized
Losses and REMIC II Net Deferred Interest and distributions on the prior Distribution Date.

                  Zk =     the REMIC II  Regular  Interest  ZBB  Uncertificated  Principal  Balance  after the  allocation  of REMIC II
Realized Losses and REMIC II Net Deferred Interest and distributions on the prior Distribution Date.

                  ΔZj =       the REMIC II Regular Interest ZAA Principal Reduction Amount.
                      =       ΔPj - ΔYj

                  ΔZk =       the REMIC II Regular Interest ZBB Principal Reduction Amount.
                      =       ΔPk - ΔYk

                  Pj =     the  aggregate  Uncertificated  Principal  Balance  of REMIC II  Regular  Interests  YAA and ZAA  after  the
allocation of REMIC II Realized Losses and REMIC II Net Deferred  Interest and distributions on the prior  Distribution  Date, which is
equal to the aggregate Stated Principal Balance of the Sub-Group AA Loans.

                  Pk =     the  aggregate  Uncertificated  Principal  Balance  of REMIC II  Regular  Interests  YBB and ZBB  after  the
allocation of REMIC II Realized Losses and REMIC II Net Deferred  Interest and distributions on the prior  Distribution  Date, which is
equal to the aggregate Stated Principal Balance of the Sub-Group BB Loans.

                  ΔPj =       the aggregate  principal reduction resulting on such Distribution Date on the Sub-Group AA Loans as
a result of principal  distributions  (exclusive of any amounts distributed  pursuant to clauses (c)(i) or (c)(ii) of the definition of
REMIC II Distribution  Amount) to be made and Realized Losses and Net Deferred Interest to be allocated on such  Distribution  Date, if
applicable,  which is equal to the aggregate of the REMIC II Regular  Interest YAA Principal  Reduction Amount and the REMIC II Regular
Interest ZAA Principal Reduction Amount.

                  ΔPk=        the aggregate  principal reduction resulting on such Distribution Date on the Sub-Group BB Loans as
a result of principal  distributions  (exclusive of any amounts distributed  pursuant to clauses (c)(i) or (c)(ii) of the definition of
REMIC II  Distribution  Amount) to be made and Realized  Losses and Net Deferred  Interest to be allocated on such  Distribution  Date,
which is equal to the aggregate of the REMIC II Regular  Interest YBB Principal  Reduction Amount and the REMIC II Regular Interest ZBB
Principal Reduction Amount.

                                                                 51




--------------------------------------------------------------------------------




                  α =         .0005

                  γ =         (R - J%)/(K% - R).  γ is a  non-negative  number  unless its  denominator  is zero,  in which
event it is undefined.

                  If γ is zero, ΔYk = Yk and ΔYj = (Yj/Pj)ΔPj.

                  If γ is undefined, ΔYj = Yj, ΔYk = (Yk/Pk)ΔPk if denominator

                  In the remaining situations, ΔYk and ΔYj shall be defined as follows:


                      1.   If Yk - α(Pk - ΔPk)  => 0, Yj-  α(Pj - ΔPj) => 0, and γ (Pj - ΔPj) < (Pk
     - ΔPk), ΔYk = Yk - αγ (Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).

                      2.   If  Yk - α(Pk - ΔPk)  => 0,  Yj - α(Pj - ΔPj)  => 0, and γ (Pj - ΔPj) =>
     (Pk - ΔPk), ΔYk = Yk - α(Pk - ΔPk) and ΔYj = Yj - (α/γ)(Pk - ΔPk).

                      3.   If Yk - α(Pk - ΔPk) < 0,  Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Yk/γ), ΔYk = Yk - αγ (Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).

                      4.   If Yk - α(Pk - ΔPk) < 0,  Yj - (Yk/γ) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Yk/γ), ΔYk = 0 and ΔYj = Yj - (Yk/γ).

                      5.   If Yj - α(Pj - ΔPj) < 0, Yj - (Yk/γ) < 0, and
     Yk - α(Pk - ΔPk) <= Yk - (γYj), ΔYk = Yk - (γYj) and ΔYj = 0.

                      6.   If Yj - α(Pj - ΔPj) < 0, Yk - α(Pk - ΔPk) => 0, and Yk - α(Pk - ΔPk) =>
     Yk - (γYj), ΔYk = Yk - α(Pk - ΔPk) and ΔYj = Yj - (α/γ)(Pk - ΔPk).

         The purpose of the  foregoing  definitional  provisions  together  with the related  provisions  allocating  REMIC II Realized
Losses and defining each of the REMIC II Regular  Interests  and the REMIC II Y Principal  Distribution  Amounts is to  accomplish  the
following goals in the following order of priority:

                      1.   Making the ratio of Yk to Yj equal to γ  after  taking  account of the  allocation  REMIC II  Realized
     Losses and the  distributions  that will be made through end of the Distribution Date to which such provisions relate and assuring
     that the  Principal  Reduction  Amounts  for each of the REMIC II  Regular  Interests  is  greater  than or equal to zero for such
     Distribution Date;

                      2.   Making (i) the REMIC II Regular Interest YAA  Uncertificated  Principal Balance less than or equal to 0.0005
     of the sum of the  Uncertificated  Principal  Balances  for REMIC II Regular  Interest  YAA and REMIC II Regular  Interest ZAA and
     (ii) the  REMIC II  Regular  Interest  YBB  Uncertificated  Principal  Balances  less  than or equal to  0.0005  of the sum of the
     Uncertificated  Principal  Balances for REMIC II Regular  Interest YBB and REMIC II Regular Interest ZBB in each case after giving
     effect to allocations of REMIC II Realized Losses and  distributions to be made through the end of the Distribution  Date to which
     such provisions relate; and

                                                                 52




--------------------------------------------------------------------------------




                      3.   Making the larger of (a) the  fraction whose  numerator is Yk and whose  denominator is the sum of Yk and Zk
     and (b) the  fraction whose  numerator is Yj and whose  denominator is the sum of Yj, and Zj as large as possible while  remaining
     less than or equal to 0.0005.

In the event of a failure of the foregoing  portion of the definition of REMIC II Y Principal  Reduction  Amount to accomplish  both of
goals 1 and 2 above,  the amounts thereof should be adjusted to so as to accomplish  such goals within the requirement  that each REMIC
II Y Principal  Reduction  Amount must be less than or equal to the sum of (a) the  principal  REMIC II Realized Losses to be allocated
on the related  Distribution  Date for the related Sub-Loan Group and (b) the  remainder of the Available  Distribution  Amount for the
related Sub-Loan Group or after reduction  thereof by the  distributions to be made on such  Distribution in respect of interest on the
related REMIC II Regular  Interests,  or, if both of such goals cannot be accomplished  within such requirement,  such adjustment as is
necessary  shall be made to  accomplish  goal 1 within such  requirement.  In the event of any  conflict  among the  provisions  of the
definition  of the  REMIC II Y  Principal  Reduction  Amounts,  such  conflict  shall be  resolved  on the basis of the goals and their
priorities set forth above within the requirement set forth in the preceding sentence.

         REMIC II Y Regular Interests:  REMIC II Regular Interest Y-1 and REMIC II Regular Interest Y-2.

         REMIC II Y-1 Principal  Distribution  Amount:  For any  Distribution  Date, the excess,  if any, of the REMIC II Y-1 Principal
Reduction  Amount for such  Distribution  Date over the  principal  portion of REMIC II Realized  Losses  allocated to REMIC II Regular
Interest Y-1 on such Distribution Date.

         REMIC II Y-2 Principal  Distribution  Amount:  For any  Distribution  Date, the excess,  if any, of the REMIC II Y-2 Principal
Reduction  Amount for such  Distribution  Date over the  principal  portion of REMIC II Realized  Losses  allocated to REMIC II Regular
Interest Y-2 on such Distribution Date.

         REMIC II Z  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts by which the  Uncertificated  Principal
Balances of the REMIC II Z Regular  Interests will be reduced on such  Distribution  Date by the allocation of REMIC II Realized Losses
and the  distribution  of principal,  which shall be in each case the excess of (A) the sum of (x) the excess of the REMIC II Available
Distribution  Amount for the related Group (i.e. the "related  Group" for REMIC II Regular  Interest Z-1 is the Sub-Group II-1 Mortgage
Loans and the "related  Group" for REMIC II Regular  Interest Z-2 is the  Sub-Group  II-2  Mortgage  Loans) over the sum of the amounts
thereof  distributable  (i) in respect of interest on such REMIC II Z Regular  Interest and the related REMIC II Y Regular Interest and
(ii) to such REMIC II Z Regular  Interest and the related REMIC II Y Regular  Interest  pursuant to clause (c)(i) of the  definition of
"REMIC II  Distribution  Amount" and (y) the amount of REMIC II Realized  Losses  allocable to principal for the related Group over (B)
the REMIC II Y Principal Reduction Amount for the related Group.

                                                                 53




--------------------------------------------------------------------------------




         REMIC II Z Regular Interests: REMIC II Regular Interest Z-1 and REMIC II Regular Interest Z-2.

         REMIC II Z-1 Principal  Distribution  Amount:  For any  Distribution  Date, the excess,  if any, of the REMIC II Z-1 Principal
Reduction  Amount for such  Distribution  Date over the  principal  portion of REMIC II Realized  Losses  allocated to REMIC II Regular
Interest Z-1 on such Distribution Date.

         REMIC II Z-2 Principal  Distribution  Amount:  For any  Distribution  Date, the excess,  if any, of the REMIC II Z-2 Principal
Reduction  Amount for such  Distribution  Date over the  principal  portion of REMIC II Realized  Losses  allocated to REMIC II Regular
Interest Z-2 on such Distribution Date.

         REMIC  III:  That  group of assets  contained  in the Trust  Fund  designated  as a REMIC  consisting  of the REMIC II Regular
Interests and any proceeds thereof.

         REMIC III Available  Distribution  Amount:  For any  Distribution  Date,  the amounts deemed  distributed  with respect to the
REMIC II Regular Interests pursuant to Section 6.07.

         REMIC III Distribution  Amount:  On each  Distribution  Date, the REMIC III Available  Distribution  Amount,  in the following
order of priority,  shall be distributed  by REMIC III to REMIC IV on account of the REMIC III Regular  Interests and to the Holders of
the Class R Certificates in respect of Component III thereof:

         (i)      to the extent of the portion of the REMIC III Available  Distribution Amount related to Sub-Loan Group II-1, to REMIC
IV as the holder of REMIC III Regular Interests LT5, LT6, LT7, LT8 and LT-Y1, allocated as follows:

                  (A) to REMIC  III  Regular  Interests  LT5,  LT6,  LT7,  LT8 and  LT-Y1,  pro  rata,  in an  amount  equal to (1) the
         Uncertificated  Accrued Interest for each such REMIC III Regular Interest for such  Distribution  Date reduced,  in each case,
         by any Net Deferred  Interest  allocated to such REMIC III Regular Interest for such  Distribution  Date, plus (2) any amounts
         in respect thereof remaining unpaid from previous Distribution Dates; and

                  (B) to REMIC III Regular  Interests  LT5,  LT6,  LT7,  LT8 and LT-Y1,  in an amount  equal to the  remainder  of such
         portion of the REMIC III Available  Distribution  Amount related to Sub-Loan Group II-1 after the distributions  made pursuant
         to clause (i)(A) above, allocated as follows:

                           (1) in  respect  of REMIC III  Regular  Interests  LT6,  LT7,  LT8 and  LT-Y1,  their  respective  Principal
                           Distribution Amounts;

                           (2) in respect of REMIC III Regular Interest LT5 any remainder until the  Uncertificated  Principal  Balance
                           thereof is reduced to zero;

                                                                 54




--------------------------------------------------------------------------------




                           (3) any remainder in respect of REMIC III Regular  Interests LT6, LT7, LT8 and LT-Y1,  pro rata according to
                           their respective  Uncertificated  Principal Balances as reduced by the distributions deemed made pursuant to
                           (1) above, until their respective Uncertificated Principal Balances are reduced to zero;

         (ii)     to the extent of the portion of the REMIC III Available  Distribution Amount related to Sub-Loan Group II-2, to REMIC
IV as the holder of REMIC III Regular Interests LT9, LT10, LT11, LT12 and LT-Y2, allocated as follows:

                  (A) to REMIC III  Regular  Interests  LT9,  LT10,  LT11,  LT12 and  LT-Y2,  pro rata,  in an amount  equal to (1) the
         Uncertificated  Accrued Interest for each such REMIC III Regular Interest for such  Distribution  Date reduced,  in each case,
         by any Net Deferred  Interest  allocated to such REMIC III Regular Interest for such  Distribution  Date, plus (2) any amounts
         in respect thereof remaining unpaid from previous Distribution Dates; and

                  (B) to REMIC III Regular  Interests  LT9,  LT10,  LT11,  LT12 and LT-Y2,  in an amount equal to the remainder of such
         portion of the REMIC III Available  Distribution  Amount related to Sub-Loan Group II-2 after the distributions  made pursuant
         to clause (ii)(A) above, allocated as follows:

                           (1) in respect of REMIC III  Regular  Interests  LT10,  LT11,  LT12 and LT-Y2,  their  respective  Principal
                           Distribution Amounts;

                           (2) in respect of REMIC III Regular Interest LT9 any remainder until the  Uncertificated  Principal  Balance
                           thereof is reduced to zero;

                           (3) any remainder in respect of REMIC III Regular  Interests LT10,  LT11, LT12 and LT-Y2, pro rata according
                           to their respective  Uncertificated  Principal Balances as reduced by the distributions deemed made pursuant
                           to (1) above, until their respective Uncertificated Principal Balances are reduced to zero;

         (iii)    to the extent of amounts remaining after the distributions made pursuant to clauses (i) and (ii) above:

                  (A) first,  to each of the REMIC III Regular  Interests,  pro rata according to the amount of  unreimbursed  Realized
         Losses  allocable to principal  previously  allocated to each such REMIC III Regular  Interest,  the  aggregate  amount of any
         distributions  to the Group II Certificates as  reimbursement  of such Realized Losses on such  Distribution  Date pursuant to
         Section  6.01(b) or (c);  provided,  however,  that any  amounts  distributed  pursuant  to this  paragraph  (iii)(A)  of this
         definition of "REMIC III Distribution  Amount" shall not cause a reduction in the Uncertificated  Principal Balances of any of
         the REMIC III Regular Interests; and

                  (B)  any remaining amounts to the Holders of the Class R Certificates in respect of Component III thereof.

                                                                 55




--------------------------------------------------------------------------------




         REMIC III Interest:  The REMIC III Regular Interests and Component III of the Class R Certificates.

         REMIC III Net Deferred  Interest:  Net Deferred  Interest for Sub-Loan Group II-1 for any Distribution Date shall be allocated
to REMIC III Regular  Interest LT5 in reduction of the portion of the  Uncertificated  Accrued  Interest  thereon  distributable on the
related  Distribution  Date and shall  result in an  increase in the  Uncertificated  Principal  Balance  thereof to the extent of such
reduction.  Net Deferred  Interest for Sub-Loan Group II-2 for any  Distribution  Date shall be allocated to REMIC III Regular Interest
LT9 in reduction of the portion of the  Uncertificated  Accrued Interest thereon  distributable  on the related  Distribution  Date and
shall result in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC III Principal Reduction Amounts:  For any Distribution Date, the amounts by which the Uncertificated  Principal Balances
of the REMIC III Regular  Interests will be reduced on such  Distribution Date by the allocation of REMIC III Realized Losses and REMIC
III Net Deferred Interest and the distribution of principal, determined as follows:

                  For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  Y1 =     the  aggregate  Uncertificated  Principal  Balance  of  REMIC  III  Regular  Interest  LT5 and  LT-Y1  after
distributions and the allocation of REMIC III Net Deferred Interest and REMIC III Realized Losses on the prior Distribution Date.

                  Y2 =     the  Uncertificated  Principal  Balance  of REMIC  III  Regular  Interest  LT6 after  distributions  and the
allocation of REMIC III Realized Losses on the prior Distribution Date.

                  Y3 =              the Uncertificated  Principal Balance of REMIC III Regular Interest LT7 after distributions and the
allocation of REMIC III Realized Losses on the prior Distribution Date.

                  Y4 =              the Uncertificated  Principal Balance of REMIC III Regular Interest LT8 after distributions and the
allocation of REMIC III Realized Losses on the prior Distribution Date. (note:  Y3 = Y4).

                  ΔY1 =    the combined REMIC III Regular Interest LT5 Principal  Reduction Amount and REMIC III Regular Interest LT-Y1
Principal  Reduction  Amount.  Such amount shall be  allocated  first to REMIC III Regular  Interest  LT-Y1 up to the REMIC III Regular
Interest LT-Y1 Principal Reduction Amount and thereafter the remainder shall be allocated to REMIC III Regular Interest LT5.

                  ΔY2 =    the REMIC III Regular Interest LT6 Principal Reduction Amount.

                  ΔY3 =    the REMIC III Regular Interest LT7 Principal Reduction Amount.

                  ΔY4 =    the REMIC III Regular Interest LT8 Principal Reduction Amount.

                                                                 56




--------------------------------------------------------------------------------




                  P0 =     the aggregate  Uncertificated  Principal  Balance of the REMIC III Regular  Interests LT5, LT6, LT7, LT8 and
LT-Y1  after  distributions  and the  allocation  of REMIC  III  Realized  Losses  and  REMIC III Net  Deferred  Interest  on the prior
Distribution Date.

                  P1 =     the aggregate  Uncertificated  Principal  Balance of the REMIC III Regular  Interests LT5, LT6, LT7, LT8 and
LT-Y1 after  distributions  and the  allocation  of REMIC III Realized  Losses and REMIC III Net  Deferred  Interest to be made on such
Distribution Date.

                  ΔP =     P0 - P1 = the aggregate of the REMIC III Regular  Interest LT5, LT6, LT7, LT8 and LT-Y1 Principal  Reduction
Amounts.

                  =        the aggregate of the REMIC III Net Deferred Interest and principal  portions of REMIC III Realized Losses to
be allocated to, and the principal  distributions to be made on, the Class II-1A  Certificates  and the Class II-B  Certificates and on
such  Distribution  Date  (including  distributions  of  accrued  and  unpaid  interest  on the  Class II-B-IO  Certificates  for prior
Distribution Dates).

                  R0 =     the weighted  average  (stated as a monthly rate) of the Net Rates on the Mortgage  Loans in Sub-Loan  Group
II-1 after giving effect to amounts  distributed  and REMIC III Realized  Losses and REMIC III Net Deferred  Interest  allocated on the
prior Distribution Date.

                  R1 =     the weighted  average  (stated as a monthly rate) of the Net Rates on the Mortgage  Loans in Sub-Loan  Group
II-1 after  giving  effect to amounts to be  distributed  and REMIC III  Realized  Losses  and REMIC III Net  Deferred  Interest  to be
allocated on such Distribution Date.

                  α =      (Y2 + Y3)/P0.  The initial  value of α on the Closing Date for use on the first  Distribution  Date shall be
0.0001.

                  γ0 =     the lesser of (A) the sum of (1) for all Classes of Class II-1A Certificates of the product for each
Class of (i) the monthly interest rate (as limited by the Net Cap Rate for the Class II-1A Certificates, if applicable) for such
Class applicable for distributions to be made on such Distribution Date and (ii) the aggregate Current Principal Amount for such
Class after distributions and the allocation of Realized Losses and Net Deferred Interest on the prior Distribution Date, (2) for all
Classes of Class II-B Certificates of the product for each Class of (i) the monthly interest rate (as limited by the Net Cap Rate for
the Class II-B Certificates, if applicable) for such Class applicable for distributions to be made on such Distribution Date and (ii)
the aggregate Current Principal Amount for such Class multiplied by a fraction whose numerator is the Uncertificated Principal
Balance of REMIC II Regular Interest Y-1 and whose denominator is the sum of the Uncertificated Principal Balances of REMIC II
Regular Interests Y-1 and Y-2 after distributions and the allocation of Realized Losses and Net Deferred Interest on the prior
Distribution Date and (3) the amount, if any, by which the sum of the amounts in clauses (A)(1), (2) and (3) of the definition of Γ0
exceeds S0*Q0 and (B) R0*P0.

                                                                 57




--------------------------------------------------------------------------------




         γ1  =    the lesser of (A) the sum of (1) for all Classes of Class A-I Certificates of the product for each Class of (i) the
monthly interest rate (as limited by the Group I Net WAC Cap Rate, if applicable) for such Class applicable for distributions to be
made on the next succeeding Distribution Date and (ii) the aggregate Certificate Principal Balance for such Class after distributions
and the allocation of Realized Losses to be made on such Distribution Date, (2) for all Classes of Class M Certificates of the
product for each Class of (i) the monthly interest rate (as limited by the Class M Net WAC Cap Rate, if applicable) for such
Class applicable for distributions to be made on the next succeeding Distribution Date and (ii) the aggregate Certificate Principal
Balance for such Class multiplied by a fraction whose numerator is the Uncertificated Principal Balance of REMIC II Regular Interest
Y-1 and whose denominator is the sum of the Uncertificated Principal Balances of REMIC II Regular Interests Y-1 and Y-2 after
distributions and the allocation of Realized Losses to be made on such Distribution Date and (3) the amount, if any, by which the sum
of the amounts in clauses (A)(1), (2) and (3) of the definition of Γ1 exceeds S1*Q1 and (B) R1*P1.

         Then, based on the foregoing definitions:

         ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

         ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

         ΔY3 =    αΔP - ΔY2; and

         ΔY4 =    ΔY3.

         if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

         (1)      If ΔY2, as so determined, is negative, then

         ΔY2 = 0;

         ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         (2)      If ΔY3, as so determined, is negative, then

         ΔY3 = 0;

         ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 -  γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         Y5 =     the aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT9 and LT-Y2 after distributions on
the prior Distribution Date.

                                                                 58




--------------------------------------------------------------------------------




         Y6 =     the Uncertificated Principal Balance of REMIC III Regular Interest LT10 after distributions on the prior
Distribution Date.

         Y7 =     the Uncertificated Principal Balance of REMIC III Regular Interest LT11 after distributions on the prior
Distribution Date.

         Y8 =     the Uncertificated Principal Balance of REMIC III Regular Interest LT12 after distributions on the prior
Distribution Date (note:  Y7 = Y8).

         ΔY5 =    the combined REMIC III Regular Interest LT9 Principal Reduction Amount and REMIC III Regular Interest LT-Y2
Principal Reduction Amounts.  Such amount shall be allocated first to REMIC III Regular Interest LT-Y2 up to the REMIC III Regular
Interest LT-Y2 Principal Reduction Amount and thereafter the remainder shall be allocated to  REMIC III Regular Interest LT9.

         ΔY6 =    the REMIC III Regular Interest LT10 Principal Reduction Amount.

         ΔY7 =    the REMIC III Regular Interest LT11 Principal Reduction Amount.

         ΔY8 =    the REMIC III Regular Interest LT12 Principal Reduction Amount.

         Q0 =     the aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT9, LT10, LT11, LT12 and LT-Y2 after
distributions and the allocation of REMIC III Realized Losses and REMIC III Net Deferred Interest on the prior Distribution Date.

         Q1 =     the aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT9, LT10, LT11, LT12 and LT-Y2 after
distributions and the allocation of REMIC III Realized Losses and REMIC III Net Deferred Interest to be made on such Distribution
Date.

         ΔQ =     Q0 - Q1 = the aggregate of the REMIC III Regular Interests LT9, LT10, LT11, LT12 and LT-Y2 Principal Reduction
Amounts.

               =  the aggregate of the REMIC III Net Deferred Interest and principal portions of REMIC III Realized Losses to be
allocated to, and the principal distributions to be made on, the Class II-2A-1 Certificates and the Class II-B Certificates on such
Distribution Date (including distributions of accrued and unpaid interest on the Class II-B-IO Certificates for prior Distribution
Dates).

         S0 =     the weighted average (stated as a monthly rate) of the Net Rates on the Mortgage Loans in Sub-Loan Group II-2 after
giving effect to amounts distributed and REMIC III Realized Losses and REMIC III Net Deferred Interest allocated on the prior
Distribution Date..

         S1 =     the  weighted average (stated as a monthly rate) of the Net Rates on the Mortgage Loans in Sub-Loan Group II-2 after
giving effect to amounts to be distributed and REMIC III Realized Losses and REMIC III Net Deferred Interest to be allocated on such
Distribution Date.

         β =      (Y6 + Y7)/Q0.  The initial value of β on the Closing Date for use on the first Distribution Date shall be 0.0001.

                                                                 59




--------------------------------------------------------------------------------




         Γ0 =     the lesser of (A) the sum of (1) for the Class II-2A-1 Certificates of the product of (i) the monthly interest rate
(as limited by the Net Rate Cap for the Class II-2A-1 Certificates, if applicable) for such Class applicable for distributions to be
made on such Distribution Date and (ii) the aggregate Current Principal Amount for such Class after distributions and the allocation
of Realized Losses and Net Deferred Interest on the prior Distribution Date, (2) for all Classes of Class II-B Certificates of the
product for each Class of (i) the monthly interest rate (as limited by the Net Rate Cap for the Class II-B Certificates, if
applicable) for such Class applicable for distributions to be made on such Distribution Date and (ii) the aggregate Current Principal
Amount for such Class multiplied by a fraction whose numerator is the Uncertificated Principal Balance of REMIC II Regular Interest
Y-2 and whose denominator is the sum of the Uncertificated Principal Balances of REMIC II Regular Interests Y-1 and Y-2 after
distributions and the allocation of Realized Losses and Net Deferred Interest on the prior Distribution Date and (3) the amount, if
any, by which the sum of the amounts in clauses (A)(1), (2) and (3) of the definition of γ0 exceeds R0*P0 and (B) S0*Q0.

         Γ1  =    the lesser of (A) the sum of (1) for all the Class II-2A-1 Certificates of the product of (i) the monthly interest
rate (as limited by the Net Rate Cap for the Class II-2A-1 Certificates, if applicable) for such Class applicable for distributions
to be made on the next succeeding Distribution Date and (ii) the aggregate Current Principal Amount for such Class after
distributions and the allocation of Realized Losses and Net Deferred Interest to be made on such Distribution Date, (2) for all
Classes of Class II-B Certificates of the product for each Class of (i) the monthly interest rate (as limited by the Net Rate Cap for
the Class II-B Certificates, if applicable) for such Class applicable for distributions to be made on the next succeeding
Distribution Date and (ii) the aggregate Current Principal Amount for such Class multiplied by a fraction whose numerator is the
Uncertificated Principal Balance of REMIC II Regular Interest Y-2 and whose denominator is the sum of the principal balances of
REMIC II Regular Interests Y-1 and Y-2 after distributions and the allocation of Realized Losses and Net Deferred interest to be made
on such Distribution Date and (3) the amount, if any, by which the sum of the amounts in clauses (A)(1), (2) and (3) of the
definition of γ1 exceeds R1*P1 and (B) S1*Q1.

         Then, based on the foregoing definitions:

         ΔY5 =    ΔQ - ΔY6 - ΔY7 - ΔY8;

         ΔY6 =    (β/2){(Γ0S1 - Γ1S0)/S0S1};

         ΔY7 =    βΔQ - ΔY6; and

         ΔY8 =    ΔY7.

         if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

         (1)      If ΔY6, as so determined, is negative, then

         ΔY6 = 0;

         ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

                                                                 60




--------------------------------------------------------------------------------




         ΔY8 = ΔY7; and

         ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         (2)      If ΔY7, as so determined, is negative, then

         ΔY7 = 0;

         ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

         ΔY8 = ΔY7; and

         ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         REMIC III Realized Losses: For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group II for the related Due
Period shall be  allocated to the REMIC III Regular  Interests  as follows:  (1) the  interest  portion of Realized  Losses on Mortgage
Loans in Sub-Loan  Group II-1, if any, shall be allocated to REMIC III Regular  Interests  LT5, LT6, LT8 and LT-Y1,  pro rata according
to the amount of interest  accrued but unpaid  thereon,  in  reduction  thereof;  and (2) the  interest  portion of Realized  Losses on
Mortgage Loans in Sub-Loan Group II-2, if any, shall be allocated to REMIC III Regular  Interests LT9, LT10,  LT12 and LT-Y2,  pro rata
according to the amount of interest  accrued but unpaid thereon,  in reduction  thereof.  Any interest  portion of such Realized Losses
in excess of the amount  allocated  pursuant to the preceding  sentence shall be treated as a principal  portion of Realized Losses not
attributable  to any specific  Mortgage Loan and allocated  pursuant to the  succeeding  sentences.  The principal  portion of Realized
Losses on  Mortgage  Loans in Loan Group II shall be  allocated  to the REMIC III  Regular  Interests  as  follows:  (1) The  principal
portion of Realized Losses on Mortgage Loans in Sub-Loan Group II-1, if any, shall be allocated,  first, to REMIC III Regular  Interest
LT-Y1 to the extent that such losses were  allocated to REMIC II Regular  Interest Y-1 in  reduction  of the  Uncertificated  Principal
Balance thereof,  second,  to REMIC III Regular  Interests LT6, LT7 and LT8, pro rata according to their respective REMIC III Principal
Reduction Amounts to the extent thereof in reduction of the  Uncertificated  Principal Balance of such REMIC III Regular Interests and,
third,  the remainder,  if any, of such principal  portion of such Realized Losses shall be allocated to REMIC III Regular Interest LT5
in reduction of the  Uncertificated  Principal  Balance thereof;  and (2) the principal portion of Realized Losses on Mortgage Loans in
Sub-Loan  Group II-2,  if any,  shall be  allocated,  first,  to REMIC III Regular  Interest  LT-Y2 to the extent that such losses were
allocated to REMIC II Regular Interest Y-2 in reduction of the Uncertificated  Principal Balance thereof,  second, to REMIC III Regular
Interests LT10, LT11 and LT12, pro rata according to their  respective REMIC III Principal  Reduction  Amounts to the extent thereof in
reduction of the  Uncertificated  Principal  Balance of such REMIC III Regular  Interests and,  third,  the remainder,  if any, of such
principal  portion of such  Realized  Losses shall be allocated  to REMIC III Regular  Interest LT9 in reduction of the  Uncertificated
Principal Balance thereof.

         REMIC III Regular Interest:  Any of the separate  non-certificated  beneficial  ownership  interests in REMIC III set forth in
Section 5.01(c)  and issued  hereunder and  designated  as a "regular  interest" in REMIC III.  Each REMIC III Regular  Interest  shall
accrue interest at the  Uncertificated  Pass-Through Rate specified for such REMIC III Regular Interest in  Section 5.01(c),  and shall
be entitled to  distributions  of principal,  subject to the terms and conditions  hereof,  in an aggregate amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The designations  for the respective REMIC III Regular  Interests
are set forth in Section 5.01(c).

                                                                 61




--------------------------------------------------------------------------------




         REMIC III Regular Interest LT5 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC
III Regular  Interest LT5 Principal  Reduction Amount for such  Distribution  Date over the REMIC III Realized Losses and REMIC III Net
Deferred Interest allocated to REMIC III Regular Interest LT5 on such Distribution Date.

         REMIC III Regular Interest LT6 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC
III Regular Interest LT6 Principal  Reduction Amount for such  Distribution  Date over the REMIC III Realized Losses allocated to REMIC
III Regular Interest LT6 on such Distribution Date.

         REMIC III Regular Interest LT7 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC
III Regular Interest LT7 Principal  Reduction Amount for such  Distribution  Date over the REMIC III Realized Losses allocated to REMIC
III Regular Interest LT7 on such Distribution Date.

         REMIC III Regular Interest LT8 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC
III Regular Interest LT8 Principal  Reduction Amount for such  Distribution  Date over the REMIC III Realized Losses allocated to REMIC
III Regular Interest LT8 on such Distribution Date.

         REMIC III Regular Interest LT9 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC
III Regular  Interest LT9 Principal  Reduction Amount for such  Distribution  Date over the REMIC III Realized Losses and REMIC III Net
Deferred Interest allocated to REMIC III Regular Interest LT9 on such Distribution Date.

         REMIC III Regular Interest LT10 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
III Regular Interest LT10 Principal  Reduction Amount for such  Distribution Date over the REMIC III Realized Losses allocated to REMIC
III Regular Interest LT10 on such Distribution Date.

         REMIC III Regular Interest LT11 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
III Regular Interest LT11 Principal  Reduction Amount for such  Distribution Date over the REMIC III Realized Losses allocated to REMIC
III Regular Interest LT11 on such Distribution Date.

         REMIC III Regular Interest LT12 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC
III Regular Interest LT12 Principal  Reduction Amount for such  Distribution Date over the REMIC III Realized Losses allocated to REMIC
III Regular Interest LT12 on such Distribution Date.

         REMIC III Regular Interest LT-Y1 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC
III Regular  Interest LT-Y1 Principal  Reduction  Amount for such  Distribution  Date over the REMIC III Realized  Losses  allocated to
REMIC III Regular Interest LT-Y1 on such Distribution Date.

                                                                 62




--------------------------------------------------------------------------------




         REMIC III Regular Interest LT-Y2 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC
III Regular  Interest LT-Y2 Principal  Reduction  Amount for such  Distribution  Date over the REMIC III Realized  Losses  allocated to
REMIC III Regular Interest LT-Y2 on such Distribution Date.

         REMIC  IV:  That  group of  assets  contained  in the  Trust  Fund  designated  as a REMIC  consisting  of the REMIC I Regular
Interests and the REMIC III Regular Interests and any proceeds thereof.

         REMIC IV Available  Distribution  Amount:  For any Distribution Date, the amounts deemed distributed with respect to the REMIC
I Regular Interests and the REMIC III Regular Interests pursuant to Section 6.07.

         REMIC IV  Distribution  Amount:  For any  Distribution  Date,  the  REMIC IV  Available  Distribution  Amount  shall be deemed
distributed by REMIC IV to the holders of the  Certificates  (other than the Class R, Class R-X, Class B-IO and Class XP  Certificates)
on account of the REMIC IV Regular  Interests  (other than REMIC IV Regular  Interests  I-B-IO,  I-B-IO-P,  II-B-IO and II-B-IO-P),  to
REMIC V on  account  of  REMIC IV  Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P  and to the  holders  of Class R
Certificates in respect of Component IV thereof,  as follows:  to each REMIC IV Regular Interest in respect of  Uncertificated  Accrued
Interest thereon and the Uncertificated  Principal Balance thereof,  the amount distributed in respect of interest and principal on the
Class or Classes of  Certificates  bearing the same  designation  (with such amounts having the same character as interest or principal
with respect to the REMIC IV Regular  Interest as they have with respect to such  Certificates),  except that (1) no amount paid to any
Certificate in respect of any Basis Risk  Shortfall  Carry Forward  Amount or, in the case of the Class I-A  Certificates  or Class I-B
Certificates,  in respect of interest  accrued at a Pass-Through  Rate in excess of the Modified Net Rate Cap, shall be included in the
amount paid in respect of the  related  REMIC IV Regular  Interest  and (2) any amount  paid in respect of Basis Risk  Shortfall  Carry
Forward  Amounts and, in the case of the Class I-A and Class I-B  Certificates,  interest  accrued at a Pass-Through  Rate in excess of
the  Modified  Net Rate Cap,  shall be deemed paid with  respect to REMIC IV Regular  Interest  I-B-IO-I  or REMIC IV Regular  Interest
II-B-IO-I,  as  applicable,  in  respect of accrued  and  unpaid  interest  thereon.  Any  remaining  amount of the REMIC IV  Available
Distribution Amount shall be distributed to the holders of the Class R Certificates in respect of Component IV thereof.

         REMIC IV Interests:  The REMIC IV Regular Interests and Component IV of the Class R Certificates.

         REMIC IV Net Deferred  Interest:  Net Deferred  Interest for any Distribution  Date shall be allocated to the REMIC IV Regular
Interests  to the same extent that Net  Deferred  Interest is  allocated  to the Class of  Certificates  bearing the same  designation,
except  that any Net  Deferred  Interest  allocated  to a Class of Class I-A  Certificates  or Class I-B  Certificates  in  respect  of
interest  accrued thereon at a Pass-Through  Rate in excess of the Modified Net Rate Cap, if applicable,  shall instead be allocated to
REMIC IV Regular Interest I-B-IO-I.

                                                                 63




--------------------------------------------------------------------------------




         REMIC IV Regular Interest:  Any of the separate  beneficial  ownership  interests in REMIC IV set forth in Section 5.01(c) and
issued  hereunder  and  designated  as a "regular  interest" in REMIC IV. Each REMIC IV Regular  Interest  (other than REMIC IV Regular
Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P) shall accrue interest at the Pass-Through  Rate for the Class of Certificates
bearing  the same  designation  specified  in  Section 5.01(c),  modified  as  provided  in the  footnotes  of the REMIC IV  table,  if
applicable.  REMIC IV Regular  Interest  I-B-IO-I  shall  accrue  interest  at the Class  I-B-IO  Pass-Through  Rate.  REMIC IV Regular
Interest  II-B-IO-I shall accrue interest at the Class II-B-IO  Pass-Through  Rate. REMIC IV Regular  Interests  I-B-IO-P and II-B-IO-P
shall accrue no interest.  Each REMIC IV Regular  Interest  (other than REMIC IV Regular  Interests  I-B-IO-I and  II-B-IO-I)  shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to the Current
Principal Amount of the Class of Certificates  bearing the same designation as set forth in  Section 5.01(c).  The designations for the
respective REMIC IV Regular Interests are set forth in Section 5.01(c).

         REMIC V: That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting  of REMIC IV Regular  Interests
I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P and any proceeds thereof.

         REMIC V Available  Distribution  Amount:  For any Distribution  Date, the amounts deemed  distributed with respect to REMIC IV
Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P pursuant to Section 6.07.

         REMIC V  Distribution  Amount:  For any  Distribution  Date,  the  REMIC V  Available  Distribution  Amount  shall  be  deemed
distributed  by REMIC V to the  holders of the Class  I-B-IO  Certificates  the amounts  deemed  distributed  with  respect to REMIC IV
Regular  Interests  I-B-IO-I and I-B-IO-P and to the holders of the Class II-B-IO  Certificates  the amounts  deemed  distributed  with
respect to REMIC IV Regular Interest II-B-IO-I and REMIC IV Regular Interest II-B-IO-P.

         REMIC V Interests:  The REMIC V Regular Interests and the Class R-X Certificates.

         REMIC V Regular Interests:  The separate  beneficial  ownership  interests in REMIC V set forth in Section 5.01(c)  and issued
hereunder  and  designated  as  "regular  interests"  in  REMIC  V.  The  REMIC  V  Regular  Interests  shall  accrue  interest  at the
Uncertificated  Pass-Through  Rate specified for the REMIC V Regular  Interests in  Section 5.01(c).  The  designations for the REMIC V
Regular Interests are set forth in Section 5.01(c).

         REO  Acquisition:  The acquisition by the Servicer on behalf of the Trustee for the benefit of the  Certificateholders  of any
REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO  Property,  a  determination  by the Servicer  that it has received all  Insurance  Proceeds,
Liquidation  Proceeds,  REO Proceeds and other payments and recoveries  (including proceeds of a final sale) which the Servicer expects
to be finally recoverable from the sale or other disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

                                                                 64




--------------------------------------------------------------------------------




         REO Property:  A Mortgaged Property acquired in the name of the Trust, for the benefit of  Certificateholders,  by foreclosure
or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with  respect  thereto)  required  to be
repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or Article II of this  Agreement,  an amount equal to the
excess of (i) the sum of (a) 100% of the  Outstanding  Principal  Balance of such Mortgage Loan as of the date of repurchase (or if the
related  Mortgaged  Property  was  acquired  with  respect  thereto,  100% of the  Outstanding  Principal  Balance  at the  date of the
acquisition),  (b) accrued but unpaid interest on the Outstanding  Principal Balance at the related Mortgage Interest Rate, through and
including the last day of the month of  repurchase,  and (c) any  costs and damages (if any)  incurred by the Trust in connection  with
any  violation of such Mortgage  Loan of any  predatory or abusive  lending laws over (ii) any portion of the  Servicing  Compensation,
Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The Repurchase  Price in connection  with any repurchase of a Mortgage Loan by the Sponsor and any cash
deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy which is required to be maintained from
time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund:  The separate trust account created and maintained by the Trustee pursuant to Section 4.08.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any  officer  assigned  to the  Corporate  Trust  Office of the  Trustee  (or any  successor  thereto),
including any Vice  President,  Assistant  Vice  President,  Trust  Officer,  any Assistant  Secretary,  any trust officer or any other
officer of the Trustee customarily  performing  functions similar to those performed by any of the above designated officers and having
direct  responsibility  for the  administration  of this  Agreement,  and any other  officer of the  Trustee  to whom a matter  arising
hereunder may be referred.

         Rule 144A Certificate:  The certificate to be furnished by each purchaser of a Private  Certificate  (which is also a Physical
Certificate) which is a Qualified  Institutional  Buyer as defined under Rule 144A promulgated under the Securities Act,  substantially
in the form set forth as Exhibit F-2 hereto.

         S&P:  Standard & Poor's, a division of The McGraw-Hill Companies, Inc., and its successors in interest.

                                                                 65




--------------------------------------------------------------------------------




         Sarbanes-Oxley  Act: The  Sarbanes-Oxley  Act of 2002 and the rules and regulations of the Commission  promulgated  thereunder
(including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment or payments of principal and
interest due during such Due Period on such  Mortgage  Loan which either is payable by a Mortgagor in such Due Period under the related
Mortgage Note or, in the case of REO Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS. THE HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS
CERTIFICATE  MAY BE  REOFFERED,  RESOLD,  PLEDGED  OR  OTHERWISE  TRANSFERRED  ONLY IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS AND ONLY (1)  PURSUANT TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON  THAT THE HOLDER  REASONABLY
BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN THE  MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN  ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER
IS BEING MADE IN  RELIANCE  ON RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE MEANING
THEREOF IN RULE  501(a)(1),  (2), (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN
SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION  IN VIOLATION OF THE SECURITIES  ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE TO
THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS OR IN
EACH CASE IN  ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE  UNITED  STATES  AND ANY OTHER  APPLICABLE  JURISDICTION.  THIS
CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT
(A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE
PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR
SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  SERVICER  OR THE  TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

                                                                 66




--------------------------------------------------------------------------------




         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged  Property  securing a Mortgage  Note,
which may be any applicable  form of mortgage,  deed of trust,  deed to secure debt or security  deed,  including any riders or addenda
thereto.

         Senior Certificates:  The Class A Certificates and the Class X Certificates.

         Servicer:  As of the Closing Date, EMC and,  thereafter,  its respective  successors in interest that meet the  qualifications
of this Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of Regulation  AB, as such may be amended from time
to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product of (i) the Stated  Principal
Amount of such Mortgage Loan as of the Due Date in the month  preceding the month in which such  Distribution  Date occurs and (ii) the
Servicing  Fee Rate,  or, in the event of any payment of interest that  accompanies  a Principal  Prepayment in full during the related
Due Period made by the  Mortgagor  immediately  prior to such  prepayment,  interest at the  related  Servicing  Fee Rate on the Stated
Principal Amount of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing Modification: Any modification of a Mortgage Loan which is effected by the Servicer in accordance with the terms
of Section 3.01.

         Servicing  Officer:  The  President or a Vice  President  or  Assistant  Vice  President  or other  authorized  officer of the
Servicer having direct  responsibility  for the  administration of this Agreement,  and any other authorized officer of the Servicer to
whom a matter arising hereunder may be referred.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  March 30, 2007.

         Stated  Principal  Balance:  With  respect to any  Mortgage  Loan or related  REO  Property  and any  Distribution  Date,  the
Outstanding  Principal  Balance thereof as of the Cut-off Date (taking account of the Principal Payment to be made on such Due Date and
irrespective of any delinquency in its payment),  as specified in the  amortization  schedule at the time relating  thereto (before any
adjustment to such  amortization  schedule by reason of any bankruptcy or similar  proceeding  occurring  after the Cut-Off Date (other
than a Deficient  Valuation)  or any  moratorium  or similar  waiver or grace  period) plus any amount by which the  Principal  Balance
thereof has been increased for Deferred  Interest  pursuant to the terms of the related Mortgage Note on or prior to such  Distribution
Date,  minus the sum of (i) the  principal  portion of the  Scheduled  Payments due with respect to such  Mortgage Loan during each Due
Period ending prior to such Distribution Date (and  irrespective of any delinquency in their payment),  (ii) all Principal  Prepayments
with respect to such Mortgage Loan received prior to or during the related  Prepayment  Period,  (iii) all Liquidation  Proceeds to the
extent applied by the Servicer as recoveries of principal in accordance  with this  Agreement with respect to such Mortgage Loan,  that
were received by the Servicer as of the close of business on the last day of the calendar month related to such  Distribution  Date and
(iv) any Realized Losses on such Mortgage Loan incurred prior to or during the preceding  calendar month. The Stated Principal  Balance
of a Liquidated Mortgage Loan shall equal zero.

                                                                 67




--------------------------------------------------------------------------------




         Stepdown  Date:  (a) With respect to Loan Group I, the earlier to occur of (i) the  Distribution  Date on which the  aggregate
Current  Principal  Amount of the Class I-A  Certificates  has been reduced to zero and (ii) the later to occur of (x) the Distribution
Date occurring in April 2010 and (y) the first  Distribution  Date for which the aggregate  Current Principal Amount of the Subordinate
Certificates in the Loan Group I plus the related  Overcollateralization  Amount divided by the aggregate Stated  Principal  Balance of
the Group I Mortgage Loans is greater than or equal to (i) prior to the Distribution  Date in April 2013,  27.875% and (ii) on or after
the Distribution Date in April 2013,  22.300%;  or (b) with respect to Loan Group II, the earlier to occur of (i) the Distribution Date
on which the aggregate  Current  Principal  Amount of the Class II-A  Certificates has been reduced to zero and (ii) the later to occur
of (x) the Distribution  Date occurring in April 2010 and (y) the first  Distribution  Date for which the aggregate  Current  Principal
Amount of the  Subordinate  Certificates  in the Loan Group II plus the related  Overcollateralization  Amount divided by the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans is greater than or equal (i) prior to the  Distribution  Date in April 2013,
24.375% and (ii) on or after the Distribution Date in April 2013, 19.500%.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of Regulation AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Sub-Group II-1 Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.


         Sub-Group II-1 Principal Distribution Amount:  With respect to each Distribution Date, an amount equal to the product of (i)
the Principal Funds for Loan Group II for such  Distribution  Date, plus any Extra Principal  Distribution  Amount with respect to Loan
Group II for such Distribution Date, minus any Group II  Overcollateralization  Release Amount for such Distribution Date, and (ii) the
Principal Funds for Sub-Loan Group II-1 for such  Distribution  Date over the Principal  Funds for Loan Group II for such  Distribution
Date.


         Sub-Group II-2 Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

                                                                 68




--------------------------------------------------------------------------------




         Sub-Group II-2 Principal  Distribution  Amount:  With respect to each Distribution Date, an amount equal to the product of (i)
the Principal Funds for Loan Group II for such  Distribution  Date, plus any Extra Principal  Distribution  Amount with respect to Loan
Group II for such Distribution Date, minus any Group II  Overcollateralization  Release Amount for such Distribution Date, and (ii) the
Principal Funds for Sub-Loan Group II-2 for such  Distribution  Date over the Principal  Funds for Loan Group II for such  Distribution
Date.


         Sub-Loan Group:  Each of Sub-Loan Group II-1 and Sub-Loan Group II-2.


         Sub-Loan  Group II-1:  The group of Mortgage  Loans  designated  as  belonging  to Sub-Loan  Group II-1 on the  Mortgage  Loan
Schedule.

         Sub-Loan  Group II-2:  The group of Mortgage  Loans  designated  as  belonging  to Sub-Loan  Group II-2 on the  Mortgage  Loan
Schedule.

         Subordinate  Certificates:  With  respect to Loan Group I, the Class I-B  Certificates  and with respect to Loan Group II, the
Class II-B Certificates.

         Subsequent  Recoveries:  As of any Distribution  Date,  amounts received during the related  Prepayment Period by the Servicer
(net of any related  expenses  permitted to be reimbursed  pursuant to Section  4.02) or surplus  amounts held by the Servicer to cover
estimated  expenses  (including,  but not limited to, recoveries in respect of the  representations  and warranties made by the Sponsor
pursuant to the Mortgage Loan Purchase  Agreement)  specifically  related to a Liquidated  Mortgage Loan or the  disposition  of an REO
Property prior to the related  Prepayment  Period that resulted in a Realized Loss,  after  liquidation or disposition of such Mortgage
Loan.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Servicer or any Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Servicer  under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered to the Trust  pursuant to the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04,  as applicable,  in each case,  (i) which has an Outstanding  Principal  Balance not greater nor materially less than the
Mortgage  Loan for  which it is to be  substituted;  (ii) which  has a  Mortgage  Interest  Rate  and Net Rate not less  than,  and not
materially  greater than, such Mortgage Loan;  (iii) which has a maturity date not materially  earlier or later than such Mortgage Loan
and not later than the latest  maturity date of any Mortgage  Loan;  (iv) which is of the same property type and occupancy type as such
Mortgage Loan;  (v) which has a  Loan-to-Value  Ratio not greater than the  Loan-to-Value  Ratio of such Mortgage  Loan;  (vi) which is
current in payment of principal  and interest as of the date of  substitution;  (vii) as to which the payment  terms do not vary in any
material  respect from the payment  terms of the Mortgage  Loan for which it is to be  substituted,  (viii) which  has a Gross  Margin,
Periodic  Rate Cap and  Maximum  Lifetime  Mortgage  Rate no less than those of such  Mortgage  Loan,  has the same Index and  interval
between  Interest  Adjustment  Dates as such Mortgage  Loan, and a Minimum  Lifetime  Mortgage Rate no lower than that of such Mortgage
Loan and (ix) has a negative amortization cap of no more than that of the Mortgage Loan for which it is to be substituted.

                                                                 69




--------------------------------------------------------------------------------




         Substitution  Adjustment  Amount:  The  amount,  if any,  required to be paid by the Sponsor to the Trustee for deposit in the
Distribution Account pursuant to Section 2.04 in connection with the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any  successor  thereto or assignee  thereof shall serve as tax
administrator  hereunder  and as agent for the Tax  Matters  Person.  The Holder of the  largest  percentage  interest of each Class of
Residual Certificates shall be the Tax Matters Person for the related REMIC, as more particularly set forth in Section 9.12.

         Termination  Purchase  Price:  The  price,  calculated  as set  forth  in  Section 10.01,  to be paid in  connection  with the
repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  A Group I Trigger Event or a Group II Trigger Event, as applicable.

         Trust Fund or Trust:  The corpus of the trust  created  by this  Agreement,  consisting  of the  Mortgage  Loans and the other
assets described in Section 2.01(a).

         Trustee:  Wells Fargo Bank, National  Association,  or its successor in interest, or any successor trustee appointed as herein
provided.

         Trustee Compensation: As defined in Section 9.05.

         Uncertificated  Accrued Interest:  With respect to any Uncertificated  Regular Interest for any Distribution Date, one month's
interest at the related  Uncertificated  Pass-Through Rate for such Distribution Date, accrued on the Uncertificated  Principal Balance
immediately prior to such Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue on
the basis of a 360-day year  consisting  of twelve  30-day months  except as otherwise  indicated in the  definition of the  applicable
Uncertificated  Pass-Through  Rate. For purposes of calculating the amount of  Uncertificated  Accrued Interest for the REMIC I Regular
Interests and the REMIC III Regular Interests for any Distribution Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls
(to the extent not covered by Compensating  Interest  Payments) shall be allocated  among the REMIC I Regular  Interests,  the REMIC II
Regular Interests and the REMIC III Regular Interests,  respectively,  pro rata, based on, and to the extent of, Uncertificated Accrued
Interest,  as calculated  without  application  of this  sentence.  For purposes of calculating  the amount of  Uncertificated  Accrued
Interest for the REMIC IV Regular  Interests for any Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls
(to the extent not covered by  Compensating  Interest  Payments)  shall be allocated  among the REMIC IV Regular  Interests to the same
extent such amounts are allocated to the Class of Certificates bearing the same designation.

         Uncertificated  Pass-Through  Rate: The Uncertificated  REMIC I Pass-Through  Rate, the  Uncertificated  REMIC II Pass-Through
Rate, the  Uncertificated  REMIC III Pass-Through Rate, the  Uncertificated  REMIC IV Pass-Through Rate or the  Uncertificated  REMIC V
Pass-Through Rate, as applicable.  Any monthly  calculation of interest at a stated rate for the REMIC I Regular  Interests,  the REMIC
II Regular Interests,  the REMIC III Regular Interests,  REMIC IV Regular Interest I-B-IO-I, REMIC IV Regular Interest II-B-IO-I or the
REMIC V Regular Interests shall be based upon annual interest at such rate divided by twelve.

                                                                 70




--------------------------------------------------------------------------------




         Uncertificated  Principal Balance:  The principal amount of any Uncertificated  Regular Interest outstanding as of any date of
determination. The Uncertificated Principal Balance of each REMIC Regular Interest shall never be less than zero.

         Uncertificated  Regular  Interests:  The REMIC I Regular  Interests,  the REMIC II Regular  Interests,  the REMIC III  Regular
Interests and REMIC IV Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P.

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any  Distribution  Date and: (i) REMIC I Regular  Interest LT1 and
REMIC I Regular  Interest  LT2,  the weighted  average of the Net Rates on the  Mortgage  Loans in Loan Group I, reduced by the Maximum
Coupon Strip Rate, (ii) REMIC I Regular  Interest LT3, zero (0.00%),  (iii) REMIC I Regular Interest LT4, twice the weighted average of
the Net Rates on the Mortgage Loans in Loan Group I, reduced by twice the Maximum Coupon Strip Rate,  (iv) REMIC I Regular  Interest W,
the Maximum Coupon Strip Rate and (v) REMIC I Regular Interest I-X-I, 0.500%.

         Uncertificated  REMIC II Pass-Through  Rate: With respect to any  Distribution  Date and the REMIC II Regular  Interests,  the
pass-through rate of such REMIC II Regular Interests set forth in Section 5.01(c).

         Uncertificated  REMIC III Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC III Regular Interests LT5,
LT6 and LT-Y1,  the weighted  average of the Net Rates on the Mortgage  Loans in Sub-Loan Group II-1,  (ii) REMIC III Regular  Interest
LT7,  zero (0.00%),  and (iii) REMIC III Regular  Interest LT8,  twice the weighted  average of the Net Rates on the Mortgage  Loans in
Sub-Loan Group II-1.  With respect to any  Distribution  Date and: (i) REMIC III Regular  Interests  LT9, LT10 and LT-Y2,  the weighted
average of the Net Rates on the Mortgage Loans in Sub-Loan Group II-2, (ii) REMIC III Regular  Interest LT11,  zero (0.00%),  and (iii)
REMIC III Regular Interest LT12, twice the weighted average of the Net Rates on the Mortgage Loans in Sub-Loan Group II-2.

         Uncertificated  REMIC IV Pass-Through  Rate: With respect to any  Distribution  Date, the  Pass-Through  Rate for the Class of
Certificates  bearing the same  designation  (with the  substitution  of the Modified Net Rate Cap in each place where the Net Rate Cap
occurs in the case of the Class I-A and Class I-B Certificates) as set forth in Section 5.01(c).

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that the complete  restoration of
such Mortgaged  Property or related REO Property is not fully  reimbursable by the hazard insurance  policies required to be maintained
pursuant to this Agreement, without regard to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United States,  a corporation or partnership  (including an entity treated
as a corporation  or partnership  for federal income tax purposes)  created or organized in, or under the laws of, the United States or
any state thereof or the District of Columbia (except, in the case of a partnership,  to the extent provided in regulations),  provided
that, for purposes  solely of the Class R  Certificates,  no  partnership  or other entity  treated as a partnership  for United States
federal  income tax purposes  shall be treated as a United States  Person  unless all persons that own an interest in such  partnership
either  directly or through any entity that is not a  corporation  for United  States  federal  income tax purposes  are United  States
Persons,  or an estate whose income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United  States is able to exercise  primary  supervision  over the  administration  of the trust and one or more such United
States Persons have the authority to control all  substantial  decisions of the trust.  To the extent  prescribed in regulations by the
Secretary of the  Treasury,  which have not yet been issued,  a trust which was in  existence  on  August 20,  1996 (other than a trust
treated as owned by the  grantor  under  subpart E of part I of  subchapter  J of chapter 1 of the  Code),  and which was  treated as a
United  States person on August 20,  1996 may elect to continue to be treated as a United  States person  notwithstanding  the previous
sentence.

                                                                 71




--------------------------------------------------------------------------------




         Unpaid  Realized  Loss  Amount:  With  respect  to any  Distribution  Date and any Class of Class A  Certificates  and Class B
Certificates,  the excess of (i) Applied Realized Loss Amounts  allocated to such Class over (ii) the sum of all  distributions to such
Class in reduction of such Applied  Realized Loss Amounts on all previous  Distribution  Dates.  Any amounts  distributed to a Class of
Certificates in respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current Principal Amount of such Class.

                                                               ARTICLE II

                                                     Conveyance of Mortgage Loans;
                                                   Original Issuance of Certificates

         Section 2.01.    Conveyance of Mortgage Loans to Trustee.  (a)  The Depositor,  concurrently  with the execution and delivery
of this  Agreement,  sells,  transfers  and assigns to the Trust without  recourse all its right,  title and interest in and to (i) the
Mortgage  Loans  identified  in the Mortgage  Loan  Schedule,  including  all interest due and  principal  received with respect to the
Mortgage Loans after the Cut-off Date but excluding any payments of interest due on or prior to the Cut-off Date;  (ii) such  assets as
shall  from  time to time be  credited  or are  required  by the terms of this  Agreement  to be  credited  to the  Custodial  Account,
(iii) such  assets relating to the Mortgage Loans as from time to time may be held by the Trustee in the  Distribution  Account and the
Reserve Fund for the benefit of the Offered  Certificates,  the Class II-B-6  Certificates and the related Class B-IO Certificates,  as
applicable,  (iv) such  assets  relating  to the Group I  Mortgage  Loans as from time to time may be held by the  Trustee in the Final
Maturity  Reserve  Account  and such  assets  relating  to the  Mortgage  Loans as from time to time may be held by the  Trustee in the
Adjustable Rate  Supplemental  Fund for the benefit of the Group I Certificates  (other than the Class X Certificates) and the Group II
Certificates,  as  applicable,  (v) any REO  Property,  (vi) the  Required  Insurance  Policies  and any amounts paid or payable by the
insurer under any Insurance  Policy (to the extent the mortgagee has a claim thereto),  (vii) the  Mortgage Loan Purchase  Agreement to
the extent  provided in Section  2.03(a),  (viii)  such  assets as shall from time to time be credited or are  required by the terms of
this  Agreement  to be  credited  to any of the  Accounts  and (ix) any  proceeds  of the  foregoing.  Although it is the intent of the
parties to this  Agreement  that the  conveyance of the  Depositor's  right,  title and interest in and to the Mortgage Loans and other
assets in the Trust Fund  pursuant  to this  Agreement  shall  constitute  a purchase  and sale and not a loan,  in the event that such
conveyance  is deemed to be a loan,  it is the  intent of the  parties to this  Agreement  that the  Depositor  shall be deemed to have
granted to the Trustee a first priority  perfected  security  interest in all of the Depositor's  right,  title and interest in, to and
under the Mortgage  Loans and other assets in the Trust Fund,  and that this  Agreement  shall  constitute a security  agreement  under
applicable law.

                                                                 72




--------------------------------------------------------------------------------




         (b)      In connection with the above transfer and assignment,  the Sponsor hereby deposits with the Trustee or the Custodian,
as its agent, with respect to each Mortgage Loan:

                  (i)      the original Mortgage Note,  endorsed without recourse (A) to the order of the Trustee or (B) in the case of
a Mortgage  Loan  registered  on the MERS  system,  in blank,  and in each case  showing an  unbroken  chain of  endorsements  from the
originator  thereof to the Person  endorsing it to the Trustee,  or lost note  affidavit  together with a copy of the related  Mortgage
Note,

                  (ii)     the original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and
language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have been  recorded (or if the original is not  available,  a
copy), with evidence of such recording indicated thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be in the form of a
blanket  assignment  if permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to "Wells  Fargo Bank,  National
Association,  as Trustee",  with evidence of recording  with respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if
clause (w) in the proviso  below  applies or for Mortgage  Loans with respect to which the related  Mortgaged  Property is located in a
state other than  Maryland,  Tennessee,  South  Carolina,  Mississippi  and Florida,  or an Opinion of Counsel has been provided as set
forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening  assignments of the Security  Instrument,  if applicable and only to the extent available to
the Depositor with evidence of recording thereon,

                  (v)      the original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,  to the extent
available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee's  certificate  of title  insurance or  commitment or
binder  for title  insurance,  if  available,  or a copy  thereof,  or,  in the event  that such  original  title  insurance  policy is
unavailable, a photocopy thereof, or in lieu thereof, a current lien search on the related Mortgaged Property, and

                  (vii)    originals of all modification agreements, if applicable and available.

                                                                 73




--------------------------------------------------------------------------------




provided,  however,  that in lieu of the foregoing,  the Depositor may deliver the following  documents,  under the  circumstances  set
forth below:  (w) in lieu of the original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof which
have been delivered,  are being delivered or will, upon receipt of recording  information  relating to the Security Instrument required
to be included  thereon,  be delivered to recording offices for recording and have not been returned to the Depositor in time to permit
their delivery as specified  above,  the Depositor may deliver a true copy thereof with a certification  by the Depositor,  on the face
of such copy,  substantially  as follows:  "Certified to be a true and correct copy of the  original,  which has been  transmitted  for
recording";  (x) in lieu of the Security  Instrument,  assignment to the Trustee or intervening  assignments thereof, if the applicable
jurisdiction  retains the  originals  of such  documents  (as  evidenced  by a  certification  from the  Depositor  to such effect) the
Depositor  may deliver  photocopies  of such  documents  containing  an original  certification  by the judicial or other  governmental
authority of the jurisdiction  where such documents were recorded;  and (y) the Depositor shall not be required to deliver  intervening
assignments  or Mortgage Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the Trustee;  and
provided,  further,  however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off Date and prior to
the Closing Date,  the  Depositor,  in lieu of delivering  the above  documents,  may deliver to the Trustee or the  Custodian,  as its
agent, a  certification  to such effect and shall deposit all amounts paid in respect of such Mortgage  Loans in the Custodial  Account
on the Closing Date.  The Depositor  shall deliver such original  documents  (including  any original  documents as to which  certified
copies had previously been delivered) to the Trustee or the Custodian,  as its agent,  promptly after they are received.  The Depositor
shall cause the Sponsor,  at its expense,  to cause each assignment of the Security  Instrument to the Trustee to be recorded not later
than 180 days after the Closing  Date,  unless (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
addressed  to the Trustee has been  provided  to the Trustee  (with a copy to the  Custodian)  which  states that  recordation  of such
Security  Instrument is not required to protect the interests of the  Certificateholders  in the related  Mortgage Loans or (b) MERS is
identified  on the Mortgage or on a properly  recorded  assignment of the Mortgage as the mortgagee of record solely as nominee for the
Sponsor and its successor and assigns;  provided,  however, that each assignment shall be submitted for recording by the Sponsor in the
manner  described  above,  at no expense to the Trust or the Trustee or the  Custodian,  as its agent,  upon the  earliest to occur of:
(i) reasonable  direction by the Holders of Certificates evidencing Fractional Undivided Interests aggregating not less than 25% of the
Trust,  (ii) the occurrence of an Event of Default,  (iii) the  occurrence of a bankruptcy,  insolvency or foreclosure  relating to the
Sponsor and (iv) the occurrence of a servicing  transfer as described in Section 8.02.  Notwithstanding  the foregoing,  if the Sponsor
fails to pay the cost of recording the  assignments,  such expense will be paid by the Trustee and the Trustee shall be reimbursed  for
such expenses by the Trust in accordance with Section 9.05.

         Section 2.02.    Acceptance of Mortgage  Loans by Trustee.  (a) The Trustee (on behalf of the Trust)  acknowledges  the sale,
transfer and assignment of the Trust Fund to it by the Depositor and receipt of,  subject to further  review and the  exceptions  which
may be noted  pursuant to the procedures  described  below,  and declares that it holds,  the documents (or certified  copies  thereof)
delivered to it or the Custodian,  as its agent,  pursuant to Section 2.01,  and declares that it will continue to hold those documents
and any  amendments,  replacements  or  supplements  thereto and all other assets of the Trust Fund delivered to it as Trustee in trust
for the use and benefit of all present and future  Holders of the  Certificates.  On the Closing  Date,  with  respect to the  Mortgage
Loans,  the Custodian shall  acknowledge  with respect to each Mortgage Loan by delivery to the Depositor and the Trustee of an Initial
Certification  receipt of the Mortgage File, but without review of such Mortgage File,  except to the extent  necessary to confirm that
such  Mortgage File contains the related  Mortgage Note or lost note  affidavit.  No later than 90 days after the Closing Date (or with
respect to any  Substitute  Mortgage  Loan,  within five  Business  Days after the receipt by the Trustee or  Custodian  thereof),  the
Trustee  agrees,  for the benefit of the  Certificateholders,  to review or cause to be reviewed by the  Custodian on its behalf (under
the Custodial  Agreement),  each Mortgage File delivered to it and to execute and deliver,  or cause to be executed and  delivered,  to
the Depositor and the Trustee an Interim  Certification.  In conducting  such review,  the Trustee or Custodian will ascertain  whether
all required  documents  have been executed and received,  and based on the Mortgage Loan  Schedule,  whether those  documents  relate,

                                                                 74




--------------------------------------------------------------------------------




determined on the basis of the Mortgagor name,  original  principal balance and loan number, to the Mortgage Loans it has received,  as
identified  in the  Mortgage  Loan  Schedule.  In  performing  any such  review,  the  Trustee  or the  Custodian,  as its  agent,  may
conclusively  rely on the  purported  due  execution and  genuineness  of any such  document and on the  purported  genuineness  of any
signature thereon.  If the Trustee or the Custodian,  as its agent,  finds any document  constituting part of the Mortgage File has not
been executed or received,  or to be unrelated,  determined on the basis of the Mortgagor  name,  original  principal  balance and loan
number,  to the Mortgage Loans identified in Exhibit B,  or to appear defective on its face (a "Material  Defect"),  the Trustee or the
Custodian,  as its agent,  shall  promptly  notify the Sponsor.  In accordance  with the Mortgage  Loan Purchase  Agreement the Sponsor
shall  correct or cure any such  defect  within  ninety (90) days from the date of notice  from the  Trustee or the  Custodian,  as its
agent,  of the defect and if the  Sponsor  fails to correct or cure the defect  within such  period,  and such  defect  materially  and
adversely  affects the interests of the  Certificateholders  in the related Mortgage Loan, the Trustee or the Custodian,  as its agent,
shall  enforce the Sponsor's  obligation  pursuant to the Mortgage  Loan  Purchase  Agreement  within 90 days from the Trustee's or the
Custodian's  notification,  to purchase such  Mortgage  Loan at the  Repurchase  Price;  provided  that, if such defect would cause the
Mortgage Loan to be other than a "qualified mortgage" as defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section
1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation Section  1.860G-2(a)(3) or
Treasury  Regulation  Section  1.860G-2(f)(2)  or any other  provision  that would allow a Mortgage  Loan to be treated as a "qualified
mortgage"  notwithstanding  its failure to meet the requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation Section
1.860G-2(a)(1),  (2), (4),  (5), (6), (7) and (9), any such cure or repurchase  must occur within 90 days from the date such breach was
discovered;  provided,  however,  that if such defect relates  solely to the inability of the Sponsor to deliver the original  Security
Instrument or intervening  assignments  thereof, or a certified copy because the originals of such documents,  or a certified copy have
not been  returned by the  applicable  jurisdiction,  the Sponsor  shall not be required to purchase  such Mortgage Loan if the Sponsor
delivers  such  original  documents or certified  copy  promptly  upon  receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver such original or copy of any
document  submitted for recording to the  appropriate  recording  office in the applicable  jurisdiction  because such document has not
been  returned by such office;  provided that the Sponsor shall instead  deliver a recording  receipt of such  recording  office or, if
such receipt is not available,  a certificate  confirming  that such  documents  have been accepted for recording,  and delivery to the
Trustee or the Custodian,  as its agent,  shall be effected by the Sponsor  within thirty days of its receipt of the original  recorded
document.

         (b)      No later than 180 days after the Closing Date (or with respect to any Substitute  Mortgage Loan, within five Business
Days after the receipt by the Trustee or the Custodian  thereof),  the Trustee or the  Custodian,  as its agent,  will review,  for the
benefit of the  Certificateholders,  the  Mortgage  Files  delivered  to it and will  execute and  deliver or cause to be executed  and
delivered to the Depositor and the Trustee a Final  Certification.  In conducting  such review,  the Trustee or the  Custodian,  as its
agent,  will ascertain  whether an original of each document  required to be recorded has been returned from the recording  office with
evidence of recording  thereon or a certified copy has been obtained from the recording  office.  If the Trustee or the  Custodian,  as
its agent, finds a Material Defect, the Trustee or the Custodian,  as its agent, shall promptly notify the Sponsor (provided,  however,
that with respect to those  documents  described in Sections  2.01(b)(iv),  (v) and (vii),  the Trustee's and  Custodian's  obligations
shall extend only to the documents actually  delivered to the Trustee or the Custodian  pursuant to such Sections).  In accordance with

                                                                 75




--------------------------------------------------------------------------------




the Mortgage  Loan  Purchase  Agreement,  the Sponsor shall correct or cure any such defect within 90 days from the date of notice from
the Trustee or the  Custodian,  as its agent,  of the  Material  Defect and if the  Sponsor is unable to cure such  defect  within such
period, and if such defect materially and adversely affects the interests of the  Certificateholders  in the related Mortgage Loan, the
Trustee shall enforce the Sponsor's  obligation  under the Mortgage Loan Purchase  Agreement to provide a Substitute  Mortgage Loan (if
within two years of the Closing Date) or purchase such Mortgage Loan at the Repurchase Price;  provided,  however,  that if such defect
would cause the Mortgage  Loan to be other than a "qualified  mortgage"  as defined in  Section 860G(a)(3)(A)  of the Code and Treasury
Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury Regulation Section
1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated as
a  "qualified  mortgage"  notwithstanding  its  failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and  Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure,  repurchase or substitution  must occur within 90
days from the date such breach was discovered;  provided,  further,  that if such defect relates solely to the inability of the Sponsor
to deliver the original Security  Instrument or intervening  assignments  thereof,  or a certified copy,  because the originals of such
documents or a certified  copy,  have not been returned by the applicable  jurisdiction,  the Sponsor shall not be required to purchase
such Mortgage  Loan, if the Sponsor  delivers such original  documents or certified  copy promptly upon receipt,  but in no event later
than 360 days after the  Closing  Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the  Sponsor  cannot
deliver  such  original  or copy of any  document  submitted  for  recording  to the  appropriate  recording  office in the  applicable
jurisdiction  because such document has not been returned by such office;  provided that the Sponsor shall instead  deliver a recording
receipt of such  recording  office or, if such  receipt is not  available,  a  certificate  confirming  that such  documents  have been
accepted for  recording,  and delivery to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor within thirty
days of its receipt of the original recorded document.

         (c)      In the event that a Mortgage Loan is purchased by the Sponsor in accordance with Sections  2.02(a) or (b) above,  the
Sponsor  shall remit to the Servicer the  Repurchase  Price for deposit in the  Custodial  Account and the Sponsor shall provide to the
Trustee written  notification  detailing the components of the Repurchase  Price. Upon deposit of the Repurchase Price in the Custodial
Account,  the Depositor  shall notify the Trustee and the Custodian,  as agent of the Trustee (upon receipt of a Request for Release in
the form of Exhibit D  attached hereto with respect to such Mortgage Loan),  shall release to the Sponsor the related Mortgage File and
the Trustee  shall  execute and deliver all  instruments  of transfer or  assignment,  without  recourse,  representation  or warranty,
furnished to it by the Sponsor,  as are  necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such purchase
shall be deemed to have  occurred  on the date on which the  Repurchase  Price in  available  funds is  received  by the  Trustee.  The
Servicer  shall amend the Mortgage Loan  Schedule,  which was  previously  delivered to it by the Depositor in a form agreed to between
the Depositor and the Servicer,  to reflect such  repurchase  and shall  promptly  notify the Trustee of such amendment and the Trustee
shall  promptly  notify the Rating  Agencies  and the Servicer of such  amendment.  The  obligation  of the Sponsor to  repurchase  any
Mortgage Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such defect available to
the Certificateholders or to the Trustee on their behalf.

                                                                 76




--------------------------------------------------------------------------------




         Section 2.03.    Assignment of Interest in the Mortgage Loan Purchase Agreement.
         (a) The  Depositor  hereby assigns to the Trustee,  on behalf of Trust for the benefit of the  certificateholders,  all of its
right,  title and interest in the Mortgage Loan Purchase  Agreement.  The  obligations of the Sponsor to substitute or  repurchase,  as
applicable,  a Mortgage Loan shall be the Trustee's and the  Certificateholders'  sole remedy for any breach thereof. At the request of
the Trustee,  the  Depositor  shall take such  actions as may be necessary to enforce the above right,  title and interest on behalf of
the Trust and the  Certificateholders  or shall execute such further documents as the Trustee may reasonably require in order to enable
the Trustee to carry out such enforcement.

         (b)      If the Depositor,  the Servicer or the Trustee  discovers a breach of any of the  representations  and warranties set
forth in the  Mortgage  Loan  Purchase  Agreement,  which  breach  materially  and  adversely  affects  the value of the  interests  of
Certificateholders  or the Trustee in the related  Mortgage Loan, the party  discovering the breach shall give prompt written notice of
the breach to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or receipt of notice that such breach has  occurred
(whichever  occurs  earlier),  shall cure the breach in all material  respects or,  subject to the Mortgage Loan Purchase  Agreement or
Section 2.04,  as applicable,  shall purchase the Mortgage Loan or any property acquired with respect thereto from the Trust; provided,
however,  that if there is a breach of any  representation  set forth in the  Mortgage  Loan  Purchase  Agreement or  Section 2.04,  as
applicable,  and the Mortgage Loan or the related property  acquired with respect thereto has been sold, then the Sponsor shall pay, in
lieu of the Repurchase  Price,  any excess of the Repurchase  Price over the Net Liquidation  Proceeds  received upon such sale. If the
Net Liquidation  Proceeds exceed the Repurchase  Price, any excess shall be paid to the Sponsor to the extent not required by law to be
paid to the  borrower.  Any such  purchase by the Sponsor  shall be made by providing an amount  equal to the  Repurchase  Price to the
Servicer for deposit in the  Custodial  Account and written  notification  detailing  the  components  of such  Repurchase  Price.  The
Sponsor  shall notify the Trustee and submit to the Trustee or the  Custodian,  as its agent,  a Request for  Release,  and the Trustee
shall  release,  or the Trustee  shall cause the Custodian to release,  to the Sponsor the related  Mortgage File and the Trustee shall
execute and deliver all  instruments of transfer or assignment  furnished to it by the Sponsor,  without  recourse,  representation  or
warranty as are  necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan or any property  acquired  with respect
thereto.  Such purchase  shall be deemed to have occurred on the date on which the Repurchase  Price in available  funds is received by
the Trustee.  The Sponsor shall amend the Mortgage Loan Schedule to reflect such  repurchase and shall promptly  notify the Trustee and
the Rating  Agencies of such amendment.  Enforcement of the obligation of the Sponsor to purchase (or substitute a Substitute  Mortgage
Loan for) any  Mortgage  Loan or any property  acquired  with respect  thereto (or pay the  Repurchase  Price as set forth in the above
proviso) as to which a breach has occurred and is continuing shall  constitute the sole remedy  respecting such breach available to the
Certificateholders or the Trustee on their behalf.

                                                                 77




--------------------------------------------------------------------------------




         (c)      In  connection  with any  repurchase  of a  Mortgage  Loan or the cure of a breach of a  representation  or  warranty
pursuant  to this  Section  2.03,  the  Sponsor  shall  promptly  furnish to the  Trustee an  officer's  certificate,  signed by a duly
authorized  officer  of the  Sponsor  to the  effect  that  such  repurchase  or cure has been  made in  accordance  with the terms and
conditions of this Agreement and that all conditions  precedent to such repurchase or cure have been satisfied,  including the delivery
to the Trustee of the  Repurchase  Price for deposit  into the  Distribution  Account,  together  with copies of any Opinion of Counsel
required to be delivered  pursuant to this  Agreement and the related  Request for Release,  in which the Trustee may rely.  Solely for
purposes of the Trustee  providing an  Assessment of  Compliance,  upon receipt of such  documentation,  the Trustee shall approve such
repurchase or cure and which approval shall consist solely of the Trustee's receipt of such documentation and deposits.

         Section 2.04.    Substitution of Mortgage Loans. (a) Notwithstanding  anything to the contrary in this Agreement,  in lieu of
purchasing a Mortgage Loan pursuant to the Mortgage  Loan Purchase  Agreement or Sections 2.02 or 2.03,  the Sponsor may, no later than
the date by which  such  purchase  by the  Sponsor  would  otherwise  be  required,  tender to the  Trustee  (on behalf of the Trust) a
Substitute  Mortgage Loan  accompanied  by a certificate  of an authorized  officer of the Sponsor that such  Substitute  Mortgage Loan
conforms to the  requirements  set forth in the  definition of "Substitute  Mortgage  Loan" in the Mortgage Loan Purchase  Agreement or
this  Agreement,  as  applicable;  provided,  however,  that  substitution  pursuant to the Mortgage  Loan  Purchase  Agreement or this
Section 2.04,  as applicable,  in lieu of purchase shall not be permitted after the termination of the two-year period beginning on the
Startup Day;  provided,  further,  that if the breach would cause the Mortgage Loan to be other than a "qualified  mortgage" as defined
in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6), (7) and (9),  without
reliance on the provisions of Treasury  Regulation Section  1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other
provision  that  would  allow a  Mortgage  Loan to be  treated  as a  "qualified  mortgage"  notwithstanding  its  failure  to meet the
requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9),
any such cure or  substitution  must occur within 90 days from the date the breach was  discovered.  The Trustee or the  Custodian,  as
its agent,  shall  examine the  Mortgage  File for any  Substitute  Mortgage  Loan in the manner set forth in  Section 2.02(a)  and the
Trustee or the Custodian, as its agent, shall notify the Sponsor, in writing,  within five Business Days after receipt,  whether or not
the documents  relating to the Substitute  Mortgage Loan satisfy the  requirements  of the fourth sentence of Section  2.02(a).  Within
two  Business  Days after such  notification,  the Sponsor  shall  provide to the Trustee for deposit in the  Distribution  Account the
amount,  if any,  by which  the  Outstanding  Principal  Balance  as of the next  preceding  Due Date of the  Mortgage  Loan for  which
substitution  is being made,  after giving  effect to the  Scheduled  Principal  due on such date,  exceeds the  Outstanding  Principal
Balance as of such date of the Substitute  Mortgage  Loan,  after giving effect to Scheduled  Principal due on such date,  which amount

                                                                 78




--------------------------------------------------------------------------------




shall be treated for the purposes of this Agreement as if it were the payment by the Sponsor of the  Repurchase  Price for the purchase
of a Mortgage  Loan by the  Sponsor.  After such  notification  to the Sponsor  and, if any such excess  exists,  upon  receipt of such
deposit,  the Trustee shall accept such Substitute  Mortgage Loan which shall thereafter be deemed to be a Mortgage Loan hereunder.  In
the event of such a substitution,  accrued interest on the Substitute  Mortgage Loan for the month in which the substitution occurs and
any Principal  Prepayments  made thereon during such month shall be the property of the Trust Fund and accrued  interest for such month
on the Mortgage Loan for which the  substitution  is made and any  Principal  Prepayments  made thereon  during such month shall be the
property of the  Sponsor.  The  Scheduled  Principal  on a Substitute  Mortgage  Loan due on the Due Date in the month of  substitution
shall be the property of the Sponsor and the Scheduled  Principal on the Mortgage Loan for which the  substitution  is made due on such
Due Date shall be the property of the Trust Fund.  Upon  acceptance  of the  Substitute  Mortgage  Loan (and delivery to the Trustee or
the Custodian as agent of the Trustee,  as applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,
as agent for the  Trustee,  shall  release to the Sponsor the  Mortgage  File related to any  Mortgage  Loan  released  pursuant to the
Mortgage Loan Purchase  Agreement or this  Section 2.04,  as applicable,  and shall execute and deliver all  instruments of transfer or
assignment,  without  recourse,  representation  or warranty in form as provided to it as are necessary to vest in the Sponsor title to
and rights under any Mortgage Loan  released  pursuant to the Mortgage Loan Purchase  Agreement or this  Section 2.04,  as  applicable.
The Sponsor shall deliver the  documents  related to the  Substitute  Mortgage Loan in accordance  with the  provisions of the Mortgage
Loan Purchase  Agreement or Sections 2.01(b) and 2.02(b),  as applicable,  with the date of acceptance of the Substitute  Mortgage Loan
deemed to be the Closing Date for purposes of the time periods set forth in such  Sections.  The  representations  and  warranties  set
forth in the  Mortgage  Loan  Purchase  Agreement  shall be deemed to have been made by the  Sponsor  with  respect to each  Substitute
Mortgage  Loan as of the date of  acceptance  of such  Mortgage  Loan by the Trustee (on behalf of the Trust).  The Sponsor shall amend
the Mortgage  Loan  Schedule to reflect  such  substitution  and shall  provide a copy of such amended  Mortgage  Loan  Schedule to the
Trustee, who shall then deliver such amended Mortgage Loan Schedule to the Rating Agencies.

         (b)      In  connection  with any  substitution  of a Mortgage  Loan or the cure of a breach of a  representation  or warranty
pursuant  to this  Section  2.04,  the  Sponsor  shall  promptly  furnish to the  Trustee an  officer's  certificate,  signed by a duly
authorized  officer  of the  Sponsor  to the  effect  that such  substitution  or cure has been made in  accordance  with the terms and
conditions  of this  Agreement  and that all  conditions  precedent to such  substitution  or cure have been  satisfied,  including the
delivery to the Trustee of the Substitution  Adjustment  Amount,  as applicable,  for deposit into the Distribution  Account,  together
with copies of any Opinion of Counsel  required to be delivered  pursuant to this  Agreement  and the related  Request for Release,  in
which the  Trustee  may rely.  Solely for  purposes  of the  Trustee  providing  an  Assessment  of  Compliance,  upon  receipt of such
documentation,  the Trustee shall approve such  substitution  or cure, as  applicable,  and which  approval shall consist solely of the
Trustee's receipt of such documentation and deposits.

         Section 2.05.    Issuance of Certificates.

         (a)      The Trustee  acknowledges  the  assignment to it (on behalf of the Trust) of the Mortgage  Loans and the other assets
comprising the Trust Fund and,  concurrently  therewith,  has signed,  and  countersigned  and delivered to the Depositor,  in exchange
therefor,  Certificates  in such  authorized  denominations  representing  such  Fractional  Undivided  Interests as the  Depositor has
requested.  The Trustee  agrees that it will hold the Mortgage  Loans and such other assets as may from time to time be delivered to it
segregated on the books of the Trustee in trust for the benefit of the Certificateholders.

                                                                 79




--------------------------------------------------------------------------------




         (b)      The Depositor,  concurrently  with the execution and delivery  hereof,  does hereby  transfer,  assign,  set over and
otherwise  convey in trust to the Trustee  without  recourse all the right,  title and interest of the Depositor in and to the REMIC II
Regular  Interests  and the other assets of REMIC  III for the benefit of the holders of the REMIC  III Interests,  the REMIC I Regular
Interests  and REMIC III Regular  Interests  and the other assets of REMIC IV for the benefit of the holders of the REMIC IV Interests,
REMIC IV Regular Interests I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and the other assets of REMIC V for the benefit of the holders
of the REMIC V  Interests.  The  Trustee  acknowledges  receipt of such  Uncertificated  Regular  Interests  and such other  assets and
declares  that it holds and will hold the same in trust for the  exclusive  use and benefit of the holders of the REMIC III  Interests,
the REMIC IV Interests and the REMIC V Interests, as applicable.

         Section 2.06.    Representations  and Warranties  Concerning the Depositor.  The Depositor hereby  represents and warrants to
the Servicer and the Trustee as follows:

         (a)      the Depositor (a) is a corporation duly organized,  validly existing and in good standing under the laws of the State
of Delaware  and (b) is  qualified  and in good  standing as a foreign  corporation  to do  business  in each  jurisdiction  where such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on the Depositor's  business as presently  conducted or on the  Depositor's  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

         (b)      the Depositor has full corporate  power to own its property,  to carry on its business as presently  conducted and to
enter into and perform its obligations under this Agreement;

         (c)      the execution and delivery by the Depositor of this  Agreement have been duly  authorized by all necessary  corporate
action  on the part of the  Depositor;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the  provisions  hereof,  will  conflict  with or result in a breach  of, or
constitute a default under, any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the
Depositor  or its  properties  or the articles of  incorporation  or by-laws of the  Depositor,  except  those  conflicts,  breaches or
defaults  which would not  reasonably  be  expected to have a material  adverse  effect on the  Depositor's  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

         (d)      the execution,  delivery and performance by the Depositor of this Agreement and the  consummation of the transactions
contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the taking of any
other action in respect of, any state, federal or other governmental  authority or agency, except those consents,  approvals,  notices,
registrations or other actions as have already been obtained, given or made;

         (e)      this Agreement has been duly executed and delivered by the Depositor and, assuming due  authorization,  execution and
delivery  by the other  parties  hereto,  constitutes  a valid and  binding  obligation  of the  Depositor  enforceable  against  it in
accordance  with its terms (subject to applicable  bankruptcy and insolvency  laws and other similar laws affecting the  enforcement of
the rights of creditors generally);

                                                                 80




--------------------------------------------------------------------------------




         (f)      there are no actions,  suits or  proceedings  pending or, to the knowledge of the Depositor,  threatened  against the
Depositor,  before or by any court,  administrative agency, arbitrator or governmental body (i) with respect to any of the transactions
contemplated  by this  Agreement or (ii) with  respect to any other matter which in the judgment of the  Depositor  will be  determined
adversely to the Depositor and will if determined  adversely to the Depositor  materially and adversely affect the Depositor's  ability
to enter into this Agreement or perform its obligations  under this Agreement;  and the Depositor is not in default with respect to any
order of any court,  administrative  agency,  arbitrator or governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement;

         (g)      immediately  prior to the transfer and assignment to the Trust, each Mortgage Note and each Mortgage were not subject
to an  assignment  or pledge,  and the  Depositor  had good and  marketable  title to, was the sole owner thereof and had full right to
transfer  and sell such  Mortgage  Loan to the Trustee  free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or
security interest; and

         (h)      the  Depositor  has filed all reports  required to be filed by Section 13 or Section 15(d) of the Exchange Act during
the  preceding  twelve (12) months (or for such shorter  period that the  Depositor  was required to file such reports) and it has been
subject to such filing requirements for the past ninety (90) days.

         Section 2.07.    Representations and Warranties of the Company and Sponsor.

         (a)      The Company hereby represents and warrants to the Trustee and the Depositor as follows, as of the Closing Date:

                  (i)      it is duly  organized and is validly  existing and in good standing  under the laws of the State of Delaware
and is duly  authorized  and  qualified to transact any and all business  contemplated  by this  Agreement to be conducted by it in any
state in which a Mortgaged  Property  related to an EMC Mortgage Loan is located or is otherwise not required  under  applicable law to
effect such  qualification  and, in any event, is in compliance with the doing business laws of any such state, to the extent necessary
to ensure its ability to enforce  each EMC  Mortgage  Loan,  to service the EMC  Mortgage  Loans in  accordance  with the terms of this
Agreement and to perform any of its other obligations  under this Agreement and any other Transaction  Documents to which it is a party
in accordance with the terms hereof;

                  (ii)     it has the full corporate  power and authority to service each EMC Mortgage  Loan,  and to execute,  deliver
and perform,  and to enter into and consummate the transactions  contemplated by this Agreement and any other Transaction  Documents to
which it is a party and has duly authorized by all necessary  corporate  action on its part the execution,  delivery and performance of
this Agreement and any other Transaction  Documents to which it is a party; and this Agreement and any other  Transaction  Documents to
which it is a party,  assuming the due  authorization,  execution and delivery  hereof by the other  parties  hereto,  constitutes  its
legal, valid and binding obligation,  enforceable  against it in accordance with its terms,  except that (a) the enforceability  hereof
may be limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally and
(b) the remedy of specific  performance and injunctive and other forms of equitable relief may be subject to equitable  defenses and to
the discretion of the court before which any proceeding therefor may be brought;

                                                                 81




--------------------------------------------------------------------------------




                  (iii)    the execution and delivery of this Agreement and any other  Transaction  Documents to which it is a party by
it,  the  servicing  of the EMC  Mortgage  Loans by it  under  this  Agreement,  the  consummation  of any  other  of the  transactions
contemplated by this Agreement and any other  Transaction  Documents to which it is a party,  and the fulfillment of or compliance with
the terms  hereof are in its  ordinary  course of business  and will not (A) result in a breach of any term or provision of its charter
or by-laws or (B) conflict with,  result in a breach,  violation or  acceleration  of, or result in a default  under,  the terms of any
other  material  agreement  or  instrument  to which it is a party or by which it may be bound,  or (C)  constitute  a violation of any
statute,  order or  regulation  applicable to it of any court,  regulatory  body,  administrative  agency or  governmental  body having
jurisdiction over it; and it is not in breach or violation of any material indenture or other material  agreement or instrument,  or in
violation of any statute,  order or  regulation  of any court,  regulatory  body,  administrative  agency or  governmental  body having
jurisdiction  over it which breach or violation may materially  impair its ability to perform or meet any of its obligations under this
Agreement and any other Transaction Documents to which it is a party;

                  (iv)     it is an approved  company of  conventional  mortgage loans for Fannie Mae or Freddie Mac and is a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of its knowledge,  threatened, against it that would materially and
adversely  affect the execution,  delivery or  enforceability  of this Agreement and any other  Transaction  Documents to which it is a
party or its ability to service the EMC Mortgage  Loans or to perform any of its other  obligations  under this Agreement and any other
Transaction Documents to which it is a party in accordance with the terms hereof; and

                  (vi)     no consent,  approval,  authorization  or order of any court or governmental  agency or body is required for
its execution,  delivery and performance of, or compliance  with, this Agreement and any other  Transaction  Documents to which it is a
party or the  consummation  of the  transactions  contemplated  hereby,  or if any such consent,  approval,  authorization  or order is
required, it has obtained the same;

         (b)      The Sponsor hereby represents and warrants to the Depositor and the Trustee as follows, as of the Closing Date:

                  (i)      the Sponsor is duly organized as a Delaware  corporation and is validly  existing and in good standing under
the laws of the State of  Delaware  and is duly  authorized  and  qualified  to  transact  any and all  business  contemplated  by this
Agreement and any other  Transaction  Documents to which it is a party to be conducted by the Sponsor in any state in which a Mortgaged
Property  is located or is  otherwise  not  required  under  applicable  law to effect  such  qualification  and,  in any event,  is in
compliance  with the doing  business  laws of any such state,  to the extent  necessary to ensure its ability to enforce each  Mortgage
Loan, to sell the Mortgage  Loans in accordance  with the terms of this  Agreement  and to perform any of its other  obligations  under
this Agreement and any other Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                                                                 82




--------------------------------------------------------------------------------




                  (ii)     the Sponsor has the full corporate  power and authority to sell each Mortgage Loan, and to execute,  deliver
and perform,  and to enter into and consummate the transactions  contemplated by this Agreement and any other Transaction  Documents to
which it is a party and has duly authorized by all necessary  corporate  action on the part of the Sponsor the execution,  delivery and
performance  of this  Agreement  and any  other  Transaction  Documents  to which  it is a party;  and  this  Agreement  and any  other
Transaction  Documents to which it is a party,  assuming the due  authorization,  execution  and delivery  hereof by the other  parties
hereto or thereto,  as applicable,  constitutes a legal, valid and binding obligation of the Sponsor,  enforceable  against the Sponsor
in  accordance  with its terms,  except  that (a) the  enforceability  hereof may be limited  by  bankruptcy,  insolvency,  moratorium,
receivership and other similar laws relating to creditors'  rights generally and (b) the remedy of specific  performance and injunctive
and other  forms of  equitable  relief may be  subject to  equitable  defenses  and to the  discretion  of the court  before  which any
proceeding therefor may be brought;

                  (iii)    the execution and delivery of this Agreement and any other  Transaction  Documents to which it is a party by
the Sponsor,  the sale of the Mortgage Loans by the Sponsor under the Mortgage Loan Purchase  Agreement,  the consummation of any other
of the transactions  contemplated by this Agreement and any other Transaction  Documents to which it is a party, and the fulfillment of
or  compliance  with the terms  hereof and thereof are in the  ordinary  course of business of the Sponsor and will not (A) result in a
breach of any term or  provision  of the charter or by-laws of the  Sponsor or (B)  conflict  with,  result in a breach,  violation  or
acceleration  of, or result in a default  under,  the terms of any other  material  agreement or  instrument  to which the Sponsor is a
party or by which it may be bound, or (C) constitute a violation of any statute,  order or regulation  applicable to the Sponsor of any
court,  regulatory body,  administrative  agency or governmental body having  jurisdiction over the Sponsor;  and the Sponsor is not in
breach or violation of any material  indenture or other  material  agreement or  instrument,  or in violation of any statute,  order or
regulation of any court,  regulatory  body,  administrative  agency or governmental  body having  jurisdiction  over it which breach or
violation may  materially  impair the Sponsor's  ability to perform or meet any of its  obligations  under this Agreement and any other
Transaction Documents to which it is a party;

                  (iv)     the  Sponsor is an approved  seller of  conventional  mortgage  loans for Fannie Mae or Freddie Mac and is a
mortgagee approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of the Sponsor's  knowledge,  threatened,  against the Sponsor that
would materially and adversely affect the execution,  delivery or enforceability of this Agreement and any other Transaction  Documents
to which it is a party or the ability of the Sponsor to sell the Mortgage Loans or to perform any of its other  obligations  under this
Agreement and any other Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                                                                 83




--------------------------------------------------------------------------------




                  (vi)     no consent,  approval,  authorization  or order of any court or governmental  agency or body is required for
the  execution,  delivery  and  performance  by the Sponsor  of, or  compliance  by the  Sponsor  with,  this  Agreement  and any other
Transaction  Documents to which it is a party or the consummation of the transactions  contemplated  hereby or thereby,  or if any such
consent, approval, authorization or order is required, the Sponsor has obtained the same; and

                  (vii)    as of the Closing Date, the  representations  and warranties  concerning the Mortgage Loans set forth in the
Mortgage Loan Purchase Agreement are true and correct in all material respects.

         Section 2.08.    Purposes and Powers of the Trust.

         The purpose of the common law trust, as created hereunder, is to engage in the following activities:

         (a)      acquire and hold the Mortgage Loans and the other assets of the Trust Fund and the proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities  that are  necessary,  suitable or  convenient  to  accomplish  the  foregoing  or are
incidental thereto or connected therewith; and

         (e)      subject to compliance with this Agreement,  to engage in such other  activities as may be required in connection with
conservation of the Trust Fund and the making of distributions to the Certificateholders.

         The Trust is hereby authorized to engage in the foregoing  activities.  The Trustee shall not cause the Trust to engage in any
activity other than in connection  with the foregoing or other than as required or authorized by the terms of this Agreement  while any
Certificate is outstanding,  and this Section 2.08 may not be amended, without the consent of the Certificateholders  evidencing 51% or
more of the aggregate voting rights of the Certificates.

                                                              ARTICLE III

                                            Administration and Servicing of Mortgage Loans

         Section 3.01.    Servicer to Act as Servicer.  The Servicer  shall service and  administer  the Mortgage  Loans in accordance
with this Agreement and with Accepted Servicing  Practices and shall have full power and authority,  acting alone, to do or cause to be
done any and all things in connection  with such  servicing and  administration  which the Servicer may deem necessary or desirable and
consistent  with the  terms of this  Agreement  and with  Accepted  Servicing  Practices  and  shall  exercise  the same  care  that it
customarily  employs for its own account.  In addition,  the Servicer  shall furnish  information  regarding the borrower  credit files
related to such Mortgage Loan to credit  reporting  agencies in compliance with the provisions of the Fair Credit Reporting Act and the
applicable  implementing  regulations.  Except as set forth in this  Agreement,  the  Servicer  shall  service  the  Mortgage  Loans in
accordance with Accepted Servicing  Practices in compliance with the servicing  provisions of the Fannie Mae Guide, which include,  but
are not limited to,  provisions  regarding the liquidation of Mortgage Loans, the collection of Mortgage Loan payments,  the payment of
taxes,  insurance and other charges,  the maintenance of hazard  insurance with a Qualified  Insurer,  the maintenance of fidelity bond
and errors and omissions insurance,  inspections,  the restoration of Mortgaged Property, the maintenance of Primary Mortgage Insurance
Policies,  insurance  claims,  and title  insurance,  management of REO Property,  permitted  withdrawals with respect to REO Property,
liquidation  reports,  and reports of foreclosures  and abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the
release of Mortgage Loan  Documents,  annual  statements,  and  examination  of records and  facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the servicing  provisions of the
Fannie Mae Guide, the provisions of this Agreement shall control and be binding upon the Depositor and the Servicer.

                                                                 84




--------------------------------------------------------------------------------




         In addition, if a Mortgage Loan is in default or such default is reasonably  foreseeable,  the Servicer may also waive, modify
or vary any term of any Mortgage Loan or consent to the  postponement  of strict  compliance  with any such term or in any manner grant
indulgence to any  mortgagor,  including  without  limitation,  to (1) capitalize any amounts owing on the Mortgage Loan by adding such
amount to the outstanding  principal  balance of the Mortgage Loan, (2) defer such amounts to a later date or the final payment date of
such  Mortgage  Loan,  (3) extend the maturity of any such  Mortgage  Loan,  (4) amend the related  Mortgage Note to reduce the related
Mortgage Rate with respect to any Mortgage Loan  (provided  that such Mortgage Rate shall not be reduced below 5.00%),  (5) convert the
Mortgage Rate on any Mortgage Loan from a fixed rate to an adjustable  rate or vice versa,  (6) with respect to a mortgage loan with an
initial  fixed rate period  followed by an  adjustable  rate period,  extend the fixed period and reduced the  adjustable  rate period,
and/or (7)  forgive  the amount of any  interest  and  principal  owed by the  related  Mortgagor;  provided  that,  in the  Servicer's
determination,  such  waiver,  modification,  postponement  or  indulgence:  (A) is not  materially  adverse  to the  interests  of the
Certificateholders  in the  aggregate  on a present  value basis  using  reasonable  assumptions  (including  taking  into  account any
estimated  Realized  Loss that might  result  absent  such  action);  and (B) does not amend the  related  Mortgage  Note to extend the
maturity  thereof  later than the date of the Latest  Possible  Maturity  Date.  In connection  with any  modification  which is not in
connection  with a situation  where the related  Mortgagor is in default or such default is  reasonably  foreseeable,  in each case the
Servicer shall deliver to the Trustee an Opinion of Counsel,  from counsel that has a national  reputation  with respect to taxation of
REMICs,  that such  modification  of such EMC Mortgage  Loan will not result in the  imposition  of taxes on or  disqualify  from REMIC
status any of the 2007-AR3 REMICs, provided that any such modification shall not reduce the Mortgage Rate below 5.00%.

         In connection  with any such  Servicing  Modification,  the Servicer may reimburse  itself from the Trust for any  outstanding
advances or Monthly  Advances at the time of the  modification to the extent interest and principal is forgiven or Monthly Advances are
reimbursed.  Any  such  reimbursement  shall  occur  during  the  same  calendar  month  as the  Servicing  Modification,  and any such
reimbursement  will be treated as a Realized Loss which will be incurred on the Distribution  Date related to the calendar month during
which the  Servicing  Modification  occurred.  To the extent  advances,  Monthly  Advances or other  amounts  owed to the  Servicer are
capitalized, the Servicer may reimburse itself from such arrearages on a first priority basis.

                                                                 85




--------------------------------------------------------------------------------




         The Servicer shall provide to each Mortgagor of a Mortgage Loan all payment  options listed in the related  Mortgage Note that
are  available to such  Mortgagor  with respect to such  payment,  notwithstanding  any  provision  in the related  Mortgage  Note that
explicitly  states or implies that  providing such options is optional for the servicer of such Mortgage Loan or the owner or holder of
the related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to any Mortgage Loan that would
both  constitute a sale or exchange of such Mortgage Loan within the meaning of  Section 1001  of the Code and any proposed,  temporary
or final regulations  promulgated  thereunder (other than in connection with a proposed  conveyance or assumption of such Mortgage Loan
that is treated as a  Principal  Prepayment  in Full) and cause any REMIC  formed  under this  Agreement  to fail to qualify as a REMIC
under the Code. Upon request,  the Trustee shall furnish the Servicer with any powers of attorney,  in substantially  the form attached
hereto as Exhibit I, and other  documents  in form as provided to it  necessary  or  appropriate  to enable the Servicer to service and
administer the related Mortgage Loans and REO Property.

         The  Trustee  shall  provide  access to the records and  documentation  in  possession  of the Trustee  regarding  the related
Mortgage  Loans and REO  Property  and the  servicing  thereof to the  Certificateholders,  the FDIC,  and the  supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during normal business hours at the
office of the Trustee;  provided,  however, that, unless otherwise required by law, the Trustee shall not be required to provide access
to such records and  documentation  if the provision  thereof would  violate the legal right to privacy of any  Mortgagor.  The Trustee
shall allow  representatives  of the above entities to photocopy any of the records and  documentation  and shall provide equipment for
that purpose at a charge that covers the Trustee's actual costs.

         The Trustee shall execute and deliver to the Servicer any court  pleadings,  requests for  trustee's  sale or other  documents
prepared by the  Servicer as necessary or desirable  to (i) the  foreclosure  or trustee's  sale with respect to a Mortgaged  Property;
(ii) any  legal action brought to obtain  judgment  against any Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain a
deficiency  judgment  against the  Mortgagor;  or (iv) enforce any other rights or remedies  provided by the Mortgage  Note or Security
Instrument or otherwise available at law or equity.

         The  Servicer  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Servicer,  maximize  recovery of total proceeds taking into account the value of such Prepayment Charge and
the related Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Servicer is
required to pay the amount of such waived  Prepayment  Charge by remitting  such amount to the  Depositor by the  Distribution  Account
Deposit Date.

                                                                 86




--------------------------------------------------------------------------------




         Section 3.02.    REMIC-Related  Covenants.  For as long as  each  2007-AR3  REMIC  shall  exist,  the  Trustee  shall  act in
accordance  herewith  to assure  continuing  treatment  of such  2007-AR3  REMIC as a REMIC,  and the  Trustee  shall  comply  with any
directions of the  Depositor or the Servicer to assure such  continuing  treatment.  In  particular,  the Trustee shall not (a) sell or
permit the sale of all or any portion of the Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a
result of a repurchase of the Mortgage Loans  pursuant to this  Agreement or the Trustee has received a REMIC Opinion  addressed to the
Trustee  prepared at the expense of the Trust Fund;  and (b) other than with respect to a  substitution  pursuant to the Mortgage  Loan
Purchase  Agreement or  Section 2.04,  as  applicable,  accept any  contribution  to any  2007-AR3  REMIC after the Startup Day without
receipt of a REMIC Opinion addressed to the Trustee.

         Section 3.03.    Monitoring of Subservicers.  (a) The Servicer shall perform all of its servicing  responsibilities hereunder
or may cause a subservicer to perform any such servicing  responsibilities  on its behalf, but the use by the Servicer of a subservicer
shall not release the Servicer from any of its obligations  hereunder and the Servicer shall remain responsible  hereunder for all acts
and omissions of each  subservicer as fully as if such acts and omissions were those of the Servicer.  Any such  subservicer  must be a
Fannie Mae approved  seller/servicer or a Freddie Mac seller/servicer in good standing and no event shall have occurred,  including but
not limited to, a change in insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  by Freddie Mac, or which would require  notification  to Fannie Mae or Freddie Mac. The
Servicer  shall pay all fees and  expenses  of each  subservicer  from its own  funds,  and a  subservicer's  fee shall not  exceed the
Servicing Fee.

         (b)      At the cost and expense of the Servicer,  without any right of reimbursement from the Custodial Account, the Servicer
shall be entitled to terminate the rights and  responsibilities  of a subservicer and arrange for any servicing  responsibilities to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Servicer,  at the Servicer's  option,  from electing to service the related  Mortgage
Loans itself.  In the event that the Servicer's  responsibilities  and duties under this  Agreement are terminated  pursuant to Section
7.07, 8.01 or 10.01,  and if requested to do so by the Depositor,  the Servicer shall at its own cost and expense  terminate the rights
and  responsibilities  of each  subservicer  effective as of the date of termination of the Servicer.  The Servicer shall pay all fees,
expenses or penalties  necessary in order to terminate the rights and  responsibilities  of each  subservicer  from the  Servicer's own
funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the provisions of this Agreement relating to agreements or arrangements  between the Servicer
and a subservicer or any reference  herein to actions taken through a subservicer  or otherwise,  the Servicer shall not be relieved of
its  obligations  to the  Depositor  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone
were  servicing and  administering  the Mortgage  Loans.  The Servicer  shall be entitled to enter into an agreement with a subservicer
for  indemnification  of the Servicer by the  subservicer  and nothing  contained in this Agreement  shall be deemed to limit or modify
such indemnification.

                                                                 87




--------------------------------------------------------------------------------




         (d)      Any  subservicing  agreement  and any other  transactions  or services  relating to the  Mortgage  Loans  involving a
subservicer  shall be deemed to be between such subservicer and Servicer alone, and the Depositor shall have no obligations,  duties or
liabilities with respect to such Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer's  fees
and expenses.  For purposes of distributions and advances by the Servicer  pursuant to this Agreement,  the Servicer shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

         Section 3.04.    Fidelity  Bond.  The  Servicer,  at its expense,  shall  maintain in effect a blanket  fidelity  bond and an
errors and omissions insurance policy, affording coverage with respect to all directors,  officers,  employees and other Persons acting
on the Servicer's  behalf,  and covering errors and omissions in the performance of the Servicer's  obligations  hereunder.  The errors
and omissions  insurance  policy and the fidelity bond shall be in such form and amount  generally  acceptable for entities  serving as
servicers.

         Section 3.05.    Power to Act;  Procedures.  The  Servicer  shall  service the  Mortgage  Loans and shall have full power and
authority,  subject  to the  REMIC  Provisions  and the  provisions  of  Article X hereof,  to do any and all  things  that it may deem
necessary or desirable in connection  with the servicing and  administration  of the Mortgage  Loans,  including but not limited to the
power and authority (i) to execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary  consents or waivers
and other instruments and documents,  (ii) to consent to transfers of any Mortgaged  Property and assumptions of the Mortgage Notes and
related  Mortgages,  (iii) to  collect any Insurance  Proceeds and Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other
conversion of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance  with the provisions of
this Agreement,  as applicable;  provided,  however, that the Servicer shall not (and consistent with its responsibilities  under 3.03,
shall not permit any subservicer  to) knowingly or  intentionally  take any action,  or fail to take (or fail to cause to be taken) any
action reasonably within its control and the scope of duties more specifically set forth herein,  that, under the REMIC Provisions,  if
taken or not taken,  as the case may be, would cause any 2007-AR3  REMIC to fail to qualify as a REMIC or result in the imposition of a
tax upon the Trust Fund (including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2) of the Code
and the tax on  contributions  to a REMIC set forth in  Section 860G(d)  of the Code)  unless the  Servicer  has received an Opinion of
Counsel (but not at the expense of the  Servicer)  to the effect that the  contemplated  action  would not cause any 2007-AR3  REMIC to
fail to qualify as a REMIC or result in the  imposition  of a tax upon any 2007-AR3  REMIC.  The Trustee  shall  furnish the  Servicer,
with any powers of attorney empowering the Servicer to execute and deliver  instruments of satisfaction or cancellation,  or of partial
or full release or discharge,  and to foreclose upon or otherwise liquidate Mortgaged Property,  and to appeal,  prosecute or defend in
any court action relating to the Mortgage Loans or the Mortgaged  Property,  in accordance  with this Agreement,  and the Trustee shall
execute and deliver such other  documents,  as the Servicer may request,  to enable the Servicer to service and administer the Mortgage
Loans and carry out its duties hereunder,  in each case in accordance with Accepted Servicing  Practices (and the Trustee shall have no
liability  for misuse of any such powers of attorney  by the  Servicer).  If the  Servicer or the Trustee has been  advised  that it is
likely that the laws of the state in which action is to be taken  prohibit  such action if taken in the name of the Trustee or that the
Trustee  would be adversely  affected  under the "doing  business"  or tax laws of such state if such action is taken in its name,  the
Servicer shall join with the Trustee in the  appointment of a co-trustee  pursuant to  Section 9.11.  In the  performance of its duties
hereunder,  the Servicer shall be an independent  contractor and shall not,  except in those instances where it is taking action in the
name of the Trustee, be deemed to be the agent of the Trustee.

                                                                 88




--------------------------------------------------------------------------------




         Section 3.06.    Due-on-Sale Clauses; Assumption Agreements.

         (a)      When any Mortgaged Property is conveyed by a Mortgagor,  the Servicer or subservicer,  to the extent it has knowledge
of such  conveyance,  shall enforce any due-on-sale  clause  contained in any Mortgage Note or Mortgage,  to the extent permitted under
applicable law and  governmental  regulations,  but only to the extent that such  enforcement  will not adversely  affect or jeopardize
coverage under any Primary Mortgage  Insurance  Policy.  Notwithstanding  the foregoing,  the Servicer is not required to exercise such
rights with respect to a Mortgage  Loan if the Person to whom the related  Mortgaged  Property  has been  conveyed or is proposed to be
conveyed  satisfies  the terms and  conditions  contained in the  Mortgage  Note and  Mortgage  related  thereto and the consent of the
mortgagee  under such  Mortgage  Note or Mortgage is not  otherwise so required  under such Mortgage Note or Mortgage as a condition to
such transfer.  In the event that the Servicer is prohibited by law from enforcing any such  due-on-sale  clause,  or if coverage under
any Primary  Mortgage  Insurance  Policy would be adversely  affected,  or if  nonenforcement  is otherwise  permitted  hereunder,  the
Servicer is authorized,  subject to  Section 3.06(b),  to take or enter into an assumption and modification  agreement from or with the
person to whom such  property  has been or is about to be  conveyed,  pursuant to which such person  becomes  liable under the Mortgage
Note and,  unless  prohibited by applicable  state law, the Mortgagor  remains  liable  thereon,  provided that the Mortgage Loan shall
continue to be covered  (if so covered  before the  Servicer  enters such  agreement)  by the  applicable  Primary  Mortgage  Insurance
Policy.  The  Servicer,  subject to  Section 3.06(b),  is also  authorized  with the prior  approval of the insurers  under any Primary
Mortgage  Insurance  Policy to enter into a  substitution  of  liability  agreement  with such  Person,  pursuant to which the original
Mortgagor is released  from  liability  and such Person is  substituted  as  Mortgagor  and becomes  liable  under the  Mortgage  Note.
Notwithstanding  the  foregoing,  the Servicer  shall not be deemed to be in default  under this  Section by  reason of any transfer or
assumption which the Servicer reasonably believes it is restricted by law from preventing, for any reason whatsoever.

         (b)      Subject to the Servicer's duty to enforce any due-on-sale clause to the extent set forth in  Section 3.06(a),  in any
case in which a Mortgaged  Property is to be conveyed to a Person by a  Mortgagor,  and such Person is to enter into an  assumption  or
modification  agreement or  supplement  to the  Mortgage  Note or Mortgage  which  requires  the  signature  of the  Trustee,  or if an
instrument of release  signed by the Trustee is required  releasing the Mortgagor  from liability on the Mortgage Loan, the Servicer is
authorized,  subject to the  requirements  of the  sentence  next  following,  to execute and deliver,  on behalf of the  Trustee,  the
assumption  agreement with the Person to whom the Mortgaged  Property is to be conveyed and such  modification  agreement or supplement
to the Mortgage  Note or Mortgage or other  instruments  as are  reasonable or necessary to carry out the terms of the Mortgage Note or
Mortgage or otherwise to comply with any  applicable  laws  regarding  assumptions  or the transfer of the  Mortgaged  Property to such
Person;  provided,  however,  that in connection with any such assumption,  no material term of the Mortgage Note may be changed.  Upon
receipt of  appropriate  instructions  from the Servicer in  accordance  with the  foregoing,  the Trustee  shall execute any necessary
instruments  for such  assumption  or  substitution  of  liability  delivered  to it by the  Servicer and as directed in writing by the
Servicer.  Upon the closing of the  transactions  contemplated  by such  documents,  the Servicer shall cause the originals or true and
correct copies of the assumption  agreement,  the release (if any), or the  modification or supplement to the Mortgage Note or Mortgage
to be delivered to the Trustee or the  Custodian and deposited  with the Mortgage  File for such  Mortgage  Loan.  Any fee collected by
the Servicer or such related  subservicer for entering into an assumption or  substitution  of liability  agreement will be retained by
the Servicer or such subservicer as additional servicing compensation.

                                                                 89




--------------------------------------------------------------------------------




         Section 3.07.    Release of Mortgage  Files.  (a) Upon  becoming  aware of the payment in full of any Mortgage  Loan,  or the
receipt by the Servicer of a  notification  that payment in full has been escrowed in a manner  customary for such purposes for payment
to  Certificateholders  on the next  Distribution  Date, the Servicer  will,  (or if the Servicer does not, the Trustee may),  promptly
furnish to the  Custodian,  on behalf of the Trustee,  two copies of a  certification  substantially  in the form of  Exhibit D  hereto
signed by a Servicing Officer or in a mutually  agreeable  electronic format which will, in lieu of a signature on its face,  originate
from a Servicing  Officer (which  certification  shall include a statement to the effect that all amounts  received in connection  with
such payment that are required to be deposited in the Custodial  Account  maintained by the Servicer pursuant to Section 4.01 have been
or will be so deposited) and shall request that the Custodian,  on behalf of the Trustee,  deliver to the Servicer the related Mortgage
File. Upon receipt of such  certification  and request,  the Custodian,  on behalf of the Trustee,  shall promptly  release the related
Mortgage File to the Servicer and the Trustee and Custodian  shall have no further  responsibility  with regard to such Mortgage  File.
Upon any such payment in full,  the Servicer is  authorized,  to give, as agent for the Trustee,  as the  mortgagee  under the Mortgage
that secured the Mortgage Loan, an instrument of  satisfaction  (or assignment of mortgage  without  recourse)  regarding the Mortgaged
Property  subject to the  Mortgage,  which  instrument of  satisfaction  or  assignment,  as the case may be, shall be delivered to the
Person or Persons entitled thereto against receipt therefor of such payment,  it being understood and agreed that no expenses  incurred
in connection with such instrument of satisfaction or assignment, as the case may be, shall be chargeable to the Custodial Account.

         In the event the  Servicer  satisfies  or releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured  by the  Mortgage  or should it  otherwise  prejudice  any right the  Certificateholders  or the  Depositor  may have under the
Mortgage Loan  Documents,  the Servicer,  upon written demand by the Depositor or the Trustee,  shall remit within one Business Day the
then outstanding principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the  servicing or  foreclosure  of any Mortgage  Loan,  the Trustee  shall
execute such  documents as shall be prepared and  furnished  to the Trustee by the  Servicer (in a form  reasonably  acceptable  to the
Trustee) and as are necessary to the prosecution of any such  proceedings.  The Custodian,  on behalf of the Trustee,  shall,  upon the
request of the Servicer,  and delivery to the Custodian,  on behalf of the Trustee,  of two copies of a request for release signed by a
Servicing  Officer  substantially  in the form of Exhibit D  (or in a mutually  agreeable  electronic  format which will,  in lieu of a
signature on its face,  originate  from a Servicing  Officer),  release the related  Mortgage File held in its possession or control to
the Servicer.  Such trust  receipt  shall  obligate the Servicer to return the Mortgage File to the Custodian on behalf of the Trustee,
when the need therefor by the Servicer no longer exists unless the Mortgage Loan shall be  liquidated,  in which case,  upon receipt of
a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be released by the Custodian,  on
behalf of the Trustee or to the Servicer.

                                                                 90




--------------------------------------------------------------------------------




         Section 3.08.    Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

         (a)      The Servicer shall transmit to the Trustee or Custodian such documents and instruments  coming into the possession of
the Servicer from time to time as are required by the terms hereof,  to be delivered to the Trustee or  Custodian.  Any funds  received
by the Servicer in respect of any Mortgage Loan or which  otherwise are collected by the Servicer as Liquidation  Proceeds or Insurance
Proceeds  in respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders  subject to the
Servicer's  right to retain or withdraw from the Custodial  Account the Servicing Fee and other amounts as provided in this  Agreement.
The Servicer  shall  provide  access to  information  and  documentation  regarding the Mortgage  Loans to the Trustee,  its agents and
accountants at any time upon reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks or insurance  companies,  the Office of Thrift  Supervision,  the FDIC and the supervisory agents and examiners of
such Office and  Corporation  or examiners of any other  federal or state banking or insurance  regulatory  authority if so required by
applicable  regulations of the Office of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge
but only upon  reasonable  request in writing and during  normal  business  hours at the offices of the Servicer  designated  by it. In
fulfilling such a request the Servicer shall not be responsible for determining the sufficiency of such information.

         (b)      All Mortgage Files and funds collected or held by, or under the control of, the Servicer,  in respect of any Mortgage
Loans,  whether from the collection of principal and interest  payments or from Liquidation  Proceeds or Insurance  Proceeds,  shall be
held by the  Servicer  for and on behalf of the  Trustee  and the  Certificateholders  and shall be and remain  the sole and  exclusive
property of the Trust;  provided,  however,  that the Servicer shall be entitled to setoff against, and deduct from, any such funds any
amounts that are properly due and payable to the Servicer under this Agreement.

         Section 3.09.    Standard Hazard Insurance and Flood Insurance Policies.

         (a)      The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard insurance with extended  coverage as
is  customary  in the area  where the  Mortgaged  Property  is located  in an amount  which is equal to the  lesser of (i) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (ii) the greater of (a) the outstanding  principal  balance of the
Mortgage  Loan,  and (b) the  percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent the  Mortgagor  and/or the
Mortgagee  from  becoming a  co-insurer.  If the Mortgaged  Property is in an area  identified  in the Federal  Register by the Federal
Emergency  Management  Agency as being a special  flood  hazard area that has  federally-mandated  flood  insurance  requirements,  the
Servicer  will cause to be  maintained a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration with a generally acceptable insurance carrier, in an amount representing  coverage not less than the least of
(i) the  outstanding  principal  balance of the Mortgage  Loan,  (ii) the maximum  insurable  value of the  improvements  securing such

                                                                 91




--------------------------------------------------------------------------------




Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster  Protection  Act of 1973,  as
amended.  The Servicer shall also maintain on the REO Property,  fire and hazard  insurance  with extended  coverage in an amount which
is at least equal to the maximum  insurable value of the improvements  which are a part of such property,  liability  insurance and, to
the extent  required and  available  under the Flood  Disaster  Protection  Act of 1973,  as amended,  flood  insurance in an amount as
provided  above.  It is understood and agreed that no other  additional  insurance need be required by the Servicer or the Mortgagor or
maintained  on property  acquired in respect of the  Mortgage  Loans,  other than  pursuant to the Fannie Mae Guide or such  applicable
state or federal  laws and  regulations  as shall at any time be in force and as shall  require  such  additional  insurance.  All such
policies  shall be endorsed with standard  mortgagee  clauses with loss payable to the Servicer and its  successors  and/or assigns and
shall  provide  for at least  thirty days prior  written  notice of any  cancellation,  reduction  in the amount or material  change in
coverage to the Servicer.  The Servicer shall not interfere with the  Mortgagor's  freedom of choice in selecting an insurance  carrier
or agent,  provided,  however,  that the Servicer shall not accept any such insurance  policies from  insurance  companies  unless such
companies  currently reflect a General Policy Rating in Best's Key Rating Guide currently  acceptable to Fannie Mae and are licensed to
do business in the state wherein the property subject to the policy is located.

         (b)      If the Servicer shall obtain and maintain a blanket hazard insurance policy with extended  coverage  insuring against
hazard losses on all of the Mortgage  Loans,  it shall  conclusively  be deemed to have  satisfied its  obligations as set forth in the
first sentence of  Section 3.09(a),  it being understood and agreed that such policy may contain a deductible clause, in which case the
Servicer shall, in the event that there shall not have been maintained on the related  Mortgaged  Property a policy  complying with the
first  sentence  of  Section 3.09(a)  and there  shall have been a loss which would have been  covered by such  policy,  deposit in the
Custodial Account the amount not otherwise payable under the blanket policy because of such deductible clause.

         (c)      Pursuant to Section 4.01,  any amounts collected by the Servicer, under any insurance policies (other than amounts to
be applied to the  restoration  or repair of the  property  subject to the related  Mortgage)  shall be  deposited  into the  Custodial
Account,  subject to withdrawal  pursuant to Section 4.02. Any cost incurred by the Servicer in  maintaining  any such insurance if the
Mortgagor  defaults  in its  obligation  to do so shall be added to the amount  owing  under the  Mortgage  Loan where the terms of the
Mortgage  Loan so permit;  provided,  however,  that the  addition  of any such cost shall not be taken into  account  for  purposes of
calculating the distributions to be made to Certificateholders and shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.    Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare and present on behalf of the
Trustee  and the  Certificateholders  all claims  under the  Insurance  Policies  and take such  actions  (including  the  negotiation,
settlement,  compromise or enforcement  of the insured's  claim) as shall be necessary to realize  recovery  under such  policies.  Any
proceeds  disbursed  to the  Servicer in respect of such  policies,  bonds or contracts  shall be promptly  deposited in the  Custodial
Account upon receipt,  except that any amounts  realized that are to be applied to the repair or restoration  of the related  Mortgaged
Property as a condition  precedent to the  presentation  of claims on the related  Mortgage  Loan to the insurer  under any  applicable
Insurance Policy need not be so deposited (or remitted).

                                                                 92




--------------------------------------------------------------------------------




         Section 3.11.    Maintenance of the Primary Mortgage Insurance Policies.

         (a)      The Servicer shall not take, or permit any  subservicer  to take,  any action that would result in noncoverage  under
any applicable  Primary Mortgage  Insurance Policy of any loss which,  but for the actions of the Servicer or such  subservicer,  would
have been covered  thereunder.  The Servicer  shall cause to be kept in force and effect (to the extent that the Mortgage Loan requires
the  Mortgagor to maintain such  insurance),  primary  mortgage  insurance  applicable  to each  Mortgage  Loan in accordance  with the
provisions  of this  Agreement.  The Servicer  shall not, and shall not permit any  subservicer  to, cancel or refuse to renew any such
Primary  Mortgage  Insurance  Policy that is in effect at the date of the initial  issuance of the Mortgage  Note and is required to be
kept in force hereunder  except in accordance  with the provisions of this  Agreement.  Any such primary  mortgage  insurance  policies
shall be issued by a Qualified Insurer.

         (b)      The  Servicer  agrees to  present,  or to cause  each  subservicer  to  present,  on behalf  of the  Trustee  and the
Certificateholders,  claims to the insurer under any Primary Mortgage  Insurance  Policies and, in this regard, to take such reasonable
action as shall be necessary to permit recovery under any Primary Mortgage  Insurance  Policies  respecting  defaulted  Mortgage Loans.
Pursuant to Section 4.01,  any amounts  collected by the Servicer under any Primary Mortgage  Insurance  Policies shall be deposited in
the Custodial Account, subject to withdrawal pursuant to Section 4.02.

         Section 3.12.    Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  as directed by the  Trustee),  shall retain  possession  and custody of the originals (to the
extent  available) of any Primary  Mortgage  Insurance  Policies,  or certificate of insurance if applicable,  and any  certificates of
renewal as to the foregoing as may be issued from time to time as contemplated by this Agreement.  Until all amounts  distributable  in
respect of the  Certificates  have been  distributed  in full and the Servicer  otherwise  has  fulfilled  its  obligations  under this
Agreement,  the Trustee (or the Custodian,  as directed by the Trustee) shall also retain  possession and custody of each Mortgage File
in accordance  with and subject to the terms and  conditions of this  Agreement.  The Servicer  shall  promptly  deliver or cause to be
delivered to the Trustee (or the  Custodian,  as directed by the Trustee),  upon the execution or receipt  thereof the originals of any
Primary Mortgage Insurance Policies,  any certificates of renewal,  and such other documents or instruments that constitute portions of
the Mortgage File that come into the possession of the Servicer from time to time.

         Section 3.13.    Realization Upon Defaulted  Mortgage Loans. The Servicer shall use its reasonable  efforts,  consistent with
the procedures  that the Servicer would use in servicing  loans for its own account and the  requirements  of the Fannie Mae Guide,  to
foreclose upon or otherwise  comparably convert the ownership of Mortgaged  Properties securing such of the Mortgage Loans as come into
and continue in default and as to which no  satisfactory  arrangements  can be made for collection of delinquent  payments  pursuant to
Section 4.01. In determining the delinquency  status of any Mortgage Loan, the Servicer will use  Delinquency  Recognition  Policies as
described  to and approved by the  Depositor,  and shall revise these  policies as requested by the  Depositor  from time to time.  The
Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such manner as will maximize the receipt of
principal  and  interest by the  Depositor,  taking into  account,  among other  things,  the timing of  foreclosure  proceedings.  The

                                                                 93




--------------------------------------------------------------------------------




foregoing is subject to the provisions  that, in any case in which Mortgaged  Property shall have suffered  damage,  the Servicer shall
not be required to expend its own funds toward the  restoration of such property  unless it shall  determine in its discretion (i) that
such  restoration  will increase the proceeds of  liquidation  of the related  Mortgage Loan to the Depositor  after  reimbursement  to
itself for such expenses,  and (ii) that such expenses will be recoverable by the Servicer  through  Insurance  Proceeds or Liquidation
Proceeds from the related  Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer shall be responsible for all costs and
expenses  incurred  by it in any  such  proceedings  or  functions  as  advances;  provided,  however,  that it shall  be  entitled  to
reimbursement  therefor as provided in Section 4.02.  Notwithstanding  anything to the contrary  contained herein, in connection with a
foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  in the event the  Servicer  has  reasonable  cause to  believe  that a
Mortgaged  Property is contaminated by hazardous or toxic substances or wastes, or if the Trustee  otherwise  requests an environmental
inspection  or review of such  Mortgaged  Property,  such an  inspection  or review is to be conducted by a qualified  inspector.  Upon
completion  of the  inspection,  the  Servicer  shall  promptly  provide the  Depositor  and the Trustee  with a written  report of the
environmental inspection.

         Section 3.14.    Compensation  for the  Servicer.  The Servicer will be entitled to the Servicing Fee and all income and gain
realized  from any  investment  of funds in the  Custodial  Account,  pursuant to Article  IV, for the  performance  of its  activities
hereunder.  Servicing  compensation in the form of assumption  fees, if any, late payment charges,  as collected,  if any, or otherwise
(but not  including any  Prepayment  Charges)  shall be retained by the Servicer and shall not be deposited in the  Custodial  Account.
The Servicer will be entitled to retain, as additional  compensation,  any interest incurred in connection with a Principal  Prepayment
in full or otherwise in excess of amounts required to be remitted to the  Distribution  Account (such amounts together with the amounts
specified in the first sentence of this Section 3.14, the "Servicing  Compensation") and any Excess Liquidation Proceeds.  The Servicer
shall be  required  to pay all  expenses  incurred  by it in  connection  with its  activities  hereunder  and shall not be entitled to
reimbursement therefor except as provided in this Agreement.

         Section 3.15.    REO Property.

         (a)      In the event the Trust Fund acquires  ownership of any REO Property in respect of any related Mortgage Loan, the deed
or certificate of sale shall be issued to the Trustee,  or to its nominee,  on behalf of the related  Certificateholders.  The Servicer
shall ensure that the title to such REO Property  references  this  Agreement  and the  Trustee's  capacity  hereunder  (and not in its
individual  capacity).  The Servicer,  however,  shall not be required to expend its own funds or incur other  reimbursable  charges in
connection with any foreclosure,  or attempted  foreclosure  which is not completed,  or towards the restoration of any property unless
it shall determine  (i) that such restoration  and/or foreclosure will increase the proceeds of liquidation of the Mortgage Loan to the
Certificateholders  of one or more Classes  after  reimbursement  to itself for such expenses or charges and (ii) that such expenses or
charges will be recoverable to it through Liquidation  Proceeds,  Insurance Proceeds,  or REO Proceeds  (respecting which it shall have
priority for purposes of withdrawals  from the Custodial  Account  pursuant to  Section 4.02,  whether or not such expenses and charges
are  actually  recoverable  from  related  Liquidation  Proceeds,  Insurance  Proceeds  or  REO  Proceeds).  In  the  event  of  such a
determination  by the Servicer  pursuant to this  Section 3.15(a),  the  Servicer  shall be entitled to  reimbursement  of such amounts
pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged  Property which the Servicer is  contemplating  acquiring in
foreclosure or by deed in lieu of foreclosure  is located within a one (1) mile radius of any site listed in the  Expenditure  Plan for
the Hazardous  Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to the Servicer,
the Servicer  will,  prior to  acquiring  the  Mortgaged  Property,  consider  such risks and only take action in  accordance  with its
established environmental review procedures.

                                                                 94




--------------------------------------------------------------------------------




         The Servicer shall,  either itself or through an agent selected by the Servicer,  manage,  conserve,  protect and operate each
REO Property in the same manner that it manages,  conserves,  protects and operates other foreclosed property for its own account,  and
in the same manner that similar  property in the same locality as the REO Property is managed,  including in accordance  with the REMIC
Provisions and in a manner that does not result in a tax on "net income from foreclosure  property"  (unless such result would maximize
the Trust Fund's  after-tax  return on such property) or cause such REO Property to fail to qualify as  "foreclosure  property"  within
the meaning of Section  860G(a)(8) of the Code.  Each  disposition  of REO Property  shall be carried out by the Servicer at such price
and upon such terms and  conditions as the Servicer  deems to be in the best  interest of the  Certificateholders.  The Servicer  shall
deposit all funds  collected and received in connection  with the  operation of any REO Property in the Custodial  Account  pursuant to
Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the  deposit  in the  Custodial  Account of all
Insurance  Proceeds,  Liquidation  Proceeds and other payments and recoveries  referred to in the definition of "Cash  Liquidation"  or
"REO  Disposition," as applicable,  upon receipt by the Trustee of written  notification of such deposit signed by a Servicing Officer,
the Trustee or any  Custodian,  as the case may be,  shall  release to the  Servicer the related  Mortgage  File and the Trustee  shall
execute and deliver such instruments of transfer or assignment  prepared by the Servicer,  in each case without  recourse,  as shall be
necessary to vest in the Servicer or its designee,  as the case may be, the related  Mortgage Loan,  and thereafter  such Mortgage Loan
shall not be part of the Trust Fund.

         (b)      If title to any  Mortgaged  Property is acquired by the Trust Fund as an REO  Property by  foreclosure  or by deed in
lieu  of  foreclosure,  the  deed  or  certificate  of  sale  shall  be  issued  to  the  Trustee  or  to  its  nominee  on  behalf  of
Certificateholders.  Notwithstanding  any such  acquisition of title and  cancellation of the related  Mortgage Loan, such REO Property
shall (except as otherwise  expressly  provided  herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until
such time as the REO Property  shall be sold.  Consistent  with the  foregoing  for purposes of all  calculations  hereunder so long as
such REO  Property  shall  be  considered  to be an  Outstanding  Mortgage  Loan it shall be  assumed  that,  notwithstanding  that the
indebtedness  evidenced by the related  Mortgage  Note shall have been  discharged,  such  Mortgage  Note and the related  amortization
schedule in effect at the time of any such  acquisition  of title  (after  giving  effect to any previous  Curtailments  and before any
adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any  moratorium or similar waiver or grace period) remain in
effect.  To the  extent the net income  received  during any  calendar  month is in excess of the  amount  attributable  to  amortizing
principal and accrued  interest at the related  Mortgage Rate on the related  Mortgage Loan for such calendar month,  such excess shall
be considered to be a Curtailment of the related Mortgage Loan.

                                                                 95




--------------------------------------------------------------------------------




         (c)      If the Trust Fund  acquires any REO Property as  aforesaid  or  otherwise  in  connection  with a default or imminent
default on a Mortgage Loan,  the Servicer on behalf of the Trust Fund shall dispose of such REO Property  within three full years after
the taxable year of its  acquisition  by the Trust Fund for purposes of  Section 860G(a)(8)  of the Code (or such shorter period as may
be necessary under  applicable  state (including any state in which such property is located) law to maintain the status of any portion
of the applicable  REMIC as a REMIC under  applicable  state law and avoid taxes resulting from such property failing to be foreclosure
property  under  applicable  state law) or, at the expense of the Trust Fund,  request,  more than 60 days before the day on which such
grace period would  otherwise  expire,  an  extension  of such grace period  unless the Servicer  obtains for the Trustee an Opinion of
Counsel,  addressed to the Trustee and the Servicer,  to the effect that the holding by the Trust Fund of such REO Property  subsequent
to such period will not result in the  imposition  of taxes on  "prohibited  transactions"  as defined in  Section 860F  of the Code or
cause the applicable  REMIC to fail to qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any
time that any  Certificates  are  outstanding,  in which case the Trust Fund may  continue  to hold such REO  Property  (subject to any
conditions  contained in such Opinion of Counsel).  The Servicer shall be entitled to be reimbursed from the Custodial  Account for any
costs  incurred in  obtaining  such  Opinion of Counsel,  as provided in  Section 4.02.  Notwithstanding  any other  provision  of this
Agreement,  no REO Property  acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the Trust Fund in such a manner or  pursuant  to any terms that  would (i) cause such REO  Property  to fail to qualify as
"foreclosure  property"  within the meaning of  Section 860G(a)(8)  of the Code or (ii) subject the Trust Fund to the imposition of any
federal  income taxes on the income earned from such REO Property,  including  any taxes  imposed by reason of  Section 860G(c)  of the
Code, unless the Servicer has agreed to indemnify and hold harmless the Trust Fund with respect to the imposition of any such taxes.

         Section 3.16.    Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer and the Trustee shall deliver to the Depositor,  not later than March 15 of each calendar year beginning
in 2008, an Officer's  Certificate (an "Annual Statement of Compliance")  stating,  as to each signatory thereof,  that (i) a review of
the activities of each such party during the preceding  calendar year and of its  performance  under this Agreement has been made under
such officer's  supervision and (ii) to the best of such officer's  knowledge,  based on such review, each such party has fulfilled all
of its obligations under this Agreement in all material  respects  throughout such year, or, if there has been a failure to fulfill any
such  obligation  in any  material  respect,  specifying  each such  failure  known to such  officer  and the nature and status of cure
provisions  thereof.  Such Annual  Statement of Compliance  shall contain no  restrictions or limitations on its use. In the event that
the Servicer has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer or  Subcontractor,  the
Servicer shall cause such  Subservicer or  Subcontractor  to deliver a similar  Annual  Statement of Compliance by that  Subservicer or
Subcontractor to the Depositor and the Trustee as described above as and when required with respect to the Servicer.

                                                                 96




--------------------------------------------------------------------------------




         (b)      With respect to the Mortgage  Loans,  by March 15th of each  calendar  year  beginning  in 2008,  the Servicer  shall
execute and deliver an Officer's  Certificate  (an "Annual  Certification")  to the  Depositor for the benefit of the Depositor and the
Depositor's  Affiliates and the officers,  directors and agents of the Depositor and the Depositor's  Affiliates,  in the form attached
hereto as Exhibit S. In the event that the Servicer has  delegated any servicing  responsibilities  with respect to the Mortgage  Loans
to a Subservicer or  Subcontractor,  the Servicer shall deliver an Annual  Certification  of the  Subservicer as described  above as to
each Subservicer as and when required with respect to the Servicer.

         (c)      Failure of the Servicer to comply with this Section 3.16 (including  with respect to the timeframes  required in this
Section)  shall be deemed an Event of Default,  and the Trustee,  at the  direction of the  Depositor,  shall,  in addition to whatever
rights the  Trustee  may have  under this  Agreement  and at law or equity or to  damages,  including  injunctive  relief and  specific
performance,  upon notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the
Mortgage Loans and the proceeds  thereof  without  compensating  the Servicer for the same.  Failure of the Trustee to comply with this
Section 3.16  (including  with respect to the timeframes  required in this Section)  which failure  results in a failure to timely file
the Form 10-K shall be deemed a default which may result in the  termination of the Trustee  pursuant to Section 9.08 and the Depositor
may,  in addition  to  whatever  rights the  Depositor  may have under this  Agreement  and at law or equity or to  damages,  including
injunctive  relief and specific  performance,  upon notice  immediately  terminate all the rights and  obligations of the Trustee under
this  Agreement  and in and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the Trustee  for the same.  This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.    Assessments of Compliance and  Attestation  Reports.  The Servicer shall service and administer the Mortgage
Loans in accordance  with all applicable  requirements of the Servicing  Criteria.  Pursuant to Rules 13a-18 and 15d-18 of the Exchange
Act and Item 1122 of Regulation  AB, the  Servicer,  the Trustee and the Custodian  (each,  an "Attesting  Party") shall deliver to the
Trustee,  the Servicer and the  Depositor on or before March 15th of each  calendar  year  beginning in 2008, a report  regarding  such
Attesting Party's  assessment of compliance (an "Assessment of Compliance") with the Servicing  Criteria during the preceding  calendar
year.  The Assessment of Compliance, as set forth in Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such Attesting Party of its authority and its  responsibility  for assessing
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (b)      A statement by such officer,  attached as Exhibit Q-1, that such Attesting Party used the Servicing Criteria attached
as Exhibit P hereto,  and which will also be  attached  to the  Assessment  of  Compliance,  to assess  compliance  with the  Servicing
Criteria applicable to the related Attesting Party;

                                                                 97




--------------------------------------------------------------------------------




         (c)      An assessment by such officer of the related Attesting Party's compliance with the applicable  Servicing Criteria for
the period  consisting of the preceding  calendar year,  including  disclosure of any material  instance of noncompliance  with respect
thereto  during such  period,  which  assessment  shall be based on the  activities  such  Attesting  Party  performs  with  respect to
asset-backed  securities  transactions  taken as a whole involving the related  Attesting Party, that are backed by the same asset type
as the Mortgage Loans;

         (d)      A statement  that a registered  public  accounting  firm has issued an  attestation  report on the related  Attesting
Party's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any,  are not  applicable  to such  Attesting  Party,  which
statement shall be based on the activities such Attesting Party performs with respect to  asset-backed  securities  transactions  taken
as a whole involving such Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit P hereto that are indicated as
applicable to the related Attesting Party.

         On or before March 15th of each calendar  year  beginning in 2008,  each  Attesting  Party shall furnish to the Servicer,  the
Depositor and the Trustee a report (an "Attestation  Report") by a registered  public  accounting firm that attests to, and reports on,
the Assessment of Compliance made by the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122(b) of  Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation  reports  issued or
adopted by the Public Company Accounting Oversight Board.

         The Servicer  shall cause any  subservicer  and each  subcontractor  determined  by it to be  "participating  in the servicing
function"  within the meaning of Item 1122 of  Regulation  AB, to deliver to the Trustee,  the Servicer and the Depositor an Assessment
of Compliance and  Attestation  Report as and when provided above along with an indication of what Servicing  Criteria are addressed in
such assessment.

         Such Assessment of Compliance,  as to any subservicer,  shall at a minimum address each of the Servicing Criteria specified on
Exhibit P hereto which are indicated as applicable to any "primary  servicer."  The Trustee shall confirm that each of the  Assessments
of Compliance  delivered to it address the Servicing  Criteria for each party as set forth on Exhibit P and notify the Depositor of any
exceptions.  Notwithstanding  the  foregoing,  as to any  Subcontractor,  an  Assessment  of Compliance is not required to be delivered
unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure of the Servicer to comply with this Section 3.17 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

                                                                 98




--------------------------------------------------------------------------------




         The Trustee shall also provide an Assessment of Compliance and Attestation  Report,  as and when provided  above,  which shall
at a  minimum  address  each of the  Servicing  Criteria  specified  on  Exhibit P hereto  which are  indicated  as  applicable  to the
"trustee." In addition,  the Trustee shall cause the Custodian to deliver to the Trustee,  the Servicer and the Depositor an Assessment
of Compliance and  Attestation  Report,  as and when provided above,  which shall at a minimum  address each of the Servicing  Criteria
specified on Exhibit P hereto which are indicated as applicable to a custodian.  Notwithstanding  the foregoing,  as to the Trustee and
any  Custodian,  an Assessment of Compliance is not required to be delivered  unless it is required as part of a Form 10-K with respect
to the Trust Fund.

         Section 3.18.    Reports Filed with Securities and Exchange Commission.

         (a)      (i)      Within 15 days after each  Distribution  Date,  the Trustee  shall,  in  accordance  with  industry
standards,  file with the Commission via the Electronic Data Gathering and Retrieval System  ("EDGAR"),  a Distribution  Report on Form
10-D, signed by the Servicer,  with a copy of the Monthly Statement to be furnished by the Trustee to the  Certificateholders  for such
Distribution  Date;  provided that the Trustee shall have received no later than five (5) calendar days after the related  Distribution
Date, all  information  required to be provided to the Trustee as described in clause (a)(ii) below.  Any disclosure in addition to the
Monthly  Statement  that is  required  to be  included  on Form 10-D  ("Additional  Form 10-D  Disclosure")  shall be,  pursuant to the
paragraph  immediately  below,  reported by the parties set forth on Exhibit R to the  Trustee and the  Depositor  and  approved by the
Depositor,  and the Trustee will have no duty or liability for any failure  hereunder to determine or prepare any Additional  Form 10-D
Disclosure  absent such reporting  (other than with respect to when it is the reporting party as set forth in Exhibit R) or prepare any
Additional Form 10-D Disclosure absent such reporting and approval.

                  (ii)     (A) Within  five (5)  calendar  days after the  related  Distribution  Date,  (i) the  parties  set forth in
Exhibit R shall be required to provide,  pursuant to section  3.18(a)(v) below, to the Trustee and the Depositor,  to the extent known,
in  EDGAR-compatible  format,  or in such other form as otherwise agreed upon by the Trustee and the Depositor and such party, the form
and substance of any Additional Form 10-D  Disclosure,  if applicable,  and (ii) the Depositor will approve,  as to form and substance,
or  disapprove,  as the case may be, the  inclusion  of the  Additional  Form 10-D  Disclosure  on Form  10-D.  The  Depositor  will be
responsible for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with including any Additional Form
10-D Disclosure on Form 10-D pursuant to this Section.

                  (B)      After  preparing  the Form 10-D,  the Trustee shall  forward  electronically  a copy of the Form 10-D to the
Servicer,  and in the case that such Form 10-D  contains  Additional  Form 10-D  Disclosure,  to the  Servicer and the  Depositor,  for
review.  No later than two (2) Business Days prior to the 15th calendar day after the related  Distribution  Date, a senior  officer of
the Servicer in charge of the  servicing  function  shall sign the Form 10-D and return an  electronic  or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the Trustee.  If a Form 10-D cannot be filed on time or if
a previously  filed Form 10-D needs to be amended,  the Trustee will follow the procedures set forth in Section  3.18(a)(vi).  Promptly
(but no later than one (1) Business  Day) after filing with the  Commission,  the Trustee will make  available on its internet  website
identified  in Section  6.04 a final  executed  copy of each Form 10-D  prepared  and filed by the  Trustee.  The signing  party at the
Servicer can be contacted at  214-626-3287.  Form 10-D  requires the  registrant  to indicate (by checking  "yes" or "no") that it "(1)
has filed all  reports  required to be filed by Section 13 or 15(d) of the  Exchange  Act during the  preceding  12 months (or for such

                                                                 99




--------------------------------------------------------------------------------




shorter period that the registrant was required to file such  reports),  and (2) has been subject to such filing  requirements  for the
past 90 days.  The  Depositor  hereby  represents to the Trustee that the  Depositor  has filed all such  required  reports  during the
preceding  12 months and that it has been  subject to such filing  requirement  for the past 90 days.  The  Depositor  shall notify the
Trustee in writing,  no later than the fifth  calendar day after the related  Distribution  Date with respect to the filing of a report
on Form 10-D,  if the answer to either  question  should be "no." The  Trustee  shall be  entitled  to rely on the  representations  in
Section  2.06(h)  and in any such  notice in  preparing,  executing  and/or  filing any such  report.  The  parties  to this  Agreement
acknowledge  that the  performance by the Trustee of its duties under Sections  3.18(a)(i) and (vi) related to the timely  preparation,
execution and filing of Form 10-D is contingent  upon such parties  strictly  observing all applicable  deadlines in the performance of
their duties under such  Sections.  The Trustee shall have no liability for any loss,  expense,  damage or claim arising out of or with
respect to any failure to properly  prepare,  execute and/or timely file such Form 10-D,  where such failure results from the Trustee's
inability  or failure to receive,  on a timely  basis,  any  information  from any other party  hereto  needed to prepare,  arrange for
execution or file such Form 10-D, not resulting from its own negligence, bad faith or willful misconduct.

                  (iii)    (A)      Within four (4) Business  Days after the  occurrence of an event  requiring  disclosure on Form 8-K
(each such event,  a "Reportable  Event"),  the Trustee shall  prepare and file,  at the direction of the  Depositor,  on behalf of the
Trust,  any Form 8-K, as required by the Exchange Act;  provided that, the Depositor shall file the initial Form 8-K in connection with
the issuance of the  Certificates.  Any disclosure or  information  related to a Reportable  Event or that is otherwise  required to be
included on Form 8-K ("Form 8-K  Disclosure  Information")  shall be,  pursuant to the  paragraph  immediately  below,  reported by the
parties set forth on Exhibit R to the Trustee and the  Depositor  and approved by the  Depositor,  and the Trustee will have no duty or
liability for any failure  hereunder to determine or prepare any Additional Form 8-K Disclosure  absent such reporting (other than with
respect to when it is the  reporting  party as set forth in Exhibit  R) or prepare  any  Additional  Form 8-K  Disclosure  absent  such
reporting and approval.

                  (B)      For so long as the Trust is subject to the Exchange Act reporting requirements,  no later than 5:00 p.m. New
York City time on the 2nd  Business  Day after the  occurrence  of a  Reportable  Event (i) the parties set forth in Exhibit R shall be
required  pursuant to Section  3.18(a)(v)  below to provide to the  Trustee and the  Depositor,  to the extent  known by a  responsible
officer thereof, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the Depositor and such
party, the form and substance of any Form 8-K Disclosure  Information,  if applicable,  and (ii) the Depositor will approve, as to form
and  substance,  or  disapprove,  as the case may be, the inclusion of the Form 8-K  Disclosure  Information on Form 8-K. The Depositor
will be responsible  for any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with including any Form
8-K Disclosure Information on Form 8-K pursuant to this Section.

                                                                 100




--------------------------------------------------------------------------------




                  (C)      After  preparing  the Form 8-K,  the  Trustee  shall  forward  electronically  a copy of the Form 8-K to the
Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th  Business  Day after the  Reportable
Event,  a senior  officer of the Servicer shall sign the Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original  executed  hard copy to follow by  overnight  mail) to the  Trustee.  If a Form 8-K cannot be filed on time or if a previously
filed Form 8-K needs to be amended,  the Trustee will follow the  procedures set forth in Section  3.18(a)(vi).  Promptly (but no later
than one (1) Business Day) after filing with the  Commission,  the Trustee will make available on its internet  website,  identified in
Section  6.04, a final  executed  copy of each Form 8-K prepared  and filed by the  Trustee.  The signing  party at the Servicer can be
contacted at  212-272-7525.  The parties to this  Agreement  acknowledge  that the  performance by the Trustee of its duties under this
Section  3.18(a)(iii)  related to the timely  preparation and filing of Form 8-K is contingent upon such parties strictly observing all
applicable  deadlines in the performance of their duties under this Section  3.18(a)(iii).  The Trustee shall have no liability for any
loss, expense,  damage,  claim arising out of or with respect to any failure to properly prepare,  execute and/or timely file such Form
8-K, where such failure results from the Trustee's  inability or failure to receive,  on a timely basis, any information from any other
party hereto  needed to prepare,  arrange for  execution or file such Form 8-K, not  resulting  from its own  negligence,  bad faith or
willful misconduct.

                  (iv)     (A)      Within  90 days  after the end of each  fiscal  year of the  Trust or such  earlier  date as may be
required by the Exchange  Act (the "10-K Filing  Deadline")  (it being  understood  that the fiscal year for the Trust ends on December
31st of each year),  commencing  in March  2008,  the Trustee  shall  prepare and file on behalf of the Trust a Form 10-K,  in form and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent they
have been delivered to the Trustee within the applicable  timeframes set forth in this Agreement,  (I) an annual  compliance  statement
for the Servicer and any  Subservicer,  as described  under Section 3.18,  (II)(A) the annual reports on assessment of compliance  with
Servicing Criteria for the Servicer,  each Subservicer and Subcontractor  participating in the Servicing Function,  the Trustee and the
Custodian,  as described  under Section 3.17,  and (B) if the  Servicer's,  the  Trustee's or the  Custodian's  report on assessment of
compliance  with  servicing  criteria  described  under Section 3.17  identifies  any material  instance of  noncompliance,  disclosure
identifying such instance of noncompliance,  or if the Servicer's,  the Trustee's or the Custodian's report on assessment of compliance
with Servicing  Criteria  described under Section 3.17 is not included as an exhibit to such Form 10-K,  disclosure that such report is
not included and an explanation why such report is not included,  (III)(A) the registered  public  accounting firm  attestation  report
for the Servicer,  the Trustee and the Custodian,  as described  under Section 3.17, and (B) if any registered  public  accounting firm
attestation  report  described  under Section 3.17  identifies any material  instance of  noncompliance,  disclosure  identifying  such
instance of noncompliance,  or if any such registered  public accounting firm attestation  report is not included as an exhibit to such
Form 10-K,  disclosure that such report is not included and an explanation why such report is not included,  and (IV) a  Sarbanes-Oxley
Certification  ("Sarbanes-Oxley  Certification")  as described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in
addition  to (I)  through  (IV) above that is  required to be  included  on Form 10-K  ("Additional  Form 10-K  Disclosure")  shall be,
pursuant to the  paragraph  immediately  below,  reported by the  parties set forth on Exhibit R to the Trustee and the  Depositor  and
approved by the  Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine or prepare any
Additional  Form 10-K  Disclosure  absent such  reporting  (other than with respect to when it is the  reporting  party as set forth in
Exhibit R) or prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                                                                 101




--------------------------------------------------------------------------------




                  (B)      No later than March 15th of each year that the Trust is subject to the Exchange Act reporting  requirements,
commencing in 2008,  (i) the parties set forth in Exhibit R shall be required to provide  pursuant to Section  3.18(a)(v)  below to the
Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such other form as otherwise  agreed upon by the
Trustee and the Depositor and such party,  the form and substance of any Additional Form 10-K Disclosure,  if applicable,  and (ii) the
Depositor  will  approve,  as to form and  substance,  or  disapprove,  as the case may be, the inclusion of the  Additional  Form 10-K
Disclosure on Form 10-K.  The Depositor will be responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee
in connection with including any Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C)      After  preparing the Form 10-K,  the Trustee shall forward  electronically  a draft copy of the Form 10-K to
the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th  Business Day prior to the 10-K
Filing  Deadline,  a senior  officer  of the  Servicer  in charge of the  servicing  function  shall  sign the Form 10-K and  return an
electronic or fax copy of such signed Form 10-K (with an original  executed hard copy to follow by overnight  mail) to the Trustee.  If
a Form 10-K cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,  the Trustee  will follow the  procedures
set forth in Section  3.18(a)(vi).  Promptly  (but no later than one (1) Business  Day) after filing with the  Commission,  the Trustee
will make  available on its internet  website  identified in Section 6.04 a final executed copy of each Form 10-K prepared and filed by
the Trustee.  The signing party at the Servicer can be contacted at  212-272-7525.  Form 10-K  requires the  registrant to indicate (by
checking  "yes" or "no") that it "(1) has filed all reports  required to be filed by Section 13 or 15(d) of the Exchange Act during the
preceding 12 months (or for such shorter period that the  registrant  was required to file such  reports),  and (2) has been subject to
such filing  requirements  for the past 90 days. The Depositor  hereby  represents to the Trustee that the Depositor has filed all such
required  reports  during the  preceding 12 months and that it has been subject to such filing  requirement  for the past 90 days.  The
Depositor  shall notify the Trustee in writing,  no later than March 15th with  respect to the filing of a report on Form 10-K,  if the
answer to either  question should be "no." The Trustee shall be entitled to rely on the  representations  in Section 2.06(h) and in any
such notice in preparing,  executing and/or filing any such report.  The parties to this Agreement  acknowledge that the performance by
the Trustee of its duties under  Sections  3.18(a)(iv)  related to the timely  preparation  and filing of Form 10-K is contingent  upon
such parties  strictly  observing all applicable  deadlines in the  performance  of their duties under such Sections,  Section 3.16 and
Section 3.17. The Trustee shall have no liability for any loss,  expense,  damage,  claim arising out of or with respect to any failure
to properly prepare and/or timely file such Form 10-K,  where such failure results from the Trustee's  inability or failure to receive,
on a timely basis,  any  information  from any other party hereto needed to prepare,  arrange for execution or file such Form 10-K, not
resulting  from its own  negligence,  bad faith or willful  misconduct.  Subject to the  foregoing,  the Trustee has no duty under this
Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit R of their duties under this  paragraph or to
proactively solicit or procure from such parties any Additional Form 10-K Disclosure information.

                                                                 102




--------------------------------------------------------------------------------




                  (D)      Each Form 10-K shall include a certification (the  "Sarbanes-Oxley  Certification")  required to be included
therewith  pursuant to the  Sarbanes-Oxley  Act. The Trustee  shall,  and the Servicer  shall cause any  subservicer  or  subcontractor
engaged by it to, provide to the Person who signs the  Sarbanes-Oxley  Certification  (the  "Certifying  Person"),  by March 10 of each
year in which the Trust is subject to the reporting  requirements of the Exchange Act and otherwise within a reasonable  period of time
upon  request,  a  certification  (each,  a "Back-Up  Certification"),  in the form  attached  hereto as Exhibit Q-1 or Exhibit Q-2, as
applicable,  upon which the  Certifying  Person,  the entity for which the  Certifying  Person  acts as an officer,  and such  entity's
officers,  directors and  Affiliates  (collectively  with the Certifying  Person,  "Certification  Parties") can  reasonably  rely. The
senior officer of the Servicer in charge of the servicing  function shall serve as the Certifying  Person on behalf of the Trust.  Such
officer of the Certifying Person can be contacted at 212-272-7525.

                  (v)      With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K  Disclosure  or any Form 8-K
Disclosure Information  (collectively,  the "Additional  Disclosure") relating to the Trust Fund in the form attached hereto as Exhibit
S, the Trustee's  obligation to include such  Additional  Information in the applicable  Exchange Act report is subject to receipt from
the entity that is indicated in Exhibit R as the responsible  party for providing that information,  if other than the Trustee,  as and
when required as described in Section  3.18(a)(i)  through (iv) above.  Each of the Trustee,  Servicer,  Sponsor,  and Depositor hereby
agree to notify and  provide to the extent  known to the  Trustee,  Servicer,  Sponsor  and the  Depositor  all  Additional  Disclosure
relating to the Trust Fund,  with respect to which such party is indicated in Exhibit R as the  responsible  party for  providing  that
information.  Within  five  Business  Days of each  Distribution  Date of each year  that the  Trust is  subject  to the  Exchange  Act
reporting  requirements,  the Depositor  shall make available to the Trustee the Group II  Significance  Estimate and the Trustee shall
use such  information to calculate the Group II Significance  Percentage.  If the Group II Significance  Percentage meets either of the
threshold  levels  detailed in Item  1115(b)(1) or 1115(b)(2) of Regulation AB, the Trustee shall deliver  written  notification to the
Depositor and the Corridor  Counterparty  to that effect,  which  notification  shall include a request that the Corridor  Counterparty
provide  Regulation  AB  information  to the  Depositor in  accordance  with the related  Corridor  Contract.  The  Depositor  shall be
obligated to obtain from the Corridor  Counterparty  any  information  required  under  Regulation AB to the extent  required under the
related  Corridor  Contract and to provide to the Trustee any  information  that may be required to be included in any Form 10-D,  Form
8-K or Form 10-K relating to such Corridor  Contract or written  notification  instructing the Trustee that such Additional  Disclosure
regarding the Corridor  Counterparty  is not necessary for such  Distribution  Date. The Servicer shall be responsible  for determining
the pool concentration applicable to any subservicer or originator at any time.

                                                                 103




--------------------------------------------------------------------------------




                  (vi)     (A)      On or prior to January 30 of the first year in which the Trustee is able to do so under  applicable
law, the Trustee shall  prepare and file a Form 15 relating to the automatic  suspension of reporting in respect of the Trust under the
Exchange Act.

         (b)      In the event that the Trustee is unable to timely file with the  Commission  all or any required  portion of any Form
8-K, 10-D or 10-K required to be filed by this Agreement  because  required  disclosure  information  was either not delivered to it or
delivered to it after the delivery  deadlines set forth in this Agreement or for any other reason,  the Trustee will immediately notify
the Depositor and the Servicer.  In the case of Form 10-D and 10-K, the  Depositor,  Servicer and Trustee will cooperate to prepare and
file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant to Rule 12b-25 of the  Exchange  Act. In the case of Form 8-K,  the
Trustee  will,  upon receipt of all required Form 8-K  Disclosure  Information  and upon the approval and  direction of the  Depositor,
include such  disclosure  information on the next Form 10-D. In the event that any previously  filed Form 8-K, 10-D or 10-K needs to be
amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the  Servicer  and such  parties  will
cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15, Form 12b-25 or any  amendment to Form 8-K, 10-D or 10-K shall
be signed by a senior  officer of the Servicer in charge of the servicing  function.  The Depositor and Servicer  acknowledge  that the
performance  by the Trustee of its duties under this Section  3.18(a)(vi)  related to the timely  preparation,  execution and filing of
Form 15, a Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K is contingent upon the Servicer and the Depositor  timely  performing
their duties under this  Section.  The Trustee shall have no liability  for any loss,  expense,  damage or claim arising out of or with
respect to any failure to properly  prepare,  execute  and/or timely file any such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K,  where such failure results from the Trustee's  inability or failure to receive,  on a timely basis, any information from
any other party  hereto  needed to prepare,  arrange for  execution or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Trustee,  from time to time upon request,  such further  information,
reports and financial  statements  within its control  relating to this Agreement,  the Mortgage Loans as the Trustee  reasonably deems
appropriate to prepare and file all necessary  reports with the Commission.  The Trustee shall have no responsibility to file any items
other than those specified in this Section 3.18;  provided,  however,  the Trustee will cooperate with the Depositor in connection with
any  additional  filings with respect to the Trust Fund as the  Depositor  deems  necessary  under the Exchange  Act. Fees and expenses
incurred by the Trustee in connection with this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In connection with the filing of any Form 10-K hereunder,  the Trustee shall sign a certification (a "Form of Back-Up
Certification  for Form 10-K  Certificate,"  substantially  in the form  attached  hereto as Exhibit Q-2) for the  Depositor  regarding
certain aspects of the Form 10-K certification  signed by the Servicer,  provided,  however,  that the Trustee shall not be required to
undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (d)      The Trustee  shall  indemnify  and hold  harmless  the  Depositor  and the Servicer  and their  respective  officers,
directors and affiliates from and against any losses, damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and
related  costs,  judgments  and other costs and  expenses  arising  out of or based upon a breach of the  Trustee's  obligations  under
Section 3.17 and Section 3.18 or the Trustee's negligence, bad faith or willful misconduct in connection therewith.

                                                                 104




--------------------------------------------------------------------------------




         The Depositor  shall  indemnify and hold harmless the Trustee and the Servicer and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments and other costs and expenses  arising out of or based upon a breach of the obligations of the Depositor under Section
3.16, Section 3.17 and Section 3.18 or the Depositor's negligence, bad faith or willful misconduct in connection therewith.

         The Servicer  shall  indemnify and hold harmless the Trustee and the Depositor and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the Servicer  under this
Section 3.18 or the Servicer's negligence, bad faith or willful misconduct in connection therewith.

         If the indemnification  provided for herein is unavailable or insufficient to hold harmless the Trustee,  the Depositor or the
Servicer, as applicable,  then the defaulting party, in connection with a breach of its respective  obligations under this Section 3.18
or its respective  negligence,  bad faith or willful misconduct in connection therewith,  agrees that it shall contribute to the amount
paid or payable by the other parties as a result of the losses,  claims,  damages or liabilities of the other party in such  proportion
as is appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (e)      Nothing  shall be construed  from the foregoing  subsections  (a), (b) and (c) to require the Trustee or any officer,
director  or  Affiliate  thereof to sign any Form 10-K or any  certification  contained  therein.  Furthermore,  the  inability  of the
Trustee to file a Form 10-K as a result of the lack of required  information as set forth in Section 3.16(a) or required  signatures on
such Form 10-K or any  certification  contained  therein shall not be regarded as a breach by the Trustee of any obligation  under this
Agreement.

         Failure of the Servicer to comply with this Section 3.18 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended  without  the consent of the
Certificateholders.

                                                                 105




--------------------------------------------------------------------------------




         Section 3.19.    UCC. The Depositor shall inform the Trustee in writing of any Uniform  Commercial Code financing  statements
that were filed on the Closing Date in  connection  with the Trust with stamped  recorded  copies of such  financing  statements  to be
delivered  to the Trustee  promptly  upon  receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any
continuation  statements  for such Uniform  Commercial  Code  financing  statements  need to be filed.  If directed by the Depositor in
writing,  the Trustee will file any such continuation  statements solely at the expense of the Depositor.  The Depositor shall file any
financing statements or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.20.    Optional Purchase of Defaulted Mortgage Loans.

         (a)      With respect to any Mortgage  Loan which as of the first day of a Fiscal  Quarter is delinquent in payment by 90 days
or more or is an REO  Property,  the Company shall have the right to purchase such Mortgage Loan from the Trust at a price equal to the
Repurchase Price;  provided,  however,  (i) that such Mortgage Loan is still 90 days or more delinquent or is an REO Property as of the
date of such purchase and (ii) this  purchase option, if not theretofore  exercised,  shall terminate on the date prior to the last day
of the related Fiscal Quarter.  This purchase option,  if not exercised,  shall not be thereafter  reinstated unless the delinquency is
cured and the Mortgage Loan thereafter  again becomes 90 days or more  delinquent or becomes an REO Property,  in which case the option
shall again become exercisable as of the first day of the related Fiscal Quarter.

         (b)      In  addition,  the  Company  shall,  at its option,  purchase  any  Mortgage  Loan from the Trust for which the first
Scheduled  Payment due to the Trust after the Closing Date becomes  thirty (30) days past due;  provided,  however,  such Mortgage Loan
was purchased by the Company or one of its  affiliates  from an originator  pursuant to a loan purchase  agreement  that obligated such
seller to repurchase such Mortgage Loan if one or more Scheduled  Payments  becomes 30 or more days delinquent (and such originator has
agreed to repurchase such Mortgage Loan);  provided,  further,  that such optional  purchase shall be exercised no later than the 270th
day after such Mortgage Loan is subject to such  originator's  repurchase  obligation.  Such purchase shall be made at a price equal to
100% of the Stated  Principal  Balance  thereof plus accrued  interest  thereon at the applicable  Mortgage Rate, from the date through
which  interest  was last paid by the  related  Mortgagor  or  advanced  to the first  day of the month in which  such  amount is to be
distributed.

         (c)      If at any time the Company  deposits,  or remits to the Servicer (to the extent it is not the  Servicer) for deposit,
in the  Custodial  Account  the  amount  of the  Repurchase  Price  for a  Mortgage  Loan and the  Company  provides  to the  Trustee a
certification  signed by a Servicing Officer stating that the amount of such payment has been deposited in the Custodial Account,  then
the Trustee  shall  execute the  assignment  of such  Mortgage  Loan to the  Company at the  request of the Company  without  recourse,
representation  or warranty and the Company  shall succeed to all of the  Trustee's  right,  title and interest in and to such Mortgage
Loan, and all security and documents  relative  thereto.  Such  assignment  shall be an assignment  outright and not for security.  The
Company will thereupon own such Mortgage,  and all such security and  documents,  free of any further  obligation to the Trustee or the
Certificateholders with respect thereto.

                                                                 106




--------------------------------------------------------------------------------





         Section 3.21.    Books and Records.

         (a)      The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set of books and records for the
Mortgage  Loans which shall be  appropriately  identified in the  Servicer's  computer  system to clearly  reflect the ownership of the
Mortgage Loans by the Trust.  In particular,  the Servicer  shall maintain in its  possession,  available for inspection by the Trustee
and shall deliver to the Trustee upon demand,  evidence of compliance with all federal,  state and local laws,  rules and  regulations.
To the extent that original  documents are not required for purposes of  realization  of  Liquidation  Proceeds or Insurance  Proceeds,
documents  maintained  by the Servicer  may be in the form of  microfilm  or  microfiche  or such other  reliable  means of  recreating
original  documents,  including,  but not limited to, optical imagery techniques so long as the Servicer complies with the requirements
of Accepted Servicing Practices.

         (b)      The Servicer  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for  inspection by the
Trustee the related  servicing file during the time such Mortgage Loan is subject to this  Agreement and thereafter in accordance  with
applicable law.

         (c)      Payments on the Mortgage  Loans,  including any payoffs,  made in accordance  with the related  Mortgage File will be
entered in the  Servicer's set of books and records no more than two Business Days after receipt and  identification,  and allocated to
principal or interest as specified in the related Mortgage File.

         Section 3.22.    Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 is to facilitate  compliance by
the Sponsor,  the Trustee and the Depositor with the provisions of Regulation  AB.  Therefore,  each of the parties agrees that (a) the
obligations  of the  parties  hereunder  shall  be  interpreted  in such a manner  as to  accomplish  that  purpose,  (b) the  parties'
obligations  hereunder will be supplemented and modified in writing,  as agreed to and executed by the parties hereto,  as necessary to
be consistent with any such  amendments,  interpretive  advice or guidance,  convention or consensus  among active  participants in the
asset-backed  securities  markets,  advice of counsel,  or otherwise in respect of the  requirements  of Regulation AB, (c) the parties
shall comply with  reasonable  requests  made by the Sponsor,  the Trustee or the  Depositor  for delivery of  additional  or different
information  as the Sponsor,  the Trustee or the Depositor  may  determine in good faith is necessary to comply with the  provisions of
Regulation AB, and (d) no amendment of this Agreement  shall be required to effect any such changes in the parties'  obligations as are
necessary to accommodate evolving interpretations of the provisions of Regulation AB.


                                                                 107




--------------------------------------------------------------------------------




                                                              ARTICLE IV

                                                               Accounts

         Section 4.01.    Custodial  Account.  (a) The Servicer shall segregate and hold all funds collected and received  pursuant to
each  Mortgage  Loan  separate  and apart from any of its own funds and general  assets and shall  establish  and  maintain one or more
Custodial  Accounts  held in trust for the  Certificateholders.  Each  Custodial  Account shall be an Eligible  Account.  The Custodial
Account  shall be  maintained  as a  segregated  account,  separate  and apart from  trust  funds  created  for  mortgage  pass-through
certificates of other series,  and the other accounts of the Servicer.  Each Custodial  Account shall be reconciled  within  forty-five
(45) days after each bank statement cut-off date.

         Within two (2) Business Days of receipt and  identification,  except as otherwise  specifically  provided herein, the Servicer
shall deposit or cause to be deposited the following  payments and  collections  remitted by  subservicers or received by it in respect
of the Mortgage  Loans  subsequent to the Cut-off Date (other than in respect of principal  and interest due on such Mortgage  Loans on
or before the Cut-off Date) and the following amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments on the Mortgage Loans received or any related portion  thereof  advanced by the Servicer
which were due during or before the related Due Period, net of the amount thereof comprising the Servicing Fee;

                  (ii)     Full Principal  Prepayments,  Subsequent  Recoveries and any Liquidation  Proceeds  received by the Servicer
with respect to the Mortgage  Loans in the related  Prepayment  Period with interest to the date of prepayment or  liquidation,  net of
the amount thereof comprising the Servicing Fee;

                  (iii)    Partial  Principal  Prepayments  received by the Servicer for the Mortgage  Loans in the related  Prepayment
Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any Insurance Proceeds or Net Liquidation Proceeds received by or on behalf of the Servicer;

                  (vi)     The Repurchase  Price with respect to any Mortgage Loans  purchased by the Sponsor  pursuant to the Mortgage
Loan Purchase  Agreement or Sections 2.02 or 2.03,  any amounts which are to be treated  pursuant to  Section 2.04  as the payment of a
Repurchase Price in connection with the tender of a Substitute  Mortgage Loan by the Sponsor,  the Repurchase Price with respect to any
Mortgage Loans purchased  pursuant to  Section 3.20,  and all proceeds of any Mortgage Loans or property  acquired with respect thereto
repurchased by the Depositor or its designee pursuant to Section 10.01;

                  (vii)    Any amounts required to be deposited with respect to losses on investments of deposits in an Account;

                                                                 108




--------------------------------------------------------------------------------




                  (viii)   Any amounts  received by the Servicer in connection  with any  Prepayment  Charge on the  Prepayment  Charge
Loans; and

                  (ix)     Any other  amounts  received by or on behalf of the Servicer  and required to be deposited in the  Custodial
Account pursuant to this Agreement.

         (b)      All amounts  deposited to the Custodial Account shall be held by the Servicer in the name of the Trustee in trust for
the benefit of the  Certificateholders  in accordance with the terms and provisions of this Agreement.  The  requirements for crediting
the Custodial  Account or the  Distribution  Account shall be exclusive,  it being  understood  and agreed that,  without  limiting the
generality of the  foregoing,  payments in the nature of (i) late payment  charges or  assumption,  tax service,  statement  account or
payoff,  substitution,  satisfaction,  release  and other like fees and charges and (ii) the items  enumerated  in Sections  4.04(a)(i)
through  (iv) and (vi)  through  (xi) with  respect to the  Trustee  and the  Servicer,  need not be  credited  by the  Servicer to the
Distribution  Account or the Custodial Account,  as applicable.  Amounts received by the Servicer in connection with Prepayment Charges
on the  Prepayment  Charge  Loans shall be remitted by the  Servicer  to the  Trustee and  deposited  by the Trustee  into the Class XP
Reserve  Account  upon  receipt  thereof.  In the event that the Servicer  shall  deposit or cause to be deposited to the  Distribution
Account any amount not required to be credited thereto,  the Trustee,  upon receipt of a written request therefor signed by a Servicing
Officer of the Servicer, shall promptly transfer such amount to the Servicer, any provision herein to the contrary notwithstanding.

         (c)      The amount at any time  credited  to the  Custodial  Account  may be  invested,  in the name of the  Trustee,  or its
nominee, for the benefit of the  Certificateholders,  in Permitted  Investments as directed by the Servicer.  All Permitted Investments
shall  mature or be subject to  redemption  or  withdrawal  on or before,  and shall be held until,  the next  succeeding  Distribution
Account  Deposit Date.  Any and all investment  earnings on amounts on deposit in the Custodial  Account from time to time shall be for
the account of the  Servicer.  The Servicer  from time to time shall be permitted  to withdraw or receive  distribution  of any and all
investment  earnings  from the Custodial  Account.  The risk of loss of monies  required to be  distributed  to the  Certificateholders
resulting from such  investments  shall be borne by and be the risk of the Servicer.  The Servicer shall deposit the amount of any such
loss in the Custodial  Account within two Business Days of receipt of  notification of such loss but not later than the second Business
Day prior to the Distribution Date on which the monies so invested are required to be distributed to the Certificateholders.

         Section 4.02.    Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from time to time on demand of the Trustee,  make or cause to be made such  withdrawals or transfers from the
Custodial  Account as the Servicer has designated for such transfer or withdrawal  pursuant to this  Agreement.  The Servicer may clear
and terminate the Custodial Account pursuant to Section 10.01 and remove amounts from time to time deposited in error.

         (b)      On an ongoing basis,  the Servicer  shall withdraw from the Custodial  Account  (i) any  expenses  recoverable by the
Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03,  7.04 and 9.05 and (ii) any  amounts payable to the Servicer as set
forth in Section 3.14.

                                                                 109




--------------------------------------------------------------------------------




         (c)      In addition,  on or before each  Distribution  Account  Deposit Date, the Servicer shall deposit in the  Distribution
Account (or remit to the Trustee for deposit  therein) any Monthly  Advances  required to be made by the  Servicer  with respect to the
Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit  Date,  the Servicer  will transfer all
Available  Funds on deposit in the Custodial  Account with respect to the related  Distribution  Date to the Trustee for deposit in the
Distribution Account.

         (e)      With respect to any  remittance  received by the Trustee after the  Distribution  Account  Deposit Date on which such
payment was due,  the  Servicer  shall pay to the Trustee  interest on any such late payment at an annual rate equal to the Prime Rate,
adjusted as of the date of each change of the Prime Rate, plus two percentage  points,  but in no event greater than the maximum amount
permitted  by  applicable  law.  Such  interest  shall be remitted to the Trustee by the Servicer on the date such late payment is made
and shall cover the period  commencing  with such  Distribution  Account  Deposit  Date and ending with the  Business Day on which such
payment is made,  both  inclusive.  The  payment by the  Servicer of any such  interest  shall not be deemed an  extension  of time for
payment or a waiver of any Event of Default by the Servicer.

         Section 4.03.    Distribution  Account.  (a) The Trustee  shall  establish  and maintain in the name of the Trustee,  for the
benefit of the  Certificateholders,  the  Distribution  Account as a segregated  trust  account or accounts.  The Trustee shall deposit
into the Distribution Account all amounts in respect to Available Funds received by it from the Servicer.

         (b)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Trustee in trust for the benefit of the
Certificateholders in accordance with the terms and provisions of this Agreement.

         (c)      The  Distribution  Account shall  constitute a trust account of the Trust Fund segregated on the books of the Trustee
and held by the Trustee in trust in its Corporate Trust Office,  and the  Distribution  Account and the funds  deposited  therein shall
not be subject to, and shall be protected  from,  all claims,  liens,  and  encumbrances  of any creditors or depositors of the Trustee
(whether  made  directly,  or  indirectly  through a liquidator  or receiver of the  Trustee).  The  Distribution  Account  shall be an
Eligible  Account.  The  amount at any time  credited  to the  Distribution  Account  may be  invested  in the name of the  Trustee  in
Permitted  Investments  selected by the Trustee.  All Permitted  Investments  shall mature or be subject to redemption or withdrawal on
or before, and shall be held until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Trustee
or, if such obligor is any other Person,  the Business Day preceding such  Distribution  Date.  All  investment  earnings on amounts on
deposit in the  Distribution  Account  or  benefit  from funds  uninvested  therein  from time to time shall be for the  account of the
Trustee.  The Trustee shall be permitted to withdraw or receive  distribution of any and all investment  earnings from the Distribution
Account on each Distribution  Date. If there is any loss on a Permitted  Investment,  the Trustee shall deposit the amount of such loss
for deposit in the Distribution  Account.  With respect to the Distribution  Account and the funds deposited therein, the Trustee shall
take such action as may be  necessary  to ensure that the  Certificateholders  shall be entitled to the  priorities  afforded to such a
trust account (in addition to a claim against the estate of the Trustee) as provided by 12 U.S. § 92a(e),  and  applicable  regulations
pursuant thereto, if applicable, or any applicable comparable state statute applicable to state chartered banking corporations.

                                                                 110




--------------------------------------------------------------------------------




         Section 4.04.    Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee will,  from time to time on demand of the Servicer,  make or cause to be made such  withdrawals  or transfers from the
Distribution  Account as the Servicer has  designated  for such  transfer or  withdrawal  pursuant to this  Agreement or as the Trustee
deems necessary for the following  purposes  (limited in the case of amounts due the Servicer to those not withdrawn from the Custodial
Account in accordance with the terms of this Agreement):

                  (i)      to reimburse  itself or the Servicer for any Monthly  Advance of its own funds,  the right of the Trustee or
the  Servicer  to  reimbursement  pursuant to this  subclause  (i) being  limited to amounts  received on a  particular  Mortgage  Loan
(including,  for this purpose,  the Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late
payments or recoveries of the principal of or interest on such Mortgage Loan with respect to which such Monthly Advance was made;

                  (ii)     to reimburse the Servicer from Insurance Proceeds or Liquidation  Proceeds relating to a particular Mortgage
Loan for amounts  expended by the Servicer in good faith in connection  with the  restoration of the related  Mortgaged  Property which
was damaged by an Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a  particular  Mortgage  Loan for insured
expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the Servicer  from  Liquidation  Proceeds  from a particular
Mortgage Loan for Liquidation  Expenses  incurred with respect to such Mortgage Loan;  provided that the Servicer shall not be entitled
to  reimbursement  for  Liquidation  Expenses with respect to a Mortgage  Loan to the extent that (i) any  amounts with respect to such
Mortgage Loan were paid as Excess  Liquidation  Proceeds pursuant to clause (x) of this Section 4.04(a) to the Servicer;  and (ii) such
Liquidation Expenses were not included in the computation of such Excess Liquidation Proceeds;

                  (iv)     to pay the  Servicer,  from  Liquidation  Proceeds or Insurance  Proceeds  received in  connection  with the
liquidation  of any Mortgage  Loan, the amount which the Servicer would have been entitled to receive under clause (ix) of this Section
4.04(a) as servicing  compensation on account of each defaulted  scheduled  payment on such Mortgage Loan if paid in a timely manner by
the related Mortgagor;

                  (v)      to pay the Servicer from the  Repurchase  Price for any Mortgage  Loan,  the amount which the Servicer would
have been entitled to receive under clause (ix) of this Section 4.04(a) as servicing compensation;

                  (vi)     to reimburse  the Servicer  for  advances of funds  (other than Monthly  Advances)  made with respect to the
Mortgage Loans, and the right to  reimbursement  pursuant to this clause being limited to amounts received on the related Mortgage Loan
(including,  for this purpose,  the Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late
recoveries of the payments for which such advances were made;

                  (vii)    to  reimburse  the Trustee or the  Servicer  for any  Nonrecoverable  Advance  that has not been  reimbursed
pursuant to clauses (i) and (vi);

                                                                 111




--------------------------------------------------------------------------------




                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Servicer for expenses,  costs and liabilities  incurred by and  reimbursable to it pursuant
to Sections 3.03, 7.04(c) and (d);

                  (x)      to pay to the Servicer, as additional servicing compensation, any Excess Liquidation Proceeds;

                  (xi)     to reimburse the Trustee or the Custodian for expenses,  costs and  liabilities  incurred by or reimbursable
to it pursuant to this Agreement;

                  (xii)    to pay itself the Trustee Compensation set forth in Section 9.05;

                  (xiii)   to remove amounts deposited in error; and

                  (xiv)    to clear and terminate the Distribution Account pursuant to Section 10.01.

         (b)      The  Servicer  shall keep and  maintain  separate  accounting,  on a Mortgage  Loan by Mortgage  Loan basis and shall
provide a copy to the Trustee,  for the purpose of accounting for any reimbursement  from the Distribution  Account pursuant to clauses
(i) through (vi) and (vii) or with  respect to any such amounts  which would have been covered by such clauses had the amounts not been
retained by the Servicer without being deposited in the Distribution  Account under Section  4.01(b).  Reimbursements  made pursuant to
clauses  (vii),  (ix) and (xi) will be  allocated  between the Loan Groups or Sub-Loan  Groups,  as  applicable,  pro rata based on the
aggregate Stated Principal Balances of the Mortgage Loans in each Loan Group or Sub-Loan Group, as applicable.

         (c)      On each  Distribution  Date,  the  Trustee  shall  distribute  the  Available  Funds to the  extent on deposit in the
Distribution  Account for each Loan Group or Sub-Loan  Group, as applicable,  to the Holders of the related  Certificates in accordance
with Section 6.01.

         Section 4.05.    Adjustable Rate Supplemental Fund.

         (a)      No later than the initial  Distribution  Date, the Trustee shall establish and maintain,  in trust for the benefit of
the holders of the Group I  Certificates  (other than the Class X  Certificates)  and the Group II  Certificates,  a  segregated  trust
account (or accounts) or sub-account (or sub-accounts) of a trust account,  which shall be titled  "Adjustable Rate Supplemental  Fund,
Wells Fargo Bank, National  Association,  as Trustee for the benefit of holders of Structured Asset Mortgage  Investments II Inc., Bear
Stearns Mortgage  Funding Trust 2007-AR3,  Mortgage  Pass-Through  Certificates,  Series  2007-AR3" (the "Adjustable Rate  Supplemental
Fund").  The Adjustable Rate Supplemental Fund shall be an Eligible Account or a sub-account of an Eligible Account.  No later than the
initial  Distribution  Date,  the  Depositor  shall pay to the Trustee an amount equal to (i) in the case of the Group I  Certificates,
$25,000,  which  shall be  deposited  by the  Trustee  into the  Adjustable  Rate  Supplemental  Fund for the  benefit  of the  Group I
Certificates  and (ii) in the case of the Group II Certificates,  $25,000,  which shall be deposited by the Trustee into the Adjustable
Rate  Supplemental  Fund for the benefit of the Group II  Certificates.  Pursuant to Section  6.01, on the initial  Distribution  Date,
amounts on deposit in the Adjustable Rate  Supplemental  Fund will be withdrawn from the Adjustable Rate  Supplemental Fund and paid to


                                                                 112




--------------------------------------------------------------------------------



the Group I  Certificates  (other than the Class X  Certificates)  and the Group II  Certificates,  as  applicable,  to the extent that
Current Interest on such  Certificates on the initial  Distribution  Date is reduced by application of the related Net Rate Cap on such
initial  Distribution  Date. The Adjustable Rate Supplemental Fund will be entitled to be replenished on each future  Distribution Date
from the Interest Funds  otherwise  payable on such  Distribution  Date to, in the case of the Group I  Certificates,  the Class I-B-IO
Certificates or, in the case of the Group II Certificates,  the Class II-B-IO  Certificates,  as applicable,  until the Adjustable Rate
Supplemental  Fund has been  replenished to the extent of the amount paid from the  Adjustable  Rate  Supplemental  Fund to the Group I
Certificates and the Group II Certificates,  as applicable,  on the initial  Distribution  Date. On each future  Distribution Date, all
amounts  on deposit in the  Adjustable  Rate  Supplemental  Fund as set forth in the  preceding  sentence  will be  distributed  to the
Depositor  or its  designee.  On the  Distribution  Date on which the  aggregate  of the amounts  replenished  to the  Adjustable  Rate
Supplemental  Fund equals  $25,000 with respect to each Loan Group,  all amounts then on deposit in the  Adjustable  Rate  Supplemental
Fund will be distributed to the Depositor or its designee (as set forth in the preceding  sentence),  and following such  distributions
the Adjustable Rate Supplemental Fund will be terminated.

         (b)      The Trustee will invest funds deposited in the Adjustable Rate  Supplemental Fund as directed by the Depositor or its
designee in writing in Permitted  Investments  with a maturity date (i) no later than the Business Day  immediately  preceding the date
on which such funds are required to be withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this  Agreement,  if a Person
other than the Trustee or an Affiliate of the Trustee is the obligor for such Permitted  Investment,  or (ii) no later than the date on
which such funds are required to be withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this  Agreement,  if the Trustee
or an affiliate of the Trustee is the obligor for such  Permitted  Investment  (or, if no written  direction is received by the Trustee
from the Depositor,  then funds in the Adjustable Rate  Supplemental  Fund shall remain  uninvested).  For federal income tax purposes,
the Depositor  shall be the owner of the Adjustable Rate  Supplemental  Fund and shall report all items of income,  deduction,  gain or
loss arising therefrom.  At no time will the Adjustable Rate Supplemental Fund be an asset of any REMIC created  hereunder.  All income
and gain realized from investment of funds deposited in the Adjustable Rate  Supplemental  Fund,  which investment shall be made solely
upon the written  direction of the  Depositor,  shall be for the sole and  exclusive  benefit of the Depositor and shall be remitted by
the Trustee to the Depositor  within one Business Day after the  termination of the Adjustable  Rate  Supplemental  Fund. The Depositor
shall  deposit  in the  Adjustable  Rate  Supplemental  Fund the  amount of any net loss  incurred  in  respect  of any such  Permitted
Investment immediately upon realization of such loss, without any right of reimbursement therefor.

         Section 4.06.    Statements to the Trustee

         The  Servicer  shall  furnish to the Trustee an  individual  Mortgage  Loan  accounting  report (a  "Report"),  as of the last
Business Day of each month, in the Servicer's  assigned loan number order to document  Mortgage Loan payment  activity on an individual
Mortgage  Loan basis.  With respect to each month,  such Report shall be received by the Trustee no later than the 10th calendar day of
the month of the related  Distribution Date (or April 10, 2007, in the case of the initial Report),  and with respect to information as
to Principal  Prepayments in full and Prepayment  Charges,  no later than one (1) Business Day  immediately  following each  Prepayment
Period, a report in an Excel (or compatible)  electronic  format, in such format as may be mutually agreed upon by both the Trustee and
the Servicer, and in hard copy, which Report shall contain the following:

                                                                 113




--------------------------------------------------------------------------------




                  (i)      with respect to each Monthly Payment received or advanced during the related Due Period,  the amount of such
remittance  allocable to interest and to principal;  the amount of Principal  Prepayments and prepayment  penalties received during the
related Prepayment Period;

                  (ii)     the amount of Servicing Compensation received by the Servicer during the prior Due Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding principal balances of Mortgage Loans (a) Delinquent (1) 30 to 59 days,
(2) 60 to 89  days,  (3) 90 days or more;  (b) as to which  foreclosure  has  commenced;  and (c) as to  which  REO  Property  has been
acquired; and

                  (v)      such  other  data as may  reasonably  be  required  by the  Trustee  in order to make  distributions  to the
Certificateholders on such Distribution Date.

                  The Servicer shall also provide with each such Report a trial balance,  sorted in the Trustee's  assigned loan number
order, and such other loan level information as described on Exhibits K and L, in electronic tape form.

                  The Servicer shall prepare and file any and all information  statements or other filings  required to be delivered to
any  governmental  taxing  authority  or to the Trustee  pursuant to any  applicable  law with  respect to the  Mortgage  Loans and the
transactions  contemplated  hereby. In addition,  the Servicer shall provide the Trustee with such information  concerning the Mortgage
Loans as is  necessary  for the Trustee to prepare the Trust's  income tax returns as the Trustee may  reasonably  request from time to
time.

         Section 4.07.    Reserved.

         Section 4.08.    Reserve Fund.

         (a)      On or before the Closing  Date,  the Trustee  shall  establish one or more  segregated  trust  accounts (the "Reserve
Fund") on behalf of the Holders of the Group II Certificates and the Class II-B-IO  Certificates.  The Reserve Fund must be an Eligible
Account.  The Reserve  Fund shall be entitled  "Reserve  Fund,  Wells Fargo Bank,  National  Association  as Trustee  f/b/o  holders of
Structured  Asset Mortgage  Investments II Inc., Bear Stearns  Mortgage  Funding Trust 2007-AR3,  Mortgage  Pass-Through  Certificates,
Series  2007-AR3." The Trustee shall demand payment of all money payable by each Corridor  Counterparty  under each Corridor  Contract.
The Trustee  shall  deposit in the Reserve Fund all  Corridor  Contract  Payment  Amounts and,  prior to  distribution  of such amounts
pursuant to Section  6.01(b),  all payments from Excess Cash Flow described under the Ninth and Tenth clauses of Section  6.01(b).  All
Corridor Contract Payment Amounts received from Corridor  Contracts  benefiting the Holders of the Group II Certificates and the Excess
Cash Flow  amounts  described  in the Ninth and Tenth  clauses of Section  6.01(b)  deposited  to the Reserve Fund shall be held by the
Trustee  on behalf  of the  Trust,  in trust for the  benefit  of the  applicable  Group II  Certificateholders  and the Class  II-B-IO
Certificateholders  in accordance  with the terms and  provisions  of this  Agreement.  On each  Distribution  Date,  the Trustee shall
distribute  amounts on deposit  in the  Reserve  Fund held in trust for the  benefit of the Group II  Certificateholders  and the Class
II-B-IO Certificateholders in accordance with the Ninth and Tenth clauses of Section 6.01(b) and Section 6.01(c).

                                                                 114




--------------------------------------------------------------------------------




         (b) The Reserve Fund is an "outside reserve fund" within the meaning of Treasury  Regulation Section  1.860G-2(h) and shall be
an asset of the Trust Fund but not an asset of any  2007-AR3  REMIC.  The Trustee on behalf of the Trust shall be the nominal  owner of
the Reserve Fund. For federal income tax purposes, the Class II-B-IO  Certificateholders  shall be the beneficial owners of the Reserve
Fund,  subject to the power of the  Trustee to  distribute  amounts  under the Ninth and Tenth  clauses of Section  6.01(b) and Section
6.01(c) and shall  report  items of income,  deduction,  gain or loss  arising  therefrom.  For federal  income tax  purposes,  amounts
distributed  to Group II  Certificateholders  pursuant to the Ninth and Tenth  clauses of Section  6.01(b) and Section  6.01(c) will be
treated as first distributed to the Class II-B-IO  Certificateholders  and then paid from the Class II-B-IO  Certificateholders to such
Holders.  Amounts in the Reserve Fund held in trust for the benefit of the Holders of the Group II  Certificates  and the Class II-B-IO
Certificates  shall,  at the written  direction of the Class  II-B-IO  Certificateholders,  be invested in Permitted  Investments  that
mature no later than the  Business Day prior to the next  succeeding  Distribution  Date.  If no written  direction  is  received,  the
amounts in the Reserve  Fund shall  remain  uninvested.  Any losses on the  related  Permitted  Investments  shall not in any case be a
liability of the Trustee,  but an amount equal to such losses  shall be given by the Class  II-B-IO  Certificateholders  to the Trustee
out of the Class II-B-IO  Certificateholders'  own funds immediately as realized,  for deposit by the Trustee into the Reserve Fund. To
the extent that the Class  II-B-IO  Certificateholders  have  provided the Trustee with such written  direction to invest such funds in
Permitted  Investments,  on each Distribution Date the Trustee shall distribute all net income and gain from such Permitted Investments
in the Reserve Fund to the Class II-B-IO  Certificateholders,  not as a distribution  in respect of any interest in any 2007-AR3 REMIC.
All monies  earned on amounts on deposit in the Reserve Fund held in trust for the benefit of the Holders of the Group II  Certificates
and the Class II-B-IO Certificates shall be taxable to the Class II-B-IO Certificateholders.

         Section 4.09.    Class XP Reserve  Account.  (a) The  Paying  Agent  shall  establish  and  maintain  with itself a separate,
segregated trust account,  which shall be an Eligible Account,  titled "Reserve Account,  Wells Fargo Bank,  National  Association,  as
Trustee for the benefit of holders of Structured  Asset Mortgage  Investments II Inc.,  Bear Stearns  Mortgage  Funding Trust 2007-AR3,
Mortgage  Pass-Through  Certificates,  Series  2007-AR3,  Class XP." Funds on deposit in the Class XP Reserve  Account shall be held in
trust by the  Trustee  for the  holder of the  related  Class XP  Certificates.  The Class XP Reserve  Account  will not  represent  an
interest in any 2007-AR3 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve  Account  shall be held  uninvested.  On the Business Day prior to each
Distribution  Date, the Trustee shall withdraw the amount then on deposit in the Class XP Reserve  Account and deposit such amount into
the  Distribution  Account to be distributed to the Holders of the related Class XP Certificates  in accordance  with Section  6.01(e).
In addition,  on the earlier of (x) the Business Day prior to the  Distribution  Date on which all the assets of the related Loan Group
are  repurchased as described in Section  10.01(a),  and (y) the Business Day prior to the  Distribution  Date occurring in March 2012,
the  Trustee  shall  withdraw  the amount on deposit in the Class XP Reserve  Account and  deposit  such  amount into the  Distribution
Account and pay such amount to the related Class XP  Certificates  in accordance  with Section  6.01(e),  and following such withdrawal
the Class XP Reserve Account shall be closed.

                                                                 115




--------------------------------------------------------------------------------




         Section 4.10.    Final Maturity Reserve Account.

         No later than the Closing  Date,  the Paying  Agent  shall  establish  and  maintain in the name of the Holders of the Group I
Certificates,  the Final Maturity  Reserve Account as a segregated  trust account.  The Paying Agent shall keep records that accurately
reflect the funds on deposit in the Final Maturity Reserve Account.

         The Paying  Agent  will  invest  funds  deposited  in the Final  Maturity  Reserve  Account as  directed  by the Class  I-B-IO
Certificateholders  in writing in Permitted  Investments with a maturity date no later than the Business Day immediately  preceding the
date on which such funds are required to be  withdrawn  from the Final  Maturity  Reserve  Account  pursuant to this  Agreement.  If no
written  direction  with  respect  to such  Permitted  Investment  shall  be  received  by the  Paying  Agent  from  the  Class  I-B-IO
Certificateholders,  then funds in the Final  Maturity  Reserve  Account  shall be invested in the Wells  Fargo Prime  Advantage  Money
Market Fund. All income and gain realized from  investment of funds  deposited in the Final Maturity  Reserve  Account shall be for the
sole and exclusive benefit of the Class I-B-IO Certificateholders.

         If, on the  Distribution  Date occurring in April 2017, or on any Distribution  Date thereafter,  any Group I Certificates are
outstanding and the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans with original terms to maturity in excess of 30
years is greater than the  applicable  scheduled  amount for such  Distribution  Date set forth in Schedule A hereto,  then the Trustee
shall deposit into the Final Maturity Reserve  Account,  from Interest Funds with respect to such  Distribution  Date, the Coupon Strip
for such Distribution  Date, in accordance with the payment priority set forth in Section  6.01(a)(first),  until the amount on deposit
in the Final Maturity Reserve Account is equal to the Final Maturity Reserve Account Target.

         If, on any  Distribution  Date,  any amounts on deposit in the Final  Maturity  Reserve  Account  exceed the lesser of (i) the
aggregate  Current  Principal  Amount of the Group I Offered  Certificates  as of such date,  and (ii) the aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans with  original  terms to maturity in excess of 30 years as of such date, an amount equal to such
excess shall be distributed by the Trustee to the Class I-B-IO  Certificates  on such  Distribution  Date as a part of the Class I-B-IO
Distribution Amount.

         On the earlier of (i) the  Distribution  Date in  occurring  in March 2037 and (ii) the  Distribution  Date on which the final
distribution  of payments  from the Group I Mortgage  Loans and the other assets in the trust is expected to be made,  funds on deposit
in the Final Maturity  Reserve Account will be distributed to the Certificates in the following order of priority  (provided,  however,
if the Group I Mortgage  Loans are  purchased on the related  Optional  Termination  Date,  the funds on deposit in the Final  Maturity
Reserve  Account  will be used to make  payments  in  accordance  with  priorities  fourth and fifth  below  after  application  of the
Termination Purchase Price):

                                                                 116




--------------------------------------------------------------------------------




                  first, to the Class I-A-1,  Class I-A-2 and Class I-A-3  Certificates,  pro rata, in accordance with their respective
         outstanding Current Principal Amounts until the Current Principal Amounts thereof have been reduced to zero;

                  second,  sequentially,  to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4, Class I-B-5, Class I-B-6, Class
         I-B-7,  Class I-B-8 and Class I-B-9  Certificates,  in that order,  after  giving  effect to principal  distributions  on such
         Distribution Date, until the Current Principal Amounts of each such Class thereof have been reduced to zero;

                  third,  to each Class of Group I Offered  Certificates,  any Current  Interest and Interest  Carry Forward Amount for
         each such Class remaining unpaid after giving effect to interest  distributions on such  Distribution  Date in accordance with
         payment priorities set forth in Section 6.01(a);

                  fourth,  to each Class of Group I Offered  Certificates,  any Basis Risk Shortfall Carry Forward Amount for each such
         Class  remaining  unpaid after  giving  effect to the  distributions  on such  Distribution  Date in  accordance  with payment
         priorities set forth in Section 6.01(a); and

                  fifth, to the Class I-B-IO Certificates, any remaining amounts.
         The  forgoing  distributions  will be treated as an amount  paid by the holder of the Class  I-B-IO  Certificates  to purchase
the  outstanding  Offered  Certificates  and will be deemed made pursuant to a mandatory  purchase of the Offered  Certificates  by the
holder of the Class I-B-IO Certificates.

                                                               ARTICLE V

                                                             Certificates

         Section 5.01.    Certificates.  (a) The  Depository,  the Depositor and the Trustee have entered into a Depository  Agreement
dated as of the Closing Date (the  "Depository  Agreement").  Except for the Residual  Certificates,  the Private  Certificates and the
Individual  Certificates and as provided in Section 5.01(b),  the Certificates  shall at all times remain registered in the name of the
Depository or its nominee and at all times:  (i) registration  of such  Certificates  may not be transferred by the Trustee except to a
successor to the Depository;  (ii) ownership  and transfers of registration of such  Certificates on the books of the Depository  shall
be governed by applicable rules established by the Depository;  (iii) the  Depository may collect its usual and customary fees, charges
and expenses from its Depository  Participants;  (iv) the Trustee shall deal with the Depository as  representative of such Certificate
Owners of the respective Class of  Certificates for purposes of exercising the rights of Certificateholders  under this Agreement,  and
requests and directions for and votes of such  representative  shall not be deemed to be  inconsistent if they are made with respect to
different  Certificate  Owners; and (v) the Trustee may rely and shall be fully protected in relying upon information  furnished by the
Depository with respect to its Depository Participants.

                                                                 117




--------------------------------------------------------------------------------





         The Residual  Certificates and the Private  Certificates are initially  Physical  Certificates.  If at any time the Holders of
all of the  Certificates  of one or more such Classes  request that the Trustee cause such Class to  become  Global  Certificates,  the
Trustee and the Depositor will take such action as may be reasonably  required to cause the Depository to accept such Class or  Classes
for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective Classes of Book-Entry  Certificates and any Global  Certificates shall
be made in accordance with the procedures  established by the Depository  Participant or brokerage firm  representing  such Certificate
Owners.  Each Depository  Participant shall only transfer  Book-Entry  Certificates of Certificate Owners it represents or of brokerage
firms for which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A) the Depositor  advises the Trustee in writing that the  Depository is no longer willing or able to properly
discharge  its  responsibilities  as  Depository  and (B) the  Depositor  is unable to locate a qualified  successor  within 30 days or
(ii) the  Depositor  at its option  advises  the Trustee in writing  that it elects to  terminate  the  book-entry  system  through the
Depository,  the Trustee shall request that the  Depository  notify all  Certificate  Owners of the occurrence of any such event and of
the  availability  of definitive,  fully  registered  Certificates  to Certificate  Owners  requesting the same.  Upon surrender to the
Trustee of the  Certificates by the Depository,  accompanied by registration  instructions  from the Depository for  registration,  the
Trustee shall issue the definitive Certificates.

         In addition,  if an Event of Default has occurred and is continuing,  each  Certificate  Owner materially  adversely  affected
thereby may at its option  request a definitive  Certificate  evidencing  such  Certificate  Owner's  interest in the related  Class of
Certificates.  In order to make such request,  such  Certificate  Owner shall,  subject to the rules and procedures of the  Depository,
provide the Depository or the related  Depository  Participant with directions for the Trustee to exchange or cause the exchange of the
Certificate  Owner's  interest in such Class of  Certificates  for an equivalent  interest in fully  registered  definitive  form. Upon
receipt by the Trustee of  instructions  from the  Depository  directing  the Trustee to effect such  exchange  (such  instructions  to
contain information  regarding the Class of Certificates and the Current Principal Amount being exchanged,  the Depository  Participant
account to be debited with the decrease,  the registered holder of and delivery  instructions for the definitive  Certificate,  and any
other information  reasonably required by the Trustee),  (i) the Trustee shall instruct the Depository to reduce the related Depository
Participant's  account by the aggregate  Current  Principal  Amount of the definitive  Certificate,  (ii) the Trustee shall execute and
deliver,  in  accordance  with the  registration  and  delivery  instructions  provided by the  Depository,  a  Definitive  Certificate
evidencing  such  Certificate  Owner's  interest in such Class of  Certificates  and (iii) the Trustee shall  execute a new  Book-Entry
Certificate  reflecting the reduction in the aggregate  Current  Principal  Amount of such Class of  Certificates  by the amount of the
definitive Certificates.

         Neither the Depositor nor the Trustee shall be liable for any delay in the delivery of any instructions  required  pursuant to
this Section 5.01(b) and may conclusively rely on, and shall be protected in relying on, such instructions.

                                                                 118




--------------------------------------------------------------------------------




         (c)      (i)      As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of the Group I Mortgage  Loans and certain other related  assets subject to this Agreement as a REMIC for federal income tax
purposes,  and such segregated pool of assets will be designated as "REMIC I."  Component I of the Class R Certificates  will represent
the sole Class of  "residual  interests" in REMIC I for purposes of the REMIC  Provisions (as defined  herein) under federal income tax
law. The following table irrevocably sets forth the designation,  pass-through rate (the  "Uncertificated  REMIC I Pass-Through  Rate")
and initial  Uncertificated  Principal Balance for each of the "regular interests" in REMIC I (the "REMIC I Regular  Interests").  None
of the REMIC I Regular Interests will be certificated.

                                                               Uncertificated
                                                                   REMIC I            Initial Uncertificated
         Class Designation for each REMIC I Interest          Pass-Through Rate          Principal Balance
         ___________________________________________________________________________________________________
         W                                                           (1)                                 N/A
         LT1                                                     Variable(1)                 $390,166,021.38
         LT2                                                     Variable(1)                      $12,194.00
         LT3                                                        0.00%                         $26,829.19
         LT4                                                     Variable(1)                      $26,829.19
         I-X                                                        0.500%                               (2)
         Component I of the Class R                                  N/A                                 N/A
         _______________________________________
     (1) Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

     (2) REMIC I Regular Interest I-X will not have an Uncertificated Principal Balance, but will bear interest at a fixed
         pass-through rate equal to 0.500% per annum on a notional amount equal to the aggregate Stated Principal Balance immediately
         prior to such Distribution Date of the Hard Prepayment Charge Loans.

                  (ii)     As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of the Group II Mortgage  Loans and certain other related  assets  subject to this  Agreement as a REMIC for federal  income
tax  purposes,  and such  segregated  pool of assets will be designated as "REMIC II."  Component II of the Class R  Certificates  will
represent the sole Class of  "residual  interests" in REMIC II for purposes of the REMIC  Provisions  under federal income tax law. The
following table  irrevocably  sets forth the  designation,  pass-through  rate (the  "Uncertificated  REMIC II Pass-Through  Rate") and
initial  Uncertificated  Principal Balance for each of the "regular  interests" in REMIC II (the "REMIC II Regular  Interests") and the
designation  and  Certificate  Principal  Balance of the Class R  Certificates  allocable to Component II of the Class R  Certificates.
None of the REMIC II Regular Interests will be certificated.

                                                               Uncertificated
                                                                   REMIC II            Initial Uncertificated
         Class Designation for each REMIC II Interest         Pass-Through Rate          Principal Balance
         ___________________________________________________________________________________________________
         Y-1                                                     Variable(1)                     $334,434.32
         Y-2                                                     Variable(2)                     $133,894.21
         Z-1                                                     Variable(1)                 $668,538,378.67
         Z-2                                                     Variable(2)                 $267,654,524.80
         Component II of the Class R                                 N/A                      N/A
         ____________________________________
     (1) Interest  distributed to REMIC II Regular Interest Y-1 and REMIC II Regular Interest Z-1 on each  Distribution  Date will have
         accrued at the weighted  average of the Net Rates for the  Sub-Group  II-1  Mortgage  Loans on the  applicable  Uncertificated
         Principal Balance outstanding immediately before such Distribution Date.

                                                                 119




--------------------------------------------------------------------------------




     (2) Interest  distributed to REMIC II Regular  Interest Y-2 and REMIC II Regular Interest Z-2 on each  Distribution  Date
         will  have  accrued  at the  weighted  average  of the Net Rates  for the  Sub-Group  II-2  Mortgage  Loans on the  applicable
         Uncertificated Principal Balance outstanding immediately before such Distribution Date.


                  (iii)     As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting  of the REMIC II Regular  Interests and any proceeds  thereof  subject to this  Agreement as a REMIC for federal  income tax
purposes,  and such  segregated  pool of assets will be  designated  as "REMIC III."  Component III  of the Class R  Certificates  will
represent the sole Class of  "residual  interests" in REMIC III for purposes of the REMIC  Provisions under federal income tax law. The
following table  irrevocably sets forth the  designation,  pass-through  rate (the  "Uncertificated  REMIC III Pass-Through  Rate") and
initial  Uncertificated  Principal Balance for each of the "regular interests" in REMIC III (the "REMIC III Regular  Interests").  None
of the REMIC III Regular Interests will be certificated.

                                                      Uncertificated
                                                         REMIC III          Initial Uncertificated
  Class Designation for each REMIC III Interest      Pass-Through Rate        Principal Balance
___________________________________________________________________________________________________
LT5                                                     Variable(1)                 $668,426,826.99
LT6                                                     Variable(1)                      $22,222.88
LT7                                                        0.00%                         $44,664.40
LT8                                                     Variable(1)                      $44,664.40
LT9                                                     Variable(1)                 $267,609,992.06
LT10                                                    Variable(1)                       $9,024.94
LT11                                                       0.00%                         $17,753.90
LT12                                                    Variable(1)                      $17,753.90
LT-Y1                                                   Variable(1)                     $334,434.32
LT-Y2                                                   Variable(1)                     $133,894.21
Component III of the Class R                                N/A                      N/A
________________________________________
     (1) Calculated as provided in the definition of Uncertificated REMIC III Pass-Through Rate.

                  (iv)     As provided  herein the REMIC  Administrator  will make an election to treat the  segregated  pool of assets
     consisting of the REMIC I Regular  Interests and the REMIC III Regular  Interests and any proceeds  thereof as a REMIC for federal
     income  tax  purposes,  and such  segregated  pool of  assets  will be  designated  as  "REMIC  IV."  Component IV  of the Class R
     Certificates will represent the sole class of "residual  interests" in REMIC IV for purposes of the REMIC Provisions under federal
     income tax law. The following table  irrevocably sets forth the designation,  the Pass-Through  Rate for the Class of Certificates
     bearing the same  designation  (which is, with the  substitution of the Modified Net Rate Cap in each place where the Net Rate Cap
     occurs in the case of the Class I-A and Class I-B  Certificates,  the  "Uncertificated  REMIC IV  Pass-Through  Rate") and initial
     principal  amount or  Uncertificated  Principal  Balance for each of the  "regular  interests"  in REMIC IV (the "REMIC IV Regular
     Interests").  For federal  income tax  purposes,  payment of (i) any Basis Risk  Shortfall  Carry  Forward  Amount to any Class of
     Certificates,  (ii) in the case of the Class I-A or Class I-B  Certificates,  interest accrued at a Pass-Through Rate in excess of
     the Modified Net Rate Cap, and (iii) any amounts to the Class I-XP and Class II-XP Certificates  (which shall not be treated as an
     interest in any REMIC, but as a pass-through  interest in the Trust entitled to any prepayment  penalties  payable with respect to
     the Group I Mortgage Loans and Group II Mortgage Loans,  respectively)  shall be treated as paid outside of any REMIC formed under
     this Agreement and shall not be part of the entitlement of the REMIC IV Regular  Interest the ownership of which is represented by
     the Class of Certificates  receiving such payment.  REMIC IV Regular Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P will
     not be certificated.

                                                                 120




--------------------------------------------------------------------------------




         The Classes of the Certificates shall have the following designations, initial principal amounts and Pass-Through Rates:

Designation                             Initial Principal Amount           Pass-Through Rate
____________________________________________________________________________________________
I-A-1                                       $208,033,000                          (1)
I-A-2                                       $104,016,000                          (1)
I-A-3                                        $34,672,000                          (1)
I-X                                           Notional                            (2)
I-B-1                                        $9,561,000                           (1)
I-B-2                                        $8,390,000                           (1)
I-B-3                                        $2,537,000                           (1)
I-B-4                                        $4,878,000                           (1)
I-B-5                                        $2,537,000                           (1)
I-B-6                                        $1,951,000                           (1)
I-B-7                                        $3,317,000                           (1)
I-B-8                                        $1,951,000                           (1)
I-B-9                                        $1,951,000                           (1)
II-1A-1                                     $362,195,000                          (1)
II-1A-2                                     $181,097,000                          (1)
II-1A-3                                      $60,366,000                          (1)
II-2A-1                                     $241,679,000                          (1)
II-B-1                                       $31,378,000                          (1)
II-B-2                                       $18,265,000                          (1)
II-B-3                                       $4,683,000                           (1)
II-B-4                                       $5,620,000                           (1)
II-B-5                                       $5,152,000                           (1)
II-B-6                                       $17,797,000                          (1)
I-XP-1                                           N/A                              (3)
I-XP-2                                           N/A                              (3)
II-XP                                            N/A                              (3)
I-B-IO                                      $6,437,873.76                         (4)
II-B-IO                                     $8,429,232.00                         (5)
Component IV of the Class R                      N/A                              N/A
______________________________

(1)  The Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-B-1,  Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class
     I-B-7, Class I-B-8, Class I-B-9, Class II-1A-1,  Class II-1A-2,  Class II-1A-3,  Class II-2A-1,  Class II-B-1, Class II-B-2, Class
     II-B-3,  Class II-B-4,  Class II-B-5 and Class II-B-6 Certificates will bear interest at a pass-through rate equal to the least of
     (i) One-Month LIBOR plus the related  Margin,  (ii) 10.50% per annum and (iii) the related Net Rate Cap. With respect to the Group
     I  Certificates  on any  Distribution  Date  occurring in or after April 2017, in which an amount is payable to the Final Maturity
     Reserve  Account  pursuant to Section 4.10, if the Maximum Coupon Strip Rate exceeds the Coupon Strip Rate, for federal income tax
     purposes,  each REMIC IV Regular  Interest,  the ownership of which is  represented  by the Class I-A  Certificates  and Class I-B
     Certificates,  will bear interest at a Pass-Through  Rate equal to the least of (i) One-Month LIBOR plus the related Margin,  (ii)
     10.50% per annum and (iii) the Modified  Net Rate Cap. The  entitlements  of holders of the Class I-A  Certificates  and Class I-B
     Certificates  to receive  interest  in excess of this  modified  Pass-Through  Rate shall be treated as paid  outside of any REMIC
     formed under this Agreement and shall not be part of the  entitlement  of the REMIC IV Regular  Interest the ownership of which is
     represented  by the Class of  Certificates  receiving  such  payment,  instead  such amount shall be deemed to have been paid from
     amounts distributable in respect of REMIC V Regular Interest I-B-IO.

(2)  The Class I-X  Certificates  will bear  interest at a fixed  pass-through  rate equal to 0.500% per annum on the related  Notional
     Amount.

                                                                 121




--------------------------------------------------------------------------------




(3)  The Class XP  Certificates  will not bear any  interest.  The  holders of the Class  I-XP-2  Certificates  will be entitled to the
     "hard" Prepayment  Charges received on the Hard Prepayment  Charge Loans and the holders of the Class I-XP-1  Certificates will be
     entitled to all other Prepayment  Charges  received on the Group I Mortgage Loans to the extent not retained by the servicer.  The
     holders of the Class II-XP  Certificates  will be entitled to the Prepayment  Charges received on the Group II Mortgage Loans. The
     Class XP  Certificates  will not  represent  an  interest  in any REMIC.  They will  instead  represent  an  interest in the Trust
     constituted by this Agreement that is a strip of Prepayment Charges associated with the Prepayment Charge Loans.

(4)  The Class I-B-IO  Certificates  will bear interest at a per annum rate equal to the Class I-B-IO  Pass-Through Rate on the related
     Notional  Amount.  Amounts  paid, or deemed paid,  to the Class I-B-IO  Certificates  shall be deemed to first be paid to REMIC IV
     Regular  Interest  I-B-IO-I in reduction of accrued and unpaid interest  thereon until such accrued and unpaid interest shall have
     been reduced to zero and shall then be deemed paid to REMIC IV Regular  Interest  I-B-IO-P in reduction of the  principal  balance
     thereof.

(5)  The Class II-B-IO  Certificates will bear interest at a per annum rate equal to the Class II-B-IO Pass-Through Rate on the related
     Notional  Amount.  Amounts paid, or deemed paid,  to the Class II-B-IO  Certificates  shall be deemed to first be paid to REMIC IV
     Regular  Interest  II-B-IO-I in reduction of accrued and unpaid interest thereon until such accrued and unpaid interest shall have
     been reduced to zero and shall then be deemed paid to REMIC IV Regular  Interest  II-B-IO-P in reduction of the principal  balance
     thereof.

                  (v)      As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of REMIC IV Regular Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and any proceeds thereof as a REMIC for federal
income tax purposes,  and such  segregated  pool of assets will be designated as "REMIC V." The Class R-X  Certificates  will represent
the sole Class of  "residual  interests" in REMIC V for purposes of the REMIC  Provisions  under federal  income tax law. The following
table irrevocably sets forth the designation,  Uncertificated  Pass-Through Rate and initial Uncertificated  Principal Balance for both
of the "regular interests" in REMIC V (the "REMIC V Regular Interests").

 Class Designation for each               Uncertificated REMIC V             Initial Uncertificated
     REMIC V Interest                        Pass-Through Rate                   Principal Balance
_____________________________________________________________________________________________________
 I-B-IO                                              (1)                            $6,437,873.76
 II-B-IO                                             (2)                            $8,429,232.00
 Class R-X                                           N/A                                 N/A
_______________________________

(1)  The Class I-B-IO  Certificates will bear interest at a per annum rate equal to the Class I-B-IO  Pass-Through Rate on its Notional
     Amount.  REMIC V Regular Interest I-B-IO will not have an  Uncertificated  Pass-Through  Rate, but will be entitled to 100% of all
     amounts distributed or deemed distributed on REMIC IV Regular Interest I-B-IO-I and REMIC IV Regular Interest I-B-IO-P.

(2)  The Class  II-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  II-B-IO  Pass-Through  Rate on its
     Notional  Amount.  REMIC V Regular  Interest II-B-IO will not have an  Uncertificated  Pass-Through  Rate, but will be entitled to
     100% of all amounts  distributed  or deemed  distributed  on REMIC IV Regular  Interest  II-B-IO-I  and REMIC IV Regular  Interest
     II-B-IO-P.

         (d)      Solely for purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the Distribution Date immediately
following the maturity date for the Mortgage  Loan with the latest  maturity date in the Trust Fund has been  designated as the "latest
possible maturity date" for the REMIC I Regular Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular
Interests, REMIC V Regular Interests and the Certificates.

         (e)      With respect to each Distribution Date, each Class of  Certificates shall accrue interest during the related Interest
Accrual  Period.  With respect to each  Distribution  Date and each Class of Class A Certificates  and Class B  Certificates,  interest
shall be  calculated  on the basis of a 360-day year and the actual number of days  elapsed,  in each case,  based upon the  respective
Pass-Through  Rate set forth,  or determined  as provided,  above and the Current  Principal  Amount of such  Class applicable  to such
Distribution  Date. With respect to each  Distribution  Date and Class X  Certificates,  interest shall be calculated on the basis of a
360-day year consisting of 30-day months.

                                                                 122




--------------------------------------------------------------------------------




         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-3, A-4, A-5, A-6, A-7, A-8, A-9
and A-10.  On original  issuance,  the Trustee  shall sign,  countersign  and shall  deliver them at the  direction  of the  Depositor.
Pending the preparation of definitive  Certificates of any Class, the Trustee may sign and countersign temporary  Certificates that are
printed,  lithographed or typewritten,  in authorized  denominations for Certificates of such Class,  substantially of the tenor of the
definitive  Certificates in lieu of which they are issued and with such  appropriate  insertions,  omissions,  substitutions  and other
variations as the officers or authorized  signatories  executing such  Certificates  may determine,  as evidenced by their execution of
such  Certificates.  If temporary  Certificates  are issued,  the Depositor will cause  definitive  Certificates to be prepared without
unreasonable  delay.  After  the  preparation  of  definitive  Certificates,  the  temporary  Certificates  shall be  exchangeable  for
definitive  Certificates  upon  surrender of the temporary  Certificates  at the office of the Trustee,  without  charge to the Holder.
Upon  surrender for  cancellation  of any one or more temporary  Certificates,  the Trustee shall sign and  countersign  and deliver in
exchange  therefor a like aggregate  principal amount,  in authorized  denominations for such Class, of definitive  Certificates of the
same Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to the same  benefits as definitive
Certificates.

         (g)      Each Class of  Book-Entry  Certificates will be registered as a single Certificate of such Class held by a nominee of
the  Depository or the DTC  Custodian,  and beneficial  interests  will be held by investors  through the book-entry  facilities of the
Depository in minimum  denominations  of, in the case of the Offered  Certificates,  $25,000 and increments of $1.00 in excess thereof,
except  that one  Certificate  of each such  Class may  be issued in a  different  amount so that the sum of the  denominations  of all
outstanding  Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date. On the Closing
Date,  the Trustee  shall execute and  countersign  Physical  Certificates  all in an aggregate  principal  amount that shall equal the
Current Principal Amount of such Class on the Closing Date. The Private  Certificates  (other than the Residual  Certificates) shall be
issued in  certificated  fully-registered  form in minimum dollar  denominations  of $25,000 and integral  multiples of $1.00 in excess
thereof,  except that one Private  Certificate of each Class may be issued in a different  amount so that the sum of the  denominations
of all outstanding  Private  Certificates of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date.
The Residual  Certificates  shall each be issued in certificated  fully-registered  form. Each Class of  Global  Certificates,  if any,
shall be issued in fully  registered  form in  minimum  dollar  denominations  of $50,000  and  integral  multiples  of $1.00 in excess
thereof,  except that one  Certificate of each Class may be in a different  denomination  so that the sum of the  denominations  of all
outstanding  Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date. On the Closing
Date, the Trustee shall execute and countersign  (i) in the case of each Class of Offered  Certificates,  the Certificate in the entire
Current Principal Amount of the respective Class and (ii) in the case of each Class of Private  Certificates,  Individual  Certificates
all in an  aggregate  principal  amount that shall equal the Current  Principal  Amount of each such  respective  Class on  the Closing
Date.  The  Certificates  referred to in clause  (i) and if at any time there are to be Global  Certificates,  the Global  Certificates
shall be  delivered  by the  Depositor  to the  Depository  or pursuant to the  Depository's  instructions,  shall be  delivered by the
Depositor on behalf of the  Depository to and deposited with the DTC Custodian.  The Trustee shall sign the  Certificates  by facsimile
or manual signature and countersign them by manual  signature on behalf of the Trustee by one or more authorized  signatories,  each of
whom shall be  Responsible  Officers  of the  Trustee or its agent.  A  Certificate  bearing  the manual and  facsimile  signatures  of
individuals  who  were the  authorized  signatories  of the  Trustee  or its  agent at the time of  issuance  shall  bind the  Trustee,
notwithstanding that such individuals or any of them have ceased to hold such positions prior to the delivery of such Certificate.

                                                                 123




--------------------------------------------------------------------------------




         (h)      No  Certificate  shall be entitled to any benefit  under this  Agreement,  or be valid for any purpose,  unless there
appears on such Certificate the manually  executed  countersignature  of the Trustee or its agent, and such  countersignature  upon any
Certificate  shall be  conclusive  evidence,  and the only  evidence,  that such  Certificate  has been  duly  executed  and  delivered
hereunder.  All Certificates  issued on the Closing Date shall be dated the Closing Date. All Certificates  issued  thereafter shall be
dated the date of their countersignature.

         (i)      The  Closing  Date  is  hereby  designated  as the  "startup"  day of each  2007-AR3  REMIC  within  the  meaning  of
Section 860G(a)(9) of the Code.

         (j)      For federal  income tax purposes,  each 2007-AR3 REMIC shall have a tax year that is a calendar year and shall report
income on an accrual basis.

         (k)      The  Trustee on behalf of the Trust shall cause each  2007-AR3  REMIC to timely  elect to be treated as a REMIC under
Section 860D  of the Code. Any  inconsistencies  or ambiguities in this  Agreement or in the  administration  of any Trust  established
hereby shall be resolved in a manner that preserves the validity of such elections.

         (l)      The following legend shall be placed on the Residual  Certificates,  whether upon original  issuance or upon issuance
of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         ANY  RESALE,  TRANSFER  OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE ONLY IF THE  PROPOSED  TRANSFEREE  PROVIDES A
         TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR
         POLITICAL  SUBDIVISION  THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE
         MAC,  A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED  BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY
         INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN
         CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE
         CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION
         511 OF THE CODE ON UNRELATED  BUSINESS TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION
         1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN
         THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS A "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT
         OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT  OR COLLECTION OF TAX AND (3)
         SUCH TRANSFEREE  SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.
         NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION OF THIS CERTIFICATE
         TO A DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO
         LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
         INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH  HOLDER OF THIS  CERTIFICATE  BY
         ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

                                                                 124




--------------------------------------------------------------------------------




         (m)      Notwithstanding  anything to the contrary contained herein, the Trustee shall not permit the transfer of a beneficial
interest in a Class II-B-IO  Certificate unless the transferee  executes and delivers to the Trustee any certification that is required
pursuant to Section 9.12(f) prior to transfer.  The following  legend shall be placed on the Class II-B-IO  Certificates,  whether upon
original issuance or upon issuance of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         NO TRANSFER OF ANY CLASS II-B-IO  CERTIFICATE SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE OF SUCH CLASS II-B-IO  CERTIFICATE
         PROVIDES TO THE TRUSTEE AND ANY PAYING AGENT THE APPROPRIATE TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS FORM W-8BEN,
         W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON EXPIRATION
         OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS  AND (III) PROMPTLY UPON LEARNING THAT
         SUCH FORM HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH TRANSFER.  UNDER THE AGREEMENT,  UPON RECEIPT OF ANY SUCH
         TAX CERTIFICATION  FORM FROM A TRANSFEREE OF ANY CLASS II-B-IO  CERTIFICATE,  THE TRUSTEE SHALL FORWARD SUCH TAX CERTIFICATION
         FORM PROVIDED TO IT TO THE CORRIDOR  COUNTERPARTY.  EACH HOLDER OF A CLASS II-B-IO  CERTIFICATE  AND EACH  TRANSFEREE  THEREOF
         SHALL BE DEEMED TO HAVE CONSENTED TO THE TRUSTEE  FORWARDING TO THE CORRIDOR  COUNTERPARTY ANY SUCH TAX CERTIFICATION  FORM IT
         HAS PROVIDED  AND UPDATED IN  ACCORDANCE  WITH THESE  TRANSFER  RESTRICTIONS.  ANY  PURPORTED  SALES OR TRANSFERS OF ANY CLASS
         II-B-IO  CERTIFICATE  TO A TRANSFEREE  WHICH DOES NOT COMPLY WITH THESE  REQUIREMENTS  SHALL BE DEEMED NULL AND VOID UNDER THE
         AGREEMENT.

                                                                 125




--------------------------------------------------------------------------------




         Section 5.02.    Registration  of Transfer and Exchange of  Certificates.  (a) The  Trustee  shall  maintain at its Corporate
Trust Office a Certificate  Register in which,  subject to such reasonable  regulations as it may prescribe,  the Trustee shall provide
for the registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to Section 5.01(a) and, in the case of any Global  Certificate or Physical  Certificate upon the satisfaction
of the  conditions  set forth below,  upon  surrender for  registration  of transfer of any  Certificate at any office or agency of the
Trustee maintained for such purpose,  the Trustee shall sign,  countersign and shall deliver, in the name of the designated  transferee
or transferees, a new Certificate of a like Class and aggregate Fractional Undivided Interest, but bearing a different number.

         (c)      By acceptance  of a Private  Certificate  or a Residual  Certificate,  whether upon  original  issuance or subsequent
transfer,  each  holder of such  Certificate  acknowledges  the  restrictions  on the  transfer  of such  Certificate  set forth in the
Securities  Legend and agrees that it will  transfer  such a  Certificate  only as provided  herein.  In addition to the  provisions of
Section  5.02(h),  the  following  restrictions  shall apply with respect to the transfer  and  registration  of transfer of an Private
Certificate or a Residual Certificate to a transferee that takes delivery in the form of an Individual Certificate:

                  (i)      The Trustee shall  register the transfer of an  Individual  Certificate  if the requested  transfer is being
made to a transferee who has provided the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The Trustee shall register the transfer of any Individual  Certificate if (x) the transferor has advised the
Trustee in writing that the Certificate is being transferred to an Institutional  Accredited  Investor along with facts surrounding the
transfer as set forth in Exhibit F-1 hereto;  and (y) prior to the  transfer  the  transferee  furnishes  to the Trustee an  Investment
Letter (and the Trustee shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel  addressed to the
Trustee to the effect that the delivery of (x) and (y) above are not  sufficient  to confirm  that the proposed  transfer is being made
pursuant to an exemption  from, or in a transaction  not subject to, the  registration  requirements  of the  Securities  Act and other
applicable  laws,  the Trustee shall as a condition of the  registration  of any such transfer  require the  transferor to furnish such
other  certifications,  legal opinions or other information prior to registering the transfer of an Individual  Certificate as shall be
set forth in such Opinion of Counsel.

         (d)      So long as a  Global  Certificate  of such  Class is  outstanding  and is  held by or on  behalf  of the  Depository,
transfers of  beneficial  interests in such Global  Certificate,  or transfers by holders of Individual  Certificates  of such Class to
transferees  that take  delivery in the form of beneficial  interests in the Global  Certificate,  may be made only in accordance  with
Section 5.02(h), the rules of the Depository and the following:

                                                                 126




--------------------------------------------------------------------------------




                  (i)      In the case of a  beneficial  interest  in the Global  Certificate  being  transferred  to an  Institutional
Accredited  Investor,  such transferee shall be required to take delivery in the form of an Individual  Certificate or Certificates and
the Trustee shall register such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being  transferred to a transferee
that takes delivery in the form of an Individual  Certificate or Certificates of such Class,  except as set forth in clause  (i) above,
the Trustee shall register such transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an Individual  Certificate of a Class being  transferred to a transferee  that takes delivery
in the form of a  beneficial  interest  in a Global  Certificate  of such  Class,  the  Trustee  shall  register  such  transfer if the
transferee has provided the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with  respect to the  transfer  or  registration  of transfer of a  beneficial
interest in the Global  Certificate of a Class to a transferee  that takes delivery in the form of a beneficial  interest in the Global
Certificate  of such  Class;  provided  that each such  transferee  shall be deemed to have made such  representations  and  warranties
contained in the Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject to Section  5.02(h),  an  exchange  of a  beneficial  interest  in a Global  Certificate  of a  Class for  an
Individual  Certificate  or  Certificates  of such Class,  an exchange of an Individual  Certificate or  Certificates  of a Class for a
beneficial  interest in the Global  Certificate  of such  Class and  an exchange of an  Individual  Certificate  or  Certificates  of a
Class for  another  Individual  Certificate  or  Certificates  of such  Class (in  each case,  whether or not such  exchange is made in
anticipation  of  subsequent  transfer,  and, in the case of the Global  Certificate  of such  Class,  so long as such  Certificate  is
outstanding  and is held by or on behalf of the  Depository)  may be made only in  accordance  with Section  5.02(h),  the rules of the
Depository and the following:

                  (i)      A holder  of a  beneficial  interest  in a Global  Certificate  of a  Class may  at any time  exchange  such
beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder  of an  Individual  Certificate  or  Certificates  of a  Class may  exchange  such  Certificate  or
Certificates  for a beneficial  interest in the Global  Certificate  of such Class if such holder  furnishes to the Trustee a Rule 144A
Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate  of a Class may  exchange  such  Certificate  for an equal  aggregate
principal amount of Individual Certificates of such Class in different authorized denominations without any certification.

         (f)      (i)      Upon  acceptance for exchange or transfer of an Individual  Certificate of a Class for a beneficial interest in a
Global Certificate of such Class as provided herein,  the Trustee shall cancel such Individual  Certificate and shall (or shall request
the  Depository  to) endorse on the schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such schedule
affixed to the Global  Certificate  and made a part  thereof)  or  otherwise  make in its books and  records  an  appropriate  notation
evidencing  the date of such exchange or transfer and an increase in the  certificate  balance of the Global  Certificate  equal to the
certificate balance of such Individual Certificate exchanged or transferred therefor.

                                                                 127




--------------------------------------------------------------------------------




                  (ii)     Upon acceptance for exchange or transfer of a beneficial  interest in a Global Certificate of a Class for an
Individual  Certificate  of such  Class as  provided  herein,  the Trustee shall (or shall  request the  Depository  to) endorse on the
schedule affixed to such Global  Certificate (or on a continuation of such schedule affixed to such Global  Certificate and made a part
thereof) or otherwise  make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer and a
decrease in the certificate balance of such Global Certificate equal to the certificate  balance of such Individual  Certificate issued
in exchange therefor or upon transfer thereof.

         (g)      The  Securities  Legend shall be placed on any  Individual  Certificate  issued in exchange  for or upon  transfer of
another Individual Certificate or of a beneficial interest in a Global Certificate.

         (h)      Subject to the  restrictions  on transfer and exchange set forth in this  Section 5.02,  the holder of any Individual
Certificate may transfer or exchange the same in whole or in part (in an initial  certificate  balance equal to the minimum  authorized
denomination  set forth in  Section 5.01(g)  or any integral  multiple of $1.00 in excess thereof) by surrendering  such Certificate at
the Corporate Trust Office of the Trustee,  or at the office of any transfer agent,  together with an executed instrument of assignment
and transfer  satisfactory  in form and substance to the Trustee in the case of transfer and a written request for exchange in the case
of exchange.  The holder of a beneficial  interest in a Global  Certificate may, subject to the rules and procedures of the Depository,
cause the  Depository  (or its  nominee)  to notify the Trustee in writing of a request  for  transfer  or exchange of such  beneficial
interest for an  Individual  Certificate  or  Certificates.  Following a proper  request for transfer or exchange,  the Trustee  shall,
within five Business  Days of such request made at the  Corporate  Trust Office of the Trustee,  sign,  countersign  and deliver at the
Corporate  Trust  Office of the  Trustee,  to the  transferee  (in the case of transfer) or holder (in the case of exchange) or send by
first class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of exchange) to such address as the
transferee or holder,  as applicable,  may request,  an Individual  Certificate or  Certificates,  as the case may require,  for a like
aggregate  Fractional  Undivided  Interest and in such authorized  denomination or denominations as may be requested.  The presentation
for transfer or exchange of any Individual  Certificate  shall not be valid unless made at the Corporate Trust Office of the Trustee by
the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option of the  Certificateholders,  Certificates  may be  exchanged  for  other  Certificates  of  authorized
denominations of a like Class and aggregate  Fractional  Undivided Interest,  upon surrender of the Certificates to be exchanged at the
Corporate  Trust Office of the Trustee;  provided,  however,  that no  Certificate  may be exchanged  for new  Certificates  unless the
original  Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least equal to the minimum  authorized
denomination  or (ii) is  acceptable  to the  Depositor  as  indicated  to the Trustee in writing.  Whenever  any  Certificates  are so
surrendered  for  exchange,  the  Trustee  shall  sign and  countersign  and the  Trustee  shall  deliver  the  Certificates  which the
Certificateholder making the exchange is entitled to receive.

                                                                 128




--------------------------------------------------------------------------------




         (j)      If the Trustee so requires,  every  Certificate  presented  or  surrendered  for  transfer or exchange  shall be duly
endorsed by, or be accompanied by a written instrument of transfer,  with a signature  guarantee,  in form satisfactory to the Trustee,
duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service charge shall be made for any transfer or exchange of Certificates,  but the Trustee may require payment of
a sum  sufficient  to cover any tax or  governmental  charge  that may be  imposed in  connection  with any  transfer  or  exchange  of
Certificates.

         (l)      The Trustee shall cancel all Certificates  surrendered for transfer or exchange but shall retain such Certificates in
accordance  with its standard  retention  policy or for such further time as is required by the record  retention  requirements  of the
Securities Exchange Act of 1934, as amended, and thereafter may destroy such Certificates.

         Section 5.03.    Mutilated,  Destroyed,  Lost or Stolen Certificates.  (a) If (i) any mutilated Certificate is surrendered to
the  Trustee,  or the  Trustee  receives  evidence  to its  satisfaction  of the  destruction,  loss or theft of any  Certificate,  and
(ii) there is delivered to the Trustee such security or indemnity as it may require to save it harmless,  and (iii) the Trustee has not
received  notice that such  Certificate  has been  acquired by a third  Person,  the Trustee shall sign,  countersign  and deliver,  in
exchange for or in lieu of any such mutilated,  destroyed,  lost or stolen Certificate,  a new Certificate of like tenor and Fractional
Undivided  Interest but in each case bearing a different number. The mutilated,  destroyed,  lost or stolen Certificate shall thereupon
be canceled of record by the Trustee and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section 5.03,  the  Trustee may require the payment of a sum
sufficient to cover any tax or other  governmental  charge that may be imposed in relation  thereto and any other  expenses  (including
the fees and expenses of the Trustee)  connected  therewith.  Any duplicate  Certificate  issued  pursuant to this  Section 5.03  shall
constitute  complete and  indefeasible  evidence of  ownership in the Trust Fund,  as if  originally  issued,  whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

         Section 5.04.    Persons  Deemed  Owners.  Prior to due  presentation  of a Certificate  for  registration  of transfer,  the
Depositor,  the Trustee and any agent of the Depositor or the Trustee may treat the Person in whose name any  Certificate is registered
as the owner of such  Certificate  for the purpose of  receiving  distributions  pursuant to  Section 6.01  and for all other  purposes
whatsoever.  Neither  the  Depositor,  the  Trustee nor any agent of the  Depositor  or the Trustee  shall be affected by notice to the
contrary.  No  Certificate  shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate  to be
transferred is presented no later than the close of business on the third Business Day preceding such Record Date.

                                                                 129




--------------------------------------------------------------------------------




         Section 5.05.    Transfer Restrictions on Residual  Certificates.  (a) Residual  Certificates,  or interests therein, may not
be  transferred  without the prior express  written  consent of the Tax Matters  Person and the Sponsor,  which cannot be  unreasonably
withheld.  As a prerequisite to such consent,  the proposed transferee must provide the Tax Matters Person, the Sponsor and the Trustee
with an affidavit that the proposed  transferee is a Permitted  Transferee (and,  unless the Tax Matters Person and the Sponsor consent
to the transfer to a person who is not a U.S. Person, an affidavit that it is a U.S. Person) as provided in Section 5.05(b).

         (b)      No transfer,  sale or other disposition of a Residual  Certificate  (including a beneficial  interest therein) may be
made unless,  prior to the transfer,  sale or other  disposition  of a Residual  Certificate,  the proposed  transferee  (including the
initial  purchasers  thereof)  delivers to the Tax Matters  Person,  the Trustee and the  Depositor an  affidavit in the form  attached
hereto as Exhibit E stating,  among other things,  that as of the date of such transfer (i) such  transferee is a Permitted  Transferee
and that  (ii) such  transferee  is not  acquiring  such  Residual  Certificate  for the  account of any person who is not a  Permitted
Transferee.  The Tax Matters  Person  shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge  that any
statement made in the affidavit  issued pursuant to the preceding  sentence is not true.  Notwithstanding  any transfer,  sale or other
disposition of a Residual Certificate to any Person who is not a Permitted Transferee,  such transfer,  sale or other disposition shall
be deemed to be of no legal force or effect  whatsoever  and such Person  shall not be deemed to be a Holder of a Residual  Certificate
for any purpose  hereunder,  including,  but not limited to, the receipt of distributions  thereon.  If any purported transfer shall be
in violation of the  provisions of this Section  5.05(b),  then the prior Holder  thereof  shall,  upon  discovery that the transfer of
such  Residual  Certificate  was not in fact  permitted  by this  Section  5.05(b),  be  restored  to all  rights  as a Holder  thereof
retroactive to the date of the purported  transfer.  None of the Trustee,  the Tax Matters  Person or the Depositor  shall be under any
liability to any Person for any  registration  or transfer of a Residual  Certificate  that is not permitted by this Section 5.05(b) or
for making  payments due on such Residual  Certificate to the purported  Holder thereof or taking any other action with respect to such
purported  Holder under the provisions of this Agreement so long as the written  affidavit  referred to above was received with respect
to such transfer,  and the Tax Matters Person, the Trustee and the Depositor,  as applicable,  had no knowledge that it was untrue. The
prior  Holder  shall be  entitled  to recover  from any  purported  Holder of a Residual  Certificate  that was in fact not a permitted
transferee  under this Section  5.05(b) at the time it became a Holder all payments made on such Residual  Certificate.  Each Holder of
a Residual  Certificate,  by acceptance  thereof,  shall be deemed for all purposes to have consented to the provisions of this Section
5.05(b) and to any amendment of this Agreement  deemed  necessary  (whether as a result of new  legislation or otherwise) by counsel of
the Tax Matters  Person or the  Depositor  to ensure that the  Residual  Certificates  are not  transferred  to any Person who is not a
Permitted  Transferee  and that any transfer of such  Residual  Certificates  will not cause the  imposition of a tax upon the Trust or
cause any 2007-AR3 REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X Certificates  (including a beneficial  interest  therein) and, unless the Tax Matters Person shall have
consented in writing (which consent may be withheld in the Tax Matters Person's sole discretion),  the Class R Certificates  (including
a beneficial interest therein) may not be purchased by or transferred to any person who is not a United States Person.

                                                                 130




--------------------------------------------------------------------------------




         (d)      By accepting a Residual  Certificate,  the purchaser thereof agrees to be a Tax Matters Person if it is the Holder of
the  largest  percentage  interest  of such  Certificate,  and  appoints  the  Trustee to act as its agent with  respect to all matters
concerning the tax obligations of the Trust.

         Section 5.06.    Restrictions  on  Transferability  of  Certificates.  (a) No  offer,  sale,  transfer  or other  disposition
(including  pledge) of any Certificate  shall be made by any Holder thereof unless registered under the Securities Act, or an exemption
from the registration  requirements of the Securities Act and any applicable  state securities or "Blue Sky" laws is available.  Except
with  respect to (i) the  initial  transfer of the Class XP  Certificates  or Class R-X  Certificates  on the  Closing  Date,  (ii) the
transfer  of any Class of  Certificates,  including  the Class  R-X  Certificates,  to any NIM  Issuer or any NIM  Trustee,  or (iii) a
transfer of the Class XP  Certificates or the Class R-X  Certificates to the Depositor or any Affiliate of the Depositor,  in the event
that a transfer of a Certificate  which is a Physical  Certificate  is to be made in reliance upon an exemption from the Securities Act
and applicable  state  securities  laws, in order to assure  compliance  with the  Securities  Act and such laws,  and the  prospective
transferee  (other than the Depositor) of such Certificate  signs and delivers to the Trustee an Investment  Letter,  if the transferee
is an Institutional  Accredited  Investor,  in the form set forth as Exhibit F-l hereto, or a Rule 144A Certificate,  if the transferee
is a QIB, in the form set forth as  Exhibit F-2  hereto.  Notwithstanding  the provisions of the  immediately  preceding  sentence,  no
restrictions  shall apply with respect to the transfer or registration of transfer of a beneficial  interest in any Certificate that is
a Global  Certificate of a Class to a transferee that takes delivery in the form of a beneficial  interest in the Global Certificate of
such  Class provided that each such transferee shall be deemed to have made such  representations and warranties  contained in the Rule
144A  Certificate  as are  sufficient  to  establish  that it is a QIB.  In the case of a proposed  transfer  of any  Certificate  to a
transferee  other than a QIB, the Trustee may require an Opinion of Counsel  addressed to the Trustee that such  transaction  is exempt
from the  registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of the Trustee or the
Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.    ERISA  Restrictions.  (a) Subject to the provisions of subsection  (b), no Residual  Certificates or Private
Certificates  may be acquired  directly or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement
that is subject to Title I of ERISA or  Section 4975 of the Code (a "Plan"),  or by a person using "plan assets" of a Plan,  unless the
proposed  transferee  provides the Trustee,  with an Opinion of Counsel  addressed to the Servicer and the Trustee (upon which they may
rely) that is satisfactory to the Trustee,  which opinion will not be at the expense of the Servicer or the Trustee,  that the purchase
of such  Certificates  by or on behalf of such Plan is permissible  under  applicable law, will not constitute or result in a nonexempt
prohibited  transaction under ERISA or Section 4975 of the Code and will not subject the Depositor,  the Servicer or the Trustee to any
obligation in addition to those undertaken in this Agreement.

         (b)      Unless such Person has provided an Opinion of Counsel in accordance  with Section  5.07(a),  any Person  acquiring an
interest  in a Global  Certificate  which is a  Private  Certificate,  by  acquisition  of such  Certificate,  shall be  deemed to have
represented  to the Trustee,  and any Person  acquiring an interest in a Private  Certificate  in  definitive  form shall  represent in
writing to the Trustee,  that it is not acquiring an interest in such  Certificate  directly or indirectly by, or on behalf of, or with
"plan assets" of, any Plan.

                                                                 131




--------------------------------------------------------------------------------




         (c)      Each beneficial owner of a Class I-X, Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4,  Class I-B-5,  Class I-B-6,
Class I-B-7,  Class I-B-8,  Class I-B-9,  Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4 or Class II-B-5  Certificate or any
interest  therein shall be deemed to have  represented,  by virtue of its  acquisition  or holding of that  certificate or any interest
therein shall be deemed to have  represented,  by virtue of its acquisition or holding of that  certificate or interest  therein,  that
either (i) such Certificate is rated at least "BBB-" or its equivalent by S&P, Moody's,  Fitch,  Inc., DBRS Limited or DBRS, Inc., (ii)
such  beneficial  owner is not a Plan or investing  with "plan  assets" of any Plan, or (iii) (1) it is an insurance  company,  (2) the
source of funds used to acquire or hold the certificate or interest  therein is an "insurance  company  general  account," as such term
is defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have
been satisfied.

         (d)      Neither the  Servicer nor the Trustee will be required to monitor,  determine  or inquire as to  compliance  with the
transfer  restrictions  with respect to the Global  Certificates.  Any attempted or purported  transfer of any Certificate in violation
of the  provisions  of Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate  shall be  considered to have been
held continuously by the prior permitted  Certificateholder.  Any transferor of any Certificate in violation of such provisions,  shall
indemnify and hold harmless the Trustee and the Servicer from and against any and all liabilities,  claims,  costs or expenses incurred
by the Trustee or the Servicer as a result of such  attempted or purported  transfer.  The Trustee shall have no liability for transfer
of any such Global  Certificates in or through book-entry  facilities of any Depository or between or among Depository  Participants or
Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.    Rule 144A  Information.  For so long as any Private  Certificates  are  outstanding,  (1) the  Sponsor  will
provide or cause to be provided to any holder of such Private  Certificates and any prospective  purchaser thereof designated by such a
holder,  upon the  request of such  holder or  prospective  purchaser,  the  information  required  to be  provided  to such  holder or
prospective  purchaser by Rule  144A(d)(4)  under the Securities  Act; and (2) the Sponsor shall update such  information  from time to
time in order to prevent such  information  from  becoming  false and  misleading  and will take such other actions as are necessary to
ensure  that the safe  harbor  exemption  from the  registration  requirements  of the  Securities  Act under  Rule 144A is and will be
available for resales of such Private Certificates conducted in accordance with Rule 144A.

                                                                 132




--------------------------------------------------------------------------------




                                                              ARTICLE VI

                                                    Payments to Certificateholders

         Section 6.01.    Distributions on the Certificates.  (a) On each Distribution Date, an amount equal to the Interest Funds and
Principal  Funds with  respect to Loan Group I for such  Distribution  Date shall be  withdrawn  by the Trustee  from the  Distribution
Account to the extent of funds on deposit with  respect to Loan Group I therein and  distributed  for such  Distribution  Date,  in the
following order of priority:

         First,  from Interest Funds,  from Loan Group I, on each  Distribution  Date on and after the Distribution Date in April 2017,
if applicable, to the Final Maturity Reserve Account, an amount equal to the Coupon Strip for such Distribution Date.

         Second,  from  Interest  Funds,  from Loan Group I, to pay any  accrued and unpaid  interest  on the Class I-A,  Class I-B and
Class I-X Certificates in the following order of priority:

                  1.       to each Class of Class I-A  Certificates  and Class I-X  Certificates,  the  Current  Interest  and then any
         Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current Interest and Interest Carry Forward Amount
         due to each such Class;

                  2.       to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6, Class I-B-7, Class
         I-B-8 and Class I-B-9 Certificates, sequentially, in that order, the Current Interest for each such Class of Certificates;

                  3.       any  Excess   Spread  with  respect  to  Loan  Group  I  to  the  extent   necessary  to  meet  a  level  of
         overcollateralization  equal to the Group I  Overcollateralization  Target  Amount  will be the Extra  Principal  Distribution
         Amount with respect to Loan Group I and will be included as part of the Group I Principal  Distribution Amount and distributed
         in accordance with Third (A) and (B) below; and

                  4.       any remaining  Excess  Spread with respect to Loan Group I will be the Remaining  Excess Spread with respect
         to Loan Group I and will be applied,  together with the Group I  Overcollateralization  Release Amount, as Excess Cashflow for
         Loan Group I pursuant to clauses Fourth through Eighteenth below.

         Third, to pay as principal on the Class I-A Certificates and Class I-B Certificates, in the following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a Group I Trigger  Event is in
         effect, the Group I Principal Distribution Amount for such Distribution Date will be distributed as follows:

                  1.       to each Class of Class I-A Certificates on a pro rata basis until the Current  Principal Amount of each such
         Class is reduced to zero;

                                                                 133




--------------------------------------------------------------------------------




                  2.       to the Class I-B-1  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  5.       to the Class I-B-4  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the  related  Stepdown  Date,  so long as a Group I Trigger  Event is not in
         effect, the Group I Principal Distribution Amount for such Distribution Date will be distributed as follows:

                  1.       to the Class I-A Certificates,  from the Group I Principal Distribution Amount, an amount equal to the Class
         I-A Principal  Distribution  Amount will be distributed to each Class of Class I-A  Certificates on a pro rata basis until the
         Current Principal Amount of each such Class is reduced to zero;

                  2.       to the Class I-B-1 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-1
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-2
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-3
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                                                                 134




--------------------------------------------------------------------------------




                  5.       to the Class I-B-4 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-4
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-5
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-6
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-7
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-8
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-9
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Fourth,  from any Excess  Cashflow with respect to Loan Group I, to the Class I-A  Certificates,  pro rata in accordance  with
the respective  amounts owed to each such Class, an amount equal to (a) any remaining  Interest Carry Forward Amount,  and then (b) any
Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fifth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-1  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Sixth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-2  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-3  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eighth, from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-4  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Ninth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-5  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

                                                                 135




--------------------------------------------------------------------------------




         Tenth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-6  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eleventh,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-7  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Twelfth,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-8  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Thirteenth,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-9  Certificates,  an amount
equal to (a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized  Loss Amount for such Class for such  Distribution
Date;

         Fourteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with respect to Loan Group I (only with respect to the
initial  Distribution  Date as described  herein) and from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-A
Certificates,  any Basis Risk Shortfall  Carry Forward Amount for each such Class for such  Distribution  Date, pro rata,  based on the
Basis Risk Shortfall Carry Forward Amount owed to each such Class;

         Fifteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with  respect to Loan Group I (only with respect to the
initial  Distribution  Date as described  herein) and from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class
I-B-1,  Class  I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7,  Class I-B-8 and Class I-B-9  Certificates,
sequentially, in that order, any Basis Risk Shortfall Carry Forward Amount, in each case for such Class for such Distribution Date;

         Sixteenth,  if the Adjustable Rate Supplemental Fund has not been terminated  pursuant to Section 4.05, to the Adjustable Rate
Supplemental  Fund,  the  lesser of (A) any  remaining  amounts,  and (B) the  amount  which,  when  added to amounts on deposit in the
Adjustable Rate Supplemental Fund, would equal $25,000 with respect to Loan Group I;

         Seventeenth,  from any remaining  Excess  Cashflow with respect to Loan Group I, to the Class I-B-IO  Certificates,  the Class
I-B-IO Distribution Amount for such Distribution Date, and

         Eighteenth, any remaining amounts with respect to Loan Group I to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts  payable to the Class I-A  Certificates  and the Class I-B  Certificates in
respect of the related  Interest Funds for such  Distribution  Date is reduced due to the  application of the related Net Rate Cap, the
Trustee shall  transfer from amounts on deposit in the  Adjustable  Rate  Supplemental  Fund for Loan Group I for  distribution  to the
applicable  Class or Classes of Group I  Certificates  on such  Distribution  Date,  an amount equal to the lesser of (i) the amount on
deposit in the Adjustable Rate Supplemental Fund for Loan Group I, and (ii) the amount of such applicable shortfall.

                                                                 136




--------------------------------------------------------------------------------




         All payments of amounts in respect of Basis Risk  Shortfall  Carry  Forward  Amounts made  pursuant to the  provisions of this
paragraph (a) (including  amounts paid from the Adjustable Rate  Supplemental  Fund) shall, for federal income tax purposes,  be deemed
to have been  distributed  from REMIC IV to the holder of the Class I-B-IO  Certificates and then paid outside of any 2007-AR3 REMIC to
the recipients  thereof  pursuant to an interest rate cap contract.  By accepting their  Certificates  the holders of the  Certificates
agree so to treat such payments for purposes of filing their income tax returns.

         For federal income tax purposes,  payment of any interest  accrued at a  Pass-Through  Rate in excess of the Modified Net Rate
Cap, to the Class I-A Certificates  and Class I-B Certificates  shall be treated as paid outside of any 2007-AR3 REMIC and shall not be
part of the  entitlement  of the REMIC IV  Regular  Interest  the  ownership  of which is  represented  by such  Class of  Certificates
receiving such payment.

         (b)      On each  Distribution  Date, an amount equal to the Interest Funds and Principal  Funds with respect to Loan Group II
for such  Distribution  Date shall be  withdrawn by the Trustee  from the  Distribution  Account to the extent of funds on deposit with
respect to Loan Group II therein and distributed for such Distribution Date, in the following order of priority:

         First,  from  Interest  Funds  with  respect  to Loan  Group II, to pay any  accrued  and  unpaid  interest  on the Class II-A
Certificates and the Class II-B Certificates in the following order of priority:

                  1.       to pay interest on the Class II-A Certificates in the following order of priority:

                           a.       from  Interest  Funds  with  respect  to  Sub-Loan  Group  II-1,  to  each  Class  of  Class  II-1A
         Certificates,  the Current  Interest and then any Interest  Carry Forward Amount for each such Class,  pro rata,  based on the
         Current Interest and Interest Carry Forward Amount due to each such Class; and

                           b.       from Interest  Funds with respect to Sub-Loan  Group II-2, to the Class II-2A-1  Certificates,  the
         Current Interest and then any Interest Carry Forward Amount for such Class;

                           c.       (i)     to the extent that Interest Funds with respect to Sub-Loan Group II-1 are  insufficient  to
         pay the Current  Interest and any Interest Carry Forward Amount with respect to any Class of the Class II-1A  Certificates  on
         such  Distribution  Date, any Interest Funds with respect to Sub-Loan  Group II-2  remaining  after the payments  described in
         paragraph (b) above shall be paid to each Class of the Class II-1A  Certificates  to cover any such  deficiency  for each such
         Class, pro rata,  based on the unpaid Current Interest and Interest Carry Forward Amount due to each such Class; or

                                    (ii)    to the extent that Interest Funds with respect to Sub-Loan Group II-2 are  insufficient  to
         pay the Current  Interest  and any  Interest  Carry  Forward  Amount with respect to the Class  II-2A-1  Certificates  on such
         Distribution  Date,  any  Interest  Funds with  respect to Sub-Loan  Group II-1  remaining  after the  payments  described  in
         paragraph (a) above shall be paid to the Class II-2A-1 Certificates to cover any such deficiency;

                                                                 137




--------------------------------------------------------------------------------




                  2.       any remaining  Interest Funds with respect to both Sub-Loan  Groups will be included as part of the Interest
         Funds with respect to Loan Group II to pay interest on the Class II-B Certificates in the following order of priority:

                           a.       to the Class II-B-1,  Class  II-B-2,  Class  II-B-3,  Class  II-B-4,  Class II-B-5 and Class II-B-6
         Certificates, sequentially, in that order, the Current Interest for each such Class of Certificates;

                           b.       any  Excess  Spread  with  respect  to Loan  Group II to the  extent  necessary  to meet a level of
         overcollateralization  equal to the Group II  Overcollateralization  Target  Amount will be the Extra  Principal  Distribution
         Amount  with  respect  to Loan  Group II and will be  included  as part of the  Group II  Principal  Distribution  Amount  and
         distributed in accordance with Second (A) and (B) below; and

                           c.       any remaining  Excess Spread with respect to Loan Group II will be the Remaining Excess Spread with
         respect to Loan Group II and will be applied,  together with the Group II  Overcollateralization  Release  Amount with respect
         to Loan Group II, as Excess Cashflow for Loan Group II pursuant to clauses Third through Fourteenth  below.

         Second, to pay as principal on the Class II-A Certificates and Class II-B Certificates, in the following order of priority:

(A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a Group II Trigger  Event is in effect,
from the Group II Principal Distribution Amount for such Distribution Date:

                  1.       to each  Class  of Class II-A Certificates, concurrently to (i) the Class II-1A-1,  Class II-1A-2 and  Class
         II-1A-3 Certificates,  pro rata, and  (ii) the Class II-2A-1 Certificates,  until  the Current Principal  Amount  of each such
         Class is reduced to zero;

                  2.       a.       if,  following  the  payment of the  Sub-Group  II-1  Principal  Distribution  Amount  pursuant  to
         paragraph 1 above, the aggregate Current  Principal Amount of the Class II-1A  Certificates is reduced to zero and the Current
         Principal Amount of the Class II-2A-1 Certificates after taking into account the Sub-Group II-2 Principal  Distribution Amount
         is greater than zero, then any such remaining amount of the Sub-Group II-1 Principal  Distribution Amount shall be distributed
         to the Class II-2A-1 Certificates until the Current Principal Amount of such Class is reduced to zero; or

                           b.       if,  following  the  payment of the  Sub-Group  II-2  Principal  Distribution  Amount  pursuant  to
         paragraph  1 above,  the  Current  Principal  Amount of the Class  II-2A-1  Certificates  is reduced  to zero and the  Current
         Principal  Amount of any Class of the Class  II-1A  Certificates  after  taking  into  account the  Sub-Group  II-1  Principal
         Distribution  Amount is greater than zero, then any such remaining amount of the Sub-Group II-2 Principal  Distribution Amount
         shall be distributed  to the Class II-1A  Certificates,  pro rata,  until the Current  Principal  Amount of each such Class is
         reduced to zero;

                                                                 138




--------------------------------------------------------------------------------




                  3.       any remaining  Principal  Distribution Amount with respect to both Sub-Loan Groups will be paid to the Class
         II-B Certificates in the following order of priority:

                           a.       to the Class II-B-1  Certificates,  any remaining Group II Principal  Distribution Amount until the
         Current Principal Amount thereof is reduced to zero;

                           b.       to the Class II-B-2  Certificates,  any remaining Group II Principal  Distribution Amount until the
         Current Principal Amount thereof is reduced to zero;

                           c.       to the Class II-B-3  Certificates,  any remaining Group II Principal  Distribution Amount until the
         Current Principal Amount thereof is reduced to zero;

                           d.       to the Class II-B-4  Certificates,  any remaining Group II Principal  Distribution Amount until the
         Current Principal Amount thereof is reduced to zero;

                           e.       to the Class II-B-5  Certificates,  any remaining Group II Principal  Distribution Amount until the
         Current Principal Amount thereof is reduced to zero; and

                           f.       to the Class II-B-6  Certificates,  any remaining Group II Principal  Distribution Amount until the
         Current Principal Amount thereof is reduced to zero.

(B)      For each  Distribution  Date on or after the related Stepdown Date, so long as a Group II Trigger Event is not in effect,  the
Group II Principal Distribution Amount with respect to Loan Group II for such Distribution Date will be distributed as follows:

                  1.       to each  Class of the Class II-A  Certificates,  concurrently  (i) the Class  II-1A  Principal  Distribution
         Amount,  to the Class II-1A  Certificates,  pro rata, and (ii) the Class II-2A  Principal  Distribution  Amount,  to the Class
         II-2A-1 Certificates, until the Current Principal Amount of each such Class is reduced to zero;

                  2.       (a)      if, following the payment of the Class II-1A Principal  Distribution Amount pursuant to paragraph 1
         above, the aggregate  Current  Principal Amount of the Class II-1A  Certificates is reduced to zero and the Current  Principal
         Amount of the Class II-2A-1  Certificates after taking into account the Class II-2A Principal  Distribution  Amount is greater
         than zero, then any such remaining amount of the Class II-1A Principal  Distribution  Amount shall be distributed to the Class
         II-2A-1 Certificates until the Current Principal Amount of such Class is reduced to zero; or

                           (b)      if, following the payment of the Class II-2A Principal  Distribution Amount pursuant to paragraph 1
         above, the Current  Principal Amount of the Class II-2A-1  Certificates is reduced to zero and the Current Principal Amount of
         any Class of the Class II-1A Certificates after taking into account the Class II-1A Principal  Distribution  Amount is greater
         than zero, then any such remaining amount of the Class II-2A Principal  Distribution  Amount shall be distributed to the Class
         II-1A Certificates, pro rata, until the Current Principal Amount of each such Class is reduced to zero;

                  3.       any remaining  Principal  Distribution  Amount with respect to each Sub-Loan Group will be paid to the Class
         II-B Certificates in the following order of priority:

                                                                 139




--------------------------------------------------------------------------------




                           a.       to the Class II-B-1  Certificates,  from any remaining Group II Principal  Distribution Amount, the
         Class II-B-1 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                           b.       to the Class II-B-2  Certificates,  from any remaining Group II Principal  Distribution Amount, the
         Class II-B-2 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                           c.       to the Class II-B-3  Certificates,  from any remaining Group II Principal  Distribution Amount, the
         Class II-B-3 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                           d.       to the Class II-B-4  Certificates,  from any remaining Group II Principal  Distribution Amount, the
         Class II-B-4 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                           e.       to the Class II-B-5  Certificates,  from any remaining Group II Principal  Distribution Amount, the
         Class II-B-5 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

                           f.       to the Class II-B-6  Certificates,  from any remaining Group II Principal  Distribution Amount, the
         Class II-B-6 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Third,  from any Excess Cashflow with respect to Loan Group II, to the Class II-A  Certificates,  pro rata, in accordance with
the  respective  amounts owed to each such Class an amount equal to (a) any  remaining  Interest  Carry Forward  Amount,  for each such
Class to the extent not fully paid  pursuant to subclause  First (1) above and then (b) any Unpaid  Realized  Loss Amount for each such
Class for such Distribution Date.

         Fourth,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-1  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fifth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-2  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Sixth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-3  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-4 Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

                                                                 140




--------------------------------------------------------------------------------




         Eighth,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-5  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Ninth,  from amounts in the Adjustable Rate  Supplemental Fund with respect to Loan Group II (only with respect to the initial
Distribution  Date as  described  herein)  and any  remaining  Excess  Cashflow  with  respect  to Loan  Group II,  to the  Class  II-A
Certificates,  any Basis Risk Shortfall  Carry Forward Amount for each such Class for such  Distribution  Date, pro rata,  based on the
Basis Risk  Shortfall  Carry Forward Amount owed to each such Class (any such amounts  distributable  from Excess Cash Flow being first
deposited to, and then immediately withdrawn from, the Reserve Fund as provided in Section 4.08);

         Tenth,  from amounts in the Adjustable Rate  Supplemental Fund with respect to Loan Group II (only with respect to the initial
Distribution  Date as described  herein) and any remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-1,  Class
II-B-2, Class II-B-3, Class II-B-4, Class II-B-5 and Class II-B-6 Certificates,  sequentially,  in that order, any Basis Risk Shortfall
Carry Forward Amount,  for each such Class and for such Distribution Date (any such amounts  distributable  from Excess Cash Flow being
first deposited to, and then immediately withdrawn from, the Reserve Fund as provided in Section 4.08);

         Eleventh,  if the Adjustable Rate Supplemental  Fund has not been terminated  pursuant to Section 4.05, to the Adjustable Rate
Supplemental  Fund,  the  lesser of (A) any  remaining  amounts,  and (B) the  amount  which,  when  added to amounts on deposit in the
Adjustable Rate Supplemental Fund, would equal $25,000 with respect to Loan Group II;

         Twelfth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class  II-B-IO  Certificates,  the Class
II-B-IO Distribution Amount for such Distribution Date;

         Thirteenth,  from any  remaining  Excess  Cashflow  with  respect to Loan  Group II, to the Class  II-B-IO  Certificates,  any
unreimbursed Class II-B-IO Advances; and

         Fourteenth, any remaining amounts with respect to Loan Group II to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts payable to the Class II-A  Certificates and the Class II-B  Certificates in
respect of the related  Interest Funds for such  Distribution  Date is reduced due to the  application of the related Net Rate Cap, the
Trustee shall transfer from amounts on deposit in the  Adjustable  Rate  Supplemental  Fund for Loan Group II for  distribution  to the
applicable  Class or Classes of Group II  Certificates  on such  Distribution  Date, an amount equal to the lesser of (i) the amount on
deposit in the Adjustable Rate Supplemental Fund for Loan Group II and (ii) the amount of such applicable shortfall.

         All payments of amounts in respect of Basis Risk  Shortfall  Carry  Forward  Amounts made  pursuant to the  provisions of this
paragraph (b) (including  amounts paid from the Adjustable Rate  Supplemental  Fund) shall, for federal income tax purposes,  be deemed
to have been distributed  from REMIC IV to the holder of the Class II-B-IO  Certificates and then paid outside of any 2007-AR3 REMIC to
the recipients  thereof  pursuant to an interest rate cap contract.  By accepting their  Certificates  the holders of the  Certificates
agree so to treat such payments for purposes of filing their income tax returns.

                                                                 141




--------------------------------------------------------------------------------




         (c)      On each Distribution Date, amounts received under each Corridor Contract  benefiting the Group II  Certificateholders
and with respect to such Distribution Date will be allocated in the following order of priority:

         First,  to the Holders of the related Class of  Certificates,  the payment of any Basis Risk Shortfall  Carry Forward  Amounts
for such Class to the extent not covered by the related Excess Cashflow on such Distribution Date;

         Second, from any remaining amounts,  to the Holders of the related Class of Certificates,  the payment of any Current Interest
and Interest Carry Forward Amount for such Class to the extent not covered by Interest  Funds or Excess  Cashflow on such  Distribution
Date;

         Third, from any excess amounts  available from each Corridor  Contract  relating to the Group II Certificates,  to the Holders
of the Class II-A  Certificates,  pro rata, and then to the Holders of the Class II-B-1,  the Class II-B-2, the Class II-B-3, the Class
II-B-4,  the Class II-B-5 and the Class II-B-6  Certificates,  in that order,  the payment of any Basis Risk  Shortfall  Carry  Forward
Amounts,  Current  Interest and Interest  Carry  Forward  Amounts for such Classes to the extent not paid  pursuant to clauses First or
Second above or covered by related Interest Funds or related Excess Cashflow on such Distribution Date; and

         Fourth, to the Class II-B-IO Certificateholders, any remaining amounts.

         On each  Distribution  Date,  amounts on deposit in the Reserve Fund for the benefit of the related Group II Certificates will
be allocated first to the Class II-A  Certificates,  pro rata, based on the current Realized Losses and any Unpaid Realized Loss Amount
for each such Class for such Distribution  Date, and then to the Class II-B-1,  the Class II-B-2,  the Class II-B-3,  the Class II-B-4,
the Class II-B-5 and the Class II-B-6  Certificates,  in that order,  to pay any current  Realized  Losses and any Unpaid Realized Loss
Amount, in each case, for such Class and for such Distribution Date.

         All Corridor  Contract  Payment  Amounts made with respect to Current  Interest  and Interest  Carry  Forward  Amounts will be
treated,  for  federal  income  tax  purposes,  as  reimbursable  advances  ("Class  II-B-IO  Advances")  made from the  Class  II-B-IO
Certificateholders.  Such  Class  II-B-IO  Advances  will be paid back to the Class  II-B-IO  Certificateholders  pursuant  to  Section
6.01(b).

         (d)      On each Distribution Date, all amounts transferred from the Class XP Reserve Account representing  Prepayment Charges
in respect of the Prepayment  Charge Loans in the related Loan Group received  during the related  Prepayment  Period will be withdrawn
from the  Distribution  Account and  distributed by the Trustee as follows:  (I) with respect to the Class I-XP  Certificates,  (i) all
Prepayment  Charges  received on the Hard  Prepayment  Charge  Loans (to the extent not waived or retained by the Servicer as set forth
herein),  to the Class I-XP-2  Certificates and (ii) all other Prepayment Charges received on the Group I Mortgage Loans (to the extent
not waived or retained by the  Servicer as set forth  herein),  to the Class  I-XP-1  Certificates  and (II) with  respect to the Class
II-XP  Certificates,  all  Prepayment  Charges  received  on the Group II  Mortgage  Loans (to the extent not waived or retained by the
Servicer as set forth  herein),  to the Class II-XP  Certificates.  Amounts  transferred  to the Class XP Reserve  Account shall not be
available for distribution to the holders of any other Class of Certificates.

                                                                 142




--------------------------------------------------------------------------------




         (e)      The  expenses and fees of the Trust shall be paid by each of the 2007-AR3  REMICs,  to the extent that such  expenses
relate to the assets of each of such respective  2007-AR3  REMICs,  and all other expenses and fees of the Trust shall be paid pro rata
by each of the 2007-AR3 REMICs.

         Section 6.02.    Allocation of Losses and Subsequent  Recoveries.  (a) On or prior to each  Determination  Date, the Servicer
shall  determine  the amount of any Realized  Loss in respect of each Mortgage  Loan that  occurred  during the  immediately  preceding
calendar  month.  Any  Realized  Losses  with  respect to the  Mortgage  Loans shall be applied on the  Distribution  Date in the month
following  the month in which such loss was  incurred  and,  in the case of the  principal  portion  thereof,  after  giving  effect to
distributions  made on such  Distribution  Date, as provided for in Section 6.01, in reduction of the Current  Principal  Amount of the
Class or Classes of Certificates in the related Loan Group to the extent provided in the definition of Applied Realized Loss Amount.

         (b)      In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the Servicer  shall deposit such
funds into the  Custodial  Account  pursuant to Section  4.01(a)(ii).  If, after taking into account such  Subsequent  Recoveries,  the
amount of a Realized  Loss is reduced,  the amount of such  remaining  Subsequent  Recoveries  will be applied to increase  the Current
Principal  Amount of the Class of  Subordinate  Certificates  in the  related  Loan Group with the  highest  payment  priority to which
Applied  Realized  Loss Amounts  have been  allocated,  but not by more than the amount of Applied  Realized  Loss  Amounts  previously
allocated  to that  Class  of  Subordinate  Certificates.  The  amount  of any  remaining  Subsequent  Recoveries  will be  applied  to
sequentially  increase the Current  Principal  Amount of the  Subordinate  Certificates  in the related Loan Group,  beginning with the
Class of  Subordinate  Certificates  with the next highest  payment  priority,  up to the amount of such Applied  Realized Loss Amounts
previously  allocated to such Class or Classes of Certificates.  Holders of such  Certificates  will not be entitled to any payments in
respect of Current Interest on the amount of such increases for any Interest  Accrual Period  preceding the Distribution  Date on which
such increase  occurs.  Any such increases shall be applied to the Current  Principal  Amount of each  Subordinate  Certificate of such
Class in accordance with its respective Fractional Undivided Interest.

         Section 6.03.    Payments.  (a) On each  Distribution  Date,  other  than the final  Distribution  Date,  the  Trustee  shall
distribute to each  Certificateholder of record as of the immediately preceding Record Date the  Certificateholder's  pro rata share of
its Class (based on the aggregate Fractional  Undivided Interest represented by such Holder's  Certificates) of all amounts required to
be distributed on such  Distribution  Date to such Class.  The Trustee shall  calculate the amount to be distributed to each Class and,
based  on such  amounts,  the  Trustee  shall  determine  the  amount  to be  distributed  to  each  Certificateholder.  The  Trustee's
calculations  of payments  shall be based  solely on  information  provided to the Trustee by the  Servicer.  The Trustee  shall not be
required to confirm, verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment of the above amounts to each  Certificateholder  shall be made (i) by check mailed to each  Certificateholder
entitled  thereto at the address  appearing  in the  Certificate  Register or  (ii) upon  receipt by the Trustee on or before the fifth
Business Day  preceding the Record Date of written  instructions  from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States  depository  institution  with  appropriate  facilities for receiving such a wire
transfer;  provided,  however,  that the final payment in respect of each Class of Certificates will be made only upon presentation and
surrender of such  respective  Certificates  at the office or agency of the Trustee  specified in the notice to  Certificateholders  of
such final payment.

                                                                 143




--------------------------------------------------------------------------------




         Section 6.04.    Statements to  Certificateholders.  (a) On each  Distribution  Date,  concurrently with each distribution to
Certificateholders,  the Trustee shall make  available to the parties  hereto and each  Certificateholder  via the  Trustee's  internet
website as set forth below, the following  information,  expressed with respect to clauses (i) through  (vii) in the aggregate and as a
Fractional  Undivided  Interest  representing  an  initial  Current  Principal  Amount  of  $1,000,  or in the case of the  Class  B-IO
Certificates, a Notional Amount of $1,000:

                  (i)      the Current  Principal Amount or Notional Amount of each Class after giving effect (i) to all  distributions
allocable to principal on such  Distribution  Date and (ii) the allocation of any Applied  Realized Loss Amounts for such  Distribution
Date;

                  (ii)     the amount of the related  distribution  to the Holders of each Class  allocable  to  principal,  separately
identifying (A) the aggregate amount of any Principal  Prepayments  included  therein,  (B) the aggregate of all scheduled  payments of
principal included therein and (C) the Extra Principal Distribution Amount (if any);

                  (iii)    the Pass-Through  Rate for each applicable Class of Certificates with respect to the current Accrual Period,
and, if applicable, whether such Pass-Through Rate was limited by applicable the Net Rate Cap;

                  (iv)     with respect to each Loan Group or Sub-Loan  Group, as applicable,  the amount of such  distribution to each
Certificate  allocable to interest  and,  with  respect to the Group II  Certificates,  the portion  thereof,  if any,  provided by the
related Corridor Contract;

                  (v)      the dates of the applicable accrual periods for calculating distributions and general Distribution Dates;

                  (vi)     with respect to each Loan Group or Sub-Loan  Group,  as  applicable,  the total cash flows  received and the
general sources thereof;

                  (vii)    the amount,  if any,  of fees or expenses  accrued  and paid,  with an  identification  of the payee and the
general  purpose of such fees  including  the related  amount of the  Servicing Fee paid to or retained by the Servicer for the related
Due Period and the Trustee Compensation paid to the Trustee for the related Due Period;

                  (viii)   the amount of any Corridor Contract Payment Amount payable to the Trustee;

                  (ix)     the Interest  Carry  Forward  Amount and any Basis Risk  Shortfall  Carry  Forward  Amount for each Class of
Certificates;

                                                                 144




--------------------------------------------------------------------------------




                  (x)      with respect to each Loan Group or Sub-Loan  Group,  as  applicable,  the aggregate of the Stated  Principal
Balance of the related Mortgage Loans for the following Distribution Date;

                  (xi)     with respect to each Loan Group or Sub-Loan  Group,  as  applicable,  the number and  Outstanding  Principal
Balance of the related  Mortgage Loans that were  Delinquent  (exclusive of any Mortgage Loan in foreclosure) in respect of which using
the OTS method of calculation  (A) are 30 to 59 days Delinquent,  (B) are 60 to 89 days Delinquent,  (C) are 90 or more days Delinquent
and (D) foreclosure  proceedings  have been  commenced,  in each case as of the close of business on the last day of the calendar month
preceding  such  Distribution  Date and  separately  identifying  such  information  for the first lien Mortgage  Loans and second lien
Mortgage Loans;

                  (xii)    with respect to each Loan Group or Sub-Loan Group, as applicable,  the amount of Monthly  Advances  included
in the distribution on such Distribution Date (including the general purpose of such Monthly Advances);

                  (xiii)   with respect to each Loan Group or Sub-Loan Group, as applicable,  the cumulative amount of Applied Realized
Loss Amounts to date;

                  (xiv)    unless  otherwise  previously  reported  on Form  10-D,  material  modifications,  extensions  or waivers to
Mortgage Loan terms, fees, penalties or payments during the preceding calendar month or that have become material over time;

                  (xv)     with respect to each Loan Group or Sub-Loan Group, as applicable,  and with respect to any related  Mortgage
Loan that was liquidated  during the preceding  calendar month, the loan number and aggregate Stated Principal Balance of, and Realized
Loss on, such Mortgage Loan as of the close of business on the Determination Date preceding such Distribution Date;

                  (xvi)    with respect to each Loan Group or Sub-Loan Group, as applicable,  the total number and principal balance of
any real estate owned or REO Properties as of the close of business on the last day of the calendar month  preceding such  Distribution
Date;

                  (xvii)   with respect to each Loan Group or Sub-Loan  Group, as applicable,  the  three-month  rolling average of the
percent  equivalent of a fraction,  the numerator of which is the aggregate Stated Principal  Balance of the Mortgage Loans that are 60
days or more  Delinquent or are in bankruptcy or  foreclosure  or are REO  Properties,  and the  denominator  of which is the aggregate
Stated  Principal  Balance of all of the Mortgage  Loans in each case as of the close of business on the last day of the calendar month
preceding such Distribution Date and separately identifying such information for the first lien Mortgage Loans;

                  (xviii)  with respect to each Loan Group or Sub-Loan  Group,  as applicable,  the Realized  Losses during the related
Prepayment Period and the cumulative Realized Losses through the end of the preceding month;

                  (xix)    with respect to each Loan Group or Sub-Loan Group, as applicable, whether a Trigger Event exists;

                                                                 145




--------------------------------------------------------------------------------




                  (xx)     updated pool composition  data including the weighted  average mortgage rate and weighted average  remaining
term;

                  (xxi)    with respect to each Loan Group or Sub-Loan Group, as applicable,  information regarding any new issuance of
securities  backed by the same asset pool,  any pool asset  changes,  such as  additions  or removals of Mortgage  Loans from the Trust
Fund, if applicable;

                  (xxii)   unless  otherwise   previously   reported  on  Form  10-D,  any  material   changes  in  the   solicitation,
credit-granting,  underwriting,  origination,  acquisition or Mortgage Loan selection  criteria or procedures,  as applicable,  used to
originate, acquire or select Mortgage Loans for the Trust Fund;

                  (xxiii)  the special  hazard  amount,  fraud loss amount and bankruptcy  amount,  if  applicable,  as of the close of
business on the applicable Distribution Date and a description of any change in the calculation of these amounts; and

                  (xxiv)   the amount of the distribution  made on such  Distribution  Date to the Holders of the Class XP Certificates
allocable to the Prepayment Charges.

         (b)      The  Depositor  covenants  that if there is a material  change in the  solicitation,  credit-granting,  underwriting,
origination,  acquisition  or Mortgage Loan  selection  criteria or procedures,  as  applicable,  used to originate,  acquire or select
Mortgage  Loans for the Trust Fund it will notify the Trustee  five (5) calendar  days before each  Distribution  Date,  and if no such
notification  occurs,  the Trustee has no obligation  to report with respect to (w). The Depositor  covenants to the Trustee that there
will be no new  issuance  of  securities  backed by the same asset  pool,  so the  Trustee  will only be  responsible  in (v) above for
reporting any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund.

         (c)      The  information  set forth above shall be calculated or reported,  as the case may be, by the Trustee,  based solely
on, and to the extent of,  information  provided to the Trustee by the Servicer.  The Trustee may conclusively rely on such information
and shall not be required to confirm, verify or recalculate any such information.

         (d)      The Trustee may make available each month, to any interested party, the monthly statement to  Certificateholders  via
the  Trustee's  website  initially  located at  "www.ctslink.com."  Assistance  in using the  website  can be  obtained  by calling the
Trustee's customer service desk at (301) 815-6600.  Parties that are unable to use the above  distribution  option are entitled to have
a paper copy mailed to them via first class mail by calling the  Trustee's  customer  service  desk and  indicating  such.  The Trustee
shall have the right to change the way such reports are  distributed in order to make such  distribution  more  convenient  and/or more
accessible to the parties, and the Trustee shall provide timely and adequate notification to all parties regarding any such change.

         (e)      Within a reasonable  period of time after the end of the preceding  calendar year beginning in 2008, the Trustee will
furnish  upon  request a report to each  Holder of the  Certificates  of record at any time  during the prior  calendar  year as to the
aggregate of amounts reported pursuant to subclauses  (a)(i) and (a)(ii) above with respect to the Certificates,  plus information with
respect to the amount of servicing  compensation  and such other  customary  information  as the Trustee may  determine to be necessary
and/or to be  required by the IRS or by a federal or state law or rules or  regulations  to enable  such  Holders to prepare  their tax
returns for such calendar year. Such  obligations  shall be deemed to have been satisfied to the extent that  substantially  comparable
information shall be provided by the Trustee pursuant to the requirements of the Code.

                                                                 146




--------------------------------------------------------------------------------




         Section 6.05.    Monthly  Advances.  If a portion of the  Scheduled  Payment on a Mortgage Loan that was due on a related Due
Date is delinquent  other than as a result of application of the Relief Act and exceeds the amount  deposited in the Custodial  Account
which will be used for an advance with respect to such Mortgage  Loan,  the Servicer  will deposit in the  Custodial  Account not later
than the Distribution  Account Deposit Date  immediately  preceding the related  Distribution  Date an amount equal to such deficiency,
net of the Servicing Fee for such Mortgage Loan,  except to the extent the Servicer  determines any such advance to be a Nonrecoverable
Advance.  If the Servicer deems an advance to be a  Nonrecoverable  Advance,  on the  Distribution  Account  Deposit Date, the Servicer
shall present an Officer's  Certificate to the Trustee  (i) stating  that the Servicer elects not to make a Monthly Advance in a stated
amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the amount of such  deposit  may be reduced by the Amount Held for Future  Distribution  (as
defined below) then on deposit in the Custodial  Account.  Any portion of the Amount Held for Future  Distribution  used to pay Monthly
Advances shall be replaced by the Servicer by deposit into the Custodial  Account on any future  Distribution  Account  Deposit Date to
the extent that the funds that are  available in the  Custodial  Account on such  Distribution  Account  Deposit Date are less than the
amount of payments required to be made by the Servicer on such Distribution Account Deposit Date.

         The "Amount Held for Future  Distribution" as to any Distribution  Account Deposit Date shall be the total of the amounts held
in the Custodial  Account at the close of business on the preceding  Determination  Date which were received  after the Cut-off Date on
account of (i) Liquidation Proceeds,  Insurance Proceeds,  and Principal Prepayments received or made in the month of such Distribution
Account  Deposit  Date,  and (ii)  payments  which  represent  early  receipt of scheduled  payments of interest due on a date or dates
subsequent to the related Due Date.

         Section 6.06.    Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial  Account not later than each
Distribution  Account  Deposit Date an amount equal to the lesser of (i) the sum of the  aggregate  amounts  required to be paid by the
Servicer  under this  Agreement  with respect to subclauses  (a) and (b) of the  definition of Interest  Shortfall  with respect to the
Mortgage  Loans  for the  related  Distribution  Date  and  (ii) the  Servicing  Fee for  such  Distribution  Date  (such  amount,  the
"Compensating  Interest  Payment").  The Servicer shall not be entitled to any  reimbursement  of any  Compensating  Interest  Payment.
Compensating  Interest Payments will be allocated to each Loan Group, on a pro rata basis,  based on the respective  amounts determined
by clause (i) of this Section 6.06.

                                                                 147




--------------------------------------------------------------------------------






         Section 6.07.    Distributions on REMIC Regular Interests.

         (a)      On each  Distribution  Date, the Trustee shall be deemed to distribute to itself on behalf of REMIC III as the holder
of the REMIC II Regular  Interests,  those portions of the REMIC II  Distribution  Amount not designated to Component II of the Class R
Certificates, in the amounts and in accordance with the priorities set forth in the definition of REMIC II Distribution Amount.

         (b)      On each  Distribution  Date,  the Trustee shall be deemed to distribute to itself on behalf of REMIC IV as the holder
of the  REMIC I Regular  Interests  and the REMIC III  Regular  Interests,  those  portions  of the  REMIC I  Distribution  Amount  not
designated  to Component I of the Class R  Certificates  and those  portions of the REMIC III  Distribution  Amount not  designated  to
Component III of the Class R  Certificates,  in the amounts and in accordance with the priorities set forth in the definitions of REMIC
I Distribution Amount and REMIC III Distribution Amount, respectively.

         (c)      On each  Distribution  Date the Trustee shall be deemed to distribute  the REMIC IV  Distribution  Amount to: (i) the
holders of each Class of  Certificates  (other than the Class R, Class R-X,  Class B-IO and Class XP  Certificates),  as the holders of
the REMIC IV Regular  Interests  (other than REMIC IV Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P)  and (ii) to
itself on behalf of REMIC V, as the holder of REMIC IV Regular Interests I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P,  in the amounts
and in accordance with the priorities set forth in the definition of REMIC IV Distribution Amount.

         (d)      On each Distribution Date, the Trustee shall be deemed to distribute to the holders of the Class I-B-IO  Certificates
and the Class II-B-IO  Certificates,  as the holders of REMIC V Regular  Interests  I-B-IO and II-B-IO,  respectively,  the amounts set
forth in the definition of REMIC V Distribution Amount.

         (e)      Notwithstanding  the  deemed   distributions  on  the  REMIC  Regular  Interests  described  in  this  Section  6.07,
distributions of funds from the Distribution Account shall be made only in accordance with Section 6.01.

                                                              ARTICLE VII

                                                             The Servicer

         Section 7.01.    Liabilities of the Servicer.  The Servicer shall be liable in accordance  herewith only to the extent of the
obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.    Merger or Consolidation of the Servicer.

         (a)      The Servicer will keep in full force and effect its existence,  rights and franchises as a corporation under the laws
of the state of its  incorporation,  and will obtain and preserve its  qualification  to do business as a foreign  corporation  in each
jurisdiction in which such  qualification is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the
Certificates or any of the Mortgage Loans and to perform its duties under this Agreement.

                                                                 148




--------------------------------------------------------------------------------




         (b)      Any Person into which the Servicer may be merged or  consolidated,  or any  corporation  resulting from any merger or
consolidation  to which the  Servicer  shall be a party,  or any  Person  succeeding  to the  business  of the  Servicer,  shall be the
successor  of the  Servicer  hereunder,  without the  execution or filing of any paper or further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding.

         Section 7.03.    Indemnification of the Trustee.

         (a)      The Servicer agrees to indemnify the Indemnified Persons for, and to hold them harmless against,  any loss, liability
or expense  (including  reasonable legal fees and  disbursements of counsel) incurred on their part that may be sustained in connection
with,  arising out of, or relating to, any claim or legal action  (including any pending or threatened  claim or legal action) relating
to this  Agreement or the  Certificates  or the powers of attorney  delivered by the Trustee  hereunder  (i) related  to the Servicer's
failure to perform its duties in  compliance  with this  Agreement  (except as any such loss,  liability or expense  shall be otherwise
reimbursable  pursuant  to this  Agreement)  or  (ii) incurred  by reason of the  Servicer's  willful  misfeasance,  bad faith or gross
negligence in the performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,  provided,
in each case,  that with respect to any such claim or legal action (or pending or threatened  claim or legal action),  the  Indemnified
Person shall have given the Servicer and the Depositor  written notice thereof  promptly after the  Indemnified  Person shall have with
respect  to such  claim or legal  action  knowledge  thereof.  The  Trustee's  failure  to give any such  notice  shall not  affect the
Indemnified  Person's right to indemnification  hereunder,  except to the extent the Servicer is materially  prejudiced by such failure
to give notice.  This indemnity  shall survive the  resignation  or removal of the Servicer or the Trustee and the  termination of this
Agreement.

         (b)      The Depositor will indemnify any Indemnified Person for any loss,  liability or expense of any Indemnified Person not
otherwise covered by the Servicer's indemnification pursuant to Section  7.03(a).

         Section 7.04.    Limitations  on  Liability  of the  Servicer  and  Others.  Subject to the  obligation  of the  Servicer  to
indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer nor any of the  directors,  officers,  employees  or agents of the Servicer  shall be under any
liability to the Indemnified Persons, the Depositor,  the Trust Fund or the  Certificateholders for taking any action or for refraining
from taking any action in good faith pursuant to this  Agreement,  or for errors in judgment;  provided,  however,  that this provision
shall not protect the Servicer or any such Person  against any breach of  warranties  or  representations  made herein or any liability
which would otherwise be imposed by reason of such Person's  willful  misfeasance,  bad faith or gross negligence in the performance of
duties or by reason of reckless disregard of obligations and duties hereunder.

         (b)      The Servicer and any director,  officer,  employee or agent of the Servicer may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person respecting any matters arising hereunder.

                                                                 149




--------------------------------------------------------------------------------




         (c)      The Servicer,  the Custodian and any director,  officer,  employee or agent of the Servicer or the Custodian shall be
indemnified  by the Trust and held  harmless  thereby  against any loss,  liability  or expense  (including  reasonable  legal fees and
disbursements  of counsel)  incurred on their part that may be sustained in connection  with,  arising out of, or related to, any claim
or legal action  (including  any pending or threatened  claim or legal action)  relating to this Agreement or the  Certificates,  other
than  (i) any  such loss,  liability  or expense  related to the  Servicer's  failure  to perform  its duties in  compliance  with this
Agreement  (except as any such loss,  liability  or expense  shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the
Custodian's  failure to perform its duties under the Custodial  Agreement,  respectively,  or (ii) any such loss,  liability or expense
incurred by reason of the  Servicer's or the  Custodian's  willful  misfeasance,  bad faith or gross  negligence in the  performance of
duties  hereunder or under the  Custodial  Agreement,  as  applicable,  or by reason of reckless  disregard of  obligations  and duties
hereunder or under the Custodial Agreement, as applicable.

         (d)      The  Servicer  shall not be under any  obligation  to appear in,  prosecute  or defend any legal  action  that is not
incidental to its duties under this  Agreement and that in its opinion may involve it in any expense or liability;  provided,  however,
the Servicer may in its discretion,  with the consent of the Trustee (which consent shall not be unreasonably withheld),  undertake any
such action which it may deem  necessary or desirable  with respect to this  Agreement and the rights and duties of the parties  hereto
and the interests of the  Certificateholders  hereunder.  In such event,  the legal expenses and costs of such action and any liability
resulting  therefrom  shall be expenses,  costs and  liabilities of the Trust Fund, and the Servicer shall be entitled to be reimbursed
therefor out of the  Custodial  Account as provided by  Section 4.02.  Nothing in this  Section  7.04(d)  shall  affect the  Servicer's
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

         (e)      In taking or  recommending  any course of action pursuant to this Agreement,  unless  specifically  required to do so
pursuant  to this  Agreement,  the  Servicer  shall  not be  required  to  investigate  or make  recommendations  concerning  potential
liabilities  which the Trust might incur as a result of such course of action by reason of the  condition of the  Mortgaged  Properties
but shall give notice to the Trustee if it has notice of such potential liabilities.

         Section 7.05.    Servicer  Not to Resign.  Except as  provided  in  Section 7.07,  the  Servicer  shall not  resign  from the
obligations  and duties hereby  imposed on it except upon a  determination  that any such duties  hereunder  are no longer  permissible
under  applicable law and such  impermissibility  cannot be cured.  Any such  determination  permitting the resignation of the Servicer
shall be evidenced by an Opinion of  Independent  Counsel  addressed  to the Trustee to such effect  delivered to the Trustee.  No such
resignation by the Servicer shall become  effective  until the Trustee or a successor to the Servicer  reasonably  satisfactory  to the
Trustee shall have assumed the  responsibilities  and  obligations of the Servicer in accordance with  Section 8.02.  The Trustee shall
notify the Rating Agencies upon notice of the resignation of the Servicer.

         Section 7.06.    Successor  Servicer.  In connection with the appointment of any successor  servicer or the assumption of the
duties of the Servicer,  the Depositor or the Trustee may make such  arrangements for the  compensation of such successor  servicer out
of payments on the Mortgage Loans as the Depositor or the Trustee and such successor  servicer shall agree.  If the successor  servicer
does not agree that such market value is a fair price,  such successor  servicer shall obtain two quotations of market value from third
parties actively engaged in the servicing of single-family  mortgage loans.  Notwithstanding  the foregoing,  the compensation  payable
to a successor  servicer  may not exceed the  compensation  which the Servicer  would have been  entitled to retain if the Servicer had
continued to act as Servicer hereunder.

                                                                 150




--------------------------------------------------------------------------------




         Section 7.07.    Sale and  Assignment of  Servicing.  The Servicer may sell and assign its rights and delegate its duties and
obligations in its entirety as Servicer  under this  Agreement and the Depositor may terminate the Servicer  without cause and select a
new Servicer;  provided,  however,  that:  (i) the  purchaser or transferee  accepting  such  assignment  and delegation (a) shall be a
Person which shall be qualified  to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth of not less than
$10,000,000  (unless otherwise approved by each Rating Agency pursuant to clause (ii) below);  (c) shall be reasonably  satisfactory to
the Trustee (as evidenced in a writing signed by the Trustee);  and (d) shall execute and deliver to the Trustee an agreement,  in form
and substance reasonably  satisfactory to the Trustee,  which contains an assumption by such Person of the due and punctual performance
and  observance  of each  covenant and  condition to be performed or observed by it as servicer  under this  Agreement,  any  custodial
agreement  from and after the effective  date of such  agreement;  (ii) each  Rating Agency shall be given prior written  notice of the
identity of the proposed  successor to the Servicer and each Rating Agency's rating of the Certificates in effect  immediately prior to
such  assignment,  sale and  delegation  will not be  downgraded,  qualified  or  withdrawn  as a result of such  assignment,  sale and
delegation,  as evidenced by a letter to such effect  delivered to the Servicer  and the  Trustee;  (iii) the  Servicer  assigning  and
selling the servicing  shall deliver to the Trustee an Officer's  Certificate  and an Opinion of Independent  Counsel  addressed to the
Trustee,  each  stating  that all  conditions  precedent to such action under this  Agreement  have been  completed  and such action is
permitted by and complies  with the terms of this  Agreement;  and (iv) in the event the Servicer is  terminated  without  cause by the
Depositor,  the Depositor shall pay the terminated  Servicer a termination fee equal to 0.25% of the aggregate Stated Principal Balance
of the Mortgage  Loans at the time the servicing of the Mortgage Loans is transferred  to the successor  Servicer.  No such  assignment
or delegation shall affect any rights or liability of the Servicer arising prior to the effective date thereof.

                                                             ARTICLE VIII

                                                                Default

         Section 8.01.    Events of  Default.  "Event of  Default,"  wherever  used  herein,  means  any one of the  following  events
(whatever the reason for such Event of Default and whether it shall be voluntary or  involuntary  or be effected by operation of law or
pursuant to any judgment,  decree or order of any court or any order, rule or regulation of any  administrative  or governmental  body)
and only with respect to the defaulting Servicer:

                  (i)      The  Servicer  fails to cause to be  deposited  in the  Distribution  Account  any amount so  required to be
deposited  pursuant to this  Agreement  (other than a Monthly  Advance),  and such failure  continues  unremedied for a period of three
Business Days after the date upon which written  notice of such  failure,  requiring the same to be remedied,  shall have been given to
the Servicer; or

                                                                 151




--------------------------------------------------------------------------------




                  (ii)     The  Servicer  fails to  observe or  perform  in any  material  respect  any other  material  covenants  and
agreements set forth in this Agreement to be performed by it (other than its  obligations  under Sections 3.16,  3.17 and 3.18),  which
covenants and agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for a period of 60
days after the date on which written notice of such failure,  properly requiring the same to be remedied,  shall have been given to the
Servicer by the Trustee or to the Servicer and the Trustee by the Holders of Certificates  evidencing  Fractional  Undivided  Interests
aggregating not less than 25% of the Trust Fund; or

                  (iii)    There is  entered  against  the  Servicer  a decree or order by a court or agency or  supervisory  authority
having  jurisdiction  in the premises for the appointment of a conservator,  receiver or liquidator in any insolvency,  readjustment of
debt,  marshaling of assets and  liabilities  or similar  proceedings,  or for the winding up or  liquidation  of its affairs,  and the
continuance  of any such decree or order is unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary  case is
commenced against the Servicer under any applicable  insolvency or  reorganization  statute and the petition is not dismissed within 60
days after the commencement of the case; or

                  (iv)     The Servicer  consents to the  appointment  of a conservator  or receiver or  liquidator in any  insolvency,
readjustment of debt,  marshaling of assets and liabilities or similar  proceedings of or relating to the Servicer or substantially all
of its property;  or the Servicer  admits in writing its inability to pay its debts  generally as they become due,  files a petition to
take advantage of any  applicable  insolvency or  reorganization  statute,  makes an assignment  for the benefit of its  creditors,  or
voluntarily suspends payment of its obligations;

                  (v)      The  Servicer  assigns or  delegates  its duties or rights  under this  Agreement  in  contravention  of the
provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The Servicer fails to cause to be deposited in the  Distribution  Account any Monthly  Advance (other than a
Nonrecoverable Advance) by 5:00 p.m. New York City time on the Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every such case,  so long as such Event of Default  with  respect to the  Servicer  shall not have been  remedied,
either the Trustee or the Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less than 51% of the
principal of the Trust Fund,  by notice in writing to the  Servicer  (and to the Trustee if given by such  Certificateholders),  with a
copy to the Rating  Agencies,  and with the  consent of the  Company,  may  terminate  all of the rights and  obligations  (but not the
liabilities)  of the Servicer under this  Agreement and in and to the Mortgage  Loans and/or the REO Property  serviced by the Servicer
and the proceeds  thereof.  Upon the receipt by the Servicer of the written notice,  all authority and power of the Servicer under this
Agreement,  whether with respect to the Certificates,  the Mortgage Loans, REO Property or under any other related agreements (but only
to the extent  that such other  agreements  relate to the  Mortgage  Loans or related REO  Property)  shall,  subject to  Section 8.02,
automatically and without further action pass to and be vested in the Trustee pursuant to this Section 8.01;  and, without  limitation,
the Trustee is hereby  authorized  and empowered to execute and deliver,  on behalf of the Servicer as  attorney-in-fact  or otherwise,
any and all documents and other  instruments  and to do or accomplish  all other acts or things  necessary or appropriate to effect the
purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or  assignment  of the Mortgage  Loans and
related  documents,  or otherwise.  The Servicer  agrees to cooperate  with the Trustee in effecting the  termination of the Servicer's
rights and obligations  hereunder,  including,  without  limitation,  the transfer to the Trustee of (i) the property and amounts which
are then or should be part of the Trust or which  thereafter  become part of the Trust; and  (ii) originals  or copies of all documents
of the  Servicer  reasonably  requested  by the Trustee to enable it to assume the  Servicer's  duties  thereunder.  In addition to any
other amounts which are then, or,  notwithstanding  the termination of its activities  under this Agreement,  may become payable to the
Servicer under this Agreement,  the Servicer shall be entitled to receive,  out of any amount received on account of a Mortgage Loan or
related REO Property,  that portion of such payments  which it would have received as  reimbursement  under this Agreement if notice of
termination  had not been given.  The  termination  of the rights and  obligations  of the  Servicer  shall not affect any  obligations
incurred by the Servicer prior to such termination.

                                                                 152




--------------------------------------------------------------------------------




         Notwithstanding  the foregoing,  if an Event of Default described in clause (vi) of this Section 8.01 shall occur, the Trustee
shall,  by notice in  writing  to the  Servicer,  which may be  delivered  by  telecopy,  immediately  terminate  all of the rights and
obligations  of the  Servicer  thereafter  arising  under  this  Agreement,  but  without  prejudice  to any  rights  it may  have as a
Certificateholder  or to  reimbursement  of Monthly Advances and other advances of its own funds, and the Trustee shall act as provided
in Section 8.02  to carry out the duties of the Servicer,  including the obligation to make any Monthly Advance the nonpayment of which
was an Event of Default  described  in clause  (vi) of  this  Section 8.01.  Any such action  taken by the Trustee must be prior to the
distribution on the relevant Distribution Date.

         Section 8.02.    Trustee to Act;  Appointment  of Successor.  (a) Upon the receipt by the Servicer of a notice of termination
pursuant to  Section 8.01  or an Opinion of Independent  Counsel  pursuant to  Section 7.05  to the effect that the Servicer is legally
unable to act or to  delegate  its  duties to a Person  which is  legally  able to act,  the  Trustee  shall  automatically  become the
successor in all respects to the Servicer in its capacity  under this Agreement and the  transactions  set forth or provided for herein
and shall  thereafter be subject to all the  responsibilities,  duties,  liabilities  and limitations on liabilities  relating  thereto
placed on the Servicer by the terms and provisions hereof;  provided,  however, it is understood and acknowledged by the parties hereto
that there will be a period of transition  (not to exceed 90 days) before the actual  servicing  functions can be fully  transferred to
the Trustee or any other  successor  Servicer;  and  provided,  further,  that the  Trustee  shall have the right to select a successor
Servicer;  provided further,  however,  that the Trustee shall have no obligation  whatsoever with respect to any liability (other than
advances  deemed  recoverable  and  not  previously  made)  incurred  by the  Servicer  at or  prior  to the  time of  termination.  As
compensation  therefor,  but subject to Section 7.06,  the Trustee shall be entitled to compensation which the Servicer would have been
entitled  to retain if the  Servicer  had  continued  to act  hereunder,  except for those  amounts due the  Servicer as  reimbursement
permitted under this Agreement for advances  previously made or expenses  previously  incurred.  Notwithstanding the above, the Trustee
may,  if it shall be  unwilling  so to act,  or shall,  if it is legally  unable so to act,  appoint or  petition a court of  competent
jurisdiction  to  appoint,  any  established  housing  and home  finance  institution  which is a Fannie  Mae- or Freddie  Mac-approved
Servicer,  and with respect to a successor to the Servicer only, having a net worth of not less than  $10,000,000,  as the successor to
the Servicer hereunder in the assumption of all or any part of the  responsibilities,  duties or liabilities of the Servicer hereunder;
provided,  that the Trustee shall obtain a letter from each Rating Agency that the ratings,  if any, on each of the  Certificates  will
not be lowered as a result of the  selection  of the  successor to the  Servicer.  Pending  appointment  of a successor to the Servicer
hereunder,  the Trustee shall act in such capacity as hereinabove  provided.  In connection with such  appointment and assumption,  the
Trustee may make such  arrangements  for the  compensation  of such  successor  out of payments  on the  Mortgage  Loans as it and such
successor shall agree;  provided,  however, that the provisions of Section 7.06 shall apply, the compensation shall not be in excess of
that which the Servicer  would have been  entitled to if the Servicer had continued to act  hereunder,  and that such  successor  shall
undertake  and assume the  obligations  of the  Trustee  to pay  compensation  to any third  Person  acting as an agent or  independent
contractor  in the  performance  of  servicing  responsibilities  hereunder.  The Trustee and such  successor  shall take such  action,
consistent with this Agreement, as shall be necessary to effectuate any such succession.

                                                                 153




--------------------------------------------------------------------------------




         (b)      If the Trustee shall  succeed to any duties of the Servicer  respecting  the Mortgage  Loans as provided  herein,  it
shall do so in a separate  capacity  and not in its  capacity  as  Trustee  and,  accordingly,  the  provisions  of Article IX shall be
inapplicable  to the Trustee in its duties as the  successor to the Servicer in the  servicing of the  Mortgage  Loans  (although  such
provisions shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article VII, however,  shall apply to
it in its capacity as successor servicer.

         (c)      To the extent that the costs and expenses of the Trustee related to any  termination of the Servicer,  appointment of
a successor  Servicer or the transfer and  assumption of servicing by the Trustee with respect to this  Agreement  (including,  without
limitation,  (i) all legal costs and expenses and all due diligence  costs and expenses  associated with an evaluation of the potential
termination  of the Servicer as a result of an event of default by the Servicer and  (ii) all  costs and expenses  associated  with the
complete  transfer of  servicing,  including,  but not limited  to, all  servicing  files and all  servicing  data and the  completion,
correction  or  manipulation  of  such  servicing  data  as may be  required  by the  successor  servicer  to  correct  any  errors  or
insufficiencies  in the servicing data or otherwise to enable the successor  servicer to service the Mortgage Loans in accordance  with
this  Agreement) are not fully and timely  reimbursed by the terminated  Servicer,  the Trustee shall be entitled to  reimbursement  of
such costs and expenses from the Distribution Account.

         Section 8.03.    Notification  to  Certificateholders.  Upon any  termination  or appointment of a successor to the Servicer,
the Trustee  shall give prompt  written  notice  thereof to the  Certificateholders  at their  respective  addresses  appearing  in the
Certificate Register and to the Rating Agencies.

         Section 8.04.    Waiver of Defaults. The Trustee shall give prompt written notice thereof to all  Certificateholders,  within
60 days after the  occurrence  of any Event of Default  actually  known to a Responsible  Officer of the Trustee,  unless such Event of
Default  shall have been cured,  notice of each such Event of Default.  The Holders of  Certificates  evidencing  Fractional  Undivided
Interests aggregating not less than 51% of the Trust Fund may, on behalf of all  Certificateholders,  waive any default by the Servicer
in the performance of its obligations  hereunder and the consequences  thereof,  except a default in the making of or the causing to be
made any required distribution on the Certificates,  which default may only be waived by Holders of Certificates  evidencing Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such  default  shall be deemed to
cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been timely  remedied for every  purpose of this
Agreement.  No such waiver  shall  extend to any  subsequent  or other  default or impair any right  consequent  thereon  except to the
extent expressly so waived.  The Trustee shall give notice of any such waiver to the Rating Agencies.

                                                                 154




--------------------------------------------------------------------------------




         Section 8.05.    List of  Certificateholders.  Upon  written  request  of three or more  Certificateholders  of  record,  for
purposes of  communicating  with other  Certificateholders  with respect to their rights under this Agreement,  the Trustee will afford
such Certificateholders access during business hours to the most recent list of Certificateholders held by the Trustee.

                                                                 155




--------------------------------------------------------------------------------




                                                              ARTICLE IX

                                                        Concerning the Trustee

         Section 9.01.    Duties of Trustee.

         (a)      The Trustee,  prior to the  occurrence of an Event of Default and after the curing or waiver of all Events of Default
which may have  occurred,  undertakes to perform such duties and only such duties as are  specifically  set forth in this  Agreement as
duties of the Trustee.  If an Event of Default has occurred and has not been cured or waived,  the Trustee  shall  exercise such of the
rights  and powers  vested in it by this  Agreement,  and  subject to  Section 8.02(b)  use the same  degree of care and skill in their
exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs.

         (b)      Upon receipt of all resolutions,  certificates, statements, opinions, reports, documents, orders or other instruments
which are specifically  required to be furnished to the Trustee pursuant to any provision of this Agreement,  the Trustee shall examine
them to  determine  whether  they are in the form  required  by this  Agreement;  provided,  however,  that the  Trustee  shall  not be
responsible  for the  accuracy  or content  of any  resolution,  certificate,  statement,  opinion,  report,  document,  order or other
instrument furnished hereunder;  provided,  further,  that the Trustee shall not be responsible for the accuracy or verification of any
calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date,  the  Trustee  shall  make  monthly  distributions  and the  final  distribution  to the
Certificateholders  from funds in the Distribution  Account and the Adjustable Rate  Supplemental Fund as provided in Sections 6.01 and
10.01 herein.

         (d)      No  provision of this  Agreement  shall be construed  to relieve the Trustee  from  liability  for its own  negligent
action, its own negligent failure to act or its own willful misconduct; provided, however, that:

                  (i)      Prior to the  occurrence  of an Event of  Default,  and  after the  curing  or waiver of all such  Events of
Default which may have  occurred,  the duties and  obligations of the Trustee shall be determined  solely by the express  provisions of
this  Agreement,  the Trustee shall not be liable except for the  performance  of its duties and  obligations as are  specifically  set
forth in this  Agreement,  no implied  covenants  or  obligations  shall be read into this  Agreement  against the Trustee  and, in the
absence  of bad faith on the part of the  Trustee,  the  Trustee  may  conclusively  rely,  as to the truth of the  statements  and the
correctness  of the opinions  expressed  therein,  upon any  certificates  or opinions  furnished to the Trustee and  conforming to the
requirements of this Agreement;

                  (ii)     The Trustee shall not be liable in its individual  capacity for an error of judgment made in good faith by a
Responsible  Officer or Responsible  Officers of the Trustee,  unless it shall be proved that the Trustee was negligent in ascertaining
the pertinent facts;

                  (iii)    The Trustee shall not be liable with respect to any action  taken,  suffered or omitted to be taken by it in
good faith in accordance with the directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 25% of the Trust Fund, if such action or non-action  relates to the time,  method and place of conducting  any proceeding for
any remedy available to the Trustee or exercising any trust or other power conferred upon the Trustee under this Agreement;

                                                                 156




--------------------------------------------------------------------------------




                  (iv)     The Trustee  shall not be required to take notice or be deemed to have notice or knowledge of any default or
Event of Default unless a Responsible  Officer of the Trustee's  Corporate  Trust Office shall have actual  knowledge  thereof.  In the
absence of such notice, the Trustee may conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee shall not in any way be liable by reason of any  insufficiency  in any Account held by or in the
name of  Trustee  unless it is  determined  by a court of  competent  jurisdiction  that the  Trustee's  gross  negligence  or  willful
misconduct was the primary cause of such insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Trustee  shall  not in any way be liable by reason  of any  insufficiency  in any  Account  held by the
Trustee  or any  Account  held in the name of the  Trustee  unless  it is  determined  by a court of  competent  jurisdiction  that the
Trustee's gross negligence or willful misconduct was the primary cause of such insufficiency  (except to the extent that the Trustee is
obligor and has defaulted thereon);

                  (vii)    Anything in this  Agreement  to the  contrary  notwithstanding,  in no event shall the Trustee be liable for
special,  indirect or  consequential  loss or damage of any kind  whatsoever  (including but not limited to lost profits),  even if the
Trustee has been advised of the likelihood of such loss or damage and regardless of the form of action;

                  (viii)   None of the Trustee,  the  Servicer,  the Depositor or the Custodian  shall be  responsible  for the acts or
omissions of the other,  it being  understood  that this Agreement  shall not be construed to render them partners,  joint venturers or
agents of one another; and

                  (ix)     The Trustee shall not be required to expend or risk its own funds or otherwise incur financial  liability in
the performance of any of its duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable ground for
believing that the repayment of such funds or adequate  indemnity  against such risk or liability is not reasonably  assured to it, and
none of the  provisions  contained in this  Agreement  shall in any event  require the Trustee to perform,  or be  responsible  for the
manner of  performance  of, any of the  obligations  of the Servicer  under this  Agreement,  except  during such time,  if any, as the
Trustee shall be the successor to, and be vested with the rights,  duties,  powers and privileges  of, the Servicer in accordance  with
the terms of this Agreement.

         (e)      All funds  received by the Servicer and the Trustee and  required to be deposited  into any Account  pursuant to this
Agreement will be promptly so deposited by the Servicer or the Trustee, as applicable.

         (f)      Except for those actions that the Trustee is required to take  hereunder,  the Trustee shall not have any  obligation
or  liability  to take any action or to refrain  from  taking any action  hereunder  in the  absence of written  direction  as provided
hereunder.

                                                                 157




--------------------------------------------------------------------------------




         Section 9.02.    Certain Matters Affecting the Trustee.  Except as otherwise provided in Section 9.01:

         (a)      The Trustee  may rely and shall be  protected  in acting or  refraining  from  acting in reliance on any  resolution,
certificate  of the  Depositor or the Servicer,  certificate  of auditors or any other  certificate,  statement,  instrument,  opinion,
report,  notice,  request,  consent,  order,  appraisal,  bond or other paper or document believed by it to be genuine and to have been
signed or presented by the proper party or parties;

         (b)      The Trustee  may consult  with  counsel  and any advice of such  counsel or any Opinion of Counsel  shall be full and
complete  authorization  and  protection  with  respect to any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel;

         (c)      The  Trustee  shall  not be under any  obligation  to  exercise  any of the  trusts  or  powers  vested in it by this
Agreement,  other than its obligation to give notices  pursuant to this  Agreement,  or to institute,  conduct or defend any litigation
hereunder or in relation  hereto at the request,  order or direction of any of the  Certificateholders  pursuant to the  provisions  of
this Agreement,  unless such  Certificateholders  shall have offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities  which may be incurred therein or thereby.  Nothing  contained herein shall,  however,  relieve the Trustee of
the obligation,  upon the occurrence of an Event of Default of which a Responsible  Officer of the Trustee has actual  knowledge (which
has not been cured or waived),  to exercise  such of the rights and powers vested in it by this  Agreement,  and to use the same degree
of care and skill in their exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and after the curing or waiver of all Events of Default
which may have  occurred,  the Trustee shall not be liable in its individual  capacity for any action taken,  suffered or omitted by it
in good faith and believed by it to be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e)      The  Trustee  shall not be bound to make any  investigation  into the  facts or  matters  stated  in any  resolution,
certificate,  statement,  instrument,  opinion,  report, notice,  request,  consent,  order, approval, bond or other paper or document,
unless requested in writing to do so by Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than
25% of the Trust Fund and provided  that the payment  within a  reasonable  time to the Trustee of the costs,  expenses or  liabilities
likely to be incurred by it in the making of such  investigation is, in the opinion of the Trustee,  reasonably assured to the Trustee,
by the security  afforded to it by the terms of this Agreement.  The Trustee may require  reasonable  indemnity against such expense or
liability  as a  condition  to  taking  any such  action.  The  reasonable  expense  of  every  such  examination  shall be paid by the
Certificateholders requesting the investigation;

         (f)      The Trustee may execute any of the trusts or powers  hereunder  or perform any duties  hereunder  either  directly or
through Affiliates,  agents or attorneys;  provided,  however, that the Trustee may not appoint any agent (other than the Custodian) to
perform its custodial  functions with respect to the Mortgage Files or paying agent functions under this Agreement  without the express
written consent of the Servicer,  which consent will not be unreasonably  withheld.  The Trustee shall not be liable or responsible for
(i) the  misconduct or negligence of any of the  Trustee's  agents or attorneys or a custodian or paying agent  appointed  hereunder by
the Trustee with due care and, when  required,  with the consent of the Servicer or (ii) any acts or omissions of the Servicer  (unless
the Trustee has assumed the obligations of the Servicer pursuant to the provision of this Agreement);

                                                                 158




--------------------------------------------------------------------------------




         (g)      Should the  Trustee  deem the nature of any action  required  on its part,  other than a payment or  transfer  by the
Trustee  under Section  4.02,  to be unclear,  the Trustee may require  prior to such action that it be provided by the Depositor  with
reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement  shall not be construed as a
duty, and the Trustee shall not be accountable for other than its negligence or willful misconduct in the performance of any such act;

         (i)      The  Trustee  shall not be required to give any bond or surety with  respect to the  execution  of the trust  created
hereby or the powers granted hereunder, except as provided in Section  9.07; and

         (j)      Neither  the  Trustee  nor the  Servicer  shall  have any duty to conduct  any  affirmative  investigation  as to the
occurrence of any condition  requiring the  repurchase  of any Mortgage Loan by the Sponsor  pursuant to this  Agreement,  the Mortgage
Loan Purchase Agreement or the eligibility of any Mortgage Loan for purposes of this Agreement.

         Section 9.03.    Trustee  Not  Liable  for  Certificates  or  Mortgage  Loans.  The  recitals  contained  herein  and  in the
Certificates  (other than the signature and  countersignature  of the Trustee on the Certificates)  shall be taken as the statements of
the Depositor,  and the Trustee shall not have any  responsibility  for their  correctness.  The Trustee makes no  representation as to
the validity or sufficiency of the Certificates  (other than the signature and  countersignature of the Trustee on the Certificates) or
of any Mortgage Loan except as expressly provided in Sections 2.02 and 2.05;  provided,  however,  that the foregoing shall not relieve
the  Trustee of the  obligation  to review the  Mortgage  Files  pursuant  to  Sections  2.02 and 2.04.  The  Trustee's  signature  and
countersignature  (or  countersignature  of its agent) on the  Certificates  shall be solely in its  capacity  as Trustee and shall not
constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall not be accountable for the use or
application by the Depositor of any of the Certificates or of the proceeds of such  Certificates,  or for the use or application of any
funds paid to the Depositor with respect to the Mortgage  Loans.  Subject to the provisions of  Section 2.05,  the Trustee shall not be
responsible for the legality or validity of this Agreement or any document or instrument  relating to this  Agreement,  the validity of
the execution of this Agreement or of any supplement hereto or instrument of further assurance, or the validity,  priority,  perfection
or sufficiency  of the security for the  Certificates  issued  hereunder or intended to be issued  hereunder.  The Trustee shall not at
any time have any  responsibility or liability for or with respect to the legality,  validity and enforceability of any Mortgage or any
Mortgage Loan, or the perfection and priority of any Mortgage or the  maintenance of any such  perfection and priority,  or for or with
respect to the  sufficiency of the Trust Fund or its ability to generate the payments to be distributed  to  Certificateholders,  under
this  Agreement.  The Trustee  shall not have any  responsibility  for filing any  financing  or  continuation  statement in any public
office at any time or to otherwise  perfect or maintain the  perfection of any security  interest or lien granted to it hereunder or to
record this Agreement other than any continuation statements filed by the Trustee pursuant to Section 3.19.

                                                                 159




--------------------------------------------------------------------------------




         Section 9.04.    Trustee May Own  Certificates.  The Trustee in its  individual  capacity  or in any  capacity  other than as
Trustee  hereunder  may become the owner or pledgee of any  Certificates  with the same rights it would have if it were not the Trustee
and may otherwise deal with the parties hereto.

         Section 9.05.    Trustee's  Fees and  Expenses.  The  Trustee  will be  entitled  to all  income and gain  realized  from any
investment  of funds in the  Distribution  Account  (the  "Trustee  Compensation"),  pursuant  to Article IV, as  compensation  for the
performance of its activities  hereunder.  In addition,  the Trustee will be entitled to recover from the Distribution Account pursuant
to Section 4.04 all reasonable  out-of-pocket  expenses,  disbursements and advances and the expenses of the Trustee in connection with
any Event of Default,  any breach of this Agreement or any claim or legal action  (including  any pending or threatened  claim or legal
action)  incurred or made by or against the Trustee or in connection  with the  administration  of the trusts  hereunder by the Trustee
(including the reasonable  compensation,  expenses and  disbursements of its counsel) except any such expense,  disbursement or advance
as may arise from its negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If funds in the
Distribution  Account are  insufficient  therefor,  the Trustee shall recover such expenses from the Depositor.  Such  compensation and
reimbursement obligation shall not be limited by any provision of law in regard to the compensation of a trustee of an express trust.

         Section 9.06.    Eligibility  Requirements  for  Trustee.  The  Trustee and any  successor  Trustee  shall  during the entire
duration of this Agreement be a state bank or trust company or a national  banking  association  organized and doing business under the
laws of such state or the United States of America,  authorized under such laws to exercise  corporate trust powers,  having a combined
capital and surplus and undivided  profits of at least  $40,000,000  or, in the case of a successor  Trustee,  $50,000,000,  subject to
supervision  or examination  by federal or state  authority and, in the case of the Trustee,  rated "BBB" or higher by S&P with respect
to their long-term  rating and rated "BBB" or higher by S&P and "Baa2" or higher by Moody's with respect to any  outstanding  long-term
unsecured  unsubordinated  debt,  and, in the case of a successor  Trustee or successor  Trustee other than  pursuant to  Section 9.10,
rated in one of the two  highest  long-term  debt  categories  of, or  otherwise  acceptable  to, each of the Rating  Agencies.  If the
Trustee  publishes  reports of condition at least  annually,  pursuant to law or to the  requirements  of the aforesaid  supervising or
examining  authority,  then for the purposes of this  Section 9.06 the combined capital and surplus of such corporation shall be deemed
to be its total equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition so  published.  In
case at any time the Trustee  shall cease to be eligible in accordance  with the  provisions  of this  Section 9.06,  the Trustee shall
resign immediately in the manner and with the effect specified in Section 9.08.

         Section 9.07.    Insurance.  The  Trustee,  at its own  expense,  shall at all  times  maintain  and keep in full  force  and
effect:  (i) fidelity  insurance,  (ii) theft of documents insurance and (iii) forgery  insurance (which may be collectively  satisfied
by a "Financial  Institution  Bond" and/or a "Bankers' Blanket Bond").  All such insurance shall be in amounts,  with standard coverage
and subject to deductibles,  as are customary for insurance  typically  maintained by banks or their affiliates which act as custodians
for  investor-owned  mortgage pools. A certificate of an officer of the Trustee as to the Trustee's  compliance with this  Section 9.07
shall be furnished to any Certificateholder upon reasonable written request.

                                                                 160




--------------------------------------------------------------------------------




         Section 9.08.    Resignation and Removal of the Trustee.

         (a)      The Trustee may at any time resign and be discharged  from the Trust hereby  created by giving written notice thereof
to the Depositor  and the Servicer,  with a copy to the Rating  Agencies.  Upon  receiving  such notice of  resignation,  the Depositor
shall promptly appoint a successor Trustee,  by written instrument,  in triplicate,  one copy of which instrument shall be delivered to
the resigning  Trustee.  If no successor  Trustee shall have been so appointed and have accepted  appointment  within 30 days after the
giving of such notice of resignation,  the resigning Trustee may petition any court of competent  jurisdiction for the appointment of a
successor Trustee.

         (b)      If at any time the Trustee shall cease to be eligible in accordance  with the  provisions of  Section 9.06  and shall
fail to resign after  written  request  therefor by the Depositor or if at any time the Trustee  shall become  incapable of acting,  or
shall be adjudged a bankrupt or insolvent,  or a receiver of the Trustee or of its property  shall be appointed,  or any public officer
shall  take  charge or control of the  Trustee  or of its  property  or affairs  for the  purpose of  rehabilitation,  conservation  or
liquidation,  then the  Depositor  shall  promptly  remove the  Trustee  and  appoint a  successor  Trustee by written  instrument,  in
triplicate, one copy of which instrument shall be delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund may at any time remove the  Trustee  and appoint a successor  Trustee by written  instrument  or  instruments,  in  quintuplicate,
signed by such Holders or their  attorneys-in-fact  duly authorized,  one complete set of which  instruments  shall be delivered to the
Depositor,  the  Servicer  and the Trustee so removed and the  successor  so  appointed.  In the event that the Trustee  removed by the
Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates shall be responsible for paying any
compensation payable hereunder to a successor Trustee, in excess of the amount paid hereunder to the predecessor Trustee.

         (d)      No resignation or removal of the Trustee and appointment of a successor  Trustee pursuant to any of the provisions of
this  Section 9.08  shall become effective  except upon  appointment of and acceptance of such appointment by the successor  Trustee as
provided in Section 9.09.

         Section 9.09.    Successor Trustee.

         (a)      Any successor Trustee appointed as provided in Section 9.08  shall execute,  acknowledge and deliver to the Depositor
and to its  predecessor  Trustee an instrument  accepting such  appointment  hereunder.  The  resignation or removal of the predecessor
Trustee shall then become  effective  and such  successor  Trustee,  without any further act,  deed or  conveyance,  shall become fully
vested with all the rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally named as
Trustee herein.  The predecessor  Trustee shall,  after its receipt of payment in full of its  outstanding  fees and expenses  promptly
deliver to the  successor  Trustee all assets and records of the Trust held by it  hereunder,  and the  Depositor  and the  predecessor
Trustee  shall  execute and  deliver  such  instruments  and do such other  things as may  reasonably  be  required  for more fully and
certainly vesting and confirming in the successor Trustee all such rights, powers, duties and obligations.

                                                                 161




--------------------------------------------------------------------------------




         (b)      No successor Trustee shall accept appointment as provided in this Section 9.09  unless at the time of such acceptance
such successor Trustee shall be eligible under the provisions of Section 9.06.

         (c)      Upon acceptance of appointment by a successor Trustee as provided in this  Section 9.09,  the successor Trustee shall
mail notice of the  succession  of such Trustee  hereunder to all  Certificateholders  at their  addresses as shown in the  Certificate
Register, to the Rating Agencies.  The Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.    Merger or  Consolidation of Trustee.  Any state bank or trust company or national  banking  association into
which the  Trustee  may be merged or  converted  or with which it may be  consolidated  or any state bank or trust  company or national
banking  association  resulting from any merger,  conversion or  consolidation to which the Trustee shall be a party, or any state bank
or trust  company or national  banking  association  succeeding to all or  substantially  all of the  corporate  trust  business of the
Trustee shall be the successor of the Trustee  hereunder,  provided  such state bank or trust company or national  banking  association
shall be eligible under the provisions of  Section 9.06.  Such succession  shall be valid without the execution,  delivery of notice or
filing of any paper or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.    Appointment of Co-Trustee or Separate Trustee.

         (a)      Notwithstanding  any other provisions  hereof, at any time, for the purpose of meeting any legal  requirements of any
jurisdiction  in which any part of the Trust or  property  constituting  the same may at the time be  located,  the  Depositor  and the
Trustee  acting jointly shall have the power and shall execute and deliver all  instruments to appoint one or more Persons  approved by
the  Trustee and the  Depositor  to act as  co-trustee  or  co-trustees,  jointly  with the  Trustee,  or separate  trustee or separate
trustees,  of all or any part of the Trust,  and to vest in such Person or Persons,  in such capacity,  such title to the Trust, or any
part thereof, and, subject to the other provisions of this Section 9.11,  such powers,  duties,  obligations,  rights and trusts as the
Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days  after the  receipt by it of a written
request so to do, the Trustee shall have the power to make such appointment without the Depositor.

         (c)      No  co-trustee  or separate  trustee  hereunder  shall be required  to meet the terms of  eligibility  as a successor
Trustee under Section 9.06  hereunder and no notice to  Certificateholders  of the appointment of co-trustee(s) or separate  trustee(s)
shall be required under Section 9.08.

                                                                 162




--------------------------------------------------------------------------------




         (d)      In the case of any  appointment  of a  co-trustee  or separate  trustee  pursuant to this  Section 9.11,  all rights,
powers,  duties and  obligations  conferred  or imposed  upon the Trustee and  required to be  conferred  on such  co-trustee  shall be
conferred or imposed upon and exercised or performed by the Trustee and such  separate  trustee or  co-trustee  jointly,  except to the
extent that under any law of any  jurisdiction  in which any particular act or acts are to be performed  (whether as Trustee  hereunder
or as successor to the Servicer  hereunder),  the Trustee shall be  incompetent  or  unqualified  to perform such act or acts, in which
event such rights,  powers,  duties and  obligations  (including  the holding of title to the Trust or any portion  thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing  given to the  Trustee  shall be deemed to have been given to each of the then
separate  trustees and co-trustees,  as effectively as if given to each of them.  Every  instrument  appointing any separate trustee or
co-trustee  shall refer to this  Agreement  and the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its
acceptance of the trusts  conferred,  shall be vested with the estates or property  specified in its instrument of appointment,  either
jointly with the Trustee or  separately,  as may be provided  therein,  subject to all the provisions of this  Agreement,  specifically
including every  provision of this Agreement  relating to the conduct of,  affecting the liability of, or affording  protection to, the
Trustee.  Every such instrument shall be filed with the Trustee.

         (f)      To the extent not prohibited by law, any separate  trustee or co-trustee may, at any time,  request the Trustee,  its
agent or  attorney-in-fact,  with full power and authority,  to do any lawful act under or with respect to this Agreement on its behalf
and in its name.  If any  separate  trustee or  co-trustee  shall die,  become  incapable of acting,  resign or be removed,  all of its
estates,  properties  rights,  remedies  and trusts shall vest in and be  exercised  by the  Trustee,  to the extent  permitted by law,
without the appointment of a new or successor Trustee.

         (g)      No trustee under this Agreement shall be personally  liable by reason of any act or omission of another trustee under
this  Agreement.  The  Depositor  and the  Trustee  acting  jointly may at any time accept the  resignation  of or remove any  separate
trustee or co-trustee.

         Section 9.12.    Federal Information Returns and Reports to Certificateholders; REMIC Administration.

         (a)      For federal  income tax purposes,  the taxable year of each  2007-AR3  REMIC shall be a calendar year and the Trustee
shall maintain or cause the maintenance of the books of each such 2007-AR3 REMIC on the accrual method of accounting.

         (b)      It is intended  that the portion of the Trust Fund  consisting of the Trust's  interest in the Corridor  Contracts be
classified  for federal  income tax purposes as a grantor  trust under  subpart E, part I of  subchapter J of chapter 1 of the Code, of
which the Class II-B-IO  Certificateholders are owners, rather than as an association taxable as a corporation.  The powers granted and
obligations undertaken in this Agreement shall be construed so as to further such intent.

                                                                 163




--------------------------------------------------------------------------------




         (c)      The Trustee shall  prepare,  sign and file or cause to be filed with the IRS all Federal tax  information  returns or
elections  required to be made hereunder with respect to each 2007-AR3  REMIC,  the Trust Fund (including the portion of the Trust Fund
classified as a grantor trust as noted in Section  9.12(b)) and the  Certificates  containing such  information and at the times and in
the manner as may be  required  by the Code or  applicable  Treasury  regulations,  and the  Trustee  shall  furnish to each  Holder of
Certificates  at any time during the calendar  year for which such returns or reports are made such  statements or  information  at the
times and in the manner as may be required  thereby,  including,  without  limitation,  reports relating to mortgaged  property that is
abandoned or foreclosed,  receipt of mortgage  interests in kind in a trade or business,  a  cancellation  of  indebtedness,  interest,
original  issue  discount and market  discount or premium  (assuming a constant rate of prepayment on the Mortgage  Loans of 25%).  The
Trustee  will apply for an  Employee  Identification  Number  from the IRS under Form SS-4 or any other  acceptable  method for all tax
entities  (including  each  2007-AR3  REMIC and the  portion  of the Trust  Fund  classified  as a  grantor  trust as noted in  Section
9.12(b)).  In  connection  with the  foregoing,  the Trustee  shall  timely  prepare and file,  and the Trustee  shall upon the written
instruction of the Trustee sign,  IRS Form 8811,  which shall provide the name and address of the person who can be contacted to obtain
information  required to be reported to the holders of regular  interests in each 2007-AR3  REMIC (the "REMIC  Reporting  Agent").  The
Trustee  shall make  elections  to treat each  2007-AR3  REMIC as a REMIC and the portion of the Trust Fund  consisting  of the Trust's
interest in the Corridor  Contracts as a grantor trust (which  elections  shall apply to the taxable period ending January 31, 2008 and
each calendar year  thereafter) in such manner as the Code or applicable  Treasury  regulations may prescribe,  and as described by the
Trustee.  The Trustee shall sign all tax  information  returns filed pursuant to this  Section and any other returns as may be required
by the Code.  The Holder of the largest  percentage  interest in the Class R  Certificates  is hereby  designated  as the "Tax  Matters
Person"  (within the meaning of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I, REMIC II,  REMIC III and REMIC IV. The Holder of the
largest  percentage  interest in the Class R-X  Certificates  is hereby  designated as the "Tax Matters  Person" (within the meaning of
Treas.  Reg.  §§1.860F-4(d))  for REMIC V. The  Trustee  is  hereby  designated  and  appointed  as the agent of each such Tax  Matters
Person.  Any Holder of a Residual  Certificate  will by acceptance  thereof appoint the Trustee as agent and  attorney-in-fact  for the
purpose of acting as Tax  Matters  Person for each  2007-AR3  REMIC  during  such time as the  Trustee  does not own any such  Residual
Certificate.  In the event that the Code or  applicable  Treasury  regulations  prohibit the Trustee  from  signing tax or  information
returns or other  statements,  or the Trustee from acting as agent for the Tax Matters  Person,  the Trustee shall take whatever action
that in its sole good faith  judgment is necessary  for the proper  filing of such  information  returns or for the  provision of a tax
matters person,  including  designation of the Holder of the largest percentage interest in a Residual Certificate to sign such returns
or act as tax matters person.  Each Holder of a Residual Certificate shall be bound by this Section 9.12.

         (d)      The Trustee  shall  provide upon request and receipt of  reasonable  compensation,  such  information  as required in
Section 860D(a)(6)(B)  of the Code to the IRS, to any Person  purporting  to transfer a Residual  Certificate  to a Person other than a
transferee  permitted by Section 5.05(b),  and to any regulated  investment  company,  real estate investment trust, common trust fund,
partnership,  trust,  estate,  organization  described in  Section 1381  of the Code, or nominee  holding an interest in a pass-through
entity described in  Section 860E(e)(6)  of the Code, any record holder of which is not a transferee  permitted by Section 5.05(b)  (or
which is deemed by statute to be an entity with a disqualified member).

                                                                 164




--------------------------------------------------------------------------------




         (e)      The Trustee  shall prepare and file or cause to be filed,  and the Trustee  shall sign,  any state income tax returns
required under Applicable State Law with respect to each 2007- AR3 REMIC or the Trust Fund.

         (f)      The Trustee shall request  certification  acceptable to the Trustee to enable the Trust to make payments on the Class
II-B-IO  Certificates  without  withholding  or backup  withholding  taxes.  Each Class  II-B-IO  Certificateholder  shall  provide the
appropriate tax  certification  requested  pursuant to this paragraph and to update or replace such form or certification in accordance
with its terms or its  subsequent  amendments  and  consents to the delivery by the Trustee to the  Corridor  Counterparty  of any such
certification.  Such certification may include Form W-8BEN,  Form W-8IMY,  Form W-9 or Form W-8ECI or any successors to such IRS forms.
Any purported sales or transfers of any Class II-B-IO  Certificate to a transferee which does not comply with these  requirements shall
be deemed null and void under this Agreement.

         (g)      The  Trustee,  on  behalf of the  Trust,  (i) shall  authorize,  execute  and  deliver  an IRS Form W-9 or  successor
applicable form, or other  appropriate  United States tax forms as may be required to prevent  withholding or backup  withholding taxes
on payments to the Trust under the Corridor  Contracts,  to the  Corridor  Counterparty  on or before the first  payment date under the
Corridor  Contracts and thereafter  prior to the expiration or  obsolescence  of such form and (ii) shall, if requested by the Corridor
Counterparty  and  permitted to do so by the Class  II-B-IO  Certificateholders,  deliver to the Corridor  Counterparty  promptly  upon
receipt each certification received from the Class II-B-IO Certificateholders pursuant to Section 9.12(f).

         (h)      Notwithstanding  any other  provision  of this  Agreement,  the Trustee  shall  comply  with all federal  withholding
requirements  respecting  payments to  Certificateholders,  that the Trustee  reasonably  believes are  applicable  under the Code. The
consent of  Certificateholders  shall not be  required  for such  withholding.  In the event the  Trustee  withholds  any  amount  from
interest,  original issue  discount or other  payments or advances  thereof to any  Certificateholder  pursuant to federal  withholding
requirements, the Trustee shall, together with its monthly report to such Certificateholders, indicate such amount withheld.

         (i)      The  Trustee  agrees to  indemnify  the Trust  Fund and the  Depositor  for any  taxes and costs  including,  without
limitation,  any  reasonable  attorneys  fees imposed on or incurred by the Trust Fund,  the Depositor or the Servicer as a result of a
breach of the Trustee's covenants set forth in this Section 9.12.

                                                                 165




--------------------------------------------------------------------------------




                                                               ARTICLE X

                                                              Termination

         Section 10.01.    Termination Upon Repurchase by the Depositor or its Designee or Liquidation of the Mortgage Loans.

         (a)      Subject to  Section 10.02,  the respective  obligations and  responsibilities  of the Depositor,  the Trustee and the
Servicer  created  hereby,  other than the obligation of the Trustee to make payments to  Certificateholders  as hereinafter set forth,
shall terminate upon:

                  (i)      the  repurchase by or at the direction of the Depositor or its designee of all of the Mortgage Loans in each
of Loan  Group I and Loan  Group II (which  repurchase  of the Group I  Mortgage  Loans  and the Group II  Mortgage  Loans may occur on
separate dates) and all related REO Property  remaining in the Trust at a price (the "Termination  Purchase Price") equal to the sum of
(a) 100% of the  Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan Group (other than a Mortgage  Loan related to REO
Property) as of the date of  repurchase,  net of the  principal  portion of any  unreimbursed  Monthly  Advances on the Mortgage  Loans
unpaid to, but not including,  the first day of the month of repurchase,  (b) the appraised value of any related REO Property, less the
good faith  estimate of the  Depositor of  liquidation  expenses to be incurred in connection  with its disposal  thereof (but not more
than the Outstanding  Principal Balance of the related Mortgage Loan,  together with interest at the applicable  Mortgage Interest Rate
accrued on that balance but unpaid to, but not including,  the first day of the month of  repurchase),  such appraisal to be calculated
by an appraiser mutually agreed upon by the Depositor and the Trustee at the expense of the Depositor,  (c) unreimbursed  out-of pocket
costs of the Servicer,  including unreimbursed  servicing advances and the interest portion of any unreimbursed Monthly Advances,  made
on the related  Mortgage  Loans prior to the  exercise of such  repurchase  right,  (d) any costs and damages  incurred by the Trust in
connection  with any  violation of any  predatory or abusive  lending laws with respect to a Mortgage  Loan,  and (e) any  unreimbursed
costs and expenses of the Servicer, the Custodian and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

                  (ii)     the later of the making of the final payment or other liquidation,  or any advance with respect thereto,  of
the last Mortgage  Loan,  remaining in the Trust Fund or the  disposition  of all property  acquired with respect to any Mortgage Loan;
provided,  however,  that in the event that an advance  has been made,  but not yet  recovered,  at the time of such  termination,  the
Person  having made such advance shall be entitled to receive,  notwithstanding  such  termination,  any payments  received  subsequent
thereto with respect to which such advance was made; or

                  (iii)    the payment to the Certificateholders of all amounts required to be paid to them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby  continue  beyond the expiration of 21 years from the death of
the last survivor of the  descendants  of Joseph P.  Kennedy,  the late  Ambassador  of the United States to the Court of St.  James's,
living on the date of this Agreement.

                                                                 166




--------------------------------------------------------------------------------




         (c)      The right of the  Depositor  or its  designee  to  repurchase  all the  assets of a Loan Group  described  in Section
10.01(a)(i)  above shall be exercisable only if (i) the Stated  Principal  Balance of the Mortgage Loans in such Loan Group at the time
of any such  repurchase  is less than 10% of the Cut-off  Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an
Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any 2007-AR3  REMIC has been
lost or that a substantial risk exists that such REMIC status will be lost for the  then-current  taxable year. At any time thereafter,
in the case of (i) or (ii) above,  the Depositor may elect to terminate any 2007-AR3  REMIC at any time,  and upon such  election,  the
Depositor or its designee, shall purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The Trustee  shall give notice of any  termination  to the  Certificateholders,  with a copy to the  Servicer and the
Rating  Agencies,  upon which the  Certificateholders  shall  surrender  their  Certificates  to the  Trustee  for payment of the final
distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not  earlier  than the 15th day and not later than the
25th day of the month next  preceding the month of such final  distribution,  and shall specify  (i) the  Distribution  Date upon which
final payment of the  Certificates  will be made upon  presentation  and surrender of the Certificates at the Corporate Trust Office of
the Trustee therein designated,  (ii) the amount of any such final payment and (iii) that the Record Date otherwise  applicable to such
Distribution  Date is not applicable,  payments being made only upon  presentation  and surrender of the  Certificates at the Corporate
Trust Office of the Trustee therein specified.

         (e)      If the option of the Depositor to repurchase or cause the  repurchase of all the Group I Mortgage  Loans or the Group
II Mortgage Loans and the related assets of each such Loan Group  described in Section  10.01(a)(i)  above is exercised,  the Depositor
and/or its designee shall deliver to the Trustee for deposit in the Distribution  Account,  by the Business Day prior to the applicable
Distribution  Date, an amount equal to the Termination  Purchase Price. Upon presentation and surrender of the related  Certificates by
the  related  Certificateholders,  the  Trustee  shall  distribute  to such  Certificateholders  from  amounts  then on  deposit in the
Distribution  Account an amount determined as follows:  with respect to each related Certificate (other than the Residual  Certificates
and the related Class XP Certificates),  the outstanding  Current Principal Amount,  plus with respect to each such Certificate  (other
than the Residual  Certificates and the related Class XP  Certificates),  one month's  interest thereon at the applicable  Pass-Through
Rate; and with respect to the Residual  Certificates and the related Class XP Certificates,  the percentage  interest evidenced thereby
multiplied by the difference,  if any,  between the above described  repurchase price and the aggregate amount to be distributed to the
Holders of the  Certificates  (other than the Residual  Certificates  and the related  Class XP  Certificates).  If the  proceeds  with
respect to the Mortgage Loans are not sufficient to pay all of the related  Certificates in full (other than the Residual  Certificates
and the related Class XP  Certificates),  any such deficiency will be allocated first, to the related Class B Certificates,  in inverse
order of their numerical  designation,  and then to the related Senior Certificates,  on a pro rata basis. Upon deposit of the required
repurchase  price and following  such final  Distribution  Date for the related  Certificates,  the Trustee shall release  promptly (or
cause the Custodian to release) to Depositor  and/or its designee the Mortgage Files for the remaining  applicable  Mortgage Loans, and
the  Accounts  with  respect  thereto  shall  terminate,  subject  to the  Trustee's  obligation  to hold any  amounts  payable  to the
Certificateholders  in trust without interest pending final  distributions  pursuant to Section  10.01(g).  Any other amounts remaining
in the Accounts will belong to the Depositor.

                                                                 167




--------------------------------------------------------------------------------




         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation of all Mortgage Loans or the
disposition of all property  acquired with respect to all Mortgage Loans under Section  10.01(a)(ii) above,  the Servicer shall deliver
to the Trustee for deposit in the  Distribution  Account  all  distributable  amounts  remaining  in the  Custodial  Account.  Upon the
presentation and surrender of the Certificates,  the Trustee shall distribute to the remaining  Certificateholders,  in accordance with
their respective  interests,  all  distributable  amounts remaining in the Distribution  Account.  Upon deposit by the Servicer of such
distributable  amounts,  and  following  such final  Distribution  Date,  the Trustee  shall  release  promptly to the Depositor or its
designee the Mortgage Files for the remaining  Mortgage Loans, and the Custodial Account and the Distribution  Account shall terminate,
subject to the Trustee's  obligation to hold any amounts  payable to the  Certificateholders  in trust without  interest  pending final
distributions pursuant to this Section  10.01(f).

         (g)      If not all of the Certificateholders  shall surrender their Certificates for cancellation within six months after the
time  specified  in  the  above-mentioned   written  notice,  the  Trustee  shall  give  a  second  written  notice  to  the  remaining
Certificateholders  to surrender their  Certificates  for  cancellation and receive the final  distribution  with respect  thereto.  If
within six months after the second notice,  not all the  Certificates  shall have been  surrendered for  cancellation,  the Trustee may
take  appropriate  steps,  or appoint any agent to take  appropriate  steps,  to contact the  remaining  Certificateholders  concerning
surrender  of their  Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject to this
Agreement.

         (h)      The designee of the Depositor,  if it is not an affiliate of the Depositor,  shall be deemed to represent that one of
the  following  will be true and  correct:  (i) the  exercise of the optional  termination  right set forth in Section  10.01 shall not
result in a  non-exempt  prohibited  transaction  under ERISA or Section  4975 of the Code or (ii) such  designee is (A) not a party in
interest  with  respect  to any Plan and (B) is not a "benefit  plan  investor"  (other  than a plan  sponsored  or  maintained  by the
Depositor  or such  designee,  as the case may be,  provided  that no assets of such plan are  invested or deemed to be invested in the
Certificates).  If the holder of the optional  termination right is unable to exercise such option by reason of the preceding sentence,
then the Depositor may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the Depositor to repurchase  the Mortgage Loans
under Section  10.01(a)(i)  above is exercised with respect to all of the Mortgage Loans,  the Trust Fund and each 2007-AR3 REMIC shall
be terminated in  accordance  with the following  additional  requirements,  unless the Trustee has been  furnished  with an Opinion of
Counsel  addressed  to the Trustee  (which  opinion  shall not be at the expense of the  Trustee) to the effect that the failure of the
Trust to  comply  with  the  requirements  of this  Section  10.02  will  not (i)  result  in the  imposition  of taxes on  "prohibited
transactions"  as defined in Section 860F of the Code on each 2007-AR3  REMIC or (ii) cause any 2007-AR3  REMIC to fail to qualify as a
2007-AR3 REMIC at any time that any Certificates are outstanding:

                                                                 168




--------------------------------------------------------------------------------




                  (i)      within 90 days prior to the final Distribution Date, at the written direction of Depositor,  the Trustee, as
agent for the  respective  Tax Matters  Persons,  shall adopt a plan of complete  liquidation  of each 2007-AR3  REMIC in the case of a
termination under Section 10.01(a)(i).  Such plan, which shall be provided to the Trustee by Depositor,  shall meet the requirements of
a "qualified liquidation" under Section 860F of the Code and any regulations thereunder.

                  (ii)     the Depositor  shall notify the Trustee at the  commencement  of such 90-day  liquidation  period and, at or
prior to the time of making of the final  payment  on the  Certificates,  the  Trustee  shall sell or  otherwise  dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption  of such a plan of complete  liquidation  of any  2007-AR3  REMIC and at or
prior to the final  Distribution  Date,  the Trustee  shall sell for cash all of the assets of the Trust to or at the  direction of the
Depositor, and each 2007-AR3 REMIC, shall terminate at such time.

         (b)      By their  acceptance  of the Residual  Certificates,  the Holders  thereof  hereby  (i) agree to adopt such a plan of
complete  liquidation of the related  2007-AR3 REMIC upon the written  request of the Depositor,  and to take such action in connection
therewith as may be reasonably  requested by the Depositor and  (ii) appoint the Depositor as their  attorney-in-fact,  with full power
of  substitution,  for purposes of adopting such a plan of complete  liquidation.  The Trustee shall adopt such plan of  liquidation by
filing the appropriate  statement on the final tax return of each 2007-AR3 REMIC.  Upon complete  liquidation or final  distribution of
all of the assets of the Trust Fund, the Trust Fund and each 2007-AR3 REMIC shall terminate.


                                                              ARTICLE XI

                                                       Miscellaneous Provisions

         Section 11.01.    Intent of Parties.  The  parties  intend  that each  2007-AR3  REMIC shall be treated as a REMIC for federal
income tax purposes and that the provisions of this Agreement  should be construed in furtherance of this intent.  Notwithstanding  any
other express or implied  agreement to the contrary,  the Sponsor,  the Servicer,  the Trustee,  the  Depositor,  each recipient of the
related Prospectus  Supplement and, by its acceptance  thereof,  each holder of a Certificate,  agrees and acknowledges that each party
hereto has agreed that each of them and their employees,  representatives and other agents may disclose,  immediately upon commencement
of  discussions,  to any and all persons  the tax  treatment  and tax  structure  of the  Certificates  and the  2007-AR3  REMICs,  the
transactions  described  herein and all materials of any kind  (including  opinions and other tax analyses) that are provided to any of
them relating to such tax treatment and tax structure.  For purposes of this  paragraph,  the terms "tax treatment" and "tax structure"
have the meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

                                                                 169




--------------------------------------------------------------------------------




         Section 11.02.    Amendment.

         (a)      This Agreement may be amended from time to time by the Company, the Depositor,  the Servicer and the Trustee, without
notice to or the consent of any of the  Certificateholders to (i) cure any ambiguity,  (ii) correct or supplement any provisions herein
that may be defective or inconsistent  with any other provisions  herein,  (iii) conform any provisions herein to the provisions in the
Prospectus,  (iv) comply with any  changes in the Code,  (v) to  revise or correct any  provisions  to reflect the  obligations  of the
parties to this  Agreement  as they relate to  Regulation  AB or (vi) make any other  provisions  with  respect to matters or questions
arising under this Agreement  which shall not be  inconsistent  with the provisions of this  Agreement;  provided,  however,  that with
respect to clauses (iv) and (vi) of this Section  11.02(a),  such action shall not, as evidenced by an Opinion of Independent  Counsel,
addressed to the Trustee,  adversely affect in any material respect the interests of any  Certificateholder;  provided,  further,  that
with respect to clauses (iv) and (vi) of this Section 11.02(a),  the Trustee may request an Opinion of Independent  Counsel,  addressed
to the Trustee (but not at the expense of the Trustee),  to the effect that such  amendment will not cause any REMIC created under this
Agreement to fail to qualify as a REMIC at any time that any Certificate is outstanding.

         (b)      This  Agreement may also be amended from time to time by the Company,  the  Servicer,  the Depositor and the Trustee,
with the consent of the Holders of the Certificates  evidencing not less than 51% of the aggregate  outstanding  Certificate  Principal
Balance of the  Certificates  included in the Loan Group affected  thereby (or, of each Class of Certificates  evidencing not less than
51% of the aggregate  outstanding  Certificate  Principal Balance of each Class affected  thereby,  if such amendment affects only such
Class or Classes) for the purpose of adding any  provisions to or changing in any manner or  eliminating  any of the provisions of this
Agreement  or of  modifying  in any  manner the rights of the  Certificateholders;  provided,  however,  that no such  amendment  shall
(i) reduce  in any manner the  amount  of, or delay the timing of,  payments  received  on  Mortgage  Loans  which are  required  to be
distributed  on any  Certificate  without  the consent of the Holder of such  Certificate,  (ii) reduce  the  aforesaid  percentage  of
Certificates  the  Holders  of which are  required  to  consent  to any such  amendment,  without  the  consent  of the  Holders of all
Certificates  then  outstanding,  or (iii) cause  any 2007-AR3 REMIC to fail to qualify as a REMIC for federal income tax purposes,  as
evidenced  by an Opinion of  Independent  Counsel  addressed  to the Trustee  which shall be provided to the Trustee  other than at the
Trustee's  expense.  Notwithstanding  any other  provision of this  Agreement,  for purposes of the giving or  withholding  of consents
pursuant to this  Section 11.02(b),  Certificates  registered in the name of or held for the benefit of the Depositor,  the Servicer or
the Trustee or any Affiliate thereof shall be entitled to vote their Fractional  Undivided  Interests with respect to matters affecting
such Certificates.

         (c)      Promptly  after the execution of any such  amendment,  the Trustee shall furnish a copy of such  amendment or written
notification  of the substance of such  amendment to each  Certificateholder  and the Trustee,  and the Trustee shall provide a copy of
such amendment or notice to the Rating Agencies.

         (d)      In the case of an amendment under Section  11.02(b) above,  it shall not be necessary for the  Certificateholders  to
approve the particular form of such an amendment.  Rather,  it shall be sufficient if the  Certificateholders  approve the substance of
the  amendment.   The  manner  of  obtaining  such  consents  and  of  evidencing  the   authorization  of  the  execution  thereof  by
Certificateholders shall be subject to such reasonable regulations as the Trustee may prescribe.

                                                                 170




--------------------------------------------------------------------------------




         (e)      Prior to the execution of any amendment to this Agreement,  the Trustee shall be entitled to receive and rely upon an
Opinion of Counsel  addressed  to the Trustee  stating  that the  execution  of such  amendment  is  authorized  or  permitted  by this
Agreement.  The Trustee may, but shall not be obligated to, enter into any such amendment  which affects the Trustee's  rights,  duties
or immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the  extent  permitted  by  applicable  law,  this  Agreement  is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the Mortgaged  Properties are situated,  and in any other  appropriate  public recording  office or elsewhere.  The
Depositor shall effect such recordation,  at the expense of the Trust upon the request in writing of a  Certificateholder,  but only if
such direction is accompanied by an Opinion of Counsel  (provided at the expense of the  Certificateholder  requesting  recordation) to
the effect that such recordation  would materially and beneficially  affect the interests of the  Certificateholders  or is required by
law.

         Section 11.04.    Limitation on Rights of Certificateholders.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or the Trust,  nor entitle such
Certificateholder's  legal  representatives  or heirs to claim an  accounting  or to take any action or  proceeding  in any court for a
partition or winding up of the Trust,  nor otherwise  affect the rights,  obligations  and  liabilities of the parties hereto or any of
them.

         (b)      Except as expressly provided in this Agreement,  no Certificateholders  shall have any right to vote or in any manner
otherwise  control the operation and management of the Trust, or the  obligations of the parties hereto,  nor shall anything herein set
forth,  or contained in the terms of the  Certificates,  be construed so as to establish  the  Certificateholders  from time to time as
partners or members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No Certificateholder  shall have any right by virtue of any provision of this Agreement to institute any suit, action
or proceeding in equity or at law upon,  under or with respect to this Agreement  against the Depositor,  the Trustee,  the Servicer or
any successor to any such parties unless (i) such  Certificateholder  previously  shall have given to the Trustee a written notice of a
continuing default, as herein provided,  (ii) the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not
less than 51% of the Trust Fund shall have made written  request upon the Trustee to institute  such action,  suit or proceeding in its
own name as Trustee  hereunder and shall have offered to the Trustee such reasonable  indemnity as it may require against the costs and
expenses and  liabilities  to be incurred  therein or thereby,  and  (iii) the  Trustee,  for 60 days after its receipt of such notice,
request and offer of indemnity, shall have neglected or refused to institute any such action, suit or proceeding.

                                                                 171




--------------------------------------------------------------------------------




         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision of this  Agreement to affect the
rights of any other  Certificateholders  or to obtain or seek to obtain priority or preference  over any other such  Certificateholder,
or to enforce any right under this  Agreement,  except in the manner herein  provided and for the equal,  ratable and common benefit of
all  Certificateholders.  For the protection and enforcement of the provisions of this Section 11.04,  each and every Certificateholder
and the Trustee shall be entitled to such relief as can be given either at law or in equity.

         Section 11.05.    Acts of Certificateholders.

         (a)      Any request, demand, authorization,  direction, notice, consent, waiver or other action provided by this Agreement to
be given or taken by  Certificateholders  may be embodied in and evidenced by one or more  instruments of  substantially  similar tenor
signed by such  Certificateholders  in person or by an agent duly appointed in writing.  Except as herein otherwise expressly provided,
such action  shall become  effective  when such  instrument  or  instruments  are  delivered to the Trustee and,  where it is expressly
required,  to the Depositor.  Proof of execution of any such  instrument or of a writing  appointing any such agent shall be sufficient
for any purpose of this  Agreement and  conclusive in favor of the Trustee and the  Depositor,  if made in the manner  provided in this
Section 11.05.

         (b)      The fact and date of the execution by any Person of any such  instrument or writing may be proved by the affidavit of
a witness of such  execution or by a  certificate  of a notary public or other officer  authorized  by law to take  acknowledgments  of
deeds,  certifying  that the  individual  signing such  instrument or writing  acknowledged  to him the execution  thereof.  Where such
execution is by a signer acting in a capacity  other than his or her individual  capacity,  such  certificate  or affidavit  shall also
constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of any such  instrument or writing,  or the
authority of the individual executing the same, may also be proved in any other manner which the Trustee deems sufficient.

         (c)      The  ownership of  Certificates  (notwithstanding  any notation of ownership or other  writing on such  Certificates,
except an endorsement  in accordance  with  Section 5.02  made on a Certificate  presented in accordance  with  Section 5.04)  shall be
proved by the Certificate  Register,  and none of the Trustee, the Depositor,  the Servicer nor any successor to any such parties shall
be affected by any notice to the contrary.

         (d)      Any  request,  demand,  authorization,  direction,  notice,  consent,  waiver or other  action  of the  holder of any
Certificate  shall bind every future holder of the same  Certificate and the holder of every  Certificate  issued upon the registration
of transfer or exchange  thereof,  if applicable,  or in lieu thereof with respect to anything done,  omitted or suffered to be done by
the Trustee,  the  Depositor,  the Servicer or any  successor  to any such party in reliance  thereon,  whether or not notation of such
action is made upon such Certificates.

         (e)      In  determining  whether the Holders of the requisite  percentage of  Certificates  evidencing  Fractional  Undivided
Interests have given any request,  demand,  authorization,  direction,  notice, consent or waiver hereunder,  Certificates owned by the
Trustee,  the Depositor,  the Servicer or any Affiliate thereof shall be disregarded,  except as otherwise provided in Section 11.02(b)
and except that,  in  determining  whether the Trustee  shall be protected in relying  upon any such  request,  demand,  authorization,
direction,  notice,  consent or waiver,  only  Certificates  which a Responsible  Officer of the Trustee  actually knows to be so owned
shall be so  disregarded.  Certificates  which have been  pledged in good faith to the  Trustee,  the  Depositor,  the  Servicer or any
Affiliate  thereof may be regarded as outstanding if the pledgor  establishes to the satisfaction of the Trustee the pledgor's right to
act with respect to such Certificates and that the pledgor is not an Affiliate of the Trustee, the Depositor,  or the Servicer,  as the
case may be.

                                                                 172




--------------------------------------------------------------------------------




         Section 11.06.    Governing Law. THIS  AGREEMENT AND THE  CERTIFICATES  SHALL BE CONSTRUED IN ACCORDANCE  WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS LAW,
WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and notices  hereunder shall be in writing and shall be deemed given when delivered at
(including delivery by facsimile) or mailed by registered mail, return receipt requested,  postage prepaid, or by recognized  overnight
courier,  to (i) in the case of the Depositor,  383 Madison  Avenue,  New York, New York 10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may  hereafter be furnished to the other parties  hereto in writing;
(ii) in the case of the Trustee,  at its  Corporate  Trust  Office,  or such other  address as may  hereafter be furnished to the other
parties hereto in writing;  (iii) in the case of the Company, 383 Madison Avenue, New York, New York 10179,  Attention:  Vice President
- Servicing,  telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other parties hereto
in writing;  (iv) in the case of the  Servicer,  2780 Lake Vista Drive,  Lewisville,  Texas  75067,  Attention:  Bear Stearns  Mortgage
Funding 2007-AR3,  telecopier number:  (214) 626-3751,  or such other address as may hereafter be furnished to the other parties hereto
in writing;  (v) in the case of the Rating Agencies,  Moody's Investors  Service,  Inc., 99 Church Street, New York, New York 10007 and
Standard & Poor's, a division of The McGraw-Hill  Companies,  Inc., 55 Water Street,  New York, New York 10041 or such other address or
telecopy  number as may be furnished to the other parties hereto in writing.  Any notice  delivered to the  Depositor,  the Servicer or
the  Trustee  under  this  Agreement  shall be  effective  only upon  receipt.  Any  notice  required  or  permitted  to be mailed to a
Certificateholder,  unless  otherwise  provided herein,  shall be given by first-class  mail,  postage prepaid,  at the address of such
Certificateholder  as shown in the  Certificate  Register.  Any notice so mailed within the time  prescribed in this Agreement shall be
conclusively presumed to have been duly given when mailed, whether or not the Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms of this
Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,  agreements,  provisions or terms shall be deemed
severed from the remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.

                                                                 173




--------------------------------------------------------------------------------




         Section 11.09.    Successors and Assigns.  The provisions of this Agreement  shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section  headings  herein are for  convenience  of reference
only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This  Agreement  may be executed in two or more  counterparts  each of which when so executed
and delivered shall be an original but all of which together shall constitute one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and section  headings herein are for convenience of reference only,
and shall not limited or otherwise  affect the meaning  hereof.  The Trustee shall  promptly  provide notice to each Rating Agency with
respect to each of the following of which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any of the  obligations
of the Servicer as servicer  under this  Agreement  unless the Servicer  complies with the provisions of paragraph (b) of this Section.
The Servicer shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall not permit any  Subservicer to hire or
otherwise  utilize the  services  of any  Subcontractor,  to fulfill  any of the  obligations  of the  Servicer as servicer  under this
Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The  Servicer  shall  cause any  Subservicer  used by the  Servicer  (or by any  Subservicer)  for the benefit of the
Depositor to comply with the  provisions  of this  Section and with  Sections  3.16 and 3.17 to the same extent as if such  Subservicer
were the Depositor.  The Servicer shall be responsible  for obtaining from each  Subservicer and delivering to the Depositor any Annual
Statement of  Compliance  required to be delivered by such  Subservicer  under  Section  3.16(a),  any  Assessment  of  Compliance  and
Attestation  Report  required to be delivered  by such  Subservicer  under  Section 3.17 and any Annual  Certification  required  under
Section 3.16(b) as and when required to be delivered.

                                                                 174




--------------------------------------------------------------------------------




         (c)      The Servicer  shall  promptly upon request  provide to the Depositor  (or any designee of the  Depositor,  such as an
administrator)  a  written  description  (in form and  substance  satisfactory  to the  Depositor)  of the  role and  function  of each
Subcontractor  utilized by the Servicer or any  Subservicer,  specifying  (i) the identity of each such  Subcontractor,  (ii) which (if
any) of such  Subcontractors are "participating in the servicing  function" within the meaning of Item 1122 of Regulation AB, and (iii)
which  elements of the Servicing  Criteria will be addressed in  assessments of compliance  provided by each  Subcontractor  identified
pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the meaning of Item 1122 of  Regulation  AB, the  Servicer  shall cause any such  Subcontractor  used by the Servicer (or by any
Subservicer)  for the  benefit  of the  Depositor  to  comply  with the  provisions  of  Sections  3.01 to the same  extent  as if such
Subcontractor  were the Servicer.  The Servicer  shall be  responsible  for obtaining  from each  Subcontractor  and  delivering to the
Depositor any Assessment of Compliance and Attestation Report and other  certificates  required to be delivered by such Subservicer and
such Subcontractor under Section 3.17, in each case as and when required to be delivered.


                                                                 175




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the  Depositor,  the Trustee,  the  Servicer,  the Sponsor and the Company have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the day and year first above written.

                                                              STRUCTURED ASSET MORTGAGE
                                                              INVESTMENTS II INC., as Depositor


                                                              By: /s/ Baron Silverstein
                                                                  Name:  Baron Silverstein
                                                                  Title: Senior Managing Director


                                                              WELLS FARGO BANK, NATIONAL
                                                              ASSOCIATION, as Trustee


                                                              By: /s/ Stacey Taylor
                                                                  Name: Stacey Taylor
                                                                  Title: Vice President

                                                              EMC MORTGAGE CORPORATION, as
                                                              Servicer and Company


                                                              By: /s/ William Glasgow, Jr.
                                                                  Name: William Glasgow, Jr.
                                                                  Title: Executive Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By: /s/ Jacqueline Oliver
     Name: Jacqueline Oliver
     Title: Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 30th day of March,  2007  before me, a notary  public in and for said State,  personally  appeared  Baron  Silverstein,
known to me to be a Senior  Managing  Director of Structured  Asset Mortgage  Investments II Inc.,  the  corporation  that executed the
within  instrument,  and also known to me to be the person who executed it on behalf of said  corporation,  and acknowledged to me that
such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                              /s/ Michelle Stern
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                           )
                                            ) ss.:
COUNTY OF HOWARD                            )


         On the 30th day of March, 2007 before me, a notary public in and for said State,  personally appeared Stacey Taylor,  known to
me to be a Vice President of Wells Fargo Bank,  National  Association,  the entity that executed the within instrument,  and also known
to me to be the  person  who  executed  it on behalf of said  entity,  and  acknowledged  to me that such  entity  executed  the within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                              /s/ Jennifer Richardson
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 30th day of March,  2007  before me, a notary  public in and for said State,  personally  appeared  Jacqueline  Oliver,
known to me to be Senior Vice President of EMC Mortgage  Corporation,  the corporation  that executed the within  instrument,  and also
known to me to be the person who executed it on behalf of said corporation,  and acknowledged to me that such corporation  executed the
within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 30th of March, 2007 before me, a notary public in and for said State,  personally appeared William Glasgow,  Jr., known
to me to be Executive Vice President of EMC Mortgage Corporation,  the corporation that executed the within instrument,  and also known
to me to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed  the
within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                              /s/ Alfie D. Kearney
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT A-1

                                        FORM OF CLASS [I][II]-[1][2]A-[1][2][3][4] CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON AND REALIZED
LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED  INTEREST  ALLOCATED  HERETO AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,
ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE THE  REGISTERED  OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Variable Pass-Through Rate


Class [I][II]-[1][2]A-[1][2][3][4]
[Super] Senior [Support]


                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $___________



First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
April 25, 2007                                             of the Cut-off Date: $____________



Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation



Assumed Final Distribution Date:
[March][April] 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR3

         evidencing a fractional undivided interest in the distributions  allocable to the Class  [I][II]-[1][2]A-[1][2][3][4]
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans
         secured by first liens on one- to four-family  residential  properties (the "Mortgage  Loans") and sold by Structured
         Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  "Agreement"),  among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution  Date, an
amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,  if any)
required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution Date
is the  Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the
date on which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth  above.  The  Current  Principal  Amount  hereof  will be reduced to the extent of
distributions  allocable to principal  hereon and Realized Losses  allocated hereto and will be increased to the extent of Net Deferred
Interest allocated thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL
                                                              ASSOCIATION
                                                              Not in its individual capacity but solely as
                                                              Trustee


                                                              By:________________________________________
                                                                          Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-[1][2]A-[1][2][3][4] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank,
                                                              National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:__________________________________________
                                                                           Authorized Signatory


                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-2

                                                              [RESERVED]





--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-3

                                       FORM OF CLASS I-B-[1][2][3][4][5][6][7][8][9] CERTIFICATE

                  THIS   CERTIFICATE   IS   SUBORDINATED   IN  RIGHT  OF   PAYMENT   TO  THE  CLASS   I-A   CERTIFICATES   [AND   CLASS
[I]-B-[1][2][3][4][5][6][7][8] CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON AND REALIZED
LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED  INTEREST  ALLOCATED  HERETO AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,
ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE THE  REGISTERED  OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH BENEFICIAL OWNER OF A CLASS I-B-[1][2][3][4][5][6][7][8][9]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED
TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR  HOLDING  OF THAT  CERTIFICATE  OR  INTEREST  THEREIN,  THAT  EITHER  (I) SUCH
CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  INC.,  S&P,  MOODY'S,  DBRS LIMITED OR DBRS,  INC.,  (II) IT IS NOT A
PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH A

"PLAN") OR INVESTING  WITH "PLAN ASSETS" OF ANY PLAN OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE
OR HOLD THE CERTIFICATE OR INTEREST THEREIN IS AN "INSURANCE  COMPANY GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF
LABOR  PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE")  95-60,  AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED.



Certificate No. 1                                          Variable Pass-Through Rate



Class I-B-[1][2][3][4][5][6][7][8][9]  Subordinate



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $______________



First Distribution Date:                                   Initial Current Principal Amount of this
                                                           Certificate as of the Cut-off Date:
April 25, 2007                                             $_____________



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
March 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR3

         evidencing    a    fractional    undivided    interest    in   the    distributions    allocable    to   the    Class
         I-B-[1][2][3][4][5][6][7][8][9]  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool  of
         adjustable  interest rate mortgage loans secured by first liens on one- to four-family  residential  properties  (the
         "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  "Agreement"),  among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution  Date, an
amount  equal to the  product of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be
distributed  to the  Holders  of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth  above.  The  Current  Principal  Amount  hereof  will be reduced to the extent of
distributions  allocable to principal  hereon and Realized Losses  allocated hereto and will be increased to the extent of Net Deferred
Interest allocated thereto, in each case, as set forth in the Agreement.

         Each beneficial owner of a Class  I-B-[1][2][3][4][5][6][7][8][9]  Certificate or any interest therein shall be deemed to have
represented,  by virtue of its  acquisition or holding of that  Certificate or interest  therein,  that either (i) such  Certificate is
rated at least "BBB-" or its equivalent by Fitch,  Inc.,  S&P,  Moody's,  DBRS Limited or DBRS,  Inc., (ii) it is not a plan subject to
Title I of the Employee  Retirement  Security  Investment  Act of 1974,  as amended,  or Section  4975 of the Code (each,  a "Plan") or
investing with "plan assets" of any Plan, or (iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the
Certificate  or interest  therein is an  "insurance  company  general  account,"  as such term is defined in U.S.  Department  of Labor
Prohibited Transaction Class Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         This  Certificate  is one of a duly  authorized  issue  of  Certificates  designated  as set  forth on the  face  hereof  (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_____________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-B-[1][2][3][4][5][6][7][8][9] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank,
                                                              National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:______________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-4

                                            FORM OF CLASS II-B-[1][2][3][4][5] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES  [AND CLASS  II-B-[1][2][3][4]
CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON AND REALIZED
LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED  INTEREST  ALLOCATED  HERETO AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,
ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE THE  REGISTERED  OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH BENEFICIAL  OWNER OF A CLASS  II-B-[1][2][3][4][5]  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE DEEMED TO HAVE
REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS
RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  INC.,  S&P,  MOODY'S,  DBRS LIMITED OR DBRS,  INC., (II) IT IS NOT A PLAN SUBJECT TO
TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH A "PLAN") OR INVESTING
WITH  "PLAN  ASSETS"  OF ANY PLAN OR (III)  (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE  OF FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT,"  AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT  OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.




--------------------------------------------------------------------------------





Certificate No. 1                                          Variable Pass-Through Rate



Class II-B-[1][2][3][4][5] Subordinate



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
March 1, 2007                                              $______________



First Distribution Date:                                   Initial Current Principal Amount of this Certificate
April 25, 2007                                             as of the Cut-off Date:
                                                           $_____________



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
April 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR3

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the  Class  II-B-[1][2][3][4][5]
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans
         secured by first liens on one- to four-family  residential  properties (the "Mortgage  Loans") and sold by Structured
         Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  "Agreement"),  among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution  Date, an
amount  equal to the  product of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be
distributed  to the  Holders  of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth  above.  The  Current  Principal  Amount  hereof  will be reduced to the extent of
distributions  allocable to principal  hereon and Realized Losses  allocated hereto and will be increased to the extent of Net Deferred
Interest allocated thereto, in each case, as set forth in the Agreement.

         Each  beneficial  owner  of a  Class  II-B-[1][2][3][4][5]  Certificate  or any  interest  therein  shall  be  deemed  to have
represented,  by virtue of its  acquisition or holding of that  Certificate or interest  therein,  that either (i) such  Certificate is
rated at least "BBB-" or its  equivalent by Fitch,  Inc.,  S&P,  Moody's,  DBRS Limited or DBRS,  Inc, (ii) it is not a plan subject to
Title I of the Employee  Retirement  Security  Investment  Act of 1974,  as amended,  or Section  4975 of the Code (each,  a "Plan") or
investing with "plan assets" of any Plan, or (iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the
Certificate  or interest  therein is an  "insurance  company  general  account,"  as such term is defined in U.S.  Department  of Labor
Prohibited Transaction Class Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         This  Certificate  is one of a duly  authorized  issue  of  Certificates  designated  as set  forth on the  face  hereof  (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class II-B-[1][2][3][4][5] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National
                                                              Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ______________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ______________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-5

                                                   FORM OF CLASS II-B-6 CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A,  CLASS II-B-1,  CLASS II-B-2,  CLASS II-B-3,
CLASS II-B-4 AND CLASS II-B-5 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON AND REALIZED
LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED  INTEREST  ALLOCATED  HERETO AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE  HOLDER  HEREOF,  BY  PURCHASING  THIS  CERTIFICATE,  AGREES  THAT THIS
CERTIFICATE  MAY BE  REOFFERED,  RESOLD,  PLEDGED  OR  OTHERWISE  TRANSFERRED  ONLY IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS AND ONLY (1)  PURSUANT TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON  THAT THE HOLDER  REASONABLY
BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN THE  MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN  ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER
IS BEING MADE IN  RELIANCE  ON RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE MEANING
THEREOF IN RULE  501(a)(1),  (2), (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN
SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION  IN VIOLATION OF THE SECURITIES  ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE TO
THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS OR IN
EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),
AND/OR  SECTION  4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN
ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND
THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975
OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY  IN ADDITION TO THOSE  UNDERTAKEN  IN THE
AGREEMENT.



Certificate No. 1                                          Variable Pass-Through Rate



Class II-B-6 Subordinate




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
March 1, 2007                                              Certificate as of the Cut-off Date:
                                                           ___________



                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
April 25, 2007                                             ____________



Servicer:                                                  CUSIP: ____________
EMC Mortgage Corporation



Assumed Final Distribution Date:
April 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR3

         evidencing a fractional  undivided  interest in the  distributions  allocable to the Class II-B-6  Certificates  with
         respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first
         liens on one- to four-family  residential  properties  (the "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC")
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution  Date, an
amount  equal to the  product of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be
distributed  to the  Holders  of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth  above.  The  Current  Principal  Amount  hereof  will be reduced to the extent of
distributions  allocable to principal  hereon and Realized Losses  allocated hereto and will be increased to the extent of Net Deferred
Interest allocated thereto, in each case, as set forth in the Agreement.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
"Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller or the Trustee is obligated to
register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to take
any  action  not  otherwise  required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller
and the  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class  II-B-6  Certificate  will be made  unless the Trustee has  received  either (i) opinion of
counsel  for the  benefit of the  Trustee  and the  Servicer  and which they may rely which is  satisfactory  to the  Trustee  that the
purchase of this  certificate is  permissible  under local law, will not  constitute or result in a non-exempt  prohibited  transaction
under  Section 406 of the Employee  Retirement  Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue  Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation or liability in addition to
those undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly
by, or on behalf of, an employee  benefit plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or
Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class II-B-6 Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:_____________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-6


                                                FORM OF CLASS [I][II]-B-IO CERTIFICATE


                  THIS  CERTIFICATE IS  SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS  [I][II]-A  CERTIFICATES  AND THE CLASS [I][II]-B
CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH IT MAY
RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN  ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

                                               [FOR THE CLASS II-B-IO CERTIFICATES ONLY]

                  [NO TRANSFER OF ANY  CLASS II-B-IO  CERTIFICATE  SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE  OF SUCH CLASS II-B-IO
CERTIFICATE  PROVIDES  TO THE TRUSTEE AND ANY PAYING  AGENT THE  APPROPRIATE  TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS FORM
W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON EXPIRATION
OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS AND (III) PROMPTLY UPON LEARNING THAT SUCH FORM
HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH TRANSFER.  UNDER THE AGREEMENT,  UPON RECEIPT OF ANY SUCH TAX  CERTIFICATION
FORM FROM A TRANSFEREE OF ANY CLASS II-B-IO  CERTIFICATE,  THE TRUSTEE SHALL FORWARD SUCH TAX CERTIFICATION  FORM PROVIDED TO IT TO THE
CAP  COUNTERPARTY.  EACH HOLDER OF A CLASS II-B-IO  CERTIFICATE  AND EACH  TRANSFEREE  THEREOF SHALL BE DEEMED TO HAVE CONSENTED TO THE
TRUSTEE  FORWARDING  TO THE CAP  COUNTERPARTY  ANY SUCH TAX  CERTIFICATION  FORM IT HAS PROVIDED AND UPDATED IN  ACCORDANCE  WITH THESE
TRANSFER  RESTRICTIONS.  ANY PURPORTED SALES OR TRANSFERS OF ANY CLASS II-B-IO  CERTIFICATE TO A TRANSFEREE  WHICH DOES NOT COMPLY WITH
THESE REQUIREMENTS SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.]



Certificate No. 1                                          Variable Pass-Through Rate



Class [I][II]-B-IO Subordinate




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
March 1, 2007                                              as of the Cut-off Date:
                                                           $_____________




                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
April 25, 2007                                             $______________




Servicer:                                                  Percentage Interest of this Certificate:
EMC Mortgage Corporation                                   __________%




Assumed Final Distribution Date:                           CUSIP: ____________
[March][April] 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR3

         evidencing a fractional  undivided  interest in the distributions  allocable to the Class  [I][II]-B-IO  Certificates
         with respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage  loans secured by
         first liens on one- to four-family residential properties and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer,  the Trustee or any of their affiliates will have any obligation with respect to any certificate or other obligation  secured
by or payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund") primarily  consisting of conventional  adjustable rate mortgage loans secured by first liens on one- to four- family residential
properties  (collectively,  the "Mortgage Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation ("EMC") to
SAMI II. EMC will act as servicer  of the  Mortgage  Loans (the  "Servicer,"  which term  includes  any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Interest on this Certificate will accrue during the calendar month  immediately  preceding such Distribution Date (as
hereinafter  defined) on the Notional Amount hereof at a per annum rate equal to the  Pass-Through  Rate as set forth in the Agreement.
The Trustee  will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately  following
Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in whose name
this  Certificate  is registered at the close of business on the Business Day prior to the related  Distribution  Date, an amount equal
to the  product of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the  amount of  interest  required  to be
distributed  to the  Holders  of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final  Distribution  Date is the
Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in such notice.  The Class  [I][II]-B-IO
Certificates have no Current Principal Amount. The Initial Notional Amount of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
"Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based.  Neither the Seller nor the Trustee is obligated to
register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to take
any  action  not  otherwise  required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller
and the  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class  [I][II]-B-IO  Certificate  will be made unless the Trustee has received either (i) opinion
of counsel for the  benefit of the  Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the
purchase of this  certificate is  permissible  under local law, will not  constitute or result in a non-exempt  prohibited  transaction
under  Section 406 of the Employee  Retirement  Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue  Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation or liability in addition to
those undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly
by, or on behalf of, an employee  benefit plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or
Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                                               [For the Class II-B-IO Certificates Only]

                  [No transfer of any Class  II-B-IO  Certificate  shall be made unless the proposed  transferee  of such Class II-B-IO
Certificate  provides  to the Trustee and any paying  agent the  appropriate  tax  certification  form (i.e.,  IRS form w-9 or IRS form
W-8BEN,  W-8IMY,  W-8EXP or W-8ECI,  as applicable (or any successor form thereto)) and agrees to update such forms (i) upon expiration
of any such form,  (ii) as required under then  applicable  U.S.  Treasury  Regulations and (iii) promptly upon learning that such form
has become  obsolete or incorrect,  as a condition to such transfer.  Under the Agreement,  upon receipt of any such tax  certification
form from a transferee of any Class II-B-IO  Certificate,  the trustee shall forward such tax certification  form provided to it to the
Cap  Counterparty.  Each holder of a Class II-B-IO  Certificate  and each  transferee  thereof shall be deemed to have consented to the
Trustee  forwarding  to the Cap  Counterparty  any such tax  certification  form it has provided and updated in  accordance  with these
transfer  restrictions.  Any purported sales or transfers of any Class II-B-IO  Certificate to a transferee  which does not comply with
these requirements shall be deemed null and void under the Agreement.]

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment hereunder and that neither the Trustee nor the Servicer is liable to the  Certificateholders  for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable with the Trustee upon surrender of this  Certificate for registration of transfer at the offices or agencies  maintained
by the Trustee for such  purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory  to the
Trustee duly  executed by the Holder  hereof or such  Holder's  attorney  duly  authorized  in writing,  and  thereupon one or more new
Certificates in authorized  denominations  representing a like aggregate Fractional Undivided Interest will be issued to the designated
transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-B-IO Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-7

                                                      FORM OF CLASS R CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "RESIDUAL  INTEREST" IN A "REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT" AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL
SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING  (OTHER THAN AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
BOARD OF DIRECTORS IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.


Certificate No. 1                                          Percentage Interest: 100%




Class R




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
March 1, 2007                                              Certificate as of the Cut-off Date:
                                                           $_______




                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
April 25, 2007                                             $_______




Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation




Assumed Final Distribution Date:
April 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR3

         evidencing a fractional  undivided  interest in the distributions  allocable to the Class R Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four- family residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC")
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Each  Holder  of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions  set forth in the
Agreement to the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States
Person and a Permitted  Transferee,  (ii) the transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the
delivery  to the  Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the Seller will have the right, in its sole discretion and without notice to the Holder of this  Certificate,  to sell this Certificate
to a  purchaser  selected  by the  Seller,  which  purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and
conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution
Date, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount required to
be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by Trustee of the pendency of such  distribution and only upon  presentation and surrender of this Certificate
at the office or agency appointed by the Trustee for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
"Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel shall not be an expense of the Trust Fund or of the Seller or the Trustee in their  respective  capacities  as such),  together
with copies of the written  certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such  Holder's
prospective  transferee  upon which such  Opinion of Counsel is based.  Neither the Seller nor the Trustee is  obligated to register or
qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities  law or to take any action
not otherwise  required under the Agreement to permit the transfer of such  Certificates  without  registration or  qualification.  Any
Holder  desiring  to effect a transfer  of this  Certificate  shall be required  to  indemnify  the Trustee and the Seller  against any
liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R  Certificate  will be made unless the Trustee has received  either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal Revenue Code, as
amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee

                                                              By:__________________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-8

                                                     FORM OF CLASS R-X CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "RESIDUAL  INTEREST" IN A "REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT" AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL
SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING  (OTHER THAN AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
BOARD OF DIRECTORS IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.


Certificate No. 1                                          Percentage Interest: 100%




Class R-X




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
March 1, 2007                                              Certificate as of the Cut-off Date:
                                                           $_______




                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
April 25, 2007                                             $_______




Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation




Assumed Final Distribution Date:
April 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR3

         evidencing a fractional undivided interest in the distributions  allocable to the Class R-X Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four-family  residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC")
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Each  Holder  of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions  set forth in the
Agreement to the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States
Person and a Permitted  Transferee,  (ii) the transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the
delivery  to the  Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the Seller will have the right, in its sole discretion and without notice to the Holder of this  Certificate,  to sell this Certificate
to a  purchaser  selected  by the  Seller,  which  purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and
conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution
Date, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount required to
be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by Trustee of the pendency of such  distribution and only upon  presentation and surrender of this Certificate
at the office or agency appointed by the Trustee for that purpose and designated in such notice.


                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
"Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel shall not be an expense of the Trust Fund or of the Seller or the Trustee in their  respective  capacities  as such),  together
with copies of the written  certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such  Holder's
prospective  transferee  upon which such  Opinion of Counsel is based.  Neither the Seller nor the Trustee is  obligated to register or
qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities  law or to take any action
not otherwise  required under the Agreement to permit the transfer of such  Certificates  without  registration or  qualification.  Any
Holder  desiring  to effect a transfer  of this  Certificate  shall be required  to  indemnify  the Trustee and the Seller  against any
liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R-X Certificate  will be made unless the Trustee has received either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal Revenue Code, as
amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee

                                                              By:__________________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ______________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-9

                                                     FORM OF CLASS I-X CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986 (THE
"CODE").

                  UNLESS THIS  CERTIFICATE  IS  PRESENTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY TO THE
SECURITIES  ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS  REQUESTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY  AND ANY
PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH BENEFICIAL  OWNER OF A CLASS I-X  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE DEEMED TO HAVE  REPRESENTED,  BY
VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST
"BBB-" OR ITS  EQUIVALENT BY FITCH,  INC.,  S&P,  MOODY'S,  DBRS LIMITED OR DBRS,  INC.,  (II) IT IS NOT A PLAN OR INVESTING WITH "PLAN
ASSETS"?  OF ANY PLAN,  (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO  ACQUIRE  OR HOLD THE  CERTIFICATE  OR
INTEREST  THEREIN IS AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT,"  AS SUCH TERM IS DEFINED IN  PROHIBITED  TRANSACTION  CLASS  EXEMPTION
("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No. 1                                          Fixed Pass-Through Rate




Class I-X Senior Interest Only




                                                           Aggregate Initial Current Notional Amount of the
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificates as of the Cut-off Date:
March 1, 2007                                              $__________




First Distribution Date:                                   Initial Current Notional Amount of this Certificate as
April 25, 2007                                             of the Cut-off Date:
                                                           $__________




                                                           Initial Principal Balance of the Principal Component of
                                                           this Certificate as of the Cut-off Date: $0


Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
March 25, 2037


                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR3

         evidencing a fractional undivided interest in the distributions  allocable to the Class I-X Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four- family residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  "Agreement"),  among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is registered at the close of business on the last Business Day of the prior  calendar  month,  an amount
equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount required to be distributed to
the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that  purpose and  designated  in such  notice.  Each of the initial
Notional  Amount of this  Certificate and the initial  principal  balance of the principal  component of this  Certificate is set forth
above. The principal  balance of the principal  component of this Certificate will be reduced to the extent of distributions  allocable
to principal  hereon and any Realized  Losses  allocable  hereto.  In the event that  interest  accrued on the Notional  Amount of this
Certificate  is reduced as a result of the  allocation  of Net Deferred  Interest on the related  Mortgage  Loans,  as described in the
Agreement, the principal balance of the principal component of this Certificate will increase by the amount of such reduction.

                  Each beneficial  owner of a Class I-X  Certificate or any interest  therein shall be deemed to have  represented,  by
virtue of its  acquisition  or holding of that  Certificate  or interest  therein,  that either (i) such  Certificate is rated at least
"BBB-" or its  equivalent by Fitch,  Inc.,  S&P,  Moody's,  DBRS Limited or DBRS,  Inc.,  (ii) it is not a Plan or investing with "plan
assets" of any Plan,  (iii)(1) it is an insurance company,  (2) the source of funds used to acquire or hold the Certificate or interest
therein is an "insurance  company general account," as such term is defined in Prohibited  Transaction Class Exemption  ("PTCE") 95-60,
and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:________________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-10

                                                 FORM OF CLASS [I][II]-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


Certificate No. [1][2]
                                                           Aggregate Initial Current Notional Amount of the Class
                                                           [I][II]-XP-[1][2] Certificates as of the Cut-off Date:
                                                           $__________




Class [I][II]-XP-[1][2] Certificate


                                                           Initial Notional Amount of the Class I][II]-XP-[1][2]
                                                           Certificates as of the Cut-off Date:


                                                           $__________

Date of Pooling and Servicing Agreement
and Cut-off Date:
March 1, 2007                                              Percentage Interest of this Certificate:
                                                           _____%




First Distribution Date:
April 25, 2007




Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation




Assumed Final Distribution Date:
[March][April] 25, 2037


                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR3

         evidencing  a  fractional  undivided  interest  in  the  distributions   allocable  to  the  Class  [I][II]-XP-[1][2]
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans
         secured by first liens on one- to four- family  residential  properties (the "Mortgage Loans") and sold by Structured
         Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC")
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo, National Association,  as trustee
(the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution
Date, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount required to
be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate at the office or agency appointed by the Trustee for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
"Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller or the Trustee is obligated to
register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to take
any  action  not  otherwise  required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller
and the  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class  [I][II]-XP-[1][2]  Certificate  will be made  unless the Trustee has  received  either (i)
opinion of counsel for the benefit of the Trustee and the  Servicer and which they may rely which is  satisfactory  to the Trustee that
the purchase of this certificate is permissible under local law, will not constitute or result in a non-exempt  prohibited  transaction
under  Section 406 of the Employee  Retirement  Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue  Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation or liability in addition to
those undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly
by, or on behalf of, an employee  benefit plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or
Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by EMC, the Seller,  the Servicer and the  Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust
Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive  and binding on such Holder and upon all
future Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation
of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in certain  limited  circumstances,
without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
the mailing of the final payment or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage Loan  remaining in the
Trust Fund or the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan, or (ii)
the optional  repurchase  by the party named in the Agreement of all the Mortgage  Loans and all related REO Property  remaining in the
Trust in accordance with the terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off Date Balance of such  Mortgage
Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the
REMIC status of any REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the then-current taxable year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however,
will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years after the death of certain persons  identified
in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: March 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-XP-[1][2] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory



                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT B

                                                        MORTGAGE LOAN SCHEDULE



     LOAN_SEQ       DEAL_INFO                                                 GROUP_SUB-GROUP           CURRENT_BALANCE        PAYMENT
     17021070       GR5. 1YRHARD/2YRSOFT                                                 II-1                  213251.8         952.81
     17016424       GR5. 1YRHARD/2YRSOFT                                                 II-1                    510874        2017.17
     17016308       GR5. 1YRHARD/2YRSOFT                                                 II-2                  230093.8        1004.15
     17016243       GR3. 3YR HARD                                                           I                 284283.07        1047.87
     17015068       GR1. NOPP                                                            II-2                    390975        1218.75
     17014875       GR5. 1YRHARD/2YRSOFT                                                 II-1                  234103.8          875.7
     17014906       GR1. NOPP                                                            II-1                    384960           1680
     17014929       GR2. 1YR/Other                                                          I                 204788.86         656.14
     17014748       GR1. NOPP                                                            II-1                    741850         3237.5
     17014806       GR2. 1YR/Other                                                          I                 276582.32         891.72
     17014858       GR1. NOPP                                                               I                 321457.53         809.14
     17013823       GR3. 3YR HARD                                                           I                 554059.15        1403.35
     17013852       GR1. NOPP                                                            II-1                    500849        2237.79
     17013742       GR1. NOPP                                                            II-1                    577440           2520
     17013783       GR2. 1YR/Other                                                          I                 433967.66        1092.34
     17013629       GR3. 3YR HARD                                                           I                 626725.46        2321.21
     17013630       GR3. 3YR HARD                                                           I                 754751.27        2418.73
     17013535       GR1. NOPP                                                            II-1                    802000           3000
     17013542       GR1. NOPP                                                            II-1                    520498        2109.25
     17013551       GR1. NOPP                                                            II-1                    581450        2054.17
     16790216       GR3. 3YR HARD                                                           I                 499152.38        1264.29
     16790185       GR3. 3YR HARD                                                           I                 901185.98        2273.18
     16785292       GR3. 3YR HARD                                                           I                 224693.64         681.36
     16977999       GR5. 1YRHARD/2YRSOFT                                                 II-2                 325625.32        1316.25
     16978000       GR5. 1YRHARD/2YRSOFT                                                 II-1                 273245.46          847.5
     16978006       GR5. 1YRHARD/2YRSOFT                                                 II-1                  535952.6        1768.67
     16978007       GR5. 1YRHARD/2YRSOFT                                                 II-1                 437277.43        1898.75
     16978016       GR4. 1YRHARD/1YRSOFT                                                 II-1                 352643.09        1531.25
     16978031       GR1. NOPP                                                            II-2                 433243.18        1343.75
     16978034       GR1. NOPP                                                            II-2                 453394.02        1406.25
     16978044       GR5. 1YRHARD/2YRSOFT                                                 II-2                  298988.8        1171.67
     16978049       GR5. 1YRHARD/2YRSOFT                                                 II-1                 475561.81        1720.83
     16978058       GR5. 1YRHARD/2YRSOFT                                                 II-1                  149117.3         601.25
     16978061       GR5. 1YRHARD/2YRSOFT                                                 II-2                 309327.02        1283.33
     16978065       GR1. NOPP                                                            II-2                 341341.31        1341.88
     16978069       GR5. 1YRHARD/2YRSOFT                                                 II-1                 552136.59        2169.17
     16978082       GR5. 1YRHARD/2YRSOFT                                                 II-1                 503774.66        2031.25
     16978092       GR3. 1YRHARD                                                         II-1                 507805.83           2310
     16978099       GR3. 1YRHARD                                                         II-1                 580347.96           2280
     16978100       GR3. 1YRHARD                                                         II-2                    336840           1015
     16978111       GR5. 1YRHARD/2YRSOFT                                                 II-1                 455410.17        1553.75
     16978118       GR3. 1YRHARD                                                         II-1                 402006.46        1583.33
     16978125       GR3. 1YRHARD                                                         II-1                 221659.98         779.17
     16978130       GR4. 1YRHARD/1YRSOFT                                                 II-2                 196078.75         812.92
     16978142       GR4. 1YRHARD/1YRSOFT                                                 II-1                 362717.47           1425
     16978146       GR5. 1YRHARD/2YRSOFT                                                 II-2                 205022.55            510
     16978163       GR3. 1YRHARD                                                         II-1                 425315.16           1540
     16978179       GR3. 1YRHARD                                                         II-2                 259961.31         920.83
     16978183       GR1. NOPP                                                            II-1                 274052.35         963.33
     16978202       GR5. 1YRHARD/2YRSOFT                                                 II-1                 370778.85           1587
     16978210       GR4. 1YRHARD/1YRSOFT                                                 II-2                 377897.61        1367.92
     16978224       GR3. 1YRHARD                                                         II-1                 603008.44           1875
     16978227       GR2. SOFTPP/OTHER                                                    II-2                 383872.77         1079.5
     16978232       GR5. 1YRHARD/2YRSOFT                                                 II-1                 384884.75        1671.25
     16978235       GR1. NOPP                                                            II-1                 439289.66           1526
     16978248       GR5. 1YRHARD/2YRSOFT                                                 II-1                    852125        3010.42
     16978249       GR5. 1YRHARD/2YRSOFT                                                 II-2                 351710.08        1455.42
     16978290       GR1. NOPP                                                            II-1                 644022.01        2130.67
     16978299       GR5. 1YRHARD/2YRSOFT                                                 II-1                  241730.1         824.73
     16978308       GR3. 1YRHARD                                                         II-1                    449120        1844.27
     16978311       GR5. 1YRHARD/2YRSOFT                                                 II-1                 381905.15        1108.33
     16978326       GR4. 1YRHARD/1YRSOFT                                                 II-2                 396428.11        1355.92
     16978327       GR1. NOPP                                                            II-1                 442206.65        1558.33
     16978344       GR1. NOPP                                                            II-1                 627129.42           2210
     16978371       GR3. 1YRHARD                                                         II-2                 255637.49         741.63
     16969046       GR2. SOFTPP/OTHER                                                    II-1                 156782.44            585
     16969062       GR1. NOPP                                                            II-1                 643209.16        2066.67
     16688246       GR3. 3YR HARD                                                           I                 552809.78        1775.45
     16339865       GR3. 3YR HARD                                                           I                 361682.62         890.05
     16982721       GR2. SOFTPP/OTHER                                                    II-1                 581449.99        2356.26
     16982607       GR5. 1YRHARD/2YRSOFT                                                 II-1                    396990           1815
     16982730       GR2. 1YR/Other                                                          I                 474865.66        1531.01
     16982777       GR5. 1YRHARD/2YRSOFT                                                 II-1                    298360        1118.86
     16982783       GR3. 3YR HARD                                                           I                 395328.69        1001.31
     16982637       GR3. 1YRHARD                                                         II-1                 473179.99        1573.34
     16982790       GR3. 1YRHARD                                                         II-1                 549369.99        2226.26
     16984176       GR3. 1YRHARD                                                         II-1                 529319.99        2145.01
     16984178       GR5. 1YRHARD/2YRSOFT                                                 II-1                    380000        1504.17
     16984183       GR1. NOPP                                                            II-1                    457600        1620.67
     16984190       GR1. NOPP                                                            II-2                 260649.99         893.76
     16984207       GR3. 3YR HARD                                                           I                    183750         556.45
     16984211       GR1. NOPP                                                            II-2                    260000        1056.26
     16984218       GR5. 1YRHARD/2YRSOFT                                                 II-1                 280699.99         962.51
     16984236       GR1. NOPP                                                            II-2                    226000          729.8
     16984262       GR3. 1YRHARD                                                         II-2                    238000         768.55
     16984109       GR3. 3YR HARD                                                           I                 570636.89        1839.78
     16984165       GR3. 1YRHARD                                                         II-2                    244000         838.76
     16984273       GR1. NOPP                                                            II-1                    278400           1102
     16984115       GR3. 1YRHARD                                                         II-2                 157893.75         623.44
     16984280       GR5. 1YRHARD/2YRSOFT                                                 II-1                 348869.99        1450.01
     16984306       GR5. 1YRHARD/2YRSOFT                                                 II-1                    280700        1079.17
     16984312       GR3. 3YR HARD                                                           I                 649083.33        1968.37
     16984318       GR3. 3YR HARD                                                           I                    376000         950.74
     16984133       GR5. 1YRHARD/2YRSOFT                                                 II-1                    401000           1250
     16984333       GR5. 1YRHARD/2YRSOFT                                                 II-2                    212000         817.09
     16984139       GR3. 1YRHARD                                                         II-1                    691725         2587.5
     16984146       GR3. 3YR HARD                                                           I                 508636.12        1288.55
     16984356       GR2. 1YR/Other                                                          I                    399000        1474.79
     16984371       GR3. 3YR HARD                                                           I                    400800        1013.45
     16984373       GR3. 1YRHARD                                                         II-1                    456338        1896.67
     16989874       GR3. 1YRHARD                                                         II-1                    328000        1230.01
     16989884       GR3. 1YRHARD                                                         II-1                    456000        1710.01
     16989891       GR5. 1YRHARD/2YRSOFT                                                 II-1                    365600        1675.67
     16989897       GR2. 1YR/Other                                                          I                    448000         1132.8
     16989901       GR5. 1YRHARD/2YRSOFT                                                 II-1                 433079.99        1755.01
     16989928       GR5. 1YRHARD/2YRSOFT                                                 II-1                    172430         770.42
     16989929       GR3. 3YR HARD                                                           I                 430662.81        1305.94
     16989931       GR3. 1YRHARD                                                         II-2                    312780          942.5
     16982580       GR3. 1YRHARD                                                         II-2                    328820        1161.67
     16982687       GR3. 1YRHARD                                                         II-1                 529319.99        2145.01
     16982584       GR2. 1YR/Other                                                          I                 482846.59        1556.74
     16982691       GR5. 1YRHARD/2YRSOFT                                                 II-2                 223757.99         720.76
     16982587       GR5. 1YRHARD/2YRSOFT                                                 II-2                  313782.5        1108.54
     16982589       GR3. 1YRHARD                                                         II-1                    497240           2015
     16982591       GR3. 3YR HARD                                                           I                  499318.2        1514.13
     16982597       GR3. 3YR HARD                                                           I                 538713.15        1736.85
     16982604       GR3. 3YR HARD                                                           I                 399188.19        1478.48
     16971798       GR5. 1YRHARD/2YRSOFT                                                 II-2                    401000           1750
     16978514       GR3. 1YRHARD                                                         II-1                    330424        1304.67
     16978527       GR3. 1YRHARD                                                         II-2                 260649.99         975.01
     16978406       GR5. 1YRHARD/2YRSOFT                                                 II-1                    448000        1586.67
     16978572       GR3. 1YRHARD                                                         II-1                    196580         778.13
     16978582       GR3. 3YR HARD                                                           I                 263552.46         667.54
     16978593       GR2. 1YR/Other                                                          I                 270840.83         874.86
     16978601       GR5. 1YRHARD/2YRSOFT                                                 II-1                    240199         973.38
     16978634       GR3. 1YRHARD                                                         II-1                  877187.5        2734.38
     16978649       GR1. NOPP                                                            II-1                 585459.99        2007.51
     16978398       GR3. 3YR HARD                                                           I                 351161.16        1132.17
     16980093       GR5. 1YRHARD/2YRSOFT                                                 II-1                    541350         2362.5
     16980221       GR5. 1YRHARD/2YRSOFT                                                 II-2                    204510         743.75
     16980228       GR3. 3YR HARD                                                           I                 319237.42        1029.25
     16980235       GR5. 1YRHARD/2YRSOFT                                                 II-1                    425000        1815.11
     16980109       GR5. 1YRHARD/2YRSOFT                                                 II-2                    388168           1694
     16980111       GR3. 3YR HARD                                                           I                 229850.94         741.06
     16980241       GR1. NOPP                                                               I                 389469.64        1255.69
     16980261       GR3. 3YR HARD                                                           I                 310672.44         786.89
     16980264       GR2. SOFTPP/OTHER                                                    II-1                   1000000        3854.17
     16980265       GR3. 3YR HARD                                                           I                    396000        1199.19
     16980275       GR5. 1YRHARD/2YRSOFT                                                 II-2                    208520         866.67
     16980278       GR3. 1YRHARD                                                         II-2                 111477.99         417.01
     16980303       GR5. 1YRHARD/2YRSOFT                                                 II-2                 190073.99         829.51
     16980322       GR2. SOFTPP/OTHER                                                    II-1                    569420        2366.67
     16980325       GR3. 1YRHARD                                                         II-1                    584000        2068.34
     16980329       GR3. 3YR HARD                                                           I                 449387.28        1362.72
     16980342       GR5. 1YRHARD/2YRSOFT                                                 II-2                 193927.13         587.86
     16982640       GR1. NOPP                                                            II-2                 228569.99         783.76
     16982650       GR4. 1YRHARD/1YRSOFT                                                 II-1                 311977.99        1329.09
     16982664       GR3. 1YRHARD                                                         II-2                    252000         971.26
     16968146       GR3. 1YRHARD                                                         II-2                 170424.99         602.09
     16968150       GR3. 3YR HARD                                                           I                 327218.35        1054.98
     16968155       GR3. 3YR HARD                                                           I                  395056.3         1273.7
     16970181       GR5. 1YRHARD/2YRSOFT                                                 II-1                 425059.99        1722.51
     16970186       GR5. 1YRHARD/2YRSOFT                                                 II-2                    340000        1381.26
     16970194       GR2. 1YR/Other                                                          I                 231529.15         857.52
     16970204       GR2. 1YR/Other                                                          I                 626373.74        2019.48
     16970091       GR3. 1YRHARD                                                         II-1                    525000        1968.75
     16970093       GR5. 1YRHARD/2YRSOFT                                                 II-2                    409020           1615
     16970207       GR3. 3YR HARD                                                           I                 104108.05          315.7
     16970210       GR3. 1YRHARD                                                         II-2                    214400         871.01
     16970225       GR3. 3YR HARD                                                           I                 294496.52         949.48
     16970231       GR3. 3YR HARD                                                           I                 390966.93        1185.57
     16970247       GR5. 1YRHARD/2YRSOFT                                                 II-1                    344058        1251.25
     16970251       GR4. 1YRHARD/1YRSOFT                                                 II-1                 671173.75        2371.15
     16970262       GR1. NOPP                                                            II-1                    820000        2989.59
     16970107       GR2. 1YR/Other                                                          I                 521514.41        1320.92
     16970287       GR3. 1YRHARD                                                         II-1                    424000        1501.67
     16970291       GR2. 1YR/Other                                                          I                 311471.08         788.92
     16970297       GR3. 3YR HARD                                                           I                 306525.06         776.95
     16970303       GR3. 3YR HARD                                                           I                 203654.17         515.83
     16970315       GR5. 1YRHARD/2YRSOFT                                                 II-2                 304759.99        1235.01
     16970348       GR3. 1YRHARD                                                         II-1                 547114.37        2273.96
     16971837       GR5. 1YRHARD/2YRSOFT                                                 II-1                    473180        1671.67
     16971839       GR3. 3YR HARD                                                           I                    380000        1222.24
     16971754       GR5. 1YRHARD/2YRSOFT                                                 II-1                    190876         733.83
     16971887       GR5. 1YRHARD/2YRSOFT                                                 II-2                 367375.01        1571.67
     16971777       GR3. 1YRHARD                                                         II-1                    395386         1725.5
     16912726       GR1. NOPP                                                            II-1                    529320           2090
     16912729       GR2. 1YR/Other                                                          I                 469203.24        1188.43
     16912741       GR5. 1YRHARD/2YRSOFT                                                 II-2                 248118.74         850.79
     16912761       GR5. 1YRHARD/2YRSOFT                                                 II-1                 541349.99        2193.76
     16912769       GR3. 1YRHARD                                                         II-2                    364000        1440.84
     16912776       GR3. 3YR HARD                                                           1                 371384.42        1077.96
     16912790       GR1. NOPP                                                            II-2                    392000        1470.01
     16912791       GR2. SOFTPP/OTHER                                                    II-2                 174434.99         616.26
     16912796       GR3. 3YR HARD                                                           I                    158200         584.74
     16912801       GR5. 1YRHARD/2YRSOFT                                                 II-2                 339847.49        1271.26
     16965026       GR2. 1YR/Other                                                          I                 466884.72        1505.28
     16965028       GR2. SOFTPP/OTHER                                                    II-1                 569419.99        1893.34
     16965044       GR3. 1YRHARD                                                         II-1                    651625        2640.63
     16965001       GR5. 1YRHARD/2YRSOFT                                                 II-2                 219848.24         753.85
     16965064       GR2. 1YR/Other                                                          I                 263270.87         849.13
     16965067       GR3. 1YRHARD                                                         II-1                    413030        1330.42
     16965072       GR1. NOPP                                                            II-2                    116000         507.51
     16965080       GR2. 1YR/Other                                                          I                 250774.15         635.18
     16964979       GR3. 3YR HARD                                                           I                 491165.95        1244.05
     16965103       GR3. 1YRHARD                                                         II-1                 424809.37        1589.07
     16965104       GR3. 1YRHARD                                                         II-1                 733104.19        2970.81
     16968061       GR3. 1YRHARD                                                         II-2                    401802        1711.75
     16968081       GR3. 1YRHARD                                                         II-1                    902250        3281.25
     16968096       GR2. SOFTPP/OTHER                                                    II-2                    201600         819.01
     16968102       GR1. NOPP                                                               I                 509183.68        1641.65
     16968135       GR3. 1YRHARD                                                         II-1                 489219.99        1830.01
     16857222       GR5. 1YRHARD/2YRSOFT                                                 II-1                    234400         927.84
     16857234       GR5. 1YRHARD/2YRSOFT                                                 II-1                 409019.99        1530.01
     16857244       GR5. 1YRHARD/2YRSOFT                                                 II-1                    468000        1755.01
     16857266       GR3. 3YR HARD                                                           I                 371369.37         940.63
     16857278       GR5. 1YRHARD/2YRSOFT                                                 II-2                    388000        1657.09
     16857281       GR4. 1YRHARD/1YRSOFT                                                 II-1                 457139.99        1710.01
     16857098       GR5. 1YRHARD/2YRSOFT                                                 II-1                  368839.8           1533
     16857101       GR1. NOPP                                                            II-1                    637590           2650
     16858877       GR3. 3YR HARD                                                           I                 366324.93        1181.07
     16858879       GR3. 3YR HARD                                                           I                 378234.29        1146.96
     16858925       GR5. 1YRHARD/2YRSOFT                                                 II-2                 633579.99        2633.34
     16858838       GR3. 3YR HARD                                                           I                 471541.05        1746.45
     16858944       GR2. 1YR/Other                                                          I                  648898.1        1643.57
     16858946       GR5. 1YRHARD/2YRSOFT                                                 II-1                  626562.5        2278.65
     16858998       GR3. 3YR HARD                                                           I                 459220.19        1163.14
     16858844       GR1. NOPP                                                            II-2                    230575         886.46
     16859018       GR3. 3YR HARD                                                           I                 435260.87        1102.46
     16859019       GR3. 1YRHARD                                                         II-2                  339847.5        1094.69
     16912697       GR2. 1YR/Other                                                          I                 307877.19         779.81
     16856246       GR3. 1YRHARD                                                         II-2                    296000        1048.34
     16856248       GR1. NOPP                                                            II-2                 280297.17        1108.34
     16856158       GR3. 3YR HARD                                                           I                 507138.82        1284.51
     16856250       GR4. 1YRHARD/1YRSOFT                                                 II-2                    140350         554.17
     16856261       GR5. 1YRHARD/2YRSOFT                                                 II-2                    260000         839.59
     16856266       GR2. SOFTPP/OTHER                                                    II-2                    188470         744.17
     16856278       GR3. 3YR HARD                                                           I                 446932.38        1440.95
     16856163       GR3. 1YRHARD                                                         II-2                    308770        1219.17
     16856298       GR3. 1YRHARD                                                         II-2                    226565         800.42
     16856305       GR2. 1YR/Other                                                          I                 977928.18        3500.99
     16856314       GR3. 1YRHARD                                                         II-1                    558994        2207.17
     16856351       GR3. 3YR HARD                                                           I                 478547.52        1451.15
     16856387       GR5. 1YRHARD/2YRSOFT                                                 II-2                 326814.99        1426.26
     16857120       GR5. 1YRHARD/2YRSOFT                                                 II-2                 153983.99         624.01
     16857128       GR5. 1YRHARD/2YRSOFT                                                 II-1                    589470        1776.25
     16857165       GR1. NOPP                                                            II-1                    164000         666.26
     16857179       GR3. 1YRHARD                                                         II-1                 413029.99        1630.84
     16857074       GR3. 3YR HARD                                                           I                 491165.95        1244.05
     16851684       GR2. SOFTPP/OTHER                                                    II-1                 563906.24        1757.82
     16851617       GR5. 1YRHARD/2YRSOFT                                                 II-1                 444207.75        1707.78
     16851693       GR1. NOPP                                                               I                 319237.42        1029.25
     16851703       GR2. 1YR/Other                                                          I                 401549.12        1017.07
     16851729       GR5. 1YRHARD/2YRSOFT                                                 II-1                  461109.9        1676.94
     16851730       GR3. 3YR HARD                                                           I                 223386.38         720.22
     16851639       GR5. 1YRHARD/2YRSOFT                                                 II-1                    489220           2135
     16851642       GR3. 3YR HARD                                                           I                 319237.42        1029.25
     16851812       GR3. 3YR HARD                                                           I                  249659.6         757.07
     16851645       GR3. 1YRHARD                                                         II-1                    537340           2345
     16852458       GR1. NOPP                                                            II-1                    194886           1134
     16852556       GR3. 3YR HARD                                                           I                 718779.43        1820.57
     16852571       GR5. 1YRHARD/2YRSOFT                                                 II-2                    142400         578.51
     16852598       GR1. NOPP                                                               I                 261375.63          842.7
     16852616       GR3. 3YR HARD                                                           I                 187618.44         694.89
     16852630       GR3. 3YR HARD                                                           I                 196466.37         497.63
     16852645       GR3. 3YR HARD                                                           I                 411938.34        1249.16
     16852679       GR3. 3YR HARD                                                           I                 224693.64         681.36
     16851508       GR3. 3YR HARD                                                           I                 223620.27          566.4
     16851523       GR3. 1YRHARD                                                         II-1                    520000        2112.51
     16851444       GR3. 3YR HARD                                                           I                 473131.96        1515.57
     16851452       GR5. 1YRHARD/2YRSOFT                                                 II-1                   1002500         3437.5
     16851567       GR3. 3YR HARD                                                           I                  648680.8        2402.53
     16851573       GR3. 3YR HARD                                                           I                 511958.85        1896.15
     16977998       GR3. 1YRHARD                                                         II-1                 390305.24           1771
     17004249       GR3. 3YR HARD                                                           I                 403037.24        1299.42
     16980547       GR5. 1YRHARD/2YRSOFT                                                 II-1                 562809.34        2333.33
     16989912       GR3. 1YRHARD                                                         II-1                    760000        3087.51
     17013174       GR5. 1YRHARD/2YRSOFT                                                 II-1                    567700        2306.28
     17004264       GR3. 3YR HARD                                                           I                 340906.71        1262.62
     16849095       GR3. 3YR HARD                                                           I                 375658.24        1386.07
     17013049       GR5. 1YRHARD/2YRSOFT                                                 II-2                    326414        1153.17
     17013053       GR2. 1YR/Other                                                          I                 345158.19        1106.12
     17013055       GR3. 3YR HARD                                                           I                 309700.79          992.9
     17013474       GR3. 3YR HARD                                                           I                 179634.68         665.32
     17013499       GR1. NOPP                                                            II-2                 416288.12        1297.66
     17013500       GR3. 3YR HARD                                                           I                 294401.29        1090.38
     17013503       GR5. 1YRHARD/2YRSOFT                                                 II-2                  207236.8          904.4
     17013507       GR1. NOPP                                                            II-1                    268670           1005
     17012902       GR5. 1YRHARD/2YRSOFT                                                 II-2                  146685.8         640.15
     17012917       GR3. 1YRHARD                                                         II-1                    152380         601.67
     17012927       GR5. 1YRHARD/2YRSOFT                                                 II-1                  279416.8        1016.17
     17012928       GR5. 1YRHARD/2YRSOFT                                                 II-1                    124310         490.83
     17012953       GR5. 1YRHARD/2YRSOFT                                                 II-1                    437090         1907.5
     17013025       GR5. 1YRHARD/2YRSOFT                                                 II-1                  418042.5         1737.5
     17013037       GR5. 1YRHARD/2YRSOFT                                                 II-2                  180412.5          562.5
     17012768       GR1. NOPP                                                            II-2                 182956.25         684.38
     17012801       GR1. NOPP                                                            II-2                 269171.25         978.91
     17011022       GR5. 1YRHARD/2YRSOFT                                                 II-1                    392980           1715
     17011024       GR3. 3YR HARD                                                           I                 345528.89        1047.78
     17011029       GR1. NOPP                                                            II-1                    457140           1710
     17011030       GR1. NOPP                                                            II-1                    481200           1800
     17011137       GR1. NOPP                                                            II-2                    398995        1575.42
     17012631       GR5. 1YRHARD/2YRSOFT                                                 II-1                    629570        2289.58
     17012641       GR2. 1YR/Other                                                          I                 358794.73         908.77
     17009175       GR1. NOPP                                                            II-1                 421964.53        1447.23
     17009184       GR5. 1YRHARD/2YRSOFT                                                 II-1                    541350        2081.25
     17009192       GR5. 1YRHARD/2YRSOFT                                                 II-1                    501250        2135.42
     17009289       GR5. 1YRHARD/2YRSOFT                                                 II-2                 273682.49        1080.63
     17009298       GR1. NOPP                                                            II-1                    661650           2750
     17009299       GR3. 3YR HARD                                                           I                 447733.39        1428.08
     17010956       GR1. NOPP                                                            II-1                 343406.37        1498.66
     17010968       GR1. NOPP                                                            II-2                    242400         732.25
     17010971       GR1. NOPP                                                            II-2                    344860        1254.17
     17010997       GR5. 1YRHARD/2YRSOFT                                                 II-1                  454132.5        2029.06
     17009087       GR1. NOPP                                                            II-1                 497340.25        1963.73
     17009100       GR3. 3YR HARD                                                           I                 196798.76         630.41
     17009101       GR1. NOPP                                                            II-2                 451124.99        1640.63
     17009103       GR1. NOPP                                                            II-1                 312679.75        1169.63
     17009114       GR1. NOPP                                                            II-1                 595835.88        2600.28
     17009150       GR5. 1YRHARD/2YRSOFT                                                 II-1                    196490          857.5
     17009159       GR5. 1YRHARD/2YRSOFT                                                 II-1                    170024         706.67
     17008993       GR5. 1YRHARD/2YRSOFT                                                 II-1                  214053.8         867.43
     17009000       GR5. 1YRHARD/2YRSOFT                                                 II-2                    264660           1155
     17009039       GR3. 3YR HARD                                                           I                 169654.98         682.35
     17004960       GR3. 3YR HARD                                                           I                 493768.97        1818.53
     17004971       GR3. 1YRHARD                                                         II-1                    469170        1901.25
     17004980       GR5. 1YRHARD/2YRSOFT                                                 II-2                    380950         1662.5
     16973750       GR1. NOPP                                                            II-1                    541350        2193.75
     17004988       GR3. 1YRHARD                                                         II-2                    214134          934.5
     16973758       GR1. NOPP                                                            II-1                    601500         2312.5
     17005011       GR3. 3YR HARD                                                           I                 502798.94        1621.06
     17005021       GR1. NOPP                                                            II-2                    220550         870.83
     16973807       GR2. SOFTPP/OTHER                                                    II-2                    272680           1020
     17005137       GR5. 1YRHARD/2YRSOFT                                                 II-2                 274434.37         941.02
     16973817       GR2. SOFTPP/OTHER                                                    II-1                    433080           1710
     16973820       GR2. SOFTPP/OTHER                                                    II-2                    228570         736.25
     17005147       GR1. NOPP                                                            II-1                    421050           1575
     17005148       GR1. NOPP                                                            II-1                    601500           2375
     17005152       GR1. NOPP                                                            II-2                    360900           1200
     17005161       GR1. NOPP                                                            II-1                 393681.75        1513.53
     17005167       GR5. 1YRHARD/2YRSOFT                                                 II-1                    529320           1980
     17005168       GR5. 1YRHARD/2YRSOFT                                                 II-1                    350474        1056.08
     17005169       GR1. NOPP                                                            II-1                    481200           1800
     17005171       GR5. 1YRHARD/2YRSOFT                                                 II-1                 344809.87         1146.5
     17005172       GR1. NOPP                                                            II-1                    441100        1695.83
     17005173       GR5. 1YRHARD/2YRSOFT                                                 II-1                    529320           2145
     17005174       GR1. NOPP                                                            II-2                    204510            765
     16973840       GR5. 1YRHARD/2YRSOFT                                                 II-1                 193767.16         783.25
     16970958       GR5. 1YRHARD/2YRSOFT                                                 II-1                    248620           1085
     17004895       GR5. 1YRHARD/2YRSOFT                                                 II-1                    429070        1917.08
     17004900       GR5. 1YRHARD/2YRSOFT                                                 II-2                 236890.75        1033.81
     16970965       GR5. 1YRHARD/2YRSOFT                                                 II-2                    336840           1470
     16970970       GR3. 3YR HARD                                                           I                  277129.4         701.93
     17004921       GR5. 1YRHARD/2YRSOFT                                                 II-1                    424258        1895.58
     17004933       GR3. 3YR HARD                                                           1                 486837.07         1569.6
     16970938       GR2. SOFTPP/OTHER                                                    II-1                    493230         2152.5
     17004837       GR2. SOFTPP/OTHER                                                    II-2                 187968.75         781.25
     17004789       GR5. 1YRHARD/2YRSOFT                                                 II-2                    249422        1010.75
     17004794       GR5. 1YRHARD/2YRSOFT                                                 II-1                    204510         913.75
     17004797       GR3. 3YR HARD                                                           I                 653096.02        1643.56
     17004806       GR3. 3YR HARD                                                           I                 598982.86        1517.14
     17004808       GR1. NOPP                                                            II-2                    399396         1203.5
     16970833       GR5. 1YRHARD/2YRSOFT                                                 II-2                  275687.5         888.02
     17004714       GR1. NOPP                                                            II-1                    488418        1979.25
     16970849       GR5. 1YRHARD/2YRSOFT                                                 II-1                 259037.99        1130.46
     16970851       GR3. 3YR HARD                                                           I                 261967.25         970.25
     16970854       GR2. SOFTPP/OTHER                                                    II-1                  264579.8        1182.14
     16970857       GR5. 1YRHARD/2YRSOFT                                                 II-1                    284710        1153.75
     16970880       GR1. NOPP                                                            II-2                    376940        1566.67
     17004759       GR1. NOPP                                                            II-1                 435774.24        1580.83
     17004765       GR5. 1YRHARD/2YRSOFT                                                 II-2                    368920           1495
     16970897       GR2. 1YR/Other                                                          I                 566847.23        2099.44
     17004768       GR2. 1YR/Other                                                          I                 648451.01        2090.66
     16970921       GR5. 1YRHARD/2YRSOFT                                                 II-1                    368920        1341.67
     16970928       GR1. NOPP                                                            II-1                    332830         1452.5
     17004782       GR1. NOPP                                                            II-1                    477190        1933.75
     17004679       GR5. 1YRHARD/2YRSOFT                                                 II-1                    521300         2112.5
     17004682       GR1. NOPP                                                            II-1                 264559.75         907.16
     17004690       GR3. 3YR HARD                                                           I                 472797.14        1197.53
     16970831       GR5. 1YRHARD/2YRSOFT                                                 II-2                    168420          542.5
     17004642       GR5. 1YRHARD/2YRSOFT                                                 II-2                 299246.25        1212.66
     17004643       GR5. 1YRHARD/2YRSOFT                                                 II-2                 299246.25        1212.66
     17004653       GR2. SOFTPP/OTHER                                                    II-1                    272680           1105
     17004660       GR1. NOPP                                                               I                 336097.15         1083.6
     17003571       GR5. 1YRHARD/2YRSOFT                                                 II-1                    291928           1183
     17003579       GR1. NOPP                                                            II-1                 576744.26        2097.47
     16970760       GR2. SOFTPP/OTHER                                                    II-1                    441100         1787.5
     16970763       GR3. 1YRHARD                                                         II-2                    352880        1356.67
     16970793       GR5. 1YRHARD/2YRSOFT                                                 II-1                 536487.87        2062.56
     17003410       GR5. 1YRHARD/2YRSOFT                                                 II-1                    284710        1153.75
     16970673       GR1. NOPP                                                            II-1                    992475        3506.25
     17003429       GR1. NOPP                                                            II-2                 323306.25         907.03
     17003434       GR3. 3YR HARD                                                           I                 325587.87        1205.88
     16970709       GR3. 3YR HARD                                                           I                 487009.59        1803.74
     17003466       GR5. 1YRHARD/2YRSOFT                                                 II-1                    344860        1110.83
     16970724       GR5. 1YRHARD/2YRSOFT                                                 II-1                    244610         813.33
     16970726       GR3. 3YR HARD                                                           I                 399321.91        1011.42
     17003517       GR3. 3YR HARD                                                           I                 648898.11        1643.56
     17003560       GR3. 3YR HARD                                                           I                 418999.11        1350.89
     17003563       GR3. 3YR HARD                                                           I                 275439.85        1020.15
     16970641       GR4. 1YRHARD/1YRSOFT                                                 II-2                  175437.5         656.25
     16970594       GR5. 1YRHARD/2YRSOFT                                                 II-1                    304760           1140
     16970599       GR5. 1YRHARD/2YRSOFT                                                 II-1                    525310           1965
     16970600       GR3. 3YR HARD                                                           I                 369118.26        1190.07
     16970611       GR1. NOPP                                                            II-1                 544598.09        2150.33
     16970629       GR1. NOPP                                                            II-1                    264259         878.67
     17003350       GR1. NOPP                                                            II-2                 390495.84        1218.75
     17003353       GR5. 1YRHARD/2YRSOFT                                                 II-1                    380950         1662.5
     17003358       GR5. 1YRHARD/2YRSOFT                                                 II-2                 403506.25        1341.67
     17003362       GR2. 1YR/Other                                                          I                 566063.45        1814.05
     17003376       GR1. NOPP                                                            II-1                    437090        1680.42
     17003379       GR5. 1YRHARD/2YRSOFT                                                 II-1                    401000        1666.67
     16970551       GR3. 3YR HARD                                                           I                 426980.05        1376.62
     16970557       GR5. 1YRHARD/2YRSOFT                                                 II-2                    154786         595.08
     16970569       GR2. SOFTPP/OTHER                                                    II-2                  265662.5         883.33
     16970580       GR1. NOPP                                                            II-2                    108270         303.75
     16970513       GR1. NOPP                                                            II-2                 217492.38         790.96
     16970524       GR5. 1YRHARD/2YRSOFT                                                 II-2                  385962.5        1604.17
     17003327       GR5. 1YRHARD/2YRSOFT                                                 II-1                    320800        1066.67
     17003335       GR5. 1YRHARD/2YRSOFT                                                 II-2                 236489.75        1032.06
     16968802       GR1. NOPP                                                            II-1                 380699.37        1344.95
     16968822       GR3. 3YR HARD                                                           I                 130983.62         485.13
     16968839       GR5. 1YRHARD/2YRSOFT                                                 II-1                    536538           2007
     16968843       GR5. 1YRHARD/2YRSOFT                                                 II-1                    569420        2425.83
     16968855       GR5. 1YRHARD/2YRSOFT                                                 II-2                    118295         479.38
     16968859       GR5. 1YRHARD/2YRSOFT                                                 II-2                  400999.8        1666.67
     16968883       GR5. 1YRHARD/2YRSOFT                                                 II-1                    283106        1147.25
     16968892       GR1. NOPP                                                            II-1                 220299.38         801.17
     16968925       GR5. 1YRHARD/2YRSOFT                                                 II-2                 270173.75        1066.77
     16970361       GR1. NOPP                                                            II-1                  646612.5        2821.88
     16970364       GR5. 1YRHARD/2YRSOFT                                                 II-2                    308770        1219.17
     16970371       GR3. 3YR HARD                                                           I                 687941.03        2540.67
     16970403       GR5. 1YRHARD/2YRSOFT                                                 II-2                  227567.5          874.9
     17003280       GR5. 1YRHARD/2YRSOFT                                                 II-1                    601500           2500
     17003311       GR2. 1YR/Other                                                          I                 226024.82         568.93
     16970457       GR3. 3YR HARD                                                           I                  251572.8          637.2
     16970498       GR2. SOFTPP/OTHER                                                    II-2                    521300        2220.83
     16970500       GR3. 3YR HARD                                                           I                 648898.11        1643.56
     17002448       GR1. NOPP                                                            II-1                    461150        1581.25
     17003219       GR2. 1YR/Other                                                          I                 245014.72         789.95
     16968747       GR3. 3YR HARD                                                           I                 425662.88        1072.11
     16968756       GR5. 1YRHARD/2YRSOFT                                                 II-1                    149974          654.5
     16968766       GR5. 1YRHARD/2YRSOFT                                                 II-1                    569420           2130
     17003237       GR2. 1YR/Other                                                          I                 306617.56         988.56
     17003243       GR5. 1YRHARD/2YRSOFT                                                 II-2                  164329.8            683
     16968788       GR2. 1YR/Other                                                          I                 318315.99         965.26
     16968568       GR3. 1YRHARD                                                         II-1                 527816.25        1919.53
     16968582       GR5. 1YRHARD/2YRSOFT                                                 II-1                    530122        2038.08
     17002312       GR3. 3YR HARD                                                           I                 359389.72         910.28
     17002317       GR3. 3YR HARD                                                           I                 213316.19         790.06
     17002362       GR3. 1YRHARD                                                         II-1                    441100           1650
     16968620       GR5. 1YRHARD/2YRSOFT                                                 II-2                    356890           1335
     16968652       GR5. 1YRHARD/2YRSOFT                                                 II-1                    396990        1691.25
     16968703       GR5. 1YRHARD/2YRSOFT                                                 II-2                    145162         422.33
     16968706       GR3. 3YR HARD                                                           I                 681865.62        1719.42
     16968709       GR1. NOPP                                                            II-1                 653260.66        2640.63
     16968735       GR2. 1YR/Other                                                          I                 862359.46        2174.56
     17002155       GR2. SOFTPP/OTHER                                                    II-1                    472378        1963.33
     16968350       GR1. NOPP                                                            II-1                    364910        1327.08
     17002160       GR5. 1YRHARD/2YRSOFT                                                 II-1                    613530        1848.75
     16968358       GR5. 1YRHARD/2YRSOFT                                                 II-2                    118295          442.5
     16968369       GR5. 1YRHARD/2YRSOFT                                                 II-2                    170024            530
     17002216       GR1. NOPP                                                            II-1                 273822.85        1024.28
     16968381       GR5. 1YRHARD/2YRSOFT                                                 II-1                 550623.13        2002.47
     16968391       GR3. 3YR HARD                                                           I                 472072.33           1522
     16968396       GR1. NOPP                                                            II-1                    208520         671.67
     17002227       GR5. 1YRHARD/2YRSOFT                                                 II-1                    593480           2405
     16968416       GR5. 1YRHARD/2YRSOFT                                                 II-2                    224560         886.67
     16968427       GR5. 1YRHARD/2YRSOFT                                                 II-1                    441100        1833.33
     16968430       GR5. 1YRHARD/2YRSOFT                                                 II-2                 380900.32        1184.38
     16968433       GR5. 1YRHARD/2YRSOFT                                                 II-2                 297484.54        1079.17
     16968434       GR5. 1YRHARD/2YRSOFT                                                 II-2                 510547.94           1905
     16968435       GR2. SOFTPP/OTHER                                                    II-1                 667330.05        2628.33
     16968464       GR2. SOFTPP/OTHER                                                    II-1                 498488.39        2118.33
     17002265       GR5. 1YRHARD/2YRSOFT                                                 II-1                    208520         823.33
     16968480       GR1. NOPP                                                            II-2                    212530          927.5
     16968481       GR5. 1YRHARD/2YRSOFT                                                 II-2                 179146.75         651.51
     16968482       GR2. SOFTPP/OTHER                                                    II-1                 532658.01        1877.08
     16968486       GR2. SOFTPP/OTHER                                                    II-1                 627884.33         2668.2
     16968487       GR5. 1YRHARD/2YRSOFT                                                 II-1                    431476           1883
     16968497       GR5. 1YRHARD/2YRSOFT                                                 II-2                 328037.27           1292
     16968505       GR1. NOPP                                                            II-1                 522558.55        2220.62
     17002288       GR3. 3YR HARD                                                           I                 501797.73         1848.1
     17002291       GR3. 3YR HARD                                                           I                  245162.2         616.97
     16968520       GR5. 1YRHARD/2YRSOFT                                                 II-1                 522607.99        1895.83
     16968528       GR2. SOFTPP/OTHER                                                    II-1                    573430        2562.08
     17002303       GR3. 3YR HARD                                                           I                 642608.18        2058.49
     16968544       GR3. 1YRHARD                                                         II-2                    350875        1203.13
     16965656       GR5. 1YRHARD/2YRSOFT                                                 II-2                    304760        1203.33
     16965657       GR5. 1YRHARD/2YRSOFT                                                 II-1                    268670           1005
     16965660       GR5. 1YRHARD/2YRSOFT                                                 II-1                    320800        1266.67
     16965667       GR1. NOPP                                                            II-2                    338444         1371.5
     16965677       GR2. SOFTPP/OTHER                                                    II-2                  137342.5          442.4
     16965701       GR3. 3YR HARD                                                           I                 313011.46         793.34
     16968201       GR5. 1YRHARD/2YRSOFT                                                 II-1                    721800           3150
     17002112       GR3. 3YR HARD                                                           I                 429538.86        1581.97
     17002117       GR1. NOPP                                                            II-2                 410523.75        1322.34
     16968237       GR3. 3YR HARD                                                           I                 348474.31        1119.31
     16968264       GR5. 1YRHARD/2YRSOFT                                                 II-1                 477440.62        1984.38
     16968275       GR1. NOPP                                                            II-1                    651625        2031.25
     16968282       GR5. 1YRHARD/2YRSOFT                                                 II-1                    561400           2275
     16968289       GR3. 3YR HARD                                                           I                 484342.79        1561.88
     16968295       GR3. 3YR HARD                                                           I                 501797.73         1848.1
     16968301       GR2. 1YR/Other                                                          I                 542088.15        1736.85
     17002137       GR5. 1YRHARD/2YRSOFT                                                 II-2                 232880.75         943.72
     16968311       GR1. NOPP                                                            II-1                    401000        1541.67
     16968313       GR3. 3YR HARD                                                           I                 658867.41        2782.59
     16968331       GR5. 1YRHARD/2YRSOFT                                                 II-2                    360900         1237.5
     16965611       GR5. 1YRHARD/2YRSOFT                                                 II-1                    296740           1295
     16965620       GR5. 1YRHARD/2YRSOFT                                                 II-1                  379947.5        1539.69
     16965625       GR5. 1YRHARD/2YRSOFT                                                 II-1                 540514.05         2411.5
     16965626       GR3. 3YR HARD                                                           I                 210771.36         780.64
     16965641       GR3. 3YR HARD                                                           I                 207647.39         525.94
     16965649       GR5. 1YRHARD/2YRSOFT                                                 II-1                    384960           1560
     16965651       GR5. 1YRHARD/2YRSOFT                                                 II-1                  120219.8         462.19
     16965652       GR5. 1YRHARD/2YRSOFT                                                 II-2                    248620        1059.17
     16965654       GR5. 1YRHARD/2YRSOFT                                                 II-1                    378544        1455.33
     17002085       GR5. 1YRHARD/2YRSOFT                                                 II-2                    217342         767.83
     17001933       GR5. 1YRHARD/2YRSOFT                                                 II-2                  171427.5         552.19
     17001938       GR3. 3YR HARD                                                           I                 379355.82         960.85
     17001961       GR5. 1YRHARD/2YRSOFT                                                 II-1                    437090        1725.83
     17001973       GR1. NOPP                                                            II-2                    208520            845
     16965337       GR5. 1YRHARD/2YRSOFT                                                 II-2                    199698          871.5
     16965348       GR3. 3YR HARD                                                           I                 399333.89        1006.87
     16965351       GR5. 1YRHARD/2YRSOFT                                                 II-2                    249422         1088.5
     16965358       GR2. 1YR/Other                                                          I                 496307.92        1251.51
     17001983       GR5. 1YRHARD/2YRSOFT                                                 II-1                  128239.8         519.68
     16965425       GR1. NOPP                                                            II-1                  636587.5        2116.67
     16965426       GR5. 1YRHARD/2YRSOFT                                                 II-2                 184209.37         765.63
     16965432       GR1. NOPP                                                            II-1                    296740           1295
     16965433       GR1. NOPP                                                            II-1                  169422.5         651.35
     17001997       GR5. 1YRHARD/2YRSOFT                                                 II-2                    401000        1333.33
     16965488       GR3. 3YR HARD                                                           I                 391335.47          991.2
     16965503       GR1. NOPP                                                            II-1                    413030           1545
     17002029       GR5. 1YRHARD/2YRSOFT                                                 II-2                    197292          799.5
     16965589       GR3. 3YR HARD                                                           I                 212213.08         684.19
     17002065       GR1. NOPP                                                            II-2                 482102.25        1853.47
     16965601       GR1. NOPP                                                            II-1                    557390        2490.42
     16965605       GR3. 3YR HARD                                                           I                 223545.38         827.95
     16965217       GR1. NOPP                                                            II-1                    144360            585
     16965223       GR2. 1YR/Other                                                          I                 343531.61        1041.72
     16965259       GR5. 1YRHARD/2YRSOFT                                                 II-2                    414634        1680.25
     16965270       GR3. 3YR HARD                                                           I                 673106.99        1704.88
     16965272       GR2. SOFTPP/OTHER                                                    II-2                    380950        1385.42
     16965275       GR5. 1YRHARD/2YRSOFT                                                 II-2                 218444.75         839.82
     16965276       GR5. 1YRHARD/2YRSOFT                                                 II-1                    244610         940.42
     17001928       GR1. NOPP                                                            II-2                    417040        1646.67
     16965281       GR3. 3YR HARD                                                           I                    247409         797.67
     16965292       GR5. 1YRHARD/2YRSOFT                                                 II-2                 237291.75         986.25
     17000238       GR5. 1YRHARD/2YRSOFT                                                 II-2                  195487.5         731.25
     17000243       GR1. NOPP                                                            II-2                 159297.25         562.77
     17000249       GR3. 3YR HARD                                                           I                  983789.6        3152.07
     17000253       GR2. SOFTPP/OTHER                                                    II-1                    401000        1541.67
     17000257       GR3. 3YR HARD                                                           I                 389354.63        1434.12
     17000273       GR2. SOFTPP/OTHER                                                    II-1                    601500           2375
     17000309       GR1. NOPP                                                            II-1                 663310.48        2543.75
     17000438       GR5. 1YRHARD/2YRSOFT                                                 II-1                    421050        1881.25
     17000445       GR1. NOPP                                                            II-1                 543603.33        1756.67
     17000448       GR5. 1YRHARD/2YRSOFT                                                 II-2                    344860        1218.33
     17000463       GR1. NOPP                                                            II-1                    453130        1506.67
     17000468       GR1. NOPP                                                            II-2                    320800        1166.67
     17000475       GR3. 1YRHARD                                                         II-1                    922300           4025
     17000494       GR5. 1YRHARD/2YRSOFT                                                 II-1                    481200           1800
     16965179       GR3. 1YRHARD                                                         II-1                 532658.01        1877.08
     16965188       GR3. 1YRHARD                                                         II-1                    625560           2470
     16965192       GR5. 1YRHARD/2YRSOFT                                                 II-1                 439795.52         1914.5
     16965197       GR2. SOFTPP/OTHER                                                    II-1                 522608.81        2220.83
     16963375       GR5. 1YRHARD/2YRSOFT                                                 II-2                 313451.69         978.13
     17000122       GR5. 1YRHARD/2YRSOFT                                                 II-2                    237392         986.67
     17000127       GR1. NOPP                                                            II-1                    244610        1042.08
     16963384       GR3. 1YRHARD                                                         II-2                    417040        1473.33
     16963388       GR3. 3YR HARD                                                           I                 407008.86        1030.89
     16963412       GR1. NOPP                                                            II-1                    327216           1258
     17000158       GR1. NOPP                                                            II-1                 384663.26        1518.83
     17000182       GR1. NOPP                                                            II-1                    701750        2697.92
     17000185       GR5. 1YRHARD/2YRSOFT                                                 II-1                    164410         700.42
     17000187       GR1. NOPP                                                            II-1                1165406.24        3390.63
     17000194       GR2. 1YR/Other                                                          I                 531098.14        1345.19
     17000197       GR5. 1YRHARD/2YRSOFT                                                 II-2                  130645.8         529.43
     17000199       GR3. 3YR HARD                                                           I                  499319.2        1514.13
     17000206       GR5. 1YRHARD/2YRSOFT                                                 II-1                 964906.25        3108.07
     17000216       GR5. 1YRHARD/2YRSOFT                                                 II-2                  163646.1         697.16
     17000227       GR2. SOFTPP/OTHER                                                    II-2                 346002.96        1114.06
     16963308       GR1. NOPP                                                            II-2                    332028         1138.5
     16995354       GR1. NOPP                                                            II-2                    200500            875
     16995358       GR3. 3YR HARD                                                           I                 290409.41        1075.59
     16995361       GR1. NOPP                                                            II-1                    481200           1550
     16963341       GR3. 3YR HARD                                                           I                 369086.17         930.51
     16963344       GR2. 1YR/Other                                                          I                  582608.3        1878.37
     16995363       GR1. NOPP                                                            II-1                   1002500           3750
     16995367       GR1. NOPP                                                            II-2                    284710        1035.42
     16995369       GR1. NOPP                                                            II-1                  418042.5        1563.75
     17000080       GR3. 3YR HARD                                                           I                 376987.11         948.72
     17000085       GR3. 3YR HARD                                                           I                 315246.95        1016.38
     16963352       GR3. 3YR HARD                                                           I                 826043.19        2083.42
     17000089       GR3. 3YR HARD                                                           I                 479025.83        1774.17
     16963356       GR3. 3YR HARD                                                           I                 387342.25         981.08
     17000095       GR1. NOPP                                                            II-1                 401290.72        1501.09
     16963231       GR5. 1YRHARD/2YRSOFT                                                 II-1                    224560            980
     16963250       GR5. 1YRHARD/2YRSOFT                                                 II-1                    521300        2220.83
     16963253       GR1. NOPP                                                            II-1                    781950         3087.5
     16963254       GR5. 1YRHARD/2YRSOFT                                                 II-1                    220550         847.92
     16963257       GR5. 1YRHARD/2YRSOFT                                                 II-1                    429070         1872.5
     16963290       GR5. 1YRHARD/2YRSOFT                                                 II-2                    243006         984.75
     16963097       GR3. 3YR HARD                                                           I                  445336.2         1435.8
     16963104       GR5. 1YRHARD/2YRSOFT                                                 II-1                    351276           1387
     16963108       GR1. NOPP                                                            II-1                 389638.66        1497.99
     16963111       GR1. NOPP                                                            II-2                 399996.01        1409.58
     16963113       GR5. 1YRHARD/2YRSOFT                                                 II-1                    441100           1925
     16963122       GR1. NOPP                                                            II-2                    186866         601.92
     16963130       GR1. NOPP                                                            II-1                    401000           1750
     16963150       GR3. 3YR HARD                                                           I                 652188.88        1643.56
     16963156       GR5. 1YRHARD/2YRSOFT                                                 II-2                 132313.96         536.19
     16963206       GR5. 1YRHARD/2YRSOFT                                                 II-2                    178044          721.5
     16963051       GR5. 1YRHARD/2YRSOFT                                                 II-1                 695469.91        2234.58
     16963059       GR3. 3YR HARD                                                           I                 186121.49         689.34
     16963064       GR1. NOPP                                                            II-1                  660647.5        2333.96
     16963065       GR3. 1YRHARD                                                         II-1                    413030        1373.33
     16963080       GR3. 3YR HARD                                                           I                 366624.22        1182.03
     16963081       GR5. 1YRHARD/2YRSOFT                                                 II-1                    994480           4030
     16963018       GR5. 1YRHARD/2YRSOFT                                                 II-2                 182406.88         739.18
     16963026       GR1. NOPP                                                            II-2                    376940        1566.67
     16963030       GR5. 1YRHARD/2YRSOFT                                                 II-1                    465160        1933.33
     16963040       GR3. 3YR HARD                                                           I                 467362.78        1417.22
     16963045       GR2. SOFTPP/OTHER                                                    II-1                    344860           1505
     16859503       GR1. NOPP                                                            II-1                    257442            963
     16859515       GR1. NOPP                                                               I                  485661.1        1559.95
     16859516       GR5. 1YRHARD/2YRSOFT                                                 II-2                 142349.25         458.54
     16859518       GR1. NOPP                                                            II-1                    360900         1387.5
     16859523       GR1. NOPP                                                            II-1                    396188        1564.33
     16859598       GR1. NOPP                                                            II-1                    413030           1545
     16859613       GR1. NOPP                                                               I                 234318.95         752.64
     16859619       GR5. 1YRHARD/2YRSOFT                                                 II-2                    326715         1222.5
     16859667       GR5. 1YRHARD/2YRSOFT                                                 II-2                    252630          997.5
     16859670       GR5. 1YRHARD/2YRSOFT                                                 II-1                    481200           2100
     16962967       GR3. 3YR HARD                                                           I                 169195.83          545.5
     16962972       GR5. 1YRHARD/2YRSOFT                                                 II-2                    268670         1172.5
     16962981       GR3. 3YR HARD                                                           I                 274802.54         882.58
     16962987       GR3. 3YR HARD                                                           I                 900834.66        3326.58
     16963013       GR5. 1YRHARD/2YRSOFT                                                 II-2                    392980         1592.5
     16859055       GR5. 1YRHARD/2YRSOFT                                                 II-1                   1002500           4375
     16859065       GR5. 1YRHARD/2YRSOFT                                                 II-2                 193983.75         705.47
     16859067       GR3. 3YR HARD                                                           I                 534622.91        1723.67
     16859078       GR3. 3YR HARD                                                           I                 424577.94        1363.75
     16859103       GR5. 1YRHARD/2YRSOFT                                                 II-1                    472378         2061.5
     16859139       GR3. 3YR HARD                                                           I                 196466.38         497.62
     16859148       GR2. SOFTPP/OTHER                                                    II-1                    579846         2048.5
     16859155       GR2. 1YR/Other                                                          I                 650805.52        2402.53
     16859166       GR5. 1YRHARD/2YRSOFT                                                 II-1                    481200           2100
     16859183       GR3. 3YR HARD                                                           I                 157180.35         582.15
     16859194       GR5. 1YRHARD/2YRSOFT                                                 II-2                 321605.41        1366.67
     16859219       GR5. 1YRHARD/2YRSOFT                                                 II-2                 191577.75         836.06
     16859221       GR1. NOPP                                                            II-1                 369159.21        1226.33
     16859259       GR5. 1YRHARD/2YRSOFT                                                 II-1                  337321.2         1261.8
     16859310       GR3. 3YR HARD                                                           I                 307266.02         990.65
     16859318       GR5. 1YRHARD/2YRSOFT                                                 II-2                    262254         1035.5
     16859324       GR5. 1YRHARD/2YRSOFT                                                 II-2                    104260         444.17
     16859352       GR5. 1YRHARD/2YRSOFT                                                 II-2                 209043.25            780
     16859360       GR1. NOPP                                                            II-1                   1002500           3750
     16859383       GR3. 3YR HARD                                                           I                 527104.92        1335.08
     16859397       GR3. 1YRHARD                                                         II-1                 745583.01        2543.75
     16859412       GR3. 1YRHARD                                                         II-1                 216018.29         848.67
     16859434       GR2. SOFTPP/OTHER                                                    II-1                    560598           2330
     16859436       GR1. NOPP                                                            II-2                  145362.5         573.96
     16859448       GR5. 1YRHARD/2YRSOFT                                                 II-2                    249422         1088.5
     16859452       GR3. 1YRHARD                                                         II-2                 401407.23           1494
     16859459       GR5. 1YRHARD/2YRSOFT                                                 II-2                    249422         1088.5
     16859462       GR2. 1YR/Other                                                          I                 279525.33            708
     16859466       GR5. 1YRHARD/2YRSOFT                                                 II-1                    401000           1625
     16859473       GR5. 1YRHARD/2YRSOFT                                                 II-1                    449120           1960
     16859484       GR5. 1YRHARD/2YRSOFT                                                 II-1                    651625        2708.33
     16859497       GR2. 1YR/Other                                                          I                 469985.89        1185.14
     16859502       GR2. 1YR/Other                                                          I                 365626.61        1178.81
     16857024       GR3. 1YRHARD                                                         II-1                 996234.37        4347.66
     16857034       GR1. NOPP                                                            II-1                 477983.98        1787.97
     16857048       GR5. 1YRHARD/2YRSOFT                                                 II-1                    400198           1497
     16857312       GR5. 1YRHARD/2YRSOFT                                                 II-1                    561400        2391.67
     16857321       GR3. 3YR HARD                                                           I                 448610.65        1440.95
     16857330       GR3. 3YR HARD                                                           I                 613957.44        1555.06
     16857335       GR1. NOPP                                                            II-2                  235587.5         758.85
     16857337       GR2. SOFTPP/OTHER                                                    II-2                 303757.49        1073.13
     16857386       GR3. 3YR HARD                                                           I                 466182.56        1176.03
     16857408       GR3. 3YR HARD                                                           I                 274544.18         885.15
     16857473       GR3. 3YR HARD                                                           I                 388367.59        1247.96
     16857509       GR2. 1YR/Other                                                          I                 450426.33        1447.38
     16857511       GR2. SOFTPP/OTHER                                                    II-1                  432197.8        1706.52
     16857520       GR3. 3YR HARD                                                           I                 440371.14        1415.21
     16857614       GR1. NOPP                                                            II-2                  205512.5         704.69
     16857628       GR3. 3YR HARD                                                           I                 455226.98        1153.02
     16857677       GR1. NOPP                                                            II-1                 594965.15        2589.98
     16856542       GR5. 1YRHARD/2YRSOFT                                                 II-1                1330818.75        5392.97
     16856564       GR3. 3YR HARD                                                           I                 177493.46            536
     16856566       GR1. NOPP                                                            II-1                    497240           2170
     16856581       GR3. 3YR HARD                                                           I                 556842.56        2056.93
     16856609       GR5. 1YRHARD/2YRSOFT                                                 II-1                    425060        1545.83
     16856632       GR5. 1YRHARD/2YRSOFT                                                 II-1                    651625         2437.5
     16856652       GR1. NOPP                                                            II-2                    401000        1458.33
     16856662       GR5. 1YRHARD/2YRSOFT                                                 II-2                  335837.5        1256.25
     16856699       GR5. 1YRHARD/2YRSOFT                                                 II-1                    360900           1575
     16856702       GR5. 1YRHARD/2YRSOFT                                                 II-2                 377886.17         1527.5
     16856736       GR1. NOPP                                                            II-2                    220550         710.42
     16856738       GR5. 1YRHARD/2YRSOFT                                                 II-1                    405010           1515
     16856796       GR5. 1YRHARD/2YRSOFT                                                 II-1                  759792.4        3071.25
     16856826       GR1. NOPP                                                            II-1                    651625        2234.38
     16856839       GR5. 1YRHARD/2YRSOFT                                                 II-2                    404208           1512
     16856857       GR1. NOPP                                                            II-1                    421050         1837.5
     16856858       GR5. 1YRHARD/2YRSOFT                                                 II-1                 406340.63           1521
     16856865       GR5. 1YRHARD/2YRSOFT                                                 II-1                    521300        2220.83
     16856868       GR5. 1YRHARD/2YRSOFT                                                 II-2                    602302        2378.17
     16856879       GR5. 1YRHARD/2YRSOFT                                                 II-1                 219495.58         887.25
     16856890       GR5. 1YRHARD/2YRSOFT                                                 II-1                    257843          964.5
     16856908       GR5. 1YRHARD/2YRSOFT                                                 II-2                    287918        1106.92
     16856913       GR1. NOPP                                                            II-2                    356890           1335
     16856921       GR1. NOPP                                                            II-2                    190475         752.08
     16856923       GR1. NOPP                                                            II-1                    625560           2405
     16856928       GR5. 1YRHARD/2YRSOFT                                                 II-2                    165212            721
     16856931       GR5. 1YRHARD/2YRSOFT                                                 II-1                    380148           1501
     16856934       GR5. 1YRHARD/2YRSOFT                                                 II-1                 413431.25        1460.94
     16857016       GR5. 1YRHARD/2YRSOFT                                                 II-1                    512478        2183.25
     16856496       GR1. NOPP                                                            II-2                    412228           1799
     16856511       GR2. SOFTPP/OTHER                                                    II-1                    320800           1300
     16856522       GR5. 1YRHARD/2YRSOFT                                                 II-2                    320800        1266.67
     16856529       GR5. 1YRHARD/2YRSOFT                                                 II-1                 723611.06           2625
     16853241       GR2. 1YR/Other                                                          I                 511032.21        1294.37
     16853279       GR5. 1YRHARD/2YRSOFT                                                 II-2                    332830        1383.33
     16853282       GR5. 1YRHARD/2YRSOFT                                                 II-1                    441100         1512.5
     16853285       GR1. NOPP                                                            II-1                    641600        2533.33
     16853286       GR1. NOPP                                                            II-1                    505260         1732.5
     16853299       GR5. 1YRHARD/2YRSOFT                                                 II-2                    300750        1031.25
     16853319       GR3. 3YR HARD                                                           I                 618948.96        1567.71
     16853330       GR2. 1YR/Other                                                          I                 498808.47         1608.2
     16853335       GR1. NOPP                                                            II-1                 280349.12        1019.56
     16853379       GR3. 3YR HARD                                                           I                 475863.28        1534.22
     16852738       GR1. NOPP                                                            II-2                 418042.49        1476.88
     16852799       GR1. NOPP                                                            II-1                    651625         2437.5
     16852804       GR5. 1YRHARD/2YRSOFT                                                 II-2                    344860        1361.67
     16852805       GR3. 3YR HARD                                                           I                 688806.33        1744.65
     16852812       GR5. 1YRHARD/2YRSOFT                                                 II-1                  542708.3        1968.75
     16852813       GR3. 3YR HARD                                                           I                 287511.77         728.23
     16852835       GR3. 3YR HARD                                                           I                 502798.93        1621.07
     16852854       GR1. NOPP                                                            II-2                  418042.5        1607.19
     16852863       GR2. SOFTPP/OTHER                                                    II-2                    240600            750
     16852865       GR2. SOFTPP/OTHER                                                    II-1                    469170           1950
     16852871       GR5. 1YRHARD/2YRSOFT                                                 II-2                 321605.25           1300
     16852895       GR1. NOPP                                                            II-2                 376238.25        1290.09
     16852968       GR5. 1YRHARD/2YRSOFT                                                 II-2                 259696.38        1103.58
     16852988       GR1. NOPP                                                            II-1                    596688           1860
     16853087       GR5. 1YRHARD/2YRSOFT                                                 II-2                    180450         693.75
     16853116       GR5. 1YRHARD/2YRSOFT                                                 II-1                 184451.98          728.3
     16853141       GR1. NOPP                                                            II-2                    300750           1000
     16853159       GR2. SOFTPP/OTHER                                                    II-2                 220675.31         871.33
     16853184       GR2. SOFTPP/OTHER                                                    II-1                 384776.46        1515.47
     16853191       GR5. 1YRHARD/2YRSOFT                                                 II-2                  275687.5         916.67
     16853202       GR2. 1YR/Other                                                          I                 737003.22        2367.27
     16853207       GR2. SOFTPP/OTHER                                                    II-1                    457140         1757.5
     16853216       GR3. 3YR HARD                                                           I                 311212.59        1003.37
     16853226       GR1. NOPP                                                            II-2                    268670         893.33
     16852154       GR3. 3YR HARD                                                           I                 229533.21         850.12
     16852170       GR5. 1YRHARD/2YRSOFT                                                 II-1                    200500         729.17
     16852231       GR3. 3YR HARD                                                           I                  532459.2         1710.8
     16852281       GR2. 1YR/Other                                                          I                 317468.61         800.54
     16852312       GR5. 1YRHARD/2YRSOFT                                                 II-1                    348870         1232.5
     16852317       GR5. 1YRHARD/2YRSOFT                                                 II-1                    336840           1435
     16852330       GR1. NOPP                                                            II-1                    348870           1305
     16852340       GR5. 1YRHARD/2YRSOFT                                                 II-1                    693730        2667.08
     16852352       GR1. NOPP                                                            II-1                 340818.75        1168.75
     16852379       GR2. SOFTPP/OTHER                                                    II-1                 334772.84        1460.98
     16852383       GR5. 1YRHARD/2YRSOFT                                                 II-1                    457140           1805
     16852385       GR1. NOPP                                                            II-1                 273364.11         963.33
     16852416       GR3. 3YR HARD                                                           I                 142069.22         360.07
     16852715       GR3. 3YR HARD                                                           I                 224343.77          830.9
     16852028       GR1. NOPP                                                            II-2                 264318.83         876.67
     16852051       GR5. 1YRHARD/2YRSOFT                                                 II-1                    376138        1524.25
     16852063       GR2. SOFTPP/OTHER                                                    II-1                    344860           1505
     16852070       GR5. 1YRHARD/2YRSOFT                                                 II-1                    304760        1203.33
     16852096       GR2. SOFTPP/OTHER                                                    II-2                  265662.5        1104.17
     16852110       GR3. 3YR HARD                                                           I                 207504.32         669.01
     16852119       GR3. 3YR HARD                                                           I                 257784.21         831.12
     16851998       GR5. 1YRHARD/2YRSOFT                                                 II-1                 368840.73        1376.25
     16851999       GR5. 1YRHARD/2YRSOFT                                                 II-2                    329091        1134.38
     16851255       GR5. 1YRHARD/2YRSOFT                                                 II-1                    601500           2375
     16851269       GR2. SOFTPP/OTHER                                                    II-1                 540342.49        2021.23
     16851281       GR5. 1YRHARD/2YRSOFT                                                 II-2                 256278.92         929.69
     16851296       GR5. 1YRHARD/2YRSOFT                                                 II-1                 329645.64           1435
     16851299       GR5. 1YRHARD/2YRSOFT                                                 II-1                    344860        1361.67
     16851301       GR3. 3YR HARD                                                           I                 464366.86        1408.14
     16851317       GR5. 1YRHARD/2YRSOFT                                                 II-1                 667330.89         2697.5
     16851326       GR1. NOPP                                                            II-2                  418042.5        1303.13
     16851327       GR3. 3YR HARD                                                           I                 416567.04        1338.02
     16851341       GR3. 3YR HARD                                                           I                 335542.51        1017.49
     16851352       GR1. NOPP                                                            II-2                 161653.13         587.89
     16851384       GR5. 1YRHARD/2YRSOFT                                                 II-2                    284710        1124.17
     16851397       GR5. 1YRHARD/2YRSOFT                                                 II-1                    161202            670
     16851410       GR5. 1YRHARD/2YRSOFT                                                 II-1                    597490         2607.5
     16851416       GR1. NOPP                                                            II-2                 233081.25         799.22
     16851428       GR1. NOPP                                                            II-2                    224560            910
     16851845       GR5. 1YRHARD/2YRSOFT                                                 II-1                    489220        2033.33
     16851922       GR1. NOPP                                                            II-1                    681700        2691.67
     16849506       GR3. 3YR HARD                                                           I                 412596.25        1522.83
     16849517       GR3. 3YR HARD                                                           I                1431354.78        4599.45
     16849529       GR5. 1YRHARD/2YRSOFT                                                 II-2                    396990        1443.75
     16849530       GR3. 3YR HARD                                                           I                 597496.42        2217.72
     16849552       GR5. 1YRHARD/2YRSOFT                                                 II-1                    212530         839.17
     16849570       GR2. 1YR/Other                                                          I                 400545.22        1286.56
     16849575       GR3. 3YR HARD                                                           I                 263640.54         799.46
     16849585       GR3. 3YR HARD                                                           I                 500681.54         1608.2
     16849587       GR3. 3YR HARD                                                           I                 274359.32         945.63
     16851052       GR5. 1YRHARD/2YRSOFT                                                 II-1                  173151.8         755.65
     16851087       GR1. NOPP                                                            II-2                    360900         1162.5
     16851129       GR5. 1YRHARD/2YRSOFT                                                 II-1                    284710        1153.75
     16851155       GR3. 3YR HARD                                                           I                  422540.7        1564.97
     16851157       GR3. 3YR HARD                                                           I                 253195.18         816.32
     16851161       GR3. 3YR HARD                                                           I                 648898.11        1643.56
     16851169       GR3. 3YR HARD                                                           I                 431267.66        1092.34
     16849426       GR5. 1YRHARD/2YRSOFT                                                 II-1                 612183.49        1909.38
     16849428       GR3. 3YR HARD                                                           I                  292458.7         939.19
     16849434       GR5. 1YRHARD/2YRSOFT                                                 II-1                 269566.24         980.34
     16849443       GR5. 1YRHARD/2YRSOFT                                                 II-1                    481200           2100
     16849445       GR2. 1YR/Other                                                          I                 601646.12        1517.14
     16849473       GR1. NOPP                                                            II-2                    360900           1350
     16849479       GR2. 1YR/Other                                                          I                 339478.83         856.04
     16849484       GR2. 1YR/Other                                                          I                 449105.62        1356.51
     16849490       GR1. NOPP                                                            II-1                    445912        1436.33
     16849123       GR1. NOPP                                                            II-1                 838992.25        2964.02
     16849127       GR3. 3YR HARD                                                           I                 381082.07         960.85
     16849134       GR5. 1YRHARD/2YRSOFT                                                 II-1                    533330           1995
     16849141       GR3. 3YR HARD                                                           I                 292801.11         738.34
     16849159       GR2. SOFTPP/OTHER                                                    II-1                 418962.38        1436.88
     16849176       GR5. 1YRHARD/2YRSOFT                                                 II-1                    589470         2327.5
     16849195       GR2. 1YR/Other                                                          I                 446908.34        1435.48
     16849196       GR3. 3YR HARD                                                           I                 377109.77         950.74
     16849212       GR3. 3YR HARD                                                           I                  618957.5        1560.79
     16849232       GR3. 3YR HARD                                                           I                 411018.18        1325.15
     16849245       GR3. 3YR HARD                                                           I                 440599.77        1415.21
     16849251       GR3. 3YR HARD                                                           I                  595978.1        2509.81
     16849272       GR3. 3YR HARD                                                           I                 435260.88        1102.45
     16849292       GR1. NOPP                                                            II-2                  351877.5        1316.25
     16849299       GR1. NOPP                                                            II-2                 217041.25         676.56
     16849325       GR5. 1YRHARD/2YRSOFT                                                 II-2                    272680        1076.67
     16849331       GR5. 1YRHARD/2YRSOFT                                                 II-2                    271878         1073.5
     16849380       GR5. 1YRHARD/2YRSOFT                                                 II-1                    737840           2760
     16849411       GR1. NOPP                                                            II-2                    308770          962.5
     16849418       GR2. 1YR/Other                                                          I                 585577.06        1476.68
     16849100       GR5. 1YRHARD/2YRSOFT                                                 II-1                    429070         1872.5
     16849070       GR5. 1YRHARD/2YRSOFT                                                 II-1                    561400           2100
     16847866       GR1. NOPP                                                               I                 320944.49         809.14
     16847867       GR2. 1YR/Other                                                          I                 450922.86        1453.81
     16847886       GR3. 3YR HARD                                                           I                 427417.24        1296.09
     16847959       GR1. NOPP                                                            II-1                    513280        2133.33
     16847962       GR3. 3YR HARD                                                           I                 500723.59         1848.1
     16847966       GR2. SOFTPP/OTHER                                                    II-2                 287216.25         925.16
     16847976       GR5. 1YRHARD/2YRSOFT                                                 II-1                    282304           1144
     16848000       GR2. 1YR/Other                                                          I                  216559.6         802.07
     16848003       GR1. NOPP                                                            II-1                  981736.2        3777.08
     16848013       GR3. 3YR HARD                                                           I                 498808.47         1608.2
     16848020       GR3. 3YR HARD                                                           I                 485428.54        1223.82
     16848021       GR2. 1YR/Other                                                          I                 240327.15         771.93
     16848042       GR5. 1YRHARD/2YRSOFT                                                 II-2                    372930           1395
     16848047       GR2. 1YR/Other                                                          I                 401097.42        1011.42
     16848057       GR1. NOPP                                                            II-2                    278695         984.58
     16848064       GR1. NOPP                                                            II-1                    368920           1265
     16848080       GR5. 1YRHARD/2YRSOFT                                                 II-2                    396990        1608.75
     16848089       GR5. 1YRHARD/2YRSOFT                                                 II-2                    288720           1260
     16848096       GR2. 1YR/Other                                                          I                 291196.73         734.29
     16848105       GR3. 1YRHARD                                                         II-1                 511585.78        1541.56
     16848122       GR1. NOPP                                                            II-1                    240600            900
     16848999       GR3. 3YR HARD                                                           I                  618522.5        1994.17
     16847651       GR1. NOPP                                                            II-2                  175437.5         583.33
     16847653       GR3. 3YR HARD                                                           I                 424279.53        1074.64
     16847676       GR3. 3YR HARD                                                           I                 572898.56        1839.78
     16847693       GR5. 1YRHARD/2YRSOFT                                                 II-2                  329822.5        1028.13
     16847694       GR3. 3YR HARD                                                           I                 281141.08         900.59
     16847701       GR5. 1YRHARD/2YRSOFT                                                 II-2                 414568.73        1460.94
     16847706       GR1. NOPP                                                            II-1                  238915.8         769.58
     16847712       GR5. 1YRHARD/2YRSOFT                                                 II-1                 361001.14        1159.92
     16847719       GR5. 1YRHARD/2YRSOFT                                                 II-1                1005016.66        4166.67
     16847727       GR5. 1YRHARD/2YRSOFT                                                 II-1                 421302.98        1746.67
     16845756       GR1. NOPP                                                            II-2                    340850        1133.33
     16845772       GR3. 3YR HARD                                                           I                 331208.83        1067.84
     16845787       GR5. 1YRHARD/2YRSOFT                                                 II-1                    368920           1265
     16845788       GR1. NOPP                                                            II-1                 147737.36         581.88
     16845789       GR3. 3YR HARD                                                           I                 463213.42        1173.25
     16845796       GR5. 1YRHARD/2YRSOFT                                                 II-1                  182510.7         624.25
     16845810       GR5. 1YRHARD/2YRSOFT                                                 II-2                 270173.75         954.48
     16845825       GR1. NOPP                                                            II-1                    344860           1075
     16845830       GR1. NOPP                                                            II-1                 452155.48        1265.34
     16847607       GR1. NOPP                                                            II-1                    505260           1680
     16846012       GR1. NOPP                                                            II-1                    457140         1757.5
     16846072       GR5. 1YRHARD/2YRSOFT                                                 II-1                 350627.98         1522.5
     16846099       GR3. 1YRHARD                                                         II-1                    214936         848.67
     16846160       GR5. 1YRHARD/2YRSOFT                                                 II-2                    372930         1317.5
     16846177       GR3. 3YR HARD                                                           I                 533459.57        1345.19
     16846179       GR5. 1YRHARD/2YRSOFT                                                 II-2                  95716.96         356.25
     16846193       GR5. 1YRHARD/2YRSOFT                                                 II-1                    761900           3325
     16846209       GR3. 3YR HARD                                                           I                  494575.1        1494.44
     16846248       GR3. 3YR HARD                                                           I                 235540.39         869.34
     16846262       GR3. 3YR HARD                                                           I                 340534.12        1093.57
     16846284       GR5. 1YRHARD/2YRSOFT                                                 II-1                 255587.38         849.83
     16847470       GR5. 1YRHARD/2YRSOFT                                                 II-2                 139996.99         466.67
     16847472       GR5. 1YRHARD/2YRSOFT                                                 II-2                    323206         940.33
     16847479       GR1. NOPP                                                               I                 648299.12        1642.05
     16847493       GR5. 1YRHARD/2YRSOFT                                                 II-1                    501250        1718.75
     16847515       GR3. 3YR HARD                                                           I                 240347.32         887.09
     16847533       GR3. 3YR HARD                                                           I                 211574.85         680.27
     16847541       GR3. 3YR HARD                                                           I                 496379.99        1498.99
     16847542       GR3. 3YR HARD                                                           I                 217505.79         702.46
     16847547       GR5. 1YRHARD/2YRSOFT                                                 II-2                    348870         1522.5
     16847572       GR2. 1YR/Other                                                          I                 299407.57          961.7
     16847590       GR3. 3YR HARD                                                           I                 409204.23        1031.65
     16844845       GR1. NOPP                                                            II-1                    477190        1933.75
     16844849       GR3. 3YR HARD                                                           I                    264736         799.46
     16844857       GR3. 3YR HARD                                                           I                 573569.31        1446.34
     16844891       GR5. 1YRHARD/2YRSOFT                                                 II-2                    340850         1487.5
     16844892       GR3. 3YR HARD                                                           I                 376821.88         950.74
     16845563       GR3. 3YR HARD                                                           I                 576904.85        1852.64
     16845694       GR5. 1YRHARD/2YRSOFT                                                 II-1                    348870         1232.5
     16845713       GR1. NOPP                                                            II-2                    178044            481
     16845714       GR1. NOPP                                                            II-1                 368177.75        1183.17
     16840068       GR3. 3YR HARD                                                           I                 645455.78        2084.22
     16840135       GR1. NOPP                                                               I                 646901.49        1638.51
     16840140       GR1. NOPP                                                            II-1                    529320           2255
     16840161       GR5. 1YRHARD/2YRSOFT                                                 II-1                    445110        1526.25
     16840174       GR5. 1YRHARD/2YRSOFT                                                 II-2                    249422            933
     16840188       GR5. 1YRHARD/2YRSOFT                                                 II-1                    421050        1443.75
     16840193       GR5. 1YRHARD/2YRSOFT                                                 II-1                    296740        1140.83
     16840200       GR1. NOPP                                                            II-2                    186465         523.13
     16840237       GR1. NOPP                                                            II-1                    448318        1723.58
     16840254       GR2. 1YR/Other                                                          I                 268014.82         860.87
     16840263       GR3. 3YR HARD                                                           I                  392419.9         989.93
     16840275       GR3. 3YR HARD                                                           I                 335199.29        1080.71
     16840293       GR3. 3YR HARD                                                           I                 380549.94        1404.55
     16840300       GR1. NOPP                                                            II-1                1461290.45        4543.75
     16840307       GR5. 1YRHARD/2YRSOFT                                                 II-1                 221829.19         945.03
     16844273       GR3. 3YR HARD                                                           I                 421239.63           1062
     16844318       GR3. 1YRHARD                                                         II-1                    505260           1470
     16844429       GR3. 3YR HARD                                                           I                 344872.25         869.82
     16844454       GR1. NOPP                                                            II-1                    978440        2846.67
     16844468       GR3. 3YR HARD                                                           I                 516009.33        1657.09
     16844552       GR5. 1YRHARD/2YRSOFT                                                 II-1                    681700        2904.17
     16844558       GR1. NOPP                                                            II-1                  335212.3        1007.57
     16844587       GR3. 3YR HARD                                                           I                 499152.39        1264.28
     16844603       GR5. 1YRHARD/2YRSOFT                                                 II-1                    368920        1456.67
     16844624       GR2. 1YR/Other                                                          I                 215485.26         694.74
     16844634       GR1. NOPP                                                               I                 192662.26         618.83
     16844657       GR3. 3YR HARD                                                           I                  264779.2         667.54
     16844729       GR2. 1YR/Other                                                          I                 558665.49        1801.18
     16844742       GR5. 1YRHARD/2YRSOFT                                                 II-1                 217083.32          787.5
     16844746       GR3. 3YR HARD                                                           I                 294061.23         944.33
     16844788       GR3. 3YR HARD                                                           I                 651021.09        2090.66
     16839986       GR1. NOPP                                                            II-1                 307362.92         895.42
     16838876       GR1. NOPP                                                            II-2                  96380.97         349.64
     16838975       GR5. 1YRHARD/2YRSOFT                                                 II-2                    304760           1140
     16838981       GR3. 3YR HARD                                                           I                 205251.45         519.88
     16839031       GR3. 3YR HARD                                                           I                 383762.15        1232.52
     16839046       GR2. SOFTPP/OTHER                                                    II-2                    348870         1232.5
     16839076       GR3. 3YR HARD                                                           I                 537247.59        1355.31
     16839095       GR1. NOPP                                                               I                 179964.98         578.05
     16839101       GR5. 1YRHARD/2YRSOFT                                                 II-2                 289471.87        1142.97
     16839112       GR1. NOPP                                                            II-2                  223557.5         743.33
     16839117       GR3. 3YR HARD                                                           I                 423612.16        1563.49
     16839154       GR3. 3YR HARD                                                           I                 744325.62         2747.2
     16839166       GR1. NOPP                                                            II-2                    172430         609.17
     16839190       GR5. 1YRHARD/2YRSOFT                                                 II-1                    801198        3413.25
     16839191       GR2. 1YR/Other                                                          I                 592806.93        1904.11
     16839200       GR3. 3YR HARD                                                           I                 514770.34        1659.66
     16839212       GR3. 3YR HARD                                                           I                 632125.97        2030.19
     16839245       GR3. 3YR HARD                                                           I                 328224.31        1211.43
     16839303       GR5. 1YRHARD/2YRSOFT                                                 II-1                    328820        1059.17
     16839316       GR3. 3YR HARD                                                           I                 400628.36        1286.56
     16839334       GR2. 1YR/Other                                                          I                 328150.11          823.8
     16839672       GR3. 3YR HARD                                                           I                 520762.83        1672.53
     16839705       GR3. 3YR HARD                                                           I                 180260.48         665.32
     16839710       GR3. 3YR HARD                                                           I                  360453.3         1157.9
     16839722       GR2. 1YR/Other                                                          I                 439318.76         1621.8
     16839724       GR5. 1YRHARD/2YRSOFT                                                 II-2                 365825.31        1213.33
     16839767       GR3. 3YR HARD                                                           I                 456384.62        1466.68
     16839784       GR1. NOPP                                                            II-2                 375473.84           1401
     16839789       GR1. NOPP                                                            II-1                 368639.83        1413.71
     16839818       GR3. 3YR HARD                                                           I                 490968.31           1577
     16839847       GR2. 1YR/Other                                                          I                 452616.12        1453.81
     16839893       GR3. 3YR HARD                                                           I                1381064.25        3481.83
     16839901       GR5. 1YRHARD/2YRSOFT                                                 II-1                    465160        1981.67
     16838762       GR2. 1YR/Other                                                          I                 624785.72        2007.03
     16838791       GR3. 3YR HARD                                                           I                 247496.67         916.66
     16838852       GR2. 1YR/Other                                                          I                 624850.56        2007.03
     16838869       GR1. NOPP                                                            II-2                 227133.06         659.17
     16838599       GR3. 3YR HARD                                                           I                 238845.14         881.55
     16838628       GR2. 1YR/Other                                                          I                 212288.97         681.88
     16835990       GR1. NOPP                                                               I                  438196.5        1407.49
     16835835       GR3. 1YRHARD                                                         II-2                 247987.66         951.02
     16835844       GR3. 3YR HARD                                                           I                 530113.94        1340.14
     16835891       GR3. 3YR HARD                                                           I                  596812.4        1916.97
     16835894       GR1. NOPP                                                            II-1                 524357.63        2124.89
     16835920       GR3. 3YR HARD                                                           I                 445310.48        1122.68
     16835328       GR3. 3YR HARD                                                           I                 270919.51         999.92
     16835339       GR3. 3YR HARD                                                           I                 208570.66         525.94
     16835457       GR3. 3YR HARD                                                           I                 457298.48        1153.02
     16835496       GR3. 3YR HARD                                                           I                 492571.45        1582.47
     16835503       GR3. 3YR HARD                                                           I                 480754.04        1543.87
     16835532       GR3. 3YR HARD                                                           I                 300434.15        1108.86
     16835545       GR1. NOPP                                                            II-1                 490723.75        2090.57
     16835579       GR3. 3YR HARD                                                           I                 215485.26         694.74
     16835612       GR5. 1YRHARD/2YRSOFT                                                 II-1                    304760        1266.67
     16835689       GR1. NOPP                                                            II-1                 567833.98         2177.6
     16835721       GR3. 3YR HARD                                                           I                 493452.16        1244.05
     16835727       GR3. 3YR HARD                                                           I                 452710.06        1453.81
     16835761       GR2. 1YR/Other                                                          I                 308419.83         990.65
     16833136       GR1. NOPP                                                            II-1                  516287.5        1931.25
     16833176       GR2. 1YR/Other                                                          I                 265100.64         978.75
     16833244       GR3. 3YR HARD                                                           I                  325142.6        1044.36
     16833263       GR2. SOFTPP/OTHER                                                    II-1                    651625        2776.04
     16833330       GR3. 3YR HARD                                                           I                 315929.72          796.5
     16833355       GR2. 1YR/Other                                                          I                 537470.54        1355.31
     16835175       GR5. 1YRHARD/2YRSOFT                                                 II-1                    184460         670.83
     16835219       GR3. 3YR HARD                                                           I                 356503.89        1145.04
     16835257       GR5. 1YRHARD/2YRSOFT                                                 II-1                 490447.76        1880.83
     16835285       GR5. 1YRHARD/2YRSOFT                                                 II-1                    537340        2289.17
     16835290       GR2. 1YR/Other                                                          I                 263558.75         846.56
     16835298       GR2. 1YR/Other                                                          I                 144196.29         463.16
     16826986       GR3. 3YR HARD                                                           I                 562497.13        2069.72
     16826994       GR3. 3YR HARD                                                           I                  499785.3        1254.17
     16827027       GR3. 3YR HARD                                                           I                 137830.45          442.9
     16827036       GR5. 1YRHARD/2YRSOFT                                                 II-1                    461150        1916.67
     16827049       GR1. NOPP                                                            II-1                    260650        1029.17
     16827051       GR3. 3YR HARD                                                           I                 881893.38        2843.29
     16832760       GR3. 3YR HARD                                                           I                 341649.82        1031.73
     16832805       GR3. 3YR HARD                                                           I                    698345        2246.33
     16832870       GR1. NOPP                                                            II-2                 225111.38         888.84
     16832911       GR2. 1YR/Other                                                          I                 474405.71           1752
     16832992       GR3. 3YR HARD                                                           I                 201350.53         745.74
     16833053       GR2. 1YR/Other                                                          I                 307166.18         988.08
     16833054       GR3. 3YR HARD                                                           I                 504791.75        1621.06
     16833079       GR1. NOPP                                                               I                  368501.6        1183.64
     16833095       GR3. 3YR HARD                                                           I                 224324.16         827.95
     16833103       GR3. 3YR HARD                                                           I                 501393.93        1514.13
     16833105       GR3. 3YR HARD                                                           I                 224244.06         827.65
     16826956       GR3. 3YR HARD                                                           I                 380596.95        1222.23
     16826713       GR3. 3YR HARD                                                           I                 516703.35        1659.66
     16826761       GR5. 1YRHARD/2YRSOFT                                                 II-1                 317585.26        1316.67
     16826763       GR3. 3YR HARD                                                           I                 400439.99         1211.3
     16826810       GR3. 3YR HARD                                                           I                 465328.59        1718.73
     16826827       GR3. 3YR HARD                                                           I                 255389.93          823.4
     16826828       GR3. 3YR HARD                                                           I                1002951.53        2528.56
     16826829       GR5. 1YRHARD/2YRSOFT                                                 II-2                    194084         705.83
     16826831       GR5. 1YRHARD/2YRSOFT                                                 II-2                    405010           1515
     16826668       GR1. NOPP                                                            II-1                 290905.29            960
     16826632       GR3. 3YR HARD                                                           I                 424666.07        1363.75
     16826529       GR3. 1YRHARD                                                         II-2                  187146.7          719.5
     16824236       GR3. 3YR HARD                                                           I                  402998.8        1487.72
     16824243       GR3. 3YR HARD                                                           I                 334514.67        1074.24
     16824303       GR1. NOPP                                                            II-1                  289602.2        1173.58
     16824385       GR3. 3YR HARD                                                           I                 502387.98        1613.34
     16824421       GR1. NOPP                                                            II-1                    481200           1700
     16823845       GR2. 1YR/Other                                                          I                 444605.21        1428.08
     16823942       GR3. 3YR HARD                                                           I                 117700.13         298.12
     16824032       GR3. 3YR HARD                                                           I                 455915.08         1464.1
     16824056       GR1. NOPP                                                            II-1                 265323.57            770
     16824096       GR5. 1YRHARD/2YRSOFT                                                 II-2                    409020           1530
     16824101       GR1. NOPP                                                            II-2                  283707.5         913.85
     16823716       GR2. 1YR/Other                                                          I                 456935.22        1153.02
     16823717       GR2. 1YR/Other                                                          I                 300327.68         964.76
     16823728       GR3. 3YR HARD                                                           I                 433275.06        1092.34
     16823793       GR1. NOPP                                                            II-2                 343368.59         961.88
     16823798       GR2. 1YR/Other                                                          I                 721098.37        1818.54
     16819521       GR5. 1YRHARD/2YRSOFT                                                 II-1                 395473.76        1516.61
     16819642       GR3. 3YR HARD                                                           I                 192261.71         617.55
     16819724       GR3. 3YR HARD                                                           I                  593747.3        1496.91
     16819847       GR3. 3YR HARD                                                           I                 215397.84         691.72
     16819863       GR3. 3YR HARD                                                           I                 432545.07        1596.46
     16814289       GR3. 3YR HARD                                                           I                 665043.08        2135.69
     16814305       GR3. 3YR HARD                                                           I                 409204.23        1031.65
     16819137       GR5. 1YRHARD/2YRSOFT                                                 II-1                 389946.27        1535.83
     16819152       GR1. NOPP                                                            II-1                    902250           3375
     16819175       GR3. 3YR HARD                                                           I                 560646.94        1801.18
     16819176       GR5. 1YRHARD/2YRSOFT                                                 II-1                    537340        1954.17
     16819237       GR5. 1YRHARD/2YRSOFT                                                 II-1                 313484.39        1137.21
     16819255       GR2. 1YR/Other                                                          I                 277758.08         892.17
     16819303       GR5. 1YRHARD/2YRSOFT                                                 II-1                 184923.06         766.67
     16819390       GR3. 3YR HARD                                                           I                 389145.19         981.08
     16819439       GR1. NOPP                                                            II-2                    264660            990
     16819450       GR3. 3YR HARD                                                           I                 763176.96        2460.54
     16813718       GR3. 3YR HARD                                                           I                 416591.08        1338.02
     16813778       GR2. 1YR/Other                                                          I                 244332.59          784.8
     16813783       GR3. 3YR HARD                                                           I                 147212.74         543.34
     16813873       GR1. NOPP                                                            II-1                    388970        1252.92
     16813905       GR5. 1YRHARD/2YRSOFT                                                 II-2                 110551.63         378.13
     16813925       GR3. 3YR HARD                                                           I                 370690.88         934.56
     16813938       GR3. 3YR HARD                                                           I                 435406.35        1320.32
     16813939       GR3. 3YR HARD                                                           I                 651918.51        1643.56
     16813947       GR3. 3YR HARD                                                           I                 360565.53         1157.9
     16813973       GR2. 1YR/Other                                                          I                 377773.79        1209.36
     16813984       GR3. 3YR HARD                                                           I                 288764.18         728.23
     16814061       GR3. 3YR HARD                                                           I                    410602        1510.82
     16814156       GR3. 3YR HARD                                                           I                 479803.38         1541.3
     16809784       GR3. 3YR HARD                                                           I                 507138.82        1284.51
     16809785       GR1. NOPP                                                            II-1                 641123.83        2143.33
     16809837       GR3. 3YR HARD                                                           I                 528829.44        1698.26
     16809851       GR3. 3YR HARD                                                           I                  464728.9        1492.41
     16809885       GR3. 1YRHARD                                                         II-1                 723611.62           2850
     16809900       GR3. 3YR HARD                                                           I                 556452.01        1403.35
     16809906       GR3. 3YR HARD                                                           I                 462325.13        1484.69
     16813530       GR3. 3YR HARD                                                           I                 945369.67        2394.48
     16813537       GR3. 3YR HARD                                                           I                 210303.91          776.2
     16813538       GR3. 3YR HARD                                                           I                 190258.97         611.12
     16813541       GR3. 3YR HARD                                                           I                 350513.45        1125.74
     16813569       GR5. 1YRHARD/2YRSOFT                                                 II-1                 373865.81           1395
     16813618       GR3. 3YR HARD                                                           I                 313251.72        1009.95
     16813676       GR5. 1YRHARD/2YRSOFT                                                 II-2                    204510            765
     16813717       GR1. NOPP                                                            II-2                    149974         483.08
     16809516       GR5. 1YRHARD/2YRSOFT                                                 II-2                 285424.51        1094.58
     16809646       GR1. NOPP                                                            II-1                 457440.75        1568.53
     16809659       GR2. SOFTPP/OTHER                                                    II-1                 378689.89           1413
     16809667       GR3. 3YR HARD                                                           I                    504687        1621.06
     16809675       GR3. 3YR HARD                                                           I                 248358.89         916.66
     16809757       GR3. 3YR HARD                                                           I                 473393.12        1193.48
     16809763       GR1. NOPP                                                            II-1                1005014.06           3125
     16807361       GR3. 3YR HARD                                                           I                 428118.68        1580.12
     16807364       GR3. 3YR HARD                                                           I                 501393.93        1514.13
     16809256       GR3. 3YR HARD                                                           I                  195282.2         720.76
     16809304       GR3. 3YR HARD                                                           I                1002951.53        2528.56
     16809329       GR5. 1YRHARD/2YRSOFT                                                 II-2                 271353.94            900
     16809332       GR3. 3YR HARD                                                           I                  344074.5        1111.59
     16809337       GR3. 3YR HARD                                                           I                 171597.05          518.2
     16809377       GR2. 1YR/Other                                                          I                 184000.47         591.01
     16809453       GR2. SOFTPP/OTHER                                                    II-1                 568706.93         2363.7
     16809468       GR5. 1YRHARD/2YRSOFT                                                 II-2                 201003.07         729.17
     16809488       GR3. 3YR HARD                                                           I                 339991.31        1254.86
     16807034       GR5. 1YRHARD/2YRSOFT                                                 II-2                 241203.94            975
     16807086       GR1. NOPP                                                            II-1                 450246.65           1540
     16807123       GR2. SOFTPP/OTHER                                                    II-1                   1964900        8166.67
     16807199       GR3. 3YR HARD                                                           I                 469137.97        1183.37
     16807235       GR3. 3YR HARD                                                           I                 601672.73        1816.95
     16807261       GR2. SOFTPP/OTHER                                                    II-1                 200876.41            625
     16807337       GR3. 3YR HARD                                                           I                 364571.81        1170.77
     16804162       GR3. 3YR HARD                                                           I                 275532.12         697.88
     16806845       GR3. 1YRHARD                                                         II-1                    822852           3249
     16806849       GR3. 3YR HARD                                                           I                 272427.29         874.86
     16806862       GR2. 1YR/Other                                                          I                  314628.3         793.46
     16806867       GR1. NOPP                                                            II-1                 528638.08        1917.71
     16806904       GR1. NOPP                                                               I                 266342.55          855.5
     16806906       GR2. 1YR/Other                                                          I                 376512.52        1209.36
     16806984       GR3. 3YR HARD                                                           I                 641888.97        1618.28
     16806997       GR3. 3YR HARD                                                           I                 264414.72         849.13
     16807008       GR3. 3YR HARD                                                           I                 303174.34         969.74
     16803464       GR3. 3YR HARD                                                           I                 378869.51         950.74
     16803490       GR3. 3YR HARD                                                           I                 331250.92        1063.98
     16803610       GR3. 3YR HARD                                                           I                 260300.37         836.26
     16803674       GR3. 3YR HARD                                                           I                  380049.2        1402.71
     16803678       GR3. 3YR HARD                                                           I                 403269.94        1017.11
     16803684       GR3. 3YR HARD                                                           I                 370943.38        1191.35
     16803781       GR3. 3YR HARD                                                           I                 620909.53        1994.17
     16803832       GR3. 3YR HARD                                                           I                 423864.81        1361.18
     16803887       GR1. NOPP                                                            II-2                 309545.14        1283.33
     16803900       GR3. 3YR HARD                                                           I                 237310.58         759.07
     16801684       GR1. NOPP                                                            II-1                1005015.88        3854.17
     16801838       GR3. 3YR HARD                                                           I                  691064.1         1735.6
     16801899       GR1. NOPP                                                               I                 530561.83        1333.06
     16801948       GR3. 3YR HARD                                                           I                 184247.16          680.1
     16802016       GR3. 3YR HARD                                                           I                 648451.01        2090.66
     16803277       GR3. 3YR HARD                                                           I                 228329.96         842.73
     16803296       GR3. 3YR HARD                                                           I                 239546.17         884.13
     16803391       GR1. NOPP                                                            II-2                    250625         755.21
     16803438       GR3. 3YR HARD                                                           I                 301352.57         964.92
     16801607       GR1. NOPP                                                            II-1                 322415.78           1300
     16851500       GR3. 3YR HARD                                                           I                 111465.94         413.98
     16798665       GR3. 3YR HARD                                                           I                 389145.19         981.08
     16798737       GR3. 3YR HARD                                                           I                 651020.45        2090.66
     16798764       GR2. 1YR/Other                                                          I                 429174.25        1082.22
     16798830       GR3. 3YR HARD                                                           I                 475906.61        1200.81
     16798904       GR5. 1YRHARD/2YRSOFT                                                 II-1                 392027.63        1344.23
     16384086       GR3. 3YR HARD                                                           I                 406772.02        1493.26
     16323454       GR3. 3YR HARD                                                           I                 195275.02         663.86
     16848778       GR5. 1YRHARD/2YRSOFT                                                 II-1                 397982.48        1773.75
     16848945       GR1. NOPP                                                            II-1                    429276        1341.49
     16848948       GR3. 1YRHARD                                                         II-2                    360900           1425
     16848913       GR3. 3YR HARD                                                           I                 274603.99         797.05
     16848764       GR5. 1YRHARD/2YRSOFT                                                 II-2                    280700        1195.83
     16848767       GR3. 3YR HARD                                                           I                 264967.06         854.27
     16848820       GR3. 3YR HARD                                                           I                 403315.13        1021.54
     16848746       GR3. 3YR HARD                                                           I                 399321.91        1011.42
     16848870       GR2. 1YR/Other                                                          I                 648451.01        2090.66
     16848757       GR3. 1YRHARD                                                         II-2                    308770        1219.17
     16847360       GR1. NOPP                                                            II-1                 492427.99        2097.84
     16847174       GR3. 3YR HARD                                                           I                 321592.89        1048.54
     16847388       GR5. 1YRHARD/2YRSOFT                                                 II-1                 361627.81        1427.88
     16847415       GR2. 1YR/Other                                                          I                 459066.42        1700.25
     16847289       GR1. NOPP                                                               I                 867776.41        2197.96
     16847157       GR3. 1YRHARD                                                         II-1                    352078        1390.17
     16847212       GR3. 3YR HARD                                                           I                 498010.37        1605.63
     16847221       GR3. 3YR HARD                                                           I                    786165        1991.25
     16847225       GR5. 1YRHARD/2YRSOFT                                                 II-1                 389721.87        1457.82
     16847233       GR3. 3YR HARD                                                           I                 367376.15         930.52
     16847145       GR3. 3YR HARD                                                           I                 446932.38        1440.95
     16847260       GR4. 1YRHARD/1YRSOFT                                                 II-1                 381743.97        1308.98
     16845494       GR3. 3YR HARD                                                           I                 232183.43         704.07
     16845503       GR5. 1YRHARD/2YRSOFT                                                 II-2                 356889.99        1483.34
     16845529       GR3. 3YR HARD                                                           I                 442941.92        1428.08
     16845535       GR1. NOPP                                                               I                 957712.26        3087.74
     16845453       GR2. 1YR/Other                                                          I                 166602.03         537.14
     16845462       GR5. 1YRHARD/2YRSOFT                                                 II-1                 239843.01           1025
     16843904       GR3. 3YR HARD                                                           I                 263552.46         667.54
     16843951       GR1. NOPP                                                            II-1                 469169.99        1755.01
     16843961       GR3. 1YRHARD                                                         II-2                 117543.12         390.84
     16843979       GR3. 3YR HARD                                                           I                 211640.61         536.06
     16843989       GR2. 1YR/Other                                                          I                 139571.24          450.3
     16844004       GR5. 1YRHARD/2YRSOFT                                                 II-1                 136656.93         481.67
     16843763       GR2. 1YR/Other                                                          I                 288362.64         926.32
     16843882       GR3. 3YR HARD                                                           I                 157180.34         582.16
     16843883       GR5. 1YRHARD/2YRSOFT                                                 II-1                    600000         2187.5
     16843898       GR3. 1YRHARD                                                         II-1                 615885.87        2431.81
     16843773       GR2. 1YR/Other                                                          I                 211494.79         681.88
     16839402       GR3. 3YR HARD                                                           I                 499152.39        1264.28
     16839405       GR3. 3YR HARD                                                           I                 291304.14         939.19
     16839593       GR1. NOPP                                                            II-1                 465159.99        1498.34
     16839415       GR5. 1YRHARD/2YRSOFT                                                 II-1                  360819.8        1537.16
     16839620       GR3. 3YR HARD                                                           I                 255389.93          823.4
     16839626       GR1. NOPP                                                               I                 554244.31        1680.69
     16843802       GR3. 3YR HARD                                                           I                 531098.13         1345.2
     16843810       GR2. 1YR/Other                                                          I                 434960.98        1402.35
     16843817       GR2. 1YR/Other                                                          I                 359387.72         910.28
     16843762       GR3. 1YRHARD                                                         II-2                    206916            817
     16843858       GR3. 3YR HARD                                                           I                 146050.86         442.89
     16839393       GR2. 1YR/Other                                                          I                 542849.93         1943.4
     16839378       GR2. SOFTPP/OTHER                                                    II-1                    434684        1851.83
     16839496       GR3. 3YR HARD                                                           I                 515436.19        1672.53
     16839501       GR5. 1YRHARD/2YRSOFT                                                 II-2                 200499.99         770.84
     16839380       GR1. NOPP                                                            II-1                    561400           2275
     16838554       GR5. 1YRHARD/2YRSOFT                                                 II-1                    424000        1766.67
     16838555       GR3. 1YRHARD                                                         II-1                 342453.99        1281.01
     16838302       GR5. 1YRHARD/2YRSOFT                                                 II-1                 432424.67        1658.83
     16838569       GR2. 1YR/Other                                                          I                 478856.13        1543.87
     16839454       GR3. 3YR HARD                                                           I                 388671.56        1253.11
     16838287       GR3. 3YR HARD                                                           I                 550684.55        1775.45
     16838540       GR2. 1YR/Other                                                          I                 319529.32        1031.82
     16838394       GR5. 1YRHARD/2YRSOFT                                                 II-1                  467766.5        1603.94
     16838259       GR3. 3YR HARD                                                           I                 326519.86        1375.48
     16838477       GR5. 1YRHARD/2YRSOFT                                                 II-2                 138281.84         833.37
     16834934       GR3. 3YR HARD                                                           I                 561546.43        1422.32
     16838321       GR3. 3YR HARD                                                           I                 594579.69        1916.98
     16838337       GR3. 3YR HARD                                                           I                  250907.9         760.85
     16838343       GR3. 3YR HARD                                                           I                 379355.81         960.86
     16838348       GR5. 1YRHARD/2YRSOFT                                                 II-1                    662452        3235.17
     16838226       GR3. 1YRHARD                                                         II-1                    372930         1627.5
     16835011       GR3. 3YR HARD                                                           I                 367376.15         930.52
     16835057       GR3. 3YR HARD                                                           I                 299491.43         758.57
     16834855       GR3. 1YRHARD                                                         II-1                    352078         1536.5
     16835072       GR2. 1YR/Other                                                          I                  518760.8        1672.53
     16835104       GR3. 3YR HARD                                                           I                  483636.7        1559.29
     16835112       GR2. 1YR/Other                                                          I                 277736.55         895.45
     16835115       GR3. 3YR HARD                                                           I                 598982.86        1517.14
     16835136       GR5. 1YRHARD/2YRSOFT                                                 II-1                 227366.99         874.13
     16832745       GR3. 3YR HARD                                                           I                 254652.79         772.21
     16832461       GR3. 3YR HARD                                                           I                 496727.63        1595.33
     16832650       GR5. 1YRHARD/2YRSOFT                                                 II-2                 135703.28         453.34
     16832673       GR5. 1YRHARD/2YRSOFT                                                 II-1                    296740         986.67
     16832685       GR3. 3YR HARD                                                           I                 323227.88        1042.12
     16825952       GR5. 1YRHARD/2YRSOFT                                                 II-1                    312780           1105
     16826185       GR1. NOPP                                                            II-2                 100249.99         437.51
     16832518       GR5. 1YRHARD/2YRSOFT                                                 II-2                    364000        1478.76
     16832451       GR5. 1YRHARD/2YRSOFT                                                 II-1                 419092.06        1780.94
     16832453       GR3. 3YR HARD                                                           I                 340968.16         859.71
     16832604       GR2. 1YR/Other                                                          I                 250302.08            807
     16832606       GR5. 1YRHARD/2YRSOFT                                                 II-2                    292730        1125.42
     16823618       GR3. 3YR HARD                                                           I                 470875.19        1518.14
     16826009       GR1. NOPP                                                               I                 253793.74         818.26
     16826066       GR5. 1YRHARD/2YRSOFT                                                 II-2                 280699.99        1050.01
     16826067       GR5. 1YRHARD/2YRSOFT                                                 II-1                    449120        1726.67
     16823489       GR3. 3YR HARD                                                           I                 335199.29        1080.71
     16823520       GR5. 1YRHARD/2YRSOFT                                                 II-2                    264660          962.5
     16823359       GR4. 1YRHARD/1YRSOFT                                                 II-2                 224559.99         723.34
     16823334       GR3. 3YR HARD                                                           I                 277949.54         892.87
     16818731       GR3. 3YR HARD                                                           I                 449086.71        1663.29
     16818738       GR3. 3YR HARD                                                           I                 496409.53        1251.64
     16823299       GR3. 3YR HARD                                                           I                 190679.32          612.4
     16798377       GR2. 1YR/Other                                                          I                 252253.37         810.24
     16798389       GR3. 3YR HARD                                                           I                 316657.59        1168.74
     16798391       GR3. 3YR HARD                                                           I                 520816.86        1672.53
     16798349       GR5. 1YRHARD/2YRSOFT                                                 II-2                 309545.21        1315.42
     16798209       GR3. 3YR HARD                                                           I                 380557.46        1222.23
     16791138       GR3. 3YR HARD                                                           I                 432171.11        1389.48
     16791159       GR3. 3YR HARD                                                           I                 409119.37        1031.65
     16798158       GR2. 1YR/Other                                                          I                 163309.46         524.92
     16798165       GR3. 3YR HARD                                                           I                 152238.79         488.89
     16791089       GR5. 1YRHARD/2YRSOFT                                                 II-1                 199344.86         743.81
     16790955       GR3. 3YR HARD                                                           I                 260381.43         836.26
     16790934       GR3. 3YR HARD                                                           I                 524509.68        1684.38
     16790938       GR5. 1YRHARD/2YRSOFT                                                 II-1                 279342.86        1123.48
     16790949       GR3. 3YR HARD                                                           I                 224305.34         720.47
     16790904       GR5. 1YRHARD/2YRSOFT                                                 II-1                 185858.78         785.83
     16790909       GR5. 1YRHARD/2YRSOFT                                                 II-1                 214141.63         905.42
     16694686       GR1. NOPP                                                            II-2                 356453.47        1246.67
     16694692       GR1. NOPP                                                            II-2                 127270.85         406.88
     16694714       GR1. NOPP                                                            II-1                 281346.44          697.5
     16694724       GR1. NOPP                                                            II-1                 552430.15        1769.58
     16694740       GR1. NOPP                                                            II-1                 341705.05        1168.75
     16694742       GR1. NOPP                                                            II-1                  163617.2         590.63
     16694743       GR1. NOPP                                                            II-2                 202016.94            625
     16694749       GR1. NOPP                                                            II-2                 101107.95         366.41
     16694667       GR1. NOPP                                                            II-1                 420572.51         1062.5
     16689231       GR5. 1YRHARD/2YRSOFT                                                 II-1                  185857.9         728.33
     16685324       GR3. 3YR HARD                                                           I                  303935.4         758.57
     16685329       GR3. 3YR HARD                                                           I                 473197.28        1492.41
     16685336       GR3. 3YR HARD                                                           I                 462781.52        1153.02
     16685338       GR2. 1YR/Other                                                          I                 609480.03        1517.14
     16686740       GR5. 1YRHARD/2YRSOFT                                                 II-1                 492557.74        1874.67
     16646036       GR3. 3YR HARD                                                           I                 259131.03          823.4
     17034243       GR3. 1YRHARD                                                         II-1                    167200         609.59
     17020960       GR3. 1YRHARD                                                         II-1                    465000        1743.76
     17020967       GR3. 1YRHARD                                                         II-1                    440000        1604.17
     17021006       GR2. SOFTPP/OTHER                                                    II-2                    112000         455.01
     17021819       GR5. 1YRHARD/2YRSOFT                                                 II-2                    368000        1418.34
     17021857       GR1. NOPP                                                            II-1                    284000        1124.17
     17027359       GR5. 1YRHARD/2YRSOFT                                                 II-2                    216000          922.5
     17027437       GR3. 1YRHARD                                                         II-2                    372600        1358.44
     17032793       GR4. 1YRHARD/1YRSOFT                                                 II-1                    799200        3246.76
     17032810       GR5. 1YRHARD/2YRSOFT                                                 II-1                    245511         869.52
     17014538       GR5. 1YRHARD/2YRSOFT                                                 II-2                    226500         731.41
     17014548       GR3. 1YRHARD                                                         II-2                     67900         240.48
     17014565       GR2. SOFTPP/OTHER                                                    II-2                    249920        1093.41
     17014578       GR2. SOFTPP/OTHER                                                    II-2                    307000         991.36
     17014628       GR5. 1YRHARD/2YRSOFT                                                 II-1                    234497         830.52
     17014649       GR3. 1YRHARD                                                         II-2                    510000        2284.38
     17014664       GR3. 1YRHARD                                                         II-1                    611530        2484.35
     17014666       GR3. 1YRHARD                                                         II-1                    420000        1531.25
     17016200       GR3. 1YRHARD                                                         II-1                    255600        1011.75
     17012556       GR5. 1YRHARD/2YRSOFT                                                 II-1                    241360         905.11
     17012570       GR3. 1YRHARD                                                         II-1                    300000        1312.51
     17012574       GR3. 1YRHARD                                                         II-2                    417000        1694.07
     17012592       GR5. 1YRHARD/2YRSOFT                                                 II-1                    465600        1891.51
     17013273       GR4. 1YRHARD/1YRSOFT                                                 II-2                    170800         533.76
     17013308       GR3. 1YRHARD                                                         II-2                    378000        1417.51
     17013310       GR1. NOPP                                                            II-2                    312000        1690.01
     17013349       GR5. 1YRHARD/2YRSOFT                                                 II-2                    335000         837.51
     17013386       GR3. 1YRHARD                                                         II-2                    380000        1543.76
     17013399       GR5. 1YRHARD/2YRSOFT                                                 II-1                    248000         955.84
     17013407       GR5. 1YRHARD/2YRSOFT                                                 II-1                    305200        1112.71
     17014510       GR5. 1YRHARD/2YRSOFT                                                 II-1                    296000        1171.67
     17014521       GR1. NOPP                                                            II-1                    266250         998.44
     17002965       GR5. 1YRHARD/2YRSOFT                                                 II-2                    289600         965.34
     17002993       GR5. 1YRHARD/2YRSOFT                                                 II-2                    360000        1350.01
     17002999       GR1. NOPP                                                               I                    232000         857.52
     17003001       GR1. NOPP                                                            II-2                    385000        1283.34
     17003008       GR5. 1YRHARD/2YRSOFT                                                 II-1                    304000        1203.34
     17003014       GR3. 1YRHARD                                                         II-1                    564000        2115.01
     17003023       GR3. 3YR HARD                                                           I                 249404.23          804.1
     17003024       GR3. 3YR HARD                                                           I                    428000        1376.62
     17003032       GR5. 1YRHARD/2YRSOFT                                                 II-1                    504000        2100.01
     17003042       GR3. 1YRHARD                                                         II-1                    489600        1989.01
     17003055       GR3. 1YRHARD                                                         II-2                    285000        1009.38
     17003061       GR1. NOPP                                                            II-2                    355000        1331.26
     17003066       GR5. 1YRHARD/2YRSOFT                                                 II-1                    313600        1208.67
     17003088       GR3. 1YRHARD                                                         II-1                    280000        1020.84
     17003090       GR5. 1YRHARD/2YRSOFT                                                 II-1                    574700        2095.27
     17003094       GR1. NOPP                                                            II-1                    268000         977.09
     17003097       GR3. 1YRHARD                                                         II-1                    247200         849.76
     17003103       GR5. 1YRHARD/2YRSOFT                                                 II-1                    500000        2083.34
     17003111       GR5. 1YRHARD/2YRSOFT                                                 II-1                    650000        2437.51
     17004450       GR1. NOPP                                                            II-2                    380000        1543.76
     17004452       GR1. NOPP                                                            II-2                    362000        1395.21
     17004456       GR2. 1YR/Other                                                          I                    483000        1553.52
     17004508       GR5. 1YRHARD/2YRSOFT                                                 II-2                    153600         576.01
     17004529       GR3. 3YR HARD                                                           I                    150000         535.87
     17004539       GR5. 1YRHARD/2YRSOFT                                                 II-2                 203707.99         825.51
     17004596       GR1. NOPP                                                               I                    255920         823.14
     17004602       GR5. 1YRHARD/2YRSOFT                                                 II-1                    356000        1260.84
     17004606       GR3. 1YRHARD                                                         II-1                    300000        1218.76
     17004611       GR2. SOFTPP/OTHER                                                    II-2                    416000        1430.01
     17008796       GR3. 1YRHARD                                                         II-1                    396000        1485.01
     17008830       GR3. 1YRHARD                                                         II-1                 545359.99        2153.34
     17008842       GR5. 1YRHARD/2YRSOFT                                                 II-1                    728536        2504.35
     17008858       GR1. NOPP                                                               I                    981000        3155.29
     17008870       GR2. SOFTPP/OTHER                                                    II-2                    272000         963.34
     17008876       GR4. 1YRHARD/1YRSOFT                                                 II-1                    530000        1987.51
     17008769       GR3. 3YR HARD                                                           I                 426632.38        1580.12
     17008889       GR3. 3YR HARD                                                           I                    524000        1324.97
     17008894       GR5. 1YRHARD/2YRSOFT                                                 II-1                    350400        1204.51
     17008899       GR3. 3YR HARD                                                           I                    313500         792.71
     17008924       GR5. 1YRHARD/2YRSOFT                                                 II-1                    452000        1695.01
     17008937       GR5. 1YRHARD/2YRSOFT                                                 II-2                 327918.14        1151.57
     17010841       GR5. 1YRHARD/2YRSOFT                                                 II-1                    312091        1137.84
     17010848       GR5. 1YRHARD/2YRSOFT                                                 II-1                    455200        2086.34
     17010765       GR5. 1YRHARD/2YRSOFT                                                 II-1                    437090        1862.08
     17010867       GR3. 1YRHARD                                                         II-1                    565600        2121.01
     17010874       GR5. 1YRHARD/2YRSOFT                                                 II-2                    408000           1615
     17010893       GR3. 3YR HARD                                                           I                    166700         595.53
     17010903       GR5. 1YRHARD/2YRSOFT                                                 II-1                    996000        4046.26
     17010923       GR3. 3YR HARD                                                           I                    256000         647.32
     17010925       GR5. 1YRHARD/2YRSOFT                                                 II-2                 208519.99         693.34
     17010929       GR3. 1YRHARD                                                         II-1                 169221.99         597.84
     17010938       GR5. 1YRHARD/2YRSOFT                                                 II-1                    438000        1688.13
     17012447       GR1. NOPP                                                            II-2                    230000         862.51
     17012477       GR3. 1YRHARD                                                         II-2                    209600         917.01
     17012491       GR5. 1YRHARD/2YRSOFT                                                 II-1                    448000        1633.34
     17012500       GR3. 1YRHARD                                                         II-1                    740000        2389.59
     17012515       GR5. 1YRHARD/2YRSOFT                                                 II-1                    380000        1504.17
     17012526       GR5. 1YRHARD/2YRSOFT                                                 II-1                    500000        2395.84
     17012403       GR5. 1YRHARD/2YRSOFT                                                 II-1                    362000        1470.63
     17012550       GR3. 1YRHARD                                                         II-1                    615072        2434.66
     16997867       GR3. 1YRHARD                                                         II-1                 477189.99        1785.01
     16997871       GR2. SOFTPP/OTHER                                                    II-2                 252629.99         971.26
     16997883       GR3. 1YRHARD                                                         II-2                    355200        1221.01
     16997887       GR3. 1YRHARD                                                         II-2                 360899.99        1237.51
     16997905       GR3. 1YRHARD                                                         II-2                    395000        1398.96
     16997907       GR5. 1YRHARD/2YRSOFT                                                 II-2                    308000        1251.26
     16997909       GR5. 1YRHARD/2YRSOFT                                                 II-2                    264000            880
     16997925       GR3. 1YRHARD                                                         II-1                 588567.75        2323.94
     16997928       GR5. 1YRHARD/2YRSOFT                                                 II-2                    352000        1466.67
     17001445       GR5. 1YRHARD/2YRSOFT                                                 II-1                    292800        1098.01
     17001457       GR5. 1YRHARD/2YRSOFT                                                 II-1                    192000            760
     17001481       GR1. NOPP                                                            II-2                    409000        1533.76
     17001482       GR3. 1YRHARD                                                         II-2                    296250        1080.08
     17001511       GR5. 1YRHARD/2YRSOFT                                                 II-1                    143840         569.37
     17001520       GR3. 3YR HARD                                                           I                    260000         657.43
     17001528       GR1. NOPP                                                            II-2                    196000         592.09
     17001340       GR3. 3YR HARD                                                           I                 325667.98         824.87
     17001536       GR5. 1YRHARD/2YRSOFT                                                 II-1                 276689.99        1063.76
     17001558       GR5. 1YRHARD/2YRSOFT                                                 II-1                    228800        1001.01
     17001559       GR3. 1YRHARD                                                         II-2                    388000        1455.01
     17001567       GR3. 1YRHARD                                                         II-1                    203200         783.17
     17001583       GR5. 1YRHARD/2YRSOFT                                                 II-2                 150374.99         531.26
     17001626       GR3. 3YR HARD                                                           I                 635232.58        2048.04
     17001631       GR2. SOFTPP/OTHER                                                    II-1                    881600        3857.01
     17001634       GR5. 1YRHARD/2YRSOFT                                                 II-1                    467000        1945.84
     16989945       GR1. NOPP                                                            II-1                 356889.99        1483.34
     16989987       GR3. 1YRHARD                                                         II-2                    284710        1035.42
     16989349       GR5. 1YRHARD/2YRSOFT                                                 II-1                    279898         1221.5
     16989350       GR1. NOPP                                                            II-2                    245700         793.41
     16990003       GR3. 1YRHARD                                                         II-2                 415673.21        1563.76
     16990011       GR1. NOPP                                                            II-1                  456137.5        1516.67
     16989358       GR3. 1YRHARD                                                         II-1                    592678        2340.17
     16990935       GR5. 1YRHARD/2YRSOFT                                                 II-2                 360599.25        1498.75
     16991053       GR2. SOFTPP/OTHER                                                    II-2                 228569.99         807.51
     16991054       GR5. 1YRHARD/2YRSOFT                                                 II-1                    415200        1557.01
     16991058       GR3. 1YRHARD                                                         II-1                    210124         829.67
     16991060       GR3. 1YRHARD                                                         II-1                    151200         567.01
     16991068       GR3. 3YR HARD                                                           I                 426860.98        1082.23
     16990958       GR3. 3YR HARD                                                           I                 471199.85        1193.48
     16994758       GR1. NOPP                                                            II-2                    328000        1332.51
     16994761       GR2. SOFTPP/OTHER                                                    II-1                 838340.62        3397.27
     16994763       GR3. 1YRHARD                                                         II-1                    712000        2892.51
     16994772       GR1. NOPP                                                               I                  371113.5         1196.5
     16994779       GR5. 1YRHARD/2YRSOFT                                                 II-2                    248000         981.67
     16994784       GR5. 1YRHARD/2YRSOFT                                                 II-2                    118800            396
     16994805       GR3. 1YRHARD                                                         II-1                 545359.99        2380.01
     16994807       GR1. NOPP                                                            II-1                    353600        1436.51
     16994823       GR3. 1YRHARD                                                         II-2                     68170         247.92
     16994824       GR3. 1YRHARD                                                         II-1                 641944.86        2801.51
     16994830       GR3. 1YRHARD                                                         II-2                    367500        1416.41
     16994530       GR2. SOFTPP/OTHER                                                    II-1                    576000           2760
     16994844       GR1. NOPP                                                            II-2                    240000         775.01
     16994538       GR5. 1YRHARD/2YRSOFT                                                 II-2                    264000         1127.5
     16994853       GR2. 1YR/Other                                                          I                 507080.18        1294.63
     16994861       GR5. 1YRHARD/2YRSOFT                                                 II-1                    344000        1325.84
     16994863       GR3. 1YRHARD                                                         II-1                 609519.99        2533.34
     16994551       GR3. 1YRHARD                                                         II-2                    280700          962.5
     16994880       GR1. NOPP                                                            II-2                    205600         835.26
     16994901       GR5. 1YRHARD/2YRSOFT                                                 II-2                    320000        1333.34
     16994903       GR5. 1YRHARD/2YRSOFT                                                 II-2                 365912.49        1368.76
     16994904       GR5. 1YRHARD/2YRSOFT                                                 II-1                    172000         716.67
     16994926       GR3. 3YR HARD                                                           I                 535091.36        1355.31
     16997749       GR3. 1YRHARD                                                         II-1                    580000        3020.84
     16997685       GR3. 3YR HARD                                                           I                 391335.47          991.2
     16997770       GR5. 1YRHARD/2YRSOFT                                                 II-2                    364000        1365.01
     16997776       GR5. 1YRHARD/2YRSOFT                                                 II-1                  228489.8         973.41
     16997790       GR1. NOPP                                                               I                  371113.5         1196.5
     16997803       GR1. NOPP                                                            II-2                    133600         542.76
     16997696       GR5. 1YRHARD/2YRSOFT                                                 II-2                    401000           1500
     16997708       GR5. 1YRHARD/2YRSOFT                                                 II-2                    364910        1516.67
     16694062       GR2. 1YR/Other                                                          I                 461046.19        1474.72
     16694084       GR2. 1YR/Other                                                          I                 345910.34        1106.44
     16693373       GR3. 3YR HARD                                                           I                 322052.88        1028.92
     16616158       GR3. 3YR HARD                                                           I                 559694.89         1671.6
     16597468       GR2. 1YR/Other                                                          I                 647557.45        2058.49
     16570632       GR3. 3YR HARD                                                           I                 413781.19        1312.29
     16808348       GR3. 1YRHARD                                                         II-1                 521299.99        2058.34
     16808202       GR3. 3YR HARD                                                           I                 371369.38         940.62
     16808224       GR3. 3YR HARD                                                           I                 497412.37        1254.17
     16812438       GR2. 1YR/Other                                                          I                 278498.22         705.47
     16812469       GR3. 3YR HARD                                                           I                 367123.03        1183.64
     16812485       GR3. 3YR HARD                                                           I                 190544.83         614.34
     16812492       GR2. 1YR/Other                                                          I                 498808.47         1608.2
     16812570       GR1. NOPP                                                               I                 498808.47         1608.2
     16812603       GR1. NOPP                                                               I                 255566.01         647.32
     16812605       GR2. 1YR/Other                                                          I                 957712.26        3087.74
     16806587       GR2. SOFTPP/OTHER                                                    II-2                    140000         408.34
     16806641       GR3. 3YR HARD                                                           I                 478856.13        1543.87
     16808343       GR3. 3YR HARD                                                           I                 586598.75        1891.25
     16803270       GR3. 3YR HARD                                                           I                 219444.43         707.61
     16802883       GR3. 3YR HARD                                                           I                 284386.57         913.46
     16802901       GR2. 1YR/Other                                                          I                 324441.64        1042.11
     16803206       GR3. 3YR HARD                                                           I                 446932.38        1440.95
     16803255       GR3. 1YRHARD                                                         II-2                    280000         991.67
     16797961       GR3. 3YR HARD                                                           I                 464366.86        1408.14
     16798039       GR3. 3YR HARD                                                           I                 171708.41         434.92
     16799260       GR1. NOPP                                                               I                 419986.81        1063.77
     16323874       GR3. 3YR HARD                                                           I                  656033.8        2068.79
     16833561       GR5. 1YRHARD/2YRSOFT                                                 II-2                 356671.36        1290.62
     16846246       GR3. 3YR HARD                                                           I                 561361.69        1415.99
     16963259       GR5. 1YRHARD/2YRSOFT                                                 II-1                    242204            906
     16965133       GR5. 1YRHARD/2YRSOFT                                                 II-1                    288720           1260
     16968253       GR5. 1YRHARD/2YRSOFT                                                 II-1                    501250         2187.5
     16968429       GR5. 1YRHARD/2YRSOFT                                                 II-1                 442207.34        1833.33
     16973798       GR2. SOFTPP/OTHER                                                    II-1                    360900         1312.5
     16980432       GR5. 1YRHARD/2YRSOFT                                                 II-1                 278942.02         1011.9
     16981148       GR5. 1YRHARD/2YRSOFT                                                 II-1                 286815.25         923.86
     16852798       GR3. 3YR HARD                                                           I                 639966.97        1613.77
     16691652       GR3. 3YR HARD                                                           I                 214325.92         783.59
     16714425       GR5. 1YRHARD/2YRSOFT                                                 II-2                  169697.4            735
     16707284       GR3. 3YR HARD                                                           I                 229045.36        1087.19
     16714453       GR5. 1YRHARD/2YRSOFT                                                 II-1                 183649.03         738.77
     16814844       GR3. 3YR HARD                                                           I                 297341.15        1094.07
     16814846       GR3. 3YR HARD                                                           I                  305377.4        1123.64
     16814873       GR1. NOPP                                                               I                 204902.96         754.02
     16784508       GR3. 3YR HARD                                                           I                 169100.17         508.75
     16814848       GR2. 1YR/Other                                                          I                 404211.71        1659.09
     16814845       GR3. 3YR HARD                                                           I                 166350.31         612.09
     16814868       GR1. NOPP                                                               I                  160708.2         591.39
     16814849       GR3. 3YR HARD                                                           I                  220794.7         813.16
     17010304       GR5. 1YRHARD/2YRSOFT                                                 II-2                 138645.75         590.66
     17010308       GR1. NOPP                                                            II-1                    433080           1620
     17010288       GR5. 1YRHARD/2YRSOFT                                                 II-1                 346564.25         1368.4
     17010293       GR5. 1YRHARD/2YRSOFT                                                 II-1                 448980.99        1913.33
     17010303       GR1. NOPP                                                            II-2                     91829         324.42
     17010269       GR5. 1YRHARD/2YRSOFT                                                 II-2                 200399.75         812.09
     17010284       GR5. 1YRHARD/2YRSOFT                                                 II-1                 157230.75         523.67
     17010309       GR4. 1YRHARD/1YRSOFT                                                 II-1                    288720           1260
     17010302       GR5. 1YRHARD/2YRSOFT                                                 II-1                    256640            960
     17010273       GR5. 1YRHARD/2YRSOFT                                                 II-1                    549370        2340.42
     16965781       GR1. NOPP                                                            II-2                 207032.95         665.21
     16965815       GR5. 1YRHARD/2YRSOFT                                                 II-1                    506126        1940.96
     16979991       GR5. 1YRHARD/2YRSOFT                                                 II-2                    103300          408.9
     16965765       GR5. 1YRHARD/2YRSOFT                                                 II-1                1145596.84        3693.36
     16966592       GR3. 3YR HARD                                                           I                 212415.13         884.71
     16965849       GR2. SOFTPP/OTHER                                                    II-2                 233081.28         871.87
     16966607       GR1. NOPP                                                               I                 274706.88         829.74
     16965841       GR5. 1YRHARD/2YRSOFT                                                 II-2                 241153.55            950
     17010229       GR1. NOPP                                                            II-2                 157893.76         442.96
     16965859       GR3. 1YRHARD                                                         II-2                  241203.5            800
     16979985       GR5. 1YRHARD/2YRSOFT                                                 II-2                 273364.46           1105
     16979978       GR3. 1YRHARD                                                         II-2                 216279.53         874.25
     16979975       GR1. NOPP                                                            II-1                 466663.75        1648.65
     16966593       GR3. 3YR HARD                                                           I                 142576.47         526.34
     16965861       GR5. 1YRHARD/2YRSOFT                                                 II-1                 319997.47           1393
     16979998       GR5. 1YRHARD/2YRSOFT                                                 II-2                 257283.66         826.67
     16966612       GR3. 3YR HARD                                                           I                 395615.48        1271.12
     16979988       GR1. NOPP                                                            II-2                 207435.49          881.5
     16966605       GR3. 3YR HARD                                                           I                 208158.81         991.83
     16965870       GR1. NOPP                                                            II-2                 331152.48        1166.98
     16965855       GR5. 1YRHARD/2YRSOFT                                                 II-1                    521300        2220.83
     17004265       GR2. 1YR/Other                                                          I                 147390.29         527.36
     16965852       GR5. 1YRHARD/2YRSOFT                                                 II-2                 151154.12            470
     17010236       GR3. 1YRHARD                                                         II-2                 230179.05         863.81
     16980001       GR5. 1YRHARD/2YRSOFT                                                 II-1                 356931.49         1405.8
     16979987       GR5. 1YRHARD/2YRSOFT                                                 II-2                    149573         652.75
     16979996       GR5. 1YRHARD/2YRSOFT                                                 II-2                 105854.24            407
     16979989       GR1. NOPP                                                            II-2                 207435.44            860
     17004252       GR2. 1YR/Other                                                          I                 268691.39         811.57
     16965869       GR1. NOPP                                                            II-1                 211053.74            880
     17010245       GR5. 1YRHARD/2YRSOFT                                                 II-1                    533330        2272.08
     16965863       GR5. 1YRHARD/2YRSOFT                                                 II-1                 402408.26         1501.5
     17004258       GR3. 3YR HARD                                                           I                 186330.64         687.86
     16965860       GR5. 1YRHARD/2YRSOFT                                                 II-1                 289444.73           1170
     16979963       GR5. 1YRHARD/2YRSOFT                                                 II-1                 213063.54         883.33
     16979970       GR2. SOFTPP/OTHER                                                    II-2                 172762.01            573
     16965768       GR5. 1YRHARD/2YRSOFT                                                 II-1                    183164         645.47
     16980007       GR5. 1YRHARD/2YRSOFT                                                 II-1                    471175        1909.38
     16979992       GR1. NOPP                                                            II-1                 341705.49        1345.83
     16979972       GR5. 1YRHARD/2YRSOFT                                                 II-1                 313564.47         1007.5
     16965836       GR5. 1YRHARD/2YRSOFT                                                 II-1                 127034.17            553
     16979959       GR5. 1YRHARD/2YRSOFT                                                 II-1                 506527.88           1890
     16979979       GR5. 1YRHARD/2YRSOFT                                                 II-1                 132963.54         482.34
     17010224       GR5. 1YRHARD/2YRSOFT                                                 II-2                  119297.5         471.04
     16979994       GR5. 1YRHARD/2YRSOFT                                                 II-2                    160400         683.33
     17004257       GR3. 3YR HARD                                                           I                 449036.66        1137.85
     16979986       GR1. NOPP                                                            II-2                    222154         784.83
     16979971       GR5. 1YRHARD/2YRSOFT                                                 II-1                 301504.69           1125
     17010240       GR5. 1YRHARD/2YRSOFT                                                 II-2                    405010        1472.92
     17004259       GR3. 3YR HARD                                                           I                 329086.65         834.42
     16979981       GR1. NOPP                                                            II-1                 1001497.5        3746.25
     16979974       GR5. 1YRHARD/2YRSOFT                                                 II-1                1491218.75        4803.39
     17004260       GR3. 3YR HARD                                                           I                  287415.5         1064.5
     16979984       GR5. 1YRHARD/2YRSOFT                                                 II-1                 232397.33         821.67
     16979990       GR5. 1YRHARD/2YRSOFT                                                 II-1                 236489.75         810.91
     16979969       GR2. SOFTPP/OTHER                                                    II-2                 152661.84          553.8
     16979961       GR1. NOPP                                                            II-1                 357785.56           1335
     16979976       GR5. 1YRHARD/2YRSOFT                                                 II-1                    661650         2887.5
     16980002       GR5. 1YRHARD/2YRSOFT                                                 II-2                    180450         768.75
     16979993       GR3. 1YRHARD                                                         II-2                 112981.75         375.67
     16965867       GR5. 1YRHARD/2YRSOFT                                                 II-2                 329645.13           1230
     16979983       GR5. 1YRHARD/2YRSOFT                                                 II-1                 196983.06            735
     17010235       GR5. 1YRHARD/2YRSOFT                                                 II-2                    228570         973.75
     16979960       GR5. 1YRHARD/2YRSOFT                                                 II-1                 485623.55           1812
     16980014       GR5. 1YRHARD/2YRSOFT                                                 II-2                    192480            840
     17004245       GR3. 3YR HARD                                                           I                 269851.22         999.45
     16980003       GR5. 1YRHARD/2YRSOFT                                                 II-2                    163608            663
     16979995       GR5. 1YRHARD/2YRSOFT                                                 II-2                    376940         1292.5
     17004244       GR1. NOPP                                                               I                 335905.62        1083.93
     17010230       GR1. NOPP                                                            II-2                    328820        1195.83
     16980010       GR5. 1YRHARD/2YRSOFT                                                 II-2                    246615         768.75
     16980013       GR5. 1YRHARD/2YRSOFT                                                 II-1                 239396.99         920.38
     16979968       GR5. 1YRHARD/2YRSOFT                                                 II-1                    591475        1905.21
     17010264       GR5. 1YRHARD/2YRSOFT                                                 II-2                  406012.5        1560.94
     16979982       GR5. 1YRHARD/2YRSOFT                                                 II-2                 146866.25         473.07
     17004267       GR3. 3YR HARD                                                           I                 376035.27        1392.73
     16979973       GR5. 1YRHARD/2YRSOFT                                                 II-2                 285143.55        1008.67
     17004254       GR1. NOPP                                                               I                 359768.35        1332.48
     16980011       GR1. NOPP                                                            II-2                    110165         343.75
     17010226       GR5. 1YRHARD/2YRSOFT                                                 II-2                    121102            453
     16979964       GR5. 1YRHARD/2YRSOFT                                                 II-2                 172862.73         662.92
     16980015       GR5. 1YRHARD/2YRSOFT                                                 II-2                 418086.39        1516.67
     17010233       GR5. 1YRHARD/2YRSOFT                                                 II-1                    589470         2327.5
     16980009       GR5. 1YRHARD/2YRSOFT                                                 II-1                    374935        1090.83
     16979999       GR5. 1YRHARD/2YRSOFT                                                 II-2                 330524.25        1236.38
     16979997       GR5. 1YRHARD/2YRSOFT                                                 II-1                 538111.14        2343.25
     16980004       GR5. 1YRHARD/2YRSOFT                                                 II-1                 592828.37        2587.16
     17010242       GR5. 1YRHARD/2YRSOFT                                                 II-1                  680697.5        2758.44
     17010249       GR1. NOPP                                                            II-2                    310775        1065.63
     17010257       GR2. SOFTPP/OTHER                                                    II-1                 327366.37        1190.55
     16980012       GR1. NOPP                                                            II-1                 150074.25         623.75
     17010260       GR5. 1YRHARD/2YRSOFT                                                 II-2                    212530         817.08
     17010259       GR5. 1YRHARD/2YRSOFT                                                 II-2                    174034         632.92
     17010258       GR5. 1YRHARD/2YRSOFT                                                 II-2                     99448         423.67
     17010268       GR2. SOFTPP/OTHER                                                    II-2                    132330            495
     17010285       GR5. 1YRHARD/2YRSOFT                                                 II-1                    501250        2031.25
     17010228       GR5. 1YRHARD/2YRSOFT                                                 II-2                    202104            882
     16979980       GR5. 1YRHARD/2YRSOFT                                                 II-1                 328421.36           1435
     17010263       GR1. NOPP                                                            II-2                    284710          887.5
     16980000       GR1. NOPP                                                            II-1                    324008        1178.33
     17010282       GR3. 1YRHARD                                                         II-2                    184460         498.33
     17010253       GR5. 1YRHARD/2YRSOFT                                                 II-1                    501250        1666.67
     17010251       GR5. 1YRHARD/2YRSOFT                                                 II-1                    138746          605.5
     17010255       GR5. 1YRHARD/2YRSOFT                                                 II-2                    258645        1021.25
     17010265       GR2. SOFTPP/OTHER                                                    II-2                  131327.5         450.31
     17010291       GR5. 1YRHARD/2YRSOFT                                                 II-2                    216540            900
     16980016       GR5. 1YRHARD/2YRSOFT                                                 II-1                    135939         480.25
     17010286       GR5. 1YRHARD/2YRSOFT                                                 II-1                    206916            731
     16980005       GR5. 1YRHARD/2YRSOFT                                                 II-1                 413029.65        1244.58
     17010241       GR5. 1YRHARD/2YRSOFT                                                 II-2                 248399.48         878.33
     17010262       GR1. NOPP                                                            II-2                    227367         779.63
     17010239       GR5. 1YRHARD/2YRSOFT                                                 II-2                 149170.25         527.71
     17010279       GR5. 1YRHARD/2YRSOFT                                                 II-2                 184359.75         804.56
     17010290       GR5. 1YRHARD/2YRSOFT                                                 II-1                    501250        1979.17
     17010248       GR5. 1YRHARD/2YRSOFT                                                 II-1                    149172            651
     17010266       GR1. NOPP                                                            II-2                 296586.23        1140.83
     17010246       GR5. 1YRHARD/2YRSOFT                                                 II-1                    280700          962.5
     17010300       GR5. 1YRHARD/2YRSOFT                                                 II-2                    208520         823.33
     17010275       GR2. SOFTPP/OTHER                                                    II-1                 365411.25        1480.78
     17010301       GR3. 1YRHARD                                                         II-2                  260462.5          812.5
     17010267       GR5. 1YRHARD/2YRSOFT                                                 II-2                    144360            525
     17010280       GR5. 1YRHARD/2YRSOFT                                                 II-2                    409020         1657.5
     17010278       GR3. 1YRHARD                                                         II-2                 247116.25          898.7
     17010232       GR5. 1YRHARD/2YRSOFT                                                 II-2                    222956            973
     17010283       GR5. 1YRHARD/2YRSOFT                                                 II-1                 128219.75         492.95
     17010244       GR2. SOFTPP/OTHER                                                    II-2                    401000        1291.67
     17010277       GR5. 1YRHARD/2YRSOFT                                                 II-2                    308770        1058.75
     17010287       GR5. 1YRHARD/2YRSOFT                                                 II-2                 129823.75         485.63
     17010261       GR5. 1YRHARD/2YRSOFT                                                 II-2                    116290         459.17
     17010247       GR5. 1YRHARD/2YRSOFT                                                 II-1                 175863.33         623.33
     17010297       GR5. 1YRHARD/2YRSOFT                                                 II-1                    485210        1865.42
     17010225       GR5. 1YRHARD/2YRSOFT                                                 II-2                  179447.5         596.67
     17010299       GR5. 1YRHARD/2YRSOFT                                                 II-2                    232580           1015
     17010234       GR3. 1YRHARD                                                         II-2                    154385         545.42
     17010276       GR5. 1YRHARD/2YRSOFT                                                 II-2                 100350.25         344.09
     17010243       GR1. NOPP                                                            II-1                   1419540         5162.5
     17010238       GR5. 1YRHARD/2YRSOFT                                                 II-2                    132330            495
     17010281       GR5. 1YRHARD/2YRSOFT                                                 II-2                    164410         666.25
     17010237       GR5. 1YRHARD/2YRSOFT                                                 II-1                    306364           1337
     17010294       GR5. 1YRHARD/2YRSOFT                                                 II-1                    131528            574
     17010252       GR2. SOFTPP/OTHER                                                    II-2                    265462         1158.5
     17010298       GR5. 1YRHARD/2YRSOFT                                                 II-2                    118696            481
     17010292       GR5. 1YRHARD/2YRSOFT                                                 II-2                    102656            448
     17010272       GR5. 1YRHARD/2YRSOFT                                                 II-1                    401000        1416.67
     17010289       GR5. 1YRHARD/2YRSOFT                                                 II-1                 169873.62         653.09
     17010271       GR5. 1YRHARD/2YRSOFT                                                 II-2                    368920           1610
     17010306       GR5. 1YRHARD/2YRSOFT                                                 II-2                    240600            850
     17010295       GR5. 1YRHARD/2YRSOFT                                                 II-1                 294414.49           1288
     17010305       GR5. 1YRHARD/2YRSOFT                                                 II-2                    340850           1275
     17010296       GR5. 1YRHARD/2YRSOFT                                                 II-2                    266665         858.96
     16814894       GR3. 3YR HARD                                                           I                 221440.72         666.22
     16814897       GR3. 3YR HARD                                                           I                 317622.77        1016.38
     16814902       GR3. 3YR HARD                                                           I                 401525.32        1684.26
     16814912       GR3. 3YR HARD                                                           I                 265162.37          975.8
     16814896       GR1. NOPP                                                               I                 125157.99          595.1
     16814890       GR3. 3YR HARD                                                           I                 101099.71         480.65
     16692062       GR5. 1YRHARD/2YRSOFT                                                 II-1                 156735.61          630.5
     16663517       GR3. 3YR HARD                                                           I                 442351.52        1415.21
     16658266       GR3. 3YR HARD                                                           I                 242787.72         614.95
     16653468       GR3. 3YR HARD                                                           I                1303620.97        4173.27
     16653486       GR3. 3YR HARD                                                           I                 387430.62         1235.1
     16649538       GR3. 3YR HARD                                                           I                 226026.35          566.4
     16615788       GR1. NOPP                                                            II-1                 199887.89         979.17
     16612420       GR3. 3YR HARD                                                           I                 438162.26        1402.35
     16603717       GR3. 3YR HARD                                                           I                  466892.2        1718.74
     16605392       GR3. 3YR HARD                                                           I                 328364.08         882.73
     16599124       GR3. 3YR HARD                                                           I                 323147.58        1029.25
     16965721       GR5. 1YRHARD/2YRSOFT                                                 II-2                 154370.36            560
     16848697       GR3. 3YR HARD                                                           I                 490228.51        1582.47
     16965722       GR5. 1YRHARD/2YRSOFT                                                 II-1                 493664.06         1995.5
     16965724       GR5. 1YRHARD/2YRSOFT                                                 II-1                 431353.27        1833.04
     16848687       GR2. 1YR/Other                                                          I                 292361.87        1079.29
     16966564       GR3. 3YR HARD                                                           I                 144578.96         533.73
     16965708       GR3. 1YRHARD                                                         II-1                 699489.24         1957.5
     16965706       GR5. 1YRHARD/2YRSOFT                                                 II-1                 941697.93        2830.52
     16965738       GR1. NOPP                                                            II-2                 192862.98            560
     16965726       GR5. 1YRHARD/2YRSOFT                                                 II-2                 462307.19           1725
     16965729       GR5. 1YRHARD/2YRSOFT                                                 II-2                 194550.57            726
     16965723       GR5. 1YRHARD/2YRSOFT                                                 II-2                 343312.54         960.75
     16965740       GR5. 1YRHARD/2YRSOFT                                                 II-2                 265324.05          962.5
     16966567       GR3. 3YR HARD                                                           I                 300371.78        1108.86
     16979949       GR1. NOPP                                                            II-1                    272680         991.67
     16965741       GR5. 1YRHARD/2YRSOFT                                                 II-1                 217039.85         812.48
     16965709       GR1. NOPP                                                            II-1                 440195.81        1231.88
     16979952       GR5. 1YRHARD/2YRSOFT                                                 II-2                 241203.62            850
     16965720       GR5. 1YRHARD/2YRSOFT                                                 II-1                 190551.16            790
     16966569       GR3. 3YR HARD                                                           I                 224577.87         678.33
     16965730       GR5. 1YRHARD/2YRSOFT                                                 II-2                 305524.35         981.67
     16965715       GR5. 1YRHARD/2YRSOFT                                                 II-2                 207435.23            774
     16966563       GR3. 3YR HARD                                                           I                 264816.94         983.19
     17010214       GR5. 1YRHARD/2YRSOFT                                                 II-1                 542707.45        1631.25
     16965727       GR3. 1YRHARD                                                         II-1                 422103.12        1706.25
     16965728       GR5. 1YRHARD/2YRSOFT                                                 II-1                 353765.59        1356.67
     16966572       GR3. 3YR HARD                                                           I                 308381.69        1138.43
     16965725       GR3. 1YRHARD                                                         II-1                 494468.07        1998.75
     16965743       GR1. NOPP                                                            II-1                 214164.98          865.7
     16966568       GR3. 3YR HARD                                                           I                 389000.98        1174.96
     16979955       GR5. 1YRHARD/2YRSOFT                                                 II-2                 310046.92          996.2
     16966573       GR2. 1YR/Other                                                          I                 177441.53         569.95
     16966577       GR3. 3YR HARD                                                           I                 400498.45        1286.56
     16965714       GR5. 1YRHARD/2YRSOFT                                                 II-1                 249545.57        1008.72
     16965742       GR3. 1YRHARD                                                         II-1                 442206.65        1558.33
     16966574       GR3. 3YR HARD                                                           I                 135447.52         502.68
     16979951       GR5. 1YRHARD/2YRSOFT                                                 II-2                 402006.77        1708.33
     16965739       GR5. 1YRHARD/2YRSOFT                                                 II-2                 176882.84         696.67
     16966576       GR3. 3YR HARD                                                           I                 248807.97          804.1
     16979950       GR5. 1YRHARD/2YRSOFT                                                 II-2                  211527.5         659.38
     16979946       GR3. 1YRHARD                                                         II-1                  327233.5        1390.58
     17010211       GR3. 1YRHARD                                                         II-1                    453932        1886.67
     16979953       GR5. 1YRHARD/2YRSOFT                                                 II-2                 137843.75         544.27
     16965744       GR5. 1YRHARD/2YRSOFT                                                 II-1                 393965.51           1225
     17010208       GR5. 1YRHARD/2YRSOFT                                                 II-2                 284208.75         856.41
     17004234       GR1. NOPP                                                               I                 421616.75        1363.11
     16979956       GR1. NOPP                                                            II-2                 316580.07        1246.88
     16979948       GR5. 1YRHARD/2YRSOFT                                                 II-1                 276439.37        1005.34
     16979947       GR1. NOPP                                                            II-1                  449082.5           1400
     16965710       GR5. 1YRHARD/2YRSOFT                                                 II-1                 140595.55         542.67
     17004233       GR3. 3YR HARD                                                           I                    192157         709.67
     16979954       GR1. NOPP                                                            II-2                 340700.46        1341.88
     17004229       GR2. 1YR/Other                                                          I                 430382.71        1588.81
     17010217       GR5. 1YRHARD/2YRSOFT                                                 II-2                    217342         767.83
     17010218       GR1. NOPP                                                            II-2                  96390.37         390.61
     17010219       GR1. NOPP                                                            II-2                    144360            480
     17010210       GR5. 1YRHARD/2YRSOFT                                                 II-1                    553380         1782.5
     17010216       GR3. 1YRHARD                                                         II-1                  551954.3        1945.08
     17010221       GR1. NOPP                                                            II-2                  333832.5        1283.44
     17004236       GR3. 3YR HARD                                                           I                 135347.91         502.31
     17010212       GR5. 1YRHARD/2YRSOFT                                                 II-1                    401000        1458.33
     17010213       GR5. 1YRHARD/2YRSOFT                                                 II-2                    401000        1541.67
     17010220       GR5. 1YRHARD/2YRSOFT                                                 II-2                    224560         793.33
     17010209       GR5. 1YRHARD/2YRSOFT                                                 II-1                    308770        1251.25
     16814862       GR3. 3YR HARD                                                           I                 175993.83         647.57
     16814883       GR3. 3YR HARD                                                           I                 502265.44         1848.1
     16814843       GR3. 3YR HARD                                                           I                 281469.56        1035.67
     16814855       GR3. 3YR HARD                                                           I                 156706.81         576.61
     16814874       GR3. 3YR HARD                                                           I                 228335.58         686.96
     16814875       GR3. 3YR HARD                                                           I                 383293.75        1153.16
     16814885       GR3. 3YR HARD                                                           I                 394827.61          991.2
     16814863       GR3. 3YR HARD                                                           I                 184833.69          680.1
     16814847       GR3. 3YR HARD                                                           I                 266360.87         852.34
     16814860       GR3. 3YR HARD                                                           I                  142879.4          599.6
     16814859       GR3. 3YR HARD                                                           I                 124365.15         591.28
     16965733       GR5. 1YRHARD/2YRSOFT                                                 II-2                 177328.27            660
     16814866       GR1. NOPP                                                               I                 294075.71         738.34
     16814889       GR3. 3YR HARD                                                           I                 341436.05        1093.57
     16814870       GR3. 3YR HARD                                                           I                 268211.25        1125.09
     16814856       GR3. 3YR HARD                                                           I                  393776.1        1448.91
     16965716       GR3. 1YRHARD                                                         II-1                1005015.63           3750
     16814861       GR3. 3YR HARD                                                           I                 301359.26        1108.86
     16814871       GR3. 3YR HARD                                                           I                 191377.78          612.4
     16848677       GR3. 3YR HARD                                                           I                 361461.05        1330.63
     16814857       GR3. 3YR HARD                                                           I                 191257.73         703.76
     16965713       GR1. NOPP                                                            II-2                 212259.24            770
     16814858       GR3. 3YR HARD                                                           I                 174386.55         641.66
     16965731       GR1. NOPP                                                            II-1                 190438.22            711
     16848676       GR3. 3YR HARD                                                           I                 128158.63         473.11
     16848689       GR3. 3YR HARD                                                           I                 231486.51         854.56
     16966575       GR3. 3YR HARD                                                           I                  576039.5        1461.51
     16848680       GR3. 3YR HARD                                                           I                 220272.64         813.16
     16848693       GR3. 3YR HARD                                                           I                    186631         688.97
     16848688       GR3. 3YR HARD                                                           I                 328406.49        1212.35
     16965734       GR5. 1YRHARD/2YRSOFT                                                 II-2                  393625.3        1146.25
     16965736       GR5. 1YRHARD/2YRSOFT                                                 II-1                 164822.48         580.83
     16965737       GR5. 1YRHARD/2YRSOFT                                                 II-2                 112561.86         466.67
     16965712       GR5. 1YRHARD/2YRSOFT                                                 II-1                1733651.51        6289.06
     16848679       GR2. 1YR/Other                                                          I                 211457.63         780.64
     17010215       GR5. 1YRHARD/2YRSOFT                                                 II-2                 133801.73         428.83
     16814887       GR2. 1YR/Other                                                          I                 251116.44           1194
     16848681       GR1. NOPP                                                               I                 454705.24        1912.69
     16847043       GR5. 1YRHARD/2YRSOFT                                                 II-2                 402006.88           1750
     16814872       GR3. 3YR HARD                                                           I                 180928.42         665.32
     16848678       GR2. 1YR/Other                                                          I                 159820.87         588.06
     16848686       GR3. 3YR HARD                                                           I                 345470.25        1109.66
     16848691       GR3. 3YR HARD                                                           I                 268691.39         811.57
     16848694       GR3. 3YR HARD                                                           I                 272579.62        1008.32
     16848696       GR1. NOPP                                                               I                 153348.81         546.83
     16848682       GR1. NOPP                                                               I                 148922.53         549.99
     17021097       GR5. 1YRHARD/2YRSOFT                                                 II-2                    360900           1650
     17021115       GR1. NOPP                                                            II-2                    392980        1551.67
     17021144       GR5. 1YRHARD/2YRSOFT                                                 II-2                 373865.81           1395
     17021308       GR3. 3YR HARD                                                           I                 489887.07         1569.6
     16776830       GR1. NOPP                                                            II-2                 416058.43        1587.53
     16718154       GR1. NOPP                                                            II-1                 884413.75           3300
     16803699       GR3. 3YR HARD                                                           I                 448849.62        1440.95
     16978215       GR4. 1YRHARD/1YRSOFT                                                 II-2                 168871.12         631.69
     17014600       GR1. NOPP                                                            II-2                    319600        1131.92
     16971864       GR2. 1YR/Other                                                          I                    380000        1222.24
     16984338       GR2. SOFTPP/OTHER                                                    II-1                    226412         943.39
     16969040       GR2. SOFTPP/OTHER                                                    II-1                 535592.79        1942.94
     16984359       GR3. 1YRHARD                                                         II-1                    354659        1329.98
     16969052       GR1. NOPP                                                            II-1                 189193.86         568.67
     17014644       GR3. 1YRHARD                                                         II-1                    470000        1566.67
     16969064       GR1. NOPP                                                            II-1                 157489.97         587.64
     17014659       GR3. 1YRHARD                                                         II-1                    560000        2158.34
     16982776       GR5. 1YRHARD/2YRSOFT                                                 II-2                    416000        1386.67
     16978167       GR4. 1YRHARD/1YRSOFT                                                 II-2                 420913.07           1251
     16978171       GR5. 1YRHARD/2YRSOFT                                                 II-1                 503769.56        1354.17
     16978173       GR5. 1YRHARD/2YRSOFT                                                 II-1                 545448.29        1856.25
     16978341       GR1. NOPP                                                            II-1                  209043.6         916.93
     16978348       GR1. NOPP                                                            II-1                 337685.25           1260
     16851544       GR5. 1YRHARD/2YRSOFT                                                 II-1                    217500         838.29
     16978521       GR1. NOPP                                                            II-2                    340000        1204.17
     17008801       GR3. 3YR HARD                                                           I                    432000        1092.34
     17010307       GR5. 1YRHARD/2YRSOFT                                                 II-2                    159100         662.92
     16968060       GR3. 1YRHARD                                                         II-1                    452000        1600.84
     16971962       GR3. 3YR HARD                                                           I                 514826.19        1672.53
     16978038       GR4. 1YRHARD/1YRSOFT                                                 II-2                 342518.45        1204.17
     16978094       GR5. 1YRHARD/2YRSOFT                                                 II-1                 201551.54         719.67
     16994814       GR3. 1YRHARD                                                         II-1                    328000        1127.51
     16978295       GR5. 1YRHARD/2YRSOFT                                                 II-1                 505723.44        1719.27
     16978298       GR1. NOPP                                                            II-2                    321605        1197.33
     17008919       GR5. 1YRHARD/2YRSOFT                                                 II-1                    205000         768.76
     16978641       GR5. 1YRHARD/2YRSOFT                                                 II-1                    594000        2351.25
     16968853       GR1. NOPP                                                            II-2                 253263.74         866.25
     17010250       GR5. 1YRHARD/2YRSOFT                                                 II-1                 272629.88        1019.81
     16968858       GR1. NOPP                                                            II-1                 642405.99           2397
     17010254       GR5. 1YRHARD/2YRSOFT                                                 II-1                    461150        1916.67
     17010256       GR5. 1YRHARD/2YRSOFT                                                 II-1                    196490         796.25
     16968886       GR2. 1YR/Other                                                          I                 263370.87         849.13
     17001538       GR5. 1YRHARD/2YRSOFT                                                 II-1                    256000        1120.01
     16968890       GR5. 1YRHARD/2YRSOFT                                                 II-2                 261303.86         893.75
     16819199       GR5. 1YRHARD/2YRSOFT                                                 II-1                 196983.11         755.42
     16825945       GR1. NOPP                                                            II-1                    236590        1155.42
     16834865       GR2. SOFTPP/OTHER                                                    II-2                    388970        1172.08
     16823907       GR3. 3YR HARD                                                           I                 354839.21        1309.93
     16823776       GR1. NOPP                                                            II-2                 401705.66           1500
     16819341       GR2. 1YR/Other                                                          I                  340932.8         859.71
     16833152       GR2. 1YR/Other                                                          I                 540511.61        1736.85
     16836984       GR5. 1YRHARD/2YRSOFT                                                 II-1                 151155.11         579.67
     16814093       GR3. 3YR HARD                                                           I                 362596.79         910.28
     16814095       GR3. 3YR HARD                                                           I                 233148.18         704.07
     16803565       GR1. NOPP                                                            II-1                 653260.32        2505.21
     16838758       GR3. 3YR HARD                                                           I                 192618.48         711.52
     16721731       GR3. 3YR HARD                                                           I                 456521.21        1460.24
     16819650       GR3. 3YR HARD                                                           I                 469381.31        1183.37
     16802939       GR2. 1YR/Other                                                          I                 647581.51        2080.04
     16826720       GR3. 3YR HARD                                                           I                 439973.17        1328.65
     16772552       GR3. 3YR HARD                                                           I                 310448.63        1145.82
     16771666       GR5. 1YRHARD/2YRSOFT                                                 II-1                 234344.03           1015
     16832984       GR3. 3YR HARD                                                           I                 464632.47        1492.41
     16819635       GR3. 3YR HARD                                                           I                 360565.53         1157.9
     16835617       GR5. 1YRHARD/2YRSOFT                                                 II-1                 297484.39         1017.5
     16846025       GR3. 1YRHARD                                                         II-2                  417956.1        1513.02
     16853340       GR2. SOFTPP/OTHER                                                    II-1                    557390        2316.67
     16965468       GR5. 1YRHARD/2YRSOFT                                                 II-1                    409020           1785
     17013834       GR5. 1YRHARD/2YRSOFT                                                 II-1                    182455         663.54
     16980592       GR5. 1YRHARD/2YRSOFT                                                 II-1                 626455.19        2662.13
     16980624       GR5. 1YRHARD/2YRSOFT                                                 II-1                    613530         2677.5
     17002121       GR5. 1YRHARD/2YRSOFT                                                 II-2                    224560        1003.33
     17011010       GR1. NOPP                                                            II-1                 448468.38        1677.56
     16984830       GR5. 1YRHARD/2YRSOFT                                                 II-1                 676687.49        2671.88
     16991561       GR5. 1YRHARD/2YRSOFT                                                 II-1                  189015.8          703.5
     16991564       GR5. 1YRHARD/2YRSOFT                                                 II-1                 201005.61         748.13
     17016338       GR1. NOPP                                                            II-1                 320749.87        1266.47
     16857011       GR5. 1YRHARD/2YRSOFT                                                 II-2                    417040           1560
     16973945       GR1. NOPP                                                            II-1                    449120           1820
     16857358       GR5. 1YRHARD/2YRSOFT                                                 II-1                    360900           1425
     16803933       GR2. SOFTPP/OTHER                                                    II-1                 767832.93        3262.92
     17000139       GR2. SOFTPP/OTHER                                                    II-1                    421050         1487.5
     16968687       GR2. SOFTPP/OTHER                                                    II-1                    441100           1925
     17009274       GR5. 1YRHARD/2YRSOFT                                                 II-1                    429070         1872.5
     17002159       GR5. 1YRHARD/2YRSOFT                                                 II-2                    308770        1058.75
     17014988       GR5. 1YRHARD/2YRSOFT                                                 II-1                    505260           1890
     17015000       GR1. NOPP                                                            II-2                    304760           1045
     17015003       GR1. NOPP                                                            II-2                  185462.5         578.13
     16790801       GR5. 1YRHARD/2YRSOFT                                                 II-1                    501250        2135.42
     16823991       GR1. NOPP                                                            II-2                    212530         706.67
     16990068       GR5. 1YRHARD/2YRSOFT                                                 II-2                  305762.5          984.9
     16819404       GR3. 3YR HARD                                                           I                 285273.49        1053.42
     16856629       GR1. NOPP                                                            II-2                    340850        1452.08
     16991521       GR3. 1YRHARD                                                         II-1                    240600            850
     17011013       GR5. 1YRHARD/2YRSOFT                                                 II-1                    445110           1665
     16990390       GR1. NOPP                                                            II-1                    713780        2744.17
     16823830       GR3. 3YR HARD                                                           I                  452038.9        1663.29
     16808363       GR3. 1YRHARD                                                         II-2                    316000        1119.17
     16823822       GR5. 1YRHARD/2YRSOFT                                                 II-2                 256278.98         956.25
     16308297       GR3. 3YR HARD                                                           I                 265392.75         788.56
     16836779       GR1. NOPP                                                            II-1                 409448.05        1655.83
     16814042       GR1. NOPP                                                            II-2                 309544.26        1122.92
     16826969       GR2. 1YR/Other                                                          I                 506482.92        1621.06
     16790671       GR3. 3YR HARD                                                           I                 416567.04        1338.02
     16786226       GR3. 3YR HARD                                                           I                 601708.52        1517.14
     16838655       GR3. 3YR HARD                                                           I                 341003.52         859.71
     16835784       GR3. 3YR HARD                                                           I                 576785.14        1852.64
     16780431       GR3. 3YR HARD                                                           I                 393116.23          991.2
     16833526       GR3. 1YRHARD                                                         II-1                 397377.13        1561.17
     16833529       GR5. 1YRHARD/2YRSOFT                                                 II-2                 326420.07         1417.5
     16833547       GR3. 1YRHARD                                                         II-2                 232138.82            864
     16833555       GR3. 1YRHARD                                                         II-2                 258583.75        1013.33
     16833559       GR1. NOPP                                                            II-1                 875811.58        3440.78
     16833564       GR5. 1YRHARD/2YRSOFT                                                 II-1                 283624.26         1026.3
     16833573       GR5. 1YRHARD/2YRSOFT                                                 II-1                 411078.52           1445
     16833574       GR3. 1YRHARD                                                         II-1                 411079.81           1615
     16833578       GR1. NOPP                                                            II-2                 386898.34           1480
     16833586       GR5. 1YRHARD/2YRSOFT                                                 II-1                 607584.84           2250
     16833587       GR1. NOPP                                                            II-1                 412801.06        1792.44
     16836774       GR1. NOPP                                                            II-2                 377831.59        1601.56
     16836784       GR5. 1YRHARD/2YRSOFT                                                 II-1                 229719.64          712.5
     16836790       GR1. NOPP                                                            II-1                 536014.15        1884.17
     16836800       GR1. NOPP                                                            II-1                  474301.3         1917.5
     16836801       GR1. NOPP                                                            II-1                 705279.04        2114.58
     16836803       GR1. NOPP                                                            II-1                 604528.19           2250
     16836813       GR1. NOPP                                                            II-1                 261911.21         920.83
     16836819       GR1. NOPP                                                            II-1                 602917.04        2368.67
     16836823       GR1. NOPP                                                            II-2                 155162.36         593.54
     16836833       GR1. NOPP                                                            II-2                 302262.68          937.5
     16836841       GR1. NOPP                                                            II-1                 310322.13        1122.92
     16836848       GR1. NOPP                                                            II-1                  499743.3           1860
     16836899       GR1. NOPP                                                            II-1                 745583.61        2620.83
     16836909       GR1. NOPP                                                            II-1                 145086.65            525
     16836931       GR5. 1YRHARD/2YRSOFT                                                 II-2                 166244.74            550
     16836938       GR1. NOPP                                                            II-1                 648699.53        2749.94
     16836941       GR5. 1YRHARD/2YRSOFT                                                 II-2                 173294.39         612.71
     16836943       GR1. NOPP                                                            II-2                 362717.47           1425
     16836956       GR5. 1YRHARD/2YRSOFT                                                 II-1                 171686.81          745.5
     16836978       GR5. 1YRHARD/2YRSOFT                                                 II-1                 310324.22        1122.92
     16836983       GR1. NOPP                                                            II-1                    152380          617.5
     16845185       GR5. 1YRHARD/2YRSOFT                                                 II-1                 295072.51        1070.42
     16845196       GR5. 1YRHARD/2YRSOFT                                                 II-1                 265892.76         1127.5
     16845214       GR1. NOPP                                                            II-1                 545120.76           2147
     16845226       GR1. NOPP                                                            II-1                 192962.75            620
     16845271       GR1. NOPP                                                            II-1                 465522.75           1544
     16845280       GR5. 1YRHARD/2YRSOFT                                                 II-1                 186732.05         754.81
     16833474       GR1. NOPP                                                            II-2                 378834.72        1018.33
     16833477       GR5. 1YRHARD/2YRSOFT                                                 II-1                 286144.91        1272.08
     16833479       GR3. 1YRHARD                                                         II-1                 213560.83            795
     16833480       GR5. 1YRHARD/2YRSOFT                                                 II-2                 227303.13          916.5
     16833487       GR1. NOPP                                                            II-1                 944572.34           3125
     16833499       GR5. 1YRHARD/2YRSOFT                                                 II-2                 238383.33         958.75
     16642701       GR3. 3YR HARD                                                           I                 301365.77         955.27
     16814918       GR3. 3YR HARD                                                           I                 156455.69         575.68
     16814910       GR3. 3YR HARD                                                           I                 228335.31         840.51
     16814913       GR1. NOPP                                                               I                 490098.27         1569.6
     16814916       GR3. 3YR HARD                                                           I                 198595.75         730.74
     16814909       GR3. 3YR HARD                                                           I                  122954.6         452.41
     16814919       GR3. 3YR HARD                                                           I                 205022.12         755.87
     16814905       GR3. 3YR HARD                                                           I                 386444.45        1162.85
     16814921       GR3. 3YR HARD                                                           I                 139830.69         514.51
     16814920       GR1. NOPP                                                               I                 163844.82         779.63
     16848705       GR3. 3YR HARD                                                           I                  252649.9         763.12
     17010222       GR3. 1YRHARD                                                         II-2                    256640            960
     16848713       GR3. 3YR HARD                                                           I                 225379.94         680.75
     16848719       GR2. 1YR/Other                                                          I                 359388.02        1712.81
     16966583       GR3. 3YR HARD                                                           I                 280213.79        1335.15
     16965758       GR5. 1YRHARD/2YRSOFT                                                 II-1                 683411.69           2975
     16848714       GR3. 3YR HARD                                                           I                 480399.25        2021.11
     16848707       GR3. 3YR HARD                                                           I                  333047.9        1125.82
     16965753       GR5. 1YRHARD/2YRSOFT                                                 II-1                 142712.32         576.88
     16848718       GR3. 3YR HARD                                                           I                 157814.81         506.91
     16814922       GR3. 3YR HARD                                                           I                 157510.44         579.56
     16848737       GR3. 3YR HARD                                                           I                 120148.71         443.54
     16848736       GR3. 3YR HARD                                                           I                 388286.96        1247.96
     16848711       GR2. 1YR/Other                                                          I                 139559.11         421.53
     16848741       GR3. 3YR HARD                                                           I                 392226.02        1329.48
     16848710       GR1. NOPP                                                               I                    280347        1034.93
     16848727       GR2. 1YR/Other                                                          I                 163324.61          778.2
     16848732       GR3. 3YR HARD                                                           I                 235393.67         869.35
     16965788       GR1. NOPP                                                            II-2                    280700        1195.83
     16848729       GR3. 3YR HARD                                                           I                 366053.07        1351.33
     16965787       GR5. 1YRHARD/2YRSOFT                                                 II-2                 102109.62         391.58
     16848724       GR3. 3YR HARD                                                           I                 496676.08        1595.33
     16965764       GR5. 1YRHARD/2YRSOFT                                                 II-1                 418086.94        1733.33
     16965793       GR5. 1YRHARD/2YRSOFT                                                 II-2                 207435.06          709.5
     16848739       GR3. 3YR HARD                                                           I                 152392.12          460.3
     16965776       GR5. 1YRHARD/2YRSOFT                                                 II-1                    241204           1000
     16965812       GR1. NOPP                                                            II-1                 408639.35        1524.75
     16965782       GR5. 1YRHARD/2YRSOFT                                                 II-2                 172862.46         555.42
     16965772       GR5. 1YRHARD/2YRSOFT                                                 II-2                 209042.81         606.67
     16965745       GR1. NOPP                                                            II-2                 402006.46        1583.33
     16965777       GR5. 1YRHARD/2YRSOFT                                                 II-2                 329645.13           1230
     16965843       GR5. 1YRHARD/2YRSOFT                                                 II-2                 254268.55         790.63
     16965784       GR1. NOPP                                                            II-2                 359796.06        1528.96
     16965803       GR5. 1YRHARD/2YRSOFT                                                 II-1                  202611.1            735
     16848703       GR1. NOPP                                                               I                 245904.35         907.79
     16965800       GR5. 1YRHARD/2YRSOFT                                                 II-2                 184118.63         591.58
     16965748       GR1. NOPP                                                            II-2                 321604.84        1133.33
     16965746       GR1. NOPP                                                            II-1                 527214.75        1698.22
     16965808       GR3. 1YRHARD                                                         II-1                 224319.44          883.5
     16965818       GR5. 1YRHARD/2YRSOFT                                                 II-1                 130893.56         475.05
     16966580       GR3. 3YR HARD                                                           I                 248307.33         916.66
     16965757       GR5. 1YRHARD/2YRSOFT                                                 II-1                 130027.57         486.75
     16965819       GR5. 1YRHARD/2YRSOFT                                                 II-2                  154370.4            576
     16965823       GR5. 1YRHARD/2YRSOFT                                                 II-2                 336527.15            945
     16965771       GR5. 1YRHARD/2YRSOFT                                                 II-2                 217083.26            765
     16965817       GR5. 1YRHARD/2YRSOFT                                                 II-1                 270548.92         897.33
     16965821       GR5. 1YRHARD/2YRSOFT                                                 II-2                 273364.04            935
     16965747       GR5. 1YRHARD/2YRSOFT                                                 II-2                 393966.13           1470
     16966588       GR3. 3YR HARD                                                           I                 400417.51        1684.26
     16965749       GR5. 1YRHARD/2YRSOFT                                                 II-2                 144722.32            570
     16965786       GR5. 1YRHARD/2YRSOFT                                                 II-1                  450247.7           1960
     16965847       GR5. 1YRHARD/2YRSOFT                                                 II-1                 490448.01         1982.5
     16965816       GR5. 1YRHARD/2YRSOFT                                                 II-2                 249243.88            930
     16965814       GR1. NOPP                                                            II-2                 238439.53         716.69
     16965813       GR1. NOPP                                                            II-1                 618084.91        2434.38
     16965840       GR5. 1YRHARD/2YRSOFT                                                 II-2                 180902.58         581.25
     16979965       GR1. NOPP                                                            II-2                 265775.61         772.92
     16965801       GR5. 1YRHARD/2YRSOFT                                                 II-1                 160802.29         516.67
     16848721       GR3. 3YR HARD                                                           I                 316490.16           1168
     16965856       GR5. 1YRHARD/2YRSOFT                                                 II-2                 304722.11        1076.67
     16965832       GR1. NOPP                                                            II-1                 334468.76        1074.67
     16965827       GR5. 1YRHARD/2YRSOFT                                                 II-2                 281403.79         816.67
     16965833       GR1. NOPP                                                            II-2                 228094.72         756.67
     16965798       GR5. 1YRHARD/2YRSOFT                                                 II-1                 414066.76        1673.75
     16965791       GR5. 1YRHARD/2YRSOFT                                                 II-1                 798986.59           2650
     16965810       GR5. 1YRHARD/2YRSOFT                                                 II-2                  350046.4        1088.44
     16848734       GR3. 3YR HARD                                                           I                 208257.77         768.81
     16966586       GR3. 3YR HARD                                                           I                    183886          557.2
     16848742       GR3. 3YR HARD                                                           I                 269133.11         993.54
     16965811       GR5. 1YRHARD/2YRSOFT                                                 II-2                 147486.11         580.89
     16965752       GR1. NOPP                                                            II-2                 184922.63         594.17
     16979966       GR5. 1YRHARD/2YRSOFT                                                 II-1                 253263.87         918.75
     16966598       GR3. 3YR HARD                                                           I                 113842.94         343.86
     16965799       GR5. 1YRHARD/2YRSOFT                                                 II-1                 271655.65         985.47
     16965825       GR5. 1YRHARD/2YRSOFT                                                 II-2                 276379.01         916.67
     16965805       GR5. 1YRHARD/2YRSOFT                                                 II-1                 192963.05            740
     16965761       GR5. 1YRHARD/2YRSOFT                                                 II-1                 233163.93         990.83
     16965830       GR5. 1YRHARD/2YRSOFT                                                 II-2                 212962.86          816.7
     16965796       GR5. 1YRHARD/2YRSOFT                                                 II-2                 205023.03         701.25
     16965780       GR5. 1YRHARD/2YRSOFT                                                 II-1                 173515.62         521.55
     16965829       GR1. NOPP                                                            II-1                  577411.3        2216.15
     17010223       GR1. NOPP                                                            II-1                 469320.37        1901.86
     16965846       GR5. 1YRHARD/2YRSOFT                                                 II-1                 164822.74         683.33
     16965828       GR5. 1YRHARD/2YRSOFT                                                 II-2                 267537.22          837.5
     16965766       GR5. 1YRHARD/2YRSOFT                                                 II-1                  343819.8        1212.67
     16965751       GR5. 1YRHARD/2YRSOFT                                                 II-2                  241203.5            800
     16966610       GR3. 3YR HARD                                                           I                 214563.05        1022.34
     16966609       GR3. 3YR HARD                                                           I                 357692.83        1706.13
     16965854       GR5. 1YRHARD/2YRSOFT                                                 II-2                 190952.97          712.5
     16965783       GR5. 1YRHARD/2YRSOFT                                                 II-2                 267133.42         942.08
     16965759       GR5. 1YRHARD/2YRSOFT                                                 II-2                 192058.43         696.72
     16965789       GR1. NOPP                                                            II-2                 257029.95         986.67
     16966591       GR1. NOPP                                                               I                 106832.23         394.38
     16965851       GR5. 1YRHARD/2YRSOFT                                                 II-2                 277384.67        1178.75
     16966585       GR2. 1YR/Other                                                          I                 108133.01         399.19
     16965831       GR1. NOPP                                                            II-1                 265324.33         1072.5
     16965767       GR5. 1YRHARD/2YRSOFT                                                 II-2                 176822.09            660
     16965837       GR1. NOPP                                                            II-1                1204894.07           4125
     16965794       GR5. 1YRHARD/2YRSOFT                                                 II-2                 253259.82        1023.75
     16965844       GR5. 1YRHARD/2YRSOFT                                                 II-2                  239193.9         966.88
     16965774       GR5. 1YRHARD/2YRSOFT                                                 II-2                 186931.01          542.5
     16965820       GR1. NOPP                                                            II-2                 211454.79         591.75
     16966597       GR3. 3YR HARD                                                           I                 242550.21          895.4
     16965785       GR1. NOPP                                                            II-2                 204946.87         874.67
     16965838       GR4. 1YRHARD/1YRSOFT                                                 II-2                 169064.29         474.75
     16965806       GR5. 1YRHARD/2YRSOFT                                                 II-2                 225123.44         816.67
     16965858       GR5. 1YRHARD/2YRSOFT                                                 II-2                  245223.7         864.16
     16965778       GR1. NOPP                                                            II-1                  264972.7        1126.01
     16965857       GR5. 1YRHARD/2YRSOFT                                                 II-2                 129647.02         483.75
     16965756       GR5. 1YRHARD/2YRSOFT                                                 II-1                  591953.3        1840.62
     16965802       GR5. 1YRHARD/2YRSOFT                                                 II-2                 116581.81            435
     16966590       GR3. 3YR HARD                                                           I                 321998.54         1188.7
     16965845       GR1. NOPP                                                            II-1                 188302.24         567.92
     16965775       GR1. NOPP                                                            II-2                  92762.94         346.13
     16965835       GR5. 1YRHARD/2YRSOFT                                                 II-1                    334835        1008.96
     16965760       GR1. NOPP                                                            II-1                 442206.88           1650
     16966608       GR2. 1YR/Other                                                          I                 236292.46          872.3
     16965804       GR1. NOPP                                                            II-2                 180902.72          637.5
     16965842       GR5. 1YRHARD/2YRSOFT                                                 II-1                  188933.7         744.17
     16965826       GR1. NOPP                                                            II-1                 587933.68        2010.94
     16979977       GR5. 1YRHARD/2YRSOFT                                                 II-1                  163214.7         676.67
     16965834       GR5. 1YRHARD/2YRSOFT                                                 II-2                 213063.54         883.33
     16979962       GR5. 1YRHARD/2YRSOFT                                                 II-2                  122505.5          394.6
     16965850       GR5. 1YRHARD/2YRSOFT                                                 II-2                  129779.5         419.79
     16965807       GR5. 1YRHARD/2YRSOFT                                                 II-1                 249243.81         904.17
     16965865       GR5. 1YRHARD/2YRSOFT                                                 II-2                 192600.71            700
     16965770       GR1. NOPP                                                            II-1                 844213.13           3150
     16965763       GR5. 1YRHARD/2YRSOFT                                                 II-2                    337685           1162
     16965824       GR1. NOPP                                                            II-1                 351755.93        1494.79
     16979967       GR5. 1YRHARD/2YRSOFT                                                 II-1                 196983.01         714.58
     16966611       GR3. 3YR HARD                                                           I                  108077.7         399.19
     16965853       GR5. 1YRHARD/2YRSOFT                                                 II-2                 208692.78          800.7
     16965750       GR3. 1YRHARD                                                         II-2                    264660          962.5
     16965864       GR5. 1YRHARD/2YRSOFT                                                 II-1                 144441.02         629.56
     16966606       GR3. 3YR HARD                                                           I                 190635.95         703.76
     16661822       GR5. 1YRHARD/2YRSOFT                                                 II-1                    650000        2979.17
     16844003       GR5. 1YRHARD/2YRSOFT                                                 II-1                 614532.49        2490.32
     16845517       GR3. 3YR HARD                                                           I                 495159.16        1254.17
     16847170       GR3. 3YR HARD                                                           I                 545074.41        1380.59
     16848890       GR3. 3YR HARD                                                           I                 546694.08        1762.59
     16848966       GR3. 3YR HARD                                                           I                 236827.09         718.16
     16851525       GR4. 1YRHARD/1YRSOFT                                                 II-2                    136340         439.17
     16851627       GR4. 1YRHARD/1YRSOFT                                                 II-2                 263406.88          903.2
     16851837       GR5. 1YRHARD/2YRSOFT                                                 II-1                1225556.25        4584.38
     16856267       GR3. 3YR HARD                                                           1                 367376.15         930.52
     16965052       GR5. 1YRHARD/2YRSOFT                                                 II-2                 202103.99         882.01
     16968115       GR2. 1YR/Other                                                          I                 267545.67         677.66
     16967992       GR3. 3YR HARD                                                           I                 310458.39        1000.94
     16968157       GR2. SOFTPP/OTHER                                                    II-2                    392980        2041.67
     16971926       GR3. 1YRHARD                                                         II-1                 437089.99        1725.84
     16980272       GR3. 1YRHARD                                                         II-1                 545359.99        1870.01
     16980119       GR5. 1YRHARD/2YRSOFT                                                 II-2                 270674.99         871.88
     16982666       GR5. 1YRHARD/2YRSOFT                                                 II-2                 316789.99        1250.84
     16982590       GR3. 1YRHARD                                                         II-1                 425485.26         1872.5
     16984222       GR5. 1YRHARD/2YRSOFT                                                 II-1                    184800         750.76
     16984270       GR3. 1YRHARD                                                         II-1                    400000        1541.67
     16984323       GR5. 1YRHARD/2YRSOFT                                                 II-1                    272000        1020.01
     16990996       GR5. 1YRHARD/2YRSOFT                                                 II-2                 392979.99        1470.01
     16991028       GR1. NOPP                                                            II-2                    277500        1011.72
     16994829       GR5. 1YRHARD/2YRSOFT                                                 II-1                    811500           2705
     16997801       GR3. 1YRHARD                                                         II-1                    416900        1259.39
     16997808       GR5. 1YRHARD/2YRSOFT                                                 II-2                    160000         600.01
     16997838       GR3. 1YRHARD                                                         II-2                    225000         820.32
     16997891       GR5. 1YRHARD/2YRSOFT                                                 II-2                    336000        1085.01
     17001501       GR3. 1YRHARD                                                         II-2                    400000        1333.34
     17001510       GR5. 1YRHARD/2YRSOFT                                                 II-2                    165000         653.13
     17003018       GR2. SOFTPP/OTHER                                                    II-1                    635000        2050.53
     17003104       GR4. 1YRHARD/1YRSOFT                                                 II-2                    285000        1068.76
     17004503       GR5. 1YRHARD/2YRSOFT                                                 II-2                    250250         860.24
     17008831       GR1. NOPP                                                            II-1                    452000        1695.01
     17010882       GR1. NOPP                                                               I                    716000        2557.87
     17010901       GR5. 1YRHARD/2YRSOFT                                                 II-1                    404000        1683.34
     17013271       GR3. 1YRHARD                                                         II-2                    348000        1087.51
     17014509       GR5. 1YRHARD/2YRSOFT                                                 II-2                    272000         963.34
     17014517       GR3. 1YRHARD                                                         II-1                    374000        1402.51
     17014612       GR5. 1YRHARD/2YRSOFT                                                 II-1                    236000         885.01
     17014657       GR3. 1YRHARD                                                         II-1                    414750        1684.93
     17016087       GR5. 1YRHARD/2YRSOFT                                                 II-1                    183040         648.27
     17016131       GR5. 1YRHARD/2YRSOFT                                                 II-1                    436000        2043.76
     17020943       GR5. 1YRHARD/2YRSOFT                                                 II-2                    416000        1473.34
     17021789       GR5. 1YRHARD/2YRSOFT                                                 II-1                    223920         909.68
     17027360       GR4. 1YRHARD/1YRSOFT                                                 II-2                    206400         709.51
     16811571       GR3. 3YR HARD                                                           I                 285830.59         923.75
     16826192       GR3. 3YR HARD                                                           I                 514770.34        1659.66
     16834872       GR5. 1YRHARD/2YRSOFT                                                 II-1                  418082.6        1733.33
     16802896       GR3. 3YR HARD                                                           I                 173159.75         437.54
     16543470       GR3. 3YR HARD                                                           I                 159176.94         576.61
     16814892       GR3. 3YR HARD                                                           I                 349576.74        1286.28
     16848706       GR3. 3YR HARD                                                           I                 200932.44         957.49
     16814917       GR3. 3YR HARD                                                           I                 277171.76         936.06
     16848726       GR1. NOPP                                                               I                 304542.02        1120.69
     16848735       GR3. 3YR HARD                                                           I                 206999.93         987.06
     16848731       GR3. 3YR HARD                                                           I                  95993.31         457.53
     16965762       GR1. NOPP                                                            II-2                 120601.84          437.5
     16965769       GR1. NOPP                                                            II-2                 149747.06          450.1
     16965779       GR5. 1YRHARD/2YRSOFT                                                 II-2                 281253.95         933.33
     16966579       GR3. 3YR HARD                                                           I                 138571.53         511.55
     16965809       GR5. 1YRHARD/2YRSOFT                                                 II-1                 159314.17         679.92
     16965839       GR5. 1YRHARD/2YRSOFT                                                 II-2                 180902.81            675
     16965790       GR5. 1YRHARD/2YRSOFT                                                 II-1                 321605.41        1366.67
     16965773       GR5. 1YRHARD/2YRSOFT                                                 II-2                 222930.85         718.17
     16966601       GR3. 3YR HARD                                                           I                 324401.52        1197.57
     16965862       GR5. 1YRHARD/2YRSOFT                                                 II-2                 201259.98         794.83
     16965868       GR5. 1YRHARD/2YRSOFT                                                 II-1                 474267.25        1917.09
     16965822       GR1. NOPP                                                            II-1                 442207.56           1925
     17004263       GR2. 1YR/Other                                                          I                 319350.55        1182.78
     17004239       GR1. NOPP                                                               I                 359610.92        1515.83
     17010270       GR5. 1YRHARD/2YRSOFT                                                 II-2                    324810        1316.25
     17010231       GR5. 1YRHARD/2YRSOFT                                                 II-2                  416037.5        1426.56
     17010274       GR1. NOPP                                                            II-2                    312780           1365
     16612435       GR3. 3YR HARD                                                           I                 354280.73        1125.74
     16616757       GR2. 1YR/Other                                                          I                 515986.61        1633.93
     16650593       GR3. 3YR HARD                                                           I                  364859.3         1157.9
     16772819       GR3. 3YR HARD                                                           I                 623348.51        2002.21
     16772849       GR3. 3YR HARD                                                           I                  383084.9         1235.1
     16775655       GR3. 3YR HARD                                                           I                 365810.31        1170.77
     16764815       GR5. 1YRHARD/2YRSOFT                                                 II-1                 385040.11        1636.58
     16773029       GR2. 1YR/Other                                                          I                  399321.9        1011.43
     16772807       GR2. 1YR/Other                                                          I                 199523.39         643.28
     16772808       GR1. NOPP                                                            II-1                 237987.57         838.67
     16731208       GR3. 3YR HARD                                                           1                 452233.37        1461.53
     16730079       GR3. 3YR HARD                                                           1                    884703        2830.43
     16731291       GR1. NOPP                                                            II-2                 164409.99         871.26
     16603034       GR2. 1YR/Other                                                          I                 413448.58        1308.42
     16722803       GR3. 3YR HARD                                                           I                 502798.94        1621.06
     16722891       GR3. 3YR HARD                                                           I                  335430.4          849.6
     16713313       GR3. 3YR HARD                                                           I                 305561.16         977.78
     16713307       GR2. 1YR/Other                                                          I                 619163.38         1981.3
     16710476       GR3. 3YR HARD                                                           I                 589009.32        1884.81
     16709209       GR1. NOPP                                                               I                 217109.24         694.74
     16709149       GR3. 3YR HARD                                                           I                 210196.84         529.99
     16996710       GR5. 1YRHARD/2YRSOFT                                                 II-2                 146615.62         548.44
     16996715       GR5. 1YRHARD/2YRSOFT                                                 II-1                 462306.71        1533.33
     16996716       GR5. 1YRHARD/2YRSOFT                                                 II-2                 239593.13           1050
     16996727       GR5. 1YRHARD/2YRSOFT                                                 II-2                 152279.75         569.63
     16996728       GR5. 1YRHARD/2YRSOFT                                                 II-2                    150375         468.75
     16996731       GR5. 1YRHARD/2YRSOFT                                                 II-2                    264660            935
     16990909       GR1. NOPP                                                            II-1                 434165.74           1215
     16990910       GR3. 1YRHARD                                                         II-2                 246027.33         765.63
     16990912       GR4. 1YRHARD/1YRSOFT                                                 II-2                 374003.78        1701.33
     16990913       GR5. 1YRHARD/2YRSOFT                                                 II-2                 326630.25        1286.46
     16990914       GR5. 1YRHARD/2YRSOFT                                                 II-1                 623108.55        1872.92
     16990916       GR1. NOPP                                                            II-1                    421050        1723.75
     16990917       GR3. 1YRHARD                                                         II-1                    641600        1933.33
     16990918       GR3. 1YRHARD                                                         II-2                    228570            855
     16990919       GR3. 1YRHARD                                                         II-1                    521300        1928.33
     16990920       GR5. 1YRHARD/2YRSOFT                                                 II-1                    336820           1330
     16990921       GR3. 1YRHARD                                                         II-1                    785158        3054.48
     16674883       GR5. 1YRHARD/2YRSOFT                                                 II-2                    240600           1075
     16978242       GR5. 1YRHARD/2YRSOFT                                                 II-1                 247050.52          919.5
     16978243       GR5. 1YRHARD/2YRSOFT                                                 II-2                 502507.56        1770.83
     16978244       GR2. SOFTPP/OTHER                                                    II-1                 370777.29           1380
     16978245       GR2. SOFTPP/OTHER                                                    II-1                 381404.59         1377.5
     16978246       GR3. 1YRHARD                                                         II-1                 415110.25        1665.17
     16978247       GR4. 1YRHARD/1YRSOFT                                                 II-1                 361805.21           1185
     16978250       GR5. 1YRHARD/2YRSOFT                                                 II-2                 201907.54         711.52
     16978251       GR5. 1YRHARD/2YRSOFT                                                 II-1                  171857.7         652.65
     16978253       GR5. 1YRHARD/2YRSOFT                                                 II-2                 292591.46         1064.8
     16978254       GR2. SOFTPP/OTHER                                                    II-1                 115666.48         442.46
     16978255       GR2. SOFTPP/OTHER                                                    II-1                 349745.89        1486.25
     16978256       GR1. NOPP                                                            II-1                  470021.4        1846.56
     16978257       GR5. 1YRHARD/2YRSOFT                                                 II-1                  228430.9         831.31
     16978258       GR2. SOFTPP/OTHER                                                    II-2                 345725.55        1361.67
     16978259       GR2. SOFTPP/OTHER                                                    II-2                 241811.27            900
     16978260       GR5. 1YRHARD/2YRSOFT                                                 II-1                 241178.44            775
     16978261       GR5. 1YRHARD/2YRSOFT                                                 II-1                 911951.65        3591.79
     16978262       GR3. 1YRHARD                                                         II-1                 467835.26        1939.58
     16978263       GR4. 1YRHARD/1YRSOFT                                                 II-1                 362714.37         1012.5
     16978264       GR3. 1YRHARD                                                         II-2                 154521.16         576.56
     16978265       GR5. 1YRHARD/2YRSOFT                                                 II-1                 218435.57          731.7
     16978266       GR3. 1YRHARD                                                         II-1                 241203.85            940
     16978267       GR5. 1YRHARD/2YRSOFT                                                 II-1                  634365.2           2104
     16978268       GR2. SOFTPP/OTHER                                                    II-2                    212530            795
     16978269       GR3. 1YRHARD                                                         II-1                 312719.82           1196
     16978270       GR5. 1YRHARD/2YRSOFT                                                 II-1                 336267.54        1084.69
     16978271       GR4. 1YRHARD/1YRSOFT                                                 II-2                  294202.8         973.33
     16978272       GR5. 1YRHARD/2YRSOFT                                                 II-2                 178892.55         574.79
     16978273       GR1. NOPP                                                            II-1                 152341.53          623.7
     16978274       GR5. 1YRHARD/2YRSOFT                                                 II-1                 831222.88        2646.88
     16978275       GR1. NOPP                                                            II-1                 276369.45         937.19
     16978277       GR4. 1YRHARD/1YRSOFT                                                 II-1                 309517.47           1024
     16978278       GR4. 1YRHARD/1YRSOFT                                                 II-1                 597983.51         1916.4
     16978279       GR5. 1YRHARD/2YRSOFT                                                 II-2                 316579.09         849.98
     16978280       GR5. 1YRHARD/2YRSOFT                                                 II-1                 201003.21         783.33
     16978281       GR5. 1YRHARD/2YRSOFT                                                 II-1                 270022.59           1005
     16978282       GR5. 1YRHARD/2YRSOFT                                                 II-2                  222359.6         783.59
     16978283       GR5. 1YRHARD/2YRSOFT                                                 II-1                 177938.19         730.33
     16978286       GR5. 1YRHARD/2YRSOFT                                                 II-2                 263715.62         792.01
     16978287       GR5. 1YRHARD/2YRSOFT                                                 II-1                 582221.44        1924.91
     16978288       GR3. 1YRHARD                                                         II-1                 474367.13        1671.67
     16978289       GR5. 1YRHARD/2YRSOFT                                                 II-2                 273363.75         820.99
     16978291       GR3. 1YRHARD                                                         II-1                 604525.36           1875
     16978292       GR5. 1YRHARD/2YRSOFT                                                 II-1                 491752.66         1244.4
     16978293       GR5. 1YRHARD/2YRSOFT                                                 II-1                 158993.63         657.85
     16978294       GR5. 1YRHARD/2YRSOFT                                                 II-1                 184923.28            851
     16978296       GR2. SOFTPP/OTHER                                                    II-1                    511275        1423.75
     16978297       GR1. NOPP                                                            II-2                 341705.84         1487.5
     16978300       GR5. 1YRHARD/2YRSOFT                                                 II-1                 536892.87         1708.5
     16978301       GR1. NOPP                                                            II-2                   93844.3         380.55
     16978302       GR4. 1YRHARD/1YRSOFT                                                 II-1                 474368.11           2065
     16978303       GR5. 1YRHARD/2YRSOFT                                                 II-2                 305524.75           1140
     16978304       GR3. 1YRHARD                                                         II-1                 518522.66           1935
     16978305       GR5. 1YRHARD/2YRSOFT                                                 II-1                 431227.55        1266.17
     16978306       GR3. 1YRHARD                                                         II-1                 484014.88        1545.13
     16978307       GR3. 1YRHARD                                                         II-1                  273364.6        1161.67
     16978309       GR3. 1YRHARD                                                         II-1                 482406.75           1500
     16978310       GR4. 1YRHARD/1YRSOFT                                                 II-1                 376880.89        1421.88
     16978312       GR1. NOPP                                                            II-2                 253264.33         1102.5
     16978313       GR5. 1YRHARD/2YRSOFT                                                 II-2                 389939.47        1333.75
     16978315       GR3. 1YRHARD                                                         II-1                 498487.24        1653.33
     16978316       GR3. 1YRHARD                                                         II-1                 412232.04        1445.87
     16978317       GR1. NOPP                                                            II-2                 151757.68         692.08
     16978318       GR4. 1YRHARD/1YRSOFT                                                 II-2                    334835         939.38
     16978319       GR5. 1YRHARD/2YRSOFT                                                 II-2                 288439.18         956.67
     16978320       GR5. 1YRHARD/2YRSOFT                                                 II-1                 655269.44        2146.17
     16978321       GR5. 1YRHARD/2YRSOFT                                                 II-1                 518536.04        1225.38
     16978322       GR5. 1YRHARD/2YRSOFT                                                 II-1                 446227.63         1942.5
     16978323       GR1. NOPP                                                            II-1                 208375.92            845
     16978324       GR5. 1YRHARD/2YRSOFT                                                 II-2                 257284.26        1064.53
     16978325       GR5. 1YRHARD/2YRSOFT                                                 II-1                 205023.19            765
     16978328       GR1. NOPP                                                            II-2                 241203.93            970
     16978329       GR4. 1YRHARD/1YRSOFT                                                 II-2                 357785.01         1112.5
     16978330       GR3. 1YRHARD                                                         II-1                 365825.31        1213.33
     16978331       GR1. NOPP                                                            II-2                 351754.02         984.38
     16978332       GR5. 1YRHARD/2YRSOFT                                                 II-1                 286429.45        1068.75
     16978333       GR2. SOFTPP/OTHER                                                    II-1                 498487.36           1705
     16978334       GR5. 1YRHARD/2YRSOFT                                                 II-2                    292730        1003.75
     16978335       GR2. SOFTPP/OTHER                                                    II-2                 199394.51         723.33
     16978337       GR5. 1YRHARD/2YRSOFT                                                 II-1                 442206.88           1650
     16978338       GR5. 1YRHARD/2YRSOFT                                                 II-1                 406026.72        1679.97
     16978339       GR2. SOFTPP/OTHER                                                    II-1                 572859.49        2370.25
     16978340       GR4. 1YRHARD/1YRSOFT                                                 II-2                 150717.31         404.75
     16978342       GR5. 1YRHARD/2YRSOFT                                                 II-2                 293947.45        1288.86
     16978343       GR2. SOFTPP/OTHER                                                    II-2                    209847          678.6
     16978345       GR2. SOFTPP/OTHER                                                    II-1                 162059.11         739.06
     16978346       GR5. 1YRHARD/2YRSOFT                                                 II-1                 263314.09          982.5
     16978347       GR5. 1YRHARD/2YRSOFT                                                 II-2                 297280.68        1171.67
     16978349       GR1. NOPP                                                            II-1                 459793.88        1410.63
     16978350       GR2. SOFTPP/OTHER                                                    II-1                 889437.62        2839.38
     16978351       GR3. 1YRHARD                                                         II-2                 354769.78        1029.58
     16978352       GR3. 1YRHARD                                                         II-1                 558788.55        2027.08
     16978353       GR2. SOFTPP/OTHER                                                    II-1                 438593.75        1549.48
     16978354       GR4. 1YRHARD/1YRSOFT                                                 II-2                 346729.57         968.88
     16978355       GR5. 1YRHARD/2YRSOFT                                                 II-2                 524127.74        1847.33
     16978356       GR3. 1YRHARD                                                         II-1                 554768.11           1863
     16978359       GR3. 1YRHARD                                                         II-1                 186530.78         645.73
     16978360       GR5. 1YRHARD/2YRSOFT                                                 II-1                    352078         1097.5
     16978361       GR5. 1YRHARD/2YRSOFT                                                 II-1                 206631.42         856.67
     16978362       GR4. 1YRHARD/1YRSOFT                                                 II-1                    160400         486.67
     16978363       GR5. 1YRHARD/2YRSOFT                                                 II-1                 548693.68        1706.25
     16978364       GR1. NOPP                                                            II-1                 537582.05        1779.54
     16978365       GR3. 1YRHARD                                                         II-1                 545924.21        1923.83
     16978366       GR4. 1YRHARD/1YRSOFT                                                 II-1                 285424.36        1030.68
     16978367       GR5. 1YRHARD/2YRSOFT                                                 II-1                 452256.74        1871.25
     16978369       GR4. 1YRHARD/1YRSOFT                                                 II-1                 282207.95          877.5
     16978370       GR5. 1YRHARD/2YRSOFT                                                 II-1                 144621.78         551.62
     16978372       GR2. SOFTPP/OTHER                                                    II-1                    577440           2520
     16978093       GR5. 1YRHARD/2YRSOFT                                                 II-1                 447352.25           1850
     16978095       GR4. 1YRHARD/1YRSOFT                                                 II-2                 317377.05        1148.44
     16978096       GR5. 1YRHARD/2YRSOFT                                                 II-2                 319191.85        1317.36
     16978097       GR5. 1YRHARD/2YRSOFT                                                 II-2                 194960.64         765.94
     16978101       GR5. 1YRHARD/2YRSOFT                                                 II-2                 219837.59           1001
     16978102       GR5. 1YRHARD/2YRSOFT                                                 II-2                 260350.33         995.92
     16978104       GR3. 1YRHARD                                                         II-2                 371784.84        1383.75
     16978105       GR4. 1YRHARD/1YRSOFT                                                 II-1                 374004.34        1778.67
     16978107       GR5. 1YRHARD/2YRSOFT                                                 II-1                 271554.06         1010.7
     16978108       GR5. 1YRHARD/2YRSOFT                                                 II-2                 394920.68         1391.7
     16978109       GR2. SOFTPP/OTHER                                                    II-1                 289444.73           1170
     16978110       GR1. NOPP                                                            II-2                 370778.15           1495
     16978112       GR5. 1YRHARD/2YRSOFT                                                 II-2                 220186.36         870.83
     16978113       GR3. 1YRHARD                                                         II-1                 387701.96        1162.42
     16978114       GR5. 1YRHARD/2YRSOFT                                                 II-2                 176682.04         776.45
     16978115       GR5. 1YRHARD/2YRSOFT                                                 II-2                 402006.25           1500
     16978116       GR5. 1YRHARD/2YRSOFT                                                 II-1                 344177.78        1245.42
     16978117       GR5. 1YRHARD/2YRSOFT                                                 II-2                 400398.43           1577
     16978119       GR5. 1YRHARD/2YRSOFT                                                 II-2                 332780.41           1290
     16978120       GR5. 1YRHARD/2YRSOFT                                                 II-2                 272238.85         901.67
     16978121       GR5. 1YRHARD/2YRSOFT                                                 II-1                 314052.89        1233.81
     16978122       GR3. 1YRHARD                                                         II-1                 228390.03         946.88
     16978123       GR1. NOPP                                                            II-2                  324117.2           1075
     16978124       GR1. NOPP                                                            II-1                 565320.55        1816.41
     16978126       GR5. 1YRHARD/2YRSOFT                                                 II-1                 360842.65           1050
     16978127       GR5. 1YRHARD/2YRSOFT                                                 II-1                 222310.14        1104.16
     16978128       GR5. 1YRHARD/2YRSOFT                                                 II-1                 239796.56         942.08
     16978129       GR5. 1YRHARD/2YRSOFT                                                 II-1                 523924.18         2112.5
     16978131       GR5. 1YRHARD/2YRSOFT                                                 II-1                 475562.91        1868.33
     16978132       GR3. 1YRHARD                                                         II-1                 975268.68         4245.5
     16978133       GR5. 1YRHARD/2YRSOFT                                                 II-1                    199698         643.25
     16978134       GR2. SOFTPP/OTHER                                                    II-2                 333263.61        1416.21
     16978135       GR5. 1YRHARD/2YRSOFT                                                 II-1                 506528.39         2095.8
     16978136       GR1. NOPP                                                            II-1                  460444.3         1094.9
     16978137       GR5. 1YRHARD/2YRSOFT                                                 II-1                 242811.78            906
     16978138       GR4. 1YRHARD/1YRSOFT                                                 II-1                 336880.98        1152.25
     16978139       GR5. 1YRHARD/2YRSOFT                                                 II-1                 203516.03         907.03
     16978140       GR5. 1YRHARD/2YRSOFT                                                 II-1                 513851.36        2231.25
     16978141       GR5. 1YRHARD/2YRSOFT                                                 II-1                 350448.77        1234.98
     16978143       GR5. 1YRHARD/2YRSOFT                                                 II-2                  385925.5           1240
     16978144       GR5. 1YRHARD/2YRSOFT                                                 II-1                 443321.35        1741.67
     16978145       GR5. 1YRHARD/2YRSOFT                                                 II-1                 299846.07        1087.73
     16978147       GR5. 1YRHARD/2YRSOFT                                                 II-2                 230623.59            984
     16978148       GR3. 1YRHARD                                                         II-1                 603009.84         2437.5
     16978149       GR3. 1YRHARD                                                         II-1                 482406.62           1450
     16978150       GR5. 1YRHARD/2YRSOFT                                                 II-1                 159998.49            597
     16978152       GR5. 1YRHARD/2YRSOFT                                                 II-1                 461301.68        1526.18
     16978153       GR5. 1YRHARD/2YRSOFT                                                 II-1                 300749.75        1343.75
     16978154       GR5. 1YRHARD/2YRSOFT                                                 II-1                 494467.94         1947.5
     16978155       GR5. 1YRHARD/2YRSOFT                                                 II-1                 683410.09         2337.5
     16978156       GR5. 1YRHARD/2YRSOFT                                                 II-2                 320494.79         866.67
     16978157       GR3. 1YRHARD                                                         II-1                 339192.42           1125
     16978158       GR5. 1YRHARD/2YRSOFT                                                 II-1                 253786.14         942.19
     16978159       GR1. NOPP                                                            II-1                    661650         2887.5
     16978161       GR4. 1YRHARD/1YRSOFT                                                 II-1                 747211.13        3451.41
     16978165       GR1. NOPP                                                            II-2                 314353.43         1007.5
     16978166       GR5. 1YRHARD/2YRSOFT                                                 II-2                 216409.23         894.04
     16978170       GR3. 1YRHARD                                                         II-2                 330474.64        1195.83
     16978172       GR5. 1YRHARD/2YRSOFT                                                 II-2                 370777.19        1456.67
     16978174       GR5. 1YRHARD/2YRSOFT                                                 II-1                 199264.08         851.47
     16978175       GR3. 1YRHARD                                                         II-1                 180602.38         616.17
     16978176       GR1. NOPP                                                            II-1                 433363.24        1818.23
     16978177       GR3. 1YRHARD                                                         II-1                  543801.7         2380.5
     16978180       GR5. 1YRHARD/2YRSOFT                                                 II-1                 191837.48          785.4
     16978181       GR5. 1YRHARD/2YRSOFT                                                 II-1                 211053.13            728
     16978182       GR1. NOPP                                                            II-1                 272036.82         897.75
     16978184       GR5. 1YRHARD/2YRSOFT                                                 II-1                    521300           1625
     16978185       GR5. 1YRHARD/2YRSOFT                                                 II-1                  276472.4        1229.08
     16978186       GR5. 1YRHARD/2YRSOFT                                                 II-1                 234908.94         825.74
     16978187       GR2. SOFTPP/OTHER                                                    II-1                 386896.53           1240
     16978188       GR5. 1YRHARD/2YRSOFT                                                 II-1                 353042.92         1109.6
     16978189       GR2. SOFTPP/OTHER                                                    II-2                 302263.13          997.5
     16978190       GR5. 1YRHARD/2YRSOFT                                                 II-1                 189419.71          822.5
     16978191       GR5. 1YRHARD/2YRSOFT                                                 II-1                  483623.3           1900
     16978192       GR1. NOPP                                                            II-1                 722807.97        2990.67
     16978194       GR5. 1YRHARD/2YRSOFT                                                 II-2                    366496        1470.16
     16978195       GR5. 1YRHARD/2YRSOFT                                                 II-1                 506448.48        2326.38
     16978196       GR1. NOPP                                                            II-2                 370777.41        1395.33
     16978197       GR1. NOPP                                                            II-2                 229720.43            817
     16978198       GR3. 1YRHARD                                                         II-1                 241810.52            800
     16978199       GR3. 1YRHARD                                                         II-2                 282112.44         956.67
     16978201       GR4. 1YRHARD/1YRSOFT                                                 II-2                 361708.91        1286.42
     16978203       GR5. 1YRHARD/2YRSOFT                                                 II-1                 378773.09        1535.33
     16978204       GR5. 1YRHARD/2YRSOFT                                                 II-1                 200703.97         828.34
     16978205       GR5. 1YRHARD/2YRSOFT                                                 II-2                 302263.62         1062.5
     16978206       GR5. 1YRHARD/2YRSOFT                                                 II-2                 151636.28         625.83
     16978207       GR5. 1YRHARD/2YRSOFT                                                 II-1                  394958.1        1429.17
     16978208       GR1. NOPP                                                            II-2                 260350.55        1022.83
     16978209       GR5. 1YRHARD/2YRSOFT                                                 II-2                    127117         554.75
     16978211       GR1. NOPP                                                            II-1                 520597.42        1672.71
     16978212       GR4. 1YRHARD/1YRSOFT                                                 II-2                    166014         679.65
     16978214       GR3. 1YRHARD                                                         II-1                 304681.02          976.5
     16978216       GR4. 1YRHARD/1YRSOFT                                                 II-1                 207806.87         816.41
     16978217       GR3. 1YRHARD                                                         II-1                 139796.92         491.41
     16978218       GR4. 1YRHARD/1YRSOFT                                                 II-1                 282114.25        1195.83
     16978219       GR5. 1YRHARD/2YRSOFT                                                 II-1                 312942.36        1034.74
     16978221       GR5. 1YRHARD/2YRSOFT                                                 II-1                  391524.6        1620.09
     16978222       GR5. 1YRHARD/2YRSOFT                                                 II-1                  358875.6        1237.97
     16978223       GR5. 1YRHARD/2YRSOFT                                                 II-1                 785892.34        3680.95
     16978226       GR3. 1YRHARD                                                         II-1                 515864.46        1973.33
     16978228       GR3. 1YRHARD                                                         II-2                 283370.84         820.31
     16978229       GR5. 1YRHARD/2YRSOFT                                                 II-1                 249065.61            927
     16978230       GR5. 1YRHARD/2YRSOFT                                                 II-2                 370777.68        1432.13
     16978231       GR5. 1YRHARD/2YRSOFT                                                 II-2                 143214.76         545.06
     16978233       GR5. 1YRHARD/2YRSOFT                                                 II-2                 168842.29            497
     16978234       GR1. NOPP                                                            II-2                 415029.62        1459.17
     16978236       GR5. 1YRHARD/2YRSOFT                                                 II-1                  562808.3         1919.4
     16978237       GR5. 1YRHARD/2YRSOFT                                                 II-2                 109796.88         296.51
     16978238       GR1. NOPP                                                            II-1                 290172.81            984
     16978239       GR2. SOFTPP/OTHER                                                    II-1                 717375.57        2951.83
     16978240       GR5. 1YRHARD/2YRSOFT                                                 II-2                 203712.27         780.08
     16977989       GR3. 1YRHARD                                                         II-1                 551912.01        1821.33
     16977990       GR5. 1YRHARD/2YRSOFT                                                 II-1                 566440.88        1815.76
     16977991       GR3. 1YRHARD                                                         II-2                 280542.96        1195.83
     16977992       GR5. 1YRHARD/2YRSOFT                                                 II-1                 579845.08        2397.92
     16977993       GR2. SOFTPP/OTHER                                                    II-1                 935739.55           2702
     16977994       GR3. 1YRHARD                                                         II-1                 339391.63           1260
     16977996       GR5. 1YRHARD/2YRSOFT                                                 II-1                  246464.9        1042.08
     16977997       GR3. 1YRHARD                                                         II-2                 151211.02         468.75
     16978002       GR5. 1YRHARD/2YRSOFT                                                 II-1                 484851.24           2200
     16978003       GR3. 1YRHARD                                                         II-1                  479594.6         2082.5
     16978004       GR4. 1YRHARD/1YRSOFT                                                 II-1                 371718.13           1610
     16978005       GR5. 1YRHARD/2YRSOFT                                                 II-1                 398080.26        1275.84
     16978008       GR5. 1YRHARD/2YRSOFT                                                 II-1                 278082.32         948.75
     16978009       GR3. 1YRHARD                                                         II-1                  686136.5         2156.5
     16978010       GR3. 1YRHARD                                                         II-2                 403019.42        1583.33
     16978011       GR5. 1YRHARD/2YRSOFT                                                 II-1                  278083.4         1092.5
     16978013       GR1. NOPP                                                            II-1                  523927.7        2383.33
     16978014       GR5. 1YRHARD/2YRSOFT                                                 II-1                 452529.96        2193.33
     16978015       GR5. 1YRHARD/2YRSOFT                                                 II-1                 399996.66        1443.75
     16978017       GR5. 1YRHARD/2YRSOFT                                                 II-1                 438789.69        1945.75
     16978018       GR1. NOPP                                                            II-2                 266494.11         716.35
     16978019       GR5. 1YRHARD/2YRSOFT                                                 II-1                 482718.02        2096.06
     16978021       GR5. 1YRHARD/2YRSOFT                                                 II-1                 349090.72           1440
     16978022       GR2. SOFTPP/OTHER                                                    II-1                 248260.15           1001
     16978023       GR5. 1YRHARD/2YRSOFT                                                 II-1                 256967.95            954
     16978024       GR3. 1YRHARD                                                         II-1                 198246.29         886.88
     16978025       GR1. NOPP                                                            II-1                 390929.14        1576.25
     16978026       GR5. 1YRHARD/2YRSOFT                                                 II-2                 317376.06        1017.19
     16978027       GR5. 1YRHARD/2YRSOFT                                                 II-2                 258588.12        1226.67
     16978028       GR5. 1YRHARD/2YRSOFT                                                 II-1                 132996.52         536.25
     16978029       GR5. 1YRHARD/2YRSOFT                                                 II-2                 327452.42         1184.9
     16978030       GR5. 1YRHARD/2YRSOFT                                                 II-1                 214485.94         822.54
     16978032       GR5. 1YRHARD/2YRSOFT                                                 II-1                 245023.92            988
     16978033       GR3. 1YRHARD                                                         II-1                 434505.65        1751.95
     16978035       GR5. 1YRHARD/2YRSOFT                                                 II-2                 198435.77          656.5
     16978036       GR5. 1YRHARD/2YRSOFT                                                 II-1                 271635.08        1067.17
     16978037       GR1. NOPP                                                            II-1                 424618.78        1452.34
     16978039       GR3. 1YRHARD                                                         II-1                 456305.94        1759.04
     16978040       GR1. NOPP                                                            II-1                 397687.65           1485
     16978041       GR5. 1YRHARD/2YRSOFT                                                 II-1                 309544.81           1155
     16978043       GR3. 1YRHARD                                                         II-1                 289417.62        1047.27
     16978045       GR1. NOPP                                                            II-2                 393348.48        1748.67
     16978047       GR5. 1YRHARD/2YRSOFT                                                 II-2                 244443.53         957.92
     16978048       GR1. NOPP                                                            II-1                 522312.35           1944
     16978050       GR5. 1YRHARD/2YRSOFT                                                 II-1                 331282.21        1335.75
     16978051       GR5. 1YRHARD/2YRSOFT                                                 II-1                 378798.84        1605.66
     16978052       GR3. 1YRHARD                                                         II-2                 269013.78         834.38
     16978053       GR5. 1YRHARD/2YRSOFT                                                 II-2                 352892.52        1203.98
     16978054       GR5. 1YRHARD/2YRSOFT                                                 II-1                 656158.58         2282.5
     16978055       GR2. SOFTPP/OTHER                                                    II-2                 330475.15        1195.83
     16978056       GR2. SOFTPP/OTHER                                                    II-2                  350629.3         1696.5
     16978057       GR2. SOFTPP/OTHER                                                    II-1                 484854.21           2396
     16978059       GR3. 1YRHARD                                                         II-2                 286143.11        1035.42
     16978060       GR5. 1YRHARD/2YRSOFT                                                 II-1                 441773.16        1466.67
     16978062       GR1. NOPP                                                            II-2                 208560.59         560.63
     16978063       GR5. 1YRHARD/2YRSOFT                                                 II-1                 415110.64        1716.67
     16978064       GR3. 1YRHARD                                                         II-1                 407048.97           1515
     16978066       GR3. 1YRHARD                                                         II-2                 362716.63         1312.5
     16978067       GR5. 1YRHARD/2YRSOFT                                                 II-1                 201409.56         770.83
     16978068       GR5. 1YRHARD/2YRSOFT                                                 II-1                 324430.12         1207.5
     16978070       GR5. 1YRHARD/2YRSOFT                                                 II-1                 590654.92        2396.88
     16978071       GR3. 1YRHARD                                                         II-2                 325436.14        1009.38
     16978072       GR5. 1YRHARD/2YRSOFT                                                 II-1                 320803.58           1100
     16978073       GR3. 1YRHARD                                                         II-1                 503771.13         1562.5
     16978075       GR5. 1YRHARD/2YRSOFT                                                 II-1                 362719.18           1650
     16978076       GR5. 1YRHARD/2YRSOFT                                                 II-2                 415109.36           1545
     16978077       GR5. 1YRHARD/2YRSOFT                                                 II-1                 478587.43         2127.6
     16978078       GR5. 1YRHARD/2YRSOFT                                                 II-1                 349745.62         1377.5
     16978079       GR3. 1YRHARD                                                         II-1                 604528.65         2312.5
     16978080       GR3. 1YRHARD                                                         II-1                 453393.31         1312.5
     16978081       GR1. NOPP                                                            II-2                 345586.18         964.69
     16978084       GR1. NOPP                                                            II-2                 276379.15         973.96
     16978085       GR5. 1YRHARD/2YRSOFT                                                 II-2                 304683.63           1323
     16978087       GR5. 1YRHARD/2YRSOFT                                                 II-2                 146700.31         743.17
     16978088       GR5. 1YRHARD/2YRSOFT                                                 II-1                 326442.19         1147.5
     16978089       GR5. 1YRHARD/2YRSOFT                                                 II-2                 295295.52        1106.25
     16978090       GR5. 1YRHARD/2YRSOFT                                                 II-1                 491683.32        1880.83
     17022148       GR3. 3YR HARD                                                           I                 442049.93        1112.57
     17022160       GR1. NOPP                                                            II-1                    501250         2187.5
     17013047       GR5. 1YRHARD/2YRSOFT                                                 II-2                    288720           1080
     17013617       GR5. 1YRHARD/2YRSOFT                                                 II-2                    368920        1456.67
     17014938       GR5. 1YRHARD/2YRSOFT                                                 II-2                 200449.88         853.95
     17014996       GR1. NOPP                                                            II-1                    190475         613.54
     17016336       GR5. 1YRHARD/2YRSOFT                                                 II-2                 284740.82         979.69
     17016350       GR5. 1YRHARD/2YRSOFT                                                 II-1                 521249.87        2220.62
     17016386       GR3. 1YRHARD                                                         II-2                    328820           1230
     17021952       GR1. NOPP                                                            II-2                 285712.49         771.88
     17021994       GR1. NOPP                                                            II-1                 622051.25        2585.42
     17022079       GR1. NOPP                                                            II-1                  566813.5        2473.63
     16984827       GR1. NOPP                                                            II-2                    401000           1125
     16984832       GR5. 1YRHARD/2YRSOFT                                                 II-1                    651625        2911.46
     16984839       GR5. 1YRHARD/2YRSOFT                                                 II-1                 189472.49         748.13
     16984963       GR2. 1YR/Other                                                          I                 174188.01         641.66
     16985089       GR3. 3YR HARD                                                           I                 239512.91         887.09
     16990150       GR1. NOPP                                                            II-1                    509270        1693.33
     16990379       GR3. 3YR HARD                                                           I                 638701.11        2365.56
     16991440       GR1. NOPP                                                            II-2                    340850        1239.58
     16991459       GR5. 1YRHARD/2YRSOFT                                                 II-2                 128630.78         507.89
     16991544       GR2. SOFTPP/OTHER                                                    II-2                    260249         838.29
     16991609       GR3. 3YR HARD                                                           I                 427012.41        1368.58
     16991657       GR3. 3YR HARD                                                           I                 502381.55        1264.28
     16991791       GR5. 1YRHARD/2YRSOFT                                                 II-1                    501250        1979.17
     16991794       GR5. 1YRHARD/2YRSOFT                                                 II-2                    204510          807.5
     16991829       GR1. NOPP                                                            II-1                    419045        1349.79
     16995008       GR5. 1YRHARD/2YRSOFT                                                 II-1                    248620            930
     16995074       GR5. 1YRHARD/2YRSOFT                                                 II-1                    336840           1470
     16995134       GR3. 3YR HARD                                                           I                  530299.5        1343.17
     16995156       GR5. 1YRHARD/2YRSOFT                                                 II-1                 274033.38        1082.01
     16995302       GR3. 3YR HARD                                                           I                 337054.86        1086.69
     16995336       GR3. 3YR HARD                                                           I                 224912.86         720.47
     17000193       GR3. 3YR HARD                                                           I                 610962.52        1547.48
     17000262       GR1. NOPP                                                            II-1                    256640        1093.33
     17001948       GR1. NOPP                                                            II-1                    541350           2025
     17002064       GR5. 1YRHARD/2YRSOFT                                                 II-1                    486814        2023.33
     17002267       GR1. NOPP                                                            II-2                    380950           1425
     17002358       GR1. NOPP                                                            II-1                   1002500        3645.83
     17002408       GR5. 1YRHARD/2YRSOFT                                                 II-1                    469170        1803.75
     17003313       GR1. NOPP                                                            II-2                    222956            973
     17003325       GR5. 1YRHARD/2YRSOFT                                                 II-1                 894731.25        3904.69
     17003331       GR5. 1YRHARD/2YRSOFT                                                 II-2                    281502        1082.25
     17003334       GR3. 3YR HARD                                                           I                 409943.35        1031.65
     17003617       GR5. 1YRHARD/2YRSOFT                                                 II-2                 126314.99         459.38
     17004685       GR5. 1YRHARD/2YRSOFT                                                 II-1                    429070        1560.42
     17004771       GR5. 1YRHARD/2YRSOFT                                                 II-1                    284710         976.25
     17008949       GR3. 3YR HARD                                                           I                 387212.55        1434.12
     17009075       GR3. 3YR HARD                                                           I                  361317.1         1157.9
     17009252       GR5. 1YRHARD/2YRSOFT                                                 II-2                    368920        1571.67
     17010993       GR3. 3YR HARD                                                           I                 289023.68         926.32
     17011233       GR5. 1YRHARD/2YRSOFT                                                 II-2                 320238.59        1430.83
     17012628       GR1. NOPP                                                            II-1                 478693.75        1840.36
     17012690       GR5. 1YRHARD/2YRSOFT                                                 II-2                    171628         624.17
     16722791       GR3. 3YR HARD                                                           I                 462341.82        1479.54
     16714675       GR2. 1YR/Other                                                          I                  618522.5        1994.17
     16980997       GR5. 1YRHARD/2YRSOFT                                                 II-2                 215532.64         716.67
     16981013       GR5. 1YRHARD/2YRSOFT                                                 II-1                    673680           2870
     16981188       GR1. NOPP                                                            II-1                    352880        1393.33
     16981259       GR5. 1YRHARD/2YRSOFT                                                 II-2                  385962.5        1283.33
     16981329       GR3. 3YR HARD                                                           I                 242620.44         782.23
     16981834       GR5. 1YRHARD/2YRSOFT                                                 II-1                    140350            525
     16983035       GR5. 1YRHARD/2YRSOFT                                                 II-2                 488718.75        2183.59
     16983056       GR5. 1YRHARD/2YRSOFT                                                 II-2                    300750        1343.75
     16983073       GR3. 3YR HARD                                                           I                 449326.67        1448.66
     16974334       GR2. SOFTPP/OTHER                                                    II-2                 206765.63         837.89
     16978686       GR5. 1YRHARD/2YRSOFT                                                 II-1                    346464           1476
     16978831       GR5. 1YRHARD/2YRSOFT                                                 II-2                    272680        1133.33
     16978858       GR3. 1YRHARD                                                         II-2                    413030         1287.5
     16978963       GR5. 1YRHARD/2YRSOFT                                                 II-1                    601500         2187.5
     16979115       GR1. NOPP                                                            II-2                    232580           1015
     16979215       GR5. 1YRHARD/2YRSOFT                                                 II-2                  254143.5         1109.5
     16979275       GR2. SOFTPP/OTHER                                                    II-1                    605510         2642.5
     16979544       GR3. 1YRHARD                                                         II-2                    293532           1159
     16980409       GR1. NOPP                                                            II-1                 268661.98        1088.72
     16980533       GR1. NOPP                                                            II-1                 586928.37        1885.83
     16980667       GR1. NOPP                                                            II-2                    312780         1072.5
     16980714       GR5. 1YRHARD/2YRSOFT                                                 II-2                    150375         515.63
     16968740       GR3. 3YR HARD                                                           I                 432472.69        1090.32
     16968742       GR5. 1YRHARD/2YRSOFT                                                 II-1                 383279.81        1354.06
     16968768       GR5. 1YRHARD/2YRSOFT                                                 II-2                    260650        1056.25
     16968872       GR3. 3YR HARD                                                           I                 351520.72        1065.95
     16968894       GR5. 1YRHARD/2YRSOFT                                                 II-2                    206916          838.5
     16968918       GR1. NOPP                                                            II-1                 615033.75        2236.72
     16973847       GR5. 1YRHARD/2YRSOFT                                                 II-2                 419091.84        1694.06
     16973871       GR5. 1YRHARD/2YRSOFT                                                 II-1                    388970        1616.67
     16973900       GR2. 1YR/Other                                                          I                 255389.93          823.4
     16859068       GR3. 3YR HARD                                                           I                 217158.38         804.29
     16859210       GR1. NOPP                                                            II-2                 337684.55            980
     16859338       GR5. 1YRHARD/2YRSOFT                                                 II-1                 953759.83        3558.75
     16859512       GR5. 1YRHARD/2YRSOFT                                                 II-2                    288720           1200
     16859517       GR2. SOFTPP/OTHER                                                    II-2                    252630            945
     16962985       GR3. 3YR HARD                                                           I                 489240.34        1233.94
     16963224       GR3. 3YR HARD                                                           I                 970431.87        3128.75
     16963228       GR1. NOPP                                                            II-1                    324810        1181.25
     16963313       GR1. NOPP                                                            II-1                  612527.5         2227.6
     16963392       GR3. 3YR HARD                                                           I                 147798.49         448.18
     16965165       GR5. 1YRHARD/2YRSOFT                                                 II-2                  331827.5        1310.21
     16965316       GR1. NOPP                                                            II-1                 205827.42         853.33
     16965533       GR5. 1YRHARD/2YRSOFT                                                 II-1                    305562           1143
     16968399       GR5. 1YRHARD/2YRSOFT                                                 II-2                 124209.75         490.44
     16968456       GR1. NOPP                                                            II-2                 338690.09        1193.54
     16968457       GR3. 1YRHARD                                                         II-1                    717790         3132.5
     16968489       GR5. 1YRHARD/2YRSOFT                                                 II-2                    356088           1332
     16968492       GR5. 1YRHARD/2YRSOFT                                                 II-1                    401000        1583.33
     16968518       GR1. NOPP                                                            II-2                  289444.2            960
     16968702       GR3. 3YR HARD                                                           I                  621027.6        1565.68
     16852897       GR3. 3YR HARD                                                           I                 478856.13        1543.87
     16856625       GR1. NOPP                                                            II-1                    296740        1048.33
     16856726       GR1. NOPP                                                            II-2                    220550         985.42
     16856798       GR5. 1YRHARD/2YRSOFT                                                 II-1                  502508.2        2031.25
     16856823       GR1. NOPP                                                            II-2                  210658.3         546.88
     16851902       GR3. 3YR HARD                                                           I                 500723.59         1848.1
     16852057       GR2. 1YR/Other                                                          I                  383084.9         1235.1
     16852211       GR1. NOPP                                                            II-2                 147771.51         598.82
     16851147       GR5. 1YRHARD/2YRSOFT                                                 II-1                    665660        2351.67
     16844611       GR5. 1YRHARD/2YRSOFT                                                 II-2                    192480            600
     16844633       GR1. NOPP                                                            II-1                    217743            724
     16844651       GR3. 3YR HARD                                                           I                 552867.15        1775.45
     16844758       GR3. 3YR HARD                                                           I                 542703.61        1749.72
     16844809       GR5. 1YRHARD/2YRSOFT                                                 II-1                    151578            630
     16844855       GR1. NOPP                                                            II-1                    501250        1979.17
     16844899       GR3. 3YR HARD                                                           I                 650863.05        1643.56
     16845839       GR5. 1YRHARD/2YRSOFT                                                 II-1                 297484.63           1110
     16845879       GR3. 3YR HARD                                                           I                 324508.98        1042.11
     16846253       GR3. 3YR HARD                                                           I                 364571.81        1170.77
     16847471       GR5. 1YRHARD/2YRSOFT                                                 II-2                 259744.75         866.67
     16847736       GR1. NOPP                                                            II-2                 363816.04        1508.33
     16847768       GR5. 1YRHARD/2YRSOFT                                                 II-2                 289444.65           1140
     16848040       GR3. 3YR HARD                                                           I                 413216.02        1041.77
     16849335       GR1. NOPP                                                            II-1                  425661.5        1769.17
     16823956       GR3. 3YR HARD                                                           I                  78267.09         198.24
     16826585       GR2. 1YR/Other                                                          I                 537470.54        1355.31
     16826765       GR5. 1YRHARD/2YRSOFT                                                 II-2                 252259.12        1019.69
     16833264       GR1. NOPP                                                            II-2                    344860        1469.17
     16833336       GR3. 3YR HARD                                                           I                 521534.79        1314.85
     16835588       GR5. 1YRHARD/2YRSOFT                                                 II-1                 264519.64         795.08
     16835633       GR5. 1YRHARD/2YRSOFT                                                 II-1                 570849.32         2307.5
     16835807       GR2. 1YR/Other                                                          I                 249404.23          804.1
     16835887       GR5. 1YRHARD/2YRSOFT                                                 II-1                 332861.52           1380
     16835893       GR5. 1YRHARD/2YRSOFT                                                 II-2                 285511.98        1127.33
     16835984       GR3. 3YR HARD                                                           I                 518779.59        1666.09
     16838797       GR3. 3YR HARD                                                           I                 204278.08         656.14
     16838801       GR3. 3YR HARD                                                           I                 320502.69        1029.25
     16838834       GR5. 1YRHARD/2YRSOFT                                                 II-1                 506527.22         1627.5
     16839923       GR2. SOFTPP/OTHER                                                    II-2                 382453.75        1430.63
     16803721       GR3. 3YR HARD                                                           I                 565687.05        1816.62
     16807138       GR1. NOPP                                                            II-2                    300750        1031.25
     16807238       GR2. 1YR/Other                                                          I                 501371.78        1264.28
     16809689       GR5. 1YRHARD/2YRSOFT                                                 II-2                    465160           2030
     16813534       GR3. 3YR HARD                                                           I                 598982.86        1517.14
     16813559       GR3. 3YR HARD                                                           I                 318098.92        1021.53
     16814066       GR3. 3YR HARD                                                           I                 218080.86         700.48
     16819436       GR3. 3YR HARD                                                           I                 484560.19        1559.31
     16780936       GR3. 3YR HARD                                                           I                 278036.09         892.87
     16784858       GR3. 3YR HARD                                                           I                 329752.93        1054.98
     16784859       GR3. 3YR HARD                                                           I                 270307.56        1138.33
     16788513       GR3. 3YR HARD                                                           I                  648680.8        2402.53
     16788716       GR1. NOPP                                                            II-1                  977437.5        3757.81
     16798688       GR2. 1YR/Other                                                          I                 276347.52         887.73
     16801877       GR3. 3YR HARD                                                           I                 500598.43         1608.2
     16803339       GR3. 3YR HARD                                                           I                 530529.99        1338.36
     16771997       GR5. 1YRHARD/2YRSOFT                                                 II-1                    401000        1291.67
     16775265       GR3. 3YR HARD                                                           I                 544854.57        1749.72
     16775574       GR3. 3YR HARD                                                           I                 182336.59         459.69
     16768049       GR5. 1YRHARD/2YRSOFT                                                 II-1                  385926.2           1520
     16718183       GR5. 1YRHARD/2YRSOFT                                                 II-2                 163231.47         622.83
     16718192       GR5. 1YRHARD/2YRSOFT                                                 II-2                  420203.1           1820
     16718639       GR3. 3YR HARD                                                           I                 435211.53        1305.94
     16704190       GR1. NOPP                                                            II-1                 248239.64         849.75
     16717469       GR2. 1YR/Other                                                          I                 389992.52        1247.96
     16714919       GR2. 1YR/Other                                                          I                 404306.19        1019.52
     16714064       GR2. 1YR/Other                                                          I                 394827.61          991.2
     16708388       GR2. 1YR/Other                                                          I                  386769.9         970.97
     16709417       GR3. 3YR HARD                                                           I                 159750.08         511.41
     16709764       GR3. 3YR HARD                                                           I                 459625.64        1476.33
     16709828       GR3. 3YR HARD                                                           I                 367720.71         922.92
     16814851       GR3. 3YR HARD                                                           I                 167003.25         614.49
     16814884       GR3. 3YR HARD                                                           I                 390796.64        1250.53
     16965717       GR5. 1YRHARD/2YRSOFT                                                 II-1                 653260.66        2640.63
     16848683       GR3. 3YR HARD                                                           I                 229884.53         848.65
     16965718       GR5. 1YRHARD/2YRSOFT                                                 II-1                 435171.54        1533.54
     16965735       GR5. 1YRHARD/2YRSOFT                                                 II-2                 190551.06          750.5
     16965707       GR1. NOPP                                                            II-2                 377081.67        1328.83
     16979957       GR5. 1YRHARD/2YRSOFT                                                 II-2                    234986         903.42
     16979958       GR5. 1YRHARD/2YRSOFT                                                 II-2                 146983.43         502.73
     16676333       GR3. 3YR HARD                                                           I                 478926.27        1211.69
     16642685       GR1. NOPP                                                               I                 312958.47         990.65
     16685343       GR3. 3YR HARD                                                           I                 218915.57         694.74
     16694658       GR1. NOPP                                                            II-2                 391913.45        1252.92
     16694754       GR1. NOPP                                                            II-1                 294941.97            730
     16732331       GR3. 3YR HARD                                                           I                 675113.44        2143.41
     16732346       GR3. 3YR HARD                                                           I                 423948.98        1350.89
     16732351       GR3. 3YR HARD                                                           I                 656179.59        1643.56
     16970043       GR2. SOFTPP/OTHER                                                    II-1                  180902.4          712.5
     16970045       GR2. SOFTPP/OTHER                                                    II-2                 301504.92        1218.75
     16970046       GR1. NOPP                                                            II-1                 272041.51         958.67
     16970054       GR5. 1YRHARD/2YRSOFT                                                 II-1                 341705.31           1275
     16970060       GR2. SOFTPP/OTHER                                                    II-1                 244299.07         860.91
     16970065       GR5. 1YRHARD/2YRSOFT                                                 II-1                  627130.4           2600
     16970069       GR1. NOPP                                                            II-1                 474336.45        1868.33
     16970070       GR3. 1YRHARD                                                         II-2                 186430.55         753.59
     16970072       GR2. SOFTPP/OTHER                                                    II-1                 275776.21        1000.42
     16977981       GR4. 1YRHARD/1YRSOFT                                                 II-1                 157736.18         393.75
     16977982       GR5. 1YRHARD/2YRSOFT                                                 II-1                 213909.44         768.18
     16977984       GR5. 1YRHARD/2YRSOFT                                                 II-1                 511835.45        2116.67
     16977986       GR5. 1YRHARD/2YRSOFT                                                 II-1                  460249.2         1377.5
     16977987       GR1. NOPP                                                            II-2                 196472.88         893.75
     16977988       GR5. 1YRHARD/2YRSOFT                                                 II-2                 420199.16           1560
     16394319       GR5. 1YRHARD/2YRSOFT                                                 II-2                 358178.19         1396.5
     16969065       GR2. SOFTPP/OTHER                                                    II-1                 221103.09          687.5
     16969066       GR2. SOFTPP/OTHER                                                    II-1                 237183.87         958.75
     16969929       GR1. NOPP                                                            II-1                 213600.63         883.33
     16970012       GR1. NOPP                                                            II-1                 186450.73         792.33
     16970014       GR1. NOPP                                                            II-1                 327130.85        1288.83
     16970015       GR2. SOFTPP/OTHER                                                    II-1                 209042.72         801.67
     16970016       GR2. SOFTPP/OTHER                                                    II-1                 221103.61         893.75
     16970018       GR5. 1YRHARD/2YRSOFT                                                 II-2                 217083.54          877.5
     16970019       GR5. 1YRHARD/2YRSOFT                                                 II-1                 490448.01         1982.5
     16970020       GR2. SOFTPP/OTHER                                                    II-1                 562808.16        1866.67
     16970021       GR2. SOFTPP/OTHER                                                    II-1                 466327.49        1836.67
     16970025       GR1. NOPP                                                            II-1                  94873.52         373.67
     16970026       GR2. SOFTPP/OTHER                                                    II-2                 311554.76        1130.21
     16970027       GR2. SOFTPP/OTHER                                                    II-2                 148741.85         539.58
     16970028       GR2. SOFTPP/OTHER                                                    II-2                 307133.01         1241.5
     16970029       GR2. SOFTPP/OTHER                                                    II-2                 285424.66        1153.75
     16970030       GR2. SOFTPP/OTHER                                                    II-1                 251655.72         860.75
     16970031       GR5. 1YRHARD/2YRSOFT                                                 II-2                 189947.91         689.06
     16970032       GR2. SOFTPP/OTHER                                                    II-2                 345725.11         1182.5
     16970033       GR2. SOFTPP/OTHER                                                    II-2                 202611.31            819
     16970034       GR3. 1YRHARD                                                         II-1                 159918.33         696.15
     16970036       GR2. SOFTPP/OTHER                                                    II-1                  530648.8           2200
     16970037       GR2. SOFTPP/OTHER                                                    II-1                 179323.07         724.86
     16970038       GR1. NOPP                                                            II-1                 297284.86         1202.5
     16970039       GR2. SOFTPP/OTHER                                                    II-1                 479995.71         1890.5
     16970040       GR2. SOFTPP/OTHER                                                    II-1                 195367.04         789.75
     16970041       GR2. SOFTPP/OTHER                                                    II-1                 184119.01         744.25
     16970042       GR2. SOFTPP/OTHER                                                    II-1                 369845.94        1456.67
     16970044       GR1. NOPP                                                            II-1                  330047.3        1299.92
     16970047       GR2. SOFTPP/OTHER                                                    II-1                 389946.27        1535.83
     16970048       GR2. SOFTPP/OTHER                                                    II-1                  217485.5         856.58
     16970049       GR2. SOFTPP/OTHER                                                    II-1                 192511.01            760
     16970050       GR1. NOPP                                                            II-2                 262108.14        1005.17
     16970051       GR2. SOFTPP/OTHER                                                    II-1                 343313.51        1352.17
     16970052       GR2. SOFTPP/OTHER                                                    II-1                 289444.57           1110
     16970053       GR1. NOPP                                                            II-2                 218058.37         881.56
     16970055       GR2. SOFTPP/OTHER                                                    II-1                 118792.72            394
     16970056       GR1. NOPP                                                            II-1                 324017.29        1309.75
     16970057       GR2. SOFTPP/OTHER                                                    II-2                 254268.88          922.4
     16970059       GR5. 1YRHARD/2YRSOFT                                                 II-1                 440420.98         1512.5
     16970061       GR5. 1YRHARD/2YRSOFT                                                 II-2                 165324.77         496.93
     16970062       GR2. SOFTPP/OTHER                                                    II-2                  353765.5           1320
     16970063       GR2. SOFTPP/OTHER                                                    II-2                  79915.45         283.33
     16970064       GR2. SOFTPP/OTHER                                                    II-2                 317585.02        1217.92
     16970068       GR3. 1YRHARD                                                         II-2                 295976.53        1167.71
     16970071       GR2. SOFTPP/OTHER                                                    II-1                 494467.82        1896.25
     16970073       GR3. 1YRHARD                                                         II-1                    301505           1250
     16970074       GR2. SOFTPP/OTHER                                                    II-1                 602206.15        2559.08
     16970075       GR5. 1YRHARD/2YRSOFT                                                 II-1                 217957.55         770.67
     16970076       GR3. 1YRHARD                                                         II-1                 269344.25        1032.92
     16970077       GR3. 1YRHARD                                                         II-1                 682550.12        2340.42
     16969026       GR2. SOFTPP/OTHER                                                    II-1                 305891.26         1138.5
     16969027       GR1. NOPP                                                            II-1                 354656.53           1320
     16969028       GR1. NOPP                                                            II-1                 329640.85        1195.83
     16969029       GR2. SOFTPP/OTHER                                                    II-1                  118189.9          465.5
     16969030       GR1. NOPP                                                            II-1                 283816.34        1029.58
     16969031       GR1. NOPP                                                            II-1                 320920.18         933.33
     16969032       GR1. NOPP                                                            II-1                 302036.67        1963.33
     16969033       GR2. SOFTPP/OTHER                                                    II-1                  609265.3        1773.33
     16969034       GR2. SOFTPP/OTHER                                                    II-1                 502507.68        1822.92
     16969035       GR2. SOFTPP/OTHER                                                    II-1                 231153.23         718.75
     16969036       GR2. SOFTPP/OTHER                                                    II-1                 389946.06           1455
     16969037       GR2. SOFTPP/OTHER                                                    II-1                 293464.41        1034.17
     16969038       GR2. SOFTPP/OTHER                                                    II-1                 293093.95         789.84
     16969039       GR2. SOFTPP/OTHER                                                    II-1                 297484.63           1110
     16969041       GR1. NOPP                                                            II-1                 446226.82        1618.75
     16969042       GR1. NOPP                                                            II-1                  340700.3        1271.25
     16969043       GR2. SOFTPP/OTHER                                                    II-1                  144722.1            480
     16969044       GR2. SOFTPP/OTHER                                                    II-1                 426127.29           1855
     16969045       GR1. NOPP                                                            II-1                 590949.49         2327.5
     16969047       GR2. SOFTPP/OTHER                                                    II-1                 353765.41        1283.33
     16969048       GR1. NOPP                                                            II-1                 590949.03        2143.75
     16969050       GR2. SOFTPP/OTHER                                                    II-1                 168842.41          542.5
     16969053       GR2. SOFTPP/OTHER                                                    II-1                 494466.81        1998.75
     16969054       GR1. NOPP                                                            II-1                 467332.02        1646.88
     16969055       GR2. SOFTPP/OTHER                                                    II-1                  434167.2           1800
     16969056       GR2. SOFTPP/OTHER                                                    II-1                 195475.08         547.03
     16969057       GR2. SOFTPP/OTHER                                                    II-1                 128641.86         426.67
     16969058       GR2. SOFTPP/OTHER                                                    II-1                  385925.3           1160
     16969059       GR2. SOFTPP/OTHER                                                    II-1                 317584.36         954.58
     16969060       GR2. SOFTPP/OTHER                                                    II-1                 224721.78         954.96
     16969061       GR2. SOFTPP/OTHER                                                    II-1                 203414.85          632.5
     16969063       GR2. SOFTPP/OTHER                                                    II-1                 375875.45        1246.67
     16810729       GR3. 3YR HARD                                                           I                 490290.44        1743.35
     16810730       GR3. 3YR HARD                                                           I                  331913.2         1468.3
     16810731       GR3. 3YR HARD                                                           I                 562773.59        1932.67
     16810732       GR3. 3YR HARD                                                           I                 406000.93        1394.29
     16810733       GR3. 3YR HARD                                                           I                  448670.7        1546.14
     16810737       GR2. 1YR/Other                                                          I                 340561.54        1133.06
     16704061       GR5. 1YRHARD/2YRSOFT                                                 II-1                    429070        1917.08
     16994925       GR1. NOPP                                                            II-1                    580000        2054.17
     17003044       GR5. 1YRHARD/2YRSOFT                                                 II-1                    657716        2397.93
     16996723       GR5. 1YRHARD/2YRSOFT                                                 II-2                 434166.75           1620
     16676730       GR3. 3YR HARD                                                           I                 225761.77         830.35
     16662835       GR3. 3YR HARD                                                           I                 453138.22        1443.52
     16662005       GR3. 3YR HARD                                                           I                 504379.68        1627.68
     16656408       GR2. 1YR/Other                                                          I                 200603.57         499.39
     16732328       GR1. NOPP                                                               I                  660491.3        1643.56
     16732329       GR2. 1YR/Other                                                          I                 577167.78        1436.22
     16732333       GR2. 1YR/Other                                                          I                 746328.91        1871.13
     16732334       GR3. 3YR HARD                                                           I                  110867.9         408.06
     16732337       GR3. 3YR HARD                                                           I                 605085.45        2217.72
     16732339       GR2. 1YR/Other                                                          I                 540761.39        1723.99
     16732341       GR3. 3YR HARD                                                           I                 364495.51         911.55
     16732348       GR3. 3YR HARD                                                           I                 314983.08        1003.52
     16730115       GR3. 1YRHARD                                                         II-2                 320634.54        1509.38
     16730144       GR5. 1YRHARD/2YRSOFT                                                 II-2                 219821.53         750.06
     16730181       GR5. 1YRHARD/2YRSOFT                                                 II-1                 767654.58        3404.17
     16730210       GR5. 1YRHARD/2YRSOFT                                                 II-1                 230301.82         878.75
     16730457       GR2. SOFTPP/OTHER                                                    II-1                  154139.1         540.46
     16730471       GR5. 1YRHARD/2YRSOFT                                                 II-1                 258582.89            880
     17034666       GR3. 3YR HARD                                                           I                    252000         810.53
     17042427       GR5. 1YRHARD/2YRSOFT                                                 II-1                    206114          899.5
     17043849       GR3. 3YR HARD                                                           I                    190000         702.28
     16609630       GR3. 3YR HARD                                                           I                 362237.96        1150.18
     16675111       GR3. 3YR HARD                                                           I                 576294.78         1434.2
     16401502       GR3. 3YR HARD                                                           I                 170401.67         710.76
     16575362       GR5. 1YRHARD/2YRSOFT                                                 II-1                 275844.83         1695.3
     16562950       GR3. 3YR HARD                                                           I                 510779.88        1646.79
     16540912       GR3. 3YR HARD                                                           I                 123445.19         311.52
     17013422       GR3. 1YRHARD                                                         II-1                    516000        1988.76
     16980255       GR3. 1YRHARD                                                         II-1                    440000        1466.67
     16857318       GR2. 1YR/Other                                                          I                 523913.16        1682.82
     16990404       GR1. NOPP                                                            II-2                 267330.53         886.67
     16990406       GR1. NOPP                                                            II-1                 502507.95        1927.08
     16849156       GR3. 3YR HARD                                                           I                1951746.53        6729.84
     16984122       GR3. 3YR HARD                                                           I                 473595.78        1199.55
     16847800       GR3. 3YR HARD                                                           I                 324821.53         819.25
     17012465       GR1. NOPP                                                            II-2                    260000         893.76
     16847834       GR3. 3YR HARD                                                           I                 500785.46         1608.2
     16978220       GR2. SOFTPP/OTHER                                                    II-1                 281609.11        1013.19
     16790675       GR3. 3YR HARD                                                           I                 232268.02          746.2
     16790739       GR3. 3YR HARD                                                           I                 588921.87        1891.24
     16790779       GR3. 3YR HARD                                                           I                 500721.67         1848.1
     16790804       GR3. 3YR HARD                                                           I                 386073.33        1165.88
     16790808       GR2. 1YR/Other                                                          I                 496676.09        1595.33
     16790571       GR3. 3YR HARD                                                           I                 563571.02        1415.99
     16790578       GR5. 1YRHARD/2YRSOFT                                                 II-1                 517784.45           2093
     16991582       GR3. 3YR HARD                                                           I                 245982.29         623.04
     16991587       GR3. 3YR HARD                                                           I                  518760.8        1672.53
     16991589       GR1. NOPP                                                            II-2                    308770        1122.92
     16991594       GR1. NOPP                                                            II-1                 578943.75        2165.63
     16991595       GR5. 1YRHARD/2YRSOFT                                                 II-1                    344058        1465.75
     16991606       GR1. NOPP                                                            II-2                 326313.75        1322.34
     16991613       GR5. 1YRHARD/2YRSOFT                                                 II-1                 489127.41        1109.74
     16991622       GR1. NOPP                                                            II-2                 357140.62        1410.16
     16991636       GR5. 1YRHARD/2YRSOFT                                                 II-1                 618887.91        2454.17
     16991655       GR2. SOFTPP/OTHER                                                    II-1                    348870        1413.75
     16991661       GR5. 1YRHARD/2YRSOFT                                                 II-1                    304760           1330
     16985074       GR1. NOPP                                                            II-2                  418042.5        1563.75
     16985076       GR5. 1YRHARD/2YRSOFT                                                 II-2                    332830        1417.92
     16985085       GR5. 1YRHARD/2YRSOFT                                                 II-1                 789468.75        3527.34
     16991726       GR5. 1YRHARD/2YRSOFT                                                 II-1                    292730        1125.42
     16991737       GR5. 1YRHARD/2YRSOFT                                                 II-2                    312780           1235
     16991750       GR1. NOPP                                                            II-2                    376940        1331.67
     16991773       GR1. NOPP                                                            II-2                 273181.25         823.18
     16985170       GR3. 1YRHARD                                                         II-1                 432328.12        1662.11
     16985192       GR1. NOPP                                                            II-2                    401000           1750
     16985200       GR5. 1YRHARD/2YRSOFT                                                 II-2                    136340          467.5
     16991783       GR1. NOPP                                                            II-2                 416538.75        1558.13
     16991793       GR5. 1YRHARD/2YRSOFT                                                 II-1                    541350         1912.5
     16991814       GR1. NOPP                                                            II-1                 323233.17           1400
     16991816       GR3. 3YR HARD                                                           I                 403449.91        1223.42
     16991821       GR3. 3YR HARD                                                           I                 494343.45        1244.05
     16991826       GR3. 3YR HARD                                                           I                 848559.05        2149.28
     16991832       GR3. 3YR HARD                                                           I                 319237.42        1029.25
     16991839       GR2. 1YR/Other                                                          I                 467206.63        1183.37
     16991841       GR2. SOFTPP/OTHER                                                    II-2                    153984            592
     16985218       GR5. 1YRHARD/2YRSOFT                                                 II-1                    525310        2074.17
     16985219       GR1. NOPP                                                            II-1                 627314.37        2737.66
     16985220       GR5. 1YRHARD/2YRSOFT                                                 II-1                    448318        2003.08
     16985231       GR3. 3YR HARD                                                           I                 200846.37         505.71
     16985244       GR5. 1YRHARD/2YRSOFT                                                 II-2                    352880        1283.33
     16990032       GR3. 3YR HARD                                                           I                 223801.79         824.25
     16990047       GR5. 1YRHARD/2YRSOFT                                                 II-2                    308770        1122.92
     16990057       GR3. 3YR HARD                                                           I                 279332.74         900.59
     16990059       GR5. 1YRHARD/2YRSOFT                                                 II-2                    170024         618.33
     16990060       GR5. 1YRHARD/2YRSOFT                                                 II-1                    124310         477.92
     16991864       GR5. 1YRHARD/2YRSOFT                                                 II-1                    441100         1787.5
     16991866       GR1. NOPP                                                            II-1                    481200           1900
     16990076       GR1. NOPP                                                            II-1                  258203.9        1126.83
     16990079       GR3. 3YR HARD                                                           I                 411301.56        1041.77
     16990106       GR1. NOPP                                                            II-1                    524508         1798.5
     16990109       GR1. NOPP                                                            II-1                 657890.62        2392.58
     16995003       GR2. SOFTPP/OTHER                                                    II-2                    300750           1125
     16995013       GR5. 1YRHARD/2YRSOFT                                                 II-1                    216540            945
     16990121       GR5. 1YRHARD/2YRSOFT                                                 II-1                 288669.88        1079.81
     16990124       GR1. NOPP                                                               I                 648451.01        2090.66
     16990154       GR5. 1YRHARD/2YRSOFT                                                 II-1                 709646.25        2876.25
     16990155       GR5. 1YRHARD/2YRSOFT                                                 II-2                    441100        1970.83
     16995067       GR5. 1YRHARD/2YRSOFT                                                 II-1                    220550            825
     16995072       GR1. NOPP                                                            II-2                  275687.5        1031.25
     16995080       GR3. 3YR HARD                                                           I                 389338.86         986.14
     16995081       GR3. 3YR HARD                                                           I                 409943.35        1031.65
     16995096       GR3. 3YR HARD                                                           I                 539084.58        1365.42
     16995104       GR2. SOFTPP/OTHER                                                    II-1                 563906.25        2285.16
     16995119       GR5. 1YRHARD/2YRSOFT                                                 II-2                    249422        1114.42
     16995123       GR1. NOPP                                                            II-2                    220550         779.17
     16995129       GR5. 1YRHARD/2YRSOFT                                                 II-2                    417040        1473.33
     16995147       GR3. 3YR HARD                                                           I                 482846.59        1556.74
     16995153       GR2. SOFTPP/OTHER                                                    II-1                    402604        1798.83
     16995164       GR2. SOFTPP/OTHER                                                    II-2                    328820        1469.17
     16990174       GR5. 1YRHARD/2YRSOFT                                                 II-1                  418042.5        1867.81
     16990198       GR5. 1YRHARD/2YRSOFT                                                 II-1                    332830        1348.75
     16990207       GR1. NOPP                                                            II-2                  325812.5        1049.48
     16990216       GR5. 1YRHARD/2YRSOFT                                                 II-1                    190074         770.25
     16990223       GR5. 1YRHARD/2YRSOFT                                                 II-2                 354383.75        1362.45
     16990282       GR5. 1YRHARD/2YRSOFT                                                 II-1                    294334        1192.75
     16990294       GR1. NOPP                                                            II-1                    525310        2237.92
     16995194       GR5. 1YRHARD/2YRSOFT                                                 II-1                    437090        1952.92
     16995221       GR5. 1YRHARD/2YRSOFT                                                 II-2                  127317.5         436.56
     16995227       GR1. NOPP                                                            II-2                    336840           1050
     16995233       GR1. NOPP                                                            II-1                  398393.5        1324.67
     16995235       GR5. 1YRHARD/2YRSOFT                                                 II-1                    380950        1622.92
     16995236       GR5. 1YRHARD/2YRSOFT                                                 II-1                    270675        1096.88
     16995237       GR5. 1YRHARD/2YRSOFT                                                 II-2                    240600            925
     16995253       GR3. 3YR HARD                                                           I                 415294.79        1051.88
     16995289       GR5. 1YRHARD/2YRSOFT                                                 II-2                    252630            735
     16995292       GR5. 1YRHARD/2YRSOFT                                                 II-2                    401000        1208.33
     16995309       GR3. 3YR HARD                                                           I                 505791.44        1621.06
     16995311       GR5. 1YRHARD/2YRSOFT                                                 II-1                 440398.25        1601.61
     16990305       GR5. 1YRHARD/2YRSOFT                                                 II-2                 154886.25         611.56
     16990308       GR5. 1YRHARD/2YRSOFT                                                 II-1                    296740         1202.5
     16990313       GR5. 1YRHARD/2YRSOFT                                                 II-1                    621550        2454.17
     16990327       GR1. NOPP                                                            II-2                    214936         848.67
     16990343       GR2. SOFTPP/OTHER                                                    II-1                    425060        1766.67
     16990349       GR5. 1YRHARD/2YRSOFT                                                 II-1                    490824           2091
     16990353       GR5. 1YRHARD/2YRSOFT                                                 II-1                    368118           1530
     16990369       GR5. 1YRHARD/2YRSOFT                                                 II-2                 198996.25         661.67
     16990393       GR1. NOPP                                                            II-2                    156390          617.5
     16990394       GR5. 1YRHARD/2YRSOFT                                                 II-1                    239798         971.75
     16990395       GR5. 1YRHARD/2YRSOFT                                                 II-1                    529320           1650
     16990401       GR1. NOPP                                                            II-1                    625560           2405
     16990405       GR1. NOPP                                                            II-1                 954630.62        3570.94
     16990407       GR1. NOPP                                                            II-2                    284710         976.25
     16991422       GR2. SOFTPP/OTHER                                                    II-2                  165412.5         721.88
     16991436       GR3. 3YR HARD                                                           I                 321237.42        1029.25
     16991473       GR3. 3YR HARD                                                           I                 558665.49        1801.18
     16991505       GR5. 1YRHARD/2YRSOFT                                                 II-2                    348870           1305
     16991557       GR5. 1YRHARD/2YRSOFT                                                 II-1                 204532.03         761.25
     16991560       GR5. 1YRHARD/2YRSOFT                                                 II-1                 194658.08          724.5
     16991565       GR1. NOPP                                                            II-1                    561400        2158.33
     16991573       GR5. 1YRHARD/2YRSOFT                                                 II-2                    254234        1135.92
     16784555       GR3. 3YR HARD                                                           I                 492712.01        1818.53
     16786213       GR3. 3YR HARD                                                           I                 320944.49         809.14
     16784592       GR2. 1YR/Other                                                          I                 333623.51        1067.59
     16788421       GR2. 1YR/Other                                                          I                 123886.58         397.29
     16784713       GR3. 3YR HARD                                                           I                    515702        1656.44
     16788625       GR3. 3YR HARD                                                           I                 408640.93        1312.29
     16784809       GR3. 3YR HARD                                                           I                 320033.39        1029.25
     16788759       GR3. 3YR HARD                                                           I                 552637.69        1775.45
     16788962       GR5. 1YRHARD/2YRSOFT                                                 II-2                    320800           1400
     16789028       GR3. 3YR HARD                                                           I                 455226.98        1153.02
     16784901       GR3. 3YR HARD                                                           I                 455574.75        1144.17
     16784936       GR5. 1YRHARD/2YRSOFT                                                 II-1                    224560        1003.33
     16790452       GR3. 3YR HARD                                                           I                 160231.56         591.39
     16985031       GR5. 1YRHARD/2YRSOFT                                                 II-1                  439536.1        1644.15
     16985038       GR1. NOPP                                                            II-1                    769118        2557.33
     16985040       GR2. 1YR/Other                                                          I                 401821.91        1011.42
     16985048       GR3. 3YR HARD                                                           I                 318140.04        1025.71
     16985059       GR5. 1YRHARD/2YRSOFT                                                 II-1                    283908           1180
     16985064       GR1. NOPP                                                            II-2                 254494.65         793.31
     16778340       GR3. 3YR HARD                                                           I                 406500.71        1496.96
     16778855       GR1. NOPP                                                               I                  96881.87         311.19
     16778861       GR3. 3YR HARD                                                           I                 292631.85         1080.4
     16778903       GR3. 3YR HARD                                                           I                 465578.03        1960.46
     16778918       GR1. NOPP                                                            II-1                 844212.25           2800
     16780764       GR3. 3YR HARD                                                           I                 234447.45         857.52
     16780866       GR3. 3YR HARD                                                           I                 452216.89        1447.38
     16780881       GR3. 3YR HARD                                                           I                  248706.2         627.08
     16778378       GR3. 3YR HARD                                                           I                 241031.95         771.93
     16781025       GR3. 3YR HARD                                                           I                 190659.54          612.4
     16781104       GR2. 1YR/Other                                                          I                 178022.54         570.27
     16781277       GR3. 3YR HARD                                                           I                 257421.64          823.4
     16775091       GR3. 3YR HARD                                                           I                 465369.52        1173.25
     16775215       GR3. 3YR HARD                                                           I                 446582.35        1120.66
     16775321       GR1. NOPP                                                               I                  281437.9         900.59
     16775402       GR3. 3YR HARD                                                           I                 246787.07         792.52
     16775469       GR1. NOPP                                                               I                 520708.79        1672.53
     16775549       GR3. 3YR HARD                                                           I                 225318.89         831.79
     16775586       GR2. 1YR/Other                                                          I                 304783.89         768.56
     16775639       GR1. NOPP                                                            II-2                    216540          742.5
     16776530       GR3. 3YR HARD                                                           I                 267914.66         861.99
     16776553       GR3. 3YR HARD                                                           I                 534699.57           1608
     16776680       GR3. 3YR HARD                                                           I                 357976.97        1145.04
     16775066       GR5. 1YRHARD/2YRSOFT                                                 II-2                    324810           1215
     16776874       GR3. 3YR HARD                                                           I                  392615.8        1260.83
     16777159       GR5. 1YRHARD/2YRSOFT                                                 II-1                    521300           1950
     16770980       GR1. NOPP                                                            II-2                    232580            870
     16771035       GR3. 3YR HARD                                                           I                 617818.14        1557.59
     16771307       GR2. 1YR/Other                                                          I                 427058.44        1072.11
     16771926       GR3. 3YR HARD                                                           I                 510911.78        1284.51
     16771942       GR3. 3YR HARD                                                           I                 654960.61        1643.56
     16772465       GR3. 3YR HARD                                                           I                 344497.83        1271.49
     16772466       GR2. 1YR/Other                                                          I                 872386.88        2199.85
     16772551       GR3. 3YR HARD                                                           I                 496676.09        1595.33
     16772708       GR2. 1YR/Other                                                          I                 568774.23        1826.91
     16774929       GR5. 1YRHARD/2YRSOFT                                                 II-2                    320800        1033.33
     16765373       GR3. 3YR HARD                                                           I                 466102.35        1715.03
     16765588       GR5. 1YRHARD/2YRSOFT                                                 II-1                    633580        2633.33
     16767974       GR2. 1YR/Other                                                          I                 503606.66        1264.28
     16767981       GR1. NOPP                                                            II-2                 337685.69           1435
     16732065       GR3. 3YR HARD                                                           I                 515100.68        1654.51
     16732135       GR2. 1YR/Other                                                          I                 413130.33        1041.77
     16768038       GR2. 1YR/Other                                                          I                  707615.3        2264.34
     16768082       GR1. NOPP                                                            II-2                  265662.5         993.75
     16768173       GR3. 3YR HARD                                                           I                  275632.3         885.16
     16768178       GR3. 3YR HARD                                                           I                 347374.35        1111.59
     16768189       GR2. 1YR/Other                                                          I                 512538.45        1633.93
     16765133       GR3. 3YR HARD                                                           I                 551264.64         1770.3
     16768397       GR2. 1YR/Other                                                          I                  339233.2        1085.53
     16765162       GR5. 1YRHARD/2YRSOFT                                                 II-1                    455413        1930.42
     16765236       GR3. 3YR HARD                                                           I                 428691.81        1294.58
     16768518       GR3. 3YR HARD                                                           I                 299491.43         758.57
     16768542       GR5. 1YRHARD/2YRSOFT                                                 II-2                    200500         666.67
     16770544       GR1. NOPP                                                            II-1                 693862.42        2445.17
     16770707       GR1. NOPP                                                            II-1                 414016.84        1802.28
     16728807       GR3. 3YR HARD                                                           I                 310987.77         998.69
     16728876       GR2. 1YR/Other                                                          I                 562613.59        1415.99
     16729484       GR5. 1YRHARD/2YRSOFT                                                 II-1                    615134        1981.42
     16729604       GR2. 1YR/Other                                                          I                 625195.76        1577.82
     16729865       GR1. NOPP                                                               I                 586999.07        1878.37
     16730025       GR3. 3YR HARD                                                           I                 336527.82        1080.71
     16731456       GR3. 3YR HARD                                                           I                 338564.24          849.6
     16723718       GR3. 3YR HARD                                                           I                 300471.27         964.92
     16718255       GR3. 3YR HARD                                                           I                 209923.81         669.01
     16718291       GR1. NOPP                                                            II-2                 336968.46         1320.5
     16718656       GR3. 3YR HARD                                                           I                 556584.52        1788.32
     16718857       GR2. 1YR/Other                                                          I                 506798.88        1621.06
     16717693       GR2. 1YR/Other                                                          I                 522670.37        1672.53
     16718971       GR1. NOPP                                                               I                 568906.61        1820.48
     16717813       GR2. 1YR/Other                                                          I                 798713.98        2573.12
     16719030       GR3. 3YR HARD                                                           I                 459346.87        1469.89
     16719159       GR3. 3YR HARD                                                           I                  257728.7         824.39
     16721951       GR3. 3YR HARD                                                           I                 265057.51         665.14
     16721968       GR3. 3YR HARD                                                           I                 200707.78         643.28
     16718163       GR5. 1YRHARD/2YRSOFT                                                 II-1                 491666.46         1982.5
     16718179       GR5. 1YRHARD/2YRSOFT                                                 II-1                 525254.69        2329.17
     16980759       GR5. 1YRHARD/2YRSOFT                                                 II-1                    481200           1950
     16980788       GR5. 1YRHARD/2YRSOFT                                                 II-1                    773930        2814.58
     16980800       GR5. 1YRHARD/2YRSOFT                                                 II-1                    441100         1787.5
     16980804       GR5. 1YRHARD/2YRSOFT                                                 II-2                    253432           1106
     16980807       GR3. 1YRHARD                                                         II-1                 189221.87         786.46
     16980818       GR1. NOPP                                                            II-1                    332830         1452.5
     16980831       GR5. 1YRHARD/2YRSOFT                                                 II-1                 243156.37         934.83
     16980870       GR5. 1YRHARD/2YRSOFT                                                 II-1                  240519.8         949.68
     16980881       GR5. 1YRHARD/2YRSOFT                                                 II-2                    396990           1485
     16980889       GR5. 1YRHARD/2YRSOFT                                                 II-2                    184460         651.67
     16980891       GR5. 1YRHARD/2YRSOFT                                                 II-1                    922300        3354.17
     16980895       GR5. 1YRHARD/2YRSOFT                                                 II-1                    224560         933.33
     16980909       GR2. SOFTPP/OTHER                                                    II-2                    200500         791.67
     16980918       GR5. 1YRHARD/2YRSOFT                                                 II-1                    445110        1803.75
     16980973       GR5. 1YRHARD/2YRSOFT                                                 II-1                  223998.6         907.73
     16981008       GR3. 3YR HARD                                                           I                 279282.86         900.43
     16981019       GR5. 1YRHARD/2YRSOFT                                                 II-1                 518793.75        2048.44
     16981073       GR1. NOPP                                                            II-1                    882200           3850
     16981108       GR1. NOPP                                                            II-1                    328820           1435
     16981133       GR1. NOPP                                                            II-1                    565410        2526.25
     16981149       GR3. 1YRHARD                                                         II-2                    200500         583.33
     16981194       GR3. 1YRHARD                                                         II-1                    263200         1151.5
     16981206       GR1. NOPP                                                            II-2                    244610         864.17
     16981227       GR5. 1YRHARD/2YRSOFT                                                 II-2                    368920        1648.33
     16981257       GR1. NOPP                                                            II-2                    344860        1540.83
     16981276       GR2. SOFTPP/OTHER                                                    II-1                    258244         912.33
     16981331       GR5. 1YRHARD/2YRSOFT                                                 II-1                    392980         1592.5
     16981332       GR5. 1YRHARD/2YRSOFT                                                 II-1                 347616.88        1011.35
     16981337       GR1. NOPP                                                            II-1                    240600            850
     16981427       GR3. 3YR HARD                                                           I                 648898.11        1643.56
     16981439       GR3. 1YRHARD                                                         II-1                 846210.25        3780.86
     16981479       GR3. 3YR HARD                                                           I                 502173.22        1264.28
     16981604       GR1. NOPP                                                            II-1                    194886            729
     16981612       GR5. 1YRHARD/2YRSOFT                                                 II-1                    982450        4083.33
     16981638       GR1. NOPP                                                            II-1                    296740         955.83
     16981786       GR5. 1YRHARD/2YRSOFT                                                 II-1                    585460        2250.83
     16981787       GR1. NOPP                                                            II-2                 403004.99        1549.38
     16981795       GR3. 3YR HARD                                                           I                 422599.95        1065.54
     16981822       GR5. 1YRHARD/2YRSOFT                                                 II-1                    453130        1836.25
     16982839       GR2. SOFTPP/OTHER                                                    II-1                   1002500           4375
     16982873       GR3. 3YR HARD                                                           I                 431411.79        1308.21
     16982881       GR5. 1YRHARD/2YRSOFT                                                 II-1                    441100           1925
     16982900       GR3. 3YR HARD                                                           I                 483516.69        1790.81
     16982925       GR3. 1YRHARD                                                         II-2                    160400            650
     16982938       GR1. NOPP                                                            II-1                    421050        1706.25
     16982948       GR5. 1YRHARD/2YRSOFT                                                 II-1                    483606        1959.75
     16982956       GR1. NOPP                                                            II-1                    625560           2730
     16982979       GR5. 1YRHARD/2YRSOFT                                                 II-2                 561901.25        2277.03
     16983005       GR3. 3YR HARD                                                           I                 529876.74        1698.26
     16983010       GR2. SOFTPP/OTHER                                                    II-1                    465160        1836.67
     16983032       GR2. SOFTPP/OTHER                                                    II-2                    364910         1592.5
     16980596       GR5. 1YRHARD/2YRSOFT                                                 II-2                    234986         903.42
     16980598       GR5. 1YRHARD/2YRSOFT                                                 II-1                 700538.98        2984.42
     16980603       GR5. 1YRHARD/2YRSOFT                                                 II-1                    721800           2475
     16983080       GR1. NOPP                                                            II-1                 651624.99         2437.5
     16984642       GR1. NOPP                                                            II-1                    407015        1268.75
     16984691       GR3. 3YR HARD                                                           I                 203654.17         515.83
     16984696       GR2. 1YR/Other                                                          I                 191542.45         617.55
     16984706       GR1. NOPP                                                            II-1                 398573.95        1532.34
     16984717       GR3. 3YR HARD                                                           I                 522260.15        1314.85
     16984721       GR5. 1YRHARD/2YRSOFT                                                 II-1                 349671.82        1344.33
     16984730       GR2. 1YR/Other                                                          I                 483179.51        1223.82
     16984746       GR5. 1YRHARD/2YRSOFT                                                 II-1                    348870         1232.5
     16984754       GR5. 1YRHARD/2YRSOFT                                                 II-1                    465160        2078.33
     16984759       GR5. 1YRHARD/2YRSOFT                                                 II-1                    272680        1133.33
     16984762       GR1. NOPP                                                            II-2                    210525         831.25
     16984767       GR1. NOPP                                                            II-1                    545360        1983.33
     16984788       GR1. NOPP                                                            II-1                    258244        1153.83
     16984815       GR1. NOPP                                                            II-1                    542954        1974.58
     16984817       GR1. NOPP                                                            II-2                  297742.5        1020.94
     16984826       GR1. NOPP                                                            II-2                  127718.5         477.75
     16984838       GR5. 1YRHARD/2YRSOFT                                                 II-2                    230174            861
     16984856       GR5. 1YRHARD/2YRSOFT                                                 II-1                    149172          604.5
     16984914       GR1. NOPP                                                            II-1                    737840        1993.33
     16984959       GR1. NOPP                                                            II-2                  375937.5        1171.88
     16984985       GR5. 1YRHARD/2YRSOFT                                                 II-1                    577440           2340
     16985003       GR5. 1YRHARD/2YRSOFT                                                 II-1                    252630        1076.25
     16985013       GR5. 1YRHARD/2YRSOFT                                                 II-1                  165532.8          705.2
     16980668       GR1. NOPP                                                            II-2                  153382.5         573.75
     16980674       GR5. 1YRHARD/2YRSOFT                                                 II-1                    401000           1625
     16980704       GR5. 1YRHARD/2YRSOFT                                                 II-2                  385962.5        1684.38
     16980717       GR5. 1YRHARD/2YRSOFT                                                 II-1                    352078        1390.17
     16980718       GR1. NOPP                                                            II-2                    279096           1218
     16980719       GR5. 1YRHARD/2YRSOFT                                                 II-1                 515786.25        1875.78
     16978782       GR1. NOPP                                                            II-2                    264660            990
     16978800       GR5. 1YRHARD/2YRSOFT                                                 II-1                 254327.24        1057.05
     16978819       GR2. SOFTPP/OTHER                                                    II-2                    280700        1079.17
     16978855       GR1. NOPP                                                            II-1                    300750         1062.5
     16978857       GR5. 1YRHARD/2YRSOFT                                                 II-2                 202702.49         737.18
     16978859       GR3. 3YR HARD                                                           I                 861941.03        2778.97
     16978860       GR5. 1YRHARD/2YRSOFT                                                 II-2                    214134            801
     16978882       GR1. NOPP                                                            II-1                 276589.75        1034.63
     16978909       GR5. 1YRHARD/2YRSOFT                                                 II-2                 280659.52        1166.67
     16978922       GR5. 1YRHARD/2YRSOFT                                                 II-1                    521300        2004.17
     16978941       GR3. 1YRHARD                                                         II-1                 500698.62        1768.89
     16978967       GR1. NOPP                                                            II-2                 271814.89           1017
     16978968       GR1. NOPP                                                            II-1                    346464           1260
     16978991       GR5. 1YRHARD/2YRSOFT                                                 II-2                    288720           1020
     16979019       GR5. 1YRHARD/2YRSOFT                                                 II-1                    244610         965.83
     16979051       GR5. 1YRHARD/2YRSOFT                                                 II-1                    413030        1716.67
     16979069       GR5. 1YRHARD/2YRSOFT                                                 II-1                    651625        2843.75
     16979092       GR3. 1YRHARD                                                         II-1                    409020         1317.5
     16979096       GR5. 1YRHARD/2YRSOFT                                                 II-1                    265061         963.96
     16979132       GR5. 1YRHARD/2YRSOFT                                                 II-1                    441100           1925
     16979141       GR1. NOPP                                                            II-2                    232580         918.33
     16979142       GR2. SOFTPP/OTHER                                                    II-1                  418042.5        1824.38
     16979161       GR5. 1YRHARD/2YRSOFT                                                 II-1                 500095.13        1606.83
     16979173       GR5. 1YRHARD/2YRSOFT                                                 II-2                 211053.44         853.13
     16979191       GR3. 3YR HARD                                                           I                 343301.84        1271.49
     16979226       GR5. 1YRHARD/2YRSOFT                                                 II-2                    368920        1341.67
     16979235       GR3. 1YRHARD                                                         II-1                 553864.11        2066.63
     16979266       GR5. 1YRHARD/2YRSOFT                                                 II-1                    208520            780
     16979273       GR5. 1YRHARD/2YRSOFT                                                 II-1                    601500           2000
     16979289       GR5. 1YRHARD/2YRSOFT                                                 II-1                 475412.57        1728.95
     16979296       GR5. 1YRHARD/2YRSOFT                                                 II-1                    413030           1545
     16979302       GR1. NOPP                                                            II-1                    392980        1674.17
     16979352       GR5. 1YRHARD/2YRSOFT                                                 II-2                    279898        1076.08
     16979398       GR1. NOPP                                                            II-1                    473180           1475
     16979400       GR5. 1YRHARD/2YRSOFT                                                 II-1                  294173.6         1192.1
     16979406       GR5. 1YRHARD/2YRSOFT                                                 II-2                 390974.99        1421.88
     16979418       GR1. NOPP                                                            II-2                 307266.25        1149.38
     16973908       GR1. NOPP                                                            II-1                 964815.75           3900
     16973912       GR1. NOPP                                                            II-1                 482407.37           1750
     16973924       GR5. 1YRHARD/2YRSOFT                                                 II-1                    212530         750.83
     16973955       GR3. 3YR HARD                                                           I                 404633.43        1304.57
     16973965       GR5. 1YRHARD/2YRSOFT                                                 II-2                    251828           1099
     16974001       GR1. NOPP                                                            II-1                    111879            465
     16974010       GR3. 3YR HARD                                                           I                 247579.59         627.08
     16974012       GR5. 1YRHARD/2YRSOFT                                                 II-2                    170225         548.96
     16974042       GR5. 1YRHARD/2YRSOFT                                                 II-1                  187387.3         700.95
     16974063       GR1. NOPP                                                            II-1                    352880        1283.33
     16974065       GR3. 3YR HARD                                                           I                  499319.2        1514.13
     16974076       GR5. 1YRHARD/2YRSOFT                                                 II-1                  240519.8          899.7
     16974081       GR5. 1YRHARD/2YRSOFT                                                 II-1                    352880           1320
     16974087       GR5. 1YRHARD/2YRSOFT                                                 II-2                    356890        1446.25
     16974091       GR5. 1YRHARD/2YRSOFT                                                 II-2                    320800        1266.67
     16974099       GR1. NOPP                                                            II-1                   1002500           3750
     16974106       GR5. 1YRHARD/2YRSOFT                                                 II-1                    228169          853.5
     16974114       GR5. 1YRHARD/2YRSOFT                                                 II-2                 349621.88        1126.17
     16974123       GR5. 1YRHARD/2YRSOFT                                                 II-1                  208439.8         801.36
     16974150       GR1. NOPP                                                            II-1                   1684200           6475
     16974157       GR2. SOFTPP/OTHER                                                    II-1                    296740           1295
     16974163       GR5. 1YRHARD/2YRSOFT                                                 II-1                  426062.5        1638.02
     16974181       GR5. 1YRHARD/2YRSOFT                                                 II-1                    188470         744.17
     16974208       GR2. SOFTPP/OTHER                                                    II-1                    442704           1840
     16979495       GR5. 1YRHARD/2YRSOFT                                                 II-1                    252630          892.5
     16979522       GR3. 1YRHARD                                                         II-2                    397792           1364
     16974234       GR1. NOPP                                                            II-2                    186465            620
     16974244       GR5. 1YRHARD/2YRSOFT                                                 II-2                  189472.5         826.88
     16974246       GR5. 1YRHARD/2YRSOFT                                                 II-2                    415035        1466.25
     16974251       GR1. NOPP                                                            II-1                 490523.25        1732.94
     16979558       GR5. 1YRHARD/2YRSOFT                                                 II-2                    300750        1093.75
     16979564       GR5. 1YRHARD/2YRSOFT                                                 II-2                    276690           1150
     16979570       GR5. 1YRHARD/2YRSOFT                                                 II-1                    441100           1925
     16979572       GR2. 1YR/Other                                                          I                 391335.47          991.2
     16980361       GR5. 1YRHARD/2YRSOFT                                                 II-2                    268670        1088.75
     16980367       GR1. NOPP                                                            II-1                    388970           1455
     16974344       GR1. NOPP                                                            II-1                 958640.62        3386.72
     16974361       GR1. NOPP                                                            II-2                    254635         926.04
     16974369       GR2. SOFTPP/OTHER                                                    II-1                    552578        2239.25
     16980373       GR3. 1YRHARD                                                         II-1                 671350.44           2505
     16980381       GR1. NOPP                                                            II-1                    493230         2152.5
     16980383       GR3. 3YR HARD                                                           I                 455226.98        1153.02
     16980389       GR1. NOPP                                                            II-1                    324810         1417.5
     16980393       GR5. 1YRHARD/2YRSOFT                                                 II-2                    392980        1551.67
     16980455       GR5. 1YRHARD/2YRSOFT                                                 II-2                    372930        1588.75
     16980496       GR1. NOPP                                                            II-2                    212530         883.33
     16980511       GR5. 1YRHARD/2YRSOFT                                                 II-2                    417040           1820
     16980525       GR2. 1YR/Other                                                          I                 279018.22         900.59
     16974404       GR1. NOPP                                                            II-1                    633580        2238.33
     16974415       GR1. NOPP                                                            II-1                    591876         2398.5
     16980531       GR3. 3YR HARD                                                           I                 482846.59        1556.74
     16980538       GR5. 1YRHARD/2YRSOFT                                                 II-2                 326628.84        1049.48
     16980544       GR1. NOPP                                                            II-2                 108126.11         691.22
     16980572       GR5. 1YRHARD/2YRSOFT                                                 II-1                  309772.5           1030
     16980577       GR5. 1YRHARD/2YRSOFT                                                 II-1                    306364         1241.5
     16980579       GR5. 1YRHARD/2YRSOFT                                                 II-1                    304760        1266.67
     16980588       GR1. NOPP                                                            II-1                  336238.5         943.31
     16974432       GR3. 1YRHARD                                                         II-2                    360900           1200
     16974444       GR2. SOFTPP/OTHER                                                    II-2                    260650        1002.08
     16974448       GR1. NOPP                                                            II-1                    330424        1098.67
     16978710       GR5. 1YRHARD/2YRSOFT                                                 II-2                  231176.5         864.75
     16978734       GR5. 1YRHARD/2YRSOFT                                                 II-1                  352799.8        1539.65
     16836982       GR1. NOPP                                                            II-2                 299634.58         1177.6
     16845192       GR5. 1YRHARD/2YRSOFT                                                 II-1                 196845.68         796.25
     16845193       GR5. 1YRHARD/2YRSOFT                                                 II-1                    196983         775.83
     16845194       GR1. NOPP                                                            II-1                 454267.18        1742.08
     16845195       GR5. 1YRHARD/2YRSOFT                                                 II-1                 217083.49            855
     16845197       GR1. NOPP                                                            II-2                 407047.09        1599.17
     16845199       GR1. NOPP                                                            II-1                    545360        2323.33
     16845200       GR5. 1YRHARD/2YRSOFT                                                 II-1                 213599.46         728.75
     16845201       GR5. 1YRHARD/2YRSOFT                                                 II-1                 611049.19        2153.33
     16845202       GR5. 1YRHARD/2YRSOFT                                                 II-1                 209569.44         736.67
     16845203       GR1. NOPP                                                            II-1                 282917.87          877.5
     16845204       GR5. 1YRHARD/2YRSOFT                                                 II-1                 490446.73        1474.17
     16845205       GR5. 1YRHARD/2YRSOFT                                                 II-1                 108814.82         371.25
     16845206       GR5. 1YRHARD/2YRSOFT                                                 II-1                    352078        1060.92
     16845207       GR5. 1YRHARD/2YRSOFT                                                 II-1                 351353.65        1383.83
     16845208       GR5. 1YRHARD/2YRSOFT                                                 II-1                  263320.8         1034.5
     16845209       GR5. 1YRHARD/2YRSOFT                                                 II-1                  385925.8           1360
     16845211       GR1. NOPP                                                            II-1                 514567.74        1813.33
     16845212       GR5. 1YRHARD/2YRSOFT                                                 II-1                 194490.93         846.65
     16845213       GR1. NOPP                                                            II-2                 293464.86        1216.67
     16845215       GR5. 1YRHARD/2YRSOFT                                                 II-1                 257283.94         933.33
     16845216       GR1. NOPP                                                            II-1                 546406.33        1812.27
     16845218       GR5. 1YRHARD/2YRSOFT                                                 II-1                 281404.16          962.5
     16845219       GR5. 1YRHARD/2YRSOFT                                                 II-1                 195130.06         829.21
     16845220       GR5. 1YRHARD/2YRSOFT                                                 II-1                 207906.91          709.5
     16845221       GR5. 1YRHARD/2YRSOFT                                                 II-1                 217630.31          832.5
     16845222       GR5. 1YRHARD/2YRSOFT                                                 II-1                 396138.72           1485
     16845223       GR5. 1YRHARD/2YRSOFT                                                 II-1                  459855.3        1858.84
     16845224       GR5. 1YRHARD/2YRSOFT                                                 II-1                 265324.13            990
     16845225       GR5. 1YRHARD/2YRSOFT                                                 II-1                 269264.14        1144.24
     16845227       GR1. NOPP                                                            II-2                 402006.25           1500
     16845228       GR1. NOPP                                                            II-2                 120601.72          387.5
     16845229       GR5. 1YRHARD/2YRSOFT                                                 II-1                 348209.05           1404
     16845230       GR5. 1YRHARD/2YRSOFT                                                 II-1                 245841.64         940.42
     16845231       GR5. 1YRHARD/2YRSOFT                                                 II-1                  594969.1        2158.33
     16845233       GR5. 1YRHARD/2YRSOFT                                                 II-1                 182970.66         699.92
     16845234       GR1. NOPP                                                            II-2                 287233.33        1132.08
     16845235       GR5. 1YRHARD/2YRSOFT                                                 II-1                  115697.4          431.7
     16845237       GR5. 1YRHARD/2YRSOFT                                                 II-1                 223272.41            831
     16845238       GR5. 1YRHARD/2YRSOFT                                                 II-1                 270021.75         893.33
     16845239       GR5. 1YRHARD/2YRSOFT                                                 II-1                 269344.19           1005
     16845240       GR1. NOPP                                                            II-1                 683408.09        2620.83
     16845241       GR5. 1YRHARD/2YRSOFT                                                 II-1                  365825.6        1327.08
     16845242       GR1. NOPP                                                            II-2                 419092.06        1780.94
     16845243       GR5. 1YRHARD/2YRSOFT                                                 II-1                 164822.56            615
     16845244       GR5. 1YRHARD/2YRSOFT                                                 II-1                 253795.93         944.81
     16845245       GR1. NOPP                                                            II-1                 314355.39         1267.5
     16845246       GR5. 1YRHARD/2YRSOFT                                                 II-1                    249244         981.67
     16845247       GR5. 1YRHARD/2YRSOFT                                                 II-1                  246027.7            867
     16845248       GR5. 1YRHARD/2YRSOFT                                                 II-1                 263816.39         902.34
     16845249       GR5. 1YRHARD/2YRSOFT                                                 II-1                 407030.69        1265.63
     16845250       GR5. 1YRHARD/2YRSOFT                                                 II-1                 410046.06         1402.5
     16845251       GR5. 1YRHARD/2YRSOFT                                                 II-1                 477173.86        1726.67
     16845252       GR5. 1YRHARD/2YRSOFT                                                 II-1                 553964.75        2124.42
     16845253       GR5. 1YRHARD/2YRSOFT                                                 II-1                 314354.16           1105
     16845254       GR1. NOPP                                                            II-2                 104119.65         399.29
     16845255       GR5. 1YRHARD/2YRSOFT                                                 II-1                  192963.1            760
     16845256       GR1. NOPP                                                            II-2                 147327.33         580.26
     16845257       GR1. NOPP                                                            II-1                 442207.22         1787.5
     16845259       GR5. 1YRHARD/2YRSOFT                                                 II-1                 222611.25         945.99
     16845260       GR5. 1YRHARD/2YRSOFT                                                 II-1                 265324.26           1045
     16845261       GR5. 1YRHARD/2YRSOFT                                                 II-1                 407048.35        1430.83
     16845262       GR1. NOPP                                                            II-1                 231333.15         908.83
     16845263       GR1. NOPP                                                            II-2                  223113.4         809.38
     16845264       GR1. NOPP                                                            II-1                 293464.72        1155.83
     16845265       GR1. NOPP                                                            II-2                 214872.54         713.33
     16845266       GR1. NOPP                                                            II-2                 391099.32        1256.62
     16845267       GR1. NOPP                                                            II-1                 409925.03        1232.14
     16845268       GR1. NOPP                                                            II-2                  138268.9         547.83
     16845269       GR5. 1YRHARD/2YRSOFT                                                 II-1                 241810.33            775
     16845270       GR5. 1YRHARD/2YRSOFT                                                 II-1                 653661.99        2371.25
     16845272       GR5. 1YRHARD/2YRSOFT                                                 II-1                 329614.75         1332.5
     16845273       GR5. 1YRHARD/2YRSOFT                                                 II-1                 300501.83           1000
     16845274       GR5. 1YRHARD/2YRSOFT                                                 II-1                  482407.5           1800
     16845275       GR5. 1YRHARD/2YRSOFT                                                 II-1                 141436.71          469.1
     16845276       GR1. NOPP                                                            II-1                 434166.97           1710
     16845277       GR1. NOPP                                                            II-2                 177109.97            663
     16845278       GR5. 1YRHARD/2YRSOFT                                                 II-1                 127534.22            371
     16845279       GR1. NOPP                                                            II-1                 381906.34        1583.33
     16845176       GR1. NOPP                                                            II-1                 461704.42        1818.46
     16845177       GR1. NOPP                                                            II-1                 353966.14           1174
     16845178       GR1. NOPP                                                            II-1                 233163.32         749.17
     16845179       GR5. 1YRHARD/2YRSOFT                                                 II-1                 285337.97         1150.5
     16845180       GR5. 1YRHARD/2YRSOFT                                                 II-1                 241203.87            950
     16845181       GR5. 1YRHARD/2YRSOFT                                                 II-1                 517924.28        2034.76
     16845182       GR1. NOPP                                                            II-2                 298233.44        1048.33
     16845183       GR5. 1YRHARD/2YRSOFT                                                 II-1                 251655.65         834.67
     16845186       GR5. 1YRHARD/2YRSOFT                                                 II-1                 554768.77         2127.5
     16845187       GR1. NOPP                                                            II-2                 386897.13           1320
     16845188       GR5. 1YRHARD/2YRSOFT                                                 II-1                 313463.97           1040
     16845189       GR1. NOPP                                                            II-1                 252288.58          782.5
     16845190       GR5. 1YRHARD/2YRSOFT                                                 II-1                 229143.32            760
     17002450       GR5. 1YRHARD/2YRSOFT                                                 II-1                 546440.19        2226.25
     16833469       GR1. NOPP                                                            II-1                 336199.58        1141.25
     16833470       GR3. 1YRHARD                                                         II-2                 249872.03         981.67
     16833472       GR1. NOPP                                                            II-1                 458431.37        1374.48
     16833475       GR1. NOPP                                                            II-2                  166867.8         636.71
     16833476       GR5. 1YRHARD/2YRSOFT                                                 II-1                 290174.21           1170
     16833478       GR5. 1YRHARD/2YRSOFT                                                 II-1                 281307.34        1076.08
     16833481       GR1. NOPP                                                            II-2                 120924.92          387.5
     16833482       GR1. NOPP                                                            II-2                 225691.05            910
     16833483       GR1. NOPP                                                            II-2                 103173.22         437.33
     16833484       GR3. 1YRHARD                                                         II-1                 136258.83          495.1
     16833485       GR3. 1YRHARD                                                         II-1                 157096.97         617.18
     16833486       GR5. 1YRHARD/2YRSOFT                                                 II-2                 159191.43         460.83
     16833488       GR1. NOPP                                                            II-2                 216169.21         804.56
     16833489       GR1. NOPP                                                            II-1                 165237.18         546.67
     16833490       GR3. 1YRHARD                                                         II-1                 363671.82        1052.77
     16833491       GR1. NOPP                                                            II-2                 208462.67         758.33
     16833492       GR3. 1YRHARD                                                         II-2                 166144.15            550
     16833494       GR5. 1YRHARD/2YRSOFT                                                 II-2                 189418.83            705
     16833495       GR1. NOPP                                                            II-1                 538270.78        1443.27
     16833496       GR3. 1YRHARD                                                         II-1                  596469.2           2405
     16833497       GR3. 1YRHARD                                                         II-2                 286784.16        1153.75
     16833498       GR5. 1YRHARD/2YRSOFT                                                 II-2                 104784.89            390
     16833500       GR5. 1YRHARD/2YRSOFT                                                 II-1                 505043.14        1614.58
     16833501       GR5. 1YRHARD/2YRSOFT                                                 II-1                 270022.59           1005
     16833502       GR5. 1YRHARD/2YRSOFT                                                 II-2                 188888.75         777.61
     16833503       GR3. 1YRHARD                                                         II-1                 564844.51        2155.25
     16833504       GR5. 1YRHARD/2YRSOFT                                                 II-1                 492925.95           1830
     16833505       GR3. 1YRHARD                                                         II-1                 517173.04           2240
     16833506       GR5. 1YRHARD/2YRSOFT                                                 II-1                 419141.17        1776.67
     16833507       GR5. 1YRHARD/2YRSOFT                                                 II-1                 348860.99        1298.44
     16833508       GR3. 1YRHARD                                                         II-1                  338537.1           1435
     16833509       GR1. NOPP                                                            II-1                 360247.87        1266.32
     16833510       GR1. NOPP                                                            II-1                 383839.97        1702.08
     16833511       GR3. 1YRHARD                                                         II-1                 328613.14        1469.17
     16833512       GR5. 1YRHARD/2YRSOFT                                                 II-1                 250453.47         1007.5
     16833513       GR3. 1YRHARD                                                         II-1                 217631.16            945
     16833514       GR1. NOPP                                                            II-2                 151131.34         468.75
     16833516       GR5. 1YRHARD/2YRSOFT                                                 II-1                 403000.41        1291.67
     16833517       GR3. 1YRHARD                                                         II-1                 281303.31        1134.25
     16833518       GR5. 1YRHARD/2YRSOFT                                                 II-1                  627098.7         2528.5
     16833519       GR5. 1YRHARD/2YRSOFT                                                 II-2                 343372.27         1313.5
     16833521       GR3. 1YRHARD                                                         II-1                 463471.61           1725
     16833522       GR1. NOPP                                                            II-2                 411835.81        1622.92
     16833523       GR5. 1YRHARD/2YRSOFT                                                 II-2                 245087.95         991.25
     16833524       GR5. 1YRHARD/2YRSOFT                                                 II-1                 570150.55         1888.6
     16833525       GR5. 1YRHARD/2YRSOFT                                                 II-1                 398989.22         1567.5
     16833527       GR3. 1YRHARD                                                         II-1                 307907.24        1273.33
     16833528       GR5. 1YRHARD/2YRSOFT                                                 II-1                 418335.46         1816.5
     16833530       GR5. 1YRHARD/2YRSOFT                                                 II-1                 439290.81        1680.42
     16833531       GR1. NOPP                                                            II-1                 378839.43           1645
     16833533       GR5. 1YRHARD/2YRSOFT                                                 II-1                 539038.47        2117.71
     16833534       GR5. 1YRHARD/2YRSOFT                                                 II-2                 382868.15        1464.58
     16833535       GR5. 1YRHARD/2YRSOFT                                                 II-1                 477176.09        2022.67
     16833536       GR1. NOPP                                                            II-1                 461458.67        2003.75
     16833537       GR5. 1YRHARD/2YRSOFT                                                 II-1                 487652.73           1815
     16833538       GR5. 1YRHARD/2YRSOFT                                                 II-2                 415110.98        1759.58
     16833539       GR1. NOPP                                                            II-1                1682607.36        6784.38
     16833540       GR5. 1YRHARD/2YRSOFT                                                 II-1                 548107.69        2323.33
     16833541       GR5. 1YRHARD/2YRSOFT                                                 II-1                 306294.76        1203.33
     16833542       GR5. 1YRHARD/2YRSOFT                                                 II-1                 467502.52        1836.67
     16833543       GR5. 1YRHARD/2YRSOFT                                                 II-2                 382060.02           1185
     16833544       GR1. NOPP                                                            II-1                 233750.35          797.5
     16833545       GR3. 1YRHARD                                                         II-1                 322414.77        1166.67
     16833548       GR3. 1YRHARD                                                         II-1                  632732.6        1439.17
     16833550       GR3. 1YRHARD                                                         II-1                 390425.61        1535.83
     16833551       GR3. 1YRHARD                                                         II-1                 455410.87        1647.92
     16833552       GR5. 1YRHARD/2YRSOFT                                                 II-2                 421211.23        1694.06
     16833553       GR3. 1YRHARD                                                         II-1                 419388.47           1384
     16833554       GR3. 1YRHARD                                                         II-1                 529291.81        2128.75
     16833556       GR5. 1YRHARD/2YRSOFT                                                 II-1                 531985.63           2090
     16833557       GR3. 1YRHARD                                                         II-1                  564226.3           2100
     16833558       GR1. NOPP                                                            II-2                  149357.1         433.13
     16833560       GR3. 1YRHARD                                                         II-1                 246646.51          841.5
     16833562       GR5. 1YRHARD/2YRSOFT                                                 II-1                 354606.45        1356.47
     16833563       GR5. 1YRHARD/2YRSOFT                                                 II-2                 332429.06        1134.38
     16833565       GR3. 1YRHARD                                                         II-1                 279614.96        1192.42
     16833566       GR5. 1YRHARD/2YRSOFT                                                 II-1                 382866.63         1263.5
     16833567       GR5. 1YRHARD/2YRSOFT                                                 II-1                 411080.77         1742.5
     16833569       GR5. 1YRHARD/2YRSOFT                                                 II-1                 374002.03        1469.33
     16833570       GR5. 1YRHARD/2YRSOFT                                                 II-1                 564224.98           1925
     16833571       GR1. NOPP                                                            II-1                 663363.76        1783.17
     16833572       GR3. 1YRHARD                                                         II-1                 572288.92        2425.83
     16833575       GR1. NOPP                                                            II-2                 324833.15           1209
     16833576       GR1. NOPP                                                            II-1                 546090.88        2088.96
     16833577       GR3. 1YRHARD                                                         II-1                 294947.04        1064.58
     16833579       GR3. 1YRHARD                                                         II-1                 630299.73           2405
     16833581       GR3. 1YRHARD                                                         II-2                 333161.62        1130.94
     16833582       GR5. 1YRHARD/2YRSOFT                                                 II-1                 533335.53           2365
     16833583       GR2. SOFTPP/OTHER                                                    II-1                 258581.68            800
     16833584       GR3. 1YRHARD                                                         II-1                 454140.45         1826.5
     16833585       GR3. 1YRHARD                                                         II-1                 288663.11        1193.75
     16836768       GR5. 1YRHARD/2YRSOFT                                                 II-2                 284379.67         999.64
     16836770       GR1. NOPP                                                            II-1                 264184.86        1065.35
     16836771       GR5. 1YRHARD/2YRSOFT                                                 II-1                 241811.09            875
     16836772       GR5. 1YRHARD/2YRSOFT                                                 II-1                 475562.18           1770
     16836773       GR1. NOPP                                                            II-1                 417528.12        1640.33
     16836775       GR1. NOPP                                                            II-1                 492328.13         1883.3
     16836776       GR5. 1YRHARD/2YRSOFT                                                 II-2                 394959.65        1633.33
     16836778       GR5. 1YRHARD/2YRSOFT                                                 II-1                 431231.11        1738.75
     16836781       GR5. 1YRHARD/2YRSOFT                                                 II-2                 282112.94        1020.83
     16836782       GR5. 1YRHARD/2YRSOFT                                                 II-2                  218889.4         792.06
     16836783       GR5. 1YRHARD/2YRSOFT                                                 II-2                 390929.43        1616.67
     16836785       GR5. 1YRHARD/2YRSOFT                                                 II-2                 241811.84            975
     16836786       GR5. 1YRHARD/2YRSOFT                                                 II-2                 286116.79          887.5
     16836788       GR5. 1YRHARD/2YRSOFT                                                 II-1                 411077.88           1360
     16836789       GR1. NOPP                                                            II-2                 153146.91         538.33
     16836791       GR1. NOPP                                                            II-2                 269343.84         865.42
     16836793       GR5. 1YRHARD/2YRSOFT                                                 II-2                 162013.55            603
     16836794       GR5. 1YRHARD/2YRSOFT                                                 II-2                 356981.36           1258
     16836795       GR1. NOPP                                                            II-1                 616621.63         2677.5
     16836796       GR5. 1YRHARD/2YRSOFT                                                 II-1                 228107.92         754.67
     16836797       GR1. NOPP                                                            II-1                 431229.09        1471.25
     16836798       GR5. 1YRHARD/2YRSOFT                                                 II-2                 409466.76        1481.67
     16836805       GR5. 1YRHARD/2YRSOFT                                                 II-2                 240091.87            894
     16836806       GR5. 1YRHARD/2YRSOFT                                                 II-2                 386897.44           1360
     16836808       GR5. 1YRHARD/2YRSOFT                                                 II-1                 148310.91            552
     16836809       GR5. 1YRHARD/2YRSOFT                                                 II-1                 469919.91           1749
     16836812       GR5. 1YRHARD/2YRSOFT                                                 II-1                 274052.56         991.67
     16836814       GR1. NOPP                                                            II-2                 360167.82        1340.51
     16836815       GR5. 1YRHARD/2YRSOFT                                                 II-1                 336115.61        1077.25
     16836817       GR1. NOPP                                                            II-1                 322353.64        1035.92
     16836818       GR5. 1YRHARD/2YRSOFT                                                 II-1                 270995.05          929.5
     16836820       GR5. 1YRHARD/2YRSOFT                                                 II-1                 361805.91         1462.5
     16836821       GR1. NOPP                                                            II-2                  78991.49          269.5
     16836822       GR5. 1YRHARD/2YRSOFT                                                 II-1                 107657.27          401.7
     16836825       GR1. NOPP                                                            II-1                 274938.16          909.6
     16836826       GR1. NOPP                                                            II-1                 357880.68           1332
     16836827       GR1. NOPP                                                            II-1                 463470.87        1629.17
     16836828       GR1. NOPP                                                            II-1                 299763.97         929.75
     16836829       GR1. NOPP                                                            II-1                 241782.14            875
     16836830       GR5. 1YRHARD/2YRSOFT                                                 II-1                 572286.69           2130
     16836832       GR5. 1YRHARD/2YRSOFT                                                 II-1                 482007.48        1395.33
     16836837       GR5. 1YRHARD/2YRSOFT                                                 II-1                 181349.59         618.75
     16836838       GR1. NOPP                                                            II-1                  289444.5           1080
     16836839       GR5. 1YRHARD/2YRSOFT                                                 II-1                 366744.52        1023.75
     16836840       GR5. 1YRHARD/2YRSOFT                                                 II-1                  237183.5         811.25
     16836842       GR1. NOPP                                                            II-1                 438403.84         1631.7
     16836843       GR5. 1YRHARD/2YRSOFT                                                 II-1                 265992.41            990
     16836846       GR1. NOPP                                                            II-1                 480599.54        1739.06
     16836847       GR5. 1YRHARD/2YRSOFT                                                 II-2                 253901.64         918.75
     16836849       GR5. 1YRHARD/2YRSOFT                                                 II-2                 271625.25         982.92
     16836851       GR1. NOPP                                                            II-2                 297426.71         953.25
     16836852       GR5. 1YRHARD/2YRSOFT                                                 II-1                 245841.46            915
     16836853       GR5. 1YRHARD/2YRSOFT                                                 II-1                1031120.28        3423.19
     16836854       GR5. 1YRHARD/2YRSOFT                                                 II-1                 198285.71          799.5
     16836855       GR1. NOPP                                                            II-1                 378837.67           1410
     16836857       GR5. 1YRHARD/2YRSOFT                                                 II-1                 342565.97           1275
     16836858       GR5. 1YRHARD/2YRSOFT                                                 II-1                 208360.88         797.04
     16836859       GR1. NOPP                                                            II-1                 466492.81        1543.33
     16836860       GR5. 1YRHARD/2YRSOFT                                                 II-1                  318384.1        1086.25
     16836863       GR1. NOPP                                                            II-1                  479593.1        1884.17
     16836864       GR5. 1YRHARD/2YRSOFT                                                 II-1                 201053.19         774.69
     16836866       GR5. 1YRHARD/2YRSOFT                                                 II-1                 185388.65            690
     16836867       GR5. 1YRHARD/2YRSOFT                                                 II-1                 382864.92        1068.75
     16836868       GR1. NOPP                                                            II-2                 301036.19         872.08
     16836869       GR5. 1YRHARD/2YRSOFT                                                 II-2                 130980.79         446.88
     16836870       GR5. 1YRHARD/2YRSOFT                                                 II-2                 347603.16        1221.88
     16836872       GR5. 1YRHARD/2YRSOFT                                                 II-1                1005016.15        3958.33
     16836874       GR1. NOPP                                                            II-1                 377886.17         1527.5
     16836875       GR1. NOPP                                                            II-2                 195866.83          688.5
     16836877       GR1. NOPP                                                            II-1                 171189.89         584.06
     16836878       GR5. 1YRHARD/2YRSOFT                                                 II-2                 173045.93         608.28
     16836879       GR5. 1YRHARD/2YRSOFT                                                 II-1                 241810.15            750
     16836880       GR5. 1YRHARD/2YRSOFT                                                 II-2                 282076.95         991.67
     16836883       GR1. NOPP                                                            II-1                 415109.36           1545
     16836884       GR5. 1YRHARD/2YRSOFT                                                 II-2                 344983.82        1248.33
     16836886       GR5. 1YRHARD/2YRSOFT                                                 II-1                 483621.42           1650
     16836887       GR1. NOPP                                                            II-1                 886642.72        3483.33
     16836888       GR5. 1YRHARD/2YRSOFT                                                 II-1                 653260.32        2505.21
     16836890       GR5. 1YRHARD/2YRSOFT                                                 II-1                 390321.26        1129.92
     16836891       GR5. 1YRHARD/2YRSOFT                                                 II-1                 465888.28        1541.33
     16836892       GR1. NOPP                                                            II-1                 487153.61        1762.78
     16836894       GR1. NOPP                                                            II-2                 402006.46        1583.33
     16836895       GR1. NOPP                                                            II-1                 244229.58         934.25
     16836896       GR5. 1YRHARD/2YRSOFT                                                 II-1                 542462.02        1850.75
     16836898       GR5. 1YRHARD/2YRSOFT                                                 II-1                 638280.99        2375.63
     16836900       GR5. 1YRHARD/2YRSOFT                                                 II-2                  165237.7            615
     16836902       GR1. NOPP                                                            II-1                 286547.47        1214.63
     16836903       GR5. 1YRHARD/2YRSOFT                                                 II-2                  140048.5         448.85
     16836904       GR5. 1YRHARD/2YRSOFT                                                 II-1                 306295.94        1361.67
     16836905       GR1. NOPP                                                            II-1                    310324        1090.83
     16836906       GR5. 1YRHARD/2YRSOFT                                                 II-1                  556162.9         1667.5
     16836908       GR1. NOPP                                                            II-1                    310324        1090.83
     16836910       GR1. NOPP                                                            II-1                 334505.08        1175.83
     16836911       GR5. 1YRHARD/2YRSOFT                                                 II-1                 205539.58            765
     16836912       GR1. NOPP                                                            II-2                 204774.86          806.5
     16836914       GR5. 1YRHARD/2YRSOFT                                                 II-1                 432791.45        1566.07
     16836915       GR5. 1YRHARD/2YRSOFT                                                 II-1                 302265.27        1281.25
     16836917       GR5. 1YRHARD/2YRSOFT                                                 II-1                 127354.23          513.5
     16836919       GR1. NOPP                                                            II-1                 638382.76           2508
     16836920       GR5. 1YRHARD/2YRSOFT                                                 II-2                 227251.68         775.33
     16836921       GR5. 1YRHARD/2YRSOFT                                                 II-1                 302263.15           1000
     16836922       GR5. 1YRHARD/2YRSOFT                                                 II-1                  225690.7         863.33
     16836923       GR5. 1YRHARD/2YRSOFT                                                 II-1                 209569.13         693.33
     16836924       GR5. 1YRHARD/2YRSOFT                                                 II-1                 217629.47            855
     16836925       GR5. 1YRHARD/2YRSOFT                                                 II-1                 233131.38         799.39
     16836926       GR1. NOPP                                                            II-1                 313564.47         1007.5
     16836927       GR1. NOPP                                                            II-2                 141056.37         495.83
     16836928       GR5. 1YRHARD/2YRSOFT                                                 II-1                 221661.21         939.58
     16836930       GR5. 1YRHARD/2YRSOFT                                                 II-1                 576318.67        2383.33
     16836932       GR5. 1YRHARD/2YRSOFT                                                 II-2                  197478.9         694.17
     16836933       GR1. NOPP                                                            II-1                 233751.27         918.33
     16836934       GR1. NOPP                                                            II-1                    181278         693.44
     16836935       GR5. 1YRHARD/2YRSOFT                                                 II-1                 564223.98           1925
     16836936       GR5. 1YRHARD/2YRSOFT                                                 II-2                 244228.82         833.25
     16836937       GR1. NOPP                                                            II-2                    352880        1503.33
     16836939       GR5. 1YRHARD/2YRSOFT                                                 II-1                 400500.24        1532.03
     16836942       GR5. 1YRHARD/2YRSOFT                                                 II-2                 233751.07         894.17
     16836944       GR5. 1YRHARD/2YRSOFT                                                 II-2                 389945.96        1414.58
     16836945       GR5. 1YRHARD/2YRSOFT                                                 II-1                 439286.93        1498.75
     16836946       GR5. 1YRHARD/2YRSOFT                                                 II-1                 403017.22        1291.67
     16836948       GR1. NOPP                                                            II-1                 526405.04        1472.06
     16836949       GR1. NOPP                                                            II-2                 306294.76        1203.33
     16836951       GR5. 1YRHARD/2YRSOFT                                                 II-1                 264380.54        1011.33
     16836952       GR1. NOPP                                                            II-2                    229720            760
     16836953       GR5. 1YRHARD/2YRSOFT                                                 II-1                 201381.45          812.5
     16836954       GR1. NOPP                                                            II-1                 274051.91         906.67
     16836955       GR5. 1YRHARD/2YRSOFT                                                 II-2                 209569.44         736.67
     16836957       GR1. NOPP                                                            II-1                 741555.14        2836.67
     16836958       GR5. 1YRHARD/2YRSOFT                                                 II-2                 204532.03         761.25
     16836959       GR1. NOPP                                                            II-2                 212843.62         704.17
     16836960       GR5. 1YRHARD/2YRSOFT                                                 II-1                 192352.21            820
     16836961       GR1. NOPP                                                            II-1                 313564.31          942.5
     16836962       GR5. 1YRHARD/2YRSOFT                                                 II-1                 195967.87         729.38
     16836963       GR1. NOPP                                                            II-1                 300917.54        1057.77
     16836964       GR1. NOPP                                                            II-1                 312301.39        1001.04
     16836966       GR1. NOPP                                                            II-2                 177196.31         641.67
     16836967       GR5. 1YRHARD/2YRSOFT                                                 II-1                 515864.05           1920
     16836968       GR5. 1YRHARD/2YRSOFT                                                 II-2                 310875.28        1043.33
     16836969       GR5. 1YRHARD/2YRSOFT                                                 II-1                  205941.8         660.04
     16836971       GR1. NOPP                                                            II-2                 337526.65        1046.88
     16836974       GR1. NOPP                                                            II-1                 431978.88        1827.92
     16836975       GR1. NOPP                                                            II-1                 315483.85        1272.05
     16836976       GR5. 1YRHARD/2YRSOFT                                                 II-2                 354657.37           1430
     16836980       GR1. NOPP                                                            II-1                 733486.71         2805.8
     16990915       GR1. NOPP                                                            II-1                  333832.5         1054.5
     16996722       GR5. 1YRHARD/2YRSOFT                                                 II-2                  196289.5         734.25
     16996724       GR5. 1YRHARD/2YRSOFT                                                 II-1                 563814.05        2220.63
     16996729       GR4. 1YRHARD/1YRSOFT                                                 II-1                 315787.49        1115.63




--------------------------------------------------------------------------------




     LOAN_SEQ                  STATED_ORIGINAL_TERM            STATED_REM_TERM              CURRENT_NET_COUPON         TRUSTFEE
     17021070                                   360                        359                               8             0
     17016424                                   360                        359                           7.375             0
     17016308                                   360                        359                           7.875             0
     17016243                                   360                        359                           7.375             0
     17015068                                   360                        359                           6.375             0
     17014875                                   360                        359                           7.125             0
     17014906                                   360                        359                           7.875             0
     17014929                                   360                        359                           8.125             0
     17014748                                   360                        359                           7.875             0
     17014806                                   360                        359                           8.125             0
     17014858                                   480                        479                           8.125             0
     17013823                                   480                        479                            7.75             0
     17013852                                   360                        359                               8             0
     17013742                                   360                        359                           7.875             0
     17013783                                   480                        479                           8.125             0
     17013629                                   360                        359                           8.375             0
     17013630                                   360                        359                           7.875             0
     17013535                                   360                        359                           7.125             0
     17013542                                   360                        359                             7.5             0
     17013551                                   360                        359                           6.875             0
     16790216                                   480                        479                            8.25             0
     16790185                                   480                        478                            7.75             0
     16785292                                   480                        479                           7.625             0
     16977999                                   360                        356                             7.5             0
     16978000                                   360                        357                           6.375             0
     16978006                                   360                        356                           6.625             0
     16978007                                   360                        357                           7.875             0
     16978016                                   360                        357                           7.875             0
     16978031                                   360                        357                           6.375             0
     16978034                                   360                        357                           6.375             0
     16978044                                   360                        356                           7.375             0
     16978049                                   360                        357                               7             0
     16978058                                   360                        357                             7.5             0
     16978061                                   360                        357                           7.625             0
     16978065                                   360                        357                           7.375             0
     16978069                                   360                        357                           7.375             0
     16978082                                   360                        357                             7.5             0
     16978092                                   360                        357                           8.125             0
     16978099                                   360                        357                           7.375             0
     16978100                                   360                        357                            6.25             0
     16978111                                   360                        357                            6.75             0
     16978118                                   360                        358                           7.375             0
     16978125                                   360                        357                           6.875             0
     16978130                                   360                        358                           7.625             0
     16978142                                   360                        357                           7.375             0
     16978146                                   360                        358                           5.625             0
     16978163                                   360                        355                           7.025             0
     16978179                                   360                        357                           6.875             0
     16978183                                   360                        357                           6.875             0
     16978202                                   360                        357                             7.8             0
     16978210                                   360                        357                               7             0
     16978224                                   360                        358                           6.375             0
     16978227                                   360                        357                           6.025             0
     16978232                                   360                        357                           7.875             0
     16978235                                   360                        357                           6.825             0
     16978248                                   360                        357                           6.875             0
     16978249                                   360                        357                           7.615             0
     16978290                                   360                        357                           6.625             0
     16978299                                   360                        357                            6.75             0
     16978308                                   360                        359                           7.565             0
     16978311                                   360                        358                           6.125             0
     16978326                                   360                        358                            6.75             0
     16978327                                   360                        358                           6.875             0
     16978344                                   360                        358                           6.875             0
     16978371                                   360                        358                           6.115             0
     16969046                                   360                        358                           7.125             0
     16969062                                   360                        358                             6.5             0
     16688246                                   360                        358                            8.25             0
     16339865                                   480                        472                           7.875             0
     16982721                                   360                        359                             7.5             0
     16982607                                   360                        359                           8.125             0
     16982730                                   360                        359                           8.125             0
     16982777                                   360                        360                           7.125             0
     16982783                                   480                        479                           8.125             0
     16982637                                   360                        359                           6.625             0
     16982790                                   360                        359                             7.5             0
     16984176                                   360                        359                             7.5             0
     16984178                                   360                        360                           7.375             0
     16984183                                   360                        360                           6.875             0
     16984190                                   360                        359                            6.75             0
     16984207                                   480                        480                           1.625             0
     16984211                                   360                        360                             7.5             0
     16984218                                   360                        359                            6.75             0
     16984236                                   360                        360                             6.5             0
     16984262                                   360                        360                             6.5             0
     16984109                                   360                        359                            8.25             0
     16984165                                   360                        360                            6.75             0
     16984273                                   360                        360                           7.375             0
     16984115                                   360                        359                           7.375             0
     16984280                                   360                        359                           7.625             0
     16984306                                   360                        359                            7.25             0
     16984312                                   480                        479                           8.125             0
     16984318                                   480                        480                           0.625             0
     16984133                                   360                        359                           6.375             0
     16984333                                   360                        360                            7.25             0
     16984139                                   360                        359                           7.125             0
     16984146                                   480                        479                           8.125             0
     16984356                                   360                        360                           1.625             0
     16984371                                   480                        480                           0.625             0
     16984373                                   360                        359                           7.625             0
     16989874                                   360                        360                           7.125             0
     16989884                                   360                        360                           7.125             0
     16989891                                   360                        360                           8.125             0
     16989897                                   480                        480                           0.625             0
     16989901                                   360                        359                             7.5             0
     16989928                                   360                        359                               8             0
     16989929                                   480                        479                            8.25             0
     16989931                                   360                        359                            6.25             0
     16982580                                   360                        359                           6.875             0
     16982687                                   360                        359                             7.5             0
     16982584                                   360                        359                           8.125             0
     16982691                                   360                        359                             6.5             0
     16982587                                   360                        359                           6.875             0
     16982589                                   360                        359                             7.5             0
     16982591                                   480                        479                            8.25             0
     16982597                                   360                        359                            8.25             0
     16982604                                   360                        359                           7.875             0
     16971798                                   360                        359                           7.875             0
     16978514                                   360                        359                           7.375             0
     16978527                                   360                        359                           7.125             0
     16978406                                   360                        360                           6.875             0
     16978572                                   360                        360                           7.375             0
     16978582                                   480                        479                           7.875             0
     16978593                                   360                        359                           8.125             0
     16978601                                   360                        359                             7.5             0
     16978634                                   360                        359                           6.375             0
     16978649                                   360                        359                            6.75             0
     16978398                                   360                        359                           8.125             0
     16980093                                   360                        359                           7.875             0
     16980221                                   360                        359                               7             0
     16980228                                   360                        359                           7.625             0
     16980235                                   360                        360                            7.75             0
     16980109                                   360                        359                           7.875             0
     16980111                                   360                        359                           8.125             0
     16980241                                   360                        359                           8.125             0
     16980261                                   480                        479                            8.25             0
     16980264                                   360                        360                            7.25             0
     16980265                                   480                        480                           1.625             0
     16980275                                   360                        359                           7.625             0
     16980278                                   360                        359                           7.125             0
     16980303                                   360                        359                           7.875             0
     16980322                                   360                        359                           7.625             0
     16980325                                   360                        360                           6.875             0
     16980329                                   480                        479                            8.25             0
     16980342                                   360                        360                            6.25             0
     16982640                                   360                        359                            6.75             0
     16982650                                   360                        359                            7.75             0
     16982664                                   360                        360                            7.25             0
     16968146                                   360                        359                           6.875             0
     16968150                                   360                        359                           7.875             0
     16968155                                   360                        359                            8.25             0
     16970181                                   360                        359                             7.5             0
     16970186                                   360                        360                             7.5             0
     16970194                                   360                        359                           8.125             0
     16970204                                   360                        359                           8.125             0
     16970091                                   360                        360                           7.125             0
     16970093                                   360                        359                           7.375             0
     16970207                                   480                        479                            8.25             0
     16970210                                   360                        360                             7.5             0
     16970225                                   360                        359                           8.125             0
     16970231                                   480                        479                            8.25             0
     16970247                                   360                        359                               7             0
     16970251                                   360                        359                           6.875             0
     16970262                                   360                        360                               7             0
     16970107                                   480                        479                               8             0
     16970287                                   360                        360                           6.875             0
     16970291                                   480                        479                           8.125             0
     16970297                                   480                        479                           8.125             0
     16970303                                   480                        479                           7.875             0
     16970315                                   360                        359                             7.5             0
     16970348                                   360                        359                           7.625             0
     16971837                                   360                        359                           6.875             0
     16971839                                   360                        360                           0.625             0
     16971754                                   360                        359                            7.25             0
     16971887                                   360                        359                            7.75             0
     16971777                                   360                        359                           7.875             0
     16912726                                   360                        359                           7.375             0
     16912729                                   480                        479                           7.875             0
     16912741                                   360                        359                            6.75             0
     16912761                                   360                        359                             7.5             0
     16912769                                   360                        360                           7.375             0
     16912776                                   480                        479                           1.375             0
     16912790                                   360                        360                           7.125             0
     16912791                                   360                        359                           6.875             0
     16912796                                   360                        360                           1.625             0
     16912801                                   360                        359                           7.125             0
     16965026                                   360                        359                           8.125             0
     16965028                                   360                        359                           6.625             0
     16965044                                   360                        359                             7.5             0
     16965001                                   360                        359                            6.75             0
     16965064                                   360                        359                           7.875             0
     16965067                                   360                        359                             6.5             0
     16965072                                   360                        360                           7.875             0
     16965080                                   480                        479                           8.125             0
     16964979                                   480                        479                            8.25             0
     16965103                                   360                        359                           7.125             0
     16965104                                   360                        359                             7.5             0
     16968061                                   360                        359                            7.75             0
     16968081                                   360                        359                               7             0
     16968096                                   360                        360                             7.5             0
     16968102                                   360                        359                           8.125             0
     16968135                                   360                        359                           7.125             0
     16857222                                   360                        360                           7.375             0
     16857234                                   360                        359                           7.125             0
     16857244                                   360                        360                           7.125             0
     16857266                                   480                        479                           8.125             0
     16857278                                   360                        360                            7.75             0
     16857281                                   360                        359                           7.125             0
     16857098                                   360                        359                           7.625             0
     16857101                                   360                        359                           7.625             0
     16858877                                   360                        359                               8             0
     16858879                                   480                        479                           8.125             0
     16858925                                   360                        359                           7.625             0
     16858838                                   360                        359                            8.25             0
     16858944                                   480                        479                           8.125             0
     16858946                                   360                        359                               7             0
     16858998                                   480                        479                           7.625             0
     16858844                                   360                        359                            7.25             0
     16859018                                   480                        479                            8.25             0
     16859019                                   360                        359                             6.5             0
     16912697                                   480                        479                           7.875             0
     16856246                                   360                        359                           6.875             0
     16856248                                   360                        359                           7.375             0
     16856158                                   480                        479                            8.25             0
     16856250                                   360                        359                           7.375             0
     16856261                                   360                        360                             6.5             0
     16856266                                   360                        359                           7.375             0
     16856278                                   360                        359                               8             0
     16856163                                   360                        359                           7.375             0
     16856298                                   360                        359                           6.875             0
     16856305                                   360                        359                           1.375             0
     16856314                                   360                        359                           7.375             0
     16856351                                   480                        479                            8.25             0
     16856387                                   360                        359                           7.875             0
     16857120                                   360                        359                             7.5             0
     16857128                                   360                        359                            6.25             0
     16857165                                   360                        360                             7.5             0
     16857179                                   360                        359                           7.375             0
     16857074                                   480                        479                            8.25             0
     16851684                                   360                        359                           6.375             0
     16851617                                   360                        359                            7.25             0
     16851693                                   360                        359                           8.125             0
     16851703                                   480                        479                           8.125             0
     16851729                                   360                        359                               7             0
     16851730                                   360                        359                           8.125             0
     16851639                                   360                        359                           7.875             0
     16851642                                   360                        359                           8.125             0
     16851812                                   480                        479                            8.25             0
     16851645                                   360                        359                           7.875             0
     16852458                                   360                        359                           9.625             0
     16852556                                   480                        479                           7.875             0
     16852571                                   360                        360                             7.5             0
     16852598                                   360                        359                           8.125             0
     16852616                                   360                        359                            7.75             0
     16852630                                   480                        479                           7.875             0
     16852645                                   480                        479                           8.125             0
     16852679                                   480                        479                           8.125             0
     16851508                                   480                        479                               8             0
     16851523                                   360                        360                             7.5             0
     16851444                                   360                        357                           8.125             0
     16851452                                   360                        359                            6.75             0
     16851567                                   360                        359                            8.25             0
     16851573                                   360                        359                            8.25             0
     16977998                                   360                        356                           8.125             0
     17004249                                   360                        359                            8.25             0
     16980547                                   360                        358                           7.625             0
     16989912                                   360                        360                             7.5             0
     17013174                                   360                        360                             7.5             0
     17004264                                   360                        359                               8             0
     16849095                                   360                        355                           8.125             0
     17013049                                   360                        359                           6.875             0
     17013053                                   360                        359                           7.875             0
     17013055                                   360                        359                           7.375             0
     17013474                                   360                        359                           8.375             0
     17013499                                   360                        359                           6.375             0
     17013500                                   360                        359                           8.375             0
     17013503                                   360                        359                           7.875             0
     17013507                                   360                        359                           7.125             0
     17012902                                   360                        359                           7.875             0
     17012917                                   360                        359                           7.375             0
     17012927                                   360                        359                               7             0
     17012928                                   360                        359                           7.375             0
     17012953                                   360                        359                           7.875             0
     17013025                                   360                        359                           7.625             0
     17013037                                   360                        359                           6.375             0
     17012768                                   360                        359                           7.125             0
     17012801                                   360                        359                               7             0
     17011022                                   360                        359                           7.875             0
     17011024                                   480                        479                           8.375             0
     17011029                                   360                        359                           7.125             0
     17011030                                   360                        359                           7.125             0
     17011137                                   360                        359                           7.375             0
     17012631                                   360                        359                               7             0
     17012641                                   480                        479                           8.125             0
     17009175                                   360                        359                            6.75             0
     17009184                                   360                        359                            7.25             0
     17009192                                   360                        359                            7.75             0
     17009289                                   360                        359                           7.375             0
     17009298                                   360                        359                           7.625             0
     17009299                                   360                        356                           7.875             0
     17010956                                   360                        359                           7.875             0
     17010968                                   360                        359                            6.25             0
     17010971                                   360                        359                               7             0
     17010997                                   360                        359                               8             0
     17009087                                   360                        359                           7.375             0
     17009100                                   360                        359                           8.375             0
     17009101                                   360                        359                               7             0
     17009103                                   360                        359                           7.125             0
     17009114                                   360                        359                           7.875             0
     17009150                                   360                        359                           7.875             0
     17009159                                   360                        359                           7.625             0
     17008993                                   360                        359                             7.5             0
     17009000                                   360                        359                           7.875             0
     17009039                                   360                        359                            7.75             0
     17004960                                   360                        359                           8.375             0
     17004971                                   360                        359                             7.5             0
     17004980                                   360                        359                           7.875             0
     16973750                                   360                        359                             7.5             0
     17004988                                   360                        359                           7.875             0
     16973758                                   360                        359                            7.25             0
     17005011                                   360                        359                           7.375             0
     17005021                                   360                        359                           7.375             0
     16973807                                   360                        359                           7.125             0
     17005137                                   360                        359                            6.75             0
     16973817                                   360                        359                           7.375             0
     16973820                                   360                        359                             6.5             0
     17005147                                   360                        359                           7.125             0
     17005148                                   360                        359                           7.375             0
     17005152                                   360                        359                           6.625             0
     17005161                                   360                        359                            7.25             0
     17005167                                   360                        359                           7.125             0
     17005168                                   360                        359                            6.25             0
     17005169                                   360                        359                           7.125             0
     17005171                                   360                        359                           6.625             0
     17005172                                   360                        359                            7.25             0
     17005173                                   360                        359                             7.5             0
     17005174                                   360                        359                           7.125             0
     16973840                                   360                        358                             7.5             0
     16970958                                   360                        359                           7.875             0
     17004895                                   360                        359                               8             0
     17004900                                   360                        359                           7.875             0
     16970965                                   360                        359                           7.875             0
     16970970                                   480                        479                           8.375             0
     17004921                                   360                        359                               8             0
     17004933                                   360                        359                            8.25             0
     16970938                                   360                        359                           7.875             0
     17004837                                   360                        359                           7.625             0
     17004789                                   360                        359                             7.5             0
     17004794                                   360                        359                               8             0
     17004797                                   480                        479                           8.375             0
     17004806                                   480                        479                            8.25             0
     17004808                                   360                        359                            6.25             0
     16970833                                   360                        359                             6.5             0
     17004714                                   360                        359                             7.5             0
     16970849                                   360                        359                           7.875             0
     16970851                                   360                        359                           8.375             0
     16970854                                   360                        359                               8             0
     16970857                                   360                        359                             7.5             0
     16970880                                   360                        359                           7.625             0
     17004759                                   360                        358                               7             0
     17004765                                   360                        359                             7.5             0
     16970897                                   360                        359                           8.125             0
     17004768                                   360                        359                           8.125             0
     16970921                                   360                        359                               7             0
     16970928                                   360                        359                           7.875             0
     17004782                                   360                        359                             7.5             0
     17004679                                   360                        359                             7.5             0
     17004682                                   360                        359                            6.75             0
     17004690                                   480                        479                            8.25             0
     16970831                                   360                        359                             6.5             0
     17004642                                   360                        359                             7.5             0
     17004643                                   360                        359                             7.5             0
     17004653                                   360                        359                             7.5             0
     17004660                                   360                        359                           8.125             0
     17003571                                   360                        359                             7.5             0
     17003579                                   360                        359                               7             0
     16970760                                   360                        359                             7.5             0
     16970763                                   360                        359                            7.25             0
     16970793                                   360                        359                            7.25             0
     17003410                                   360                        359                             7.5             0
     16970673                                   360                        359                           6.875             0
     17003429                                   360                        359                               6             0
     17003434                                   360                        359                           8.375             0
     16970709                                   360                        359                           8.375             0
     17003466                                   360                        359                             6.5             0
     16970724                                   360                        359                           6.625             0
     16970726                                   480                        479                               8             0
     17003517                                   480                        479                           8.125             0
     17003560                                   360                        359                           8.375             0
     17003563                                   360                        359                           8.375             0
     16970641                                   360                        359                           7.125             0
     16970594                                   360                        359                           7.125             0
     16970599                                   360                        359                           7.125             0
     16970600                                   360                        359                           8.375             0
     16970611                                   360                        359                           7.375             0
     16970629                                   360                        359                           6.625             0
     17003350                                   360                        359                           6.375             0
     17003353                                   360                        359                           7.875             0
     17003358                                   360                        359                           6.625             0
     17003362                                   360                        359                           7.875             0
     17003376                                   360                        359                            7.25             0
     17003379                                   360                        359                           7.625             0
     16970551                                   360                        359                           8.375             0
     16970557                                   360                        359                            7.25             0
     16970569                                   360                        359                           6.625             0
     16970580                                   360                        359                               6             0
     16970513                                   360                        359                               7             0
     16970524                                   360                        359                           7.625             0
     17003327                                   360                        359                           6.625             0
     17003335                                   360                        359                           7.875             0
     16968802                                   360                        359                           6.875             0
     16968822                                   360                        359                           8.375             0
     16968839                                   360                        359                           7.125             0
     16968843                                   360                        359                            7.75             0
     16968855                                   360                        359                             7.5             0
     16968859                                   360                        359                           7.625             0
     16968883                                   360                        359                             7.5             0
     16968892                                   360                        359                               7             0
     16968925                                   360                        359                           7.375             0
     16970361                                   360                        359                           7.875             0
     16970364                                   360                        359                           7.375             0
     16970371                                   360                        358                           7.625             0
     16970403                                   360                        359                            7.25             0
     17003280                                   360                        359                           7.625             0
     17003311                                   480                        479                           8.125             0
     16970457                                   480                        479                           8.375             0
     16970498                                   360                        359                            7.75             0
     16970500                                   480                        479                           8.375             0
     17002448                                   360                        359                            6.75             0
     17003219                                   360                        359                           8.125             0
     16968747                                   480                        478                               8             0
     16968756                                   360                        359                           7.875             0
     16968766                                   360                        359                           7.125             0
     17003237                                   360                        359                           8.125             0
     17003243                                   360                        359                           7.625             0
     16968788                                   480                        479                           8.125             0
     16968568                                   360                        359                               7             0
     16968582                                   360                        359                            7.25             0
     17002312                                   480                        479                            7.75             0
     17002317                                   360                        359                           8.375             0
     17002362                                   360                        359                           7.125             0
     16968620                                   360                        359                           7.125             0
     16968652                                   360                        359                            7.75             0
     16968703                                   360                        359                           6.125             0
     16968706                                   480                        478                           8.125             0
     16968709                                   360                        358                             7.5             0
     16968735                                   480                        478                           8.125             0
     17002155                                   360                        359                           7.625             0
     16968350                                   360                        359                               7             0
     17002160                                   360                        359                            6.25             0
     16968358                                   360                        359                           7.125             0
     16968369                                   360                        359                           6.375             0
     17002216                                   360                        359                           7.125             0
     16968381                                   360                        359                               7             0
     16968391                                   360                        359                           8.375             0
     16968396                                   360                        359                             6.5             0
     17002227                                   360                        359                             7.5             0
     16968416                                   360                        359                           7.375             0
     16968427                                   360                        359                           7.625             0
     16968430                                   360                        358                           6.375             0
     16968433                                   360                        358                               7             0
     16968434                                   360                        358                           7.125             0
     16968435                                   360                        358                           7.375             0
     16968464                                   360                        358                            7.75             0
     17002265                                   360                        359                           7.375             0
     16968480                                   360                        359                           7.875             0
     16968481                                   360                        359                               7             0
     16968482                                   360                        358                           6.875             0
     16968486                                   360                        358                            7.75             0
     16968487                                   360                        359                           7.875             0
     16968497                                   360                        358                           7.375             0
     16968505                                   360                        358                            7.75             0
     17002288                                   360                        359                           8.375             0
     17002291                                   480                        479                           8.375             0
     16968520                                   360                        358                               7             0
     16968528                                   360                        359                               8             0
     17002303                                   360                        359                           8.375             0
     16968544                                   360                        359                            6.75             0
     16965656                                   360                        359                           7.375             0
     16965657                                   360                        359                           7.125             0
     16965660                                   360                        359                           7.375             0
     16965667                                   360                        359                             7.5             0
     16965677                                   360                        359                             6.5             0
     16965701                                   480                        479                           7.625             0
     16968201                                   360                        359                           7.875             0
     17002112                                   360                        359                           8.375             0
     17002117                                   360                        359                             6.5             0
     16968237                                   360                        358                           8.125             0
     16968264                                   360                        359                           7.625             0
     16968275                                   360                        359                           6.375             0
     16968282                                   360                        359                             7.5             0
     16968289                                   360                        359                           8.375             0
     16968295                                   360                        359                           8.375             0
     16968301                                   360                        359                           8.125             0
     17002137                                   360                        359                             7.5             0
     16968311                                   360                        359                            7.25             0
     16968313                                   360                        359                           8.375             0
     16968331                                   360                        359                            6.75             0
     16965611                                   360                        359                           7.875             0
     16965620                                   360                        359                             7.5             0
     16965625                                   360                        359                           7.875             0
     16965626                                   360                        359                           8.375             0
     16965641                                   480                        479                           8.125             0
     16965649                                   360                        359                             7.5             0
     16965651                                   360                        359                            7.25             0
     16965652                                   360                        359                            7.75             0
     16965654                                   360                        359                            7.25             0
     17002085                                   360                        359                           6.875             0
     17001933                                   360                        359                             6.5             0
     17001938                                   480                        479                           8.375             0
     17001961                                   360                        359                           7.375             0
     17001973                                   360                        359                             7.5             0
     16965337                                   360                        359                           7.875             0
     16965348                                   480                        478                            8.25             0
     16965351                                   360                        359                           7.875             0
     16965358                                   480                        478                           8.125             0
     17001983                                   360                        359                             7.5             0
     16965425                                   360                        359                           6.625             0
     16965426                                   360                        359                           7.625             0
     16965432                                   360                        359                           7.875             0
     16965433                                   360                        359                            7.25             0
     17001997                                   360                        359                           6.625             0
     16965488                                   480                        479                           8.375             0
     16965503                                   360                        359                           7.125             0
     17002029                                   360                        359                             7.5             0
     16965589                                   360                        359                           8.125             0
     17002065                                   360                        359                            7.25             0
     16965601                                   360                        359                               8             0
     16965605                                   360                        359                           8.375             0
     16965217                                   360                        359                             7.5             0
     16965223                                   480                        479                           8.125             0
     16965259                                   360                        359                             7.5             0
     16965270                                   480                        479                           8.375             0
     16965272                                   360                        359                               7             0
     16965275                                   360                        359                            7.25             0
     16965276                                   360                        359                            7.25             0
     17001928                                   360                        359                           7.375             0
     16965281                                   360                        359                           8.375             0
     16965292                                   360                        359                           7.625             0
     17000238                                   360                        359                           7.125             0
     17000243                                   360                        359                           6.875             0
     17000249                                   360                        359                           8.125             0
     17000253                                   360                        359                            7.25             0
     17000257                                   360                        359                            8.25             0
     17000273                                   360                        359                           7.375             0
     17000309                                   360                        358                            7.25             0
     17000438                                   360                        359                               8             0
     17000445                                   360                        359                             6.5             0
     17000448                                   360                        359                           6.875             0
     17000463                                   360                        359                           6.625             0
     17000468                                   360                        359                               7             0
     17000475                                   360                        359                           7.875             0
     17000494                                   360                        359                           7.125             0
     16965179                                   360                        358                           6.875             0
     16965188                                   360                        359                           7.375             0
     16965192                                   360                        358                           7.875             0
     16965197                                   360                        358                            7.75             0
     16963375                                   360                        359                           6.375             0
     17000122                                   360                        359                           7.625             0
     17000127                                   360                        359                            7.75             0
     16963384                                   360                        359                           6.875             0
     16963388                                   480                        479                            8.25             0
     16963412                                   360                        359                            7.25             0
     17000158                                   360                        359                           7.375             0
     17000182                                   360                        359                            7.25             0
     17000185                                   360                        359                            7.75             0
     17000187                                   360                        359                           6.125             0
     17000194                                   480                        479                           8.125             0
     17000197                                   360                        359                             7.5             0
     17000199                                   480                        479                           8.375             0
     17000206                                   360                        359                             6.5             0
     17000216                                   360                        359                            7.75             0
     17000227                                   360                        358                             6.5             0
     16963308                                   360                        359                            6.75             0
     16995354                                   360                        359                           7.875             0
     16995358                                   360                        359                           8.375             0
     16995361                                   360                        359                             6.5             0
     16963341                                   480                        478                           8.375             0
     16963344                                   360                        359                           8.375             0
     16995363                                   360                        359                           7.125             0
     16995367                                   360                        359                               7             0
     16995369                                   360                        359                           7.125             0
     17000080                                   480                        479                           8.375             0
     17000085                                   360                        359                           8.375             0
     16963352                                   480                        478                           7.875             0
     17000089                                   360                        359                               9             0
     16963356                                   480                        479                           7.875             0
     17000095                                   360                        359                           7.125             0
     16963231                                   360                        359                           7.875             0
     16963250                                   360                        359                            7.75             0
     16963253                                   360                        359                           7.375             0
     16963254                                   360                        359                            7.25             0
     16963257                                   360                        359                           7.875             0
     16963290                                   360                        359                             7.5             0
     16963097                                   360                        359                           8.375             0
     16963104                                   360                        359                           7.375             0
     16963108                                   360                        359                            7.25             0
     16963111                                   360                        358                           6.875             0
     16963113                                   360                        359                           7.875             0
     16963122                                   360                        359                             6.5             0
     16963130                                   360                        359                           7.875             0
     16963150                                   480                        478                            8.75             0
     16963156                                   360                        359                             7.5             0
     16963206                                   360                        359                             7.5             0
     16963051                                   360                        358                             6.5             0
     16963059                                   360                        359                           8.375             0
     16963064                                   360                        359                           6.875             0
     16963065                                   360                        359                           6.625             0
     16963080                                   360                        359                           8.375             0
     16963081                                   360                        359                             7.5             0
     16963018                                   360                        359                             7.5             0
     16963026                                   360                        359                           7.625             0
     16963030                                   360                        359                           7.625             0
     16963040                                   480                        479                           8.375             0
     16963045                                   360                        359                           7.875             0
     16859503                                   360                        359                           7.125             0
     16859515                                   360                        358                           8.125             0
     16859516                                   360                        359                             6.5             0
     16859518                                   360                        359                            7.25             0
     16859523                                   360                        359                           7.375             0
     16859598                                   360                        359                           7.125             0
     16859613                                   360                        358                           8.125             0
     16859619                                   360                        359                           7.125             0
     16859667                                   360                        359                           7.375             0
     16859670                                   360                        359                           7.875             0
     16962967                                   360                        359                           8.375             0
     16962972                                   360                        359                           7.875             0
     16962981                                   360                        358                            8.25             0
     16962987                                   360                        358                            7.75             0
     16963013                                   360                        359                             7.5             0
     16859055                                   360                        359                           7.875             0
     16859065                                   360                        359                               7             0
     16859067                                   360                        359                           8.375             0
     16859078                                   360                        358                           8.125             0
     16859103                                   360                        359                           7.875             0
     16859139                                   480                        479                            8.25             0
     16859148                                   360                        359                           6.875             0
     16859155                                   360                        358                           8.125             0
     16859166                                   360                        359                           7.875             0
     16859183                                   360                        359                           8.375             0
     16859194                                   360                        358                            7.75             0
     16859219                                   360                        359                           7.875             0
     16859221                                   360                        358                           6.625             0
     16859259                                   360                        359                           7.125             0
     16859310                                   360                        359                           8.375             0
     16859318                                   360                        359                           7.375             0
     16859324                                   360                        359                            7.75             0
     16859352                                   360                        358                           7.125             0
     16859360                                   360                        359                           7.125             0
     16859383                                   480                        479                           8.375             0
     16859397                                   360                        357                            6.75             0
     16859412                                   360                        357                           7.375             0
     16859434                                   360                        359                           7.625             0
     16859436                                   360                        359                           7.375             0
     16859448                                   360                        359                           7.875             0
     16859452                                   360                        357                           7.125             0
     16859459                                   360                        359                           7.875             0
     16859462                                   480                        479                           8.125             0
     16859466                                   360                        359                             7.5             0
     16859473                                   360                        359                           7.875             0
     16859484                                   360                        359                           7.625             0
     16859497                                   480                        478                           8.125             0
     16859502                                   360                        359                           8.125             0
     16857024                                   360                        359                           7.875             0
     16857034                                   360                        359                           7.125             0
     16857048                                   360                        359                           7.125             0
     16857312                                   360                        359                            7.75             0
     16857321                                   360                        358                           8.125             0
     16857330                                   480                        479                           8.375             0
     16857335                                   360                        359                             6.5             0
     16857337                                   360                        359                           6.875             0
     16857386                                   480                        478                           7.625             0
     16857408                                   360                        359                           8.375             0
     16857473                                   360                        358                           7.625             0
     16857509                                   360                        358                           7.625             0
     16857511                                   360                        359                           7.375             0
     16857520                                   360                        358                             7.5             0
     16857614                                   360                        359                            6.75             0
     16857628                                   480                        479                           8.375             0
     16857677                                   360                        358                           7.875             0
     16856542                                   360                        359                             7.5             0
     16856564                                   480                        478                           8.375             0
     16856566                                   360                        359                           7.875             0
     16856581                                   360                        358                           7.375             0
     16856609                                   360                        359                               7             0
     16856632                                   360                        359                           7.125             0
     16856652                                   360                        359                               7             0
     16856662                                   360                        359                           7.125             0
     16856699                                   360                        359                           7.875             0
     16856702                                   360                        358                             7.5             0
     16856736                                   360                        359                             6.5             0
     16856738                                   360                        359                           7.125             0
     16856796                                   360                        358                             7.5             0
     16856826                                   360                        359                            6.75             0
     16856839                                   360                        359                           7.125             0
     16856857                                   360                        359                           7.875             0
     16856858                                   360                        359                           7.125             0
     16856865                                   360                        359                            7.75             0
     16856868                                   360                        359                           7.375             0
     16856879                                   360                        358                             7.5             0
     16856890                                   360                        359                           7.125             0
     16856908                                   360                        359                            7.25             0
     16856913                                   360                        359                           7.125             0
     16856921                                   360                        359                           7.375             0
     16856923                                   360                        359                            7.25             0
     16856928                                   360                        359                           7.875             0
     16856931                                   360                        359                           7.375             0
     16856934                                   360                        359                           6.875             0
     16857016                                   360                        359                            7.75             0
     16856496                                   360                        359                           7.875             0
     16856511                                   360                        359                             7.5             0
     16856522                                   360                        359                           7.375             0
     16856529                                   360                        358                               7             0
     16853241                                   480                        479                           8.125             0
     16853279                                   360                        359                           7.625             0
     16853282                                   360                        359                            6.75             0
     16853285                                   360                        359                           7.375             0
     16853286                                   360                        359                            6.75             0
     16853299                                   360                        359                            6.75             0
     16853319                                   480                        479                           8.375             0
     16853330                                   360                        359                           7.875             0
     16853335                                   360                        359                               7             0
     16853379                                   360                        359                           8.125             0
     16852738                                   360                        359                           6.875             0
     16852799                                   360                        359                           7.125             0
     16852804                                   360                        359                           7.375             0
     16852805                                   480                        479                           8.125             0
     16852812                                   360                        358                               7             0
     16852813                                   480                        479                           8.375             0
     16852835                                   360                        359                           8.375             0
     16852854                                   360                        359                            7.25             0
     16852863                                   360                        359                           6.375             0
     16852865                                   360                        359                           7.625             0
     16852871                                   360                        358                             7.5             0
     16852895                                   360                        359                            6.75             0
     16852968                                   360                        358                            7.75             0
     16852988                                   360                        359                           6.375             0
     16853087                                   360                        359                            7.25             0
     16853116                                   360                        359                           7.375             0
     16853141                                   360                        359                           6.625             0
     16853159                                   360                        359                           7.375             0
     16853184                                   360                        358                           7.375             0
     16853191                                   360                        359                           6.625             0
     16853202                                   360                        358                           8.125             0
     16853207                                   360                        359                            7.25             0
     16853216                                   360                        359                           8.375             0
     16853226                                   360                        359                           6.625             0
     16852154                                   360                        359                           8.375             0
     16852170                                   360                        359                               7             0
     16852231                                   360                        358                            7.75             0
     16852281                                   480                        478                           8.125             0
     16852312                                   360                        359                           6.875             0
     16852317                                   360                        359                            7.75             0
     16852330                                   360                        359                           7.125             0
     16852340                                   360                        359                            7.25             0
     16852352                                   360                        359                            6.75             0
     16852379                                   360                        359                           7.875             0
     16852383                                   360                        359                           7.375             0
     16852385                                   360                        358                           6.875             0
     16852416                                   480                        479                           8.375             0
     16852715                                   360                        359                           8.375             0
     16852028                                   360                        358                           6.625             0
     16852051                                   360                        359                             7.5             0
     16852063                                   360                        359                           7.875             0
     16852070                                   360                        359                           7.375             0
     16852096                                   360                        359                           7.625             0
     16852110                                   360                        359                           8.125             0
     16852119                                   360                        359                               8             0
     16851998                                   360                        358                           7.125             0
     16851999                                   360                        359                            6.75             0
     16851255                                   360                        359                           7.375             0
     16851269                                   360                        359                           7.125             0
     16851281                                   360                        358                               7             0
     16851296                                   360                        358                           7.875             0
     16851299                                   360                        359                           7.375             0
     16851301                                   480                        479                           8.375             0
     16851317                                   360                        358                             7.5             0
     16851326                                   360                        359                           6.375             0
     16851327                                   360                        358                           8.125             0
     16851341                                   480                        479                           8.375             0
     16851352                                   360                        359                               7             0
     16851384                                   360                        359                           7.375             0
     16851397                                   360                        359                           7.625             0
     16851410                                   360                        359                           7.875             0
     16851416                                   360                        359                            6.75             0
     16851428                                   360                        359                             7.5             0
     16851845                                   360                        359                           7.625             0
     16851922                                   360                        359                           7.375             0
     16849506                                   360                        358                           8.375             0
     16849517                                   360                        358                           7.625             0
     16849529                                   360                        359                               7             0
     16849530                                   360                        358                           7.875             0
     16849552                                   360                        359                           7.375             0
     16849570                                   360                        358                           8.125             0
     16849575                                   480                        479                           8.375             0
     16849585                                   360                        358                           8.125             0
     16849587                                   360                        358                               8             0
     16851052                                   360                        359                           7.875             0
     16851087                                   360                        359                             6.5             0
     16851129                                   360                        359                             7.5             0
     16851155                                   360                        358                             8.5             0
     16851157                                   360                        359                           8.375             0
     16851161                                   480                        479                           8.375             0
     16851169                                   480                        479                            7.75             0
     16849426                                   360                        358                           6.375             0
     16849428                                   360                        358                           8.375             0
     16849434                                   360                        359                               7             0
     16849443                                   360                        359                           7.875             0
     16849445                                   480                        478                           8.125             0
     16849473                                   360                        359                           7.125             0
     16849479                                   480                        478                           8.125             0
     16849484                                   480                        478                           8.125             0
     16849490                                   360                        359                             6.5             0
     16849123                                   360                        359                           6.875             0
     16849127                                   480                        478                            8.25             0
     16849134                                   360                        359                           7.125             0
     16849141                                   480                        478                           8.125             0
     16849159                                   360                        359                            6.75             0
     16849176                                   360                        359                           7.375             0
     16849195                                   360                        358                           8.125             0
     16849196                                   480                        478                           8.375             0
     16849212                                   480                        478                           8.125             0
     16849232                                   360                        359                           8.125             0
     16849245                                   360                        358                           8.125             0
     16849251                                   360                        358                            8.25             0
     16849272                                   480                        479                           8.375             0
     16849292                                   360                        359                           7.125             0
     16849299                                   360                        359                           6.375             0
     16849325                                   360                        359                           7.375             0
     16849331                                   360                        359                           7.375             0
     16849380                                   360                        359                           7.125             0
     16849411                                   360                        359                           6.375             0
     16849418                                   480                        478                           8.125             0
     16849100                                   360                        359                           7.875             0
     16849070                                   360                        359                           7.125             0
     16847866                                   480                        478                           8.375             0
     16847867                                   360                        359                           8.125             0
     16847886                                   480                        479                           8.375             0
     16847959                                   360                        359                           7.625             0
     16847962                                   360                        358                           8.375             0
     16847966                                   360                        359                             6.5             0
     16847976                                   360                        359                             7.5             0
     16848000                                   360                        359                           8.125             0
     16848003                                   360                        358                            7.25             0
     16848013                                   360                        359                           8.125             0
     16848020                                   480                        478                           8.375             0
     16848021                                   360                        358                           8.125             0
     16848042                                   360                        359                           7.125             0
     16848047                                   480                        478                           8.125             0
     16848057                                   360                        359                           6.875             0
     16848064                                   360                        359                            6.75             0
     16848080                                   360                        359                             7.5             0
     16848089                                   360                        359                           7.875             0
     16848096                                   480                        478                           8.125             0
     16848105                                   360                        359                            6.25             0
     16848122                                   360                        359                           7.125             0
     16848999                                   360                        359                           8.375             0
     16847651                                   360                        359                           6.625             0
     16847653                                   480                        479                           8.125             0
     16847676                                   360                        358                           8.375             0
     16847693                                   360                        359                           6.375             0
     16847694                                   360                        359                           8.375             0
     16847701                                   360                        358                           6.875             0
     16847706                                   360                        359                             6.5             0
     16847712                                   360                        358                             6.5             0
     16847719                                   360                        358                           7.625             0
     16847727                                   360                        358                           7.625             0
     16845756                                   360                        359                           6.625             0
     16845772                                   360                        359                           8.125             0
     16845787                                   360                        359                            6.75             0
     16845788                                   360                        358                           7.375             0
     16845789                                   480                        479                           8.375             0
     16845796                                   360                        358                            6.75             0
     16845810                                   360                        359                           6.875             0
     16845825                                   360                        359                           6.375             0
     16845830                                   360                        358                               6             0
     16847607                                   360                        359                           6.625             0
     16846012                                   360                        359                            7.25             0
     16846072                                   360                        357                           7.875             0
     16846099                                   360                        359                           7.375             0
     16846160                                   360                        359                           6.875             0
     16846177                                   480                        478                           8.125             0
     16846179                                   360                        357                           7.125             0
     16846193                                   360                        359                           7.875             0
     16846209                                   480                        478                           8.375             0
     16846248                                   360                        358                           8.375             0
     16846262                                   360                        358                           8.375             0
     16846284                                   360                        359                           6.625             0
     16847470                                   360                        359                           6.625             0
     16847472                                   360                        359                           6.125             0
     16847479                                   480                        479                           8.125             0
     16847493                                   360                        359                            6.75             0
     16847515                                   360                        358                           8.375             0
     16847533                                   360                        358                           8.375             0
     16847541                                   480                        478                           8.375             0
     16847542                                   360                        358                               8             0
     16847547                                   360                        359                           7.875             0
     16847572                                   360                        358                           8.125             0
     16847590                                   480                        478                           8.375             0
     16844845                                   360                        359                             7.5             0
     16844849                                   480                        478                           8.375             0
     16844857                                   480                        478                           8.125             0
     16844891                                   360                        359                           7.875             0
     16844892                                   480                        478                           8.375             0
     16845563                                   360                        358                           8.375             0
     16845694                                   360                        359                           6.875             0
     16845713                                   360                        359                           5.875             0
     16845714                                   360                        358                             6.5             0
     16840068                                   360                        359                           8.375             0
     16840135                                   480                        479                           8.125             0
     16840140                                   360                        359                            7.75             0
     16840161                                   360                        359                            6.75             0
     16840174                                   360                        359                           7.125             0
     16840188                                   360                        359                            6.75             0
     16840193                                   360                        359                            7.25             0
     16840200                                   360                        359                               6             0
     16840237                                   360                        359                            7.25             0
     16840254                                   360                        358                           8.125             0
     16840263                                   360                        358                            8.25             0
     16840275                                   360                        359                           8.125             0
     16840293                                   360                        358                           8.375             0
     16840300                                   360                        358                           6.375             0
     16840307                                   360                        359                            7.75             0
     16844273                                   480                        478                           8.375             0
     16844318                                   360                        359                           6.125             0
     16844429                                   480                        478                           7.875             0
     16844454                                   360                        359                           6.125             0
     16844468                                   360                        358                           8.375             0
     16844552                                   360                        359                            7.75             0
     16844558                                   360                        358                            6.25             0
     16844587                                   480                        479                           8.375             0
     16844603                                   360                        359                           7.375             0
     16844624                                   360                        359                           8.125             0
     16844634                                   360                        358                           8.125             0
     16844657                                   480                        478                           8.375             0
     16844729                                   360                        359                           6.875             0
     16844742                                   360                        358                               7             0
     16844746                                   360                        358                           8.375             0
     16844788                                   360                        358                           8.375             0
     16839986                                   360                        359                           6.125             0
     16838876                                   360                        358                               7             0
     16838975                                   360                        359                           7.125             0
     16838981                                   480                        479                           8.375             0
     16839031                                   360                        358                            8.25             0
     16839046                                   360                        359                           6.875             0
     16839076                                   480                        478                           7.625             0
     16839095                                   360                        358                           8.125             0
     16839101                                   360                        359                           7.375             0
     16839112                                   360                        359                           6.625             0
     16839117                                   360                        358                           8.375             0
     16839154                                   360                        358                           8.375             0
     16839166                                   360                        359                           6.875             0
     16839190                                   360                        359                            7.75             0
     16839191                                   360                        358                           8.125             0
     16839200                                   360                        359                            8.25             0
     16839212                                   360                        358                            8.25             0
     16839245                                   360                        358                           8.375             0
     16839303                                   360                        358                             6.5             0
     16839316                                   360                        358                           8.375             0
     16839334                                   480                        477                           8.125             0
     16839672                                   360                        358                            8.25             0
     16839705                                   360                        358                           8.375             0
     16839710                                   360                        358                               8             0
     16839722                                   360                        358                           8.125             0
     16839724                                   360                        358                           6.625             0
     16839767                                   360                        358                             7.5             0
     16839784                                   360                        358                           7.125             0
     16839789                                   360                        358                            7.25             0
     16839818                                   360                        358                           8.125             0
     16839847                                   360                        358                           8.125             0
     16839893                                   480                        478                           8.375             0
     16839901                                   360                        359                            7.75             0
     16838762                                   360                        358                               8             0
     16838791                                   360                        359                            8.25             0
     16838852                                   360                        358                           8.125             0
     16838869                                   360                        358                           6.125             0
     16838599                                   360                        358                           8.375             0
     16838628                                   360                        358                           8.125             0
     16835990                                   360                        358                           8.125             0
     16835835                                   360                        358                            7.25             0
     16835844                                   480                        478                           8.125             0
     16835891                                   360                        358                           8.125             0
     16835894                                   360                        359                             7.5             0
     16835920                                   480                        478                           8.375             0
     16835328                                   360                        358                           8.375             0
     16835339                                   480                        478                           8.125             0
     16835457                                   480                        478                            8.25             0
     16835496                                   360                        358                           8.375             0
     16835503                                   360                        358                           8.375             0
     16835532                                   360                        358                           8.375             0
     16835545                                   360                        359                            7.75             0
     16835579                                   360                        359                            7.75             0
     16835612                                   360                        359                           7.625             0
     16835689                                   360                        358                            7.25             0
     16835721                                   480                        478                           8.375             0
     16835727                                   360                        358                           8.375             0
     16835761                                   360                        358                           8.125             0
     16833136                                   360                        359                           7.125             0
     16833176                                   360                        358                               8             0
     16833244                                   360                        358                           8.125             0
     16833263                                   360                        359                            7.75             0
     16833330                                   480                        478                           8.375             0
     16833355                                   480                        478                           8.125             0
     16835175                                   360                        359                               7             0
     16835219                                   360                        358                           8.375             0
     16835257                                   360                        358                            7.25             0
     16835285                                   360                        359                            7.75             0
     16835290                                   360                        358                           8.125             0
     16835298                                   360                        358                           8.125             0
     16826986                                   360                        357                           8.125             0
     16826994                                   480                        477                           8.375             0
     16827027                                   360                        358                           7.625             0
     16827036                                   360                        359                           7.625             0
     16827049                                   360                        359                           7.375             0
     16827051                                   360                        359                           8.125             0
     16832760                                   480                        478                           8.375             0
     16832805                                   360                        358                           8.125             0
     16832870                                   360                        359                           7.375             0
     16832911                                   360                        358                           8.125             0
     16832992                                   360                        359                           8.375             0
     16833053                                   360                        358                            7.75             0
     16833054                                   360                        358                           8.375             0
     16833079                                   360                        358                           8.125             0
     16833095                                   360                        358                           8.375             0
     16833103                                   480                        478                           8.375             0
     16833105                                   360                        358                           8.375             0
     16826956                                   360                        358                           8.375             0
     16826713                                   360                        358                           8.125             0
     16826761                                   360                        358                           7.625             0
     16826763                                   480                        478                           6.625             0
     16826810                                   360                        358                           7.625             0
     16826827                                   360                        359                           7.625             0
     16826828                                   480                        478                           8.375             0
     16826829                                   360                        359                               7             0
     16826831                                   360                        359                           7.125             0
     16826668                                   360                        356                           6.625             0
     16826632                                   360                        358                           8.375             0
     16826529                                   360                        359                            7.25             0
     16824236                                   360                        358                           8.125             0
     16824243                                   360                        358                           8.375             0
     16824303                                   360                        359                             7.5             0
     16824385                                   360                        358                           8.375             0
     16824421                                   360                        359                           6.875             0
     16823845                                   360                        358                           8.125             0
     16823942                                   480                        479                           8.375             0
     16824032                                   360                        358                           8.375             0
     16824056                                   360                        358                           6.125             0
     16824096                                   360                        359                           7.125             0
     16824101                                   360                        359                             6.5             0
     16823716                                   480                        478                           8.125             0
     16823717                                   360                        358                               8             0
     16823728                                   480                        478                           8.375             0
     16823793                                   360                        358                               6             0
     16823798                                   480                        478                               8             0
     16819521                                   360                        358                            7.25             0
     16819642                                   360                        358                           8.125             0
     16819724                                   480                        478                           8.375             0
     16819847                                   360                        358                           8.375             0
     16819863                                   360                        358                           8.375             0
     16814289                                   360                        358                           8.375             0
     16814305                                   480                        478                           8.375             0
     16819137                                   360                        358                           7.375             0
     16819152                                   360                        358                           7.125             0
     16819175                                   360                        358                           7.875             0
     16819176                                   360                        359                               7             0
     16819237                                   360                        358                               7             0
     16819255                                   360                        358                           8.125             0
     16819303                                   360                        358                           7.625             0
     16819390                                   480                        478                           8.375             0
     16819439                                   360                        359                           7.125             0
     16819450                                   360                        359                           8.125             0
     16813718                                   360                        358                           8.375             0
     16813778                                   360                        358                           8.125             0
     16813783                                   360                        358                           8.375             0
     16813873                                   360                        359                             6.5             0
     16813905                                   360                        358                            6.75             0
     16813925                                   480                        478                           8.375             0
     16813938                                   480                        479                           8.375             0
     16813939                                   480                        478                           8.375             0
     16813947                                   360                        358                           8.375             0
     16813973                                   360                        357                           7.875             0
     16813984                                   480                        478                           8.375             0
     16814061                                   360                        357                           8.125             0
     16814156                                   360                        358                               8             0
     16809784                                   480                        479                           8.375             0
     16809785                                   360                        359                           6.625             0
     16809837                                   360                        358                           8.375             0
     16809851                                   360                        358                           8.375             0
     16809885                                   360                        358                           7.375             0
     16809900                                   480                        478                           8.125             0
     16809906                                   360                        358                           8.375             0
     16813530                                   480                        479                           8.375             0
     16813537                                   360                        358                           8.375             0
     16813538                                   360                        358                           8.125             0
     16813541                                   360                        358                            8.25             0
     16813569                                   360                        358                           7.125             0
     16813618                                   360                        359                           8.375             0
     16813676                                   360                        359                           7.125             0
     16813717                                   360                        359                             6.5             0
     16809516                                   360                        358                            7.25             0
     16809646                                   360                        359                            6.75             0
     16809659                                   360                        358                           7.125             0
     16809667                                   360                        358                           8.125             0
     16809675                                   360                        358                           8.375             0
     16809757                                   480                        478                           8.375             0
     16809763                                   360                        358                           6.375             0
     16807361                                   360                        358                           8.375             0
     16807364                                   480                        478                           8.375             0
     16809256                                   360                        358                           8.375             0
     16809304                                   480                        478                           8.375             0
     16809329                                   360                        358                           6.625             0
     16809332                                   360                        358                           8.375             0
     16809337                                   480                        478                           8.375             0
     16809377                                   360                        358                           8.125             0
     16809453                                   360                        359                           7.625             0
     16809468                                   360                        358                               7             0
     16809488                                   360                        358                           8.375             0
     16807034                                   360                        358                             7.5             0
     16807086                                   360                        358                            6.75             0
     16807123                                   360                        359                           7.625             0
     16807199                                   480                        478                            7.75             0
     16807235                                   480                        478                           8.375             0
     16807261                                   360                        358                           6.375             0
     16807337                                   360                        358                           8.375             0
     16804162                                   480                        479                           8.375             0
     16806845                                   360                        359                           7.375             0
     16806849                                   360                        358                           8.375             0
     16806862                                   480                        478                               8             0
     16806867                                   360                        358                               7             0
     16806904                                   360                        358                           8.125             0
     16806906                                   360                        358                           8.125             0
     16806984                                   480                        478                           8.375             0
     16806997                                   360                        358                           8.375             0
     16807008                                   360                        357                           8.375             0
     16803464                                   480                        477                           8.375             0
     16803490                                   360                        358                           8.125             0
     16803610                                   360                        358                           7.875             0
     16803674                                   360                        358                           8.375             0
     16803678                                   480                        478                           7.875             0
     16803684                                   360                        358                            8.25             0
     16803781                                   360                        358                            8.25             0
     16803832                                   360                        358                           8.375             0
     16803887                                   360                        358                           7.625             0
     16803900                                   360                        357                           8.375             0
     16801684                                   360                        358                            7.25             0
     16801838                                   480                        477                           7.875             0
     16801899                                   480                        477                           7.625             0
     16801948                                   360                        358                            8.25             0
     16802016                                   360                        359                           8.125             0
     16803277                                   360                        358                           8.375             0
     16803296                                   360                        358                           8.375             0
     16803391                                   360                        359                            6.25             0
     16803438                                   360                        357                            7.75             0
     16801607                                   360                        357                             7.5             0
     16851500                                   360                        359                            7.75             0
     16798665                                   480                        478                           8.375             0
     16798737                                   360                        358                           8.375             0
     16798764                                   480                        478                           8.125             0
     16798830                                   480                        478                           7.375             0
     16798904                                   360                        359                            6.75             0
     16384086                                   360                        355                           6.875             0
     16323454                                   360                        352                           8.375             0
     16848778                                   360                        358                               8             0
     16848945                                   360                        360                           6.375             0
     16848948                                   360                        359                           7.375             0
     16848913                                   480                        479                           1.375             0
     16848764                                   360                        359                            7.75             0
     16848767                                   360                        359                           8.125             0
     16848820                                   480                        479                            8.25             0
     16848746                                   480                        479                            8.25             0
     16848870                                   360                        359                           8.125             0
     16848757                                   360                        359                           7.375             0
     16847360                                   360                        359                            7.75             0
     16847174                                   360                        359                           8.125             0
     16847388                                   360                        359                           7.375             0
     16847415                                   360                        359                           8.125             0
     16847289                                   480                        479                           8.125             0
     16847157                                   360                        359                           7.375             0
     16847212                                   360                        359                               8             0
     16847221                                   480                        479                            8.25             0
     16847225                                   360                        359                           7.125             0
     16847233                                   480                        479                            8.25             0
     16847145                                   360                        359                               8             0
     16847260                                   360                        359                            6.75             0
     16845494                                   480                        479                            7.75             0
     16845503                                   360                        359                           7.625             0
     16845529                                   360                        359                               8             0
     16845535                                   360                        359                           8.125             0
     16845453                                   360                        359                           8.125             0
     16845462                                   360                        359                            7.75             0
     16843904                                   480                        479                            8.25             0
     16843951                                   360                        359                           7.125             0
     16843961                                   360                        359                           6.625             0
     16843979                                   480                        479                            8.25             0
     16843989                                   360                        359                           8.125             0
     16844004                                   360                        358                           6.875             0
     16843763                                   360                        358                               8             0
     16843882                                   360                        359                           7.875             0
     16843883                                   360                        360                               7             0
     16843898                                   360                        359                           7.375             0
     16843773                                   360                        359                           8.125             0
     16839402                                   480                        479                            8.25             0
     16839405                                   360                        359                            8.25             0
     16839593                                   360                        359                             6.5             0
     16839415                                   360                        359                            7.75             0
     16839620                                   360                        359                               8             0
     16839626                                   480                        479                           8.125             0
     16843802                                   480                        479                            8.25             0
     16843810                                   360                        359                            7.75             0
     16843817                                   480                        479                           8.125             0
     16843762                                   360                        359                           7.375             0
     16843858                                   480                        479                            8.25             0
     16839393                                   360                        359                           1.375             0
     16839378                                   360                        359                            7.75             0
     16839496                                   360                        359                           7.625             0
     16839501                                   360                        359                            7.25             0
     16839380                                   360                        359                             7.5             0
     16838554                                   360                        360                           7.625             0
     16838555                                   360                        359                           7.125             0
     16838302                                   360                        358                            7.25             0
     16838569                                   360                        359                           6.875             0
     16839454                                   360                        359                            8.25             0
     16838287                                   360                        359                           8.125             0
     16838540                                   360                        359                           8.125             0
     16838394                                   360                        359                            6.75             0
     16838259                                   360                        358                           7.875             0
     16838477                                   360                        359                           9.875             0
     16834934                                   480                        479                           7.625             0
     16838321                                   360                        359                            8.25             0
     16838337                                   480                        479                            8.25             0
     16838343                                   480                        479                            8.25             0
     16838348                                   360                        359                             8.5             0
     16838226                                   360                        359                           7.875             0
     16835011                                   480                        479                            8.25             0
     16835057                                   480                        479                           8.125             0
     16834855                                   360                        359                           7.875             0
     16835072                                   360                        359                               8             0
     16835104                                   360                        359                           8.125             0
     16835112                                   360                        359                           8.125             0
     16835115                                   480                        479                           7.625             0
     16835136                                   360                        359                            7.25             0
     16832745                                   480                        479                           8.125             0
     16832461                                   360                        358                            8.25             0
     16832650                                   360                        359                           6.625             0
     16832673                                   360                        359                           6.625             0
     16832685                                   360                        359                            8.25             0
     16825952                                   360                        359                           6.875             0
     16826185                                   360                        359                           7.875             0
     16832518                                   360                        360                             7.5             0
     16832451                                   360                        358                            7.75             0
     16832453                                   480                        478                            8.25             0
     16832604                                   360                        359                           8.125             0
     16832606                                   360                        359                            7.25             0
     16823618                                   360                        359                            8.25             0
     16826009                                   360                        359                           8.125             0
     16826066                                   360                        359                           7.125             0
     16826067                                   360                        359                            7.25             0
     16823489                                   360                        359                            8.25             0
     16823520                                   360                        359                               7             0
     16823359                                   360                        359                             6.5             0
     16823334                                   360                        358                               8             0
     16818731                                   360                        359                            8.25             0
     16818738                                   480                        478                            8.25             0
     16823299                                   360                        358                            8.25             0
     16798377                                   360                        358                           8.125             0
     16798389                                   360                        358                           8.375             0
     16798391                                   360                        358                           8.375             0
     16798349                                   360                        358                            7.75             0
     16798209                                   360                        358                            8.25             0
     16791138                                   360                        358                           8.375             0
     16791159                                   480                        478                           8.125             0
     16798158                                   360                        358                           8.125             0
     16798165                                   360                        358                           8.375             0
     16791089                                   360                        358                           7.125             0
     16790955                                   360                        358                            8.25             0
     16790934                                   360                        358                           8.375             0
     16790938                                   360                        356                             7.5             0
     16790949                                   360                        358                           8.125             0
     16790904                                   360                        356                            7.75             0
     16790909                                   360                        356                            7.75             0
     16694686                                   360                        355                           6.875             0
     16694692                                   360                        356                             6.5             0
     16694714                                   360                        356                           5.625             0
     16694724                                   360                        356                             6.5             0
     16694740                                   360                        356                            6.75             0
     16694742                                   360                        356                               7             0
     16694743                                   360                        356                           6.375             0
     16694749                                   360                        356                               7             0
     16694667                                   360                        356                           5.625             0
     16689231                                   360                        356                           7.375             0
     16685324                                   480                        475                            7.75             0
     16685329                                   360                        355                           8.375             0
     16685336                                   480                        475                            7.75             0
     16685338                                   480                        475                           8.125             0
     16686740                                   360                        355                            7.25             0
     16646036                                   360                        355                               8             0
     17034243                                   360                        360                               7             0
     17020960                                   360                        360                           7.125             0
     17020967                                   360                        360                               7             0
     17021006                                   360                        360                             7.5             0
     17021819                                   360                        360                            7.25             0
     17021857                                   360                        360                           7.375             0
     17027359                                   360                        360                            7.75             0
     17027437                                   360                        360                               7             0
     17032793                                   360                        360                             7.5             0
     17032810                                   360                        360                           6.875             0
     17014538                                   360                        360                             6.5             0
     17014548                                   360                        360                           6.875             0
     17014565                                   360                        360                           7.875             0
     17014578                                   360                        360                             6.5             0
     17014628                                   360                        360                           6.875             0
     17014649                                   360                        360                               8             0
     17014664                                   360                        360                             7.5             0
     17014666                                   360                        360                               7             0
     17016200                                   360                        360                           7.375             0
     17012556                                   360                        360                           7.125             0
     17012570                                   360                        360                           7.875             0
     17012574                                   360                        360                             7.5             0
     17012592                                   360                        360                             7.5             0
     17013273                                   360                        360                           6.375             0
     17013308                                   360                        360                           7.125             0
     17013310                                   360                        360                           9.125             0
     17013349                                   360                        360                           5.625             0
     17013386                                   360                        360                             7.5             0
     17013399                                   360                        360                            7.25             0
     17013407                                   360                        360                               7             0
     17014510                                   360                        360                           7.375             0
     17014521                                   360                        360                           7.125             0
     17002965                                   360                        360                           6.625             0
     17002993                                   360                        360                           7.125             0
     17002999                                   360                        360                           1.625             0
     17003001                                   360                        360                           6.625             0
     17003008                                   360                        360                           7.375             0
     17003014                                   360                        360                           7.125             0
     17003023                                   360                        359                             7.5             0
     17003024                                   360                        360                           0.625             0
     17003032                                   360                        360                           7.625             0
     17003042                                   360                        360                             7.5             0
     17003055                                   360                        360                           6.875             0
     17003061                                   360                        360                           7.125             0
     17003066                                   360                        360                            7.25             0
     17003088                                   360                        360                               7             0
     17003090                                   360                        360                               7             0
     17003094                                   360                        360                               7             0
     17003097                                   360                        360                            6.75             0
     17003103                                   360                        360                           7.625             0
     17003111                                   360                        360                           7.125             0
     17004450                                   360                        360                             7.5             0
     17004452                                   360                        360                            7.25             0
     17004456                                   360                        360                           0.625             0
     17004508                                   360                        360                           7.125             0
     17004529                                   360                        360                           1.375             0
     17004539                                   360                        359                             7.5             0
     17004596                                   360                        360                           0.625             0
     17004602                                   360                        360                           6.875             0
     17004606                                   360                        360                             7.5             0
     17004611                                   360                        360                            6.75             0
     17008796                                   360                        360                           7.125             0
     17008830                                   360                        359                           7.375             0
     17008842                                   360                        360                            6.75             0
     17008858                                   360                        360                           0.625             0
     17008870                                   360                        360                           6.875             0
     17008876                                   360                        360                           7.125             0
     17008769                                   360                        359                           7.875             0
     17008889                                   480                        480                           0.625             0
     17008894                                   360                        360                            6.75             0
     17008899                                   480                        480                           0.625             0
     17008924                                   360                        360                           7.125             0
     17008937                                   360                        360                            6.75             0
     17010841                                   360                        360                               7             0
     17010848                                   360                        360                           8.125             0
     17010765                                   360                        359                            7.75             0
     17010867                                   360                        360                           7.125             0
     17010874                                   360                        360                           7.375             0
     17010893                                   360                        360                           1.375             0
     17010903                                   360                        360                             7.5             0
     17010923                                   480                        480                           0.625             0
     17010925                                   360                        359                           6.625             0
     17010929                                   360                        359                           6.875             0
     17010938                                   360                        360                            7.25             0
     17012447                                   360                        360                           7.125             0
     17012477                                   360                        360                           7.875             0
     17012491                                   360                        360                               7             0
     17012500                                   360                        360                             6.5             0
     17012515                                   360                        360                           7.375             0
     17012526                                   360                        360                           8.375             0
     17012403                                   360                        360                             7.5             0
     17012550                                   360                        360                           7.375             0
     16997867                                   360                        359                           7.125             0
     16997871                                   360                        359                            7.25             0
     16997883                                   360                        360                            6.75             0
     16997887                                   360                        359                            6.75             0
     16997905                                   360                        360                           6.875             0
     16997907                                   360                        360                             7.5             0
     16997909                                   360                        360                           6.625             0
     16997925                                   360                        359                           7.375             0
     16997928                                   360                        360                           7.625             0
     17001445                                   360                        360                           7.125             0
     17001457                                   360                        360                           7.375             0
     17001481                                   360                        360                           7.125             0
     17001482                                   360                        360                               7             0
     17001511                                   360                        360                           7.375             0
     17001520                                   480                        480                           0.625             0
     17001528                                   360                        360                            6.25             0
     17001340                                   480                        479                           8.375             0
     17001536                                   360                        359                            7.25             0
     17001558                                   360                        360                           7.875             0
     17001559                                   360                        360                           7.125             0
     17001567                                   360                        360                            7.25             0
     17001583                                   360                        359                           6.875             0
     17001626                                   360                        359                           7.875             0
     17001631                                   360                        360                           7.875             0
     17001634                                   360                        360                           7.625             0
     16989945                                   360                        359                           7.625             0
     16989987                                   360                        359                               7             0
     16989349                                   360                        359                           7.875             0
     16989350                                   360                        360                             6.5             0
     16990003                                   360                        359                           7.125             0
     16990011                                   360                        359                           6.625             0
     16989358                                   360                        359                           7.375             0
     16990935                                   360                        359                           7.625             0
     16991053                                   360                        359                           6.875             0
     16991054                                   360                        360                           7.125             0
     16991058                                   360                        359                           7.375             0
     16991060                                   360                        360                           7.125             0
     16991068                                   480                        479                               8             0
     16990958                                   480                        479                           8.375             0
     16994758                                   360                        360                             7.5             0
     16994761                                   360                        359                             7.5             0
     16994763                                   360                        360                             7.5             0
     16994772                                   360                        359                            7.75             0
     16994779                                   360                        360                           7.375             0
     16994784                                   360                        360                           6.625             0
     16994805                                   360                        359                           7.875             0
     16994807                                   360                        360                             7.5             0
     16994823                                   360                        359                               7             0
     16994824                                   360                        359                           7.875             0
     16994830                                   360                        360                            7.25             0
     16994530                                   360                        360                           8.375             0
     16994844                                   360                        360                             6.5             0
     16994538                                   360                        360                            7.75             0
     16994853                                   480                        479                           8.125             0
     16994861                                   360                        360                            7.25             0
     16994863                                   360                        359                           7.625             0
     16994551                                   360                        359                            6.75             0
     16994880                                   360                        360                             7.5             0
     16994901                                   360                        360                           7.625             0
     16994903                                   360                        359                           7.125             0
     16994904                                   360                        360                           7.625             0
     16994926                                   480                        479                           8.125             0
     16997749                                   360                        360                           8.875             0
     16997685                                   480                        479                            8.25             0
     16997770                                   360                        360                           7.125             0
     16997776                                   360                        359                            7.75             0
     16997790                                   360                        359                           8.125             0
     16997803                                   360                        360                             7.5             0
     16997696                                   360                        359                           7.125             0
     16997708                                   360                        359                           7.625             0
     16694062                                   360                        357                           8.375             0
     16694084                                   360                        357                           8.375             0
     16693373                                   360                        356                            7.25             0
     16616158                                   480                        475                           8.375             0
     16597468                                   360                        355                           7.875             0
     16570632                                   360                        354                             7.5             0
     16808348                                   360                        359                           7.375             0
     16808202                                   480                        479                            8.25             0
     16808224                                   480                        478                            8.25             0
     16812438                                   480                        478                           8.125             0
     16812469                                   360                        359                               8             0
     16812485                                   360                        359                           8.125             0
     16812492                                   360                        359                           8.125             0
     16812570                                   360                        359                           8.125             0
     16812603                                   480                        479                            7.75             0
     16812605                                   360                        359                           7.875             0
     16806587                                   360                        360                           6.125             0
     16806641                                   360                        359                               8             0
     16808343                                   360                        359                           8.125             0
     16803270                                   360                        359                            8.25             0
     16802883                                   360                        358                           8.125             0
     16802901                                   360                        358                           8.125             0
     16803206                                   360                        359                           8.125             0
     16803255                                   360                        360                           6.875             0
     16797961                                   480                        479                            8.25             0
     16798039                                   480                        479                            8.25             0
     16799260                                   480                        479                           8.125             0
     16323874                                   480                        473                           8.125             0
     16833561                                   360                        357                               7             0
     16846246                                   480                        478                            7.75             0
     16963259                                   360                        359                           7.125             0
     16965133                                   360                        359                           7.875             0
     16968253                                   360                        359                           7.875             0
     16968429                                   360                        358                           7.625             0
     16973798                                   360                        359                               7             0
     16980432                                   360                        358                               7             0
     16981148                                   360                        359                             6.5             0
     16852798                                   480                        478                           8.125             0
     16691652                                   360                        355                               8             0
     16714425                                   360                        356                           7.875             0
     16707284                                   360                        356                           8.058             0
     16714453                                   360                        356                             7.5             0
     16814844                                   360                        357                               8             0
     16814846                                   360                        357                               8             0
     16814873                                   360                        357                               8             0
     16784508                                   480                        477                               8             0
     16814848                                   360                        357                           8.625             0
     16814845                                   360                        357                               8             0
     16814868                                   360                        357                               8             0
     16814849                                   360                        357                               8             0
     17010304                                   360                        359                            7.75             0
     17010308                                   360                        359                           7.125             0
     17010288                                   360                        359                           7.375             0
     17010293                                   360                        359                            7.75             0
     17010303                                   360                        359                           6.875             0
     17010269                                   360                        359                             7.5             0
     17010284                                   360                        359                           6.625             0
     17010309                                   360                        359                           7.875             0
     17010302                                   360                        359                           7.125             0
     17010273                                   360                        359                            7.75             0
     16965781                                   360                        358                             6.5             0
     16965815                                   360                        358                            7.25             0
     16979991                                   360                        359                           7.375             0
     16965765                                   360                        358                             6.5             0
     16966592                                   480                        478                           8.058             0
     16965849                                   360                        358                           7.125             0
     16966607                                   480                        478                               8             0
     16965841                                   360                        358                           7.375             0
     17010229                                   360                        359                               6             0
     16965859                                   360                        358                           6.625             0
     16979985                                   360                        358                             7.5             0
     16979978                                   360                        358                             7.5             0
     16979975                                   360                        359                           6.875             0
     16966593                                   360                        358                               8             0
     16965861                                   360                        358                           7.875             0
     16979998                                   360                        358                             6.5             0
     16966612                                   360                        358                           7.625             0
     16979988                                   360                        358                            7.75             0
     16966605                                   360                        358                           8.058             0
     16965870                                   360                        358                           6.875             0
     16965855                                   360                        358                            7.75             0
     17004265                                   480                        479                               8             0
     16965852                                   360                        358                           6.375             0
     17010236                                   360                        359                           7.125             0
     16980001                                   360                        358                           7.375             0
     16979987                                   360                        359                           7.875             0
     16979996                                   360                        359                            7.25             0
     16979989                                   360                        358                           7.625             0
     17004252                                   480                        478                               8             0
     16965869                                   360                        358                           7.625             0
     17010245                                   360                        359                            7.75             0
     16965863                                   360                        358                           7.125             0
     17004258                                   360                        358                               8             0
     16965860                                   360                        358                             7.5             0
     16979963                                   360                        358                           7.625             0
     16979970                                   360                        358                           6.625             0
     16965768                                   360                        358                           6.875             0
     16980007                                   360                        359                             7.5             0
     16979992                                   360                        358                           7.375             0
     16979972                                   360                        358                             6.5             0
     16965836                                   360                        358                           7.875             0
     16979959                                   360                        358                           7.125             0
     16979979                                   360                        358                               7             0
     17010224                                   360                        359                           7.375             0
     16979994                                   360                        359                            7.75             0
     17004257                                   480                        479                               8             0
     16979986                                   360                        359                           6.875             0
     16979971                                   360                        358                           7.125             0
     17010240                                   360                        359                               7             0
     17004259                                   480                        479                               8             0
     16979981                                   360                        359                           7.125             0
     16979974                                   360                        359                             6.5             0
     17004260                                   360                        359                               8             0
     16979984                                   360                        358                           6.875             0
     16979990                                   360                        359                            6.75             0
     16979969                                   360                        358                               7             0
     16979961                                   360                        358                           7.125             0
     16979976                                   360                        359                           7.875             0
     16980002                                   360                        359                            7.75             0
     16979993                                   360                        359                           6.625             0
     16965867                                   360                        358                           7.125             0
     16979983                                   360                        358                           7.125             0
     17010235                                   360                        359                            7.75             0
     16979960                                   360                        358                           7.125             0
     16980014                                   360                        359                           7.875             0
     17004245                                   360                        359                               8             0
     16980003                                   360                        359                             7.5             0
     16979995                                   360                        359                            6.75             0
     17004244                                   360                        359                            7.25             0
     17010230                                   360                        359                               7             0
     16980010                                   360                        359                           6.375             0
     16980013                                   360                        359                            7.25             0
     16979968                                   360                        359                             6.5             0
     17010264                                   360                        359                            7.25             0
     16979982                                   360                        359                             6.5             0
     17004267                                   360                        359                            8.25             0
     16979973                                   360                        359                           6.875             0
     17004254                                   360                        359                               8             0
     16980011                                   360                        359                           6.375             0
     17010226                                   360                        359                           7.125             0
     16979964                                   360                        358                            7.25             0
     16980015                                   360                        358                               7             0
     17010233                                   360                        359                           7.375             0
     16980009                                   360                        359                           6.125             0
     16979999                                   360                        359                           7.125             0
     16979997                                   360                        358                           7.875             0
     16980004                                   360                        359                           7.875             0
     17010242                                   360                        359                             7.5             0
     17010249                                   360                        359                            6.75             0
     17010257                                   360                        359                               7             0
     16980012                                   360                        359                           7.625             0
     17010260                                   360                        359                            7.25             0
     17010259                                   360                        359                               7             0
     17010258                                   360                        359                            7.75             0
     17010268                                   360                        359                           7.125             0
     17010285                                   360                        359                             7.5             0
     17010228                                   360                        359                           7.875             0
     16979980                                   360                        359                           7.875             0
     17010263                                   360                        359                           6.375             0
     16980000                                   360                        359                               7             0
     17010282                                   360                        359                           5.875             0
     17010253                                   360                        359                           6.625             0
     17010251                                   360                        359                           7.875             0
     17010255                                   360                        359                           7.375             0
     17010265                                   360                        359                            6.75             0
     17010291                                   360                        359                           7.625             0
     16980016                                   360                        359                           6.875             0
     17010286                                   360                        359                           6.875             0
     16980005                                   360                        359                            6.25             0
     17010241                                   360                        359                           6.875             0
     17010262                                   360                        359                            6.75             0
     17010239                                   360                        359                           6.875             0
     17010279                                   360                        359                           7.875             0
     17010290                                   360                        359                           7.375             0
     17010248                                   360                        359                           7.875             0
     17010266                                   360                        359                            7.25             0
     17010246                                   360                        359                            6.75             0
     17010300                                   360                        359                           7.375             0
     17010275                                   360                        359                             7.5             0
     17010301                                   360                        359                           6.375             0
     17010267                                   360                        359                               7             0
     17010280                                   360                        359                             7.5             0
     17010278                                   360                        359                               7             0
     17010232                                   360                        359                           7.875             0
     17010283                                   360                        359                            7.25             0
     17010244                                   360                        359                             6.5             0
     17010277                                   360                        359                            6.75             0
     17010287                                   360                        359                           7.125             0
     17010261                                   360                        359                           7.375             0
     17010247                                   360                        359                           6.875             0
     17010297                                   360                        359                            7.25             0
     17010225                                   360                        359                           6.625             0
     17010299                                   360                        359                           7.875             0
     17010234                                   360                        359                           6.875             0
     17010276                                   360                        359                            6.75             0
     17010243                                   360                        359                               7             0
     17010238                                   360                        359                           7.125             0
     17010281                                   360                        359                             7.5             0
     17010237                                   360                        359                           7.875             0
     17010294                                   360                        359                           7.875             0
     17010252                                   360                        359                           7.875             0
     17010298                                   360                        359                             7.5             0
     17010292                                   360                        359                           7.875             0
     17010272                                   360                        359                           6.875             0
     17010289                                   360                        359                            7.25             0
     17010271                                   360                        359                           7.875             0
     17010306                                   360                        359                           6.875             0
     17010295                                   360                        359                           7.875             0
     17010305                                   360                        359                           7.125             0
     17010296                                   360                        359                             6.5             0
     16814894                                   480                        477                               8             0
     16814897                                   360                        357                               8             0
     16814902                                   360                        357                               8             0
     16814912                                   360                        357                               8             0
     16814896                                   360                        357                               8             0
     16814890                                   360                        357                               8             0
     16692062                                   360                        356                             7.5             0
     16663517                                   360                        357                            8.25             0
     16658266                                   480                        479                            8.25             0
     16653468                                   360                        357                           7.875             0
     16653486                                   360                        356                           8.125             0
     16649538                                   480                        476                            8.25             0
     16615788                                   360                        359                             8.5             0
     16612420                                   360                        355                            8.25             0
     16603717                                   360                        356                           6.625             0
     16605392                                   480                        476                           8.125             0
     16599124                                   360                        355                            8.25             0
     16965721                                   360                        358                               7             0
     16848697                                   360                        358                           7.625             0
     16965722                                   360                        358                             7.5             0
     16965724                                   360                        358                            7.75             0
     16848687                                   360                        358                               8             0
     16966564                                   360                        358                               8             0
     16965708                                   360                        358                               6             0
     16965706                                   360                        358                            6.25             0
     16965738                                   360                        358                           6.125             0
     16965726                                   360                        358                           7.125             0
     16965729                                   360                        358                           7.125             0
     16965723                                   360                        358                               6             0
     16965740                                   360                        358                               7             0
     16966567                                   360                        358                               8             0
     16979949                                   360                        358                               7             0
     16965741                                   360                        358                           7.125             0
     16965709                                   360                        358                               6             0
     16979952                                   360                        358                           6.875             0
     16965720                                   360                        358                           7.625             0
     16966569                                   480                        478                               8             0
     16965730                                   360                        358                             6.5             0
     16965715                                   360                        358                           7.125             0
     16966563                                   360                        358                               8             0
     17010214                                   360                        358                            6.25             0
     16965727                                   360                        358                             7.5             0
     16965728                                   360                        358                            7.25             0
     16966572                                   360                        358                               8             0
     16965725                                   360                        358                             7.5             0
     16965743                                   360                        358                             7.5             0
     16966568                                   480                        478                               8             0
     16979955                                   360                        358                             6.5             0
     16966573                                   360                        358                               8             0
     16966577                                   360                        358                               8             0
     16965714                                   360                        358                             7.5             0
     16965742                                   360                        358                           6.875             0
     16966574                                   360                        358                               8             0
     16979951                                   360                        358                            7.75             0
     16965739                                   360                        358                           7.375             0
     16966576                                   360                        358                               8             0
     16979950                                   360                        359                           6.375             0
     16979946                                   360                        358                            7.75             0
     17010211                                   360                        359                           7.625             0
     16979953                                   360                        359                           7.375             0
     16965744                                   360                        358                           6.375             0
     17010208                                   360                        359                            6.25             0
     17004234                                   360                        359                               8             0
     16979956                                   360                        358                           7.375             0
     16979948                                   360                        359                               7             0
     16979947                                   360                        359                           6.375             0
     16965710                                   360                        358                            7.25             0
     17004233                                   360                        358                               8             0
     16979954                                   360                        358                           7.375             0
     17004229                                   360                        358                               8             0
     17010217                                   360                        359                           6.875             0
     17010218                                   360                        359                             7.5             0
     17010219                                   360                        359                           6.625             0
     17010210                                   360                        359                             6.5             0
     17010216                                   360                        358                           6.875             0
     17010221                                   360                        359                            7.25             0
     17004236                                   360                        358                            8.25             0
     17010212                                   360                        359                               7             0
     17010213                                   360                        359                            7.25             0
     17010220                                   360                        359                           6.875             0
     17010209                                   360                        359                             7.5             0
     16814862                                   360                        357                               8             0
     16814883                                   360                        357                               8             0
     16814843                                   360                        357                               8             0
     16814855                                   360                        357                               8             0
     16814874                                   480                        477                               8             0
     16814875                                   480                        477                               8             0
     16814885                                   480                        477                               8             0
     16814863                                   360                        357                               8             0
     16814847                                   360                        357                               8             0
     16814860                                   360                        357                           7.808             0
     16814859                                   360                        357                           8.058             0
     16965733                                   360                        357                           7.125             0
     16814866                                   480                        477                               8             0
     16814889                                   360                        357                               8             0
     16814870                                   360                        357                           8.058             0
     16814856                                   360                        357                               8             0
     16965716                                   360                        358                           7.125             0
     16814861                                   360                        357                               8             0
     16814871                                   360                        357                               8             0
     16848677                                   360                        357                               8             0
     16814857                                   360                        357                               8             0
     16965713                                   360                        358                               7             0
     16814858                                   360                        357                               8             0
     16965731                                   360                        357                           7.125             0
     16848676                                   360                        358                               8             0
     16848689                                   360                        358                               8             0
     16966575                                   480                        478                               8             0
     16848680                                   360                        358                               8             0
     16848693                                   360                        358                               8             0
     16848688                                   360                        358                               8             0
     16965734                                   360                        358                           6.125             0
     16965736                                   360                        358                           6.875             0
     16965737                                   360                        358                           7.625             0
     16965712                                   360                        358                               7             0
     16848679                                   360                        358                               8             0
     17010215                                   360                        357                             6.5             0
     16814887                                   360                        357                           8.008             0
     16848681                                   360                        358                           8.008             0
     16847043                                   360                        358                           7.875             0
     16814872                                   360                        357                           8.375             0
     16848678                                   360                        357                               8             0
     16848686                                   360                        358                               8             0
     16848691                                   480                        478                               8             0
     16848694                                   360                        357                               8             0
     16848696                                   480                        478                           8.008             0
     16848682                                   360                        358                             7.5             0
     17021097                                   360                        359                           8.125             0
     17021115                                   360                        359                           7.375             0
     17021144                                   360                        358                           7.125             0
     17021308                                   360                        359                           8.125             0
     16776830                                   360                        356                            7.25             0
     16718154                                   360                        356                           7.125             0
     16803699                                   360                        357                           8.125             0
     16978215                                   360                        358                           7.125             0
     17014600                                   360                        360                           6.875             0
     16971864                                   360                        360                           0.625             0
     16984338                                   360                        360                           7.625             0
     16969040                                   360                        358                               7             0
     16984359                                   360                        360                           7.125             0
     16969052                                   360                        358                            6.25             0
     17014644                                   360                        360                           6.625             0
     16969064                                   360                        358                           7.125             0
     17014659                                   360                        360                            7.25             0
     16982776                                   360                        360                           6.625             0
     16978167                                   360                        355                           6.225             0
     16978171                                   360                        357                           5.875             0
     16978173                                   360                        356                            6.75             0
     16978341                                   360                        358                           7.915             0
     16978348                                   360                        358                           7.125             0
     16851544                                   360                        360                            7.25             0
     16978521                                   360                        360                           6.875             0
     17008801                                   480                        480                           0.625             0
     17010307                                   360                        359                           7.625             0
     16968060                                   360                        360                           6.875             0
     16971962                                   360                        360                           0.625             0
     16978038                                   360                        357                           6.875             0
     16978094                                   360                        357                           6.875             0
     16994814                                   360                        360                            6.75             0
     16978295                                   360                        358                           6.725             0
     16978298                                   360                        358                           7.115             0
     17008919                                   360                        360                           7.125             0
     16978641                                   360                        360                           7.375             0
     16968853                                   360                        358                            6.75             0
     17010250                                   360                        359                           7.125             0
     16968858                                   360                        358                           7.125             0
     17010254                                   360                        359                           7.625             0
     17010256                                   360                        359                             7.5             0
     16968886                                   360                        359                           8.125             0
     17001538                                   360                        360                           7.875             0
     16968890                                   360                        358                            6.75             0
     16819199                                   360                        358                            7.25             0
     16825945                                   360                        359                             8.5             0
     16834865                                   360                        359                            6.25             0
     16823907                                   360                        358                           8.125             0
     16823776                                   360                        357                           7.125             0
     16819341                                   480                        478                           8.125             0
     16833152                                   360                        358                           7.625             0
     16836984                                   360                        357                            7.25             0
     16814093                                   480                        477                           8.125             0
     16814095                                   480                        478                           8.375             0
     16803565                                   360                        358                            7.25             0
     16838758                                   360                        358                           7.375             0
     16721731                                   360                        357                           8.375             0
     16819650                                   480                        478                           8.375             0
     16802939                                   360                        358                           8.125             0
     16826720                                   480                        478                           8.375             0
     16772552                                   360                        358                           8.375             0
     16771666                                   360                        356                           7.875             0
     16832984                                   360                        358                           8.125             0
     16819635                                   360                        358                           8.375             0
     16835617                                   360                        358                            6.75             0
     16846025                                   360                        357                               7             0
     16853340                                   360                        359                           7.625             0
     16965468                                   360                        359                           7.875             0
     17013834                                   360                        359                               7             0
     16980592                                   360                        358                            7.75             0
     16980624                                   360                        359                           7.875             0
     17002121                                   360                        359                               8             0
     17011010                                   360                        359                           7.125             0
     16984830                                   360                        359                           7.375             0
     16991561                                   360                        357                           7.125             0
     16991564                                   360                        357                           7.125             0
     17016338                                   360                        359                           7.375             0
     16857011                                   360                        359                           7.125             0
     16973945                                   360                        359                             7.5             0
     16857358                                   360                        359                           7.375             0
     16803933                                   360                        358                            7.75             0
     17000139                                   360                        359                           6.875             0
     16968687                                   360                        359                           7.875             0
     17009274                                   360                        359                           7.875             0
     17002159                                   360                        359                            6.75             0
     17014988                                   360                        359                           7.125             0
     17015000                                   360                        359                            6.75             0
     17015003                                   360                        359                           6.375             0
     16790801                                   360                        359                            7.75             0
     16823991                                   360                        359                           6.625             0
     16990068                                   360                        359                             6.5             0
     16819404                                   360                        358                           8.375             0
     16856629                                   360                        359                            7.75             0
     16991521                                   360                        359                           6.875             0
     17011013                                   360                        359                           7.125             0
     16990390                                   360                        359                            7.25             0
     16823830                                   360                        357                           8.125             0
     16808363                                   360                        360                           6.875             0
     16823822                                   360                        358                           7.125             0
     16308297                                   480                        471                           8.375             0
     16836779                                   360                        357                             7.5             0
     16814042                                   360                        358                               7             0
     16826969                                   360                        357                               8             0
     16790671                                   360                        358                           8.125             0
     16786226                                   480                        478                            8.25             0
     16838655                                   480                        478                           8.375             0
     16835784                                   360                        358                           8.125             0
     16780431                                   480                        478                            8.25             0
     16833526                                   360                        357                           7.375             0
     16833529                                   360                        357                           7.875             0
     16833547                                   360                        357                           7.125             0
     16833555                                   360                        356                           7.375             0
     16833559                                   360                        357                           7.375             0
     16833564                                   360                        357                               7             0
     16833573                                   360                        357                           6.875             0
     16833574                                   360                        357                           7.375             0
     16833578                                   360                        357                            7.25             0
     16833586                                   360                        355                           7.125             0
     16833587                                   360                        356                           7.875             0
     16836774                                   360                        357                            7.75             0
     16836784                                   360                        357                           6.375             0
     16836790                                   360                        357                           6.875             0
     16836800                                   360                        357                             7.5             0
     16836801                                   360                        357                            6.25             0
     16836803                                   360                        357                           7.125             0
     16836813                                   360                        357                           6.875             0
     16836819                                   360                        357                           7.375             0
     16836823                                   360                        357                            7.25             0
     16836833                                   360                        357                           6.375             0
     16836841                                   360                        357                               7             0
     16836848                                   360                        357                           7.125             0
     16836899                                   360                        357                           6.875             0
     16836909                                   360                        357                               7             0
     16836931                                   360                        357                           6.625             0
     16836938                                   360                        357                            7.75             0
     16836941                                   360                        357                           6.875             0
     16836943                                   360                        357                           7.375             0
     16836956                                   360                        357                           7.875             0
     16836978                                   360                        357                               7             0
     16836983                                   360                        357                             7.5             0
     16845185                                   360                        358                               7             0
     16845196                                   360                        357                            7.75             0
     16845214                                   360                        358                           7.375             0
     16845226                                   360                        358                             6.5             0
     16845271                                   360                        358                           6.625             0
     16845280                                   360                        358                             7.5             0
     16833474                                   360                        357                           5.875             0
     16833477                                   360                        357                               8             0
     16833479                                   360                        357                           7.125             0
     16833480                                   360                        357                             7.5             0
     16833487                                   360                        357                           6.625             0
     16833499                                   360                        356                             7.5             0
     16642701                                   360                        354                            7.75             0
     16814918                                   360                        357                               8             0
     16814910                                   360                        357                            7.75             0
     16814913                                   360                        357                             7.5             0
     16814916                                   360                        357                               8             0
     16814909                                   360                        357                               8             0
     16814919                                   360                        357                               8             0
     16814905                                   480                        477                               8             0
     16814921                                   360                        357                               8             0
     16814920                                   360                        357                           7.558             0
     16848705                                   480                        478                               8             0
     17010222                                   360                        359                           7.125             0
     16848713                                   480                        478                               8             0
     16848719                                   360                        358                           8.058             0
     16966583                                   360                        358                           8.058             0
     16965758                                   360                        358                           7.875             0
     16848714                                   360                        358                           8.058             0
     16848707                                   360                        357                            7.25             0
     16965753                                   360                        358                             7.5             0
     16848718                                   360                        358                               8             0
     16814922                                   360                        357                               8             0
     16848737                                   360                        358                               8             0
     16848736                                   360                        358                               8             0
     16848711                                   480                        478                               8             0
     16848741                                   360                        358                           7.625             0
     16848710                                   360                        358                               8             0
     16848727                                   360                        358                           8.058             0
     16848732                                   360                        358                             7.5             0
     16965788                                   360                        358                            7.75             0
     16848729                                   360                        358                               8             0
     16965787                                   360                        358                            7.25             0
     16848724                                   360                        358                               8             0
     16965764                                   360                        358                           7.625             0
     16965793                                   360                        358                            6.75             0
     16848739                                   480                        478                               8             0
     16965776                                   360                        358                           7.625             0
     16965812                                   360                        358                           7.125             0
     16965782                                   360                        358                             6.5             0
     16965772                                   360                        358                           6.125             0
     16965745                                   360                        358                           7.375             0
     16965777                                   360                        358                           7.125             0
     16965843                                   360                        358                           6.375             0
     16965784                                   360                        358                            7.75             0
     16965803                                   360                        358                               7             0
     16848703                                   360                        358                               8             0
     16965800                                   360                        358                             6.5             0
     16965748                                   360                        358                           6.875             0
     16965746                                   360                        358                             6.5             0
     16965808                                   360                        358                           7.375             0
     16965818                                   360                        358                               7             0
     16966580                                   360                        358                               8             0
     16965757                                   360                        358                           7.125             0
     16965819                                   360                        358                           7.125             0
     16965823                                   360                        358                               6             0
     16965771                                   360                        358                           6.875             0
     16965817                                   360                        358                           6.625             0
     16965821                                   360                        358                            6.75             0
     16965747                                   360                        358                           7.125             0
     16966588                                   360                        358                           8.058             0
     16965749                                   360                        358                           7.375             0
     16965786                                   360                        358                           7.875             0
     16965847                                   360                        358                             7.5             0
     16965816                                   360                        358                           7.125             0
     16965814                                   360                        358                            6.25             0
     16965813                                   360                        358                           7.375             0
     16965840                                   360                        358                             6.5             0
     16979965                                   360                        358                           6.125             0
     16965801                                   360                        358                             6.5             0
     16848721                                   360                        358                           8.375             0
     16965856                                   360                        358                           6.875             0
     16965832                                   360                        358                             6.5             0
     16965827                                   360                        358                           6.125             0
     16965833                                   360                        358                           6.625             0
     16965798                                   360                        358                             7.5             0
     16965791                                   360                        358                           6.625             0
     16965810                                   360                        358                           6.375             0
     16848734                                   360                        358                               8             0
     16966586                                   480                        478                               8             0
     16848742                                   360                        358                               8             0
     16965811                                   360                        358                           7.375             0
     16965752                                   360                        358                             6.5             0
     16979966                                   360                        358                               7             0
     16966598                                   480                        478                               8             0
     16965799                                   360                        358                               7             0
     16965825                                   360                        358                           6.625             0
     16965805                                   360                        358                            7.25             0
     16965761                                   360                        358                            7.75             0
     16965830                                   360                        358                            7.25             0
     16965796                                   360                        358                            6.75             0
     16965780                                   360                        358                            6.25             0
     16965829                                   360                        358                            7.25             0
     17010223                                   360                        359                             7.5             0
     16965846                                   360                        358                           7.625             0
     16965828                                   360                        358                           6.375             0
     16965766                                   360                        358                           6.875             0
     16965751                                   360                        358                           6.625             0
     16966610                                   360                        358                           8.058             0
     16966609                                   360                        358                               8             0
     16965854                                   360                        358                           7.125             0
     16965783                                   360                        358                           6.875             0
     16965759                                   360                        358                               7             0
     16965789                                   360                        358                            7.25             0
     16966591                                   360                        358                               8             0
     16965851                                   360                        358                            7.75             0
     16966585                                   360                        358                               8             0
     16965831                                   360                        358                             7.5             0
     16965767                                   360                        358                           7.125             0
     16965837                                   360                        358                            6.75             0
     16965794                                   360                        358                             7.5             0
     16965844                                   360                        358                             7.5             0
     16965774                                   360                        358                           6.125             0
     16965820                                   360                        358                               6             0
     16966597                                   360                        358                               8             0
     16965785                                   360                        358                            7.75             0
     16965838                                   360                        358                               6             0
     16965806                                   360                        358                               7             0
     16965858                                   360                        358                           6.875             0
     16965778                                   360                        358                            7.75             0
     16965857                                   360                        358                           7.125             0
     16965756                                   360                        358                           6.375             0
     16965802                                   360                        358                           7.125             0
     16966590                                   360                        358                               8             0
     16965845                                   360                        358                            6.25             0
     16965775                                   360                        358                           7.125             0
     16965835                                   360                        358                            6.25             0
     16965760                                   360                        358                           7.125             0
     16966608                                   360                        358                               8             0
     16965804                                   360                        358                           6.875             0
     16965842                                   360                        358                           7.375             0
     16965826                                   360                        358                            6.75             0
     16979977                                   360                        358                           7.625             0
     16965834                                   360                        358                           7.625             0
     16979962                                   360                        359                             6.5             0
     16965850                                   360                        358                             6.5             0
     16965807                                   360                        358                               7             0
     16965865                                   360                        358                               7             0
     16965770                                   360                        358                           7.125             0
     16965763                                   360                        358                           6.775             0
     16965824                                   360                        358                            7.75             0
     16979967                                   360                        358                               7             0
     16966611                                   360                        358                             7.5             0
     16965853                                   360                        358                            7.25             0
     16965750                                   360                        358                               7             0
     16965864                                   360                        358                           7.875             0
     16966606                                   360                        358                               8             0
     16661822                                   360                        360                           8.125             0
     16844003                                   360                        359                             7.5             0
     16845517                                   480                        479                           8.125             0
     16847170                                   480                        479                            8.25             0
     16848890                                   360                        359                            8.25             0
     16848966                                   480                        479                            8.25             0
     16851525                                   360                        359                             6.5             0
     16851627                                   360                        359                            6.75             0
     16851837                                   360                        359                           7.125             0
     16856267                                   480                        479                               8             0
     16965052                                   360                        359                           7.875             0
     16968115                                   480                        479                           8.125             0
     16967992                                   360                        359                           8.125             0
     16968157                                   360                        359                           8.875             0
     16971926                                   360                        359                           7.375             0
     16980272                                   360                        359                            6.75             0
     16980119                                   360                        359                             6.5             0
     16982666                                   360                        359                           7.375             0
     16982590                                   360                        360                           7.875             0
     16984222                                   360                        360                             7.5             0
     16984270                                   360                        360                            7.25             0
     16984323                                   360                        360                           7.125             0
     16990996                                   360                        359                           7.125             0
     16991028                                   360                        360                               7             0
     16994829                                   360                        360                           6.625             0
     16997801                                   360                        360                            6.25             0
     16997808                                   360                        360                           7.125             0
     16997838                                   360                        360                               7             0
     16997891                                   360                        360                             6.5             0
     17001501                                   360                        360                           6.625             0
     17001510                                   360                        360                           7.375             0
     17003018                                   360                        360                             6.5             0
     17003104                                   360                        360                           7.125             0
     17004503                                   360                        360                            6.75             0
     17008831                                   360                        360                           7.125             0
     17010882                                   360                        360                           1.375             0
     17010901                                   360                        360                           7.625             0
     17013271                                   360                        360                           6.375             0
     17014509                                   360                        360                           6.875             0
     17014517                                   360                        360                           7.125             0
     17014612                                   360                        360                           7.125             0
     17014657                                   360                        360                             7.5             0
     17016087                                   360                        360                           6.875             0
     17016131                                   360                        360                            8.25             0
     17020943                                   360                        360                           6.875             0
     17021789                                   360                        360                             7.5             0
     17027360                                   360                        360                            6.75             0
     16811571                                   360                        359                            8.25             0
     16826192                                   360                        359                           7.375             0
     16834872                                   360                        359                           7.625             0
     16802896                                   480                        478                            8.25             0
     16543470                                   360                        352                           8.125             0
     16814892                                   360                        357                               8             0
     16848706                                   360                        358                           7.933             0
     16814917                                   360                        357                           7.625             0
     16848726                                   360                        357                               8             0
     16848735                                   360                        358                           7.558             0
     16848731                                   360                        358                           7.683             0
     16965762                                   360                        358                               7             0
     16965769                                   360                        358                            6.25             0
     16965779                                   360                        358                           6.625             0
     16966579                                   360                        358                               8             0
     16965809                                   360                        358                            7.75             0
     16965839                                   360                        358                           7.125             0
     16965790                                   360                        358                            7.75             0
     16965773                                   360                        358                             6.5             0
     16966601                                   360                        358                               8             0
     16965862                                   360                        358                           7.375             0
     16965868                                   360                        358                             7.5             0
     16965822                                   360                        358                           7.875             0
     17004263                                   360                        359                               8             0
     17004239                                   360                        359                           8.008             0
     17010270                                   360                        359                             7.5             0
     17010231                                   360                        359                            6.75             0
     17010274                                   360                        359                           7.875             0
     16612435                                   360                        355                               8             0
     16616757                                   360                        354                               8             0
     16650593                                   360                        355                           8.375             0
     16772819                                   360                        358                           8.125             0
     16772849                                   360                        359                               8             0
     16775655                                   360                        357                           8.125             0
     16764815                                   360                        357                            7.75             0
     16773029                                   480                        479                           8.125             0
     16772807                                   360                        359                           8.125             0
     16772808                                   360                        358                           6.875             0
     16731208                                   360                        359                               8             0
     16730079                                   360                        357                            8.25             0
     16731291                                   360                        359                               9             0
     16603034                                   360                        355                           9.125             0
     16722803                                   360                        359                            8.25             0
     16722891                                   480                        479                            7.75             0
     16713313                                   360                        357                           8.125             0
     16713307                                   360                        357                           8.125             0
     16710476                                   360                        357                           8.125             0
     16709209                                   360                        357                           8.125             0
     16709149                                   480                        478                            8.25             0
     16996710                                   360                        359                           7.125             0
     16996715                                   360                        358                           6.625             0
     16996716                                   360                        358                           7.875             0
     16996727                                   360                        359                           7.125             0
     16996728                                   360                        359                           6.375             0
     16996731                                   360                        359                           6.875             0
     16990909                                   360                        358                               6             0
     16990910                                   360                        358                           6.375             0
     16990912                                   360                        357                           8.125             0
     16990913                                   360                        358                           7.375             0
     16990914                                   360                        358                            6.25             0
     16990916                                   360                        359                            7.55             0
     16990917                                   360                        359                            6.25             0
     16990918                                   360                        359                           7.125             0
     16990919                                   360                        359                           7.075             0
     16990920                                   360                        359                           7.375             0
     16990921                                   360                        359                           7.305             0
     16674883                                   360                        359                               8             0
     16978242                                   360                        357                           7.125             0
     16978243                                   360                        358                           6.875             0
     16978244                                   360                        357                           7.125             0
     16978245                                   360                        357                           6.975             0
     16978246                                   360                        357                           7.475             0
     16978247                                   360                        358                           6.575             0
     16978250                                   360                        358                           6.875             0
     16978251                                   360                        358                           7.205             0
     16978253                                   360                        357                           7.025             0
     16978254                                   360                        357                            7.25             0
     16978255                                   360                        358                            7.75             0
     16978256                                   360                        357                           7.375             0
     16978257                                   360                        357                           7.025             0
     16978258                                   360                        358                           7.375             0
     16978259                                   360                        357                           7.125             0
     16978260                                   360                        358                             6.5             0
     16978261                                   360                        358                           7.375             0
     16978262                                   360                        358                           7.625             0
     16978263                                   360                        357                               6             0
     16978264                                   360                        358                           7.125             0
     16978265                                   360                        357                           6.675             0
     16978266                                   360                        358                           7.325             0
     16978267                                   360                        358                           6.625             0
     16978268                                   360                        357                           7.125             0
     16978269                                   360                        357                           7.225             0
     16978270                                   360                        357                           6.525             0
     16978271                                   360                        357                           6.625             0
     16978272                                   360                        358                             6.5             0
     16978273                                   360                        357                           7.575             0
     16978274                                   360                        357                           6.475             0
     16978275                                   360                        357                           6.725             0
     16978277                                   360                        357                           6.625             0
     16978278                                   360                        358                            6.49             0
     16978279                                   360                        357                           5.863             0
     16978280                                   360                        358                           7.325             0
     16978281                                   360                        357                           7.125             0
     16978282                                   360                        358                           6.875             0
     16978283                                   360                        358                           7.575             0
     16978286                                   360                        358                           6.247             0
     16978287                                   360                        358                           6.599             0
     16978288                                   360                        358                           6.875             0
     16978289                                   360                        358                           6.247             0
     16978291                                   360                        357                           6.375             0
     16978292                                   360                        358                           5.675             0
     16978293                                   360                        358                           7.615             0
     16978294                                   360                        358                           8.175             0
     16978296                                   360                        358                           5.975             0
     16978297                                   360                        358                           7.875             0
     16978300                                   360                        358                            6.45             0
     16978301                                   360                        358                             7.5             0
     16978302                                   360                        358                           7.875             0
     16978303                                   360                        358                           7.125             0
     16978304                                   360                        358                           7.125             0
     16978305                                   360                        357                           6.175             0
     16978306                                   360                        358                           6.475             0
     16978307                                   360                        358                            7.75             0
     16978309                                   360                        358                           6.375             0
     16978310                                   360                        358                           7.175             0
     16978312                                   360                        358                           7.875             0
     16978313                                   360                        358                            6.75             0
     16978315                                   360                        358                           6.625             0
     16978316                                   360                        358                           6.855             0
     16978317                                   360                        358                           8.125             0
     16978318                                   360                        358                               6             0
     16978319                                   360                        358                           6.625             0
     16978320                                   360                        358                           6.575             0
     16978321                                   360                        358                           5.475             0
     16978322                                   360                        358                           7.875             0
     16978323                                   360                        358                             7.5             0
     16978324                                   360                        358                           7.615             0
     16978325                                   360                        358                           7.125             0
     16978328                                   360                        358                           7.475             0
     16978329                                   360                        358                           6.375             0
     16978330                                   360                        358                           6.625             0
     16978331                                   360                        358                               6             0
     16978332                                   360                        358                           7.125             0
     16978333                                   360                        358                            6.75             0
     16978334                                   360                        358                            6.75             0
     16978335                                   360                        358                               7             0
     16978337                                   360                        358                           7.125             0
     16978338                                   360                        358                           7.615             0
     16978339                                   360                        358                           7.615             0
     16978340                                   360                        358                           5.863             0
     16978342                                   360                        358                           7.913             0
     16978343                                   360                        358                           6.525             0
     16978345                                   360                        358                           8.125             0
     16978346                                   360                        358                           7.125             0
     16978347                                   360                        358                           7.375             0
     16978349                                   360                        358                           6.325             0
     16978350                                   360                        358                           6.475             0
     16978351                                   360                        358                           6.125             0
     16978352                                   360                        358                               7             0
     16978353                                   360                        359                           6.875             0
     16978354                                   360                        358                           5.995             0
     16978355                                   360                        358                           6.875             0
     16978356                                   360                        358                           6.675             0
     16978359                                   360                        358                             6.8             0
     16978360                                   360                        359                           6.375             0
     16978361                                   360                        358                           7.625             0
     16978362                                   360                        358                           6.275             0
     16978363                                   360                        358                           6.375             0
     16978364                                   360                        358                           6.615             0
     16978365                                   360                        358                           6.875             0
     16978366                                   360                        358                            6.98             0
     16978367                                   360                        358                           7.615             0
     16978369                                   360                        358                           6.375             0
     16978370                                   360                        358                           7.225             0
     16978372                                   360                        359                           7.875             0
     16978093                                   360                        357                           7.625             0
     16978095                                   360                        357                               7             0
     16978096                                   360                        357                           7.615             0
     16978097                                   360                        357                           7.375             0
     16978101                                   360                        357                           8.125             0
     16978102                                   360                        357                            7.25             0
     16978104                                   360                        357                           7.125             0
     16978105                                   360                        357                           8.375             0
     16978107                                   360                        357                           7.125             0
     16978108                                   360                        358                           6.875             0
     16978109                                   360                        354                             7.5             0
     16978110                                   360                        357                             7.5             0
     16978112                                   360                        357                           7.375             0
     16978113                                   360                        357                            6.25             0
     16978114                                   360                        358                           7.925             0
     16978115                                   360                        358                           7.125             0
     16978116                                   360                        357                               7             0
     16978117                                   360                        358                           7.375             0
     16978119                                   360                        357                           7.125             0
     16978120                                   360                        357                           6.625             0
     16978121                                   360                        357                           7.375             0
     16978122                                   360                        358                           7.625             0
     16978123                                   360                        358                           6.625             0
     16978124                                   360                        358                             6.5             0
     16978126                                   360                        358                           6.125             0
     16978127                                   360                        358                           8.615             0
     16978128                                   360                        357                           7.375             0
     16978129                                   360                        357                             7.5             0
     16978131                                   360                        357                           7.375             0
     16978132                                   360                        358                           7.875             0
     16978133                                   360                        358                             6.5             0
     16978134                                   360                        358                            7.75             0
     16978135                                   360                        358                           7.615             0
     16978136                                   360                        357                             5.5             0
     16978137                                   360                        358                           7.125             0
     16978138                                   360                        358                            6.75             0
     16978139                                   360                        358                               8             0
     16978140                                   360                        357                           7.875             0
     16978141                                   360                        358                           6.875             0
     16978143                                   360                        358                             6.5             0
     16978144                                   360                        357                           7.375             0
     16978145                                   360                        358                               7             0
     16978147                                   360                        358                            7.75             0
     16978148                                   360                        358                             7.5             0
     16978149                                   360                        358                            6.25             0
     16978150                                   360                        358                           7.125             0
     16978152                                   360                        358                           6.615             0
     16978153                                   360                        358                               8             0
     16978154                                   360                        358                           7.375             0
     16978155                                   360                        358                            6.75             0
     16978156                                   360                        358                           5.875             0
     16978157                                   360                        358                           6.625             0
     16978158                                   360                        356                           7.125             0
     16978159                                   360                        357                           7.875             0
     16978161                                   360                        357                           8.175             0
     16978165                                   360                        357                             6.5             0
     16978166                                   360                        357                           7.615             0
     16978170                                   360                        357                               7             0
     16978172                                   360                        357                           7.375             0
     16978174                                   360                        357                           7.775             0
     16978175                                   360                        357                            6.75             0
     16978176                                   360                        358                           7.685             0
     16978177                                   360                        357                           7.915             0
     16978180                                   360                        357                           7.575             0
     16978181                                   360                        358                           6.785             0
     16978182                                   360                        357                           6.615             0
     16978184                                   360                        357                           6.375             0
     16978185                                   360                        357                               8             0
     16978186                                   360                        357                           6.875             0
     16978187                                   360                        357                             6.5             0
     16978188                                   360                        357                           6.425             0
     16978189                                   360                        357                           6.615             0
     16978190                                   360                        357                           7.875             0
     16978191                                   360                        357                           7.375             0
     16978192                                   360                        358                           7.615             0
     16978194                                   360                        357                           7.475             0
     16978195                                   360                        357                           8.175             0
     16978196                                   360                        357                           7.175             0
     16978197                                   360                        357                           6.925             0
     16978198                                   360                        357                           6.625             0
     16978199                                   360                        357                           6.725             0
     16978201                                   360                        357                           6.925             0
     16978203                                   360                        357                           7.525             0
     16978204                                   360                        357                           7.615             0
     16978205                                   360                        357                           6.875             0
     16978206                                   360                        357                           7.615             0
     16978207                                   360                        357                               7             0
     16978208                                   360                        357                           7.375             0
     16978209                                   360                        359                           7.875             0
     16978211                                   360                        358                             6.5             0
     16978212                                   360                        358                            7.55             0
     16978214                                   360                        357                             6.5             0
     16978216                                   360                        357                           7.375             0
     16978217                                   360                        357                           6.875             0
     16978218                                   360                        357                            7.75             0
     16978219                                   360                        357                           6.615             0
     16978221                                   360                        357                           7.615             0
     16978222                                   360                        357                           6.795             0
     16978223                                   360                        357                           8.288             0
     16978226                                   360                        357                            7.25             0
     16978228                                   360                        357                           6.125             0
     16978229                                   360                        357                           7.125             0
     16978230                                   360                        357                           7.295             0
     16978231                                   360                        358                           7.215             0
     16978233                                   360                        357                           6.175             0
     16978234                                   360                        357                           6.875             0
     16978236                                   360                        358                           6.738             0
     16978237                                   360                        357                           5.615             0
     16978238                                   360                        357                           6.725             0
     16978239                                   360                        357                             7.6             0
     16978240                                   360                        357                            7.25             0
     16977989                                   360                        356                           6.625             0
     16977990                                   360                        357                             6.5             0
     16977991                                   360                        357                            7.75             0
     16977992                                   360                        357                           7.625             0
     16977993                                   360                        356                           6.125             0
     16977994                                   360                        356                           7.125             0
     16977996                                   360                        356                            7.75             0
     16977997                                   360                        356                           6.375             0
     16978002                                   360                        356                           8.125             0
     16978003                                   360                        357                           7.875             0
     16978004                                   360                        356                           7.875             0
     16978005                                   360                        357                             6.5             0
     16978008                                   360                        356                            6.75             0
     16978009                                   360                        357                           6.425             0
     16978010                                   360                        356                           7.375             0
     16978011                                   360                        357                           7.375             0
     16978013                                   360                        357                           8.125             0
     16978014                                   360                        356                             8.5             0
     16978015                                   360                        356                               7             0
     16978017                                   360                        356                               8             0
     16978018                                   360                        357                           5.875             0
     16978019                                   360                        357                           7.875             0
     16978021                                   360                        356                           7.625             0
     16978022                                   360                        357                             7.5             0
     16978023                                   360                        356                           7.125             0
     16978024                                   360                        357                               8             0
     16978025                                   360                        357                             7.5             0
     16978026                                   360                        357                             6.5             0
     16978027                                   360                        356                           8.375             0
     16978028                                   360                        357                             7.5             0
     16978029                                   360                        357                               7             0
     16978030                                   360                        357                            7.25             0
     16978032                                   360                        357                             7.5             0
     16978033                                   360                        357                             7.5             0
     16978035                                   360                        357                           6.625             0
     16978036                                   360                        357                           7.375             0
     16978037                                   360                        357                            6.75             0
     16978039                                   360                        358                            7.25             0
     16978040                                   360                        357                           7.125             0
     16978041                                   360                        358                           7.125             0
     16978043                                   360                        357                               7             0
     16978045                                   360                        357                               8             0
     16978047                                   360                        356                           7.375             0
     16978048                                   360                        357                           7.125             0
     16978050                                   360                        357                             7.5             0
     16978051                                   360                        357                            7.75             0
     16978052                                   360                        357                           6.375             0
     16978053                                   360                        357                            6.75             0
     16978054                                   360                        356                            6.75             0
     16978055                                   360                        357                               7             0
     16978056                                   360                        357                           8.475             0
     16978057                                   360                        356                           8.615             0
     16978059                                   360                        357                               7             0
     16978060                                   360                        357                           6.625             0
     16978062                                   360                        357                           5.875             0
     16978063                                   360                        357                           7.625             0
     16978064                                   360                        357                           7.125             0
     16978066                                   360                        357                               7             0
     16978067                                   360                        357                            7.25             0
     16978068                                   360                        357                           7.125             0
     16978070                                   360                        357                             7.5             0
     16978071                                   360                        357                           6.375             0
     16978072                                   360                        357                            6.75             0
     16978073                                   360                        357                           6.375             0
     16978075                                   360                        357                           8.125             0
     16978076                                   360                        357                           7.125             0
     16978077                                   360                        357                               8             0
     16978078                                   360                        358                           7.375             0
     16978079                                   360                        357                            7.25             0
     16978080                                   360                        357                           6.125             0
     16978081                                   360                        357                               6             0
     16978084                                   360                        358                           6.875             0
     16978085                                   360                        357                           7.875             0
     16978087                                   360                        357                            8.75             0
     16978088                                   360                        357                           6.875             0
     16978089                                   360                        357                           7.125             0
     16978090                                   360                        357                            7.25             0
     17022148                                   480                        479                            8.25             0
     17022160                                   360                        359                           7.875             0
     17013047                                   360                        359                           7.125             0
     17013617                                   360                        359                           7.375             0
     17014938                                   360                        359                            7.75             0
     17014996                                   360                        359                             6.5             0
     17016336                                   360                        359                            6.75             0
     17016350                                   360                        359                            7.75             0
     17016386                                   360                        359                           7.125             0
     17021952                                   360                        359                           5.875             0
     17021994                                   360                        359                           7.625             0
     17022079                                   360                        359                           7.875             0
     16984827                                   360                        359                               6             0
     16984832                                   360                        359                               8             0
     16984839                                   360                        359                           7.375             0
     16984963                                   360                        359                           8.125             0
     16985089                                   360                        359                           8.375             0
     16990150                                   360                        359                           6.625             0
     16990379                                   360                        359                           8.375             0
     16991440                                   360                        359                               7             0
     16991459                                   360                        359                           7.375             0
     16991544                                   360                        359                             6.5             0
     16991609                                   360                        359                            7.75             0
     16991657                                   480                        479                           8.375             0
     16991791                                   360                        359                           7.375             0
     16991794                                   360                        359                           7.375             0
     16991829                                   360                        359                             6.5             0
     16995008                                   360                        359                           7.125             0
     16995074                                   360                        359                           7.875             0
     16995134                                   480                        479                           8.375             0
     16995156                                   360                        359                           7.375             0
     16995302                                   360                        359                               8             0
     16995336                                   360                        359                           8.375             0
     17000193                                   480                        479                           8.375             0
     17000262                                   360                        359                            7.75             0
     17001948                                   360                        359                           7.125             0
     17002064                                   360                        359                           7.625             0
     17002267                                   360                        359                           7.125             0
     17002358                                   360                        359                               7             0
     17002408                                   360                        359                            7.25             0
     17003313                                   360                        359                           7.875             0
     17003325                                   360                        359                           7.875             0
     17003331                                   360                        359                            7.25             0
     17003334                                   480                        479                           8.375             0
     17003617                                   360                        359                               7             0
     17004685                                   360                        359                               7             0
     17004771                                   360                        359                            6.75             0
     17008949                                   360                        359                           8.375             0
     17009075                                   360                        359                           7.875             0
     17009252                                   360                        359                            7.75             0
     17010993                                   360                        359                            7.75             0
     17011233                                   360                        359                               8             0
     17012628                                   360                        359                            7.25             0
     17012690                                   360                        359                               7             0
     16722791                                   360                        357                               8             0
     16714675                                   360                        359                           8.125             0
     16980997                                   360                        359                           6.625             0
     16981013                                   360                        359                            7.75             0
     16981188                                   360                        359                           7.375             0
     16981259                                   360                        359                           6.625             0
     16981329                                   360                        359                           8.125             0
     16981834                                   360                        359                           7.125             0
     16983035                                   360                        359                               8             0
     16983056                                   360                        359                               8             0
     16983073                                   360                        359                           8.375             0
     16974334                                   360                        359                             7.5             0
     16978686                                   360                        359                            7.75             0
     16978831                                   360                        359                           7.625             0
     16978858                                   360                        359                           6.375             0
     16978963                                   360                        359                               7             0
     16979115                                   360                        359                           7.875             0
     16979215                                   360                        359                           7.875             0
     16979275                                   360                        359                           7.875             0
     16979544                                   360                        359                           7.375             0
     16980409                                   360                        359                             7.5             0
     16980533                                   360                        358                             6.5             0
     16980667                                   360                        359                            6.75             0
     16980714                                   360                        359                            6.75             0
     16968740                                   480                        478                           8.375             0
     16968742                                   360                        359                           6.875             0
     16968768                                   360                        359                             7.5             0
     16968872                                   480                        479                           8.375             0
     16968894                                   360                        359                             7.5             0
     16968918                                   360                        359                               7             0
     16973847                                   360                        358                             7.5             0
     16973871                                   360                        359                           7.625             0
     16973900                                   360                        359                           8.125             0
     16859068                                   360                        359                            7.75             0
     16859210                                   360                        358                           6.125             0
     16859338                                   360                        358                           7.125             0
     16859512                                   360                        359                           7.625             0
     16859517                                   360                        359                           7.125             0
     16962985                                   480                        478                           8.375             0
     16963224                                   360                        359                           8.375             0
     16963228                                   360                        359                               7             0
     16963313                                   360                        359                               7             0
     16963392                                   480                        479                           8.375             0
     16965165                                   360                        359                           7.375             0
     16965316                                   360                        358                           7.625             0
     16965533                                   360                        359                           7.125             0
     16968399                                   360                        359                           7.375             0
     16968456                                   360                        358                           6.875             0
     16968457                                   360                        359                           7.875             0
     16968489                                   360                        359                           7.125             0
     16968492                                   360                        359                           7.375             0
     16968518                                   360                        358                           6.625             0
     16968702                                   480                        478                           8.375             0
     16852897                                   360                        359                           7.625             0
     16856625                                   360                        359                           6.875             0
     16856726                                   360                        359                               8             0
     16856798                                   360                        358                             7.5             0
     16856823                                   360                        358                            6.75             0
     16851902                                   360                        358                           8.375             0
     16852057                                   360                        359                           8.125             0
     16852211                                   360                        359                             7.5             0
     16851147                                   360                        359                           6.875             0
     16844611                                   360                        359                           6.375             0
     16844633                                   360                        359                           6.625             0
     16844651                                   360                        358                           8.375             0
     16844758                                   360                        359                           8.125             0
     16844809                                   360                        359                           7.625             0
     16844855                                   360                        359                           7.375             0
     16844899                                   480                        478                           8.375             0
     16845839                                   360                        358                           7.125             0
     16845879                                   360                        358                           8.375             0
     16846253                                   360                        358                           8.375             0
     16847471                                   360                        359                           6.625             0
     16847736                                   360                        358                           7.625             0
     16847768                                   360                        358                           7.375             0
     16848040                                   480                        478                           8.375             0
     16849335                                   360                        359                           7.625             0
     16823956                                   480                        479                           8.125             0
     16826585                                   480                        478                           8.125             0
     16826765                                   360                        358                             7.5             0
     16833264                                   360                        359                            7.75             0
     16833336                                   480                        478                           8.375             0
     16835588                                   360                        358                            6.25             0
     16835633                                   360                        358                             7.5             0
     16835807                                   360                        359                            7.75             0
     16835887                                   360                        358                           7.625             0
     16835893                                   360                        359                           7.375             0
     16835984                                   360                        358                           8.375             0
     16838797                                   360                        358                           8.125             0
     16838801                                   360                        358                           8.375             0
     16838834                                   360                        358                             6.5             0
     16839923                                   360                        359                           7.125             0
     16803721                                   360                        358                           8.375             0
     16807138                                   360                        359                            6.75             0
     16807238                                   480                        478                           8.125             0
     16809689                                   360                        359                           7.875             0
     16813534                                   480                        479                           8.375             0
     16813559                                   360                        358                           8.375             0
     16814066                                   360                        358                           8.125             0
     16819436                                   360                        358                            7.75             0
     16780936                                   360                        358                           8.375             0
     16784858                                   360                        357                            8.25             0
     16784859                                   360                        358                            8.25             0
     16788513                                   360                        359                           8.125             0
     16788716                                   360                        359                            7.25             0
     16798688                                   360                        358                               8             0
     16801877                                   360                        358                           8.125             0
     16803339                                   480                        478                           7.625             0
     16771997                                   360                        359                             6.5             0
     16775265                                   360                        358                           8.375             0
     16775574                                   480                        478                           8.375             0
     16768049                                   360                        358                           7.375             0
     16718183                                   360                        356                            7.25             0
     16718192                                   360                        356                           7.875             0
     16718639                                   480                        477                           9.575             0
     16704190                                   360                        357                            6.75             0
     16717469                                   360                        357                           8.125             0
     16714919                                   480                        478                           8.125             0
     16714064                                   480                        477                           8.125             0
     16708388                                   480                        477                           8.125             0
     16709417                                   360                        357                           7.875             0
     16709764                                   360                        358                           8.125             0
     16709828                                   480                        477                           8.375             0
     16814851                                   360                        357                               8             0
     16814884                                   360                        357                               8             0
     16965717                                   360                        358                             7.5             0
     16848683                                   360                        358                               8             0
     16965718                                   360                        358                           6.875             0
     16965735                                   360                        358                           7.375             0
     16965707                                   360                        358                           6.875             0
     16979957                                   360                        359                            7.25             0
     16979958                                   360                        358                            6.75             0
     16676333                                   480                        476                            8.25             0
     16642685                                   360                        354                           8.125             0
     16685343                                   360                        355                           8.375             0
     16694658                                   360                        356                             6.5             0
     16694754                                   360                        356                           5.625             0
     16732331                                   360                        355                            8.25             0
     16732346                                   360                        356                           8.375             0
     16732351                                   480                        476                            7.25             0
     16970043                                   360                        358                           7.375             0
     16970045                                   360                        358                             7.5             0
     16970046                                   360                        358                           6.875             0
     16970054                                   360                        358                           7.125             0
     16970060                                   360                        358                           6.875             0
     16970065                                   360                        358                           7.625             0
     16970069                                   360                        358                           7.375             0
     16970070                                   360                        358                             7.5             0
     16970072                                   360                        358                               7             0
     16977981                                   360                        358                           5.625             0
     16977982                                   360                        354                               7             0
     16977984                                   360                        357                           7.625             0
     16977986                                   360                        356                            6.25             0
     16977987                                   360                        357                           8.125             0
     16977988                                   360                        356                           7.125             0
     16394319                                   360                        354                           7.375             0
     16969065                                   360                        358                           6.375             0
     16969066                                   360                        358                             7.5             0
     16969929                                   360                        357                           7.625             0
     16970012                                   360                        358                            7.75             0
     16970014                                   360                        358                           7.375             0
     16970015                                   360                        358                            7.25             0
     16970016                                   360                        358                             7.5             0
     16970018                                   360                        358                             7.5             0
     16970019                                   360                        358                             7.5             0
     16970020                                   360                        358                           6.625             0
     16970021                                   360                        358                           7.375             0
     16970025                                   360                        358                           7.375             0
     16970026                                   360                        358                               7             0
     16970027                                   360                        358                               7             0
     16970028                                   360                        358                             7.5             0
     16970029                                   360                        358                             7.5             0
     16970030                                   360                        358                            6.75             0
     16970031                                   360                        358                               7             0
     16970032                                   360                        358                            6.75             0
     16970033                                   360                        358                             7.5             0
     16970034                                   360                        358                           7.875             0
     16970036                                   360                        358                           7.625             0
     16970037                                   360                        358                             7.5             0
     16970038                                   360                        358                             7.5             0
     16970039                                   360                        358                           7.375             0
     16970040                                   360                        358                             7.5             0
     16970041                                   360                        358                             7.5             0
     16970042                                   360                        358                           7.375             0
     16970044                                   360                        358                           7.375             0
     16970047                                   360                        358                           7.375             0
     16970048                                   360                        358                           7.375             0
     16970049                                   360                        358                           7.375             0
     16970050                                   360                        358                            7.25             0
     16970051                                   360                        358                           7.375             0
     16970052                                   360                        358                            7.25             0
     16970053                                   360                        358                             7.5             0
     16970055                                   360                        358                           6.625             0
     16970056                                   360                        358                             7.5             0
     16970057                                   360                        358                               7             0
     16970059                                   360                        358                            6.75             0
     16970061                                   360                        358                            6.25             0
     16970062                                   360                        358                           7.125             0
     16970063                                   360                        358                           6.875             0
     16970064                                   360                        358                            7.25             0
     16970068                                   360                        358                           7.375             0
     16970071                                   360                        358                            7.25             0
     16970073                                   360                        358                           7.625             0
     16970074                                   360                        358                            7.75             0
     16970075                                   360                        358                           6.875             0
     16970076                                   360                        358                            7.25             0
     16970077                                   360                        359                            6.75             0
     16969026                                   360                        357                           7.125             0
     16969027                                   360                        357                           7.125             0
     16969028                                   360                        358                               7             0
     16969029                                   360                        358                           7.375             0
     16969030                                   360                        358                               7             0
     16969031                                   360                        358                           6.125             0
     16969032                                   360                        358                           7.375             0
     16969033                                   360                        358                           6.125             0
     16969034                                   360                        358                               7             0
     16969035                                   360                        358                           6.375             0
     16969036                                   360                        358                           7.125             0
     16969037                                   360                        358                           6.875             0
     16969038                                   360                        358                           5.875             0
     16969039                                   360                        358                           7.125             0
     16969041                                   360                        358                               7             0
     16969042                                   360                        358                           7.125             0
     16969043                                   360                        358                           6.625             0
     16969044                                   360                        358                           7.875             0
     16969045                                   360                        358                           7.375             0
     16969047                                   360                        358                               7             0
     16969048                                   360                        358                               7             0
     16969050                                   360                        358                             6.5             0
     16969053                                   360                        358                             7.5             0
     16969054                                   360                        358                           6.875             0
     16969055                                   360                        358                           7.625             0
     16969056                                   360                        358                               6             0
     16969057                                   360                        358                           6.625             0
     16969058                                   360                        358                            6.25             0
     16969059                                   360                        358                            6.25             0
     16969060                                   360                        358                            7.75             0
     16969061                                   360                        358                           6.375             0
     16969063                                   360                        358                           6.625             0
     16810729                                   360                        357                               8             0
     16810730                                   360                        358                             8.5             0
     16810731                                   360                        357                           8.125             0
     16810732                                   360                        357                           8.125             0
     16810733                                   360                        358                            8.25             0
     16810737                                   360                        358                             8.5             0
     16704061                                   360                        359                               8             0
     16994925                                   360                        360                           6.875             0
     17003044                                   360                        360                               7             0
     16996723                                   360                        358                           7.125             0
     16676730                                   360                        357                           8.375             0
     16662835                                   360                        355                            7.75             0
     16662005                                   480                        475                           8.375             0
     16656408                                   480                        475                               8             0
     16732328                                   480                        475                           8.125             0
     16732329                                   480                        475                           8.125             0
     16732333                                   480                        476                             7.5             0
     16732334                                   360                        355                           8.375             0
     16732337                                   360                        356                           8.375             0
     16732339                                   360                        356                           8.125             0
     16732341                                   480                        476                           7.875             0
     16732348                                   360                        356                           8.375             0
     16730115                                   360                        353                           8.375             0
     16730144                                   360                        353                            6.75             0
     16730181                                   360                        356                               8             0
     16730210                                   360                        356                            7.25             0
     16730457                                   360                        356                           6.875             0
     16730471                                   360                        356                            6.75             0
     17034666                                   360                        360                           0.625             0
     17042427                                   360                        359                           7.875             0
     17043849                                   360                        360                           1.625             0
     16609630                                   360                        355                            8.25             0
     16675111                                   480                        475                               8             0
     16401502                                   360                        353                           8.058             0
     16575362                                   360                        354                               7             0
     16562950                                   360                        359                           8.375             0
     16540912                                   480                        475                           7.625             0
     17013422                                   360                        360                            7.25             0
     16980255                                   360                        360                           6.625             0
     16857318                                   360                        358                           8.125             0
     16990404                                   360                        358                           6.625             0
     16990406                                   360                        358                            7.25             0
     16849156                                   360                        358                           7.625             0
     16984122                                   480                        479                           8.125             0
     16847800                                   480                        478                           7.875             0
     17012465                                   360                        360                            6.75             0
     16847834                                   360                        358                           8.375             0
     16978220                                   360                        357                           6.975             0
     16790675                                   360                        358                           7.875             0
     16790739                                   360                        358                           8.375             0
     16790779                                   360                        358                           8.375             0
     16790804                                   480                        478                           8.375             0
     16790808                                   360                        358                           8.125             0
     16790571                                   480                        477                           7.625             0
     16790578                                   360                        358                             7.5             0
     16991582                                   480                        479                               8             0
     16991587                                   360                        359                           8.125             0
     16991589                                   360                        359                               7             0
     16991594                                   360                        359                           7.125             0
     16991595                                   360                        359                            7.75             0
     16991606                                   360                        359                             7.5             0
     16991613                                   360                        356                           5.375             0
     16991622                                   360                        359                           7.375             0
     16991636                                   360                        359                           7.375             0
     16991655                                   360                        359                             7.5             0
     16991661                                   360                        359                           7.875             0
     16985074                                   360                        359                           7.125             0
     16985076                                   360                        359                            7.75             0
     16985085                                   360                        359                               8             0
     16991726                                   360                        359                            7.25             0
     16991737                                   360                        359                           7.375             0
     16991750                                   360                        359                           6.875             0
     16991773                                   360                        359                            6.25             0
     16985170                                   360                        359                            7.25             0
     16985192                                   360                        359                           7.875             0
     16985200                                   360                        359                            6.75             0
     16991783                                   360                        359                           7.125             0
     16991793                                   360                        359                           6.875             0
     16991814                                   360                        356                           7.875             0
     16991816                                   480                        479                           8.375             0
     16991821                                   480                        479                           8.375             0
     16991826                                   480                        479                               8             0
     16991832                                   360                        359                               8             0
     16991839                                   480                        479                           8.125             0
     16991841                                   360                        359                            7.25             0
     16985218                                   360                        359                           7.375             0
     16985219                                   360                        359                           7.875             0
     16985220                                   360                        359                               8             0
     16985231                                   480                        479                           7.738             0
     16985244                                   360                        359                               7             0
     16990032                                   360                        359                           8.375             0
     16990047                                   360                        359                               7             0
     16990057                                   360                        359                           8.375             0
     16990059                                   360                        359                               7             0
     16990060                                   360                        359                            7.25             0
     16991864                                   360                        359                             7.5             0
     16991866                                   360                        359                           7.375             0
     16990076                                   360                        359                           7.875             0
     16990079                                   480                        479                           8.375             0
     16990106                                   360                        359                            6.75             0
     16990109                                   360                        359                               7             0
     16995003                                   360                        359                           7.125             0
     16995013                                   360                        359                           7.875             0
     16990121                                   360                        359                           7.125             0
     16990124                                   360                        359                           8.125             0
     16990154                                   360                        359                             7.5             0
     16990155                                   360                        359                               8             0
     16995067                                   360                        359                           7.125             0
     16995072                                   360                        359                           7.125             0
     16995080                                   480                        479                           8.375             0
     16995081                                   480                        479                           8.375             0
     16995096                                   480                        479                           8.375             0
     16995104                                   360                        359                             7.5             0
     16995119                                   360                        359                               8             0
     16995123                                   360                        359                           6.875             0
     16995129                                   360                        359                           6.875             0
     16995147                                   360                        359                           8.125             0
     16995153                                   360                        359                               8             0
     16995164                                   360                        359                               8             0
     16990174                                   360                        359                               8             0
     16990198                                   360                        359                             7.5             0
     16990207                                   360                        359                             6.5             0
     16990216                                   360                        359                             7.5             0
     16990223                                   360                        359                            7.25             0
     16990282                                   360                        359                             7.5             0
     16990294                                   360                        359                            7.75             0
     16995194                                   360                        359                               8             0
     16995221                                   360                        359                            6.75             0
     16995227                                   360                        359                           6.375             0
     16995233                                   360                        359                           6.625             0
     16995235                                   360                        359                            7.75             0
     16995236                                   360                        359                             7.5             0
     16995237                                   360                        359                            7.25             0
     16995253                                   480                        479                           8.375             0
     16995289                                   360                        359                           6.125             0
     16995292                                   360                        359                            6.25             0
     16995309                                   360                        359                            7.75             0
     16995311                                   360                        359                               7             0
     16990305                                   360                        359                           7.375             0
     16990308                                   360                        359                             7.5             0
     16990313                                   360                        359                           7.375             0
     16990327                                   360                        359                           7.375             0
     16990343                                   360                        359                           7.625             0
     16990349                                   360                        359                            7.75             0
     16990353                                   360                        359                           7.625             0
     16990369                                   360                        359                           6.625             0
     16990393                                   360                        359                           7.375             0
     16990394                                   360                        359                             7.5             0
     16990395                                   360                        359                           6.375             0
     16990401                                   360                        359                            7.25             0
     16990405                                   360                        359                           7.125             0
     16990407                                   360                        359                            6.75             0
     16991422                                   360                        359                           7.875             0
     16991436                                   360                        359                           8.125             0
     16991473                                   360                        359                           8.375             0
     16991505                                   360                        359                           7.125             0
     16991557                                   360                        357                           7.125             0
     16991560                                   360                        357                           7.125             0
     16991565                                   360                        359                            7.25             0
     16991573                                   360                        359                               8             0
     16784555                                   360                        358                           8.375             0
     16786213                                   480                        478                           8.375             0
     16784592                                   360                        357                           8.125             0
     16788421                                   360                        357                               8             0
     16784713                                   360                        358                           8.125             0
     16788625                                   360                        358                           8.375             0
     16784809                                   360                        358                           8.125             0
     16788759                                   360                        358                           7.875             0
     16788962                                   360                        359                           7.875             0
     16789028                                   480                        479                           8.125             0
     16784901                                   480                        477                           7.875             0
     16784936                                   360                        359                               8             0
     16790452                                   360                        358                           8.375             0
     16985031                                   360                        359                           7.125             0
     16985038                                   360                        359                           6.625             0
     16985040                                   480                        479                           8.125             0
     16985048                                   360                        359                           8.375             0
     16985059                                   360                        359                           7.625             0
     16985064                                   360                        359                           6.375             0
     16778340                                   360                        357                           8.375             0
     16778855                                   360                        358                           8.125             0
     16778861                                   360                        358                               8             0
     16778903                                   360                        358                           8.375             0
     16778918                                   360                        358                           6.625             0
     16780764                                   360                        357                           8.375             0
     16780866                                   360                        357                               8             0
     16780881                                   480                        478                            8.25             0
     16778378                                   360                        357                           7.625             0
     16781025                                   360                        358                           8.125             0
     16781104                                   360                        359                           8.375             0
     16781277                                   360                        357                           8.375             0
     16775091                                   480                        478                           8.375             0
     16775215                                   480                        477                           8.375             0
     16775321                                   360                        357                           8.125             0
     16775402                                   360                        358                           8.375             0
     16775469                                   360                        358                           8.125             0
     16775549                                   360                        358                           8.125             0
     16775586                                   480                        478                           8.125             0
     16775639                                   360                        359                            6.75             0
     16776530                                   360                        357                               8             0
     16776553                                   480                        477                           8.375             0
     16776680                                   360                        357                           8.375             0
     16775066                                   360                        359                           7.125             0
     16776874                                   360                        358                           8.375             0
     16777159                                   360                        359                           7.125             0
     16770980                                   360                        359                           7.125             0
     16771035                                   480                        478                           8.375             0
     16771307                                   480                        477                           8.125             0
     16771926                                   480                        477                            7.75             0
     16771942                                   480                        477                           8.375             0
     16772465                                   360                        358                           8.375             0
     16772466                                   480                        478                           8.125             0
     16772551                                   360                        358                           8.125             0
     16772708                                   360                        358                           8.125             0
     16774929                                   360                        359                             6.5             0
     16765373                                   360                        357                           8.125             0
     16765588                                   360                        359                           7.625             0
     16767974                                   480                        477                           8.125             0
     16767981                                   360                        358                            7.75             0
     16732065                                   360                        358                           8.125             0
     16732135                                   480                        478                           8.125             0
     16768038                                   360                        357                           8.125             0
     16768082                                   360                        359                           7.125             0
     16768173                                   360                        358                           8.375             0
     16768178                                   360                        357                           8.125             0
     16768189                                   360                        356                           8.125             0
     16765133                                   360                        358                           8.375             0
     16768397                                   360                        357                           8.125             0
     16765162                                   360                        357                            7.75             0
     16765236                                   480                        478                           8.375             0
     16768518                                   480                        479                           8.375             0
     16768542                                   360                        359                           6.625             0
     16770544                                   360                        358                           6.875             0
     16770707                                   360                        358                           7.875             0
     16728807                                   360                        358                           8.375             0
     16728876                                   480                        477                           8.125             0
     16729484                                   360                        359                             6.5             0
     16729604                                   480                        478                           8.125             0
     16729865                                   360                        357                           8.125             0
     16730025                                   360                        358                           8.375             0
     16731456                                   480                        477                           8.375             0
     16723718                                   360                        358                           8.375             0
     16718255                                   360                        356                            8.25             0
     16718291                                   360                        356                           7.375             0
     16718656                                   360                        358                            7.75             0
     16718857                                   360                        357                           8.375             0
     16717693                                   360                        357                           8.125             0
     16718971                                   360                        357                           8.125             0
     16717813                                   360                        357                               8             0
     16719030                                   360                        357                           8.125             0
     16719159                                   360                        357                           8.375             0
     16721951                                   480                        477                           8.375             0
     16721968                                   360                        357                           8.375             0
     16718163                                   360                        357                             7.5             0
     16718179                                   360                        356                               8             0
     16980759                                   360                        359                             7.5             0
     16980788                                   360                        359                               7             0
     16980800                                   360                        359                             7.5             0
     16980804                                   360                        359                           7.875             0
     16980807                                   360                        359                           7.625             0
     16980818                                   360                        359                           7.875             0
     16980831                                   360                        359                            7.25             0
     16980870                                   360                        359                           7.375             0
     16980881                                   360                        359                           7.125             0
     16980889                                   360                        359                           6.875             0
     16980891                                   360                        359                               7             0
     16980895                                   360                        359                           7.625             0
     16980909                                   360                        359                           7.375             0
     16980918                                   360                        359                             7.5             0
     16980973                                   360                        359                             7.5             0
     16981008                                   360                        359                            7.75             0
     16981019                                   360                        359                           7.375             0
     16981073                                   360                        359                           7.875             0
     16981108                                   360                        359                           7.875             0
     16981133                                   360                        359                               8             0
     16981149                                   360                        359                           6.125             0
     16981194                                   360                        359                           7.875             0
     16981206                                   360                        359                           6.875             0
     16981227                                   360                        359                               8             0
     16981257                                   360                        359                               8             0
     16981276                                   360                        359                           6.875             0
     16981331                                   360                        359                             7.5             0
     16981332                                   360                        359                           6.125             0
     16981337                                   360                        359                           6.875             0
     16981427                                   480                        479                           8.375             0
     16981439                                   360                        359                               8             0
     16981479                                   480                        479                           7.875             0
     16981604                                   360                        359                           7.125             0
     16981612                                   360                        359                           7.625             0
     16981638                                   360                        359                             6.5             0
     16981786                                   360                        359                            7.25             0
     16981787                                   360                        359                            7.25             0
     16981795                                   480                        478                           8.125             0
     16981822                                   360                        359                             7.5             0
     16982839                                   360                        359                           7.875             0
     16982873                                   480                        479                           8.375             0
     16982881                                   360                        359                           7.875             0
     16982900                                   360                        359                           8.375             0
     16982925                                   360                        359                             7.5             0
     16982938                                   360                        359                             7.5             0
     16982948                                   360                        359                             7.5             0
     16982956                                   360                        359                           7.875             0
     16982979                                   360                        359                             7.5             0
     16983005                                   360                        359                            7.75             0
     16983010                                   360                        359                           7.375             0
     16983032                                   360                        359                           7.875             0
     16980596                                   360                        359                            7.25             0
     16980598                                   360                        359                            7.75             0
     16980603                                   360                        359                            6.75             0
     16983080                                   360                        359                           7.125             0
     16984642                                   360                        359                           6.375             0
     16984691                                   480                        479                           8.375             0
     16984696                                   360                        359                               8             0
     16984706                                   360                        359                            7.25             0
     16984717                                   480                        479                           7.875             0
     16984721                                   360                        359                            7.25             0
     16984730                                   480                        479                           8.125             0
     16984746                                   360                        359                           6.875             0
     16984754                                   360                        359                               8             0
     16984759                                   360                        359                           7.625             0
     16984762                                   360                        359                           7.375             0
     16984767                                   360                        359                               7             0
     16984788                                   360                        359                               8             0
     16984815                                   360                        359                               7             0
     16984817                                   360                        359                            6.75             0
     16984826                                   360                        359                           7.125             0
     16984838                                   360                        359                           7.125             0
     16984856                                   360                        359                             7.5             0
     16984914                                   360                        359                           5.875             0
     16984959                                   360                        359                           6.375             0
     16984985                                   360                        359                             7.5             0
     16985003                                   360                        359                            7.75             0
     16985013                                   360                        359                            7.75             0
     16980668                                   360                        359                           7.125             0
     16980674                                   360                        359                             7.5             0
     16980704                                   360                        359                           7.875             0
     16980717                                   360                        359                           7.375             0
     16980718                                   360                        359                           7.875             0
     16980719                                   360                        359                               7             0
     16978782                                   360                        359                           7.125             0
     16978800                                   360                        359                           7.625             0
     16978819                                   360                        359                            7.25             0
     16978855                                   360                        359                           6.875             0
     16978857                                   360                        359                               7             0
     16978859                                   360                        359                            8.25             0
     16978860                                   360                        359                           7.125             0
     16978882                                   360                        359                           7.125             0
     16978909                                   360                        359                           7.625             0
     16978922                                   360                        359                            7.25             0
     16978941                                   360                        359                           6.875             0
     16978967                                   360                        359                           7.125             0
     16978968                                   360                        359                               7             0
     16978991                                   360                        359                           6.875             0
     16979019                                   360                        359                           7.375             0
     16979051                                   360                        359                           7.625             0
     16979069                                   360                        359                           7.875             0
     16979092                                   360                        359                             6.5             0
     16979096                                   360                        359                               7             0
     16979132                                   360                        359                           7.875             0
     16979141                                   360                        359                           7.375             0
     16979142                                   360                        359                           7.875             0
     16979161                                   360                        358                             6.5             0
     16979173                                   360                        358                             7.5             0
     16979191                                   360                        359                           8.375             0
     16979226                                   360                        359                               7             0
     16979235                                   360                        358                           7.125             0
     16979266                                   360                        359                           7.125             0
     16979273                                   360                        359                           6.625             0
     16979289                                   360                        359                               7             0
     16979296                                   360                        359                           7.125             0
     16979302                                   360                        359                            7.75             0
     16979352                                   360                        359                            7.25             0
     16979398                                   360                        359                           6.375             0
     16979400                                   360                        359                             7.5             0
     16979406                                   360                        359                               7             0
     16979418                                   360                        359                           7.125             0
     16973908                                   360                        358                             7.5             0
     16973912                                   360                        358                               7             0
     16973924                                   360                        359                           6.875             0
     16973955                                   360                        359                           8.375             0
     16973965                                   360                        359                           7.875             0
     16974001                                   360                        359                           7.625             0
     16974010                                   480                        479                           8.375             0
     16974012                                   360                        359                             6.5             0
     16974042                                   360                        359                           7.125             0
     16974063                                   360                        359                               7             0
     16974065                                   480                        479                           8.375             0
     16974076                                   360                        359                           7.125             0
     16974081                                   360                        359                           7.125             0
     16974087                                   360                        359                             7.5             0
     16974091                                   360                        359                           7.375             0
     16974099                                   360                        359                           7.125             0
     16974106                                   360                        359                           7.125             0
     16974114                                   360                        359                             6.5             0
     16974123                                   360                        359                            7.25             0
     16974150                                   360                        359                            7.25             0
     16974157                                   360                        359                           7.875             0
     16974163                                   360                        359                            7.25             0
     16974181                                   360                        359                           7.375             0
     16974208                                   360                        359                           7.625             0
     16979495                                   360                        359                           6.875             0
     16979522                                   360                        359                            6.75             0
     16974234                                   360                        359                           6.625             0
     16974244                                   360                        359                           7.875             0
     16974246                                   360                        359                           6.875             0
     16974251                                   360                        359                           6.875             0
     16979558                                   360                        359                               7             0
     16979564                                   360                        359                           7.625             0
     16979570                                   360                        359                           7.875             0
     16979572                                   480                        479                           8.125             0
     16980361                                   360                        359                             7.5             0
     16980367                                   360                        359                           7.125             0
     16974344                                   360                        359                           6.875             0
     16974361                                   360                        359                               7             0
     16974369                                   360                        359                             7.5             0
     16980373                                   360                        358                           7.125             0
     16980381                                   360                        359                           7.875             0
     16980383                                   480                        479                           8.375             0
     16980389                                   360                        359                           7.875             0
     16980393                                   360                        359                           7.375             0
     16980455                                   360                        359                            7.75             0
     16980496                                   360                        359                           7.625             0
     16980511                                   360                        359                           7.875             0
     16980525                                   360                        359                           8.125             0
     16974404                                   360                        359                           6.875             0
     16974415                                   360                        359                             7.5             0
     16980531                                   360                        359                           8.375             0
     16980538                                   360                        358                             6.5             0
     16980544                                   360                        358                            6.25             0
     16980572                                   360                        359                           6.625             0
     16980577                                   360                        359                             7.5             0
     16980579                                   360                        359                           7.625             0
     16980588                                   360                        359                               6             0
     16974432                                   360                        359                           6.625             0
     16974444                                   360                        359                            7.25             0
     16974448                                   360                        359                           6.625             0
     16978710                                   360                        359                           7.125             0
     16978734                                   360                        359                           7.875             0
     16836982                                   360                        357                           7.375             0
     16845192                                   360                        357                             7.5             0
     16845193                                   360                        358                           7.375             0
     16845194                                   360                        358                            7.25             0
     16845195                                   360                        358                           7.375             0
     16845197                                   360                        357                           7.375             0
     16845199                                   360                        358                            7.75             0
     16845200                                   360                        357                            6.75             0
     16845201                                   360                        358                           6.875             0
     16845202                                   360                        357                           6.875             0
     16845203                                   360                        357                           6.375             0
     16845204                                   360                        358                            6.25             0
     16845205                                   360                        357                            6.75             0
     16845206                                   360                        358                            6.25             0
     16845207                                   360                        358                           7.375             0
     16845208                                   360                        357                           7.375             0
     16845209                                   360                        358                           6.875             0
     16845211                                   360                        358                           6.875             0
     16845212                                   360                        358                           7.875             0
     16845213                                   360                        358                           7.625             0
     16845215                                   360                        358                               7             0
     16845216                                   360                        358                           6.625             0
     16845218                                   360                        358                            6.75             0
     16845219                                   360                        358                            7.75             0
     16845220                                   360                        357                            6.75             0
     16845221                                   360                        357                            7.25             0
     16845222                                   360                        358                           7.125             0
     16845223                                   360                        358                             7.5             0
     16845224                                   360                        358                           7.125             0
     16845225                                   360                        358                            7.75             0
     16845227                                   360                        358                           7.125             0
     16845228                                   360                        358                             6.5             0
     16845229                                   360                        357                             7.5             0
     16845230                                   360                        357                            7.25             0
     16845231                                   360                        358                               7             0
     16845233                                   360                        357                            7.25             0
     16845234                                   360                        358                           7.375             0
     16845235                                   360                        358                           7.125             0
     16845237                                   360                        357                           7.125             0
     16845238                                   360                        357                           6.625             0
     16845239                                   360                        358                           7.125             0
     16845240                                   360                        358                            7.25             0
     16845241                                   360                        358                               7             0
     16845242                                   360                        358                            7.75             0
     16845243                                   360                        358                           7.125             0
     16845244                                   360                        357                           7.125             0
     16845245                                   360                        357                             7.5             0
     16845246                                   360                        358                           7.375             0
     16845247                                   360                        358                           6.875             0
     16845248                                   360                        358                            6.75             0
     16845249                                   360                        358                           6.375             0
     16845250                                   360                        358                            6.75             0
     16845251                                   360                        357                               7             0
     16845252                                   360                        358                            7.25             0
     16845253                                   360                        357                           6.875             0
     16845254                                   360                        358                            7.25             0
     16845255                                   360                        358                           7.375             0
     16845256                                   360                        358                           7.375             0
     16845257                                   360                        358                             7.5             0
     16845259                                   360                        358                            7.75             0
     16845260                                   360                        358                           7.375             0
     16845261                                   360                        357                           6.875             0
     16845262                                   360                        357                           7.375             0
     16845263                                   360                        358                               7             0
     16845264                                   360                        358                           7.375             0
     16845265                                   360                        358                           6.625             0
     16845266                                   360                        358                             6.5             0
     16845267                                   360                        358                            6.25             0
     16845268                                   360                        358                           7.375             0
     16845269                                   360                        357                             6.5             0
     16845270                                   360                        358                               7             0
     16845272                                   360                        358                             7.5             0
     16845273                                   360                        358                           6.625             0
     16845274                                   360                        358                           7.125             0
     16845275                                   360                        358                           6.625             0
     16845276                                   360                        358                           7.375             0
     16845277                                   360                        358                           7.125             0
     16845278                                   360                        358                           6.125             0
     16845279                                   360                        358                           7.625             0
     16845176                                   360                        358                           7.375             0
     16845177                                   360                        358                           6.625             0
     16845178                                   360                        358                             6.5             0
     16845179                                   360                        357                             7.5             0
     16845180                                   360                        358                           7.375             0
     16845181                                   360                        357                           7.375             0
     16845182                                   360                        357                           6.875             0
     16845183                                   360                        358                           6.625             0
     16845186                                   360                        358                            7.25             0
     16845187                                   360                        357                            6.75             0
     16845188                                   360                        358                           6.625             0
     16845189                                   360                        357                           6.375             0
     16845190                                   360                        358                           6.625             0
     17002450                                   360                        356                             7.5             0
     16833469                                   360                        355                            6.75             0
     16833470                                   360                        357                           7.375             0
     16833472                                   360                        357                            6.25             0
     16833475                                   360                        356                            7.25             0
     16833476                                   360                        357                             7.5             0
     16833478                                   360                        357                            7.25             0
     16833481                                   360                        356                             6.5             0
     16833482                                   360                        357                             7.5             0
     16833483                                   360                        357                            7.75             0
     16833484                                   360                        356                               7             0
     16833485                                   360                        357                           7.375             0
     16833486                                   360                        357                           6.125             0
     16833488                                   360                        357                           7.125             0
     16833489                                   360                        357                           6.625             0
     16833490                                   360                        357                           6.125             0
     16833491                                   360                        357                               7             0
     16833492                                   360                        357                           6.625             0
     16833494                                   360                        357                           7.125             0
     16833495                                   360                        356                           5.875             0
     16833496                                   360                        357                             7.5             0
     16833497                                   360                        356                             7.5             0
     16833498                                   360                        357                           7.125             0
     16833500                                   360                        345                             6.5             0
     16833501                                   360                        357                           7.125             0
     16833502                                   360                        356                           7.615             0
     16833503                                   360                        356                            7.25             0
     16833504                                   360                        345                           7.125             0
     16833505                                   360                        356                           7.875             0
     16833506                                   360                        357                            7.75             0
     16833507                                   360                        357                           7.125             0
     16833508                                   360                        357                            7.75             0
     16833509                                   360                        357                           6.875             0
     16833510                                   360                        356                               8             0
     16833511                                   360                        357                               8             0
     16833512                                   360                        356                             7.5             0
     16833513                                   360                        357                           7.875             0
     16833514                                   360                        356                           6.375             0
     16833516                                   360                        357                             6.5             0
     16833517                                   360                        357                             7.5             0
     16833518                                   360                        357                             7.5             0
     16833519                                   360                        357                            7.25             0
     16833521                                   360                        357                           7.125             0
     16833522                                   360                        357                           7.375             0
     16833523                                   360                        357                             7.5             0
     16833524                                   360                        357                           6.615             0
     16833525                                   360                        357                           7.375             0
     16833527                                   360                        357                           7.625             0
     16833528                                   360                        357                           7.875             0
     16833530                                   360                        357                            7.25             0
     16833531                                   360                        357                           7.875             0
     16833533                                   360                        357                           7.375             0
     16833534                                   360                        357                            7.25             0
     16833535                                   360                        357                            7.75             0
     16833536                                   360                        357                           7.875             0
     16833537                                   360                        357                           7.125             0
     16833538                                   360                        357                            7.75             0
     16833539                                   360                        357                             7.5             0
     16833540                                   360                        357                            7.75             0
     16833541                                   360                        357                           7.375             0
     16833542                                   360                        357                           7.375             0
     16833543                                   360                        357                           6.375             0
     16833544                                   360                        357                            6.75             0
     16833545                                   360                        357                               7             0
     16833548                                   360                        357                           5.375             0
     16833550                                   360                        357                           7.375             0
     16833551                                   360                        357                               7             0
     16833552                                   360                        356                             7.5             0
     16833553                                   360                        356                           6.625             0
     16833554                                   360                        356                             7.5             0
     16833556                                   360                        357                           7.375             0
     16833557                                   360                        357                           7.125             0
     16833558                                   360                        357                           6.125             0
     16833560                                   360                        357                            6.75             0
     16833562                                   360                        357                            7.25             0
     16833563                                   360                        357                            6.75             0
     16833565                                   360                        357                            7.75             0
     16833566                                   360                        357                           6.615             0
     16833567                                   360                        357                            7.75             0
     16833569                                   360                        357                           7.375             0
     16833570                                   360                        357                            6.75             0
     16833571                                   360                        357                           5.875             0
     16833572                                   360                        357                            7.75             0
     16833575                                   360                        357                           7.125             0
     16833576                                   360                        357                            7.25             0
     16833577                                   360                        356                               7             0
     16833579                                   360                        356                            7.25             0
     16833581                                   360                        356                            6.75             0
     16833582                                   360                        356                               8             0
     16833583                                   360                        356                           6.375             0
     16833584                                   360                        356                             7.5             0
     16833585                                   360                        357                           7.625             0
     16836768                                   360                        357                           6.875             0
     16836770                                   360                        357                             7.5             0
     16836771                                   360                        357                               7             0
     16836772                                   360                        357                           7.125             0
     16836773                                   360                        357                           7.375             0
     16836775                                   360                        357                            7.25             0
     16836776                                   360                        357                           7.625             0
     16836778                                   360                        357                             7.5             0
     16836781                                   360                        357                               7             0
     16836782                                   360                        357                               7             0
     16836783                                   360                        357                           7.625             0
     16836785                                   360                        357                             7.5             0
     16836786                                   360                        357                           6.375             0
     16836788                                   360                        357                           6.625             0
     16836789                                   360                        357                           6.875             0
     16836791                                   360                        357                             6.5             0
     16836793                                   360                        357                           7.125             0
     16836794                                   360                        357                           6.875             0
     16836795                                   360                        357                           7.875             0
     16836796                                   360                        357                           6.625             0
     16836797                                   360                        357                            6.75             0
     16836798                                   360                        357                               7             0
     16836805                                   360                        357                           7.125             0
     16836806                                   360                        357                           6.875             0
     16836808                                   360                        357                           7.125             0
     16836809                                   360                        357                           7.125             0
     16836812                                   360                        357                               7             0
     16836814                                   360                        357                           7.125             0
     16836815                                   360                        357                             6.5             0
     16836817                                   360                        357                             6.5             0
     16836818                                   360                        357                            6.75             0
     16836820                                   360                        357                             7.5             0
     16836821                                   360                        357                            6.75             0
     16836822                                   360                        357                           7.125             0
     16836825                                   360                        357                           6.625             0
     16836826                                   360                        357                           7.125             0
     16836827                                   360                        357                           6.875             0
     16836828                                   360                        357                           6.375             0
     16836829                                   360                        357                               7             0
     16836830                                   360                        357                           7.125             0
     16836832                                   360                        357                           6.125             0
     16836837                                   360                        357                            6.75             0
     16836838                                   360                        357                           7.125             0
     16836839                                   360                        357                               6             0
     16836840                                   360                        357                            6.75             0
     16836842                                   360                        357                           7.125             0
     16836843                                   360                        357                           7.125             0
     16836846                                   360                        357                               7             0
     16836847                                   360                        357                               7             0
     16836849                                   360                        357                               7             0
     16836851                                   360                        357                             6.5             0
     16836852                                   360                        357                           7.125             0
     16836853                                   360                        357                           6.625             0
     16836854                                   360                        357                             7.5             0
     16836855                                   360                        357                           7.125             0
     16836857                                   360                        357                           7.125             0
     16836858                                   360                        357                            7.25             0
     16836859                                   360                        357                           6.625             0
     16836860                                   360                        357                            6.75             0
     16836863                                   360                        357                           7.375             0
     16836864                                   360                        357                            7.25             0
     16836866                                   360                        357                           7.125             0
     16836867                                   360                        357                               6             0
     16836868                                   360                        357                           6.125             0
     16836869                                   360                        357                            6.75             0
     16836870                                   360                        357                           6.875             0
     16836872                                   360                        357                           7.375             0
     16836874                                   360                        357                             7.5             0
     16836875                                   360                        357                           6.875             0
     16836877                                   360                        357                            6.75             0
     16836878                                   360                        357                           6.875             0
     16836879                                   360                        357                           6.375             0
     16836880                                   360                        357                           6.875             0
     16836883                                   360                        357                           7.125             0
     16836884                                   360                        357                               7             0
     16836886                                   360                        357                            6.75             0
     16836887                                   360                        357                           7.375             0
     16836888                                   360                        357                            7.25             0
     16836890                                   360                        357                           6.125             0
     16836891                                   360                        357                           6.625             0
     16836892                                   360                        357                               7             0
     16836894                                   360                        357                           7.375             0
     16836895                                   360                        357                            7.25             0
     16836896                                   360                        357                            6.75             0
     16836898                                   360                        357                           7.125             0
     16836900                                   360                        357                           7.125             0
     16836902                                   360                        357                            7.75             0
     16836903                                   360                        357                             6.5             0
     16836904                                   360                        357                               8             0
     16836905                                   360                        357                           6.875             0
     16836906                                   360                        357                            6.25             0
     16836908                                   360                        357                           6.875             0
     16836910                                   360                        357                           6.875             0
     16836911                                   360                        357                           7.125             0
     16836912                                   360                        357                           7.375             0
     16836914                                   360                        357                               7             0
     16836915                                   360                        357                            7.75             0
     16836917                                   360                        357                             7.5             0
     16836919                                   360                        357                           7.375             0
     16836920                                   360                        357                            6.75             0
     16836921                                   360                        357                           6.625             0
     16836922                                   360                        357                            7.25             0
     16836923                                   360                        357                           6.625             0
     16836924                                   360                        357                           7.375             0
     16836925                                   360                        357                            6.75             0
     16836926                                   360                        357                             6.5             0
     16836927                                   360                        357                           6.875             0
     16836928                                   360                        357                            7.75             0
     16836930                                   360                        357                           7.625             0
     16836932                                   360                        357                           6.875             0
     16836933                                   360                        357                           7.375             0
     16836934                                   360                        357                            7.25             0
     16836935                                   360                        357                            6.75             0
     16836936                                   360                        357                            6.75             0
     16836937                                   360                        357                            7.75             0
     16836939                                   360                        357                            7.25             0
     16836942                                   360                        357                            7.25             0
     16836944                                   360                        357                               7             0
     16836945                                   360                        357                            6.75             0
     16836946                                   360                        357                             6.5             0
     16836948                                   360                        357                               6             0
     16836949                                   360                        357                           7.375             0
     16836951                                   360                        357                            7.25             0
     16836952                                   360                        357                           6.625             0
     16836953                                   360                        357                             7.5             0
     16836954                                   360                        357                           6.625             0
     16836955                                   360                        357                           6.875             0
     16836957                                   360                        357                            7.25             0
     16836958                                   360                        357                           7.125             0
     16836959                                   360                        357                           6.625             0
     16836960                                   360                        357                            7.75             0
     16836961                                   360                        357                            6.25             0
     16836962                                   360                        357                           7.125             0
     16836963                                   360                        357                           6.875             0
     16836964                                   360                        357                             6.5             0
     16836966                                   360                        357                               7             0
     16836967                                   360                        357                           7.125             0
     16836968                                   360                        357                           6.625             0
     16836969                                   360                        357                             6.5             0
     16836971                                   360                        357                           6.375             0
     16836974                                   360                        357                            7.75             0
     16836975                                   360                        357                             7.5             0
     16836976                                   360                        357                             7.5             0
     16836980                                   360                        357                            7.25             0
     16990915                                   360                        359                           6.425             0
     16996722                                   360                        359                           7.125             0
     16996724                                   360                        358                           7.375             0
     16996729                                   360                        359                           6.875             0




--------------------------------------------------------------------------------




     LOAN_SEQ         LPMI     MSERV       SERV_FEE                CURRENT_GROSS_COUPON
     17021070            0         0          0.375                               8.375
     17016424            0         0          0.375                                7.75
     17016308            0         0          0.375                                8.25
     17016243            0         0          0.375                                7.75
     17015068            0         0          0.375                                6.75
     17014875            0         0          0.375                                 7.5
     17014906            0         0          0.375                                8.25
     17014929            0         0          0.375                                 8.5
     17014748            0         0          0.375                                8.25
     17014806            0         0          0.375                                 8.5
     17014858            0         0          0.375                                 8.5
     17013823            0         0          0.375                               8.125
     17013852            0         0          0.375                               8.375
     17013742            0         0          0.375                                8.25
     17013783            0         0          0.375                                 8.5
     17013629            0         0          0.375                                8.75
     17013630            0         0          0.375                                8.25
     17013535            0         0          0.375                                 7.5
     17013542            0         0          0.375                               7.875
     17013551            0         0          0.375                                7.25
     16790216            0         0          0.375                               8.625
     16790185            0         0          0.375                               8.125
     16785292            0         0          0.375                                   8
     16977999            0         0          0.375                               7.875
     16978000            0         0          0.375                                6.75
     16978006            0         0          0.375                                   7
     16978007            0         0          0.375                                8.25
     16978016            0         0          0.375                                8.25
     16978031            0         0          0.375                                6.75
     16978034            0         0          0.375                                6.75
     16978044            0         0          0.375                                7.75
     16978049            0         0          0.375                               7.375
     16978058            0         0          0.375                               7.875
     16978061            0         0          0.375                                   8
     16978065            0         0          0.375                                7.75
     16978069            0         0          0.375                                7.75
     16978082            0         0          0.375                               7.875
     16978092            0         0          0.375                                 8.5
     16978099            0         0          0.375                                7.75
     16978100            0         0          0.375                               6.625
     16978111            0         0          0.375                               7.125
     16978118            0         0          0.375                                7.75
     16978125            0         0          0.375                                7.25
     16978130            0         0          0.375                                   8
     16978142            0         0          0.375                                7.75
     16978146            0         0          0.375                                   6
     16978163            0         0          0.375                                 7.4
     16978179            0         0          0.375                                7.25
     16978183            0         0          0.375                                7.25
     16978202            0         0          0.375                               8.175
     16978210            0         0          0.375                               7.375
     16978224            0         0          0.375                                6.75
     16978227            0         0          0.375                                 6.4
     16978232            0         0          0.375                                8.25
     16978235            0         0          0.375                                 7.2
     16978248            0         0          0.375                                7.25
     16978249            0         0          0.375                                7.99
     16978290            0         0          0.375                                   7
     16978299            0         0          0.375                               7.125
     16978308            0         0          0.375                                7.94
     16978311            0         0          0.375                                 6.5
     16978326            0         0          0.375                               7.125
     16978327            0         0          0.375                                7.25
     16978344            0         0          0.375                                7.25
     16978371            0         0          0.375                                6.49
     16969046            0         0          0.375                                 7.5
     16969062            0         0          0.375                               6.875
     16688246            0         0          0.375                               8.625
     16339865            0         0          0.375                                8.25
     16982721            0         0          0.375                               7.875
     16982607            0         0          0.375                                 8.5
     16982730            0         0          0.375                                 8.5
     16982777            0         0          0.375                                 7.5
     16982783            0         0          0.375                                 8.5
     16982637            0         0          0.375                                   7
     16982790            0         0          0.375                               7.875
     16984176            0         0          0.375                               7.875
     16984178            0         0          0.375                                7.75
     16984183            0         0          0.375                                7.25
     16984190            0         0          0.375                               7.125
     16984207            0         0          0.375                                   2
     16984211            0         0          0.375                               7.875
     16984218            0         0          0.375                               7.125
     16984236            0         0          0.375                               6.875
     16984262            0         0          0.375                               6.875
     16984109            0         0          0.375                               8.625
     16984165            0         0          0.375                               7.125
     16984273            0         0          0.375                                7.75
     16984115            0         0          0.375                                7.75
     16984280            0         0          0.375                                   8
     16984306            0         0          0.375                               7.625
     16984312            0         0          0.375                                 8.5
     16984318            0         0          0.375                                   1
     16984133            0         0          0.375                                6.75
     16984333            0         0          0.375                               7.625
     16984139            0         0          0.375                                 7.5
     16984146            0         0          0.375                                 8.5
     16984356            0         0          0.375                                   2
     16984371            0         0          0.375                                   1
     16984373            0         0          0.375                                   8
     16989874            0         0          0.375                                 7.5
     16989884            0         0          0.375                                 7.5
     16989891            0         0          0.375                                 8.5
     16989897            0         0          0.375                                   1
     16989901            0         0          0.375                               7.875
     16989928            0         0          0.375                               8.375
     16989929            0         0          0.375                               8.625
     16989931            0         0          0.375                               6.625
     16982580            0         0          0.375                                7.25
     16982687            0         0          0.375                               7.875
     16982584            0         0          0.375                                 8.5
     16982691            0         0          0.375                               6.875
     16982587            0         0          0.375                                7.25
     16982589            0         0          0.375                               7.875
     16982591            0         0          0.375                               8.625
     16982597            0         0          0.375                               8.625
     16982604            0         0          0.375                                8.25
     16971798            0         0          0.375                                8.25
     16978514            0         0          0.375                                7.75
     16978527            0         0          0.375                                 7.5
     16978406            0         0          0.375                                7.25
     16978572            0         0          0.375                                7.75
     16978582            0         0          0.375                                8.25
     16978593            0         0          0.375                                 8.5
     16978601            0         0          0.375                               7.875
     16978634            0         0          0.375                                6.75
     16978649            0         0          0.375                               7.125
     16978398            0         0          0.375                                 8.5
     16980093            0         0          0.375                                8.25
     16980221            0         0          0.375                               7.375
     16980228            0         0          0.375                                   8
     16980235            0         0          0.375                               8.125
     16980109            0         0          0.375                                8.25
     16980111            0         0          0.375                                 8.5
     16980241            0         0          0.375                                 8.5
     16980261            0         0          0.375                               8.625
     16980264            0         0          0.375                               7.625
     16980265            0         0          0.375                                   2
     16980275            0         0          0.375                                   8
     16980278            0         0          0.375                                 7.5
     16980303            0         0          0.375                                8.25
     16980322            0         0          0.375                                   8
     16980325            0         0          0.375                                7.25
     16980329            0         0          0.375                               8.625
     16980342            0         0          0.375                               6.625
     16982640            0         0          0.375                               7.125
     16982650            0         0          0.375                               8.125
     16982664            0         0          0.375                               7.625
     16968146            0         0          0.375                                7.25
     16968150            0         0          0.375                                8.25
     16968155            0         0          0.375                               8.625
     16970181            0         0          0.375                               7.875
     16970186            0         0          0.375                               7.875
     16970194            0         0          0.375                                 8.5
     16970204            0         0          0.375                                 8.5
     16970091            0         0          0.375                                 7.5
     16970093            0         0          0.375                                7.75
     16970207            0         0          0.375                               8.625
     16970210            0         0          0.375                               7.875
     16970225            0         0          0.375                                 8.5
     16970231            0         0          0.375                               8.625
     16970247            0         0          0.375                               7.375
     16970251            0         0          0.375                                7.25
     16970262            0         0          0.375                               7.375
     16970107            0         0          0.375                               8.375
     16970287            0         0          0.375                                7.25
     16970291            0         0          0.375                                 8.5
     16970297            0         0          0.375                                 8.5
     16970303            0         0          0.375                                8.25
     16970315            0         0          0.375                               7.875
     16970348            0         0          0.375                                   8
     16971837            0         0          0.375                                7.25
     16971839            0         0          0.375                                   1
     16971754            0         0          0.375                               7.625
     16971887            0         0          0.375                               8.125
     16971777            0         0          0.375                                8.25
     16912726            0         0          0.375                                7.75
     16912729            0         0          0.375                                8.25
     16912741            0         0          0.375                               7.125
     16912761            0         0          0.375                               7.875
     16912769            0         0          0.375                                7.75
     16912776            0         0          0.375                                1.75
     16912790            0         0          0.375                                 7.5
     16912791            0         0          0.375                                7.25
     16912796            0         0          0.375                                   2
     16912801            0         0          0.375                                 7.5
     16965026            0         0          0.375                                 8.5
     16965028            0         0          0.375                                   7
     16965044            0         0          0.375                               7.875
     16965001            0         0          0.375                               7.125
     16965064            0         0          0.375                                8.25
     16965067            0         0          0.375                               6.875
     16965072            0         0          0.375                                8.25
     16965080            0         0          0.375                                 8.5
     16964979            0         0          0.375                               8.625
     16965103            0         0          0.375                                 7.5
     16965104            0         0          0.375                               7.875
     16968061            0         0          0.375                               8.125
     16968081            0         0          0.375                               7.375
     16968096            0         0          0.375                               7.875
     16968102            0         0          0.375                                 8.5
     16968135            0         0          0.375                                 7.5
     16857222            0         0          0.375                                7.75
     16857234            0         0          0.375                                 7.5
     16857244            0         0          0.375                                 7.5
     16857266            0         0          0.375                                 8.5
     16857278            0         0          0.375                               8.125
     16857281            0         0          0.375                                 7.5
     16857098            0         0          0.375                                   8
     16857101            0         0          0.375                                   8
     16858877            0         0          0.375                               8.375
     16858879            0         0          0.375                                 8.5
     16858925            0         0          0.375                                   8
     16858838            0         0          0.375                               8.625
     16858944            0         0          0.375                                 8.5
     16858946            0         0          0.375                               7.375
     16858998            0         0          0.375                                   8
     16858844            0         0          0.375                               7.625
     16859018            0         0          0.375                               8.625
     16859019            0         0          0.375                               6.875
     16912697            0         0          0.375                                8.25
     16856246            0         0          0.375                                7.25
     16856248            0         0          0.375                                7.75
     16856158            0         0          0.375                               8.625
     16856250            0         0          0.375                                7.75
     16856261            0         0          0.375                               6.875
     16856266            0         0          0.375                                7.75
     16856278            0         0          0.375                               8.375
     16856163            0         0          0.375                                7.75
     16856298            0         0          0.375                                7.25
     16856305            0         0          0.375                                1.75
     16856314            0         0          0.375                                7.75
     16856351            0         0          0.375                               8.625
     16856387            0         0          0.375                                8.25
     16857120            0         0          0.375                               7.875
     16857128            0         0          0.375                               6.625
     16857165            0         0          0.375                               7.875
     16857179            0         0          0.375                                7.75
     16857074            0         0          0.375                               8.625
     16851684            0         0          0.375                                6.75
     16851617            0         0          0.375                               7.625
     16851693            0         0          0.375                                 8.5
     16851703            0         0          0.375                                 8.5
     16851729            0         0          0.375                               7.375
     16851730            0         0          0.375                                 8.5
     16851639            0         0          0.375                                8.25
     16851642            0         0          0.375                                 8.5
     16851812            0         0          0.375                               8.625
     16851645            0         0          0.375                                8.25
     16852458            0         0          0.375                                  10
     16852556            0         0          0.375                                8.25
     16852571            0         0          0.375                               7.875
     16852598            0         0          0.375                                 8.5
     16852616            0         0          0.375                               8.125
     16852630            0         0          0.375                                8.25
     16852645            0         0          0.375                                 8.5
     16852679            0         0          0.375                                 8.5
     16851508            0         0          0.375                               8.375
     16851523            0         0          0.375                               7.875
     16851444            0         0          0.375                                 8.5
     16851452            0         0          0.375                               7.125
     16851567            0         0          0.375                               8.625
     16851573            0         0          0.375                               8.625
     16977998            0         0          0.375                                 8.5
     17004249            0         0          0.375                               8.625
     16980547            0         0          0.375                                   8
     16989912            0         0          0.375                               7.875
     17013174            0         0          0.375                               7.875
     17004264            0         0          0.375                               8.375
     16849095            0         0          0.375                                 8.5
     17013049            0         0          0.375                                7.25
     17013053            0         0          0.375                                8.25
     17013055            0         0          0.375                                7.75
     17013474            0         0          0.375                                8.75
     17013499            0         0          0.375                                6.75
     17013500            0         0          0.375                                8.75
     17013503            0         0          0.375                                8.25
     17013507            0         0          0.375                                 7.5
     17012902            0         0          0.375                                8.25
     17012917            0         0          0.375                                7.75
     17012927            0         0          0.375                               7.375
     17012928            0         0          0.375                                7.75
     17012953            0         0          0.375                                8.25
     17013025            0         0          0.375                                   8
     17013037            0         0          0.375                                6.75
     17012768            0         0          0.375                                 7.5
     17012801            0         0          0.375                               7.375
     17011022            0         0          0.375                                8.25
     17011024            0         0          0.375                                8.75
     17011029            0         0          0.375                                 7.5
     17011030            0         0          0.375                                 7.5
     17011137            0         0          0.375                                7.75
     17012631            0         0          0.375                               7.375
     17012641            0         0          0.375                                 8.5
     17009175            0         0          0.375                               7.125
     17009184            0         0          0.375                               7.625
     17009192            0         0          0.375                               8.125
     17009289            0         0          0.375                                7.75
     17009298            0         0          0.375                                   8
     17009299            0         0          0.375                                8.25
     17010956            0         0          0.375                                8.25
     17010968            0         0          0.375                               6.625
     17010971            0         0          0.375                               7.375
     17010997            0         0          0.375                               8.375
     17009087            0         0          0.375                                7.75
     17009100            0         0          0.375                                8.75
     17009101            0         0          0.375                               7.375
     17009103            0         0          0.375                                 7.5
     17009114            0         0          0.375                                8.25
     17009150            0         0          0.375                                8.25
     17009159            0         0          0.375                                   8
     17008993            0         0          0.375                               7.875
     17009000            0         0          0.375                                8.25
     17009039            0         0          0.375                               8.125
     17004960            0         0          0.375                                8.75
     17004971            0         0          0.375                               7.875
     17004980            0         0          0.375                                8.25
     16973750            0         0          0.375                               7.875
     17004988            0         0          0.375                                8.25
     16973758            0         0          0.375                               7.625
     17005011            0         0          0.375                                7.75
     17005021            0         0          0.375                                7.75
     16973807            0         0          0.375                                 7.5
     17005137            0         0          0.375                               7.125
     16973817            0         0          0.375                                7.75
     16973820            0         0          0.375                               6.875
     17005147            0         0          0.375                                 7.5
     17005148            0         0          0.375                                7.75
     17005152            0         0          0.375                                   7
     17005161            0         0          0.375                               7.625
     17005167            0         0          0.375                                 7.5
     17005168            0         0          0.375                               6.625
     17005169            0         0          0.375                                 7.5
     17005171            0         0          0.375                                   7
     17005172            0         0          0.375                               7.625
     17005173            0         0          0.375                               7.875
     17005174            0         0          0.375                                 7.5
     16973840            0         0          0.375                               7.875
     16970958            0         0          0.375                                8.25
     17004895            0         0          0.375                               8.375
     17004900            0         0          0.375                                8.25
     16970965            0         0          0.375                                8.25
     16970970            0         0          0.375                                8.75
     17004921            0         0          0.375                               8.375
     17004933            0         0          0.375                               8.625
     16970938            0         0          0.375                                8.25
     17004837            0         0          0.375                                   8
     17004789            0         0          0.375                               7.875
     17004794            0         0          0.375                               8.375
     17004797            0         0          0.375                                8.75
     17004806            0         0          0.375                               8.625
     17004808            0         0          0.375                               6.625
     16970833            0         0          0.375                               6.875
     17004714            0         0          0.375                               7.875
     16970849            0         0          0.375                                8.25
     16970851            0         0          0.375                                8.75
     16970854            0         0          0.375                               8.375
     16970857            0         0          0.375                               7.875
     16970880            0         0          0.375                                   8
     17004759            0         0          0.375                               7.375
     17004765            0         0          0.375                               7.875
     16970897            0         0          0.375                                 8.5
     17004768            0         0          0.375                                 8.5
     16970921            0         0          0.375                               7.375
     16970928            0         0          0.375                                8.25
     17004782            0         0          0.375                               7.875
     17004679            0         0          0.375                               7.875
     17004682            0         0          0.375                               7.125
     17004690            0         0          0.375                               8.625
     16970831            0         0          0.375                               6.875
     17004642            0         0          0.375                               7.875
     17004643            0         0          0.375                               7.875
     17004653            0         0          0.375                               7.875
     17004660            0         0          0.375                                 8.5
     17003571            0         0          0.375                               7.875
     17003579            0         0          0.375                               7.375
     16970760            0         0          0.375                               7.875
     16970763            0         0          0.375                               7.625
     16970793            0         0          0.375                               7.625
     17003410            0         0          0.375                               7.875
     16970673            0         0          0.375                                7.25
     17003429            0         0          0.375                               6.375
     17003434            0         0          0.375                                8.75
     16970709            0         0          0.375                                8.75
     17003466            0         0          0.375                               6.875
     16970724            0         0          0.375                                   7
     16970726            0         0          0.375                               8.375
     17003517            0         0          0.375                                 8.5
     17003560            0         0          0.375                                8.75
     17003563            0         0          0.375                                8.75
     16970641            0         0          0.375                                 7.5
     16970594            0         0          0.375                                 7.5
     16970599            0         0          0.375                                 7.5
     16970600            0         0          0.375                                8.75
     16970611            0         0          0.375                                7.75
     16970629            0         0          0.375                                   7
     17003350            0         0          0.375                                6.75
     17003353            0         0          0.375                                8.25
     17003358            0         0          0.375                                   7
     17003362            0         0          0.375                                8.25
     17003376            0         0          0.375                               7.625
     17003379            0         0          0.375                                   8
     16970551            0         0          0.375                                8.75
     16970557            0         0          0.375                               7.625
     16970569            0         0          0.375                                   7
     16970580            0         0          0.375                               6.375
     16970513            0         0          0.375                               7.375
     16970524            0         0          0.375                                   8
     17003327            0         0          0.375                                   7
     17003335            0         0          0.375                                8.25
     16968802            0         0          0.375                                7.25
     16968822            0         0          0.375                                8.75
     16968839            0         0          0.375                                 7.5
     16968843            0         0          0.375                               8.125
     16968855            0         0          0.375                               7.875
     16968859            0         0          0.375                                   8
     16968883            0         0          0.375                               7.875
     16968892            0         0          0.375                               7.375
     16968925            0         0          0.375                                7.75
     16970361            0         0          0.375                                8.25
     16970364            0         0          0.375                                7.75
     16970371            0         0          0.375                                   8
     16970403            0         0          0.375                               7.625
     17003280            0         0          0.375                                   8
     17003311            0         0          0.375                                 8.5
     16970457            0         0          0.375                                8.75
     16970498            0         0          0.375                               8.125
     16970500            0         0          0.375                                8.75
     17002448            0         0          0.375                               7.125
     17003219            0         0          0.375                                 8.5
     16968747            0         0          0.375                               8.375
     16968756            0         0          0.375                                8.25
     16968766            0         0          0.375                                 7.5
     17003237            0         0          0.375                                 8.5
     17003243            0         0          0.375                                   8
     16968788            0         0          0.375                                 8.5
     16968568            0         0          0.375                               7.375
     16968582            0         0          0.375                               7.625
     17002312            0         0          0.375                               8.125
     17002317            0         0          0.375                                8.75
     17002362            0         0          0.375                                 7.5
     16968620            0         0          0.375                                 7.5
     16968652            0         0          0.375                               8.125
     16968703            0         0          0.375                                 6.5
     16968706            0         0          0.375                                 8.5
     16968709            0         0          0.375                               7.875
     16968735            0         0          0.375                                 8.5
     17002155            0         0          0.375                                   8
     16968350            0         0          0.375                               7.375
     17002160            0         0          0.375                               6.625
     16968358            0         0          0.375                                 7.5
     16968369            0         0          0.375                                6.75
     17002216            0         0          0.375                                 7.5
     16968381            0         0          0.375                               7.375
     16968391            0         0          0.375                                8.75
     16968396            0         0          0.375                               6.875
     17002227            0         0          0.375                               7.875
     16968416            0         0          0.375                                7.75
     16968427            0         0          0.375                                   8
     16968430            0         0          0.375                                6.75
     16968433            0         0          0.375                               7.375
     16968434            0         0          0.375                                 7.5
     16968435            0         0          0.375                                7.75
     16968464            0         0          0.375                               8.125
     17002265            0         0          0.375                                7.75
     16968480            0         0          0.375                                8.25
     16968481            0         0          0.375                               7.375
     16968482            0         0          0.375                                7.25
     16968486            0         0          0.375                               8.125
     16968487            0         0          0.375                                8.25
     16968497            0         0          0.375                                7.75
     16968505            0         0          0.375                               8.125
     17002288            0         0          0.375                                8.75
     17002291            0         0          0.375                                8.75
     16968520            0         0          0.375                               7.375
     16968528            0         0          0.375                               8.375
     17002303            0         0          0.375                                8.75
     16968544            0         0          0.375                               7.125
     16965656            0         0          0.375                                7.75
     16965657            0         0          0.375                                 7.5
     16965660            0         0          0.375                                7.75
     16965667            0         0          0.375                               7.875
     16965677            0         0          0.375                               6.875
     16965701            0         0          0.375                                   8
     16968201            0         0          0.375                                8.25
     17002112            0         0          0.375                                8.75
     17002117            0         0          0.375                               6.875
     16968237            0         0          0.375                                 8.5
     16968264            0         0          0.375                                   8
     16968275            0         0          0.375                                6.75
     16968282            0         0          0.375                               7.875
     16968289            0         0          0.375                                8.75
     16968295            0         0          0.375                                8.75
     16968301            0         0          0.375                                 8.5
     17002137            0         0          0.375                               7.875
     16968311            0         0          0.375                               7.625
     16968313            0         0          0.375                                8.75
     16968331            0         0          0.375                               7.125
     16965611            0         0          0.375                                8.25
     16965620            0         0          0.375                               7.875
     16965625            0         0          0.375                                8.25
     16965626            0         0          0.375                                8.75
     16965641            0         0          0.375                                 8.5
     16965649            0         0          0.375                               7.875
     16965651            0         0          0.375                               7.625
     16965652            0         0          0.375                               8.125
     16965654            0         0          0.375                               7.625
     17002085            0         0          0.375                                7.25
     17001933            0         0          0.375                               6.875
     17001938            0         0          0.375                                8.75
     17001961            0         0          0.375                                7.75
     17001973            0         0          0.375                               7.875
     16965337            0         0          0.375                                8.25
     16965348            0         0          0.375                               8.625
     16965351            0         0          0.375                                8.25
     16965358            0         0          0.375                                 8.5
     17001983            0         0          0.375                               7.875
     16965425            0         0          0.375                                   7
     16965426            0         0          0.375                                   8
     16965432            0         0          0.375                                8.25
     16965433            0         0          0.375                               7.625
     17001997            0         0          0.375                                   7
     16965488            0         0          0.375                                8.75
     16965503            0         0          0.375                                 7.5
     17002029            0         0          0.375                               7.875
     16965589            0         0          0.375                                 8.5
     17002065            0         0          0.375                               7.625
     16965601            0         0          0.375                               8.375
     16965605            0         0          0.375                                8.75
     16965217            0         0          0.375                               7.875
     16965223            0         0          0.375                                 8.5
     16965259            0         0          0.375                               7.875
     16965270            0         0          0.375                                8.75
     16965272            0         0          0.375                               7.375
     16965275            0         0          0.375                               7.625
     16965276            0         0          0.375                               7.625
     17001928            0         0          0.375                                7.75
     16965281            0         0          0.375                                8.75
     16965292            0         0          0.375                                   8
     17000238            0         0          0.375                                 7.5
     17000243            0         0          0.375                                7.25
     17000249            0         0          0.375                                 8.5
     17000253            0         0          0.375                               7.625
     17000257            0         0          0.375                               8.625
     17000273            0         0          0.375                                7.75
     17000309            0         0          0.375                               7.625
     17000438            0         0          0.375                               8.375
     17000445            0         0          0.375                               6.875
     17000448            0         0          0.375                                7.25
     17000463            0         0          0.375                                   7
     17000468            0         0          0.375                               7.375
     17000475            0         0          0.375                                8.25
     17000494            0         0          0.375                                 7.5
     16965179            0         0          0.375                                7.25
     16965188            0         0          0.375                                7.75
     16965192            0         0          0.375                                8.25
     16965197            0         0          0.375                               8.125
     16963375            0         0          0.375                                6.75
     17000122            0         0          0.375                                   8
     17000127            0         0          0.375                               8.125
     16963384            0         0          0.375                                7.25
     16963388            0         0          0.375                               8.625
     16963412            0         0          0.375                               7.625
     17000158            0         0          0.375                                7.75
     17000182            0         0          0.375                               7.625
     17000185            0         0          0.375                               8.125
     17000187            0         0          0.375                                 6.5
     17000194            0         0          0.375                                 8.5
     17000197            0         0          0.375                               7.875
     17000199            0         0          0.375                                8.75
     17000206            0         0          0.375                               6.875
     17000216            0         0          0.375                               8.125
     17000227            0         0          0.375                               6.875
     16963308            0         0          0.375                               7.125
     16995354            0         0          0.375                                8.25
     16995358            0         0          0.375                                8.75
     16995361            0         0          0.375                               6.875
     16963341            0         0          0.375                                8.75
     16963344            0         0          0.375                                8.75
     16995363            0         0          0.375                                 7.5
     16995367            0         0          0.375                               7.375
     16995369            0         0          0.375                                 7.5
     17000080            0         0          0.375                                8.75
     17000085            0         0          0.375                                8.75
     16963352            0         0          0.375                                8.25
     17000089            0         0          0.375                               9.375
     16963356            0         0          0.375                                8.25
     17000095            0         0          0.375                                 7.5
     16963231            0         0          0.375                                8.25
     16963250            0         0          0.375                               8.125
     16963253            0         0          0.375                                7.75
     16963254            0         0          0.375                               7.625
     16963257            0         0          0.375                                8.25
     16963290            0         0          0.375                               7.875
     16963097            0         0          0.375                                8.75
     16963104            0         0          0.375                                7.75
     16963108            0         0          0.375                               7.625
     16963111            0         0          0.375                                7.25
     16963113            0         0          0.375                                8.25
     16963122            0         0          0.375                               6.875
     16963130            0         0          0.375                                8.25
     16963150            0         0          0.375                               9.125
     16963156            0         0          0.375                               7.875
     16963206            0         0          0.375                               7.875
     16963051            0         0          0.375                               6.875
     16963059            0         0          0.375                                8.75
     16963064            0         0          0.375                                7.25
     16963065            0         0          0.375                                   7
     16963080            0         0          0.375                                8.75
     16963081            0         0          0.375                               7.875
     16963018            0         0          0.375                               7.875
     16963026            0         0          0.375                                   8
     16963030            0         0          0.375                                   8
     16963040            0         0          0.375                                8.75
     16963045            0         0          0.375                                8.25
     16859503            0         0          0.375                                 7.5
     16859515            0         0          0.375                                 8.5
     16859516            0         0          0.375                               6.875
     16859518            0         0          0.375                               7.625
     16859523            0         0          0.375                                7.75
     16859598            0         0          0.375                                 7.5
     16859613            0         0          0.375                                 8.5
     16859619            0         0          0.375                                 7.5
     16859667            0         0          0.375                                7.75
     16859670            0         0          0.375                                8.25
     16962967            0         0          0.375                                8.75
     16962972            0         0          0.375                                8.25
     16962981            0         0          0.375                               8.625
     16962987            0         0          0.375                               8.125
     16963013            0         0          0.375                               7.875
     16859055            0         0          0.375                                8.25
     16859065            0         0          0.375                               7.375
     16859067            0         0          0.375                                8.75
     16859078            0         0          0.375                                 8.5
     16859103            0         0          0.375                                8.25
     16859139            0         0          0.375                               8.625
     16859148            0         0          0.375                                7.25
     16859155            0         0          0.375                                 8.5
     16859166            0         0          0.375                                8.25
     16859183            0         0          0.375                                8.75
     16859194            0         0          0.375                               8.125
     16859219            0         0          0.375                                8.25
     16859221            0         0          0.375                                   7
     16859259            0         0          0.375                                 7.5
     16859310            0         0          0.375                                8.75
     16859318            0         0          0.375                                7.75
     16859324            0         0          0.375                               8.125
     16859352            0         0          0.375                                 7.5
     16859360            0         0          0.375                                 7.5
     16859383            0         0          0.375                                8.75
     16859397            0         0          0.375                               7.125
     16859412            0         0          0.375                                7.75
     16859434            0         0          0.375                                   8
     16859436            0         0          0.375                                7.75
     16859448            0         0          0.375                                8.25
     16859452            0         0          0.375                                 7.5
     16859459            0         0          0.375                                8.25
     16859462            0         0          0.375                                 8.5
     16859466            0         0          0.375                               7.875
     16859473            0         0          0.375                                8.25
     16859484            0         0          0.375                                   8
     16859497            0         0          0.375                                 8.5
     16859502            0         0          0.375                                 8.5
     16857024            0         0          0.375                                8.25
     16857034            0         0          0.375                                 7.5
     16857048            0         0          0.375                                 7.5
     16857312            0         0          0.375                               8.125
     16857321            0         0          0.375                                 8.5
     16857330            0         0          0.375                                8.75
     16857335            0         0          0.375                               6.875
     16857337            0         0          0.375                                7.25
     16857386            0         0          0.375                                   8
     16857408            0         0          0.375                                8.75
     16857473            0         0          0.375                                   8
     16857509            0         0          0.375                                   8
     16857511            0         0          0.375                                7.75
     16857520            0         0          0.375                               7.875
     16857614            0         0          0.375                               7.125
     16857628            0         0          0.375                                8.75
     16857677            0         0          0.375                                8.25
     16856542            0         0          0.375                               7.875
     16856564            0         0          0.375                                8.75
     16856566            0         0          0.375                                8.25
     16856581            0         0          0.375                                7.75
     16856609            0         0          0.375                               7.375
     16856632            0         0          0.375                                 7.5
     16856652            0         0          0.375                               7.375
     16856662            0         0          0.375                                 7.5
     16856699            0         0          0.375                                8.25
     16856702            0         0          0.375                               7.875
     16856736            0         0          0.375                               6.875
     16856738            0         0          0.375                                 7.5
     16856796            0         0          0.375                               7.875
     16856826            0         0          0.375                               7.125
     16856839            0         0          0.375                                 7.5
     16856857            0         0          0.375                                8.25
     16856858            0         0          0.375                                 7.5
     16856865            0         0          0.375                               8.125
     16856868            0         0          0.375                                7.75
     16856879            0         0          0.375                               7.875
     16856890            0         0          0.375                                 7.5
     16856908            0         0          0.375                               7.625
     16856913            0         0          0.375                                 7.5
     16856921            0         0          0.375                                7.75
     16856923            0         0          0.375                               7.625
     16856928            0         0          0.375                                8.25
     16856931            0         0          0.375                                7.75
     16856934            0         0          0.375                                7.25
     16857016            0         0          0.375                               8.125
     16856496            0         0          0.375                                8.25
     16856511            0         0          0.375                               7.875
     16856522            0         0          0.375                                7.75
     16856529            0         0          0.375                               7.375
     16853241            0         0          0.375                                 8.5
     16853279            0         0          0.375                                   8
     16853282            0         0          0.375                               7.125
     16853285            0         0          0.375                                7.75
     16853286            0         0          0.375                               7.125
     16853299            0         0          0.375                               7.125
     16853319            0         0          0.375                                8.75
     16853330            0         0          0.375                                8.25
     16853335            0         0          0.375                               7.375
     16853379            0         0          0.375                                 8.5
     16852738            0         0          0.375                                7.25
     16852799            0         0          0.375                                 7.5
     16852804            0         0          0.375                                7.75
     16852805            0         0          0.375                                 8.5
     16852812            0         0          0.375                               7.375
     16852813            0         0          0.375                                8.75
     16852835            0         0          0.375                                8.75
     16852854            0         0          0.375                               7.625
     16852863            0         0          0.375                                6.75
     16852865            0         0          0.375                                   8
     16852871            0         0          0.375                               7.875
     16852895            0         0          0.375                               7.125
     16852968            0         0          0.375                               8.125
     16852988            0         0          0.375                                6.75
     16853087            0         0          0.375                               7.625
     16853116            0         0          0.375                                7.75
     16853141            0         0          0.375                                   7
     16853159            0         0          0.375                                7.75
     16853184            0         0          0.375                                7.75
     16853191            0         0          0.375                                   7
     16853202            0         0          0.375                                 8.5
     16853207            0         0          0.375                               7.625
     16853216            0         0          0.375                                8.75
     16853226            0         0          0.375                                   7
     16852154            0         0          0.375                                8.75
     16852170            0         0          0.375                               7.375
     16852231            0         0          0.375                               8.125
     16852281            0         0          0.375                                 8.5
     16852312            0         0          0.375                                7.25
     16852317            0         0          0.375                               8.125
     16852330            0         0          0.375                                 7.5
     16852340            0         0          0.375                               7.625
     16852352            0         0          0.375                               7.125
     16852379            0         0          0.375                                8.25
     16852383            0         0          0.375                                7.75
     16852385            0         0          0.375                                7.25
     16852416            0         0          0.375                                8.75
     16852715            0         0          0.375                                8.75
     16852028            0         0          0.375                                   7
     16852051            0         0          0.375                               7.875
     16852063            0         0          0.375                                8.25
     16852070            0         0          0.375                                7.75
     16852096            0         0          0.375                                   8
     16852110            0         0          0.375                                 8.5
     16852119            0         0          0.375                               8.375
     16851998            0         0          0.375                                 7.5
     16851999            0         0          0.375                               7.125
     16851255            0         0          0.375                                7.75
     16851269            0         0          0.375                                 7.5
     16851281            0         0          0.375                               7.375
     16851296            0         0          0.375                                8.25
     16851299            0         0          0.375                                7.75
     16851301            0         0          0.375                                8.75
     16851317            0         0          0.375                               7.875
     16851326            0         0          0.375                                6.75
     16851327            0         0          0.375                                 8.5
     16851341            0         0          0.375                                8.75
     16851352            0         0          0.375                               7.375
     16851384            0         0          0.375                                7.75
     16851397            0         0          0.375                                   8
     16851410            0         0          0.375                                8.25
     16851416            0         0          0.375                               7.125
     16851428            0         0          0.375                               7.875
     16851845            0         0          0.375                                   8
     16851922            0         0          0.375                                7.75
     16849506            0         0          0.375                                8.75
     16849517            0         0          0.375                                   8
     16849529            0         0          0.375                               7.375
     16849530            0         0          0.375                                8.25
     16849552            0         0          0.375                                7.75
     16849570            0         0          0.375                                 8.5
     16849575            0         0          0.375                                8.75
     16849585            0         0          0.375                                 8.5
     16849587            0         0          0.375                               8.375
     16851052            0         0          0.375                                8.25
     16851087            0         0          0.375                               6.875
     16851129            0         0          0.375                               7.875
     16851155            0         0          0.375                               8.875
     16851157            0         0          0.375                                8.75
     16851161            0         0          0.375                                8.75
     16851169            0         0          0.375                               8.125
     16849426            0         0          0.375                                6.75
     16849428            0         0          0.375                                8.75
     16849434            0         0          0.375                               7.375
     16849443            0         0          0.375                                8.25
     16849445            0         0          0.375                                 8.5
     16849473            0         0          0.375                                 7.5
     16849479            0         0          0.375                                 8.5
     16849484            0         0          0.375                                 8.5
     16849490            0         0          0.375                               6.875
     16849123            0         0          0.375                                7.25
     16849127            0         0          0.375                               8.625
     16849134            0         0          0.375                                 7.5
     16849141            0         0          0.375                                 8.5
     16849159            0         0          0.375                               7.125
     16849176            0         0          0.375                                7.75
     16849195            0         0          0.375                                 8.5
     16849196            0         0          0.375                                8.75
     16849212            0         0          0.375                                 8.5
     16849232            0         0          0.375                                 8.5
     16849245            0         0          0.375                                 8.5
     16849251            0         0          0.375                               8.625
     16849272            0         0          0.375                                8.75
     16849292            0         0          0.375                                 7.5
     16849299            0         0          0.375                                6.75
     16849325            0         0          0.375                                7.75
     16849331            0         0          0.375                                7.75
     16849380            0         0          0.375                                 7.5
     16849411            0         0          0.375                                6.75
     16849418            0         0          0.375                                 8.5
     16849100            0         0          0.375                                8.25
     16849070            0         0          0.375                                 7.5
     16847866            0         0          0.375                                8.75
     16847867            0         0          0.375                                 8.5
     16847886            0         0          0.375                                8.75
     16847959            0         0          0.375                                   8
     16847962            0         0          0.375                                8.75
     16847966            0         0          0.375                               6.875
     16847976            0         0          0.375                               7.875
     16848000            0         0          0.375                                 8.5
     16848003            0         0          0.375                               7.625
     16848013            0         0          0.375                                 8.5
     16848020            0         0          0.375                                8.75
     16848021            0         0          0.375                                 8.5
     16848042            0         0          0.375                                 7.5
     16848047            0         0          0.375                                 8.5
     16848057            0         0          0.375                                7.25
     16848064            0         0          0.375                               7.125
     16848080            0         0          0.375                               7.875
     16848089            0         0          0.375                                8.25
     16848096            0         0          0.375                                 8.5
     16848105            0         0          0.375                               6.625
     16848122            0         0          0.375                                 7.5
     16848999            0         0          0.375                                8.75
     16847651            0         0          0.375                                   7
     16847653            0         0          0.375                                 8.5
     16847676            0         0          0.375                                8.75
     16847693            0         0          0.375                                6.75
     16847694            0         0          0.375                                8.75
     16847701            0         0          0.375                                7.25
     16847706            0         0          0.375                               6.875
     16847712            0         0          0.375                               6.875
     16847719            0         0          0.375                                   8
     16847727            0         0          0.375                                   8
     16845756            0         0          0.375                                   7
     16845772            0         0          0.375                                 8.5
     16845787            0         0          0.375                               7.125
     16845788            0         0          0.375                                7.75
     16845789            0         0          0.375                                8.75
     16845796            0         0          0.375                               7.125
     16845810            0         0          0.375                                7.25
     16845825            0         0          0.375                                6.75
     16845830            0         0          0.375                               6.375
     16847607            0         0          0.375                                   7
     16846012            0         0          0.375                               7.625
     16846072            0         0          0.375                                8.25
     16846099            0         0          0.375                                7.75
     16846160            0         0          0.375                                7.25
     16846177            0         0          0.375                                 8.5
     16846179            0         0          0.375                                 7.5
     16846193            0         0          0.375                                8.25
     16846209            0         0          0.375                                8.75
     16846248            0         0          0.375                                8.75
     16846262            0         0          0.375                                8.75
     16846284            0         0          0.375                                   7
     16847470            0         0          0.375                                   7
     16847472            0         0          0.375                                 6.5
     16847479            0         0          0.375                                 8.5
     16847493            0         0          0.375                               7.125
     16847515            0         0          0.375                                8.75
     16847533            0         0          0.375                                8.75
     16847541            0         0          0.375                                8.75
     16847542            0         0          0.375                               8.375
     16847547            0         0          0.375                                8.25
     16847572            0         0          0.375                                 8.5
     16847590            0         0          0.375                                8.75
     16844845            0         0          0.375                               7.875
     16844849            0         0          0.375                                8.75
     16844857            0         0          0.375                                 8.5
     16844891            0         0          0.375                                8.25
     16844892            0         0          0.375                                8.75
     16845563            0         0          0.375                                8.75
     16845694            0         0          0.375                                7.25
     16845713            0         0          0.375                                6.25
     16845714            0         0          0.375                               6.875
     16840068            0         0          0.375                                8.75
     16840135            0         0          0.375                                 8.5
     16840140            0         0          0.375                               8.125
     16840161            0         0          0.375                               7.125
     16840174            0         0          0.375                                 7.5
     16840188            0         0          0.375                               7.125
     16840193            0         0          0.375                               7.625
     16840200            0         0          0.375                               6.375
     16840237            0         0          0.375                               7.625
     16840254            0         0          0.375                                 8.5
     16840263            0         0          0.375                               8.625
     16840275            0         0          0.375                                 8.5
     16840293            0         0          0.375                                8.75
     16840300            0         0          0.375                                6.75
     16840307            0         0          0.375                               8.125
     16844273            0         0          0.375                                8.75
     16844318            0         0          0.375                                 6.5
     16844429            0         0          0.375                                8.25
     16844454            0         0          0.375                                 6.5
     16844468            0         0          0.375                                8.75
     16844552            0         0          0.375                               8.125
     16844558            0         0          0.375                               6.625
     16844587            0         0          0.375                                8.75
     16844603            0         0          0.375                                7.75
     16844624            0         0          0.375                                 8.5
     16844634            0         0          0.375                                 8.5
     16844657            0         0          0.375                                8.75
     16844729            0         0          0.375                                7.25
     16844742            0         0          0.375                               7.375
     16844746            0         0          0.375                                8.75
     16844788            0         0          0.375                                8.75
     16839986            0         0          0.375                                 6.5
     16838876            0         0          0.375                               7.375
     16838975            0         0          0.375                                 7.5
     16838981            0         0          0.375                                8.75
     16839031            0         0          0.375                               8.625
     16839046            0         0          0.375                                7.25
     16839076            0         0          0.375                                   8
     16839095            0         0          0.375                                 8.5
     16839101            0         0          0.375                                7.75
     16839112            0         0          0.375                                   7
     16839117            0         0          0.375                                8.75
     16839154            0         0          0.375                                8.75
     16839166            0         0          0.375                                7.25
     16839190            0         0          0.375                               8.125
     16839191            0         0          0.375                                 8.5
     16839200            0         0          0.375                               8.625
     16839212            0         0          0.375                               8.625
     16839245            0         0          0.375                                8.75
     16839303            0         0          0.375                               6.875
     16839316            0         0          0.375                                8.75
     16839334            0         0          0.375                                 8.5
     16839672            0         0          0.375                               8.625
     16839705            0         0          0.375                                8.75
     16839710            0         0          0.375                               8.375
     16839722            0         0          0.375                                 8.5
     16839724            0         0          0.375                                   7
     16839767            0         0          0.375                               7.875
     16839784            0         0          0.375                                 7.5
     16839789            0         0          0.375                               7.625
     16839818            0         0          0.375                                 8.5
     16839847            0         0          0.375                                 8.5
     16839893            0         0          0.375                                8.75
     16839901            0         0          0.375                               8.125
     16838762            0         0          0.375                               8.375
     16838791            0         0          0.375                               8.625
     16838852            0         0          0.375                                 8.5
     16838869            0         0          0.375                                 6.5
     16838599            0         0          0.375                                8.75
     16838628            0         0          0.375                                 8.5
     16835990            0         0          0.375                                 8.5
     16835835            0         0          0.375                               7.625
     16835844            0         0          0.375                                 8.5
     16835891            0         0          0.375                                 8.5
     16835894            0         0          0.375                               7.875
     16835920            0         0          0.375                                8.75
     16835328            0         0          0.375                                8.75
     16835339            0         0          0.375                                 8.5
     16835457            0         0          0.375                               8.625
     16835496            0         0          0.375                                8.75
     16835503            0         0          0.375                                8.75
     16835532            0         0          0.375                                8.75
     16835545            0         0          0.375                               8.125
     16835579            0         0          0.375                               8.125
     16835612            0         0          0.375                                   8
     16835689            0         0          0.375                               7.625
     16835721            0         0          0.375                                8.75
     16835727            0         0          0.375                                8.75
     16835761            0         0          0.375                                 8.5
     16833136            0         0          0.375                                 7.5
     16833176            0         0          0.375                               8.375
     16833244            0         0          0.375                                 8.5
     16833263            0         0          0.375                               8.125
     16833330            0         0          0.375                                8.75
     16833355            0         0          0.375                                 8.5
     16835175            0         0          0.375                               7.375
     16835219            0         0          0.375                                8.75
     16835257            0         0          0.375                               7.625
     16835285            0         0          0.375                               8.125
     16835290            0         0          0.375                                 8.5
     16835298            0         0          0.375                                 8.5
     16826986            0         0          0.375                                 8.5
     16826994            0         0          0.375                                8.75
     16827027            0         0          0.375                                   8
     16827036            0         0          0.375                                   8
     16827049            0         0          0.375                                7.75
     16827051            0         0          0.375                                 8.5
     16832760            0         0          0.375                                8.75
     16832805            0         0          0.375                                 8.5
     16832870            0         0          0.375                                7.75
     16832911            0         0          0.375                                 8.5
     16832992            0         0          0.375                                8.75
     16833053            0         0          0.375                               8.125
     16833054            0         0          0.375                                8.75
     16833079            0         0          0.375                                 8.5
     16833095            0         0          0.375                                8.75
     16833103            0         0          0.375                                8.75
     16833105            0         0          0.375                                8.75
     16826956            0         0          0.375                                8.75
     16826713            0         0          0.375                                 8.5
     16826761            0         0          0.375                                   8
     16826763            0         0          0.375                                   7
     16826810            0         0          0.375                                   8
     16826827            0         0          0.375                                   8
     16826828            0         0          0.375                                8.75
     16826829            0         0          0.375                               7.375
     16826831            0         0          0.375                                 7.5
     16826668            0         0          0.375                                   7
     16826632            0         0          0.375                                8.75
     16826529            0         0          0.375                               7.625
     16824236            0         0          0.375                                 8.5
     16824243            0         0          0.375                                8.75
     16824303            0         0          0.375                               7.875
     16824385            0         0          0.375                                8.75
     16824421            0         0          0.375                                7.25
     16823845            0         0          0.375                                 8.5
     16823942            0         0          0.375                                8.75
     16824032            0         0          0.375                                8.75
     16824056            0         0          0.375                                 6.5
     16824096            0         0          0.375                                 7.5
     16824101            0         0          0.375                               6.875
     16823716            0         0          0.375                                 8.5
     16823717            0         0          0.375                               8.375
     16823728            0         0          0.375                                8.75
     16823793            0         0          0.375                               6.375
     16823798            0         0          0.375                               8.375
     16819521            0         0          0.375                               7.625
     16819642            0         0          0.375                                 8.5
     16819724            0         0          0.375                                8.75
     16819847            0         0          0.375                                8.75
     16819863            0         0          0.375                                8.75
     16814289            0         0          0.375                                8.75
     16814305            0         0          0.375                                8.75
     16819137            0         0          0.375                                7.75
     16819152            0         0          0.375                                 7.5
     16819175            0         0          0.375                                8.25
     16819176            0         0          0.375                               7.375
     16819237            0         0          0.375                               7.375
     16819255            0         0          0.375                                 8.5
     16819303            0         0          0.375                                   8
     16819390            0         0          0.375                                8.75
     16819439            0         0          0.375                                 7.5
     16819450            0         0          0.375                                 8.5
     16813718            0         0          0.375                                8.75
     16813778            0         0          0.375                                 8.5
     16813783            0         0          0.375                                8.75
     16813873            0         0          0.375                               6.875
     16813905            0         0          0.375                               7.125
     16813925            0         0          0.375                                8.75
     16813938            0         0          0.375                                8.75
     16813939            0         0          0.375                                8.75
     16813947            0         0          0.375                                8.75
     16813973            0         0          0.375                                8.25
     16813984            0         0          0.375                                8.75
     16814061            0         0          0.375                                 8.5
     16814156            0         0          0.375                               8.375
     16809784            0         0          0.375                                8.75
     16809785            0         0          0.375                                   7
     16809837            0         0          0.375                                8.75
     16809851            0         0          0.375                                8.75
     16809885            0         0          0.375                                7.75
     16809900            0         0          0.375                                 8.5
     16809906            0         0          0.375                                8.75
     16813530            0         0          0.375                                8.75
     16813537            0         0          0.375                                8.75
     16813538            0         0          0.375                                 8.5
     16813541            0         0          0.375                               8.625
     16813569            0         0          0.375                                 7.5
     16813618            0         0          0.375                                8.75
     16813676            0         0          0.375                                 7.5
     16813717            0         0          0.375                               6.875
     16809516            0         0          0.375                               7.625
     16809646            0         0          0.375                               7.125
     16809659            0         0          0.375                                 7.5
     16809667            0         0          0.375                                 8.5
     16809675            0         0          0.375                                8.75
     16809757            0         0          0.375                                8.75
     16809763            0         0          0.375                                6.75
     16807361            0         0          0.375                                8.75
     16807364            0         0          0.375                                8.75
     16809256            0         0          0.375                                8.75
     16809304            0         0          0.375                                8.75
     16809329            0         0          0.375                                   7
     16809332            0         0          0.375                                8.75
     16809337            0         0          0.375                                8.75
     16809377            0         0          0.375                                 8.5
     16809453            0         0          0.375                                   8
     16809468            0         0          0.375                               7.375
     16809488            0         0          0.375                                8.75
     16807034            0         0          0.375                               7.875
     16807086            0         0          0.375                               7.125
     16807123            0         0          0.375                                   8
     16807199            0         0          0.375                               8.125
     16807235            0         0          0.375                                8.75
     16807261            0         0          0.375                                6.75
     16807337            0         0          0.375                                8.75
     16804162            0         0          0.375                                8.75
     16806845            0         0          0.375                                7.75
     16806849            0         0          0.375                                8.75
     16806862            0         0          0.375                               8.375
     16806867            0         0          0.375                               7.375
     16806904            0         0          0.375                                 8.5
     16806906            0         0          0.375                                 8.5
     16806984            0         0          0.375                                8.75
     16806997            0         0          0.375                                8.75
     16807008            0         0          0.375                                8.75
     16803464            0         0          0.375                                8.75
     16803490            0         0          0.375                                 8.5
     16803610            0         0          0.375                                8.25
     16803674            0         0          0.375                                8.75
     16803678            0         0          0.375                                8.25
     16803684            0         0          0.375                               8.625
     16803781            0         0          0.375                               8.625
     16803832            0         0          0.375                                8.75
     16803887            0         0          0.375                                   8
     16803900            0         0          0.375                                8.75
     16801684            0         0          0.375                               7.625
     16801838            0         0          0.375                                8.25
     16801899            0         0          0.375                                   8
     16801948            0         0          0.375                               8.625
     16802016            0         0          0.375                                 8.5
     16803277            0         0          0.375                                8.75
     16803296            0         0          0.375                                8.75
     16803391            0         0          0.375                               6.625
     16803438            0         0          0.375                               8.125
     16801607            0         0          0.375                               7.875
     16851500            0         0          0.375                               8.125
     16798665            0         0          0.375                                8.75
     16798737            0         0          0.375                                8.75
     16798764            0         0          0.375                                 8.5
     16798830            0         0          0.375                                7.75
     16798904            0         0          0.375                               7.125
     16384086            0         0          0.375                                7.25
     16323454            0         0          0.375                                8.75
     16848778            0         0          0.375                               8.375
     16848945            0         0          0.375                                6.75
     16848948            0         0          0.375                                7.75
     16848913            0         0          0.375                                1.75
     16848764            0         0          0.375                               8.125
     16848767            0         0          0.375                                 8.5
     16848820            0         0          0.375                               8.625
     16848746            0         0          0.375                               8.625
     16848870            0         0          0.375                                 8.5
     16848757            0         0          0.375                                7.75
     16847360            0         0          0.375                               8.125
     16847174            0         0          0.375                                 8.5
     16847388            0         0          0.375                                7.75
     16847415            0         0          0.375                                 8.5
     16847289            0         0          0.375                                 8.5
     16847157            0         0          0.375                                7.75
     16847212            0         0          0.375                               8.375
     16847221            0         0          0.375                               8.625
     16847225            0         0          0.375                                 7.5
     16847233            0         0          0.375                               8.625
     16847145            0         0          0.375                               8.375
     16847260            0         0          0.375                               7.125
     16845494            0         0          0.375                               8.125
     16845503            0         0          0.375                                   8
     16845529            0         0          0.375                               8.375
     16845535            0         0          0.375                                 8.5
     16845453            0         0          0.375                                 8.5
     16845462            0         0          0.375                               8.125
     16843904            0         0          0.375                               8.625
     16843951            0         0          0.375                                 7.5
     16843961            0         0          0.375                                   7
     16843979            0         0          0.375                               8.625
     16843989            0         0          0.375                                 8.5
     16844004            0         0          0.375                                7.25
     16843763            0         0          0.375                               8.375
     16843882            0         0          0.375                                8.25
     16843883            0         0          0.375                               7.375
     16843898            0         0          0.375                                7.75
     16843773            0         0          0.375                                 8.5
     16839402            0         0          0.375                               8.625
     16839405            0         0          0.375                               8.625
     16839593            0         0          0.375                               6.875
     16839415            0         0          0.375                               8.125
     16839620            0         0          0.375                               8.375
     16839626            0         0          0.375                                 8.5
     16843802            0         0          0.375                               8.625
     16843810            0         0          0.375                               8.125
     16843817            0         0          0.375                                 8.5
     16843762            0         0          0.375                                7.75
     16843858            0         0          0.375                               8.625
     16839393            0         0          0.375                                1.75
     16839378            0         0          0.375                               8.125
     16839496            0         0          0.375                                   8
     16839501            0         0          0.375                               7.625
     16839380            0         0          0.375                               7.875
     16838554            0         0          0.375                                   8
     16838555            0         0          0.375                                 7.5
     16838302            0         0          0.375                               7.625
     16838569            0         0          0.375                                7.25
     16839454            0         0          0.375                               8.625
     16838287            0         0          0.375                                 8.5
     16838540            0         0          0.375                                 8.5
     16838394            0         0          0.375                               7.125
     16838259            0         0          0.375                                8.25
     16838477            0         0          0.375                               10.25
     16834934            0         0          0.375                                   8
     16838321            0         0          0.375                               8.625
     16838337            0         0          0.375                               8.625
     16838343            0         0          0.375                               8.625
     16838348            0         0          0.375                               8.875
     16838226            0         0          0.375                                8.25
     16835011            0         0          0.375                               8.625
     16835057            0         0          0.375                                 8.5
     16834855            0         0          0.375                                8.25
     16835072            0         0          0.375                               8.375
     16835104            0         0          0.375                                 8.5
     16835112            0         0          0.375                                 8.5
     16835115            0         0          0.375                                   8
     16835136            0         0          0.375                               7.625
     16832745            0         0          0.375                                 8.5
     16832461            0         0          0.375                               8.625
     16832650            0         0          0.375                                   7
     16832673            0         0          0.375                                   7
     16832685            0         0          0.375                               8.625
     16825952            0         0          0.375                                7.25
     16826185            0         0          0.375                                8.25
     16832518            0         0          0.375                               7.875
     16832451            0         0          0.375                               8.125
     16832453            0         0          0.375                               8.625
     16832604            0         0          0.375                                 8.5
     16832606            0         0          0.375                               7.625
     16823618            0         0          0.375                               8.625
     16826009            0         0          0.375                                 8.5
     16826066            0         0          0.375                                 7.5
     16826067            0         0          0.375                               7.625
     16823489            0         0          0.375                               8.625
     16823520            0         0          0.375                               7.375
     16823359            0         0          0.375                               6.875
     16823334            0         0          0.375                               8.375
     16818731            0         0          0.375                               8.625
     16818738            0         0          0.375                               8.625
     16823299            0         0          0.375                               8.625
     16798377            0         0          0.375                                 8.5
     16798389            0         0          0.375                                8.75
     16798391            0         0          0.375                                8.75
     16798349            0         0          0.375                               8.125
     16798209            0         0          0.375                               8.625
     16791138            0         0          0.375                                8.75
     16791159            0         0          0.375                                 8.5
     16798158            0         0          0.375                                 8.5
     16798165            0         0          0.375                                8.75
     16791089            0         0          0.375                                 7.5
     16790955            0         0          0.375                               8.625
     16790934            0         0          0.375                                8.75
     16790938            0         0          0.375                               7.875
     16790949            0         0          0.375                                 8.5
     16790904            0         0          0.375                               8.125
     16790909            0         0          0.375                               8.125
     16694686            0         0          0.375                                7.25
     16694692            0         0          0.375                               6.875
     16694714            0         0          0.375                                   6
     16694724            0         0          0.375                               6.875
     16694740            0         0          0.375                               7.125
     16694742            0         0          0.375                               7.375
     16694743            0         0          0.375                                6.75
     16694749            0         0          0.375                               7.375
     16694667            0         0          0.375                                   6
     16689231            0         0          0.375                                7.75
     16685324            0         0          0.375                               8.125
     16685329            0         0          0.375                                8.75
     16685336            0         0          0.375                               8.125
     16685338            0         0          0.375                                 8.5
     16686740            0         0          0.375                               7.625
     16646036            0         0          0.375                               8.375
     17034243            0         0          0.375                               7.375
     17020960            0         0          0.375                                 7.5
     17020967            0         0          0.375                               7.375
     17021006            0         0          0.375                               7.875
     17021819            0         0          0.375                               7.625
     17021857            0         0          0.375                                7.75
     17027359            0         0          0.375                               8.125
     17027437            0         0          0.375                               7.375
     17032793            0         0          0.375                               7.875
     17032810            0         0          0.375                                7.25
     17014538            0         0          0.375                               6.875
     17014548            0         0          0.375                                7.25
     17014565            0         0          0.375                                8.25
     17014578            0         0          0.375                               6.875
     17014628            0         0          0.375                                7.25
     17014649            0         0          0.375                               8.375
     17014664            0         0          0.375                               7.875
     17014666            0         0          0.375                               7.375
     17016200            0         0          0.375                                7.75
     17012556            0         0          0.375                                 7.5
     17012570            0         0          0.375                                8.25
     17012574            0         0          0.375                               7.875
     17012592            0         0          0.375                               7.875
     17013273            0         0          0.375                                6.75
     17013308            0         0          0.375                                 7.5
     17013310            0         0          0.375                                 9.5
     17013349            0         0          0.375                                   6
     17013386            0         0          0.375                               7.875
     17013399            0         0          0.375                               7.625
     17013407            0         0          0.375                               7.375
     17014510            0         0          0.375                                7.75
     17014521            0         0          0.375                                 7.5
     17002965            0         0          0.375                                   7
     17002993            0         0          0.375                                 7.5
     17002999            0         0          0.375                                   2
     17003001            0         0          0.375                                   7
     17003008            0         0          0.375                                7.75
     17003014            0         0          0.375                                 7.5
     17003023            0         0          0.375                               7.875
     17003024            0         0          0.375                                   1
     17003032            0         0          0.375                                   8
     17003042            0         0          0.375                               7.875
     17003055            0         0          0.375                                7.25
     17003061            0         0          0.375                                 7.5
     17003066            0         0          0.375                               7.625
     17003088            0         0          0.375                               7.375
     17003090            0         0          0.375                               7.375
     17003094            0         0          0.375                               7.375
     17003097            0         0          0.375                               7.125
     17003103            0         0          0.375                                   8
     17003111            0         0          0.375                                 7.5
     17004450            0         0          0.375                               7.875
     17004452            0         0          0.375                               7.625
     17004456            0         0          0.375                                   1
     17004508            0         0          0.375                                 7.5
     17004529            0         0          0.375                                1.75
     17004539            0         0          0.375                               7.875
     17004596            0         0          0.375                                   1
     17004602            0         0          0.375                                7.25
     17004606            0         0          0.375                               7.875
     17004611            0         0          0.375                               7.125
     17008796            0         0          0.375                                 7.5
     17008830            0         0          0.375                                7.75
     17008842            0         0          0.375                               7.125
     17008858            0         0          0.375                                   1
     17008870            0         0          0.375                                7.25
     17008876            0         0          0.375                                 7.5
     17008769            0         0          0.375                                8.25
     17008889            0         0          0.375                                   1
     17008894            0         0          0.375                               7.125
     17008899            0         0          0.375                                   1
     17008924            0         0          0.375                                 7.5
     17008937            0         0          0.375                               7.125
     17010841            0         0          0.375                               7.375
     17010848            0         0          0.375                                 8.5
     17010765            0         0          0.375                               8.125
     17010867            0         0          0.375                                 7.5
     17010874            0         0          0.375                                7.75
     17010893            0         0          0.375                                1.75
     17010903            0         0          0.375                               7.875
     17010923            0         0          0.375                                   1
     17010925            0         0          0.375                                   7
     17010929            0         0          0.375                                7.25
     17010938            0         0          0.375                               7.625
     17012447            0         0          0.375                                 7.5
     17012477            0         0          0.375                                8.25
     17012491            0         0          0.375                               7.375
     17012500            0         0          0.375                               6.875
     17012515            0         0          0.375                                7.75
     17012526            0         0          0.375                                8.75
     17012403            0         0          0.375                               7.875
     17012550            0         0          0.375                                7.75
     16997867            0         0          0.375                                 7.5
     16997871            0         0          0.375                               7.625
     16997883            0         0          0.375                               7.125
     16997887            0         0          0.375                               7.125
     16997905            0         0          0.375                                7.25
     16997907            0         0          0.375                               7.875
     16997909            0         0          0.375                                   7
     16997925            0         0          0.375                                7.75
     16997928            0         0          0.375                                   8
     17001445            0         0          0.375                                 7.5
     17001457            0         0          0.375                                7.75
     17001481            0         0          0.375                                 7.5
     17001482            0         0          0.375                               7.375
     17001511            0         0          0.375                                7.75
     17001520            0         0          0.375                                   1
     17001528            0         0          0.375                               6.625
     17001340            0         0          0.375                                8.75
     17001536            0         0          0.375                               7.625
     17001558            0         0          0.375                                8.25
     17001559            0         0          0.375                                 7.5
     17001567            0         0          0.375                               7.625
     17001583            0         0          0.375                                7.25
     17001626            0         0          0.375                                8.25
     17001631            0         0          0.375                                8.25
     17001634            0         0          0.375                                   8
     16989945            0         0          0.375                                   8
     16989987            0         0          0.375                               7.375
     16989349            0         0          0.375                                8.25
     16989350            0         0          0.375                               6.875
     16990003            0         0          0.375                                 7.5
     16990011            0         0          0.375                                   7
     16989358            0         0          0.375                                7.75
     16990935            0         0          0.375                                   8
     16991053            0         0          0.375                                7.25
     16991054            0         0          0.375                                 7.5
     16991058            0         0          0.375                                7.75
     16991060            0         0          0.375                                 7.5
     16991068            0         0          0.375                               8.375
     16990958            0         0          0.375                                8.75
     16994758            0         0          0.375                               7.875
     16994761            0         0          0.375                               7.875
     16994763            0         0          0.375                               7.875
     16994772            0         0          0.375                               8.125
     16994779            0         0          0.375                                7.75
     16994784            0         0          0.375                                   7
     16994805            0         0          0.375                                8.25
     16994807            0         0          0.375                               7.875
     16994823            0         0          0.375                               7.375
     16994824            0         0          0.375                                8.25
     16994830            0         0          0.375                               7.625
     16994530            0         0          0.375                                8.75
     16994844            0         0          0.375                               6.875
     16994538            0         0          0.375                               8.125
     16994853            0         0          0.375                                 8.5
     16994861            0         0          0.375                               7.625
     16994863            0         0          0.375                                   8
     16994551            0         0          0.375                               7.125
     16994880            0         0          0.375                               7.875
     16994901            0         0          0.375                                   8
     16994903            0         0          0.375                                 7.5
     16994904            0         0          0.375                                   8
     16994926            0         0          0.375                                 8.5
     16997749            0         0          0.375                                9.25
     16997685            0         0          0.375                               8.625
     16997770            0         0          0.375                                 7.5
     16997776            0         0          0.375                               8.125
     16997790            0         0          0.375                                 8.5
     16997803            0         0          0.375                               7.875
     16997696            0         0          0.375                                 7.5
     16997708            0         0          0.375                                   8
     16694062            0         0          0.375                                8.75
     16694084            0         0          0.375                                8.75
     16693373            0         0          0.375                               7.625
     16616158            0         0          0.375                                8.75
     16597468            0         0          0.375                                8.25
     16570632            0         0          0.375                               7.875
     16808348            0         0          0.375                                7.75
     16808202            0         0          0.375                               8.625
     16808224            0         0          0.375                               8.625
     16812438            0         0          0.375                                 8.5
     16812469            0         0          0.375                               8.375
     16812485            0         0          0.375                                 8.5
     16812492            0         0          0.375                                 8.5
     16812570            0         0          0.375                                 8.5
     16812603            0         0          0.375                               8.125
     16812605            0         0          0.375                                8.25
     16806587            0         0          0.375                                 6.5
     16806641            0         0          0.375                               8.375
     16808343            0         0          0.375                                 8.5
     16803270            0         0          0.375                               8.625
     16802883            0         0          0.375                                 8.5
     16802901            0         0          0.375                                 8.5
     16803206            0         0          0.375                                 8.5
     16803255            0         0          0.375                                7.25
     16797961            0         0          0.375                               8.625
     16798039            0         0          0.375                               8.625
     16799260            0         0          0.375                                 8.5
     16323874            0         0          0.375                                 8.5
     16833561            0         0          0.375                               7.375
     16846246            0         0          0.375                               8.125
     16963259            0         0          0.375                                 7.5
     16965133            0         0          0.375                                8.25
     16968253            0         0          0.375                                8.25
     16968429            0         0          0.375                                   8
     16973798            0         0          0.375                               7.375
     16980432            0         0          0.375                               7.375
     16981148            0         0          0.375                               6.875
     16852798            0         0          0.375                                 8.5
     16691652            0         0          0.375                               8.375
     16714425            0         0          0.375                                8.25
     16707284            0         0          0.375                               8.433
     16714453            0         0          0.375                               7.875
     16814844            0         0          0.375                               8.375
     16814846            0         0          0.375                               8.375
     16814873            0         0          0.375                               8.375
     16784508            0         0          0.375                               8.375
     16814848            0         0          0.375                                   9
     16814845            0         0          0.375                               8.375
     16814868            0         0          0.375                               8.375
     16814849            0         0          0.375                               8.375
     17010304            0         0          0.375                               8.125
     17010308            0         0          0.375                                 7.5
     17010288            0         0          0.375                                7.75
     17010293            0         0          0.375                               8.125
     17010303            0         0          0.375                                7.25
     17010269            0         0          0.375                               7.875
     17010284            0         0          0.375                                   7
     17010309            0         0          0.375                                8.25
     17010302            0         0          0.375                                 7.5
     17010273            0         0          0.375                               8.125
     16965781            0         0          0.375                               6.875
     16965815            0         0          0.375                               7.625
     16979991            0         0          0.375                                7.75
     16965765            0         0          0.375                               6.875
     16966592            0         0          0.375                               8.433
     16965849            0         0          0.375                                 7.5
     16966607            0         0          0.375                               8.375
     16965841            0         0          0.375                                7.75
     17010229            0         0          0.375                               6.375
     16965859            0         0          0.375                                   7
     16979985            0         0          0.375                               7.875
     16979978            0         0          0.375                               7.875
     16979975            0         0          0.375                                7.25
     16966593            0         0          0.375                               8.375
     16965861            0         0          0.375                                8.25
     16979998            0         0          0.375                               6.875
     16966612            0         0          0.375                                   8
     16979988            0         0          0.375                               8.125
     16966605            0         0          0.375                               8.433
     16965870            0         0          0.375                                7.25
     16965855            0         0          0.375                               8.125
     17004265            0         0          0.375                               8.375
     16965852            0         0          0.375                                6.75
     17010236            0         0          0.375                                 7.5
     16980001            0         0          0.375                                7.75
     16979987            0         0          0.375                                8.25
     16979996            0         0          0.375                               7.625
     16979989            0         0          0.375                                   8
     17004252            0         0          0.375                               8.375
     16965869            0         0          0.375                                   8
     17010245            0         0          0.375                               8.125
     16965863            0         0          0.375                                 7.5
     17004258            0         0          0.375                               8.375
     16965860            0         0          0.375                               7.875
     16979963            0         0          0.375                                   8
     16979970            0         0          0.375                                   7
     16965768            0         0          0.375                                7.25
     16980007            0         0          0.375                               7.875
     16979992            0         0          0.375                                7.75
     16979972            0         0          0.375                               6.875
     16965836            0         0          0.375                                8.25
     16979959            0         0          0.375                                 7.5
     16979979            0         0          0.375                               7.375
     17010224            0         0          0.375                                7.75
     16979994            0         0          0.375                               8.125
     17004257            0         0          0.375                               8.375
     16979986            0         0          0.375                                7.25
     16979971            0         0          0.375                                 7.5
     17010240            0         0          0.375                               7.375
     17004259            0         0          0.375                               8.375
     16979981            0         0          0.375                                 7.5
     16979974            0         0          0.375                               6.875
     17004260            0         0          0.375                               8.375
     16979984            0         0          0.375                                7.25
     16979990            0         0          0.375                               7.125
     16979969            0         0          0.375                               7.375
     16979961            0         0          0.375                                 7.5
     16979976            0         0          0.375                                8.25
     16980002            0         0          0.375                               8.125
     16979993            0         0          0.375                                   7
     16965867            0         0          0.375                                 7.5
     16979983            0         0          0.375                                 7.5
     17010235            0         0          0.375                               8.125
     16979960            0         0          0.375                                 7.5
     16980014            0         0          0.375                                8.25
     17004245            0         0          0.375                               8.375
     16980003            0         0          0.375                               7.875
     16979995            0         0          0.375                               7.125
     17004244            0         0          0.375                               7.625
     17010230            0         0          0.375                               7.375
     16980010            0         0          0.375                                6.75
     16980013            0         0          0.375                               7.625
     16979968            0         0          0.375                               6.875
     17010264            0         0          0.375                               7.625
     16979982            0         0          0.375                               6.875
     17004267            0         0          0.375                               8.625
     16979973            0         0          0.375                                7.25
     17004254            0         0          0.375                               8.375
     16980011            0         0          0.375                                6.75
     17010226            0         0          0.375                                 7.5
     16979964            0         0          0.375                               7.625
     16980015            0         0          0.375                               7.375
     17010233            0         0          0.375                                7.75
     16980009            0         0          0.375                                 6.5
     16979999            0         0          0.375                                 7.5
     16979997            0         0          0.375                                8.25
     16980004            0         0          0.375                                8.25
     17010242            0         0          0.375                               7.875
     17010249            0         0          0.375                               7.125
     17010257            0         0          0.375                               7.375
     16980012            0         0          0.375                                   8
     17010260            0         0          0.375                               7.625
     17010259            0         0          0.375                               7.375
     17010258            0         0          0.375                               8.125
     17010268            0         0          0.375                                 7.5
     17010285            0         0          0.375                               7.875
     17010228            0         0          0.375                                8.25
     16979980            0         0          0.375                                8.25
     17010263            0         0          0.375                                6.75
     16980000            0         0          0.375                               7.375
     17010282            0         0          0.375                                6.25
     17010253            0         0          0.375                                   7
     17010251            0         0          0.375                                8.25
     17010255            0         0          0.375                                7.75
     17010265            0         0          0.375                               7.125
     17010291            0         0          0.375                                   8
     16980016            0         0          0.375                                7.25
     17010286            0         0          0.375                                7.25
     16980005            0         0          0.375                               6.625
     17010241            0         0          0.375                                7.25
     17010262            0         0          0.375                               7.125
     17010239            0         0          0.375                                7.25
     17010279            0         0          0.375                                8.25
     17010290            0         0          0.375                                7.75
     17010248            0         0          0.375                                8.25
     17010266            0         0          0.375                               7.625
     17010246            0         0          0.375                               7.125
     17010300            0         0          0.375                                7.75
     17010275            0         0          0.375                               7.875
     17010301            0         0          0.375                                6.75
     17010267            0         0          0.375                               7.375
     17010280            0         0          0.375                               7.875
     17010278            0         0          0.375                               7.375
     17010232            0         0          0.375                                8.25
     17010283            0         0          0.375                               7.625
     17010244            0         0          0.375                               6.875
     17010277            0         0          0.375                               7.125
     17010287            0         0          0.375                                 7.5
     17010261            0         0          0.375                                7.75
     17010247            0         0          0.375                                7.25
     17010297            0         0          0.375                               7.625
     17010225            0         0          0.375                                   7
     17010299            0         0          0.375                                8.25
     17010234            0         0          0.375                                7.25
     17010276            0         0          0.375                               7.125
     17010243            0         0          0.375                               7.375
     17010238            0         0          0.375                                 7.5
     17010281            0         0          0.375                               7.875
     17010237            0         0          0.375                                8.25
     17010294            0         0          0.375                                8.25
     17010252            0         0          0.375                                8.25
     17010298            0         0          0.375                               7.875
     17010292            0         0          0.375                                8.25
     17010272            0         0          0.375                                7.25
     17010289            0         0          0.375                               7.625
     17010271            0         0          0.375                                8.25
     17010306            0         0          0.375                                7.25
     17010295            0         0          0.375                                8.25
     17010305            0         0          0.375                                 7.5
     17010296            0         0          0.375                               6.875
     16814894            0         0          0.375                               8.375
     16814897            0         0          0.375                               8.375
     16814902            0         0          0.375                               8.375
     16814912            0         0          0.375                               8.375
     16814896            0         0          0.375                               8.375
     16814890            0         0          0.375                               8.375
     16692062            0         0          0.375                               7.875
     16663517            0         0          0.375                               8.625
     16658266            0         0          0.375                               8.625
     16653468            0         0          0.375                                8.25
     16653486            0         0          0.375                                 8.5
     16649538            0         0          0.375                               8.625
     16615788            0         0          0.375                               8.875
     16612420            0         0          0.375                               8.625
     16603717            0         0          0.375                                   7
     16605392            0         0          0.375                                 8.5
     16599124            0         0          0.375                               8.625
     16965721            0         0          0.375                               7.375
     16848697            0         0          0.375                                   8
     16965722            0         0          0.375                               7.875
     16965724            0         0          0.375                               8.125
     16848687            0         0          0.375                               8.375
     16966564            0         0          0.375                               8.375
     16965708            0         0          0.375                               6.375
     16965706            0         0          0.375                               6.625
     16965738            0         0          0.375                                 6.5
     16965726            0         0          0.375                                 7.5
     16965729            0         0          0.375                                 7.5
     16965723            0         0          0.375                               6.375
     16965740            0         0          0.375                               7.375
     16966567            0         0          0.375                               8.375
     16979949            0         0          0.375                               7.375
     16965741            0         0          0.375                                 7.5
     16965709            0         0          0.375                               6.375
     16979952            0         0          0.375                                7.25
     16965720            0         0          0.375                                   8
     16966569            0         0          0.375                               8.375
     16965730            0         0          0.375                               6.875
     16965715            0         0          0.375                                 7.5
     16966563            0         0          0.375                               8.375
     17010214            0         0          0.375                               6.625
     16965727            0         0          0.375                               7.875
     16965728            0         0          0.375                               7.625
     16966572            0         0          0.375                               8.375
     16965725            0         0          0.375                               7.875
     16965743            0         0          0.375                               7.875
     16966568            0         0          0.375                               8.375
     16979955            0         0          0.375                               6.875
     16966573            0         0          0.375                               8.375
     16966577            0         0          0.375                               8.375
     16965714            0         0          0.375                               7.875
     16965742            0         0          0.375                                7.25
     16966574            0         0          0.375                               8.375
     16979951            0         0          0.375                               8.125
     16965739            0         0          0.375                                7.75
     16966576            0         0          0.375                               8.375
     16979950            0         0          0.375                                6.75
     16979946            0         0          0.375                               8.125
     17010211            0         0          0.375                                   8
     16979953            0         0          0.375                                7.75
     16965744            0         0          0.375                                6.75
     17010208            0         0          0.375                               6.625
     17004234            0         0          0.375                               8.375
     16979956            0         0          0.375                                7.75
     16979948            0         0          0.375                               7.375
     16979947            0         0          0.375                                6.75
     16965710            0         0          0.375                               7.625
     17004233            0         0          0.375                               8.375
     16979954            0         0          0.375                                7.75
     17004229            0         0          0.375                               8.375
     17010217            0         0          0.375                                7.25
     17010218            0         0          0.375                               7.875
     17010219            0         0          0.375                                   7
     17010210            0         0          0.375                               6.875
     17010216            0         0          0.375                                7.25
     17010221            0         0          0.375                               7.625
     17004236            0         0          0.375                               8.625
     17010212            0         0          0.375                               7.375
     17010213            0         0          0.375                               7.625
     17010220            0         0          0.375                                7.25
     17010209            0         0          0.375                               7.875
     16814862            0         0          0.375                               8.375
     16814883            0         0          0.375                               8.375
     16814843            0         0          0.375                               8.375
     16814855            0         0          0.375                               8.375
     16814874            0         0          0.375                               8.375
     16814875            0         0          0.375                               8.375
     16814885            0         0          0.375                               8.375
     16814863            0         0          0.375                               8.375
     16814847            0         0          0.375                               8.375
     16814860            0         0          0.375                               8.183
     16814859            0         0          0.375                               8.433
     16965733            0         0          0.375                                 7.5
     16814866            0         0          0.375                               8.375
     16814889            0         0          0.375                               8.375
     16814870            0         0          0.375                               8.433
     16814856            0         0          0.375                               8.375
     16965716            0         0          0.375                                 7.5
     16814861            0         0          0.375                               8.375
     16814871            0         0          0.375                               8.375
     16848677            0         0          0.375                               8.375
     16814857            0         0          0.375                               8.375
     16965713            0         0          0.375                               7.375
     16814858            0         0          0.375                               8.375
     16965731            0         0          0.375                                 7.5
     16848676            0         0          0.375                               8.375
     16848689            0         0          0.375                               8.375
     16966575            0         0          0.375                               8.375
     16848680            0         0          0.375                               8.375
     16848693            0         0          0.375                               8.375
     16848688            0         0          0.375                               8.375
     16965734            0         0          0.375                                 6.5
     16965736            0         0          0.375                                7.25
     16965737            0         0          0.375                                   8
     16965712            0         0          0.375                               7.375
     16848679            0         0          0.375                               8.375
     17010215            0         0          0.375                               6.875
     16814887            0         0          0.375                               8.383
     16848681            0         0          0.375                               8.383
     16847043            0         0          0.375                                8.25
     16814872            0         0          0.375                                8.75
     16848678            0         0          0.375                               8.375
     16848686            0         0          0.375                               8.375
     16848691            0         0          0.375                               8.375
     16848694            0         0          0.375                               8.375
     16848696            0         0          0.375                               8.383
     16848682            0         0          0.375                               7.875
     17021097            0         0          0.375                                 8.5
     17021115            0         0          0.375                                7.75
     17021144            0         0          0.375                                 7.5
     17021308            0         0          0.375                                 8.5
     16776830            0         0          0.375                               7.625
     16718154            0         0          0.375                                 7.5
     16803699            0         0          0.375                                 8.5
     16978215            0         0          0.375                                 7.5
     17014600            0         0          0.375                                7.25
     16971864            0         0          0.375                                   1
     16984338            0         0          0.375                                   8
     16969040            0         0          0.375                               7.375
     16984359            0         0          0.375                                 7.5
     16969052            0         0          0.375                               6.625
     17014644            0         0          0.375                                   7
     16969064            0         0          0.375                                 7.5
     17014659            0         0          0.375                               7.625
     16982776            0         0          0.375                                   7
     16978167            0         0          0.375                                 6.6
     16978171            0         0          0.375                                6.25
     16978173            0         0          0.375                               7.125
     16978341            0         0          0.375                                8.29
     16978348            0         0          0.375                                 7.5
     16851544            0         0          0.375                               7.625
     16978521            0         0          0.375                                7.25
     17008801            0         0          0.375                                   1
     17010307            0         0          0.375                                   8
     16968060            0         0          0.375                                7.25
     16971962            0         0          0.375                                   1
     16978038            0         0          0.375                                7.25
     16978094            0         0          0.375                                7.25
     16994814            0         0          0.375                               7.125
     16978295            0         0          0.375                                 7.1
     16978298            0         0          0.375                                7.49
     17008919            0         0          0.375                                 7.5
     16978641            0         0          0.375                                7.75
     16968853            0         0          0.375                               7.125
     17010250            0         0          0.375                                 7.5
     16968858            0         0          0.375                                 7.5
     17010254            0         0          0.375                                   8
     17010256            0         0          0.375                               7.875
     16968886            0         0          0.375                                 8.5
     17001538            0         0          0.375                                8.25
     16968890            0         0          0.375                               7.125
     16819199            0         0          0.375                               7.625
     16825945            0         0          0.375                               8.875
     16834865            0         0          0.375                               6.625
     16823907            0         0          0.375                                 8.5
     16823776            0         0          0.375                                 7.5
     16819341            0         0          0.375                                 8.5
     16833152            0         0          0.375                                   8
     16836984            0         0          0.375                               7.625
     16814093            0         0          0.375                                 8.5
     16814095            0         0          0.375                                8.75
     16803565            0         0          0.375                               7.625
     16838758            0         0          0.375                                7.75
     16721731            0         0          0.375                                8.75
     16819650            0         0          0.375                                8.75
     16802939            0         0          0.375                                 8.5
     16826720            0         0          0.375                                8.75
     16772552            0         0          0.375                                8.75
     16771666            0         0          0.375                                8.25
     16832984            0         0          0.375                                 8.5
     16819635            0         0          0.375                                8.75
     16835617            0         0          0.375                               7.125
     16846025            0         0          0.375                               7.375
     16853340            0         0          0.375                                   8
     16965468            0         0          0.375                                8.25
     17013834            0         0          0.375                               7.375
     16980592            0         0          0.375                               8.125
     16980624            0         0          0.375                                8.25
     17002121            0         0          0.375                               8.375
     17011010            0         0          0.375                                 7.5
     16984830            0         0          0.375                                7.75
     16991561            0         0          0.375                                 7.5
     16991564            0         0          0.375                                 7.5
     17016338            0         0          0.375                                7.75
     16857011            0         0          0.375                                 7.5
     16973945            0         0          0.375                               7.875
     16857358            0         0          0.375                                7.75
     16803933            0         0          0.375                               8.125
     17000139            0         0          0.375                                7.25
     16968687            0         0          0.375                                8.25
     17009274            0         0          0.375                                8.25
     17002159            0         0          0.375                               7.125
     17014988            0         0          0.375                                 7.5
     17015000            0         0          0.375                               7.125
     17015003            0         0          0.375                                6.75
     16790801            0         0          0.375                               8.125
     16823991            0         0          0.375                                   7
     16990068            0         0          0.375                               6.875
     16819404            0         0          0.375                                8.75
     16856629            0         0          0.375                               8.125
     16991521            0         0          0.375                                7.25
     17011013            0         0          0.375                                 7.5
     16990390            0         0          0.375                               7.625
     16823830            0         0          0.375                                 8.5
     16808363            0         0          0.375                                7.25
     16823822            0         0          0.375                                 7.5
     16308297            0         0          0.375                                8.75
     16836779            0         0          0.375                               7.875
     16814042            0         0          0.375                               7.375
     16826969            0         0          0.375                               8.375
     16790671            0         0          0.375                                 8.5
     16786226            0         0          0.375                               8.625
     16838655            0         0          0.375                                8.75
     16835784            0         0          0.375                                 8.5
     16780431            0         0          0.375                               8.625
     16833526            0         0          0.375                                7.75
     16833529            0         0          0.375                                8.25
     16833547            0         0          0.375                                 7.5
     16833555            0         0          0.375                                7.75
     16833559            0         0          0.375                                7.75
     16833564            0         0          0.375                               7.375
     16833573            0         0          0.375                                7.25
     16833574            0         0          0.375                                7.75
     16833578            0         0          0.375                               7.625
     16833586            0         0          0.375                                 7.5
     16833587            0         0          0.375                                8.25
     16836774            0         0          0.375                               8.125
     16836784            0         0          0.375                                6.75
     16836790            0         0          0.375                                7.25
     16836800            0         0          0.375                               7.875
     16836801            0         0          0.375                               6.625
     16836803            0         0          0.375                                 7.5
     16836813            0         0          0.375                                7.25
     16836819            0         0          0.375                                7.75
     16836823            0         0          0.375                               7.625
     16836833            0         0          0.375                                6.75
     16836841            0         0          0.375                               7.375
     16836848            0         0          0.375                                 7.5
     16836899            0         0          0.375                                7.25
     16836909            0         0          0.375                               7.375
     16836931            0         0          0.375                                   7
     16836938            0         0          0.375                               8.125
     16836941            0         0          0.375                                7.25
     16836943            0         0          0.375                                7.75
     16836956            0         0          0.375                                8.25
     16836978            0         0          0.375                               7.375
     16836983            0         0          0.375                               7.875
     16845185            0         0          0.375                               7.375
     16845196            0         0          0.375                               8.125
     16845214            0         0          0.375                                7.75
     16845226            0         0          0.375                               6.875
     16845271            0         0          0.375                                   7
     16845280            0         0          0.375                               7.875
     16833474            0         0          0.375                                6.25
     16833477            0         0          0.375                               8.375
     16833479            0         0          0.375                                 7.5
     16833480            0         0          0.375                               7.875
     16833487            0         0          0.375                                   7
     16833499            0         0          0.375                               7.875
     16642701            0         0          0.375                               8.125
     16814918            0         0          0.375                               8.375
     16814910            0         0          0.375                               8.125
     16814913            0         0          0.375                               7.875
     16814916            0         0          0.375                               8.375
     16814909            0         0          0.375                               8.375
     16814919            0         0          0.375                               8.375
     16814905            0         0          0.375                               8.375
     16814921            0         0          0.375                               8.375
     16814920            0         0          0.375                               7.933
     16848705            0         0          0.375                               8.375
     17010222            0         0          0.375                                 7.5
     16848713            0         0          0.375                               8.375
     16848719            0         0          0.375                               8.433
     16966583            0         0          0.375                               8.433
     16965758            0         0          0.375                                8.25
     16848714            0         0          0.375                               8.433
     16848707            0         0          0.375                               7.625
     16965753            0         0          0.375                               7.875
     16848718            0         0          0.375                               8.375
     16814922            0         0          0.375                               8.375
     16848737            0         0          0.375                               8.375
     16848736            0         0          0.375                               8.375
     16848711            0         0          0.375                               8.375
     16848741            0         0          0.375                                   8
     16848710            0         0          0.375                               8.375
     16848727            0         0          0.375                               8.433
     16848732            0         0          0.375                               7.875
     16965788            0         0          0.375                               8.125
     16848729            0         0          0.375                               8.375
     16965787            0         0          0.375                               7.625
     16848724            0         0          0.375                               8.375
     16965764            0         0          0.375                                   8
     16965793            0         0          0.375                               7.125
     16848739            0         0          0.375                               8.375
     16965776            0         0          0.375                                   8
     16965812            0         0          0.375                                 7.5
     16965782            0         0          0.375                               6.875
     16965772            0         0          0.375                                 6.5
     16965745            0         0          0.375                                7.75
     16965777            0         0          0.375                                 7.5
     16965843            0         0          0.375                                6.75
     16965784            0         0          0.375                               8.125
     16965803            0         0          0.375                               7.375
     16848703            0         0          0.375                               8.375
     16965800            0         0          0.375                               6.875
     16965748            0         0          0.375                                7.25
     16965746            0         0          0.375                               6.875
     16965808            0         0          0.375                                7.75
     16965818            0         0          0.375                               7.375
     16966580            0         0          0.375                               8.375
     16965757            0         0          0.375                                 7.5
     16965819            0         0          0.375                                 7.5
     16965823            0         0          0.375                               6.375
     16965771            0         0          0.375                                7.25
     16965817            0         0          0.375                                   7
     16965821            0         0          0.375                               7.125
     16965747            0         0          0.375                                 7.5
     16966588            0         0          0.375                               8.433
     16965749            0         0          0.375                                7.75
     16965786            0         0          0.375                                8.25
     16965847            0         0          0.375                               7.875
     16965816            0         0          0.375                                 7.5
     16965814            0         0          0.375                               6.625
     16965813            0         0          0.375                                7.75
     16965840            0         0          0.375                               6.875
     16979965            0         0          0.375                                 6.5
     16965801            0         0          0.375                               6.875
     16848721            0         0          0.375                                8.75
     16965856            0         0          0.375                                7.25
     16965832            0         0          0.375                               6.875
     16965827            0         0          0.375                                 6.5
     16965833            0         0          0.375                                   7
     16965798            0         0          0.375                               7.875
     16965791            0         0          0.375                                   7
     16965810            0         0          0.375                                6.75
     16848734            0         0          0.375                               8.375
     16966586            0         0          0.375                               8.375
     16848742            0         0          0.375                               8.375
     16965811            0         0          0.375                                7.75
     16965752            0         0          0.375                               6.875
     16979966            0         0          0.375                               7.375
     16966598            0         0          0.375                               8.375
     16965799            0         0          0.375                               7.375
     16965825            0         0          0.375                                   7
     16965805            0         0          0.375                               7.625
     16965761            0         0          0.375                               8.125
     16965830            0         0          0.375                               7.625
     16965796            0         0          0.375                               7.125
     16965780            0         0          0.375                               6.625
     16965829            0         0          0.375                               7.625
     17010223            0         0          0.375                               7.875
     16965846            0         0          0.375                                   8
     16965828            0         0          0.375                                6.75
     16965766            0         0          0.375                                7.25
     16965751            0         0          0.375                                   7
     16966610            0         0          0.375                               8.433
     16966609            0         0          0.375                               8.375
     16965854            0         0          0.375                                 7.5
     16965783            0         0          0.375                                7.25
     16965759            0         0          0.375                               7.375
     16965789            0         0          0.375                               7.625
     16966591            0         0          0.375                               8.375
     16965851            0         0          0.375                               8.125
     16966585            0         0          0.375                               8.375
     16965831            0         0          0.375                               7.875
     16965767            0         0          0.375                                 7.5
     16965837            0         0          0.375                               7.125
     16965794            0         0          0.375                               7.875
     16965844            0         0          0.375                               7.875
     16965774            0         0          0.375                                 6.5
     16965820            0         0          0.375                               6.375
     16966597            0         0          0.375                               8.375
     16965785            0         0          0.375                               8.125
     16965838            0         0          0.375                               6.375
     16965806            0         0          0.375                               7.375
     16965858            0         0          0.375                                7.25
     16965778            0         0          0.375                               8.125
     16965857            0         0          0.375                                 7.5
     16965756            0         0          0.375                                6.75
     16965802            0         0          0.375                                 7.5
     16966590            0         0          0.375                               8.375
     16965845            0         0          0.375                               6.625
     16965775            0         0          0.375                                 7.5
     16965835            0         0          0.375                               6.625
     16965760            0         0          0.375                                 7.5
     16966608            0         0          0.375                               8.375
     16965804            0         0          0.375                                7.25
     16965842            0         0          0.375                                7.75
     16965826            0         0          0.375                               7.125
     16979977            0         0          0.375                                   8
     16965834            0         0          0.375                                   8
     16979962            0         0          0.375                               6.875
     16965850            0         0          0.375                               6.875
     16965807            0         0          0.375                               7.375
     16965865            0         0          0.375                               7.375
     16965770            0         0          0.375                                 7.5
     16965763            0         0          0.375                                7.15
     16965824            0         0          0.375                               8.125
     16979967            0         0          0.375                               7.375
     16966611            0         0          0.375                               7.875
     16965853            0         0          0.375                               7.625
     16965750            0         0          0.375                               7.375
     16965864            0         0          0.375                                8.25
     16966606            0         0          0.375                               8.375
     16661822            0         0          0.375                                 8.5
     16844003            0         0          0.375                               7.875
     16845517            0         0          0.375                                 8.5
     16847170            0         0          0.375                               8.625
     16848890            0         0          0.375                               8.625
     16848966            0         0          0.375                               8.625
     16851525            0         0          0.375                               6.875
     16851627            0         0          0.375                               7.125
     16851837            0         0          0.375                                 7.5
     16856267            0         0          0.375                               8.375
     16965052            0         0          0.375                                8.25
     16968115            0         0          0.375                                 8.5
     16967992            0         0          0.375                                 8.5
     16968157            0         0          0.375                                9.25
     16971926            0         0          0.375                                7.75
     16980272            0         0          0.375                               7.125
     16980119            0         0          0.375                               6.875
     16982666            0         0          0.375                                7.75
     16982590            0         0          0.375                                8.25
     16984222            0         0          0.375                               7.875
     16984270            0         0          0.375                               7.625
     16984323            0         0          0.375                                 7.5
     16990996            0         0          0.375                                 7.5
     16991028            0         0          0.375                               7.375
     16994829            0         0          0.375                                   7
     16997801            0         0          0.375                               6.625
     16997808            0         0          0.375                                 7.5
     16997838            0         0          0.375                               7.375
     16997891            0         0          0.375                               6.875
     17001501            0         0          0.375                                   7
     17001510            0         0          0.375                                7.75
     17003018            0         0          0.375                               6.875
     17003104            0         0          0.375                                 7.5
     17004503            0         0          0.375                               7.125
     17008831            0         0          0.375                                 7.5
     17010882            0         0          0.375                                1.75
     17010901            0         0          0.375                                   8
     17013271            0         0          0.375                                6.75
     17014509            0         0          0.375                                7.25
     17014517            0         0          0.375                                 7.5
     17014612            0         0          0.375                                 7.5
     17014657            0         0          0.375                               7.875
     17016087            0         0          0.375                                7.25
     17016131            0         0          0.375                               8.625
     17020943            0         0          0.375                                7.25
     17021789            0         0          0.375                               7.875
     17027360            0         0          0.375                               7.125
     16811571            0         0          0.375                               8.625
     16826192            0         0          0.375                                7.75
     16834872            0         0          0.375                                   8
     16802896            0         0          0.375                               8.625
     16543470            0         0          0.375                                 8.5
     16814892            0         0          0.375                               8.375
     16848706            0         0          0.375                               8.308
     16814917            0         0          0.375                                   8
     16848726            0         0          0.375                               8.375
     16848735            0         0          0.375                               7.933
     16848731            0         0          0.375                               8.058
     16965762            0         0          0.375                               7.375
     16965769            0         0          0.375                               6.625
     16965779            0         0          0.375                                   7
     16966579            0         0          0.375                               8.375
     16965809            0         0          0.375                               8.125
     16965839            0         0          0.375                                 7.5
     16965790            0         0          0.375                               8.125
     16965773            0         0          0.375                               6.875
     16966601            0         0          0.375                               8.375
     16965862            0         0          0.375                                7.75
     16965868            0         0          0.375                               7.875
     16965822            0         0          0.375                                8.25
     17004263            0         0          0.375                               8.375
     17004239            0         0          0.375                               8.383
     17010270            0         0          0.375                               7.875
     17010231            0         0          0.375                               7.125
     17010274            0         0          0.375                                8.25
     16612435            0         0          0.375                               8.375
     16616757            0         0          0.375                               8.375
     16650593            0         0          0.375                                8.75
     16772819            0         0          0.375                                 8.5
     16772849            0         0          0.375                               8.375
     16775655            0         0          0.375                                 8.5
     16764815            0         0          0.375                               8.125
     16773029            0         0          0.375                                 8.5
     16772807            0         0          0.375                                 8.5
     16772808            0         0          0.375                                7.25
     16731208            0         0          0.375                               8.375
     16730079            0         0          0.375                               8.625
     16731291            0         0          0.375                               9.375
     16603034            0         0          0.375                                 9.5
     16722803            0         0          0.375                               8.625
     16722891            0         0          0.375                               8.125
     16713313            0         0          0.375                                 8.5
     16713307            0         0          0.375                                 8.5
     16710476            0         0          0.375                                 8.5
     16709209            0         0          0.375                                 8.5
     16709149            0         0          0.375                               8.625
     16996710            0         0          0.375                                 7.5
     16996715            0         0          0.375                                   7
     16996716            0         0          0.375                                8.25
     16996727            0         0          0.375                                 7.5
     16996728            0         0          0.375                                6.75
     16996731            0         0          0.375                                7.25
     16990909            0         0          0.375                               6.375
     16990910            0         0          0.375                                6.75
     16990912            0         0          0.375                                 8.5
     16990913            0         0          0.375                                7.75
     16990914            0         0          0.375                               6.625
     16990916            0         0          0.375                               7.925
     16990917            0         0          0.375                               6.625
     16990918            0         0          0.375                                 7.5
     16990919            0         0          0.375                                7.45
     16990920            0         0          0.375                                7.75
     16990921            0         0          0.375                                7.68
     16674883            0         0          0.375                               8.375
     16978242            0         0          0.375                                 7.5
     16978243            0         0          0.375                                7.25
     16978244            0         0          0.375                                 7.5
     16978245            0         0          0.375                                7.35
     16978246            0         0          0.375                                7.85
     16978247            0         0          0.375                                6.95
     16978250            0         0          0.375                                7.25
     16978251            0         0          0.375                                7.58
     16978253            0         0          0.375                                 7.4
     16978254            0         0          0.375                               7.625
     16978255            0         0          0.375                               8.125
     16978256            0         0          0.375                                7.75
     16978257            0         0          0.375                                 7.4
     16978258            0         0          0.375                                7.75
     16978259            0         0          0.375                                 7.5
     16978260            0         0          0.375                               6.875
     16978261            0         0          0.375                                7.75
     16978262            0         0          0.375                                   8
     16978263            0         0          0.375                               6.375
     16978264            0         0          0.375                                 7.5
     16978265            0         0          0.375                                7.05
     16978266            0         0          0.375                                 7.7
     16978267            0         0          0.375                                   7
     16978268            0         0          0.375                                 7.5
     16978269            0         0          0.375                                 7.6
     16978270            0         0          0.375                                 6.9
     16978271            0         0          0.375                                   7
     16978272            0         0          0.375                               6.875
     16978273            0         0          0.375                                7.95
     16978274            0         0          0.375                                6.85
     16978275            0         0          0.375                                 7.1
     16978277            0         0          0.375                                   7
     16978278            0         0          0.375                               6.865
     16978279            0         0          0.375                               6.238
     16978280            0         0          0.375                                 7.7
     16978281            0         0          0.375                                 7.5
     16978282            0         0          0.375                                7.25
     16978283            0         0          0.375                                7.95
     16978286            0         0          0.375                               6.622
     16978287            0         0          0.375                               6.974
     16978288            0         0          0.375                                7.25
     16978289            0         0          0.375                               6.622
     16978291            0         0          0.375                                6.75
     16978292            0         0          0.375                                6.05
     16978293            0         0          0.375                                7.99
     16978294            0         0          0.375                                8.55
     16978296            0         0          0.375                                6.35
     16978297            0         0          0.375                                8.25
     16978300            0         0          0.375                               6.825
     16978301            0         0          0.375                               7.875
     16978302            0         0          0.375                                8.25
     16978303            0         0          0.375                                 7.5
     16978304            0         0          0.375                                 7.5
     16978305            0         0          0.375                                6.55
     16978306            0         0          0.375                                6.85
     16978307            0         0          0.375                               8.125
     16978309            0         0          0.375                                6.75
     16978310            0         0          0.375                                7.55
     16978312            0         0          0.375                                8.25
     16978313            0         0          0.375                               7.125
     16978315            0         0          0.375                                   7
     16978316            0         0          0.375                                7.23
     16978317            0         0          0.375                                 8.5
     16978318            0         0          0.375                               6.375
     16978319            0         0          0.375                                   7
     16978320            0         0          0.375                                6.95
     16978321            0         0          0.375                                5.85
     16978322            0         0          0.375                                8.25
     16978323            0         0          0.375                               7.875
     16978324            0         0          0.375                                7.99
     16978325            0         0          0.375                                 7.5
     16978328            0         0          0.375                                7.85
     16978329            0         0          0.375                                6.75
     16978330            0         0          0.375                                   7
     16978331            0         0          0.375                               6.375
     16978332            0         0          0.375                                 7.5
     16978333            0         0          0.375                               7.125
     16978334            0         0          0.375                               7.125
     16978335            0         0          0.375                               7.375
     16978337            0         0          0.375                                 7.5
     16978338            0         0          0.375                                7.99
     16978339            0         0          0.375                                7.99
     16978340            0         0          0.375                               6.238
     16978342            0         0          0.375                               8.288
     16978343            0         0          0.375                                 6.9
     16978345            0         0          0.375                                 8.5
     16978346            0         0          0.375                                 7.5
     16978347            0         0          0.375                                7.75
     16978349            0         0          0.375                                 6.7
     16978350            0         0          0.375                                6.85
     16978351            0         0          0.375                                 6.5
     16978352            0         0          0.375                               7.375
     16978353            0         0          0.375                                7.25
     16978354            0         0          0.375                                6.37
     16978355            0         0          0.375                                7.25
     16978356            0         0          0.375                                7.05
     16978359            0         0          0.375                               7.175
     16978360            0         0          0.375                                6.75
     16978361            0         0          0.375                                   8
     16978362            0         0          0.375                                6.65
     16978363            0         0          0.375                                6.75
     16978364            0         0          0.375                                6.99
     16978365            0         0          0.375                                7.25
     16978366            0         0          0.375                               7.355
     16978367            0         0          0.375                                7.99
     16978369            0         0          0.375                                6.75
     16978370            0         0          0.375                                 7.6
     16978372            0         0          0.375                                8.25
     16978093            0         0          0.375                                   8
     16978095            0         0          0.375                               7.375
     16978096            0         0          0.375                                7.99
     16978097            0         0          0.375                                7.75
     16978101            0         0          0.375                                 8.5
     16978102            0         0          0.375                               7.625
     16978104            0         0          0.375                                 7.5
     16978105            0         0          0.375                                8.75
     16978107            0         0          0.375                                 7.5
     16978108            0         0          0.375                                7.25
     16978109            0         0          0.375                               7.875
     16978110            0         0          0.375                               7.875
     16978112            0         0          0.375                                7.75
     16978113            0         0          0.375                               6.625
     16978114            0         0          0.375                                 8.3
     16978115            0         0          0.375                                 7.5
     16978116            0         0          0.375                               7.375
     16978117            0         0          0.375                                7.75
     16978119            0         0          0.375                                 7.5
     16978120            0         0          0.375                                   7
     16978121            0         0          0.375                                7.75
     16978122            0         0          0.375                                   8
     16978123            0         0          0.375                                   7
     16978124            0         0          0.375                               6.875
     16978126            0         0          0.375                                 6.5
     16978127            0         0          0.375                                8.99
     16978128            0         0          0.375                                7.75
     16978129            0         0          0.375                               7.875
     16978131            0         0          0.375                                7.75
     16978132            0         0          0.375                                8.25
     16978133            0         0          0.375                               6.875
     16978134            0         0          0.375                               8.125
     16978135            0         0          0.375                                7.99
     16978136            0         0          0.375                               5.875
     16978137            0         0          0.375                                 7.5
     16978138            0         0          0.375                               7.125
     16978139            0         0          0.375                               8.375
     16978140            0         0          0.375                                8.25
     16978141            0         0          0.375                                7.25
     16978143            0         0          0.375                               6.875
     16978144            0         0          0.375                                7.75
     16978145            0         0          0.375                               7.375
     16978147            0         0          0.375                               8.125
     16978148            0         0          0.375                               7.875
     16978149            0         0          0.375                               6.625
     16978150            0         0          0.375                                 7.5
     16978152            0         0          0.375                                6.99
     16978153            0         0          0.375                               8.375
     16978154            0         0          0.375                                7.75
     16978155            0         0          0.375                               7.125
     16978156            0         0          0.375                                6.25
     16978157            0         0          0.375                                   7
     16978158            0         0          0.375                                 7.5
     16978159            0         0          0.375                                8.25
     16978161            0         0          0.375                                8.55
     16978165            0         0          0.375                               6.875
     16978166            0         0          0.375                                7.99
     16978170            0         0          0.375                               7.375
     16978172            0         0          0.375                                7.75
     16978174            0         0          0.375                                8.15
     16978175            0         0          0.375                               7.125
     16978176            0         0          0.375                                8.06
     16978177            0         0          0.375                                8.29
     16978180            0         0          0.375                                7.95
     16978181            0         0          0.375                                7.16
     16978182            0         0          0.375                                6.99
     16978184            0         0          0.375                                6.75
     16978185            0         0          0.375                               8.375
     16978186            0         0          0.375                                7.25
     16978187            0         0          0.375                               6.875
     16978188            0         0          0.375                                 6.8
     16978189            0         0          0.375                                6.99
     16978190            0         0          0.375                                8.25
     16978191            0         0          0.375                                7.75
     16978192            0         0          0.375                                7.99
     16978194            0         0          0.375                                7.85
     16978195            0         0          0.375                                8.55
     16978196            0         0          0.375                                7.55
     16978197            0         0          0.375                                 7.3
     16978198            0         0          0.375                                   7
     16978199            0         0          0.375                                 7.1
     16978201            0         0          0.375                                 7.3
     16978203            0         0          0.375                                 7.9
     16978204            0         0          0.375                                7.99
     16978205            0         0          0.375                                7.25
     16978206            0         0          0.375                                7.99
     16978207            0         0          0.375                               7.375
     16978208            0         0          0.375                                7.75
     16978209            0         0          0.375                                8.25
     16978211            0         0          0.375                               6.875
     16978212            0         0          0.375                               7.925
     16978214            0         0          0.375                               6.875
     16978216            0         0          0.375                                7.75
     16978217            0         0          0.375                                7.25
     16978218            0         0          0.375                               8.125
     16978219            0         0          0.375                                6.99
     16978221            0         0          0.375                                7.99
     16978222            0         0          0.375                                7.17
     16978223            0         0          0.375                               8.663
     16978226            0         0          0.375                               7.625
     16978228            0         0          0.375                                 6.5
     16978229            0         0          0.375                                 7.5
     16978230            0         0          0.375                                7.67
     16978231            0         0          0.375                                7.59
     16978233            0         0          0.375                                6.55
     16978234            0         0          0.375                                7.25
     16978236            0         0          0.375                               7.113
     16978237            0         0          0.375                                5.99
     16978238            0         0          0.375                                 7.1
     16978239            0         0          0.375                               7.975
     16978240            0         0          0.375                               7.625
     16977989            0         0          0.375                                   7
     16977990            0         0          0.375                               6.875
     16977991            0         0          0.375                               8.125
     16977992            0         0          0.375                                   8
     16977993            0         0          0.375                                 6.5
     16977994            0         0          0.375                                 7.5
     16977996            0         0          0.375                               8.125
     16977997            0         0          0.375                                6.75
     16978002            0         0          0.375                                 8.5
     16978003            0         0          0.375                                8.25
     16978004            0         0          0.375                                8.25
     16978005            0         0          0.375                               6.875
     16978008            0         0          0.375                               7.125
     16978009            0         0          0.375                                 6.8
     16978010            0         0          0.375                                7.75
     16978011            0         0          0.375                                7.75
     16978013            0         0          0.375                                 8.5
     16978014            0         0          0.375                               8.875
     16978015            0         0          0.375                               7.375
     16978017            0         0          0.375                               8.375
     16978018            0         0          0.375                                6.25
     16978019            0         0          0.375                                8.25
     16978021            0         0          0.375                                   8
     16978022            0         0          0.375                               7.875
     16978023            0         0          0.375                                 7.5
     16978024            0         0          0.375                               8.375
     16978025            0         0          0.375                               7.875
     16978026            0         0          0.375                               6.875
     16978027            0         0          0.375                                8.75
     16978028            0         0          0.375                               7.875
     16978029            0         0          0.375                               7.375
     16978030            0         0          0.375                               7.625
     16978032            0         0          0.375                               7.875
     16978033            0         0          0.375                               7.875
     16978035            0         0          0.375                                   7
     16978036            0         0          0.375                                7.75
     16978037            0         0          0.375                               7.125
     16978039            0         0          0.375                               7.625
     16978040            0         0          0.375                                 7.5
     16978041            0         0          0.375                                 7.5
     16978043            0         0          0.375                               7.375
     16978045            0         0          0.375                               8.375
     16978047            0         0          0.375                                7.75
     16978048            0         0          0.375                                 7.5
     16978050            0         0          0.375                               7.875
     16978051            0         0          0.375                               8.125
     16978052            0         0          0.375                                6.75
     16978053            0         0          0.375                               7.125
     16978054            0         0          0.375                               7.125
     16978055            0         0          0.375                               7.375
     16978056            0         0          0.375                                8.85
     16978057            0         0          0.375                                8.99
     16978059            0         0          0.375                               7.375
     16978060            0         0          0.375                                   7
     16978062            0         0          0.375                                6.25
     16978063            0         0          0.375                                   8
     16978064            0         0          0.375                                 7.5
     16978066            0         0          0.375                               7.375
     16978067            0         0          0.375                               7.625
     16978068            0         0          0.375                                 7.5
     16978070            0         0          0.375                               7.875
     16978071            0         0          0.375                                6.75
     16978072            0         0          0.375                               7.125
     16978073            0         0          0.375                                6.75
     16978075            0         0          0.375                                 8.5
     16978076            0         0          0.375                                 7.5
     16978077            0         0          0.375                               8.375
     16978078            0         0          0.375                                7.75
     16978079            0         0          0.375                               7.625
     16978080            0         0          0.375                                 6.5
     16978081            0         0          0.375                               6.375
     16978084            0         0          0.375                                7.25
     16978085            0         0          0.375                                8.25
     16978087            0         0          0.375                               9.125
     16978088            0         0          0.375                                7.25
     16978089            0         0          0.375                                 7.5
     16978090            0         0          0.375                               7.625
     17022148            0         0          0.375                               8.625
     17022160            0         0          0.375                                8.25
     17013047            0         0          0.375                                 7.5
     17013617            0         0          0.375                                7.75
     17014938            0         0          0.375                               8.125
     17014996            0         0          0.375                               6.875
     17016336            0         0          0.375                               7.125
     17016350            0         0          0.375                               8.125
     17016386            0         0          0.375                                 7.5
     17021952            0         0          0.375                                6.25
     17021994            0         0          0.375                                   8
     17022079            0         0          0.375                                8.25
     16984827            0         0          0.375                               6.375
     16984832            0         0          0.375                               8.375
     16984839            0         0          0.375                                7.75
     16984963            0         0          0.375                                 8.5
     16985089            0         0          0.375                                8.75
     16990150            0         0          0.375                                   7
     16990379            0         0          0.375                                8.75
     16991440            0         0          0.375                               7.375
     16991459            0         0          0.375                                7.75
     16991544            0         0          0.375                               6.875
     16991609            0         0          0.375                               8.125
     16991657            0         0          0.375                                8.75
     16991791            0         0          0.375                                7.75
     16991794            0         0          0.375                                7.75
     16991829            0         0          0.375                               6.875
     16995008            0         0          0.375                                 7.5
     16995074            0         0          0.375                                8.25
     16995134            0         0          0.375                                8.75
     16995156            0         0          0.375                                7.75
     16995302            0         0          0.375                               8.375
     16995336            0         0          0.375                                8.75
     17000193            0         0          0.375                                8.75
     17000262            0         0          0.375                               8.125
     17001948            0         0          0.375                                 7.5
     17002064            0         0          0.375                                   8
     17002267            0         0          0.375                                 7.5
     17002358            0         0          0.375                               7.375
     17002408            0         0          0.375                               7.625
     17003313            0         0          0.375                                8.25
     17003325            0         0          0.375                                8.25
     17003331            0         0          0.375                               7.625
     17003334            0         0          0.375                                8.75
     17003617            0         0          0.375                               7.375
     17004685            0         0          0.375                               7.375
     17004771            0         0          0.375                               7.125
     17008949            0         0          0.375                                8.75
     17009075            0         0          0.375                                8.25
     17009252            0         0          0.375                               8.125
     17010993            0         0          0.375                               8.125
     17011233            0         0          0.375                               8.375
     17012628            0         0          0.375                               7.625
     17012690            0         0          0.375                               7.375
     16722791            0         0          0.375                               8.375
     16714675            0         0          0.375                                 8.5
     16980997            0         0          0.375                                   7
     16981013            0         0          0.375                               8.125
     16981188            0         0          0.375                                7.75
     16981259            0         0          0.375                                   7
     16981329            0         0          0.375                                 8.5
     16981834            0         0          0.375                                 7.5
     16983035            0         0          0.375                               8.375
     16983056            0         0          0.375                               8.375
     16983073            0         0          0.375                                8.75
     16974334            0         0          0.375                               7.875
     16978686            0         0          0.375                               8.125
     16978831            0         0          0.375                                   8
     16978858            0         0          0.375                                6.75
     16978963            0         0          0.375                               7.375
     16979115            0         0          0.375                                8.25
     16979215            0         0          0.375                                8.25
     16979275            0         0          0.375                                8.25
     16979544            0         0          0.375                                7.75
     16980409            0         0          0.375                               7.875
     16980533            0         0          0.375                               6.875
     16980667            0         0          0.375                               7.125
     16980714            0         0          0.375                               7.125
     16968740            0         0          0.375                                8.75
     16968742            0         0          0.375                                7.25
     16968768            0         0          0.375                               7.875
     16968872            0         0          0.375                                8.75
     16968894            0         0          0.375                               7.875
     16968918            0         0          0.375                               7.375
     16973847            0         0          0.375                               7.875
     16973871            0         0          0.375                                   8
     16973900            0         0          0.375                                 8.5
     16859068            0         0          0.375                               8.125
     16859210            0         0          0.375                                 6.5
     16859338            0         0          0.375                                 7.5
     16859512            0         0          0.375                                   8
     16859517            0         0          0.375                                 7.5
     16962985            0         0          0.375                                8.75
     16963224            0         0          0.375                                8.75
     16963228            0         0          0.375                               7.375
     16963313            0         0          0.375                               7.375
     16963392            0         0          0.375                                8.75
     16965165            0         0          0.375                                7.75
     16965316            0         0          0.375                                   8
     16965533            0         0          0.375                                 7.5
     16968399            0         0          0.375                                7.75
     16968456            0         0          0.375                                7.25
     16968457            0         0          0.375                                8.25
     16968489            0         0          0.375                                 7.5
     16968492            0         0          0.375                                7.75
     16968518            0         0          0.375                                   7
     16968702            0         0          0.375                                8.75
     16852897            0         0          0.375                                   8
     16856625            0         0          0.375                                7.25
     16856726            0         0          0.375                               8.375
     16856798            0         0          0.375                               7.875
     16856823            0         0          0.375                               7.125
     16851902            0         0          0.375                                8.75
     16852057            0         0          0.375                                 8.5
     16852211            0         0          0.375                               7.875
     16851147            0         0          0.375                                7.25
     16844611            0         0          0.375                                6.75
     16844633            0         0          0.375                                   7
     16844651            0         0          0.375                                8.75
     16844758            0         0          0.375                                 8.5
     16844809            0         0          0.375                                   8
     16844855            0         0          0.375                                7.75
     16844899            0         0          0.375                                8.75
     16845839            0         0          0.375                                 7.5
     16845879            0         0          0.375                                8.75
     16846253            0         0          0.375                                8.75
     16847471            0         0          0.375                                   7
     16847736            0         0          0.375                                   8
     16847768            0         0          0.375                                7.75
     16848040            0         0          0.375                                8.75
     16849335            0         0          0.375                                   8
     16823956            0         0          0.375                                 8.5
     16826585            0         0          0.375                                 8.5
     16826765            0         0          0.375                               7.875
     16833264            0         0          0.375                               8.125
     16833336            0         0          0.375                                8.75
     16835588            0         0          0.375                               6.625
     16835633            0         0          0.375                               7.875
     16835807            0         0          0.375                               8.125
     16835887            0         0          0.375                                   8
     16835893            0         0          0.375                                7.75
     16835984            0         0          0.375                                8.75
     16838797            0         0          0.375                                 8.5
     16838801            0         0          0.375                                8.75
     16838834            0         0          0.375                               6.875
     16839923            0         0          0.375                                 7.5
     16803721            0         0          0.375                                8.75
     16807138            0         0          0.375                               7.125
     16807238            0         0          0.375                                 8.5
     16809689            0         0          0.375                                8.25
     16813534            0         0          0.375                                8.75
     16813559            0         0          0.375                                8.75
     16814066            0         0          0.375                                 8.5
     16819436            0         0          0.375                               8.125
     16780936            0         0          0.375                                8.75
     16784858            0         0          0.375                               8.625
     16784859            0         0          0.375                               8.625
     16788513            0         0          0.375                                 8.5
     16788716            0         0          0.375                               7.625
     16798688            0         0          0.375                               8.375
     16801877            0         0          0.375                                 8.5
     16803339            0         0          0.375                                   8
     16771997            0         0          0.375                               6.875
     16775265            0         0          0.375                                8.75
     16775574            0         0          0.375                                8.75
     16768049            0         0          0.375                                7.75
     16718183            0         0          0.375                               7.625
     16718192            0         0          0.375                                8.25
     16718639            0         0          0.375                                9.95
     16704190            0         0          0.375                               7.125
     16717469            0         0          0.375                                 8.5
     16714919            0         0          0.375                                 8.5
     16714064            0         0          0.375                                 8.5
     16708388            0         0          0.375                                 8.5
     16709417            0         0          0.375                                8.25
     16709764            0         0          0.375                                 8.5
     16709828            0         0          0.375                                8.75
     16814851            0         0          0.375                               8.375
     16814884            0         0          0.375                               8.375
     16965717            0         0          0.375                               7.875
     16848683            0         0          0.375                               8.375
     16965718            0         0          0.375                                7.25
     16965735            0         0          0.375                                7.75
     16965707            0         0          0.375                                7.25
     16979957            0         0          0.375                               7.625
     16979958            0         0          0.375                               7.125
     16676333            0         0          0.375                               8.625
     16642685            0         0          0.375                                 8.5
     16685343            0         0          0.375                                8.75
     16694658            0         0          0.375                               6.875
     16694754            0         0          0.375                                   6
     16732331            0         0          0.375                               8.625
     16732346            0         0          0.375                                8.75
     16732351            0         0          0.375                               7.625
     16970043            0         0          0.375                                7.75
     16970045            0         0          0.375                               7.875
     16970046            0         0          0.375                                7.25
     16970054            0         0          0.375                                 7.5
     16970060            0         0          0.375                                7.25
     16970065            0         0          0.375                                   8
     16970069            0         0          0.375                                7.75
     16970070            0         0          0.375                               7.875
     16970072            0         0          0.375                               7.375
     16977981            0         0          0.375                                   6
     16977982            0         0          0.375                               7.375
     16977984            0         0          0.375                                   8
     16977986            0         0          0.375                               6.625
     16977987            0         0          0.375                                 8.5
     16977988            0         0          0.375                                 7.5
     16394319            0         0          0.375                                7.75
     16969065            0         0          0.375                                6.75
     16969066            0         0          0.375                               7.875
     16969929            0         0          0.375                                   8
     16970012            0         0          0.375                               8.125
     16970014            0         0          0.375                                7.75
     16970015            0         0          0.375                               7.625
     16970016            0         0          0.375                               7.875
     16970018            0         0          0.375                               7.875
     16970019            0         0          0.375                               7.875
     16970020            0         0          0.375                                   7
     16970021            0         0          0.375                                7.75
     16970025            0         0          0.375                                7.75
     16970026            0         0          0.375                               7.375
     16970027            0         0          0.375                               7.375
     16970028            0         0          0.375                               7.875
     16970029            0         0          0.375                               7.875
     16970030            0         0          0.375                               7.125
     16970031            0         0          0.375                               7.375
     16970032            0         0          0.375                               7.125
     16970033            0         0          0.375                               7.875
     16970034            0         0          0.375                                8.25
     16970036            0         0          0.375                                   8
     16970037            0         0          0.375                               7.875
     16970038            0         0          0.375                               7.875
     16970039            0         0          0.375                                7.75
     16970040            0         0          0.375                               7.875
     16970041            0         0          0.375                               7.875
     16970042            0         0          0.375                                7.75
     16970044            0         0          0.375                                7.75
     16970047            0         0          0.375                                7.75
     16970048            0         0          0.375                                7.75
     16970049            0         0          0.375                                7.75
     16970050            0         0          0.375                               7.625
     16970051            0         0          0.375                                7.75
     16970052            0         0          0.375                               7.625
     16970053            0         0          0.375                               7.875
     16970055            0         0          0.375                                   7
     16970056            0         0          0.375                               7.875
     16970057            0         0          0.375                               7.375
     16970059            0         0          0.375                               7.125
     16970061            0         0          0.375                               6.625
     16970062            0         0          0.375                                 7.5
     16970063            0         0          0.375                                7.25
     16970064            0         0          0.375                               7.625
     16970068            0         0          0.375                                7.75
     16970071            0         0          0.375                               7.625
     16970073            0         0          0.375                                   8
     16970074            0         0          0.375                               8.125
     16970075            0         0          0.375                                7.25
     16970076            0         0          0.375                               7.625
     16970077            0         0          0.375                               7.125
     16969026            0         0          0.375                                 7.5
     16969027            0         0          0.375                                 7.5
     16969028            0         0          0.375                               7.375
     16969029            0         0          0.375                                7.75
     16969030            0         0          0.375                               7.375
     16969031            0         0          0.375                                 6.5
     16969032            0         0          0.375                                7.75
     16969033            0         0          0.375                                 6.5
     16969034            0         0          0.375                               7.375
     16969035            0         0          0.375                                6.75
     16969036            0         0          0.375                                 7.5
     16969037            0         0          0.375                                7.25
     16969038            0         0          0.375                                6.25
     16969039            0         0          0.375                                 7.5
     16969041            0         0          0.375                               7.375
     16969042            0         0          0.375                                 7.5
     16969043            0         0          0.375                                   7
     16969044            0         0          0.375                                8.25
     16969045            0         0          0.375                                7.75
     16969047            0         0          0.375                               7.375
     16969048            0         0          0.375                               7.375
     16969050            0         0          0.375                               6.875
     16969053            0         0          0.375                               7.875
     16969054            0         0          0.375                                7.25
     16969055            0         0          0.375                                   8
     16969056            0         0          0.375                               6.375
     16969057            0         0          0.375                                   7
     16969058            0         0          0.375                               6.625
     16969059            0         0          0.375                               6.625
     16969060            0         0          0.375                               8.125
     16969061            0         0          0.375                                6.75
     16969063            0         0          0.375                                   7
     16810729            0         0          0.375                               8.375
     16810730            0         0          0.375                               8.875
     16810731            0         0          0.375                                 8.5
     16810732            0         0          0.375                                 8.5
     16810733            0         0          0.375                               8.625
     16810737            0         0          0.375                               8.875
     16704061            0         0          0.375                               8.375
     16994925            0         0          0.375                                7.25
     17003044            0         0          0.375                               7.375
     16996723            0         0          0.375                                 7.5
     16676730            0         0          0.375                                8.75
     16662835            0         0          0.375                               8.125
     16662005            0         0          0.375                                8.75
     16656408            0         0          0.375                               8.375
     16732328            0         0          0.375                                 8.5
     16732329            0         0          0.375                                 8.5
     16732333            0         0          0.375                               7.875
     16732334            0         0          0.375                                8.75
     16732337            0         0          0.375                                8.75
     16732339            0         0          0.375                                 8.5
     16732341            0         0          0.375                                8.25
     16732348            0         0          0.375                                8.75
     16730115            0         0          0.375                                8.75
     16730144            0         0          0.375                               7.125
     16730181            0         0          0.375                               8.375
     16730210            0         0          0.375                               7.625
     16730457            0         0          0.375                                7.25
     16730471            0         0          0.375                               7.125
     17034666            0         0          0.375                                   1
     17042427            0         0          0.375                                8.25
     17043849            0         0          0.375                                   2
     16609630            0         0          0.375                               8.625
     16675111            0         0          0.375                               8.375
     16401502            0         0          0.375                               8.433
     16575362            0         0          0.375                               7.375
     16562950            0         0          0.375                                8.75
     16540912            0         0          0.375                                   8
     17013422            0         0          0.375                               7.625
     16980255            0         0          0.375                                   7
     16857318            0         0          0.375                                 8.5
     16990404            0         0          0.375                                   7
     16990406            0         0          0.375                               7.625
     16849156            0         0          0.375                                   8
     16984122            0         0          0.375                                 8.5
     16847800            0         0          0.375                                8.25
     17012465            0         0          0.375                               7.125
     16847834            0         0          0.375                                8.75
     16978220            0         0          0.375                                7.35
     16790675            0         0          0.375                                8.25
     16790739            0         0          0.375                                8.75
     16790779            0         0          0.375                                8.75
     16790804            0         0          0.375                                8.75
     16790808            0         0          0.375                                 8.5
     16790571            0         0          0.375                                   8
     16790578            0         0          0.375                               7.875
     16991582            0         0          0.375                               8.375
     16991587            0         0          0.375                                 8.5
     16991589            0         0          0.375                               7.375
     16991594            0         0          0.375                                 7.5
     16991595            0         0          0.375                               8.125
     16991606            0         0          0.375                               7.875
     16991613            0         0          0.375                                5.75
     16991622            0         0          0.375                                7.75
     16991636            0         0          0.375                                7.75
     16991655            0         0          0.375                               7.875
     16991661            0         0          0.375                                8.25
     16985074            0         0          0.375                                 7.5
     16985076            0         0          0.375                               8.125
     16985085            0         0          0.375                               8.375
     16991726            0         0          0.375                               7.625
     16991737            0         0          0.375                                7.75
     16991750            0         0          0.375                                7.25
     16991773            0         0          0.375                               6.625
     16985170            0         0          0.375                               7.625
     16985192            0         0          0.375                                8.25
     16985200            0         0          0.375                               7.125
     16991783            0         0          0.375                                 7.5
     16991793            0         0          0.375                                7.25
     16991814            0         0          0.375                                8.25
     16991816            0         0          0.375                                8.75
     16991821            0         0          0.375                                8.75
     16991826            0         0          0.375                               8.375
     16991832            0         0          0.375                               8.375
     16991839            0         0          0.375                                 8.5
     16991841            0         0          0.375                               7.625
     16985218            0         0          0.375                                7.75
     16985219            0         0          0.375                                8.25
     16985220            0         0          0.375                               8.375
     16985231            0         0          0.375                               8.113
     16985244            0         0          0.375                               7.375
     16990032            0         0          0.375                                8.75
     16990047            0         0          0.375                               7.375
     16990057            0         0          0.375                                8.75
     16990059            0         0          0.375                               7.375
     16990060            0         0          0.375                               7.625
     16991864            0         0          0.375                               7.875
     16991866            0         0          0.375                                7.75
     16990076            0         0          0.375                                8.25
     16990079            0         0          0.375                                8.75
     16990106            0         0          0.375                               7.125
     16990109            0         0          0.375                               7.375
     16995003            0         0          0.375                                 7.5
     16995013            0         0          0.375                                8.25
     16990121            0         0          0.375                                 7.5
     16990124            0         0          0.375                                 8.5
     16990154            0         0          0.375                               7.875
     16990155            0         0          0.375                               8.375
     16995067            0         0          0.375                                 7.5
     16995072            0         0          0.375                                 7.5
     16995080            0         0          0.375                                8.75
     16995081            0         0          0.375                                8.75
     16995096            0         0          0.375                                8.75
     16995104            0         0          0.375                               7.875
     16995119            0         0          0.375                               8.375
     16995123            0         0          0.375                                7.25
     16995129            0         0          0.375                                7.25
     16995147            0         0          0.375                                 8.5
     16995153            0         0          0.375                               8.375
     16995164            0         0          0.375                               8.375
     16990174            0         0          0.375                               8.375
     16990198            0         0          0.375                               7.875
     16990207            0         0          0.375                               6.875
     16990216            0         0          0.375                               7.875
     16990223            0         0          0.375                               7.625
     16990282            0         0          0.375                               7.875
     16990294            0         0          0.375                               8.125
     16995194            0         0          0.375                               8.375
     16995221            0         0          0.375                               7.125
     16995227            0         0          0.375                                6.75
     16995233            0         0          0.375                                   7
     16995235            0         0          0.375                               8.125
     16995236            0         0          0.375                               7.875
     16995237            0         0          0.375                               7.625
     16995253            0         0          0.375                                8.75
     16995289            0         0          0.375                                 6.5
     16995292            0         0          0.375                               6.625
     16995309            0         0          0.375                               8.125
     16995311            0         0          0.375                               7.375
     16990305            0         0          0.375                                7.75
     16990308            0         0          0.375                               7.875
     16990313            0         0          0.375                                7.75
     16990327            0         0          0.375                                7.75
     16990343            0         0          0.375                                   8
     16990349            0         0          0.375                               8.125
     16990353            0         0          0.375                                   8
     16990369            0         0          0.375                                   7
     16990393            0         0          0.375                                7.75
     16990394            0         0          0.375                               7.875
     16990395            0         0          0.375                                6.75
     16990401            0         0          0.375                               7.625
     16990405            0         0          0.375                                 7.5
     16990407            0         0          0.375                               7.125
     16991422            0         0          0.375                                8.25
     16991436            0         0          0.375                                 8.5
     16991473            0         0          0.375                                8.75
     16991505            0         0          0.375                                 7.5
     16991557            0         0          0.375                                 7.5
     16991560            0         0          0.375                                 7.5
     16991565            0         0          0.375                               7.625
     16991573            0         0          0.375                               8.375
     16784555            0         0          0.375                                8.75
     16786213            0         0          0.375                                8.75
     16784592            0         0          0.375                                 8.5
     16788421            0         0          0.375                               8.375
     16784713            0         0          0.375                                 8.5
     16788625            0         0          0.375                                8.75
     16784809            0         0          0.375                                 8.5
     16788759            0         0          0.375                                8.25
     16788962            0         0          0.375                                8.25
     16789028            0         0          0.375                                 8.5
     16784901            0         0          0.375                                8.25
     16784936            0         0          0.375                               8.375
     16790452            0         0          0.375                                8.75
     16985031            0         0          0.375                                 7.5
     16985038            0         0          0.375                                   7
     16985040            0         0          0.375                                 8.5
     16985048            0         0          0.375                                8.75
     16985059            0         0          0.375                                   8
     16985064            0         0          0.375                                6.75
     16778340            0         0          0.375                                8.75
     16778855            0         0          0.375                                 8.5
     16778861            0         0          0.375                               8.375
     16778903            0         0          0.375                                8.75
     16778918            0         0          0.375                                   7
     16780764            0         0          0.375                                8.75
     16780866            0         0          0.375                               8.375
     16780881            0         0          0.375                               8.625
     16778378            0         0          0.375                                   8
     16781025            0         0          0.375                                 8.5
     16781104            0         0          0.375                                8.75
     16781277            0         0          0.375                                8.75
     16775091            0         0          0.375                                8.75
     16775215            0         0          0.375                                8.75
     16775321            0         0          0.375                                 8.5
     16775402            0         0          0.375                                8.75
     16775469            0         0          0.375                                 8.5
     16775549            0         0          0.375                                 8.5
     16775586            0         0          0.375                                 8.5
     16775639            0         0          0.375                               7.125
     16776530            0         0          0.375                               8.375
     16776553            0         0          0.375                                8.75
     16776680            0         0          0.375                                8.75
     16775066            0         0          0.375                                 7.5
     16776874            0         0          0.375                                8.75
     16777159            0         0          0.375                                 7.5
     16770980            0         0          0.375                                 7.5
     16771035            0         0          0.375                                8.75
     16771307            0         0          0.375                                 8.5
     16771926            0         0          0.375                               8.125
     16771942            0         0          0.375                                8.75
     16772465            0         0          0.375                                8.75
     16772466            0         0          0.375                                 8.5
     16772551            0         0          0.375                                 8.5
     16772708            0         0          0.375                                 8.5
     16774929            0         0          0.375                               6.875
     16765373            0         0          0.375                                 8.5
     16765588            0         0          0.375                                   8
     16767974            0         0          0.375                                 8.5
     16767981            0         0          0.375                               8.125
     16732065            0         0          0.375                                 8.5
     16732135            0         0          0.375                                 8.5
     16768038            0         0          0.375                                 8.5
     16768082            0         0          0.375                                 7.5
     16768173            0         0          0.375                                8.75
     16768178            0         0          0.375                                 8.5
     16768189            0         0          0.375                                 8.5
     16765133            0         0          0.375                                8.75
     16768397            0         0          0.375                                 8.5
     16765162            0         0          0.375                               8.125
     16765236            0         0          0.375                                8.75
     16768518            0         0          0.375                                8.75
     16768542            0         0          0.375                                   7
     16770544            0         0          0.375                                7.25
     16770707            0         0          0.375                                8.25
     16728807            0         0          0.375                                8.75
     16728876            0         0          0.375                                 8.5
     16729484            0         0          0.375                               6.875
     16729604            0         0          0.375                                 8.5
     16729865            0         0          0.375                                 8.5
     16730025            0         0          0.375                                8.75
     16731456            0         0          0.375                                8.75
     16723718            0         0          0.375                                8.75
     16718255            0         0          0.375                               8.625
     16718291            0         0          0.375                                7.75
     16718656            0         0          0.375                               8.125
     16718857            0         0          0.375                                8.75
     16717693            0         0          0.375                                 8.5
     16718971            0         0          0.375                                 8.5
     16717813            0         0          0.375                               8.375
     16719030            0         0          0.375                                 8.5
     16719159            0         0          0.375                                8.75
     16721951            0         0          0.375                                8.75
     16721968            0         0          0.375                                8.75
     16718163            0         0          0.375                               7.875
     16718179            0         0          0.375                               8.375
     16980759            0         0          0.375                               7.875
     16980788            0         0          0.375                               7.375
     16980800            0         0          0.375                               7.875
     16980804            0         0          0.375                                8.25
     16980807            0         0          0.375                                   8
     16980818            0         0          0.375                                8.25
     16980831            0         0          0.375                               7.625
     16980870            0         0          0.375                                7.75
     16980881            0         0          0.375                                 7.5
     16980889            0         0          0.375                                7.25
     16980891            0         0          0.375                               7.375
     16980895            0         0          0.375                                   8
     16980909            0         0          0.375                                7.75
     16980918            0         0          0.375                               7.875
     16980973            0         0          0.375                               7.875
     16981008            0         0          0.375                               8.125
     16981019            0         0          0.375                                7.75
     16981073            0         0          0.375                                8.25
     16981108            0         0          0.375                                8.25
     16981133            0         0          0.375                               8.375
     16981149            0         0          0.375                                 6.5
     16981194            0         0          0.375                                8.25
     16981206            0         0          0.375                                7.25
     16981227            0         0          0.375                               8.375
     16981257            0         0          0.375                               8.375
     16981276            0         0          0.375                                7.25
     16981331            0         0          0.375                               7.875
     16981332            0         0          0.375                                 6.5
     16981337            0         0          0.375                                7.25
     16981427            0         0          0.375                                8.75
     16981439            0         0          0.375                               8.375
     16981479            0         0          0.375                                8.25
     16981604            0         0          0.375                                 7.5
     16981612            0         0          0.375                                   8
     16981638            0         0          0.375                               6.875
     16981786            0         0          0.375                               7.625
     16981787            0         0          0.375                               7.625
     16981795            0         0          0.375                                 8.5
     16981822            0         0          0.375                               7.875
     16982839            0         0          0.375                                8.25
     16982873            0         0          0.375                                8.75
     16982881            0         0          0.375                                8.25
     16982900            0         0          0.375                                8.75
     16982925            0         0          0.375                               7.875
     16982938            0         0          0.375                               7.875
     16982948            0         0          0.375                               7.875
     16982956            0         0          0.375                                8.25
     16982979            0         0          0.375                               7.875
     16983005            0         0          0.375                               8.125
     16983010            0         0          0.375                                7.75
     16983032            0         0          0.375                                8.25
     16980596            0         0          0.375                               7.625
     16980598            0         0          0.375                               8.125
     16980603            0         0          0.375                               7.125
     16983080            0         0          0.375                                 7.5
     16984642            0         0          0.375                                6.75
     16984691            0         0          0.375                                8.75
     16984696            0         0          0.375                               8.375
     16984706            0         0          0.375                               7.625
     16984717            0         0          0.375                                8.25
     16984721            0         0          0.375                               7.625
     16984730            0         0          0.375                                 8.5
     16984746            0         0          0.375                                7.25
     16984754            0         0          0.375                               8.375
     16984759            0         0          0.375                                   8
     16984762            0         0          0.375                                7.75
     16984767            0         0          0.375                               7.375
     16984788            0         0          0.375                               8.375
     16984815            0         0          0.375                               7.375
     16984817            0         0          0.375                               7.125
     16984826            0         0          0.375                                 7.5
     16984838            0         0          0.375                                 7.5
     16984856            0         0          0.375                               7.875
     16984914            0         0          0.375                                6.25
     16984959            0         0          0.375                                6.75
     16984985            0         0          0.375                               7.875
     16985003            0         0          0.375                               8.125
     16985013            0         0          0.375                               8.125
     16980668            0         0          0.375                                 7.5
     16980674            0         0          0.375                               7.875
     16980704            0         0          0.375                                8.25
     16980717            0         0          0.375                                7.75
     16980718            0         0          0.375                                8.25
     16980719            0         0          0.375                               7.375
     16978782            0         0          0.375                                 7.5
     16978800            0         0          0.375                                   8
     16978819            0         0          0.375                               7.625
     16978855            0         0          0.375                                7.25
     16978857            0         0          0.375                               7.375
     16978859            0         0          0.375                               8.625
     16978860            0         0          0.375                                 7.5
     16978882            0         0          0.375                                 7.5
     16978909            0         0          0.375                                   8
     16978922            0         0          0.375                               7.625
     16978941            0         0          0.375                                7.25
     16978967            0         0          0.375                                 7.5
     16978968            0         0          0.375                               7.375
     16978991            0         0          0.375                                7.25
     16979019            0         0          0.375                                7.75
     16979051            0         0          0.375                                   8
     16979069            0         0          0.375                                8.25
     16979092            0         0          0.375                               6.875
     16979096            0         0          0.375                               7.375
     16979132            0         0          0.375                                8.25
     16979141            0         0          0.375                                7.75
     16979142            0         0          0.375                                8.25
     16979161            0         0          0.375                               6.875
     16979173            0         0          0.375                               7.875
     16979191            0         0          0.375                                8.75
     16979226            0         0          0.375                               7.375
     16979235            0         0          0.375                                 7.5
     16979266            0         0          0.375                                 7.5
     16979273            0         0          0.375                                   7
     16979289            0         0          0.375                               7.375
     16979296            0         0          0.375                                 7.5
     16979302            0         0          0.375                               8.125
     16979352            0         0          0.375                               7.625
     16979398            0         0          0.375                                6.75
     16979400            0         0          0.375                               7.875
     16979406            0         0          0.375                               7.375
     16979418            0         0          0.375                                 7.5
     16973908            0         0          0.375                               7.875
     16973912            0         0          0.375                               7.375
     16973924            0         0          0.375                                7.25
     16973955            0         0          0.375                                8.75
     16973965            0         0          0.375                                8.25
     16974001            0         0          0.375                                   8
     16974010            0         0          0.375                                8.75
     16974012            0         0          0.375                               6.875
     16974042            0         0          0.375                                 7.5
     16974063            0         0          0.375                               7.375
     16974065            0         0          0.375                                8.75
     16974076            0         0          0.375                                 7.5
     16974081            0         0          0.375                                 7.5
     16974087            0         0          0.375                               7.875
     16974091            0         0          0.375                                7.75
     16974099            0         0          0.375                                 7.5
     16974106            0         0          0.375                                 7.5
     16974114            0         0          0.375                               6.875
     16974123            0         0          0.375                               7.625
     16974150            0         0          0.375                               7.625
     16974157            0         0          0.375                                8.25
     16974163            0         0          0.375                               7.625
     16974181            0         0          0.375                                7.75
     16974208            0         0          0.375                                   8
     16979495            0         0          0.375                                7.25
     16979522            0         0          0.375                               7.125
     16974234            0         0          0.375                                   7
     16974244            0         0          0.375                                8.25
     16974246            0         0          0.375                                7.25
     16974251            0         0          0.375                                7.25
     16979558            0         0          0.375                               7.375
     16979564            0         0          0.375                                   8
     16979570            0         0          0.375                                8.25
     16979572            0         0          0.375                                 8.5
     16980361            0         0          0.375                               7.875
     16980367            0         0          0.375                                 7.5
     16974344            0         0          0.375                                7.25
     16974361            0         0          0.375                               7.375
     16974369            0         0          0.375                               7.875
     16980373            0         0          0.375                                 7.5
     16980381            0         0          0.375                                8.25
     16980383            0         0          0.375                                8.75
     16980389            0         0          0.375                                8.25
     16980393            0         0          0.375                                7.75
     16980455            0         0          0.375                               8.125
     16980496            0         0          0.375                                   8
     16980511            0         0          0.375                                8.25
     16980525            0         0          0.375                                 8.5
     16974404            0         0          0.375                                7.25
     16974415            0         0          0.375                               7.875
     16980531            0         0          0.375                                8.75
     16980538            0         0          0.375                               6.875
     16980544            0         0          0.375                               6.625
     16980572            0         0          0.375                                   7
     16980577            0         0          0.375                               7.875
     16980579            0         0          0.375                                   8
     16980588            0         0          0.375                               6.375
     16974432            0         0          0.375                                   7
     16974444            0         0          0.375                               7.625
     16974448            0         0          0.375                                   7
     16978710            0         0          0.375                                 7.5
     16978734            0         0          0.375                                8.25
     16836982            0         0          0.375                                7.75
     16845192            0         0          0.375                               7.875
     16845193            0         0          0.375                                7.75
     16845194            0         0          0.375                               7.625
     16845195            0         0          0.375                                7.75
     16845197            0         0          0.375                                7.75
     16845199            0         0          0.375                               8.125
     16845200            0         0          0.375                               7.125
     16845201            0         0          0.375                                7.25
     16845202            0         0          0.375                                7.25
     16845203            0         0          0.375                                6.75
     16845204            0         0          0.375                               6.625
     16845205            0         0          0.375                               7.125
     16845206            0         0          0.375                               6.625
     16845207            0         0          0.375                                7.75
     16845208            0         0          0.375                                7.75
     16845209            0         0          0.375                                7.25
     16845211            0         0          0.375                                7.25
     16845212            0         0          0.375                                8.25
     16845213            0         0          0.375                                   8
     16845215            0         0          0.375                               7.375
     16845216            0         0          0.375                                   7
     16845218            0         0          0.375                               7.125
     16845219            0         0          0.375                               8.125
     16845220            0         0          0.375                               7.125
     16845221            0         0          0.375                               7.625
     16845222            0         0          0.375                                 7.5
     16845223            0         0          0.375                               7.875
     16845224            0         0          0.375                                 7.5
     16845225            0         0          0.375                               8.125
     16845227            0         0          0.375                                 7.5
     16845228            0         0          0.375                               6.875
     16845229            0         0          0.375                               7.875
     16845230            0         0          0.375                               7.625
     16845231            0         0          0.375                               7.375
     16845233            0         0          0.375                               7.625
     16845234            0         0          0.375                                7.75
     16845235            0         0          0.375                                 7.5
     16845237            0         0          0.375                                 7.5
     16845238            0         0          0.375                                   7
     16845239            0         0          0.375                                 7.5
     16845240            0         0          0.375                               7.625
     16845241            0         0          0.375                               7.375
     16845242            0         0          0.375                               8.125
     16845243            0         0          0.375                                 7.5
     16845244            0         0          0.375                                 7.5
     16845245            0         0          0.375                               7.875
     16845246            0         0          0.375                                7.75
     16845247            0         0          0.375                                7.25
     16845248            0         0          0.375                               7.125
     16845249            0         0          0.375                                6.75
     16845250            0         0          0.375                               7.125
     16845251            0         0          0.375                               7.375
     16845252            0         0          0.375                               7.625
     16845253            0         0          0.375                                7.25
     16845254            0         0          0.375                               7.625
     16845255            0         0          0.375                                7.75
     16845256            0         0          0.375                                7.75
     16845257            0         0          0.375                               7.875
     16845259            0         0          0.375                               8.125
     16845260            0         0          0.375                                7.75
     16845261            0         0          0.375                                7.25
     16845262            0         0          0.375                                7.75
     16845263            0         0          0.375                               7.375
     16845264            0         0          0.375                                7.75
     16845265            0         0          0.375                                   7
     16845266            0         0          0.375                               6.875
     16845267            0         0          0.375                               6.625
     16845268            0         0          0.375                                7.75
     16845269            0         0          0.375                               6.875
     16845270            0         0          0.375                               7.375
     16845272            0         0          0.375                               7.875
     16845273            0         0          0.375                                   7
     16845274            0         0          0.375                                 7.5
     16845275            0         0          0.375                                   7
     16845276            0         0          0.375                                7.75
     16845277            0         0          0.375                                 7.5
     16845278            0         0          0.375                                 6.5
     16845279            0         0          0.375                                   8
     16845176            0         0          0.375                                7.75
     16845177            0         0          0.375                                   7
     16845178            0         0          0.375                               6.875
     16845179            0         0          0.375                               7.875
     16845180            0         0          0.375                                7.75
     16845181            0         0          0.375                                7.75
     16845182            0         0          0.375                                7.25
     16845183            0         0          0.375                                   7
     16845186            0         0          0.375                               7.625
     16845187            0         0          0.375                               7.125
     16845188            0         0          0.375                                   7
     16845189            0         0          0.375                                6.75
     16845190            0         0          0.375                                   7
     17002450            0         0          0.375                               7.875
     16833469            0         0          0.375                               7.125
     16833470            0         0          0.375                                7.75
     16833472            0         0          0.375                               6.625
     16833475            0         0          0.375                               7.625
     16833476            0         0          0.375                               7.875
     16833478            0         0          0.375                               7.625
     16833481            0         0          0.375                               6.875
     16833482            0         0          0.375                               7.875
     16833483            0         0          0.375                               8.125
     16833484            0         0          0.375                               7.375
     16833485            0         0          0.375                                7.75
     16833486            0         0          0.375                                 6.5
     16833488            0         0          0.375                                 7.5
     16833489            0         0          0.375                                   7
     16833490            0         0          0.375                                 6.5
     16833491            0         0          0.375                               7.375
     16833492            0         0          0.375                                   7
     16833494            0         0          0.375                                 7.5
     16833495            0         0          0.375                                6.25
     16833496            0         0          0.375                               7.875
     16833497            0         0          0.375                               7.875
     16833498            0         0          0.375                                 7.5
     16833500            0         0          0.375                               6.875
     16833501            0         0          0.375                                 7.5
     16833502            0         0          0.375                                7.99
     16833503            0         0          0.375                               7.625
     16833504            0         0          0.375                                 7.5
     16833505            0         0          0.375                                8.25
     16833506            0         0          0.375                               8.125
     16833507            0         0          0.375                                 7.5
     16833508            0         0          0.375                               8.125
     16833509            0         0          0.375                                7.25
     16833510            0         0          0.375                               8.375
     16833511            0         0          0.375                               8.375
     16833512            0         0          0.375                               7.875
     16833513            0         0          0.375                                8.25
     16833514            0         0          0.375                                6.75
     16833516            0         0          0.375                               6.875
     16833517            0         0          0.375                               7.875
     16833518            0         0          0.375                               7.875
     16833519            0         0          0.375                               7.625
     16833521            0         0          0.375                                 7.5
     16833522            0         0          0.375                                7.75
     16833523            0         0          0.375                               7.875
     16833524            0         0          0.375                                6.99
     16833525            0         0          0.375                                7.75
     16833527            0         0          0.375                                   8
     16833528            0         0          0.375                                8.25
     16833530            0         0          0.375                               7.625
     16833531            0         0          0.375                                8.25
     16833533            0         0          0.375                                7.75
     16833534            0         0          0.375                               7.625
     16833535            0         0          0.375                               8.125
     16833536            0         0          0.375                                8.25
     16833537            0         0          0.375                                 7.5
     16833538            0         0          0.375                               8.125
     16833539            0         0          0.375                               7.875
     16833540            0         0          0.375                               8.125
     16833541            0         0          0.375                                7.75
     16833542            0         0          0.375                                7.75
     16833543            0         0          0.375                                6.75
     16833544            0         0          0.375                               7.125
     16833545            0         0          0.375                               7.375
     16833548            0         0          0.375                                5.75
     16833550            0         0          0.375                                7.75
     16833551            0         0          0.375                               7.375
     16833552            0         0          0.375                               7.875
     16833553            0         0          0.375                                   7
     16833554            0         0          0.375                               7.875
     16833556            0         0          0.375                                7.75
     16833557            0         0          0.375                                 7.5
     16833558            0         0          0.375                                 6.5
     16833560            0         0          0.375                               7.125
     16833562            0         0          0.375                               7.625
     16833563            0         0          0.375                               7.125
     16833565            0         0          0.375                               8.125
     16833566            0         0          0.375                                6.99
     16833567            0         0          0.375                               8.125
     16833569            0         0          0.375                                7.75
     16833570            0         0          0.375                               7.125
     16833571            0         0          0.375                                6.25
     16833572            0         0          0.375                               8.125
     16833575            0         0          0.375                                 7.5
     16833576            0         0          0.375                               7.625
     16833577            0         0          0.375                               7.375
     16833579            0         0          0.375                               7.625
     16833581            0         0          0.375                               7.125
     16833582            0         0          0.375                               8.375
     16833583            0         0          0.375                                6.75
     16833584            0         0          0.375                               7.875
     16833585            0         0          0.375                                   8
     16836768            0         0          0.375                                7.25
     16836770            0         0          0.375                               7.875
     16836771            0         0          0.375                               7.375
     16836772            0         0          0.375                                 7.5
     16836773            0         0          0.375                                7.75
     16836775            0         0          0.375                               7.625
     16836776            0         0          0.375                                   8
     16836778            0         0          0.375                               7.875
     16836781            0         0          0.375                               7.375
     16836782            0         0          0.375                               7.375
     16836783            0         0          0.375                                   8
     16836785            0         0          0.375                               7.875
     16836786            0         0          0.375                                6.75
     16836788            0         0          0.375                                   7
     16836789            0         0          0.375                                7.25
     16836791            0         0          0.375                               6.875
     16836793            0         0          0.375                                 7.5
     16836794            0         0          0.375                                7.25
     16836795            0         0          0.375                                8.25
     16836796            0         0          0.375                                   7
     16836797            0         0          0.375                               7.125
     16836798            0         0          0.375                               7.375
     16836805            0         0          0.375                                 7.5
     16836806            0         0          0.375                                7.25
     16836808            0         0          0.375                                 7.5
     16836809            0         0          0.375                                 7.5
     16836812            0         0          0.375                               7.375
     16836814            0         0          0.375                                 7.5
     16836815            0         0          0.375                               6.875
     16836817            0         0          0.375                               6.875
     16836818            0         0          0.375                               7.125
     16836820            0         0          0.375                               7.875
     16836821            0         0          0.375                               7.125
     16836822            0         0          0.375                                 7.5
     16836825            0         0          0.375                                   7
     16836826            0         0          0.375                                 7.5
     16836827            0         0          0.375                                7.25
     16836828            0         0          0.375                                6.75
     16836829            0         0          0.375                               7.375
     16836830            0         0          0.375                                 7.5
     16836832            0         0          0.375                                 6.5
     16836837            0         0          0.375                               7.125
     16836838            0         0          0.375                                 7.5
     16836839            0         0          0.375                               6.375
     16836840            0         0          0.375                               7.125
     16836842            0         0          0.375                                 7.5
     16836843            0         0          0.375                                 7.5
     16836846            0         0          0.375                               7.375
     16836847            0         0          0.375                               7.375
     16836849            0         0          0.375                               7.375
     16836851            0         0          0.375                               6.875
     16836852            0         0          0.375                                 7.5
     16836853            0         0          0.375                                   7
     16836854            0         0          0.375                               7.875
     16836855            0         0          0.375                                 7.5
     16836857            0         0          0.375                                 7.5
     16836858            0         0          0.375                               7.625
     16836859            0         0          0.375                                   7
     16836860            0         0          0.375                               7.125
     16836863            0         0          0.375                                7.75
     16836864            0         0          0.375                               7.625
     16836866            0         0          0.375                                 7.5
     16836867            0         0          0.375                               6.375
     16836868            0         0          0.375                                 6.5
     16836869            0         0          0.375                               7.125
     16836870            0         0          0.375                                7.25
     16836872            0         0          0.375                                7.75
     16836874            0         0          0.375                               7.875
     16836875            0         0          0.375                                7.25
     16836877            0         0          0.375                               7.125
     16836878            0         0          0.375                                7.25
     16836879            0         0          0.375                                6.75
     16836880            0         0          0.375                                7.25
     16836883            0         0          0.375                                 7.5
     16836884            0         0          0.375                               7.375
     16836886            0         0          0.375                               7.125
     16836887            0         0          0.375                                7.75
     16836888            0         0          0.375                               7.625
     16836890            0         0          0.375                                 6.5
     16836891            0         0          0.375                                   7
     16836892            0         0          0.375                               7.375
     16836894            0         0          0.375                                7.75
     16836895            0         0          0.375                               7.625
     16836896            0         0          0.375                               7.125
     16836898            0         0          0.375                                 7.5
     16836900            0         0          0.375                                 7.5
     16836902            0         0          0.375                               8.125
     16836903            0         0          0.375                               6.875
     16836904            0         0          0.375                               8.375
     16836905            0         0          0.375                                7.25
     16836906            0         0          0.375                               6.625
     16836908            0         0          0.375                                7.25
     16836910            0         0          0.375                                7.25
     16836911            0         0          0.375                                 7.5
     16836912            0         0          0.375                                7.75
     16836914            0         0          0.375                               7.375
     16836915            0         0          0.375                               8.125
     16836917            0         0          0.375                               7.875
     16836919            0         0          0.375                                7.75
     16836920            0         0          0.375                               7.125
     16836921            0         0          0.375                                   7
     16836922            0         0          0.375                               7.625
     16836923            0         0          0.375                                   7
     16836924            0         0          0.375                                7.75
     16836925            0         0          0.375                               7.125
     16836926            0         0          0.375                               6.875
     16836927            0         0          0.375                                7.25
     16836928            0         0          0.375                               8.125
     16836930            0         0          0.375                                   8
     16836932            0         0          0.375                                7.25
     16836933            0         0          0.375                                7.75
     16836934            0         0          0.375                               7.625
     16836935            0         0          0.375                               7.125
     16836936            0         0          0.375                               7.125
     16836937            0         0          0.375                               8.125
     16836939            0         0          0.375                               7.625
     16836942            0         0          0.375                               7.625
     16836944            0         0          0.375                               7.375
     16836945            0         0          0.375                               7.125
     16836946            0         0          0.375                               6.875
     16836948            0         0          0.375                               6.375
     16836949            0         0          0.375                                7.75
     16836951            0         0          0.375                               7.625
     16836952            0         0          0.375                                   7
     16836953            0         0          0.375                               7.875
     16836954            0         0          0.375                                   7
     16836955            0         0          0.375                                7.25
     16836957            0         0          0.375                               7.625
     16836958            0         0          0.375                                 7.5
     16836959            0         0          0.375                                   7
     16836960            0         0          0.375                               8.125
     16836961            0         0          0.375                               6.625
     16836962            0         0          0.375                                 7.5
     16836963            0         0          0.375                                7.25
     16836964            0         0          0.375                               6.875
     16836966            0         0          0.375                               7.375
     16836967            0         0          0.375                                 7.5
     16836968            0         0          0.375                                   7
     16836969            0         0          0.375                               6.875
     16836971            0         0          0.375                                6.75
     16836974            0         0          0.375                               8.125
     16836975            0         0          0.375                               7.875
     16836976            0         0          0.375                               7.875
     16836980            0         0          0.375                               7.625
     16990915            0         0          0.375                                 6.8
     16996722            0         0          0.375                                 7.5
     16996724            0         0          0.375                                7.75
     16996729            0         0          0.375                                7.25




--------------------------------------------------------------------------------




     LOAN_SEQ       CITY1                                    STATE             ZIP_CODE           PROPTYPE
     17021070       West Palm Beach                          FL                   33409         Condominium
     17016424       ANAHEIM                                  CA                   92805        Single Family
     17016308       Orlando                                  FL                   32821         Condominium
     17016243       Bowie                                    MD                   20721        Single Family
     17015068       LAS VEGAS                                NV                   89135             PUD
     17014875       Orlando                                  FL                   32821         Condominium
     17014906       STOCKTON                                 CA                   95212        Single Family
     17014929       Puyallup                                 WA                   98375             PUD
     17014748       MOUNTAIN VIEW                            CA                   94041          2-4 Family
     17014806       Bakersfield                              CA                   93306             PUD
     17014858       Gig Harbor                               WA                   98335        Single Family
     17013823       Bass Lake                                CA                   93604        Single Family
     17013852       SANTA FE                                 NM                   87505        Single Family
     17013742       NORTH BERGEN                             NJ                    7047          2-4 Family
     17013783       Lake Elsinore                            CA                   92532             PUD
     17013629       BURBANK                                  CA                   91505        Single Family
     17013630       CAMARILLO                                CA                   93012             PUD
     17013535       SAN FRANCISCO                            CA                   94107         Condominium
     17013542       SAN JOSE                                 CA                   95122        Single Family
     17013551       SAN DIEGO                                CA                   92129        Single Family
     16790216       San Jose                                 CA                   95122        Single Family
     16790185       San Jose                                 CA                   95135        Single Family
     16785292       Ontario                                  CA                   91764        Single Family
     16977999       AREA OF COMPTON                          CA                   90221        Single Family
     16978000       GUADALUPE                                CA                   93434        Single Family
     16978006       CLINTON                                  MD                   20735             PUD
     16978007       LOS ANGELES                              CA                   90047        Single Family
     16978016       LOS ANGELES                              CA                   90003        Single Family
     16978031       WAILUKU                                  HI                   96793        Single Family
     16978034       WAILUKU                                  HI                   96793        Single Family
     16978044       SANTA ANA                                CA                   92703         Condominium
     16978049       WAIPAHU                                  HI                   96797        Single Family
     16978058       MIAMI                                    FL                   33193         Condominium
     16978061       BLOOMINGTON                              CA                   92316        Single Family
     16978065       SAN DIEGO                                CA                   92101         Condominium
     16978069       SAN LEANDRO                              CA                   94578        Single Family
     16978082       FAWNSKIN                                 CA                   92333        Single Family
     16978092       MOUNTAIN HOUSE                           CA                   95391             PUD
     16978099       DISCOVERY BAY                            CA                   94514             PUD
     16978100       RIVERBANK                                CA                   95367        Single Family
     16978111       SANTA MARIA                              CA                   93454        Single Family
     16978118       TEMECULA                                 CA                   92591             PUD
     16978125       TEHACHAPI                                CA                   93561        Single Family
     16978130       PHOENIX                                  AZ                   85037             PUD
     16978142       OCEANSIDE                                CA                   92057             PUD
     16978146       RANCHO CUCAMONGA                         CA                   91701        Single Family
     16978163       ROCKLIN                                  CA                   95765        Single Family
     16978179       MIAMI                                    FL                   33165        Single Family
     16978183       UNION                                    NJ                    7083        Single Family
     16978202       MIAMI                                    FL                   33196        Single Family
     16978210       MODESTO                                  CA                   95351        Single Family
     16978224       MENLO PARK                               CA                   94025        Single Family
     16978227       FOUNTAIN VALLEY                          CA                   92708             PUD
     16978232       PARAMOUNT                                CA                   90723        Single Family
     16978235       HUNTINGTON BEACH                         CA                   92648         Condominium
     16978248       THOUSAND OAKS                            CA                   91362             PUD
     16978249       OAKLAND                                  CA                   94603        Single Family
     16978290       SAN JOSE                                 CA                   95148        Single Family
     16978299       RENO                                     NV                   89511         Condominium
     16978308       LONG BEACH                               CA                   90806          2-4 Family
     16978311       SAN JOSE                                 CA                   95112        Single Family
     16978326       RICHMOND                                 CA                   94801        Single Family
     16978327       OCEAN CITY                               MD                   21842         Condominium
     16978344       SALINAS                                  CA                   93905        Single Family
     16978371       LOS BANOS                                CA                   93635        Single Family
     16969046       PEMBROKE PINES                           FL                   33025         Condominium
     16969062       FOSTER CITY                              CA                   94404        Single Family
     16688246       Elk Grove                                CA                   95757        Single Family
     16339865       Turlock                                  CA                   95382        Single Family
     16982721       Culver City                              CA                   90230        Single Family
     16982607       Inglewood                                CA                   90305        Single Family
     16982730       North Hollywood Area  Los                CA                   91605        Single Family
     16982777       Everett                                  WA                   98203        Single Family
     16982783       Cypress                                  CA                   90630         Condominium
     16982637       Phoenix                                  AZ                   85085             PUD
     16982790       Hayward                                  CA                   94541        Single Family
     16984176       SAN JOSE                                 CA                   95116        Single Family
     16984178       Gardena                                  CA                   90249        Single Family
     16984183       Alexandria                               VA                   22312        Single Family
     16984190       PARLIN                                   NJ                    8859        Single Family
     16984207       Portland                                 OR                   97216        Single Family
     16984211       East Orange                              NJ                    7017          2-4 Family
     16984218       Debary                                   FL                   32713             PUD
     16984236       Hyattsville                              MD                   20783        Single Family
     16984262       Los Angeles                              CA                   90044        Single Family
     16984109       Diamond Bar                              CA                   91765        Single Family
     16984165       Brockton                                 MA                    2302        Single Family
     16984273       Avondale                                 AZ                   85323             PUD
     16984115       MESA                                     AZ                   85201          2-4 Family
     16984280       Chula Vista                              CA                   91910        Single Family
     16984306       SAN DIMAS                                CA                   91773             PUD
     16984312       Gilroy                                   CA                   95020        Single Family
     16984318       Suisun City                              CA                   94585        Single Family
     16984133       LAGUNA HILLS                             CA                   92653         Condominium
     16984333       West Park                                FL                   33023        Single Family
     16984139       ANTIOCH                                  CA                   94531        Single Family
     16984146       ANTIOCH                                  CA                   94509        Single Family
     16984356       Portland                                 OR                   97236        Single Family
     16984371       San Jose                                 CA                   95136         Condominium
     16984373       Escondido                                CA                   92027        Single Family
     16989874       Gilbert                                  AZ                   85296             PUD
     16989884       Carson                                   CA                   90745        Single Family
     16989891       Mission Viejo                            CA                   92694         Condominium
     16989897       GAINESVILLE                              VA                   20155             PUD
     16989901       Chula Vista                              CA                   91911        Single Family
     16989928       Annandale                                VA                   22003         Condominium
     16989929       Gardena                                  CA                   90247        Single Family
     16989931       Phoenix                                  AZ                   85044             PUD
     16982580       RICHMOND                                 CA                   94801        Single Family
     16982687       SAN JOSE                                 CA                   95130        Single Family
     16982584       Fullerton                                CA                   92831        Single Family
     16982691       Carmarillo                               CA                   93012         Condominium
     16982587       San Diego                                CA                   92109         Condominium
     16982589       LAKESIDE                                 CA                   92040        Single Family
     16982591       San Francisco                            CA                   94112        Single Family
     16982597       SAN JOSE                                 CA                   95127        Single Family
     16982604       Los Angeles                              CA                   90065        Single Family
     16971798       San Diego                                CA                   92101         Condominium
     16978514       Palm Springs                             CA                   92262        Single Family
     16978527       Orlando                                  FL                   32806        Single Family
     16978406       Hayward                                  CA                   94545        Single Family
     16978572       Kissimmee                                FL                   34741         Condominium
     16978582       Blaine                                   WA                   98230             PUD
     16978593       Haverstraw                               NY                   10927        Single Family
     16978601       Puyallup                                 WA                   98374        Single Family
     16978634       Laguna Niguel                            CA                   92677             PUD
     16978649       Milpitas                                 CA                   95035        Single Family
     16978398       Richmond                                 CA                   94806        Single Family
     16980093       cudahy                                   CA                   90201             PUD
     16980221       Ephrata                                  PA                   17522             PUD
     16980228       San Diego                                CA                   92109         Condominium
     16980235       Placentia                                CA                   92870        Single Family
     16980109       OLYMPIA                                  WA                   98506             PUD
     16980111       Sacramento                               CA                   95820        Single Family
     16980241       West Orange                              NJ                    7052        Single Family
     16980261       Renton                                   WA                   98058        Single Family
     16980264       Palo Alto                                CA                   94303        Single Family
     16980265       Oxnard                                   CA                   93033        Single Family
     16980275       Bakersfield                              CA                   93309        Single Family
     16980278       Locust Grove                             GA                   30248        Single Family
     16980303       San Diego                                CA                   92116         Condominium
     16980322       Los Angeles                              CA                   91344        Single Family
     16980325       Los Angeles                              CA                   90043        Single Family
     16980329       Richmond                                 CA                   94806        Single Family
     16980342       LEHIGH ACRES                             FL                   33936        Single Family
     16982640       LANCASTER                                CA                   93535        Single Family
     16982650       West Palm Beach                          FL                   33401        Single Family
     16982664       Redmond                                  OR                   97756          Townhouse
     16968146       Altamonte Springs                        FL                   32714        Single Family
     16968150       Boca Raton                               FL                   33428             PUD
     16968155       Moreno Valley                            CA                   92557             PUD
     16970181       Norwalk                                  CA                   90650        Single Family
     16970186       San Diego                                CA                   92114        Single Family
     16970194       Winter Springs                           FL                   32708             PUD
     16970204       Las Vegas                                NV                   89183             PUD
     16970091       Foothill Ranch Area                      CA                   92610        Single Family
     16970093       Hercules                                 CA                   94547         Condominium
     16970207       Saint Petersburg                         FL                   33711        Single Family
     16970210       Andover                                  MA                    1810         Condominium
     16970225       Stockton                                 CA                   95210        Single Family
     16970231       Boston                                   MA                    2124          2-4 Family
     16970247       Los Angeles                              CA                   90047        Single Family
     16970251       Half Moon Bay                            CA                   94019        Single Family
     16970262       Canyon Lake                              CA                   92587        Single Family
     16970107       RANCHO CUCAMONGA                         CA                   91739        Single Family
     16970287       Escondido                                CA                   92026        Single Family
     16970291       Sterling                                 VA                   20166             PUD
     16970297       Palm Desert                              CA                   92660         Condominium
     16970303       Phoenix                                  AZ                   85020        Single Family
     16970315       Miami                                    FL                   33161        Single Family
     16970348       ROSEVILLE                                CA                   95747        Single Family
     16971837       CHINO HILLS                              CA                   91709        Single Family
     16971839       Ontario                                  CA                   91762        Single Family
     16971754       Fresno                                   CA                   93728        Single Family
     16971887       El Monte                                 CA                   91732             PUD
     16971777       Fairfield                                CA                   94533        Single Family
     16912726       West Palm Beach                          FL                   33411        Single Family
     16912729       Battle Ground                            WA                   98604        Single Family
     16912741       San Bernardino                           CA                   92404        Single Family
     16912761       El Dorado Hills                          CA                   95762        Single Family
     16912769       Las Vegas                                NV                   89123             PUD
     16912776       La Puente                                CA                   91744        Single Family
     16912790       Woodbridge                               VA                   22191        Single Family
     16912791       Saint Paul                               MN                   55101        Single Family
     16912796       Port Saint Lucie                         FL                   34952        Single Family
     16912801       Santa Maria                              CA                   93455             PUD
     16965026       San Diego                                CA                   92126         Condominium
     16965028       San Mateo                                CA                   94402         Condominium
     16965044       Long Beach                               CA                   90802         Condominium
     16965001       Lake Havasu City                         AZ                   86406        Single Family
     16965064       Sherwood                                 OR                   97140        Single Family
     16965067       Apple Valley                             CA                   92307        Single Family
     16965072       Temple Hills                             MD                   20748         Condominium
     16965080       Sterling                                 VA                   20164         Condominium
     16964979       MOUNTAIN HOUSE                           CA                   95391        Single Family
     16965103       San Juan Capistrano                      CA                   92675        Single Family
     16965104       Riverside                                CA                   92503             PUD
     16968061       Pico Rivera                              CA                   90660        Single Family
     16968081       La Mesa                                  CA                   91941             PUD
     16968096       Parrish                                  FL                   34219             PUD
     16968102       Tacoma                                   WA                   98407        Single Family
     16968135       Long Beach                               CA                   90808        Single Family
     16857222       Phoenix                                  AZ                   85050             PUD
     16857234       Fullerton                                CA                   92833        Single Family
     16857244       Whittier                                 CA                   90603        Single Family
     16857266       Orlando                                  FL                   32836             PUD
     16857278       Chula Vista                              CA                   91913         Condominium
     16857281       Oakland                                  CA                   94605        Single Family
     16857098       Riverside                                CA                   92509        Single Family
     16857101       Long Beach                               CA                   90808        Single Family
     16858877       South Gate                               CA                   90280        Single Family
     16858879       South Lake Tahoe                         CA                   96150          2-4 Family
     16858925       Ventura                                  CA                   93001          2-4 Family
     16858838       VENTURA                                  CA                   93003        Single Family
     16858944       Lincoln                                  CA                   95648        Single Family
     16858946       Vallejo                                  CA                   94591        Single Family
     16858998       Imperial Beach                           CA                   91932        Single Family
     16858844       Litchfield Park                          AZ                   85340        Single Family
     16859018       Tracy                                    CA                   95377        Single Family
     16859019       Chandler                                 AZ                   85225             PUD
     16912697       Fallbrook                                CA                   92028             PUD
     16856246       Germantown                               MD                   20874             PUD
     16856248       LINDEN                                   NJ                    7036        Single Family
     16856158       San Diego                                CA                   92129        Single Family
     16856250       Springfield                              MO                   65807        Single Family
     16856261       Shoreline                                WA                   98155        Single Family
     16856266       Cottage Grove                            MN                   55016        Single Family
     16856278       Escondido                                CA                   92027        Single Family
     16856163       Cathedral City                           CA                   92234          2-4 Family
     16856298       DESERT HOT SPRINGS                       CA                   92240        Single Family
     16856305       San Jose                                 CA                   95138             PUD
     16856314       Lorton                                   VA                   22079        Single Family
     16856351       San Jose                                 CA                   95111        Single Family
     16856387       (Winnetka Area) Los Angel                CA                   91306         Condominium
     16857120       Gainesville                              GA                   30506        Single Family
     16857128       Garden Grove                             CA                   92840        Single Family
     16857165       Twin Lakes                               WI                   53181        Single Family
     16857179       Fredericksburg                           VA                   22408        Single Family
     16857074       Canoga Park (Los Angeles)                CA                   91306        Single Family
     16851684       Bethesda                                 MD                   20816        Single Family
     16851617       Mira Loma                                CA                   91752        Single Family
     16851693       Lummi Island                             WA                   98262        Single Family
     16851703       Woodland                                 CA                   95776        Single Family
     16851729       WINDSOR                                  CA                   95492        Single Family
     16851730       Oakland Park                             FL                   33309             PUD
     16851639       GARDEN GROVE                             CA                   92840        Single Family
     16851642       SANTA ANA                                CA                   92704        Single Family
     16851812       Coral Springs                            FL                   33076             PUD
     16851645       Garden Grove                             CA                   92841        Single Family
     16852458       FRANKLYN                                 NJ                    8823         Condominium
     16852556       Spanaway                                 WA                   98387             PUD
     16852571       Hudson                                   FL                   34669        Single Family
     16852598       Brentwood                                NY                   11717        Single Family
     16852616       Pylesville                               MD                   21132        Single Family
     16852630       AUBURN                                   WA                   98092        Single Family
     16852645       Antioch                                  CA                   94509        Single Family
     16852679       Rio Linda                                CA                   95673        Single Family
     16851508       Ravensdale                               WA                   98051        Single Family
     16851523       Apache Junction                          AZ                   85218             PUD
     16851444       Watsonville                              CA                   95076        Single Family
     16851452       Thousand Oaks                            CA                   91362        Single Family
     16851567       Glendale                                 CA                   91206        Single Family
     16851573       Ventura                                  CA                   93011        Single Family
     16977998       LA MIRADA                                CA                   90638         Condominium
     17004249       CHESTERFIELD                             VA                   23838             PUD
     16980547       EAST PALO ALTO                           CA                   94303        Single Family
     16989912       Bethesda                                 MD                   20817        Single Family
     17013174       Garden Grove                             CA                   92841             PUD
     17004264       CANTON                                   GA                   30114             PUD
     16849095       San Marcos                               CA                   92078        Single Family
     17013049       RIALTO                                   CA                   92376        Single Family
     17013053       Imperial Beach                           CA                   91932        Single Family
     17013055       Victorville                              CA                   92392        Single Family
     17013474       Red Bluff                                CA                   96080        Single Family
     17013499       Sanford                                  FL                   32771             PUD
     17013500       Richmond                                 CA                   94804        Single Family
     17013503       Oviedo                                   FL                   32765         Condominium
     17013507       Portland                                 OR                   97214         Condominium
     17012902       Oviedo                                   FL                   32765         Condominium
     17012917       DAVIE                                    FL                   33324         Condominium
     17012927       Sun City                                 CA                   92586        Single Family
     17012928       Tampa                                    FL                   33624             PUD
     17012953       Sacramento                               CA                   95829        Single Family
     17013025       Lamirada                                 CA                   90638        Single Family
     17013037       Rosamond                                 CA                   93560        Single Family
     17012768       WEST SACRAMENTO                          CA                   95605        Single Family
     17012801       GALT                                     CA                   95632        Single Family
     17011022       BRENTWOOD                                CA                   94513        Single Family
     17011024       Clovis                                   CA                   93619        Single Family
     17011029       Oakland                                  CA                   94619        Single Family
     17011030       SANTA ROSA                               CA                   95407        Single Family
     17011137       SANTA FE                                 NM                   87508             PUD
     17012631       SAN LEANDRO                              CA                   94578        Single Family
     17012641       Clermont                                 FL                   34711             PUD
     17009175       RANCHO CORDOVA                           CA                   95742             PUD
     17009184       COPPEROPOLIS                             CA                   95228             PUD
     17009192       LOS ANGELES                              CA                   90004        Single Family
     17009289       FONTANA                                  CA                   92336        Single Family
     17009298       SAN LEANDRO                              CA                   94577          2-4 Family
     17009299       Ewa Beach                                HI                   96706             PUD
     17010956       Alexandria                               VA                   22306         Condominium
     17010968       Hollywood                                FL                   33024        Single Family
     17010971       Paterson                                 NJ                    7502        Single Family
     17010997       N HOLLYWOOD                              CA                   91605        Single Family
     17009087       Waldorf                                  MD                   20603             PUD
     17009100       Orlando                                  FL                   32828          Townhouse
     17009101       KAPOLEI                                  HI                   96707             PUD
     17009103       IRVINE                                   CA                   92618         Condominium
     17009114       Waldorf                                  MD                   20603             PUD
     17009150       CHOWCHILLA                               CA                   93610        Single Family
     17009159       Miami                                    FL                   33172         Condominium
     17008993       Orlando                                  FL                   32821         Condominium
     17009000       NORTH PORT                               FL                   34287        Single Family
     17009039       Philadelphia                             PA                   19147        Single Family
     17004960       West Covina                              CA                   91790        Single Family
     17004971       Portland                                 OR                   97212        Single Family
     17004980       LOS ANGELES                              CA                   90040        Single Family
     16973750       WATSONVILLE                              CA                   95076        Single Family
     17004988       Portland                                 OR                   97213          2-4 Family
     16973758       AMERICAN CANYON                          CA                   94503        Single Family
     17005011       San Diego                                CA                   92126             PUD
     17005021       Vancouver                                WA                   98686        Single Family
     16973807       LAS VEGAS                                NV                   89131             PUD
     17005137       N Las Vegas                              NV                   89081             PUD
     16973817       BURBANK                                  CA                   91506         Condominium
     16973820       HENDERSON                                NV                   89074         Condominium
     17005147       Los Angeles                              CA                   91335        Single Family
     17005148       Daly City                                CA                   94014        Single Family
     17005152       Richmond                                 CA                   94801        Single Family
     17005161       S San Fran                               CA                   94080         Condominium
     17005167       DALY CITY                                CA                   94015        Single Family
     17005168       Long Beach                               CA                   90805        Single Family
     17005169       WALNUT                                   CA                   91789        Single Family
     17005171       Santa Rosa                               CA                   95403        Single Family
     17005172       Salinas                                  CA                   93907        Single Family
     17005173       Altadena Area                            CA                   91001        Single Family
     17005174       Sacramento                               CA                   95838        Single Family
     16973840       Goodyear                                 AZ                   85338             PUD
     16970958       Cypress                                  CA                   90630         Condominium
     17004895       Los Angeles                              CA                   90037        Single Family
     17004900       LEHIGH ACRES                             FL                   33936        Single Family
     16970965       LOS ANGELES                              CA                   90037        Single Family
     16970970       Las Vegas                                NV                   89128             PUD
     17004921       Richmond                                 CA                   94804        Single Family
     17004933       Monrovia                                 CA                   91016             PUD
     16970938       Diamond Bar                              CA                   91765        Single Family
     17004837       KISSIMMEE                                FL                   34759             PUD
     17004789       henderson                                NV                   89002             PUD
     17004794       YAKIMA                                   WA                   98908        Single Family
     17004797       Wildomar                                 CA                   92595        Single Family
     17004806       ESCONDIDO                                CA                   92025        Single Family
     17004808       RANCHO CORDOVA                           CA                   95742             PUD
     16970833       VICTORVILLE                              CA                   92392        Single Family
     17004714       OCEANSIDE                                CA                   92054             PUD
     16970849       Miami                                    FL                   33178         Condominium
     16970851       Clinton                                  MD                   20735        Single Family
     16970854       Glen Burnie                              MD                   21061        Single Family
     16970857       Perris                                   CA                   92570        Single Family
     16970880       AZUSA                                    CA                   91702        Single Family
     17004759       LAKEWOOD                                 CA                   90715        Single Family
     17004765       MONTCLAIR                                CA                   91763        Single Family
     16970897       Monrovia                                 CA                   91016          2-4 Family
     17004768       Glendora                                 CA                   91741        Single Family
     16970921       LOS ANGELES                              CA                   90062        Single Family
     16970928       SAN JOSE                                 CA                   95122         Condominium
     17004782       PHOENIX                                  AZ                   85086             PUD
     17004679       DIAMOND                                  CA                   92704        Single Family
     17004682       CANTON                                   GA                   30114             PUD
     17004690       Manassas                                 VA                   20111        Single Family
     16970831       TAMPA                                    FL                   33629             PUD
     17004642       NORTH PORT                               FL                   34288        Single Family
     17004643       NORTH PORT                               FL                   34287        Single Family
     17004653       SACRAMENTO                               CA                   95822        Single Family
     17004660       Alexandria                               VA                   22306         Condominium
     17003571       Phoenix                                  AZ                   85027             PUD
     17003579       FAIR OAKS RANCH                          CA                   91387             PUD
     16970760       WARRENTON                                VA                   20187        Single Family
     16970763       Battle Ground                            WA                   98604        Single Family
     16970793       LAS VEGAS                                NV                   89139             PUD
     17003410       Victorville                              CA                   92392        Single Family
     16970673       Orange Beach                             AL                   36561             PUD
     17003429       SANTA FE                                 NM                   87507        Single Family
     17003434       Sacramento                               CA                   95818        Single Family
     16970709       Anaheim                                  CA                   92801        Single Family
     17003466       LAS VEGAS                                NV                   89135             PUD
     16970724       Surprise                                 AZ                   85374             PUD
     16970726       Riverside                                CA                   92504        Single Family
     17003517       Goleta                                   CA                   93117        Single Family
     17003560       Pahrump                                  NV                   89048        Single Family
     17003563       San Jacinto                              CA                   92583          2-4 Family
     16970641       Aventura                                 FL                   33160         Condominium
     16970594       POMONA                                   CA                   91767        Single Family
     16970599       ESCONDIDO                                CA                   92027             PUD
     16970600       Corona                                   CA                   92882        Single Family
     16970611       LANCASTER                                CA                   93536             PUD
     16970629       OLYMPIA                                  WA                   98503        Single Family
     17003350       San Jose                                 CA                   95127        Single Family
     17003353       Miami                                    FL                   33155        Single Family
     17003358       Windsor                                  CA                   95492        Single Family
     17003362       Union City                               CA                   94587        Single Family
     17003376       Miami                                    FL                   33178             PUD
     17003379       NORWALK                                  CA                   90650        Single Family
     16970551       Chula Vista                              CA                   91911        Single Family
     16970557       PORTSMOUTH                               VA                   23703             PUD
     16970569       SAN JOSE                                 CA                   95138         Condominium
     16970580       SAINT JOHNS                              MI                   48879        Single Family
     16970513       ROSEMOUNT                                MN                   55068        Single Family
     16970524       Aventura                                 FL                   33180         Condominium
     17003327       RENTON                                   WA                   98058        Single Family
     17003335       LEHIGH ACRES                             FL                   33971        Single Family
     16968802       PHOENIX                                  AZ                   85085             PUD
     16968822       North Las Vegas                          NV                   89030        Single Family
     16968839       Glendale                                 AZ                   85304        Single Family
     16968843       FULLERTON                                CA                   92833             PUD
     16968855       Blackfoot                                ID                   83221        Single Family
     16968859       Reseda                                   CA                   91335        Single Family
     16968883       Hemet                                    CA                   92545        Single Family
     16968892       KIRKLAND                                 WA                   98034         Condominium
     16968925       Sunny Isles Beach                        FL                   33160         Condominium
     16970361       BRAMBLETON                               VA                   20148             PUD
     16970364       Woodbridge                               VA                   22191        Single Family
     16970371       North Hollywood Area  LA                 CA                   91601          2-4 Family
     16970403       San Bernardino                           CA                   92407        Single Family
     17003280       SUNNYVALE                                CA                   94089        Single Family
     17003311       Las Vegas                                NV                   89104        Single Family
     16970457       Palm Desert                              CA                   92260         Condominium
     16970498       LOS ANGELES                              CA                   90001          2-4 Family
     16970500       Milpitas                                 CA                   95035        Single Family
     17002448       BOTHELL                                  WA                   98012             PUD
     17003219       Los Angeles                              CA                   90016         Condominium
     16968747       Antioch                                  CA                   94509        Single Family
     16968756       NAPLES                                   FL                   34112         Condominium
     16968766       Upland                                   CA                   91784             PUD
     17003237       Fredericksburg                           VA                   22406             PUD
     17003243       Orlando                                  FL                   32808         Condominium
     16968788       Miami                                    FL                   33156         Condominium
     16968568       Los Angeles                              CA                   90008        Single Family
     16968582       Hacienda Heights                         CA                   91745        Single Family
     17002312       Las Vegas                                NV                   89131             PUD
     17002317       Las Vegas                                NV                   89110        Single Family
     17002362       ROSEVILLE                                CA                   95747        Single Family
     16968620       MORENO VALLEY                            CA                   92553        Single Family
     16968652       CORONA                                   CA                   92883        Single Family
     16968703       MEMPHIS                                  TN                   38125        Single Family
     16968706       San Jose                                 CA                   95126        Single Family
     16968709       Reisterstown                             MD                   21136             PUD
     16968735       Redondo Beach                            CA                   90277          2-4 Family
     17002155       SALINAS                                  CA                   93906        Single Family
     16968350       LOS ANGELES                              CA                   90044        Single Family
     17002160       Huntington Beach                         CA                   92648             PUD
     16968358       CHESAPEAKE                               VA                   23320        Single Family
     16968369       MEDFORD                                  OR                   97501        Single Family
     17002216       LEHI                                     UT                   84043        Single Family
     16968381       FALLS CHURCH                             VA                   22042        Single Family
     16968391       Los Angeles                              CA                   90026        Single Family
     16968396       RIVERVIEW                                FL                   33569             PUD
     17002227       VACAVILLE                                CA                   95687        Single Family
     16968416       Clermont                                 FL                   34714             PUD
     16968427       RANCHO CUCAMONGA                         CA                   91737        Single Family
     16968430       Waikoloa                                 HI                   96738             PUD
     16968433       Laguna Niguel                            CA                   92677         Condominium
     16968434       Los Angeles                              CA                   90022          2-4 Family
     16968435       PLEASANT HILL                            CA                   94523        Single Family
     16968464       SAN JOSE                                 CA                   95118        Single Family
     17002265       SAN DIEGO                                CA                   92126         Condominium
     16968480       LEHIGH ACRES                             FL                   33971        Single Family
     16968481       PORT SAINT LUCIE                         FL                   34983        Single Family
     16968482       SAN JOSE                                 CA                   95111        Single Family
     16968486       MOUNTAIN HOUSE                           CA                   95391        Single Family
     16968487       HIALEAH                                  FL                   33018        Single Family
     16968497       ANTIOCH                                  CA                   94509        Single Family
     16968505       Severn                                   MD                   21144             PUD
     17002288       Garden Grove                             CA                   92840        Single Family
     17002291       Castle Rock                              CO                   80104             PUD
     16968520       MANTECA                                  CA                   95337        Single Family
     16968528       OAKLAND                                  CA                   94601        Single Family
     17002303       Marina                                   CA                   93933        Single Family
     16968544       Anaheim                                  CA                   92807        Single Family
     16965656       San Jacinto                              CA                   92583        Single Family
     16965657       LA HABRA                                 CA                   90631         Condominium
     16965660       Manteca                                  CA                   95336        Single Family
     16965667       Henderson                                NV                   89012             PUD
     16965677       Paramount                                CA                   90723        Single Family
     16965701       San Diego                                CA                   92111        Single Family
     16968201       ARCADIA                                  CA                   91006        Single Family
     17002112       Santa Rosa                               CA                   95405             PUD
     17002117       EDMONDS                                  WA                   98020        Single Family
     16968237       Lake Elsinore                            CA                   92532             PUD
     16968264       MURRIETA                                 CA                   92563        Single Family
     16968275       FULLERTON                                CA                   92833        Single Family
     16968282       MONTEREY PARK                            CA                   91754        Single Family
     16968289       Hayward                                  CA                   94544        Single Family
     16968295       Los Angeles                              CA                   90019         Condominium
     16968301       Patterson                                CA                   95363        Single Family
     17002137       LEHIGH ACRES                             FL                   33971        Single Family
     16968311       LAKEWOOD                                 CA                   90713        Single Family
     16968313       Lomita                                   CA                   90717          2-4 Family
     16968331       PALMDALE                                 CA                   93552        Single Family
     16965611       Desert Hot Springs                       CA                   92240        Single Family
     16965620       Leesburg                                 VA                   20175             PUD
     16965625       Brentwood                                CA                   94513        Single Family
     16965626       Victorville                              CA                   92394        Single Family
     16965641       Fresno                                   CA                   93704        Single Family
     16965649       Portland                                 OR                   97236        Single Family
     16965651       SAINT GEORGE                             UT                   84790         Condominium
     16965652       Clermont                                 FL                   34711             PUD
     16965654       SUNLAND                                  CA                   91040        Single Family
     17002085       SANTA ANA                                CA                   92701         Condominium
     17001933       FEDERAL WAY                              WA                   98023        Single Family
     17001938       La Puente                                CA                   91744        Single Family
     17001961       Hayward                                  CA                   94541        Single Family
     17001973       Bound Brook                              NJ                    8805        Single Family
     16965337       DAYTON                                   NV                   89403        Single Family
     16965348       HENDERSON                                NV                   89002             PUD
     16965351       LEHIGH ACRES                             FL                   33972        Single Family
     16965358       Rancho Cucamonga                         CA                   91739        Single Family
     17001983       Orlando                                  FL                   32839         Condominium
     16965425       MERCER ISLAND                            WA                   98040        Single Family
     16965426       LAS VEGAS                                NV                   89106             PUD
     16965432       CORONA                                   CA                   92882        Single Family
     16965433       BUCKEYE                                  AZ                   85326             PUD
     17001997       CHULA VISTA                              CA                   91911             PUD
     16965488       SOUTH EL MONTE                           CA                   91733        Single Family
     16965503       North Hills                              CA                   91343        Single Family
     17002029       PHOENIX                                  AZ                   85051        Single Family
     16965589       Bakersfield                              CA                   93306        Single Family
     17002065       DOWNEY                                   CA                   90241          2-4 Family
     16965601       UNION CITY                               CA                   94587        Single Family
     16965605       Bakersfield                              CA                   93306        Single Family
     16965217       VERONA                                   WI                   53593         Condominium
     16965223       Stockton                                 CA                   95209        Single Family
     16965259       ELK GROVE                                CA                   95624        Single Family
     16965270       Santa Barbara                            CA                   93111        Single Family
     16965272       Los Angeles                              CA                   90018        Single Family
     16965275       La Pine                                  OR                   97739        Single Family
     16965276       Phoenix                                  AZ                   85032        Single Family
     17001928       SAN JOSE                                 CA                   95112         Condominium
     16965281       Colton                                   CA                   92324        Single Family
     16965292       Port Saint Lucie                         FL                   34953        Single Family
     17000238       LAS VEGAS                                NV                   89148             PUD
     17000243       SAN DIEGO                                CA                   92113        Single Family
     17000249       Myrtle Beach                             SC                   29577        Single Family
     17000253       Reseda                                   CA                   91335        Single Family
     17000257       La Puente                                CA                   91746        Single Family
     17000273       GARDEN GROVE                             CA                   92840        Single Family
     17000309       Tampa                                    FL                   33609        Single Family
     17000438       VACAVILLE                                CA                   95687        Single Family
     17000445       Paso Robles                              CA                   93446             PUD
     17000448       ROMOLAND                                 CA                   92585        Single Family
     17000463       SEDONA                                   AZ                   86351             PUD
     17000468       Springfield                              VA                   22153             PUD
     17000475       Annandale                                VA                   22003        Single Family
     17000494       Temecula                                 CA                   92592        Single Family
     16965179       SAN JOSE                                 CA                   95127        Single Family
     16965188       MURRIETA                                 CA                   92562        Single Family
     16965192       ROSEVILLE                                CA                   95747        Single Family
     16965197       VALLEJO                                  CA                   94591        Single Family
     16963375       Lake Mary                                FL                   32746        Single Family
     17000122       Port Saint Lucie                         FL                   34953        Single Family
     17000127       South Plainfield                         NJ                    7080        Single Family
     16963384       Rancho Cucamonga                         CA                   91730        Single Family
     16963388       Rancho Cordova                           CA                   95742             PUD
     16963412       San Diego                                CA                   92154        Single Family
     17000158       HENDERSON                                NV                   89011             PUD
     17000182       Sunny Isles Beach                        FL                   33160         Condominium
     17000185       Weston                                   FL                   33326         Condominium
     17000187       LADERA RANCH                             CA                   92694             PUD
     17000194       San Francisco                            CA                   94112        Single Family
     17000197       Orlando                                  FL                   32839         Condominium
     17000199       San Jose                                 CA                   95111        Single Family
     17000206       HAYWARD                                  CA                   94541        Single Family
     17000216       Winter Springs                           FL                   32708         Condominium
     17000227       Santa Ana                                CA                   92703        Single Family
     16963308       Hidden Valley Lake                       CA                   95467             PUD
     16995354       Fort Myers                               FL                   33919         Condominium
     16995358       Las Vegas                                NV                   89123             PUD
     16995361       SANTA CLARA                              CA                   95050             PUD
     16963341       Merced                                   CA                   95348        Single Family
     16963344       CITY OF LANCASTER                        CA                   93536        Single Family
     16995363       Oakland                                  CA                   94618        Single Family
     16995367       ANCHORAGE                                AK                   99507        Single Family
     16995369       ARTESIA                                  CA                   90703             PUD
     17000080       Montclair                                CA                   91763        Single Family
     17000085       Fontana                                  CA                   92335        Single Family
     16963352       LAS VEGAS                                NV                   89183             PUD
     17000089       Reseda                                   CA                   91335        Single Family
     16963356       Murrieta                                 CA                   92563        Single Family
     17000095       MORENO VALLEY                            CA                   92555        Single Family
     16963231       Opa Locka                                FL                   33055        Single Family
     16963250       SOLEDAD                                  CA                   93960        Single Family
     16963253       Livermore                                CA                   94551        Single Family
     16963254       Stockton                                 CA                   95207             PUD
     16963257       Los Angeles                              CA                   90047        Single Family
     16963290       Naples                                   FL                   34113        Single Family
     16963097       San Jose                                 CA                   95126        Single Family
     16963104       ONTARIO                                  CA                   91764         Condominium
     16963108       PATTERSON                                CA                   95363        Single Family
     16963111       SOUTH JORDAN                             UT                   84095        Single Family
     16963113       OAKLAND                                  CA                   94619        Single Family
     16963122       PORT ORCHARD                             WA                   98366        Single Family
     16963130       MILILANI                                 HI                   96789        Single Family
     16963150       Las Vegas                                NV                   89178             PUD
     16963156       FRESNO                                   TX                   77545             PUD
     16963206       ANDERSON                                 CA                   96007        Single Family
     16963051       S SAN FRAN                               CA                   94080          Townhouse
     16963059       Las Vegas                                NV                   89101        Single Family
     16963064       PHOENIX                                  AZ                   85012        Single Family
     16963065       HEMET                                    CA                   92544        Single Family
     16963080       Simi Valley                              CA                   93065        Single Family
     16963081       MAKAWAO                                  HI                   96768        Single Family
     16963018       Temple Terrace                           FL                   33637         Condominium
     16963026       Tracy                                    CA                   95376        Single Family
     16963030       AREA OF WHITTIER                         CA                   90601        Single Family
     16963040       HAPPY VALLEY                             OR                   97086        Single Family
     16963045       WASHINGTON                               DC                   20018        Single Family
     16859503       FEDERAL WAY                              WA                   98023        Single Family
     16859515       Escondido                                CA                   92026        Single Family
     16859516       PHOENIX                                  AZ                   85031        Single Family
     16859518       Vallejo                                  CA                   94591             PUD
     16859523       Thousand Oaks                            CA                   91360        Single Family
     16859598       Middletown                               DE                   19709             PUD
     16859613       Concord                                  CA                   94521        Single Family
     16859619       LONG BEACH                               CA                   90805        Single Family
     16859667       Oceanside                                CA                   92056         Condominium
     16859670       Upland                                   CA                   91786        Single Family
     16962967       Lakeland                                 FL                   33810             PUD
     16962972       Bakersfield                              CA                   93313        Single Family
     16962981       Oakdale                                  CA                   95361        Single Family
     16962987       LONGBEACH                                CA                   90713          2-4 Family
     16963013       Perris                                   CA                   92570        Single Family
     16859055       SAN RAMON                                CA                   94582        Single Family
     16859065       Molalla                                  OR                   97038             PUD
     16859067       El Cajon                                 CA                   92019        Single Family
     16859078       Whittier                                 CA                   90604         Condominium
     16859103       OJAI                                     CA                   93023        Single Family
     16859139       Minneapolis                              MN                   55443        Single Family
     16859148       NORTH HILLS                              CA                   91343        Single Family
     16859155       Anaheim                                  CA                   92808             PUD
     16859166       GRANADA HILLS                            CA                   91344        Single Family
     16859183       Phoenix                                  AZ                   85008        Single Family
     16859194       Los Angeles                              CA                   90059        Single Family
     16859219       SANFORD                                  FL                   32771             PUD
     16859221       Ontario                                  CA                   91764        Single Family
     16859259       BAKERSFIELD                              CA                   93314        Single Family
     16859310       Moreno Valley                            CA                   92553          2-4 Family
     16859318       Turlock                                  CA                   95380        Single Family
     16859324       Roosevelt                                UT                   84066        Single Family
     16859352       MERIDIAN                                 ID                   83647             PUD
     16859360       Palo Alto                                CA                   94303        Single Family
     16859383       Downey                                   CA                   90242        Single Family
     16859397       Laguna Beach                             CA                   92677        Single Family
     16859412       Las Vegas                                NV                   89118        Single Family
     16859434       Hercules                                 CA                   94547        Single Family
     16859436       CINCINNATI                               OH                   45238        Single Family
     16859448       LEHIGH ACRES                             FL                   33972        Single Family
     16859452       Crofton                                  MD                   21114        Single Family
     16859459       LEHIGH ACRES                             FL                   33972        Single Family
     16859462       Palm Desert                              CA                   92211             PUD
     16859466       Miami                                    FL                   33155        Single Family
     16859473       WINDERMERE                               FL                   34786             PUD
     16859484       Bellevue                                 WA                   98004        Single Family
     16859497       Oakley                                   CA                   94561        Single Family
     16859502       Fullerton                                CA                   92831        Single Family
     16857024       ESCONDIDO                                CA                   92025        Single Family
     16857034       Fullerton                                CA                   92833         Condominium
     16857048       GLENDORA                                 CA                   91740        Single Family
     16857312       CENTREVILLE                              VA                   20120             PUD
     16857321       Long Beach                               CA                   90807        Single Family
     16857330       San Jose                                 CA                   95148        Single Family
     16857335       Phoenix                                  AZ                   85048             PUD
     16857337       WASHINGTON                               DC                   20007         Condominium
     16857386       Beltsville                               MD                   20705             PUD
     16857408       San Bernardino                           CA                   92405        Single Family
     16857473       Fontana                                  CA                   92336        Single Family
     16857509       Buellton                                 CA                   93427        Single Family
     16857511       SILVER SPRING                            MD                   20902        Single Family
     16857520       Moreno Valley                            CA                   92555             PUD
     16857614       WOODBURY                                 NJ                    8096        Single Family
     16857628       SANTA ROSA                               CA                   95403        Single Family
     16857677       Punta Gorda                              FL                   33950         Condominium
     16856542       WHITE PLAINS                             NY                   10607        Single Family
     16856564       Cape Coral                               FL                   33990        Single Family
     16856566       Oxnard                                   CA                   93036        Single Family
     16856581       Foster City                              CA                   94404        Single Family
     16856609       VACAVILLE                                CA                   95687        Single Family
     16856632       HENDERSON                                NV                   89044        Single Family
     16856652       BORDENTOWN                               NJ                    8505        Single Family
     16856662       ORANGEVALE                               CA                   95662        Single Family
     16856699       Pomona                                   CA                   91767        Single Family
     16856702       OAKLEY                                   CA                   94561        Single Family
     16856736       UPPER MARLBORO                           MD                   20772             PUD
     16856738       STOCKTON                                 CA                   95212        Single Family
     16856796       SIMI VALLEY                              CA                   93065        Single Family
     16856826       Crystal Beach                            FL                   34681             PUD
     16856839       Hercules                                 CA                   94547          Townhouse
     16856857       CHULA VISTA                              CA                   91915             PUD
     16856858       MORENO VALLEY                            CA                   92557        Single Family
     16856865       Buena Park                               CA                   90620        Single Family
     16856868       HONOLULU                                 HI                   96814         Condominium
     16856879       Kissimmee                                FL                   34758             PUD
     16856890       OCOEE                                    FL                   34761             PUD
     16856908       Mililani                                 HI                   96789         Condominium
     16856913       Lynnwood                                 WA                   98087             PUD
     16856921       Santa Fe                                 NM                   87507        Single Family
     16856923       Windsor                                  CA                   95492             PUD
     16856928       Springfield                              OR                   97477        Single Family
     16856931       South Gate                               CA                   90280        Single Family
     16856934       Napa                                     CA                   94558        Single Family
     16857016       EL CAJON                                 CA                   92019        Single Family
     16856496       Bowie                                    MD                   20721         Condominium
     16856511       MANASSAS                                 VA                   20111        Single Family
     16856522       COLTON                                   CA                   92324        Single Family
     16856529       HENDERSON                                NV                   89012        Single Family
     16853241       Concord                                  CA                   94519             PUD
     16853279       RANCHO CORDOVA                           CA                   95670        Single Family
     16853282       HENDERSON                                NV                   89002        Single Family
     16853285       SAN LEANDRO                              CA                   94578        Single Family
     16853286       GOLDEN                                   CO                   80401        Single Family
     16853299       Chandler                                 AZ                   85249             PUD
     16853319       Modesto                                  CA                   95356        Single Family
     16853330       Las Vegas                                NV                   89148             PUD
     16853335       BELLEVUE                                 WA                   98005         Condominium
     16853379       Morada                                   CA                   95212        Single Family
     16852738       OSSINING                                 NY                   10562        Single Family
     16852799       Scottsdale                               AZ                   85251         Condominium
     16852804       RIVERSIDE                                CA                   92504        Single Family
     16852805       Miramar                                  FL                   33029             PUD
     16852812       APPLE VALLEY                             CA                   92308        Single Family
     16852813       Davenport                                FL                   33897             PUD
     16852835       Weston                                   FL                   33331          Townhouse
     16852854       Stockton                                 CA                   95219        Single Family
     16852863       GLENDALE                                 AZ                   85303             PUD
     16852865       Rohnert Park                             CA                   94928        Single Family
     16852871       Stafford                                 VA                   22554             PUD
     16852895       ODESSA                                   FL                   33556             PUD
     16852968       HANFORD                                  CA                   93230        Single Family
     16852988       Chula Vista                              CA                   91910        Single Family
     16853087       WESTMINSTER                              MD                   21157        Single Family
     16853116       SAHUARITA                                AZ                   85629             PUD
     16853141       LA JOLLA                                 CA                   92037         Condominium
     16853159       San Marcos                               CA                   92069         Condominium
     16853184       Royal Palm                               FL                   33411             PUD
     16853191       Venice                                   FL                   34293             PUD
     16853202       DALY CITY                                CA                   94015        Single Family
     16853207       Elk Grove                                CA                   95624        Single Family
     16853216       North Las Vegas                          NV                   89032             PUD
     16853226       Lynnwood                                 WA                   98037        Single Family
     16852154       FRESNO                                   CA                   93710        Single Family
     16852170       Miami                                    FL                   33126         Condominium
     16852231       Woodbridge                               VA                   22191             PUD
     16852281       Roseville                                CA                   95678             PUD
     16852312       INDIO                                    CA                   92203             PUD
     16852317       Lynwood                                  CA                   90262         Condominium
     16852330       COVINA                                   CA                   91722        Single Family
     16852340       RICHMOND                                 CA                   94806        Single Family
     16852352       Portland                                 OR                   97217        Single Family
     16852379       LAS VEGAS                                NV                   89178             PUD
     16852383       SAN DIEGO                                CA                   92139        Single Family
     16852385       Santa Maria                              CA                   93455        Single Family
     16852416       Kingman                                  AZ                   86401        Single Family
     16852715       Lehigh Acres                             FL                   33971        Single Family
     16852028       UPPER MARLBORO                           MD                   20772             PUD
     16852051       Temecula                                 CA                   92591             PUD
     16852063       STAFFORD                                 VA                   22554             PUD
     16852070       Los Angeles                              CA                   90065        Single Family
     16852096       GAITHERSBURG                             MD                   20877         Condominium
     16852110       Clermont                                 FL                   34711             PUD
     16852119       Romoland                                 CA                   92585        Single Family
     16851998       FONTANA                                  CA                   92337        Single Family
     16851999       Lakewood                                 CA                   90712        Single Family
     16851255       SAN CLEMENTE                             CA                   92673             PUD
     16851269       FAIRFIELD                                CA                   94533        Single Family
     16851281       ONTARIO                                  CA                   91762        Single Family
     16851296       BAKERSFIELD                              CA                   93313        Single Family
     16851299       Honolulu                                 HI                   96815         Condominium
     16851301       Port Hueneme                             CA                   93041             PUD
     16851317       SAN FRANCISCO                            CA                   94122        Single Family
     16851326       WOODINVILLE                              WA                   98072        Single Family
     16851327       Escondido                                CA                   92027        Single Family
     16851341       Garden Grove                             CA                   92840         Condominium
     16851352       ORMOND BEACH                             FL                   32174        Single Family
     16851384       KAILUA KONA                              HI                   96740         Condominium
     16851397       Bakersfield                              CA                   93305        Single Family
     16851410       EL CAJON                                 CA                   92021        Single Family
     16851416       WASHINGTON                               DC                   20020             PUD
     16851428       Manchester                               NJ                    8759        Single Family
     16851845       Hayward                                  CA                   94545        Single Family
     16851922       CASTRO VALLEY                            CA                   94552        Single Family
     16849506       Beaumont                                 CA                   92223             PUD
     16849517       Mammoth Lakes                            CA                   93546             PUD
     16849529       ANTHEM                                   AZ                   85086             PUD
     16849530       Newark                                   CA                   94560        Single Family
     16849552       Miramar                                  FL                   33029             PUD
     16849570       Antioch                                  CA                   94509        Single Family
     16849575       Sacramento                               CA                   95828        Single Family
     16849585       Austin                                   TX                   78732             PUD
     16849587       Las Vegas                                NV                   89103        Single Family
     16851052       Orlando                                  FL                   32825             PUD
     16851087       Santa Clarita                            CA                   91351        Single Family
     16851129       Inglewood                                CA                   90301         Condominium
     16851155       San Francisco                            CA                   94124         Condominium
     16851157       Hamilton                                 MT                   59840        Single Family
     16851161       Lake Forest                              CA                   92630        Single Family
     16851169       Los Angeles                              CA                   90011          2-4 Family
     16849426       Mesa                                     AZ                   85207        Single Family
     16849428       Rialto                                   CA                   92376        Single Family
     16849434       Stockton                                 CA                   95205        Single Family
     16849443       North Las Vegas                          NV                   89084             PUD
     16849445       Chula Vista                              CA                   91914        Single Family
     16849473       KIRKLAND                                 WA                   98033         Condominium
     16849479       Lathrop                                  CA                   95330        Single Family
     16849484       Soledad                                  CA                   93960        Single Family
     16849490       Carmichael                               CA                   95608        Single Family
     16849123       Lake Worth                               FL                   33467             PUD
     16849127       La Quinta                                CA                   92253        Single Family
     16849134       Anaheim                                  CA                   92806        Single Family
     16849141       Cerritos                                 CA                   90703         Condominium
     16849159       Newport Beach                            CA                   92660             PUD
     16849176       LAS VEGAS                                NV                   89110        Single Family
     16849195       Oakley                                   CA                   94561        Single Family
     16849196       Davis                                    CA                   95616        Single Family
     16849212       Upper Marlboro                           MD                   20772             PUD
     16849232       San Jose                                 CA                   95116         Condominium
     16849245       Saint George                             UT                   84790        Single Family
     16849251       Long Beach                               CA                   90810          2-4 Family
     16849272       Fresno                                   CA                   93720        Single Family
     16849292       Irvine                                   CA                   92618        Single Family
     16849299       SAINT LOUIS                              MO                   63146             PUD
     16849325       LAS VEGAS                                NV                   89178             PUD
     16849331       Dumfries                                 VA                   22026             PUD
     16849380       San Jose                                 CA                   95117          2-4 Family
     16849411       LONG BEACH                               CA                   90808        Single Family
     16849418       Milpitas                                 CA                   95035        Single Family
     16849100       West Sacramento                          CA                   95691        Single Family
     16849070       ALPINE                                   UT                   84004        Single Family
     16847866       Chula Vista                              CA                   91911        Single Family
     16847867       Salinas                                  CA                   93906        Single Family
     16847886       San Jose                                 CA                   95112        Single Family
     16847959       Snohomish                                WA                   98296        Single Family
     16847962       Hercules                                 CA                   94547        Single Family
     16847966       CASA GRANDE                              AZ                   85222             PUD
     16847976       Hemet                                    CA                   92545        Single Family
     16848000       BAKERSFIELD                              CA                   93313        Single Family
     16848003       New Canaan                               CT                    6840        Single Family
     16848013       Sonora                                   CA                   95370        Single Family
     16848020       La Quinta                                CA                   92253             PUD
     16848021       Hesperia                                 CA                   92345        Single Family
     16848042       Silver Spring                            MD                   20906        Single Family
     16848047       Daly City                                CA                   94014         Condominium
     16848057       CHULA VISTA                              CA                   91911         Condominium
     16848064       LA MESA                                  CA                   91941        Single Family
     16848080       Vancouver                                WA                   98682        Single Family
     16848089       El Cajon                                 CA                   92020         Condominium
     16848096       Elk Grove                                CA                   95758        Single Family
     16848105       LAS VEGAS                                NV                   89178        Single Family
     16848122       Stockton                                 CA                   95210        Single Family
     16848999       Floyds Knobs                             IN                   47119             PUD
     16847651       SAINT CHARLES                            MO                   63303             PUD
     16847653       Folsom                                   CA                   95630             PUD
     16847676       Murrieta                                 CA                   92563        Single Family
     16847693       WAIPAHU                                  HI                   96797             PUD
     16847694       Lodi                                     CA                   95240        Single Family
     16847701       SANTA ROSA                               CA                   95401        Single Family
     16847706       ALEXANDRIA                               VA                   22304         Condominium
     16847712       ONTARIO                                  CA                   91762        Single Family
     16847719       WHITTIER                                 CA                   90602        Single Family
     16847727       FONTANA                                  CA                   92336        Single Family
     16845756       HILLSBOROUGH                             NJ                    8844        Single Family
     16845772       North Las Vegas                          NV                   89081             PUD
     16845787       SAN DIEGO                                CA                   92154        Single Family
     16845788       HAGERSTOWN                               MD                   21740        Single Family
     16845789       CARSON                                   CA                   90745        Single Family
     16845796       CUTLER RIDGE                             FL                   33157          Townhouse
     16845810       MIAMI                                    FL                   33173        Single Family
     16845825       Gilbert                                  AZ                   85296             PUD
     16845830       Winter Garden                            FL                   34787             PUD
     16847607       Angwin                                   CA                   94508        Single Family
     16846012       LEESBURG                                 VA                   20176        Single Family
     16846072       ANTIOCH                                  CA                   94509        Single Family
     16846099       Elmira                                   OR                   97437        Single Family
     16846160       HUNTINGTON PARK                          CA                   90255        Single Family
     16846177       San Jose                                 CA                   95122        Single Family
     16846179       MODESTO                                  CA                   95350        Single Family
     16846193       Diamond Bar                              CA                   91765        Single Family
     16846209       San Gabriel                              CA                   91776        Single Family
     16846248       LOS ANGELES                              CA                   90003        Single Family
     16846262       Compton                                  CA                   90220        Single Family
     16846284       Marysville                               WA                   98270        Single Family
     16847470       Lanexa                                   VA                   23089        Single Family
     16847472       Alexandria                               VA                   22303        Single Family
     16847479       Miramar                                  FL                   33029             PUD
     16847493       Miramar                                  FL                   33027             PUD
     16847515       Miami Beach                              FL                   33140         Condominium
     16847533       Plantation                               FL                   33324         Condominium
     16847541       Los Angeles                              CA                   90003          2-4 Family
     16847542       Kissimmee                                FL                   34743             PUD
     16847547       BELL                                     CA                   90201        Single Family
     16847572       San Diego                                CA                   92107         Condominium
     16847590       PITTSBURG                                CA                   94565        Single Family
     16844845       Rancho Cucamonga                         CA                   91730             PUD
     16844849       Visalia                                  CA                   93291        Single Family
     16844857       Hollister                                CA                   95023        Single Family
     16844891       Sacramento                               CA                   95826          2-4 Family
     16844892       RIVERSIDE                                CA                   92507        Single Family
     16845563       LEONA VALLEY                             CA                   93551        Single Family
     16845694       Baldwin Park                             CA                   91706        Single Family
     16845713       PORT ORCHARD                             WA                   98366        Single Family
     16845714       WOODBRIDGE                               VA                   22192        Single Family
     16840068       Pinckney                                 MI                   48169        Single Family
     16840135       Washougal                                WA                   98671        Single Family
     16840140       LUMBERTON                                NJ                    8048        Single Family
     16840161       DOYLESTOWN                               PA                   18901        Single Family
     16840174       MILFORD                                  CT                    6460        Single Family
     16840188       Lorton                                   VA                   22079             PUD
     16840193       Woodbridge                               VA                   22193        Single Family
     16840200       BECKER                                   MN                   55308        Single Family
     16840237       SAN JOSE                                 CA                   95127        Single Family
     16840254       Palm Springs                             CA                   92262             PUD
     16840263       Alexandria                               VA                   22306             PUD
     16840275       Miami                                    FL                   33196        Single Family
     16840293       Fontana                                  CA                   92336        Single Family
     16840300       Alpharetta                               GA                   30022        Single Family
     16840307       Miami                                    FL                   33185             PUD
     16844273       Winchester                               CA                   92596             PUD
     16844318       Bradenton                                FL                   34212        Single Family
     16844429       ESCONDIDO                                CA                   92027        Single Family
     16844454       SEATTLE                                  WA                   98116        Single Family
     16844468       Rancho Santa Margarita                   CA                   92688         Condominium
     16844552       MANHATTAN BEACH                          CA                   90266        Single Family
     16844558       MENIFEE                                  CA                   92584        Single Family
     16844587       Sunnyvale                                CA                   94085        Single Family
     16844603       Elk Grove                                CA                   95624        Single Family
     16844624       Fresno                                   CA                   93706        Single Family
     16844634       Liberty                                  MO                   64068             PUD
     16844657       Hanford                                  CA                   93230        Single Family
     16844729       South San Francisco                      CA                   94080        Single Family
     16844742       EL CAJON                                 CA                   92019         Condominium
     16844746       Virginia Beach                           VA                   23464        Single Family
     16844788       Mountain House                           CA                   95391        Single Family
     16839986       PERRIS                                   CA                   92571        Single Family
     16838876       Baltimore                                MD                   21224        Single Family
     16838975       Manassas Park                            VA                   20111        Single Family
     16838981       Hollywood                                FL                   33021        Single Family
     16839031       Fontana                                  CA                   92335        Single Family
     16839046       WOODBRIDGE                               VA                   22191        Single Family
     16839076       Suisun City                              CA                   94585        Single Family
     16839095       Miami                                    FL                   33015             PUD
     16839101       Moreno Valley                            CA                   92551        Single Family
     16839112       CUMBERLAND                               RI                    2864        Single Family
     16839117       South Gate                               CA                   90280        Single Family
     16839154       Mc Lean                                  VA                   22101        Single Family
     16839166       WOOD RIDGE                               NJ                    7075          2-4 Family
     16839190       PINECREST                                FL                   33156        Single Family
     16839191       Redwood City                             CA                   94062        Single Family
     16839200       Sun Valley                               CA                   91352        Single Family
     16839212       Santa Clara                              CA                   95054             PUD
     16839245       Stockton                                 CA                   95205          2-4 Family
     16839303       Carson                                   CA                   90810        Single Family
     16839316       Reseda                                   CA                   91335        Single Family
     16839334       LAS VEGAS                                NV                   89178             PUD
     16839672       El Monte                                 CA                   91732             PUD
     16839705       Silt                                     CO                   81652        Single Family
     16839710       Antioch                                  CA                   94509        Single Family
     16839722       Buckeye                                  AZ                   85396             PUD
     16839724       ARLINGTON                                VA                   22202         Condominium
     16839767       Ontario                                  CA                   91761        Single Family
     16839784       FINKSBURG                                MD                   21048        Single Family
     16839789       MORENO VALLEY                            CA                   92557        Single Family
     16839818       San Jose                                 CA                   95120         Condominium
     16839847       San Diego                                CA                   92111        Single Family
     16839893       Key Largo                                FL                   33037        Single Family
     16839901       Upland                                   CA                   91786        Single Family
     16838762       Phoenix                                  AZ                   85018        Single Family
     16838791       NAPLES                                   FL                   34120        Single Family
     16838852       Brea                                     CA                   92823             PUD
     16838869       EL MONTE                                 CA                   91732         Condominium
     16838599       WINDERMERE                               FL                   39786             PUD
     16838628       Orlando                                  FL                   32824             PUD
     16835990       Lathrop                                  CA                   95330        Single Family
     16835835       Goodyear                                 AZ                   85338        Single Family
     16835844       Sylmar                                   CA                   91342        Single Family
     16835891       Alhambra                                 CA                   91801        Single Family
     16835894       LATHROP                                  CA                   95330        Single Family
     16835920       Westminster                              CA                   92683        Single Family
     16835328       Fresno                                   CA                   93722        Single Family
     16835339       Henderson                                NV                   89011             PUD
     16835457       LOS ANGELES                              CA                   91306        Single Family
     16835496       Santa Ana                                CA                   92704        Single Family
     16835503       Perris                                   CA                   92570        Single Family
     16835532       Washington                               DC                   20012        Single Family
     16835545       CORONA                                   CA                   92880        Single Family
     16835579       Silver Spring                            MD                   20902         Condominium
     16835612       ALEXANDRIA                               VA                   22315          Townhouse
     16835689       EL GRANADA                               CA                   94018          2-4 Family
     16835721       Covina                                   CA                   91723        Single Family
     16835727       Riverside                                CA                   92508        Single Family
     16835761       Fresno                                   CA                   93727        Single Family
     16833136       CLEARWATER                               FL                   33767        Single Family
     16833176       Victorville                              CA                   92394             PUD
     16833244       San Jose                                 CA                   95126         Condominium
     16833263       South San Francisco                      CA                   94080        Single Family
     16833330       Chula Vista                              CA                   91911        Single Family
     16833355       Port Hueneme                             CA                   93041        Single Family
     16835175       Miami                                    FL                   33132         Condominium
     16835219       Anaheim                                  CA                   92807         Condominium
     16835257       Hyattsville                              MD                   20783             PUD
     16835285       Lake Forest                              CA                   92630        Single Family
     16835290       Orlando                                  FL                   32801         Condominium
     16835298       Las Vegas                                NV                   89110        Single Family
     16826986       Alameda                                  CA                   94501          2-4 Family
     16826994       PITTSBURG                                CA                   94565        Single Family
     16827027       Lemoore                                  CA                   93245        Single Family
     16827036       Van Nuys                                 CA                   91405        Single Family
     16827049       Seattle                                  WA                   98155        Single Family
     16827051       Seabrook Island                          SC                   29455             PUD
     16832760       Suisun City                              CA                   94585          Townhouse
     16832805       Falls Church                             VA                   22042        Single Family
     16832870       NORTH LAS VEGAS                          NV                   89031             PUD
     16832911       Tucson                                   AZ                   85750             PUD
     16832992       MERCED                                   CA                   95340        Single Family
     16833053       Melbourne                                FL                   32934             PUD
     16833054       Hayward                                  CA                   94541        Single Family
     16833079       West Orange                              NJ                    7052          2-4 Family
     16833095       VICTORVILLE                              CA                   92394        Single Family
     16833103       Tracy                                    CA                   95377        Single Family
     16833105       HESPERIA                                 CA                   92345        Single Family
     16826956       Los Angeles                              CA                   90043        Single Family
     16826713       Lompoc                                   CA                   93436             PUD
     16826761       RIALTO                                   CA                   92376        Single Family
     16826763       new hall                                 CA                   91321        Single Family
     16826810       Elkridge                                 MD                   21075             PUD
     16826827       BIG BEAR CITY                            CA                   92316        Single Family
     16826828       San Diego                                CA                   92127             PUD
     16826829       LAS VEGAS                                NV                   89119        Single Family
     16826831       Alexandria                               VA                   22303        Single Family
     16826668       SAN DIEGO                                CA                   92108         Condominium
     16826632       Moreno Valley                            CA                   92555        Single Family
     16826529       Hood River                               OR                   97031        Single Family
     16824236       Santa Ana                                CA                   92704        Single Family
     16824243       Las Vegas                                NV                   89103        Single Family
     16824303       VICTORVILLE                              CA                   92392        Single Family
     16824385       Placentia                                CA                   92870        Single Family
     16824421       Fremont                                  CA                   94538        Single Family
     16823845       Oakland                                  CA                   94603        Single Family
     16823942       Bellevue                                 NE                   68005        Single Family
     16824032       Los Angeles                              CA                   90047          2-4 Family
     16824056       OLYMPIA                                  WA                   98502             PUD
     16824096       South Gate                               CA                   90280             PUD
     16824101       Cocoa Beach                              FL                   32931        Single Family
     16823716       Chula Vista                              CA                   91915        Single Family
     16823717       Mesa                                     AZ                   85206             PUD
     16823728       San Diego                                CA                   92123        Single Family
     16823793       Pembroke Pines                           FL                   33024             PUD
     16823798       Pasadena                                 CA                   91103        Single Family
     16819521       Orlando                                  FL                   32832             PUD
     16819642       Maricopa                                 AZ                   85239             PUD
     16819724       San Anselmo                              CA                   94960        Single Family
     16819847       Ocoee                                    FL                   34761             PUD
     16819863       WHITTIER                                 CA                   90602             PUD
     16814289       Los Angeles                              CA                   90004        Single Family
     16814305       Stockton                                 CA                   95209        Single Family
     16819137       NORTH HOLLYWOOD                          CA                   91605        Single Family
     16819152       LOS ANGELES                              CA                   90066        Single Family
     16819175       Milpitas                                 CA                   95035        Single Family
     16819176       ANAHEIM                                  CA                   92805        Single Family
     16819237       SURPRISE                                 AZ                   85379             PUD
     16819255       Orlando                                  FL                   32828          Townhouse
     16819303       CORAL SPRINGS                            FL                   33065         Condominium
     16819390       San Mateo                                CA                   94403         Condominium
     16819439       WOODBRIDGE                               VA                   22192         Condominium
     16819450       San Francisco                            CA                   94124          2-4 Family
     16813718       Lakeside                                 CA                   92040        Single Family
     16813778       Las Vegas                                NV                   89121        Single Family
     16813783       Capitol Heights                          MD                   20743        Single Family
     16813873       San Leandro                              CA                   94577        Single Family
     16813905       VISALIA                                  CA                   93277        Single Family
     16813925       Corona                                   CA                   92883             PUD
     16813938       San Bernardino                           CA                   92404          2-4 Family
     16813939       Benicia                                  CA                   94510        Single Family
     16813947       Los Angeles                              CA                   90044        Single Family
     16813973       Kirkland                                 WA                   98034        Single Family
     16813984       Sacramento                               CA                   95817        Single Family
     16814061       Covina Area                              CA                   91722        Single Family
     16814156       Monrovia                                 CA                   91016             PUD
     16809784       Hayward                                  CA                   94545        Single Family
     16809785       Chicago                                  IL                   60611         Condominium
     16809837       Granada Hills                            CA                   91344        Single Family
     16809851       Santee                                   CA                   92071        Single Family
     16809885       ALTADENA                                 CA                   91001        Single Family
     16809900       Oakland                                  CA                   94619        Single Family
     16809906       Lincoln                                  CA                   95648        Single Family
     16813530       Wilton                                   CA                   95693             PUD
     16813537       Tuolumne                                 CA                   95379        Single Family
     16813538       Surprise                                 AZ                   85388             PUD
     16813541       Sacramento                               CA                   95829        Single Family
     16813569       LAS VEGAS                                NV                   89118        Single Family
     16813618       Herndon                                  VA                   20170             PUD
     16813676       CAPE CORAL                               FL                   33909        Single Family
     16813717       CARROLL                                  IA                   51401        Single Family
     16809516       GOODYEAR                                 AZ                   85338        Single Family
     16809646       LATHROP                                  CA                   95330        Single Family
     16809659       SILVER SPRING                            MD                   20902        Single Family
     16809667       El Cajon                                 CA                   92020          2-4 Family
     16809675       Sacramento                               CA                   95823        Single Family
     16809757       Granada Hills                            CA                   91344        Single Family
     16809763       Millbrae                                 CA                   94030        Single Family
     16807361       Las Vegas                                NV                   89142        Single Family
     16807364       Orange                                   CA                   92868        Single Family
     16809256       Glendale                                 AZ                   85308        Single Family
     16809304       HUNTINGTON BEACH                         CA                   92646             PUD
     16809329       COMMERCE                                 CA                   90040        Single Family
     16809332       Seattle                                  WA                   98108        Single Family
     16809337       Orlando                                  FL                   32839         Condominium
     16809377       Palm Coast                               FL                   32164        Single Family
     16809453       SAN DIEGO                                CA                   92154             PUD
     16809468       LAS VEGAS                                NV                   89104        Single Family
     16809488       Herndon                                  VA                   20170             PUD
     16807034       MANASSAS                                 VA                   20109             PUD
     16807086       LAS VEGAS                                NV                   89141             PUD
     16807123       Parkland                                 FL                   33067        Single Family
     16807199       alexandria                               VA                   22306        Single Family
     16807235       Daly City                                CA                   94015        Single Family
     16807261       Rockledge                                FL                   32955        Single Family
     16807337       Coachella                                CA                   92236        Single Family
     16804162       Covina                                   CA                   91722         Condominium
     16806845       VALLEJO                                  CA                   94591             PUD
     16806849       Woodbridge                               VA                   22192             PUD
     16806862       Hesperia                                 CA                   92345        Single Family
     16806867       Windermere                               FL                   34786             PUD
     16806904       Orlando                                  FL                   32824          Townhouse
     16806906       Pico Rivera                              CA                   90660        Single Family
     16806984       Encinitas                                CA                   92024        Single Family
     16806997       TULARE                                   CA                   93274        Single Family
     16807008       Hialeah                                  FL                   33016        Single Family
     16803464       Yorba Linda                              CA                   92886         Condominium
     16803490       Leesburg                                 VA                   20175        Single Family
     16803610       Brentwood                                MD                   20722        Single Family
     16803674       Orlando                                  FL                   32833        Single Family
     16803678       Fresno                                   CA                   93727        Single Family
     16803684       Palmdale                                 CA                   93551        Single Family
     16803781       San Jose                                 CA                   95112          2-4 Family
     16803832       La Habra                                 CA                   90631        Single Family
     16803887       GAITHERSBURG                             MD                   20879             PUD
     16803900       Lake Arrowhead                           CA                   92352        Single Family
     16801684       SAN FRANCISCO                            CA                   94122          2-4 Family
     16801838       San Francisco                            CA                   94134        Single Family
     16801899       Birmingham                               AL                   35213        Single Family
     16801948       Las Vegas                                NV                   89110        Single Family
     16802016       Milpitas                                 CA                   95035        Single Family
     16803277       Lehigh Acres                             FL                   33972        Single Family
     16803296       Victorville                              CA                   92394        Single Family
     16803391       GRASS VALLEY                             CA                   95949        Single Family
     16803438       Pembroke Pines                           FL                   33027        Single Family
     16801607       MANASSAS                                 VA                   20111        Single Family
     16851500       San Antonio                              TX                   78259        Single Family
     16798665       POMONA                                   CA                   91768        Single Family
     16798737       Pleasant Hill                            CA                   94523        Single Family
     16798764       San Diego                                CA                   92110         Condominium
     16798830       BEAUMONT                                 CA                   92223        Single Family
     16798904       LAS VEGAS                                NV                   89123             PUD
     16384086       STERLING                                 VA                   20164        Single Family
     16323454       Homestead                                FL                   33033        Single Family
     16848778       Chino                                    CA                   91710        Single Family
     16848945       Austin                                   TX                   78751        Single Family
     16848948       BRENTWOOD                                NY                   11717        Single Family
     16848913       RICHMOND                                 CA                   94804        Single Family
     16848764       Hesperia                                 CA                   92345        Single Family
     16848767       Bakersfield                              CA                   93312        Single Family
     16848820       West Covina                              CA                   91790        Single Family
     16848746       Atwater                                  CA                   95301        Single Family
     16848870       Gig Harbor                               WA                   98335        Single Family
     16848757       cathedral city                           CA                   92234          2-4 Family
     16847360       Milford                                  MA                    1757        Single Family
     16847174       Moreno Valley                            CA                   92553        Single Family
     16847388       BOYNTON BEACH                            FL                   33426             PUD
     16847415       Maywood                                  CA                   90270          2-4 Family
     16847289       Lincoln                                  CA                   95648        Single Family
     16847157       South Gate                               CA                   90280        Single Family
     16847212       Garden Grove                             CA                   92840        Single Family
     16847221       Fairfield                                CA                   94533        Single Family
     16847225       Mira Loma                                CA                   91752        Single Family
     16847233       Suisun City                              CA                   94585        Single Family
     16847145       SALINAS                                  CA                   93905        Single Family
     16847260       San Jacinto                              CA                   92582        Single Family
     16845494       Bakersfield                              CA                   93312        Single Family
     16845503       Roseville                                CA                   95747             PUD
     16845529       La Crescenta                             CA                   91214        Single Family
     16845535       ENCINITAS                                CA                   92024        Single Family
     16845453       Salem                                    OR                   97302        Single Family
     16845462       Naples                                   FL                   34105         Condominium
     16843904       Tucson                                   AZ                   85741             PUD
     16843951       PALM SPRINGS                             CA                   92262        Single Family
     16843961       Bremerton                                WA                   98312         Condominium
     16843979       Las Vegas                                NV                   89142        Single Family
     16843989       Salem                                    OR                   97301        Single Family
     16844004       Miami                                    FL                   33186         Condominium
     16843763       san diego                                CA                   92101         Condominium
     16843882       Mendota                                  CA                   93640        Single Family
     16843883       Costa Mesa                               CA                   92627        Single Family
     16843898       Collegeville                             PA                   19426        Single Family
     16843773       LAS VEGAS                                NV                   89110        Single Family
     16839402       Union City                               CA                   94587        Single Family
     16839405       Los Angeles                              CA                   90043        Single Family
     16839593       Orlando                                  FL                   32829             PUD
     16839415       Los Angeles                              CA                   90059        Single Family
     16839620       BEAUMONT                                 CA                   92223        Single Family
     16839626       Los Angeles                              CA                   91402        Single Family
     16843802       Milpitas                                 CA                   95035             PUD
     16843810       Vista                                    CA                   92083        Single Family
     16843817       Vallejo                                  CA                   94591        Single Family
     16843762       Modesto                                  CA                   95351        Single Family
     16843858       Woodlake                                 CA                   93286        Single Family
     16839393       Tucson                                   AZ                   85718        Single Family
     16839378       Walnut                                   CA                   91789        Single Family
     16839496       Los Angeles                              CA                   91304        Single Family
     16839501       Crestview                                FL                   32536        Single Family
     16839380       Chatsworth                               CA                   91311        Single Family
     16838554       Reno                                     NV                   89521             PUD
     16838555       El Cajon                                 CA                   92021        Single Family
     16838302       CORONA                                   CA                   92882        Single Family
     16838569       Simi Valley                              CA                   93065        Single Family
     16839454       Los Angeles                              CA                   90037        Single Family
     16838287       STOCKTON                                 CA                   95219             PUD
     16838540       Lancaster                                CA                   93535        Single Family
     16838394       MIRA LOMA                                CA                   91752        Single Family
     16838259       Sacramento                               CA                   95815          2-4 Family
     16838477       Phoenix                                  AZ                   85048         Condominium
     16834934       Los Angeles                              CA                   90041        Single Family
     16838321       Los Angeles                              CA                   90045        Single Family
     16838337       Stockton                                 CA                   95210        Single Family
     16838343       Paramount                                CA                   90723        Single Family
     16838348       Santa Monica                             CA                   90402         Condominium
     16838226       Vallejo                                  CA                   94590        Single Family
     16835011       Los Angeles                              CA                   90043        Single Family
     16835057       Graton                                   CA                   95444         Condominium
     16834855       Simi Valley                              CA                   93065        Single Family
     16835072       San Francisco                            CA                   94124        Single Family
     16835104       Winchester                               CA                   92596             PUD
     16835112       Vancouver                                WA                   98665        Single Family
     16835115       Scotts Valley                            CA                   95066        Single Family
     16835136       Pembroke Pines                           FL                   33025         Condominium
     16832745       Sacramento                               CA                   95828        Single Family
     16832461       Santa Ana                                CA                   92704        Single Family
     16832650       Suwanee                                  GA                   30024        Single Family
     16832673       Sacramento                               CA                   95828        Single Family
     16832685       San Leandro                              CA                   94578         Condominium
     16825952       Moreno Valley                            CA                   92553        Single Family
     16826185       Alamogordo                               NM                   88310        Single Family
     16832518       Milpitas                                 CA                   95035             PUD
     16832451       Whittier                                 CA                   90605        Single Family
     16832453       Walnut                                   CA                   91789         Condominium
     16832604       Las Vegas                                NV                   89178             PUD
     16832606       Riverdale                                MD                   20732        Single Family
     16823618       San Diego                                CA                   92117        Single Family
     16826009       HACKENSACK                               NJ                    7601        Single Family
     16826066       Moreno Valley                            CA                   92557        Single Family
     16826067       Las Vegas                                NV                   89148        Single Family
     16823489       Anthem                                   AZ                   85086             PUD
     16823520       Temecula                                 CA                   92592         Condominium
     16823359       Newport News                             VA                   23608        Single Family
     16823334       HENDERSON                                NV                   89012             PUD
     16818731       SOUTH GATE                               CA                   90280          2-4 Family
     16818738       Union City                               CA                   94587        Single Family
     16823299       KISSIMMEE                                FL                   34759             PUD
     16798377       Las Vegas                                NV                   89119        Single Family
     16798389       Hemet                                    CA                   92545             PUD
     16798391       Chula Vista                              CA                   91915         Condominium
     16798349       SIMI VALLEY                              CA                   93063          Townhouse
     16798209       Wardsboro                                VT                    5355        Single Family
     16791138       Napa                                     CA                   94559        Single Family
     16791159       Hollister                                CA                   95023        Single Family
     16798158       Springfield                              MA                    1104          2-4 Family
     16798165       Orlando                                  FL                   32808        Single Family
     16791089       POTOMAC FALLS                            VA                   20165         Condominium
     16790955       Las Vegas                                NV                   89169        Single Family
     16790934       North Las Vegas                          NV                   89084             PUD
     16790938       Naples                                   FL                   34110        Single Family
     16790949       Union City                               CA                   94587         Condominium
     16790904       Grosse Ile                               MI                   48138        Single Family
     16790909       Destin                                   FL                   32541        Single Family
     16694686       REHOBOTH BEACH                           DE                   19971        Single Family
     16694692       MILFORD                                  CT                    6460         Condominium
     16694714       MIDDLEBURG                               FL                   32068             PUD
     16694724       TUCSON                                   AZ                   85749             PUD
     16694740       RIVERSIDE                                CA                   92503        Single Family
     16694742       PALM BAY                                 FL                   32905          2-4 Family
     16694743       NORTH TOPSAIL BEACH                      NC                   28460             PUD
     16694749       KEWASKUM                                 WI                   53040        Single Family
     16694667       BELCHERTOWN                              MA                    1007        Single Family
     16689231       PORT ST LUCIE                            FL                   34986        Single Family
     16685324       PORT HUENEME                             CA                   93041         Condominium
     16685329       LOS ANGELES                              CA                   90003          2-4 Family
     16685336       NORTHRIDGE                               CA                   91324        Single Family
     16685338       SANTA CRUZ                               CA                   95062        Single Family
     16686740       BUENA PARK                               CA                   90621        Single Family
     16646036       Manassas                                 VA                   20110             PUD
     17034243       Goodyear                                 AZ                   85338             PUD
     17020960       Park City                                UT                   84060        Single Family
     17020967       Garden Grove                             CA                   92845        Single Family
     17021006       Farmington                               MO                   63640        Single Family
     17021819       Fontana                                  CA                   92337        Single Family
     17021857       Hazlet                                   NJ                    7730        Single Family
     17027359       Las Vegas                                NV                   89121        Single Family
     17027437       Buckeye                                  AZ                   85396             PUD
     17032793       San Francisco                            CA                   94127        Single Family
     17032810       Spanish Fork                             UT                   84660        Single Family
     17014538       Glendale                                 AZ                   85302        Single Family
     17014548       Charlotte                                NC                   28212        Single Family
     17014565       Hopkins                                  MN                   55305         Condominium
     17014578       Minneapolis                              MN                   55406        Single Family
     17014628       Vancouver                                WA                   98686             PUD
     17014649       Petaluma                                 CA                   94952          2-4 Family
     17014664       Hayward                                  CA                   94544        Single Family
     17014666       Corona                                   CA                   92880        Single Family
     17016200       Redmond                                  OR                   97756        Single Family
     17012556       Vancouver                                WA                   98682             PUD
     17012570       Washington                               DC                   20019        Single Family
     17012574       Buena Park                               CA                   90621        Single Family
     17012592       Fullerton                                CA                   92833        Single Family
     17013273       Phoenix                                  AZ                   85041             PUD
     17013308       San Jose                                 CA                   95148             PUD
     17013310       OXON HILL                                MD                   20748        Single Family
     17013349       Pleasant Hill                            CA                   94523        Single Family
     17013386       Richmond                                 CA                   94801        Single Family
     17013399       Pine Mountain Club                       CA                   93222             PUD
     17013407       Minneapolis                              MN                   55419          2-4 Family
     17014510       Las Vegas                                NV                   89147             PUD
     17014521       Maple Valley                             WA                   98038        Single Family
     17002965       Gilbert                                  AZ                   85296             PUD
     17002993       Chester                                  VA                   23831        Single Family
     17002999       Woodbridge                               NJ                    7095        Single Family
     17003001       Lopez Island                             WA                   98261        Single Family
     17003008       Temecula                                 CA                   92592        Single Family
     17003014       SAN JOSE                                 CA                   95127        Single Family
     17003023       Los Angeles                              CA                   90062        Single Family
     17003024       Sunland                                  CA                   91040        Single Family
     17003032       Santa Ana                                CA                   92707        Single Family
     17003042       San Leandro                              CA                   94579        Single Family
     17003055       San Diego                                CA                   92173        Single Family
     17003061       Linden                                   NJ                    7036        Single Family
     17003066       La Habra                                 CA                   90631         Condominium
     17003088       Moreno Valley                            CA                   92557        Single Family
     17003090       Corona                                   CA                   92882             PUD
     17003094       Temple Hills                             MD                   20748        Single Family
     17003097       Riverside                                CA                   92504        Single Family
     17003103       Anaheim                                  CA                   92804        Single Family
     17003111       El Cajon                                 CA                   92019        Single Family
     17004450       North Bergen                             NJ                    7047        Single Family
     17004452       Morrisville                              PA                   19067        Single Family
     17004456       Rocklin                                  CA                   95765             PUD
     17004508       Altamonte Springs                        FL                   32714        Single Family
     17004529       St. Peters                               MO                   63376        Single Family
     17004539       Henderson                                NV                   89014          Townhouse
     17004596       Tigard                                   OR                   97223        Single Family
     17004602       Temecula                                 CA                   92592        Single Family
     17004606       Milpitas                                 CA                   95035         Condominium
     17004611       SIMI VALLEY                              CA                   93065        Single Family
     17008796       Stockton                                 CA                   95209        Single Family
     17008830       San Jose                                 CA                   95123        Single Family
     17008842       Manassas                                 VA                   20112        Single Family
     17008858       BURBANK                                  CA                   91501        Single Family
     17008870       Elk River                                MN                   55330        Single Family
     17008876       Huntington Beach                         CA                   92647        Single Family
     17008769       Hayward                                  CA                   94541        Single Family
     17008889       San Jose                                 CA                   95111        Single Family
     17008894       Los Angeles                              CA                   90032        Single Family
     17008899       Oceanside                                CA                   92057        Single Family
     17008924       Garden Grove                             CA                   92841        Single Family
     17008937       Westlake Village                         CA                   91361         Condominium
     17010841       Phoenix                                  AZ                   85043             PUD
     17010848       Buena Park                               CA                   90621        Single Family
     17010765       Santa Maria                              CA                   93458        Single Family
     17010867       Glendale                                 CA                   91202        Single Family
     17010874       Shingle Springs                          CA                   95682        Single Family
     17010893       St Louis                                 MO                   63129        Single Family
     17010903       San Jose                                 CA                   95120          2-4 Family
     17010923       Surprise                                 AZ                   85388             PUD
     17010925       Orlando                                  FL                   32812             PUD
     17010929       Surprise                                 AZ                   85374             PUD
     17010938       Elk Grove                                CA                   95624        Single Family
     17012447       San Diego                                CA                   92113        Single Family
     17012477       Avondale                                 AZ                   85323             PUD
     17012491       Miramar                                  FL                   33027             PUD
     17012500       Cardiff By The Sea                       CA                   92007          Townhouse
     17012515       UNION CITY                               CA                   94587             PUD
     17012526       Plantation                               FL                   33317        Single Family
     17012403       Murrieta                                 CA                   92563        Single Family
     17012550       Chula Vista                              CA                   91913             PUD
     16997867       Chino Hills                              CA                   91709        Single Family
     16997871       Maplewood                                MN                   55119        Single Family
     16997883       San Diego                                CA                   92104         Condominium
     16997887       Phoenix                                  AZ                   85085             PUD
     16997905       Ellicott City                            MD                   21043             PUD
     16997907       Lathrop                                  CA                   95330        Single Family
     16997909       Rialto                                   CA                   92376        Single Family
     16997925       Corona                                   CA                   92880        Single Family
     16997928       Los Angeles                              CA                   90011        Single Family
     17001445       LUTZ                                     FL                   33548             PUD
     17001457       Kissimmee                                FL                   34747             PUD
     17001481       Plymouth                                 MN                   55446        Single Family
     17001482       Jupiter                                  FL                   33469         Condominium
     17001511       Florence                                 AZ                   85232             PUD
     17001520       MIAMI                                    FL                   33177        Single Family
     17001528       Glendale                                 AZ                   85310             PUD
     17001340       PLANTATION                               FL                   33317        Single Family
     17001536       Torrance                                 CA                   90505         Condominium
     17001558       ROYAL PALM BEACH                         FL                   33411        Single Family
     17001559       Southaven                                MS                   38671        Single Family
     17001567       Winter Park                              FL                   32792        Single Family
     17001583       Roanoke                                  VA                   24019        Single Family
     17001626       Las Vegas                                NV                   89183             PUD
     17001631       Saint Augustine                          FL                   32092             PUD
     17001634       San Diego                                CA                   92127             PUD
     16989945       La Mirada                                CA                   90638        Single Family
     16989987       Casa Grande                              AZ                   85222             PUD
     16989349       Ceres                                    CA                   95307        Single Family
     16989350       Westbrook                                ME                    4092          2-4 Family
     16990003       San Diego                                CA                   92123         Condominium
     16990011       Kingfield                                ME                    4947        Single Family
     16989358       Salinas                                  CA                   93906        Single Family
     16990935       Sterling                                 VA                   20164        Single Family
     16991053       East Bethel                              MN                   55011        Single Family
     16991054       Whittier                                 CA                   90604        Single Family
     16991058       Stamford                                 CT                    6902         Condominium
     16991060       Charlotte                                NC                   28215        Single Family
     16991068       Simi Valley                              CA                   93063        Single Family
     16990958       Simi Valley                              CA                   93063        Single Family
     16994758       Bergenfield                              NJ                    7621        Single Family
     16994761       Dana Point                               CA                   92624        Single Family
     16994763       San Clemente                             CA                   92673             PUD
     16994772       Silver Spring                            MD                   20902        Single Family
     16994779       Phoenix                                  AZ                   85037             PUD
     16994784       Roanoke                                  VA                   24019        Single Family
     16994805       Las Vegas                                NV                   89139        Single Family
     16994807       Hamburg                                  NJ                    7419        Single Family
     16994823       Sedona                                   AZ                   86351             PUD
     16994824       Lake Worth                               FL                   33467             PUD
     16994830       VALLEJO                                  CA                   94589        Single Family
     16994530       Daly City                                CA                   94015        Single Family
     16994844       Severn                                   MD                   21144         Condominium
     16994538       Adelanto                                 CA                   92301        Single Family
     16994853       Rancho Cordova                           CA                   95742             PUD
     16994861       San Diego                                CA                   92114        Single Family
     16994863       Waddell                                  AZ                   85355             PUD
     16994551       Orange                                   CA                   92869        Single Family
     16994880       Catonsville                              MD                   21228        Single Family
     16994901       Riverside                                CA                   92509        Single Family
     16994903       Carson                                   CA                   90745        Single Family
     16994904       Kissimmee                                FL                   34758             PUD
     16994926       Lakeside                                 CA                   92040        Single Family
     16997749       San Jose                                 CA                   95127        Single Family
     16997685       San Anselmo                              CA                   94960             PUD
     16997770       Manassas                                 VA                   20109        Single Family
     16997776       Beaverton                                OR                   97007        Single Family
     16997790       Blaine                                   MN                   55449        Single Family
     16997803       Bluffton                                 SC                   29910             PUD
     16997696       Temecula                                 CA                   92592             PUD
     16997708       Azusa                                    CA                   91702        Single Family
     16694062       Evans                                    GA                   30809        Single Family
     16694084       Lake Elsinore                            CA                   92530        Single Family
     16693373       Canyon Lake                              CA                   92587             PUD
     16616158       Santa Ana                                CA                   92707        Single Family
     16597468       Laurel                                   MD                   20707             PUD
     16570632       Los Angeles                              CA                   90001          2-4 Family
     16808348       Petaluma                                 CA                   94952        Single Family
     16808202       Van Nuys                                 CA                   91405        Single Family
     16808224       Milpitas                                 CA                   95035        Single Family
     16812438       Buena Park                               CA                   90620        Single Family
     16812469       Bellflower                               CA                   90706        Single Family
     16812485       Lemoore                                  CA                   93245        Single Family
     16812492       Brooklyn                                 NY                   11233          2-4 Family
     16812570       SANTA ANA                                CA                   92704        Single Family
     16812603       Everett                                  WA                   98205             PUD
     16812605       SCOTTSDALE                               AZ                   85251          Townhouse
     16806587       Boynton Beach                            FL                   33426         Condominium
     16806641       CHULA VISTA                              CA                   91913        Single Family
     16808343       Riverside                                CA                   92880        Single Family
     16803270       TOLLESON                                 AZ                   85353             PUD
     16802883       Littlerock                               CA                   93543        Single Family
     16802901       HENDERSON                                NV                   89052             PUD
     16803206       Torrance                                 CA                   90501        Single Family
     16803255       Vista                                    CA                   92083         Condominium
     16797961       San Lorenzo                              CA                   94580        Single Family
     16798039       Maricopa                                 AZ                   85239             PUD
     16799260       ARLINGTON                                VA                   22213         Condominium
     16323874       Temecula                                 CA                   92592        Single Family
     16833561       VISTA                                    CA                   92083        Single Family
     16846246       DIXON                                    CA                   95620        Single Family
     16963259       Homestead                                FL                   33033        Single Family
     16965133       Miami                                    FL                   33177        Single Family
     16968253       Santa Ana                                CA                   92703        Single Family
     16968429       OAKLAND                                  CA                   94621          2-4 Family
     16973798       FAIRFIELD                                CA                   94534        Single Family
     16980432       LAS VEGAS                                NV                   89178             PUD
     16981148       N LAS VEGAS                              NV                   89081             PUD
     16852798       Miramar                                  FL                   33029             PUD
     16691652       WEST PARK                                FL                   33023        Single Family
     16714425       AURORA                                   CO                   80012        Single Family
     16707284       APOPKA                                   FL                   32712        Single Family
     16714453       PHOENIX                                  AZ                   85037             PUD
     16814844       LAS VEGAS                                NV                   89138             PUD
     16814846       PORT HUENEME                             CA                   93041        Single Family
     16814873       DISTRICT HEIGHTS                         MD                   20747             PUD
     16784508       PHOENIX                                  AZ                   85051        Single Family
     16814848       WINDERMERE                               FL                   34786             PUD
     16814845       SALT LAKE CITY                           UT                   84119             PUD
     16814868       APOLLO BEACH                             FL                   33572        Single Family
     16814849       SAINT PETERSBURG                         FL                   33703        Single Family
     17010304       CLAREMONT                                NH                    3743        Single Family
     17010308       BRANDYWINE                               MD                   20613             PUD
     17010288       KISSIMMEE                                FL                   34744             PUD
     17010293       ALEXANDRIA                               VA                   22310             PUD
     17010303       HOBBS                                    NM                   88242        Single Family
     17010269       LAKELAND                                 FL                   33811             PUD
     17010284       HARAHAN                                  LA                   70123        Single Family
     17010309       CHARLOTTE                                NC                   28269             PUD
     17010302       MIRAMAR                                  FL                   33027             PUD
     17010273       MYRTLE BEACH                             SC                   29579             PUD
     16965781       PLAINFIELD                               IL                   60585             PUD
     16965815       MIRAMAR                                  FL                   33029             PUD
     16979991       NASHVILLE                                TN                   37206          2-4 Family
     16965765       CAPE CORAL                               FL                   33904        Single Family
     16966592       LAKE IN THE HILLS                        IL                   60156        Single Family
     16965849       PALM COAST                               FL                   32164        Single Family
     16966607       MECHANICSVILLE                           MD                   20659             PUD
     16965841       PORT ROYAL                               SC                   29935        Single Family
     17010229       ALEXANDRIA                               VA                   22304         Condominium
     16965859       SUGAR HILL                               GA                   30518             PUD
     16979985       MECHANICSVILLE                           VA                   23116        Single Family
     16979978       WAKE FOREST                              NC                   27587             PUD
     16979975       HOLMDEL                                  NJ                    7733        Single Family
     16966593       FAIRFIELD                                OH                   45014        Single Family
     16965861       HIGHLAND                                 CA                   92346        Single Family
     16979998       OCOEE                                    FL                   34761             PUD
     16966612       COVINGTON                                GA                   30014             PUD
     16979988       BURTONSVILLE                             MD                   20866             PUD
     16966605       TAMARAC                                  FL                   33321             PUD
     16965870       CHICAGO                                  IL                   60626          2-4 Family
     16965855       LONGWOOD                                 FL                   32779             PUD
     17004265       ASHLAND                                  VA                   23005        Single Family
     16965852       TALLAHASSEE                              FL                   32303             PUD
     17010236       WAKE FOREST                              NC                   27587             PUD
     16980001       RUSKIN                                   FL                   33570             PUD
     16979987       COCOA                                    FL                   32927        Single Family
     16979996       SAN LUIS                                 AZ                   85349        Single Family
     16979989       FINKSBURG                                MD                   21048        Single Family
     17004252       OSSEO                                    MN                   55369         Condominium
     16965869       PEPPERELL                                MA                    1463        Single Family
     17010245       SANTA ROSA                               CA                   95405        Single Family
     16965863       INDEPENDENCE                             OH                   44131        Single Family
     17004258       DELTONA                                  FL                   32725        Single Family
     16965860       BROOKLYN PARK                            MN                   55443        Single Family
     16979963       SUFFOLK                                  VA                   23434        Single Family
     16979970       MINNEAPOLIS                              MN                   55437        Single Family
     16965768       JUPITER                                  FL                   33458          Townhouse
     16980007       LAS VEGAS                                NV                   89131             PUD
     16979992       WINCHESTER                               MA                    1890        Single Family
     16979972       LAS VEGAS                                NV                   89141        Single Family
     16965836       SAINT GEORGE                             UT                   84790             PUD
     16979959       ATLANTA                                  GA                   30331        Single Family
     16979979       MANDAN                                   ND                   58554        Single Family
     17010224       TAMPA                                    FL                   33612        Single Family
     16979994       PALM COAST                               FL                   32164        Single Family
     17004257       DOWNEY                                   CA                   90240        Single Family
     16979986       CHICAGO                                  IL                   60612          2-4 Family
     16979971       MIRAMAR                                  FL                   33029             PUD
     17010240       LAWRENCEVILLE                            GA                   30045             PUD
     17004259       SPRINGFIELD                              VA                   22152             PUD
     16979981       SOUTH KINGSTOWN                          RI                    2879        Single Family
     16979974       SAN DIEGO                                CA                   92127             PUD
     17004260       MINOT                                    ND                   58701        Single Family
     16979984       MADISON                                  AL                   35757        Single Family
     16979990       CHESTERFIELD                             VA                   23832             PUD
     16979969       MINNEAPOLIS                              MN                   55407        Single Family
     16979961       WHARTON                                  NJ                    7885        Single Family
     16979976       OCEANSIDE                                CA                   92054        Single Family
     16980002       POWHATAN                                 VA                   23139        Single Family
     16979993       LOUISVILLE                               KY                   40291        Single Family
     16965867       ORLANDO                                  FL                   32820             PUD
     16979983       KISSIMMEE                                FL                   34743             PUD
     17010235       SPRING HILL                              FL                   34609             PUD
     16979960       VIRGINIA BEACH                           VA                   23456        Single Family
     16980014       FARMINGTON HILLS                         MI                   48331         Condominium
     17004245       HENDERSON                                NV                   89015             PUD
     16980003       MERRITT ISLAND                           FL                   32952        Single Family
     16979995       MURPHYS                                  CA                   95247             PUD
     17004244       SILVER SPRING                            MD                   20906        Single Family
     17010230       MYERSVILLE                               MD                   21773        Single Family
     16980010       MCDONOUGH                                GA                   30252        Single Family
     16980013       DALLAS                                   TX                   75243        Single Family
     16979968       COLORADO SPRINGS                         CO                   80906        Single Family
     17010264       WOODBRIDGE                               VA                   22192             PUD
     16979982       BISMARCK                                 ND                   58503        Single Family
     17004267       COACHELLA                                CA                   92236        Single Family
     16979973       NAPLES                                   FL                   34120        Single Family
     17004254       MIAMI                                    FL                   33187        Single Family
     16980011       PARKTON                                  MD                   21120        Single Family
     17010226       NEWARK                                   DE                   19702         Condominium
     16979964       NASHVILLE                                TN                   37217             PUD
     16980015       TRAVERSE CITY                            MI                   49686        Single Family
     17010233       MIAMI                                    FL                   33180             PUD
     16980009       WINTER GARDEN                            FL                   34787             PUD
     16979999       TAMPA                                    FL                   33647             PUD
     16979997       CORONA                                   CA                   92880        Single Family
     16980004       TAMPA                                    FL                   33647             PUD
     17010242       GRANADA HILLS                            CA                   91344        Single Family
     17010249       WALL TOWNSHIP                            NJ                    7719        Single Family
     17010257       HUGO                                     MN                   55038        Single Family
     16980012       SUMMERVILLE                              SC                   29483             PUD
     17010260       WEST PARK                                FL                   33023        Single Family
     17010259       RICHMOND                                 VA                   23235        Single Family
     17010258       FARMERS BRANCH                           TX                   75234        Single Family
     17010268       SAINT PAUL                               MN                   55106          2-4 Family
     17010285       MEADOW VISTA                             CA                   95722        Single Family
     17010228       KISSIMMEE                                FL                   34746             PUD
     16979980       MIAMI                                    FL                   33134        Single Family
     17010263       CAPE CORAL                               FL                   33991        Single Family
     16980000       ROUND LAKE                               IL                   60073             PUD
     17010282       CHICAGO                                  IL                   60651        Single Family
     17010253       AUBURN                                   PA                   17922        Single Family
     17010251       FORT MYERS                               FL                   33905        Single Family
     17010255       COOPER CITY                              FL                   33328             PUD
     17010265       ROCHESTER                                MN                   55904        Single Family
     17010291       ORLANDO                                  FL                   32833        Single Family
     16980016       POWDER SPRINGS                           GA                   30127             PUD
     17010286       CANTONMENT                               FL                   32533        Single Family
     16980005       FORT WORTH                               TX                   76109        Single Family
     17010241       VIRGINIA BEACH                           VA                   23464        Single Family
     17010262       PALM HARBOR                              FL                   34684        Single Family
     17010239       AUBURN                                   GA                   30011        Single Family
     17010279       LAKELAND                                 FL                   33813             PUD
     17010290       CHICAGO                                  IL                   60649        Single Family
     17010248       RIVERDALE                                GA                   30296             PUD
     17010266       WAPPINGERS FALLS                         NY                   12590        Single Family
     17010246       LANCASTER                                CA                   93535        Single Family
     17010300       KISSIMMEE                                FL                   34741        Single Family
     17010275       MAPLEWOOD                                MN                   55119        Single Family
     17010301       SANTA ROSA BEACH                         FL                   32459             PUD
     17010267       YULEE                                    FL                   32097        Single Family
     17010280       COMPTON                                  CA                   90221        Single Family
     17010278       BERWYN                                   IL                   60402        Single Family
     17010232       PALM BAY                                 FL                   32908        Single Family
     17010283       CORDOVA                                  TN                   38018        Single Family
     17010244       MINNEAPOLIS                              MN                   55424        Single Family
     17010277       TEMECULA                                 CA                   92591             PUD
     17010287       SARASOTA                                 FL                   34237         Condominium
     17010261       FORT WAYNE                               IN                   46804             PUD
     17010247       MIAMI                                    FL                   33177        Single Family
     17010297       SCOTTSDALE                               AZ                   85258             PUD
     17010225       LAUDERDALE LAKES                         FL                   33319        Single Family
     17010299       MILFORD                                  DE                   19963             PUD
     17010234       FORT LAUDERDALE                          FL                   33308         Condominium
     17010276       WINTER SPRINGS                           FL                   32708             PUD
     17010243       CORNELIUS                                NC                   28031             PUD
     17010238       SPRING HILL                              FL                   34608          2-4 Family
     17010281       ATLANTA                                  GA                   30318             PUD
     17010237       SAN JOSE                                 CA                   95116         Condominium
     17010294       GEORGETOWN                               TX                   78628             PUD
     17010252       MAZOMANIE                                WI                   53560        Single Family
     17010298       ATLANTA                                  GA                   30349        Single Family
     17010292       PENSACOLA                                FL                   32505        Single Family
     17010272       PEMBROKE PINES                           FL                   33029        Single Family
     17010289       ORLANDO                                  FL                   32824         Condominium
     17010271       SANTA ROSA                               CA                   95407        Single Family
     17010306       WESLEY CHAPEL                            FL                   33544             PUD
     17010295       BOCA RATON                               FL                   33434        Single Family
     17010305       BAKERSFIELD                              CA                   93311        Single Family
     17010296       LAS VEGAS                                NV                   89110        Single Family
     16814894       MINNETONKA                               MN                   55345        Single Family
     16814897       CONWAY                                   AR                   72032        Single Family
     16814902       FAYETTEVILLE                             NC                   28311             PUD
     16814912       CENTENNIAL                               CO                   80112        Single Family
     16814896       GOOSE CREEK                              SC                   29445        Single Family
     16814890       WARNER ROBINS                            GA                   31088        Single Family
     16692062       TACOMA                                   WA                   98409        Single Family
     16663517       Arleta                                   CA                   91331        Single Family
     16658266       PARADISE                                 CA                   95969        Single Family
     16653468       Agoura Hills                             CA                   91301        Single Family
     16653486       Goodyear                                 AZ                   85338        Single Family
     16649538       NORTH LAS VEGAS                          NV                   89032        Single Family
     16615788       Big Bear City                            CA                   92314        Single Family
     16612420       South Gate                               CA                   90280        Single Family
     16603717       STATEN ISLAND                            NY                   10306          2-4 Family
     16605392       Los Angeles                              CA                   90044        Single Family
     16599124       RIALTO                                   CA                   92376        Single Family
     16965721       PHOENIX                                  AZ                   85009        Single Family
     16848697       CHICAGO                                  IL                   60622        Single Family
     16965722       OCEANSIDE                                CA                   92056        Single Family
     16965724       ESCONDIDO                                CA                   92026        Single Family
     16848687       LANCASTER                                CA                   93535        Single Family
     16966564       LARGO                                    FL                   33771         Condominium
     16965708       LEESBURG                                 VA                   20176             PUD
     16965706       NEWTOWN                                  CT                    6470        Single Family
     16965738       HOLLYWOOD                                FL                   33020        Single Family
     16965726       EL CAJON                                 CA                   92020          2-4 Family
     16965729       PHOENIX                                  AZ                   85027             PUD
     16965723       FONTANA                                  CA                   92337        Single Family
     16965740       FRONT ROYAL                              VA                   22630        Single Family
     16966567       MILPITAS                                 CA                   95035         Condominium
     16979949       OCOEE                                    FL                   34761             PUD
     16965741       SURPRISE                                 AZ                   85379             PUD
     16965709       HOBOKEN                                  NJ                    7030         Condominium
     16979952       VIRGINIA BEACH                           VA                   23453        Single Family
     16965720       VANCOUVER                                WA                   98664        Single Family
     16966569       GOLD BAR                                 WA                   98251        Single Family
     16965730       SURPRISE                                 AZ                   85388             PUD
     16965715       TEMPE                                    AZ                   85282        Single Family
     16966563       MIAMI BEACH                              FL                   33139         Condominium
     17010214       FLAGSTAFF                                AZ                   86001        Single Family
     16965727       HOLLYWOOD                                FL                   33021        Single Family
     16965728       LOS ANGELES                              CA                   90023          2-4 Family
     16966572       RIPON                                    CA                   95366        Single Family
     16965725       IRVINE                                   CA                   92603         Condominium
     16965743       MONTGOMERY                               IL                   60538        Single Family
     16966568       SAN DIEGO                                CA                   92126        Single Family
     16979955       ATLANTA                                  GA                   30307        Single Family
     16966573       GLENDALE                                 AZ                   85303        Single Family
     16966577       ALEXANDRIA                               VA                   22310        Single Family
     16965714       GREEN ACRES                              FL                   33463             PUD
     16965742       DULUTH                                   GA                   30097             PUD
     16966574       SPANISH FORK                             UT                   84660        Single Family
     16979951       CORONA                                   CA                   92881        Single Family
     16965739       STAMFORD                                 CT                    6902         Condominium
     16966576       HALLANDALE BEACH                         FL                   33009         Condominium
     16979950       KENT                                     WA                   98031        Single Family
     16979946       WINTER GARDEN                            FL                   34787             PUD
     17010211       HAYWARD                                  CA                   94541             PUD
     16979953       FLORISSANT                               MO                   63034        Single Family
     16965744       LAKEVILLE                                MN                   55044        Single Family
     17010208       BROOKINGS                                OR                   97415        Single Family
     17004234       BROOKLYN                                 NY                   11234          2-4 Family
     16979956       BAYONNE                                  NJ                    7002          2-4 Family
     16979948       SAN ANTONIO                              TX                   78258             PUD
     16979947       MORRISTOWN                               NJ                    7960        Single Family
     16965710       HATTIESBURG                              MS                   39402        Single Family
     17004233       MIAMI                                    FL                   33180         Condominium
     16979954       ELLICOTT CITY                            MD                   21042        Single Family
     17004229       WINDERMERE                               FL                   34786             PUD
     17010217       DELTONA                                  FL                   32738        Single Family
     17010218       JONESVILLE                               NC                   28642        Single Family
     17010219       WINSTON SALEM                            NC                   27105        Single Family
     17010210       TOMBALL                                  TX                   77375        Single Family
     17010216       VIRGINIA CITY                            NV                   89521             PUD
     17010221       REISTERSTOWN                             MD                   21136         Condominium
     17004236       PHILADELPHIA                             PA                   19122        Single Family
     17010212       BELL                                     CA                   90201        Single Family
     17010213       FALLBROOK                                CA                   92028        Single Family
     17010220       UNION                                    WA                   98592        Single Family
     17010209       LAS VEGAS                                NV                   89129             PUD
     16814862       PORT SAINT LUCIE                         FL                   34983        Single Family
     16814883       LONG BEACH                               CA                   90808        Single Family
     16814843       WINTER GARDEN                            FL                   34787             PUD
     16814855       DUNEDIN                                  FL                   34698         Condominium
     16814874       WESLEY CHAPEL                            FL                   33544             PUD
     16814875       STOCKTON                                 CA                   95212        Single Family
     16814885       THORNTON                                 CO                   80602        Single Family
     16814863       LAS VEGAS                                NV                   89138         Condominium
     16814847       WASHINGTON                               DC                   20018        Single Family
     16814860       MIAMI                                    FL                   33168        Single Family
     16814859       POMPANO BEACH                            FL                   33060         Condominium
     16965733       SOUTH HAVEN                              MN                   55382        Single Family
     16814866       SOMERSET                                 NJ                    8873        Single Family
     16814889       NAPLES                                   FL                   34116        Single Family
     16814870       PORT SAINT LUCIE                         FL                   34983        Single Family
     16814856       ODENTON                                  MD                   21113        Single Family
     16965716       ESCONDIDO                                CA                   92025        Single Family
     16814861       CUTLER BAY                               FL                   33189        Single Family
     16814871       ORLANDO                                  FL                   32837             PUD
     16848677       LUTZ                                     FL                   33549             PUD
     16814857       PALM BAY                                 FL                   32907        Single Family
     16965713       KISSIMMEE                                FL                   34759             PUD
     16814858       KISSIMMEE                                FL                   34744             PUD
     16965731       CONCORD                                  NC                   28027             PUD
     16848676       TOBYHANNA                                PA                   18466             PUD
     16848689       KINGMAN                                  AZ                   86401        Single Family
     16966575       SAN RAFAEL                               CA                   94901        Single Family
     16848680       MIAMI                                    FL                   33186             PUD
     16848693       MOUNT GILEAD                             OH                   43338        Single Family
     16848688       RIALTO                                   CA                   92376        Single Family
     16965734       CAPE CORAL                               FL                   33990        Single Family
     16965736       ORLANDO                                  FL                   32827             PUD
     16965737       SAINT PETERSBURG                         FL                   33712        Single Family
     16965712       BROKEN ARROW                             OK                   74011             PUD
     16848679       WOONSOCKET                               RI                    2895        Single Family
     17010215       JEFFERSON                                GA                   30549             PUD
     16814887       COVINGTON                                WA                   98042        Single Family
     16848681       MIRAMAR                                  FL                   33027             PUD
     16847043       OAKLEY                                   CA                   94561        Single Family
     16814872       BOCA RATON                               FL                   33428             PUD
     16848678       FORT MYERS                               FL                   33901        Single Family
     16848686       LOS ANGELES                              CA                   90047        Single Family
     16848691       SACRAMENTO                               CA                   95829        Single Family
     16848694       WYNCOTE                                  PA                   19095        Single Family
     16848696       BOCA RATON                               FL                   33487        Single Family
     16848682       MOUNT AIRY                               NC                   27030        Single Family
     17021097       ELK GROVE                                CA                   95758        Single Family
     17021115       Portland                                 OR                   97225          2-4 Family
     17021144       Herndon                                  VA                   20170             PUD
     17021308       Los Angeles                              CA                   90019         Condominium
     16776830       Culpeper                                 VA                   22701             PUD
     16718154       Muir Beach                               CA                   94965        Single Family
     16803699       Los Angeles                              CA                   90006         Condominium
     16978215       TUMWATER                                 WA                   98512        Single Family
     17014600       CHANTILLY                                VA                   20151        Single Family
     16971864       Cambria Heights                          NY                   11411        Single Family
     16984338       MURRELLS INLET                           SC                   29576             PUD
     16969040       LAKE ELSINORE                            CA                   92532             PUD
     16984359       San Diego                                CA                   92108         Condominium
     16969052       WENATCHEE                                WA                   98801        Single Family
     17014644       Milpitas                                 CA                   95035        Single Family
     16969064       EVERETT                                  WA                   98201        Single Family
     17014659       Huntington Beach                         CA                   92647        Single Family
     16982776       Chula Vista                              CA                   91911        Single Family
     16978167       SAN JOSE                                 CA                   95148        Single Family
     16978171       TUJUNGA AREA                             CA                   91042        Single Family
     16978173       SPRINGFIELD                              VA                   22153        Single Family
     16978341       MILWAUKEE                                WI                   53226          2-4 Family
     16978348       RIVERSIDE AREA                           CA                   92509        Single Family
     16851544       LAUDERDALE LAKES                         FL                   33319        Single Family
     16978521       San Diego                                CA                   92102        Single Family
     17008801       San Pablo                                CA                   94806        Single Family
     17010307       BRADENTON                                FL                   34201         Condominium
     16968060       Windsor                                  CA                   95492        Single Family
     16971962       Glendale                                 CA                   91201        Single Family
     16978038       ANAHEIM                                  CA                   92805        Single Family
     16978094       DEERFIELD BEACH                          FL                   33442             PUD
     16994814       Oakland                                  CA                   94601        Single Family
     16978295       OAKLAND                                  CA                   94602        Single Family
     16978298       SALINAS                                  CA                   93905             PUD
     17008919       Mount Vernon                             WA                   98273             PUD
     16978641       Bowie                                    MD                   20721             PUD
     16968853       North Las Vegas                          NV                   89031        Single Family
     17010250       MORENO VALLEY                            CA                   92555         Condominium
     16968858       Rancho Cucamonga                         CA                   91730        Single Family
     17010254       TARPON SPRINGS                           FL                   34688             PUD
     17010256       HAINES CITY                              FL                   33844             PUD
     16968886       Salinas                                  CA                   93905         Condominium
     17001538       Sacramento                               CA                   95834        Single Family
     16968890       Sacramento                               CA                   95827        Single Family
     16819199       Santa Rosa                               CA                   95405             PUD
     16825945       New Brunswick                            NJ                    8901          2-4 Family
     16834865       Diamond Bar                              CA                   91765        Single Family
     16823907       Inglewood                                CA                   90305         Condominium
     16823776       Concord                                  CA                   94520        Single Family
     16819341       Glendale                                 CA                   91205         Condominium
     16833152       SAN RAMON                                CA                   94582         Condominium
     16836984       MIDDLE RIVER                             MD                   21220        Single Family
     16814093       Montclair                                CA                   91763        Single Family
     16814095       Lancaster                                CA                   93535        Single Family
     16803565       Kihei                                    HI                   96755         Condominium
     16838758       Placerville                              CA                   95667        Single Family
     16721731       YORBA LINDA                              CA                   92835         Condominium
     16819650       Las Vegas                                NV                   89148             PUD
     16802939       Ontario                                  CA                   91762        Single Family
     16826720       Las Vegas                                NV                   89148             PUD
     16772552       Lorton                                   VA                   22079             PUD
     16771666       CAPE CORAL                               FL                   33991        Single Family
     16832984       Los Angeles                              CA                   90006         Condominium
     16819635       Oakland                                  CA                   94605        Single Family
     16835617       SAN BERNARDINO                           CA                   92404        Single Family
     16846025       Tracy                                    CA                   95377        Single Family
     16853340       San Jose                                 CA                   95136        Single Family
     16965468       Elk Grove                                CA                   95757        Single Family
     17013834       TAFT                                     CA                   93268        Single Family
     16980592       OAKLEY                                   CA                   94561        Single Family
     16980624       OAKLAND                                  CA                   94607          2-4 Family
     17002121       NORTH PORT                               FL                   34288        Single Family
     17011010       BLUFFDALE                                UT                   84065        Single Family
     16984830       WAILUKU                                  HI                   96793        Single Family
     16991561       HENDERSON                                NV                   89015        Single Family
     16991564       HENDERSON                                NV                   89015        Single Family
     17016338       PATTERSON                                CA                   95363        Single Family
     16857011       Briones                                  CA                   94553        Single Family
     16973945       Dublin                                   CA                   94568        Single Family
     16857358       LOS ANGELES                              CA                   90044        Single Family
     16803933       LA QUINTA                                CA                   92253        Single Family
     17000139       HAYWARD                                  CA                   94544        Single Family
     16968687       ALEXANDRIA                               VA                   22311             PUD
     17009274       Glendale                                 AZ                   85308             PUD
     17002159       Chula Vista                              CA                   91910         Condominium
     17014988       Washington                               MI                   48094        Single Family
     17015000       Bellevue                                 WA                   98008         Condominium
     17015003       Vero Beach                               FL                   32967             PUD
     16790801       VACAVILLE                                CA                   95687        Single Family
     16823991       SOUDERTON                                PA                   18964        Single Family
     16990068       ELK GROVE                                CA                   95624        Single Family
     16819404       Las Vegas                                NV                   89122             PUD
     16856629       POMONA                                   CA                   91768        Single Family
     16991521       FOX IS                                   WA                   98333        Single Family
     17011013       LAGUNA NIGUEL                            CA                   92677         Condominium
     16990390       San Ramon                                CA                   94582        Single Family
     16823830       Oakland                                  CA                   94603        Single Family
     16808363       Indio                                    CA                   92203        Single Family
     16823822       La Puente                                CA                   91746         Condominium
     16308297       VIRGINIA BEACH                           VA                   23456         Condominium
     16836779       NAPLES                                   FL                   34120             PUD
     16814042       Madera                                   CA                   93638        Single Family
     16826969       Sonoma                                   CA                   95476        Single Family
     16790671       Merced                                   CA                   95340        Single Family
     16786226       Daly City                                CA                   94014        Single Family
     16838655       Rialto                                   CA                   92376             PUD
     16835784       San Jose                                 CA                   95139             PUD
     16780431       Anaheim                                  CA                   92808         Condominium
     16833526       KIRKLAND                                 WA                   98033         Condominium
     16833529       CHINO HILLS                              CA                   91709        Single Family
     16833547       BAKERSFIELD                              CA                   93304        Single Family
     16833555       NATIONAL CITY                            CA                   91950         Condominium
     16833559       EL CAJON                                 CA                   92019        Single Family
     16833564       SAN DIEGO                                CA                   92128         Condominium
     16833573       OCEANSIDE                                CA                   92056        Single Family
     16833574       CHULA VISTA                              CA                   91915         Condominium
     16833578       WAILUKU                                  HI                   96793        Single Family
     16833586       HICKMAN                                  CA                   95323        Single Family
     16833587       NAPLES                                   FL                   34120             PUD
     16836774       ORLANDO                                  FL                   32835             PUD
     16836784       SAINT AUGUSTINE                          FL                   32092             PUD
     16836790       NORTH LAS VEGAS                          NV                   89084             PUD
     16836800       MARINA                                   CA                   93933        Single Family
     16836801       LAGUNA HILLS                             CA                   92653        Single Family
     16836803       AMERICAN CANYON                          CA                   94503        Single Family
     16836813       RIVERSIDE                                CA                   92506        Single Family
     16836819       FONTANA                                  CA                   92336             PUD
     16836823       DURHAM                                   NC                   27712        Single Family
     16836833       SCOTTSDALE                               AZ                   85251        Single Family
     16836841       MADERA                                   CA                   93638        Single Family
     16836848       CHINO                                    CA                   91710        Single Family
     16836899       HIGHLAND BEACH                           FL                   33487             PUD
     16836909       LATON                                    CA                   93242        Single Family
     16836931       KINGSBURG                                CA                   93631        Single Family
     16836938       CHICAGO                                  IL                   60641             PUD
     16836941       RIVERSIDE                                CA                   92504        Single Family
     16836943       ROSEMEAD                                 CA                   91770        Single Family
     16836956       KISSIMMEE                                FL                   34759             PUD
     16836978       WEST MELBOURNE                           FL                   32904             PUD
     16836983       CUMMING                                  GA                   30040        Single Family
     16845185       MIAMI                                    FL                   33165        Single Family
     16845196       LANCASTER                                CA                   93535        Single Family
     16845214       TURLOCK                                  CA                   95382        Single Family
     16845226       MERCED                                   CA                   95340        Single Family
     16845271       LIVERMORE                                CA                   94550        Single Family
     16845280       MIAMI                                    FL                   33173         Condominium
     16833474       MAHWAH                                   NJ                    7430         Condominium
     16833477       WEST PALM BEACH                          FL                   33411        Single Family
     16833479       RALEIGH                                  NC                   27613        Single Family
     16833480       PEMBROKE PINES                           FL                   33024         Condominium
     16833487       CUMMING                                  GA                   30041        Single Family
     16833499       RANCHO CUCAMONGA                         CA                   91730             PUD
     16642701       COOS BAY                                 OR                   97420        Single Family
     16814918       TEMPLE                                   GA                   30179             PUD
     16814910       THORNTON                                 CO                   80602             PUD
     16814913       STATEN ISLAND                            NY                   10309          2-4 Family
     16814916       VANCOUVER                                WA                   98684        Single Family
     16814909       CORAOPOLIS                               PA                   15108        Single Family
     16814919       LOS ANGELES                              CA                   90044             PUD
     16814905       SONORA                                   CA                   95370        Single Family
     16814921       DECATUR                                  GA                   30035        Single Family
     16814920       SNELLVILLE                               GA                   30078        Single Family
     16848705       AURORA                                   CO                   80013             PUD
     17010222       LAS VEGAS                                NV                   89142        Single Family
     16848713       MATTHEWS                                 NC                   28105        Single Family
     16848719       SAINT PAUL                               MN                   55105        Single Family
     16966583       CHARLESTON                               SC                   29414        Single Family
     16965758       FORT LAUDERDALE                          FL                   33308         Condominium
     16848714       PALM BEACH GARDENS                       FL                   33410             PUD
     16848707       CULPEPER                                 VA                   22701             PUD
     16965753       ORLANDO                                  FL                   32818        Single Family
     16848718       HUNTSVILLE                               AL                   35803             PUD
     16814922       MINNEAPOLIS                              MN                   55406        Single Family
     16848737       LULA                                     GA                   30554        Single Family
     16848736       LA PUENTE                                CA                   91744        Single Family
     16848711       MOORHEAD                                 MN                   56560        Single Family
     16848741       PARKLAND                                 FL                   33067             PUD
     16848710       CHERRY HILL                              NJ                    8034        Single Family
     16848727       MILWAUKEE                                WI                   53215        Single Family
     16848732       CHARLOTTE                                NC                   28277             PUD
     16965788       HAVRE DE GRACE                           MD                   21078        Single Family
     16848729       LAS VEGAS                                NV                   89147        Single Family
     16965787       GAINSVILLE                               FL                   32609        Single Family
     16848724       NAPLES                                   FL                   34117        Single Family
     16965764       PENSACOLA BEACH                          FL                   32561         Condominium
     16965793       KISSIMMEE                                FL                   34744             PUD
     16848739       MIDDLETOWN                               OH                   45044        Single Family
     16965776       APOPKA                                   FL                   32703             PUD
     16965812       FRANKLIN                                 TN                   37067             PUD
     16965782       WATERFORD                                MI                   48327        Single Family
     16965772       MINNEAPOLIS                              MN                   55418        Single Family
     16965745       MILTON                                   MA                    2186        Single Family
     16965777       NORTH PORT                               FL                   34288        Single Family
     16965843       SPARKS                                   NV                   89441             PUD
     16965784       ROSEDALE                                 NY                   11422        Single Family
     16965803       NORTH BAY VILLAGE                        FL                   33141         Condominium
     16848703       OCEAN CITY                               MD                   21842         Condominium
     16965800       TOLLESON                                 AZ                   85353             PUD
     16965748       MANALAPAN                                NJ                    7726        Single Family
     16965746       BRANDYWINE                               MD                   20613             PUD
     16965808       NORTH FORT MYERS                         FL                   33917             PUD
     16965818       MORRISTOWN                               TN                   37814        Single Family
     16966580       LAS VEGAS                                NV                   89139             PUD
     16965757       TOMBALL                                  TX                   77375             PUD
     16965819       VIRGINIA BEACH                           VA                   23464          Townhouse
     16965823       VERO BEACH                               FL                   32963        Single Family
     16965771       MINNEAPOLIS                              MN                   55417        Single Family
     16965817       NEWPORT NEWS                             VA                   23602             PUD
     16965821       ANDOVER                                  MN                   55304        Single Family
     16965747       MERCED                                   CA                   95340        Single Family
     16966588       PLAINFIELD                               IN                   46168        Single Family
     16965749       FESTUS                                   MO                   63028        Single Family
     16965786       AMERICAN FORK                            UT                   84003        Single Family
     16965847       BURKE                                    VA                   22015             PUD
     16965816       TEMPE                                    AZ                   85281        Single Family
     16965814       TIERRA VERDE                             FL                   33715         Condominium
     16965813       FRAMINGHAM                               MA                    1701        Single Family
     16965840       WESLEY CHAPEL                            FL                   33544             PUD
     16979965       BOWIE                                    MD                   20716        Single Family
     16965801       ORLANDO                                  FL                   32806        Single Family
     16848721       DORAL                                    FL                   33178             PUD
     16965856       NAPLES                                   FL                   34116        Single Family
     16965832       RUTHER GLEN                              VA                   22546             PUD
     16965827       HELENA                                   MT                   59601        Single Family
     16965833       AURORA                                   IL                   60503        Single Family
     16965798       HAMPTON                                  GA                   30228             PUD
     16965791       PEQUOT LAKES                             MN                   56472        Single Family
     16965810       LOS BANOS                                CA                   93635        Single Family
     16848734       LAKE WORTH                               FL                   33460        Single Family
     16966586       BENSALEM                                 PA                   19020        Single Family
     16848742       HAMILTON                                 OH                   45011             PUD
     16965811       AUSTIN                                   TX                   78758          2-4 Family
     16965752       FORT LAUDERDALE                          FL                   33311        Single Family
     16979966       MIAMI BEACH                              FL                   33141         Condominium
     16966598       RICHMOND                                 VA                   23235             PUD
     16965799       DAVENPORT                                FL                   33896             PUD
     16965825       MIAMI                                    FL                   33193        Single Family
     16965805       NAVARRE                                  FL                   32566        Single Family
     16965761       HOUSTON                                  TX                   77006             PUD
     16965830       BENSENVILLE                              IL                   60106        Single Family
     16965796       KISSIMMEE                                FL                   34759             PUD
     16965780       CANAL FULTON                             OH                   44614             PUD
     16965829       BELMONT                                  MA                    2478        Single Family
     17010223       QUEEN CREEK                              AZ                   85242             PUD
     16965846       OKLAHOMA CITY                            OK                   73170        Single Family
     16965828       CARMEL                                   IN                   46033        Single Family
     16965766       COCONUT CREEK                            FL                   33073             PUD
     16965751       EDEN PRAIRIE                             MN                   55346        Single Family
     16966610       KELLER                                   TX                   76248             PUD
     16966609       HIGHLAND HEIGHTS                         OH                   44143        Single Family
     16965854       ORLANDO                                  FL                   32818             PUD
     16965783       ORLANDO                                  FL                   32825        Single Family
     16965759       ORLANDO                                  FL                   32825        Single Family
     16965789       HYATTSVILLE                              MD                   20784        Single Family
     16966591       SAINT AUGUSTINE                          FL                   32092         Condominium
     16965851       ODESSA                                   FL                   33556             PUD
     16966585       DENVER                                   CO                   80231         Condominium
     16965831       BARTLETT                                 IL                   60103        Single Family
     16965767       TAMPA                                    FL                   33616        Single Family
     16965837       HENDERSON                                NV                   89012             PUD
     16965794       APOPKA                                   FL                   32703             PUD
     16965844       HAMDEN                                   CT                    6518        Single Family
     16965774       MINNEAPOLIS                              MN                   55417        Single Family
     16965820       ST MICHAEL                               MN                   55376             PUD
     16966597       TAMPA                                    FL                   33647             PUD
     16965785       PELLA                                    IA                   50219        Single Family
     16965838       CHARLOTTE                                NC                   28273             PUD
     16965806       HIALEAH                                  FL                   33013        Single Family
     16965858       NORTH LAS VEGAS                          NV                   89031             PUD
     16965778       LODI                                     NJ                    7644        Single Family
     16965857       SAINT LOUIS                              MO                   63110        Single Family
     16965756       AURORA                                   CO                   80016             PUD
     16965802       NEWPORT NEWS                             VA                   23608          Townhouse
     16966590       WOODBRIDGE                               VA                   22193        Single Family
     16965845       CHICAGO                                  IL                   60629        Single Family
     16965775       BROOKINGS                                SD                   57006          Townhouse
     16965835       ORLANDO                                  FL                   32832             PUD
     16965760       NORTH WALES                              PA                   19454        Single Family
     16966608       BOCA RATON                               FL                   33433             PUD
     16965804       BALTIMORE                                MD                   21234        Single Family
     16965842       VADNAIS HEIGHS                           MN                   55127        Single Family
     16965826       WINDHAM                                  NH                    3087        Single Family
     16979977       VANCOUVER                                WA                   98682        Single Family
     16965834       MARION                                   OH                   43302        Single Family
     16979962       LAKELAND                                 FL                   33810        Single Family
     16965850       SPRING HILL                              FL                   34608        Single Family
     16965807       PHILADELPHIA                             PA                   19126        Single Family
     16965865       FORT MYERS                               FL                   33967             PUD
     16965770       WEST FALMOUTH                            MA                    2574        Single Family
     16965763       ATLANTA                                  GA                   30317             PUD
     16965824       LIVONIA                                  MI                   48152             PUD
     16979967       SAN ANTONIO                              TX                   78258             PUD
     16966611       COATESVILLE                              PA                   19320             PUD
     16965853       SUFFOLK                                  VA                   23435         Condominium
     16965750       BRANSON                                  MO                   65616             PUD
     16965864       SAFETY HARBOR                            FL                   34695        Single Family
     16966606       TAMPA                                    FL                   33624             PUD
     16661822       DULLES                                   VA                   20147        Single Family
     16844003       San Diego                                CA                   92129             PUD
     16845517       Santa Rosa                               CA                   95401        Single Family
     16847170       UNINCORPORATED AREA OF SA                CA                   91350        Single Family
     16848890       Simi Valley                              CA                   93063        Single Family
     16848966       Anthem                                   AZ                   85086             PUD
     16851525       VA BEACH                                 VA                   23462             PUD
     16851627       Richmond                                 CA                   94805        Single Family
     16851837       San Francisco                            CA                   94115          2-4 Family
     16856267       Seattle                                  WA                   98117        Single Family
     16965052       Margate                                  FL                   33063         Condominium
     16968115       DELANO                                   CA                   93215        Single Family
     16967992       TEMECULA                                 CA                   92592        Single Family
     16968157       Santa Rosa                               CA                   95401        Single Family
     16971926       Covina                                   CA                   91724        Single Family
     16980272       Fairfield                                CA                   94534        Single Family
     16980119       FOUNTAIN VALLEY                          CA                   92708             PUD
     16982666       Hesperia                                 CA                   92344        Single Family
     16982590       Antioch                                  CA                   94531        Single Family
     16984222       La Verne                                 CA                   91750         Condominium
     16984270       Concord                                  CA                   94519             PUD
     16984323       Phelan                                   CA                   92371        Single Family
     16990996       North Las Vegas                          NV                   89031        Single Family
     16991028       Johns Island                             SC                   29455        Single Family
     16994829       Key West                                 FL                   33040        Single Family
     16997801       Escondido                                CA                   92029             PUD
     16997808       Sherwood                                 OR                   97140         Condominium
     16997838       Temecula                                 CA                   92591         Condominium
     16997891       Temecula                                 CA                   92592        Single Family
     17001501       REDWOOD VALLEY                           CA                   95470        Single Family
     17001510       Coachella                                CA                   92236        Single Family
     17003018       BONITA                                   CA                   91902             PUD
     17003104       Perris                                   CA                   92570        Single Family
     17004503       Martinez                                 CA                   94553         Condominium
     17008831       Lawrence Township                        NJ                    8648        Single Family
     17010882       San Jose                                 CA                   95135        Single Family
     17010901       Huntington Park                          CA                   90255        Single Family
     17013271       Elmont                                   NY                   11003        Single Family
     17014509       Gig Harbor                               WA                   98332             PUD
     17014517       Oakley                                   CA                   94561        Single Family
     17014612       Chula Vista                              CA                   91910         Condominium
     17014657       Rocklin                                  CA                   95677        Single Family
     17016087       Miami                                    FL                   33175         Condominium
     17016131       PATTERSON                                CA                   95363        Single Family
     17020943       Henderson                                NV                   89012             PUD
     17021789       Apple Valley                             CA                   92308        Single Family
     17027360       Mesa                                     AZ                   85206        Single Family
     16811571       PALM CITY                                FL                   34990             PUD
     16826192       RANCHO CUCAMANGA                         CA                   91739        Single Family
     16834872       Simi Valley                              CA                   93065        Single Family
     16802896       Lehigh Acres                             FL                   33971        Single Family
     16543470       MC DONALD                                PA                   15057        Single Family
     16814892       PARADISE VALLEY                          AZ                   85253        Single Family
     16848706       CHARLESTON                               SC                   29414             PUD
     16814917       OVIEDO                                   FL                   32765             PUD
     16848726       MALTA                                    NY                   12020        Single Family
     16848735       CARTERSVILLE                             GA                   30120             PUD
     16848731       INDIANAPOLIS                             IN                   46221        Single Family
     16965762       OLATHE                                   KS                   66062        Single Family
     16965769       SAINT CLOUD                              FL                   34769        Single Family
     16965779       SUGAR HILL                               GA                   30518          2-4 Family
     16966579       MOUNT CLEMENS                            MI                   48043        Single Family
     16965809       WEST PALM BEACH                          FL                   33415             PUD
     16965839       WHITMORE LAKE                            MI                   48189        Single Family
     16965790       MIAMI                                    FL                   33175        Single Family
     16965773       COMMERCE TOWNSHIP                        MI                   48382        Single Family
     16966601       KENNESAW                                 GA                   30144        Single Family
     16965862       NEW LONDON                               CT                    6320          2-4 Family
     16965868       RANCHO SANTA MARG                        CA                   92688             PUD
     16965822       ELKRIDGE                                 MD                   21075             PUD
     17004263       NORTHFIELD                               MN                   55057        Single Family
     17004239       STOUGHTON                                MA                    2072        Single Family
     17010270       AVONDALE                                 AZ                   85323             PUD
     17010231       CENTERVILLE                              VA                   20120        Single Family
     17010274       HYATTSVILLE                              MD                   20784        Single Family
     16612435       Glendale                                 AZ                   85310             PUD
     16616757       SALINAS                                  CA                   93906        Single Family
     16650593       Lompoc                                   CA                   93436        Single Family
     16772819       Ladera Ranch                             CA                   92694             PUD
     16772849       LOS ANGELES                              CA                   90001        Single Family
     16775655       San Diego                                CA                   92154        Single Family
     16764815       NORWALK                                  CA                   90650        Single Family
     16773029       Santee                                   CA                   92071        Single Family
     16772807       Westminster                              CA                   92683        Single Family
     16772808       Prescott Valley                          AZ                   86314             PUD
     16731208       Carson                                   CA                   90745        Single Family
     16730079       Los Angeles                              CA                   90046         Condominium
     16731291       District Heights                         MD                   20747         Condominium
     16603034       Oakdale                                  CA                   95361        Single Family
     16722803       Bellflower                               CA                   90706        Single Family
     16722891       New Carrolton                            MD                   20784        Single Family
     16713313       Panorama City                            CA                   91402         Condominium
     16713307       Glendale                                 CA                   91206        Single Family
     16710476       Bonita                                   CA                   91902        Single Family
     16709209       Montclair                                CA                   91763        Single Family
     16709149       Los Angeles                              CA                   90016         Condominium
     16996710       BULLHEAD CITY                            AZ                   86442        Single Family
     16996715       VALLEJO                                  CA                   94589        Single Family
     16996716       BAKERSFIELD                              CA                   93304        Single Family
     16996727       WARREN                                   MI                   48093        Single Family
     16996728       LAS VEGAS                                NV                   89121             PUD
     16996731       LANCASTER                                CA                   93535        Single Family
     16990909       CHULA VISTA                              CA                   91915             PUD
     16990910       LOS ANGELES                              CA                   90024        Single Family
     16990912       ANNANDALE                                VA                   22003             PUD
     16990913       COVINA                                   CA                   91724         Condominium
     16990914       SEL REY OAKS                             CA                   93955        Single Family
     16990916       DAVIE                                    FL                   33324             PUD
     16990917       CORONA                                   CA                   92881        Single Family
     16990918       SACRAMENTO                               CA                   95823        Single Family
     16990919       FAIRFAX                                  VA                   22033        Single Family
     16990920       CHINO                                    CA                   91710        Single Family
     16990921       LIVERMORE                                CA                   94550             PUD
     16674883       Calexico                                 CA                   92231        Single Family
     16978242       PUYALLUP                                 WA                   98375             PUD
     16978243       WAIPAHU                                  HI                   96797        Single Family
     16978244       BELL                                     CA                   90201        Single Family
     16978245       EWA BEACH                                HI                   96706         Condominium
     16978246       VACAVILLE                                CA                   95687        Single Family
     16978247       LANCASTER                                CA                   93536        Single Family
     16978250       SUNRISE                                  FL                   33323        Single Family
     16978251       CAPE CORAL                               FL                   33909        Single Family
     16978253       SURPRISE                                 AZ                   85388             PUD
     16978254       SAINT LOUIS                              MO                   63144        Single Family
     16978255       SUISUN CITY                              CA                   94585        Single Family
     16978256       WEST COVINA                              CA                   91791        Single Family
     16978257       RIO LINDA                                CA                   95673        Single Family
     16978258       FONTANA                                  CA                   92336        Single Family
     16978259       SAN BERNARDINO                           CA                   92405        Single Family
     16978260       LANCASTER                                CA                   93535        Single Family
     16978261       SANTA ANA                                CA                   92706             PUD
     16978262       MENIFEE                                  CA                   92584        Single Family
     16978263       PRESCOTT                                 AZ                   86303             PUD
     16978264       CHICAGO                                  IL                   60619        Single Family
     16978265       EL PASO                                  TX                   79936             PUD
     16978266       BRISTOW                                  VA                   20136         Condominium
     16978267       KENT                                     WA                   98031        Single Family
     16978268       SAINT PAUL                               MN                   55103          2-4 Family
     16978269       LAS VEGAS                                NV                   89147        Single Family
     16978270       HERNDON                                  VA                   20170             PUD
     16978271       TUSTIN                                   CA                   92780             PUD
     16978272       AZUSA                                    CA                   91702         Condominium
     16978273       PROVO                                    UT                   84606         Condominium
     16978274       CHULA VISTA                              CA                   91914             PUD
     16978275       SAN DIEGO                                CA                   92115         Condominium
     16978277       LOS ANGELES (HARBOR CITY                 CA                   90710         Condominium
     16978278       MIRAMAR                                  FL                   33029             PUD
     16978279       SAN PABLO                                CA                   94806        Single Family
     16978280       LAS VEGAS                                NV                   89143             PUD
     16978281       NORTH MIAMI                              FL                   33161        Single Family
     16978282       WEST SACRAMENTO                          CA                   95605        Single Family
     16978283       LEHIGH ACRES                             FL                   33971        Single Family
     16978286       ADELANTO                                 CA                   92301        Single Family
     16978287       VACAVILLE                                CA                   95688        Single Family
     16978288       LOS ANGELES                              CA                   90031        Single Family
     16978289       ADELANTO                                 CA                   92301        Single Family
     16978291       SALINAS                                  CA                   93906        Single Family
     16978292       SAN PABLO                                CA                   94806        Single Family
     16978293       ORANGE COVE                              CA                   93646        Single Family
     16978294       WEST PARK                                FL                   33023        Single Family
     16978296       BUENA PARK                               CA                   90620        Single Family
     16978297       RIVERSIDE                                CA                   92501        Single Family
     16978300       SAN JOSE                                 CA                   95123        Single Family
     16978301       ATLANTA                                  GA                   30350         Condominium
     16978302       FONTANA                                  CA                   92336        Single Family
     16978303       BOWIE                                    MD                   20716        Single Family
     16978304       WINDSOR                                  CA                   95492        Single Family
     16978305       SANTA FE SPRINGS                         CA                   90670        Single Family
     16978306       SALINAS                                  CA                   93906        Single Family
     16978307       EVERETT                                  WA                   98204        Single Family
     16978309       LONG BEACH                               CA                   90806        Single Family
     16978310       WESTON                                   FL                   33326             PUD
     16978312       COLTON AREA                              CA                   92324        Single Family
     16978313       PERRIS                                   CA                   92571        Single Family
     16978315       PEARL CITY                               HI                   96782        Single Family
     16978316       LA MESA                                  CA                   91941        Single Family
     16978317       PHOENIX                                  AZ                   85017        Single Family
     16978318       SAN PABLO                                CA                   94806        Single Family
     16978319       STOCKTON                                 CA                   95206        Single Family
     16978320       SOUTH SAN FRANCISCO                      CA                   94080        Single Family
     16978321       QUEENS                                   NY                   11422          2-4 Family
     16978322       SOUTH GATE                               CA                   90280        Single Family
     16978323       CITRUS HEIGHTS                           CA                   95621        Single Family
     16978324       SAN BERNARDINO                           CA                   92404        Single Family
     16978325       SAN BERNARDINO                           CA                   92410        Single Family
     16978328       CHICAGO                                  IL                   60640         Condominium
     16978329       LOCKEFORD                                CA                   95237        Single Family
     16978330       POMONA                                   CA                   91766        Single Family
     16978331       SACRAMENTO                               CA                   95835             PUD
     16978332       MIAMI                                    FL                   33015             PUD
     16978333       TRACY                                    CA                   95376        Single Family
     16978334       STOCKTON                                 CA                   95212        Single Family
     16978335       MINNEAPOLIS                              MN                   55434        Single Family
     16978337       DOWNEY                                   CA                   90240        Single Family
     16978338       ELK GROVE                                CA                   95758        Single Family
     16978339       VENTURA                                  CA                   93003          2-4 Family
     16978340       MIAMI BEACH                              FL                   33141         Condominium
     16978342       UKIAH                                    CA                   95482        Single Family
     16978343       PUNTA GORDA                              FL                   33983        Single Family
     16978345       MIAMI                                    FL                   33142        Single Family
     16978346       RIVERSIDE                                CA                   92504        Single Family
     16978347       LAS VEGAS                                NV                   89122        Single Family
     16978349       CASTRO VALLEY                            CA                   94546        Single Family
     16978350       MOUND                                    MN                   55364        Single Family
     16978351       SAN DIEGO                                CA                   92117        Single Family
     16978352       LOS ANGELES                              CA                   90065        Single Family
     16978353       WELLINGTON                               FL                   33414             PUD
     16978354       LOS ANGELES                              CA                   90063        Single Family
     16978355       KANEOHE                                  HI                   96744        Single Family
     16978356       SUNNYVALE                                CA                   94089        Single Family
     16978359       FORT COLLINS                             CO                   80525             PUD
     16978360       CONCORD                                  CA                   94520        Single Family
     16978361       MARYSVILLE                               CA                   95961        Single Family
     16978362       PHOENIX                                  AZ                   85013        Single Family
     16978363       SOUTH SAN FRANCISCO                      CA                   94080        Single Family
     16978364       WATSONVILLE                              CA                   95076        Single Family
     16978365       LATHROP                                  CA                   95330        Single Family
     16978366       WELLINGTON                               FL                   33414             PUD
     16978367       FRESNO                                   CA                   93711        Single Family
     16978369       HENDERSON                                NV                   89014             PUD
     16978370       PALMETTO                                 FL                   34221             PUD
     16978372       KIRKLAND                                 WA                   98034        Single Family
     16978093       WHITTIER                                 CA                   90603        Single Family
     16978095       ONTARIO                                  CA                   91764        Single Family
     16978096       FONTANA                                  CA                   92335        Single Family
     16978097       MORENO VALLEY                            CA                   92555        Single Family
     16978101       LAS VEGAS                                NV                   89129             PUD
     16978102       CROWN POINT                              IN                   46307             PUD
     16978104       BRENTWOOD                                CA                   94513        Single Family
     16978105       LOS ANGELES                              CA                   90037        Single Family
     16978107       SAN JACINTO                              CA                   92583        Single Family
     16978108       BELTSVILLE                               MD                   20705        Single Family
     16978109       RIVERBANK                                CA                   95367        Single Family
     16978110       PHOENIX                                  AZ                   85022        Single Family
     16978112       MIAMI                                    FL                   33175             PUD
     16978113       SAN DIEGO                                CA                   92110         Condominium
     16978114       MIAMI                                    FL                   33175        Single Family
     16978115       LONG BEACH                               CA                   90746        Single Family
     16978116       ESCONDIDO                                CA                   92027        Single Family
     16978117       STERLING                                 VA                   20164        Single Family
     16978119       LOS ANGELES AREA                         CA                   90002        Single Family
     16978120       LOS ANGELES                              CA                   90011          2-4 Family
     16978121       LA PUENTE                                CA                   91744        Single Family
     16978122       APPLE VALLEY                             CA                   92308        Single Family
     16978123       GLENDALE                                 CA                   91202         Condominium
     16978124       GLENDALE                                 CA                   91201        Single Family
     16978126       PALMDALE                                 CA                   93550        Single Family
     16978127       FORT LAUDERDALE                          FL                   33309        Single Family
     16978128       VICTORVILLE                              CA                   92392        Single Family
     16978129       LAKEWOOD                                 CA                   90713        Single Family
     16978131       LAKEWOOD                                 CA                   90712        Single Family
     16978132       LAGUNA NIGUEL                            CA                   92677             PUD
     16978133       FORT LAUDERDALE                          FL                   33004         Condominium
     16978134       NAPLES                                   FL                   34120        Single Family
     16978135       WINNETKA AREA                            CA                   91306        Single Family
     16978136       CYPRESS                                  CA                   90630        Single Family
     16978137       PARAMOUNT                                CA                   90723         Condominium
     16978138       LAKE ELSINORE                            CA                   92530        Single Family
     16978139       LAS VEGAS                                NV                   89129             PUD
     16978140       SANTA ANA                                CA                   92703        Single Family
     16978141       RANCHO CUCAMONGA                         CA                   91701        Single Family
     16978143       ONTARIO                                  CA                   91761        Single Family
     16978144       SANTA ANA                                CA                   92707        Single Family
     16978145       GRAND TERRACE                            CA                   92313         Condominium
     16978147       VANCOUVER                                WA                   98684        Single Family
     16978148       NORTHRIDGE                               CA                   91326        Single Family
     16978149       GILBERT                                  AZ                   85296             PUD
     16978150       BUCKEYE                                  AZ                   85338             PUD
     16978152       MURRIETA                                 CA                   92563        Single Family
     16978153       ORANGEVALE                               CA                   95662        Single Family
     16978154       ORANGE                                   CA                   92868        Single Family
     16978155       PLEASANTON                               CA                   94566        Single Family
     16978156       FAIRFIELD                                CA                   94533        Single Family
     16978157       PLANTATION                               FL                   33324        Single Family
     16978158       HOLLYWOOD                                FL                   33025             PUD
     16978159       EDISON                                   NJ                    8820        Single Family
     16978161       PHOENIX                                  AZ                   85008        Single Family
     16978165       ELK GROVE                                CA                   95757        Single Family
     16978166       FRESNO                                   CA                   93722        Single Family
     16978170       JAMAICA                                  NY                   11433        Single Family
     16978172       IMPERIAL BEACH                           CA                   91932        Single Family
     16978174       MIAMI                                    FL                   33015         Condominium
     16978175       SARASOTA                                 FL                   34231        Single Family
     16978176       FOND DU LAC                              WI                   54935        Single Family
     16978177       WINTER GARDEN                            FL                   34787        Single Family
     16978180       LEHIGH ACRES                             FL                   33972        Single Family
     16978181       LAUDERDALE LAKES                         FL                   33309        Single Family
     16978182       DEERFIELD BEACH                          FL                   33442             PUD
     16978184       LOS ANGELES (CHATSWORTH A                CA                   91331        Single Family
     16978185       PARAMOUNT                                CA                   90723        Single Family
     16978186       ORLANDO                                  FL                   32828             PUD
     16978187       SAN DIEGO                                CA                   92108         Condominium
     16978188       ESCONDIDO                                CA                   92025        Single Family
     16978189       WOODBRIDGE                               VA                   22193        Single Family
     16978190       MESA                                     AZ                   85204        Single Family
     16978191       WEST COVINA                              CA                   91791         Condominium
     16978192       SELBYVILLE                               DE                   19975             PUD
     16978194       PARAMOUNT                                CA                   90723        Single Family
     16978195       FREMONT                                  CA                   94538        Single Family
     16978196       SKOKIE                                   IL                   60076        Single Family
     16978197       HILO                                     HI                   96720        Single Family
     16978198       APPLE VALLEY                             CA                   92307        Single Family
     16978199       SANTA CLARA                              CA                   95054             PUD
     16978201       LOS ANGELES (NORTH HOLLYW                CA                   91602         Condominium
     16978203       HUNTINGTON BEACH                         CA                   92646         Condominium
     16978204       VISALIA                                  CA                   93292        Single Family
     16978205       WOODBRIDGE                               VA                   22193        Single Family
     16978206       WESTCLIFFE                               CO                   81252        Single Family
     16978207       SOLEDAD                                  CA                   93960        Single Family
     16978208       LAUDERHILL                               FL                   33351        Single Family
     16978209       VIRGINIA BEACH                           VA                   23453             PUD
     16978211       FORT PIERCE                              FL                   34982        Single Family
     16978212       WEST PALM BEACH                          FL                   33406             PUD
     16978214       COMPTON                                  CA                   90220        Single Family
     16978216       SACRAMENTO                               CA                   95821             PUD
     16978217       CHICAGO                                  IL                   60617        Single Family
     16978218       TEMECULA                                 CA                   92592             PUD
     16978219       HESPERIA                                 CA                   92345        Single Family
     16978221       CHULA VISTA                              CA                   91910        Single Family
     16978222       LOS ANGELES                              CA                   90022        Single Family
     16978223       HIALEAH                                  FL                   33016             PUD
     16978226       SALINAS                                  CA                   93905        Single Family
     16978228       ANTIOCH                                  CA                   94509        Single Family
     16978229       KENT                                     WA                   98030        Single Family
     16978230       DES MOINES                               WA                   98198        Single Family
     16978231       MIAMI                                    FL                   33196         Condominium
     16978233       CHULA VISTA                              CA                   91910         Condominium
     16978234       REDMOND                                  WA                   98052        Single Family
     16978236       STOCKTON                                 CA                   95212        Single Family
     16978237       AURORA                                   IL                   60505        Single Family
     16978238       SEATTLE                                  WA                   98106        Single Family
     16978239       LOS ANGELES                              CA                   91607        Single Family
     16978240       SAN BERNARDINO                           CA                   92411        Single Family
     16977989       VENTURA                                  CA                   93004        Single Family
     16977990       SAN JOSE                                 CA                   95116             PUD
     16977991       MOUNT DORA                               FL                   32757             PUD
     16977992       COSTA MESA                               CA                   92627        Single Family
     16977993       REDONDO BEACH                            CA                   90277        Single Family
     16977994       EL CAJON                                 CA                   92020        Single Family
     16977996       LEHIGH ACRES                             FL                   33972        Single Family
     16977997       BAKERSFIELD                              CA                   93304        Single Family
     16978002       LOS ANGELES                              CA                   90044          2-4 Family
     16978003       LAS VEGAS                                NV                   89143        Single Family
     16978004       WEST COVINA                              CA                   91790        Single Family
     16978005       MOUNTAIN HOUSE                           CA                   95391        Single Family
     16978008       FONTANA                                  CA                   92337        Single Family
     16978009       LA QUINTA                                CA                   92253             PUD
     16978010       MILPITAS                                 CA                   95035        Single Family
     16978011       POMONA                                   CA                   91768        Single Family
     16978013       PATTERSON                                CA                   95363             PUD
     16978014       SEDONA                                   AZ                   86351        Single Family
     16978015       RIVERSIDE                                CA                   92503             PUD
     16978017       KISSIMMEE                                FL                   34746        Single Family
     16978018       GALVESTON                                TX                   77554        Single Family
     16978019       FREMONT                                  CA                   94538        Single Family
     16978021       DUARTE                                   CA                   91010        Single Family
     16978022       ZIMMERMAN                                MN                   55398        Single Family
     16978023       RIALTO                                   CA                   92376             PUD
     16978024       LOS ANGELES (PANORAMA CIT                CA                   91402         Condominium
     16978025       (PANORAMA CITY AREA) LOS                 CA                   91402        Single Family
     16978026       LOS ANGELES                              CA                   91340        Single Family
     16978027       HEMET                                    CA                   92544        Single Family
     16978028       BOCA RATON                               FL                   33428         Condominium
     16978029       PAYSON                                   AZ                   85541        Single Family
     16978030       ANTELOPE                                 CA                   95843         Condominium
     16978032       PLEASANT HILL                            CA                   94523         Condominium
     16978033       SACRAMENTO                               CA                   95829        Single Family
     16978035       MIAMI                                    FL                   33157        Single Family
     16978036       LONG BEACH                               CA                   90806         Condominium
     16978037       FONTANA                                  CA                   92337        Single Family
     16978039       IRVINE                                   CA                   92620         Condominium
     16978040       LUSBY                                    MD                   20657             PUD
     16978041       RIALTO                                   CA                   92376        Single Family
     16978043       LAS VEGAS                                NV                   89123             PUD
     16978045       TRACY                                    CA                   95376        Single Family
     16978047       LOS ANGELES                              CA                   90002        Single Family
     16978048       ANAHEIM                                  CA                   92801        Single Family
     16978050       GARDENA                                  CA                   90247         Condominium
     16978051       RESEDA                                   CA                   91335        Single Family
     16978052       LONG BEACH                               CA                   90807        Single Family
     16978053       MENOMONEE FALLS                          WI                   53051        Single Family
     16978054       ARLINGTON                                VA                   22205        Single Family
     16978055       MENIFEE                                  CA                   92584        Single Family
     16978056       LOS ANGELES                              CA                   90011        Single Family
     16978057       CORONA                                   CA                   92881        Single Family
     16978059       HEMET                                    CA                   92544          2-4 Family
     16978060       LONG BEACH                               CA                   90810        Single Family
     16978062       CHULA VISTA                              CA                   91910         Condominium
     16978063       POMONA                                   CA                   91766             PUD
     16978064       SAN DIEGO                                CA                   92126        Single Family
     16978066       ONTARIO                                  CA                   91761        Single Family
     16978067       BAKERSFIELD                              CA                   93304        Single Family
     16978068       SAN DIEGO                                CA                   92114             PUD
     16978070       ORANGE                                   CA                   92867             PUD
     16978071       SPRINGFIELD                              VA                   22153             PUD
     16978072       OCEANSIDE                                CA                   92057        Single Family
     16978073       NAPA                                     CA                   94558        Single Family
     16978075       GLENDALE                                 CA                   91202         Condominium
     16978076       OCEANSIDE                                CA                   92057        Single Family
     16978077       LOS ANGELES                              CA                   90044        Single Family
     16978078       LONG BEACH                               CA                   90805        Single Family
     16978079       OXNARD                                   CA                   93036        Single Family
     16978080       CARLSBAD                                 CA                   92009             PUD
     16978081       SPRING VALLEY                            CA                   91977          2-4 Family
     16978084       LUSBY                                    MD                   20657        Single Family
     16978085       SAN BERNARDINO AREA                      CA                   92335        Single Family
     16978087       SACRAMENTO                               CA                   95825         Condominium
     16978088       RIVERSIDE                                CA                   92509        Single Family
     16978089       REDLANDS                                 CA                   92373        Single Family
     16978090       CLARKSBURG                               MD                   20871             PUD
     17022148       San Pablo                                CA                   94806        Single Family
     17022160       Mitchellville                            MD                   20721             PUD
     17013047       Beaumont                                 CA                   92223             PUD
     17013617       POMONA                                   CA                   91767        Single Family
     17014938       Litchfield Park                          AZ                   85340             PUD
     17014996       Minneapolis                              MN                   55407        Single Family
     17016336       Bloomington                              CA                   92316        Single Family
     17016350       North Hollywood                          CA                   91605        Single Family
     17016386       SACRAMENTO                               CA                   95823        Single Family
     17021952       CRYSTAL BAY                              NV                   89402        Single Family
     17021994       LAS VEGAS                                NV                   89178             PUD
     17022079       Glenn Dale                               MD                   20769             PUD
     16984827       FOUNTAIN VALLEY                          CA                   92708        Single Family
     16984832       Costa Mesa                               CA                   92626        Single Family
     16984839       Spanish Fork                             UT                   84660        Single Family
     16984963       Kunkletown                               PA                   18058        Single Family
     16985089       Las Vegas                                NV                   89129             PUD
     16990150       Oakley                                   CA                   94561        Single Family
     16990379       Costa Mesa                               CA                   92627          2-4 Family
     16991440       NATIONAL CITY                            CA                   91950        Single Family
     16991459       West Palm Beach                          FL                   33401         Condominium
     16991544       CAVE CREEK                               AZ                   85331             PUD
     16991609       San Diego                                CA                   92117        Single Family
     16991657       Downey                                   CA                   90241        Single Family
     16991791       MILPITAS                                 CA                   95035        Single Family
     16991794       Desert Hot Springs                       CA                   92240        Single Family
     16991829       SEATTLE                                  WA                   98103        Single Family
     16995008       SACRAMENTO                               CA                   95841        Single Family
     16995074       PHOENIX                                  AZ                   85018        Single Family
     16995134       Hawthorne                                CA                   90250        Single Family
     16995156       Las Vegas                                NV                   89166             PUD
     16995302       West Linn                                OR                   97068        Single Family
     16995336       Bakersfield                              CA                   93307        Single Family
     17000193       Daly City                                CA                   94015        Single Family
     17000262       Portland                                 OR                   97214          2-4 Family
     17001948       Dixon                                    CA                   95620        Single Family
     17002064       Los Angeles                              CA                   90044        Single Family
     17002267       RANCHO SANTA MARGARITA                   CA                   92688             PUD
     17002358       Ladera Ranch                             CA                   92694             PUD
     17002408       SPRING VALLEY                            CA                   91977        Single Family
     17003313       Bend                                     OR                   97702             PUD
     17003325       SOLANA BEACH                             CA                   92075        Single Family
     17003331       Victorville Area                         CA                   92395             PUD
     17003334       Downey                                   CA                   90241          2-4 Family
     17003617       LAKE WORTH                               FL                   33461        Single Family
     17004685       ANTIOCH                                  CA                   94531        Single Family
     17004771       LAS VEGAS                                NV                   89123         Condominium
     17008949       Los Angeles                              CA                   90044          2-4 Family
     17009075       Vallejo                                  CA                   94589        Single Family
     17009252       Garden Grove                             CA                   92843         Condominium
     17010993       Bakersfield                              CA                   93308        Single Family
     17011233       LEESBURG                                 VA                   20176         Condominium
     17012628       CHULA VISTA                              CA                   91915             PUD
     17012690       LAS VEGAS                                NV                   89107        Single Family
     16722791       Long Beach                               CA                   90807        Single Family
     16714675       San Francisco                            CA                   94112        Single Family
     16980997       GILBERT                                  AZ                   85297             PUD
     16981013       MISSION VIEJO                            CA                   92692             PUD
     16981188       SANTEE                                   CA                   92071        Single Family
     16981259       SOUTH GATE                               CA                   90280          2-4 Family
     16981329       Orlando                                  FL                   32820             PUD
     16981834       Bakersfield                              CA                   93313             PUD
     16983035       Monrovia                                 CA                   91016          2-4 Family
     16983056       MIAMI BEACH                              FL                   33139         Condominium
     16983073       Whittier                                 CA                   90604        Single Family
     16974334       PHOENIX                                  AZ                   85032             PUD
     16978686       La Habra                                 CA                   90631         Condominium
     16978831       NORTH LAS VEGAS                          NV                   89115        Single Family
     16978858       Gaviota                                  CA                   93117         Condominium
     16978963       HAWTHORNE                                CA                   90250        Single Family
     16979115       CLOVERDALE                               CA                   95425         Condominium
     16979215       Lehigh Acres                             FL                   33972        Single Family
     16979275       Miramar                                  FL                   33029             PUD
     16979544       CORONA                                   CA                   92879         Condominium
     16980409       Victorville                              CA                   92392        Single Family
     16980533       Santa Clarita                            CA                   91354         Condominium
     16980667       Elk Grove                                CA                   95757        Single Family
     16980714       SACRAMENTO                               CA                   95817        Single Family
     16968740       Oakland                                  CA                   94619        Single Family
     16968742       LITCHFIELD PARK                          AZ                   85340             PUD
     16968768       RIDGECREST                               CA                   93555        Single Family
     16968872       Port Hueneme                             CA                   93041             PUD
     16968894       RIDGECREST                               CA                   93555        Single Family
     16968918       SEATTLE                                  WA                   98109        Single Family
     16973847       GILROY                                   CA                   95020             PUD
     16973871       Elk Grove                                CA                   95758        Single Family
     16973900       CENTREVILLE                              VA                   20120             PUD
     16859068       Redding                                  CA                   96002          2-4 Family
     16859210       Santa Maria                              CA                   93455        Single Family
     16859338       San Jose                                 CA                   95125        Single Family
     16859512       GERMANTOWN                               MD                   20874             PUD
     16859517       North Highlands                          CA                   95660        Single Family
     16962985       Avalon                                   CA                   90704         Condominium
     16963224       Union City                               CA                   94587        Single Family
     16963228       POMONA                                   CA                   91767        Single Family
     16963313       Redding                                  CA                   96001        Single Family
     16963392       Sun City                                 AZ                   85351        Single Family
     16965165       SURPRISE                                 AZ                   85379        Single Family
     16965316       BAKERSFIELD                              CA                   93306        Single Family
     16965533       Orlando                                  FL                   32828             PUD
     16968399       PHOENIX                                  AZ                   85037         Condominium
     16968456       RICHMOND                                 CA                   94805        Single Family
     16968457       MENIFEE                                  CA                   92584        Single Family
     16968489       Washington                               DC                   20002          Townhouse
     16968492       TEMECULA                                 CA                   92592             PUD
     16968518       FRESNO                                   CA                   93711        Single Family
     16968702       Lincoln                                  CA                   95648             PUD
     16852897       Vallejo                                  CA                   94591             PUD
     16856625       HENDERSON                                NV                   89012        Single Family
     16856726       COLLIERVILLE                             TN                   38017        Single Family
     16856798       BOYNTON BEACH                            FL                   33437             PUD
     16856823       Cape Coral                               FL                   33909        Single Family
     16851902       Woodbridge                               VA                   22191        Single Family
     16852057       Corona                                   CA                   92879        Single Family
     16852211       ALBUQUERQUE                              NM                   87121             PUD
     16851147       CAMARILLO                                CA                   93012             PUD
     16844611       Austin                                   TX                   78758        Single Family
     16844633       Hanford                                  CA                   93230        Single Family
     16844651       Culver City                              CA                   90230        Single Family
     16844758       Bowie                                    MD                   20720             PUD
     16844809       TUCSON                                   AZ                   85746        Single Family
     16844855       LAWRENCEVILLE                            GA                   30043             PUD
     16844899       RANCHO CUCAMONGA                         CA                   91739        Single Family
     16845839       LAS VEGAS                                NV                   89147        Single Family
     16845879       Adelanto                                 CA                   92301        Single Family
     16846253       Rialto                                   CA                   92376        Single Family
     16847471       Hagerstown                               MD                   21742        Single Family
     16847736       CARSON                                   CA                   90746        Single Family
     16847768       Woodbridge                               VA                   22193        Single Family
     16848040       Panorama City                            CA                   91402             PUD
     16849335       Nokomis                                  FL                   34275             PUD
     16823956       Omaha                                    NE                   68104        Single Family
     16826585       Fairfield                                CA                   94534        Single Family
     16826765       VICTORVILLE                              CA                   92395        Single Family
     16833264       EGG HARBOR TOWNSHIP                      NJ                    8234        Single Family
     16833336       Capitola                                 CA                   95010         Condominium
     16835588       ATWATER                                  CA                   95301        Single Family
     16835633       LEESBURG                                 VA                   20175        Single Family
     16835807       Rialto                                   CA                   92376        Single Family
     16835887       RICHMOND                                 CA                   94803        Single Family
     16835893       LAS VEGAS                                NV                   89110        Single Family
     16835984       Hayward                                  CA                   94544        Single Family
     16838797       Bonita Springs                           FL                   34135        Single Family
     16838801       Perris                                   CA                   92571        Single Family
     16838834       DOWNEY                                   CA                   90241        Single Family
     16839923       FONTANA                                  CA                   92337        Single Family
     16803721       Antioch                                  CA                   94509        Single Family
     16807138       MANASSAS                                 VA                   20109             PUD
     16807238       San Jose                                 CA                   95131        Single Family
     16809689       LONG BEACH                               CA                   90805          2-4 Family
     16813534       Hayward                                  CA                   94544        Single Family
     16813559       Doral                                    FL                   33178             PUD
     16814066       Tampa                                    FL                   33624         Condominium
     16819436       Mc Donough                               GA                   30252        Single Family
     16780936       Goodyear                                 AZ                   85338             PUD
     16784858       Menifee                                  CA                   92584        Single Family
     16784859       Hialeah                                  FL                   33010        Single Family
     16788513       Los Angeles                              CA                   90007          2-4 Family
     16788716       Encinitas                                CA                   92024         Condominium
     16798688       Atwater                                  CA                   95301        Single Family
     16801877       San Diego                                CA                   92131        Single Family
     16803339       Chula Vista                              CA                   91915             PUD
     16771997       WRIGHTWOOD                               CA                   92397        Single Family
     16775265       Orange                                   CA                   92867             PUD
     16775574       Tampa                                    FL                   33603        Single Family
     16768049       Gardena                                  CA                   90249        Single Family
     16718183       Denver                                   CO                   80207        Single Family
     16718192       Lathrop                                  CA                   95330        Single Family
     16718639       CARMICHAEL                               CA                   95608          2-4 Family
     16704190       Miami                                    FL                   33131         Condominium
     16717469       Escondido                                CA                   92025        Single Family
     16714919       Manteca                                  CA                   95337        Single Family
     16714064       Corona                                   CA                   92881         Condominium
     16708388       San Bernardino                           CA                   92407        Single Family
     16709417       Stillwater                               OK                   74074        Single Family
     16709764       Boynton Beach                            FL                   33437             PUD
     16709828       Inglewood                                CA                   90305        Single Family
     16814851       LARGO                                    FL                   33370        Single Family
     16814884       LOS ANGELES                              CA                   90044        Single Family
     16965717       MILWAUKEE                                WI                   53211        Single Family
     16848683       LAVEEN                                   AZ                   85339             PUD
     16965718       HESPERIA                                 CA                   92344        Single Family
     16965735       MAURERTOWN                               VA                   22644        Single Family
     16965707       ALPHARETTA                               GA                   30005             PUD
     16979957       DELTONA                                  FL                   32725        Single Family
     16979958       WILLOUGHBY                               OH                   44094        Single Family
     16676333       Los Angeles                              CA                   90043        Single Family
     16642685       SAINT MICHAEL                            MN                   55376        Single Family
     16685343       TULARE                                   CA                   93274        Single Family
     16694658       KING CITY                                OR                   97224             PUD
     16694754       SANDWICH                                 MA                    2563        Single Family
     16732331       SCOTTSDALE                               AZ                   85254        Single Family
     16732346       POMONA                                   CA                   91767        Single Family
     16732351       UPLAND                                   CA                   91784             PUD
     16970043       PALM BAY                                 FL                   32909        Single Family
     16970045       PALMDALE                                 CA                   93552        Single Family
     16970046       FAIRHAVEN                                MA                    2719         Condominium
     16970054       HOMESTEAD                                FL                   33033        Single Family
     16970060       BRADENTON                                FL                   34203             PUD
     16970065       MIRAMAR                                  FL                   33029        Single Family
     16970069       SILVER SPRING                            MD                   20906        Single Family
     16970070       LAUDERHILL                               FL                   33311             PUD
     16970072       BOCA RATON                               FL                   33431        Single Family
     16977981       DAVIE                                    FL                   33317         Condominium
     16977982       PALM CITY                                FL                   34990             PUD
     16977984       UPLAND                                   CA                   91786        Single Family
     16977986       CORONA                                   CA                   92880        Single Family
     16977987       ORLANDO                                  FL                   32829         Condominium
     16977988       POMONA                                   CA                   91767        Single Family
     16394319       Pomona                                   CA                   91766        Single Family
     16969065       SANTAQUIN                                UT                   84655        Single Family
     16969066       PHOENIX                                  AZ                   85013        Single Family
     16969929       WEST PALM BEACH                          FL                   33413             PUD
     16970012       MIRAMAR                                  FL                   33025         Condominium
     16970014       ELMONT                                   NY                   11003        Single Family
     16970015       MIAMI BEACH                              FL                   33141         Condominium
     16970016       SYLMAR                                   CA                   91342         Condominium
     16970018       NAPLES                                   FL                   34109         Condominium
     16970019       RIVERSIDE                                CA                   92509        Single Family
     16970020       DELRAY BEACH                             FL                   33444        Single Family
     16970021       CARSON                                   CA                   90745        Single Family
     16970025       DETROIT                                  MI                   48224        Single Family
     16970026       CORAL SPRINGS                            FL                   33067        Single Family
     16970027       MIAMI                                    FL                   33143         Condominium
     16970028       CLERMONT                                 FL                   34711        Single Family
     16970029       BALDWIN PARK                             CA                   91706         Condominium
     16970030       LAUDERHILL                               FL                   33311             PUD
     16970031       VENICE                                   FL                   34293        Single Family
     16970032       HERNDON                                  VA                   20170             PUD
     16970033       CLERMONT                                 FL                   34714             PUD
     16970034       HIALEAH                                  FL                   33012         Condominium
     16970036       PORT CHARLOTTE                           FL                   33952        Single Family
     16970037       SPRING HILL                              FL                   34610             PUD
     16970038       SAN JACINTO                              CA                   92583        Single Family
     16970039       LANCASTER                                CA                   93534          2-4 Family
     16970040       ORLANDO                                  FL                   32824             PUD
     16970041       COCONUT CREEK                            FL                   33063         Condominium
     16970042       SANFORD                                  FL                   32771        Single Family
     16970044       OWINGS MILLS                             MD                   21117        Single Family
     16970047       WESTON                                   FL                   33326        Single Family
     16970048       MIAMI                                    FL                   33183         Condominium
     16970049       SARASOTA                                 FL                   34243        Single Family
     16970050       LAWERENCEVILLE                           GA                   30045        Single Family
     16970051       MONTCLAIR                                CA                   91763        Single Family
     16970052       MIAMI                                    FL                   33177        Single Family
     16970053       HYATTSVILLE                              MD                   20782        Single Family
     16970055       NEW PORT RICHEY                          FL                   34653        Single Family
     16970056       LOS ANGELES ARE                          CA                   90022        Single Family
     16970057       NORTH MIAMI                              FL                   33161        Single Family
     16970059       LAUDERHILL                               FL                   33319             PUD
     16970061       MERRITT ISLAND                           FL                   32952        Single Family
     16970062       WHITTIER                                 CA                   90606        Single Family
     16970063       ORLANDO                                  FL                   32825             PUD
     16970064       VICTORVILLE                              CA                   92392        Single Family
     16970068       HIALEAH                                  FL                   33012        Single Family
     16970071       GAINESVILLE                              VA                   20155             PUD
     16970073       MANASSAS                                 VA                   20112        Single Family
     16970074       VAN NUYS                                 CA                   91401        Single Family
     16970075       LAND O LAKES                             FL                   34639             PUD
     16970076       MIRAMAR                                  FL                   33025        Single Family
     16970077       LAKE WORTH                               FL                   33467        Single Family
     16969026       BAKERSFIELD                              CA                   93314        Single Family
     16969027       RENO                                     NV                   89523             PUD
     16969028       CHICO                                    CA                   95928        Single Family
     16969029       SEBRING                                  FL                   33870        Single Family
     16969030       TRACY                                    CA                   95376        Single Family
     16969031       NEWMAN                                   CA                   95360        Single Family
     16969032       TRUCKEE                                  CA                   96161        Single Family
     16969033       RICHMOND                                 CA                   94804             PUD
     16969034       SAN JOSE                                 CA                   95121        Single Family
     16969035       SIMI VALLEY                              CA                   93065        Single Family
     16969036       TIGARD                                   OR                   97224             PUD
     16969037       ONTARIO                                  CA                   91764        Single Family
     16969038       WINCHESTER                               CA                   92596             PUD
     16969039       LOS GATOS                                CA                   95032         Condominium
     16969041       WAILUKU                                  HI                   96793        Single Family
     16969042       SAN DIEGO                                CA                   92139             PUD
     16969043       SPANISH FORK                             UT                   84660        Single Family
     16969044       SANTA CLARITA                            CA                   91354             PUD
     16969045       BYRON                                    CA                   94514             PUD
     16969047       RENTON                                   WA                   98059             PUD
     16969048       BONITA                                   CA                   91902             PUD
     16969050       FALLBROOK                                CA                   92028        Single Family
     16969053       ACTON                                    CA                   93510        Single Family
     16969054       TRACY                                    CA                   95376        Single Family
     16969055       TRUCKEE                                  CA                   96161             PUD
     16969056       WOODLAND PARK                            CO                   80863        Single Family
     16969057       OREM                                     UT                   84058        Single Family
     16969058       LAHAINA                                  HI                   96761         Condominium
     16969059       FAIR OAKS                                CA                   95628        Single Family
     16969060       VICTORVILLE                              CA                   92394        Single Family
     16969061       MERIDIAN                                 ID                   83646             PUD
     16969063       SAN JOSE                                 CA                   95124         Condominium
     16810729       LOS ANGELES                              CA                   91345        Single Family
     16810730       KEAAU                                    HI                   96749             PUD
     16810731       KULA                                     HI                   96790        Single Family
     16810732       CARSON                                   CA                   90745        Single Family
     16810733       LAS VEGAS                                NV                   89149        Single Family
     16810737       CHINO HILLS                              CA                   91809        Single Family
     16704061       Oakland                                  CA                   94619        Single Family
     16994925       Rancho Santa Margarita                   CA                   92688             PUD
     17003044       Boynton Beach                            FL                   33413             PUD
     16996723       LOS ANGELES                              CA                   90003          2-4 Family
     16676730       LEHIGH                                   FL                   33936        Single Family
     16662835       Murrieta                                 CA                   92563             PUD
     16662005       Tracy                                    CA                   95377        Single Family
     16656408       Miami                                    FL                   33137         Condominium
     16732328       TRACY                                    CA                   95304        Single Family
     16732329       SAN JOSE                                 CA                   95116        Single Family
     16732333       CORONA                                   CA                   92883             PUD
     16732334       ELKO                                     NV                   89801        Single Family
     16732337       NORCO                                    CA                   92860        Single Family
     16732339       LAGUNA HILLS                             CA                   92653        Single Family
     16732341       WEST COVINA                              CA                   91792        Single Family
     16732348       LOS ANGELES                              CA                   90059        Single Family
     16730115       BROOKLYN                                 NY                   11236          2-4 Family
     16730144       LAS VEGAS                                NV                   89121        Single Family
     16730181       TORRANCE                                 CA                   90503        Single Family
     16730210       EL CENTRO                                CA                   92243        Single Family
     16730457       SOUTH DAYTONA                            FL                   32119        Single Family
     16730471       WINTER GARDEN                            FL                   34787        Single Family
     17034666       Fair Oaks                                CA                   95628             PUD
     17042427       El Centro                                CA                   92243        Single Family
     17043849       OAKLAND                                  CA                   94603        Single Family
     16609630       Reston                                   VA                   20191        Single Family
     16675111       VAN NUYS                                 CA                   91406        Single Family
     16401502       FORT PIERCE                              FL                   34982        Single Family
     16575362       Parker                                   CO                   80138        Single Family
     16562950       Santa Ana                                CA                   92703        Single Family
     16540912       Yuma                                     AZ                   85365        Single Family
     17013422       Daly City                                CA                   94015        Single Family
     16980255       Whittier                                 CA                   90604        Single Family
     16857318       Los Angeles                              CA                   90005         Condominium
     16990404       Turlock                                  CA                   95382        Single Family
     16990406       San Bruno                                CA                   94066        Single Family
     16849156       Hidden Hills                             CA                   91302        Single Family
     16984122       SAUGUS Area                              CA                   91390        Single Family
     16847800       Tahoe City                               CA                   96145             PUD
     17012465       Laurel                                   MD                   20707         Condominium
     16847834       La Verne                                 CA                   91750        Single Family
     16978220       WOODBURY                                 MN                   55129        Single Family
     16790675       Payson                                   AZ                   85541        Single Family
     16790739       Makawao                                  HI                   96768        Single Family
     16790779       Devore                                   CA                   92407        Single Family
     16790804       Alhambra                                 CA                   91801        Single Family
     16790808       East Meadow                              NY                   11554        Single Family
     16790571       Garden Grove                             CA                   92841        Single Family
     16790578       RESTON                                   VA                   20191             PUD
     16991582       North Las Vegas                          NV                   89086             PUD
     16991587       Los Angeles                              CA                   90004         Condominium
     16991589       Antelope                                 CA                   95843        Single Family
     16991594       Vacaville                                CA                   95688        Single Family
     16991595       KISSIMMEE                                FL                   34747             PUD
     16991606       Purcellville                             VA                   20132             PUD
     16991613       Alexandria                               VA                   22309        Single Family
     16991622       SOUTH BRUNSWICK TWP                      NJ                    8810             PUD
     16991636       NEWARK                                   CA                   94560        Single Family
     16991655       Valley Village                           CA                   91607         Condominium
     16991661       Los Angeles                              CA                   90002        Single Family
     16985074       FREEHOLD                                 NJ                    7728        Single Family
     16985076       PEMBROKE PINES                           FL                   33029             PUD
     16985085       Long Beach                               CA                   90803          2-4 Family
     16991726       Lancaster                                CA                   93535        Single Family
     16991737       VACAVILLE                                CA                   95687        Single Family
     16991750       OAKLAND                                  CA                   94603        Single Family
     16991773       Roseville                                CA                   95747        Single Family
     16985170       North Hills                              CA                   91343        Single Family
     16985192       Rockville                                MD                   20853        Single Family
     16985200       FIREBAUGH                                CA                   93622        Single Family
     16991783       ELK GROVE                                CA                   95757        Single Family
     16991793       IRVINE                                   CA                   92604             PUD
     16991814       Riverdale                                MD                   20737        Single Family
     16991816       Fontana                                  CA                   92336             PUD
     16991821       Glendale                                 CA                   91201        Single Family
     16991826       Studio City                              CA                   91604        Single Family
     16991832       Las Vegas                                NV                   89119        Single Family
     16991839       Las Vegas                                NV                   89148             PUD
     16991841       SALEM                                    OR                   97304        Single Family
     16985218       TRACY                                    CA                   95377        Single Family
     16985219       Fort Washington                          MD                   20744             PUD
     16985220       LAGUNA BEACH                             CA                   92653             PUD
     16985231       Vacaville                                CA                   95687         Condominium
     16985244       Temecula                                 CA                   92592             PUD
     16990032       San Bernardino                           CA                   92408        Single Family
     16990047       SAN DIEGO                                CA                   92154        Single Family
     16990057       Burbank                                  CA                   91502         Condominium
     16990059       MARICOPA                                 AZ                   85239             PUD
     16990060       Port Saint Lucie                         FL                   34983        Single Family
     16991864       SANTA ROSA                               CA                   95407        Single Family
     16991866       SANTA ROSA                               CA                   95405        Single Family
     16990076       MADERA                                   CA                   93637        Single Family
     16990079       SAN DIEGO                                CA                   92114        Single Family
     16990106       Corona                                   CA                   92882        Single Family
     16990109       Los Angeles                              CA                   90007        Single Family
     16995003       Manassas                                 VA                   20109             PUD
     16995013       MIAMI                                    FL                   33175             PUD
     16990121       San Jacinto                              CA                   92582        Single Family
     16990124       Los Angeles                              CA                   90042             PUD
     16990154       CORONA                                   CA                   92883             PUD
     16990155       Northridge                               CA                   91324          2-4 Family
     16995067       LAS VEGAS                                NV                   89110        Single Family
     16995072       PENNSBURG                                PA                   18073        Single Family
     16995080       La Palma                                 CA                   90623        Single Family
     16995081       San Bernardino                           CA                   92407        Single Family
     16995096       Rescue                                   CA                   95672             PUD
     16995104       SAN CARLOS                               CA                   94070        Single Family
     16995119       LEHIGH ACRES                             FL                   33972        Single Family
     16995123       WOODBRIDGE                               VA                   22191             PUD
     16995129       ESCONDIDO                                CA                   92026        Single Family
     16995147       Pasadena                                 CA                   91104        Single Family
     16995153       Long Beach                               CA                   90805        Single Family
     16995164       Tustin                                   CA                   92780         Condominium
     16990174       CORONA                                   CA                   92882        Single Family
     16990198       BALDWIN PARK                             CA                   91706        Single Family
     16990207       Hayward                                  CA                   94545        Single Family
     16990216       DESERT SHORES                            CA                   92275        Single Family
     16990223       FRONT ROYAL                              VA                   22630        Single Family
     16990282       SANTEE                                   CA                   92071             PUD
     16990294       Upper Marlboro                           MD                   20772             PUD
     16995194       HEALDSBURG                               CA                   95448        Single Family
     16995221       RIALTO                                   CA                   92376        Single Family
     16995227       Los Osos                                 CA                   93402        Single Family
     16995233       PEORIA                                   AZ                   85383             PUD
     16995235       North Hollywood                          CA                   91605        Single Family
     16995236       COLCHESTER                               CT                    6415        Single Family
     16995237       LAS VEGAS                                NV                   89115        Single Family
     16995253       Corona                                   CA                   92880        Single Family
     16995289       Cathedral City                           CA                   92234        Single Family
     16995292       Castro Valley                            CA                   94546        Single Family
     16995309       San Jose                                 CA                   95121        Single Family
     16995311       Mira Loma                                CA                   91752        Single Family
     16990305       Chesterfield                             MI                   48047        Single Family
     16990308       TAMPA                                    FL                   33602         Condominium
     16990313       ALEXANDRIA                               VA                   22302        Single Family
     16990327       Orlando                                  FL                   32829        Single Family
     16990343       STERLING                                 VA                   20165             PUD
     16990349       Long Beach                               CA                   90805          2-4 Family
     16990353       SACRAMENTO                               CA                   95835             PUD
     16990369       Dolores                                  CO                   81323        Single Family
     16990393       CLE ELUM                                 WA                   98922             PUD
     16990394       Bakersfield                              CA                   93308        Single Family
     16990395       RANCHO  PALOS VERDES                     CA                   90275        Single Family
     16990401       Menifee                                  CA                   92584        Single Family
     16990405       Los Angeles                              CA                   90068        Single Family
     16990407       Santa Maria                              CA                   93454             PUD
     16991422       Mesa                                     AZ                   85209         Condominium
     16991436       Santa Clarita                            CA                   91355         Condominium
     16991473       Santa Ana                                CA                   92704        Single Family
     16991505       PHOENIX                                  AZ                   85044             PUD
     16991557       HENDERSON                                NV                   89015        Single Family
     16991560       HENDERSON                                NV                   89015        Single Family
     16991565       SAN JOSE                                 CA                   95122        Single Family
     16991573       Lehigh Acres                             FL                   33972        Single Family
     16784555       Tracy                                    CA                   95377        Single Family
     16786213       San Jacinto                              CA                   92582        Single Family
     16784592       Coral Gables                             FL                   33145         Condominium
     16788421       GLENDALE                                 AZ                   85303        Single Family
     16784713       Milford                                  MI                   48380        Single Family
     16788625       San Fernando                             CA                   91340        Single Family
     16784809       Bowie                                    MD                   20716        Single Family
     16788759       Cypress                                  CA                   90630        Single Family
     16788962       FORT MYERS                               FL                   33916         Condominium
     16789028       Stockton                                 CA                   95212        Single Family
     16784901       LATHROP                                  CA                   95330             PUD
     16784936       Bakersfield                              CA                   93308          2-4 Family
     16790452       AVONDALE                                 AZ                   85329        Single Family
     16985031       Stockton                                 CA                   95209        Single Family
     16985038       IRVINE                                   CA                   92620             PUD
     16985040       Long Beach                               CA                   90805        Single Family
     16985048       Orlando                                  FL                   32825             PUD
     16985059       ADELANTO                                 CA                   92301        Single Family
     16985064       Queen Creek                              AZ                   85243             PUD
     16778340       Sylmar Area Loa Angeles                  CA                   91342        Single Family
     16778855       Ladson                                   SC                   29456        Single Family
     16778861       Merced                                   CA                   95340        Single Family
     16778903       Azusa                                    CA                   91702          2-4 Family
     16778918       Carlsbad                                 CA                   92011        Single Family
     16780764       Lehigh Acres                             FL                   33971        Single Family
     16780866       Huntington Beach                         CA                   92649         Condominium
     16780881       Oceanside                                CA                   92057         Condominium
     16778378       Temple Hills                             MD                   20748        Single Family
     16781025       Winchester                               VA                   22601        Single Family
     16781104       Atlanta                                  GA                   30349             PUD
     16781277       Margate                                  FL                   33068             PUD
     16775091       Rohnert Park                             CA                   94928        Single Family
     16775215       San Diego                                CA                   92139        Single Family
     16775321       Edmonds                                  WA                   98026        Single Family
     16775402       Miramar                                  FL                   33027         Condominium
     16775469       San Jose                                 CA                   95125        Single Family
     16775549       Redlands                                 CA                   92374        Single Family
     16775586       Lake Elsinore                            CA                   92532             PUD
     16775639       Hagerstown                               MD                   21740        Single Family
     16776530       Banning                                  CA                   92220        Single Family
     16776553       Dublin                                   CA                   94568         Condominium
     16776680       Alexandria                               VA                   22310             PUD
     16775066       PARAMOUNT                                CA                   90723         Condominium
     16776874       UPPER MARLBORO                           MD                   20772             PUD
     16777159       SAN MATEO                                CA                   94401        Single Family
     16770980       Olympia                                  WA                   98502        Single Family
     16771035       San Francisco                            CA                   94116        Single Family
     16771307       La Jolla                                 CA                   92037         Condominium
     16771926       Lakewood                                 CA                   90712        Single Family
     16771942       Fountain Valley                          CA                   92708        Single Family
     16772465       Murrieta                                 CA                   92562        Single Family
     16772466       San Jose                                 CA                   95135        Single Family
     16772551       Reseda                                   CA                   91335        Single Family
     16772708       Glendale                                 AZ                   85310             PUD
     16774929       Lake Elsinore                            CA                   92530        Single Family
     16765373       Santa Ana                                CA                   92704        Single Family
     16765588       Oceanside                                CA                   92057        Single Family
     16767974       Hayward                                  CA                   94541        Single Family
     16767981       BETHLEHEM                                CT                    6751        Single Family
     16732065       Manassas                                 VA                   20112             PUD
     16732135       San Diego                                CA                   92116        Single Family
     16768038       Corona                                   CA                   92882        Single Family
     16768082       OLYMPIA                                  WA                   98512        Single Family
     16768173       Davie                                    FL                   33325          Townhouse
     16768178       Los Angeles                              CA                   90005         Condominium
     16768189       Hermosa Beach                            CA                   90254         Condominium
     16765133       Hesperia                                 CA                   92344        Single Family
     16768397       Temecula                                 CA                   92591             PUD
     16765162       GAITHERSBURG                             MD                   20877        Single Family
     16765236       San Leandro                              CA                   94578        Single Family
     16768518       Chula Vista                              CA                   91911         Condominium
     16768542       UNION CITY                               CA                   94587        Single Family
     16770544       LAS VEGAS                                NV                   89138             PUD
     16770707       SOUTH GATE                               CA                   90280        Single Family
     16728807       Hesperia                                 CA                   92345        Single Family
     16728876       East Palo Alto                           CA                   94303        Single Family
     16729484       Renton                                   WA                   98057             PUD
     16729604       East Palo Alto                           CA                   94303        Single Family
     16729865       San Jose                                 CA                   95131        Single Family
     16730025       Patterson                                CA                   95363        Single Family
     16731456       Glendale                                 CA                   91203         Condominium
     16723718       Laurel                                   MD                   20724        Single Family
     16718255       Davenport                                FL                   33897             PUD
     16718291       Murrieta                                 CA                   92562        Single Family
     16718656       San Jose                                 CA                   95118        Single Family
     16718857       CANTON                                   GA                   30115        Single Family
     16717693       Downey                                   CA                   90240        Single Family
     16718971       Brentwood                                CA                   94513        Single Family
     16717813       Sonoma                                   CA                   95476        Single Family
     16719030       Fullerton                                CA                   92832        Single Family
     16719159       Oceanside                                CA                   92057         Condominium
     16721951       Las Vegas                                NV                   89169        Single Family
     16721968       Clermont                                 FL                   34715             PUD
     16718163       Arlington                                VA                   22207        Single Family
     16718179       San Lorenzo                              CA                   94580        Single Family
     16980759       FALLS CHURCH                             VA                   22042        Single Family
     16980788       NORTHRIDGE                               CA                   91324        Single Family
     16980800       GRANADA HILLS                            CA                   91344        Single Family
     16980804       NAMPA                                    ID                   83651             PUD
     16980807       BUCKEYE                                  AZ                   85326        Single Family
     16980818       Orlando                                  FL                   32828        Single Family
     16980831       N LAS VEGAS                              NV                   89031             PUD
     16980870       Sunrise                                  FL                   33325         Condominium
     16980881       SAN DIEGO                                CA                   92114        Single Family
     16980889       El Toro                                  CA                   92630         Condominium
     16980891       CORONA                                   CA                   92883        Single Family
     16980895       Boca Raton                               FL                   33432         Condominium
     16980909       PHOENIX                                  AZ                   85053        Single Family
     16980918       Manassas                                 VA                   20111             PUD
     16980973       Orlando                                  FL                   32821         Condominium
     16981008       Salem                                    OR                   97304        Single Family
     16981019       Aventura                                 FL                   33180         Condominium
     16981073       Vallejo                                  CA                   94591             PUD
     16981108       Beltsville                               MD                   20705        Single Family
     16981133       SAN JOSE                                 CA                   95148        Single Family
     16981149       MARTINEZ                                 CA                   94553        Single Family
     16981194       LOS ANGELES                              CA                   91316         Condominium
     16981206       Cloverdale                               CA                   95425         Condominium
     16981227       Las Vegas                                NV                   89102        Single Family
     16981257       LOS ANGELES                              CA                   90001          2-4 Family
     16981276       W JORDAN                                 UT                   84088             PUD
     16981331       ORLANDO                                  FL                   32837             PUD
     16981332       FAIR OAKS                                CA                   95628        Single Family
     16981337       Goodyear                                 AZ                   85338             PUD
     16981427       Fremont                                  CA                   94536        Single Family
     16981439       VALLEJO                                  CA                   94591        Single Family
     16981479       El Dorado Hills                          CA                   95762             PUD
     16981604       SPANAWAY                                 WA                   98387             PUD
     16981612       SANTA ANA                                CA                   92705        Single Family
     16981638       EVERETT                                  WA                   98201        Single Family
     16981786       Los Angeles                              CA                   90042        Single Family
     16981787       Bakersfield                              CA                   93312        Single Family
     16981795       LATHROP                                  CA                   95330        Single Family
     16981822       Lawndale                                 CA                   90260        Single Family
     16982839       Morgan Hill                              CA                   95037        Single Family
     16982873       San Rafael                               CA                   94901         Condominium
     16982881       BUENA PARK                               CA                   90620        Single Family
     16982900       WESTON                                   FL                   33326             PUD
     16982925       Peoria                                   AZ                   85345        Single Family
     16982938       Whittier                                 CA                   90601        Single Family
     16982948       BRIGHTON                                 CO                   80602        Single Family
     16982956       FREMONT                                  CA                   94555             PUD
     16982979       Waipahu                                  HI                   96797        Single Family
     16983005       Merced                                   CA                   95340        Single Family
     16983010       CHULA VISTA                              CA                   91911        Single Family
     16983032       SAN PABLO                                CA                   94806        Single Family
     16980596       CHANDLER                                 AZ                   85249             PUD
     16980598       PITTSBURG                                CA                   94565        Single Family
     16980603       LAS VEGAS                                NV                   89117        Single Family
     16983080       Kenwood                                  CA                   95452        Single Family
     16984642       Scottsdale                               AZ                   85251         Condominium
     16984691       Selma                                    CA                   93662        Single Family
     16984696       Mesa                                     AZ                   85215        Single Family
     16984706       Orlando                                  FL                   32828             PUD
     16984717       San Jose                                 CA                   95122        Single Family
     16984721       HESPERIA                                 CA                   92345        Single Family
     16984730       HAYWARD                                  CA                   94544        Single Family
     16984746       Eustis                                   FL                   32736             PUD
     16984754       WHITTIER                                 CA                   90601        Single Family
     16984759       STOCKTON                                 CA                   95209        Single Family
     16984762       HOFFMAN ESTATES                          IL                   60169        Single Family
     16984767       SAN LUIS OBISPO                          CA                   93405        Single Family
     16984788       Woodbridge                               VA                   22191          Townhouse
     16984815       EL CAJON                                 CA                   92019        Single Family
     16984817       Santa Rosa                               CA                   95409        Single Family
     16984826       MILWAUKEE                                WI                   53224        Single Family
     16984838       Phoenix                                  AZ                   85032          Townhouse
     16984856       Kissimmee                                FL                   34744        Single Family
     16984914       SAMMAMISH                                WA                   98074             PUD
     16984959       N CALDWELL                               NJ                    7006        Single Family
     16984985       SAN FRANCISCO                            CA                   94134        Single Family
     16985003       Hialeah                                  FL                   33018        Single Family
     16985013       Coconut Creek                            FL                   33063         Condominium
     16980668       ALBUQUERQUE                              NM                   87110        Single Family
     16980674       LOS ANGELES                              CA                   90061        Single Family
     16980704       Aventura                                 FL                   33180         Condominium
     16980717       BRISTOW                                  VA                   20136             PUD
     16980718       Orlando                                  FL                   32828             PUD
     16980719       SANTA ANA                                CA                   92707        Single Family
     16978782       KEARNY                                   NJ                    7032        Single Family
     16978800       Homestead                                FL                   33033             PUD
     16978819       DISTRICT HEIGHTS                         MD                   20747        Single Family
     16978855       MARLBORO                                 MD                   20772             PUD
     16978857       Orlando                                  FL                   32821         Condominium
     16978859       Pebble Beach                             CA                   93953        Single Family
     16978860       NORTH LAS VEGAS                          NV                   89030        Single Family
     16978882       Portland                                 OR                   97213        Single Family
     16978909       BARSTOW                                  CA                   92311        Single Family
     16978922       LAS VEGAS                                NV                   89178             PUD
     16978941       HERCULES                                 CA                   94547        Single Family
     16978967       Desert Hot Springs                       CA                   92240             PUD
     16978968       Chino Hills                              CA                   91709             PUD
     16978991       Yucaipa                                  CA                   92399        Single Family
     16979019       TACOMA                                   WA                   98444             PUD
     16979051       GARDENA AREA                             CA                   90248        Single Family
     16979069       Boynton Beach                            FL                   33437             PUD
     16979092       ANTIOCH                                  CA                   94509        Single Family
     16979096       Vallejo                                  CA                   94591        Single Family
     16979132       Fullerton                                CA                   92832        Single Family
     16979141       CHANDLER                                 AZ                   85224        Single Family
     16979142       SILVER SPRING                            MD                   20901             PUD
     16979161       EL CAJON                                 CA                   92019        Single Family
     16979173       WEST PALM BEACH                          FL                   33407             PUD
     16979191       Glendale                                 AZ                   85305        Single Family
     16979226       WESTMINSTER                              CA                   92683        Single Family
     16979235       ANTIOCH                                  CA                   94531        Single Family
     16979266       LAS VEGAS                                NV                   89142        Single Family
     16979273       MONTEREY PARK                            CA                   91754        Single Family
     16979289       LOS ANGELES                              CA                   90026          2-4 Family
     16979296       SAN DIEGO                                CA                   92173        Single Family
     16979302       LOS ANGELES                              CA                   90037          2-4 Family
     16979352       MISSION HILLS                            CA                   91345         Condominium
     16979398       PERRIS                                   CA                   92570        Single Family
     16979400       VICTORVILLE                              CA                   92394        Single Family
     16979406       BUENA PARK                               CA                   90621             PUD
     16979418       Monterey Park                            CA                   91754        Single Family
     16973908       GAINESVILLE                              VA                   20155             PUD
     16973912       WOODBRIDGE                               VA                   22193             PUD
     16973924       San Diego                                CA                   92113             PUD
     16973955       Elk Grove                                CA                   95624        Single Family
     16973965       SANDY                                    UT                   84092             PUD
     16974001       Tallahassee                              FL                   32301          Townhouse
     16974010       Naples                                   FL                   34104         Condominium
     16974012       SAN JOSE                                 CA                   95126        Single Family
     16974042       WEEKI WACHEE                             FL                   34607        Single Family
     16974063       PITTSBURG                                CA                   94565        Single Family
     16974065       Long Beach                               CA                   90802          2-4 Family
     16974076       Sunrise                                  FL                   33325         Condominium
     16974081       Plantation                               FL                   33317        Single Family
     16974087       Woodbridge                               VA                   22193        Single Family
     16974091       ROHNERT PARK                             CA                   94928             PUD
     16974099       Union City                               CA                   94587        Single Family
     16974106       Midlothian                               VA                   23112             PUD
     16974114       Herndon                                  VA                   20170             PUD
     16974123       N LAS VEGAS                              NV                   89031        Single Family
     16974150       San Anselmo                              CA                   94960        Single Family
     16974157       Sacramento                               CA                   95828        Single Family
     16974163       MILFORD                                  CT                    6460        Single Family
     16974181       FRESNO                                   CA                   93726        Single Family
     16974208       SAN FRANCISCO                            CA                   94114         Condominium
     16979495       Portland                                 OR                   97220        Single Family
     16979522       GLENDORA                                 CA                   91740        Single Family
     16974234       MERCED                                   CA                   95348        Single Family
     16974244       CHANDLER                                 AZ                   85225        Single Family
     16974246       Rockville                                MD                   20853        Single Family
     16974251       LITTLETON                                CO                   80120         Condominium
     16979558       BRENTWOOD                                MD                   20722        Single Family
     16979564       Victorville                              CA                   92394        Single Family
     16979570       WEST COVINA                              CA                   91790        Single Family
     16979572       Elk Grove                                CA                   95624        Single Family
     16980361       EAST LONG BEACH                          CA                   90804         Condominium
     16980367       GLEN BURNIE                              MD                   21061             PUD
     16974344       Menlo Park                               CA                   94025        Single Family
     16974361       San Leandro                              CA                   94577         Condominium
     16974369       LONG BEACH                               CA                   90808        Single Family
     16980373       LOS ANGELES                              CA                   90027        Single Family
     16980381       WEST HILLS                               CA                   91304        Single Family
     16980383       Paramount                                CA                   90723        Single Family
     16980389       LINCOLN                                  CA                   95648        Single Family
     16980393       LYNWOOD                                  CA                   90262        Single Family
     16980455       N LAS VEGAS                              NV                   89031             PUD
     16980496       FAIRFAX                                  VA                   22031         Condominium
     16980511       SAN DIEGO                                CA                   92126        Single Family
     16980525       Palmdale                                 CA                   93551        Single Family
     16974404       SALINAS                                  CA                   93907        Single Family
     16974415       Vallejo                                  CA                   94591        Single Family
     16980531       Santa Ana                                CA                   92707        Single Family
     16980538       Oceanside                                CA                   92054        Single Family
     16980544       Enterprise                               AL                   36330        Single Family
     16980572       Saint Augustine                          FL                   32080        Single Family
     16980577       WOODBRIDGE                               VA                   22191        Single Family
     16980579       SAN DIEGO                                CA                   92105        Single Family
     16980588       N LAS VEGAS                              NV                   89081             PUD
     16974432       DOWNEY                                   CA                   90242        Single Family
     16974444       Yuba City                                CA                   95993        Single Family
     16974448       GREENWOOD                                WA                   98103          Townhouse
     16978710       LEHIGH ACRES                             FL                   33971        Single Family
     16978734       COMPTON                                  CA                   90221        Single Family
     16836982       DOYLESTOWN                               PA                   18901        Single Family
     16845192       FRESNO                                   CA                   93705        Single Family
     16845193       HIALEAH                                  FL                   33012         Condominium
     16845194       WINDSOR                                  CA                   95492        Single Family
     16845195       PEMBROKE PINES                           FL                   33025         Condominium
     16845197       AMERICAN CANYON                          CA                   94503        Single Family
     16845199       CULVER CITY                              CA                   90232        Single Family
     16845200       PORT ST LUCIE                            FL                   34953        Single Family
     16845201       MISSION VIEJO                            CA                   92691             PUD
     16845202       FRESNO                                   CA                   93703        Single Family
     16845203       SCOTTSDALE                               AZ                   85251        Single Family
     16845204       PARAMOUNT                                CA                   90723          2-4 Family
     16845205       LAS VEGAS                                NV                   89118         Condominium
     16845206       VACAVILLE                                CA                   95687        Single Family
     16845207       AZUSA                                    CA                   91702        Single Family
     16845208       HENDERSON                                NV                   89002             PUD
     16845209       MIRAMAR                                  FL                   33027        Single Family
     16845211       SEASIDE                                  CA                   93955        Single Family
     16845212       LAKELAND                                 FL                   33813        Single Family
     16845213       ORLANDO                                  FL                   32825             PUD
     16845215       TURLOCK                                  CA                   95380        Single Family
     16845216       SAN JOSE                                 CA                   95123        Single Family
     16845218       ESCONDIDO                                CA                   92027             PUD
     16845219       TAMPA                                    FL                   33624         Condominium
     16845220       NORTH LAS VEGAS                          NV                   89081        Single Family
     16845221       COLTON                                   CA                   92324        Single Family
     16845222       LEESBURG                                 VA                   20176             PUD
     16845223       PHOENIX                                  AZ                   85085             PUD
     16845224       PALM COAST                               FL                   32164        Single Family
     16845225       COLONIAL HEIGHTS                         VA                   23834        Single Family
     16845227       OCEANSIDE                                CA                   92057        Single Family
     16845228       CLOQUET                                  MN                   55720        Single Family
     16845229       LOS BANOS                                CA                   93635        Single Family
     16845230       SAN DIEGO                                CA                   92154         Condominium
     16845231       SCOTTSDALE                               AZ                   85254        Single Family
     16845233       GLENDALE                                 AZ                   85301        Single Family
     16845234       LAUREL                                   MD                   20707        Single Family
     16845235       COOKEVILLE                               TN                   38501        Single Family
     16845237       PHOENIX                                  AZ                   85014        Single Family
     16845238       COPPEROPOLIS                             CA                   95228        Single Family
     16845239       UMATILLA                                 FL                   32784        Single Family
     16845240       MODESTO                                  CA                   95357        Single Family
     16845241       LA PUENTE                                CA                   91746        Single Family
     16845242       NORTH HOLLYWOOD AREA                     CA                   91601        Single Family
     16845243       NORTH MIAMI                              FL                   33181        Single Family
     16845244       ADELANTO                                 CA                   92301        Single Family
     16845245       FONTANA                                  CA                   92335        Single Family
     16845246       PORT SAINT LUCIE                         FL                   34953        Single Family
     16845247       STOCKTON                                 CA                   95204        Single Family
     16845248       MATHER                                   CA                   95655             PUD
     16845249       WINDSOR                                  CA                   95492        Single Family
     16845250       LYNNWOOD                                 WA                   98036             PUD
     16845251       UPPER MARLBORO                           MD                   20774             PUD
     16845252       HAWTHORNE                                CA                   90250          2-4 Family
     16845253       BANNING                                  CA                   92220        Single Family
     16845254       SUMMERVILLE                              SC                   29483        Single Family
     16845255       CONCORD TOWNSHIP                         OH                   44077        Single Family
     16845256       CHICAGO                                  IL                   60609         Condominium
     16845257       WOODBRIDGE                               VA                   22192             PUD
     16845259       PALM BAY                                 FL                   32905        Single Family
     16845260       EVERETT                                  WA                   98205          2-4 Family
     16845261       ONTARIO                                  CA                   91761        Single Family
     16845262       LONDONDERRY                              NH                    3053        Single Family
     16845263       OXON HILL                                MD                   20745        Single Family
     16845264       HERNDON                                  VA                   20170             PUD
     16845265       HOLLYWOOD                                FL                   33020        Single Family
     16845266       OREM                                     UT                   84097        Single Family
     16845267       OAKLAND                                  CA                   94608          2-4 Family
     16845268       EDGERTON                                 WI                   53534        Single Family
     16845269       INGLEWOOD                                CA                   90302         Condominium
     16845270       TRACY                                    CA                   95377        Single Family
     16845272       SAN DIEGO                                CA                   92122         Condominium
     16845273       ALEXANDRIA                               VA                   22312             PUD
     16845274       SANTEE                                   CA                   92071        Single Family
     16845275       FLORENCE                                 AZ                   85232             PUD
     16845276       STAR                                     ID                   83669        Single Family
     16845277       WEST PALM BEACH                          FL                   33409             PUD
     16845278       BULLHEAD CITY                            AZ                   86442        Single Family
     16845279       SILVER SPRING                            MD                   20903        Single Family
     16845176       CORONA                                   CA                   92880             PUD
     16845177       HIGHLAND                                 UT                   84003        Single Family
     16845178       ORLANDO                                  FL                   32835         Condominium
     16845179       BOWIE                                    MD                   20715        Single Family
     16845180       NAPLES                                   FL                   34117        Single Family
     16845181       CONCORD                                  CA                   94521        Single Family
     16845182       FRESNO                                   CA                   93720        Single Family
     16845183       ORLANDO                                  FL                   32819         Condominium
     16845186       DALTON GARDENS                           ID                   83815        Single Family
     16845187       SANTA ROSA                               CA                   95404        Single Family
     16845188       DISTRICT HEIGHTS                         MD                   20747        Single Family
     16845189       SEATAC                                   WA                   98168        Single Family
     16845190       PORT ST. LUCIE                           FL                   34953        Single Family
     17002450       HAYWARD                                  CA                   94544        Single Family
     16833469       SOUND BEACH                              NY                   11789        Single Family
     16833470       JOHNSTON                                 RI                    2919          2-4 Family
     16833472       MISSION VIEJO                            CA                   92692         Condominium
     16833475       GREENACRES                               FL                   33463             PUD
     16833476       ALTAMONTE SPRINGS                        FL                   32714             PUD
     16833478       MARGATE                                  FL                   33063        Single Family
     16833481       TAVARES                                  FL                   32778        Single Family
     16833482       FRANKLIN PARK                            IL                   60131        Single Family
     16833483       CHICAGO                                  IL                   60660         Condominium
     16833484       BEACH PARK                               IL                   60087        Single Family
     16833485       BRADENTON                                FL                   34212         Condominium
     16833486       CUMMING                                  GA                   30040             PUD
     16833488       OCALA                                    FL                   34472             PUD
     16833489       PALATINE                                 IL                   60067             PUD
     16833490       SARASOTA                                 FL                   34240        Single Family
     16833491       NORTH PORT                               FL                   34286        Single Family
     16833492       NORTH PORT                               FL                   34286        Single Family
     16833494       VISALIA                                  CA                   93277        Single Family
     16833495       SANTA CLARITA AREA                       CA                   91354             PUD
     16833496       PLACENTIA                                CA                   92870        Single Family
     16833497       SANTA ANA                                CA                   92701         Condominium
     16833498       BAKERSFIELD                              CA                   93307        Single Family
     16833500       LAGUNA HILLS                             CA                   92653             PUD
     16833501       SAN BERNARDINO                           CA                   92407        Single Family
     16833502       CALABASAS                                CA                   91302         Condominium
     16833503       LA PALMA                                 CA                   90623        Single Family
     16833504       MISSION VIEJO                            CA                   92691             PUD
     16833505       LOS ANGELES (VAN NUYS ARE                CA                   91406        Single Family
     16833506       ALISO VIEJO                              CA                   92656         Condominium
     16833507       RIVERSIDE                                CA                   92501             PUD
     16833508       HUNTINGTON BEACH                         CA                   92646             PUD
     16833509       SEATAC                                   WA                   98168        Single Family
     16833510       CYPRESS                                  CA                   90630         Condominium
     16833511       SIMI VALLEY                              CA                   93063        Single Family
     16833512       LA MIRADA                                CA                   90638         Condominium
     16833513       KANEOHE                                  HI                   96744         Condominium
     16833514       LOS ANGELES                              CA                   91367        Single Family
     16833516       LA MIRADA                                CA                   90638        Single Family
     16833517       LOMPOC                                   CA                   93436             PUD
     16833518       TORRANCE                                 CA                   90503         Condominium
     16833519       RIVERSIDE                                CA                   92504        Single Family
     16833521       CORONA                                   CA                   92882        Single Family
     16833522       LOS ANGELES                              CA                   91345        Single Family
     16833523       LANCASTER                                CA                   93535        Single Family
     16833524       LAGUNA NIGUEL                            CA                   92677             PUD
     16833525       CORONA                                   CA                   92881        Single Family
     16833527       SAN BERNARDINO                           CA                   92407        Single Family
     16833528       EL SOBRANTE                              CA                   94803        Single Family
     16833530       RESEDA                                   CA                   91335        Single Family
     16833531       MESA                                     AZ                   85203        Single Family
     16833533       ATASCADERO                               CA                   93422        Single Family
     16833534       OAKLEY                                   CA                   94561        Single Family
     16833535       INGLEWOOD                                CA                   90303          2-4 Family
     16833536       ORANGE                                   CA                   92869        Single Family
     16833537       RANCHO SANTA MARGARITA                   CA                   92688             PUD
     16833538       GARDENA                                  CA                   90247        Single Family
     16833539       CALABASAS AREA                           CA                   91302        Single Family
     16833540       DOWNEY                                   CA                   90240          2-4 Family
     16833541       PERRIS                                   CA                   92571             PUD
     16833542       ANAHEIM                                  CA                   92801         Condominium
     16833543       CORONA AREA                              CA                   92883             PUD
     16833544       LAS VEGAS                                NV                   89117        Single Family
     16833545       HUNTINGTON BEACH                         CA                   92647         Condominium
     16833548       MOUNTAIN HOUSE                           CA                   95391        Single Family
     16833550       TRACY                                    CA                   95377        Single Family
     16833551       DIAMOND BAR                              CA                   91765        Single Family
     16833552       SAN DIEGO                                CA                   92154        Single Family
     16833553       SAN MARCOS                               CA                   92069        Single Family
     16833554       SPRING VALLEY                            CA                   91977             PUD
     16833556       CHULA VISTA                              CA                   91914             PUD
     16833557       SPRING VALLEY                            CA                   91977        Single Family
     16833558       LEHIGH ACRES                             FL                   33936        Single Family
     16833560       LAS VEGAS                                NV                   89141             PUD
     16833562       EL CAJON                                 CA                   92021         Condominium
     16833563       CHULA VISTA                              CA                   91913             PUD
     16833565       EL CAJON                                 CA                   92019         Condominium
     16833566       CHULA VISTA                              CA                   91910        Single Family
     16833567       CHULA VISTA                              CA                   91910             PUD
     16833569       TEMECULA                                 CA                   92592        Single Family
     16833570       CHULA VISTA                              CA                   91911        Single Family
     16833571       AMERICAN CANYON                          CA                   94503        Single Family
     16833572       CHULA VISTA                              CA                   91910        Single Family
     16833575       PINE BEACH                               NJ                    8741        Single Family
     16833576       HAGERSTOWN                               MD                   21742             PUD
     16833577       SAN JOSE                                 CA                   95123         Condominium
     16833579       SANTA CLARA                              CA                   95054         Condominium
     16833581       FOUNTAIN VALLEY                          CA                   92708             PUD
     16833582       FREMONT                                  CA                   94538        Single Family
     16833583       GALT                                     CA                   95632        Single Family
     16833584       WILDOMAR                                 CA                   92595             PUD
     16833585       WOODLAND HILLS                           CA                   91367         Condominium
     16836768       DORAL                                    FL                   33178             PUD
     16836770       CICERO                                   IL                   60804          2-4 Family
     16836771       PORTLAND                                 OR                   97219        Single Family
     16836772       SAN FRANCISCO                            CA                   94134          Townhouse
     16836773       GLENDALE                                 AZ                   85308             PUD
     16836775       JACKSONVILLE                             FL                   32259             PUD
     16836776       GAITHERSBURG                             MD                   20879        Single Family
     16836778       NAPA                                     CA                   94559        Single Family
     16836781       PHOENIX                                  AZ                   85085             PUD
     16836782       NORTH LAUDERDALE                         FL                   33068        Single Family
     16836783       RANCHO CUCAMONGA                         CA                   91730        Single Family
     16836785       LITCHFIELD PARK                          AZ                   85340             PUD
     16836786       VISALIA                                  CA                   93291        Single Family
     16836788       GLENDALE                                 AZ                   85307             PUD
     16836789       LAS VEGAS                                NV                   89147         Condominium
     16836791       SAN BERNARDINO                           CA                   92407        Single Family
     16836793       SARATOGA SPRINGS                         UT                   84045        Single Family
     16836794       GAITHERSBURG                             MD                   20879             PUD
     16836795       GILBERT                                  AZ                   85299             PUD
     16836796       GILBERT                                  AZ                   85233             PUD
     16836797       WINDSOR                                  CA                   95492        Single Family
     16836798       SAN MARCOS                               CA                   92078        Single Family
     16836805       SPRING HILL                              FL                   34609             PUD
     16836806       RIVERSIDE                                CA                   92505         Condominium
     16836808       LEHIGH ACRES                             FL                   33936        Single Family
     16836809       COLUMBIA                                 MD                   21044        Single Family
     16836812       UPPER MARLBORO                           MD                   20772             PUD
     16836814       SANTA MARIA                              CA                   93458        Single Family
     16836815       MENIFEE                                  CA                   92584        Single Family
     16836817       POMONA                                   CA                   91768        Single Family
     16836818       SACRAMENTO                               CA                   95834             PUD
     16836820       HOLLYWOOD                                FL                   33021        Single Family
     16836821       PORTLAND                                 OR                   97229         Condominium
     16836822       SPRING                                   TX                   77386             PUD
     16836825       BOISE                                    ID                   83709             PUD
     16836826       SANTA MARIA                              CA                   93458        Single Family
     16836827       HERNDON                                  VA                   20170             PUD
     16836828       ORLANDO                                  FL                   32828             PUD
     16836829       FRESNO                                   CA                   93727        Single Family
     16836830       MANTECA                                  CA                   95337        Single Family
     16836832       ANNANDALE                                VA                   22003        Single Family
     16836837       TACOMA                                   WA                   98409        Single Family
     16836838       KENT                                     WA                   98032          2-4 Family
     16836839       PUYALLUP                                 WA                   98374        Single Family
     16836840       FRESNO                                   CA                   93722        Single Family
     16836842       HAYWARD                                  CA                   94544        Single Family
     16836843       MERCED                                   CA                   95340        Single Family
     16836846       WALDORF                                  MD                   20603             PUD
     16836847       MIRAMAR                                  FL                   33027         Condominium
     16836849       LAUREL                                   MD                   20707             PUD
     16836851       FRESNO                                   CA                   93711        Single Family
     16836852       WINTON                                   CA                   95388        Single Family
     16836853       SEABROOK                                 TX                   77586             PUD
     16836854       BAKERSFIELD                              CA                   93307        Single Family
     16836855       CLOVIS                                   CA                   93619        Single Family
     16836857       CLEARWATER                               FL                   33765             PUD
     16836858       ST PETERSBURG                            FL                   33701          2-4 Family
     16836859       MONTEREY                                 CA                   93940          Townhouse
     16836860       CARSON                                   CA                   90746         Condominium
     16836863       ST PETERSBURG                            FL                   33703        Single Family
     16836864       KISSIMMEE                                FL                   34759             PUD
     16836866       COLUMBUS                                 OH                   43221        Single Family
     16836867       TIGARD                                   OR                   97224             PUD
     16836868       PASO ROBLES                              CA                   93446        Single Family
     16836869       BRANDON                                  FL                   33511             PUD
     16836870       ESCALON                                  CA                   95320        Single Family
     16836872       SARASOTA                                 FL                   34242        Single Family
     16836874       TURLOCK                                  CA                   95380        Single Family
     16836875       PORTLAND                                 OR                   97206        Single Family
     16836877       MORGAN                                   UT                   84050             PUD
     16836878       BRADENTON                                FL                   34205        Single Family
     16836879       ANNAPOLIS                                MD                   21403        Single Family
     16836880       SANTA ROSA                               CA                   95407         Condominium
     16836883       ELIZABETH                                NJ                    7202          2-4 Family
     16836884       MIRAMAR                                  FL                   33029             PUD
     16836886       CERES                                    CA                   95307        Single Family
     16836887       ALBUQUERQUE                              NM                   87120             PUD
     16836888       ATWATER                                  CA                   95301             PUD
     16836890       MORENO VALLEY                            CA                   92555             PUD
     16836891       NEW MARKET                               MD                   21774         Condominium
     16836892       LOS BANOS                                CA                   93635        Single Family
     16836894       LONG BEACH                               CA                   90808        Single Family
     16836895       HAGERSTOWN                               MD                   21741             PUD
     16836896       SANTA ANA                                CA                   92704        Single Family
     16836898       PARKLAND                                 FL                   33076             PUD
     16836900       MESA                                     AZ                   85201          2-4 Family
     16836902       STOCKTON                                 CA                   95206        Single Family
     16836903       ORLANDO                                  FL                   32822             PUD
     16836904       LAKE FOREST                              CA                   92630         Condominium
     16836905       FORT WASHINGTON                          MD                   20744        Single Family
     16836906       WINTER SPRINGS                           FL                   32708             PUD
     16836908       MODESTO                                  CA                   95358        Single Family
     16836910       SPRINGFIELD                              VA                   22151        Single Family
     16836911       SAINT CLOUD                              FL                   34772             PUD
     16836912       LAS VEGAS                                NV                   89141             PUD
     16836914       LANCASTER                                CA                   93536        Single Family
     16836915       NAPLES                                   FL                   34116        Single Family
     16836917       LAKELAND                                 FL                   33813        Single Family
     16836919       GURNEE                                   IL                   60031             PUD
     16836920       CERES                                    CA                   95307        Single Family
     16836921       JACKSONVILLE                             FL                   32225             PUD
     16836922       DELRAY BEACH                             FL                   33484        Single Family
     16836923       LEESBURG                                 FL                   34748             PUD
     16836924       MIAMI                                    FL                   33169        Single Family
     16836925       APOPKA                                   FL                   32712             PUD
     16836926       MERIDIAN                                 ID                   83642             PUD
     16836927       RIVERVIEW                                FL                   33569             PUD
     16836928       FORT LAUDERDALE                          FL                   33315          2-4 Family
     16836930       ALTADENA                                 CA                   91001        Single Family
     16836932       CAPE CORAL                               FL                   33904        Single Family
     16836933       CHICAGO                                  IL                   60609          2-4 Family
     16836934       VANCOUVER                                WA                   98682        Single Family
     16836935       DAVIE                                    FL                   33325             PUD
     16836936       OAKLAND PARK                             FL                   33334        Single Family
     16836937       WASHINGTON                               UT                   84780        Single Family
     16836939       INGLEWOOD                                CA                   90303        Single Family
     16836942       LAS VEGAS                                NV                   89122             PUD
     16836944       ATWATER                                  CA                   95301        Single Family
     16836945       DUMFRIES                                 VA                   22026             PUD
     16836946       MIAMI                                    FL                   33175        Single Family
     16836948       HERCULES                                 CA                   94547             PUD
     16836949       WOODBRIDGE                               VA                   22191        Single Family
     16836951       MIRAMAR                                  FL                   33027             PUD
     16836952       MANASSAS                                 VA                   20110             PUD
     16836953       LAS VEGAS                                NV                   89122             PUD
     16836954       ELK GROVE                                CA                   95624        Single Family
     16836955       RUNNING SPRINGS                          CA                   92382        Single Family
     16836957       MANTECA                                  CA                   95336        Single Family
     16836958       CLOVIS                                   CA                   93611        Single Family
     16836959       HIDDEN VALLEY LAKE                       CA                   95467             PUD
     16836960       PALM BAY                                 FL                   32909        Single Family
     16836961       BOISE                                    ID                   83714             PUD
     16836962       COLD SPRINGS                             NV                   89506             PUD
     16836963       TURLOCK                                  CA                   95382        Single Family
     16836964       TEMPLE HILLS                             MD                   20748        Single Family
     16836966       BOISE                                    ID                   83716             PUD
     16836967       LAS VEGAS                                NV                   89113             PUD
     16836968       TORRANCE AREA                            CA                   90501        Single Family
     16836969       GILBERT                                  AZ                   85233             PUD
     16836971       WARRENTON                                VA                   20187        Single Family
     16836974       WASHINGTON                               DC                   20011          Townhouse
     16836975       NEW HYDE PARK                            NY                   11040        Single Family
     16836976       LAS VEGAS                                NV                   89123             PUD
     16836980       PARKLAND                                 FL                   33076             PUD
     16990915       GLEN ALLEN                               VA                   23060             PUD
     16996722       KAMUELA                                  HI                   96743        Single Family
     16996724       FONTANA                                  CA                   92336        Single Family
     16996729       SCOTTSDALE                               AZ                   85251        Single Family




--------------------------------------------------------------------------------




     LOAN_SEQ              MATURITY_DATE           ORIGINAL_BALANCE         FIRST_PAY_DATE         LOAN_TO_VALUE
     17021070                   20370201                     212720               20070301                    80
     17016424                   20370201                     509600               20070301                    80
     17016308                   20370201                     229520               20070301                    80
     17016243                   20370201                     283500               20070301                    75
     17015068                   20370201                     390000               20070301                    80
     17014875                   20370201                     233520               20070301                    80
     17014906                   20370201                     384000               20070301                    80
     17014929                   20370201                     204000               20070301                    75
     17014748                   20370201                     740000               20070301                    80
     17014806                   20370201                     277243               20070301                    80
     17014858                   20470201                     320000               20070301                    80
     17013823                   20470201                     555000               20070301                    75
     17013852                   20370201                     499600               20070301                    80
     17013742                   20370201                     576000               20070301                    80
     17013783                   20470201                     432000               20070301                    80
     17013629                   20370201                     628000               20070301                    80
     17013630                   20370201                     752000               20070301                    80
     17013535                   20370201                     800000               20070301                    80
     17013542                   20370201                     519200               20070301                    80
     17013551                   20370201                     580000               20070301                    80
     16790216                   20470201                     500000               20070301           72.98999786
     16790185                   20470101                     899000               20070201           69.95999908
     16785292                   20470201                     225000               20070301           72.81999969
     16977999                   20361101                     324000               20061201                    80
     16978000                   20361201                     271200               20070101                    80
     16978006                   20361101                     530600               20061201                    75
     16978007                   20361201                     434000               20070101                  77.5
     16978016                   20361201                     350000               20070101           77.77999878
     16978031                   20361201                     430000               20070101           61.86999893
     16978034                   20361201                     450000               20070101           59.45000076
     16978044                   20361101                     296000               20061201                    80
     16978049                   20361201                     472000               20070101                    80
     16978058                   20361201                     148000               20070101                    80
     16978061                   20361201                     308000               20070101                    80
     16978065                   20361201                     339000               20070101           77.93000031
     16978069                   20361201                     548000               20070101                    80
     16978082                   20361201                     500000               20070101           76.33999634
     16978092                   20361201                     504000               20070101                    80
     16978099                   20361201                     576000               20070101           65.83000183
     16978100                   20361201                     336000               20070101           67.19999695
     16978111                   20361201                     452000               20070101           79.72000122
     16978118                   20370101                     400000               20070201                    80
     16978125                   20361201                     220000               20070101                    80
     16978130                   20370101                     195100               20070201           79.98999786
     16978142                   20361201                     360000               20070101                    80
     16978146                   20370101                     204000               20070201           48.56999969
     16978163                   20361001                     420000               20061101                    80
     16978179                   20361201                     260000               20070101           55.90999985
     16978183                   20361201                     272000               20070101                    80
     16978202                   20361201                     368000               20070101                    80
     16978210                   20361201                     375200               20070101                    80
     16978224                   20370101                     600000               20070201           36.36000061
     16978227                   20361201                     381000               20070101           51.13999939
     16978232                   20361201                     382000               20070101                    80
     16978235                   20361201                     436000               20070101                    80
     16978248                   20361201                     850000               20070101           53.97000122
     16978249                   20361201                     350000               20070101           69.30999756
     16978290                   20361201                     639200               20070101                    80
     16978299                   20361201                     239920               20070101                    80
     16978308                   20370201                     448000               20070301                    80
     16978311                   20370101                     380000               20070201                    80
     16978326                   20370101                     394450               20070201           79.98999786
     16978327                   20370101                     440000               20070201                    80
     16978344                   20370101                     624000               20070201                    80
     16978371                   20370101                     255000               20070201           68.91999817
     16969046                   20370101                     156000               20070201                    80
     16969062                   20370101                     640000               20070201           53.33000183
     16688246                   20370101                     552000               20070201                    80
     16339865                   20460701                     352000               20060801                    80
     16982721                   20370201                     580000               20070301                    80
     16982607                   20370201                     396000               20070301                    80
     16982730                   20370201                     476000               20070301                    80
     16982777                   20370301                     298360               20070401                    80
     16982783                   20470201                     396000               20070301                    80
     16982637                   20370201                     472000               20070301                    80
     16982790                   20370201                     548000               20070301                    80
     16984176                   20370201                     528000               20070301                    80
     16984178                   20370301                     380000               20070401                    80
     16984183                   20370301                     457600               20070401                    80
     16984190                   20370201                     260000               20070301                    80
     16984207                   20470301                     183750               20070401                    75
     16984211                   20370301                     260000               20070401                    80
     16984218                   20370201                     280000               20070301                    80
     16984236                   20370301                     226000               20070401           52.31000137
     16984262                   20370301                     238000               20070401           48.08000183
     16984109                   20370201                     572000               20070301                    80
     16984165                   20370301                     244000               20070401                    80
     16984273                   20370301                     278400               20070401                    80
     16984115                   20370201                     157500               20070301                    75
     16984280                   20370201                     348000               20070301                    80
     16984306                   20370201                     280000               20070301                    80
     16984312                   20470201                     650000               20070301           63.11000061
     16984318                   20470301                     376000               20070401                    80
     16984133                   20370201                     400000               20070301                    80
     16984333                   20370301                     212000               20070401                    80
     16984139                   20370201                     690000               20070301                    75
     16984146                   20470201                     509600               20070301                    80
     16984356                   20370301                     399000               20070401           74.86000061
     16984371                   20470301                     400800               20070401                    80
     16984373                   20370201                     455200               20070301                    80
     16989874                   20370301                     328000               20070401                    80
     16989884                   20370301                     456000               20070401                    80
     16989891                   20370301                     365600               20070401                    80
     16989897                   20470301                     448000               20070401                    80
     16989901                   20370201                     432000               20070301                    80
     16989928                   20370201                     172000               20070301                    80
     16989929                   20470201                     431250               20070301                    75
     16989931                   20370201                     312000               20070301                    80
     16982580                   20370201                     328000               20070301                    80
     16982687                   20370201                     528000               20070301                    80
     16982584                   20370201                     484000               20070301                    80
     16982691                   20370201                     223200               20070301                  46.5
     16982587                   20370201                     313000               20070301           61.36999893
     16982589                   20370201                     496000               20070301                    80
     16982591                   20470201                     499999               20070301           64.51999664
     16982597                   20370201                     540000               20070301                    80
     16982604                   20370201                     400000               20070301           67.80000305
     16971798                   20370201                     400000               20070301                    80
     16978514                   20370201                     329600               20070301                    80
     16978527                   20370201                     260000               20070301                    80
     16978406                   20370301                     448000               20070401                    80
     16978572                   20370301                     196580               20070401                    80
     16978582                   20470201                     264000               20070301                    80
     16978593                   20370201                     272000               20070301                    80
     16978601                   20370201                     239600               20070301                    80
     16978634                   20370201                     875000               20070301           64.09999847
     16978649                   20370201                     584000               20070301                    80
     16978398                   20370201                     352000               20070301                    80
     16980093                   20370201                     540000               20070301                    80
     16980221                   20370201                     204000               20070301                    80
     16980228                   20370201                     320000               20070301                    80
     16980235                   20370301                     425000               20070401           73.91000366
     16980109                   20370201                     387200               20070301                    80
     16980111                   20370201                     230400               20070301                    80
     16980241                   20370201                     390400               20070301                    80
     16980261                   20470201                     311200               20070301                    80
     16980264                   20370301                    1000000               20070401           66.66999817
     16980265                   20470301                     396000               20070401           67.69000244
     16980275                   20370201                     208000               20070301                    80
     16980278                   20370201                     111200               20070301                    80
     16980303                   20370201                     189600               20070301                    80
     16980322                   20370201                     568000               20070301                    80
     16980325                   20370301                     584000               20070401                    80
     16980329                   20470201                     450000               20070301                    75
     16980342                   20370301                     194600               20070401                    70
     16982640                   20370201                     228000               20070301           72.37999725
     16982650                   20370201                     311200               20070301                    80
     16982664                   20370301                     252000               20070401                    80
     16968146                   20370201                     170000               20070301           75.55999756
     16968150                   20370201                     328000               20070301                    80
     16968155                   20370201                     396000               20070301           79.19999695
     16970181                   20370201                     424000               20070301                    80
     16970186                   20370301                     340000               20070401                    80
     16970194                   20370201                     232000               20070301           74.83999634
     16970204                   20370201                     627870               20070301                    75
     16970091                   20370301                     525000               20070401           77.77999878
     16970093                   20370201                     408000               20070301                    80
     16970207                   20470201                     104250               20070301                    75
     16970210                   20370301                     214400               20070401                    80
     16970225                   20370201                     295200               20070301                    80
     16970231                   20470201                     391500               20070301                    75
     16970247                   20370201                     343200               20070301                    80
     16970251                   20370201                     669500               20070301           74.80000305
     16970262                   20370301                     820000               20070401                    80
     16970107                   20470201                     522400               20070301                    80
     16970287                   20370301                     424000               20070401                    80
     16970291                   20470201                     312000               20070301                    80
     16970297                   20470201                     307269               20070301           78.88999939
     16970303                   20470201                     204000               20070301                    80
     16970315                   20370201                     304000               20070301                    80
     16970348                   20370201                     545750               20070301           79.98999786
     16971837                   20370201                     472000               20070301                    80
     16971839                   20370301                     380000               20070401                    80
     16971754                   20370201                     190400               20070301                    80
     16971887                   20370201                     368000               20070301                    80
     16971777                   20370201                     394400               20070301                    80
     16912726                   20370201                     528000               20070301                    80
     16912729                   20470201                     470000               20070301           78.33000183
     16912741                   20370201                     247500               20070301                    75
     16912761                   20370201                     540000               20070301                    80
     16912769                   20370301                     364000               20070401                    80
     16912776                   20470201                     371920               20070301                    80
     16912790                   20370301                     392000               20070401                    80
     16912791                   20370201                     174000               20070301           79.81999969
     16912796                   20370301                     158200               20070401           71.58000183
     16912801                   20370201                     339000               20070301           78.83999634
     16965026                   20370201                     468000               20070301                    80
     16965028                   20370201                     568000               20070301                    80
     16965044                   20370201                     650000               20070301           71.43000031
     16965001                   20370201                     219300               20070301           74.33999634
     16965064                   20370201                     264000               20070301                    80
     16965067                   20370201                     412000               20070301                    80
     16965072                   20370301                     116000               20070401                    80
     16965080                   20470201                     251200               20070301                    80
     16964979                   20470201                     492000               20070301                    80
     16965103                   20370201                     423750               20070301                    75
     16965104                   20370201                     731276               20070301                    80
     16968061                   20370201                     400800               20070301                    80
     16968081                   20370201                     900000               20070301                    80
     16968096                   20370301                     201600               20070401                    80
     16968102                   20370201                     510400               20070301                    80
     16968135                   20370201                     488000               20070301                    80
     16857222                   20370301                     234400               20070401                    80
     16857234                   20370201                     408000               20070301                    80
     16857244                   20370301                     468000               20070401                    80
     16857266                   20470201                     372000               20070301                    80
     16857278                   20370301                     388000               20070401                    80
     16857281                   20370201                     456000               20070301                    80
     16857098                   20370201                     367920               20070301                    80
     16857101                   20370201                     636000               20070301                    80
     16858877                   20370201                     367200               20070301                    80
     16858879                   20470201                     378750               20070301                    75
     16858925                   20370201                     632000               20070301                    80
     16858838                   20370201                     472500               20070301                    75
     16858944                   20470201                     650000               20070301           70.58000183
     16858946                   20370201                     625000               20070301           79.62000275
     16858998                   20470201                     460000               20070301                    80
     16858844                   20370201                     230000               20070301           72.55999756
     16859018                   20470201                     436000               20070301                    80
     16859019                   20370201                     339000               20070301           73.22000122
     16912697                   20470201                     308400               20070301                    80
     16856246                   20370201                     296000               20070301                    80
     16856248                   20370201                     280000               20070301                    80
     16856158                   20470201                     508000               20070301                    80
     16856250                   20370201                     140000               20070301                    80
     16856261                   20370301                     260000               20070401                    80
     16856266                   20370201                     188000               20070301                    80
     16856278                   20370201                     448000               20070301                    80
     16856163                   20370201                     308000               20070301                    70
     16856298                   20370201                     226000               20070301           77.93000031
     16856305                   20370201                     980000               20070301           65.33000183
     16856314                   20370201                     557600               20070301                    80
     16856351                   20470201                     479200               20070301                    80
     16856387                   20370201                     326000               20070301                    80
     16857120                   20370201                     153600               20070301                    80
     16857128                   20370201                     588000               20070301                    80
     16857165                   20370301                     164000               20070401                    80
     16857179                   20370201                     412000               20070301                    80
     16857074                   20470201                     492000               20070301                    80
     16851684                   20370201                     562500               20070301                    75
     16851617                   20370201                     443100               20070301                    70
     16851693                   20370201                     320000               20070301                    80
     16851703                   20470201                     402231               20070301                    80
     16851729                   20370201                     459960               20070301                    80
     16851730                   20370201                     223920               20070301                    80
     16851639                   20370201                     488000               20070301                    80
     16851642                   20370201                     320000               20070301           52.81999969
     16851812                   20470201                     250000               20070301           65.79000092
     16851645                   20370201                     536000               20070301                    80
     16852458                   20370201                     194400               20070301                    80
     16852556                   20470201                     720000               20070301                    75
     16852571                   20370301                     142400               20070401                    80
     16852598                   20370201                     262000               20070301           79.87999725
     16852616                   20370201                     188000               20070301                    80
     16852630                   20470201                     196800               20070301                    80
     16852645                   20470201                     412500               20070301                    75
     16852679                   20470201                     225000               20070301                    75
     16851508                   20470201                     224000               20070301                    80
     16851523                   20370301                     520000               20070401                    80
     16851444                   20361201                     471200               20070101                    80
     16851452                   20370201                    1000000               20070301           60.61000061
     16851567                   20370201                     650000               20070301           68.41999817
     16851573                   20370201                     513000               20070301                    75
     16977998                   20361101                     386400               20061201                    80
     17004249                   20370201                     404000               20070301                    80
     16980547                   20370101                     560000               20070201                    80
     16989912                   20370301                     760000               20070401                    80
     17013174                   20370301                     567700               20070401                    80
     17004264                   20370201                     341600               20070301                    80
     16849095                   20361001                     375000               20061101           72.12000275
     17013049                   20370201                     325600               20070301                    80
     17013053                   20370201                     343900               20070301                    80
     17013055                   20370201                     308700               20070301           89.98999786
     17013474                   20370201                     180000               20070301           57.68999863
     17013499                   20370201                     415250               20070301           55.59000015
     17013500                   20370201                     295000               20070301           65.91999817
     17013503                   20370201                     206720               20070301                    80
     17013507                   20370201                     268000               20070301                    80
     17012902                   20370201                     146320               20070301                    80
     17012917                   20370201                     152000               20070301                    80
     17012927                   20370201                     278720               20070301                    80
     17012928                   20370201                     124000               20070301                    80
     17012953                   20370201                     436000               20070301                    80
     17013025                   20370201                     417000               20070301           79.43000031
     17013037                   20370201                     180000               20070301           61.02000046
     17012768                   20370201                     182500               20070301           60.83000183
     17012801                   20370201                     268500               20070301                    75
     17011022                   20370201                     392000               20070301                    80
     17011024                   20470201                     346000               20070301                 77.75
     17011029                   20370201                     456000               20070301           67.95999908
     17011030                   20370201                     480000               20070301                    80
     17011137                   20370201                     398000               20070301           72.36000061
     17012631                   20370201                     628000               20070301                    80
     17012641                   20470201                     359404               20070301                    80
     17009175                   20370201                     421012               20070301                    80
     17009184                   20370201                     540000               20070301                    80
     17009192                   20370201                     500000               20070301           74.62999725
     17009289                   20370201                     273000               20070301                    70
     17009298                   20370201                     660000               20070301           79.51999664
     17009299                   20361101                     444000               20061201                    80
     17010956                   20370201                     342550               20070301                    80
     17010968                   20370201                     242400               20070301                    80
     17010971                   20370201                     344000               20070301                    80
     17010997                   20370201                     453000               20070301           69.91999817
     17009087                   20370201                     496100               20070301                    75
     17009100                   20370201                     196000               20070301                    80
     17009101                   20370201                     450000               20070301                    75
     17009103                   20370201                     311900               20070301           79.98999786
     17009114                   20370201                     594350               20070301           79.98999786
     17009150                   20370201                     196000               20070301                    80
     17009159                   20370201                     169600               20070301                    80
     17008993                   20370201                     213520               20070301                    80
     17009000                   20370201                     264000               20070301                    80
     17009039                   20370201                     170000               20070301           55.74000168
     17004960                   20370201                     492000               20070301                    80
     17004971                   20370201                     468000               20070301                    80
     17004980                   20370201                     380000               20070301                    80
     16973750                   20370201                     540000               20070301                    80
     17004988                   20370201                     213600               20070301                    80
     16973758                   20370201                     600000               20070301                    80
     17005011                   20370201                     504000               20070301                    80
     17005021                   20370201                     220000               20070301           79.70999908
     16973807                   20370201                     272000               20070301                    80
     17005137                   20370201                     273750               20070301                    75
     16973817                   20370201                     432000               20070301                    80
     16973820                   20370201                     228000               20070301                    80
     17005147                   20370201                     420000               20070301                    80
     17005148                   20370201                     600000               20070301                    80
     17005152                   20370201                     360000               20070301                    80
     17005161                   20370201                     392700               20070301                    80
     17005167                   20370201                     528000               20070301                    80
     17005168                   20370201                     349600               20070301                    80
     17005169                   20370201                     480000               20070301                    80
     17005171                   20370201                     343950               20070301                    80
     17005172                   20370201                     440000               20070301                    80
     17005173                   20370201                     528000               20070301                    80
     17005174                   20370201                     204000               20070301                    80
     16973840                   20370101                     192800               20070201                    80
     16970958                   20370201                     248000               20070301                    80
     17004895                   20370201                     428000               20070301                    80
     17004900                   20370201                     236300               20070301           75.98000336
     16970965                   20370201                     336000               20070301                    80
     16970970                   20470201                     277600               20070301                    80
     17004921                   20370201                     423200               20070301                    80
     17004933                   20370201                     488000               20070301                    80
     16970938                   20370201                     492000               20070301                    80
     17004837                   20370201                     187500               20070301           79.79000092
     17004789                   20370201                     248800               20070301                    80
     17004794                   20370201                     204000               20070301                    80
     17004797                   20470201                     650000               20070301           76.47000122
     17004806                   20470201                     600000               20070301                    80
     17004808                   20370201                     398400               20070301                    80
     16970833                   20370201                     275000               20070301           66.26999664
     17004714                   20370201                     487200               20070301                    80
     16970849                   20370201                     258392               20070301                    80
     16970851                   20370201                     262500               20070301                    75
     16970854                   20370201                     263920               20070301                    80
     16970857                   20370201                     284000               20070301                    80
     16970880                   20370201                     376000               20070301                    80
     17004759                   20370101                     433600               20070201                    80
     17004765                   20370201                     368000               20070301                    80
     16970897                   20370201                     568000               20070301                    80
     17004768                   20370201                     650000               20070301           76.47000122
     16970921                   20370201                     368000               20070301                    80
     16970928                   20370201                     332000               20070301                    80
     17004782                   20370201                     476000               20070301                    80
     17004679                   20370201                     520000               20070301                    80
     17004682                   20370201                     263900               20070301           79.98999786
     17004690                   20470201                     473600               20070301                    80
     16970831                   20370201                     168000               20070301                    80
     17004642                   20370201                     298500               20070301           73.69999695
     17004643                   20370201                     298500               20070301           73.69999695
     17004653                   20370201                     272000               20070301                    80
     17004660                   20370201                     336900               20070301                    80
     17003571                   20370201                     291200               20070301           79.98999786
     17003579                   20370201                     575306               20070301                    80
     16970760                   20370201                     440000               20070301                    80
     16970763                   20370201                     352000               20070301                    80
     16970793                   20370201                     535150               20070301           79.98999786
     17003410                   20370201                     284000               20070301                    80
     16970673                   20370201                     990000               20070301           53.50999832
     17003429                   20370201                     322500               20070301                    75
     17003434                   20370201                     326250               20070301                    75
     16970709                   20370201                     488000               20070301                    80
     17003466                   20370201                     344000               20070301                    80
     16970724                   20370201                     244000               20070301                    80
     16970726                   20470201                     400000               20070301           58.38999939
     17003517                   20470201                     650000               20070301           74.70999908
     17003560                   20370201                     420000               20070301           79.31999969
     17003563                   20370201                     276000               20070301                    80
     16970641                   20370201                     175000               20070301           52.70999908
     16970594                   20370201                     304000               20070301                    80
     16970599                   20370201                     524000               20070301                    80
     16970600                   20370201                     370000               20070301           75.51000214
     16970611                   20370201                     543240               20070301                    80
     16970629                   20370201                     263600               20070301                    80
     17003350                   20370201                     390000               20070301           53.06000137
     17003353                   20370201                     380000               20070301                    80
     17003358                   20370201                     402500               20070301           69.40000153
     17003362                   20370201                     564000               20070301                    80
     17003376                   20370201                     436000               20070301                    80
     17003379                   20370201                     400000               20070301                    80
     16970551                   20370201                     428000               20070301                    80
     16970557                   20370201                     154400               20070301                    80
     16970569                   20370201                     265000               20070301           63.09999847
     16970580                   20370201                     108000               20070301                    80
     16970513                   20370201                     216950               20070301           68.44000244
     16970524                   20370201                     385000               20070301                    70
     17003327                   20370201                     320000               20070301                    80
     17003335                   20370201                     235900               20070301           75.84999847
     16968802                   20370201                     379750               20070301           89.98999786
     16968822                   20370201                     131250               20070301                    75
     16968839                   20370201                     535200               20070301                    80
     16968843                   20370201                     568000               20070301                    80
     16968855                   20370201                     118000               20070301                    80
     16968859                   20370201                     400000               20070301                    80
     16968883                   20370201                     282400               20070301                    80
     16968892                   20370201                     219750               20070301                    80
     16968925                   20370201                     269500               20070301                    70
     16970361                   20370201                     645000               20070301                    75
     16970364                   20370201                     308000               20070301                    80
     16970371                   20370101                     687375               20070201                    75
     16970403                   20370201                     227000               20070301           79.93000031
     17003280                   20370201                     600000               20070301                    80
     17003311                   20470201                     225000               20070301           89.29000092
     16970457                   20470201                     252000               20070301                    80
     16970498                   20370201                     520000               20070301                    80
     16970500                   20470201                     650000               20070301           73.86000061
     17002448                   20370201                     460000               20070301                    80
     17003219                   20370201                     245600               20070301                    80
     16968747                   20470101                     424000               20070201                    80
     16968756                   20370201                     149600               20070301                    80
     16968766                   20370201                     568000               20070301                    80
     17003237                   20370201                     307350               20070301           79.98999786
     17003243                   20370201                     163920               20070301                    80
     16968788                   20470201                     318750               20070301                    75
     16968568                   20370201                     526500               20070301                    75
     16968582                   20370201                     528800               20070301                    80
     17002312                   20470201                     360000               20070301                    80
     17002317                   20370201                     213750               20070301                    75
     17002362                   20370201                     440000               20070301                    80
     16968620                   20370201                     356000               20070301                    80
     16968652                   20370201                     396000               20070301                    80
     16968703                   20370201                     144800               20070301                    80
     16968706                   20470101                     680000               20070201                    80
     16968709                   20370101                     650000               20070201           71.23999786
     16968735                   20470101                     860000               20070201           49.13999939
     17002155                   20370201                     471200               20070301                    80
     16968350                   20370201                     364000               20070301                    80
     17002160                   20370201                     612000               20070301                    80
     16968358                   20370201                     118000               20070301                    80
     16968369                   20370201                     169600               20070301                    80
     17002216                   20370201                     273140               20070301                    80
     16968381                   20370201                     549250               20070301                    65
     16968391                   20370201                     473200               20070301                    80
     16968396                   20370201                     208000               20070301           85.59999847
     17002227                   20370201                     592000               20070301                    80
     16968416                   20370201                     224000               20070301                    80
     16968427                   20370201                     440000               20070301                    80
     16968430                   20370101                     379000               20070201           55.74000168
     16968433                   20370101                     296000               20070201                    80
     16968434                   20370101                     508000               20070201                    80
     16968435                   20370101                     664000               20070201           77.66000366
     16968464                   20370101                     496000               20070201                    80
     17002265                   20370201                     208000               20070301                    80
     16968480                   20370201                     212000               20070301                    80
     16968481                   20370201                     178700               20070301           64.98000336
     16968482                   20370101                     530000               20070201           77.37000275
     16968486                   20370101                     624750               20070201                    75
     16968487                   20370201                     430400               20070301                    80
     16968497                   20370101                     326400               20070201                    80
     16968505                   20370101                     519950               20070201           79.98999786
     17002288                   20370201                     500000               20070301           71.73999786
     17002291                   20470201                     244000               20070301                    80
     16968520                   20370101                     520000               20070201                    80
     16968528                   20370201                     572000               20070301                    80
     17002303                   20370201                     640000               20070301                    80
     16968544                   20370201                     350000               20070301           52.70999908
     16965656                   20370201                     304000               20070301                    80
     16965657                   20370201                     268000               20070301                    80
     16965660                   20370201                     320000               20070301                    80
     16965667                   20370201                     337600               20070301                    80
     16965677                   20370201                     137000               20070301           27.39999962
     16965701                   20470201                     313750               20070301           61.52000046
     16968201                   20370201                     720000               20070301                    80
     17002112                   20370201                     428000               20070301                    80
     17002117                   20370201                     409500               20070301                    78
     16968237                   20370101                     348000               20070201           79.62999725
     16968264                   20370201                     476250               20070301                    75
     16968275                   20370201                     650000               20070301           73.02999878
     16968282                   20370201                     560000               20070301                    80
     16968289                   20370201                     485600               20070301                    80
     16968295                   20370201                     500000               20070301           75.76000214
     16968301                   20370201                     540000               20070301                    80
     17002137                   20370201                     232300               20070301           74.69000244
     16968311                   20370201                     400000               20070301                    80
     16968313                   20370201                     660000               20070301                    75
     16968331                   20370201                     360000               20070301                    80
     16965611                   20370201                     296000               20070301                    80
     16965620                   20370201                     379000               20070301           79.98999786
     16965625                   20370201                     551200               20070301                    80
     16965626                   20370201                     211200               20070301                    80
     16965641                   20470201                     208000               20070301           74.81999969
     16965649                   20370201                     384000               20070301                    80
     16965651                   20370201                     119920               20070301                    80
     16965652                   20370201                     248000               20070301                    80
     16965654                   20370201                     377600               20070301                    80
     17002085                   20370201                     216800               20070301                    80
     17001933                   20370201                     171000               20070301           50.29000092
     17001938                   20470201                     380000               20070301                    80
     17001961                   20370201                     436000               20070301                    80
     17001973                   20370201                     208000               20070301                    80
     16965337                   20370201                     199200               20070301                    80
     16965348                   20470101                     398200               20070201                    80
     16965351                   20370201                     248800               20070301                    80
     16965358                   20470101                     494950               20070201           79.98999786
     17001983                   20370201                     127920               20070301                    80
     16965425                   20370201                     635000               20070301           64.13999939
     16965426                   20370201                     183750               20070301                    75
     16965432                   20370201                     296000               20070301                    80
     16965433                   20370201                     169000               20070301           79.98000336
     17001997                   20370201                     400000               20070301           65.56999969
     16965488                   20470201                     392000               20070301                    80
     16965503                   20370201                     412000               20070301           79.37999725
     17002029                   20370201                     196800               20070301                    80
     16965589                   20370201                     212720               20070301                    80
     17002065                   20370201                     480900               20070301                    70
     16965601                   20370201                     556000               20070301                    80
     16965605                   20370201                     224000               20070301                    80
     16965217                   20370201                     144000               20070301                    80
     16965223                   20470201                     344000               20070301                    80
     16965259                   20370201                     413600               20070301                    80
     16965270                   20470201                     674250               20070301                    75
     16965272                   20370201                     380000               20070301           76.76999664
     16965275                   20370201                     217900               20070301           78.80999756
     16965276                   20370201                     244000               20070301                    80
     17001928                   20370201                     416000               20070301                    80
     16965281                   20370201                     248000               20070301                    80
     16965292                   20370201                     236700               20070301           79.98999786
     17000238                   20370201                     195000               20070301           69.63999939
     17000243                   20370201                     158900               20070301           37.38999939
     17000249                   20370201                     980000               20070301                    70
     17000253                   20370201                     400000               20070301                    80
     17000257                   20370201                     388000               20070301                    80
     17000273                   20370201                     600000               20070301                    80
     17000309                   20370101                     660000               20070201                    60
     17000438                   20370201                     420000               20070301           68.84999847
     17000445                   20370201                     544000               20070301                    80
     17000448                   20370201                     344000               20070301                    80
     17000463                   20370201                     452000               20070301                    80
     17000468                   20370201                     320000               20070301           79.01000214
     17000475                   20370201                     920000               20070301                    80
     17000494                   20370201                     480000               20070301                    80
     16965179                   20370101                     530000               20070201           59.54999924
     16965188                   20370201                     624000               20070301                    80
     16965192                   20370101                     437600               20070201                    80
     16965197                   20370101                     520000               20070201                    80
     16963375                   20370201                     313000               20070301           79.84999847
     17000122                   20370201                     236800               20070301                    80
     17000127                   20370201                     244000               20070301                    80
     16963384                   20370201                     416000               20070301           79.23999786
     16963388                   20470201                     407700               20070301           79.98999786
     16963412                   20370201                     326400               20070301                    80
     17000158                   20370201                     383704               20070301                    80
     17000182                   20370201                     700000               20070301                    80
     17000185                   20370201                     164000               20070301                    80
     17000187                   20370201                    1162500               20070301                    75
     17000194                   20470201                     532000               20070301                    80
     17000197                   20370201                     130320               20070301                    80
     17000199                   20470201                     500000               20070301           77.51999664
     17000206                   20370201                     962500               20070301                    70
     17000216                   20370201                     163238               20070301                    80
     17000227                   20370101                     345000               20070201           53.08000183
     16963308                   20370201                     331200               20070301                    80
     16995354                   20370201                     200000               20070301                    80
     16995358                   20370201                     291000               20070301                    75
     16995361                   20370201                     480000               20070301                    80
     16963341                   20470101                     368000               20070201           76.66999817
     16963344                   20370201                     584000               20070301                    80
     16995363                   20370201                    1000000               20070301           61.15999985
     16995367                   20370201                     284000               20070301                    80
     16995369                   20370201                     417000               20070301           79.43000031
     17000080                   20470201                     375200               20070301                    80
     17000085                   20370201                     316000               20070301           73.48999786
     16963352                   20470101                     823954               20070201                    80
     17000089                   20370201                     480000               20070301                    80
     16963356                   20470201                     388000               20070301                    80
     17000095                   20370201                     400290               20070301                    80
     16963231                   20370201                     224000               20070301                    80
     16963250                   20370201                     520000               20070301                    80
     16963253                   20370201                     780000               20070301                    80
     16963254                   20370201                     220000               20070301                    80
     16963257                   20370201                     428000               20070301                    80
     16963290                   20370201                     242400               20070301                    80
     16963097                   20370201                     446400               20070301                    80
     16963104                   20370201                     350400               20070301                    80
     16963108                   20370201                     388667               20070301                    80
     16963111                   20370101                     398000               20070201           79.59999847
     16963113                   20370201                     440000               20070301                    80
     16963122                   20370201                     186400               20070301                    80
     16963130                   20370201                     400000               20070301                    80
     16963150                   20470101                     650000               20070201           76.47000122
     16963156                   20370201                     131984               20070301           79.51999664
     16963206                   20370201                     177600               20070301                    80
     16963051                   20370101                     692000               20070201                    80
     16963059                   20370201                     186500               20070301           79.36000061
     16963064                   20370201                     659000               20070301           79.98000336
     16963065                   20370201                     412000               20070301                    80
     16963080                   20370201                     367500               20070301                    75
     16963081                   20370201                     992000               20070301                    80
     16963018                   20370201                     181952               20070301                    80
     16963026                   20370201                     376000               20070301                    80
     16963030                   20370201                     464000               20070301                    80
     16963040                   20470201                     468000               20070301                    80
     16963045                   20370201                     344000               20070301                    80
     16859503                   20370201                     256800               20070301                    80
     16859515                   20370101                     485000               20070201           86.61000061
     16859516                   20370201                     142000               20070301                    71
     16859518                   20370201                     360000               20070301                    80
     16859523                   20370201                     395200               20070301                    80
     16859598                   20370201                     412000               20070301                    80
     16859613                   20370101                     234000               20070201           37.43999863
     16859619                   20370201                     326000               20070301           75.80999756
     16859667                   20370201                     252000               20070301                    80
     16859670                   20370201                     480000               20070301                    80
     16962967                   20370201                     169600               20070301                    80
     16962972                   20370201                     268000               20070301                    80
     16962981                   20370101                     274400               20070201                    80
     16962987                   20370101                     900000               20070201                    75
     16963013                   20370201                     392000               20070301                    80
     16859055                   20370201                    1000000               20070301           74.06999969
     16859065                   20370201                     193500               20070301           79.98000336
     16859067                   20370201                     535900               20070301           79.98999786
     16859078                   20370101                     424000               20070201                    80
     16859103                   20370201                     471200               20070301                    80
     16859139                   20470201                     196800               20070301           78.41000366
     16859148                   20370201                     578400               20070301                    80
     16859155                   20370101                     650000               20070201           47.79000092
     16859166                   20370201                     480000               20070301                    80
     16859183                   20370201                     157500               20070301                    75
     16859194                   20370101                     320000               20070201                    80
     16859219                   20370201                     191100               20070301           79.95999908
     16859221                   20370101                     367900               20070201                    80
     16859259                   20370201                     336480               20070301                    80
     16859310                   20370201                     308000               20070301           72.47000122
     16859318                   20370201                     261600               20070301                    80
     16859324                   20370201                     104000               20070301                    80
     16859352                   20370101                     208000               20070201                    80
     16859360                   20370201                    1000000               20070301           71.94000244
     16859383                   20470201                     528000               20070301           79.40000153
     16859397                   20361201                     740000               20070101                    80
     16859412                   20361201                     214400               20070101                    80
     16859434                   20370201                     559200               20070301                    80
     16859436                   20370201                     145000               20070301           69.70999908
     16859448                   20370201                     248800               20070301                    80
     16859452                   20361201                     398400               20070101                    80
     16859459                   20370201                     248800               20070301                    80
     16859462                   20470201                     280000               20070301                    80
     16859466                   20370201                     400000               20070301                    80
     16859473                   20370201                     448000               20070301                    80
     16859484                   20370201                     650000               20070301           76.47000122
     16859497                   20470101                     468700               20070201                    80
     16859502                   20370201                     366500               20070301           61.59999847
     16857024                   20370201                     993750               20070301                    75
     16857034                   20370201                     476792               20070301                    80
     16857048                   20370201                     399200               20070301                    80
     16857312                   20370201                     560000               20070301                    80
     16857321                   20370101                     448000               20070201                    80
     16857330                   20470201                     615000               20070301           67.58000183
     16857335                   20370201                     235000               20070301           69.73000336
     16857337                   20370201                     303000               20070301           59.40999985
     16857386                   20470101                     465100               20070201           79.98999786
     16857408                   20370201                     275200               20070301                    80
     16857473                   20370101                     388000               20070201           79.66999817
     16857509                   20370101                     450000               20070201           59.29000092
     16857511                   20370201                     431120               20070301                    80
     16857520                   20370101                     440000               20070201                    80
     16857614                   20370201                     205000               20070301           72.18000031
     16857628                   20470201                     456000               20070301                    80
     16857677                   20370101                     591995               20070201                    80
     16856542                   20370201                    1327500               20070301                    75
     16856564                   20470101                     177000               20070201                    75
     16856566                   20370201                     496000               20070301                    80
     16856581                   20370101                     556500               20070201                    70
     16856609                   20370201                     424000               20070301                    80
     16856632                   20370201                     650000               20070301           74.29000092
     16856652                   20370201                     400000               20070301                    80
     16856662                   20370201                     335000               20070301           77.91000366
     16856699                   20370201                     360000               20070301                    80
     16856702                   20370101                     376000               20070201                    80
     16856736                   20370201                     220000               20070301                    80
     16856738                   20370201                     404000               20070301                    80
     16856796                   20370101                     756000               20070201           77.22000122
     16856826                   20370201                     650000               20070301           72.22000122
     16856839                   20370201                     403200               20070301                    80
     16856857                   20370201                     420000               20070301                    80
     16856858                   20370201                     405600               20070301                    80
     16856865                   20370201                     520000               20070301                    80
     16856868                   20370201                     600800               20070301                    80
     16856879                   20370101                     218400               20070201                    80
     16856890                   20370201                     257200               20070301                    80
     16856908                   20370201                     287200               20070301                    80
     16856913                   20370201                     356000               20070301                    80
     16856921                   20370201                     190000               20070301           79.83000183
     16856923                   20370201                     624000               20070301           77.51999664
     16856928                   20370201                     164800               20070301           78.09999847
     16856931                   20370201                     379200               20070301                    80
     16856934                   20370201                     412500               20070301                    75
     16857016                   20370201                     511200               20070301                    80
     16856496                   20370201                     411200               20070301                    80
     16856511                   20370201                     320000               20070301                    80
     16856522                   20370201                     320000               20070301                    80
     16856529                   20370101                     720000               20070201                    80
     16853241                   20470201                     511900               20070301                    80
     16853279                   20370201                     332000               20070301                    80
     16853282                   20370201                     440000               20070301           79.70999908
     16853285                   20370201                     640000               20070301                    80
     16853286                   20370201                     504000               20070301                    80
     16853299                   20370201                     300000               20070301           69.76999664
     16853319                   20470201                     620000               20070301                    80
     16853330                   20370201                     500000               20070301           64.94000244
     16853335                   20370201                     279650               20070301           79.98999786
     16853379                   20370201                     477000               20070301           89.66000366
     16852738                   20370201                     417000               20070301           79.43000031
     16852799                   20370201                     650000               20070301           68.34999847
     16852804                   20370201                     344000               20070301           79.44999695
     16852805                   20470201                     689976               20070301                    80
     16852812                   20370101                     540000               20070201                    80
     16852813                   20470201                     288000               20070301                    80
     16852835                   20370201                     504000               20070301                    80
     16852854                   20370201                     417000               20070301                  69.5
     16852863                   20370201                     240000               20070301                    80
     16852865                   20370201                     468000               20070301                    80
     16852871                   20370101                     320000               20070201                    80
     16852895                   20370201                     375300               20070301           79.84999847
     16852968                   20370101                     258400               20070201                    80
     16852988                   20370201                     595200               20070301                    80
     16853087                   20370201                     180000               20070301                    80
     16853116                   20370201                     183992               20070301                    80
     16853141                   20370201                     300000               20070301                    80
     16853159                   20370201                     220125               20070301                    75
     16853184                   20370101                     382856               20070201                    80
     16853191                   20370201                     275000               20070301           59.52000046
     16853202                   20370101                     736000               20070201                    80
     16853207                   20370201                     456000               20070301                    80
     16853216                   20370201                     311956               20070301                    80
     16853226                   20370201                     268000               20070301           68.37000275
     16852154                   20370201                     230000               20070301           77.97000122
     16852170                   20370201                     200000               20070301                    80
     16852231                   20370101                     531900               20070201           79.98000336
     16852281                   20470101                     316600               20070201           79.98999786
     16852312                   20370201                     348000               20070301                    80
     16852317                   20370201                     336000               20070301                    80
     16852330                   20370201                     348000               20070301                    80
     16852340                   20370201                     692000               20070301                    80
     16852352                   20370201                     340000               20070301                    80
     16852379                   20370201                     333938               20070301                    80
     16852383                   20370201                     456000               20070301           79.30000305
     16852385                   20370101                     272000               20070201                    80
     16852416                   20470201                     142400               20070301                    80
     16852715                   20370201                     224800               20070301                    80
     16852028                   20370101                     263000               20070201           64.15000153
     16852051                   20370201                     375200               20070301           79.98000336
     16852063                   20370201                     344000               20070301                    80
     16852070                   20370201                     304000               20070301                    80
     16852096                   20370201                     265000               20070301           77.94000244
     16852110                   20370201                     208000               20070301                    80
     16852119                   20370201                     258400               20070301                    80
     16851998                   20370101                     367000               20070201           69.90000153
     16851999                   20370201                     330000               20070301           52.38000107
     16851255                   20370201                     600000               20070301                    75
     16851269                   20370201                     538995               20070301           76.44999695
     16851281                   20370101                     255000               20070201           60.27999878
     16851296                   20370101                     328000               20070201                    80
     16851299                   20370201                     344000               20070301                    80
     16851301                   20470201                     465000               20070301                    75
     16851317                   20370101                     664000               20070201                    80
     16851326                   20370201                     417000               20070301           78.68000031
     16851327                   20370101                     416000               20070201                    80
     16851341                   20470201                     336000               20070301                    80
     16851352                   20370201                     161250               20070301                    75
     16851384                   20370201                     284000               20070301                    80
     16851397                   20370201                     160800               20070301                    80
     16851410                   20370201                     596000               20070301                    80
     16851416                   20370201                     232500               20070301                    75
     16851428                   20370201                     224000               20070301                    80
     16851845                   20370201                     488000               20070301                    80
     16851922                   20370201                     680000               20070301                    80
     16849506                   20370101                     412000               20070201           79.69000244
     16849517                   20370101                    1430000               20070201                    65
     16849529                   20370201                     396000               20070301                    80
     16849530                   20370101                     600000               20070201           78.94999695
     16849552                   20370201                     212000               20070301                    80
     16849570                   20370101                     400000               20070201                    80
     16849575                   20470201                     264000               20070301           73.33000183
     16849585                   20370101                     500000               20070201           62.65999985
     16849587                   20370101                     274000               20070201           78.29000092
     16851052                   20370201                     172720               20070301                    80
     16851087                   20370201                     360000               20070301                 56.25
     16851129                   20370201                     284000               20070301                    80
     16851155                   20370101                     423400               20070201                    73
     16851157                   20370201                     253800               20070301           87.51999664
     16851161                   20470201                     650000               20070301           73.44999695
     16851169                   20470201                     432000               20070301                    80
     16849426                   20370101                     611000               20070201           68.56999969
     16849428                   20370101                     292000               20070201                    80
     16849434                   20370201                     268894               20070301                    80
     16849443                   20370201                     480000               20070301                    80
     16849445                   20470101                     600000               20070201                    80
     16849473                   20370201                     360000               20070301                    80
     16849479                   20470101                     338550               20070201                    80
     16849484                   20470101                     447950               20070201                    80
     16849490                   20370201                     444800               20070301                    80
     16849123                   20370201                     836900               20070301                    80
     16849127                   20470101                     380000               20070201           63.86999893
     16849134                   20370201                     532000               20070301                    80
     16849141                   20470101                     292000               20070201                    80
     16849159                   20370201                     418000               20070301           57.65999985
     16849176                   20370201                     588000               20070301                    80
     16849195                   20370101                     446300               20070201                    80
     16849196                   20470101                     376000               20070201           79.83000183
     16849212                   20470101                     617264               20070201                    80
     16849232                   20370201                     412000               20070301                    80
     16849245                   20370101                     440000               20070201                    80
     16849251                   20370101                     595300               20070201           69.98999786
     16849272                   20470201                     436000               20070301                    80
     16849292                   20370201                     351000               20070301           73.12999725
     16849299                   20370201                     216500               20070301           77.31999969
     16849325                   20370201                     272000               20070301                    80
     16849331                   20370201                     271200               20070301                    80
     16849380                   20370201                     736000               20070301                    80
     16849411                   20370201                     308000               20070301           59.22999954
     16849418                   20470101                     584000               20070201                    80
     16849100                   20370201                     428000               20070301                    80
     16849070                   20370201                     560000               20070301                    80
     16847866                   20470101                     320000               20070201                    80
     16847867                   20370201                     452000               20070301                    80
     16847886                   20470201                     428000               20070301           69.02999878
     16847959                   20370201                     512000               20070301                    80
     16847962                   20370101                     500000               20070201           73.41999817
     16847966                   20370201                     286500               20070301           79.58000183
     16847976                   20370201                     281600               20070301                    80
     16848000                   20370201                     217000               20070301                  77.5
     16848003                   20370101                     980000               20070201                    80
     16848013                   20370201                     500000               20070301                 73.75
     16848020                   20470101                     484000               20070201                    80
     16848021                   20370101                     240000               20070201                    80
     16848042                   20370201                     372000               20070301                    80
     16848047                   20470101                     400000               20070201                    80
     16848057                   20370201                     278000               20070301           74.12999725
     16848064                   20370201                     368000               20070301                    80
     16848080                   20370201                     396000               20070301                    80
     16848089                   20370201                     288000               20070301           77.83999634
     16848096                   20470101                     290400               20070201                    80
     16848105                   20370201                     510310               20070301                    80
     16848122                   20370201                     240000               20070301                    80
     16848999                   20370201                     620000               20070301                    80
     16847651                   20370201                     175000               20070301           45.45000076
     16847653                   20470201                     425000               20070301           79.44000244
     16847676                   20370101                     572000               20070201                    80
     16847693                   20370201                     329000               20070301           62.66999817
     16847694                   20370201                     280000               20070301                    80
     16847701                   20370101                     412500               20070201                    75
     16847706                   20370201                     238320               20070301                    80
     16847712                   20370101                     359200               20070201                    80
     16847719                   20370101                    1000000               20070201           72.45999908
     16847727                   20370101                     419200               20070201                    80
     16845756                   20370201                     340000               20070301           71.58000183
     16845772                   20370201                     332000               20070301                    80
     16845787                   20370201                     368000               20070301                    80
     16845788                   20370101                     147000               20070201           78.61000061
     16845789                   20470201                     464000               20070301                    80
     16845796                   20370101                     181600               20070201                    80
     16845810                   20370201                     269500               20070301                    49
     16845825                   20370201                     344000               20070301                    80
     16845830                   20370101                     449900               20070201                    90
     16847607                   20370201                     504000               20070301                    80
     16846012                   20370201                     456000               20070301                    80
     16846072                   20361201                     348000               20070101                    80
     16846099                   20370201                     214400               20070301                    80
     16846160                   20370201                     372000               20070301                    80
     16846177                   20470101                     532000               20070201                    80
     16846179                   20361201                      95000               20070101           27.45999908
     16846193                   20370201                     760000               20070301                    80
     16846209                   20470101                     493500               20070201                    70
     16846248                   20370101                     235200               20070201                    60
     16846262                   20370101                     340000               20070201                    80
     16846284                   20370201                     254950               20070301                    75
     16847470                   20370201                     140000               20070301                    80
     16847472                   20370201                     322400               20070301                    80
     16847479                   20470201                     649400               20070301                    80
     16847493                   20370201                     500000               20070301           79.41999817
     16847515                   20370101                     240000               20070201                    75
     16847533                   20370101                     211500               20070201                    90
     16847541                   20470101                     495000               20070201                    75
     16847542                   20370101                     218400               20070201                    80
     16847547                   20370201                     348000               20070301                    80
     16847572                   20370101                     299000               20070201           62.29000092
     16847590                   20470101                     408000               20070201                    80
     16844845                   20370201                     476000               20070301                    80
     16844849                   20470101                     264000               20070201                    80
     16844857                   20470101                     572000               20070201                    80
     16844891                   20370201                     340000               20070301                    80
     16844892                   20470101                     376000               20070201                    80
     16845563                   20370101                     576000               20070201                    80
     16845694                   20370201                     348000               20070301                    80
     16845713                   20370201                     177600               20070301                    80
     16845714                   20370101                     366400               20070201                    80
     16840068                   20370201                     648000               20070301                    80
     16840135                   20470201                     648000               20070301                    80
     16840140                   20370201                     528000               20070301                    80
     16840161                   20370201                     444000               20070301                    80
     16840174                   20370201                     248800               20070301                    80
     16840188                   20370201                     420000               20070301           79.84999847
     16840193                   20370201                     296000               20070301                    80
     16840200                   20370201                     186000               20070301           74.40000153
     16840237                   20370201                     447200               20070301                    80
     16840254                   20370101                     267650               20070201           79.98999786
     16840263                   20370101                     391500               20070201                    90
     16840275                   20370201                     336000               20070301                    80
     16840293                   20370101                     380000               20070201                    80
     16840300                   20370101                    1454000               20070201           74.94999695
     16840307                   20370201                     221276               20070301                    80
     16844273                   20470101                     420000               20070201                    80
     16844318                   20370201                     504000               20070301                    80
     16844429                   20470101                     344000               20070201                    80
     16844454                   20370201                     976000               20070301                    80
     16844468                   20370101                     515200               20070201                    80
     16844552                   20370201                     680000               20070301                    80
     16844558                   20370101                     333540               20070201                    80
     16844587                   20470201                     500000               20070301           70.41999817
     16844603                   20370201                     368000               20070301                    80
     16844624                   20370201                     216000               20070301                    80
     16844634                   20370101                     192400               20070201                    80
     16844657                   20470101                     264000               20070201                    80
     16844729                   20370201                     560000               20070301                    80
     16844742                   20370101                     216000               20070201                    80
     16844746                   20370101                     293600               20070201                    80
     16844788                   20370101                     650000               20070201           76.91999817
     16839986                   20370201                     307000               20070301           75.43000031
     16838876                   20370101                      95900               20070201                    70
     16838975                   20370201                     304000               20070301                    80
     16838981                   20470201                     205600               20070301                    80
     16839031                   20370101                     383200               20070201                    80
     16839046                   20370201                     348000               20070301                    80
     16839076                   20470101                     536000               20070201                    80
     16839095                   20370101                     179720               20070201                    80
     16839101                   20370201                     288750               20070301                    75
     16839112                   20370201                     223000               20070301           67.58000183
     16839117                   20370101                     423000               20070201           73.18000031
     16839154                   20370101                     743250               20070201                    75
     16839166                   20370201                     172000               20070301           37.38999939
     16839190                   20370201                     799200               20070301                    80
     16839191                   20370101                     592000               20070201                    80
     16839200                   20370201                     516000               20070301                    80
     16839212                   20370101                     631200               20070201                    80
     16839245                   20370101                     327750               20070201           58.52999878
     16839303                   20370101                     328000               20070201                    80
     16839316                   20370101                     400000               20070201                    80
     16839334                   20461201                     325800               20070101           79.98999786
     16839672                   20370101                     520000               20070201                    80
     16839705                   20370101                     180000               20070201                    80
     16839710                   20370101                     360000               20070201                    80
     16839722                   20370101                     438775               20070201                    75
     16839724                   20370101                     364000               20070201                    80
     16839767                   20370101                     456000               20070201                    80
     16839784                   20370101                     373600               20070201                    80
     16839789                   20370101                     366800               20070201                    80
     16839818                   20370101                     490300               20070201                    80
     16839847                   20370101                     452000               20070201                    80
     16839893                   20470101                    1377000               20070201                    75
     16839901                   20370201                     464000               20070301                    80
     16838762                   20370101                     624000               20070201                    80
     16838791                   20370201                     248000               20070301           68.51000214
     16838852                   20370101                     624000               20070201                    80
     16838869                   20370101                     226000               20070201           62.77999878
     16838599                   20370101                     238500               20070201                    75
     16838628                   20370101                     212000               20070201                    80
     16835990                   20370101                     437600               20070201                    80
     16835835                   20370101                     246750               20070201           77.58999634
     16835844                   20470101                     530000               20070201                 66.25
     16835891                   20370101                     596000               20070201                    80
     16835894                   20370201                     523050               20070301                    80
     16835920                   20470101                     444000               20070201                    80
     16835328                   20370101                     270528               20070201                    80
     16835339                   20470101                     208000               20070201                    80
     16835457                   20470101                     456000               20070201                    80
     16835496                   20370101                     492000               20070201                    80
     16835503                   20370101                     480000               20070201                    80
     16835532                   20370101                     300000               20070201                    60
     16835545                   20370201                     489500               20070301                    80
     16835579                   20370201                     216000               20070301                    80
     16835612                   20370201                     304000               20070301                    80
     16835689                   20370101                     565000               20070201           62.77999878
     16835721                   20470101                     492000               20070201                    80
     16835727                   20370101                     452000               20070201                    80
     16835761                   20370101                     308000               20070201                    80
     16833136                   20370201                     515000               20070301           36.13999939
     16833176                   20370101                     264800               20070201           77.87999725
     16833244                   20370101                     324700               20070201           78.23999786
     16833263                   20370201                     650000               20070301           73.86000061
     16833330                   20470101                     315000               20070201                    70
     16833355                   20470101                     536000               20070201                    80
     16835175                   20370201                     184000               20070301                    80
     16835219                   20370101                     356000               20070201                    80
     16835257                   20370101                     488000               20070201                    80
     16835285                   20370201                     536000               20070301                    80
     16835290                   20370101                     263200               20070201                    80
     16835298                   20370101                     144000               20070201                    80
     16826986                   20361201                     559960               20070101                    80
     16826994                   20461201                     496000               20070101                    80
     16827027                   20370101                     137700               20070201                    90
     16827036                   20370201                     460000               20070301                    80
     16827049                   20370201                     260000               20070301                    80
     16827051                   20370201                     884000               20070301           76.87000275
     16832760                   20470101                     340700               20070201           79.98000336
     16832805                   20370101                     698400               20070201                    80
     16832870                   20370201                     224550               20070301           79.98999786
     16832911                   20370101                     474000               20070201           84.19000244
     16832992                   20370201                     201760               20070301                    80
     16833053                   20370101                     307200               20070201                    80
     16833054                   20370101                     504000               20070201                    80
     16833079                   20370101                     368000               20070201                    80
     16833095                   20370101                     224000               20070201                    80
     16833103                   20470101                     500000               20070201           76.91999817
     16833105                   20370101                     223920               20070201                    80
     16826956                   20370101                     380000               20070201                    80
     16826713                   20370101                     516000               20070201                    80
     16826761                   20370101                     316000               20070201                    80
     16826763                   20470101                     400000               20070201           74.76999664
     16826810                   20370101                     465000               20070201                  77.5
     16826827                   20370201                     256000               20070301                    80
     16826828                   20470101                    1000000               20070201           62.70000076
     16826829                   20370201                     193600               20070301                    80
     16826831                   20370201                     404000               20070301                    80
     16826668                   20361101                     288000               20061201                    80
     16826632                   20370101                     424000               20070201                    80
     16826529                   20370201                     186680               20070301           79.37000275
     16824236                   20370101                     402500               20070201                    70
     16824243                   20370101                     333990               20070201                    90
     16824303                   20370201                     288880               20070301                    80
     16824385                   20370101                     501600               20070201                    80
     16824421                   20370201                     480000               20070301                    80
     16823845                   20370101                     444000               20070201           79.29000092
     16823942                   20470201                     117900               20070301                    90
     16824032                   20370101                     455200               20070201                    80
     16824056                   20370101                     264000               20070201                    80
     16824096                   20370201                     408000               20070301                    80
     16824101                   20370201                     283000               20070301           52.59999847
     16823716                   20470101                     456000               20070201                    80
     16823717                   20370101                     299950               20070201           71.41999817
     16823728                   20470101                     432000               20070201                    80
     16823793                   20370101                     342000               20070201           79.52999878
     16823798                   20470101                     719200               20070201                    80
     16819521                   20370101                     393500               20070201                    80
     16819642                   20370101                     192000               20070201                    80
     16819724                   20470101                     592000               20070201                    80
     16819847                   20370101                     215060               20070201                    80
     16819863                   20370101                     431920               20070201                    80
     16814289                   20370101                     664000               20070201                    80
     16814305                   20470101                     408000               20070201                    80
     16819137                   20370101                     388000               20070201                    80
     16819152                   20370101                     900000               20070201           78.26000214
     16819175                   20370101                     560000               20070201                    80
     16819176                   20370201                     536000               20070301                    80
     16819237                   20370101                     311920               20070201                    80
     16819255                   20370101                     277380               20070201                    80
     16819303                   20370101                     184000               20070201                    80
     16819390                   20470101                     388000               20070201                    80
     16819439                   20370201                     264000               20070301                    80
     16819450                   20370201                     765000               20070301                    75
     16813718                   20370101                     416000               20070201                    80
     16813778                   20370101                     244000               20070201                    80
     16813783                   20370101                     147000               20070201                    70
     16813873                   20370201                     388000               20070301                    80
     16813905                   20370101                     110000               20070201           34.54000092
     16813925                   20470101                     369600               20070201                    80
     16813938                   20470201                     436000               20070301           73.90000153
     16813939                   20470101                     650000               20070201           67.70999908
     16813947                   20370101                     360000               20070201                    80
     16813973                   20361201                     376000               20070101                    80
     16813984                   20470101                     288000               20070201                    80
     16814061                   20361201                     408750               20070101                    75
     16814156                   20370101                     479200               20070201                    80
     16809784                   20470201                     508000               20070301                    80
     16809785                   20370201                     643000               20070301           79.37999725
     16809837                   20370101                     528000               20070201                    80
     16809851                   20370101                     464000               20070201                    80
     16809885                   20370101                     720000               20070201                    80
     16809900                   20470101                     555000               20070201           73.51000214
     16809906                   20370101                     461600               20070201                    80
     16813530                   20470201                     946975               20070301           73.44999695
     16813537                   20370101                     210000               20070201           70.94999695
     16813538                   20370101                     190000               20070201           66.66999817
     16813541                   20370101                     350000               20070201                    80
     16813569                   20370101                     372000               20070201                    80
     16813618                   20370201                     314000               20070301           79.48999786
     16813676                   20370201                     204000               20070301                    80
     16813717                   20370201                     149600               20070301                    80
     16809516                   20370101                     284000               20070201                    80
     16809646                   20370201                     456300               20070301           79.98999786
     16809659                   20370101                     376800               20070201                    80
     16809667                   20370101                     504000               20070201                    80
     16809675                   20370101                     248000               20070201                    80
     16809757                   20470101                     472000               20070201                    80
     16809763                   20370101                    1000000               20070201           73.52999878
     16807361                   20370101                     427500               20070201                    90
     16807364                   20470101                     500000               20070201           71.43000031
     16809256                   20370101                     195000               20070201           69.63999939
     16809304                   20470101                    1000000               20070201           66.12000275
     16809329                   20370101                     270000               20070201                    60
     16809332                   20370101                     345600               20070201                    80
     16809337                   20470101                     171120               20070201                    80
     16809377                   20370101                     183750               20070201                    75
     16809453                   20370201                     567289               20070301           79.90000153
     16809468                   20370101                     200000               20070201                    80
     16809488                   20370101                     339500               20070201                    70
     16807034                   20370101                     240000               20070201                    80
     16807086                   20370101                     448000               20070201                    80
     16807123                   20370201                    1960000               20070301                    70
     16807199                   20470101                     468000               20070201                    80
     16807235                   20470101                     600000               20070201                    75
     16807261                   20370101                     200000               20070201           60.97999954
     16807337                   20370101                     364000               20070201                    80
     16804162                   20470201                     276000               20070301                    80
     16806845                   20370201                     820800               20070301                    80
     16806849                   20370101                     272000               20070201                    80
     16806862                   20470101                     313800               20070201           77.87000275
     16806867                   20370101                     526000               20070201           78.98000336
     16806904                   20370101                     265980               20070201                    80
     16806906                   20370101                     376000               20070201                    80
     16806984                   20470101                     640000               20070201                    80
     16806997                   20370101                     264000               20070201                    80
     16807008                   20361201                     301500               20070101                    90
     16803464                   20461201                     376000               20070101                    80
     16803490                   20370101                     330800               20070201                    80
     16803610                   20370101                     260000               20070201                    80
     16803674                   20370101                     379500               20070201                    75
     16803678                   20470101                     402250               20070201                    80
     16803684                   20370101                     370400               20070201                    80
     16803781                   20370101                     620000               20070201                    80
     16803832                   20370101                     423200               20070201                    80
     16803887                   20370101                     308000               20070201                    77
     16803900                   20361201                     236000               20070101                    80
     16801684                   20370101                    1000000               20070201           66.66999817
     16801838                   20461201                     686400               20070101                    80
     16801899                   20461201                     527200               20070101                    80
     16801948                   20370101                     184000               20070201                    80
     16802016                   20370201                     650000               20070301           72.22000122
     16803277                   20370101                     228000               20070201                    80
     16803296                   20370101                     239200               20070201                    80
     16803391                   20370201                     250000               20070301           55.56000137
     16803438                   20361201                     300000               20070101                    80
     16801607                   20361201                     320000               20070101                    80
     16851500                   20370201                     112000               20070301                    80
     16798665                   20470101                     388000               20070201                    80
     16798737                   20370101                     650000               20070201           68.77999878
     16798764                   20470101                     428000               20070201           79.55000305
     16798830                   20470101                     474900               20070201                    80
     16798904                   20370201                     391050               20070301                    80
     16384086                   20361001                     404000               20061101                    80
     16323454                   20360701                     192000               20060801                    80
     16848778                   20370101                     396000               20070201                    80
     16848945                   20370301                     429276               20070401           56.11000061
     16848948                   20370201                     360000               20070301                    80
     16848913                   20470201                     275000               20070301           66.26999664
     16848764                   20370201                     280000               20070301                    80
     16848767                   20370201                     265600               20070301                    80
     16848820                   20470201                     404000               20070301                    80
     16848746                   20470201                     400000               20070301           64.83000183
     16848870                   20370201                     650000               20070301           76.47000122
     16848757                   20370201                     308000               20070301                    70
     16847360                   20370201                     491200               20070301                    80
     16847174                   20370201                     326000               20070301                    80
     16847388                   20370201                     360726               20070301                    80
     16847415                   20370201                     460000               20070301           74.19000244
     16847289                   20470201                     869250               20070301                    75
     16847157                   20370201                     351200               20070301                    80
     16847212                   20370201                     499200               20070301                    80
     16847221                   20470201                     787500               20070301                    75
     16847225                   20370201                     388750               20070301           79.98999786
     16847233                   20470201                     368000               20070301                    80
     16847145                   20370201                     448000               20070301                    80
     16847260                   20370201                     380792               20070301                    80
     16845494                   20470201                     232500               20070301                    75
     16845503                   20370201                     356000               20070301                    80
     16845529                   20370201                     444000               20070301                    80
     16845535                   20370201                     960000               20070301                    80
     16845453                   20370201                     167000               20070301           75.91000366
     16845462                   20370201                     240000               20070301                    80
     16843904                   20470201                     264000               20070301                    80
     16843951                   20370201                     468000               20070301                    80
     16843961                   20370201                     117250               20070301           76.62999725
     16843979                   20470201                     212000               20070301           79.69999695
     16843989                   20370201                     140000               20070301                    80
     16844004                   20370101                     136000               20070201                    80
     16843763                   20370101                     288000               20070201                    80
     16843882                   20370201                     157500               20070301                    75
     16843883                   20370301                     600000               20070401                    80
     16843898                   20370201                     614350               20070301                    80
     16843773                   20370201                     212000               20070301                    80
     16839402                   20470201                     500000               20070301           74.06999969
     16839405                   20370201                     292000               20070301                    80
     16839593                   20370201                     464000               20070301                    80
     16839415                   20370201                     359920               20070301                    80
     16839620                   20370201                     256000               20070301                    80
     16839626                   20470201                     555000               20070301                    75
     16843802                   20470201                     532000               20070301                    80
     16843810                   20370201                     436000               20070301                    80
     16843817                   20470201                     359998               20070301                    80
     16843762                   20370201                     206400               20070301                    80
     16843858                   20470201                     146250               20070301                    75
     16839393                   20370201                     544000               20070301                    80
     16839378                   20370201                     433600               20070301                    80
     16839496                   20370201                     520000               20070301           79.38999939
     16839501                   20370201                     200000               20070301                    80
     16839380                   20370201                     560000               20070301                    80
     16838554                   20370301                     424000               20070401                 79.25
     16838555                   20370201                     341600               20070301                    80
     16838302                   20370101                     430400               20070201                    80
     16838569                   20370201                     480000               20070301                    80
     16839454                   20370201                     389600               20070301                    80
     16838287                   20370201                     552000               20070301                    80
     16838540                   20370201                     320800               20070301                    80
     16838394                   20370201                     466600               20070301                    80
     16838259                   20370101                     326250               20070201                    75
     16838477                   20370201                     137937               20070301                    80
     16834934                   20470201                     562500               20070301                    75
     16838321                   20370201                     596000               20070301                    80
     16838337                   20470201                     251250               20070301                    75
     16838343                   20470201                     380000               20070301                    80
     16838348                   20370201                     660800               20070301                    80
     16838226                   20370201                     372000               20070301                    80
     16835011                   20470201                     368000               20070301                    80
     16835057                   20470201                     300000               20070301           76.91999817
     16834855                   20370201                     351200               20070301                    80
     16835072                   20370201                     520000               20070301                    80
     16835104                   20370201                     484792               20070301                    80
     16835112                   20370201                     278400               20070301                    80
     16835115                   20470201                     600000               20070301                    80
     16835136                   20370201                     226800               20070301                    80
     16832745                   20470201                     255000               20070301                    75
     16832461                   20370101                     496000               20070201           79.36000061
     16832650                   20370201                     136000               20070301                    80
     16832673                   20370201                     296000               20070301                    80
     16832685                   20370201                     324000               20070301                    80
     16825952                   20370201                     312000               20070301                    80
     16826185                   20370201                     100000               20070301           79.43000031
     16832518                   20370301                     364000               20070401                    80
     16832451                   20370101                     417000               20070201           77.94000244
     16832453                   20470101                     340000               20070201                    80
     16832604                   20370201                     250900               20070301           79.97000122
     16832606                   20370201                     292000               20070301                    80
     16823618                   20370201                     472000               20070301                    80
     16826009                   20370201                     254400               20070301                    80
     16826066                   20370201                     280000               20070301                    80
     16826067                   20370201                     448000               20070301                    80
     16823489                   20370201                     336000               20070301                    80
     16823520                   20370201                     264000               20070301                    80
     16823359                   20370201                     224000               20070301                    80
     16823334                   20370101                     277600               20070201                    80
     16818731                   20370201                     450000               20070301                    75
     16818738                   20470101                     495000               20070201                    75
     16823299                   20370101                     190400               20070201                    80
     16798377                   20370101                     251910               20070201                    90
     16798389                   20370101                     316200               20070201           78.06999969
     16798391                   20370101                     520000               20070201                    80
     16798349                   20370101                     308000               20070201                    80
     16798209                   20370101                     380000               20070201                    80
     16791138                   20370101                     432000               20070201                    80
     16791159                   20470101                     408000               20070201                    80
     16798158                   20370101                     163200               20070201                    80
     16798165                   20370101                     152000               20070201                    80
     16791089                   20370101                     198350               20070201           78.72000122
     16790955                   20370101                     260000               20070201                    80
     16790934                   20370101                     523687               20070201                    80
     16790938                   20361101                     276550               20061201           79.98999786
     16790949                   20370101                     224000               20070201                    80
     16790904                   20361101                     184000               20061201                    80
     16790909                   20361101                     212000               20061201                    80
     16694686                   20361001                     352000               20061101                    80
     16694692                   20361101                     126000               20061201           63.31999969
     16694714                   20361101                     279000               20061201           79.04000092
     16694724                   20361101                     548000               20061201                    80
     16694740                   20361101                     340000               20061201           83.94999695
     16694742                   20361101                     162000               20061201                    90
     16694743                   20361101                     200000               20061201           36.36000061
     16694749                   20361101                     100500               20061201           67.91000366
     16694667                   20361101                     425000               20061201           79.13999939
     16689231                   20361101                     184000               20061201                    80
     16685324                   20461001                     300000               20061101                    80
     16685329                   20361001                     464000               20061101                    80
     16685336                   20461001                     456000               20061101                    80
     16685338                   20461001                     600000               20061101                    80
     16686740                   20361001                     486400               20061101                    80
     16646036                   20361001                     256000               20061101                    80
     17034243                   20370301                     167200               20070401                    80
     17020960                   20370301                     465000               20070401           74.40000153
     17020967                   20370301                     440000               20070401                    80
     17021006                   20370301                     112000               20070401                    80
     17021819                   20370301                     368000               20070401                    80
     17021857                   20370301                     284000               20070401                    80
     17027359                   20370301                     216000               20070401                    80
     17027437                   20370301                     372600               20070401                    80
     17032793                   20370301                     799200               20070401                    80
     17032810                   20370301                     245511               20070401                    80
     17014538                   20370301                     226500               20070401                    75
     17014548                   20370301                      67900               20070401                    70
     17014565                   20370301                     249920               20070401                    80
     17014578                   20370301                     307000               20070401           79.73999786
     17014628                   20370301                     234497               20070401                    80
     17014649                   20370301                     510000               20070401                    75
     17014664                   20370301                     611530               20070401                    80
     17014666                   20370301                     420000               20070401                    80
     17016200                   20370301                     255600               20070401                    80
     17012556                   20370301                     241360               20070401                    80
     17012570                   20370301                     300000               20070401                    80
     17012574                   20370301                     417000               20070401           79.43000031
     17012592                   20370301                     465600               20070401                    80
     17013273                   20370301                     170800               20070401                    80
     17013308                   20370301                     378000               20070401                    70
     17013310                   20370301                     312000               20070401                    80
     17013349                   20370301                     335000               20070401           57.75999832
     17013386                   20370301                     380000               20070401                    80
     17013399                   20370301                     248000               20070401                    80
     17013407                   20370301                     305200               20070401                    80
     17014510                   20370301                     296000               20070401                    80
     17014521                   20370301                     266250               20070401                    75
     17002965                   20370301                     289600               20070401                    80
     17002993                   20370301                     360000               20070401                    80
     17002999                   20370301                     232000               20070401                    80
     17003001                   20370301                     385000               20070401           59.22999954
     17003008                   20370301                     304000               20070401                    80
     17003014                   20370301                     564000               20070401                    80
     17003023                   20370201                     250000               20070301           52.52000046
     17003024                   20370301                     428000               20070401                    80
     17003032                   20370301                     504000               20070401                    80
     17003042                   20370301                     489600               20070401                    80
     17003055                   20370301                     285000               20070401                    57
     17003061                   20370301                     355000               20070401           79.94999695
     17003066                   20370301                     313600               20070401                    80
     17003088                   20370301                     280000               20070401                    80
     17003090                   20370301                     574700               20070401           79.98999786
     17003094                   20370301                     268000               20070401                    80
     17003097                   20370301                     247200               20070401                    80
     17003103                   20370301                     500000               20070401                    80
     17003111                   20370301                     650000               20070401           44.83000183
     17004450                   20370301                     380000               20070401                    80
     17004452                   20370301                     362000               20070401           61.88000107
     17004456                   20370301                     483000               20070401           79.98999786
     17004508                   20370301                     153600               20070401                    80
     17004529                   20370301                     150000               20070401           76.91999817
     17004539                   20370201                     203200               20070301                    80
     17004596                   20370301                     255920               20070401                    80
     17004602                   20370301                     356000               20070401                    80
     17004606                   20370301                     300000               20070401                    80
     17004611                   20370301                     416000               20070401           77.76000214
     17008796                   20370301                     396000               20070401                    80
     17008830                   20370201                     544000               20070301                    80
     17008842                   20370301                     728536               20070401                    80
     17008858                   20370301                     981000               20070401           74.59999847
     17008870                   20370301                     272000               20070401                    80
     17008876                   20370301                     530000               20070401           79.69999695
     17008769                   20370201                     427500               20070301                    75
     17008889                   20470301                     524000               20070401                    80
     17008894                   20370301                     350400               20070401                    80
     17008899                   20470301                     313500               20070401           51.38999939
     17008924                   20370301                     452000               20070401                    80
     17008937                   20370301                     335000               20070401           69.06999969
     17010841                   20370301                     312091               20070401                    80
     17010848                   20370301                     455200               20070401                    80
     17010765                   20370201                     436000               20070301                    80
     17010867                   20370301                     565600               20070401                    80
     17010874                   20370301                     408000               20070401                    80
     17010893                   20370301                     166700               20070401           74.41999817
     17010903                   20370301                     996000               20070401                    80
     17010923                   20470301                     256000               20070401                    80
     17010925                   20370201                     208000               20070301                    80
     17010929                   20370201                     168800               20070301                    80
     17010938                   20370301                     438000               20070401                    75
     17012447                   20370301                     230000               20070401           63.00999832
     17012477                   20370301                     209600               20070401                    80
     17012491                   20370301                     448000               20070401                    80
     17012500                   20370301                     740000               20070401                    80
     17012515                   20370301                     380000               20070401                    80
     17012526                   20370301                     500000               20070401           72.45999908
     17012403                   20370301                     362000               20070401                    80
     17012550                   20370301                     615072               20070401                    80
     16997867                   20370201                     476000               20070301                    80
     16997871                   20370201                     252000               20070301                    80
     16997883                   20370301                     355200               20070401                    80
     16997887                   20370201                     360000               20070301           73.47000122
     16997905                   20370301                     395000               20070401           66.38999939
     16997907                   20370301                     308000               20070401                    80
     16997909                   20370301                     264000               20070401           72.33000183
     16997925                   20370201                     587100               20070301                    80
     16997928                   20370301                     352000               20070401                    80
     17001445                   20370301                     292800               20070401                    80
     17001457                   20370301                     192000               20070401                    80
     17001481                   20370301                     409000               20070401           64.91999817
     17001482                   20370301                     296250               20070401                    75
     17001511                   20370301                     143840               20070401                    80
     17001520                   20470301                     260000               20070401                    80
     17001528                   20370301                     196000               20070401           61.06000137
     17001340                   20470201                     326221               20070301                    80
     17001536                   20370201                     276000               20070301                    80
     17001558                   20370301                     228800               20070401                    80
     17001559                   20370301                     388000               20070401                    80
     17001567                   20370301                     203200               20070401                    80
     17001583                   20370201                     150000               20070301           79.79000092
     17001626                   20370201                     636750               20070301                    75
     17001631                   20370301                     881600               20070401                    80
     17001634                   20370301                     467000               20070401           72.97000122
     16989945                   20370201                     356000               20070301                    80
     16989987                   20370201                     284000               20070301                    80
     16989349                   20370201                     279200               20070301                    80
     16989350                   20370301                     245700               20070401                    65
     16990003                   20370201                     417000               20070301           77.94000244
     16990011                   20370201                     455000               20070301                    70
     16989358                   20370201                     591200               20070301                    80
     16990935                   20370201                     359700               20070301           79.93000031
     16991053                   20370201                     228000               20070301                    80
     16991054                   20370301                     415200               20070401                    80
     16991058                   20370201                     209600               20070301                    80
     16991060                   20370301                     151200               20070401                    80
     16991068                   20470201                     428000               20070301                    80
     16990958                   20470201                     472000               20070301                    80
     16994758                   20370301                     328000               20070401                    80
     16994761                   20370201                     836250               20070301                    75
     16994763                   20370301                     712000               20070401                    80
     16994772                   20370201                     372000               20070301                    80
     16994779                   20370301                     248000               20070401                    80
     16994784                   20370301                     118800               20070401                    80
     16994805                   20370201                     544000               20070301                    80
     16994807                   20370301                     353600               20070401                    80
     16994823                   20370201                      68000               20070301           28.69000053
     16994824                   20370201                     640344               20070301                    80
     16994830                   20370301                     367500               20070401                    70
     16994530                   20370301                     576000               20070401                    80
     16994844                   20370301                     240000               20070401                    80
     16994538                   20370301                     264000               20070401                    80
     16994853                   20470201                     512000               20070301                    80
     16994861                   20370301                     344000               20070401                    80
     16994863                   20370201                     608000               20070301                    80
     16994551                   20370201                     280000               20070301           41.91999817
     16994880                   20370301                     205600               20070401                    80
     16994901                   20370301                     320000               20070401                    80
     16994903                   20370201                     365000               20070301           61.86000061
     16994904                   20370301                     172000               20070401                    80
     16994926                   20470201                     536000               20070301                    80
     16997749                   20370301                     580000               20070401                    80
     16997685                   20470201                     392000               20070301                    80
     16997770                   20370301                     364000               20070401                    80
     16997776                   20370201                     227920               20070301                    80
     16997790                   20370201                     372000               20070301                    80
     16997803                   20370301                     133600               20070401                    80
     16997696                   20370201                     400000               20070301                    80
     16997708                   20370201                     364000               20070301                    80
     16694062                   20361201                     458500               20070101           61.70999908
     16694084                   20361201                     344000               20070101           74.77999878
     16693373                   20361101                     319900               20061201           79.98999786
     16616158                   20461001                     552000               20061101                    80
     16597468                   20361001                     640000               20061101                    80
     16570632                   20360901                     408000               20061001                    80
     16808348                   20370201                     520000               20070301                    80
     16808202                   20470201                     372000               20070301                    80
     16808224                   20470101                     496000               20070201                    80
     16812438                   20470102                     279000               20070202           48.52000046
     16812469                   20370201                     368000               20070301                    80
     16812485                   20370201                     191000               20070301                    80
     16812492                   20370201                     500000               20070301                    80
     16812570                   20370201                     500000               20070301           71.43000031
     16812603                   20470201                     256000               20070301                    80
     16812605                   20370201                     960000               20070301                    80
     16806587                   20370301                     140000               20070401           57.61999893
     16806641                   20370201                     480000               20070301                    80
     16808343                   20370201                     588000               20070301                    80
     16803270                   20370201                     220000               20070301                    80
     16802883                   20370101                     284000               20070201                    80
     16802901                   20370101                     324000               20070201                    80
     16803206                   20370201                     448000               20070301                    80
     16803255                   20370301                     280000               20070401                    80
     16797961                   20470201                     465000               20070301                    75
     16798039                   20470201                     172000               20070301                    80
     16799260                   20470201                     420700               20070301                    80
     16323874                   20460801                     643200               20060901                    80
     16833561                   20361201                     354000               20070101           77.80000305
     16846246                   20470101                     560000               20070201                    80
     16963259                   20370201                     241600               20070301           79.98999786
     16965133                   20370201                     288000               20070301                    80
     16968253                   20370201                     500000               20070301                    80
     16968429                   20370101                     440000               20070201                    80
     16973798                   20370201                     360000               20070301                    80
     16980432                   20370101                     277550               20070201           79.98999786
     16981148                   20370201                     286100               20070301                    80
     16852798                   20470101                     638216               20070201                    80
     16691652                   20361001                     212000               20061101                    80
     16714425                   20361101                     168000               20061201                    80
     16707284                   20361101                     228000               20061201                    80
     16714453                   20361101                     181850               20061201                    80
     16814844                   20361201                     296000               20070101                    80
     16814846                   20361201                     304000               20070101                    80
     16814873                   20361201                     204000               20070101                    80
     16784508                   20461201                     168000               20070101                    80
     16814848                   20361201                     406400               20070101                    80
     16814845                   20361201                     165600               20070101                    80
     16814868                   20361201                     160000               20070101                    80
     16814849                   20361201                     220000               20070101           78.84999847
     17010304                   20370201                     138300               20070301           79.98999786
     17010308                   20370201                     432000               20070301                    80
     17010288                   20370201                     345700               20070301           79.98999786
     17010293                   20370201                     448000               20070301                    80
     17010303                   20370201                      91600               20070301           73.87000275
     17010269                   20370201                     199900               20070301           79.98999786
     17010284                   20370201                     157100               20070301           79.98000336
     17010309                   20370201                     288000               20070301                    80
     17010302                   20370201                     256000               20070301                    80
     17010273                   20370201                     548000               20070301                    80
     16965781                   20370101                     206000               20070201           72.27999878
     16965815                   20370101                     503600               20070201           71.94000244
     16979991                   20370201                     103300               20070301           75.40000153
     16965765                   20370101                    1143750               20070201                    75
     16966592                   20470101                     212000               20070201                    80
     16965849                   20370101                     232500               20070201           79.34999847
     16966607                   20470101                     274000               20070201           76.11000061
     16965841                   20370101                     240000               20070201           79.73000336
     17010229                   20370201                     157500               20070301                    75
     16965859                   20370101                     240000               20070201                    80
     16979985                   20370101                     272000               20070201                    80
     16979978                   20370101                     215200               20070201           74.98999786
     16979975                   20370201                     465500               20070301                    70
     16966593                   20370101                     142400               20070201                    80
     16965861                   20370101                     318400               20070201                    80
     16979998                   20370101                     256000               20070201                    80
     16966612                   20370101                     395200               20070201                    80
     16979988                   20370101                     206400               20070201                    80
     16966605                   20370101                     208000               20070201                    80
     16965870                   20370101                     329500               20070201           67.23999786
     16965855                   20370101                     520000               20070201           78.79000092
     17004265                   20470201                     147550               20070301           78.06999969
     16965852                   20370101                     150400               20070201                    80
     17010236                   20370201                     230350               20070301           79.98999786
     16980001                   20370101                     355150               20070201                    80
     16979987                   20370201                     149200               20070301           79.36000061
     16979996                   20370201                     105600               20070301           78.80999756
     16979989                   20370101                     206400               20070201                    80
     17004252                   20470101                     268000               20070201                    80
     16965869                   20370101                     211200               20070201                    80
     17010245                   20370201                     532000               20070301                    80
     16965863                   20370101                     400400               20070201                    80
     17004258                   20370101                     186100               20070201           79.98999786
     16965860                   20370101                     288000               20070201                    80
     16979963                   20370101                     212000               20070201                    80
     16979970                   20370101                     171900               20070201           79.98999786
     16965768                   20370101                     182250               20070201                    80
     16980007                   20370201                     470000               20070301           77.05000305
     16979992                   20370101                     340000               20070201                    80
     16979972                   20370101                     312000               20070201                    80
     16965836                   20370101                     126400               20070201                    80
     16979959                   20370101                     504000               20070201                    80
     16979979                   20370101                     132300               20070201           79.98999786
     17010224                   20370201                     119000               20070301           76.76999664
     16979994                   20370201                     160000               20070301                    80
     17004257                   20470201                     450000               20070301           73.76999664
     16979986                   20370201                     221600               20070301           64.80000305
     16979971                   20370101                     300000               20070201                    80
     17010240                   20370201                     404000               20070301                    80
     17004259                   20470201                     330000               20070301                    75
     16979981                   20370201                     999000               20070301           63.43000031
     16979974                   20370201                    1487500               20070301           69.19000244
     17004260                   20370201                     288000               20070301                    80
     16979984                   20370101                     232000               20070201                    80
     16979990                   20370201                     235900               20070301           79.98999786
     16979969                   20370101                     151900               20070201           79.98999786
     16979961                   20370101                     356000               20070201                    80
     16979976                   20370201                     660000               20070301                    80
     16980002                   20370201                     180000               20070301           73.47000122
     16979993                   20370201                     112700               20070301           79.37000275
     16965867                   20370101                     328000               20070201                    80
     16979983                   20370101                     196000               20070201                    80
     17010235                   20370201                     228000               20070301           78.88999939
     16979960                   20370101                     483200               20070201           79.91000366
     16980014                   20370201                     192000               20070301                    80
     17004245                   20370201                     270400               20070301                    80
     16980003                   20370201                     163200               20070301                    80
     16979995                   20370201                     376000               20070301                    80
     17004244                   20370201                     337000               20070301           75.73000336
     17010230                   20370201                     328000               20070301           79.04000092
     16980010                   20370201                     246000               20070301                    80
     16980013                   20370201                     238800               20070301                    80
     16979968                   20370201                     590000               20070301           76.12999725
     17010264                   20370201                     405000               20070301           76.41999817
     16979982                   20370201                     146500               20070301           79.19000244
     17004267                   20370201                     376800               20070301                    80
     16979973                   20370201                     284800               20070301                    80
     17004254                   20370201                     360500               20070301           94.98999786
     16980011                   20370201                     110000               20070301           21.70000076
     17010226                   20370201                     120800               20070301                    80
     16979964                   20370101                     172000               20070201                    80
     16980015                   20370101                     416000               20070201                    80
     17010233                   20370201                     588000               20070301           74.90000153
     16980009                   20370201                     374000               20070301           78.90000153
     16979999                   20370201                     329700               20070301           79.98999786
     16979997                   20370101                     535600               20070201                    80
     16980004                   20370201                     591350               20070301           79.98999786
     17010242                   20370201                     679000               20070301           79.87999725
     17010249                   20370201                     310000               20070301           61.50999832
     17010257                   20370201                     326550               20070301           79.98999786
     16980012                   20370201                     149700               20070301           79.98999786
     17010260                   20370201                     212000               20070301                    80
     17010259                   20370201                     173600               20070301                  77.5
     17010258                   20370201                      99200               20070301           78.73000336
     17010268                   20370201                     132000               20070301           71.34999847
     17010285                   20370201                     500000               20070301                    80
     17010228                   20370201                     201600               20070301                    80
     16979980                   20370201                     328000               20070301                    80
     17010263                   20370201                     284000               20070301                    80
     16980000                   20370201                     323200               20070301           79.98999786
     17010282                   20370201                     184000               20070301                    80
     17010253                   20370201                     500000               20070301                    80
     17010251                   20370201                     138400               20070301                    80
     17010255                   20370201                     258000               20070301           78.18000031
     17010265                   20370201                     131000               20070301           77.98000336
     17010291                   20370201                     216000               20070301                    80
     16980016                   20370201                     135600               20070301                    80
     17010286                   20370201                     206400               20070301                    80
     16980005                   20370201                     412000               20070301                    80
     17010241                   20370201                     248000               20070301           79.45999908
     17010262                   20370201                     226800               20070301                    80
     17010239                   20370201                     149000               20070301           79.26000214
     17010279                   20370201                     183900               20070301           79.98999786
     17010290                   20370201                     500000               20070301                    80
     17010248                   20370201                     148800               20070301                    80
     17010266                   20370201                     296000               20070301                    80
     17010246                   20370201                     280000               20070301                    80
     17010300                   20370201                     208000               20070301                    80
     17010275                   20370201                     364500               20070301                    90
     17010301                   20370201                     260000               20070301           31.70999908
     17010267                   20370201                     144000               20070301                    80
     17010280                   20370201                     408000               20070301                    80
     17010278                   20370201                     246500               20070301           77.51999664
     17010232                   20370201                     222400               20070301                    80
     17010283                   20370201                     127900               20070301           79.98999786
     17010244                   20370201                     400000               20070301                    80
     17010277                   20370201                     308000               20070301                    80
     17010287                   20370201                     129500               20070301                    70
     17010261                   20370201                     116000               20070301                    80
     17010247                   20370201                     176000               20070301                    80
     17010297                   20370201                     484000               20070301                    80
     17010225                   20370201                     179000               20070301           60.68000031
     17010299                   20370201                     232000               20070301                    80
     17010234                   20370201                     154000               20070301           51.50999832
     17010276                   20370201                     100100               20070301           57.20000076
     17010243                   20370201                    1416000               20070301                    75
     17010238                   20370201                     132000               20070301                    60
     17010281                   20370201                     164000               20070301                    80
     17010237                   20370201                     305600               20070301                    80
     17010294                   20370201                     131200               20070301           79.56999969
     17010252                   20370201                     264800               20070301                    80
     17010298                   20370201                     118400               20070301                    80
     17010292                   20370201                     102400               20070301                    80
     17010272                   20370201                     400000               20070301                    80
     17010289                   20370201                     169450               20070301                    80
     17010271                   20370201                     368000               20070301                    80
     17010306                   20370201                     240000               20070301                    80
     17010295                   20370201                     294400               20070301                    80
     17010305                   20370201                     340000               20070301                    80
     17010296                   20370201                     266000               20070301                    70
     16814894                   20461201                     220000               20070101                    80
     16814897                   20361201                     316000               20070101                    80
     16814902                   20361201                     400000               20070101           86.95999908
     16814912                   20361201                     264000               20070101                    80
     16814896                   20361201                     124800               20070101                    80
     16814890                   20361201                     100800               20070101                    80
     16692062                   20361101                     155200               20061201                    80
     16663517                   20361201                     440000               20070101                    80
     16658266                   20470201                     243200               20070301                    80
     16653468                   20361201                    1297500               20070101                    75
     16653486                   20361101                     384000               20061201                    80
     16649538                   20461101                     224000               20061201                    80
     16615788                   20370201                     200000               20070301                    80
     16612420                   20361001                     436000               20061101                    80
     16603717                   20361101                     465000               20061201                    75
     16605392                   20461101                     324750               20061201           76.41000366
     16599124                   20361001                     320000               20061101                    80
     16965721                   20370101                     153600               20070201                    80
     16848697                   20370101                     492000               20070201                    80
     16965722                   20370101                     491200               20070201                    80
     16965724                   20370101                     429200               20070201                    80
     16848687                   20370101                     292000               20070201                    80
     16966564                   20370101                     144400               20070201                    80
     16965708                   20370101                     696000               20070201                    80
     16965706                   20370101                     937000               20070201           71.08999634
     16965738                   20370101                     192000               20070201                    80
     16965726                   20370101                     460000               20070201           74.80000305
     16965729                   20370101                     193600               20070201                    80
     16965723                   20370101                     341600               20070201                    80
     16965740                   20370101                     264000               20070201                    80
     16966567                   20370101                     300000               20070201                    80
     16979949                   20370101                     272000               20070201                    80
     16965741                   20370101                     216660               20070201                    80
     16965709                   20370101                     438000               20070201                    80
     16979952                   20370101                     240000               20070201                    80
     16965720                   20370101                     189600               20070201                    80
     16966569                   20470101                     224000               20070201                    80
     16965730                   20370101                     304000               20070201                    80
     16965715                   20370101                     206400               20070201                    80
     16966563                   20370101                     266000               20070201                    95
     17010214                   20370101                     540000               20070201           73.97000122
     16965727                   20370101                     420000               20070201                    80
     16965728                   20370101                     352000               20070201                    80
     16966572                   20370101                     308000               20070201                    80
     16965725                   20370101                     492000               20070201                    80
     16965743                   20370101                     213096               20070201                    80
     16966568                   20470101                     388000               20070201                    80
     16979955                   20370101                     308500               20070201           78.09999847
     16966573                   20370101                     177200               20070201                    80
     16966577                   20370101                     400000               20070201                    80
     16965714                   20370101                     248300               20070201                    80
     16965742                   20370101                     440000               20070201                    80
     16966574                   20370101                     136000               20070201                    80
     16979951                   20370101                     400000               20070201                    80
     16965739                   20370101                     176000               20070201                    80
     16966576                   20370101                     250000               20070201           74.62999725
     16979950                   20370201                     211000               20070301           72.76000214
     16979946                   20370101                     325600               20070201           79.84999847
     17010211                   20370201                     452800               20070301                    80
     16979953                   20370201                     137500               20070301           78.56999969
     16965744                   20370101                     392000               20070201                    80
     17010208                   20370201                     283500               20070301           79.19000244
     17004234                   20370201                     423800               20070301           71.83000183
     16979956                   20370101                     315000               20070201           69.23000336
     16979948                   20370201                     275750               20070301                    80
     16979947                   20370201                     448000               20070301           79.29000092
     16965710                   20370101                     140800               20070201                    80
     17004233                   20370101                     192000               20070201                    80
     16979954                   20370101                     339000               20070201           75.33000183
     17004229                   20370101                     429850               20070201                    80
     17010217                   20370201                     216800               20070301                    80
     17010218                   20370201                      96150               20070301           77.84999847
     17010219                   20370201                     144000               20070301                    80
     17010210                   20370201                     552000               20070301                    80
     17010216                   20370101                     549200               20070201                    80
     17010221                   20370201                     333000               20070301           76.55000305
     17004236                   20370101                     135900               20070201           79.98999786
     17010212                   20370201                     400000               20070301                    80
     17010213                   20370201                     400000               20070301                    80
     17010220                   20370201                     224000               20070301                    80
     17010209                   20370201                     308000               20070301                    80
     16814862                   20361201                     175200               20070101                    80
     16814883                   20361201                     500000               20070101           76.91999817
     16814843                   20361201                     280200               20070101           79.98999786
     16814855                   20361201                     156000               20070101                    80
     16814874                   20461201                     226850               20070101                    80
     16814875                   20461201                     380800               20070101                    80
     16814885                   20461201                     392000               20070101                    80
     16814863                   20361201                     184000               20070101                    80
     16814847                   20361201                     265000               20070101           64.62999725
     16814860                   20361201                     142400               20070101                    80
     16814859                   20361201                     124000               20070101                    80
     16965733                   20361201                     176000               20070101                    80
     16814866                   20461201                     292000               20070101                    80
     16814889                   20361201                     340000               20070101                    80
     16814870                   20361201                     267200               20070101                    80
     16814856                   20361201                     392000               20070101                    80
     16965716                   20370101                    1000000               20070201           76.91999817
     16814861                   20361201                     300000               20070101                    80
     16814871                   20361201                     190400               20070101                    80
     16848677                   20361201                     360000               20070101                    80
     16814857                   20361201                     190400               20070101                    80
     16965713                   20370101                     211200               20070201           79.98999786
     16814858                   20361201                     173600               20070101                    80
     16965731                   20361201                     189600               20070101                    80
     16848676                   20370101                     128000               20070201                    80
     16848689                   20370101                     231200               20070201                    80
     16966575                   20470101                     578000               20070201           73.62999725
     16848680                   20370101                     220000               20070201                    80
     16848693                   20370101                     186400               20070201                    80
     16848688                   20370101                     328000               20070201                    80
     16965734                   20370101                     393000               20070201           66.05000305
     16965736                   20370101                     164000               20070201                    80
     16965737                   20370101                     112000               20070201                    80
     16965712                   20370101                    1725000               20070201                    69
     16848679                   20370101                     211200               20070201                    80
     17010215                   20361201                     132800               20070101                    80
     16814887                   20361201                     250400               20070101                    80
     16848681                   20370101                     454250               20070201                    79
     16847043                   20370101                     400000               20070201                    80
     16814872                   20361201                     180000               20070101                    80
     16848678                   20361201                     159100               20070101           79.98000336
     16848686                   20370101                     345000               20070201           63.29999924
     16848691                   20470101                     268000               20070201                    80
     16848694                   20361201                     272800               20070101                    80
     16848696                   20470101                     153000               20070201           46.79000092
     16848682                   20370101                     148800               20070201                    80
     17021097                   20370201                     360000               20070301                    80
     17021115                   20370201                     392000               20070301                    80
     17021144                   20370101                     372000               20070201                    80
     17021308                   20370201                     488000               20070301                    80
     16776830                   20361101                     411900               20061201                    75
     16718154                   20361101                     880000               20061201                    80
     16803699                   20361201                     448000               20070101                    80
     16978215                   20370101                     168450               20070201           79.98999786
     17014600                   20370301                     319600               20070401           47.84000015
     16971864                   20370301                     380000               20070401                    80
     16984338                   20370301                     226412               20070401                    80
     16969040                   20370101                     532920               20070201                    80
     16984359                   20370301                     354659               20070401                    80
     16969052                   20370101                     188250               20070201                    75
     17014644                   20370301                     470000               20070401           64.83000183
     16969064                   20370101                     156704               20070201                    80
     17014659                   20370301                     560000               20070401                    80
     16982776                   20370301                     416000               20070401                    80
     16978167                   20361001                     417000               20061101           39.70999908
     16978171                   20361201                     500000               20070101           68.97000122
     16978173                   20361101                     540000               20061201                    80
     16978341                   20370101                     208000               20070201                    80
     16978348                   20370101                     336000               20070201                    80
     16851544                   20370301                     217500               20070401                    75
     16978521                   20370301                     340000               20070401           79.06999969
     17008801                   20470301                     432000               20070401                    80
     17010307                   20370201                     159100               20070301           79.98999786
     16968060                   20370301                     452000               20070401                    80
     16971962                   20370301                     520000               20070401                    80
     16978038                   20361201                     340000               20070101           66.01999664
     16978094                   20361201                     203200               20070101                    80
     16994814                   20370301                     328000               20070401                    80
     16978295                   20370101                     503200               20070201                    80
     16978298                   20370101                     320000               20070201                    80
     17008919                   20370301                     205000               20070401                    80
     16978641                   20370301                     594000               20070401                    75
     16968853                   20370101                     252000               20070201                    80
     17010250                   20370201                     271950               20070301           79.98999786
     16968858                   20370101                     639200               20070201                    80
     17010254                   20370201                     460000               20070301                    80
     17010256                   20370201                     196000               20070301                    80
     16968886                   20370201                     264000               20070301                    80
     17001538                   20370301                     256000               20070401                    80
     16968890                   20370101                     260000               20070201                    80
     16819199                   20370101                     196000               20070201                    80
     16825945                   20370201                     236000               20070301                    80
     16834865                   20370201                     388000               20070301           68.66999817
     16823907                   20370101                     354400               20070201                    80
     16823776                   20361201                     400000               20070101                    80
     16819341                   20470101                     340000               20070201                    80
     16833152                   20370101                     540000               20070201                    80
     16836984                   20361201                     150400               20070101                    80
     16814093                   20461201                     360000               20070101                    80
     16814095                   20470101                     232500               20070201                    75
     16803565                   20370101                     650000               20070201           69.88999939
     16838758                   20370101                     192500               20070201                    70
     16721731                   20361201                     454000               20070101           89.37000275
     16819650                   20470101                     468000               20070201                    80
     16802939                   20370101                     646700               20070201           78.01000214
     16826720                   20470101                     438750               20070201                    75
     16772552                   20370101                     310000               20070201           74.33999634
     16771666                   20361101                     232000               20061201                    80
     16832984                   20370101                     464000               20070201                    80
     16819635                   20370101                     360000               20070201                    80
     16835617                   20370101                     296000               20070201                    80
     16846025                   20361201                     415000               20070101           60.13999939
     16853340                   20370201                     556000               20070301                    80
     16965468                   20370201                     408000               20070301                    80
     17013834                   20370201                     182000               20070301                    80
     16980592                   20370101                     623328               20070201                    80
     16980624                   20370201                     612000               20070301                    80
     17002121                   20370201                     224000               20070301                    80
     17011010                   20370201                     447350               20070301           79.87999725
     16984830                   20370201                     675000               20070301                    75
     16991561                   20361201                     187600               20070101                    70
     16991564                   20361201                     199500               20070101                    70
     17016338                   20370201                     319950               20070301           79.98999786
     16857011                   20370201                     416000               20070301                    80
     16973945                   20370201                     448000               20070301                    80
     16857358                   20370201                     360000               20070301                    80
     16803933                   20370101                     764000               20070201                    80
     17000139                   20370201                     420000               20070301           66.66999817
     16968687                   20370201                     440000               20070301                    80
     17009274                   20370201                     428000               20070301                    80
     17002159                   20370201                     308000               20070301                    80
     17014988                   20370201                     504000               20070301                    80
     17015000                   20370201                     304000               20070301           75.05999756
     17015003                   20370201                     185000               20070301           53.61999893
     16790801                   20370201                     500000               20070301                    80
     16823991                   20370201                     212000               20070301           75.70999908
     16990068                   20370201                     305000               20070301           52.59000015
     16819404                   20370101                     285000               20070201                    75
     16856629                   20370201                     340000               20070301                    80
     16991521                   20370201                     240000               20070301                    80
     17011013                   20370201                     444000               20070301           69.91999817
     16990390                   20370201                     712000               20070301                    80
     16823830                   20361201                     450000               20070101                    75
     16808363                   20370301                     316000               20070401                    80
     16823822                   20370101                     255000               20070201           71.83000183
     16308297                   20460601                     260400               20060701                    70
     16836779                   20361201                     407589               20070101                    80
     16814042                   20370101                     308000               20070201                    80
     16826969                   20361201                     504000               20070101                    80
     16790671                   20370101                     416000               20070201                    80
     16786226                   20470101                     600000               20070201                    80
     16838655                   20470101                     340000               20070201                    80
     16835784                   20370101                     576000               20070201                    80
     16780431                   20470101                     392000               20070201                    80
     16833526                   20361201                     394400               20070101                    80
     16833529                   20361201                     324000               20070101                    80
     16833547                   20361201                     230400               20070101                    80
     16833555                   20361101                     256000               20061201                    80
     16833559                   20361201                     869250               20070101                    80
     16833564                   20361201                     281500               20070101           79.98999786
     16833573                   20361201                     408000               20070101                    80
     16833574                   20361201                     408000               20070101                    80
     16833578                   20361201                     384000               20070101           79.93000031
     16833586                   20361001                     600000               20061101                    80
     16833587                   20361101                     409700               20061201           79.98999786
     16836774                   20361201                     375000               20070101                    75
     16836784                   20361201                     228000               20070101                    80
     16836790                   20361201                     532000               20070101                    80
     16836800                   20361201                     472000               20070101                    80
     16836801                   20361201                     700000               20070101                    80
     16836803                   20361201                     600000               20070101                    80
     16836813                   20361201                     260000               20070101                    80
     16836819                   20361201                     598400               20070101                    80
     16836823                   20361201                     154000               20070101                    80
     16836833                   20361201                     300000               20070101                    80
     16836841                   20361201                     308000               20070101                    80
     16836848                   20361201                     496000               20070101                    80
     16836899                   20361201                     740000               20070101                    80
     16836909                   20361201                     144000               20070101                    80
     16836931                   20361201                     165000               20070101           52.72000122
     16836938                   20361201                     643888               20070101                    80
     16836941                   20361201                     173000               20070101           40.70999908
     16836943                   20361201                     360000               20070101                    80
     16836956                   20361201                     170400               20070101                    80
     16836978                   20361201                     308000               20070101                    80
     16836983                   20361201                     152000               20070101                    80
     16845185                   20370101                     293600               20070201                    80
     16845196                   20361201                     264000               20070101                    80
     16845214                   20370101                     542400               20070201           79.91999817
     16845226                   20370101                     192000               20070201                    80
     16845271                   20370101                     463200               20070201                    80
     16845280                   20370101                     185800               20070201           79.95999908
     16833474                   20361201                     376000               20070101                    80
     16833477                   20361201                     284000               20070101                    80
     16833479                   20361201                     212000               20070101                    80
     16833480                   20361201                     225600               20070101                    80
     16833487                   20361201                     937500               20070101           74.69999695
     16833499                   20361101                     236000               20061201                    80
     16642701                   20360901                     297000               20061001           63.18999863
     16814918                   20361201                     155750               20070101                    80
     16814910                   20361201                     227400               20070101           79.98999786
     16814913                   20361201                     488000               20070101                    80
     16814916                   20361201                     197700               20070101                    80
     16814909                   20361201                     122400               20070101                    80
     16814919                   20361201                     204500               20070101                    80
     16814905                   20461201                     384000               20070101                    80
     16814921                   20361201                     139200               20070101                    80
     16814920                   20361201                     163500               20070101           79.76000214
     16848705                   20470101                     252000               20070201                    80
     17010222                   20370201                     256000               20070301                    80
     16848713                   20470101                     224800               20070201                    80
     16848719                   20370101                     359200               20070201                    80
     16966583                   20370101                     280000               20070201                    80
     16965758                   20370101                     680000               20070201                    80
     16848714                   20370101                     480000               20070201                    80
     16848707                   20361201                     331950               20070101           79.98999786
     16965753                   20370101                     142000               20070201                    80
     16848718                   20370101                     157600               20070201                    80
     16814922                   20361201                     156800               20070101                    80
     16848737                   20370101                     120000               20070201                    80
     16848736                   20370101                     388000               20070201                    80
     16848711                   20470101                     139200               20070201                    80
     16848741                   20370101                     392000               20070201                    80
     16848710                   20370101                     280000               20070201                    80
     16848727                   20370101                     163200               20070201                    80
     16848732                   20370101                     235200               20070201                    80
     16965788                   20370101                     280000               20070201                    80
     16848729                   20370101                     365600               20070201                    80
     16965787                   20370101                     101600               20070201           72.56999969
     16848724                   20370101                     496000               20070201                    80
     16965764                   20370101                     416000               20070201                    80
     16965793                   20370101                     206400               20070201                    80
     16848739                   20470101                     152000               20070201                    80
     16965776                   20370101                     240000               20070201                    80
     16965812                   20370101                     406600               20070201                    80
     16965782                   20370101                     172000               20070201                    80
     16965772                   20370101                     208000               20070201                    80
     16965745                   20370101                     400000               20070201                    80
     16965777                   20370101                     328000               20070201           78.66000366
     16965843                   20370101                     253000               20070201           77.84999847
     16965784                   20370101                     358000               20070201           71.59999847
     16965803                   20370101                     201600               20070201                    80
     16848703                   20370101                     245600               20070201                    80
     16965800                   20370101                     183200               20070201                    80
     16965748                   20370101                     320000               20070201                    80
     16965746                   20370101                     525900               20070201                    80
     16965808                   20370101                     223200               20070201                    80
     16965818                   20370101                     130300               20070201           79.98999786
     16966580                   20370101                     248000               20070201                    80
     16965757                   20370101                     129800               20070201           79.97000122
     16965819                   20370101                     153600               20070201                    80
     16965823                   20370101                     336000               20070201                    60
     16965771                   20370101                     216000               20070201                    80
     16965817                   20370101                     269200               20070201                    80
     16965821                   20370101                     272000               20070201           79.76999664
     16965747                   20370101                     392000               20070201                    80
     16966588                   20370101                     400000               20070201                    80
     16965749                   20370101                     144000               20070201                    80
     16965786                   20370101                     448000               20070201                    80
     16965847                   20370101                     488000               20070201                    80
     16965816                   20370101                     248000               20070201                    80
     16965814                   20370101                     237250               20070201                    65
     16965813                   20370101                     615000               20070201           76.87999725
     16965840                   20370101                     180000               20070201                    80
     16979965                   20370101                     265000               20070201           68.83000183
     16965801                   20370101                     160000               20070201                    80
     16848721                   20370101                     316000               20070201                    80
     16965856                   20370101                     304000               20070201           78.95999908
     16965832                   20370101                     332800               20070201           79.97000122
     16965827                   20370101                     280000               20070201                    80
     16965833                   20370101                     227000               20070201           66.18000031
     16965798                   20370101                     412000               20070201                    80
     16965791                   20370101                     795000               20070201           56.79000092
     16965810                   20370101                     348300               20070201           62.75999832
     16848734                   20370101                     208000               20070201                    80
     16966586                   20470101                     184000               20070201                    80
     16848742                   20370101                     268800               20070201           79.98999786
     16965811                   20370101                     146750               20070201           79.97000122
     16965752                   20370101                     184000               20070201                    80
     16979966                   20370101                     252000               20070201                    80
     16966598                   20470101                     113550               20070201           79.98999786
     16965799                   20370101                     270300               20070201           79.97000122
     16965825                   20370101                     275000               20070201           76.38999939
     16965805                   20370101                     192000               20070201                    80
     16965761                   20370101                     232000               20070201                    80
     16965830                   20370101                     211900               20070201           79.98999786
     16965796                   20370101                     204000               20070201                    80
     16965780                   20370101                     172650               20070201           79.98999786
     16965829                   20370101                     575000               20070201           72.33000183
     17010223                   20370201                     468150               20070301                    80
     16965846                   20370101                     164000               20070201           79.98999786
     16965828                   20370101                     268000               20070201           76.56999969
     16965766                   20370101                     342400               20070201                    80
     16965751                   20370101                     240000               20070201                    80
     16966610                   20370101                     214400               20070201                    80
     16966609                   20370101                     357800               20070201                    80
     16965854                   20370101                     190000               20070201           75.09999847
     16965783                   20370101                     266000               20070201           50.27999878
     16965759                   20370101                     191100               20070201           75.83000183
     16965789                   20370101                     256000               20070201                    80
     16966591                   20370101                     106700               20070201           79.98999786
     16965851                   20370101                     276000               20070201           79.76999664
     16966585                   20370101                     108000               20070201                    80
     16965831                   20370101                     264000               20070201                    80
     16965767                   20370101                     176000               20070201                    80
     16965837                   20370101                    1200000               20070201                    60
     16965794                   20370101                     252000               20070201                    80
     16965844                   20370101                     238000               20070201                    68
     16965774                   20370101                     186000               20070201           75.91999817
     16965820                   20370101                     210400               20070201           77.93000031
     16966597                   20370101                     242250               20070201                    95
     16965785                   20370101                     204800               20070201                    80
     16965838                   20370101                     168800               20070201                    80
     16965806                   20370101                     224000               20070201           58.18000031
     16965858                   20370101                     244000               20070201                    80
     16965778                   20370101                     263650               20070201           79.98999786
     16965857                   20370101                     129000               20070201           67.19000244
     16965756                   20370101                     589000               20070201           62.65999985
     16965802                   20370101                     116000               20070201                    80
     16966590                   20370101                     321600               20070201                    80
     16965845                   20370101                     188000               20070201                    80
     16965775                   20370101                      92300               20070201           79.98000336
     16965835                   20370101                     334000               20070201           79.98999786
     16965760                   20370101                     440000               20070201                    80
     16966608                   20370101                     236000               20070201                    80
     16965804                   20370101                     180000               20070201                    80
     16965842                   20370101                     188000               20070201                    80
     16965826                   20370101                     585000               20070201           79.05000305
     16979977                   20370101                     162400               20070201                    80
     16965834                   20370101                     212000               20070201                    80
     16979962                   20370201                     122200               20070301           77.33999634
     16965850                   20370101                     130000               20070201           64.04000092
     16965807                   20370101                     248000               20070201                    80
     16965865                   20370101                     192000               20070201                    80
     16965770                   20370101                     840000               20070201                    70
     16965763                   20370101                     336000               20070201           64.23999786
     16965824                   20370101                     350000               20070201           77.77999878
     16979967                   20370101                     196000               20070201                    80
     16966611                   20370101                     108000               20070201                    80
     16965853                   20370101                     207750               20070201                    75
     16965750                   20370101                     264000               20070201                    80
     16965864                   20370101                     143900               20070201           79.98999786
     16966606                   20370101                     190400               20070201                    80
     16661822                   20370301                     650000               20070401           78.30999756
     16844003                   20370201                     613000               20070301           75.20999908
     16845517                   20470201                     496000               20070301                    80
     16847170                   20470201                     546000               20070301                    80
     16848890                   20370201                     548000               20070301                    80
     16848966                   20470201                     237150               20070301                  76.5
     16851525                   20370201                     136000               20070301                    80
     16851627                   20370201                     262750               20070301           52.54999924
     16851837                   20370201                    1222500               20070301                    75
     16856267                   20470201                     368000               20070301                    80
     16965052                   20370201                     201600               20070301                    80
     16968115                   20470201                     268000               20070301                    80
     16967992                   20370201                     311200               20070301                    80
     16968157                   20370201                     392000               20070301                    80
     16971926                   20370201                     436000               20070301                    80
     16980272                   20370201                     544000               20070301                    80
     16980119                   20370201                     270000               20070301           52.43000031
     16982666                   20370201                     316000               20070301                    80
     16982590                   20370301                     428000               20070401           77.81999969
     16984222                   20370301                     184800               20070401                    80
     16984270                   20370301                     400000               20070401                    80
     16984323                   20370301                     272000               20070401                    80
     16990996                   20370201                     392000               20070301           73.95999908
     16991028                   20370301                     277500               20070401                    75
     16994829                   20370301                     811500               20070401           59.02000046
     16997801                   20370301                     416900               20070401           79.55999756
     16997808                   20370301                     160000               20070401           71.11000061
     16997838                   20370301                     225000               20070401           72.12000275
     16997891                   20370301                     336000               20070401                    80
     17001501                   20370301                     400000               20070401                    80
     17001510                   20370301                     165000               20070401           54.09999847
     17003018                   20370301                     635000               20070401           76.97000122
     17003104                   20370301                     285000               20070401           72.33999634
     17004503                   20370301                     250250               20070401                    65
     17008831                   20370301                     452000               20070401                    80
     17010882                   20370301                     716000               20070401                    80
     17010901                   20370301                     404000               20070401                    80
     17013271                   20370301                     348000               20070401                    80
     17014509                   20370301                     272000               20070401           70.65000153
     17014517                   20370301                     374000               20070401           79.91000366
     17014612                   20370301                     236000               20070401                    80
     17014657                   20370301                     414750               20070401                    79
     17016087                   20370301                     183040               20070401                    80
     17016131                   20370301                     436000               20070401                    80
     17020943                   20370301                     416000               20070401                    80
     17021789                   20370301                     223920               20070401                    80
     17027360                   20370301                     206400               20070401                    80
     16811571                   20370201                     287200               20070301                    80
     16826192                   20370201                     516000               20070301                    80
     16834872                   20370201                     416000               20070301                    80
     16802896                   20470101                     173040               20070201                    80
     16543470                   20360701                     156000               20060801                    80
     16814892                   20361201                     348000               20070101                    80
     16848706                   20370101                     200800               20070201                    80
     16814917                   20361201                     276000               20070101                    80
     16848726                   20361201                     303200               20070101                    80
     16848735                   20370101                     207000               20070201                    92
     16848731                   20370101                      95950               20070201                    95
     16965762                   20370101                     120000               20070201                    80
     16965769                   20370101                     149000               20070201           70.27999878
     16965779                   20370101                     280000               20070201                    80
     16966579                   20370101                     138400               20070201                    80
     16965809                   20370101                     159200               20070201                    80
     16965839                   20370101                     180000               20070201                    80
     16965790                   20370101                     320000               20070201                    80
     16965773                   20370101                     222400               20070201                    80
     16966601                   20370101                     324000               20070201                    80
     16965862                   20370101                     200800               20070201                    80
     16965868                   20370101                     471900               20070201                    80
     16965822                   20370101                     440000               20070201                    80
     17004263                   20370201                     320000               20070301                    80
     17004239                   20370201                     360000               20070301                    80
     17010270                   20370201                     324000               20070301                    80
     17010231                   20370201                     415000               20070301           66.94000244
     17010274                   20370201                     312000               20070301                    80
     16612435                   20361001                     350000               20061101                    80
     16616757                   20360901                     508000               20061001                    80
     16650593                   20361001                     360000               20061101                    90
     16772819                   20370101                     622500               20070201                    75
     16772849                   20370201                     384000               20070301                    80
     16775655                   20361201                     364000               20070101                    80
     16764815                   20361201                     383200               20070101                    80
     16773029                   20470201                     400000               20070301                    80
     16772807                   20370201                     200000               20070301           27.78000069
     16772808                   20370101                     236800               20070201                    80
     16731208                   20370201                     454400               20070301                    80
     16730079                   20361201                     880000               20070101                    80
     16731291                   20370201                     164000               20070301                    80
     16603034                   20361001                     406796               20061101                    80
     16722803                   20370201                     504000               20070301                    80
     16722891                   20470201                     336000               20070301                    80
     16713313                   20361201                     304000               20070101                    80
     16713307                   20361201                     616000               20070101                    80
     16710476                   20361201                     586000               20070101                    80
     16709209                   20361201                     216000               20070101                    80
     16709149                   20470101                     209600               20070201                    80
     16996710                   20370201                     146250               20070301                    75
     16996715                   20370101                     460000               20070201                    80
     16996716                   20370101                     240000               20070201                    80
     16996727                   20370201                     151900               20070301                    70
     16996728                   20370201                     150000               20070301           68.18000031
     16996731                   20370201                     264000               20070301                    80
     16990909                   20370101                     432000               20070201                    80
     16990910                   20370101                     245000               20070201           15.81000042
     16990912                   20361201                     371200               20070101                    80
     16990913                   20370101                     325000               20070201           79.26999664
     16990914                   20370101                     620000               20070201                    80
     16990916                   20370201                     420000               20070301                    80
     16990917                   20370201                     640000               20070301                    80
     16990918                   20370201                     228000               20070301                    80
     16990919                   20370201                     520000               20070301                    80
     16990920                   20370201                     336000               20070301                    80
     16990921                   20370201                     783200               20070301                    80
     16674883                   20370201                     240000               20070301                    80
     16978242                   20361201                     245200               20070101                    80
     16978243                   20370101                     500000               20070201           75.19000244
     16978244                   20361201                     368000               20070101                    80
     16978245                   20361201                     380000               20070101                    80
     16978246                   20361201                     412000               20070101                    80
     16978247                   20370101                     360000               20070201           79.86000061
     16978250                   20370101                     200900               20070201                    70
     16978251                   20370101                     171000               20070201                    75
     16978253                   20361201                     290400               20070101                    80
     16978254                   20361201                     114800               20070101                    80
     16978255                   20370101                     348000               20070201                    80
     16978256                   20361201                     466500               20070101           74.63999939
     16978257                   20361201                     226720               20070101                    80
     16978258                   20370101                     344000               20070201                    80
     16978259                   20361201                     240000               20070101                    80
     16978260                   20370101                     240000               20070201                    80
     16978261                   20370101                     907400               20070201                    80
     16978262                   20370101                     465500               20070201           79.98999786
     16978263                   20361201                     360000               20070101                    80
     16978264                   20370101                     153750               20070201                    75
     16978265                   20361201                     216800               20070101                    80
     16978266                   20370101                     240000               20070201                    75
     16978267                   20370101                     631200               20070201                    80
     16978268                   20361201                     212000               20070101           78.51999664
     16978269                   20361201                     312000               20070101                    80
     16978270                   20361201                     333750               20070101                    75
     16978271                   20361201                     292000               20070101           73.91999817
     16978272                   20370101                     178000               20070201           50.86000061
     16978273                   20361201                     151200               20070101                    80
     16978274                   20361201                     825000               20070101                    75
     16978275                   20361201                     274300               20070101           79.97000122
     16978277                   20361201                     307200               20070101                    80
     16978278                   20370101                     595000               20070201                    70
     16978279                   20361201                     315000               20070101           68.48000336
     16978280                   20370101                     200000               20070201                    80
     16978281                   20361201                     268000               20070101                    80
     16978282                   20370101                     221250               20070201                    75
     16978283                   20370101                     177050               20070201           74.98999786
     16978286                   20370101                     262400               20070201                    80
     16978287                   20370101                     581250               20070201                    75
     16978288                   20370101                     472000               20070201                    80
     16978289                   20370101                     272000               20070201                    80
     16978291                   20361201                     600000               20070101                    75
     16978292                   20370101                     489600               20070201                    80
     16978293                   20370101                     158200               20070201           79.98999786
     16978294                   20370101                     184000               20070201                    80
     16978296                   20370101                     510000               20070201                    75
     16978297                   20370101                     340000               20070201                    80
     16978300                   20370101                     536000               20070201                    80
     16978301                   20370101                      93675               20070201                    75
     16978302                   20370101                     472000               20070201                    80
     16978303                   20370101                     304000               20070201                    80
     16978304                   20370101                     516000               20070201                    80
     16978305                   20361201                     428000               20070101                    80
     16978306                   20370101                     481600               20070201                    80
     16978307                   20370101                     272000               20070201                    80
     16978309                   20370101                     480000               20070201                    80
     16978310                   20370101                     375000               20070201                    75
     16978312                   20370101                     252000               20070201                 78.75
     16978313                   20370101                     388000               20070201                    80
     16978315                   20370101                     496000               20070201                    80
     16978316                   20370101                     410175               20070201                    75
     16978317                   20370101                     151000               20070201           79.47000122
     16978318                   20370101                     334000               20070201           64.48000336
     16978319                   20370101                     287000               20070201           79.72000122
     16978320                   20370101                     652000               20070201                    80
     16978321                   20370101                     515950               20070201                    75
     16978322                   20370101                     444000               20070201                    80
     16978323                   20370101                     208000               20070201           78.48999786
     16978324                   20370101                     256000               20070201                    80
     16978325                   20370101                     204000               20070201                    80
     16978328                   20370101                     240000               20070201                    80
     16978329                   20370101                     356000               20070201                    80
     16978330                   20370101                     364000               20070201                    80
     16978331                   20370101                     350000               20070201                    70
     16978332                   20370101                     285000               20070201                    75
     16978333                   20370101                     496000               20070201                    80
     16978334                   20370101                     292000               20070201                    80
     16978335                   20370101                     198400               20070201                    80
     16978337                   20370101                     440000               20070201                    80
     16978338                   20370101                     404000               20070201                    80
     16978339                   20370101                     570000               20070201                    75
     16978340                   20370101                     150000               20070201           64.09999847
     16978342                   20370101                     292480               20070201                    80
     16978343                   20370101                     208800               20070201           73.26000214
     16978345                   20370101                     161250               20070201                    75
     16978346                   20370101                     262000               20070201                    80
     16978347                   20370101                     296000               20070201                    80
     16978349                   20370101                     457500               20070201                    75
     16978350                   20370101                     885000               20070201                    75
     16978351                   20370101                     353000               20070201           62.47999954
     16978352                   20370101                     556000               20070201                    80
     16978353                   20370201                     437500               20070301           67.30999756
     16978354                   20370101                     345000               20070201                    75
     16978355                   20370101                     521600               20070201                    80
     16978356                   20370101                     552000               20070201                    80
     16978359                   20370101                     185600               20070201                    80
     16978360                   20370201                     351200               20070301                    80
     16978361                   20370101                     205600               20070201                    80
     16978362                   20370101                     160000               20070201                    80
     16978363                   20370101                     546000               20070201           66.98999786
     16978364                   20370101                     535200               20070201           74.33000183
     16978365                   20370101                     543200               20070201                    80
     16978366                   20370101                     284000               20070201                    80
     16978367                   20370101                     450000               20070201           74.37999725
     16978369                   20370101                     280800               20070201                    80
     16978370                   20370101                     143900               20070201           69.98999786
     16978372                   20370201                     576000               20070301                    80
     16978093                   20361201                     444000               20070101                    80
     16978095                   20361201                     315000               20070101           66.31999969
     16978096                   20361201                     316800               20070101                    80
     16978097                   20361201                     193500               20070101           48.00999832
     16978101                   20361201                     218400               20070101                    80
     16978102                   20361201                     258400               20070101                    80
     16978104                   20361201                     369000               20070101           73.06999969
     16978105                   20361201                     371200               20070101                    80
     16978107                   20361201                     269520               20070101                    80
     16978108                   20370101                     392950               20070201                    80
     16978109                   20360901                     288000               20061001                    80
     16978110                   20361201                     368000               20070101                    80
     16978112                   20361201                     220000               20070101                    80
     16978113                   20361201                     384800               20070101                    80
     16978114                   20370101                     175800               20070201           50.22999954
     16978115                   20370101                     400000               20070201           74.76999664
     16978116                   20361201                     341600               20070101                    80
     16978117                   20370101                     398400               20070201                    80
     16978119                   20361201                     344000               20070101                    80
     16978120                   20361201                     270500               20070101                    50
     16978121                   20361201                     311700               20070101           79.98999786
     16978122                   20370101                     227250               20070201                    75
     16978123                   20370101                     322500               20070201                    75
     16978124                   20370101                     562500               20070201                    75
     16978126                   20370101                     360000               20070201                    80
     16978127                   20370101                     221200               20070201                    80
     16978128                   20361201                     238000               20070101                    70
     16978129                   20361201                     520000               20070101                    80
     16978131                   20361201                     472000               20070101                    80
     16978132                   20370101                     970400               20070201                    80
     16978133                   20370101                     199200               20070201                    80
     16978134                   20370101                     331600               20070201           72.08999634
     16978135                   20370101                     504000               20070201                    80
     16978136                   20361201                     457000               20070101           58.22000122
     16978137                   20370101                     241600               20070201                    80
     16978138                   20370101                     335200               20070201                    80
     16978139                   20370101                     202500               20070201                    75
     16978140                   20361201                     510000               20070101           78.45999908
     16978141                   20370101                     348700               20070201           74.98999786
     16978143                   20370101                     384000               20070201                    80
     16978144                   20361201                     440000               20070101                    80
     16978145                   20370101                     298350               20070201           79.98999786
     16978147                   20370101                     230400               20070201           76.80000305
     16978148                   20370101                     600000               20070201                    75
     16978149                   20370101                     480000               20070201                    80
     16978150                   20370101                     159200               20070201                    80
     16978152                   20370101                     459000               20070201                    75
     16978153                   20370101                     300000               20070201                    80
     16978154                   20370101                     492000               20070201                    80
     16978155                   20370101                     680000               20070201           78.16000366
     16978156                   20370101                     320000               20070201                    80
     16978157                   20370101                     337500               20070201                    75
     16978158                   20361101                     251250               20061201                    75
     16978159                   20361201                     660000               20070101                    80
     16978161                   20361201                     746250               20070101                    75
     16978165                   20361201                     312000               20070101           67.09999847
     16978166                   20361201                     215000               20070101           79.62999725
     16978170                   20361201                     328000               20070101                    80
     16978172                   20361201                     368000               20070101           79.13999939
     16978174                   20361201                     198400               20070101                    80
     16978175                   20361201                     179250               20070101                    75
     16978176                   20370101                     431200               20070201                    80
     16978177                   20361201                     540000               20070101           79.41000366
     16978180                   20361201                     190400               20070101                    80
     16978181                   20370101                     210000               20070201                    75
     16978182                   20361201                     270000               20070101                    75
     16978184                   20361201                     520000               20070101                    80
     16978185                   20361201                     274400               20070101                    80
     16978186                   20361201                     233150               20070101           79.98999786
     16978187                   20361201                     384000               20070101                    80
     16978188                   20361201                     350400               20070101           79.81999969
     16978189                   20361201                     300000               20070101                    75
     16978190                   20361201                     188000               20070101                    80
     16978191                   20361201                     480000               20070101                    80
     16978192                   20370101                     719200               20070201                    80
     16978194                   20361201                     363750               20070101                    75
     16978195                   20361201                     503000               20070101           78.58999634
     16978196                   20361201                     368000               20070101           78.30000305
     16978197                   20361201                     228000               20070101                    80
     16978198                   20361201                     240000               20070101                    80
     16978199                   20361201                     280000               20070101                    50
     16978201                   20361201                     359000               20070101           76.37999725
     16978203                   20361201                     376000               20070101                    80
     16978204                   20361201                     199200               20070101                    80
     16978205                   20361201                     300000               20070101                    80
     16978206                   20361201                     150500               20070101           79.20999908
     16978207                   20361201                     392000               20070101                    80
     16978208                   20361201                     258400               20070101                    80
     16978209                   20370201                     126800               20070301                    80
     16978211                   20370101                     518000               20070201           76.73999786
     16978212                   20370101                     165600               20070201                    80
     16978214                   20361201                     302400               20070101                    80
     16978216                   20361201                     206250               20070101                    75
     16978217                   20361201                     138750               20070101                    75
     16978218                   20361201                     280000               20070101                    80
     16978219                   20361201                     311200               20070101                    80
     16978221                   20361201                     389600               20070101                    80
     16978222                   20361201                     356250               20070101                    75
     16978223                   20361201                     780000               20070101                    80
     16978226                   20361201                     512000               20070101                    80
     16978228                   20361201                     281250               20070101                    75
     16978229                   20361201                     247200               20070101                    80
     16978230                   20361201                     368000               20070101                    80
     16978231                   20370101                     142500               20070201           69.51000214
     16978233                   20361201                     168000               20070101           53.33000183
     16978234                   20361201                     412000               20070101                    80
     16978236                   20370101                     560000               20070201                    80
     16978237                   20361201                     119000               20070101                    70
     16978238                   20361201                     288000               20070101                    80
     16978239                   20361201                     712000               20070101                    80
     16978240                   20361201                     202400               20070101                    80
     16977989                   20361101                     546400               20061201                    80
     16977990                   20361201                     562300               20070101                    80
     16977991                   20361201                     280000               20070101                    80
     16977992                   20361201                     575500               20070101           73.41000366
     16977993                   20361101                     926400               20061201                    80
     16977994                   20361101                     336000               20061201                    80
     16977996                   20361101                     244000               20061201                    80
     16977997                   20361101                     150000               20061201                  62.5
     16978002                   20361101                     480000               20061201                    80
     16978003                   20361201                     476000               20070101                    80
     16978004                   20361101                     368000               20061201                    80
     16978005                   20361201                     395100               20070101                    80
     16978008                   20361101                     276000               20061201                    80
     16978009                   20361201                     681000               20070101           74.01999664
     16978010                   20361101                     400000               20061201           61.06999969
     16978011                   20361201                     276000               20070101                    80
     16978013                   20361201                     520000               20070101                    80
     16978014                   20361101                     448000               20061201                    80
     16978015                   20361101                     396000               20061201                    80
     16978017                   20361101                     434400               20061201                    80
     16978018                   20361201                     264500               20070101           56.88000107
     16978019                   20361201                     479100               20070101                    80
     16978021                   20361101                     345600               20061201                    80
     16978022                   20361201                     246400               20070101                    80
     16978023                   20361101                     254400               20061201                    80
     16978024                   20361201                     198000               20070101                    80
     16978025                   20361201                     388000               20070101                    80
     16978026                   20361201                     315000               20070101           58.33000183
     16978027                   20361101                     256000               20061201                    80
     16978028                   20361201                     132000               20070101                    80
     16978029                   20361201                     325000               20070101           59.09000015
     16978030                   20361201                     213416               20070101                    80
     16978032                   20361201                     243200               20070101                    80
     16978033                   20361201                     431250               20070101                    75
     16978035                   20361201                     196950               20070101                    65
     16978036                   20361201                     269600               20070101                    80
     16978037                   20361201                     422500               20070101                    65
     16978039                   20370101                     456400               20070201                    80
     16978040                   20361201                     396000               20070101                    80
     16978041                   20370101                     308000               20070201                    80
     16978043                   20361201                     287250               20070101                    75
     16978045                   20361201                     390400               20070101                    80
     16978047                   20361101                     242000               20061201           53.18999863
     16978048                   20361201                     518400               20070101                    80
     16978050                   20361201                     328800               20070101                    80
     16978051                   20361201                     375960               20070101                    80
     16978052                   20361201                     267000               20070101           51.74000168
     16978053                   20361201                     350250               20070101                    75
     16978054                   20361101                     664000               20061201           68.80999756
     16978055                   20361201                     328000               20070101                    80
     16978056                   20361201                     348000               20070101                    80
     16978057                   20361101                     480000               20061201                    80
     16978059                   20361201                     284000               20070101                    80
     16978060                   20361201                     440000               20070101                    80
     16978062                   20361201                     207000               20070101           54.47000122
     16978063                   20361201                     412000               20070101                    80
     16978064                   20361201                     404000               20070101                    80
     16978066                   20361201                     360000               20070101           72.58000183
     16978067                   20361201                     200000               20070101                    80
     16978068                   20361201                     322000               20070101                    80
     16978070                   20361201                     590000               20070101           63.09999847
     16978071                   20361201                     323000               20070101           67.01000214
     16978072                   20361201                     320000               20070101                    80
     16978073                   20361201                     500000               20070101           56.18000031
     16978075                   20361201                     360000               20070101                    80
     16978076                   20361201                     412000               20070101                    80
     16978077                   20361201                     475000               20070101           74.80000305
     16978078                   20370101                     348000               20070201                    80
     16978079                   20361201                     600000               20070101                    80
     16978080                   20361201                     450000               20070101           69.01999664
     16978081                   20361201                     343000               20070101           59.65000153
     16978084                   20370101                     275000               20070201           61.11000061
     16978085                   20361201                     302400               20070101                    80
     16978087                   20361201                     145600               20070101                    80
     16978088                   20361201                     324000               20070101                    80
     16978089                   20361201                     295000               20070101           46.09000015
     16978090                   20361201                     488000               20070101                    80
     17022148                   20470201                     440000               20070301                    80
     17022160                   20370201                     500000               20070301           73.69000244
     17013047                   20370201                     288000               20070301                    80
     17013617                   20370201                     368000               20070301                    80
     17014938                   20370201                     199950               20070301           79.98000336
     17014996                   20370201                     190000               20070301           88.37000275
     17016336                   20370201                     285000               20070301           74.02999878
     17016350                   20370201                     519950               20070301           73.23000336
     17016386                   20370201                     328000               20070301                    80
     17021952                   20370201                     285000               20070301                    38
     17021994                   20370201                     620500               20070301           79.98999786
     17022079                   20370201                     565400               20070301                    80
     16984827                   20370201                     400000               20070301           43.95999908
     16984832                   20370201                     650000               20070301           74.70999908
     16984839                   20370201                     189000               20070301                    90
     16984963                   20370201                     173600               20070301           68.08000183
     16985089                   20370201                     240000               20070301                    75
     16990150                   20370201                     508000               20070301                    80
     16990379                   20370201                     640000               20070301           74.84999847
     16991440                   20370201                     340000               20070301                    80
     16991459                   20370201                     128310               20070301                    65
     16991544                   20370201                     259600               20070301           77.72000122
     16991609                   20370201                     425500               20070301           60.79000092
     16991657                   20470201                     500000               20070301                    80
     16991791                   20370201                     500000               20070301           73.52999878
     16991794                   20370201                     204000               20070301                    80
     16991829                   20370201                     418000               20070301           66.87999725
     16995008                   20370201                     248000               20070301                    80
     16995074                   20370201                     336000               20070301                    80
     16995134                   20470201                     531200               20070301                    80
     16995156                   20370201                     273350               20070301                    80
     16995302                   20370201                     337860               20070301                    90
     16995336                   20370201                     224000               20070301                    80
     17000193                   20470201                     612000               20070301                    80
     17000262                   20370201                     256000               20070301                    80
     17001948                   20370201                     540000               20070301                    80
     17002064                   20370201                     485600               20070301                    80
     17002267                   20370201                     380000               20070301           60.70000076
     17002358                   20370201                    1000000               20070301           72.79000092
     17002408                   20370201                     468000               20070301                    80
     17003313                   20370201                     222400               20070301                    80
     17003325                   20370201                     892500               20070301                    70
     17003331                   20370201                     280800               20070301                    80
     17003334                   20470201                     408000               20070301                    80
     17003617                   20370201                     126000               20070301           54.77999878
     17004685                   20370201                     428000               20070301                    80
     17004771                   20370201                     284000               20070301                    80
     17008949                   20370201                     388000               20070301                    80
     17009075                   20370201                     360000               20070301           78.26000214
     17009252                   20370201                     368000               20070301                    80
     17010993                   20370201                     288000               20070301                    80
     17011233                   20370201                     319440               20070301                    80
     17012628                   20370201                     477500               20070301           68.20999908
     17012690                   20370201                     171200               20070301           66.61000061
     16722791                   20361201                     460000               20070101                    80
     16714675                   20370201                     620000               20070301                    80
     16980997                   20370201                     215000               20070301           67.19000244
     16981013                   20370201                     672000               20070301           67.19999695
     16981188                   20370201                     352000               20070301                    80
     16981259                   20370201                     385000               20070301                 60.25
     16981329                   20370201                     243200               20070301                    80
     16981834                   20370201                     140000               20070301                    70
     16983035                   20370201                     487500               20070301                    75
     16983056                   20370201                     300000               20070301                    75
     16983073                   20370201                     450400               20070301                    80
     16974334                   20370201                     206250               20070301                    75
     16978686                   20370201                     345600               20070301                    80
     16978831                   20370201                     272000               20070301                    80
     16978858                   20370201                     412000               20070301           79.69000244
     16978963                   20370201                     600000               20070301                    80
     16979115                   20370201                     232000               20070301                    80
     16979215                   20370201                     253600               20070301                    80
     16979275                   20370201                     604000               20070301                    80
     16979544                   20370201                     292800               20070301                    80
     16980409                   20370201                     267992               20070301                    80
     16980533                   20370101                     584000               20070201                    80
     16980667                   20370201                     312000               20070301                    80
     16980714                   20370201                     150000               20070301                    60
     16968740                   20470101                     431200               20070201                    80
     16968742                   20370201                     382324               20070301                    80
     16968768                   20370201                     260000               20070301                    80
     16968872                   20470201                     352000               20070301                    80
     16968894                   20370201                     206400               20070301                    80
     16968918                   20370201                     613500               20070301           62.54000092
     16973847                   20370101                     417000               20070201           77.08000183
     16973871                   20370201                     388000               20070301                    80
     16973900                   20370201                     256000               20070301                    80
     16859068                   20370201                     217600               20070301                    80
     16859210                   20370101                     336000               20070201                    80
     16859338                   20370101                     949000               20070201           79.95999908
     16859512                   20370201                     288000               20070301           79.33999634
     16859517                   20370201                     252000               20070301           73.04000092
     16962985                   20470101                     488000               20070201                    80
     16963224                   20370201                     972750               20070301           75.12000275
     16963228                   20370201                     324000               20070301                    80
     16963313                   20370201                     611000               20070301                    65
     16963392                   20470201                     148000               20070301           65.77999878
     16965165                   20370201                     331000               20070301           79.76000214
     16965316                   20370101                     204800               20070201                    80
     16965533                   20370201                     304800               20070301                    80
     16968399                   20370201                     123900               20070301           79.98999786
     16968456                   20370101                     337000               20070201           65.44000244
     16968457                   20370201                     716000               20070301                    80
     16968489                   20370201                     355200               20070301                    80
     16968492                   20370201                     400000               20070301                    80
     16968518                   20370101                     288000               20070201                    80
     16968702                   20470101                     619200               20070201                    80
     16852897                   20370201                     480000               20070301                    80
     16856625                   20370201                     296000               20070301                    80
     16856726                   20370201                     220000               20070301                    80
     16856798                   20370101                     500000               20070201           72.65000153
     16856823                   20370101                     210000               20070201                    70
     16851902                   20370101                     500000               20070201           76.09999847
     16852057                   20370201                     384000               20070301                    80
     16852211                   20370201                     147403               20070301                    80
     16851147                   20370201                     664000               20070301                    80
     16844611                   20370201                     192000               20070301                    80
     16844633                   20370201                     217200               20070301           75.94000244
     16844651                   20370101                     552000               20070201                    80
     16844758                   20370201                     544000               20070301                    80
     16844809                   20370201                     151200               20070301                    80
     16844855                   20370201                     500000               20070301           77.51999664
     16844899                   20470101                     650000               20070201           78.87999725
     16845839                   20370101                     296000               20070201                    80
     16845879                   20370101                     324000               20070201                    80
     16846253                   20370101                     364000               20070201                    80
     16847471                   20370201                     260000               20070301                    80
     16847736                   20370101                     362000               20070201                    80
     16847768                   20370101                     288000               20070201                    80
     16848040                   20470101                     412000               20070201                    80
     16849335                   20370201                     424600               20070301           66.87000275
     16823956                   20470201                      78400               20070301                    80
     16826585                   20470101                     536000               20070201                    80
     16826765                   20370101                     251000               20070201           69.72000122
     16833264                   20370201                     344000               20070301                    80
     16833336                   20470101                     520000               20070201           77.04000092
     16835588                   20370101                     263200               20070201                    80
     16835633                   20370101                     568000               20070201                    80
     16835807                   20370201                     250000               20070301           55.56000137
     16835887                   20370101                     331200               20070201                    80
     16835893                   20370201                     284800               20070301                    80
     16835984                   20370101                     518000               20070201           79.94000244
     16838797                   20370101                     204000               20070201                    80
     16838801                   20370101                     320000               20070201                    80
     16838834                   20370101                     504000               20070201                    80
     16839923                   20370201                     381500               20070301                    70
     16803721                   20370101                     564800               20070201                    80
     16807138                   20370201                     300000               20070301                    80
     16807238                   20470101                     500000               20070201                    80
     16809689                   20370201                     464000               20070301                    80
     16813534                   20470201                     600000               20070301           79.47000122
     16813559                   20370101                     317600               20070201                    80
     16814066                   20370101                     217784               20070201           78.79000092
     16819436                   20370101                     484800               20070201                    80
     16780936                   20370101                     277600               20070201                    80
     16784858                   20361201                     328000               20070101                    80
     16784859                   20370101                     270000               20070201                    90
     16788513                   20370201                     650000               20070301           66.66999817
     16788716                   20370201                     975000               20070301                    75
     16798688                   20370101                     276000               20070201           84.91999817
     16801877                   20370101                     500000               20070201           69.93000031
     16803339                   20470101                     529298               20070201           79.09999847
     16771997                   20370201                     400000               20070301                    80
     16775265                   20370101                     544000               20070201                    80
     16775574                   20470101                     181800               20070201           86.16000366
     16768049                   20370101                     384000               20070201                    80
     16718183                   20361101                     161600               20061201                    80
     16718192                   20361101                     416000               20061201                    80
     16718639                   20461201                     431250               20070101                    75
     16704190                   20361201                     247200               20070101           79.94000244
     16717469                   20361201                     388000               20070101                    80
     16714919                   20470101                     403200               20070201                    80
     16714064                   20461201                     392000               20070101                    80
     16708388                   20461201                     384000               20070101                    80
     16709417                   20361201                     159000               20070101           70.66999817
     16709764                   20370101                     459000               20070201                    90
     16709828                   20461201                     365000               20070101                    73
     16814851                   20361201                     166250               20070101                    95
     16814884                   20361201                     388800               20070101                    80
     16965717                   20370101                     650000               20070201           76.01999664
     16848683                   20370101                     229600               20070201                    80
     16965718                   20370101                     433000               20070201           79.59999847
     16965735                   20370101                     189600               20070201                    80
     16965707                   20370101                     375200               20070201                    80
     16979957                   20370201                     234400               20070301                    80
     16979958                   20370101                     146250               20070201                    75
     16676333                   20461101                     479200               20061201                    80
     16642685                   20360901                     308000               20061001                    80
     16685343                   20361001                     216000               20061101                    80
     16694658                   20361101                     388000               20061201                    80
     16694754                   20361101                     292000               20061201                    80
     16732331                   20361001                     666400               20061101                    80
     16732346                   20361101                     420000               20061201                    80
     16732351                   20461101                     650000               20061201           73.86000061
     16970043                   20370101                     180000               20070201                    80
     16970045                   20370101                     300000               20070201                    80
     16970046                   20370101                     270684               20070201                    80
     16970054                   20370101                     340000               20070201                    80
     16970060                   20370101                     243080               20070201                    80
     16970065                   20370101                     624000               20070201                    80
     16970069                   20370101                     472000               20070201                    80
     16970070                   20370101                     185500               20070201                    70
     16970072                   20370101                     274400               20070201                    80
     16977981                   20370101                     157500               20070201           79.98999786
     16977982                   20360901                     210700               20061001                    70
     16977984                   20361201                     508000               20070101                    80
     16977986                   20361101                     456000               20061201                    80
     16977987                   20361201                     195000               20070101           77.69000244
     16977988                   20361101                     416000               20061201                    80
     16394319                   20360901                     352800               20061001                    80
     16969065                   20370101                     220000               20070201                    80
     16969066                   20370101                     236000               20070201                    80
     16969929                   20361201                     212000               20070101                    80
     16970012                   20370101                     185520               20070201                    80
     16970014                   20370101                     325600               20070201                    74
     16970015                   20370101                     208000               20070201                    80
     16970016                   20370101                     220000               20070201                    80
     16970018                   20370101                     216000               20070201           77.13999939
     16970019                   20370101                     488000               20070201                    80
     16970020                   20370101                     560000               20070201                    80
     16970021                   20370101                     464000               20070201           79.31999969
     16970025                   20370101                      94400               20070201                    80
     16970026                   20370101                     310000               20070201           72.94000244
     16970027                   20370101                     148000               20070201                    80
     16970028                   20370101                     305600               20070201                    80
     16970029                   20370101                     284000               20070201                    80
     16970030                   20370101                     250400               20070201           79.93000031
     16970031                   20370101                     189000               20070201                    70
     16970032                   20370101                     344000               20070201                    80
     16970033                   20370101                     201600               20070201                    80
     16970034                   20370101                     159120               20070201                    80
     16970036                   20370101                     528000               20070201                    80
     16970037                   20370101                     178428               20070201                    80
     16970038                   20370101                     296000               20070201                    80
     16970039                   20370101                     477600               20070201                    80
     16970040                   20370101                     194400               20070201                    80
     16970041                   20370101                     183200               20070201           79.69000244
     16970042                   20370101                     368000               20070201                    80
     16970044                   20370101                     328400               20070201                    80
     16970047                   20370101                     388000               20070201                    80
     16970048                   20370101                     216400               20070201                    80
     16970049                   20370101                     192000               20070201                    80
     16970050                   20370101                     260800               20070201                    80
     16970051                   20370101                     341600               20070201                    80
     16970052                   20370101                     288000               20070201                    80
     16970053                   20370101                     217000               20070201                    70
     16970055                   20370101                     118200               20070201                    80
     16970056                   20370101                     322400               20070201                    80
     16970057                   20370101                     253000               20070201           79.05999756
     16970059                   20370101                     440000               20070201                    80
     16970061                   20370101                     164500               20070201                    70
     16970062                   20370101                     352000               20070201                    80
     16970063                   20370101                      80000               20070201           22.35000038
     16970064                   20370101                     316000               20070201                    80
     16970068                   20370101                     295000               20070201           70.23999786
     16970071                   20370101                     492000               20070201                    80
     16970073                   20370101                     300000               20070201                    80
     16970074                   20370101                     599200               20070201                    80
     16970075                   20370101                     217600               20070201                    80
     16970076                   20370101                     268000               20070201                    80
     16970077                   20370201                     680848               20070301                    80
     16969026                   20361201                     303600               20070101                    80
     16969027                   20361201                     352000               20070101                    80
     16969028                   20370101                     328000               20070201                    80
     16969029                   20370101                     117600               20070201                    80
     16969030                   20370101                     282400               20070201                    80
     16969031                   20370101                     320000               20070201                    80
     16969032                   20370101                     304000               20070201                    80
     16969033                   20370101                     608000               20070201                    80
     16969034                   20370101                     500000               20070201           79.37000275
     16969035                   20370101                     230000               20070201           46.93999863
     16969036                   20370101                     388000               20070201                    80
     16969037                   20370101                     292000               20070201                    80
     16969038                   20370101                     291632               20070201                    80
     16969039                   20370101                     296000               20070201                    80
     16969041                   20370101                     444000               20070201                    80
     16969042                   20370101                     339000               20070201           70.76999664
     16969043                   20370101                     144000               20070201                    80
     16969044                   20370101                     424000               20070201                    80
     16969045                   20370101                     588000               20070201                    80
     16969047                   20370101                     352000               20070201                    80
     16969048                   20370101                     588000               20070201                    80
     16969050                   20370101                     168000               20070201           24.53000069
     16969053                   20370101                     492000               20070201                    80
     16969054                   20370101                     465000               20070201                    75
     16969055                   20370101                     432000               20070201                    80
     16969056                   20370101                     194500               20070201           63.36000061
     16969057                   20370101                     128000               20070201                    80
     16969058                   20370101                     384000               20070201           75.29000092
     16969059                   20370101                     316000               20070201                    80
     16969060                   20370101                     223600               20070201           79.86000061
     16969061                   20370101                     202400               20070201                    80
     16969063                   20370101                     374000               20070201                    80
     16810729                   20361201                     488000               20070101                    80
     16810730                   20370101                     331500               20070201                    85
     16810731                   20361201                     560000               20070101                    80
     16810732                   20361201                     404000               20070101                    80
     16810733                   20370101                     448000               20070201                    80
     16810737                   20370101                     340000               20070201                    80
     16704061                   20370201                     428000               20070301                    80
     16994925                   20370301                     580000               20070401           79.44999695
     17003044                   20370301                     657716               20070401                    80
     16996723                   20370101                     432000               20070201                    80
     16676730                   20361201                     224650               20070101           77.47000122
     16662835                   20361001                     448800               20061101           73.44999695
     16662005                   20461001                     500000               20061101           70.91999817
     16656408                   20461001                     197500               20061101           60.77000046
     16732328                   20461001                     650000               20061101           68.41999817
     16732329                   20461001                     568000               20061101                    80
     16732333                   20461101                     740000               20061201                    80
     16732334                   20361001                     110400               20061101           78.86000061
     16732337                   20361101                     600000               20061201           63.83000183
     16732339                   20361101                     536000               20061201                    80
     16732341                   20461101                     360500               20061201                    70
     16732348                   20361101                     312000               20061201                    80
     16730115                   20360801                     315000               20060901                 55.75
     16730144                   20360801                     218200               20060901           69.26999664
     16730181                   20361101                     760000               20061201                    80
     16730210                   20361101                     228000               20061201                    80
     16730457                   20361101                     152600               20061201                    80
     16730471                   20361101                     256000               20061201                    80
     17034666                   20370301                     252000               20070401                    80
     17042427                   20370201                     205600               20070301                    80
     17043849                   20370301                     190000               20070401           42.70000076
     16609630                   20361001                     357600               20061101                    80
     16675111                   20461001                     567200               20061101                    80
     16401502                   20360801                     168800               20060901                    80
     16575362                   20360901                     276000               20061001                    80
     16562950                   20370201                     512000               20070301                    80
     16540912                   20461001                     123200               20061101           78.97000122
     17013422                   20370301                     516000               20070401                    80
     16980255                   20370301                     440000               20070401                    80
     16857318                   20370101                     523200               20070201                    80
     16990404                   20370101                     266000               20070201           79.87999725
     16990406                   20370101                     500000               20070201                    80
     16849156                   20370101                    1950000               20070201                    65
     16984122                   20470201                     474400               20070301                    80
     16847800                   20470101                     324000               20070201                    80
     17012465                   20370301                     260000               20070401                    80
     16847834                   20370101                     500000               20070201                    80
     16978220                   20361201                     279500               20070101           74.98999786
     16790675                   20370101                     232000               20070201                    80
     16790739                   20370101                     588000               20070201                    80
     16790779                   20370101                     500000               20070201           72.45999908
     16790804                   20470101                     385000               20070201           71.30000305
     16790808                   20370101                     496000               20070201                    80
     16790571                   20461201                     560000               20070101                    80
     16790578                   20370101                     515200               20070201                    80
     16991582                   20470201                     246400               20070301                    80
     16991587                   20370201                     520000               20070301                    80
     16991589                   20370201                     308000               20070301                    80
     16991594                   20370201                     577500               20070301                    70
     16991595                   20370201                     343200               20070301                    80
     16991606                   20370201                     325500               20070301           66.43000031
     16991613                   20361101                     484250               20061201                    65
     16991622                   20370201                     356250               20070301                    75
     16991636                   20370201                     620000               20070301                    80
     16991655                   20370201                     348000               20070301                    80
     16991661                   20370201                     304000               20070301                    80
     16985074                   20370201                     417000               20070301           79.43000031
     16985076                   20370201                     332000               20070301                    80
     16985085                   20370201                     787500               20070301                    75
     16991726                   20370201                     292000               20070301                    80
     16991737                   20370201                     312000               20070301                    80
     16991750                   20370201                     376000               20070301                    80
     16991773                   20370201                     272500               20070301           64.12000275
     16985170                   20370201                     431250               20070301                    75
     16985192                   20370201                     400000               20070301                    80
     16985200                   20370201                     136000               20070301           59.13000107
     16991783                   20370201                     415500               20070301                    75
     16991793                   20370201                     540000               20070301                    80
     16991814                   20361101                     320000               20061201                    80
     16991816                   20470201                     404000               20070301                    80
     16991821                   20470201                     492000               20070301                    80
     16991826                   20470201                     850000               20070301           55.56000137
     16991832                   20370201                     320000               20070301           79.01000214
     16991839                   20470201                     468000               20070301           74.87999725
     16991841                   20370201                     153600               20070301                    80
     16985218                   20370201                     524000               20070301                    80
     16985219                   20370201                     625750               20070301                    80
     16985220                   20370201                     447200               20070301                    80
     16985231                   20470201                     200000               20070301           72.73000336
     16985244                   20370201                     352000               20070301                    80
     16990032                   20370201                     223000               20070301                 78.25
     16990047                   20370201                     308000               20070301           53.47000122
     16990057                   20370201                     280000               20070301                    80
     16990059                   20370201                     169600               20070301           77.08999634
     16990060                   20370201                     124000               20070301                    80
     16991864                   20370201                     440000               20070301                    80
     16991866                   20370201                     480000               20070301                    80
     16990076                   20370201                     257560               20070301                    80
     16990079                   20470201                     412000               20070301                    80
     16990106                   20370201                     523200               20070301                    80
     16990109                   20370201                     656250               20070301                    75
     16995003                   20370201                     300000               20070301                    80
     16995013                   20370201                     216000               20070301                    80
     16990121                   20370201                     287950               20070301           79.98999786
     16990124                   20370201                     650000               20070301           78.79000092
     16990154                   20370201                     708000               20070301                    80
     16990155                   20370201                     440000               20070301                    80
     16995067                   20370201                     220000               20070301                    80
     16995072                   20370201                     275000               20070301                 68.75
     16995080                   20470201                     390000               20070301           53.41999817
     16995081                   20470201                     408000               20070301                    80
     16995096                   20470201                     540000               20070301           75.51999664
     16995104                   20370201                     562500               20070301                    75
     16995119                   20370201                     248800               20070301                    80
     16995123                   20370201                     220000               20070301           64.70999908
     16995129                   20370201                     416000               20070301                    80
     16995147                   20370201                     484000               20070301                    80
     16995153                   20370201                     401600               20070301                    80
     16995164                   20370201                     328000               20070301                    80
     16990174                   20370201                     417000               20070301           77.37000275
     16990198                   20370201                     332000               20070301                    80
     16990207                   20370201                     325000               20070301           59.09000015
     16990216                   20370201                     189600               20070301                    80
     16990223                   20370201                     353500               20070301           75.20999908
     16990282                   20370201                     293600               20070301                    80
     16990294                   20370201                     524000               20070301           79.38999939
     16995194                   20370201                     436000               20070301                    80
     16995221                   20370201                     127000               20070301           30.60000038
     16995227                   20370201                     336000               20070301                    80
     16995233                   20370201                     397400               20070301           79.98999786
     16995235                   20370201                     380000               20070301                    80
     16995236                   20370201                     270000               20070301           83.08000183
     16995237                   20370201                     240000               20070301                    80
     16995253                   20470201                     416000               20070301           67.63999939
     16995289                   20370201                     252000               20070301                    70
     16995292                   20370201                     400000               20070301           55.16999817
     16995309                   20370201                     504000               20070301                    70
     16995311                   20370201                     439300               20070301           79.98999786
     16990305                   20370201                     154500               20070301           73.91999817
     16990308                   20370201                     296000               20070301                    80
     16990313                   20370201                     620000               20070301           68.88999939
     16990327                   20370201                     214400               20070301                    80
     16990343                   20370201                     424000               20070301                    80
     16990349                   20370201                     489600               20070301                    80
     16990353                   20370201                     367200               20070301                    80
     16990369                   20370201                     198500               20070301           79.40000153
     16990393                   20370201                     156000               20070301                    80
     16990394                   20370201                     239200               20070301                    80
     16990395                   20370201                     528000               20070301                    80
     16990401                   20370201                     624000               20070301                    80
     16990405                   20370201                     952250               20070301                    65
     16990407                   20370201                     284000               20070301                    80
     16991422                   20370201                     165000               20070301           71.12000275
     16991436                   20370201                     320000               20070301                    80
     16991473                   20370201                     560000               20070301                    80
     16991505                   20370201                     348000               20070301           79.26999664
     16991557                   20361201                     203000               20070101                    70
     16991560                   20361201                     193200               20070101                    70
     16991565                   20370201                     560000               20070301                    80
     16991573                   20370201                     253600               20070301                    80
     16784555                   20370101                     492000               20070201                    80
     16786213                   20470101                     320000               20070201                    80
     16784592                   20361201                     331920               20070101                    80
     16788421                   20361201                     123520               20070101                    80
     16784713                   20370101                     515000               20070201                 78.75
     16788625                   20370101                     408000               20070201                    80
     16784809                   20370101                     320000               20070201                    80
     16788759                   20370101                     552000               20070201                    80
     16788962                   20370201                     320000               20070301                    80
     16789028                   20470201                     456000               20070301                    80
     16784901                   20461201                     452500               20070101                    80
     16784936                   20370201                     224000               20070301                    80
     16790452                   20370101                     160000               20070201           63.49000168
     16985031                   20370201                     438440               20070301                    80
     16985038                   20370201                     767200               20070301                    80
     16985040                   20470201                     400000               20070301                    80
     16985048                   20370201                     318900               20070301           75.56999969
     16985059                   20370201                     283200               20070301                    80
     16985064                   20370201                     253860               20070301                    80
     16778340                   20361201                     405000               20070101                    75
     16778855                   20370101                      96750               20070201                    90
     16778861                   20370101                     292300               20070201           79.43000031
     16778903                   20370101                     465000               20070201           54.70999908
     16778918                   20370101                     840000               20070201                    80
     16780764                   20361201                     232000               20070101                    80
     16780866                   20361201                     450000               20070101           66.66999817
     16780881                   20470101                     248000               20070201                    80
     16778378                   20361201                     240000               20070101                    80
     16781025                   20370101                     190400               20070201                    80
     16781104                   20370201                     177300               20070301                    90
     16781277                   20361201                     256000               20070101                    80
     16775091                   20470101                     464000               20070201                    80
     16775215                   20461201                     443200               20070101           79.86000061
     16775321                   20361201                     280000               20070101                    80
     16775402                   20370101                     246400               20070201                    80
     16775469                   20370101                     520000               20070201                    80
     16775549                   20370101                     225040               20070201                    80
     16775586                   20470101                     303950               20070201           79.98999786
     16775639                   20370201                     216000               20070301                    80
     16776530                   20361201                     268000               20070101                    80
     16776553                   20461201                     531000               20070101           79.84999847
     16776680                   20361201                     356000               20070101                    80
     16775066                   20370201                     324000               20070301                    80
     16776874                   20370101                     392000               20070201                    80
     16777159                   20370201                     520000               20070301                    80
     16770980                   20370201                     232000               20070301           77.33000183
     16771035                   20470101                     616000               20070201                    80
     16771307                   20461201                     424000               20070101                    80
     16771926                   20461201                     508000               20070101                    80
     16771942                   20461201                     650000               20070101           79.37000275
     16772465                   20370101                     344000               20070201                    80
     16772466                   20470101                     870000               20070201                    75
     16772551                   20370101                     496000               20070201                    80
     16772708                   20370101                     568000               20070201                    80
     16774929                   20370201                     320000               20070301                    80
     16765373                   20361201                     464000               20070101                    80
     16765588                   20370201                     632000               20070301                    80
     16767974                   20461201                     500000               20070101                    80
     16767981                   20370101                     336000               20070201                    80
     16732065                   20370101                     514400               20070201                    80
     16732135                   20470101                     412000               20070201                    80
     16768038                   20361201                     704000               20070101                    80
     16768082                   20370201                     265000               20070301           76.26000214
     16768173                   20370101                     275200               20070201                    80
     16768178                   20361201                     345600               20070101                    80
     16768189                   20361101                     508000               20061201                    80
     16765133                   20370101                     550400               20070201                    80
     16768397                   20361201                     337500               20070101           79.98999786
     16765162                   20361201                     452000               20070101                    80
     16765236                   20470101                     427500               20070201                    75
     16768518                   20470201                     300000               20070301                    80
     16768542                   20370201                     200000               20070301           29.40999985
     16770544                   20370101                     690400               20070201                    80
     16770707                   20370101                     411950               20070201                    77
     16728807                   20370101                     310500               20070201                    90
     16728876                   20461201                     560000               20070101           79.55000305
     16729484                   20370201                     613600               20070301                    80
     16729604                   20470101                     624000               20070201                    80
     16729865                   20361201                     584000               20070101                    80
     16730025                   20370101                     336000               20070201                    80
     16731456                   20461201                     336000               20070101                    80
     16723718                   20370101                     300000               20070201           78.94999695
     16718255                   20361101                     208000               20061201                    80
     16718291                   20361101                     333600               20061201                    80
     16718656                   20370101                     556000               20070201                    80
     16718857                   20361201                     504000               20070101           79.37000275
     16717693                   20361201                     520000               20070101                    80
     16718971                   20361201                     566000               20070101           76.48999786
     16717813                   20361201                     800000               20070101                    80
     16719030                   20361201                     457000               20070101           78.79000092
     16719159                   20361201                     256310               20070101           72.19999695
     16721951                   20461201                     263050               20070101           79.94999695
     16721968                   20361201                     200000               20070101           72.73000336
     16718163                   20361201                     488000               20070101                    80
     16718179                   20361101                     520000               20061201                    80
     16980759                   20370201                     480000               20070301                    80
     16980788                   20370201                     772000               20070301                    80
     16980800                   20370201                     440000               20070301           74.95999908
     16980804                   20370201                     252800               20070301                    80
     16980807                   20370201                     188750               20070301           79.98000336
     16980818                   20370201                     332000               20070301                    80
     16980831                   20370201                     242550               20070301           79.98999786
     16980870                   20370201                     239920               20070301                    80
     16980881                   20370201                     396000               20070301                    80
     16980889                   20370201                     184000               20070301           69.43000031
     16980891                   20370201                     920000               20070301                    80
     16980895                   20370201                     224000               20070301                    80
     16980909                   20370201                     200000               20070301                    80
     16980918                   20370201                     444000               20070301                    80
     16980973                   20370201                     223440               20070301                    80
     16981008                   20370201                     279950               20070301                    80
     16981019                   20370201                     517500               20070301                    75
     16981073                   20370201                     880000               20070301                    80
     16981108                   20370201                     328000               20070301                    80
     16981133                   20370201                     564000               20070301                    80
     16981149                   20370201                     200000               20070301           31.01000023
     16981194                   20370201                     263200               20070301                    80
     16981206                   20370201                     244000               20070301                    80
     16981227                   20370201                     368000               20070301                    80
     16981257                   20370201                     344000               20070301                    80
     16981276                   20370201                     257600               20070301                    80
     16981331                   20370201                     392000               20070301                    80
     16981332                   20370201                     346750               20070301                    95
     16981337                   20370201                     240000               20070301           79.98000336
     16981427                   20470201                     650000               20070301                  66.5
     16981439                   20370201                     844100               20070301           76.73999786
     16981479                   20470201                     500000               20070301           71.94000244
     16981604                   20370201                     194400               20070301                    80
     16981612                   20370201                     980000               20070301           59.38999939
     16981638                   20370201                     296000               20070301                    80
     16981786                   20370201                     584000               20070301                    80
     16981787                   20370201                     402000               20070301           71.15000153
     16981795                   20470101                     421400               20070201           79.98999786
     16981822                   20370201                     452000               20070301                    80
     16982839                   20370201                    1000000               20070301           79.68000031
     16982873                   20470201                     432000               20070301                    80
     16982881                   20370201                     440000               20070301                    80
     16982900                   20370201                     484500               20070301           72.30999756
     16982925                   20370201                     160000               20070301                    80
     16982938                   20370201                     420000               20070301                    80
     16982948                   20370201                     482400               20070301                    80
     16982956                   20370201                     624000               20070301                    80
     16982979                   20370201                     560500               20070301           72.31999969
     16983005                   20370201                     528000               20070301                    80
     16983010                   20370201                     464000               20070301                    80
     16983032                   20370201                     364000               20070301           61.68999863
     16980596                   20370201                     234400               20070301                    80
     16980598                   20370201                     698792               20070301                    80
     16980603                   20370201                     720000               20070301                    80
     16983080                   20370201                     650000               20070301           76.29000092
     16984642                   20370201                     406000               20070301           79.98999786
     16984691                   20470201                     204000               20070301                    80
     16984696                   20370201                     192000               20070301                    80
     16984706                   20370201                     397580               20070301                    80
     16984717                   20470201                     520000               20070301                    80
     16984721                   20370201                     348800               20070301                    80
     16984730                   20470201                     484000               20070301                    80
     16984746                   20370201                     348000               20070301                    80
     16984754                   20370201                     464000               20070301                    80
     16984759                   20370201                     272000               20070301                    80
     16984762                   20370201                     210000               20070301           66.04000092
     16984767                   20370201                     544000               20070301                    80
     16984788                   20370201                     257600               20070301                    80
     16984815                   20370201                     541600               20070301                    80
     16984817                   20370201                     297000               20070301                    54
     16984826                   20370201                     127400               20070301                    70
     16984838                   20370201                     229600               20070301                    80
     16984856                   20370201                     148800               20070301                    80
     16984914                   20370201                     736000               20070301                    80
     16984959                   20370201                     375000               20070301           39.88999939
     16984985                   20370201                     576000               20070301                    80
     16985003                   20370201                     252000               20070301                    80
     16985013                   20370201                     165120               20070301                    80
     16980668                   20370201                     153000               20070301           65.11000061
     16980674                   20370201                     400000               20070301                    80
     16980704                   20370201                     385000               20070301                    70
     16980717                   20370201                     351200               20070301                    80
     16980718                   20370201                     278400               20070301                    80
     16980719                   20370201                     514500               20070301                    70
     16978782                   20370201                     264000               20070301                    80
     16978800                   20370201                     253693               20070301                    80
     16978819                   20370201                     280000               20070301                    80
     16978855                   20370201                     300000               20070301                    80
     16978857                   20370201                     202197               20070301                  77.5
     16978859                   20370201                     864000               20070301                    80
     16978860                   20370201                     213600               20070301                    80
     16978882                   20370201                     275900               20070301           79.98999786
     16978909                   20370201                     280000               20070301                    80
     16978922                   20370201                     520000               20070301                    80
     16978941                   20370201                     499450               20070301           65.29000092
     16978967                   20370201                     271200               20070301                    80
     16978968                   20370201                     345600               20070301                    80
     16978991                   20370201                     288000               20070301                    80
     16979019                   20370201                     244000               20070301                    80
     16979051                   20370201                     412000               20070301                    80
     16979069                   20370201                     650000               20070301           77.37999725
     16979092                   20370201                     408000               20070301                    80
     16979096                   20370201                     264400               20070301                    80
     16979132                   20370201                     440000               20070301                    80
     16979141                   20370201                     232000               20070301                    80
     16979142                   20370201                     417000               20070301           77.94000244
     16979161                   20370101                     497600               20070201           79.62000275
     16979173                   20370101                     210000               20070201                    70
     16979191                   20370201                     344000               20070301                    80
     16979226                   20370201                     368000               20070301           61.33000183
     16979235                   20370101                     551100               20070201                    80
     16979266                   20370201                     208000               20070301                    80
     16979273                   20370201                     600000               20070301           79.47000122
     16979289                   20370201                     474227               20070301                    80
     16979296                   20370201                     412000               20070301                    80
     16979302                   20370201                     392000               20070301                    80
     16979352                   20370201                     279200               20070301                    80
     16979398                   20370201                     472000               20070301                    80
     16979400                   20370201                     293440               20070301                    80
     16979406                   20370201                     390000               20070301           74.29000092
     16979418                   20370201                     306500               20070301           59.86000061
     16973908                   20370101                     960000               20070201                    80
     16973912                   20370101                     480000               20070201                    80
     16973924                   20370201                     212000               20070301                    80
     16973955                   20370201                     405600               20070301                    80
     16973965                   20370201                     251200               20070301                    80
     16974001                   20370201                     111600               20070301           79.97000122
     16974010                   20470201                     248000               20070301                    80
     16974012                   20370201                     170000               20070301           31.47999954
     16974042                   20370201                     186920               20070301                    80
     16974063                   20370201                     352000               20070301                    80
     16974065                   20470201                     500000               20070301           74.06999969
     16974076                   20370201                     239920               20070301                    80
     16974081                   20370201                     352000               20070301                    80
     16974087                   20370201                     356000               20070301                    80
     16974091                   20370201                     320000               20070301                    80
     16974099                   20370201                    1000000               20070301           76.16999817
     16974106                   20370201                     227600               20070301                    80
     16974114                   20370201                     348750               20070301                    75
     16974123                   20370201                     207920               20070301                    80
     16974150                   20370201                    1680000               20070301           67.19999695
     16974157                   20370201                     296000               20070301                    80
     16974163                   20370201                     425000               20070301           62.95999908
     16974181                   20370201                     188000               20070301                    80
     16974208                   20370201                     441600               20070301                    80
     16979495                   20370201                     252000               20070301                    80
     16979522                   20370201                     396800               20070301                    80
     16974234                   20370201                     186000               20070301           66.43000031
     16974244                   20370201                     189000               20070301                 79.75
     16974246                   20370201                     414000               20070301           79.62000275
     16974251                   20370201                     489300               20070301           79.98999786
     16979558                   20370201                     300000               20070301                    80
     16979564                   20370201                     276000               20070301                    80
     16979570                   20370201                     440000               20070301                    80
     16979572                   20470201                     392000               20070301                    80
     16980361                   20370201                     268000               20070301                    80
     16980367                   20370201                     388000               20070301                    80
     16974344                   20370201                     956250               20070301                    75
     16974361                   20370201                     254000               20070301           61.20000076
     16974369                   20370201                     551200               20070301                    80
     16980373                   20370101                     668000               20070201                    80
     16980381                   20370201                     492000               20070301                    80
     16980383                   20470201                     456000               20070301                    80
     16980389                   20370201                     324000               20070301                    80
     16980393                   20370201                     392000               20070301                    80
     16980455                   20370201                     372000               20070301                    80
     16980496                   20370201                     212000               20070301                    80
     16980511                   20370201                     416000               20070301                    80
     16980525                   20370201                     280000               20070301                    80
     16974404                   20370201                     632000               20070301                    80
     16974415                   20370201                     590400               20070301                    80
     16980531                   20370201                     484000               20070301                    80
     16980538                   20370101                     325000               20070201           63.11000061
     16980544                   20370101                     107950               20070201           61.70000076
     16980572                   20370201                     309000               20070301                    80
     16980577                   20370201                     305600               20070301                    80
     16980579                   20370201                     304000               20070301                    80
     16980588                   20370201                     335400               20070301                    80
     16974432                   20370201                     360000               20070301           59.20999908
     16974444                   20370201                     260000               20070301                    80
     16974448                   20370201                     329600               20070301                    80
     16978710                   20370201                     230600               20070301           77.91000366
     16978734                   20370201                     351920               20070301                    80
     16836982                   20361201                     297500               20070101                    70
     16845192                   20361201                     196000               20070101                    80
     16845193                   20370101                     196000               20070201                    80
     16845194                   20370101                     452000               20070201                    80
     16845195                   20370101                     216000               20070201                    80
     16845197                   20361201                     404000               20070101                    80
     16845199                   20370101                     544000               20070201                    80
     16845200                   20361201                     212000               20070101                    80
     16845201                   20370101                     608000               20070201                    80
     16845202                   20361201                     208000               20070101                    80
     16845203                   20361201                     280800               20070101                    80
     16845204                   20370101                     488000               20070201                    80
     16845205                   20361201                     108000               20070101                    80
     16845206                   20370101                     351200               20070201                    80
     16845207                   20370101                     349600               20070201                    80
     16845208                   20361201                     261348               20070101                    80
     16845209                   20370101                     384000               20070201                    80
     16845211                   20370101                     512000               20070201                    80
     16845212                   20370101                     193520               20070201                    80
     16845213                   20370101                     292000               20070201                    80
     16845215                   20370101                     256000               20070201                    80
     16845216                   20370101                     543680               20070201                    80
     16845218                   20370101                     280000               20070201                    80
     16845219                   20370101                     194156               20070201                    80
     16845220                   20361201                     206400               20070101                    80
     16845221                   20361201                     216000               20070101                    80
     16845222                   20370101                     396000               20070201                    80
     16845223                   20370101                     457560               20070201                    80
     16845224                   20370101                     264000               20070201           78.80999756
     16845225                   20370101                     267920               20070201                    80
     16845227                   20370101                     400000               20070201           77.66999817
     16845228                   20370101                     120000               20070201           54.04999924
     16845229                   20361201                     345600               20070101                    80
     16845230                   20361201                     244000               20070101                    80
     16845231                   20370101                     592000               20070201                    80
     16845233                   20361201                     181600               20070101                    80
     16845234                   20370101                     286000               20070201           77.72000122
     16845235                   20370101                     115120               20070201                    80
     16845237                   20361201                     221600               20070101                    80
     16845238                   20361201                     268000               20070101                    80
     16845239                   20370101                     268000               20070201                    80
     16845240                   20370101                     680000               20070201                    80
     16845241                   20370101                     364000               20070201                    80
     16845242                   20370101                     417000               20070201           79.43000031
     16845243                   20370101                     164000               20070201                    80
     16845244                   20361201                     251950               20070101           79.98999786
     16845245                   20361201                     312000               20070101                    80
     16845246                   20370101                     248000               20070201                    80
     16845247                   20370101                     244800               20070201                    80
     16845248                   20370101                     262500               20070201                    75
     16845249                   20370101                     405000               20070201           69.83000183
     16845250                   20370101                     408000               20070201                    80
     16845251                   20361201                     473600               20070101                    80
     16845252                   20370101                     551200               20070201           79.87999725
     16845253                   20361201                     312000               20070101                    80
     16845254                   20370101                     103600               20070201                    70
     16845255                   20370101                     192000               20070201                    80
     16845256                   20370101                     146592               20070201                    80
     16845257                   20370101                     440000               20070201                    80
     16845259                   20370101                     221500               20070201           79.91000366
     16845260                   20370101                     264000               20070201                    80
     16845261                   20361201                     404000               20070101                    80
     16845262                   20361201                     229600               20070101                    80
     16845263                   20370101                     222000               20070201           71.61000061
     16845264                   20370101                     292000               20070201                    80
     16845265                   20370101                     214000               20070201           66.87999725
     16845266                   20370101                     389148               20070201           71.40000153
     16845267                   20370101                     407880               20070201                    80
     16845268                   20370101                     138400               20070201                    80
     16845269                   20361201                     240000               20070101                    80
     16845270                   20370101                     650400               20070201                    80
     16845272                   20370101                     328000               20070201                    80
     16845273                   20370101                     300000               20070201           65.22000122
     16845274                   20370101                     480000               20070201                    80
     16845275                   20370101                     140731               20070201                    80
     16845276                   20370101                     432000               20070201                    80
     16845277                   20370101                     176800               20070201                    80
     16845278                   20370101                     127200               20070201                    80
     16845279                   20370101                     380000               20070201                    80
     16845176                   20370101                     459400               20070201           79.98999786
     16845177                   20370101                     352200               20070201           79.98999786
     16845178                   20370101                     232000               20070201                    80
     16845179                   20361201                     283200               20070101                    80
     16845180                   20370101                     240000               20070201                    80
     16845181                   20361201                     514044               20070101                    80
     16845182                   20361201                     296000               20070101           68.05000305
     16845183                   20370101                     250400               20070201                    80
     16845186                   20370101                     552000               20070201           73.59999847
     16845187                   20361201                     384000               20070101           76.80000305
     16845188                   20370101                     312000               20070201                 79.75
     16845189                   20361201                     250400               20070101                    80
     16845190                   20370101                     228000               20070201                    80
     17002450                   20361101                     548000               20061201           73.55999756
     16833469                   20361001                     332000               20061101                    80
     16833470                   20361201                     248000               20070101                    80
     16833472                   20361201                     455000               20070101           79.81999969
     16833475                   20361101                     165200               20061201                    70
     16833476                   20361201                     288000               20070101           88.62000275
     16833478                   20361201                     279200               20070101                    80
     16833481                   20361101                     120000               20061201                    80
     16833482                   20361201                     224000               20070101                    80
     16833483                   20361201                     102400               20070101                    80
     16833484                   20361101                     135800               20061201                    80
     16833485                   20361201                     155920               20070101                    80
     16833486                   20361201                     158000               20070101           75.23999786
     16833488                   20361201                     214550               20070101           79.45999908
     16833489                   20361201                     164000               20070101                    80
     16833490                   20361201                     360950               20070101                    78
     16833491                   20361201                     208000               20070101                    80
     16833492                   20361201                     165000               20070101                    75
     16833494                   20361201                     188000               20070101                    80
     16833495                   20361101                     532900               20061201                    80
     16833496                   20361201                     592000               20070101                    80
     16833497                   20361101                     284000               20061201                    80
     16833498                   20361201                     104000               20070101           47.27000046
     16833500                   20351201                     500000               20060101           74.06999969
     16833501                   20361201                     268000               20070101                    80
     16833502                   20361101                     187000               20061201           32.52000046
     16833503                   20361101                     559200               20061201                    80
     16833504                   20351201                     488000               20060101                    80
     16833505                   20361101                     512000               20061201                    80
     16833506                   20361201                     416000               20070101                    80
     16833507                   20361201                     346250               20070101           79.98999786
     16833508                   20361201                     336000               20070101                    80
     16833509                   20361201                     357550               20070101                    80
     16833510                   20361101                     380000               20061201                    80
     16833511                   20361201                     328000               20070101                    80
     16833512                   20361101                     248000               20061201                    80
     16833513                   20361201                     216000               20070101                    80
     16833514                   20361101                     150000               20061201                 18.75
     16833516                   20361201                     400000               20070101                    80
     16833517                   20361201                     279200               20070101                    80
     16833518                   20361201                     622400               20070101                    80
     16833519                   20361201                     340800               20070101                    80
     16833521                   20361201                     460000               20070101                    80
     16833522                   20361201                     410000               20070101           74.55000305
     16833523                   20361201                     244000               20070101                    80
     16833524                   20361201                     568000               20070101                    80
     16833525                   20361201                     396000               20070101                    80
     16833527                   20361201                     305600               20070101                    80
     16833528                   20361201                     415200               20070101                    80
     16833530                   20361201                     436000               20070101                    80
     16833531                   20361201                     376000               20070101                    80
     16833533                   20361201                     535000               20070101           73.29000092
     16833534                   20361201                     380000               20070101                    80
     16833535                   20361201                     473600               20070101                    80
     16833536                   20361201                     458000               20070101           67.84999847
     16833537                   20361201                     484000               20070101                    80
     16833538                   20361201                     412000               20070101                    80
     16833539                   20361201                    1670000               20070101           69.58000183
     16833540                   20361201                     544000               20070101                    80
     16833541                   20361201                     304000               20070101                    80
     16833542                   20361201                     464000               20070101                    80
     16833543                   20361201                     379200               20070101                    80
     16833544                   20361201                     232000               20070101                    80
     16833545                   20361201                     320000               20070101                    80
     16833548                   20361201                     628000               20070101                    80
     16833550                   20361201                     388000               20070101                    80
     16833551                   20361201                     452000               20070101                    80
     16833552                   20361101                     417000               20061201           78.68000031
     16833553                   20361101                     415200               20061201                    80
     16833554                   20361101                     524000               20061201                    80
     16833556                   20361201                     528000               20070101                    80
     16833557                   20361201                     560000               20070101           77.55999756
     16833558                   20361201                     148500               20070101                    55
     16833560                   20361201                     244800               20070101                    80
     16833562                   20361201                     351950               20070101           79.98999786
     16833563                   20361201                     330000               20070101           55.93000031
     16833565                   20361201                     279200               20070101                    80
     16833566                   20361201                     380000               20070101                    80
     16833567                   20361201                     408000               20070101                    80
     16833569                   20361201                     371200               20070101                    80
     16833570                   20361201                     560000               20070101                    80
     16833571                   20361201                     658400               20070101                    80
     16833572                   20361201                     568000               20070101                    80
     16833575                   20361201                     322400               20070101                    80
     16833576                   20361201                     542000               20070101           76.12000275
     16833577                   20361101                     292000               20061201                    80
     16833579                   20361101                     624000               20061201                    80
     16833581                   20361101                     329000               20061201           45.06999969
     16833582                   20361101                     528000               20061201                    80
     16833583                   20361101                     256000               20061201                    80
     16833584                   20361101                     449600               20061201           79.98999786
     16833585                   20361201                     286500               20070101           79.98999786
     16836768                   20361201                     282250               20070101           75.26999664
     16836770                   20361201                     262240               20070101                    80
     16836771                   20361201                     240000               20070101                    80
     16836772                   20361201                     472000               20070101                    80
     16836773                   20361201                     414400               20070101                    80
     16836775                   20361201                     488640               20070101                    80
     16836776                   20361201                     392000               20070101                    80
     16836778                   20361201                     428000               20070101                    80
     16836781                   20361201                     280000               20070101           79.76999664
     16836782                   20361201                     217250               20070101           73.63999939
     16836783                   20361201                     388000               20070101                    80
     16836785                   20361201                     240000               20070101                    80
     16836786                   20361201                     284000               20070101                    80
     16836788                   20361201                     408000               20070101                    80
     16836789                   20361201                     152000               20070101           77.16000366
     16836791                   20361201                     268000               20070101                    80
     16836793                   20361201                     160800               20070101                    80
     16836794                   20361201                     355200               20070101           69.37999725
     16836795                   20361201                     612000               20070101                    80
     16836796                   20361201                     226400               20070101                    80
     16836797                   20361201                     428000               20070101                    80
     16836798                   20361201                     406400               20070101                    80
     16836805                   20361201                     238400               20070101                    80
     16836806                   20361201                     384000               20070101                    80
     16836808                   20361201                     147200               20070101                    80
     16836809                   20361201                     466400               20070101                    80
     16836812                   20361201                     272000               20070101                    80
     16836814                   20361201                     357470               20070101           78.38999939
     16836815                   20361201                     333600               20070101                    80
     16836817                   20361201                     320800               20070101                    80
     16836818                   20361201                     270400               20070101                    80
     16836820                   20361201                     360000               20070101                    80
     16836821                   20361201                      78400               20070101                    80
     16836822                   20361201                     107120               20070101                    80
     16836825                   20361201                     272880               20070101                    80
     16836826                   20361201                     355200               20070101                    80
     16836827                   20361201                     460000               20070101                    80
     16836828                   20361201                     297520               20070101                    80
     16836829                   20361201                     239999               20070101                    80
     16836830                   20361201                     568000               20070101                    80
     16836832                   20361201                     478400               20070101                    80
     16836837                   20361201                     180000               20070101                    80
     16836838                   20361201                     288000               20070101                    80
     16836839                   20361201                     364000               20070101                    80
     16836840                   20361201                     236000               20070101                    80
     16836842                   20361201                     435120               20070101                    80
     16836843                   20361201                     264000               20070101                    80
     16836846                   20361201                     477000               20070101           78.19999695
     16836847                   20361201                     252000               20070101                    80
     16836849                   20361201                     269600               20070101                    80
     16836851                   20361201                     295200               20070101                    80
     16836852                   20361201                     244000               20070101                    80
     16836853                   20361201                    1026958               20070101           70.81999969
     16836854                   20361201                     196800               20070101                    80
     16836855                   20361201                     376000               20070101                    80
     16836857                   20361201                     340000               20070101                    80
     16836858                   20361201                     206800               20070101                    80
     16836859                   20361201                     463000               20070101           58.97999954
     16836860                   20361201                     316000               20070101                    80
     16836863                   20361201                     476000               20070101                    80
     16836864                   20361201                     201000               20070101           79.98999786
     16836866                   20361201                     184000               20070101                    80
     16836867                   20361201                     380000               20070101                    80
     16836868                   20361201                     299000               20070101           71.19000244
     16836869                   20361201                     130000               20070101           38.00999832
     16836870                   20361201                     345000               20070101                    69
     16836872                   20361201                    1000000               20070101           78.43000031
     16836874                   20361201                     376000               20070101                    80
     16836875                   20361201                     194400               20070101                    80
     16836877                   20361201                     169908               20070101                    80
     16836878                   20361201                     171750               20070101                    75
     16836879                   20361201                     240000               20070101                    80
     16836880                   20361201                     280000               20070101                    80
     16836883                   20361201                     412000               20070101                    80
     16836884                   20361201                     342400               20070101                    80
     16836886                   20361201                     480000               20070101                    80
     16836887                   20361201                     880000               20070101                    80
     16836888                   20361201                     650000               20070101           73.86000061
     16836890                   20361201                     387400               20070101                    80
     16836891                   20361201                     462400               20070101           79.88999939
     16836892                   20361201                     483505               20070101                    80
     16836894                   20361201                     400000               20070101                    80
     16836895                   20361201                     242400               20070101                    80
     16836896                   20361201                     538400               20070101                    80
     16836898                   20361201                     633500               20070101                    70
     16836900                   20361201                     164000               20070101                    80
     16836902                   20361201                     284400               20070101                    80
     16836903                   20361201                     139000               20070101           58.40000153
     16836904                   20361201                     304000               20070101                    80
     16836905                   20361201                     308000               20070101                    80
     16836906                   20361201                     552000               20070101                    80
     16836908                   20361201                     308000               20070101                    80
     16836910                   20361201                     332000               20070101                    80
     16836911                   20361201                     204000               20070101                    80
     16836912                   20361201                     203747               20070101                    80
     16836914                   20361201                     429550               20070101           79.98999786
     16836915                   20361201                     300000               20070101                    80
     16836917                   20361201                     126400               20070101                    80
     16836919                   20361201                     633600               20070101           78.22000122
     16836920                   20361201                     225550               20070101           79.13999939
     16836921                   20361201                     300000               20070101                    80
     16836922                   20361201                     224000               20070101                    80
     16836923                   20361201                     208000               20070101                    80
     16836924                   20361201                     216000               20070101                    80
     16836925                   20361201                     232550               20070101                    80
     16836926                   20361201                     312000               20070101                    80
     16836927                   20361201                     140000               20070101                    80
     16836928                   20361201                     220000               20070101                    80
     16836930                   20361201                     572000               20070101                    80
     16836932                   20361201                     196000               20070101                    80
     16836933                   20361201                     232000               20070101                    80
     16836934                   20361201                     179920               20070101                    80
     16836935                   20361201                     560000               20070101                    80
     16836936                   20361201                     242400               20070101                    80
     16836937                   20361201                     352000               20070101                    80
     16836939                   20361201                     397500               20070101                    75
     16836942                   20361201                     232000               20070101                    80
     16836944                   20361201                     388000               20070101                    80
     16836945                   20361201                     436000               20070101                    80
     16836946                   20361201                     400000               20070101                    80
     16836948                   20361201                     523400               20070101           59.81999969
     16836949                   20361201                     304000               20070101                    80
     16836951                   20361201                     262400               20070101                    80
     16836952                   20361201                     228000               20070101                    80
     16836953                   20361201                     200000               20070101                    80
     16836954                   20361201                     272000               20070101                    80
     16836955                   20361201                     208000               20070101                    80
     16836957                   20361201                     736000               20070101                    80
     16836958                   20361201                     203000               20070101                    70
     16836959                   20361201                     211250               20070101                    65
     16836960                   20361201                     192000               20070101                    80
     16836961                   20361201                     312000               20070101                    80
     16836962                   20361201                     194500               20070101           79.98000336
     16836963                   20361201                     298664               20070101                    80
     16836964                   20361201                     310000               20070101           84.30999756
     16836966                   20361201                     176000               20070101           79.27999878
     16836967                   20361201                     512000               20070101                    80
     16836968                   20361201                     313000               20070101           59.06000137
     16836969                   20361201                     204400               20070101                    80
     16836971                   20361201                     335000               20070101           51.06999969
     16836974                   20361201                     428000               20070101                    80
     16836975                   20361201                     313120               20070101                    80
     16836976                   20361201                     352000               20070101                    80
     16836980                   20361201                     727992               20070101                    80
     16990915                   20370201                     333000               20070301           89.76000214
     16996722                   20370201                     195800               20070301                    55
     16996724                   20370101                     561000               20070201           86.30999756
     16996729                   20370201                     315000               20070301                    90




--------------------------------------------------------------------------------




     LOAN_SEQ       MI                         MERS_ID1                    MARGIN           NEXT_RATE_ADJ_DATE1
     17021070       No MI                      1.00E+17                     2.25                       20120201
     17016424       No MI                      1.00E+17                     2.25                       20120201
     17016308       No MI                      1.00E+17                     2.25                       20120201
     17016243       No MI                      1.00E+17                     2.75                       20070401
     17015068       No MI                      1.00E+17                     2.25                       20120201
     17014875       No MI                      1.00E+17                     2.25                       20120201
     17014906       No MI                      1.00E+17                     2.25                       20120201
     17014929       No MI                      1.00E+17                      3.5                       20070401
     17014748       No MI                      1.00E+17                     2.25                       20120201
     17014806       No MI                      1.00E+17                    3.125                       20070401
     17014858       No MI                      1.00E+17                      3.5                       20070401
     17013823       No MI                      1.00E+17                    3.125                       20070401
     17013852       No MI                                                   2.25                       20120201
     17013742       No MI                      1.00E+17                     2.25                       20120201
     17013783       No MI                      1.00E+17                      3.5                       20070401
     17013629       No MI                      1.00E+17                     3.75                       20070401
     17013630       No MI                      1.00E+17                     3.25                       20070401
     17013535       No MI                      1.00E+17                     2.25                       20120201
     17013542       No MI                      1.00E+17                     2.25                       20120201
     17013551       No MI                      1.00E+17                     2.25                       20120201
     16790216       No MI                      1.00E+17                    3.625                       20070401
     16790185       No MI                      1.00E+17                    3.125                       20070401
     16785292       No MI                      1.00E+17                        3                       20070401
     16977999       No MI                      1.00E+17                     2.75                       20111101
     16978000       No MI                      1.00E+17                     2.75                       20111201
     16978006       No MI                      1.00E+17                     2.75                       20111101
     16978007       No MI                      1.00E+17                     2.75                       20111201
     16978016       No MI                      1.00E+17                     2.75                       20111201
     16978031       No MI                      1.00E+17                     2.75                       20111201
     16978034       No MI                      1.00E+17                     2.75                       20111201
     16978044       No MI                      1.00E+17                     2.75                       20111101
     16978049       No MI                      1.00E+17                        3                       20111201
     16978058       No MI                      1.00E+17                     2.75                       20111201
     16978061       No MI                      1.00E+17                      2.5                       20111201
     16978065       No MI                      1.00E+17                     2.75                       20111201
     16978069       No MI                      1.00E+17                     2.75                       20111201
     16978082       No MI                      1.00E+17                     2.75                       20111201
     16978092       No MI                      1.00E+17                     2.75                       20111201
     16978099       No MI                      1.00E+17                     2.25                       20111201
     16978100       No MI                      1.00E+17                     2.75                       20111201
     16978111       No MI                      1.00E+17                     2.75                       20111201
     16978118       No MI                      1.00E+17                     2.75                       20120101
     16978125       No MI                      1.00E+17                     2.75                       20111201
     16978130       No MI                      1.00E+17                     2.75                       20120101
     16978142       No MI                      1.00E+17                     2.75                       20111201
     16978146       No MI                      1.00E+17                     2.75                       20120101
     16978163       No MI                      1.00E+17                     2.75                       20111001
     16978179       No MI                      1.00E+17                     2.75                       20111201
     16978183       No MI                      1.00E+17                     2.75                       20111201
     16978202       No MI                      1.00E+17                     2.75                       20111201
     16978210       No MI                      1.00E+17                     2.75                       20111201
     16978224       No MI                      1.00E+17                     2.75                       20120101
     16978227       No MI                      1.00E+17                     2.75                       20111201
     16978232       No MI                      1.00E+17                     2.75                       20111201
     16978235       No MI                      1.00E+17                    3.875                       20111201
     16978248       No MI                      1.00E+17                     2.75                       20111201
     16978249       No MI                      1.00E+17                     2.25                       20111201
     16978290       No MI                      1.00E+17                     2.75                       20111201
     16978299       No MI                      1.00E+17                     2.75                       20111201
     16978308       No MI                      1.00E+17                     2.75                       20120201
     16978311       No MI                      1.00E+17                      3.5                       20120101
     16978326       No MI                      1.00E+17                        3                       20120101
     16978327       No MI                      1.00E+17                     2.75                       20120101
     16978344       No MI                      1.00E+17                     2.75                       20120101
     16978371       No MI                      1.00E+17                     2.75                       20120101
     16969046       No MI                      1.00E+17                     2.25                       20120101
     16969062       No MI                      1.00E+17                     2.25                       20120101
     16688246       No MI                      1.00E+17                    3.625                       20070401
     16339865       No MI                      1.00E+17                     3.25                       20070401
     16982721       No MI                      1.00E+17                     2.25                       20120201
     16982607       No MI                      1.00E+17                     2.25                       20120201
     16982730       No MI                      1.00E+17                      3.5                       20070401
     16982777       No MI                      1.00E+17                     2.25                       20120301
     16982783       No MI                      1.00E+17                      3.5                       20070401
     16982637       No MI                      1.00E+17                     2.25                       20120201
     16982790       No MI                      1.00E+17                     2.25                       20120201
     16984176       No MI                      1.00E+17                     2.25                       20120201
     16984178       No MI                      1.00E+17                     2.25                       20120301
     16984183       No MI                      1.00E+17                     2.25                       20120301
     16984190       No MI                      1.00E+17                     2.25                       20120201
     16984207       No MI                      1.00E+17                      3.5                       20070401
     16984211       No MI                      1.00E+17                     2.25                       20120301
     16984218       No MI                      1.00E+17                     2.25                       20120201
     16984236       No MI                      1.00E+17                     2.25                       20120301
     16984262       No MI                      1.00E+17                     2.25                       20120301
     16984109       No MI                      1.00E+17                    3.625                       20070401
     16984165       No MI                      1.00E+17                     2.25                       20120301
     16984273       No MI                      1.00E+17                     2.25                       20120301
     16984115       No MI                      1.00E+17                     2.25                       20120201
     16984280       No MI                      1.00E+17                     2.25                       20120201
     16984306       No MI                      1.00E+17                     2.25                       20120201
     16984312       No MI                      1.00E+17                      3.5                       20070401
     16984318       No MI                      1.00E+17                    3.625                       20070401
     16984133       No MI                      1.00E+17                     2.25                       20120201
     16984333       No MI                      1.00E+17                     2.25                       20120301
     16984139       No MI                      1.00E+17                     2.25                       20120201
     16984146       No MI                                                    3.5                       20070401
     16984356       No MI                      1.00E+17                    3.375                       20070401
     16984371       No MI                      1.00E+17                      3.5                       20070401
     16984373       No MI                      1.00E+17                     2.25                       20120201
     16989874       No MI                      1.00E+17                     2.25                       20120301
     16989884       No MI                      1.00E+17                     2.25                       20120301
     16989891       No MI                      1.00E+17                     2.25                       20120301
     16989897       No MI                      1.00E+17                      3.5                       20070401
     16989901       No MI                      1.00E+17                     2.25                       20120201
     16989928       No MI                      1.00E+17                     2.25                       20120201
     16989929       No MI                      1.00E+17                    3.625                       20070401
     16989931       No MI                      1.00E+17                     2.25                       20120201
     16982580       No MI                      1.00E+17                     2.25                       20120201
     16982687       No MI                      1.00E+17                     2.25                       20120201
     16982584       No MI                      1.00E+17                      3.5                       20070401
     16982691       No MI                      1.00E+17                     2.25                       20120201
     16982587       No MI                      1.00E+17                     2.25                       20120201
     16982589       No MI                      1.00E+17                     2.25                       20120201
     16982591       No MI                      1.00E+17                    3.625                       20070401
     16982597       No MI                      1.00E+17                    3.625                       20070401
     16982604       No MI                      1.00E+17                     3.25                       20070401
     16971798       No MI                      1.00E+17                     2.25                       20120201
     16978514       No MI                      1.00E+17                     2.25                       20120201
     16978527       No MI                      1.00E+17                     2.25                       20120201
     16978406       No MI                      1.00E+17                     2.25                       20120301
     16978572       No MI                      1.00E+17                     2.25                       20120301
     16978582       No MI                      1.00E+17                     3.25                       20070401
     16978593       No MI                      1.00E+17                      3.5                       20070401
     16978601       No MI                      1.00E+17                     2.25                       20120201
     16978634       No MI                      1.00E+17                     2.25                       20120201
     16978649       No MI                      1.00E+17                     2.25                       20120201
     16978398       No MI                      1.00E+17                      3.5                       20070401
     16980093       No MI                      1.00E+17                     2.25                       20120201
     16980221       No MI                      1.00E+17                     2.25                       20120201
     16980228       No MI                      1.00E+17                        3                       20070401
     16980235       No MI                      1.00E+17                     2.25                       20120301
     16980109       No MI                      1.00E+17                     2.25                       20120201
     16980111       No MI                                                    3.5                       20070401
     16980241       No MI                      1.00E+17                      3.5                       20070401
     16980261       No MI                      1.00E+17                    3.625                       20070401
     16980264       No MI                      1.00E+17                     2.25                       20120301
     16980265       No MI                      1.00E+17                      3.5                       20070401
     16980275       No MI                      1.00E+17                     2.25                       20120201
     16980278       No MI                      1.00E+17                     2.25                       20120201
     16980303       No MI                      1.00E+17                     2.25                       20120201
     16980322       No MI                      1.00E+17                     2.25                       20120201
     16980325       No MI                      1.00E+17                     2.25                       20120301
     16980329       No MI                      1.00E+17                    3.625                       20070401
     16980342       No MI                      1.00E+17                     2.25                       20120301
     16982640       No MI                      1.00E+17                     2.25                       20120201
     16982650       No MI                      1.00E+17                     2.25                       20120201
     16982664       No MI                      1.00E+17                     2.25                       20120301
     16968146       No MI                      1.00E+17                     2.25                       20120201
     16968150       No MI                      1.00E+17                     3.25                       20070401
     16968155       No MI                      1.00E+17                    3.625                       20070401
     16970181       No MI                      1.00E+17                     2.25                       20120201
     16970186       No MI                      1.00E+17                     2.25                       20120301
     16970194       No MI                      1.00E+17                      3.5                       20070401
     16970204       No MI                      1.00E+17                      3.5                       20070401
     16970091       No MI                      1.00E+17                     2.25                       20120301
     16970093       No MI                      1.00E+17                     2.25                       20120201
     16970207       No MI                      1.00E+17                    3.625                       20070401
     16970210       No MI                      1.00E+17                     2.25                       20120301
     16970225       No MI                      1.00E+17                      3.5                       20070401
     16970231       No MI                      1.00E+17                    3.625                       20070401
     16970247       No MI                      1.00E+17                     2.25                       20120201
     16970251       No MI                      1.00E+17                     2.25                       20120201
     16970262       No MI                      1.00E+17                     2.25                       20120301
     16970107       No MI                      1.00E+17                    3.375                       20070401
     16970287       No MI                      1.00E+17                     2.25                       20120301
     16970291       No MI                      1.00E+17                      3.5                       20070401
     16970297       No MI                      1.00E+17                      3.5                       20070401
     16970303       No MI                      1.00E+17                     3.25                       20070401
     16970315       No MI                      1.00E+17                     2.25                       20120201
     16970348       No MI                      1.00E+17                     2.25                       20120201
     16971837       No MI                      1.00E+17                     2.25                       20120201
     16971839       No MI                      1.00E+17                     3.75                       20070401
     16971754       No MI                                                   2.25                       20120201
     16971887       No MI                      1.00E+17                     2.25                       20120201
     16971777       No MI                      1.01E+17                     2.25                       20120201
     16912726       No MI                      1.00E+17                     2.25                       20120201
     16912729       No MI                      1.00E+17                     3.25                       20070401
     16912741       No MI                      1.00E+17                     2.25                       20120201
     16912761       No MI                      1.00E+17                     2.25                       20120201
     16912769       No MI                      1.00E+17                     2.25                       20120301
     16912776       No MI                      1.00E+17                    3.625                       20070501
     16912790       No MI                      1.00E+17                     2.25                       20120301
     16912791       No MI                      1.00E+17                     2.25                       20120201
     16912796       No MI                      1.00E+17                    3.625                       20070401
     16912801       No MI                      1.00E+17                     2.25                       20120201
     16965026       No MI                      1.00E+17                      3.5                       20070401
     16965028       No MI                      1.00E+17                     2.25                       20120201
     16965044       No MI                      1.00E+17                     2.25                       20120201
     16965001       No MI                      1.00E+17                     2.25                       20120201
     16965064       No MI                      1.00E+17                     3.25                       20070401
     16965067       No MI                      1.00E+17                     2.25                       20120201
     16965072       No MI                      1.00E+17                     2.25                       20120301
     16965080       No MI                      1.00E+17                      3.5                       20070401
     16964979       No MI                      1.00E+17                    3.625                       20070401
     16965103       No MI                      1.00E+17                     2.25                       20120201
     16965104       No MI                      1.00E+17                     2.25                       20120201
     16968061       No MI                      1.00E+17                     2.25                       20120201
     16968081       No MI                      1.00E+17                     2.25                       20120201
     16968096       No MI                      1.00E+17                     2.25                       20120301
     16968102       No MI                      1.00E+17                      3.5                       20070401
     16968135       No MI                      1.00E+17                     2.25                       20120201
     16857222       No MI                      1.00E+17                     2.25                       20120301
     16857234       No MI                      1.00E+17                     2.25                       20120201
     16857244       No MI                      1.00E+17                     2.25                       20120301
     16857266       No MI                      1.00E+17                      3.5                       20070401
     16857278       No MI                      1.00E+17                     2.25                       20120301
     16857281       No MI                      1.00E+17                     2.25                       20120201
     16857098       No MI                      1.00E+17                     2.25                       20120201
     16857101       No MI                      1.00E+17                     2.25                       20120201
     16858877       No MI                      1.00E+17                    3.375                       20070401
     16858879       No MI                      1.00E+17                      3.5                       20070401
     16858925       No MI                      1.00E+17                     2.25                       20120201
     16858838       No MI                      1.00E+17                    3.625                       20070401
     16858944       No MI                      1.00E+17                      3.5                       20070401
     16858946       No MI                      1.00E+17                     2.25                       20120201
     16858998       No MI                      1.00E+17                        3                       20070401
     16858844       No MI                                                   2.25                       20120201
     16859018       No MI                      1.00E+17                    3.625                       20070401
     16859019       No MI                      1.00E+17                     2.25                       20120201
     16912697       No MI                      1.00E+17                     3.25                       20070401
     16856246       No MI                      1.00E+17                     2.25                       20120201
     16856248       No MI                      1.00E+17                     2.25                       20120201
     16856158       No MI                      1.00E+17                    3.625                       20070401
     16856250       No MI                      1.00E+17                     2.25                       20120201
     16856261       No MI                      1.00E+17                     2.25                       20120301
     16856266       No MI                      1.00E+17                     2.25                       20120201
     16856278       No MI                      1.00E+17                    3.375                       20070401
     16856163       No MI                      1.00E+17                     2.25                       20120201
     16856298       No MI                      1.00E+17                     2.25                       20120201
     16856305       No MI                      1.00E+17                      3.5                       20070501
     16856314       No MI                      1.00E+17                     2.25                       20120201
     16856351       No MI                      1.00E+17                    3.625                       20070401
     16856387       No MI                      1.00E+17                     2.25                       20120201
     16857120       No MI                      1.00E+17                     2.25                       20120201
     16857128       No MI                      1.00E+17                     2.25                       20120201
     16857165       No MI                      1.00E+17                     2.25                       20120301
     16857179       No MI                      1.00E+17                     2.25                       20120201
     16857074       No MI                      1.00E+17                    3.625                       20070401
     16851684       No MI                      1.00E+17                     2.25                       20120201
     16851617       No MI                      1.00E+17                     2.25                       20120201
     16851693       No MI                      1.00E+17                      3.5                       20070401
     16851703       No MI                      1.00E+17                      3.5                       20070401
     16851729       No MI                      1.00E+17                     2.25                       20120201
     16851730       No MI                      1.00E+17                      3.5                       20070401
     16851639       No MI                      1.00E+17                     2.25                       20120201
     16851642       No MI                      1.00E+17                      3.5                       20070401
     16851812       No MI                      1.00E+17                    3.625                       20070401
     16851645       No MI                      1.00E+17                     2.25                       20120201
     16852458       No MI                                                   2.25                       20120201
     16852556       No MI                      1.00E+17                     3.25                       20070401
     16852571       No MI                      1.00E+17                     2.25                       20120301
     16852598       No MI                      1.00E+17                      3.5                       20070401
     16852616       No MI                      1.00E+17                    3.125                       20070401
     16852630       No MI                      1.00E+17                     3.25                       20070401
     16852645       No MI                      1.00E+17                      3.5                       20070401
     16852679       No MI                      1.00E+17                      3.5                       20070401
     16851508       No MI                      1.00E+17                    3.375                       20070401
     16851523       No MI                      1.00E+17                     2.25                       20120301
     16851444       No MI                      1.00E+17                      3.5                       20070401
     16851452       No MI                      1.00E+17                     2.25                       20120201
     16851567       No MI                      1.00E+17                    3.625                       20070401
     16851573       No MI                      1.00E+17                    3.625                       20070401
     16977998       No MI                      1.00E+17                     2.75                       20111101
     17004249       No MI                      1.00E+17                    3.625                       20070401
     16980547       No MI                      1.00E+17                     2.25                       20120101
     16989912       No MI                      1.00E+17                     2.25                       20120301
     17013174       No MI                      1.00E+17                     2.25                       20120301
     17004264       No MI                      1.00E+17                     3.45                       20070401
     16849095       No MI                      1.00E+17                      3.5                       20070401
     17013049       No MI                      1.00E+17                     2.25                       20120201
     17013053       No MI                      1.00E+17                     3.25                       20070401
     17013055       United Guaranty                                         2.75                       20070401
     17013474       No MI                      1.00E+17                     3.75                       20070401
     17013499       No MI                      1.00E+17                     2.25                       20120201
     17013500       No MI                      1.00E+17                     3.75                       20070401
     17013503       No MI                      1.00E+17                     2.25                       20120201
     17013507       No MI                      1.00E+17                     2.25                       20120201
     17012902       No MI                      1.00E+17                     2.25                       20120201
     17012917       No MI                      1.00E+17                     2.25                       20120201
     17012927       No MI                      1.00E+17                     2.25                       20120201
     17012928       No MI                      1.00E+17                     2.25                       20120201
     17012953       No MI                      1.00E+17                     2.25                       20120201
     17013025       No MI                      1.00E+17                     2.25                       20120201
     17013037       No MI                      1.00E+17                     2.25                       20120201
     17012768       No MI                      1.00E+17                     2.25                       20120201
     17012801       No MI                      1.00E+17                     2.25                       20120201
     17011022       No MI                      1.00E+17                     2.25                       20120201
     17011024       No MI                      1.00E+17                     3.75                       20070401
     17011029       No MI                      1.00E+17                     2.25                       20120201
     17011030       No MI                      1.00E+17                     2.25                       20120201
     17011137       No MI                      1.00E+17                     2.25                       20120201
     17012631       No MI                      1.00E+17                     2.25                       20120201
     17012641       No MI                      1.00E+17                      3.5                       20070401
     17009175       No MI                      1.00E+17                     2.25                       20120201
     17009184       No MI                      1.00E+17                     2.25                       20120201
     17009192       No MI                      1.00E+17                     2.25                       20120201
     17009289       No MI                      1.00E+17                     2.25                       20120201
     17009298       No MI                      1.00E+17                     2.25                       20120201
     17009299       No MI                      1.00E+17                     3.25                       20070401
     17010956       No MI                      1.00E+17                     2.25                       20120201
     17010968       No MI                      1.00E+17                     2.25                       20120201
     17010971       No MI                      1.00E+17                     2.25                       20120201
     17010997       No MI                      1.00E+17                     2.25                       20120201
     17009087       No MI                      1.00E+17                     2.25                       20120201
     17009100       No MI                      1.00E+17                     3.75                       20070401
     17009101       No MI                      1.00E+17                     2.25                       20120201
     17009103       No MI                      1.00E+17                     2.25                       20120201
     17009114       No MI                      1.00E+17                     2.25                       20120201
     17009150       No MI                      1.00E+17                     2.25                       20120201
     17009159       No MI                      1.00E+17                     2.25                       20120201
     17008993       No MI                      1.00E+17                     2.25                       20120201
     17009000       No MI                                                   2.25                       20120201
     17009039       No MI                      1.00E+17                    3.125                       20070401
     17004960       No MI                      1.00E+17                     3.75                       20070401
     17004971       No MI                      1.00E+17                     2.25                       20120201
     17004980       No MI                      1.00E+17                     2.25                       20120201
     16973750       No MI                      1.00E+17                     2.25                       20120201
     17004988       No MI                      1.00E+17                     2.25                       20120201
     16973758       No MI                      1.00E+17                     2.25                       20120201
     17005011       No MI                      1.00E+17                     2.75                       20070401
     17005021       No MI                      1.00E+17                     2.25                       20120201
     16973807       No MI                      1.00E+17                     2.25                       20120201
     17005137       No MI                      1.00E+17                     2.25                       20120201
     16973817       No MI                      1.00E+17                     2.25                       20120201
     16973820       No MI                      1.00E+17                     2.25                       20120201
     17005147       No MI                      1.00E+17                     2.25                       20120201
     17005148       No MI                      1.00E+17                     2.25                       20120201
     17005152       No MI                      1.00E+17                     2.25                       20120201
     17005161       No MI                      1.00E+17                     2.25                       20120201
     17005167       No MI                      1.00E+17                     2.25                       20120201
     17005168       No MI                      1.00E+17                     2.25                       20120201
     17005169       No MI                      1.00E+17                     2.25                       20120201
     17005171       No MI                      1.00E+17                     2.25                       20120201
     17005172       No MI                      1.00E+17                     2.25                       20120201
     17005173       No MI                      1.00E+17                     2.25                       20120201
     17005174       No MI                      1.00E+17                     2.25                       20120201
     16973840       No MI                      1.00E+17                     2.25                       20120101
     16970958       No MI                      1.00E+17                     2.25                       20120201
     17004895       No MI                      1.00E+17                     2.25                       20120201
     17004900       No MI                      1.00E+17                     2.25                       20120201
     16970965       No MI                      1.00E+17                     2.25                       20120201
     16970970       No MI                      1.00E+17                     3.75                       20070401
     17004921       No MI                      1.00E+17                     2.25                       20120201
     17004933       No MI                      1.00E+17                    3.625                       20070401
     16970938       No MI                      1.00E+17                     2.25                       20120201
     17004837       No MI                      1.00E+17                     2.25                       20120201
     17004789       No MI                      1.00E+17                     2.25                       20120201
     17004794       No MI                                                   2.25                       20120201
     17004797       No MI                      1.00E+17                     3.75                       20070401
     17004806       No MI                      1.00E+17                    3.625                       20070401
     17004808       No MI                      1.00E+17                     2.25                       20120201
     16970833       No MI                      1.00E+17                     2.25                       20120201
     17004714       No MI                      1.00E+17                     2.25                       20120201
     16970849       No MI                      1.00E+17                     2.25                       20120201
     16970851       No MI                      1.00E+17                     3.75                       20070401
     16970854       No MI                      1.00E+17                     2.25                       20120201
     16970857       No MI                      1.00E+17                     2.25                       20120201
     16970880       No MI                      1.00E+17                     2.25                       20120201
     17004759       No MI                      1.00E+17                     2.25                       20120101
     17004765       No MI                      1.00E+17                     2.25                       20120201
     16970897       No MI                      1.00E+17                      3.5                       20070401
     17004768       No MI                      1.00E+17                      3.5                       20070401
     16970921       No MI                      1.00E+17                     2.25                       20120201
     16970928       No MI                      1.00E+17                     2.25                       20120201
     17004782       No MI                      1.00E+17                     2.25                       20120201
     17004679       No MI                      1.00E+17                     2.25                       20120201
     17004682       No MI                      1.00E+17                     2.25                       20120201
     17004690       No MI                      1.00E+17                    3.625                       20070401
     16970831       No MI                      1.00E+17                     2.25                       20120201
     17004642       No MI                      1.00E+17                     2.25                       20120201
     17004643       No MI                      1.00E+17                     2.25                       20120201
     17004653       No MI                      1.00E+17                     2.25                       20120201
     17004660       No MI                      1.00E+17                      3.5                       20070401
     17003571       No MI                      1.00E+17                     2.25                       20120201
     17003579       No MI                      1.00E+17                     2.25                       20120201
     16970760       No MI                      1.00E+17                     2.25                       20120201
     16970763       No MI                      1.00E+17                     2.25                       20120201
     16970793       No MI                      1.00E+17                     2.25                       20120201
     17003410       No MI                      1.00E+17                     2.25                       20120201
     16970673       No MI                      1.00E+17                     2.25                       20120201
     17003429       No MI                      1.00E+17                     2.25                       20120201
     17003434       No MI                      1.00E+17                     3.75                       20070401
     16970709       No MI                      1.00E+17                     3.75                       20070401
     17003466       No MI                      1.00E+17                     2.25                       20120201
     16970724       No MI                      1.00E+17                     2.25                       20120201
     16970726       No MI                      1.00E+17                      3.5                       20070401
     17003517       No MI                      1.00E+17                      3.5                       20070401
     17003560       No MI                      1.00E+17                     3.75                       20070401
     17003563       No MI                      1.00E+17                     3.75                       20070401
     16970641       No MI                      1.00E+17                     2.25                       20120201
     16970594       No MI                      1.00E+17                     2.25                       20120201
     16970599       No MI                      1.00E+17                     2.25                       20120201
     16970600       No MI                      1.00E+17                     3.75                       20070401
     16970611       No MI                      1.00E+17                     2.25                       20120201
     16970629       No MI                      1.00E+17                     2.25                       20120201
     17003350       No MI                      1.00E+17                     2.25                       20120201
     17003353       No MI                      1.00E+17                     2.25                       20120201
     17003358       No MI                      1.00E+17                     2.25                       20120201
     17003362       No MI                      1.00E+17                     3.25                       20070401
     17003376       No MI                      1.00E+17                     2.25                       20120201
     17003379       No MI                      1.00E+17                     2.75                       20120201
     16970551       No MI                      1.00E+17                     3.75                       20070401
     16970557       No MI                      1.00E+17                     2.25                       20120201
     16970569       No MI                      1.00E+17                     2.25                       20120201
     16970580       No MI                      1.00E+17                     2.25                       20120201
     16970513       No MI                      1.00E+17                     2.25                       20120201
     16970524       No MI                      1.00E+17                     2.25                       20120201
     17003327       No MI                      1.00E+17                     2.25                       20120201
     17003335       No MI                      1.00E+17                     2.25                       20120201
     16968802       GE Capital MI              1.00E+17                     2.25                       20120201
     16968822       No MI                      1.00E+17                     3.75                       20070401
     16968839       No MI                      1.00E+17                     2.25                       20120201
     16968843       No MI                      1.00E+17                     2.25                       20120201
     16968855       No MI                      1.00E+17                     2.25                       20120201
     16968859       No MI                      1.00E+17                     2.25                       20120201
     16968883       No MI                      1.00E+17                     2.25                       20120201
     16968892       No MI                      1.00E+17                     2.25                       20120201
     16968925       No MI                      1.00E+17                     2.25                       20120201
     16970361       No MI                      1.00E+17                     2.25                       20120201
     16970364       No MI                      1.00E+17                     2.25                       20120201
     16970371       No MI                      1.00E+17                        3                       20070401
     16970403       No MI                      1.00E+17                     2.25                       20120201
     17003280       No MI                      1.00E+17                     2.25                       20120201
     17003311       PMI                        1.00E+17                      3.5                       20070401
     16970457       No MI                      1.00E+17                     3.75                       20070401
     16970498       No MI                      1.00E+17                     2.25                       20120201
     16970500       No MI                      1.00E+17                     3.75                       20070401
     17002448       No MI                      1.00E+17                     2.25                       20120201
     17003219       No MI                      1.00E+17                      3.5                       20070401
     16968747       No MI                      1.00E+17                    3.375                       20070401
     16968756       No MI                      1.00E+17                     2.25                       20120201
     16968766       No MI                      1.00E+17                     2.25                       20120201
     17003237       No MI                      1.00E+17                      3.5                       20070401
     17003243       No MI                      1.00E+17                     2.25                       20120201
     16968788       No MI                                                    3.5                       20070401
     16968568       No MI                      1.00E+17                     2.25                       20120201
     16968582       No MI                      1.00E+17                     2.25                       20120201
     17002312       No MI                      1.00E+17                    3.125                       20070401
     17002317       No MI                      1.00E+17                     3.75                       20070401
     17002362       No MI                      1.00E+17                     2.25                       20120201
     16968620       No MI                      1.00E+17                     2.25                       20120201
     16968652       No MI                      1.00E+17                     2.25                       20120201
     16968703       No MI                      1.00E+17                     2.25                       20120201
     16968706       No MI                      1.00E+17                      3.5                       20070401
     16968709       No MI                      1.00E+17                     2.25                       20120101
     16968735       No MI                      1.00E+17                      3.5                       20070401
     17002155       No MI                      1.00E+17                     2.25                       20120201
     16968350       No MI                      1.00E+17                     2.25                       20120201
     17002160       No MI                      1.00E+17                     2.25                       20120201
     16968358       No MI                      1.00E+17                     2.25                       20120201
     16968369       No MI                      1.00E+17                     2.25                       20120201
     17002216       No MI                      1.00E+17                     2.25                       20120201
     16968381       No MI                      1.00E+17                     2.25                       20120201
     16968391       No MI                      1.00E+17                     3.75                       20070401
     16968396       Radian Guaranty            1.00E+17                     2.25                       20120201
     17002227       No MI                      1.00E+17                     2.25                       20120201
     16968416       No MI                      1.00E+17                     2.25                       20120201
     16968427       No MI                      1.00E+17                     2.25                       20120201
     16968430       No MI                      1.00E+17                     2.25                       20120101
     16968433       No MI                      1.00E+17                     2.25                       20120101
     16968434       No MI                      1.00E+17                     2.25                       20120101
     16968435       No MI                      1.00E+17                     2.25                       20120101
     16968464       No MI                      1.00E+17                     2.25                       20120101
     17002265       No MI                      1.00E+17                     2.25                       20120201
     16968480       No MI                                                   2.25                       20120201
     16968481       No MI                      1.00E+17                     2.25                       20120201
     16968482       No MI                      1.00E+17                     2.25                       20120101
     16968486       No MI                      1.00E+17                     2.25                       20120101
     16968487       No MI                      1.00E+17                     2.25                       20120201
     16968497       No MI                      1.00E+17                     2.25                       20120101
     16968505       No MI                      1.00E+17                     2.25                       20120101
     17002288       No MI                      1.00E+17                     3.75                       20070401
     17002291       No MI                      1.00E+17                     3.75                       20070401
     16968520       No MI                      1.00E+17                     2.25                       20120101
     16968528       No MI                      1.00E+17                     2.25                       20120201
     17002303       No MI                      1.00E+17                     3.75                       20070401
     16968544       No MI                      1.00E+17                     2.25                       20120201
     16965656       No MI                      1.00E+17                     2.25                       20120201
     16965657       No MI                      1.00E+17                     2.25                       20120201
     16965660       No MI                      1.00E+17                     2.25                       20120201
     16965667       No MI                      1.00E+17                     2.25                       20120201
     16965677       No MI                      1.00E+17                     2.25                       20120201
     16965701       No MI                      1.00E+17                        3                       20070401
     16968201       No MI                      1.00E+17                     2.25                       20120201
     17002112       No MI                      1.00E+17                     3.75                       20070401
     17002117       No MI                      1.00E+17                     2.25                       20120201
     16968237       No MI                      1.00E+17                      3.5                       20070401
     16968264       No MI                      1.00E+17                     2.25                       20120201
     16968275       No MI                      1.00E+17                     2.25                       20120201
     16968282       No MI                      1.00E+17                     2.25                       20120201
     16968289       No MI                      1.00E+17                     3.75                       20070401
     16968295       No MI                      1.00E+17                     3.75                       20070401
     16968301       No MI                      1.00E+17                      3.5                       20070401
     17002137       No MI                      1.00E+17                     2.25                       20120201
     16968311       No MI                      1.00E+17                     2.25                       20120201
     16968313       No MI                      1.00E+17                     3.75                       20070401
     16968331       No MI                      1.00E+17                     2.25                       20120201
     16965611       No MI                      1.00E+17                     2.25                       20120201
     16965620       No MI                      1.00E+17                     2.25                       20120201
     16965625       No MI                      1.00E+17                     2.25                       20120201
     16965626       No MI                      1.00E+17                     3.75                       20070401
     16965641       No MI                      1.00E+17                      3.5                       20070401
     16965649       No MI                      1.00E+17                     2.25                       20120201
     16965651       No MI                      1.00E+17                     2.25                       20120201
     16965652       No MI                      1.00E+17                     2.25                       20120201
     16965654       No MI                      1.00E+17                     2.25                       20120201
     17002085       No MI                      1.00E+17                     2.25                       20120201
     17001933       No MI                      1.00E+17                     2.25                       20120201
     17001938       No MI                      1.00E+17                     3.75                       20070401
     17001961       No MI                      1.00E+17                     2.25                       20120201
     17001973       No MI                      1.00E+17                     2.25                       20120201
     16965337       No MI                      1.00E+17                     2.25                       20120201
     16965348       No MI                      1.00E+17                    3.625                       20070401
     16965351       No MI                      1.00E+17                     2.25                       20120201
     16965358       No MI                      1.00E+17                      3.5                       20070401
     17001983       No MI                      1.00E+17                     2.25                       20120201
     16965425       No MI                      1.00E+17                     2.25                       20120201
     16965426       No MI                      1.00E+17                     2.25                       20120201
     16965432       No MI                      1.00E+17                     2.25                       20120201
     16965433       No MI                      1.00E+17                     2.25                       20120201
     17001997       No MI                      1.00E+17                     2.25                       20120201
     16965488       No MI                      1.00E+17                     3.75                       20070401
     16965503       No MI                      1.00E+17                     2.25                       20120201
     17002029       No MI                      1.00E+17                     2.25                       20120201
     16965589       No MI                      1.00E+17                      3.5                       20070401
     17002065       No MI                      1.00E+17                     2.25                       20120201
     16965601       No MI                      1.00E+17                     2.25                       20120201
     16965605       No MI                      1.00E+17                     3.75                       20070401
     16965217       No MI                      1.00E+17                     2.25                       20120201
     16965223       No MI                      1.00E+17                      3.5                       20070401
     16965259       No MI                      1.00E+17                     2.25                       20120201
     16965270       No MI                      1.00E+17                     3.75                       20070401
     16965272       No MI                      1.00E+17                     2.25                       20120201
     16965275       No MI                      1.00E+17                     2.25                       20120201
     16965276       No MI                      1.00E+17                     2.25                       20120201
     17001928       No MI                      1.00E+17                     2.25                       20120201
     16965281       No MI                      1.00E+17                     3.75                       20070401
     16965292       No MI                      1.00E+17                     2.25                       20120201
     17000238       No MI                      1.00E+17                     2.25                       20120201
     17000243       No MI                      1.00E+17                     2.25                       20120201
     17000249       No MI                      1.00E+17                      3.5                       20070401
     17000253       No MI                      1.00E+17                     2.25                       20120201
     17000257       No MI                      1.00E+17                    3.625                       20070401
     17000273       No MI                      1.00E+17                     2.25                       20120201
     17000309       No MI                      1.00E+17                     2.25                       20120101
     17000438       No MI                      1.00E+17                     2.25                       20120201
     17000445       No MI                      1.00E+17                     2.25                       20120201
     17000448       No MI                      1.00E+17                     2.25                       20120201
     17000463       No MI                      1.00E+17                     2.25                       20120201
     17000468       No MI                      1.00E+17                     2.25                       20120201
     17000475       No MI                      1.00E+17                     2.25                       20120201
     17000494       No MI                      1.00E+17                     2.25                       20120201
     16965179       No MI                      1.00E+17                     2.25                       20120101
     16965188       No MI                      1.00E+17                     2.25                       20120201
     16965192       No MI                      1.00E+17                     2.25                       20120101
     16965197       No MI                      1.00E+17                     2.25                       20120101
     16963375       No MI                      1.00E+17                     2.25                       20120201
     17000122       No MI                      1.00E+17                     2.25                       20120201
     17000127       No MI                      1.00E+17                     2.25                       20120201
     16963384       No MI                      1.00E+17                     2.25                       20120201
     16963388       No MI                      1.00E+17                    3.625                       20070401
     16963412       No MI                      1.00E+17                     2.25                       20120201
     17000158       No MI                      1.00E+17                     2.25                       20120201
     17000182       No MI                      1.00E+17                     2.25                       20120201
     17000185       No MI                      1.00E+17                     2.25                       20120201
     17000187       No MI                      1.00E+17                     2.25                       20120201
     17000194       No MI                      1.00E+17                      3.5                       20070401
     17000197       No MI                      1.00E+17                     2.25                       20120201
     17000199       No MI                      1.00E+17                     3.75                       20070401
     17000206       No MI                      1.00E+17                     2.25                       20120201
     17000216       No MI                      1.00E+17                     2.25                       20120201
     17000227       No MI                      1.00E+17                     2.25                       20120101
     16963308       No MI                      1.00E+17                     2.25                       20120201
     16995354       No MI                      1.00E+17                     2.25                       20120201
     16995358       No MI                      1.00E+17                     3.75                       20070401
     16995361       No MI                      1.00E+17                     2.25                       20120201
     16963341       No MI                      1.00E+17                     3.75                       20070401
     16963344       No MI                      1.00E+17                    3.375                       20070401
     16995363       No MI                      1.00E+17                     2.25                       20120201
     16995367       No MI                      1.00E+17                     2.25                       20120201
     16995369       No MI                      1.00E+17                     2.25                       20120201
     17000080       No MI                      1.00E+17                     3.75                       20070401
     17000085       No MI                      1.00E+17                     3.75                       20070401
     16963352       No MI                      1.00E+17                     3.25                       20070401
     17000089       No MI                      1.00E+17                     3.75                       20070401
     16963356       No MI                      1.00E+17                    3.375                       20070401
     17000095       No MI                      1.00E+17                     2.25                       20120201
     16963231       No MI                      1.00E+17                     2.25                       20120201
     16963250       No MI                      1.00E+17                     2.25                       20120201
     16963253       No MI                      1.00E+17                     2.25                       20120201
     16963254       No MI                      1.00E+17                     2.25                       20120201
     16963257       No MI                      1.00E+17                     2.25                       20120201
     16963290       No MI                      1.00E+17                     2.25                       20120201
     16963097       No MI                      1.00E+17                     3.75                       20070401
     16963104       No MI                      1.00E+17                     2.25                       20120201
     16963108       No MI                      1.00E+17                     2.25                       20120201
     16963111       No MI                      1.00E+17                     2.25                       20120101
     16963113       No MI                      1.00E+17                     2.25                       20120201
     16963122       No MI                      1.00E+17                     2.25                       20120201
     16963130       No MI                      1.00E+17                     2.25                       20120201
     16963150       No MI                      1.00E+17                     3.75                       20070401
     16963156       No MI                      1.00E+17                     2.25                       20120201
     16963206       No MI                      1.00E+17                     2.25                       20120201
     16963051       No MI                      1.00E+17                     2.25                       20120101
     16963059       No MI                      1.00E+17                     3.75                       20070401
     16963064       No MI                      1.00E+17                     2.25                       20120201
     16963065       No MI                      1.00E+17                     2.25                       20120201
     16963080       No MI                      1.00E+17                     3.75                       20070401
     16963081       No MI                      1.00E+17                     2.25                       20120201
     16963018       No MI                      1.00E+17                     2.25                       20120201
     16963026       No MI                      1.00E+17                     2.25                       20120201
     16963030       No MI                      1.00E+17                     2.25                       20120201
     16963040       No MI                      1.00E+17                     3.75                       20070401
     16963045       No MI                      1.00E+17                     2.25                       20120201
     16859503       No MI                      1.00E+17                     2.25                       20120201
     16859515       PMI                        1.00E+17                      3.5                       20070401
     16859516       No MI                      1.00E+17                     2.25                       20120201
     16859518       No MI                      1.00E+17                     2.25                       20120201
     16859523       No MI                      1.00E+17                     2.25                       20120201
     16859598       No MI                      1.00E+17                     2.25                       20120201
     16859613       No MI                      1.00E+17                      3.5                       20070401
     16859619       No MI                      1.00E+17                     2.25                       20120201
     16859667       No MI                      1.00E+17                     2.25                       20120201
     16859670       No MI                      1.00E+17                     2.25                       20120201
     16962967       No MI                      1.00E+17                     3.75                       20070401
     16962972       No MI                      1.00E+17                     2.25                       20120201
     16962981       No MI                      1.00E+17                    3.625                       20070401
     16962987       No MI                      1.00E+17                    3.125                       20070401
     16963013       No MI                      1.00E+17                     2.25                       20120201
     16859055       No MI                      1.00E+17                     2.25                       20120201
     16859065       No MI                      1.00E+17                     2.25                       20120201
     16859067       No MI                      1.00E+17                     3.75                       20070401
     16859078       No MI                      1.00E+17                      3.5                       20070401
     16859103       No MI                      1.00E+17                     2.25                       20120201
     16859139       No MI                      1.00E+17                    3.625                       20070401
     16859148       No MI                      1.00E+17                     2.25                       20120201
     16859155       No MI                      1.00E+17                      3.5                       20070401
     16859166       No MI                      1.00E+17                     2.25                       20120201
     16859183       No MI                      1.00E+17                     3.75                       20070401
     16859194       No MI                      1.00E+17                     2.25                       20120101
     16859219       No MI                      1.00E+17                     2.25                       20120201
     16859221       No MI                      1.00E+17                     2.25                       20120101
     16859259       No MI                      1.00E+17                     2.25                       20120201
     16859310       No MI                      1.00E+17                     3.75                       20070401
     16859318       No MI                      1.00E+17                     2.25                       20120201
     16859324       No MI                      1.00E+17                     2.25                       20120201
     16859352       No MI                      1.00E+17                     2.25                       20120101
     16859360       No MI                      1.00E+17                     2.25                       20120201
     16859383       No MI                      1.00E+17                     3.75                       20070401
     16859397       No MI                      1.00E+17                     2.25                       20111201
     16859412       No MI                      1.00E+17                     2.25                       20111201
     16859434       No MI                      1.00E+17                     2.25                       20120201
     16859436       No MI                      1.00E+17                     2.25                       20120201
     16859448       No MI                      1.00E+17                     2.25                       20120201
     16859452       No MI                      1.00E+17                     2.25                       20111201
     16859459       No MI                      1.00E+17                     2.25                       20120201
     16859462       No MI                      1.00E+17                      3.5                       20070401
     16859466       No MI                      1.00E+17                     2.25                       20120201
     16859473       No MI                      1.00E+17                     2.25                       20120201
     16859484       No MI                      1.00E+17                     2.25                       20120201
     16859497       No MI                      1.00E+17                      3.5                       20070401
     16859502       No MI                      1.00E+17                      3.5                       20070401
     16857024       No MI                      1.00E+17                     2.25                       20120201
     16857034       No MI                      1.00E+17                     2.25                       20120201
     16857048       No MI                      1.00E+17                     2.25                       20120201
     16857312       No MI                      1.00E+17                     2.25                       20120201
     16857321       No MI                      1.00E+17                      3.5                       20070401
     16857330       No MI                      1.00E+17                     3.75                       20070401
     16857335       No MI                      1.00E+17                     2.25                       20120201
     16857337       No MI                      1.00E+17                     2.25                       20120201
     16857386       No MI                      1.00E+17                        3                       20070401
     16857408       No MI                      1.00E+17                     3.75                       20070401
     16857473       No MI                      1.00E+17                        3                       20070401
     16857509       No MI                      1.00E+17                        3                       20070401
     16857511       No MI                      1.00E+17                     2.25                       20120201
     16857520       No MI                      1.00E+17                    2.875                       20070401
     16857614       No MI                      1.00E+17                     2.25                       20120201
     16857628       No MI                                                   3.75                       20070401
     16857677       No MI                      1.00E+17                     2.25                       20120101
     16856542       No MI                      1.00E+17                     2.25                       20120201
     16856564       No MI                      1.00E+17                     3.75                       20070401
     16856566       No MI                      1.00E+17                     2.25                       20120201
     16856581       No MI                      1.00E+17                     2.75                       20070401
     16856609       No MI                      1.00E+17                     2.25                       20120201
     16856632       No MI                      1.00E+17                     2.25                       20120201
     16856652       No MI                      1.00E+17                     2.25                       20120201
     16856662       No MI                      1.00E+17                     2.25                       20120201
     16856699       No MI                      1.00E+17                     2.25                       20120201
     16856702       No MI                      1.00E+17                     2.25                       20120101
     16856736       No MI                      1.00E+17                     2.25                       20120201
     16856738       No MI                      1.00E+17                     2.25                       20120201
     16856796       No MI                      1.00E+17                     2.25                       20120101
     16856826       No MI                      1.00E+17                     2.25                       20120201
     16856839       No MI                      1.00E+17                     2.25                       20120201
     16856857       No MI                      1.00E+17                     2.25                       20120201
     16856858       No MI                      1.00E+17                     2.25                       20120201
     16856865       No MI                      1.00E+17                     2.25                       20120201
     16856868       No MI                      1.00E+17                     2.25                       20120201
     16856879       No MI                      1.00E+17                     2.25                       20120101
     16856890       No MI                      1.00E+17                     2.25                       20120201
     16856908       No MI                      1.00E+17                     2.25                       20120201
     16856913       No MI                      1.00E+17                     2.25                       20120201
     16856921       No MI                      1.00E+17                     2.25                       20120201
     16856923       No MI                      1.00E+17                     2.25                       20120201
     16856928       No MI                      1.00E+17                     2.25                       20120201
     16856931       No MI                      1.00E+17                     2.25                       20120201
     16856934       No MI                      1.00E+17                     2.25                       20120201
     16857016       No MI                      1.00E+17                     2.25                       20120201
     16856496       No MI                      1.00E+17                     2.25                       20120201
     16856511       No MI                      1.00E+17                     2.25                       20120201
     16856522       No MI                      1.00E+17                     2.25                       20120201
     16856529       No MI                      1.00E+17                     2.25                       20120101
     16853241       No MI                      1.00E+17                      3.5                       20070401
     16853279       No MI                      1.00E+17                     2.25                       20120201
     16853282       No MI                      1.00E+17                     2.25                       20120201
     16853285       No MI                      1.00E+17                     2.25                       20120201
     16853286       No MI                      1.00E+17                     2.25                       20120201
     16853299       No MI                      1.00E+17                     2.25                       20120201
     16853319       No MI                      1.00E+17                     3.75                       20070401
     16853330       No MI                      1.00E+17                     3.25                       20070401
     16853335       No MI                      1.00E+17                     2.25                       20120201
     16853379       Triad Guaranty             1.00E+17                      3.5                       20070401
     16852738       No MI                      1.00E+17                     2.25                       20120201
     16852799       No MI                      1.00E+17                     2.25                       20120201
     16852804       No MI                      1.00E+17                     2.25                       20120201
     16852805       No MI                      1.00E+17                      3.5                       20070401
     16852812       No MI                      1.00E+17                     2.25                       20120101
     16852813       No MI                      1.00E+17                     3.75                       20070401
     16852835       No MI                      1.00E+17                     3.75                       20070401
     16852854       No MI                      1.00E+17                     2.25                       20120201
     16852863       No MI                      1.00E+17                     2.25                       20120201
     16852865       No MI                      1.00E+17                     2.25                       20120201
     16852871       No MI                      1.00E+17                     2.25                       20120101
     16852895       No MI                      1.00E+17                     2.25                       20120201
     16852968       No MI                      1.00E+17                     2.25                       20120101
     16852988       No MI                      1.00E+17                     2.25                       20120201
     16853087       No MI                      1.00E+17                     2.25                       20120201
     16853116       No MI                      1.00E+17                     2.25                       20120201
     16853141       No MI                      1.00E+17                     2.25                       20120201
     16853159       No MI                      1.00E+17                     2.25                       20120201
     16853184       No MI                      1.00E+17                     2.25                       20120101
     16853191       No MI                      1.00E+17                     2.25                       20120201
     16853202       No MI                      1.00E+17                      3.5                       20070401
     16853207       No MI                      1.00E+17                     2.25                       20120201
     16853216       No MI                      1.00E+17                     3.75                       20070401
     16853226       No MI                      1.00E+17                     2.25                       20120201
     16852154       No MI                      1.00E+17                     3.75                       20070401
     16852170       No MI                      1.00E+17                     2.25                       20120201
     16852231       No MI                      1.00E+17                    3.125                       20070401
     16852281       No MI                      1.00E+17                      3.5                       20070401
     16852312       No MI                      1.00E+17                     2.25                       20120201
     16852317       No MI                      1.00E+17                     2.25                       20120201
     16852330       No MI                      1.00E+17                     2.25                       20120201
     16852340       No MI                      1.00E+17                     2.25                       20120201
     16852352       No MI                      1.00E+17                     2.25                       20120201
     16852379       No MI                      1.00E+17                     2.25                       20120201
     16852383       No MI                      1.00E+17                     2.25                       20120201
     16852385       No MI                      1.00E+17                     2.25                       20120101
     16852416       No MI                      1.00E+17                     3.75                       20070401
     16852715       No MI                                                   3.75                       20070401
     16852028       No MI                      1.00E+17                     2.25                       20120101
     16852051       No MI                      1.00E+17                     2.25                       20120201
     16852063       No MI                      1.00E+17                     2.25                       20120201
     16852070       No MI                      1.00E+17                     2.25                       20120201
     16852096       No MI                      1.00E+17                     2.25                       20120201
     16852110       No MI                      1.00E+17                      3.5                       20070401
     16852119       No MI                      1.00E+17                    3.375                       20070401
     16851998       No MI                      1.00E+17                     2.25                       20120101
     16851999       No MI                      1.00E+17                     2.25                       20120201
     16851255       No MI                      1.00E+17                     2.25                       20120201
     16851269       No MI                      1.00E+17                     2.25                       20120201
     16851281       No MI                      1.00E+17                     2.25                       20120101
     16851296       No MI                      1.00E+17                     2.25                       20120101
     16851299       No MI                      1.00E+17                     2.25                       20120201
     16851301       No MI                      1.00E+17                     3.75                       20070401
     16851317       No MI                      1.00E+17                     2.25                       20120101
     16851326       No MI                      1.00E+17                     2.25                       20120201
     16851327       No MI                      1.00E+17                      3.5                       20070401
     16851341       No MI                      1.00E+17                     3.75                       20070401
     16851352       No MI                      1.00E+17                     2.25                       20120201
     16851384       No MI                      1.00E+17                     2.25                       20120201
     16851397       No MI                      1.00E+17                     2.25                       20120201
     16851410       No MI                      1.00E+17                     2.25                       20120201
     16851416       No MI                      1.00E+17                     2.25                       20120201
     16851428       No MI                      1.00E+17                     2.25                       20120201
     16851845       No MI                      1.00E+17                     2.25                       20120201
     16851922       No MI                      1.00E+17                     2.25                       20120201
     16849506       No MI                      1.00E+17                     3.75                       20070401
     16849517       No MI                      1.00E+17                        3                       20070401
     16849529       No MI                      1.00E+17                     2.25                       20120201
     16849530       No MI                      1.00E+17                     3.25                       20070401
     16849552       No MI                      1.00E+17                     2.25                       20120201
     16849570       No MI                      1.00E+17                      3.5                       20070401
     16849575       No MI                      1.00E+17                     3.75                       20070401
     16849585       No MI                      1.00E+17                      3.5                       20070401
     16849587       No MI                      1.00E+17                    3.375                       20070401
     16851052       No MI                      1.00E+17                     2.25                       20120201
     16851087       No MI                      1.00E+17                     2.25                       20120201
     16851129       No MI                      1.00E+17                     2.25                       20120201
     16851155       No MI                      1.00E+17                     3.75                       20070401
     16851157       Republic MIC               1.00E+17                     3.75                       20070401
     16851161       No MI                      1.00E+17                     3.75                       20070401
     16851169       No MI                      1.00E+17                    3.125                       20070401
     16849426       No MI                      1.00E+17                     2.25                       20120101
     16849428       No MI                      1.00E+17                     3.75                       20070401
     16849434       No MI                      1.00E+17                     2.25                       20120201
     16849443       No MI                      1.00E+17                     2.25                       20120201
     16849445       No MI                      1.00E+17                      3.5                       20070401
     16849473       No MI                      1.00E+17                     2.25                       20120201
     16849479       No MI                      1.00E+17                      3.5                       20070401
     16849484       No MI                      1.00E+17                      3.5                       20070401
     16849490       No MI                      1.00E+17                     2.25                       20120201
     16849123       No MI                      1.00E+17                     2.25                       20120201
     16849127       No MI                      1.00E+17                    3.625                       20070401
     16849134       No MI                      1.00E+17                     2.25                       20120201
     16849141       No MI                      1.00E+17                      3.5                       20070401
     16849159       No MI                      1.00E+17                     2.25                       20120201
     16849176       No MI                      1.00E+17                     2.25                       20120201
     16849195       No MI                      1.00E+17                      3.5                       20070401
     16849196       No MI                      1.00E+17                     3.75                       20070401
     16849212       No MI                      1.00E+17                      3.5                       20070401
     16849232       No MI                      1.00E+17                      3.5                       20070401
     16849245       No MI                      1.00E+17                      3.5                       20070401
     16849251       No MI                      1.00E+17                    3.625                       20070401
     16849272       No MI                      1.00E+17                     3.75                       20070401
     16849292       No MI                      1.00E+17                     2.25                       20120201
     16849299       No MI                      1.00E+17                     2.25                       20120201
     16849325       No MI                      1.00E+17                     2.25                       20120201
     16849331       No MI                      1.00E+17                     2.25                       20120201
     16849380       No MI                      1.00E+17                     2.25                       20120201
     16849411       No MI                      1.00E+17                     2.25                       20120201
     16849418       No MI                      1.00E+17                      3.5                       20070401
     16849100       No MI                      1.00E+17                     2.25                       20120201
     16849070       No MI                      1.00E+17                     2.25                       20120201
     16847866       No MI                      1.00E+17                      3.5                       20070401
     16847867       No MI                      1.00E+17                      3.5                       20070401
     16847886       No MI                      1.00E+17                     3.75                       20070401
     16847959       No MI                      1.00E+17                     2.25                       20120201
     16847962       No MI                      1.00E+17                     3.75                       20070401
     16847966       No MI                      1.00E+17                     2.25                       20120201
     16847976       No MI                      1.00E+17                     2.25                       20120201
     16848000       No MI                      1.00E+17                      3.5                       20070401
     16848003       No MI                      1.00E+17                     2.25                       20120101
     16848013       No MI                      1.00E+17                      3.5                       20070401
     16848020       No MI                      1.00E+17                     3.75                       20070401
     16848021       No MI                      1.00E+17                      3.5                       20070401
     16848042       No MI                      1.00E+17                     2.25                       20120201
     16848047       No MI                      1.00E+17                      3.5                       20070401
     16848057       No MI                      1.00E+17                     2.25                       20120201
     16848064       No MI                      1.00E+17                     2.25                       20120201
     16848080       No MI                      1.00E+17                     2.25                       20120201
     16848089       No MI                      1.00E+17                     2.25                       20120201
     16848096       No MI                      1.00E+17                      3.5                       20070401
     16848105       No MI                      1.00E+17                     2.25                       20120201
     16848122       No MI                      1.00E+17                     2.25                       20120201
     16848999       No MI                      1.00E+17                     3.75                       20070401
     16847651       No MI                      1.00E+17                     2.25                       20120201
     16847653       No MI                      1.00E+17                      3.5                       20070401
     16847676       No MI                      1.00E+17                     3.75                       20070401
     16847693       No MI                      1.00E+17                     2.25                       20120201
     16847694       No MI                      1.00E+17                     3.75                       20070401
     16847701       No MI                      1.00E+17                     2.25                       20120101
     16847706       No MI                      1.00E+17                     2.25                       20120201
     16847712       No MI                      1.00E+17                     2.25                       20120101
     16847719       No MI                      1.00E+17                     2.25                       20120101
     16847727       No MI                      1.00E+17                     2.25                       20120101
     16845756       No MI                      1.00E+17                     2.25                       20120201
     16845772       No MI                      1.00E+17                      3.5                       20070401
     16845787       No MI                      1.00E+17                     2.25                       20120201
     16845788       No MI                      1.00E+17                     2.25                       20120101
     16845789       No MI                      1.00E+17                     3.75                       20070401
     16845796       No MI                      1.00E+17                     2.25                       20120101
     16845810       No MI                      1.00E+17                     2.25                       20120201
     16845825       No MI                      1.00E+17                     2.25                       20120201
     16845830       Republic MIC               1.00E+17                     2.25                       20120101
     16847607       No MI                      1.00E+17                     2.25                       20120201
     16846012       No MI                      1.00E+17                     2.25                       20120201
     16846072       No MI                      1.00E+17                     2.25                       20111201
     16846099       No MI                      1.00E+17                     2.25                       20120201
     16846160       No MI                      1.00E+17                     2.25                       20120201
     16846177       No MI                      1.00E+17                      3.5                       20070401
     16846179       No MI                      1.00E+17                     2.25                       20111201
     16846193       No MI                      1.00E+17                     2.25                       20120201
     16846209       No MI                      1.00E+17                     3.75                       20070401
     16846248       No MI                      1.00E+17                     3.75                       20070401
     16846262       No MI                      1.00E+17                     3.75                       20070401
     16846284       No MI                      1.00E+17                     2.25                       20120201
     16847470       No MI                      1.00E+17                     2.25                       20120201
     16847472       No MI                      1.00E+17                     2.25                       20120201
     16847479       No MI                      1.00E+17                      3.5                       20070401
     16847493       No MI                      1.00E+17                     2.25                       20120201
     16847515       No MI                      1.00E+17                     3.75                       20070401
     16847533       GE Capital MI              1.00E+17                     3.75                       20070401
     16847541       No MI                      1.00E+17                     3.75                       20070401
     16847542       No MI                      1.00E+17                    3.375                       20070401
     16847547       No MI                      1.00E+17                     2.25                       20120201
     16847572       No MI                      1.00E+17                      3.5                       20070401
     16847590       No MI                      1.00E+17                     3.75                       20070401
     16844845       No MI                      1.00E+17                     2.25                       20120201
     16844849       No MI                      1.00E+17                     3.75                       20070401
     16844857       No MI                      1.00E+17                      3.5                       20070401
     16844891       No MI                      1.00E+17                     2.25                       20120201
     16844892       No MI                      1.00E+17                     3.75                       20070401
     16845563       No MI                      1.00E+17                     3.75                       20070401
     16845694       No MI                      1.00E+17                     2.25                       20120201
     16845713       No MI                      1.00E+17                     2.25                       20120201
     16845714       No MI                      1.00E+17                     2.25                       20120101
     16840068       No MI                      1.00E+17                     3.75                       20070401
     16840135       No MI                      1.00E+17                      3.5                       20070401
     16840140       No MI                      1.00E+17                     2.25                       20120201
     16840161       No MI                      1.00E+17                     2.25                       20120201
     16840174       No MI                      1.00E+17                     2.25                       20120201
     16840188       No MI                      1.00E+17                     2.25                       20120201
     16840193       No MI                      1.00E+17                     2.25                       20120201
     16840200       No MI                      1.00E+17                     2.25                       20120201
     16840237       No MI                      1.00E+17                     2.25                       20120201
     16840254       No MI                      1.00E+17                      3.5                       20070401
     16840263       Triad Guaranty             1.00E+17                    3.625                       20070401
     16840275       No MI                      1.00E+17                      3.5                       20070401
     16840293       No MI                      1.00E+17                     3.75                       20070401
     16840300       No MI                                                   2.25                       20120101
     16840307       No MI                      1.00E+17                     2.25                       20120201
     16844273       No MI                      1.00E+17                     3.75                       20070401
     16844318       No MI                      1.00E+17                     2.25                       20120201
     16844429       No MI                      1.00E+17                     3.25                       20070401
     16844454       No MI                      1.00E+17                     2.25                       20120201
     16844468       No MI                      1.00E+17                     3.75                       20070401
     16844552       No MI                      1.00E+17                     2.25                       20120201
     16844558       No MI                      1.00E+17                     2.25                       20120101
     16844587       No MI                      1.00E+17                     3.75                       20070401
     16844603       No MI                      1.00E+17                     2.25                       20120201
     16844624       No MI                      1.00E+17                      3.5                       20070401
     16844634       No MI                      1.00E+17                      3.5                       20070401
     16844657       No MI                      1.00E+17                     3.75                       20070401
     16844729       No MI                      1.00E+17                      3.5                       20070401
     16844742       No MI                      1.00E+17                     2.25                       20120101
     16844746       No MI                      1.00E+17                     3.75                       20070401
     16844788       No MI                      1.00E+17                     3.75                       20070401
     16839986       No MI                      1.00E+17                     2.25                       20120201
     16838876       No MI                      1.00E+17                     2.25                       20120101
     16838975       No MI                      1.00E+17                     2.25                       20120201
     16838981       No MI                      1.00E+17                     3.75                       20070401
     16839031       No MI                      1.00E+17                    3.625                       20070401
     16839046       No MI                      1.00E+17                     2.25                       20120201
     16839076       No MI                      1.00E+17                        3                       20070401
     16839095       No MI                      1.00E+17                      3.5                       20070401
     16839101       No MI                      1.00E+17                     2.25                       20120201
     16839112       No MI                      1.00E+17                     2.25                       20120201
     16839117       No MI                      1.00E+17                     3.75                       20070401
     16839154       No MI                      1.00E+17                      3.5                       20070401
     16839166       No MI                      1.00E+17                     2.25                       20120201
     16839190       No MI                      1.00E+17                     2.25                       20120201
     16839191       No MI                      1.00E+17                      3.5                       20070401
     16839200       No MI                      1.00E+17                    3.625                       20070401
     16839212       No MI                      1.00E+17                    3.625                       20070401
     16839245       No MI                      1.00E+17                     3.75                       20070401
     16839303       No MI                      1.00E+17                     2.25                       20120101
     16839316       No MI                      1.00E+17                     3.75                       20070401
     16839334       No MI                      1.00E+17                      3.5                       20070401
     16839672       No MI                      1.00E+17                    3.625                       20070401
     16839705       No MI                      1.00E+17                     3.75                       20070401
     16839710       No MI                      1.00E+17                    3.375                       20070401
     16839722       No MI                      1.00E+17                      3.5                       20070401
     16839724       No MI                      1.00E+17                     2.25                       20120101
     16839767       No MI                      1.00E+17                    2.875                       20070401
     16839784       No MI                      1.00E+17                     2.25                       20120101
     16839789       No MI                      1.00E+17                     2.25                       20120101
     16839818       No MI                      1.00E+17                      3.5                       20070401
     16839847       No MI                      1.00E+17                      3.5                       20070401
     16839893       No MI                      1.00E+17                     3.75                       20070401
     16839901       No MI                      1.00E+17                     2.25                       20120201
     16838762       No MI                      1.00E+17                    3.375                       20070401
     16838791       No MI                      1.00E+17                    3.625                       20070401
     16838852       No MI                      1.00E+17                      3.5                       20070401
     16838869       No MI                      1.00E+17                     2.25                       20120101
     16838599       No MI                      1.00E+17                     3.75                       20070401
     16838628       No MI                      1.00E+17                      3.5                       20070401
     16835990       No MI                                                    3.5                       20070401
     16835835       No MI                      1.00E+17                     2.25                       20120101
     16835844       No MI                      1.00E+17                      3.5                       20070401
     16835891       No MI                      1.00E+17                      3.5                       20070401
     16835894       No MI                      1.00E+17                     2.25                       20120201
     16835920       No MI                      1.00E+17                     3.75                       20070401
     16835328       No MI                      1.00E+17                     3.75                       20070401
     16835339       No MI                      1.00E+17                      3.5                       20070401
     16835457       No MI                      1.00E+17                    3.625                       20070401
     16835496       No MI                      1.00E+17                     3.75                       20070401
     16835503       No MI                      1.00E+17                     3.75                       20070401
     16835532       No MI                      1.00E+17                     3.75                       20070401
     16835545       No MI                      1.00E+17                     2.25                       20120201
     16835579       No MI                      1.00E+17                    3.125                       20070401
     16835612       No MI                      1.00E+17                     2.25                       20120201
     16835689       No MI                      1.00E+17                     2.25                       20120101
     16835721       No MI                      1.00E+17                     3.75                       20070401
     16835727       No MI                      1.00E+17                     3.75                       20070401
     16835761       No MI                      1.00E+17                      3.5                       20070401
     16833136       No MI                      1.00E+17                     2.25                       20120201
     16833176       No MI                      1.00E+17                    3.375                       20070401
     16833244       No MI                      1.00E+17                      3.5                       20070401
     16833263       No MI                      1.00E+17                     2.25                       20120201
     16833330       No MI                      1.00E+17                     3.75                       20070401
     16833355       No MI                      1.00E+17                      3.5                       20070401
     16835175       No MI                      1.00E+17                     2.25                       20120201
     16835219       No MI                      1.00E+17                     3.75                       20070401
     16835257       No MI                      1.00E+17                     2.25                       20120101
     16835285       No MI                      1.00E+17                     2.25                       20120201
     16835290       No MI                      1.00E+17                      3.5                       20070401
     16835298       No MI                      1.00E+17                      3.5                       20070401
     16826986       No MI                      1.00E+17                      3.5                       20070401
     16826994       No MI                      1.00E+17                     3.75                       20070401
     16827027       Mortgage Guaranty In       1.00E+17                        3                       20070401
     16827036       No MI                      1.00E+17                     2.25                       20120201
     16827049       No MI                      1.00E+17                     2.25                       20120201
     16827051       No MI                      1.00E+17                      3.5                       20070401
     16832760       No MI                      1.00E+17                     3.75                       20070401
     16832805       No MI                      1.00E+17                      3.5                       20070401
     16832870       No MI                      1.00E+17                     2.25                       20120201
     16832911       GE Capital MI              1.00E+17                      3.5                       20070401
     16832992       No MI                      1.00E+17                     3.75                       20070401
     16833053       No MI                      1.00E+17                    3.125                       20070401
     16833054       No MI                      1.00E+17                     3.75                       20070401
     16833079       No MI                      1.00E+17                      3.5                       20070401
     16833095       No MI                      1.00E+17                     3.75                       20070401
     16833103       No MI                      1.00E+17                     3.75                       20070401
     16833105       No MI                      1.00E+17                     3.75                       20070401
     16826956       No MI                      1.00E+17                     3.75                       20070401
     16826713       No MI                      1.00E+17                      3.5                       20070401
     16826761       No MI                      1.00E+17                     2.25                       20120101
     16826763       No MI                      1.00E+17                     3.75                       20070401
     16826810       No MI                      1.00E+17                        3                       20070401
     16826827       No MI                      1.00E+17                        3                       20070401
     16826828       No MI                      1.00E+17                     3.75                       20070401
     16826829       No MI                      1.00E+17                     2.25                       20120201
     16826831       No MI                      1.00E+17                     2.25                       20120201
     16826668       No MI                      1.00E+17                     2.25                       20111101
     16826632       No MI                      1.00E+17                     3.75                       20070401
     16826529       No MI                      1.00E+17                     2.25                       20120201
     16824236       No MI                      1.00E+17                      3.5                       20070401
     16824243       PMI                        1.00E+17                     3.75                       20070401
     16824303       No MI                      1.00E+17                     2.25                       20120201
     16824385       No MI                      1.00E+17                     3.75                       20070401
     16824421       No MI                      1.00E+17                     2.25                       20120201
     16823845       No MI                      1.00E+17                      3.5                       20070401
     16823942       Republic MIC               1.00E+17                     3.75                       20070401
     16824032       No MI                      1.00E+17                     3.75                       20070401
     16824056       No MI                      1.00E+17                     2.25                       20120101
     16824096       No MI                      1.00E+17                     2.25                       20120201
     16824101       No MI                      1.00E+17                     2.25                       20120201
     16823716       No MI                      1.00E+17                      3.5                       20070401
     16823717       No MI                      1.00E+17                    3.375                       20070401
     16823728       No MI                      1.00E+17                     3.75                       20070401
     16823793       No MI                      1.00E+17                     2.25                       20120101
     16823798       No MI                      1.00E+17                    3.375                       20070401
     16819521       No MI                      1.00E+17                     2.25                       20120101
     16819642       No MI                      1.00E+17                      3.5                       20070401
     16819724       No MI                      1.00E+17                     3.75                       20070401
     16819847       No MI                      1.00E+17                     3.75                       20070401
     16819863       No MI                      1.00E+17                     3.75                       20070401
     16814289       No MI                      1.00E+17                     3.75                       20070401
     16814305       No MI                      1.00E+17                     3.75                       20070401
     16819137       No MI                      1.00E+17                     2.25                       20120101
     16819152       No MI                      1.00E+17                     2.25                       20120101
     16819175       No MI                      1.00E+17                     3.25                       20070401
     16819176       No MI                      1.00E+17                     2.25                       20120201
     16819237       No MI                      1.00E+17                     2.25                       20120101
     16819255       No MI                      1.00E+17                      3.5                       20070401
     16819303       No MI                      1.00E+17                     2.25                       20120101
     16819390       No MI                      1.00E+17                     3.75                       20070401
     16819439       No MI                      1.00E+17                     2.25                       20120201
     16819450       No MI                      1.00E+17                      3.5                       20070401
     16813718       No MI                      1.00E+17                     3.75                       20070401
     16813778       No MI                      1.00E+17                      3.5                       20070401
     16813783       No MI                      1.00E+17                     3.75                       20070401
     16813873       No MI                      1.00E+17                     2.25                       20120201
     16813905       No MI                      1.00E+17                     2.25                       20120101
     16813925       No MI                      1.00E+17                     3.75                       20070401
     16813938       No MI                      1.00E+17                     3.75                       20070401
     16813939       No MI                      1.00E+17                     3.75                       20070401
     16813947       No MI                      1.00E+17                     3.75                       20070401
     16813973       No MI                      1.00E+17                     3.25                       20070401
     16813984       No MI                      1.00E+17                     3.75                       20070401
     16814061       No MI                      1.00E+17                      3.5                       20070401
     16814156       No MI                      1.00E+17                    3.375                       20070401
     16809784       No MI                      1.00E+17                     3.75                       20070401
     16809785       No MI                      1.00E+17                     2.25                       20120201
     16809837       No MI                      1.00E+17                     3.75                       20070401
     16809851       No MI                      1.00E+17                     3.75                       20070401
     16809885       No MI                      1.00E+17                     2.25                       20120101
     16809900       No MI                      1.00E+17                      3.5                       20070401
     16809906       No MI                      1.00E+17                     3.75                       20070401
     16813530       No MI                      1.00E+17                     3.75                       20070401
     16813537       No MI                      1.00E+17                     3.75                       20070401
     16813538       No MI                      1.00E+17                      3.5                       20070401
     16813541       No MI                      1.00E+17                    3.625                       20070401
     16813569       No MI                      1.00E+17                     2.75                       20120101
     16813618       No MI                      1.00E+17                     3.75                       20070401
     16813676       No MI                      1.00E+17                     2.25                       20120201
     16813717       No MI                      1.00E+17                     2.25                       20120201
     16809516       No MI                      1.00E+17                     2.25                       20120101
     16809646       No MI                      1.00E+17                     2.25                       20120201
     16809659       No MI                      1.00E+17                     2.25                       20120101
     16809667       No MI                      1.00E+17                      3.5                       20070401
     16809675       No MI                      1.00E+17                     3.75                       20070401
     16809757       No MI                      1.00E+17                     3.75                       20070401
     16809763       No MI                      1.00E+17                     2.25                       20120101
     16807361       PMI                        1.00E+17                     3.75                       20070401
     16807364       No MI                      1.00E+17                     3.75                       20070401
     16809256       No MI                      1.00E+17                     3.75                       20070401
     16809304       No MI                      1.00E+17                     3.75                       20070401
     16809329       No MI                      1.00E+17                     2.25                       20120101
     16809332       No MI                      1.00E+17                     3.75                       20070401
     16809337       No MI                      1.00E+17                     3.75                       20070401
     16809377       No MI                      1.00E+17                      3.5                       20070401
     16809453       No MI                      1.00E+17                     2.25                       20120201
     16809468       No MI                      1.00E+17                     2.25                       20120101
     16809488       No MI                      1.00E+17                     3.75                       20070401
     16807034       No MI                      1.00E+17                     2.25                       20120101
     16807086       No MI                      1.00E+17                     2.25                       20120101
     16807123       No MI                      1.00E+17                     2.25                       20120201
     16807199       No MI                      1.00E+17                    3.125                       20070401
     16807235       No MI                      1.00E+17                     3.75                       20070401
     16807261       No MI                      1.00E+17                     2.25                       20120101
     16807337       No MI                      1.00E+17                     3.75                       20070401
     16804162       No MI                      1.00E+17                     3.75                       20070401
     16806845       No MI                      1.00E+17                     2.25                       20120201
     16806849       No MI                      1.00E+17                     3.75                       20070401
     16806862       No MI                      1.00E+17                    3.375                       20070401
     16806867       No MI                      1.00E+17                     2.25                       20120101
     16806904       No MI                      1.00E+17                      3.5                       20070401
     16806906       No MI                      1.00E+17                      3.5                       20070401
     16806984       No MI                      1.00E+17                     3.75                       20070401
     16806997       No MI                      1.00E+17                     3.75                       20070401
     16807008       PMI                        1.00E+17                     3.75                       20070401
     16803464       No MI                      1.00E+17                     3.75                       20070401
     16803490       No MI                      1.00E+17                      3.5                       20070401
     16803610       No MI                      1.00E+17                     3.25                       20070401
     16803674       No MI                      1.00E+17                     3.75                       20070401
     16803678       No MI                      1.00E+17                     3.25                       20070401
     16803684       No MI                      1.00E+17                    3.625                       20070401
     16803781       No MI                      1.00E+17                    3.625                       20070401
     16803832       No MI                      1.00E+17                     3.75                       20070401
     16803887       No MI                      1.00E+17                     2.25                       20120101
     16803900       No MI                      1.00E+17                     3.75                       20070401
     16801684       No MI                      1.00E+17                     2.25                       20120101
     16801838       No MI                      1.00E+17                     3.25                       20070401
     16801899       No MI                      1.00E+17                        3                       20070401
     16801948       No MI                      1.00E+17                    3.625                       20070401
     16802016       No MI                      1.00E+17                      3.5                       20070401
     16803277       No MI                      1.00E+17                     3.75                       20070401
     16803296       No MI                      1.00E+17                     3.75                       20070401
     16803391       No MI                      1.00E+17                     2.25                       20120201
     16803438       No MI                      1.00E+17                    3.125                       20070401
     16801607       No MI                      1.00E+17                     2.25                       20111201
     16851500       No MI                      1.00E+17                    3.125                       20070401
     16798665       No MI                      1.00E+17                     3.75                       20070401
     16798737       No MI                      1.00E+17                     3.75                       20070401
     16798764       No MI                      1.00E+17                      3.5                       20070401
     16798830       No MI                      1.00E+17                     2.75                       20070401
     16798904       No MI                      1.00E+17                     2.25                       20120201
     16384086       No MI                      1.00E+17                      3.5                       20070401
     16323454       No MI                      1.00E+17                     3.75                       20070401
     16848778       No MI                      1.00E+17                     2.25                       20120101
     16848945       No MI                      1.00E+17                     2.25                       20120301
     16848948       No MI                      1.00E+17                     2.25                       20120201
     16848913       No MI                      1.00E+17                     3.25                       20070501
     16848764       No MI                      1.00E+17                     2.25                       20120201
     16848767       No MI                      1.00E+17                      3.5                       20070401
     16848820       No MI                      1.00E+17                    3.625                       20070401
     16848746       No MI                      1.00E+17                    3.625                       20070401
     16848870       No MI                      1.00E+17                      3.5                       20070401
     16848757       No MI                      1.00E+17                     2.25                       20120201
     16847360       No MI                      1.00E+17                     2.25                       20120201
     16847174       No MI                      1.00E+17                      3.5                       20070401
     16847388       No MI                      1.00E+17                     2.25                       20120201
     16847415       No MI                      1.00E+17                      3.5                       20070401
     16847289       No MI                      1.00E+17                      3.5                       20070401
     16847157       No MI                      1.00E+17                     2.25                       20120201
     16847212       No MI                      1.00E+17                    3.375                       20070401
     16847221       No MI                      1.00E+17                    3.625                       20070401
     16847225       No MI                      1.00E+17                     2.25                       20120201
     16847233       No MI                      1.00E+17                    3.625                       20070401
     16847145       No MI                      1.00E+17                    3.375                       20070401
     16847260       No MI                      1.00E+17                     2.25                       20120201
     16845494       No MI                      1.00E+17                    3.125                       20070401
     16845503       No MI                      1.00E+17                     2.25                       20120201
     16845529       No MI                      1.00E+17                    3.375                       20070401
     16845535       No MI                      1.00E+17                      3.5                       20070401
     16845453       No MI                      1.00E+17                      3.5                       20070401
     16845462       No MI                      1.00E+17                     2.25                       20120201
     16843904       No MI                      1.00E+17                    3.625                       20070401
     16843951       No MI                      1.00E+17                     2.25                       20120201
     16843961       No MI                      1.00E+17                     2.25                       20120201
     16843979       No MI                      1.00E+17                    3.625                       20070401
     16843989       No MI                      1.00E+17                      3.5                       20070401
     16844004       No MI                      1.00E+17                     2.25                       20120101
     16843763       No MI                      1.00E+17                    3.375                       20070401
     16843882       No MI                      1.00E+17                     3.25                       20070401
     16843883       No MI                      1.00E+17                     2.25                       20120301
     16843898       No MI                      1.00E+17                     2.25                       20120201
     16843773       No MI                                                    3.5                       20070401
     16839402       No MI                                                  3.625                       20070401
     16839405       No MI                      1.00E+17                    3.625                       20070401
     16839593       No MI                      1.00E+17                     2.25                       20120201
     16839415       No MI                      1.00E+17                     2.25                       20120201
     16839620       No MI                      1.00E+17                    3.375                       20070401
     16839626       No MI                      1.00E+17                      3.5                       20070401
     16843802       No MI                      1.00E+17                    3.625                       20070401
     16843810       No MI                      1.00E+17                    3.125                       20070401
     16843817       No MI                      1.00E+17                      3.5                       20070401
     16843762       No MI                      1.00E+17                     2.25                       20120201
     16843858       No MI                      1.00E+17                    3.625                       20070401
     16839393       No MI                      1.00E+17                      3.5                       20070501
     16839378       No MI                      1.00E+17                     2.25                       20120201
     16839496       No MI                      1.00E+17                        3                       20070401
     16839501       No MI                      1.00E+17                     2.25                       20120201
     16839380       No MI                      1.00E+17                     2.25                       20120201
     16838554       No MI                      1.00E+17                     2.25                       20120301
     16838555       No MI                      1.00E+17                     2.25                       20120201
     16838302       No MI                      1.00E+17                     2.25                       20120101
     16838569       No MI                      1.00E+17                     2.25                       20070401
     16839454       No MI                      1.00E+17                    3.625                       20070401
     16838287       No MI                      1.00E+17                      3.5                       20070401
     16838540       No MI                      1.00E+17                      3.5                       20070401
     16838394       No MI                      1.00E+17                     2.25                       20120201
     16838259       No MI                                                   3.25                       20070401
     16838477       No MI                      1.00E+17                     2.25                       20120201
     16834934       No MI                      1.00E+17                        3                       20070401
     16838321       No MI                      1.00E+17                    3.625                       20070401
     16838337       No MI                      1.00E+17                    3.625                       20070401
     16838343       No MI                      1.00E+17                    3.625                       20070401
     16838348       No MI                      1.00E+17                     2.25                       20120201
     16838226       No MI                      1.00E+17                     2.25                       20120201
     16835011       No MI                      1.00E+17                    3.625                       20070401
     16835057       No MI                      1.00E+17                      3.5                       20070401
     16834855       No MI                      1.00E+17                     2.25                       20120201
     16835072       No MI                      1.00E+17                    3.375                       20070401
     16835104       No MI                      1.00E+17                      3.5                       20070401
     16835112       No MI                      1.00E+17                      3.5                       20070401
     16835115       No MI                      1.00E+17                        3                       20070401
     16835136       No MI                      1.00E+17                     2.25                       20120201
     16832745       No MI                      1.00E+17                      3.5                       20070401
     16832461       No MI                      1.00E+17                    3.625                       20070401
     16832650       No MI                      1.00E+17                     2.25                       20120201
     16832673       No MI                      1.00E+17                     2.25                       20120201
     16832685       No MI                      1.00E+17                    3.625                       20070401
     16825952       No MI                      1.00E+17                     2.25                       20120201
     16826185       No MI                      1.00E+17                     2.25                       20120201
     16832518       No MI                      1.00E+17                     2.25                       20120301
     16832451       No MI                      1.00E+17                     2.25                       20120101
     16832453       No MI                      1.00E+17                    3.625                       20070401
     16832604       No MI                      1.00E+17                      3.5                       20070401
     16832606       No MI                      1.00E+17                     2.25                       20120201
     16823618       No MI                      1.00E+17                    3.625                       20070401
     16826009       No MI                      1.00E+17                      3.5                       20070401
     16826066       No MI                      1.00E+17                     2.25                       20120201
     16826067       No MI                      1.00E+17                     2.25                       20120201
     16823489       No MI                      1.00E+17                    3.625                       20070401
     16823520       No MI                      1.00E+17                     2.25                       20120201
     16823359       No MI                      1.00E+17                     2.25                       20120201
     16823334       No MI                      1.00E+17                    3.375                       20070401
     16818731       No MI                      1.00E+17                    3.625                       20070401
     16818738       No MI                      1.00E+17                    3.625                       20070401
     16823299       No MI                      1.00E+17                    3.625                       20070401
     16798377       PMI                        1.00E+17                      3.5                       20070401
     16798389       No MI                      1.00E+17                     3.75                       20070401
     16798391       No MI                      1.00E+17                     3.75                       20070401
     16798349       No MI                      1.00E+17                     2.25                       20120101
     16798209       No MI                      1.00E+17                    3.625                       20070401
     16791138       No MI                      1.00E+17                     3.75                       20070401
     16791159       No MI                      1.00E+17                      3.5                       20070401
     16798158       No MI                      1.00E+17                      3.5                       20070401
     16798165       No MI                      1.00E+17                     3.75                       20070401
     16791089       No MI                      1.00E+17                     2.25                       20120101
     16790955       No MI                      1.00E+17                    3.625                       20070401
     16790934       No MI                      1.00E+17                     3.75                       20070401
     16790938       No MI                      1.00E+17                     2.25                       20111101
     16790949       No MI                      1.00E+17                      3.5                       20070401
     16790904       No MI                      1.00E+17                     2.25                       20111101
     16790909       No MI                      1.00E+17                     2.25                       20111101
     16694686       No MI                      1.00E+17                     2.25                       20111001
     16694692       No MI                      1.00E+17                     2.25                       20111101
     16694714       Radian Guaranty            1.00E+17                     2.25                       20111101
     16694724       No MI                      1.00E+17                     2.25                       20111101
     16694740       Radian Guaranty            1.00E+17                     2.25                       20111101
     16694742       Radian Guaranty            1.00E+17                     2.25                       20111101
     16694743       No MI                      1.00E+17                     2.25                       20111101
     16694749       No MI                      1.00E+17                     2.25                       20111101
     16694667       No MI                      1.00E+17                     2.25                       20111101
     16689231       No MI                      1.00E+17                     2.25                       20111101
     16685324       No MI                      1.00E+17                    3.125                       20070401
     16685329       No MI                      1.00E+17                     3.75                       20070401
     16685336       No MI                      1.00E+17                    3.125                       20070401
     16685338       No MI                      1.00E+17                      3.5                       20070401
     16686740       No MI                      1.00E+17                     2.25                       20111001
     16646036       No MI                      1.00E+17                    3.375                       20070401
     17034243       No MI                      1.00E+17                     2.25                       20120301
     17020960       No MI                      1.00E+17                     2.25                       20120301
     17020967       No MI                      1.00E+17                     2.25                       20120301
     17021006       No MI                      1.00E+17                     2.25                       20120301
     17021819       No MI                      1.00E+17                     2.25                       20120301
     17021857       No MI                      1.00E+17                     2.25                       20120301
     17027359       No MI                      1.00E+17                     2.25                       20120301
     17027437       No MI                      1.00E+17                     2.25                       20120301
     17032793       No MI                      1.00E+17                     2.25                       20120301
     17032810       No MI                      1.00E+17                     2.25                       20120301
     17014538       No MI                      1.00E+17                     2.25                       20120301
     17014548       No MI                      1.00E+17                     2.25                       20120301
     17014565       No MI                      1.00E+17                     2.25                       20120301
     17014578       No MI                      1.00E+17                     2.25                       20120301
     17014628       No MI                      1.00E+17                     2.25                       20120301
     17014649       No MI                      1.00E+17                     2.25                       20120301
     17014664       No MI                      1.00E+17                     2.25                       20120301
     17014666       No MI                      1.00E+17                     2.25                       20120301
     17016200       No MI                      1.00E+17                     2.25                       20120301
     17012556       No MI                      1.00E+17                     2.25                       20120301
     17012570       No MI                      1.00E+17                     2.25                       20120301
     17012574       No MI                      1.00E+17                     2.25                       20120301
     17012592       No MI                      1.00E+17                     2.25                       20120301
     17013273       No MI                      1.00E+17                     2.25                       20120301
     17013308       No MI                      1.00E+17                     2.25                       20120301
     17013310       No MI                      1.00E+17                     2.25                       20120301
     17013349       No MI                      1.00E+17                     2.25                       20120301
     17013386       No MI                      1.00E+17                     2.25                       20120301
     17013399       No MI                      1.00E+17                     2.25                       20120301
     17013407       No MI                      1.00E+17                     2.25                       20120301
     17014510       No MI                      1.00E+17                     2.25                       20120301
     17014521       No MI                      1.00E+17                     2.25                       20120301
     17002965       No MI                      1.00E+17                     2.25                       20120301
     17002993       No MI                      1.00E+17                     2.25                       20120301
     17002999       No MI                      1.00E+17                      3.5                       20070401
     17003001       No MI                      1.00E+17                     2.25                       20120301
     17003008       No MI                      1.00E+17                     2.25                       20120301
     17003014       No MI                      1.00E+17                     2.25                       20120301
     17003023       No MI                      1.00E+17                    2.875                       20070401
     17003024       No MI                      1.00E+17                    3.375                       20070401
     17003032       No MI                      1.00E+17                     2.25                       20120301
     17003042       No MI                      1.00E+17                     2.25                       20120301
     17003055       No MI                      1.00E+17                     2.25                       20120301
     17003061       No MI                      1.00E+17                     2.25                       20120301
     17003066       No MI                      1.00E+17                     2.25                       20120301
     17003088       No MI                      1.00E+17                     2.25                       20120301
     17003090       No MI                      1.00E+17                     2.25                       20120301
     17003094       No MI                      1.00E+17                     2.25                       20120301
     17003097       No MI                      1.00E+17                     2.25                       20120301
     17003103       No MI                      1.00E+17                     2.25                       20120301
     17003111       No MI                      1.00E+17                     2.25                       20120301
     17004450       No MI                      1.00E+17                     2.25                       20120301
     17004452       No MI                      1.00E+17                     2.25                       20120301
     17004456       No MI                      1.00E+17                      3.5                       20070401
     17004508       No MI                      1.00E+17                     2.25                       20120301
     17004529       No MI                      1.00E+17                    3.625                       20070601
     17004539       No MI                      1.00E+17                     2.25                       20120201
     17004596       No MI                      1.00E+17                      3.5                       20070401
     17004602       No MI                      1.00E+17                     2.25                       20120301
     17004606       No MI                      1.00E+17                     2.25                       20120301
     17004611       No MI                      1.00E+17                     2.25                       20120301
     17008796       No MI                      1.00E+17                     2.25                       20120301
     17008830       No MI                      1.00E+17                     2.25                       20120201
     17008842       No MI                      1.00E+17                     2.25                       20120301
     17008858       No MI                      1.00E+17                      3.5                       20070401
     17008870       No MI                      1.00E+17                     2.25                       20120301
     17008876       No MI                      1.00E+17                     2.25                       20120301
     17008769       No MI                      1.00E+17                     3.25                       20070401
     17008889       No MI                      1.00E+17                     3.25                       20070401
     17008894       No MI                      1.00E+17                     2.25                       20120301
     17008899       No MI                      1.00E+17                        3                       20070401
     17008924       No MI                      1.00E+17                     2.25                       20120301
     17008937       No MI                      1.00E+17                     2.25                       20120301
     17010841       No MI                      1.00E+17                     2.25                       20120301
     17010848       No MI                      1.00E+17                     2.25                       20120301
     17010765       No MI                      1.00E+17                     2.25                       20120201
     17010867       No MI                      1.00E+17                     2.25                       20120301
     17010874       No MI                      1.00E+17                     2.25                       20120301
     17010893       No MI                      1.00E+17                     3.25                       20070601
     17010903       No MI                      1.00E+17                     2.25                       20120301
     17010923       No MI                      1.00E+17                      3.5                       20070401
     17010925       No MI                      1.00E+17                     2.25                       20120201
     17010929       No MI                      1.00E+17                     2.25                       20120201
     17010938       No MI                      1.00E+17                     2.25                       20120301
     17012447       No MI                      1.00E+17                     2.25                       20120301
     17012477       No MI                      1.00E+17                     2.25                       20120301
     17012491       No MI                      1.00E+17                     2.25                       20120301
     17012500       No MI                      1.00E+17                     2.25                       20120301
     17012515       No MI                      1.00E+17                     2.25                       20120301
     17012526       No MI                      1.00E+17                     2.25                       20120301
     17012403       No MI                      1.00E+17                     2.25                       20120301
     17012550       No MI                      1.00E+17                     2.25                       20120301
     16997867       No MI                      1.00E+17                     2.25                       20120201
     16997871       No MI                      1.00E+17                     2.25                       20120201
     16997883       No MI                      1.00E+17                     2.25                       20120301
     16997887       No MI                      1.00E+17                     2.25                       20120201
     16997905       No MI                      1.00E+17                     2.25                       20120301
     16997907       No MI                      1.00E+17                     2.25                       20120301
     16997909       No MI                      1.00E+17                     2.25                       20120301
     16997925       No MI                      1.00E+17                     2.25                       20120201
     16997928       No MI                      1.00E+17                     2.25                       20120301
     17001445       No MI                      1.00E+17                     2.25                       20120301
     17001457       No MI                      1.00E+17                     2.25                       20120301
     17001481       No MI                      1.00E+17                     2.25                       20120301
     17001482       No MI                      1.00E+17                     2.25                       20120301
     17001511       No MI                      1.00E+17                     2.25                       20120301
     17001520       No MI                      1.00E+17                      3.5                       20070401
     17001528       No MI                      1.00E+17                     2.25                       20120301
     17001340       No MI                      1.00E+17                     3.75                       20070401
     17001536       No MI                      1.00E+17                     2.25                       20120201
     17001558       No MI                      1.00E+17                     2.25                       20120301
     17001559       No MI                      1.00E+17                     2.25                       20120301
     17001567       No MI                      1.00E+17                     2.25                       20120301
     17001583       No MI                      1.00E+17                     2.25                       20120201
     17001626       No MI                      1.00E+17                     3.25                       20070401
     17001631       No MI                      1.00E+17                     2.25                       20120301
     17001634       No MI                      1.00E+17                     2.25                       20120301
     16989945       No MI                      1.00E+17                     2.25                       20120201
     16989987       No MI                      1.00E+17                     2.25                       20120201
     16989349       No MI                                                   2.25                       20120201
     16989350       No MI                      1.01E+17                     2.25                       20120301
     16990003       No MI                      1.00E+17                     2.25                       20120201
     16990011       No MI                      1.00E+17                     2.25                       20120201
     16989358       No MI                      1.00E+17                     2.25                       20120201
     16990935       No MI                      1.01E+17                     2.25                       20120201
     16991053       No MI                      1.00E+17                     2.25                       20120201
     16991054       No MI                      1.00E+17                     2.25                       20120301
     16991058       No MI                      1.00E+17                     2.25                       20120201
     16991060       No MI                      1.00E+17                     2.25                       20120301
     16991068       No MI                      1.00E+17                    3.375                       20070401
     16990958       No MI                      1.00E+17                     3.75                       20070401
     16994758       No MI                      1.00E+17                     2.25                       20120301
     16994761       No MI                      1.00E+17                     2.25                       20120201
     16994763       No MI                      1.00E+17                     2.25                       20120301
     16994772       No MI                      1.00E+17                    3.125                       20070401
     16994779       No MI                      1.00E+17                     2.25                       20120301
     16994784       No MI                      1.00E+17                     2.25                       20120301
     16994805       No MI                      1.00E+17                     2.25                       20120201
     16994807       No MI                      1.00E+17                     2.25                       20120301
     16994823       No MI                      1.00E+17                     2.25                       20120201
     16994824       No MI                      1.00E+17                     2.25                       20120201
     16994830       No MI                      1.00E+17                     2.25                       20120301
     16994530       No MI                                                   2.25                       20120301
     16994844       No MI                      1.00E+17                     2.25                       20120301
     16994538       No MI                                                   2.25                       20120301
     16994853       No MI                      1.00E+17                      3.5                       20070401
     16994861       No MI                      1.00E+17                     2.25                       20120301
     16994863       No MI                      1.00E+17                     2.25                       20120201
     16994551       No MI                      1.00E+17                     2.25                       20120201
     16994880       No MI                      1.00E+17                     2.25                       20120301
     16994901       No MI                      1.00E+17                     2.25                       20120301
     16994903       No MI                      1.00E+17                     2.25                       20120201
     16994904       No MI                      1.00E+17                     2.25                       20120301
     16994926       No MI                      1.00E+17                      3.5                       20070401
     16997749       No MI                      1.00E+17                     2.25                       20120301
     16997685       No MI                      1.00E+17                    3.625                       20070401
     16997770       No MI                      1.00E+17                     2.25                       20120301
     16997776       No MI                      1.00E+17                     2.25                       20120201
     16997790       No MI                      1.00E+17                      3.5                       20070401
     16997803       No MI                      1.00E+17                     2.25                       20120301
     16997696       No MI                      1.00E+17                     2.25                       20120201
     16997708       No MI                      1.00E+17                     2.25                       20120201
     16694062       No MI                      1.00E+17                     3.25                       20070401
     16694084       No MI                      1.00E+17                      3.5                       20070401
     16693373       No MI                      1.00E+17                    2.625                       20070401
     16616158       No MI                      1.00E+17                     3.75                       20070401
     16597468       No MI                      1.00E+17                    3.375                       20070401
     16570632       No MI                      1.00E+17                      3.5                       20070401
     16808348       No MI                      1.00E+17                     2.25                       20120201
     16808202       No MI                      1.00E+17                    3.625                       20070401
     16808224       No MI                      1.00E+17                    3.625                       20070401
     16812438       No MI                      1.00E+17                      3.5                       20070401
     16812469       No MI                      1.00E+17                    3.375                       20070401
     16812485       No MI                      1.00E+17                      3.5                       20070401
     16812492       No MI                      1.00E+17                      3.5                       20070401
     16812570       No MI                      1.00E+17                      3.5                       20070401
     16812603       No MI                      1.00E+17                    3.125                       20070401
     16812605       No MI                      1.00E+17                     3.25                       20070401
     16806587       No MI                      1.00E+17                     2.25                       20120301
     16806641       No MI                      1.00E+17                    3.375                       20070401
     16808343       No MI                      1.00E+17                      3.5                       20070401
     16803270       No MI                      1.00E+17                    3.625                       20070401
     16802883       No MI                      1.00E+17                      3.5                       20070401
     16802901       No MI                      1.00E+17                      3.5                       20070401
     16803206       No MI                      1.00E+17                      3.5                       20070401
     16803255       No MI                      1.00E+17                     2.25                       20120301
     16797961       No MI                      1.00E+17                    3.625                       20070401
     16798039       No MI                      1.00E+17                    3.625                       20070401
     16799260       No MI                      1.00E+17                      3.5                       20070401
     16323874       No MI                      1.00E+17                      3.5                       20070401
     16833561       No MI                      1.00E+17                     2.25                       20111201
     16846246       No MI                                                  3.125                       20070401
     16963259       No MI                      1.00E+17                     2.25                       20120201
     16965133       No MI                      1.00E+17                     2.25                       20120201
     16968253       No MI                      1.00E+17                     2.25                       20120201
     16968429       No MI                      1.00E+17                     2.25                       20120101
     16973798       No MI                      1.00E+17                     2.25                       20120201
     16980432       No MI                      1.00E+17                     2.25                       20120101
     16981148       No MI                      1.00E+17                     2.25                       20120201
     16852798       No MI                      1.00E+17                      3.5                       20070401
     16691652       No MI                      1.00E+17                     3.45                       20070401
     16714425       No MI                      1.00E+17                     2.25                       20111101
     16707284       No MI                      1.00E+17                     3.45                       20070401
     16714453       No MI                      1.00E+17                     2.25                       20111101
     16814844       No MI                      1.00E+17                     3.45                       20070401
     16814846       No MI                      1.00E+17                     3.45                       20070401
     16814873       No MI                      1.00E+17                      3.4                       20070401
     16784508       No MI                      1.00E+17                     3.45                       20070401
     16814848       No MI                      1.00E+17                    3.975                       20070401
     16814845       No MI                      1.00E+17                     3.45                       20070401
     16814868       No MI                      1.00E+17                      3.4                       20070401
     16814849       No MI                      1.00E+17                     3.45                       20070401
     17010304       No MI                      1.00E+17                     2.25                       20120201
     17010308       No MI                      1.00E+17                     2.25                       20120201
     17010288       No MI                      1.00E+17                     2.25                       20120201
     17010293       No MI                      1.00E+17                     2.25                       20120201
     17010303       No MI                      1.00E+17                     2.25                       20120201
     17010269       No MI                      1.00E+17                     2.25                       20120201
     17010284       No MI                      1.00E+17                     2.25                       20120201
     17010309       No MI                      1.00E+17                     2.25                       20120201
     17010302       No MI                      1.00E+17                     2.25                       20120201
     17010273       No MI                      1.00E+17                     2.25                       20120201
     16965781       No MI                      1.00E+17                     2.25                       20120101
     16965815       No MI                      1.00E+17                     2.25                       20120101
     16979991       No MI                      1.00E+17                     2.25                       20120201
     16965765       No MI                      1.00E+17                     2.25                       20120101
     16966592       No MI                      1.00E+17                     3.45                       20070401
     16965849       No MI                      1.00E+17                     2.25                       20120101
     16966607       No MI                      1.00E+17                      3.4                       20070401
     16965841       No MI                      1.00E+17                     2.25                       20120101
     17010229       No MI                      1.00E+17                     2.25                       20120201
     16965859       No MI                      1.00E+17                     2.25                       20120101
     16979985       No MI                      1.00E+17                     2.25                       20120101
     16979978       No MI                      1.00E+17                     2.25                       20120101
     16979975       No MI                      1.00E+17                     2.25                       20120201
     16966593       No MI                      1.00E+17                     3.45                       20070401
     16965861       No MI                      1.00E+17                     2.25                       20120101
     16979998       No MI                      1.00E+17                     2.25                       20120101
     16966612       No MI                      1.00E+17                    3.075                       20070401
     16979988       No MI                      1.00E+17                     2.25                       20120101
     16966605       No MI                      1.00E+17                     3.45                       20070401
     16965870       No MI                      1.00E+17                     2.25                       20120101
     16965855       No MI                      1.00E+17                     2.25                       20120101
     17004265       No MI                      1.00E+17                     3.45                       20070401
     16965852       No MI                      1.00E+17                     2.25                       20120101
     17010236       No MI                      1.00E+17                     2.25                       20120201
     16980001       No MI                      1.00E+17                     2.25                       20120101
     16979987       No MI                      1.00E+17                     2.25                       20120201
     16979996       No MI                      1.00E+17                     2.25                       20120201
     16979989       No MI                      1.00E+17                     2.25                       20120101
     17004252       No MI                      1.00E+17                     3.45                       20070401
     16965869       No MI                      1.00E+17                     2.25                       20120101
     17010245       No MI                      1.00E+17                     2.25                       20120201
     16965863       No MI                      1.00E+17                     2.25                       20120101
     17004258       No MI                      1.00E+17                     3.45                       20070401
     16965860       No MI                      1.00E+17                     2.25                       20120101
     16979963       No MI                      1.00E+17                     2.25                       20120101
     16979970       No MI                      1.00E+17                     2.25                       20120101
     16965768       No MI                      1.00E+17                     2.25                       20120101
     16980007       No MI                      1.00E+17                     2.25                       20120201
     16979992       No MI                      1.00E+17                     2.25                       20120101
     16979972       No MI                      1.00E+17                     2.25                       20120101
     16965836       No MI                      1.00E+17                     2.25                       20120101
     16979959       No MI                      1.00E+17                     2.25                       20120101
     16979979       No MI                      1.00E+17                     2.25                       20120101
     17010224       No MI                      1.00E+17                     2.25                       20120201
     16979994       No MI                      1.00E+17                     2.25                       20120201
     17004257       No MI                      1.00E+17                     3.45                       20070401
     16979986       No MI                      1.00E+17                     2.25                       20120201
     16979971       No MI                      1.00E+17                     2.25                       20120101
     17010240       No MI                      1.00E+17                     2.25                       20120201
     17004259       No MI                      1.00E+17                     3.45                       20070401
     16979981       No MI                      1.00E+17                     2.25                       20120201
     16979974       No MI                      1.00E+17                     2.25                       20120201
     17004260       No MI                      1.00E+17                     3.45                       20070401
     16979984       No MI                      1.00E+17                     2.25                       20120101
     16979990       No MI                      1.00E+17                     2.25                       20120201
     16979969       No MI                      1.00E+17                     2.25                       20120101
     16979961       No MI                      1.00E+17                     2.25                       20120101
     16979976       No MI                      1.00E+17                     2.25                       20120201
     16980002       No MI                      1.00E+17                     2.25                       20120201
     16979993       No MI                      1.00E+17                     2.25                       20120201
     16965867       No MI                      1.00E+17                     2.25                       20120101
     16979983       No MI                      1.00E+17                     2.25                       20120101
     17010235       No MI                      1.00E+17                     2.25                       20120201
     16979960       No MI                      1.00E+17                     2.25                       20120101
     16980014       No MI                      1.00E+17                     2.25                       20120201
     17004245       No MI                      1.00E+17                     3.45                       20070401
     16980003       No MI                      1.00E+17                     2.25                       20120201
     16979995       No MI                      1.00E+17                     2.25                       20120201
     17004244       No MI                      1.00E+17                     2.65                       20070401
     17010230       No MI                      1.00E+17                     2.25                       20120201
     16980010       No MI                      1.00E+17                     2.25                       20120201
     16980013       No MI                      1.00E+17                     2.25                       20120201
     16979968       No MI                      1.00E+17                     2.25                       20120201
     17010264       No MI                      1.00E+17                     2.25                       20120201
     16979982       No MI                      1.00E+17                     2.25                       20120201
     17004267       No MI                      1.00E+17                    3.625                       20070401
     16979973       No MI                      1.00E+17                     2.25                       20120201
     17004254       Mortgage Guaranty In       1.00E+17                      3.4                       20070401
     16980011       No MI                      1.00E+17                     2.25                       20120201
     17010226       No MI                      1.00E+17                     2.25                       20120201
     16979964       No MI                      1.00E+17                     2.25                       20120101
     16980015       No MI                      1.00E+17                     2.25                       20120101
     17010233       No MI                      1.00E+17                     2.25                       20120201
     16980009       No MI                      1.00E+17                     2.25                       20120201
     16979999       No MI                      1.00E+17                     2.25                       20120201
     16979997       No MI                      1.00E+17                     2.25                       20120101
     16980004       No MI                      1.00E+17                     2.25                       20120201
     17010242       No MI                      1.00E+17                     2.25                       20120201
     17010249       No MI                      1.00E+17                     2.25                       20120201
     17010257       No MI                      1.00E+17                     2.25                       20120201
     16980012       No MI                      1.00E+17                     2.25                       20120201
     17010260       No MI                      1.00E+17                     2.25                       20120201
     17010259       No MI                      1.00E+17                     2.25                       20120201
     17010258       No MI                      1.00E+17                     2.25                       20120201
     17010268       No MI                      1.00E+17                     2.25                       20120201
     17010285       No MI                      1.00E+17                     2.25                       20120201
     17010228       No MI                      1.00E+17                     2.25                       20120201
     16979980       No MI                      1.00E+17                     2.25                       20120201
     17010263       No MI                      1.00E+17                     2.25                       20120201
     16980000       No MI                      1.00E+17                     2.25                       20120201
     17010282       No MI                      1.00E+17                     2.25                       20120201
     17010253       No MI                      1.00E+17                     2.25                       20120201
     17010251       No MI                      1.00E+17                     2.25                       20120201
     17010255       No MI                      1.00E+17                     2.25                       20120201
     17010265       No MI                      1.00E+17                     2.25                       20120201
     17010291       No MI                      1.00E+17                     2.25                       20120201
     16980016       No MI                      1.00E+17                     2.25                       20120201
     17010286       No MI                      1.00E+17                     2.25                       20120201
     16980005       No MI                      1.00E+17                     2.25                       20120201
     17010241       No MI                      1.00E+17                     2.25                       20120201
     17010262       No MI                      1.00E+17                     2.25                       20120201
     17010239       No MI                      1.00E+17                     2.25                       20120201
     17010279       No MI                      1.00E+17                     2.25                       20120201
     17010290       No MI                      1.00E+17                     2.25                       20120201
     17010248       No MI                      1.00E+17                     2.25                       20120201
     17010266       No MI                      1.00E+17                     2.25                       20120201
     17010246       No MI                      1.00E+17                     2.25                       20120201
     17010300       No MI                      1.00E+17                     2.25                       20120201
     17010275       Mortgage Guaranty In       1.00E+17                     2.25                       20120201
     17010301       No MI                      1.00E+17                     2.25                       20120201
     17010267       No MI                      1.00E+17                     2.25                       20120201
     17010280       No MI                      1.00E+17                     2.25                       20120201
     17010278       No MI                      1.00E+17                     2.25                       20120201
     17010232       No MI                      1.00E+17                     2.25                       20120201
     17010283       No MI                      1.00E+17                     2.25                       20120201
     17010244       No MI                      1.00E+17                     2.25                       20120201
     17010277       No MI                      1.00E+17                     2.25                       20120201
     17010287       No MI                      1.00E+17                     2.25                       20120201
     17010261       No MI                      1.00E+17                     2.25                       20120201
     17010247       No MI                      1.00E+17                     2.25                       20120201
     17010297       No MI                      1.00E+17                     2.25                       20120201
     17010225       No MI                      1.00E+17                     2.25                       20120201
     17010299       No MI                      1.00E+17                     2.25                       20120201
     17010234       No MI                      1.00E+17                     2.25                       20120201
     17010276       No MI                      1.00E+17                     2.25                       20120201
     17010243       No MI                      1.00E+17                     2.25                       20120201
     17010238       No MI                      1.00E+17                     2.25                       20120201
     17010281       No MI                      1.00E+17                     2.25                       20120201
     17010237       No MI                      1.00E+17                     2.25                       20120201
     17010294       No MI                      1.00E+17                     2.25                       20120201
     17010252       No MI                      1.00E+17                     2.25                       20120201
     17010298       No MI                      1.00E+17                     2.25                       20120201
     17010292       No MI                      1.00E+17                     2.25                       20120201
     17010272       No MI                      1.00E+17                     2.25                       20120201
     17010289       No MI                      1.00E+17                     2.25                       20120201
     17010271       No MI                      1.00E+17                     2.25                       20120201
     17010306       No MI                      1.00E+17                     2.25                       20120201
     17010295       No MI                      1.00E+17                     2.25                       20120201
     17010305       No MI                      1.00E+17                     2.25                       20120201
     17010296       No MI                      1.00E+17                     2.25                       20120201
     16814894       No MI                      1.00E+17                     3.45                       20070401
     16814897       No MI                      1.00E+17                     3.45                       20070401
     16814902       Mortgage Guaranty In       1.00E+17                     3.45                       20070401
     16814912       No MI                      1.00E+17                     3.45                       20070401
     16814896       No MI                      1.00E+17                      3.4                       20070401
     16814890       No MI                      1.00E+17                     3.45                       20070401
     16692062       No MI                      1.00E+17                     2.25                       20111101
     16663517       No MI                                                  3.625                       20070401
     16658266       No MI                      1.00E+17                    3.625                       20070401
     16653468       No MI                      1.00E+17                     3.25                       20070401
     16653486       No MI                      1.00E+17                      3.5                       20070401
     16649538       No MI                      1.00E+17                    3.625                       20070401
     16615788       No MI                      1.00E+17                     2.25                       20120201
     16612420       No MI                                                  3.625                       20070401
     16603717       No MI                      1.00E+17                    3.625                       20070401
     16605392       No MI                                                    3.5                       20070401
     16599124       No MI                      1.00E+17                      3.5                       20070401
     16965721       No MI                      1.00E+17                     2.25                       20120101
     16848697       No MI                      1.00E+17                    3.075                       20070401
     16965722       No MI                      1.00E+17                     2.25                       20120101
     16965724       No MI                      1.00E+17                     2.25                       20120101
     16848687       No MI                      1.00E+17                     3.45                       20070401
     16966564       No MI                      1.00E+17                     3.45                       20070401
     16965708       No MI                      1.00E+17                     2.25                       20120101
     16965706       No MI                      1.00E+17                     2.25                       20120101
     16965738       No MI                      1.00E+17                     2.25                       20120101
     16965726       No MI                      1.00E+17                     2.25                       20120101
     16965729       No MI                      1.00E+17                     2.25                       20120101
     16965723       No MI                      1.00E+17                     2.25                       20120101
     16965740       No MI                      1.00E+17                     2.25                       20120101
     16966567       No MI                      1.00E+17                     3.45                       20070401
     16979949       No MI                      1.00E+17                     2.25                       20120101
     16965741       No MI                      1.00E+17                     2.25                       20120101
     16965709       No MI                      1.00E+17                     2.25                       20120101
     16979952       No MI                      1.00E+17                     2.25                       20120101
     16965720       No MI                      1.00E+17                     2.25                       20120101
     16966569       No MI                      1.00E+17                     3.45                       20070401
     16965730       No MI                      1.00E+17                     2.25                       20120101
     16965715       No MI                      1.00E+17                     2.25                       20120101
     16966563       Mortgage Guaranty In       1.00E+17                     3.45                       20070401
     17010214       No MI                      1.00E+17                     2.25                       20120101
     16965727       No MI                      1.00E+17                     2.25                       20120101
     16965728       No MI                      1.00E+17                     2.25                       20120101
     16966572       No MI                      1.00E+17                     3.45                       20070401
     16965725       No MI                      1.00E+17                     2.25                       20120101
     16965743       No MI                      1.00E+17                     2.25                       20120101
     16966568       No MI                      1.00E+17                     3.45                       20070401
     16979955       No MI                      1.00E+17                     2.25                       20120101
     16966573       No MI                      1.00E+17                      3.4                       20070401
     16966577       No MI                      1.00E+17                     3.45                       20070401
     16965714       No MI                      1.00E+17                     2.25                       20120101
     16965742       No MI                      1.00E+17                     2.25                       20120101
     16966574       No MI                      1.00E+17                     3.45                       20070401
     16979951       No MI                      1.00E+17                     2.25                       20120101
     16965739       No MI                      1.00E+17                     2.25                       20120101
     16966576       No MI                      1.00E+17                     3.45                       20070401
     16979950       No MI                      1.00E+17                     2.25                       20120201
     16979946       No MI                      1.00E+17                     2.25                       20120101
     17010211       No MI                      1.00E+17                     2.25                       20120201
     16979953       No MI                      1.00E+17                     2.25                       20120201
     16965744       No MI                      1.00E+17                     2.25                       20120101
     17010208       No MI                      1.00E+17                     2.25                       20120201
     17004234       No MI                      1.00E+17                      3.4                       20070401
     16979956       No MI                      1.00E+17                     2.25                       20120101
     16979948       No MI                      1.00E+17                     2.25                       20120201
     16979947       No MI                      1.00E+17                     2.25                       20120201
     16965710       No MI                      1.00E+17                     2.25                       20120101
     17004233       No MI                      1.00E+17                     3.45                       20070401
     16979954       No MI                      1.00E+17                     2.25                       20120101
     17004229       No MI                      1.00E+17                      3.4                       20070401
     17010217       No MI                      1.00E+17                     2.25                       20120201
     17010218       No MI                      1.00E+17                     2.25                       20120201
     17010219       No MI                      1.00E+17                      2.5                       20120201
     17010210       No MI                      1.00E+17                     2.25                       20120201
     17010216       No MI                      1.00E+17                     2.25                       20120101
     17010221       No MI                      1.00E+17                     2.25                       20120201
     17004236       No MI                      1.00E+17                    3.625                       20070401
     17010212       No MI                      1.00E+17                     2.25                       20120201
     17010213       No MI                      1.00E+17                     2.25                       20120201
     17010220       No MI                      1.00E+17                     2.25                       20120201
     17010209       No MI                      1.00E+17                     2.25                       20120201
     16814862       No MI                      1.00E+17                     3.45                       20070401
     16814883       No MI                      1.00E+17                     3.45                       20070401
     16814843       No MI                      1.00E+17                     3.45                       20070401
     16814855       No MI                      1.00E+17                     3.45                       20070401
     16814874       No MI                      1.00E+17                     3.45                       20070401
     16814875       No MI                      1.00E+17                     3.45                       20070401
     16814885       No MI                      1.00E+17                     3.45                       20070401
     16814863       No MI                      1.00E+17                     3.45                       20070401
     16814847       No MI                      1.00E+17                     3.45                       20070401
     16814860       No MI                      1.00E+17                      3.2                       20070401
     16814859       No MI                      1.00E+17                     3.45                       20070401
     16965733       No MI                      1.00E+17                     2.25                       20111201
     16814866       No MI                      1.00E+17                      3.4                       20070401
     16814889       No MI                      1.00E+17                     3.45                       20070401
     16814870       No MI                      1.00E+17                     3.45                       20070401
     16814856       No MI                      1.00E+17                     3.45                       20070401
     16965716       No MI                      1.00E+17                     2.25                       20120101
     16814861       No MI                      1.00E+17                     3.45                       20070401
     16814871       No MI                      1.00E+17                     3.45                       20070401
     16848677       No MI                      1.00E+17                     3.45                       20070401
     16814857       No MI                      1.00E+17                     3.45                       20070401
     16965713       No MI                      1.00E+17                     2.25                       20120101
     16814858       No MI                      1.00E+17                     3.45                       20070401
     16965731       No MI                      1.00E+17                     2.25                       20111201
     16848676       No MI                      1.00E+17                     3.45                       20070401
     16848689       No MI                      1.00E+17                     3.45                       20070401
     16966575       No MI                      1.00E+17                     3.45                       20070401
     16848680       No MI                      1.00E+17                     3.45                       20070401
     16848693       No MI                      1.00E+17                     3.45                       20070401
     16848688       No MI                      1.00E+17                     3.45                       20070401
     16965734       No MI                      1.00E+17                     2.25                       20120101
     16965736       No MI                      1.00E+17                     2.25                       20120101
     16965737       No MI                      1.00E+17                     2.25                       20120101
     16965712       No MI                      1.00E+17                     2.25                       20120101
     16848679       No MI                      1.00E+17                      3.4                       20070401
     17010215       No MI                      1.00E+17                     2.25                       20111201
     16814887       No MI                      1.00E+17                      3.4                       20070401
     16848681       No MI                      1.00E+17                      3.4                       20070401
     16847043       No MI                      1.00E+17                     2.25                       20120101
     16814872       No MI                      1.00E+17                     3.45                       20070401
     16848678       No MI                      1.00E+17                     3.45                       20070401
     16848686       No MI                      1.00E+17                     3.45                       20070401
     16848691       No MI                      1.00E+17                     3.45                       20070401
     16848694       No MI                                                   3.45                       20070401
     16848696       No MI                      1.00E+17                      3.4                       20070401
     16848682       No MI                      1.00E+17                     2.95                       20070401
     17021097       No MI                      1.00E+17                     2.25                       20120201
     17021115       No MI                      1.00E+17                     2.25                       20120201
     17021144       No MI                      1.00E+17                     2.25                       20120101
     17021308       No MI                      1.00E+17                      3.5                       20070401
     16776830       No MI                      1.00E+17                     2.25                       20111101
     16718154       No MI                      1.00E+17                     2.25                       20111101
     16803699       No MI                      1.00E+17                      3.5                       20070401
     16978215       No MI                      1.00E+17                     2.75                       20120101
     17014600       No MI                      1.00E+17                     2.25                       20120301
     16971864       No MI                      1.00E+17                      3.5                       20070401
     16984338       No MI                      1.00E+17                     2.25                       20120301
     16969040       No MI                      1.00E+17                     2.25                       20120101
     16984359       No MI                      1.00E+17                     2.25                       20120301
     16969052       No MI                      1.00E+17                     2.25                       20120101
     17014644       No MI                      1.00E+17                     2.25                       20120301
     16969064       No MI                      1.00E+17                     2.25                       20120101
     17014659       No MI                      1.00E+17                     2.25                       20120301
     16982776       No MI                      1.00E+17                     2.25                       20120301
     16978167       No MI                      1.00E+17                     2.75                       20111001
     16978171       No MI                      1.00E+17                     2.75                       20111201
     16978173       No MI                      1.00E+17                     2.75                       20111101
     16978341       No MI                      1.00E+17                    2.875                       20120101
     16978348       No MI                      1.00E+17                     2.75                       20120101
     16851544       No MI                      1.00E+17                     2.25                       20120301
     16978521       No MI                      1.00E+17                     2.25                       20120301
     17008801       No MI                      1.00E+17                      3.5                       20070401
     17010307       No MI                      1.00E+17                     2.25                       20120201
     16968060       No MI                      1.00E+17                     2.25                       20120301
     16971962       No MI                      1.00E+17                     3.25                       20070401
     16978038       No MI                      1.00E+17                     2.75                       20111201
     16978094       No MI                      1.00E+17                     2.75                       20111201
     16994814       No MI                      1.00E+17                     2.25                       20120301
     16978295       No MI                      1.00E+17                     2.75                       20120101
     16978298       No MI                      1.00E+17                     2.75                       20120101
     17008919       No MI                      1.00E+17                     2.25                       20120301
     16978641       No MI                      1.00E+17                     2.25                       20120301
     16968853       No MI                      1.00E+17                     2.25                       20120101
     17010250       No MI                      1.00E+17                     2.25                       20120201
     16968858       No MI                      1.00E+17                     2.25                       20120101
     17010254       No MI                      1.00E+17                     2.25                       20120201
     17010256       No MI                      1.00E+17                     2.25                       20120201
     16968886       No MI                      1.00E+17                      3.5                       20070401
     17001538       No MI                      1.00E+17                     2.25                       20120301
     16968890       No MI                      1.00E+17                     2.25                       20120101
     16819199       No MI                      1.00E+17                     2.25                       20120101
     16825945       No MI                      1.00E+17                     2.25                       20120201
     16834865       No MI                                                   2.25                       20120201
     16823907       No MI                      1.00E+17                      3.5                       20070401
     16823776       No MI                      1.00E+17                     2.25                       20111201
     16819341       No MI                      1.00E+17                      3.5                       20070401
     16833152       No MI                      1.00E+17                        3                       20070401
     16836984       No MI                      1.00E+17                     2.25                       20111201
     16814093       No MI                      1.00E+17                      3.5                       20070401
     16814095       No MI                      1.00E+17                     3.75                       20070401
     16803565       No MI                      1.00E+17                     2.25                       20120101
     16838758       No MI                      1.00E+17                     2.75                       20070401
     16721731       Republic MIC               1.00E+17                     3.75                       20070401
     16819650       No MI                      1.00E+17                     3.75                       20070401
     16802939       No MI                                                    3.5                       20070401
     16826720       No MI                      1.00E+17                     3.75                       20070401
     16772552       No MI                      1.00E+17                     3.75                       20070401
     16771666       No MI                      1.00E+17                     2.25                       20111101
     16832984       No MI                      1.00E+17                      3.5                       20070401
     16819635       No MI                      1.00E+17                     3.75                       20070401
     16835617       No MI                      1.00E+17                     2.75                       20120101
     16846025       No MI                      1.00E+17                     2.25                       20111201
     16853340       No MI                      1.00E+17                     2.25                       20120201
     16965468       No MI                      1.00E+17                     2.25                       20120201
     17013834       No MI                      1.00E+17                     2.25                       20120201
     16980592       No MI                      1.00E+17                     2.25                       20120101
     16980624       No MI                      1.00E+17                     2.25                       20120201
     17002121       No MI                      1.00E+17                     2.25                       20120201
     17011010       No MI                      1.00E+17                     2.25                       20120201
     16984830       No MI                      1.00E+17                     2.25                       20120201
     16991561       No MI                      1.00E+17                     2.25                       20111201
     16991564       No MI                      1.00E+17                     2.25                       20111201
     17016338       No MI                      1.00E+17                     2.25                       20120201
     16857011       No MI                      1.00E+17                     2.25                       20120201
     16973945       No MI                      1.00E+17                     2.25                       20120201
     16857358       No MI                      1.00E+17                     2.75                       20120201
     16803933       No MI                      1.00E+17                     2.25                       20120101
     17000139       No MI                      1.00E+17                     2.25                       20120201
     16968687       No MI                      1.00E+17                     2.25                       20120201
     17009274       No MI                      1.00E+17                     2.25                       20120201
     17002159       No MI                      1.00E+17                     2.25                       20120201
     17014988       No MI                      1.00E+17                     2.25                       20120201
     17015000       No MI                      1.00E+17                     2.25                       20120201
     17015003       No MI                      1.00E+17                     2.25                       20120201
     16790801       No MI                      1.00E+17                     2.25                       20120201
     16823991       No MI                      1.00E+17                     2.25                       20120201
     16990068       No MI                      1.00E+17                     2.25                       20120201
     16819404       No MI                      1.00E+17                     3.75                       20070401
     16856629       No MI                      1.00E+17                     2.25                       20120201
     16991521       No MI                      1.00E+17                     2.25                       20120201
     17011013       No MI                      1.00E+17                     2.25                       20120201
     16990390       No MI                      1.00E+17                     2.25                       20120201
     16823830       No MI                      1.00E+17                      3.5                       20070401
     16808363       No MI                      1.00E+17                     2.25                       20120301
     16823822       No MI                      1.00E+17                     2.25                       20120101
     16308297       No MI                      1.00E+17                    3.825                       20070401
     16836779       No MI                      1.00E+17                     2.25                       20111201
     16814042       No MI                      1.00E+17                     2.25                       20120101
     16826969       No MI                      1.00E+17                    3.375                       20070401
     16790671       No MI                      1.00E+17                      3.5                       20070401
     16786226       No MI                      1.00E+17                    3.625                       20070401
     16838655       No MI                      1.00E+17                     3.75                       20070401
     16835784       No MI                      1.00E+17                      3.5                       20070401
     16780431       No MI                      1.00E+17                    3.625                       20070401
     16833526       No MI                      1.00E+17                     2.25                       20111201
     16833529       No MI                      1.00E+17                     2.25                       20111201
     16833547       No MI                      1.00E+17                     2.25                       20111201
     16833555       No MI                      1.00E+17                     2.25                       20111101
     16833559       No MI                      1.00E+17                     2.25                       20111201
     16833564       No MI                      1.00E+17                     2.25                       20111201
     16833573       No MI                      1.00E+17                     2.25                       20111201
     16833574       No MI                      1.00E+17                     2.25                       20111201
     16833578       No MI                      1.00E+16                     2.25                       20111201
     16833586       No MI                      1.00E+17                     2.25                       20111001
     16833587       No MI                      1.00E+17                     2.25                       20111101
     16836774       No MI                      1.00E+17                     2.25                       20111201
     16836784       No MI                      1.00E+17                     2.25                       20111201
     16836790       No MI                      1.00E+17                     2.25                       20111201
     16836800       No MI                      1.00E+17                     2.25                       20111201
     16836801       No MI                      1.00E+17                     2.25                       20111201
     16836803       No MI                      1.00E+17                     2.25                       20111201
     16836813       No MI                      1.00E+17                     2.25                       20111201
     16836819       No MI                      1.00E+17                     2.25                       20111201
     16836823       No MI                      1.00E+17                     2.25                       20111201
     16836833       No MI                      1.00E+17                     2.25                       20111201
     16836841       No MI                      1.00E+17                     2.25                       20111201
     16836848       No MI                      1.00E+17                     2.25                       20111201
     16836899       No MI                      1.00E+17                     2.25                       20111201
     16836909       No MI                      1.00E+17                     2.25                       20111201
     16836931       No MI                      1.00E+17                     2.25                       20111201
     16836938       No MI                      1.00E+17                     2.25                       20111201
     16836941       No MI                      1.00E+17                     2.25                       20111201
     16836943       No MI                      1.00E+17                     2.25                       20111201
     16836956       No MI                      1.00E+17                     2.25                       20111201
     16836978       No MI                      1.00E+17                     2.25                       20111201
     16836983       No MI                      1.00E+17                     2.25                       20111201
     16845185       No MI                      1.00E+17                     2.25                       20120101
     16845196       No MI                      1.00E+17                     2.25                       20111201
     16845214       No MI                      1.00E+17                     2.25                       20120101
     16845226       No MI                      1.00E+17                     2.25                       20120101
     16845271       No MI                      1.00E+17                     2.25                       20120101
     16845280       No MI                      1.00E+17                     2.25                       20120101
     16833474       No MI                      1.00E+17                     2.25                       20111201
     16833477       No MI                      1.00E+17                     2.25                       20111201
     16833479       No MI                      1.00E+17                     2.25                       20111201
     16833480       No MI                      1.00E+17                     2.25                       20111201
     16833487       No MI                      1.00E+17                     2.25                       20111201
     16833499       No MI                      1.00E+17                     2.25                       20111101
     16642701       No MI                      1.00E+17                    3.125                       20070401
     16814918       No MI                      1.00E+17                     3.45                       20070401
     16814910       No MI                      1.00E+17                      3.2                       20070401
     16814913       No MI                      1.00E+17                     2.95                       20070401
     16814916       No MI                      1.00E+17                     3.45                       20070401
     16814909       No MI                      1.00E+17                     3.45                       20070401
     16814919       No MI                      1.00E+17                     3.45                       20070401
     16814905       No MI                      1.00E+17                     3.45                       20070401
     16814921       No MI                      1.00E+17                     3.45                       20070401
     16814920       No MI                      1.00E+17                     2.95                       20070401
     16848705       No MI                      1.00E+17                     3.45                       20070401
     17010222       No MI                      1.00E+17                     2.25                       20120201
     16848713       No MI                      1.00E+17                     3.45                       20070401
     16848719       No MI                      1.00E+17                     3.45                       20070401
     16966583       No MI                      1.00E+17                     3.45                       20070401
     16965758       No MI                      1.00E+17                     2.25                       20120101
     16848714       No MI                      1.00E+17                     3.45                       20070401
     16848707       No MI                      1.00E+17                     2.65                       20070401
     16965753       No MI                      1.00E+17                     2.25                       20120101
     16848718       No MI                      1.00E+17                     3.45                       20070401
     16814922       No MI                      1.00E+17                     3.45                       20070401
     16848737       No MI                      1.00E+17                     3.45                       20070401
     16848736       No MI                      1.00E+17                     3.45                       20070401
     16848711       No MI                      1.00E+17                     3.45                       20070401
     16848741       No MI                      1.00E+17                    3.075                       20070401
     16848710       No MI                      1.00E+17                      3.4                       20070401
     16848727       No MI                      1.00E+17                     3.45                       20070401
     16848732       No MI                      1.00E+17                     2.95                       20070401
     16965788       No MI                      1.00E+17                     2.25                       20120101
     16848729       No MI                      1.00E+17                     3.45                       20070401
     16965787       No MI                      1.00E+17                     2.25                       20120101
     16848724       No MI                      1.00E+17                     3.45                       20070401
     16965764       No MI                      1.00E+17                     2.25                       20120101
     16965793       No MI                      1.00E+17                     2.25                       20120101
     16848739       No MI                      1.00E+17                     3.45                       20070401
     16965776       No MI                      1.00E+17                     2.25                       20120101
     16965812       No MI                      1.00E+17                     2.25                       20120101
     16965782       No MI                      1.00E+17                     2.25                       20120101
     16965772       No MI                      1.00E+17                     2.25                       20120101
     16965745       No MI                      1.00E+17                     2.25                       20120101
     16965777       No MI                      1.00E+17                     2.25                       20120101
     16965843       No MI                      1.00E+17                     2.25                       20120101
     16965784       No MI                      1.00E+17                     2.25                       20120101
     16965803       No MI                      1.00E+17                     2.25                       20120101
     16848703       No MI                      1.00E+17                      3.4                       20070401
     16965800       No MI                      1.00E+17                     2.25                       20120101
     16965748       No MI                      1.00E+17                     2.25                       20120101
     16965746       No MI                      1.00E+17                     2.25                       20120101
     16965808       No MI                      1.00E+17                     2.25                       20120101
     16965818       No MI                      1.00E+17                     2.25                       20120101
     16966580       No MI                      1.00E+17                     3.45                       20070401
     16965757       No MI                      1.00E+17                     2.25                       20120101
     16965819       No MI                      1.00E+17                     2.25                       20120101
     16965823       No MI                      1.00E+17                     2.25                       20120101
     16965771       No MI                      1.00E+17                     2.25                       20120101
     16965817       No MI                      1.00E+17                     2.25                       20120101
     16965821       No MI                      1.00E+17                     2.25                       20120101
     16965747       No MI                      1.00E+17                     2.25                       20120101
     16966588       No MI                      1.00E+17                     3.45                       20070401
     16965749       No MI                      1.00E+17                     2.25                       20120101
     16965786       No MI                      1.00E+17                     2.25                       20120101
     16965847       No MI                      1.00E+17                     2.25                       20120101
     16965816       No MI                      1.00E+17                     2.25                       20120101
     16965814       No MI                      1.00E+17                     2.25                       20120101
     16965813       No MI                      1.00E+17                     2.25                       20120101
     16965840       No MI                      1.00E+17                     2.25                       20120101
     16979965       No MI                      1.00E+17                     2.25                       20120101
     16965801       No MI                      1.00E+17                     2.25                       20120101
     16848721       No MI                      1.00E+17                     3.45                       20070401
     16965856       No MI                      1.00E+17                     2.25                       20120101
     16965832       No MI                      1.00E+17                     2.25                       20120101
     16965827       No MI                      1.00E+17                     2.25                       20120101
     16965833       No MI                      1.00E+17                     2.25                       20120101
     16965798       No MI                      1.00E+17                     2.25                       20120101
     16965791       No MI                      1.00E+17                     2.25                       20120101
     16965810       No MI                      1.00E+17                     2.25                       20120101
     16848734       No MI                      1.00E+17                     3.45                       20070401
     16966586       No MI                      1.00E+17                     3.45                       20070401
     16848742       No MI                      1.00E+17                     3.45                       20070401
     16965811       No MI                      1.00E+17                     2.25                       20120101
     16965752       No MI                      1.00E+17                     2.25                       20120101
     16979966       No MI                      1.00E+17                     2.25                       20120101
     16966598       No MI                      1.00E+17                     3.45                       20070401
     16965799       No MI                      1.00E+17                     2.25                       20120101
     16965825       No MI                      1.00E+17                     2.25                       20120101
     16965805       No MI                      1.00E+17                     2.25                       20120101
     16965761       No MI                      1.00E+17                     2.25                       20120101
     16965830       No MI                      1.00E+17                     2.25                       20120101
     16965796       No MI                      1.00E+17                     2.25                       20120101
     16965780       No MI                      1.00E+17                     2.25                       20120101
     16965829       No MI                      1.00E+17                     2.25                       20120101
     17010223       No MI                      1.00E+17                     2.25                       20120201
     16965846       No MI                      1.00E+17                     2.25                       20120101
     16965828       No MI                      1.00E+17                     2.25                       20120101
     16965766       No MI                      1.00E+17                     2.25                       20120101
     16965751       No MI                      1.00E+17                     2.25                       20120101
     16966610       No MI                      1.00E+17                     3.45                       20070401
     16966609       No MI                      1.00E+17                     3.45                       20070401
     16965854       No MI                      1.00E+17                     2.25                       20120101
     16965783       No MI                      1.00E+17                     2.25                       20120101
     16965759       No MI                      1.00E+17                     2.25                       20120101
     16965789       No MI                      1.00E+17                     2.25                       20120101
     16966591       No MI                      1.00E+17                      3.4                       20070401
     16965851       No MI                      1.00E+17                     2.25                       20120101
     16966585       No MI                      1.00E+17                     3.45                       20070401
     16965831       No MI                      1.00E+17                     2.25                       20120101
     16965767       No MI                      1.00E+17                     2.25                       20120101
     16965837       No MI                      1.00E+17                     2.25                       20120101
     16965794       No MI                      1.00E+17                     2.25                       20120101
     16965844       No MI                      1.00E+17                     2.25                       20120101
     16965774       No MI                      1.00E+17                     2.25                       20120101
     16965820       No MI                      1.00E+17                     2.25                       20120101
     16966597       Mortgage Guaranty In       1.00E+17                     3.45                       20070401
     16965785       No MI                      1.00E+17                     2.25                       20120101
     16965838       No MI                      1.00E+17                     2.25                       20120101
     16965806       No MI                      1.00E+17                     2.25                       20120101
     16965858       No MI                      1.00E+17                     2.25                       20120101
     16965778       No MI                      1.00E+17                     2.25                       20120101
     16965857       No MI                      1.00E+17                     2.25                       20120101
     16965756       No MI                      1.00E+17                     2.25                       20120101
     16965802       No MI                      1.00E+17                     2.25                       20120101
     16966590       No MI                      1.00E+17                     3.45                       20070401
     16965845       No MI                      1.00E+17                     2.25                       20120101
     16965775       No MI                      1.00E+17                     2.25                       20120101
     16965835       No MI                      1.00E+17                     2.25                       20120101
     16965760       No MI                      1.00E+17                     2.25                       20120101
     16966608       No MI                      1.00E+17                      3.4                       20070401
     16965804       No MI                      1.00E+17                     2.25                       20120101
     16965842       No MI                      1.00E+17                     2.25                       20120101
     16965826       No MI                      1.00E+17                     2.25                       20120101
     16979977       No MI                      1.00E+17                     2.25                       20120101
     16965834       No MI                      1.00E+17                     2.25                       20120101
     16979962       No MI                      1.00E+17                     2.25                       20120201
     16965850       No MI                      1.00E+17                     2.25                       20120101
     16965807       No MI                      1.00E+17                     2.25                       20120101
     16965865       No MI                      1.00E+17                     2.25                       20120101
     16965770       No MI                      1.00E+17                     2.25                       20120101
     16965763       No MI                      1.00E+17                     2.25                       20120101
     16965824       No MI                      1.00E+17                     2.25                       20120101
     16979967       No MI                      1.00E+17                     2.25                       20120101
     16966611       No MI                      1.00E+17                    2.875                       20070401
     16965853       No MI                      1.00E+17                     2.25                       20120101
     16965750       No MI                      1.00E+17                     2.25                       20120101
     16965864       No MI                      1.00E+17                     2.25                       20120101
     16966606       No MI                      1.00E+17                     3.45                       20070401
     16661822       No MI                      1.00E+17                     2.25                       20120301
     16844003       No MI                      1.00E+17                     2.25                       20120201
     16845517       No MI                      1.00E+17                      3.5                       20070401
     16847170       No MI                      1.00E+17                    3.625                       20070401
     16848890       No MI                      1.00E+17                    3.625                       20070401
     16848966       No MI                      1.00E+17                    3.625                       20070401
     16851525       No MI                      1.00E+17                     2.25                       20120201
     16851627       No MI                      1.00E+17                     2.25                       20120201
     16851837       No MI                      1.00E+17                     2.25                       20120201
     16856267       No MI                      1.00E+17                    3.375                       20070401
     16965052       No MI                      1.00E+17                     2.25                       20120201
     16968115       No MI                      1.00E+17                      3.5                       20070401
     16967992       No MI                      1.00E+17                      3.5                       20070401
     16968157       No MI                      1.00E+17                     2.25                       20120201
     16971926       No MI                      1.00E+17                     2.25                       20120201
     16980272       No MI                      1.00E+17                     2.25                       20120201
     16980119       No MI                      1.00E+17                     2.25                       20120201
     16982666       No MI                      1.00E+17                     2.25                       20120201
     16982590       No MI                      1.00E+17                     2.25                       20120301
     16984222       No MI                      1.00E+17                     2.25                       20120301
     16984270       No MI                      1.00E+17                     2.25                       20120301
     16984323       No MI                      1.00E+17                     2.25                       20120301
     16990996       No MI                      1.00E+17                     2.25                       20120201
     16991028       No MI                      1.00E+17                     2.25                       20120301
     16994829       No MI                      1.00E+17                     2.25                       20120301
     16997801       No MI                      1.00E+17                     2.25                       20120301
     16997808       No MI                      1.00E+17                     2.25                       20120301
     16997838       No MI                      1.00E+17                     2.25                       20120301
     16997891       No MI                      1.00E+17                     2.25                       20120301
     17001501       No MI                      1.00E+17                     2.25                       20120301
     17001510       No MI                      1.00E+17                     2.25                       20120301
     17003018       No MI                      1.00E+17                     2.25                       20120301
     17003104       No MI                      1.00E+17                     2.25                       20120301
     17004503       No MI                      1.00E+17                     2.25                       20120301
     17008831       No MI                      1.00E+17                     2.25                       20120301
     17010882       No MI                      1.00E+17                      3.5                       20070601
     17010901       No MI                      1.00E+17                     2.25                       20120301
     17013271       No MI                      1.00E+17                     2.25                       20120301
     17014509       No MI                      1.00E+17                     2.25                       20120301
     17014517       No MI                      1.00E+17                     2.25                       20120301
     17014612       No MI                      1.00E+17                     2.25                       20120301
     17014657       No MI                      1.00E+17                     2.25                       20120301
     17016087       No MI                      1.00E+17                     2.25                       20120301
     17016131       No MI                      1.00E+17                     2.25                       20120301
     17020943       No MI                      1.00E+17                     2.25                       20120301
     17021789       No MI                      1.00E+17                     2.25                       20120301
     17027360       No MI                      1.00E+17                     2.25                       20120301
     16811571       No MI                      1.00E+17                    3.625                       20070401
     16826192       No MI                      1.00E+17                     2.75                       20070401
     16834872       No MI                      1.00E+17                     2.25                       20120201
     16802896       No MI                      1.00E+17                    3.625                       20070401
     16543470       No MI                      1.00E+17                      3.5                       20070401
     16814892       No MI                      1.00E+17                     3.45                       20070401
     16848706       No MI                      1.00E+17                    3.325                       20070401
     16814917       No MI                      1.00E+17                    3.075                       20070401
     16848726       No MI                      1.00E+17                      3.4                       20070401
     16848735       Mortgage Guaranty In       1.00E+17                     2.95                       20070401
     16848731       Mortgage Guaranty In       1.00E+17                    3.075                       20070401
     16965762       No MI                      1.00E+17                     2.25                       20120101
     16965769       No MI                      1.00E+17                     2.25                       20120101
     16965779       No MI                      1.00E+17                     2.25                       20120101
     16966579       No MI                      1.00E+17                     3.45                       20070401
     16965809       No MI                      1.00E+17                     2.25                       20120101
     16965839       No MI                      1.00E+17                     2.25                       20120101
     16965790       No MI                      1.00E+17                     2.25                       20120101
     16965773       No MI                      1.00E+17                     2.25                       20120101
     16966601       No MI                      1.00E+17                     3.45                       20070401
     16965862       No MI                      1.00E+17                     2.25                       20120101
     16965868       No MI                      1.00E+17                     2.25                       20120101
     16965822       No MI                      1.00E+17                     2.25                       20120101
     17004263       No MI                      1.00E+17                     3.45                       20070401
     17004239       No MI                      1.00E+17                      3.4                       20070401
     17010270       No MI                      1.00E+17                     2.25                       20120201
     17010231       No MI                      1.00E+17                     2.25                       20120201
     17010274       No MI                      1.00E+17                     2.25                       20120201
     16612435       No MI                      1.00E+17                    3.375                       20070401
     16616757       No MI                      1.00E+17                    3.375                       20070401
     16650593       PMI                        1.00E+17                     3.75                       20070401
     16772819       No MI                      1.00E+17                      3.5                       20070401
     16772849       No MI                      1.00E+17                     3.25                       20070401
     16775655       No MI                      1.00E+17                      3.5                       20070401
     16764815       No MI                      1.00E+17                     2.25                       20111201
     16773029       No MI                      1.00E+17                      3.5                       20070401
     16772807       No MI                      1.00E+17                      3.5                       20070401
     16772808       No MI                      1.00E+17                     2.25                       20120101
     16731208       No MI                      1.00E+17                    3.375                       20070401
     16730079       No MI                      1.00E+17                    3.625                       20070401
     16731291       No MI                      1.00E+17                     2.25                       20120201
     16603034       No MI                      1.00E+17                      3.5                       20070401
     16722803       No MI                      1.00E+17                    3.625                       20070401
     16722891       No MI                      1.00E+17                    3.125                       20070401
     16713313       No MI                      1.00E+17                     2.25                       20070401
     16713307       No MI                                                    3.5                       20070401
     16710476       No MI                      1.00E+17                      3.5                       20070401
     16709209       No MI                      1.00E+17                      3.5                       20070401
     16709149       No MI                      1.00E+17                    3.625                       20070401
     16996710       No MI                      1.00E+17                     2.25                       20120201
     16996715       No MI                      1.00E+17                     2.25                       20120101
     16996716       No MI                      1.00E+17                     2.25                       20120101
     16996727       No MI                      1.00E+17                     2.25                       20120201
     16996728       No MI                      1.00E+17                     2.25                       20120201
     16996731       No MI                      1.00E+17                     2.25                       20120201
     16990909       No MI                      1.00E+17                     2.75                       20120101
     16990910       No MI                      1.00E+17                     2.75                       20120101
     16990912       No MI                      1.00E+17                     2.75                       20111201
     16990913       No MI                      1.00E+17                     2.75                       20120101
     16990914       No MI                      1.00E+17                     2.75                       20120101
     16990916       No MI                      1.00E+17                     2.75                       20120201
     16990917       No MI                      1.00E+17                     2.75                       20120201
     16990918       No MI                      1.00E+17                        3                       20120201
     16990919       No MI                      1.00E+17                     2.75                       20120201
     16990920       No MI                      1.00E+17                     2.75                       20120201
     16990921       No MI                      1.00E+17                     2.75                       20120201
     16674883       No MI                      1.00E+17                     2.25                       20120201
     16978242       No MI                      1.00E+17                     2.75                       20111201
     16978243       No MI                      1.00E+17                     2.75                       20120101
     16978244       No MI                      1.00E+17                     2.75                       20111201
     16978245       No MI                      1.00E+17                     2.75                       20111201
     16978246       No MI                      1.00E+17                     2.75                       20111201
     16978247       No MI                      1.00E+17                     2.75                       20120101
     16978250       No MI                      1.00E+17                     2.75                       20120101
     16978251       No MI                      1.00E+17                     2.75                       20120101
     16978253       No MI                      1.00E+17                     2.75                       20111201
     16978254       No MI                      1.00E+17                     2.75                       20111201
     16978255       No MI                      1.00E+17                     2.75                       20120101
     16978256       No MI                      1.00E+17                     2.75                       20111201
     16978257       No MI                      1.00E+17                     2.75                       20111201
     16978258       No MI                      1.00E+17                        4                       20120101
     16978259       No MI                      1.00E+17                     2.75                       20111201
     16978260       No MI                      1.00E+17                    6.875                       20120101
     16978261       No MI                      1.00E+17                     2.75                       20120101
     16978262       No MI                      1.00E+17                     2.75                       20120101
     16978263       No MI                      1.00E+17                     2.75                       20111201
     16978264       No MI                      1.00E+17                     2.75                       20120101
     16978265       No MI                      1.00E+17                     2.75                       20111201
     16978266       No MI                      1.00E+17                     2.75                       20120101
     16978267       No MI                      1.00E+17                     2.75                       20120101
     16978268       No MI                      1.00E+17                     2.75                       20111201
     16978269       No MI                      1.00E+17                     2.75                       20111201
     16978270       No MI                      1.00E+17                     2.75                       20111201
     16978271       No MI                      1.00E+17                     2.75                       20111201
     16978272       No MI                      1.00E+17                     2.75                       20120101
     16978273       No MI                      1.00E+17                     2.75                       20111201
     16978274       No MI                      1.00E+17                     2.75                       20111201
     16978275       No MI                      1.00E+17                    2.875                       20111201
     16978277       No MI                      1.00E+17                     2.75                       20111201
     16978278       No MI                      1.00E+17                     2.75                       20120101
     16978279       No MI                      1.00E+17                        3                       20111201
     16978280       No MI                      1.00E+17                     2.75                       20120101
     16978281       No MI                      1.00E+17                      3.5                       20111201
     16978282       No MI                      1.00E+17                     2.75                       20120101
     16978283       No MI                      1.00E+17                      2.5                       20120101
     16978286       No MI                      1.00E+17                      3.5                       20120101
     16978287       No MI                      1.00E+17                     2.75                       20120101
     16978288       No MI                      1.00E+17                        4                       20120101
     16978289       No MI                      1.00E+17                      3.5                       20120101
     16978291       No MI                      1.00E+17                     2.75                       20111201
     16978292       No MI                      1.00E+17                     2.75                       20120101
     16978293       No MI                      1.00E+17                     2.75                       20120101
     16978294       No MI                      1.00E+17                     2.75                       20120101
     16978296       No MI                      1.00E+17                     2.25                       20120101
     16978297       No MI                      1.00E+17                    2.875                       20120101
     16978300       No MI                      1.00E+17                     2.75                       20120101
     16978301       No MI                      1.00E+17                     2.75                       20120101
     16978302       No MI                      1.00E+17                      3.5                       20120101
     16978303       No MI                      1.00E+17                     2.75                       20120101
     16978304       No MI                      1.00E+17                     2.75                       20120101
     16978305       No MI                      1.00E+17                     2.75                       20111201
     16978306       No MI                      1.00E+17                     2.75                       20120101
     16978307       No MI                      1.00E+17                     2.75                       20120101
     16978309       No MI                      1.00E+17                     2.75                       20120101
     16978310       No MI                      1.00E+17                    3.875                       20120101
     16978312       No MI                      1.00E+17                     2.75                       20120101
     16978313       No MI                      1.00E+17                     2.75                       20120101
     16978315       No MI                      1.00E+17                     2.75                       20120101
     16978316       No MI                      1.00E+17                     2.75                       20120101
     16978317       No MI                      1.00E+17                    2.875                       20120101
     16978318       No MI                      1.00E+17                     2.75                       20120101
     16978319       No MI                      1.00E+17                     2.75                       20120101
     16978320       No MI                      1.00E+17                        3                       20120101
     16978321       No MI                      1.00E+17                     2.75                       20120101
     16978322       No MI                      1.00E+17                     3.36                       20120101
     16978323       No MI                      1.00E+17                     2.75                       20120101
     16978324       No MI                      1.00E+17                     2.75                       20120101
     16978325       No MI                      1.00E+17                     2.75                       20120101
     16978328       No MI                      1.00E+17                     2.75                       20120101
     16978329       No MI                      1.00E+17                     2.75                       20120101
     16978330       No MI                      1.00E+17                     2.75                       20120101
     16978331       No MI                      1.00E+17                        4                       20120101
     16978332       No MI                      1.00E+17                     2.75                       20120101
     16978333       No MI                      1.00E+17                     2.75                       20120101
     16978334       No MI                      1.00E+17                     2.75                       20120101
     16978335       No MI                      1.00E+17                     2.75                       20120101
     16978337       No MI                      1.00E+17                     2.75                       20120101
     16978338       No MI                      1.00E+17                     2.75                       20120101
     16978339       No MI                      1.00E+17                     2.75                       20120101
     16978340       No MI                      1.00E+17                     2.75                       20120101
     16978342       No MI                      1.00E+17                     2.75                       20120101
     16978343       No MI                      1.00E+17                     2.75                       20120101
     16978345       No MI                      1.00E+17                        4                       20120101
     16978346       No MI                      1.00E+17                     2.75                       20120101
     16978347       No MI                      1.00E+17                     2.75                       20120101
     16978349       No MI                      1.00E+17                     2.75                       20120101
     16978350       No MI                      1.00E+17                     2.75                       20120101
     16978351       No MI                      1.00E+17                     2.75                       20120101
     16978352       No MI                      1.00E+17                        4                       20120101
     16978353       No MI                      1.00E+17                     2.75                       20120201
     16978354       No MI                      1.00E+17                     2.75                       20120101
     16978355       No MI                      1.00E+17                     2.75                       20120101
     16978356       No MI                      1.00E+17                     2.75                       20120101
     16978359       No MI                      1.00E+17                     2.75                       20120101
     16978360       No MI                      1.00E+17                     2.75                       20120201
     16978361       No MI                      1.00E+17                     2.75                       20120101
     16978362       No MI                      1.00E+17                        3                       20120101
     16978363       No MI                      1.00E+17                     2.75                       20120101
     16978364       No MI                      1.00E+17                     2.75                       20120101
     16978365       No MI                      1.00E+17                     2.75                       20120101
     16978366       No MI                      1.00E+17                     2.75                       20120101
     16978367       No MI                      1.00E+17                     2.75                       20120101
     16978369       No MI                      1.00E+17                     2.75                       20120101
     16978370       No MI                      1.00E+17                     2.75                       20120101
     16978372       No MI                      1.00E+17                    2.875                       20120201
     16978093       No MI                                                   2.75                       20111201
     16978095       No MI                      1.00E+17                     2.75                       20111201
     16978096       No MI                      1.00E+17                      4.5                       20111201
     16978097       No MI                      1.00E+17                     2.75                       20111201
     16978101       No MI                      1.00E+17                     2.75                       20111201
     16978102       No MI                      1.00E+17                     2.75                       20111201
     16978104       No MI                      1.00E+17                     2.75                       20111201
     16978105       No MI                      1.00E+17                     2.75                       20111201
     16978107       No MI                      1.00E+17                    2.875                       20111201
     16978108       No MI                      1.00E+17                     2.75                       20120101
     16978109       No MI                      1.00E+17                     2.75                       20110901
     16978110       No MI                      1.00E+17                     2.75                       20111201
     16978112       No MI                      1.00E+17                     2.75                       20111201
     16978113       No MI                      1.00E+17                     2.75                       20111201
     16978114       No MI                      1.00E+17                     2.75                       20120101
     16978115       No MI                      1.00E+17                     2.75                       20120101
     16978116       No MI                      1.00E+17                     2.75                       20111201
     16978117       No MI                      1.00E+17                     2.75                       20120101
     16978119       No MI                      1.00E+17                     2.75                       20111201
     16978120       No MI                                                   2.25                       20111201
     16978121       No MI                      1.00E+17                     2.75                       20111201
     16978122       No MI                      1.00E+17                     2.75                       20120101
     16978123       No MI                      1.00E+17                     2.75                       20120101
     16978124       No MI                      1.00E+17                     2.75                       20120101
     16978126       No MI                      1.00E+17                     2.25                       20120101
     16978127       No MI                      1.00E+17                     2.75                       20120101
     16978128       No MI                      1.00E+17                     2.75                       20111201
     16978129       No MI                      1.00E+17                     2.75                       20111201
     16978131       No MI                      1.00E+17                     2.75                       20111201
     16978132       No MI                      1.00E+17                     2.75                       20120101
     16978133       No MI                      1.00E+17                     2.75                       20120101
     16978134       No MI                      1.00E+17                     2.75                       20120101
     16978135       No MI                      1.00E+17                     2.75                       20120101
     16978136       No MI                      1.00E+17                     2.75                       20111201
     16978137       No MI                      1.00E+17                     2.75                       20120101
     16978138       No MI                      1.00E+17                     2.75                       20120101
     16978139       No MI                      1.00E+17                     2.75                       20120101
     16978140       No MI                      1.00E+17                     2.75                       20111201
     16978141       No MI                      1.00E+17                     2.75                       20120101
     16978143       No MI                      1.00E+17                     2.75                       20120101
     16978144       No MI                      1.00E+17                     2.75                       20111201
     16978145       No MI                      1.00E+17                     2.75                       20120101
     16978147       No MI                                                   2.25                       20120101
     16978148       No MI                      1.00E+17                     2.75                       20120101
     16978149       No MI                      1.00E+17                     2.75                       20120101
     16978150       No MI                      1.00E+17                     2.75                       20120101
     16978152       No MI                      1.00E+17                     2.75                       20120101
     16978153       No MI                      1.00E+17                     2.75                       20120101
     16978154       No MI                      1.00E+17                     2.75                       20120101
     16978155       No MI                      1.00E+17                     2.25                       20120101
     16978156       No MI                      1.00E+17                     2.75                       20120101
     16978157       No MI                      1.00E+17                     2.75                       20120101
     16978158       No MI                      1.00E+17                     2.75                       20111101
     16978159       No MI                      1.00E+17                     2.75                       20111201
     16978161       No MI                      1.00E+17                     2.75                       20111201
     16978165       No MI                      1.00E+17                     2.75                       20111201
     16978166       No MI                      1.00E+17                     2.75                       20111201
     16978170       No MI                      1.00E+17                     2.75                       20111201
     16978172       No MI                      1.00E+17                     2.75                       20111201
     16978174       No MI                      1.00E+17                      3.5                       20111201
     16978175       No MI                      1.00E+17                     2.75                       20111201
     16978176       No MI                      1.00E+17                     2.75                       20120101
     16978177       No MI                      1.00E+17                     2.75                       20111201
     16978180       No MI                      1.00E+17                     2.75                       20111201
     16978181       No MI                      1.00E+17                     2.75                       20120101
     16978182       No MI                      1.00E+17                     2.75                       20111201
     16978184       No MI                      1.00E+17                     2.75                       20111201
     16978185       No MI                      1.00E+17                     2.75                       20111201
     16978186       No MI                      1.00E+17                      3.5                       20111201
     16978187       No MI                      1.00E+17                      3.5                       20111201
     16978188       No MI                      1.00E+17                     2.75                       20111201
     16978189       No MI                      1.00E+17                     2.75                       20111201
     16978190       No MI                      1.00E+17                     2.75                       20111201
     16978191       No MI                      1.00E+17                     2.75                       20111201
     16978192       No MI                      1.00E+17                     2.75                       20120101
     16978194       No MI                      1.00E+17                     2.75                       20111201
     16978195       No MI                      1.00E+17                     2.75                       20111201
     16978196       No MI                      1.00E+17                     2.75                       20111201
     16978197       No MI                      1.00E+17                     2.75                       20111201
     16978198       No MI                      1.00E+17                     2.75                       20111201
     16978199       No MI                      1.00E+17                     2.75                       20111201
     16978201       No MI                      1.00E+17                     2.75                       20111201
     16978203       No MI                      1.00E+17                     2.75                       20111201
     16978204       No MI                      1.00E+17                     2.75                       20111201
     16978205       No MI                      1.00E+17                     2.75                       20111201
     16978206       No MI                      1.00E+17                     2.75                       20111201
     16978207       No MI                      1.00E+17                     2.75                       20111201
     16978208       No MI                      1.00E+17                     2.75                       20111201
     16978209       No MI                      1.00E+17                      3.5                       20120201
     16978211       No MI                      1.00E+17                        4                       20120101
     16978212       No MI                      1.00E+17                     2.75                       20120101
     16978214       No MI                      1.00E+17                     2.75                       20111201
     16978216       No MI                      1.00E+17                     2.75                       20111201
     16978217       No MI                      1.00E+17                        4                       20111201
     16978218       No MI                      1.00E+17                     2.75                       20111201
     16978219       No MI                      1.00E+17                     2.75                       20111201
     16978221       No MI                      1.00E+17                     2.75                       20111201
     16978222       No MI                      1.00E+17                     2.75                       20111201
     16978223       No MI                      1.00E+17                     2.75                       20111201
     16978226       No MI                      1.00E+17                     2.75                       20111201
     16978228       No MI                      1.00E+17                     2.75                       20111201
     16978229       No MI                      1.00E+17                     2.75                       20111201
     16978230       No MI                      1.00E+17                     2.75                       20111201
     16978231       No MI                      1.00E+17                     2.75                       20120101
     16978233       No MI                      1.00E+17                     2.75                       20111201
     16978234       No MI                      1.00E+17                     2.75                       20111201
     16978236       No MI                      1.00E+17                        3                       20120101
     16978237       No MI                      1.00E+17                        3                       20111201
     16978238       No MI                      1.00E+17                     2.75                       20111201
     16978239       No MI                      1.00E+17                     2.75                       20111201
     16978240       No MI                      1.00E+17                     2.75                       20111201
     16977989       No MI                      1.00E+17                     2.75                       20111101
     16977990       No MI                      1.00E+17                     2.75                       20111201
     16977991       No MI                      1.00E+17                     2.75                       20111201
     16977992       No MI                      1.00E+17                     2.75                       20111201
     16977993       No MI                      1.00E+17                     2.75                       20111101
     16977994       No MI                      1.00E+17                     2.75                       20111101
     16977996       No MI                      1.00E+17                     2.75                       20111101
     16977997       No MI                      1.00E+17                     2.75                       20111101
     16978002       No MI                      1.00E+17                     2.75                       20111101
     16978003       No MI                      1.00E+17                     2.75                       20111201
     16978004       No MI                      1.00E+17                     2.25                       20111101
     16978005       No MI                      1.00E+17                     2.75                       20111201
     16978008       No MI                                                   2.75                       20111101
     16978009       No MI                      1.00E+17                     2.75                       20111201
     16978010       No MI                      1.00E+17                     2.75                       20111101
     16978011       No MI                      1.00E+17                     2.75                       20111201
     16978013       No MI                      1.00E+17                     2.75                       20111201
     16978014       No MI                      1.00E+17                     2.75                       20111101
     16978015       No MI                      1.00E+17                     2.75                       20111101
     16978017       No MI                                                   2.75                       20111101
     16978018       No MI                      1.00E+17                     2.75                       20111201
     16978019       No MI                      1.00E+17                     2.75                       20111201
     16978021       No MI                      1.00E+17                     2.75                       20111101
     16978022       No MI                      1.00E+17                     2.75                       20111201
     16978023       No MI                      1.00E+17                     2.25                       20111101
     16978024       No MI                      1.00E+17                        3                       20111201
     16978025       No MI                      1.00E+17                     2.75                       20111201
     16978026       No MI                      1.00E+17                     2.75                       20111201
     16978027       No MI                      1.00E+17                     2.75                       20111101
     16978028       No MI                      1.00E+17                     2.75                       20111201
     16978029       No MI                      1.00E+17                     2.75                       20111201
     16978030       No MI                      1.00E+17                     2.75                       20111201
     16978032       No MI                      1.00E+17                     2.25                       20111201
     16978033       No MI                      1.00E+17                     2.75                       20111201
     16978035       No MI                      1.00E+17                        3                       20111201
     16978036       No MI                      1.00E+17                     2.75                       20111201
     16978037       No MI                      1.00E+17                     2.75                       20111201
     16978039       No MI                      1.00E+17                     2.75                       20120101
     16978040       No MI                      1.00E+17                     2.75                       20111201
     16978041       No MI                      1.00E+17                      3.5                       20120101
     16978043       No MI                      1.00E+17                     2.75                       20111201
     16978045       No MI                      1.00E+17                     2.25                       20111201
     16978047       No MI                      1.00E+17                     2.25                       20111101
     16978048       No MI                      1.00E+17                     2.75                       20111201
     16978050       No MI                      1.00E+17                     2.75                       20111201
     16978051       No MI                      1.00E+17                     2.75                       20111201
     16978052       No MI                      1.00E+17                     2.75                       20111201
     16978053       No MI                      1.00E+17                        3                       20111201
     16978054       No MI                      1.00E+17                     2.95                       20111101
     16978055       No MI                      1.00E+17                     2.75                       20111201
     16978056       No MI                      1.00E+17                     2.75                       20111201
     16978057       No MI                      1.00E+17                     2.75                       20111101
     16978059       No MI                      1.00E+17                     2.75                       20111201
     16978060       No MI                      1.00E+17                        4                       20111201
     16978062       No MI                      1.00E+17                     2.75                       20111201
     16978063       No MI                                                   2.25                       20111201
     16978064       No MI                      1.00E+17                     2.75                       20111201
     16978066       No MI                      1.00E+17                     2.75                       20111201
     16978067       No MI                      1.00E+17                     2.75                       20111201
     16978068       No MI                      1.00E+17                        3                       20111201
     16978070       No MI                      1.00E+17                     2.75                       20111201
     16978071       No MI                      1.00E+17                     2.75                       20111201
     16978072       No MI                      1.00E+17                     2.75                       20111201
     16978073       No MI                      1.00E+17                     2.75                       20111201
     16978075       No MI                      1.00E+17                     2.75                       20111201
     16978076       No MI                      1.00E+17                     2.75                       20111201
     16978077       No MI                      1.00E+17                     2.75                       20111201
     16978078       No MI                      1.00E+17                     2.75                       20120101
     16978079       No MI                      1.00E+17                     2.75                       20111201
     16978080       No MI                      1.00E+17                     2.75                       20111201
     16978081       No MI                      1.00E+17                     2.75                       20111201
     16978084       No MI                      1.00E+17                     3.25                       20120101
     16978085       No MI                      1.00E+17                     2.75                       20111201
     16978087       No MI                      1.00E+17                     2.75                       20111201
     16978088       No MI                      1.00E+17                     2.75                       20111201
     16978089       No MI                      1.00E+17                     2.75                       20111201
     16978090       No MI                                                   2.25                       20111201
     17022148       No MI                      1.00E+17                    3.625                       20070401
     17022160       No MI                      1.00E+17                     2.25                       20120201
     17013047       No MI                      1.00E+17                     2.25                       20120201
     17013617       No MI                      1.00E+17                     2.25                       20120201
     17014938       No MI                      1.00E+17                     2.25                       20120201
     17014996       Republic MIC               1.00E+17                     2.25                       20120201
     17016336       No MI                      1.00E+17                     2.25                       20120201
     17016350       No MI                      1.00E+17                     2.25                       20120201
     17016386       No MI                      1.00E+17                     2.25                       20120201
     17021952       No MI                      1.00E+17                     2.25                       20120201
     17021994       No MI                      1.00E+17                     2.25                       20120201
     17022079       No MI                      1.00E+17                     2.25                       20120201
     16984827       No MI                      1.00E+17                     2.25                       20120201
     16984832       No MI                      1.00E+17                     2.25                       20120201
     16984839       PMI                        1.00E+17                     2.25                       20120201
     16984963       No MI                      1.00E+17                      3.5                       20070401
     16985089       No MI                      1.00E+17                     3.75                       20070401
     16990150       No MI                      1.00E+17                     2.25                       20120201
     16990379       No MI                      1.00E+17                     3.75                       20070401
     16991440       No MI                      1.00E+17                     2.75                       20120201
     16991459       No MI                      1.00E+17                     2.25                       20120201
     16991544       No MI                      1.00E+17                     2.25                       20120201
     16991609       No MI                      1.00E+17                    3.125                       20070401
     16991657       No MI                      1.00E+17                     3.75                       20070401
     16991791       No MI                      1.00E+17                     2.25                       20120201
     16991794       No MI                      1.00E+17                     2.25                       20120201
     16991829       No MI                      1.00E+17                     2.25                       20120201
     16995008       No MI                      1.00E+17                     2.75                       20120201
     16995074       No MI                      1.00E+17                     2.25                       20120201
     16995134       No MI                      1.00E+17                     3.75                       20070401
     16995156       No MI                      1.00E+17                     2.25                       20120201
     16995302       PMI                        1.00E+17                     3.75                       20070401
     16995336       No MI                      1.00E+17                     3.75                       20070401
     17000193       No MI                      1.00E+17                     3.75                       20070401
     17000262       No MI                      1.00E+17                     2.25                       20120201
     17001948       No MI                      1.00E+17                     2.25                       20120201
     17002064       No MI                      1.00E+17                     2.25                       20120201
     17002267       No MI                      1.00E+17                     2.25                       20120201
     17002358       No MI                      1.00E+17                     2.25                       20120201
     17002408       No MI                      1.00E+17                     2.25                       20120201
     17003313       No MI                      1.00E+17                     2.25                       20120201
     17003325       No MI                      1.00E+17                     2.25                       20120201
     17003331       No MI                      1.00E+17                     2.25                       20120201
     17003334       No MI                      1.00E+17                     3.75                       20070401
     17003617       No MI                      1.00E+17                     2.25                       20120201
     17004685       No MI                      1.00E+17                     2.25                       20120201
     17004771       No MI                      1.00E+17                     2.25                       20120201
     17008949       No MI                      1.00E+17                     3.75                       20070401
     17009075       No MI                      1.00E+17                     3.25                       20070401
     17009252       No MI                      1.00E+17                     2.25                       20120201
     17010993       No MI                      1.00E+17                    3.125                       20070401
     17011233       No MI                      1.00E+17                     2.25                       20120201
     17012628       No MI                      1.00E+17                     2.25                       20120201
     17012690       No MI                      1.00E+17                     2.25                       20120201
     16722791       No MI                      1.00E+17                    3.375                       20070401
     16714675       No MI                      1.00E+17                      3.5                       20070401
     16980997       No MI                      1.00E+17                     2.25                       20120201
     16981013       No MI                      1.00E+17                     2.25                       20120201
     16981188       No MI                      1.00E+17                     2.25                       20120201
     16981259       No MI                      1.00E+17                     2.25                       20120201
     16981329       No MI                      1.00E+17                      3.5                       20070401
     16981834       No MI                      1.00E+17                     2.25                       20120201
     16983035       No MI                      1.00E+17                     2.25                       20120201
     16983056       No MI                      1.00E+17                     2.25                       20120201
     16983073       No MI                      1.00E+17                     3.75                       20070401
     16974334       No MI                      1.00E+17                     2.25                       20120201
     16978686       No MI                      1.00E+17                     2.25                       20120201
     16978831       No MI                      1.00E+17                     2.25                       20120201
     16978858       No MI                      1.00E+17                     2.25                       20120201
     16978963       No MI                      1.00E+17                     2.25                       20120201
     16979115       No MI                      1.00E+17                     2.25                       20120201
     16979215       No MI                      1.00E+17                     2.25                       20120201
     16979275       No MI                      1.00E+17                     2.25                       20120201
     16979544       No MI                      1.00E+17                     2.25                       20120201
     16980409       No MI                      1.00E+17                     2.25                       20120201
     16980533       No MI                      1.00E+17                     2.25                       20120101
     16980667       No MI                      1.00E+17                     2.25                       20120201
     16980714       No MI                      1.00E+17                     2.25                       20120201
     16968740       No MI                      1.00E+17                     3.75                       20070401
     16968742       No MI                      1.00E+17                     2.25                       20120201
     16968768       No MI                      1.00E+17                     2.25                       20120201
     16968872       No MI                      1.00E+17                     3.75                       20070401
     16968894       No MI                      1.00E+17                     2.25                       20120201
     16968918       No MI                      1.00E+17                     2.25                       20120201
     16973847       No MI                      1.00E+17                     2.25                       20120101
     16973871       No MI                      1.00E+17                     2.25                       20120201
     16973900       No MI                      1.00E+17                      3.5                       20070401
     16859068       No MI                      1.00E+17                    3.125                       20070401
     16859210       No MI                      1.00E+17                     2.25                       20120101
     16859338       No MI                      1.00E+17                     2.25                       20120101
     16859512       No MI                      1.00E+17                     2.25                       20120201
     16859517       No MI                      1.00E+17                     2.25                       20120201
     16962985       No MI                      1.00E+17                     3.75                       20070401
     16963224       No MI                      1.00E+17                     3.75                       20070401
     16963228       No MI                      1.00E+17                     2.25                       20120201
     16963313       No MI                      1.00E+17                     2.25                       20120201
     16963392       No MI                      1.00E+17                     3.75                       20070401
     16965165       No MI                      1.00E+17                     2.75                       20120201
     16965316       No MI                      1.00E+17                     2.25                       20120101
     16965533       No MI                      1.00E+17                     2.25                       20120201
     16968399       No MI                      1.00E+17                     2.25                       20120201
     16968456       No MI                      1.00E+17                     2.25                       20120101
     16968457       No MI                      1.00E+17                     2.25                       20120201
     16968489       No MI                      1.00E+17                     2.25                       20120201
     16968492       No MI                      1.00E+17                     2.25                       20120201
     16968518       No MI                      1.00E+17                     2.25                       20120101
     16968702       No MI                      1.00E+17                     3.75                       20070401
     16852897       No MI                      1.00E+17                        3                       20070401
     16856625       No MI                      1.00E+17                     2.25                       20120201
     16856726       No MI                      1.00E+17                     2.25                       20120201
     16856798       No MI                      1.00E+17                     2.25                       20120101
     16856823       No MI                      1.00E+17                     2.25                       20120101
     16851902       No MI                      1.00E+17                     3.75                       20070401
     16852057       No MI                      1.00E+17                      3.5                       20070401
     16852211       No MI                      1.01E+17                     2.25                       20120201
     16851147       No MI                      1.00E+17                     2.25                       20120201
     16844611       No MI                      1.00E+17                     2.25                       20120201
     16844633       No MI                      1.00E+17                     2.25                       20120201
     16844651       No MI                      1.00E+17                     3.75                       20070401
     16844758       No MI                      1.00E+17                      3.5                       20070401
     16844809       No MI                      1.00E+17                     2.25                       20120201
     16844855       No MI                      1.00E+17                     2.25                       20120201
     16844899       No MI                      1.00E+17                     3.75                       20070401
     16845839       No MI                      1.00E+17                     2.25                       20120101
     16845879       No MI                      1.00E+17                     3.75                       20070401
     16846253       No MI                      1.00E+17                     3.75                       20070401
     16847471       No MI                      1.00E+17                     2.25                       20120201
     16847736       No MI                      1.00E+17                     2.25                       20120101
     16847768       No MI                      1.00E+17                     2.25                       20120101
     16848040       No MI                      1.00E+17                     3.75                       20070401
     16849335       No MI                      1.00E+17                     2.25                       20120201
     16823956       No MI                      1.00E+17                      3.5                       20070401
     16826585       No MI                      1.00E+17                      3.5                       20070401
     16826765       No MI                      1.00E+17                     2.25                       20120101
     16833264       No MI                      1.00E+17                     2.25                       20120201
     16833336       No MI                      1.00E+17                     3.75                       20070401
     16835588       No MI                      1.00E+17                     2.25                       20120101
     16835633       No MI                      1.00E+17                     2.25                       20120101
     16835807       No MI                      1.00E+17                    3.125                       20070401
     16835887       No MI                      1.00E+17                     2.25                       20120101
     16835893       No MI                      1.00E+17                     2.25                       20120201
     16835984       No MI                      1.00E+17                     3.75                       20070401
     16838797       No MI                      1.00E+17                      3.5                       20070401
     16838801       No MI                      1.00E+17                     3.75                       20070401
     16838834       No MI                      1.00E+17                     2.25                       20120101
     16839923       No MI                                                   2.25                       20120201
     16803721       No MI                      1.00E+17                     3.75                       20070401
     16807138       No MI                      1.00E+17                     2.25                       20120201
     16807238       No MI                      1.00E+17                      3.5                       20070401
     16809689       No MI                      1.00E+17                     2.25                       20120201
     16813534       No MI                      1.00E+17                     3.75                       20070401
     16813559       No MI                      1.00E+17                     3.75                       20070401
     16814066       No MI                      1.00E+17                      3.5                       20070401
     16819436       No MI                      1.00E+17                    3.125                       20070401
     16780936       No MI                      1.00E+17                     3.75                       20070401
     16784858       No MI                      1.00E+17                    3.625                       20070401
     16784859       Mortgage Guaranty In       1.00E+17                    3.625                       20070401
     16788513       No MI                      1.00E+17                      3.5                       20070401
     16788716       No MI                      1.00E+17                     2.25                       20120201
     16798688       PMI                        1.00E+17                    3.375                       20070401
     16801877       No MI                      1.00E+17                      3.5                       20070401
     16803339       No MI                      1.00E+17                        3                       20070401
     16771997       No MI                      1.00E+17                     2.25                       20120201
     16775265       No MI                      1.00E+17                     3.75                       20070401
     16775574       PMI                        1.00E+17                     3.75                       20070401
     16768049       No MI                      1.00E+17                     2.25                       20120101
     16718183       No MI                      1.00E+17                     2.25                       20111101
     16718192       No MI                      1.00E+17                     2.25                       20111101
     16718639       No MI                                                   3.75                       20070401
     16704190       No MI                      1.00E+17                     2.25                       20111201
     16717469       No MI                      1.00E+17                      3.5                       20070401
     16714919       No MI                      1.00E+17                      3.5                       20070401
     16714064       No MI                      1.00E+17                      3.5                       20070401
     16708388       No MI                      1.00E+17                      3.5                       20070401
     16709417       No MI                      1.00E+17                     3.25                       20070401
     16709764       Radian Guaranty            1.00E+17                      3.5                       20070401
     16709828       No MI                      1.00E+17                     3.75                       20070401
     16814851       Mortgage Guaranty In       1.00E+17                     3.45                       20070401
     16814884       No MI                      1.00E+17                     3.45                       20070401
     16965717       No MI                      1.00E+17                     2.25                       20120101
     16848683       No MI                      1.00E+17                     3.45                       20070401
     16965718       No MI                      1.00E+17                     2.25                       20120101
     16965735       No MI                      1.00E+17                     2.25                       20120101
     16965707       No MI                      1.00E+17                     2.25                       20120101
     16979957       No MI                      1.00E+17                     2.25                       20120201
     16979958       No MI                      1.00E+17                     2.25                       20120101
     16676333       No MI                      1.00E+17                    3.625                       20070401
     16642685       No MI                      1.00E+17                      3.5                       20070401
     16685343       No MI                      1.00E+17                     3.75                       20070401
     16694658       No MI                      1.00E+17                     2.25                       20111101
     16694754       No MI                      1.00E+17                     2.25                       20111101
     16732331       No MI                      1.00E+17                    3.625                       20070401
     16732346       No MI                      1.00E+17                     3.75                       20070401
     16732351       No MI                      1.00E+17                    2.625                       20070401
     16970043       No MI                      1.00E+17                     2.25                       20120101
     16970045       No MI                      1.00E+17                     2.25                       20120101
     16970046       No MI                      1.00E+17                     2.25                       20120101
     16970054       No MI                      1.00E+17                     2.25                       20120101
     16970060       No MI                      1.00E+17                     2.25                       20120101
     16970065       No MI                      1.00E+17                     2.25                       20120101
     16970069       No MI                      1.00E+17                     2.25                       20120101
     16970070       No MI                      1.00E+17                     2.25                       20120101
     16970072       No MI                      1.00E+17                     2.25                       20120101
     16977981       No MI                      1.00E+17                     2.75                       20120101
     16977982       No MI                      1.00E+17                     2.75                       20110901
     16977984       No MI                      1.00E+17                     2.75                       20111201
     16977986       No MI                      1.00E+17                     2.75                       20111101
     16977987       No MI                      1.00E+17                     2.75                       20111201
     16977988       No MI                      1.00E+17                     2.75                       20111101
     16394319       No MI                      1.00E+17                     2.25                       20110901
     16969065       No MI                      1.00E+17                     2.25                       20120101
     16969066       No MI                      1.00E+17                     2.25                       20120101
     16969929       No MI                      1.00E+17                     2.25                       20111201
     16970012       No MI                      1.00E+17                     2.25                       20120101
     16970014       No MI                      1.00E+17                     2.25                       20120101
     16970015       No MI                      1.00E+17                     2.25                       20120101
     16970016       No MI                      10035300000170009*           2.25                       20120101
     16970018       No MI                      1.00E+17                     2.25                       20120101
     16970019       No MI                      1.00E+17                     2.25                       20120101
     16970020       No MI                      1.00E+17                     2.25                       20120101
     16970021       No MI                      1.00E+17                     2.25                       20120101
     16970025       No MI                      1.00E+17                     2.25                       20120101
     16970026       No MI                      1.00E+17                     2.25                       20120101
     16970027       No MI                      1.00E+17                     2.25                       20120101
     16970028       No MI                      1.00E+17                     2.25                       20120101
     16970029       No MI                      1.00E+17                     2.25                       20120101
     16970030       No MI                      1.00E+17                     2.25                       20120101
     16970031       No MI                      1.00E+17                     2.25                       20120101
     16970032       No MI                      1.00E+17                     2.25                       20120101
     16970033       No MI                      1.00E+16                     2.25                       20120101
     16970034       No MI                      1.00E+17                     2.25                       20120101
     16970036       No MI                      1.00E+17                     2.25                       20120101
     16970037       No MI                      1.00E+17                     2.25                       20120101
     16970038       No MI                      1.00E+17                     2.25                       20120101
     16970039       No MI                      1.00E+17                     2.25                       20120101
     16970040       No MI                      1.00E+17                     2.25                       20120101
     16970041       No MI                      1.00E+17                     2.25                       20120101
     16970042       No MI                      1.00E+17                     2.25                       20120101
     16970044       No MI                      1.00E+17                     2.25                       20120101
     16970047       No MI                      1.00E+17                     2.25                       20120101
     16970048       No MI                      1.00E+17                     2.25                       20120101
     16970049       No MI                      1.00E+17                     2.25                       20120101
     16970050       No MI                      1.00E+17                     2.25                       20120101
     16970051       No MI                      1.00E+17                     2.25                       20120101
     16970052       No MI                      1.00E+17                     2.25                       20120101
     16970053       No MI                      1.00E+17                     2.25                       20120101
     16970055       No MI                      1.00E+17                     2.25                       20120101
     16970056       No MI                      1.00E+17                     2.25                       20120101
     16970057       No MI                      1.00E+17                     2.25                       20120101
     16970059       No MI                      1.00E+17                     2.25                       20120101
     16970061       No MI                      1.00E+17                     2.25                       20120101
     16970062       No MI                      1.00E+17                     2.25                       20120101
     16970063       No MI                      1.00E+17                     2.25                       20120101
     16970064       No MI                      1.00E+17                     2.25                       20120101
     16970068       No MI                      1.00E+17                     2.25                       20120101
     16970071       No MI                      1.00E+17                     2.25                       20120101
     16970073       No MI                      1.00E+17                     2.25                       20120101
     16970074       No MI                      1.00E+17                     2.25                       20120101
     16970075       No MI                      1.00E+17                     2.25                       20120101
     16970076       No MI                      1.00E+17                     2.25                       20120101
     16970077       No MI                      1.00E+17                     2.25                       20120201
     16969026       No MI                      1.00E+17                     2.25                       20111201
     16969027       No MI                      1.00E+17                     2.25                       20111201
     16969028       No MI                      1.00E+17                     2.25                       20120101
     16969029       No MI                      1.00E+17                     2.25                       20120101
     16969030       No MI                      1.00E+17                     2.25                       20120101
     16969031       No MI                      1.00E+17                     2.25                       20120101
     16969032       No MI                      1.00E+17                     2.25                       20120101
     16969033       No MI                      1.00E+17                     2.25                       20120101
     16969034       No MI                      1.00E+17                     2.25                       20120101
     16969035       No MI                      1.00E+17                     2.25                       20120101
     16969036       No MI                      1.00E+17                     2.25                       20120101
     16969037       No MI                      1.00E+17                     2.25                       20120101
     16969038       No MI                      1.00E+17                     2.25                       20120101
     16969039       No MI                      1.00E+17                     2.25                       20120101
     16969041       No MI                      1.00E+17                     2.25                       20120101
     16969042       No MI                      1.00E+17                     2.25                       20120101
     16969043       No MI                      1.00E+17                     2.25                       20120101
     16969044       No MI                      1.00E+17                     2.25                       20120101
     16969045       No MI                      1.00E+17                     2.25                       20120101
     16969047       No MI                      1.00E+17                     2.25                       20120101
     16969048       No MI                      1.00E+17                     2.25                       20120101
     16969050       No MI                      1.00E+17                     2.25                       20120101
     16969053       No MI                      1.00E+17                     2.25                       20120101
     16969054       No MI                      1.00E+17                     2.25                       20120101
     16969055       No MI                      1.00E+17                     2.25                       20120101
     16969056       No MI                      1.00E+17                     2.25                       20120101
     16969057       No MI                      1.00E+17                     2.25                       20120101
     16969058       No MI                      1.00E+17                     2.25                       20120101
     16969059       No MI                      1.00E+17                     2.25                       20120101
     16969060       No MI                      1.00E+17                     2.25                       20120101
     16969061       No MI                      1.00E+17                     2.25                       20120101
     16969063       No MI                      1.00E+17                     2.25                       20120101
     16810729       No MI                      1.00E+17                     3.45                       20070401
     16810730       Mortgage Guaranty In       1.00E+17                     3.84                       20070401
     16810731       No MI                      1.00E+17                     3.55                       20070401
     16810732       No MI                      1.00E+17                     3.55                       20070401
     16810733       No MI                      1.00E+17                     3.65                       20070401
     16810737       No MI                      1.00E+17                     3.85                       20070401
     16704061       No MI                      1.00E+17                     2.25                       20120201
     16994925       No MI                      1.00E+17                     2.25                       20120301
     17003044       No MI                      1.00E+17                     2.25                       20120301
     16996723       No MI                      1.00E+17                     2.25                       20120101
     16676730       No MI                      1.00E+17                     3.75                       20070401
     16662835       No MI                      1.00E+17                    3.125                       20070401
     16662005       No MI                      1.00E+17                     3.75                       20070401
     16656408       No MI                                                  3.375                       20070401
     16732328       No MI                      1.00E+17                      3.5                       20070401
     16732329       No MI                      1.00E+17                      3.5                       20070401
     16732333       No MI                      1.00E+17                    2.875                       20070401
     16732334       No MI                      1.00E+17                     3.75                       20070401
     16732337       No MI                      1.00E+17                     3.75                       20070401
     16732339       No MI                      1.00E+17                      3.5                       20070401
     16732341       No MI                      1.00E+17                     3.25                       20070401
     16732348       No MI                      1.00E+17                     3.75                       20070401
     16730115       No MI                      1.00E+17                     2.75                       20110801
     16730144       No MI                      1.00E+17                     2.75                       20110801
     16730181       No MI                      1.00E+17                     2.25                       20111101
     16730210       No MI                      1.00E+17                     2.25                       20111101
     16730457       No MI                      1.00E+17                     2.25                       20111101
     16730471       No MI                      1.00E+17                     2.25                       20111101
     17034666       No MI                      1.00E+17                     3.75                       20070401
     17042427       No MI                      1.00E+17                     2.25                       20120201
     17043849       No MI                      1.00E+17                     3.75                       20070401
     16609630       No MI                      1.00E+17                    3.625                       20070401
     16675111       No MI                      1.00E+17                     3.45                       20070401
     16401502       No MI                      1.00E+17                     3.45                       20070401
     16575362       No MI                      1.00E+17                     2.25                       20110901
     16562950       No MI                      1.00E+17                     3.75                       20070401
     16540912       No MI                      1.00E+17                        3                       20070401
     17013422       No MI                      1.00E+17                     2.25                       20120301
     16980255       No MI                      1.00E+17                     2.25                       20120301
     16857318       No MI                      1.00E+17                      3.5                       20070401
     16990404       No MI                      1.00E+17                     2.25                       20120101
     16990406       No MI                      1.00E+17                     2.25                       20120101
     16849156       No MI                      1.00E+17                        3                       20070401
     16984122       No MI                      1.00E+17                      3.5                       20070401
     16847800       No MI                      1.00E+17                     3.25                       20070401
     17012465       No MI                      1.00E+17                     2.25                       20120301
     16847834       No MI                      1.00E+17                     3.75                       20070401
     16978220       No MI                      1.00E+17                     2.75                       20111201
     16790675       No MI                      1.00E+17                     3.25                       20070401
     16790739       No MI                      1.00E+17                     3.75                       20070401
     16790779       No MI                      1.00E+17                     3.75                       20070401
     16790804       No MI                      1.00E+17                     3.75                       20070401
     16790808       No MI                      1.00E+17                      3.5                       20070401
     16790571       No MI                      1.00E+17                        3                       20070401
     16790578       No MI                      1.00E+17                     2.25                       20120101
     16991582       No MI                      1.00E+17                    3.375                       20070401
     16991587       No MI                      1.00E+17                      3.5                       20070401
     16991589       No MI                      1.00E+17                     2.25                       20120201
     16991594       No MI                      1.00E+17                     2.25                       20120201
     16991595       No MI                      1.00E+17                     2.25                       20120201
     16991606       No MI                      1.00E+17                     2.25                       20120201
     16991613       No MI                      1.00E+17                     2.25                       20111101
     16991622       No MI                      1.00E+17                     2.25                       20120201
     16991636       No MI                      1.00E+17                     2.25                       20120201
     16991655       No MI                      1.00E+17                     2.25                       20120201
     16991661       No MI                      1.00E+17                     2.25                       20120201
     16985074       No MI                      1.00E+17                     2.25                       20120201
     16985076       No MI                      1.00E+17                     2.25                       20120201
     16985085       No MI                      1.00E+17                     2.25                       20120201
     16991726       No MI                      1.00E+17                     2.25                       20120201
     16991737       No MI                      1.00E+17                     2.25                       20120201
     16991750       No MI                      1.00E+17                     2.25                       20120201
     16991773       No MI                      1.00E+17                     2.25                       20120201
     16985170       No MI                      1.00E+17                     2.25                       20120201
     16985192       No MI                      1.00E+17                     2.25                       20120201
     16985200       No MI                      1.00E+17                     2.25                       20120201
     16991783       No MI                      1.00E+17                     2.25                       20120201
     16991793       No MI                      1.00E+17                     2.25                       20120201
     16991814       No MI                      1.00E+17                     2.25                       20111101
     16991816       No MI                      1.00E+17                     3.75                       20070401
     16991821       No MI                      1.00E+17                     3.75                       20070401
     16991826       No MI                      1.00E+17                    3.375                       20070401
     16991832       No MI                      1.00E+17                    3.375                       20070401
     16991839       No MI                      1.00E+17                      3.5                       20070401
     16991841       No MI                      1.00E+17                     2.25                       20120201
     16985218       No MI                      1.00E+17                     2.25                       20120201
     16985219       No MI                      1.00E+17                     2.25                       20120201
     16985220       No MI                      1.00E+17                     2.25                       20120201
     16985231       No MI                      1.00E+17                    3.125                       20070401
     16985244       No MI                      1.00E+17                     2.25                       20120201
     16990032       No MI                      1.00E+17                     3.75                       20070401
     16990047       No MI                      1.00E+17                     2.25                       20120201
     16990057       No MI                      1.00E+17                     3.75                       20070401
     16990059       No MI                      1.00E+17                     2.25                       20120201
     16990060       No MI                      1.00E+17                     2.25                       20120201
     16991864       No MI                      1.00E+17                     2.25                       20120201
     16991866       No MI                      1.00E+17                     2.25                       20120201
     16990076       No MI                      1.00E+17                     2.25                       20120201
     16990079       No MI                      1.00E+17                     3.75                       20070401
     16990106       No MI                      1.00E+17                     2.25                       20120201
     16990109       No MI                      1.00E+17                     2.25                       20120201
     16995003       No MI                      1.00E+17                     2.25                       20120201
     16995013       No MI                      1.00E+17                     2.25                       20120201
     16990121       No MI                      1.00E+17                     2.25                       20120201
     16990124       No MI                      1.00E+17                      3.5                       20070401
     16990154       No MI                      1.00E+17                     2.25                       20120201
     16990155       No MI                      1.00E+17                     2.25                       20120201
     16995067       No MI                      1.00E+17                     2.25                       20120201
     16995072       No MI                      1.00E+17                     2.25                       20120201
     16995080       No MI                      1.00E+17                     3.75                       20070401
     16995081       No MI                      1.00E+17                     3.75                       20070401
     16995096       No MI                      1.00E+17                     3.75                       20070401
     16995104       No MI                      1.00E+17                     2.25                       20120201
     16995119       No MI                      1.00E+17                     2.25                       20120201
     16995123       No MI                      1.00E+17                     2.25                       20120201
     16995129       No MI                      1.00E+17                     2.25                       20120201
     16995147       No MI                      1.00E+17                      3.5                       20070401
     16995153       No MI                      1.00E+17                     2.25                       20120201
     16995164       No MI                      1.00E+17                     2.25                       20120201
     16990174       No MI                      1.00E+17                     2.25                       20120201
     16990198       No MI                      1.00E+17                     2.25                       20120201
     16990207       No MI                      1.00E+17                     2.25                       20120201
     16990216       No MI                      1.00E+17                     2.25                       20120201
     16990223       No MI                      1.00E+17                     2.25                       20120201
     16990282       No MI                      1.00E+17                     2.25                       20120201
     16990294       No MI                      1.00E+17                     2.25                       20120201
     16995194       No MI                      1.00E+17                     2.25                       20120201
     16995221       No MI                      1.00E+17                     2.25                       20120201
     16995227       No MI                      1.00E+17                     2.25                       20120201
     16995233       No MI                      1.00E+17                     2.25                       20120201
     16995235       No MI                      1.00E+17                     2.25                       20120201
     16995236       Republic MIC               1.00E+17                     2.25                       20120201
     16995237       No MI                      1.00E+17                     2.25                       20120201
     16995253       No MI                      1.00E+17                     3.75                       20070401
     16995289       No MI                      1.00E+17                     2.25                       20120201
     16995292       No MI                      1.00E+17                     2.25                       20120201
     16995309       No MI                      1.00E+17                    3.125                       20070401
     16995311       No MI                      1.00E+17                     2.25                       20120201
     16990305       No MI                      1.00E+17                     2.25                       20120201
     16990308       No MI                      1.00E+17                     2.25                       20120201
     16990313       No MI                      1.00E+17                     2.25                       20120201
     16990327       No MI                      1.00E+17                     2.25                       20120201
     16990343       No MI                      1.00E+17                     2.25                       20120201
     16990349       No MI                      1.00E+17                     2.25                       20120201
     16990353       No MI                      1.00E+17                     2.25                       20120201
     16990369       No MI                      1.00E+17                     2.25                       20120201
     16990393       No MI                      1.00E+17                     2.25                       20120201
     16990394       No MI                      1.00E+17                     2.25                       20120201
     16990395       No MI                      1.00E+17                     2.25                       20120201
     16990401       No MI                      1.00E+17                     2.25                       20120201
     16990405       No MI                      1.00E+17                     2.25                       20120201
     16990407       No MI                      1.00E+17                     2.25                       20120201
     16991422       No MI                      1.00E+17                     2.25                       20120201
     16991436       No MI                      1.00E+17                      3.5                       20070401
     16991473       No MI                      1.00E+17                     3.75                       20070401
     16991505       No MI                      1.00E+17                     2.25                       20120201
     16991557       No MI                      1.00E+17                     2.25                       20111201
     16991560       No MI                      1.00E+17                     2.25                       20111201
     16991565       No MI                      1.00E+17                     2.25                       20120201
     16991573       No MI                      1.00E+17                     2.25                       20120201
     16784555       No MI                      1.00E+17                     3.75                       20070401
     16786213       No MI                      1.00E+17                     3.75                       20070401
     16784592       No MI                      1.00E+17                      3.5                       20070401
     16788421       No MI                      1.00E+17                    3.375                       20070401
     16784713       No MI                      1.00E+17                      3.5                       20070401
     16788625       No MI                      1.00E+17                     3.75                       20070401
     16784809       No MI                      1.00E+17                      3.5                       20070401
     16788759       No MI                      1.00E+17                     3.25                       20070401
     16788962       No MI                      1.00E+17                     2.25                       20120201
     16789028       No MI                      1.00E+17                    3.625                       20070401
     16784901       No MI                      1.00E+17                     3.25                       20070401
     16784936       No MI                      1.00E+17                     2.25                       20120201
     16790452       No MI                      1.00E+17                     3.75                       20070401
     16985031       No MI                      1.00E+17                     2.25                       20120201
     16985038       No MI                      1.00E+17                     2.25                       20120201
     16985040       No MI                      1.00E+17                      3.5                       20070401
     16985048       No MI                      1.00E+17                     3.75                       20070401
     16985059       No MI                      1.00E+17                     2.25                       20120201
     16985064       No MI                      1.00E+17                     2.25                       20120201
     16778340       No MI                      1.00E+17                     3.75                       20070401
     16778855       PMI                        1.00E+17                      3.5                       20070401
     16778861       No MI                      1.00E+17                    3.375                       20070401
     16778903       No MI                      1.00E+17                     3.75                       20070401
     16778918       No MI                      1.00E+17                     2.25                       20120101
     16780764       No MI                      1.00E+17                      3.5                       20070401
     16780866       No MI                      1.00E+17                    3.375                       20070401
     16780881       No MI                      1.00E+17                    3.625                       20070401
     16778378       No MI                      1.00E+17                        3                       20070401
     16781025       No MI                      1.00E+17                      3.5                       20070401
     16781104       Republic MIC               1.00E+17                      3.5                       20070401
     16781277       No MI                      1.00E+17                     3.75                       20070401
     16775091       No MI                      1.00E+17                     3.75                       20070401
     16775215       No MI                      1.00E+17                     3.75                       20070401
     16775321       No MI                      1.00E+17                      3.5                       20070401
     16775402       No MI                      1.00E+17                     3.75                       20070401
     16775469       No MI                      1.00E+17                      3.5                       20070401
     16775549       No MI                      1.00E+17                      3.5                       20070401
     16775586       No MI                      1.00E+17                      3.5                       20070401
     16775639       No MI                      1.00E+17                     2.25                       20120201
     16776530       No MI                      1.00E+17                    3.375                       20070401
     16776553       No MI                      1.00E+17                     3.75                       20070401
     16776680       No MI                      1.00E+17                     3.75                       20070401
     16775066       No MI                      1.00E+17                     2.25                       20120201
     16776874       No MI                      1.00E+17                     3.75                       20070401
     16777159       No MI                      1.00E+17                     2.25                       20120201
     16770980       No MI                      1.00E+17                     2.25                       20120201
     16771035       No MI                      1.00E+17                     3.75                       20070401
     16771307       No MI                      1.00E+17                      3.5                       20070401
     16771926       No MI                      1.00E+17                    3.125                       20070401
     16771942       No MI                      1.00E+17                     3.75                       20070401
     16772465       No MI                      1.00E+17                     3.75                       20070401
     16772466       No MI                      1.00E+17                      3.5                       20070401
     16772551       No MI                      1.00E+17                      3.5                       20070401
     16772708       No MI                      1.00E+17                      3.5                       20070401
     16774929       No MI                      1.00E+17                     2.25                       20120201
     16765373       No MI                      1.00E+17                      3.5                       20070401
     16765588       No MI                      1.00E+17                     2.25                       20120201
     16767974       No MI                      1.00E+17                      3.5                       20070401
     16767981       No MI                      1.00E+17                     2.25                       20120101
     16732065       No MI                                                    3.5                       20070401
     16732135       No MI                      1.00E+17                      3.5                       20070401
     16768038       No MI                      1.00E+17                      3.5                       20070401
     16768082       No MI                      1.00E+17                     2.25                       20120201
     16768173       No MI                      1.00E+17                     3.75                       20070401
     16768178       No MI                      1.00E+17                    3.625                       20070401
     16768189       No MI                      1.00E+17                      3.5                       20070401
     16765133       No MI                      1.00E+17                     3.75                       20070401
     16768397       No MI                      1.00E+17                      3.5                       20070401
     16765162       No MI                      1.00E+17                     2.25                       20111201
     16765236       No MI                      1.00E+17                     3.75                       20070401
     16768518       No MI                      1.00E+17                     3.75                       20070401
     16768542       No MI                      1.00E+17                     2.25                       20120201
     16770544       No MI                      1.00E+17                     2.25                       20120101
     16770707       No MI                      1.00E+17                     2.25                       20120101
     16728807       PMI                        1.00E+17                     3.75                       20070401
     16728876       No MI                      1.00E+17                      3.5                       20070401
     16729484       No MI                      1.00E+17                     2.25                       20120201
     16729604       No MI                      1.00E+17                      3.5                       20070401
     16729865       No MI                      1.00E+17                      3.5                       20070401
     16730025       No MI                      1.00E+17                     3.75                       20070401
     16731456       No MI                      1.00E+17                     3.75                       20070401
     16723718       No MI                      1.00E+17                     3.75                       20070401
     16718255       No MI                      1.00E+17                     3.75                       20070401
     16718291       No MI                                                   2.25                       20111101
     16718656       No MI                      1.00E+17                    3.125                       20070401
     16718857       No MI                      1.00E+17                      3.5                       20070401
     16717693       No MI                      1.00E+17                      3.5                       20070401
     16718971       No MI                      1.00E+17                      3.5                       20070401
     16717813       No MI                      1.00E+17                    3.375                       20070401
     16719030       No MI                      1.00E+17                      3.5                       20070401
     16719159       No MI                      1.00E+17                     3.75                       20070401
     16721951       No MI                      1.00E+17                     3.75                       20070401
     16721968       No MI                      1.00E+17                     3.75                       20070401
     16718163       No MI                      1.00E+17                     2.25                       20111201
     16718179       No MI                      1.00E+17                     2.25                       20111101
     16980759       No MI                      1.00E+17                     2.25                       20120201
     16980788       No MI                      1.00E+17                     2.25                       20120201
     16980800       No MI                      1.00E+17                     2.25                       20120201
     16980804       No MI                      1.00E+17                     2.25                       20120201
     16980807       No MI                      1.00E+17                     2.25                       20120201
     16980818       No MI                      1.00E+17                     2.25                       20120201
     16980831       No MI                      1.00E+17                     2.25                       20120201
     16980870       No MI                      1.00E+17                     2.25                       20120201
     16980881       No MI                      1.00E+17                     2.25                       20120201
     16980889       No MI                      1.00E+17                     2.25                       20120201
     16980891       No MI                      1.00E+17                     2.25                       20120201
     16980895       No MI                      1.00E+17                     2.25                       20120201
     16980909       No MI                      1.00E+17                     2.25                       20120201
     16980918       No MI                      1.00E+17                     2.25                       20120201
     16980973       No MI                      1.00E+17                     2.25                       20120201
     16981008       No MI                      1.00E+17                    3.125                       20070401
     16981019       No MI                      1.00E+17                     2.25                       20120201
     16981073       No MI                      1.00E+17                     2.25                       20120201
     16981108       No MI                      1.00E+17                     2.25                       20120201
     16981133       No MI                      1.00E+17                     2.25                       20120201
     16981149       No MI                      1.00E+17                     2.25                       20120201
     16981194       No MI                      1.00E+17                     2.25                       20120201
     16981206       No MI                      1.00E+17                     2.25                       20120201
     16981227       No MI                      1.00E+17                     2.25                       20120201
     16981257       No MI                      1.00E+17                     2.25                       20120201
     16981276       No MI                      1.00E+17                     2.25                       20120201
     16981331       No MI                      1.00E+17                     2.25                       20120201
     16981332       PMI                        1.00E+17                     2.25                       20120201
     16981337       No MI                      1.00E+17                     2.25                       20120201
     16981427       No MI                      1.00E+17                     3.75                       20070401
     16981439       No MI                      1.00E+17                     2.25                       20120201
     16981479       No MI                      1.00E+17                     3.25                       20070401
     16981604       No MI                      1.00E+17                     2.25                       20120201
     16981612       No MI                      1.00E+17                     2.25                       20120201
     16981638       No MI                      1.00E+17                     2.25                       20120201
     16981786       No MI                      1.00E+17                     2.25                       20120201
     16981787       No MI                      1.00E+17                     2.25                       20120201
     16981795       No MI                      1.00E+17                      3.5                       20070401
     16981822       No MI                      1.00E+17                     2.25                       20120201
     16982839       No MI                      1.00E+17                     2.25                       20120201
     16982873       No MI                      1.00E+17                     3.75                       20070401
     16982881       No MI                      1.00E+17                     2.25                       20120201
     16982900       No MI                      1.00E+17                     3.75                       20070401
     16982925       No MI                      1.00E+17                     2.25                       20120201
     16982938       No MI                      1.00E+17                     2.25                       20120201
     16982948       No MI                      1.00E+17                     2.25                       20120201
     16982956       No MI                      1.00E+17                     2.25                       20120201
     16982979       No MI                      1.00E+17                     2.25                       20120201
     16983005       No MI                      1.00E+17                    3.125                       20070401
     16983010       No MI                      1.00E+17                     2.25                       20120201
     16983032       No MI                      1.00E+17                     2.25                       20120201
     16980596       No MI                      1.00E+17                     2.25                       20120201
     16980598       No MI                      1.00E+17                     2.25                       20120201
     16980603       No MI                      1.00E+17                     2.25                       20120201
     16983080       No MI                      1.00E+17                     2.25                       20120201
     16984642       No MI                      1.00E+17                     2.25                       20120201
     16984691       No MI                      1.00E+17                     3.75                       20070401
     16984696       No MI                      1.00E+17                    3.375                       20070401
     16984706       No MI                      1.00E+17                     2.25                       20120201
     16984717       No MI                      1.00E+17                     3.25                       20070401
     16984721       No MI                      1.00E+17                     2.25                       20120201
     16984730       No MI                                                    3.5                       20070401
     16984746       No MI                      1.00E+17                     2.25                       20120201
     16984754       No MI                      1.00E+17                     2.25                       20120201
     16984759       No MI                      1.00E+17                     2.25                       20120201
     16984762       No MI                      1.00E+17                     2.25                       20120201
     16984767       No MI                      1.00E+17                     2.25                       20120201
     16984788       No MI                      1.00E+17                     2.25                       20120201
     16984815       No MI                      1.00E+17                     2.25                       20120201
     16984817       No MI                      1.00E+17                     2.25                       20120201
     16984826       No MI                      1.00E+17                     2.25                       20120201
     16984838       No MI                      1.00E+17                     2.25                       20120201
     16984856       No MI                      1.00E+17                     2.25                       20120201
     16984914       No MI                      1.00E+17                     2.25                       20120201
     16984959       No MI                      1.00E+17                     2.25                       20120201
     16984985       No MI                      1.00E+17                     2.25                       20120201
     16985003       No MI                      1.00E+17                     2.25                       20120201
     16985013       No MI                      1.00E+17                     2.25                       20120201
     16980668       No MI                      1.00E+17                     2.25                       20120201
     16980674       No MI                      1.00E+17                     2.25                       20120201
     16980704       No MI                      1.00E+17                     2.25                       20120201
     16980717       No MI                      1.00E+17                     2.25                       20120201
     16980718       No MI                      1.00E+17                     2.25                       20120201
     16980719       No MI                      1.00E+17                     2.25                       20120201
     16978782       No MI                      1.00E+17                     2.25                       20120201
     16978800       No MI                      1.00E+17                     2.25                       20120201
     16978819       No MI                      1.00E+17                     2.25                       20120201
     16978855       No MI                      1.00E+17                     2.25                       20120201
     16978857       No MI                      1.00E+17                     2.25                       20120201
     16978859       No MI                      1.00E+17                    3.625                       20070401
     16978860       No MI                      1.00E+17                     2.25                       20120201
     16978882       No MI                      1.00E+17                     2.25                       20120201
     16978909       No MI                      1.00E+17                     2.25                       20120201
     16978922       No MI                      1.00E+17                     2.25                       20120201
     16978941       No MI                      1.00E+17                     2.25                       20120201
     16978967       No MI                      1.00E+17                     2.25                       20120201
     16978968       No MI                      1.00E+17                     2.25                       20120201
     16978991       No MI                      1.00E+17                     2.25                       20120201
     16979019       No MI                      1.00E+17                     2.25                       20120201
     16979051       No MI                      1.00E+17                     2.25                       20120201
     16979069       No MI                      1.00E+17                     2.25                       20120201
     16979092       No MI                      1.00E+17                     2.25                       20120201
     16979096       No MI                      1.00E+17                     2.25                       20120201
     16979132       No MI                      1.00E+17                     2.25                       20120201
     16979141       No MI                      1.00E+17                     2.25                       20120201
     16979142       No MI                      1.00E+17                     2.25                       20120201
     16979161       No MI                      1.00E+17                     2.25                       20120101
     16979173       No MI                      1.00E+17                     2.25                       20120101
     16979191       No MI                      1.00E+17                     3.75                       20070401
     16979226       No MI                      1.00E+17                     2.25                       20120201
     16979235       No MI                      1.00E+17                     2.25                       20120101
     16979266       No MI                      1.00E+17                     2.25                       20120201
     16979273       No MI                      1.00E+17                     2.25                       20120201
     16979289       No MI                      1.00E+17                     2.25                       20120201
     16979296       No MI                      1.00E+17                     2.25                       20120201
     16979302       No MI                      1.00E+17                     2.25                       20120201
     16979352       No MI                      1.00E+17                     2.25                       20120201
     16979398       No MI                      1.00E+17                     2.25                       20120201
     16979400       No MI                      1.00E+17                     2.25                       20120201
     16979406       No MI                      1.00E+17                     2.25                       20120201
     16979418       No MI                      1.00E+17                     2.25                       20120201
     16973908       No MI                      1.00E+17                     2.25                       20120101
     16973912       No MI                      1.00E+17                     2.25                       20120101
     16973924       No MI                      1.00E+17                     2.25                       20120201
     16973955       No MI                      1.00E+17                     3.75                       20070401
     16973965       No MI                      1.00E+17                     2.25                       20120201
     16974001       No MI                      1.00E+17                     2.25                       20120201
     16974010       No MI                      1.00E+17                     3.75                       20070401
     16974012       No MI                      1.00E+17                     2.25                       20120201
     16974042       No MI                      1.00E+17                     2.25                       20120201
     16974063       No MI                      1.00E+17                     2.25                       20120201
     16974065       No MI                      1.00E+17                     3.75                       20070401
     16974076       No MI                      1.00E+17                     2.25                       20120201
     16974081       No MI                      1.00E+17                     2.25                       20120201
     16974087       No MI                      1.00E+17                     2.25                       20120201
     16974091       No MI                      1.00E+17                     2.25                       20120201
     16974099       No MI                      1.00E+17                     2.25                       20120201
     16974106       No MI                      1.00E+17                     2.25                       20120201
     16974114       No MI                      1.00E+17                     2.25                       20120201
     16974123       No MI                      1.00E+17                     2.25                       20120201
     16974150       No MI                      1.00E+17                     2.25                       20120201
     16974157       No MI                      1.00E+17                     2.25                       20120201
     16974163       No MI                      1.00E+17                     2.25                       20120201
     16974181       No MI                      1.00E+17                     2.25                       20120201
     16974208       No MI                      1.00E+17                     2.25                       20120201
     16979495       No MI                      1.00E+17                     2.25                       20120201
     16979522       No MI                      1.00E+17                     2.25                       20120201
     16974234       No MI                      1.00E+17                     2.25                       20120201
     16974244       No MI                      1.00E+17                     2.25                       20120201
     16974246       No MI                      1.00E+17                     2.25                       20120201
     16974251       No MI                      1.00E+17                     2.25                       20120201
     16979558       No MI                      1.00E+17                     2.25                       20120201
     16979564       No MI                      1.00E+17                     2.25                       20120201
     16979570       No MI                      1.00E+17                     2.25                       20120201
     16979572       No MI                      1.00E+17                      3.5                       20070401
     16980361       No MI                      1.00E+17                     2.25                       20120201
     16980367       No MI                      1.00E+17                     2.25                       20120201
     16974344       No MI                      1.00E+17                     2.25                       20120201
     16974361       No MI                      1.00E+17                     2.25                       20120201
     16974369       No MI                      1.00E+17                     2.25                       20120201
     16980373       No MI                      1.00E+17                     2.25                       20120101
     16980381       No MI                      1.00E+17                     2.25                       20120201
     16980383       No MI                      1.00E+17                     3.75                       20070401
     16980389       No MI                      1.00E+17                     2.25                       20120201
     16980393       No MI                      1.00E+17                     2.25                       20120201
     16980455       No MI                      1.00E+17                     2.25                       20120201
     16980496       No MI                      1.00E+17                     2.25                       20120201
     16980511       No MI                      1.00E+17                     2.25                       20120201
     16980525       No MI                      1.00E+17                      3.5                       20070401
     16974404       No MI                      1.00E+17                     2.25                       20120201
     16974415       No MI                      1.00E+17                     2.25                       20120201
     16980531       No MI                      1.00E+17                     3.75                       20070401
     16980538       No MI                      1.00E+17                     2.25                       20120101
     16980544       No MI                      1.00E+17                     2.25                       20120101
     16980572       No MI                      1.00E+17                     2.25                       20120201
     16980577       No MI                      1.00E+17                     2.25                       20120201
     16980579       No MI                      1.00E+17                     2.25                       20120201
     16980588       No MI                      1.00E+17                     2.25                       20120201
     16974432       No MI                      1.00E+17                     2.25                       20120201
     16974444       No MI                      1.00E+17                     2.25                       20120201
     16974448       No MI                      1.00E+17                     2.25                       20120201
     16978710       No MI                      1.00E+17                     2.25                       20120201
     16978734       No MI                      1.00E+17                     2.75                       20120201
     16836982       No MI                      1.00E+17                     2.25                       20111201
     16845192       No MI                      1.00E+17                     2.25                       20111201
     16845193       No MI                      1.00E+17                     2.25                       20120101
     16845194       No MI                      1.00E+17                     2.25                       20120101
     16845195       No MI                      1.00E+17                     2.25                       20120101
     16845197       No MI                      1.00E+17                     2.25                       20111201
     16845199       No MI                      1.00E+17                     2.25                       20120101
     16845200       No MI                      1.00E+17                     2.25                       20111201
     16845201       No MI                      1.00E+17                     2.25                       20120101
     16845202       No MI                      1.00E+17                     2.25                       20111201
     16845203       No MI                      1.00E+17                     2.25                       20111201
     16845204       No MI                      1.00E+17                     2.25                       20120101
     16845205       No MI                      1.00E+17                     2.25                       20111201
     16845206       No MI                      1.00E+17                     2.25                       20120101
     16845207       No MI                      1.00E+17                     2.25                       20120101
     16845208       No MI                      1.00E+17                     2.25                       20111201
     16845209       No MI                      1.00E+17                     2.25                       20120101
     16845211       No MI                      1.00E+17                     2.25                       20120101
     16845212       No MI                      1.00E+17                     2.25                       20120101
     16845213       No MI                      1.00E+17                     2.25                       20120101
     16845215       No MI                      1.00E+17                     2.25                       20120101
     16845216       No MI                      1.00E+17                     2.25                       20120101
     16845218       No MI                      1.00E+17                     2.25                       20120101
     16845219       No MI                      1.00E+17                     2.25                       20120101
     16845220       No MI                      1.00E+17                     2.25                       20111201
     16845221       No MI                      1.00E+17                     2.25                       20111201
     16845222       No MI                      1.00E+17                     2.25                       20120101
     16845223       No MI                      1.00E+17                     2.25                       20120101
     16845224       No MI                      1.00E+17                     2.25                       20120101
     16845225       No MI                      1.00E+17                     2.25                       20120101
     16845227       No MI                      1.00E+17                     2.25                       20120101
     16845228       No MI                      1.00E+17                     2.25                       20120101
     16845229       No MI                      1.00E+17                     2.25                       20111201
     16845230       No MI                      1.00E+17                     2.25                       20111201
     16845231       No MI                      1.00E+17                     2.25                       20120101
     16845233       No MI                      1.00E+17                     2.25                       20111201
     16845234       No MI                      1.00E+17                     2.25                       20120101
     16845235       No MI                      1.00E+17                     2.25                       20120101
     16845237       No MI                      1.00E+17                     2.25                       20111201
     16845238       No MI                      1.00E+17                     2.25                       20111201
     16845239       No MI                      1.00E+17                     2.25                       20120101
     16845240       No MI                      1.00E+17                     2.25                       20120101
     16845241       No MI                      1.00E+17                     2.25                       20120101
     16845242       No MI                      1.00E+17                     2.25                       20120101
     16845243       No MI                      1.00E+17                     2.25                       20120101
     16845244       No MI                      1.00E+17                     2.25                       20111201
     16845245       No MI                      1.00E+17                     2.25                       20111201
     16845246       No MI                      1.00E+17                     2.25                       20120101
     16845247       No MI                      1.00E+17                     2.25                       20120101
     16845248       No MI                      1.00E+17                     2.25                       20120101
     16845249       No MI                      1.00E+17                     2.25                       20120101
     16845250       No MI                      1.00E+17                     2.25                       20120101
     16845251       No MI                      1.00E+17                     2.25                       20111201
     16845252       No MI                      1.00E+17                     2.25                       20120101
     16845253       No MI                      1.00E+17                     2.25                       20111201
     16845254       No MI                      1.00E+17                     2.25                       20120101
     16845255       No MI                      1.00E+17                     2.25                       20120101
     16845256       No MI                      1.00E+17                     2.25                       20120101
     16845257       No MI                      1.00E+17                     2.25                       20120101
     16845259       No MI                      1.00E+17                     2.25                       20120101
     16845260       No MI                      1.00E+17                     2.25                       20120101
     16845261       No MI                      1.00E+17                     2.25                       20111201
     16845262       No MI                      1.00E+17                     2.25                       20111201
     16845263       No MI                      1.00E+17                     2.25                       20120101
     16845264       No MI                      1.00E+17                     2.25                       20120101
     16845265       No MI                      1.00E+17                     2.25                       20120101
     16845266       No MI                      1.00E+17                     2.25                       20120101
     16845267       No MI                      1.00E+17                     2.25                       20120101
     16845268       No MI                      1.00E+17                     2.25                       20120101
     16845269       No MI                      1.00E+17                     2.25                       20111201
     16845270       No MI                      1.00E+17                     2.25                       20120101
     16845272       No MI                      1.00E+17                     2.25                       20120101
     16845273       No MI                      1.00E+17                     2.25                       20120101
     16845274       No MI                      1.00E+17                     2.25                       20120101
     16845275       No MI                      1.00E+17                     2.25                       20120101
     16845276       No MI                      1.00E+17                     2.25                       20120101
     16845277       No MI                      1.00E+17                     2.25                       20120101
     16845278       No MI                      1.00E+17                     2.25                       20120101
     16845279       No MI                      1.00E+17                     2.25                       20120101
     16845176       No MI                      1.00E+17                     2.25                       20120101
     16845177       No MI                      1.00E+17                     2.25                       20120101
     16845178       No MI                      1.00E+17                     2.25                       20120101
     16845179       No MI                      1.00E+17                     2.25                       20111201
     16845180       No MI                      1.00E+17                     2.25                       20120101
     16845181       No MI                      1.00E+17                     2.25                       20111201
     16845182       No MI                      1.00E+17                     2.25                       20111201
     16845183       No MI                      1.00E+17                     2.25                       20120101
     16845186       No MI                      1.00E+17                     2.25                       20120101
     16845187       No MI                      1.00E+17                     2.25                       20111201
     16845188       No MI                      1.00E+17                     2.25                       20120101
     16845189       No MI                      1.00E+17                     2.25                       20111201
     16845190       No MI                      1.00E+17                     2.25                       20120101
     17002450       No MI                      1.00E+17                     2.25                       20111101
     16833469       No MI                      1.00E+17                     2.25                       20111001
     16833470       No MI                      1.00E+17                     2.25                       20111201
     16833472       No MI                      1.00E+17                     2.25                       20111201
     16833475       No MI                      1.00E+17                     2.25                       20111101
     16833476       United Guaranty            1.00E+17                     2.25                       20111201
     16833478       No MI                      1.00E+17                     2.25                       20111201
     16833481       No MI                      1.00E+17                     2.25                       20111101
     16833482       No MI                      1.00E+17                     2.25                       20111201
     16833483       No MI                      1.00E+17                     2.25                       20111201
     16833484       No MI                      1.00E+17                     2.25                       20111101
     16833485       No MI                      1.00E+17                     2.25                       20111201
     16833486       No MI                      1.00E+17                     2.25                       20111201
     16833488       No MI                      1.00E+17                     2.25                       20111201
     16833489       No MI                      1.00E+17                     2.75                       20111201
     16833490       No MI                      1.00E+17                     2.25                       20111201
     16833491       No MI                      1.00E+17                     2.75                       20111201
     16833492       No MI                      1.00E+17                     2.25                       20111201
     16833494       No MI                      1.00E+17                     2.25                       20111201
     16833495       No MI                      1.00E+17                     2.25                       20111101
     16833496       No MI                      1.00E+17                     2.25                       20111201
     16833497       No MI                      1.00E+17                     2.25                       20111101
     16833498       No MI                      1.00E+17                     2.25                       20111201
     16833500       No MI                      1.00E+17                     2.25                       20101201
     16833501       No MI                      1.00E+17                     2.25                       20111201
     16833502       No MI                      1.00E+17                     2.25                       20111101
     16833503       No MI                      1.00E+17                     2.25                       20111101
     16833504       No MI                      1.00E+17                     2.75                       20101201
     16833505       No MI                      1.00E+17                     2.25                       20111101
     16833506       No MI                      1.00E+17                     2.25                       20111201
     16833507       No MI                      1.00E+17                     2.25                       20111201
     16833508       No MI                      1.00E+17                     2.25                       20111201
     16833509       No MI                      1.00E+17                     2.25                       20111201
     16833510       No MI                      1.00E+17                     2.25                       20111101
     16833511       No MI                      1.00E+17                     2.25                       20111201
     16833512       No MI                      1.00E+17                     2.25                       20111101
     16833513       No MI                      1.00E+17                     2.25                       20111201
     16833514       No MI                      1.00E+17                     2.25                       20111101
     16833516       No MI                      1.00E+17                     2.25                       20111201
     16833517       No MI                      1.00E+17                     2.25                       20111201
     16833518       No MI                      1.00E+17                     2.25                       20111201
     16833519       No MI                      1.00E+17                     2.25                       20111201
     16833521       No MI                      1.00E+17                     2.25                       20111201
     16833522       No MI                      1.00E+17                     2.25                       20111201
     16833523       No MI                      1.00E+17                     2.25                       20111201
     16833524       No MI                      1.00E+17                     2.25                       20111201
     16833525       No MI                      1.00E+17                     2.25                       20111201
     16833527       No MI                      1.00E+17                     2.25                       20111201
     16833528       No MI                      1.00E+17                     2.25                       20111201
     16833530       No MI                      1.00E+17                     2.25                       20111201
     16833531       No MI                      1.00E+17                     2.25                       20111201
     16833533       No MI                      1.00E+17                     2.25                       20111201
     16833534       No MI                      1.00E+17                     2.25                       20111201
     16833535       No MI                      1.00E+17                     2.25                       20111201
     16833536       No MI                      1.00E+17                     2.25                       20111201
     16833537       No MI                      1.00E+17                     2.25                       20111201
     16833538       No MI                      1.00E+17                     2.25                       20111201
     16833539       No MI                      1.00E+17                     2.25                       20111201
     16833540       No MI                      1.00E+17                     2.25                       20111201
     16833541       No MI                      1.00E+17                     2.25                       20111201
     16833542       No MI                      1.00E+17                     2.25                       20111201
     16833543       No MI                      1.00E+17                     2.25                       20111201
     16833544       No MI                      1.00E+17                     2.25                       20111201
     16833545       No MI                      1.00E+17                     2.25                       20111201
     16833548       No MI                      1.00E+17                     2.25                       20111201
     16833550       No MI                      1.00E+17                     2.25                       20111201
     16833551       No MI                      1.00E+17                     2.25                       20111201
     16833552       No MI                      1.00E+17                     2.25                       20111101
     16833553       No MI                      1.00E+17                     2.25                       20111101
     16833554       No MI                      1.00E+17                     2.25                       20111101
     16833556       No MI                      1.00E+17                     2.25                       20111201
     16833557       No MI                      1.00E+17                     2.25                       20111201
     16833558       No MI                      1.00E+17                     2.25                       20111201
     16833560       No MI                      1.00E+17                     2.25                       20111201
     16833562       No MI                      1.00E+17                     2.25                       20111201
     16833563       No MI                      1.00E+17                     2.25                       20111201
     16833565       No MI                      1.00E+17                     2.25                       20111201
     16833566       No MI                      1.00E+17                     2.25                       20111201
     16833567       No MI                      1.00E+17                     2.25                       20111201
     16833569       No MI                      1.00E+17                     2.25                       20111201
     16833570       No MI                      1.00E+17                     2.25                       20111201
     16833571       No MI                      1.00E+17                     2.25                       20111201
     16833572       No MI                      1.00E+17                     2.25                       20111201
     16833575       No MI                      1.00E+17                     2.25                       20111201
     16833576       No MI                      1.00E+17                     2.25                       20111201
     16833577       No MI                      1.00E+17                     2.25                       20111101
     16833579       No MI                      1.00E+17                     2.25                       20111101
     16833581       No MI                      1.00E+17                     2.25                       20111101
     16833582       No MI                      1.00E+17                     2.25                       20111101
     16833583       No MI                      1.00E+17                     2.25                       20111101
     16833584       No MI                      1.00E+16                     2.25                       20111101
     16833585       No MI                      1.00E+17                     2.25                       20111201
     16836768       No MI                      1.00E+17                     2.25                       20111201
     16836770       No MI                      1.00E+17                     2.25                       20111201
     16836771       No MI                      1.00E+17                     2.25                       20111201
     16836772       No MI                      1.00E+17                     2.25                       20111201
     16836773       No MI                      1.00E+17                     2.25                       20111201
     16836775       No MI                      1.00E+17                     2.25                       20111201
     16836776       No MI                      1.00E+17                     2.25                       20111201
     16836778       No MI                      1.00E+17                     2.25                       20111201
     16836781       No MI                      1.00E+17                     2.25                       20111201
     16836782       No MI                      1.00E+17                     2.25                       20111201
     16836783       No MI                      1.00E+17                     2.25                       20111201
     16836785       No MI                      1.00E+17                     2.25                       20111201
     16836786       No MI                      1.00E+17                     2.25                       20111201
     16836788       No MI                      1.00E+17                     2.25                       20111201
     16836789       No MI                      1.00E+17                     2.25                       20111201
     16836791       No MI                      1.00E+17                     2.25                       20111201
     16836793       No MI                      1.00E+17                     2.25                       20111201
     16836794       No MI                      1.00E+17                     2.25                       20111201
     16836795       No MI                      1.00E+17                     2.25                       20111201
     16836796       No MI                      1.00E+17                     2.25                       20111201
     16836797       No MI                      1.00E+17                     2.25                       20111201
     16836798       No MI                      1.00E+17                     2.25                       20111201
     16836805       No MI                      1.00E+17                     2.25                       20111201
     16836806       No MI                      1.00E+17                     2.25                       20111201
     16836808       No MI                      1.00E+17                     2.25                       20111201
     16836809       No MI                      1.00E+17                     2.25                       20111201
     16836812       No MI                      1.00E+17                     2.25                       20111201
     16836814       No MI                      1.00E+17                     2.25                       20111201
     16836815       No MI                      1.00E+17                     2.25                       20111201
     16836817       No MI                      1.00E+17                     2.25                       20111201
     16836818       No MI                      1.00E+17                     2.25                       20111201
     16836820       No MI                      1.00E+17                     2.25                       20111201
     16836821       No MI                      1.00E+17                     2.25                       20111201
     16836822       No MI                      1.00E+17                     2.25                       20111201
     16836825       No MI                      1.00E+17                     2.25                       20111201
     16836826       No MI                      1.00E+17                     2.25                       20111201
     16836827       No MI                      1.00E+17                     2.25                       20111201
     16836828       No MI                      1.00E+17                     2.25                       20111201
     16836829       No MI                      1.00E+17                     2.25                       20111201
     16836830       No MI                      1.00E+17                     2.25                       20111201
     16836832       No MI                      1.00E+17                     2.25                       20111201
     16836837       No MI                      1.00E+17                     2.25                       20111201
     16836838       No MI                      1.00E+17                     2.25                       20111201
     16836839       No MI                      1.00E+17                     2.25                       20111201
     16836840       No MI                      1.00E+17                     2.25                       20111201
     16836842       No MI                      1.00E+17                     2.25                       20111201
     16836843       No MI                      1.00E+17                     2.25                       20111201
     16836846       No MI                      1.00E+17                     2.25                       20111201
     16836847       No MI                      1.00E+17                     2.25                       20111201
     16836849       No MI                      1.00E+17                     2.25                       20111201
     16836851       No MI                      1.00E+17                     2.25                       20111201
     16836852       No MI                      1.00E+17                     2.25                       20111201
     16836853       No MI                      1.00E+17                     2.25                       20111201
     16836854       No MI                      1.00E+17                     2.25                       20111201
     16836855       No MI                      1.00E+17                     2.25                       20111201
     16836857       No MI                      1.00E+17                     2.25                       20111201
     16836858       No MI                      1.00E+17                     2.25                       20111201
     16836859       No MI                      1.00E+17                     2.25                       20111201
     16836860       No MI                      1.00E+17                     2.25                       20111201
     16836863       No MI                      1.00E+17                     2.25                       20111201
     16836864       No MI                      1.00E+17                     2.25                       20111201
     16836866       No MI                      1.00E+17                     2.25                       20111201
     16836867       No MI                      1.00E+17                     2.25                       20111201
     16836868       No MI                      1.00E+17                     2.25                       20111201
     16836869       No MI                      1.00E+17                     2.25                       20111201
     16836870       No MI                      1.00E+17                     2.25                       20111201
     16836872       No MI                      1.00E+17                     2.25                       20111201
     16836874       No MI                      1.00E+17                     2.25                       20111201
     16836875       No MI                      1.00E+17                     2.25                       20111201
     16836877       No MI                      1.00E+17                     2.25                       20111201
     16836878       No MI                      1.00E+17                     2.25                       20111201
     16836879       No MI                      1.00E+17                     2.25                       20111201
     16836880       No MI                      1.00E+17                     2.25                       20111201
     16836883       No MI                      1.00E+17                     2.25                       20111201
     16836884       No MI                      1.00E+17                     2.25                       20111201
     16836886       No MI                      1.00E+17                     2.25                       20111201
     16836887       No MI                      1.00E+17                     2.25                       20111201
     16836888       No MI                      1.00E+17                     2.25                       20111201
     16836890       No MI                      1.00E+17                     2.25                       20111201
     16836891       No MI                      1.00E+17                     2.25                       20111201
     16836892       No MI                      1.00E+17                     2.25                       20111201
     16836894       No MI                      1.00E+17                     2.25                       20111201
     16836895       No MI                      1.00E+17                     2.25                       20111201
     16836896       No MI                      1.00E+17                     2.25                       20111201
     16836898       No MI                      1.00E+17                     2.25                       20111201
     16836900       No MI                      1.00E+17                     2.25                       20111201
     16836902       No MI                      1.00E+17                     2.25                       20111201
     16836903       No MI                      1.00E+17                     2.25                       20111201
     16836904       No MI                      1.00E+17                     2.25                       20111201
     16836905       No MI                      1.00E+17                     2.25                       20111201
     16836906       No MI                      1.00E+17                     2.25                       20111201
     16836908       No MI                      1.00E+17                     2.25                       20111201
     16836910       No MI                      1.00E+17                     2.25                       20111201
     16836911       No MI                      1.00E+17                     2.25                       20111201
     16836912       No MI                      1.00E+17                     2.25                       20111201
     16836914       No MI                      1.00E+17                     2.25                       20111201
     16836915       No MI                      1.00E+17                     2.25                       20111201
     16836917       No MI                      1.00E+17                     2.25                       20111201
     16836919       No MI                      1.00E+17                     2.25                       20111201
     16836920       No MI                      1.00E+17                     2.25                       20111201
     16836921       No MI                      1.00E+17                     2.25                       20111201
     16836922       No MI                      1.00E+17                     2.25                       20111201
     16836923       No MI                      1.00E+17                     2.25                       20111201
     16836924       No MI                      1.00E+17                     2.25                       20111201
     16836925       No MI                      1.00E+17                     2.25                       20111201
     16836926       No MI                      1.00E+17                     2.25                       20111201
     16836927       No MI                      1.00E+17                     2.25                       20111201
     16836928       No MI                      1.00E+17                     2.25                       20111201
     16836930       No MI                      1.00E+17                     2.25                       20111201
     16836932       No MI                      1.00E+17                     2.25                       20111201
     16836933       No MI                      1.00E+17                     2.25                       20111201
     16836934       No MI                      1.00E+17                     2.25                       20111201
     16836935       No MI                      1.00E+17                     2.25                       20111201
     16836936       No MI                      1.00E+17                     2.25                       20111201
     16836937       No MI                      1.00E+17                     2.25                       20111201
     16836939       No MI                      1.00E+17                     2.25                       20111201
     16836942       No MI                      1.00E+17                     2.25                       20111201
     16836944       No MI                      1.00E+17                     2.25                       20111201
     16836945       No MI                      1.00E+17                     2.25                       20111201
     16836946       No MI                      1.00E+17                     2.25                       20111201
     16836948       No MI                      1.00E+17                     2.25                       20111201
     16836949       No MI                      1.00E+17                     2.25                       20111201
     16836951       No MI                      1.00E+17                     2.25                       20111201
     16836952       No MI                      1.00E+17                     2.25                       20111201
     16836953       No MI                      1.00E+17                     2.25                       20111201
     16836954       No MI                      1.00E+17                     2.25                       20111201
     16836955       No MI                      1.00E+17                     2.25                       20111201
     16836957       No MI                      1.00E+17                     2.25                       20111201
     16836958       No MI                      1.00E+17                     2.25                       20111201
     16836959       No MI                      1.00E+17                     2.25                       20111201
     16836960       No MI                      1.00E+17                     2.25                       20111201
     16836961       No MI                      1.00E+17                     2.25                       20111201
     16836962       No MI                      1.00E+17                     2.25                       20111201
     16836963       No MI                      1.00E+17                     2.25                       20111201
     16836964       United Guaranty            1.00E+17                     2.25                       20111201
     16836966       No MI                      1.00E+17                     2.25                       20111201
     16836967       No MI                      1.00E+17                     2.25                       20111201
     16836968       No MI                      1.00E+17                     2.25                       20111201
     16836969       No MI                      1.00E+17                     2.25                       20111201
     16836971       No MI                      1.00E+17                     2.25                       20111201
     16836974       No MI                      1.00E+17                     2.25                       20111201
     16836975       No MI                      1.00E+17                     2.25                       20111201
     16836976       No MI                      1.00E+17                     2.25                       20111201
     16836980       No MI                      1.00E+17                     2.25                       20111201
     16990915       Radian Guaranty            1.00E+17                     2.75                       20120201
     16996722       No MI                      1.00E+17                     2.25                       20120201
     16996724       Mortgage Guaranty In       1.00E+17                     2.25                       20120101
     16996729       Mortgage Guaranty In       1.00E+17                     2.25                       20120201




--------------------------------------------------------------------------------




     LOAN_SEQ            MAX_RATE      MIN_RATE           PER_RATE_CAP          LIEN
     17021070              13.375          2.25                      1       First Lien
     17016424               12.75          2.25                      1       First Lien
     17016308               13.25          2.25                      1       First Lien
     17016243                9.95          2.75                     99       First Lien
     17015068               11.75          2.25                      1       First Lien
     17014875                12.5          2.25                      1       First Lien
     17014906               13.25          2.25                      1       First Lien
     17014929                9.95           3.5                     99       First Lien
     17014748               13.25          2.25                      1       First Lien
     17014806                9.95             0                     99       First Lien
     17014858                9.95           3.5                     99       First Lien
     17013823                9.95         3.125                     99       First Lien
     17013852              13.375          2.25                      1       First Lien
     17013742               13.25          2.25                      1       First Lien
     17013783                9.95           3.5                     99       First Lien
     17013629                9.95          3.75                     99       First Lien
     17013630                9.95          3.25                     99       First Lien
     17013535                12.5          2.25                      1       First Lien
     17013542              12.875          2.25                      1       First Lien
     17013551               12.25          2.25                      1       First Lien
     16790216                9.95         3.625                     99       First Lien
     16790185                9.95         3.125                     99       First Lien
     16785292                9.95             3                     99       First Lien
     16977999              12.875          2.75                      1       First Lien
     16978000               11.75          2.75                      1       First Lien
     16978006                  12          2.75                      1       First Lien
     16978007               13.25          2.75                      1       First Lien
     16978016               13.25          2.75                      1       First Lien
     16978031               11.75          2.75                      1       First Lien
     16978034               11.75          2.75                      1       First Lien
     16978044               12.75          2.75                      1       First Lien
     16978049              12.375             3                      1       First Lien
     16978058              12.875          2.75                      1       First Lien
     16978061                  13           2.5                      1       First Lien
     16978065               12.75          2.75                      1       First Lien
     16978069               12.75          2.75                      1       First Lien
     16978082              12.875          2.75                      1       First Lien
     16978092                13.5          2.75                      1       First Lien
     16978099               12.75          2.25                      1       First Lien
     16978100              11.625          2.75                      1       First Lien
     16978111              12.125          2.75                      1       First Lien
     16978118               12.75          2.75                      1       First Lien
     16978125               12.25          2.75                      1       First Lien
     16978130                  13          2.75                      1       First Lien
     16978142               12.75          2.75                      1       First Lien
     16978146                  11          2.75                      1       First Lien
     16978163                12.4          2.75                      1       First Lien
     16978179               12.25          2.75                      1       First Lien
     16978183               12.25          2.75                      1       First Lien
     16978202              13.175          2.75                      1       First Lien
     16978210              12.375          2.75                      1       First Lien
     16978224               11.75          2.75                      1       First Lien
     16978227                11.4          2.75                      1       First Lien
     16978232               13.25          2.75                      1       First Lien
     16978235                12.2         3.875                      1       First Lien
     16978248               12.25          2.75                      1       First Lien
     16978249               12.99          2.25                      1       First Lien
     16978290                  12          2.75                      1       First Lien
     16978299              12.125          2.75                      1       First Lien
     16978308               12.94          2.75                      1       First Lien
     16978311                11.5           3.5                      1       First Lien
     16978326              12.125             3                      1       First Lien
     16978327               12.25          2.75                      1       First Lien
     16978344               12.25          2.75                      1       First Lien
     16978371               11.49          2.75                      1       First Lien
     16969046                12.5          2.25                      1       First Lien
     16969062              11.875          2.25                      1       First Lien
     16688246                9.95         3.625                     99       First Lien
     16339865                9.95          3.25                     99       First Lien
     16982721              12.875          2.25                      1       First Lien
     16982607                13.5          2.25                      1       First Lien
     16982730                9.95           3.5                     99       First Lien
     16982777                12.5          2.25                      1       First Lien
     16982783                9.95           3.5                     99       First Lien
     16982637                  12          2.25                      1       First Lien
     16982790              12.875          2.25                      1       First Lien
     16984176              12.875          2.25                      1       First Lien
     16984178               12.75          2.25                      1       First Lien
     16984183               12.25          2.25                      1       First Lien
     16984190              12.125          2.25                      1       First Lien
     16984207                9.95           3.5                     99       First Lien
     16984211              12.875          2.25                      1       First Lien
     16984218              12.125          2.25                      1       First Lien
     16984236              11.875          2.25                      1       First Lien
     16984262              11.875          2.25                      1       First Lien
     16984109                9.95         3.625                     99       First Lien
     16984165              12.125          2.25                      1       First Lien
     16984273               12.75          2.25                      1       First Lien
     16984115               12.75          2.25                      1       First Lien
     16984280                  13          2.25                      1       First Lien
     16984306              12.625          2.25                      1       First Lien
     16984312                9.95           3.5                     99       First Lien
     16984318                9.95         3.625                     99       First Lien
     16984133               11.75          2.25                      1       First Lien
     16984333              12.625          2.25                      1       First Lien
     16984139                12.5          2.25                      1       First Lien
     16984146                9.95           3.5                     99       First Lien
     16984356                9.95         3.375                     99       First Lien
     16984371                9.95           3.5                     99       First Lien
     16984373                  13          2.25                      1       First Lien
     16989874                12.5          2.25                      1       First Lien
     16989884                12.5          2.25                      1       First Lien
     16989891                13.5          2.25                      1       First Lien
     16989897                9.95           3.5                     99       First Lien
     16989901              12.875          2.25                      1       First Lien
     16989928              13.375          2.25                      1       First Lien
     16989929                9.95         3.625                     99       First Lien
     16989931              11.625          2.25                      1       First Lien
     16982580               12.25          2.25                      1       First Lien
     16982687              12.875          2.25                      1       First Lien
     16982584                9.95           3.5                     99       First Lien
     16982691              11.875          2.25                      1       First Lien
     16982587               12.25          2.25                      1       First Lien
     16982589              12.875          2.25                      1       First Lien
     16982591                9.95         3.625                     99       First Lien
     16982597                9.95         3.625                     99       First Lien
     16982604                9.95          3.25                     99       First Lien
     16971798               13.25          2.25                      1       First Lien
     16978514               12.75          2.25                      1       First Lien
     16978527                12.5          2.25                      1       First Lien
     16978406                12.5          2.25                      1       First Lien
     16978572               12.75          2.25                      1       First Lien
     16978582                9.95          3.25                     99       First Lien
     16978593                9.95           3.5                     99       First Lien
     16978601              12.875          2.25                      1       First Lien
     16978634               11.75          2.25                      1       First Lien
     16978649              12.125          2.25                      1       First Lien
     16978398                9.95           3.5                     99       First Lien
     16980093               13.25          2.25                      1       First Lien
     16980221              12.375          2.25                      1       First Lien
     16980228                9.95             3                     99       First Lien
     16980235              13.125          2.25                      1       First Lien
     16980109               13.25          2.25                      1       First Lien
     16980111                9.95           3.5                     99       First Lien
     16980241                9.95           3.5                     99       First Lien
     16980261                9.95         3.625                     99       First Lien
     16980264              12.625          2.25                      1       First Lien
     16980265                9.95           3.5                     99       First Lien
     16980275                  13          2.25                      1       First Lien
     16980278                12.5          2.25                      1       First Lien
     16980303               13.25          2.25                      1       First Lien
     16980322                  13          2.25                      1       First Lien
     16980325               12.25          2.25                      1       First Lien
     16980329                9.95         3.625                     99       First Lien
     16980342              11.625          2.25                      1       First Lien
     16982640              12.125          2.25                      1       First Lien
     16982650              13.125          2.25                      1       First Lien
     16982664              12.625          2.25                      1       First Lien
     16968146               12.25          2.25                      1       First Lien
     16968150                9.95          3.25                     99       First Lien
     16968155                9.95         3.625                     99       First Lien
     16970181              12.875          2.25                      1       First Lien
     16970186              12.875          2.25                      1       First Lien
     16970194                9.95           3.5                     99       First Lien
     16970204                9.95           3.5                     99       First Lien
     16970091                12.5          2.25                      1       First Lien
     16970093               12.75          2.25                      1       First Lien
     16970207                9.95         3.625                     99       First Lien
     16970210              12.875          2.25                      1       First Lien
     16970225                9.95           3.5                     99       First Lien
     16970231                9.95         3.625                     99       First Lien
     16970247              12.375          2.25                      1       First Lien
     16970251               12.25          2.25                      1       First Lien
     16970262              12.375          2.25                      1       First Lien
     16970107                9.95         3.375                     99       First Lien
     16970287               12.25          2.25                      1       First Lien
     16970291                9.95           3.5                     99       First Lien
     16970297                9.95           3.5                     99       First Lien
     16970303                9.95          3.25                     99       First Lien
     16970315              12.875          2.25                      1       First Lien
     16970348                  13          2.25                      1       First Lien
     16971837               12.25          2.25                      1       First Lien
     16971839                9.95          3.75                     99       First Lien
     16971754              12.625          2.25                      1       First Lien
     16971887              13.125          2.25                      1       First Lien
     16971777               13.25          2.25                      1       First Lien
     16912726               12.75          2.25                      1       First Lien
     16912729                9.95          3.25                     99       First Lien
     16912741              12.125          2.25                      1       First Lien
     16912761              12.875          2.25                      1       First Lien
     16912769               12.75          2.25                      1       First Lien
     16912776                9.95         3.625                     99       First Lien
     16912790                12.5          2.25                      1       First Lien
     16912791               12.25          2.25                      1       First Lien
     16912796                9.95         3.625                     99       First Lien
     16912801                12.5          2.25                      1       First Lien
     16965026                9.95           3.5                     99       First Lien
     16965028                  12          2.25                      1       First Lien
     16965044              12.875          2.25                      1       First Lien
     16965001              12.125          2.25                      1       First Lien
     16965064                9.95          3.25                     99       First Lien
     16965067              11.875          2.25                      1       First Lien
     16965072               13.25          2.25                      1       First Lien
     16965080                9.95           3.5                     99       First Lien
     16964979                9.95         3.625                     99       First Lien
     16965103                12.5          2.25                      1       First Lien
     16965104              12.875          2.25                      1       First Lien
     16968061              13.125          2.25                      1       First Lien
     16968081              12.375          2.25                      1       First Lien
     16968096              12.875          2.25                      1       First Lien
     16968102                9.95           3.5                     99       First Lien
     16968135                12.5          2.25                      1       First Lien
     16857222               12.75          2.25                      1       First Lien
     16857234                12.5          2.25                      1       First Lien
     16857244                12.5          2.25                      1       First Lien
     16857266                9.95           3.5                     99       First Lien
     16857278              13.125          2.25                      1       First Lien
     16857281                12.5          2.25                      1       First Lien
     16857098                  13          2.25                      1       First Lien
     16857101                  13          2.25                      1       First Lien
     16858877                9.95         3.375                     99       First Lien
     16858879                9.95           3.5                     99       First Lien
     16858925                  13          2.25                      1       First Lien
     16858838                9.95         3.625                     99       First Lien
     16858944                9.95           3.5                     99       First Lien
     16858946              12.375          2.25                      1       First Lien
     16858998                9.95             3                     99       First Lien
     16858844              12.625          2.25                      1       First Lien
     16859018                9.95         3.625                     99       First Lien
     16859019              11.875          2.25                      1       First Lien
     16912697                9.95          3.25                     99       First Lien
     16856246               12.25          2.25                      1       First Lien
     16856248               12.75          2.25                      1       First Lien
     16856158                9.95         3.625                     99       First Lien
     16856250               12.75          2.25                      1       First Lien
     16856261              11.875          2.25                      1       First Lien
     16856266               12.75          2.25                      1       First Lien
     16856278                9.95         3.375                     99       First Lien
     16856163               12.75          2.25                      1       First Lien
     16856298               12.25          2.25                      1       First Lien
     16856305                9.95           3.5                     99       First Lien
     16856314               12.75          2.25                      1       First Lien
     16856351                9.95         3.625                     99       First Lien
     16856387               13.25          2.25                      1       First Lien
     16857120              12.875          2.25                      1       First Lien
     16857128              11.625          2.25                      1       First Lien
     16857165              12.875          2.25                      1       First Lien
     16857179               12.75          2.25                      1       First Lien
     16857074                9.95         3.625                     99       First Lien
     16851684               11.75          2.25                      1       First Lien
     16851617              12.625          2.25                      1       First Lien
     16851693                9.95           3.5                     99       First Lien
     16851703                9.95           3.5                     99       First Lien
     16851729              12.375          2.25                      1       First Lien
     16851730                9.95           3.5                     99       First Lien
     16851639               13.25          2.25                      1       First Lien
     16851642                9.95           3.5                     99       First Lien
     16851812                9.95         3.625                     99       First Lien
     16851645               13.25          2.25                      1       First Lien
     16852458                  15          2.25                      1       First Lien
     16852556                9.95          3.25                     99       First Lien
     16852571              12.875          2.25                      1       First Lien
     16852598                9.95           3.5                     99       First Lien
     16852616                9.95         3.125                     99       First Lien
     16852630                9.95          3.25                     99       First Lien
     16852645                9.95           3.5                     99       First Lien
     16852679                9.95           3.5                     99       First Lien
     16851508                9.95         3.375                     99       First Lien
     16851523              12.875          2.25                      1       First Lien
     16851444                9.95           3.5                     99       First Lien
     16851452              12.125          2.25                      1       First Lien
     16851567                9.95         3.625                     99       First Lien
     16851573                9.95         3.625                     99       First Lien
     16977998                13.5          2.75                      1       First Lien
     17004249                9.95         3.625                     99       First Lien
     16980547                  13          2.25                      1       First Lien
     16989912              12.875          2.25                      1       First Lien
     17013174              12.875          2.25                      1       First Lien
     17004264                9.95          3.45                     99       First Lien
     16849095                9.95           3.5                     99       First Lien
     17013049               12.25          2.25                      1       First Lien
     17013053                9.95          3.25                     99       First Lien
     17013055                9.95          2.75                     99       First Lien
     17013474                9.95          3.75                     99       First Lien
     17013499               11.75          2.25                      1       First Lien
     17013500                9.95          3.75                     99       First Lien
     17013503               13.25          2.25                      1       First Lien
     17013507                12.5          2.25                      1       First Lien
     17012902               13.25          2.25                      1       First Lien
     17012917               12.75          2.25                      1       First Lien
     17012927              12.375          2.25                      1       First Lien
     17012928               12.75          2.25                      1       First Lien
     17012953               13.25          2.25                      1       First Lien
     17013025                  13          2.25                      1       First Lien
     17013037               11.75          2.25                      1       First Lien
     17012768                12.5          2.25                      1       First Lien
     17012801              12.375          2.25                      1       First Lien
     17011022               13.25          2.25                      1       First Lien
     17011024                9.95          3.75                     99       First Lien
     17011029                12.5          2.25                      1       First Lien
     17011030                12.5          2.25                      1       First Lien
     17011137               12.75          2.25                      1       First Lien
     17012631              12.375          2.25                      1       First Lien
     17012641                9.95           3.5                     99       First Lien
     17009175              12.125          2.25                      1       First Lien
     17009184              12.625          2.25                      1       First Lien
     17009192              13.125          2.25                      1       First Lien
     17009289               12.75          2.25                      1       First Lien
     17009298                  13          2.25                      1       First Lien
     17009299                9.95          3.25                     99       First Lien
     17010956               13.25          2.25                      1       First Lien
     17010968              11.625          2.25                      1       First Lien
     17010971              12.375          2.25                      1       First Lien
     17010997              13.375          2.25                      1       First Lien
     17009087               12.75          2.25                      1       First Lien
     17009100                9.95          3.75                     99       First Lien
     17009101              12.375          2.25                      1       First Lien
     17009103                12.5          2.25                      1       First Lien
     17009114               13.25          2.25                      1       First Lien
     17009150               13.25          2.25                      1       First Lien
     17009159                  13          2.25                      1       First Lien
     17008993              12.875          2.25                      1       First Lien
     17009000               13.25          2.25                      1       First Lien
     17009039                9.95         3.125                     99       First Lien
     17004960                9.95          3.75                     99       First Lien
     17004971              12.875          2.25                      1       First Lien
     17004980               13.25          2.25                      1       First Lien
     16973750              12.875          2.25                      1       First Lien
     17004988               13.25          2.25                      1       First Lien
     16973758              12.625          2.25                      1       First Lien
     17005011                9.95          2.75                     99       First Lien
     17005021               12.75          2.25                      1       First Lien
     16973807                12.5          2.25                      1       First Lien
     17005137              12.125          2.25                      1       First Lien
     16973817               12.75          2.25                      1       First Lien
     16973820              11.875          2.25                      1       First Lien
     17005147                12.5          2.25                      1       First Lien
     17005148               12.75          2.25                      1       First Lien
     17005152                  12          2.25                      1       First Lien
     17005161              12.625          2.25                      1       First Lien
     17005167                12.5          2.25                      1       First Lien
     17005168              11.625          2.25                      1       First Lien
     17005169                12.5          2.25                      1       First Lien
     17005171                  12          2.25                      1       First Lien
     17005172              12.625          2.25                      1       First Lien
     17005173              12.875          2.25                      1       First Lien
     17005174                12.5          2.25                      1       First Lien
     16973840              12.875          2.25                      1       First Lien
     16970958               13.25          2.25                      1       First Lien
     17004895              13.375          2.25                      1       First Lien
     17004900               13.25          2.25                      1       First Lien
     16970965               13.25          2.25                      1       First Lien
     16970970                9.95          3.75                     99       First Lien
     17004921              13.375          2.25                      1       First Lien
     17004933                9.95         3.625                     99       First Lien
     16970938               13.25          2.25                      1       First Lien
     17004837                  13          2.25                      1       First Lien
     17004789              12.875          2.25                      1       First Lien
     17004794              13.375          2.25                      1       First Lien
     17004797                9.95          3.75                     99       First Lien
     17004806                9.95         3.625                     99       First Lien
     17004808              11.625          2.25                      1       First Lien
     16970833              11.875          2.25                      1       First Lien
     17004714              12.875          2.25                      1       First Lien
     16970849               13.25          2.25                      1       First Lien
     16970851                9.95          3.75                     99       First Lien
     16970854              13.375          2.25                      1       First Lien
     16970857              12.875          2.25                      1       First Lien
     16970880                  13          2.25                      1       First Lien
     17004759              12.375          2.25                      1       First Lien
     17004765              12.875          2.25                      1       First Lien
     16970897                9.95           3.5                     99       First Lien
     17004768                9.95           3.5                     99       First Lien
     16970921              12.375          2.25                      1       First Lien
     16970928               13.25          2.25                      1       First Lien
     17004782              12.875          2.25                      1       First Lien
     17004679              12.875          2.25                      1       First Lien
     17004682              12.125          2.25                      1       First Lien
     17004690                9.95         3.625                     99       First Lien
     16970831              11.875          2.25                      1       First Lien
     17004642              12.875          2.25                      1       First Lien
     17004643              12.875          2.25                      1       First Lien
     17004653              12.875          2.25                      1       First Lien
     17004660                9.95           3.5                     99       First Lien
     17003571              12.875          2.25                      1       First Lien
     17003579              12.375          2.25                      1       First Lien
     16970760              12.875          2.25                      1       First Lien
     16970763              12.625          2.25                      1       First Lien
     16970793              12.625          2.25                      1       First Lien
     17003410              12.875          2.25                      1       First Lien
     16970673               12.25          2.25                      1       First Lien
     17003429              11.375          2.25                      1       First Lien
     17003434                9.95          3.75                     99       First Lien
     16970709                9.95          3.75                     99       First Lien
     17003466              11.875          2.25                      1       First Lien
     16970724                  12          2.25                      1       First Lien
     16970726                9.95           3.5                     99       First Lien
     17003517                9.95           3.5                     99       First Lien
     17003560                9.95          3.75                     99       First Lien
     17003563                9.95          3.75                     99       First Lien
     16970641                12.5          2.25                      1       First Lien
     16970594                12.5          2.25                      1       First Lien
     16970599                12.5          2.25                      1       First Lien
     16970600                9.95          3.75                     99       First Lien
     16970611               12.75          2.25                      1       First Lien
     16970629                  12          2.25                      1       First Lien
     17003350               11.75          2.25                      1       First Lien
     17003353               13.25          2.25                      1       First Lien
     17003358                  12          2.25                      1       First Lien
     17003362                9.95          3.25                     99       First Lien
     17003376              12.625          2.25                      1       First Lien
     17003379                  13          2.75                      1       First Lien
     16970551                9.95          3.75                     99       First Lien
     16970557              12.625          2.25                      1       First Lien
     16970569                  12          2.25                      1       First Lien
     16970580              11.375          2.25                      1       First Lien
     16970513              12.375          2.25                      1       First Lien
     16970524                  13          2.25                      1       First Lien
     17003327                  12          2.25                      1       First Lien
     17003335               13.25          2.25                      1       First Lien
     16968802               12.25          2.25                      1       First Lien
     16968822                9.95          3.75                     99       First Lien
     16968839                12.5          2.25                      1       First Lien
     16968843              13.125          2.25                      1       First Lien
     16968855              12.875          2.25                      1       First Lien
     16968859                  13          2.25                      1       First Lien
     16968883              12.875          2.25                      1       First Lien
     16968892              12.375          2.25                      1       First Lien
     16968925               12.75          2.25                      1       First Lien
     16970361               13.25          2.25                      1       First Lien
     16970364               12.75          2.25                      1       First Lien
     16970371                9.95             3                     99       First Lien
     16970403              12.625          2.25                      1       First Lien
     17003280                  13          2.25                      1       First Lien
     17003311                9.95           3.5                     99       First Lien
     16970457                9.95          3.75                     99       First Lien
     16970498              13.125          2.25                      1       First Lien
     16970500                9.95          3.75                     99       First Lien
     17002448              12.125          2.25                      1       First Lien
     17003219                9.95           3.5                     99       First Lien
     16968747                9.95         3.375                     99       First Lien
     16968756               13.25          2.25                      1       First Lien
     16968766                12.5          2.25                      1       First Lien
     17003237                9.95           3.5                     99       First Lien
     17003243                  13          2.25                      1       First Lien
     16968788                9.95           3.5                     99       First Lien
     16968568              12.375          2.25                      1       First Lien
     16968582              12.625          2.25                      1       First Lien
     17002312                9.95         3.125                     99       First Lien
     17002317                9.95          3.75                     99       First Lien
     17002362                12.5          2.25                      1       First Lien
     16968620                12.5          2.25                      1       First Lien
     16968652              13.125          2.25                      1       First Lien
     16968703                11.5          2.25                      1       First Lien
     16968706                9.95           3.5                     99       First Lien
     16968709              12.875          2.25                      1       First Lien
     16968735                9.95           3.5                     99       First Lien
     17002155                  13          2.25                      1       First Lien
     16968350              12.375          2.25                      1       First Lien
     17002160              11.625          2.25                      1       First Lien
     16968358                12.5          2.25                      1       First Lien
     16968369               11.75          2.25                      1       First Lien
     17002216                12.5          2.25                      1       First Lien
     16968381              12.375          2.25                      1       First Lien
     16968391                9.95          3.75                     99       First Lien
     16968396              11.875          2.25                      1       First Lien
     17002227              12.875          2.25                      1       First Lien
     16968416               12.75          2.25                      1       First Lien
     16968427                  13          2.25                      1       First Lien
     16968430               11.75          2.25                      1       First Lien
     16968433              12.375          2.25                      1       First Lien
     16968434                12.5          2.25                      1       First Lien
     16968435               12.75          2.25                      1       First Lien
     16968464              13.125          2.25                      1       First Lien
     17002265               12.75          2.25                      1       First Lien
     16968480               13.25          2.25                      1       First Lien
     16968481              12.375          2.25                      1       First Lien
     16968482               12.25          2.25                      1       First Lien
     16968486              13.125          2.25                      1       First Lien
     16968487               13.25          2.25                      1       First Lien
     16968497               12.75          2.25                      1       First Lien
     16968505              13.125          2.25                      1       First Lien
     17002288                9.95          3.75                     99       First Lien
     17002291                9.95          3.75                     99       First Lien
     16968520              12.375          2.25                      1       First Lien
     16968528              13.375          2.25                      1       First Lien
     17002303                9.95          3.75                     99       First Lien
     16968544              12.125          2.25                      1       First Lien
     16965656               12.75          2.25                      1       First Lien
     16965657                12.5          2.25                      1       First Lien
     16965660               12.75          2.25                      1       First Lien
     16965667              12.875          2.25                      1       First Lien
     16965677              11.875          2.25                      1       First Lien
     16965701                9.95             3                     99       First Lien
     16968201               13.25          2.25                      1       First Lien
     17002112                9.95          3.75                     99       First Lien
     17002117              11.875          2.25                      1       First Lien
     16968237                9.95           3.5                     99       First Lien
     16968264                  13          2.25                      1       First Lien
     16968275               11.75          2.25                      1       First Lien
     16968282              12.875          2.25                      1       First Lien
     16968289                9.95          3.75                     99       First Lien
     16968295                9.95          3.75                     99       First Lien
     16968301                9.95           3.5                     99       First Lien
     17002137              12.875          2.25                      1       First Lien
     16968311              12.625          2.25                      1       First Lien
     16968313                9.95          3.75                     99       First Lien
     16968331              12.125          2.25                      1       First Lien
     16965611               13.25          2.25                      1       First Lien
     16965620              12.875          2.25                      1       First Lien
     16965625               13.25          2.25                      1       First Lien
     16965626                9.95          3.75                     99       First Lien
     16965641                9.95           3.5                     99       First Lien
     16965649              12.875          2.25                      1       First Lien
     16965651              12.625          2.25                      1       First Lien
     16965652              13.125          2.25                      1       First Lien
     16965654              12.625          2.25                      1       First Lien
     17002085               12.25          2.25                      1       First Lien
     17001933              11.875          2.25                      1       First Lien
     17001938                9.95          3.75                     99       First Lien
     17001961               12.75          2.25                      1       First Lien
     17001973              12.875          2.25                      1       First Lien
     16965337               13.25          2.25                      1       First Lien
     16965348                9.95         3.625                     99       First Lien
     16965351               13.25          2.25                      1       First Lien
     16965358                9.95           3.5                     99       First Lien
     17001983              12.875          2.25                      1       First Lien
     16965425                  12          2.25                      1       First Lien
     16965426                  13          2.25                      1       First Lien
     16965432               13.25          2.25                      1       First Lien
     16965433              12.625          2.25                      1       First Lien
     17001997                  12          2.25                      1       First Lien
     16965488                9.95          3.75                     99       First Lien
     16965503                12.5          2.25                      1       First Lien
     17002029              12.875          2.25                      1       First Lien
     16965589                9.95           3.5                     99       First Lien
     17002065              12.625          2.25                      1       First Lien
     16965601              13.375          2.25                      1       First Lien
     16965605                9.95          3.75                     99       First Lien
     16965217              12.875          2.25                      1       First Lien
     16965223                9.95           3.5                     99       First Lien
     16965259              12.875          2.25                      1       First Lien
     16965270                9.95          3.75                     99       First Lien
     16965272              12.375          2.25                      1       First Lien
     16965275              12.625          2.25                      1       First Lien
     16965276              12.625          2.25                      1       First Lien
     17001928               12.75          2.25                      1       First Lien
     16965281                9.95          3.75                     99       First Lien
     16965292                  13          2.25                      1       First Lien
     17000238                12.5          2.25                      1       First Lien
     17000243               12.25          2.25                      1       First Lien
     17000249                9.95           3.5                     99       First Lien
     17000253              12.625          2.25                      1       First Lien
     17000257                9.95         3.625                     99       First Lien
     17000273               12.75          2.25                      1       First Lien
     17000309              12.625          2.25                      1       First Lien
     17000438              13.375          2.25                      1       First Lien
     17000445              11.875          2.25                      1       First Lien
     17000448               12.25          2.25                      1       First Lien
     17000463                  12          2.25                      1       First Lien
     17000468              12.375          2.25                      1       First Lien
     17000475               13.25          2.25                      1       First Lien
     17000494                12.5          2.25                      1       First Lien
     16965179               12.25          2.25                      1       First Lien
     16965188               12.75          2.25                      1       First Lien
     16965192               13.25          2.25                      1       First Lien
     16965197              13.125          2.25                      1       First Lien
     16963375               11.75          2.25                      1       First Lien
     17000122                  13          2.25                      1       First Lien
     17000127              13.125          2.25                      1       First Lien
     16963384               12.25          2.25                      1       First Lien
     16963388                9.95         3.625                     99       First Lien
     16963412              12.625          2.25                      1       First Lien
     17000158               12.75          2.25                      1       First Lien
     17000182              12.625          2.25                      1       First Lien
     17000185              13.125          2.25                      1       First Lien
     17000187                11.5          2.25                      1       First Lien
     17000194                9.95           3.5                     99       First Lien
     17000197              12.875          2.25                      1       First Lien
     17000199                9.95          3.75                     99       First Lien
     17000206              11.875          2.25                      1       First Lien
     17000216              13.125          2.25                      1       First Lien
     17000227              11.875          2.25                      1       First Lien
     16963308              12.125          2.25                      1       First Lien
     16995354               13.25          2.25                      1       First Lien
     16995358                9.95          3.75                     99       First Lien
     16995361              11.875          2.25                      1       First Lien
     16963341                9.95          3.75                     99       First Lien
     16963344                9.95         3.375                     99       First Lien
     16995363                12.5          2.25                      1       First Lien
     16995367              12.375          2.25                      1       First Lien
     16995369                12.5          2.25                      1       First Lien
     17000080                9.95          3.75                     99       First Lien
     17000085                9.95          3.75                     99       First Lien
     16963352                9.95          3.25                     99       First Lien
     17000089                9.95          3.75                     99       First Lien
     16963356                9.95         3.375                     99       First Lien
     17000095                12.5          2.25                      1       First Lien
     16963231               13.25          2.25                      1       First Lien
     16963250              13.125          2.25                      1       First Lien
     16963253               12.75          2.25                      1       First Lien
     16963254              12.625          2.25                      1       First Lien
     16963257               13.25          2.25                      1       First Lien
     16963290              12.875          2.25                      1       First Lien
     16963097                9.95          3.75                     99       First Lien
     16963104               12.75          2.25                      1       First Lien
     16963108              12.625          2.25                      1       First Lien
     16963111               12.25          2.25                      1       First Lien
     16963113               13.25          2.25                      1       First Lien
     16963122              11.875          2.25                      1       First Lien
     16963130               13.25          2.25                      1       First Lien
     16963150                9.95          3.75                     99       First Lien
     16963156              12.875          2.25                      1       First Lien
     16963206              12.875          2.25                      1       First Lien
     16963051              11.875          2.25                      1       First Lien
     16963059                9.95          3.75                     99       First Lien
     16963064               12.25          2.25                      1       First Lien
     16963065                  12          2.25                      1       First Lien
     16963080                9.95          3.75                     99       First Lien
     16963081              12.875          2.25                      1       First Lien
     16963018              12.875          2.25                      1       First Lien
     16963026                  13          2.25                      1       First Lien
     16963030                  13          2.25                      1       First Lien
     16963040                9.95          3.75                     99       First Lien
     16963045               13.25          2.25                      1       First Lien
     16859503                12.5          2.25                      1       First Lien
     16859515                9.95           3.5                     99       First Lien
     16859516              11.875          2.25                      1       First Lien
     16859518              12.625          2.25                      1       First Lien
     16859523               12.75          2.25                      1       First Lien
     16859598                12.5          2.25                      1       First Lien
     16859613                9.95           3.5                     99       First Lien
     16859619                12.5          2.25                      1       First Lien
     16859667               12.75          2.25                      1       First Lien
     16859670               13.25          2.25                      1       First Lien
     16962967                9.95          3.75                     99       First Lien
     16962972               13.25          2.25                      1       First Lien
     16962981                9.95         3.625                     99       First Lien
     16962987                9.95         3.125                     99       First Lien
     16963013              12.875          2.25                      1       First Lien
     16859055               13.25          2.25                      1       First Lien
     16859065              12.375          2.25                      1       First Lien
     16859067                9.95          3.75                     99       First Lien
     16859078                9.95           3.5                     99       First Lien
     16859103               13.25          2.25                      1       First Lien
     16859139                9.95         3.625                     99       First Lien
     16859148               12.25          2.25                      1       First Lien
     16859155                9.95           3.5                     99       First Lien
     16859166               13.25          2.25                      1       First Lien
     16859183                9.95          3.75                     99       First Lien
     16859194              13.125          2.25                      1       First Lien
     16859219               13.25          2.25                      1       First Lien
     16859221                  12          2.25                      1       First Lien
     16859259                12.5          2.25                      1       First Lien
     16859310                9.95          3.75                     99       First Lien
     16859318               12.75          2.25                      1       First Lien
     16859324              13.125          2.25                      1       First Lien
     16859352                12.5          2.25                      1       First Lien
     16859360                12.5          2.25                      1       First Lien
     16859383                9.95          3.75                     99       First Lien
     16859397              12.125          2.25                      1       First Lien
     16859412               12.75          2.25                      1       First Lien
     16859434                  13          2.25                      1       First Lien
     16859436               12.75          2.25                      1       First Lien
     16859448               13.25          2.25                      1       First Lien
     16859452                12.5          2.25                      1       First Lien
     16859459               13.25          2.25                      1       First Lien
     16859462                9.95           3.5                     99       First Lien
     16859466              12.875          2.25                      1       First Lien
     16859473               13.25          2.25                      1       First Lien
     16859484                  13          2.25                      1       First Lien
     16859497                9.95           3.5                     99       First Lien
     16859502                9.95           3.5                     99       First Lien
     16857024               13.25          2.25                      1       First Lien
     16857034                12.5          2.25                      1       First Lien
     16857048                12.5          2.25                      1       First Lien
     16857312              13.125          2.25                      1       First Lien
     16857321                9.95           3.5                     99       First Lien
     16857330                9.95          3.75                     99       First Lien
     16857335              11.875          2.25                      1       First Lien
     16857337               12.25          2.25                      1       First Lien
     16857386                9.95             3                     99       First Lien
     16857408                9.95          3.75                     99       First Lien
     16857473                9.95             3                     99       First Lien
     16857509                9.95             3                     99       First Lien
     16857511               12.75          2.25                      1       First Lien
     16857520                9.95         2.875                     99       First Lien
     16857614              12.125          2.25                      1       First Lien
     16857628                9.95          3.75                     99       First Lien
     16857677               13.25          2.25                      1       First Lien
     16856542              12.875          2.25                      1       First Lien
     16856564                9.95          3.75                     99       First Lien
     16856566               13.25          2.25                      1       First Lien
     16856581                9.95          2.75                     99       First Lien
     16856609              12.375          2.25                      1       First Lien
     16856632                12.5          2.25                      1       First Lien
     16856652              12.375          2.25                      1       First Lien
     16856662                12.5          2.25                      1       First Lien
     16856699               13.25          2.25                      1       First Lien
     16856702              12.875          2.25                      1       First Lien
     16856736              11.875          2.25                      1       First Lien
     16856738                12.5          2.25                      1       First Lien
     16856796              12.875          2.25                      1       First Lien
     16856826              12.125          2.25                      1       First Lien
     16856839                12.5          2.25                      1       First Lien
     16856857               13.25          2.25                      1       First Lien
     16856858                12.5          2.25                      1       First Lien
     16856865              13.125          2.25                      1       First Lien
     16856868               12.75          2.25                      1       First Lien
     16856879              12.875          2.25                      1       First Lien
     16856890                12.5          2.25                      1       First Lien
     16856908              12.625          2.25                      1       First Lien
     16856913                12.5          2.25                      1       First Lien
     16856921               12.75          2.25                      1       First Lien
     16856923              12.625          2.25                      1       First Lien
     16856928               13.25          2.25                      1       First Lien
     16856931               12.75          2.25                      1       First Lien
     16856934               12.25          2.25                      1       First Lien
     16857016              13.125          2.25                      1       First Lien
     16856496               13.25          2.25                      1       First Lien
     16856511              12.875          2.25                      1       First Lien
     16856522               12.75          2.25                      1       First Lien
     16856529              12.375          2.25                      1       First Lien
     16853241                9.95           3.5                     99       First Lien
     16853279                  13          2.25                      1       First Lien
     16853282              12.125          2.25                      1       First Lien
     16853285               12.75          2.25                      1       First Lien
     16853286              12.125          2.25                      1       First Lien
     16853299              12.125          2.25                      1       First Lien
     16853319                9.95          3.75                     99       First Lien
     16853330                9.95          3.25                     99       First Lien
     16853335              12.375          2.25                      1       First Lien
     16853379                9.95           3.5                     99       First Lien
     16852738               12.25          2.25                      1       First Lien
     16852799                12.5          2.25                      1       First Lien
     16852804               12.75          2.25                      1       First Lien
     16852805                9.95           3.5                     99       First Lien
     16852812              12.375          2.25                      1       First Lien
     16852813                9.95          3.75                     99       First Lien
     16852835                9.95          3.75                     99       First Lien
     16852854              12.625          2.25                      1       First Lien
     16852863               11.75          2.25                      1       First Lien
     16852865                  13          2.25                      1       First Lien
     16852871              12.875          2.25                      1       First Lien
     16852895              12.125          2.25                      1       First Lien
     16852968              13.125          2.25                      1       First Lien
     16852988               11.75          2.25                      1       First Lien
     16853087              12.625          2.25                      1       First Lien
     16853116               12.75          2.25                      1       First Lien
     16853141                  12          2.25                      1       First Lien
     16853159               12.75          2.25                      1       First Lien
     16853184               12.75          2.25                      1       First Lien
     16853191                  12          2.25                      1       First Lien
     16853202                9.95           3.5                     99       First Lien
     16853207              12.625          2.25                      1       First Lien
     16853216                9.95          3.75                     99       First Lien
     16853226                  12          2.25                      1       First Lien
     16852154                9.95          3.75                     99       First Lien
     16852170              12.375          2.25                      1       First Lien
     16852231                9.95         3.125                     99       First Lien
     16852281                9.95           3.5                     99       First Lien
     16852312               12.25          2.25                      1       First Lien
     16852317              13.125          2.25                      1       First Lien
     16852330                12.5          2.25                      1       First Lien
     16852340              12.625          2.25                      1       First Lien
     16852352              12.125          2.25                      1       First Lien
     16852379               13.25          2.25                      1       First Lien
     16852383               12.75          2.25                      1       First Lien
     16852385               12.25          2.25                      1       First Lien
     16852416                9.95          3.75                     99       First Lien
     16852715                9.95          3.75                     99       First Lien
     16852028                  12          2.25                      1       First Lien
     16852051              12.875          2.25                      1       First Lien
     16852063               13.25          2.25                      1       First Lien
     16852070               12.75          2.25                      1       First Lien
     16852096                  13          2.25                      1       First Lien
     16852110                9.95           3.5                     99       First Lien
     16852119                9.95         3.375                     99       First Lien
     16851998                12.5          2.25                      1       First Lien
     16851999              12.125          2.25                      1       First Lien
     16851255               12.75          2.25                      1       First Lien
     16851269                12.5          2.25                      1       First Lien
     16851281              12.375          2.25                      1       First Lien
     16851296               13.25          2.25                      1       First Lien
     16851299               12.75          2.25                      1       First Lien
     16851301                9.95          3.75                     99       First Lien
     16851317              12.875          2.25                      1       First Lien
     16851326               11.75          2.25                      1       First Lien
     16851327                9.95           3.5                     99       First Lien
     16851341                9.95          3.75                     99       First Lien
     16851352              12.375          2.25                      1       First Lien
     16851384               12.75          2.25                      1       First Lien
     16851397                  13          2.25                      1       First Lien
     16851410               13.25          2.25                      1       First Lien
     16851416              12.125          2.25                      1       First Lien
     16851428              12.875          2.25                      1       First Lien
     16851845                  13          2.25                      1       First Lien
     16851922               12.75          2.25                      1       First Lien
     16849506                9.95          3.75                     99       First Lien
     16849517                9.95             3                     99       First Lien
     16849529              12.375          2.25                      1       First Lien
     16849530                9.95          3.25                     99       First Lien
     16849552               12.75          2.25                      1       First Lien
     16849570                9.95           3.5                     99       First Lien
     16849575                9.95          3.75                     99       First Lien
     16849585                9.95           3.5                     99       First Lien
     16849587                9.95         3.375                     99       First Lien
     16851052               13.25          2.25                      1       First Lien
     16851087              11.875          2.25                      1       First Lien
     16851129              12.875          2.25                      1       First Lien
     16851155                9.95          3.75                     99       First Lien
     16851157                9.95          3.75                     99       First Lien
     16851161                9.95          3.75                     99       First Lien
     16851169                9.95         3.125                     99       First Lien
     16849426               11.75          2.25                      1       First Lien
     16849428                9.95          3.75                     99       First Lien
     16849434              12.375          2.25                      1       First Lien
     16849443               13.25          2.25                      1       First Lien
     16849445                9.95           3.5                     99       First Lien
     16849473                12.5          2.25                      1       First Lien
     16849479                9.95           3.5                     99       First Lien
     16849484                9.95           3.5                     99       First Lien
     16849490              11.875          2.25                      1       First Lien
     16849123               12.25          2.25                      1       First Lien
     16849127                9.95         3.625                     99       First Lien
     16849134                12.5          2.25                      1       First Lien
     16849141                9.95           3.5                     99       First Lien
     16849159              12.125          2.25                      1       First Lien
     16849176               12.75          2.25                      1       First Lien
     16849195                9.95           3.5                     99       First Lien
     16849196                9.95          3.75                     99       First Lien
     16849212                9.95           3.5                     99       First Lien
     16849232                9.95           3.5                     99       First Lien
     16849245                9.95           3.5                     99       First Lien
     16849251                9.95         3.625                     99       First Lien
     16849272                9.95          3.75                     99       First Lien
     16849292                12.5          2.25                      1       First Lien
     16849299               11.75          2.25                      1       First Lien
     16849325               12.75          2.25                      1       First Lien
     16849331               12.75          2.25                      1       First Lien
     16849380                12.5          2.25                      1       First Lien
     16849411               11.75          2.25                      1       First Lien
     16849418                9.95           3.5                     99       First Lien
     16849100               13.25          2.25                      1       First Lien
     16849070                12.5          2.25                      1       First Lien
     16847866                9.95           3.5                     99       First Lien
     16847867                9.95           3.5                     99       First Lien
     16847886                9.95          3.75                     99       First Lien
     16847959                  13          2.25                      1       First Lien
     16847962                9.95          3.75                     99       First Lien
     16847966              11.875          2.25                      1       First Lien
     16847976              12.875          2.25                      1       First Lien
     16848000                9.95           3.5                     99       First Lien
     16848003              12.625          2.25                      1       First Lien
     16848013                9.95           3.5                     99       First Lien
     16848020                9.95          3.75                     99       First Lien
     16848021                9.95           3.5                     99       First Lien
     16848042                12.5          2.25                      1       First Lien
     16848047                9.95           3.5                     99       First Lien
     16848057               12.25          2.25                      1       First Lien
     16848064              12.125          2.25                      1       First Lien
     16848080              12.875          2.25                      1       First Lien
     16848089               13.25          2.25                      1       First Lien
     16848096                9.95           3.5                     99       First Lien
     16848105              11.625          2.25                      1       First Lien
     16848122                12.5          2.25                      1       First Lien
     16848999                9.95          3.75                     99       First Lien
     16847651                  12          2.25                      1       First Lien
     16847653                9.95           3.5                     99       First Lien
     16847676                9.95          3.75                     99       First Lien
     16847693               11.75          2.25                      1       First Lien
     16847694                9.95          3.75                     99       First Lien
     16847701               12.25          2.25                      1       First Lien
     16847706              11.875          2.25                      1       First Lien
     16847712              11.875          2.25                      1       First Lien
     16847719                  13          2.25                      1       First Lien
     16847727                  13          2.25                      1       First Lien
     16845756                  12          2.25                      1       First Lien
     16845772                9.95           3.5                     99       First Lien
     16845787              12.125          2.25                      1       First Lien
     16845788               12.75          2.25                      1       First Lien
     16845789                9.95          3.75                     99       First Lien
     16845796              12.125          2.25                      1       First Lien
     16845810               12.25          2.25                      1       First Lien
     16845825               11.75          2.25                      1       First Lien
     16845830              11.375          2.25                      1       First Lien
     16847607                  12          2.25                      1       First Lien
     16846012              12.625          2.25                      1       First Lien
     16846072               13.25          2.25                      1       First Lien
     16846099               12.75          2.25                      1       First Lien
     16846160               12.25          2.25                      1       First Lien
     16846177                9.95           3.5                     99       First Lien
     16846179                12.5          2.25                      1       First Lien
     16846193               13.25          2.25                      1       First Lien
     16846209                9.95          3.75                     99       First Lien
     16846248                9.95          3.75                     99       First Lien
     16846262                9.95          3.75                     99       First Lien
     16846284                  12          2.25                      1       First Lien
     16847470                  12          2.25                      1       First Lien
     16847472                11.5          2.25                      1       First Lien
     16847479                9.95           3.5                     99       First Lien
     16847493              12.125          2.25                      1       First Lien
     16847515                9.95          3.75                     99       First Lien
     16847533                9.95          3.75                     99       First Lien
     16847541                9.95          3.75                     99       First Lien
     16847542                9.95         3.375                     99       First Lien
     16847547               13.25          2.25                      1       First Lien
     16847572                9.95           3.5                     99       First Lien
     16847590                9.95          3.75                     99       First Lien
     16844845              12.875          2.25                      1       First Lien
     16844849                9.95          3.75                     99       First Lien
     16844857                9.95           3.5                     99       First Lien
     16844891               13.25          2.25                      1       First Lien
     16844892                9.95          3.75                     99       First Lien
     16845563                9.95          3.75                     99       First Lien
     16845694               12.25          2.25                      1       First Lien
     16845713               11.25          2.25                      1       First Lien
     16845714              11.875          2.25                      1       First Lien
     16840068                9.95          3.75                     99       First Lien
     16840135                9.95           3.5                     99       First Lien
     16840140              13.125          2.25                      1       First Lien
     16840161              12.125          2.25                      1       First Lien
     16840174                12.5          2.25                      1       First Lien
     16840188              12.125          2.25                      1       First Lien
     16840193              12.625          2.25                      1       First Lien
     16840200              11.375          2.25                      1       First Lien
     16840237              12.625          2.25                      1       First Lien
     16840254                9.95           3.5                     99       First Lien
     16840263                9.95         3.625                     99       First Lien
     16840275                9.95           3.5                     99       First Lien
     16840293                9.95          3.75                     99       First Lien
     16840300               11.75          2.25                      1       First Lien
     16840307              13.125          2.25                      1       First Lien
     16844273                9.95          3.75                     99       First Lien
     16844318                11.5          2.25                      1       First Lien
     16844429                9.95          3.25                     99       First Lien
     16844454                11.5          2.25                      1       First Lien
     16844468                9.95          3.75                     99       First Lien
     16844552              13.125          2.25                      1       First Lien
     16844558              11.625          2.25                      1       First Lien
     16844587                9.95          3.75                     99       First Lien
     16844603               12.75          2.25                      1       First Lien
     16844624                9.95           3.5                     99       First Lien
     16844634                9.95           3.5                     99       First Lien
     16844657                9.95          3.75                     99       First Lien
     16844729                9.95           3.5                     99       First Lien
     16844742              12.375          2.25                      1       First Lien
     16844746                9.95          3.75                     99       First Lien
     16844788                9.95          3.75                     99       First Lien
     16839986                11.5          2.25                      1       First Lien
     16838876              12.375          2.25                      1       First Lien
     16838975                12.5          2.25                      1       First Lien
     16838981                9.95          3.75                     99       First Lien
     16839031                9.95         3.625                     99       First Lien
     16839046               12.25          2.25                      1       First Lien
     16839076                9.95             3                     99       First Lien
     16839095                9.95           3.5                     99       First Lien
     16839101               12.75          2.25                      1       First Lien
     16839112                  12          2.25                      1       First Lien
     16839117                9.95          3.75                     99       First Lien
     16839154                9.95           3.5                     99       First Lien
     16839166               12.25          2.25                      1       First Lien
     16839190              13.125          2.25                      1       First Lien
     16839191                9.95           3.5                     99       First Lien
     16839200                9.95         3.625                     99       First Lien
     16839212                9.95         3.625                     99       First Lien
     16839245                9.95          3.75                     99       First Lien
     16839303              11.875          2.25                      1       First Lien
     16839316                9.95          3.75                     99       First Lien
     16839334                9.95           3.5                     99       First Lien
     16839672                9.95         3.625                     99       First Lien
     16839705                9.95          3.75                     99       First Lien
     16839710                9.95         3.375                     99       First Lien
     16839722                9.95           3.5                     99       First Lien
     16839724                  12          2.25                      1       First Lien
     16839767                9.95         2.875                     99       First Lien
     16839784                12.5          2.25                      1       First Lien
     16839789              12.625          2.25                      1       First Lien
     16839818                9.95           3.5                     99       First Lien
     16839847                9.95           3.5                     99       First Lien
     16839893                9.95          3.75                     99       First Lien
     16839901              13.125          2.25                      1       First Lien
     16838762                9.95         3.375                     99       First Lien
     16838791                9.95         3.625                     99       First Lien
     16838852                9.95           3.5                     99       First Lien
     16838869                11.5          2.25                      1       First Lien
     16838599                9.95          3.75                     99       First Lien
     16838628                9.95           3.5                     99       First Lien
     16835990                9.95           3.5                     99       First Lien
     16835835              12.625          2.25                      1       First Lien
     16835844                9.95           3.5                     99       First Lien
     16835891                9.95           3.5                     99       First Lien
     16835894              12.875          2.25                      1       First Lien
     16835920                9.95          3.75                     99       First Lien
     16835328                9.95          3.75                     99       First Lien
     16835339                9.95           3.5                     99       First Lien
     16835457                9.95         3.625                     99       First Lien
     16835496                9.95          3.75                     99       First Lien
     16835503                9.95          3.75                     99       First Lien
     16835532                9.95          3.75                     99       First Lien
     16835545              13.125          2.25                      1       First Lien
     16835579                9.95         3.125                     99       First Lien
     16835612                  13          2.25                      1       First Lien
     16835689              12.625          2.25                      1       First Lien
     16835721                9.95          3.75                     99       First Lien
     16835727                9.95          3.75                     99       First Lien
     16835761                9.95           3.5                     99       First Lien
     16833136                12.5          2.25                      1       First Lien
     16833176                9.95         3.375                     99       First Lien
     16833244                9.95           3.5                     99       First Lien
     16833263              13.125          2.25                      1       First Lien
     16833330                9.95          3.75                     99       First Lien
     16833355                9.95           3.5                     99       First Lien
     16835175              12.375          2.25                      1       First Lien
     16835219                9.95          3.75                     99       First Lien
     16835257              12.625          2.25                      1       First Lien
     16835285              13.125          2.25                      1       First Lien
     16835290                9.95           3.5                     99       First Lien
     16835298                9.95           3.5                     99       First Lien
     16826986                9.95           3.5                     99       First Lien
     16826994                9.95          3.75                     99       First Lien
     16827027                9.95             3                     99       First Lien
     16827036                  13          2.25                      1       First Lien
     16827049               12.75          2.25                      1       First Lien
     16827051                9.95           3.5                     99       First Lien
     16832760                9.95          3.75                     99       First Lien
     16832805                9.95           3.5                     99       First Lien
     16832870               12.75          2.25                      1       First Lien
     16832911                9.95           3.5                     99       First Lien
     16832992                9.95          3.75                     99       First Lien
     16833053                9.95         3.125                     99       First Lien
     16833054                9.95          3.75                     99       First Lien
     16833079                9.95           3.5                     99       First Lien
     16833095                9.95          3.75                     99       First Lien
     16833103                9.95          3.75                     99       First Lien
     16833105                9.95          3.75                     99       First Lien
     16826956                9.95          3.75                     99       First Lien
     16826713                9.95           3.5                     99       First Lien
     16826761                  13          2.25                      1       First Lien
     16826763                9.95          3.75                     99       First Lien
     16826810                9.95             3                     99       First Lien
     16826827                9.95             3                     99       First Lien
     16826828                9.95          3.75                     99       First Lien
     16826829              12.375          2.25                      1       First Lien
     16826831                12.5          2.25                      1       First Lien
     16826668                  12          2.25                      1       First Lien
     16826632                9.95          3.75                     99       First Lien
     16826529              12.625          2.25                      1       First Lien
     16824236                9.95           3.5                     99       First Lien
     16824243                9.95          3.75                     99       First Lien
     16824303              12.875          2.25                      1       First Lien
     16824385                9.95          3.75                     99       First Lien
     16824421               12.25          2.25                      1       First Lien
     16823845                9.95           3.5                     99       First Lien
     16823942                9.95          3.75                     99       First Lien
     16824032                9.95          3.75                     99       First Lien
     16824056                11.5          2.25                      1       First Lien
     16824096                12.5          2.25                      1       First Lien
     16824101              11.875          2.25                      1       First Lien
     16823716                9.95           3.5                     99       First Lien
     16823717                9.95         3.375                     99       First Lien
     16823728                9.95          3.75                     99       First Lien
     16823793              11.375          2.25                      1       First Lien
     16823798                9.95         3.375                     99       First Lien
     16819521              12.625          2.25                      1       First Lien
     16819642                9.95           3.5                     99       First Lien
     16819724                9.95          3.75                     99       First Lien
     16819847                9.95          3.75                     99       First Lien
     16819863                9.95          3.75                     99       First Lien
     16814289                9.95          3.75                     99       First Lien
     16814305                9.95          3.75                     99       First Lien
     16819137               12.75          2.25                      1       First Lien
     16819152                12.5          2.25                      1       First Lien
     16819175                9.95          3.25                     99       First Lien
     16819176              12.375          2.25                      1       First Lien
     16819237              12.375          2.25                      1       First Lien
     16819255                9.95           3.5                     99       First Lien
     16819303                  13          2.25                      1       First Lien
     16819390                9.95          3.75                     99       First Lien
     16819439                12.5          2.25                      1       First Lien
     16819450                9.95           3.5                     99       First Lien
     16813718                9.95          3.75                     99       First Lien
     16813778                9.95           3.5                     99       First Lien
     16813783                9.95          3.75                     99       First Lien
     16813873              11.875          2.25                      1       First Lien
     16813905              12.125          2.25                      1       First Lien
     16813925                9.95          3.75                     99       First Lien
     16813938                9.95          3.75                     99       First Lien
     16813939                9.95          3.75                     99       First Lien
     16813947                9.95          3.75                     99       First Lien
     16813973                9.95          3.25                     99       First Lien
     16813984                9.95          3.75                     99       First Lien
     16814061                9.95           3.5                     99       First Lien
     16814156                9.95         3.375                     99       First Lien
     16809784                9.95          3.75                     99       First Lien
     16809785                  12          2.25                      1       First Lien
     16809837                9.95          3.75                     99       First Lien
     16809851                9.95          3.75                     99       First Lien
     16809885               12.75          2.25                      1       First Lien
     16809900                9.95           3.5                     99       First Lien
     16809906                9.95          3.75                     99       First Lien
     16813530                9.95          3.75                     99       First Lien
     16813537                9.95          3.75                     99       First Lien
     16813538                9.95           3.5                     99       First Lien
     16813541                9.95         3.625                     99       First Lien
     16813569                12.5          2.75                      1       First Lien
     16813618                9.95          3.75                     99       First Lien
     16813676                12.5          2.25                      1       First Lien
     16813717              11.875          2.25                      1       First Lien
     16809516              12.625          2.25                      1       First Lien
     16809646              12.125          2.25                      1       First Lien
     16809659                12.5          2.25                      1       First Lien
     16809667                9.95           3.5                     99       First Lien
     16809675                9.95          3.75                     99       First Lien
     16809757                9.95          3.75                     99       First Lien
     16809763               11.75          2.25                      1       First Lien
     16807361                9.95          3.75                     99       First Lien
     16807364                9.95          3.75                     99       First Lien
     16809256                9.95          3.75                     99       First Lien
     16809304                9.95          3.75                     99       First Lien
     16809329                  12          2.25                      1       First Lien
     16809332                9.95          3.75                     99       First Lien
     16809337                9.95          3.75                     99       First Lien
     16809377                9.95           3.5                     99       First Lien
     16809453                  13          2.25                      1       First Lien
     16809468              12.375          2.25                      1       First Lien
     16809488                9.95          3.75                     99       First Lien
     16807034              12.875          2.25                      1       First Lien
     16807086              12.125          2.25                      1       First Lien
     16807123                  13          2.25                      1       First Lien
     16807199                9.95         3.125                     99       First Lien
     16807235                9.95          3.75                     99       First Lien
     16807261               11.75          2.25                      1       First Lien
     16807337                9.95          3.75                     99       First Lien
     16804162                9.95          3.75                     99       First Lien
     16806845               12.75          2.25                      1       First Lien
     16806849                9.95          3.75                     99       First Lien
     16806862                9.95         3.375                     99       First Lien
     16806867              12.375          2.25                      1       First Lien
     16806904                9.95           3.5                     99       First Lien
     16806906                9.95           3.5                     99       First Lien
     16806984                9.95          3.75                     99       First Lien
     16806997                9.95          3.75                     99       First Lien
     16807008                9.95          3.75                     99       First Lien
     16803464                9.95          3.75                     99       First Lien
     16803490                9.95           3.5                     99       First Lien
     16803610                9.95          3.25                     99       First Lien
     16803674                9.95          3.75                     99       First Lien
     16803678                9.95          3.25                     99       First Lien
     16803684                9.95         3.625                     99       First Lien
     16803781                9.95         3.625                     99       First Lien
     16803832                9.95          3.75                     99       First Lien
     16803887                  13          2.25                      1       First Lien
     16803900                9.95          3.75                     99       First Lien
     16801684              12.625          2.25                      1       First Lien
     16801838                9.95          3.25                     99       First Lien
     16801899                9.95             3                     99       First Lien
     16801948                9.95         3.625                     99       First Lien
     16802016                9.95           3.5                     99       First Lien
     16803277                9.95          3.75                     99       First Lien
     16803296                9.95          3.75                     99       First Lien
     16803391              11.625          2.25                      1       First Lien
     16803438                9.95         3.125                     99       First Lien
     16801607              12.875          2.25                      1       First Lien
     16851500                9.95         3.125                     99       First Lien
     16798665                9.95          3.75                     99       First Lien
     16798737                9.95          3.75                     99       First Lien
     16798764                9.95           3.5                     99       First Lien
     16798830                9.95          2.75                     99       First Lien
     16798904              12.125          2.25                      1       First Lien
     16384086                9.95           3.5                     99       First Lien
     16323454                9.95          3.75                     99       First Lien
     16848778              13.375          2.25                      1       First Lien
     16848945               11.75          2.25                      1       First Lien
     16848948               12.75          2.25                      1       First Lien
     16848913                9.95          3.25                     99       First Lien
     16848764              13.125          2.25                      1       First Lien
     16848767                9.95           3.5                     99       First Lien
     16848820                9.95         3.625                     99       First Lien
     16848746                9.95         3.625                     99       First Lien
     16848870                9.95           3.5                     99       First Lien
     16848757               12.75          2.25                      1       First Lien
     16847360              13.125          2.25                      1       First Lien
     16847174                9.95           3.5                     99       First Lien
     16847388               12.75          2.25                      1       First Lien
     16847415                9.95           3.5                     99       First Lien
     16847289                9.95           3.5                     99       First Lien
     16847157               12.75          2.25                      1       First Lien
     16847212                9.95         3.375                     99       First Lien
     16847221                9.95         3.625                     99       First Lien
     16847225                12.5          2.25                      1       First Lien
     16847233                9.95         3.625                     99       First Lien
     16847145                9.95         3.375                     99       First Lien
     16847260              12.125          2.25                      1       First Lien
     16845494                9.95         3.125                     99       First Lien
     16845503                  13          2.25                      1       First Lien
     16845529                9.95         3.375                     99       First Lien
     16845535                9.95           3.5                     99       First Lien
     16845453                9.95           3.5                     99       First Lien
     16845462              13.125          2.25                      1       First Lien
     16843904                9.95         3.625                     99       First Lien
     16843951                12.5          2.25                      1       First Lien
     16843961                  12          2.25                      1       First Lien
     16843979                9.95         3.625                     99       First Lien
     16843989                9.95           3.5                     99       First Lien
     16844004               12.25          2.25                      1       First Lien
     16843763                9.95         3.375                     99       First Lien
     16843882                9.95          3.25                     99       First Lien
     16843883              12.375          2.25                      1       First Lien
     16843898               12.75          2.25                      1       First Lien
     16843773                9.95           3.5                     99       First Lien
     16839402                9.95         3.625                     99       First Lien
     16839405                9.95         3.625                     99       First Lien
     16839593              11.875          2.25                      1       First Lien
     16839415              13.125          2.25                      1       First Lien
     16839620                9.95         3.375                     99       First Lien
     16839626                9.95           3.5                     99       First Lien
     16843802                9.95         3.625                     99       First Lien
     16843810                9.95         3.125                     99       First Lien
     16843817                9.95           3.5                     99       First Lien
     16843762               12.75          2.25                      1       First Lien
     16843858                9.95         3.625                     99       First Lien
     16839393                9.95           3.5                     99       First Lien
     16839378              13.125          2.25                      1       First Lien
     16839496                9.95             3                     99       First Lien
     16839501              12.625          2.25                      1       First Lien
     16839380              12.875          2.25                      1       First Lien
     16838554                  13          2.25                      1       First Lien
     16838555                12.5          2.25                      1       First Lien
     16838302              12.625          2.25                      1       First Lien
     16838569                9.95          2.25                     99       First Lien
     16839454                9.95         3.625                     99       First Lien
     16838287                9.95           3.5                     99       First Lien
     16838540                9.95           3.5                     99       First Lien
     16838394              12.125          2.25                      1       First Lien
     16838259                9.95          3.25                     99       First Lien
     16838477               15.25          2.25                      1       First Lien
     16834934                9.95             3                     99       First Lien
     16838321                9.95         3.625                     99       First Lien
     16838337                9.95         3.625                     99       First Lien
     16838343                9.95         3.625                     99       First Lien
     16838348              13.875          2.25                      1       First Lien
     16838226               13.25          2.25                      1       First Lien
     16835011                9.95         3.625                     99       First Lien
     16835057                9.95           3.5                     99       First Lien
     16834855               13.25          2.25                      1       First Lien
     16835072                9.95         3.375                     99       First Lien
     16835104                9.95           3.5                     99       First Lien
     16835112                9.95           3.5                     99       First Lien
     16835115                9.95             3                     99       First Lien
     16835136              12.625          2.25                      1       First Lien
     16832745                9.95           3.5                     99       First Lien
     16832461                9.95         3.625                     99       First Lien
     16832650                  12          2.25                      1       First Lien
     16832673                  12          2.25                      1       First Lien
     16832685                9.95         3.625                     99       First Lien
     16825952               12.25          2.25                      1       First Lien
     16826185               13.25          2.25                      1       First Lien
     16832518              12.875          2.25                      1       First Lien
     16832451              13.125          2.25                      1       First Lien
     16832453                9.95         3.625                     99       First Lien
     16832604                9.95           3.5                     99       First Lien
     16832606              12.625          2.25                      1       First Lien
     16823618                9.95         3.625                     99       First Lien
     16826009                9.95           3.5                     99       First Lien
     16826066                12.5          2.25                      1       First Lien
     16826067              12.625          2.25                      1       First Lien
     16823489                9.95         3.625                     99       First Lien
     16823520              12.375          2.25                      1       First Lien
     16823359              11.875          2.25                      1       First Lien
     16823334                9.95         3.375                     99       First Lien
     16818731                9.95         3.625                     99       First Lien
     16818738                9.95         3.625                     99       First Lien
     16823299                9.95         3.625                     99       First Lien
     16798377                9.95           3.5                     99       First Lien
     16798389                9.95          3.75                     99       First Lien
     16798391                9.95          3.75                     99       First Lien
     16798349              13.125          2.25                      1       First Lien
     16798209                9.95         3.625                     99       First Lien
     16791138                9.95          3.75                     99       First Lien
     16791159                9.95           3.5                     99       First Lien
     16798158                9.95           3.5                     99       First Lien
     16798165                9.95          3.75                     99       First Lien
     16791089                12.5          2.25                      1       First Lien
     16790955                9.95         3.625                     99       First Lien
     16790934                9.95          3.75                     99       First Lien
     16790938              12.875          2.25                      1       First Lien
     16790949                9.95           3.5                     99       First Lien
     16790904              13.125          2.25                      1       First Lien
     16790909              13.125          2.25                      1       First Lien
     16694686               12.25          2.25                      1       First Lien
     16694692              11.875          2.25                      1       First Lien
     16694714                  11          2.25                      1       First Lien
     16694724              11.875          2.25                      1       First Lien
     16694740              12.125          2.25                      1       First Lien
     16694742              12.375          2.25                      1       First Lien
     16694743               11.75          2.25                      1       First Lien
     16694749              12.375          2.25                      1       First Lien
     16694667                  11          2.25                      1       First Lien
     16689231               12.75          2.25                      1       First Lien
     16685324                9.95         3.125                     99       First Lien
     16685329                9.95          3.75                     99       First Lien
     16685336                9.95         3.125                     99       First Lien
     16685338                9.95           3.5                     99       First Lien
     16686740              12.625          2.25                      1       First Lien
     16646036                9.95         3.375                     99       First Lien
     17034243              12.375          2.25                      1       First Lien
     17020960                12.5          2.25                      1       First Lien
     17020967              12.375          2.25                      1       First Lien
     17021006              12.875          2.25                      1       First Lien
     17021819              12.625          2.25                      1       First Lien
     17021857               12.75          2.25                      1       First Lien
     17027359              13.125          2.25                      1       First Lien
     17027437              12.375          2.25                      1       First Lien
     17032793              12.875          2.25                      1       First Lien
     17032810               12.25          2.25                      1       First Lien
     17014538              11.875          2.25                      1       First Lien
     17014548               12.25          2.25                      1       First Lien
     17014565               13.25          2.25                      1       First Lien
     17014578              11.875          2.25                      1       First Lien
     17014628               12.25          2.25                      1       First Lien
     17014649              13.375          2.25                      1       First Lien
     17014664              12.875          2.25                      1       First Lien
     17014666              12.375          2.25                      1       First Lien
     17016200               12.75          2.25                      1       First Lien
     17012556                12.5          2.25                      1       First Lien
     17012570               13.25          2.25                      1       First Lien
     17012574              12.875          2.25                      1       First Lien
     17012592              12.875          2.25                      1       First Lien
     17013273               11.75          2.25                      1       First Lien
     17013308                12.5          2.25                      1       First Lien
     17013310                14.5          2.25                      1       First Lien
     17013349                  11          2.25                      1       First Lien
     17013386              12.875          2.25                      1       First Lien
     17013399              12.625          2.25                      1       First Lien
     17013407              12.375          2.25                      1       First Lien
     17014510               12.75          2.25                      1       First Lien
     17014521                12.5          2.25                      1       First Lien
     17002965                  12          2.25                      1       First Lien
     17002993                12.5          2.25                      1       First Lien
     17002999                9.95           3.5                     99       First Lien
     17003001                  12          2.25                      1       First Lien
     17003008               12.75          2.25                      1       First Lien
     17003014                12.5          2.25                      1       First Lien
     17003023                9.95         2.875                     99       First Lien
     17003024                9.95         3.375                     99       First Lien
     17003032                  13          2.25                      1       First Lien
     17003042              12.875          2.25                      1       First Lien
     17003055               12.25          2.25                      1       First Lien
     17003061                12.5          2.25                      1       First Lien
     17003066              12.625          2.25                      1       First Lien
     17003088              12.375          2.25                      1       First Lien
     17003090              12.375          2.25                      1       First Lien
     17003094              12.375          2.25                      1       First Lien
     17003097              12.125          2.25                      1       First Lien
     17003103                  13          2.25                      1       First Lien
     17003111                12.5          2.25                      1       First Lien
     17004450              12.875          2.25                      1       First Lien
     17004452              12.625          2.25                      1       First Lien
     17004456                9.95           3.5                     99       First Lien
     17004508                12.5          2.25                      1       First Lien
     17004529                9.95         3.625                     99       First Lien
     17004539              12.875          2.25                      1       First Lien
     17004596                9.95           3.5                     99       First Lien
     17004602               12.25          2.25                      1       First Lien
     17004606              12.875          2.25                      1       First Lien
     17004611              12.125          2.25                      1       First Lien
     17008796                12.5          2.25                      1       First Lien
     17008830               12.75          2.25                      1       First Lien
     17008842              12.125          2.25                      1       First Lien
     17008858                9.95           3.5                     99       First Lien
     17008870               12.25          2.25                      1       First Lien
     17008876                12.5          2.25                      1       First Lien
     17008769                9.95          3.25                     99       First Lien
     17008889                9.95          3.25                     99       First Lien
     17008894              12.125          2.25                      1       First Lien
     17008899                9.95             3                     99       First Lien
     17008924                12.5          2.25                      1       First Lien
     17008937              12.125          2.25                      1       First Lien
     17010841              12.375          2.25                      1       First Lien
     17010848                13.5          2.25                      1       First Lien
     17010765              13.125          2.25                      1       First Lien
     17010867                12.5          2.25                      1       First Lien
     17010874               12.75          2.25                      1       First Lien
     17010893                9.95          3.25                     99       First Lien
     17010903              12.875          2.25                      1       First Lien
     17010923                9.95           3.5                     99       First Lien
     17010925                  12          2.25                      1       First Lien
     17010929               12.25          2.25                      1       First Lien
     17010938              12.625          2.25                      1       First Lien
     17012447                12.5          2.25                      1       First Lien
     17012477               13.25          2.25                      1       First Lien
     17012491              12.375          2.25                      1       First Lien
     17012500              11.875          2.25                      1       First Lien
     17012515               12.75          2.25                      1       First Lien
     17012526               13.75          2.25                      1       First Lien
     17012403              12.875          2.25                      1       First Lien
     17012550               12.75          2.25                      1       First Lien
     16997867                12.5          2.25                      1       First Lien
     16997871              12.625          2.25                      1       First Lien
     16997883              12.125          2.25                      1       First Lien
     16997887              12.125          2.25                      1       First Lien
     16997905               12.25          2.25                      1       First Lien
     16997907              12.875          2.25                      1       First Lien
     16997909                  12          2.25                      1       First Lien
     16997925               12.75          2.25                      1       First Lien
     16997928                  13          2.25                      1       First Lien
     17001445                12.5          2.25                      1       First Lien
     17001457               12.75          2.25                      1       First Lien
     17001481                12.5          2.25                      1       First Lien
     17001482              12.375          2.25                      1       First Lien
     17001511               12.75          2.25                      1       First Lien
     17001520                9.95           3.5                     99       First Lien
     17001528              11.625          2.25                      1       First Lien
     17001340                9.95          3.75                     99       First Lien
     17001536              12.625          2.25                      1       First Lien
     17001558               13.25          2.25                      1       First Lien
     17001559                12.5          2.25                      1       First Lien
     17001567              12.625          2.25                      1       First Lien
     17001583               12.25          2.25                      1       First Lien
     17001626                9.95          3.25                     99       First Lien
     17001631               13.25          2.25                      1       First Lien
     17001634                  13          2.25                      1       First Lien
     16989945                  13          2.25                      1       First Lien
     16989987              12.375          2.25                      1       First Lien
     16989349               13.25          2.25                      1       First Lien
     16989350              11.875          2.25                      1       First Lien
     16990003                12.5          2.25                      1       First Lien
     16990011                  12          2.25                      1       First Lien
     16989358               12.75          2.25                      1       First Lien
     16990935                  13          2.25                      1       First Lien
     16991053               12.25          2.25                      1       First Lien
     16991054                12.5          2.25                      1       First Lien
     16991058               12.75          2.25                      1       First Lien
     16991060                12.5          2.25                      1       First Lien
     16991068                9.95         3.375                     99       First Lien
     16990958                9.95          3.75                     99       First Lien
     16994758              12.875          2.25                      1       First Lien
     16994761              12.875          2.25                      1       First Lien
     16994763              12.875          2.25                      1       First Lien
     16994772                9.95         3.125                     99       First Lien
     16994779               12.75          2.25                      1       First Lien
     16994784                  12          2.25                      1       First Lien
     16994805               13.25          2.25                      1       First Lien
     16994807              12.875          2.25                      1       First Lien
     16994823              12.375          2.25                      1       First Lien
     16994824               13.25          2.25                      1       First Lien
     16994830              12.625          2.25                      1       First Lien
     16994530               13.75          2.25                      1       First Lien
     16994844              11.875          2.25                      1       First Lien
     16994538              13.125          2.25                      1       First Lien
     16994853                9.95           3.5                     99       First Lien
     16994861              12.625          2.25                      1       First Lien
     16994863                  13          2.25                      1       First Lien
     16994551              12.125          2.25                      1       First Lien
     16994880              12.875          2.25                      1       First Lien
     16994901                  13          2.25                      1       First Lien
     16994903                12.5          2.25                      1       First Lien
     16994904                  13          2.25                      1       First Lien
     16994926                9.95           3.5                     99       First Lien
     16997749               14.25          2.25                      1       First Lien
     16997685                9.95         3.625                     99       First Lien
     16997770                12.5          2.25                      1       First Lien
     16997776              13.125          2.25                      1       First Lien
     16997790                9.95           3.5                     99       First Lien
     16997803              12.875          2.25                      1       First Lien
     16997696                12.5          2.25                      1       First Lien
     16997708                  13          2.25                      1       First Lien
     16694062                9.95          3.25                     99       First Lien
     16694084                9.95           3.5                     99       First Lien
     16693373                9.95         2.625                     99       First Lien
     16616158                9.95          3.75                     99       First Lien
     16597468                9.95         3.375                     99       First Lien
     16570632                9.95           3.5                     99       First Lien
     16808348               12.75          2.25                      1       First Lien
     16808202                9.95         3.625                     99       First Lien
     16808224                9.95         3.625                     99       First Lien
     16812438                9.95           3.5                     99       First Lien
     16812469                9.95         3.375                     99       First Lien
     16812485                9.95           3.5                     99       First Lien
     16812492                9.95           3.5                     99       First Lien
     16812570                9.95           3.5                     99       First Lien
     16812603                9.95         3.125                     99       First Lien
     16812605                9.95          3.25                     99       First Lien
     16806587                11.5          2.25                      1       First Lien
     16806641                9.95         3.375                     99       First Lien
     16808343                9.95           3.5                     99       First Lien
     16803270                9.95         3.625                     99       First Lien
     16802883                9.95           3.5                     99       First Lien
     16802901                9.95           3.5                     99       First Lien
     16803206                9.95           3.5                     99       First Lien
     16803255               12.25          2.25                      1       First Lien
     16797961                9.95         3.625                     99       First Lien
     16798039                9.95         3.625                     99       First Lien
     16799260                9.95           3.5                     99       First Lien
     16323874                9.95           3.5                     99       First Lien
     16833561              12.375          2.25                      1       First Lien
     16846246                9.95         3.125                     99       First Lien
     16963259                12.5          2.25                      1       First Lien
     16965133               13.25          2.25                      1       First Lien
     16968253               13.25          2.25                      1       First Lien
     16968429                  13          2.25                      1       First Lien
     16973798              12.375          2.25                      1       First Lien
     16980432              12.375          2.25                      1       First Lien
     16981148              11.875          2.25                      1       First Lien
     16852798                9.95           3.5                     99       First Lien
     16691652                9.95          3.45                     99       First Lien
     16714425               13.25          2.25                      1       First Lien
     16707284                9.95          3.45                     99       First Lien
     16714453              12.875          2.25                      1       First Lien
     16814844                9.95          3.45                     99       First Lien
     16814846                9.95          3.45                     99       First Lien
     16814873                9.95           3.4                     99       First Lien
     16784508                9.95          3.45                     99       First Lien
     16814848                9.95         3.975                     99       First Lien
     16814845                9.95          3.45                     99       First Lien
     16814868                9.95           3.4                     99       First Lien
     16814849                9.95          3.45                     99       First Lien
     17010304              13.125          2.25                      1       First Lien
     17010308                12.5          2.25                      1       First Lien
     17010288               12.75          2.25                      1       First Lien
     17010293              13.125          2.25                      1       First Lien
     17010303               12.25          2.25                      1       First Lien
     17010269              12.875          2.25                      1       First Lien
     17010284                  12          2.25                      1       First Lien
     17010309               13.25          2.25                      1       First Lien
     17010302                12.5          2.25                      1       First Lien
     17010273              13.125          2.25                      1       First Lien
     16965781              11.875          2.25                      1       First Lien
     16965815              12.625          2.25                      1       First Lien
     16979991               12.75          2.25                      1       First Lien
     16965765              11.875          2.25                      1       First Lien
     16966592                9.95          3.45                     99       First Lien
     16965849                12.5          2.25                      1       First Lien
     16966607                9.95           3.4                     99       First Lien
     16965841               12.75          2.25                      1       First Lien
     17010229              11.375          2.25                      1       First Lien
     16965859                  12          2.25                      1       First Lien
     16979985              12.875          2.25                      1       First Lien
     16979978              12.875          2.25                      1       First Lien
     16979975               12.25          2.25                      1       First Lien
     16966593                9.95          3.45                     99       First Lien
     16965861               13.25          2.25                      1       First Lien
     16979998              11.875          2.25                      1       First Lien
     16966612                9.95         3.075                     99       First Lien
     16979988              13.125          2.25                      1       First Lien
     16966605                9.95          3.45                     99       First Lien
     16965870               12.25          2.25                      1       First Lien
     16965855              13.125          2.25                      1       First Lien
     17004265                9.95          3.45                     99       First Lien
     16965852               11.75          2.25                      1       First Lien
     17010236                12.5          2.25                      1       First Lien
     16980001               12.75          2.25                      1       First Lien
     16979987               13.25          2.25                      1       First Lien
     16979996              12.625          2.25                      1       First Lien
     16979989                  13          2.25                      1       First Lien
     17004252                9.95          3.45                     99       First Lien
     16965869                  13          2.25                      1       First Lien
     17010245              13.125          2.25                      1       First Lien
     16965863                12.5          2.25                      1       First Lien
     17004258                9.95          3.45                     99       First Lien
     16965860              12.875          2.25                      1       First Lien
     16979963                  13          2.25                      1       First Lien
     16979970                  12          2.25                      1       First Lien
     16965768               12.25          2.25                      1       First Lien
     16980007              12.875          2.25                      1       First Lien
     16979992               12.75          2.25                      1       First Lien
     16979972              11.875          2.25                      1       First Lien
     16965836               13.25          2.25                      1       First Lien
     16979959                12.5          2.25                      1       First Lien
     16979979              12.375          2.25                      1       First Lien
     17010224               12.75          2.25                      1       First Lien
     16979994              13.125          2.25                      1       First Lien
     17004257                9.95          3.45                     99       First Lien
     16979986               12.25          2.25                      1       First Lien
     16979971                12.5          2.25                      1       First Lien
     17010240              12.375          2.25                      1       First Lien
     17004259                9.95          3.45                     99       First Lien
     16979981                12.5          2.25                      1       First Lien
     16979974              11.875          2.25                      1       First Lien
     17004260                9.95          3.45                     99       First Lien
     16979984               12.25          2.25                      1       First Lien
     16979990              12.125          2.25                      1       First Lien
     16979969              12.375          2.25                      1       First Lien
     16979961                12.5          2.25                      1       First Lien
     16979976               13.25          2.25                      1       First Lien
     16980002              13.125          2.25                      1       First Lien
     16979993                  12          2.25                      1       First Lien
     16965867                12.5          2.25                      1       First Lien
     16979983                12.5          2.25                      1       First Lien
     17010235              13.125          2.25                      1       First Lien
     16979960                12.5          2.25                      1       First Lien
     16980014               13.25          2.25                      1       First Lien
     17004245                9.95          3.45                     99       First Lien
     16980003              12.875          2.25                      1       First Lien
     16979995              12.125          2.25                      1       First Lien
     17004244                9.95          2.65                     99       First Lien
     17010230              12.375          2.25                      1       First Lien
     16980010               11.75          2.25                      1       First Lien
     16980013              12.625          2.25                      1       First Lien
     16979968              11.875          2.25                      1       First Lien
     17010264              12.625          2.25                      1       First Lien
     16979982              11.875          2.25                      1       First Lien
     17004267                9.95         3.625                     99       First Lien
     16979973               12.25          2.25                      1       First Lien
     17004254                9.95           3.4                     99       First Lien
     16980011               11.75          2.25                      1       First Lien
     17010226                12.5          2.25                      1       First Lien
     16979964              12.625          2.25                      1       First Lien
     16980015              12.375          2.25                      1       First Lien
     17010233               12.75          2.25                      1       First Lien
     16980009                11.5          2.25                      1       First Lien
     16979999                12.5          2.25                      1       First Lien
     16979997               13.25          2.25                      1       First Lien
     16980004               13.25          2.25                      1       First Lien
     17010242              12.875          2.25                      1       First Lien
     17010249              12.125          2.25                      1       First Lien
     17010257              12.375          2.25                      1       First Lien
     16980012                  13          2.25                      1       First Lien
     17010260              12.625          2.25                      1       First Lien
     17010259              12.375          2.25                      1       First Lien
     17010258              13.125          2.25                      1       First Lien
     17010268                12.5          2.25                      1       First Lien
     17010285              12.875          2.25                      1       First Lien
     17010228               13.25          2.25                      1       First Lien
     16979980               13.25          2.25                      1       First Lien
     17010263               11.75          2.25                      1       First Lien
     16980000              12.375          2.25                      1       First Lien
     17010282               11.25          2.25                      1       First Lien
     17010253                  12          2.25                      1       First Lien
     17010251               13.25          2.25                      1       First Lien
     17010255               12.75          2.25                      1       First Lien
     17010265              12.125          2.25                      1       First Lien
     17010291                  13          2.25                      1       First Lien
     16980016               12.25          2.25                      1       First Lien
     17010286               12.25          2.25                      1       First Lien
     16980005              11.625          2.25                      1       First Lien
     17010241               12.25          2.25                      1       First Lien
     17010262              12.125          2.25                      1       First Lien
     17010239               12.25          2.25                      1       First Lien
     17010279               13.25          2.25                      1       First Lien
     17010290               12.75          2.25                      1       First Lien
     17010248               13.25          2.25                      1       First Lien
     17010266              12.625          2.25                      1       First Lien
     17010246              12.125          2.25                      1       First Lien
     17010300               12.75          2.25                      1       First Lien
     17010275              12.875          2.25                      1       First Lien
     17010301               11.75          2.25                      1       First Lien
     17010267              12.375          2.25                      1       First Lien
     17010280              12.875          2.25                      1       First Lien
     17010278              12.375          2.25                      1       First Lien
     17010232               13.25          2.25                      1       First Lien
     17010283              12.625          2.25                      1       First Lien
     17010244              11.875          2.25                      1       First Lien
     17010277              12.125          2.25                      1       First Lien
     17010287                12.5          2.25                      1       First Lien
     17010261               12.75          2.25                      1       First Lien
     17010247               12.25          2.25                      1       First Lien
     17010297              12.625          2.25                      1       First Lien
     17010225                  12          2.25                      1       First Lien
     17010299               13.25          2.25                      1       First Lien
     17010234               12.25          2.25                      1       First Lien
     17010276              12.125          2.25                      1       First Lien
     17010243              12.375          2.25                      1       First Lien
     17010238                12.5          2.25                      1       First Lien
     17010281              12.875          2.25                      1       First Lien
     17010237               13.25          2.25                      1       First Lien
     17010294               13.25          2.25                      1       First Lien
     17010252               13.25          2.25                      1       First Lien
     17010298              12.875          2.25                      1       First Lien
     17010292               13.25          2.25                      1       First Lien
     17010272               12.25          2.25                      1       First Lien
     17010289              12.625          2.25                      1       First Lien
     17010271               13.25          2.25                      1       First Lien
     17010306               12.25          2.25                      1       First Lien
     17010295               13.25          2.25                      1       First Lien
     17010305                12.5          2.25                      1       First Lien
     17010296              11.875          2.25                      1       First Lien
     16814894                9.95          3.45                     99       First Lien
     16814897                9.95          3.45                     99       First Lien
     16814902                9.95          3.45                     99       First Lien
     16814912                9.95          3.45                     99       First Lien
     16814896                9.95           3.4                     99       First Lien
     16814890                9.95          3.45                     99       First Lien
     16692062              12.875          2.25                      1       First Lien
     16663517                9.95         3.625                     99       First Lien
     16658266                9.95         3.625                     99       First Lien
     16653468                9.95          3.25                     99       First Lien
     16653486                9.95           3.5                     99       First Lien
     16649538                9.95         3.625                     99       First Lien
     16615788              13.875          2.25                      1       First Lien
     16612420                9.95         3.625                     99       First Lien
     16603717                9.95         3.625                     99       First Lien
     16605392                9.95           3.5                     99       First Lien
     16599124                9.95           3.5                     99       First Lien
     16965721              12.375          2.25                      1       First Lien
     16848697                9.95         3.075                     99       First Lien
     16965722              12.875          2.25                      1       First Lien
     16965724              13.125          2.25                      1       First Lien
     16848687                9.95          3.45                     99       First Lien
     16966564                9.95          3.45                     99       First Lien
     16965708              11.375          2.25                      1       First Lien
     16965706              11.625          2.25                      1       First Lien
     16965738                11.5          2.25                      1       First Lien
     16965726                12.5          2.25                      1       First Lien
     16965729                12.5          2.25                      1       First Lien
     16965723              11.375          2.25                      1       First Lien
     16965740              12.375          2.25                      1       First Lien
     16966567                9.95          3.45                     99       First Lien
     16979949              12.375          2.25                      1       First Lien
     16965741                12.5          2.25                      1       First Lien
     16965709              11.375          2.25                      1       First Lien
     16979952               12.25          2.25                      1       First Lien
     16965720                  13          2.25                      1       First Lien
     16966569                9.95          3.45                     99       First Lien
     16965730              11.875          2.25                      1       First Lien
     16965715                12.5          2.25                      1       First Lien
     16966563                9.95          3.45                     99       First Lien
     17010214              11.625          2.25                      1       First Lien
     16965727              12.875          2.25                      1       First Lien
     16965728              12.625          2.25                      1       First Lien
     16966572                9.95          3.45                     99       First Lien
     16965725              12.875          2.25                      1       First Lien
     16965743              12.875          2.25                      1       First Lien
     16966568                9.95          3.45                     99       First Lien
     16979955              11.875          2.25                      1       First Lien
     16966573                9.95           3.4                     99       First Lien
     16966577                9.95          3.45                     99       First Lien
     16965714              12.875          2.25                      1       First Lien
     16965742               12.25          2.25                      1       First Lien
     16966574                9.95          3.45                     99       First Lien
     16979951              13.125          2.25                      1       First Lien
     16965739               12.75          2.25                      1       First Lien
     16966576                9.95          3.45                     99       First Lien
     16979950               11.75          2.25                      1       First Lien
     16979946              13.125          2.25                      1       First Lien
     17010211                  13          2.25                      1       First Lien
     16979953               12.75          2.25                      1       First Lien
     16965744               11.75          2.25                      1       First Lien
     17010208              11.625          2.25                      1       First Lien
     17004234                9.95           3.4                     99       First Lien
     16979956               12.75          2.25                      1       First Lien
     16979948              12.375          2.25                      1       First Lien
     16979947               11.75          2.25                      1       First Lien
     16965710              12.625          2.25                      1       First Lien
     17004233                9.95          3.45                     99       First Lien
     16979954               12.75          2.25                      1       First Lien
     17004229                9.95           3.4                     99       First Lien
     17010217               12.25          2.25                      1       First Lien
     17010218              12.875          2.25                      1       First Lien
     17010219                  12           2.5                      1       First Lien
     17010210              11.875          2.25                      1       First Lien
     17010216               12.25          2.25                      1       First Lien
     17010221              12.625          2.25                      1       First Lien
     17004236                9.95         3.625                     99       First Lien
     17010212              12.375          2.25                      1       First Lien
     17010213              12.625          2.25                      1       First Lien
     17010220               12.25          2.25                      1       First Lien
     17010209              12.875          2.25                      1       First Lien
     16814862                9.95          3.45                     99       First Lien
     16814883                9.95          3.45                     99       First Lien
     16814843                9.95          3.45                     99       First Lien
     16814855                9.95          3.45                     99       First Lien
     16814874                9.95          3.45                     99       First Lien
     16814875                9.95          3.45                     99       First Lien
     16814885                9.95          3.45                     99       First Lien
     16814863                9.95          3.45                     99       First Lien
     16814847                9.95          3.45                     99       First Lien
     16814860                9.95           3.2                     99       First Lien
     16814859                9.95          3.45                     99       First Lien
     16965733                12.5          2.25                      1       First Lien
     16814866                9.95           3.4                     99       First Lien
     16814889                9.95          3.45                     99       First Lien
     16814870                9.95          3.45                     99       First Lien
     16814856                9.95          3.45                     99       First Lien
     16965716                12.5          2.25                      1       First Lien
     16814861                9.95          3.45                     99       First Lien
     16814871                9.95          3.45                     99       First Lien
     16848677                9.95          3.45                     99       First Lien
     16814857                9.95          3.45                     99       First Lien
     16965713              12.375          2.25                      1       First Lien
     16814858                9.95          3.45                     99       First Lien
     16965731                12.5          2.25                      1       First Lien
     16848676                9.95          3.45                     99       First Lien
     16848689                9.95          3.45                     99       First Lien
     16966575                9.95          3.45                     99       First Lien
     16848680                9.95          3.45                     99       First Lien
     16848693                9.95          3.45                     99       First Lien
     16848688                9.95          3.45                     99       First Lien
     16965734                11.5          2.25                      1       First Lien
     16965736               12.25          2.25                      1       First Lien
     16965737                  13          2.25                      1       First Lien
     16965712              12.375          2.25                      1       First Lien
     16848679                9.95           3.4                     99       First Lien
     17010215              11.875          2.25                      1       First Lien
     16814887                9.95           3.4                     99       First Lien
     16848681                9.95           3.4                     99       First Lien
     16847043               13.25          2.25                      1       First Lien
     16814872                9.95          3.45                     99       First Lien
     16848678                9.95          3.45                     99       First Lien
     16848686                9.95          3.45                     99       First Lien
     16848691                9.95          3.45                     99       First Lien
     16848694                9.95          3.45                     99       First Lien
     16848696                9.95           3.4                     99       First Lien
     16848682                9.95          2.95                     99       First Lien
     17021097                13.5          2.25                      1       First Lien
     17021115               12.75          2.25                      1       First Lien
     17021144                12.5          2.25                      1       First Lien
     17021308                9.95           3.5                     99       First Lien
     16776830              12.625          2.25                      1       First Lien
     16718154                12.5          2.25                      1       First Lien
     16803699                9.95           3.5                     99       First Lien
     16978215                12.5          2.75                      1       First Lien
     17014600               12.25          2.25                      1       First Lien
     16971864                9.95           3.5                     99       First Lien
     16984338                  13          2.25                      1       First Lien
     16969040              12.375          2.25                      1       First Lien
     16984359                12.5          2.25                      1       First Lien
     16969052              11.625          2.25                      1       First Lien
     17014644                  12          2.25                      1       First Lien
     16969064                12.5          2.25                      1       First Lien
     17014659              12.625          2.25                      1       First Lien
     16982776                  12          2.25                      1       First Lien
     16978167                11.6          2.75                      1       First Lien
     16978171               11.25          2.75                      1       First Lien
     16978173              12.125          2.75                      1       First Lien
     16978341               13.29         2.875                      1       First Lien
     16978348                12.5          2.75                      1       First Lien
     16851544              12.625          2.25                      1       First Lien
     16978521               12.25          2.25                      1       First Lien
     17008801                9.95           3.5                     99       First Lien
     17010307                  13          2.25                      1       First Lien
     16968060               12.25          2.25                      1       First Lien
     16971962                9.95          3.25                     99       First Lien
     16978038               12.25          2.75                      1       First Lien
     16978094               12.25          2.75                      1       First Lien
     16994814              12.125          2.25                      1       First Lien
     16978295                12.1          2.75                      1       First Lien
     16978298               12.49          2.75                      1       First Lien
     17008919                12.5          2.25                      1       First Lien
     16978641               12.75          2.25                      1       First Lien
     16968853              12.125          2.25                      1       First Lien
     17010250                12.5          2.25                      1       First Lien
     16968858                12.5          2.25                      1       First Lien
     17010254                  13          2.25                      1       First Lien
     17010256              12.875          2.25                      1       First Lien
     16968886                9.95           3.5                     99       First Lien
     17001538               13.25          2.25                      1       First Lien
     16968890              12.125          2.25                      1       First Lien
     16819199              12.625          2.25                      1       First Lien
     16825945              13.875          2.25                      1       First Lien
     16834865              11.625          2.25                      1       First Lien
     16823907                9.95           3.5                     99       First Lien
     16823776                12.5          2.25                      1       First Lien
     16819341                9.95           3.5                     99       First Lien
     16833152                9.95             3                     99       First Lien
     16836984              12.625          2.25                      1       First Lien
     16814093                9.95           3.5                     99       First Lien
     16814095                9.95          3.75                     99       First Lien
     16803565              12.625          2.25                      1       First Lien
     16838758                9.95          2.75                     99       First Lien
     16721731                9.95          3.75                     99       First Lien
     16819650                9.95          3.75                     99       First Lien
     16802939                9.95           3.5                     99       First Lien
     16826720                9.95          3.75                     99       First Lien
     16772552                9.95          3.75                     99       First Lien
     16771666               13.25          2.25                      1       First Lien
     16832984                9.95           3.5                     99       First Lien
     16819635                9.95          3.75                     99       First Lien
     16835617              12.125          2.75                      1       First Lien
     16846025              12.375          2.25                      1       First Lien
     16853340                  13          2.25                      1       First Lien
     16965468               13.25          2.25                      1       First Lien
     17013834              12.375          2.25                      1       First Lien
     16980592              13.125          2.25                      1       First Lien
     16980624               13.25          2.25                      1       First Lien
     17002121              13.375          2.25                      1       First Lien
     17011010                12.5          2.25                      1       First Lien
     16984830               12.75          2.25                      1       First Lien
     16991561                12.5          2.25                      1       First Lien
     16991564                12.5          2.25                      1       First Lien
     17016338               12.75          2.25                      1       First Lien
     16857011                12.5          2.25                      1       First Lien
     16973945              12.875          2.25                      1       First Lien
     16857358               12.75          2.75                      1       First Lien
     16803933              13.125          2.25                      1       First Lien
     17000139               12.25          2.25                      1       First Lien
     16968687               13.25          2.25                      1       First Lien
     17009274               13.25          2.25                      1       First Lien
     17002159              12.125          2.25                      1       First Lien
     17014988                12.5          2.25                      1       First Lien
     17015000              12.125          2.25                      1       First Lien
     17015003               11.75          2.25                      1       First Lien
     16790801              13.125          2.25                      1       First Lien
     16823991                  12          2.25                      1       First Lien
     16990068              11.875          2.25                      1       First Lien
     16819404                9.95          3.75                     99       First Lien
     16856629              13.125          2.25                      1       First Lien
     16991521               12.25          2.25                      1       First Lien
     17011013                12.5          2.25                      1       First Lien
     16990390              12.625          2.25                      1       First Lien
     16823830                9.95           3.5                     99       First Lien
     16808363               12.25          2.25                      1       First Lien
     16823822                12.5          2.25                      1       First Lien
     16308297                9.95         3.825                     99       First Lien
     16836779              12.875          2.25                      1       First Lien
     16814042              12.375          2.25                      1       First Lien
     16826969                9.95         3.375                     99       First Lien
     16790671                9.95           3.5                     99       First Lien
     16786226                9.95         3.625                     99       First Lien
     16838655                9.95          3.75                     99       First Lien
     16835784                9.95           3.5                     99       First Lien
     16780431                9.95         3.625                     99       First Lien
     16833526               12.75          2.25                      1       First Lien
     16833529               13.25          2.25                      1       First Lien
     16833547                12.5          2.25                      1       First Lien
     16833555               12.75          2.25                      1       First Lien
     16833559               12.75          2.25                      1       First Lien
     16833564              12.375          2.25                      1       First Lien
     16833573               12.25          2.25                      1       First Lien
     16833574               12.75          2.25                      1       First Lien
     16833578              12.625          2.25                      1       First Lien
     16833586                12.5          2.25                      1       First Lien
     16833587               13.25          2.25                      1       First Lien
     16836774              13.125          2.25                      1       First Lien
     16836784               11.75          2.25                      1       First Lien
     16836790               12.25          2.25                      1       First Lien
     16836800              12.875          2.25                      1       First Lien
     16836801              11.625          2.25                      1       First Lien
     16836803                12.5          2.25                      1       First Lien
     16836813               12.25          2.25                      1       First Lien
     16836819               12.75          2.25                      1       First Lien
     16836823              12.625          2.25                      1       First Lien
     16836833               11.75          2.25                      1       First Lien
     16836841              12.375          2.25                      1       First Lien
     16836848                12.5          2.25                      1       First Lien
     16836899               12.25          2.25                      1       First Lien
     16836909              12.375          2.25                      1       First Lien
     16836931                  12          2.25                      1       First Lien
     16836938              13.125          2.25                      1       First Lien
     16836941               12.25          2.25                      1       First Lien
     16836943               12.75          2.25                      1       First Lien
     16836956               13.25          2.25                      1       First Lien
     16836978              12.375          2.25                      1       First Lien
     16836983              12.875          2.25                      1       First Lien
     16845185              12.375          2.25                      1       First Lien
     16845196              13.125          2.25                      1       First Lien
     16845214               12.75          2.25                      1       First Lien
     16845226              11.875          2.25                      1       First Lien
     16845271                  12          2.25                      1       First Lien
     16845280              12.875          2.25                      1       First Lien
     16833474               11.25          2.25                      1       First Lien
     16833477              13.375          2.25                      1       First Lien
     16833479                12.5          2.25                      1       First Lien
     16833480              12.875          2.25                      1       First Lien
     16833487                  12          2.25                      1       First Lien
     16833499              12.875          2.25                      1       First Lien
     16642701                9.95         3.125                     99       First Lien
     16814918                9.95          3.45                     99       First Lien
     16814910                9.95           3.2                     99       First Lien
     16814913                9.95          2.95                     99       First Lien
     16814916                9.95          3.45                     99       First Lien
     16814909                9.95          3.45                     99       First Lien
     16814919                9.95          3.45                     99       First Lien
     16814905                9.95          3.45                     99       First Lien
     16814921                9.95          3.45                     99       First Lien
     16814920                9.95          2.95                     99       First Lien
     16848705                9.95          3.45                     99       First Lien
     17010222                12.5          2.25                      1       First Lien
     16848713                9.95          3.45                     99       First Lien
     16848719                9.95          3.45                     99       First Lien
     16966583                9.95          3.45                     99       First Lien
     16965758               13.25          2.25                      1       First Lien
     16848714                9.95          3.45                     99       First Lien
     16848707                9.95          2.65                     99       First Lien
     16965753              12.875          2.25                      1       First Lien
     16848718                9.95          3.45                     99       First Lien
     16814922                9.95          3.45                     99       First Lien
     16848737                9.95          3.45                     99       First Lien
     16848736                9.95          3.45                     99       First Lien
     16848711                9.95          3.45                     99       First Lien
     16848741                9.95         3.075                     99       First Lien
     16848710                9.95           3.4                     99       First Lien
     16848727                9.95          3.45                     99       First Lien
     16848732                9.95          2.95                     99       First Lien
     16965788              13.125          2.25                      1       First Lien
     16848729                9.95          3.45                     99       First Lien
     16965787              12.625          2.25                      1       First Lien
     16848724                9.95          3.45                     99       First Lien
     16965764                  13          2.25                      1       First Lien
     16965793              12.125          2.25                      1       First Lien
     16848739                9.95          3.45                     99       First Lien
     16965776                  13          2.25                      1       First Lien
     16965812                12.5          2.25                      1       First Lien
     16965782              11.875          2.25                      1       First Lien
     16965772                11.5          2.25                      1       First Lien
     16965745               12.75          2.25                      1       First Lien
     16965777                12.5          2.25                      1       First Lien
     16965843               11.75          2.25                      1       First Lien
     16965784              13.125          2.25                      1       First Lien
     16965803              12.375          2.25                      1       First Lien
     16848703                9.95           3.4                     99       First Lien
     16965800              11.875          2.25                      1       First Lien
     16965748               12.25          2.25                      1       First Lien
     16965746              11.875          2.25                      1       First Lien
     16965808               12.75          2.25                      1       First Lien
     16965818              12.375          2.25                      1       First Lien
     16966580                9.95          3.45                     99       First Lien
     16965757                12.5          2.25                      1       First Lien
     16965819                12.5          2.25                      1       First Lien
     16965823              11.375          2.25                      1       First Lien
     16965771               12.25          2.25                      1       First Lien
     16965817                  12          2.25                      1       First Lien
     16965821              12.125          2.25                      1       First Lien
     16965747                12.5          2.25                      1       First Lien
     16966588                9.95          3.45                     99       First Lien
     16965749               12.75          2.25                      1       First Lien
     16965786               13.25          2.25                      1       First Lien
     16965847              12.875          2.25                      1       First Lien
     16965816                12.5          2.25                      1       First Lien
     16965814              11.625          2.25                      1       First Lien
     16965813               12.75          2.25                      1       First Lien
     16965840              11.875          2.25                      1       First Lien
     16979965                11.5          2.25                      1       First Lien
     16965801              11.875          2.25                      1       First Lien
     16848721                9.95          3.45                     99       First Lien
     16965856               12.25          2.25                      1       First Lien
     16965832              11.875          2.25                      1       First Lien
     16965827                11.5          2.25                      1       First Lien
     16965833                  12          2.25                      1       First Lien
     16965798              12.875          2.25                      1       First Lien
     16965791                  12          2.25                      1       First Lien
     16965810               11.75          2.25                      1       First Lien
     16848734                9.95          3.45                     99       First Lien
     16966586                9.95          3.45                     99       First Lien
     16848742                9.95          3.45                     99       First Lien
     16965811               12.75          2.25                      1       First Lien
     16965752              11.875          2.25                      1       First Lien
     16979966              12.375          2.25                      1       First Lien
     16966598                9.95          3.45                     99       First Lien
     16965799              12.375          2.25                      1       First Lien
     16965825                  12          2.25                      1       First Lien
     16965805              12.625          2.25                      1       First Lien
     16965761              13.125          2.25                      1       First Lien
     16965830              12.625          2.25                      1       First Lien
     16965796              12.125          2.25                      1       First Lien
     16965780              11.625          2.25                      1       First Lien
     16965829              12.625          2.25                      1       First Lien
     17010223              12.875          2.25                      1       First Lien
     16965846                  13          2.25                      1       First Lien
     16965828               11.75          2.25                      1       First Lien
     16965766               12.25          2.25                      1       First Lien
     16965751                  12          2.25                      1       First Lien
     16966610                9.95          3.45                     99       First Lien
     16966609                9.95          3.45                     99       First Lien
     16965854                12.5          2.25                      1       First Lien
     16965783               12.25          2.25                      1       First Lien
     16965759              12.375          2.25                      1       First Lien
     16965789              12.625          2.25                      1       First Lien
     16966591                9.95           3.4                     99       First Lien
     16965851              13.125          2.25                      1       First Lien
     16966585                9.95          3.45                     99       First Lien
     16965831              12.875          2.25                      1       First Lien
     16965767                12.5          2.25                      1       First Lien
     16965837              12.125          2.25                      1       First Lien
     16965794              12.875          2.25                      1       First Lien
     16965844              12.875          2.25                      1       First Lien
     16965774                11.5          2.25                      1       First Lien
     16965820              11.375          2.25                      1       First Lien
     16966597                9.95          3.45                     99       First Lien
     16965785              13.125          2.25                      1       First Lien
     16965838              11.375          2.25                      1       First Lien
     16965806              12.375          2.25                      1       First Lien
     16965858               12.25          2.25                      1       First Lien
     16965778              13.125          2.25                      1       First Lien
     16965857                12.5          2.25                      1       First Lien
     16965756               11.75          2.25                      1       First Lien
     16965802                12.5          2.25                      1       First Lien
     16966590                9.95          3.45                     99       First Lien
     16965845              11.625          2.25                      1       First Lien
     16965775                12.5          2.25                      1       First Lien
     16965835              11.625          2.25                      1       First Lien
     16965760                12.5          2.25                      1       First Lien
     16966608                9.95           3.4                     99       First Lien
     16965804               12.25          2.25                      1       First Lien
     16965842               12.75          2.25                      1       First Lien
     16965826              12.125          2.25                      1       First Lien
     16979977                  13          2.25                      1       First Lien
     16965834                  13          2.25                      1       First Lien
     16979962              11.875          2.25                      1       First Lien
     16965850              11.875          2.25                      1       First Lien
     16965807              12.375          2.25                      1       First Lien
     16965865              12.375          2.25                      1       First Lien
     16965770                12.5          2.25                      1       First Lien
     16965763               12.15          2.25                      1       First Lien
     16965824              13.125          2.25                      1       First Lien
     16979967              12.375          2.25                      1       First Lien
     16966611                9.95         2.875                     99       First Lien
     16965853              12.625          2.25                      1       First Lien
     16965750              12.375          2.25                      1       First Lien
     16965864               13.25          2.25                      1       First Lien
     16966606                9.95          3.45                     99       First Lien
     16661822                13.5          2.25                      1       First Lien
     16844003              12.875          2.25                      1       First Lien
     16845517                9.95           3.5                     99       First Lien
     16847170                9.95         3.625                     99       First Lien
     16848890                9.95         3.625                     99       First Lien
     16848966                9.95         3.625                     99       First Lien
     16851525              11.875          2.25                      1       First Lien
     16851627              12.125          2.25                      1       First Lien
     16851837                12.5          2.25                      1       First Lien
     16856267                9.95         3.375                     99       First Lien
     16965052               13.25          2.25                      1       First Lien
     16968115                9.95           3.5                     99       First Lien
     16967992                9.95           3.5                     99       First Lien
     16968157               14.25          2.25                      1       First Lien
     16971926               12.75          2.25                      1       First Lien
     16980272              12.125          2.25                      1       First Lien
     16980119              11.875          2.25                      1       First Lien
     16982666               12.75          2.25                      1       First Lien
     16982590               13.25          2.25                      1       First Lien
     16984222              12.875          2.25                      1       First Lien
     16984270              12.625          2.25                      1       First Lien
     16984323                12.5          2.25                      1       First Lien
     16990996                12.5          2.25                      1       First Lien
     16991028              12.375          2.25                      1       First Lien
     16994829                  12          2.25                      1       First Lien
     16997801              11.625          2.25                      1       First Lien
     16997808                12.5          2.25                      1       First Lien
     16997838              12.375          2.25                      1       First Lien
     16997891              11.875          2.25                      1       First Lien
     17001501                  12          2.25                      1       First Lien
     17001510               12.75          2.25                      1       First Lien
     17003018              11.875          2.25                      1       First Lien
     17003104                12.5          2.25                      1       First Lien
     17004503              12.125          2.25                      1       First Lien
     17008831                12.5          2.25                      1       First Lien
     17010882                9.95           3.5                     99       First Lien
     17010901                  13          2.25                      1       First Lien
     17013271               11.75          2.25                      1       First Lien
     17014509               12.25          2.25                      1       First Lien
     17014517                12.5          2.25                      1       First Lien
     17014612                12.5          2.25                      1       First Lien
     17014657              12.875          2.25                      1       First Lien
     17016087               12.25          2.25                      1       First Lien
     17016131              13.625          2.25                      1       First Lien
     17020943               12.25          2.25                      1       First Lien
     17021789              12.875          2.25                      1       First Lien
     17027360              12.125          2.25                      1       First Lien
     16811571                9.95         3.625                     99       First Lien
     16826192                9.95          2.75                     99       First Lien
     16834872                  13          2.25                      1       First Lien
     16802896                9.95         3.625                     99       First Lien
     16543470                9.95           3.5                     99       First Lien
     16814892                9.95          3.45                     99       First Lien
     16848706                9.95         3.325                     99       First Lien
     16814917                9.95         3.075                     99       First Lien
     16848726                9.95           3.4                     99       First Lien
     16848735                9.95          2.95                     99       First Lien
     16848731                9.95         3.075                     99       First Lien
     16965762              12.375          2.25                      1       First Lien
     16965769              11.625          2.25                      1       First Lien
     16965779                  12          2.25                      1       First Lien
     16966579                9.95          3.45                     99       First Lien
     16965809              13.125          2.25                      1       First Lien
     16965839                12.5          2.25                      1       First Lien
     16965790              13.125          2.25                      1       First Lien
     16965773              11.875          2.25                      1       First Lien
     16966601                9.95          3.45                     99       First Lien
     16965862               12.75          2.25                      1       First Lien
     16965868              12.875          2.25                      1       First Lien
     16965822               13.25          2.25                      1       First Lien
     17004263                9.95          3.45                     99       First Lien
     17004239                9.95           3.4                     99       First Lien
     17010270              12.875          2.25                      1       First Lien
     17010231              12.125          2.25                      1       First Lien
     17010274               13.25          2.25                      1       First Lien
     16612435                9.95         3.375                     99       First Lien
     16616757                9.95         3.375                     99       First Lien
     16650593                9.95          3.75                     99       First Lien
     16772819                9.95           3.5                     99       First Lien
     16772849                9.95          3.25                     99       First Lien
     16775655                9.95           3.5                     99       First Lien
     16764815              13.125          2.25                      1       First Lien
     16773029                9.95           3.5                     99       First Lien
     16772807                9.95           3.5                     99       First Lien
     16772808               12.25          2.25                      1       First Lien
     16731208                9.95         3.375                     99       First Lien
     16730079                9.95         3.625                     99       First Lien
     16731291              14.375          2.25                      1       First Lien
     16603034                9.95           3.5                     99       First Lien
     16722803                9.95         3.625                     99       First Lien
     16722891                9.95         3.125                     99       First Lien
     16713313                9.95          2.25                     99       First Lien
     16713307                9.95           3.5                     99       First Lien
     16710476                9.95           3.5                     99       First Lien
     16709209                9.95           3.5                     99       First Lien
     16709149                9.95         3.625                     99       First Lien
     16996710                12.5          2.25                      1       First Lien
     16996715                  12          2.25                      1       First Lien
     16996716               13.25          2.25                      1       First Lien
     16996727                12.5          2.25                      1       First Lien
     16996728               11.75          2.25                      1       First Lien
     16996731               12.25          2.25                      1       First Lien
     16990909              11.375          2.75                      1       First Lien
     16990910               11.75          2.75                      1       First Lien
     16990912                13.5          2.75                      1       First Lien
     16990913               12.75          2.75                      1       First Lien
     16990914              11.625          2.75                      1       First Lien
     16990916              12.925          2.75                      1       First Lien
     16990917              11.625          2.75                      1       First Lien
     16990918                12.5             3                      1       First Lien
     16990919               12.45          2.75                      1       First Lien
     16990920               12.75          2.75                      1       First Lien
     16990921               12.68          2.75                      1       First Lien
     16674883              13.375          2.25                      1       First Lien
     16978242                12.5          2.75                      1       First Lien
     16978243               12.25          2.75                      1       First Lien
     16978244                12.5          2.75                      1       First Lien
     16978245               12.35          2.75                      1       First Lien
     16978246               12.85          2.75                      1       First Lien
     16978247               11.95          2.75                      1       First Lien
     16978250               12.25          2.75                      1       First Lien
     16978251               12.58          2.75                      1       First Lien
     16978253                12.4          2.75                      1       First Lien
     16978254              12.625          2.75                      1       First Lien
     16978255              13.125          2.75                      1       First Lien
     16978256               12.75          2.75                      1       First Lien
     16978257                12.4          2.75                      1       First Lien
     16978258               12.75             4                      1       First Lien
     16978259                12.5          2.75                      1       First Lien
     16978260              11.875         6.875                      1       First Lien
     16978261               12.75          2.75                      1       First Lien
     16978262                  13          2.75                      1       First Lien
     16978263              11.375          2.75                      1       First Lien
     16978264                12.5          2.75                      1       First Lien
     16978265               12.05          2.75                      1       First Lien
     16978266                12.7          2.75                      1       First Lien
     16978267                  12          2.75                      1       First Lien
     16978268                12.5          2.75                      1       First Lien
     16978269                12.6          2.75                      1       First Lien
     16978270                11.9          2.75                      1       First Lien
     16978271                  12          2.75                      1       First Lien
     16978272              11.875          2.75                      1       First Lien
     16978273               12.95          2.75                      1       First Lien
     16978274               11.85          2.75                      1       First Lien
     16978275                12.1         2.875                      1       First Lien
     16978277                  12          2.75                      1       First Lien
     16978278              11.865          2.75                      1       First Lien
     16978279              11.238             3                      1       First Lien
     16978280                12.7          2.75                      1       First Lien
     16978281                12.5           3.5                      1       First Lien
     16978282               12.25          2.75                      1       First Lien
     16978283               12.95           2.5                      1       First Lien
     16978286              11.622           3.5                      1       First Lien
     16978287              11.974          2.75                      1       First Lien
     16978288               12.25             4                      1       First Lien
     16978289              11.622           3.5                      1       First Lien
     16978291               11.75          2.75                      1       First Lien
     16978292               11.05          2.75                      1       First Lien
     16978293               12.99          2.75                      1       First Lien
     16978294               13.55          2.75                      1       First Lien
     16978296               11.35          2.25                      1       First Lien
     16978297               13.25         2.875                      1       First Lien
     16978300              11.825          2.75                      1       First Lien
     16978301              12.875          2.75                      1       First Lien
     16978302               13.25           3.5                      1       First Lien
     16978303                12.5          2.75                      1       First Lien
     16978304                12.5          2.75                      1       First Lien
     16978305               11.55          2.75                      1       First Lien
     16978306               11.85          2.75                      1       First Lien
     16978307              13.125          2.75                      1       First Lien
     16978309               11.75          2.75                      1       First Lien
     16978310               12.55         3.875                      1       First Lien
     16978312               13.25          2.75                      1       First Lien
     16978313              12.125          2.75                      1       First Lien
     16978315                  12          2.75                      1       First Lien
     16978316               12.23          2.75                      1       First Lien
     16978317                13.5         2.875                      1       First Lien
     16978318              11.375          2.75                      1       First Lien
     16978319                  12          2.75                      1       First Lien
     16978320               11.95             3                      1       First Lien
     16978321               10.85          2.75                      1       First Lien
     16978322               13.25          3.36                      1       First Lien
     16978323              12.875          2.75                      1       First Lien
     16978324               12.99          2.75                      1       First Lien
     16978325                12.5          2.75                      1       First Lien
     16978328               12.85          2.75                      1       First Lien
     16978329               11.75          2.75                      1       First Lien
     16978330                  12          2.75                      1       First Lien
     16978331              11.375             4                      1       First Lien
     16978332                12.5          2.75                      1       First Lien
     16978333              12.125          2.75                      1       First Lien
     16978334              12.125          2.75                      1       First Lien
     16978335              12.375          2.75                      1       First Lien
     16978337                12.5          2.75                      1       First Lien
     16978338               12.99          2.75                      1       First Lien
     16978339               12.99          2.75                      1       First Lien
     16978340              11.238          2.75                      1       First Lien
     16978342              13.288          2.75                      1       First Lien
     16978343                11.9          2.75                      1       First Lien
     16978345                13.5             4                      1       First Lien
     16978346                12.5          2.75                      1       First Lien
     16978347               12.75          2.75                      1       First Lien
     16978349                11.7          2.75                      1       First Lien
     16978350               11.85          2.75                      1       First Lien
     16978351                11.5          2.75                      1       First Lien
     16978352              12.375             4                      1       First Lien
     16978353               12.25          2.75                      1       First Lien
     16978354               11.37          2.75                      1       First Lien
     16978355               12.25          2.75                      1       First Lien
     16978356               12.05          2.75                      1       First Lien
     16978359              12.175          2.75                      1       First Lien
     16978360               11.75          2.75                      1       First Lien
     16978361                  13          2.75                      1       First Lien
     16978362               11.65             3                      1       First Lien
     16978363               11.75          2.75                      1       First Lien
     16978364               11.99          2.75                      1       First Lien
     16978365               12.25          2.75                      1       First Lien
     16978366              12.355          2.75                      1       First Lien
     16978367               12.99          2.75                      1       First Lien
     16978369               11.75          2.75                      1       First Lien
     16978370                12.6          2.75                      1       First Lien
     16978372               13.25         2.875                      1       First Lien
     16978093                  13          2.75                      1       First Lien
     16978095              12.375          2.75                      1       First Lien
     16978096               12.99           4.5                      1       First Lien
     16978097               12.75          2.75                      1       First Lien
     16978101                13.5          2.75                      1       First Lien
     16978102              12.625          2.75                      1       First Lien
     16978104                12.5          2.75                      1       First Lien
     16978105               13.75          2.75                      1       First Lien
     16978107                12.5         2.875                      1       First Lien
     16978108               12.25          2.75                      1       First Lien
     16978109              12.875          2.75                      1       First Lien
     16978110              12.875          2.75                      1       First Lien
     16978112               12.75          2.75                      1       First Lien
     16978113              11.625          2.75                      1       First Lien
     16978114                13.3          2.75                      1       First Lien
     16978115                12.5          2.75                      1       First Lien
     16978116              12.375          2.75                      1       First Lien
     16978117               12.75          2.75                      1       First Lien
     16978119                12.5          2.75                      1       First Lien
     16978120                  12          2.25                      1       First Lien
     16978121               12.75          2.75                      1       First Lien
     16978122                  13          2.75                      1       First Lien
     16978123                  12          2.75                      1       First Lien
     16978124              11.875          2.75                      1       First Lien
     16978126                11.5          2.25                      1       First Lien
     16978127               13.99          2.75                      1       First Lien
     16978128               12.75          2.75                      1       First Lien
     16978129              12.875          2.75                      1       First Lien
     16978131               12.75          2.75                      1       First Lien
     16978132               13.25          2.75                      1       First Lien
     16978133              11.875          2.75                      1       First Lien
     16978134              13.125          2.75                      1       First Lien
     16978135               12.99          2.75                      1       First Lien
     16978136              10.875          2.75                      1       First Lien
     16978137                12.5          2.75                      1       First Lien
     16978138              12.125          2.75                      1       First Lien
     16978139              13.375          2.75                      1       First Lien
     16978140               13.25          2.75                      1       First Lien
     16978141               12.25          2.75                      1       First Lien
     16978143              11.875          2.75                      1       First Lien
     16978144               12.75          2.75                      1       First Lien
     16978145              12.375          2.75                      1       First Lien
     16978147              13.125          2.25                      1       First Lien
     16978148              12.875          2.75                      1       First Lien
     16978149              11.625          2.75                      1       First Lien
     16978150                12.5          2.75                      1       First Lien
     16978152               11.99          2.75                      1       First Lien
     16978153              13.375          2.75                      1       First Lien
     16978154               12.75          2.75                      1       First Lien
     16978155              12.125          2.25                      1       First Lien
     16978156               11.25          2.75                      1       First Lien
     16978157                  12          2.75                      1       First Lien
     16978158                12.5          2.75                      1       First Lien
     16978159               13.25          2.75                      1       First Lien
     16978161               13.55          2.75                      1       First Lien
     16978165              11.875          2.75                      1       First Lien
     16978166               12.99          2.75                      1       First Lien
     16978170              12.375          2.75                      1       First Lien
     16978172               12.75          2.75                      1       First Lien
     16978174               13.15           3.5                      1       First Lien
     16978175              12.125          2.75                      1       First Lien
     16978176               13.06          2.75                      1       First Lien
     16978177               13.29          2.75                      1       First Lien
     16978180               12.95          2.75                      1       First Lien
     16978181               12.16          2.75                      1       First Lien
     16978182               11.99          2.75                      1       First Lien
     16978184               11.75          2.75                      1       First Lien
     16978185              13.375          2.75                      1       First Lien
     16978186               12.25           3.5                      1       First Lien
     16978187              11.875           3.5                      1       First Lien
     16978188                11.8          2.75                      1       First Lien
     16978189               11.99          2.75                      1       First Lien
     16978190               13.25          2.75                      1       First Lien
     16978191               12.75          2.75                      1       First Lien
     16978192               12.99          2.75                      1       First Lien
     16978194               12.85          2.75                      1       First Lien
     16978195               13.55          2.75                      1       First Lien
     16978196               12.55          2.75                      1       First Lien
     16978197                12.3          2.75                      1       First Lien
     16978198                  12          2.75                      1       First Lien
     16978199                12.1          2.75                      1       First Lien
     16978201                12.3          2.75                      1       First Lien
     16978203                12.9          2.75                      1       First Lien
     16978204               12.99          2.75                      1       First Lien
     16978205               12.25          2.75                      1       First Lien
     16978206               12.99          2.75                      1       First Lien
     16978207              12.375          2.75                      1       First Lien
     16978208               12.75          2.75                      1       First Lien
     16978209               13.25           3.5                      1       First Lien
     16978211              11.875             4                      1       First Lien
     16978212              12.925          2.75                      1       First Lien
     16978214              11.875          2.75                      1       First Lien
     16978216               12.75          2.75                      1       First Lien
     16978217               12.25             4                      1       First Lien
     16978218              13.125          2.75                      1       First Lien
     16978219               11.99          2.75                      1       First Lien
     16978221               12.99          2.75                      1       First Lien
     16978222               12.17          2.75                      1       First Lien
     16978223              13.663          2.75                      1       First Lien
     16978226              12.625          2.75                      1       First Lien
     16978228                11.5          2.75                      1       First Lien
     16978229                12.5          2.75                      1       First Lien
     16978230               12.67          2.75                      1       First Lien
     16978231               12.59          2.75                      1       First Lien
     16978233               11.55          2.75                      1       First Lien
     16978234               12.25          2.75                      1       First Lien
     16978236              12.113             3                      1       First Lien
     16978237               10.99             3                      1       First Lien
     16978238                12.1          2.75                      1       First Lien
     16978239              12.975          2.75                      1       First Lien
     16978240              12.625          2.75                      1       First Lien
     16977989                  12          2.75                      1       First Lien
     16977990              11.875          2.75                      1       First Lien
     16977991              13.125          2.75                      1       First Lien
     16977992                  13          2.75                      1       First Lien
     16977993                11.5          2.75                      1       First Lien
     16977994                12.5          2.75                      1       First Lien
     16977996              13.125          2.75                      1       First Lien
     16977997               11.75          2.75                      1       First Lien
     16978002                13.5          2.75                      1       First Lien
     16978003               13.25          2.75                      1       First Lien
     16978004               13.25          2.25                      1       First Lien
     16978005              11.875          2.75                      1       First Lien
     16978008              12.125          2.75                      1       First Lien
     16978009                11.8          2.75                      1       First Lien
     16978010               12.75          2.75                      1       First Lien
     16978011               12.75          2.75                      1       First Lien
     16978013                13.5          2.75                      1       First Lien
     16978014              13.875          2.75                      1       First Lien
     16978015              12.375          2.75                      1       First Lien
     16978017              13.375          2.75                      1       First Lien
     16978018               11.25          2.75                      1       First Lien
     16978019               13.25          2.75                      1       First Lien
     16978021                  13          2.75                      1       First Lien
     16978022              12.875          2.75                      1       First Lien
     16978023                12.5          2.25                      1       First Lien
     16978024              13.375             3                      1       First Lien
     16978025              12.875          2.75                      1       First Lien
     16978026              11.875          2.75                      1       First Lien
     16978027               13.75          2.75                      1       First Lien
     16978028              12.875          2.75                      1       First Lien
     16978029              12.375          2.75                      1       First Lien
     16978030              12.625          2.75                      1       First Lien
     16978032              12.875          2.25                      1       First Lien
     16978033              12.875          2.75                      1       First Lien
     16978035                  12             3                      1       First Lien
     16978036               12.75          2.75                      1       First Lien
     16978037              12.125          2.75                      1       First Lien
     16978039              12.625          2.75                      1       First Lien
     16978040                12.5          2.75                      1       First Lien
     16978041                12.5           3.5                      1       First Lien
     16978043              12.375          2.75                      1       First Lien
     16978045              13.375          2.25                      1       First Lien
     16978047               12.75          2.25                      1       First Lien
     16978048                12.5          2.75                      1       First Lien
     16978050              12.875          2.75                      1       First Lien
     16978051              13.125          2.75                      1       First Lien
     16978052               11.75          2.75                      1       First Lien
     16978053              12.125             3                      1       First Lien
     16978054              12.125          2.95                      1       First Lien
     16978055              12.375          2.75                      1       First Lien
     16978056               13.85          2.75                      1       First Lien
     16978057               13.99          2.75                      1       First Lien
     16978059              12.375          2.75                      1       First Lien
     16978060                  12             4                      1       First Lien
     16978062               11.25          2.75                      1       First Lien
     16978063                  13          2.25                      1       First Lien
     16978064                12.5          2.75                      1       First Lien
     16978066              12.375          2.75                      1       First Lien
     16978067              12.625          2.75                      1       First Lien
     16978068                12.5             3                      1       First Lien
     16978070              12.875          2.75                      1       First Lien
     16978071               11.75          2.75                      1       First Lien
     16978072              12.125          2.75                      1       First Lien
     16978073               11.75          2.75                      1       First Lien
     16978075                13.5          2.75                      1       First Lien
     16978076                12.5          2.75                      1       First Lien
     16978077              13.375          2.75                      1       First Lien
     16978078               12.75          2.75                      1       First Lien
     16978079              12.625          2.75                      1       First Lien
     16978080                11.5          2.75                      1       First Lien
     16978081              11.375          2.75                      1       First Lien
     16978084               12.25          3.25                      1       First Lien
     16978085               13.25          2.75                      1       First Lien
     16978087              14.125          2.75                      1       First Lien
     16978088               12.25          2.75                      1       First Lien
     16978089                12.5          2.75                      1       First Lien
     16978090              12.625          2.25                      1       First Lien
     17022148                9.95         3.625                     99       First Lien
     17022160               13.25          2.25                      1       First Lien
     17013047                12.5          2.25                      1       First Lien
     17013617               12.75          2.25                      1       First Lien
     17014938              13.125          2.25                      1       First Lien
     17014996              11.875          2.25                      1       First Lien
     17016336              12.125          2.25                      1       First Lien
     17016350              13.125          2.25                      1       First Lien
     17016386                12.5          2.25                      1       First Lien
     17021952               11.25          2.25                      1       First Lien
     17021994                  13          2.25                      1       First Lien
     17022079               13.25          2.25                      1       First Lien
     16984827              11.375          2.25                      1       First Lien
     16984832              13.375          2.25                      1       First Lien
     16984839               12.75          2.25                      1       First Lien
     16984963                9.95           3.5                     99       First Lien
     16985089                9.95          3.75                     99       First Lien
     16990150                  12          2.25                      1       First Lien
     16990379                9.95          3.75                     99       First Lien
     16991440              12.375          2.75                      1       First Lien
     16991459               12.75          2.25                      1       First Lien
     16991544              11.875          2.25                      1       First Lien
     16991609                9.95         3.125                     99       First Lien
     16991657                9.95          3.75                     99       First Lien
     16991791               12.75          2.25                      1       First Lien
     16991794               12.75          2.25                      1       First Lien
     16991829              11.875          2.25                      1       First Lien
     16995008                12.5          2.75                      1       First Lien
     16995074               13.25          2.25                      1       First Lien
     16995134                9.95          3.75                     99       First Lien
     16995156               12.75          2.25                      1       First Lien
     16995302                9.95          3.75                     99       First Lien
     16995336                9.95          3.75                     99       First Lien
     17000193                9.95          3.75                     99       First Lien
     17000262              13.125          2.25                      1       First Lien
     17001948                12.5          2.25                      1       First Lien
     17002064                  13          2.25                      1       First Lien
     17002267                12.5          2.25                      1       First Lien
     17002358              12.375          2.25                      1       First Lien
     17002408              12.625          2.25                      1       First Lien
     17003313               13.25          2.25                      1       First Lien
     17003325               13.25          2.25                      1       First Lien
     17003331              12.625          2.25                      1       First Lien
     17003334                9.95          3.75                     99       First Lien
     17003617              12.375          2.25                      1       First Lien
     17004685              12.375          2.25                      1       First Lien
     17004771              12.125          2.25                      1       First Lien
     17008949                9.95          3.75                     99       First Lien
     17009075                9.95          3.25                     99       First Lien
     17009252              13.125          2.25                      1       First Lien
     17010993                9.95         3.125                     99       First Lien
     17011233              13.375          2.25                      1       First Lien
     17012628              12.625          2.25                      1       First Lien
     17012690              12.375          2.25                      1       First Lien
     16722791                9.95         3.375                     99       First Lien
     16714675                9.95           3.5                     99       First Lien
     16980997                  12          2.25                      1       First Lien
     16981013              13.125          2.25                      1       First Lien
     16981188               12.75          2.25                      1       First Lien
     16981259                  12          2.25                      1       First Lien
     16981329                9.95           3.5                     99       First Lien
     16981834                12.5          2.25                      1       First Lien
     16983035              13.375          2.25                      1       First Lien
     16983056              13.375          2.25                      1       First Lien
     16983073                9.95          3.75                     99       First Lien
     16974334              12.875          2.25                      1       First Lien
     16978686              13.125          2.25                      1       First Lien
     16978831                  13          2.25                      1       First Lien
     16978858               11.75          2.25                      1       First Lien
     16978963              12.375          2.25                      1       First Lien
     16979115               13.25          2.25                      1       First Lien
     16979215               13.25          2.25                      1       First Lien
     16979275               13.25          2.25                      1       First Lien
     16979544               12.75          2.25                      1       First Lien
     16980409              12.875          2.25                      1       First Lien
     16980533              11.875          2.25                      1       First Lien
     16980667              12.125          2.25                      1       First Lien
     16980714              12.125          2.25                      1       First Lien
     16968740                9.95          3.75                     99       First Lien
     16968742               12.25          2.25                      1       First Lien
     16968768              12.875          2.25                      1       First Lien
     16968872                9.95          3.75                     99       First Lien
     16968894              12.875          2.25                      1       First Lien
     16968918              12.375          2.25                      1       First Lien
     16973847              12.875          2.25                      1       First Lien
     16973871                  13          2.25                      1       First Lien
     16973900                9.95           3.5                     99       First Lien
     16859068                9.95         3.125                     99       First Lien
     16859210                11.5          2.25                      1       First Lien
     16859338                12.5          2.25                      1       First Lien
     16859512                  13          2.25                      1       First Lien
     16859517                12.5          2.25                      1       First Lien
     16962985                9.95          3.75                     99       First Lien
     16963224                9.95          3.75                     99       First Lien
     16963228              12.375          2.25                      1       First Lien
     16963313              12.375          2.25                      1       First Lien
     16963392                9.95          3.75                     99       First Lien
     16965165               12.75          2.75                      1       First Lien
     16965316                  13          2.25                      1       First Lien
     16965533                12.5          2.25                      1       First Lien
     16968399               12.75          2.25                      1       First Lien
     16968456               12.25          2.25                      1       First Lien
     16968457               13.25          2.25                      1       First Lien
     16968489                12.5          2.25                      1       First Lien
     16968492               12.75          2.25                      1       First Lien
     16968518                  12          2.25                      1       First Lien
     16968702                9.95          3.75                     99       First Lien
     16852897                9.95             3                     99       First Lien
     16856625               12.25          2.25                      1       First Lien
     16856726              13.375          2.25                      1       First Lien
     16856798              12.875          2.25                      1       First Lien
     16856823              12.125          2.25                      1       First Lien
     16851902                9.95          3.75                     99       First Lien
     16852057                9.95           3.5                     99       First Lien
     16852211              12.875          2.25                      1       First Lien
     16851147               12.25          2.25                      1       First Lien
     16844611               11.75          2.25                      1       First Lien
     16844633                  12          2.25                      1       First Lien
     16844651                9.95          3.75                     99       First Lien
     16844758                9.95           3.5                     99       First Lien
     16844809                  13          2.25                      1       First Lien
     16844855               12.75          2.25                      1       First Lien
     16844899                9.95          3.75                     99       First Lien
     16845839                12.5          2.25                      1       First Lien
     16845879                9.95          3.75                     99       First Lien
     16846253                9.95          3.75                     99       First Lien
     16847471                  12          2.25                      1       First Lien
     16847736                  13          2.25                      1       First Lien
     16847768               12.75          2.25                      1       First Lien
     16848040                9.95          3.75                     99       First Lien
     16849335                  13          2.25                      1       First Lien
     16823956                9.95           3.5                     99       First Lien
     16826585                9.95           3.5                     99       First Lien
     16826765              12.875          2.25                      1       First Lien
     16833264              13.125          2.25                      1       First Lien
     16833336                9.95          3.75                     99       First Lien
     16835588              11.625          2.25                      1       First Lien
     16835633              12.875          2.25                      1       First Lien
     16835807                9.95         3.125                     99       First Lien
     16835887                  13          2.25                      1       First Lien
     16835893               12.75          2.25                      1       First Lien
     16835984                9.95          3.75                     99       First Lien
     16838797                9.95           3.5                     99       First Lien
     16838801                9.95          3.75                     99       First Lien
     16838834              11.875          2.25                      1       First Lien
     16839923                12.5          2.25                      1       First Lien
     16803721                9.95          3.75                     99       First Lien
     16807138              12.125          2.25                      1       First Lien
     16807238                9.95           3.5                     99       First Lien
     16809689               13.25          2.25                      1       First Lien
     16813534                9.95          3.75                     99       First Lien
     16813559                9.95          3.75                     99       First Lien
     16814066                9.95           3.5                     99       First Lien
     16819436                9.95         3.125                     99       First Lien
     16780936                9.95          3.75                     99       First Lien
     16784858                9.95         3.625                     99       First Lien
     16784859                9.95         3.625                     99       First Lien
     16788513                9.95           3.5                     99       First Lien
     16788716              12.625          2.25                      1       First Lien
     16798688                9.95         3.375                     99       First Lien
     16801877                9.95           3.5                     99       First Lien
     16803339                9.95             3                     99       First Lien
     16771997              11.875          2.25                      1       First Lien
     16775265                9.95          3.75                     99       First Lien
     16775574                9.95          3.75                     99       First Lien
     16768049               12.75          2.25                      1       First Lien
     16718183              12.625          2.25                      1       First Lien
     16718192               13.25          2.25                      1       First Lien
     16718639                9.95          3.75                     99       First Lien
     16704190              12.125          2.25                      1       First Lien
     16717469                9.95           3.5                     99       First Lien
     16714919                9.95           3.5                     99       First Lien
     16714064                9.95           3.5                     99       First Lien
     16708388                9.95           3.5                     99       First Lien
     16709417                9.95          3.25                     99       First Lien
     16709764                9.95           3.5                     99       First Lien
     16709828                9.95          3.75                     99       First Lien
     16814851                9.95          3.45                     99       First Lien
     16814884                9.95          3.45                     99       First Lien
     16965717              12.875          2.25                      1       First Lien
     16848683                9.95          3.45                     99       First Lien
     16965718               12.25          2.25                      1       First Lien
     16965735               12.75          2.25                      1       First Lien
     16965707               12.25          2.25                      1       First Lien
     16979957              12.625          2.25                      1       First Lien
     16979958              12.125          2.25                      1       First Lien
     16676333                9.95         3.625                     99       First Lien
     16642685                9.95           3.5                     99       First Lien
     16685343                9.95          3.75                     99       First Lien
     16694658              11.875          2.25                      1       First Lien
     16694754                  11          2.25                      1       First Lien
     16732331                9.95         3.625                     99       First Lien
     16732346                9.95          3.75                     99       First Lien
     16732351                9.95         2.625                     99       First Lien
     16970043               12.75          2.25                      1       First Lien
     16970045              12.875          2.25                      1       First Lien
     16970046               12.25          2.25                      1       First Lien
     16970054                12.5          2.25                      1       First Lien
     16970060               12.25          2.25                      1       First Lien
     16970065                  13          2.25                      1       First Lien
     16970069               12.75          2.25                      1       First Lien
     16970070              12.875          2.25                      1       First Lien
     16970072              12.375          2.25                      1       First Lien
     16977981                  11          2.75                      1       First Lien
     16977982              12.375          2.75                      1       First Lien
     16977984                  13          2.75                      1       First Lien
     16977986              11.625          2.75                      1       First Lien
     16977987                13.5          2.75                      1       First Lien
     16977988                12.5          2.75                      1       First Lien
     16394319               12.75          2.25                      1       First Lien
     16969065               11.75          2.25                      1       First Lien
     16969066              12.875          2.25                      1       First Lien
     16969929                  13          2.25                      1       First Lien
     16970012              13.125          2.25                      1       First Lien
     16970014               12.75          2.25                      1       First Lien
     16970015              12.625          2.25                      1       First Lien
     16970016              12.875          2.25                      1       First Lien
     16970018              12.875          2.25                      1       First Lien
     16970019              12.875          2.25                      1       First Lien
     16970020                  12          2.25                      1       First Lien
     16970021               12.75          2.25                      1       First Lien
     16970025               12.75          2.25                      1       First Lien
     16970026              12.375          2.25                      1       First Lien
     16970027              12.375          2.25                      1       First Lien
     16970028              12.875          2.25                      1       First Lien
     16970029              12.875          2.25                      1       First Lien
     16970030              12.125          2.25                      1       First Lien
     16970031              12.375          2.25                      1       First Lien
     16970032              12.125          2.25                      1       First Lien
     16970033              12.875          2.25                      1       First Lien
     16970034               13.25          2.25                      1       First Lien
     16970036                  13          2.25                      1       First Lien
     16970037              12.875          2.25                      1       First Lien
     16970038              12.875          2.25                      1       First Lien
     16970039               12.75          2.25                      1       First Lien
     16970040              12.875          2.25                      1       First Lien
     16970041              12.875          2.25                      1       First Lien
     16970042               12.75          2.25                      1       First Lien
     16970044               12.75          2.25                      1       First Lien
     16970047               12.75          2.25                      1       First Lien
     16970048               12.75          2.25                      1       First Lien
     16970049               12.75          2.25                      1       First Lien
     16970050              12.625          2.25                      1       First Lien
     16970051               12.75          2.25                      1       First Lien
     16970052              12.625          2.25                      1       First Lien
     16970053              12.875          2.25                      1       First Lien
     16970055                  12          2.25                      1       First Lien
     16970056              12.875          2.25                      1       First Lien
     16970057              12.375          2.25                      1       First Lien
     16970059              12.125          2.25                      1       First Lien
     16970061              11.625          2.25                      1       First Lien
     16970062                12.5          2.25                      1       First Lien
     16970063               12.25          2.25                      1       First Lien
     16970064              12.625          2.25                      1       First Lien
     16970068               12.75          2.25                      1       First Lien
     16970071              12.625          2.25                      1       First Lien
     16970073                  13          2.25                      1       First Lien
     16970074              13.125          2.25                      1       First Lien
     16970075               12.25          2.25                      1       First Lien
     16970076              12.625          2.25                      1       First Lien
     16970077              12.125          2.25                      1       First Lien
     16969026                12.5          2.25                      1       First Lien
     16969027                12.5          2.25                      1       First Lien
     16969028              12.375          2.25                      1       First Lien
     16969029               12.75          2.25                      1       First Lien
     16969030              12.375          2.25                      1       First Lien
     16969031                11.5          2.25                      1       First Lien
     16969032               12.75          2.25                      1       First Lien
     16969033                11.5          2.25                      1       First Lien
     16969034              12.375          2.25                      1       First Lien
     16969035               11.75          2.25                      1       First Lien
     16969036                12.5          2.25                      1       First Lien
     16969037               12.25          2.25                      1       First Lien
     16969038               11.25          2.25                      1       First Lien
     16969039                12.5          2.25                      1       First Lien
     16969041              12.375          2.25                      1       First Lien
     16969042                12.5          2.25                      1       First Lien
     16969043                  12          2.25                      1       First Lien
     16969044               13.25          2.25                      1       First Lien
     16969045               12.75          2.25                      1       First Lien
     16969047              12.375          2.25                      1       First Lien
     16969048              12.375          2.25                      1       First Lien
     16969050              11.875          2.25                      1       First Lien
     16969053              12.875          2.25                      1       First Lien
     16969054               12.25          2.25                      1       First Lien
     16969055                  13          2.25                      1       First Lien
     16969056              11.375          2.25                      1       First Lien
     16969057                  12          2.25                      1       First Lien
     16969058              11.625          2.25                      1       First Lien
     16969059              11.625          2.25                      1       First Lien
     16969060              13.125          2.25                      1       First Lien
     16969061               11.75          2.25                      1       First Lien
     16969063                  12          2.25                      1       First Lien
     16810729                9.95          3.45                     99       First Lien
     16810730                9.95          3.84                     99       First Lien
     16810731                9.95          3.55                     99       First Lien
     16810732                9.95          3.55                     99       First Lien
     16810733                9.95          3.65                     99       First Lien
     16810737                9.95          3.85                     99       First Lien
     16704061              13.375          2.25                      1       First Lien
     16994925               12.25          2.25                      1       First Lien
     17003044              12.375          2.25                      1       First Lien
     16996723                12.5          2.25                      1       First Lien
     16676730                9.95          3.75                     99       First Lien
     16662835                9.95         3.125                     99       First Lien
     16662005                9.95          3.75                     99       First Lien
     16656408                9.95         3.375                     99       First Lien
     16732328                9.95           3.5                     99       First Lien
     16732329                9.95           3.5                     99       First Lien
     16732333                9.95         2.875                     99       First Lien
     16732334                9.95          3.75                     99       First Lien
     16732337                9.95          3.75                     99       First Lien
     16732339                9.95           3.5                     99       First Lien
     16732341                9.95          3.25                     99       First Lien
     16732348                9.95          3.75                     99       First Lien
     16730115               13.75          2.75                      1       First Lien
     16730144              12.125          2.75                      1       First Lien
     16730181              13.375          2.25                      1       First Lien
     16730210              12.625          2.25                      1       First Lien
     16730457               12.25          2.25                      1       First Lien
     16730471              12.125          2.25                      1       First Lien
     17034666                9.95          3.75                     99       First Lien
     17042427               13.25          2.25                      1       First Lien
     17043849                9.95          3.75                     99       First Lien
     16609630                9.95         3.625                     99       First Lien
     16675111                9.95          3.45                     99       First Lien
     16401502                9.95          3.45                     99       First Lien
     16575362              12.375          2.25                      1       First Lien
     16562950                9.95          3.75                     99       First Lien
     16540912                9.95             3                     99       First Lien
     17013422              12.625          2.25                      1       First Lien
     16980255                  12          2.25                      1       First Lien
     16857318                9.95           3.5                     99       First Lien
     16990404                  12          2.25                      1       First Lien
     16990406              12.625          2.25                      1       First Lien
     16849156                9.95             3                     99       First Lien
     16984122                9.95           3.5                     99       First Lien
     16847800                9.95          3.25                     99       First Lien
     17012465              12.125          2.25                      1       First Lien
     16847834                9.95          3.75                     99       First Lien
     16978220               12.35          2.75                      1       First Lien
     16790675                9.95          3.25                     99       First Lien
     16790739                9.95          3.75                     99       First Lien
     16790779                9.95          3.75                     99       First Lien
     16790804                9.95          3.75                     99       First Lien
     16790808                9.95           3.5                     99       First Lien
     16790571                9.95             3                     99       First Lien
     16790578              12.875          2.25                      1       First Lien
     16991582                9.95         3.375                     99       First Lien
     16991587                9.95           3.5                     99       First Lien
     16991589              12.375          2.25                      1       First Lien
     16991594                12.5          2.25                      1       First Lien
     16991595              13.125          2.25                      1       First Lien
     16991606              12.875          2.25                      1       First Lien
     16991613               10.75          2.25                      1       First Lien
     16991622               12.75          2.25                      1       First Lien
     16991636               12.75          2.25                      1       First Lien
     16991655              12.875          2.25                      1       First Lien
     16991661               13.25          2.25                      1       First Lien
     16985074                12.5          2.25                      1       First Lien
     16985076              13.125          2.25                      1       First Lien
     16985085              13.375          2.25                      1       First Lien
     16991726              12.625          2.25                      1       First Lien
     16991737               12.75          2.25                      1       First Lien
     16991750               12.25          2.25                      1       First Lien
     16991773              11.625          2.25                      1       First Lien
     16985170              12.625          2.25                      1       First Lien
     16985192               13.25          2.25                      1       First Lien
     16985200              12.125          2.25                      1       First Lien
     16991783                12.5          2.25                      1       First Lien
     16991793               12.25          2.25                      1       First Lien
     16991814               13.25          2.25                      1       First Lien
     16991816                9.95          3.75                     99       First Lien
     16991821                9.95          3.75                     99       First Lien
     16991826                9.95         3.375                     99       First Lien
     16991832                9.95         3.375                     99       First Lien
     16991839                9.95           3.5                     99       First Lien
     16991841              12.625          2.25                      1       First Lien
     16985218               12.75          2.25                      1       First Lien
     16985219               13.25          2.25                      1       First Lien
     16985220              13.375          2.25                      1       First Lien
     16985231                9.95         3.125                     99       First Lien
     16985244              12.375          2.25                      1       First Lien
     16990032                9.95          3.75                     99       First Lien
     16990047              12.375          2.25                      1       First Lien
     16990057                9.95          3.75                     99       First Lien
     16990059              12.375          2.25                      1       First Lien
     16990060              12.625          2.25                      1       First Lien
     16991864              12.875          2.25                      1       First Lien
     16991866               12.75          2.25                      1       First Lien
     16990076               13.25          2.25                      1       First Lien
     16990079                9.95          3.75                     99       First Lien
     16990106              12.125          2.25                      1       First Lien
     16990109              12.375          2.25                      1       First Lien
     16995003                12.5          2.25                      1       First Lien
     16995013               13.25          2.25                      1       First Lien
     16990121                12.5          2.25                      1       First Lien
     16990124                9.95           3.5                     99       First Lien
     16990154              12.875          2.25                      1       First Lien
     16990155              13.375          2.25                      1       First Lien
     16995067                12.5          2.25                      1       First Lien
     16995072                12.5          2.25                      1       First Lien
     16995080                9.95          3.75                     99       First Lien
     16995081                9.95          3.75                     99       First Lien
     16995096                9.95          3.75                     99       First Lien
     16995104              12.875          2.25                      1       First Lien
     16995119              13.375          2.25                      1       First Lien
     16995123               12.25          2.25                      1       First Lien
     16995129               12.25          2.25                      1       First Lien
     16995147                9.95           3.5                     99       First Lien
     16995153              13.375          2.25                      1       First Lien
     16995164              13.375          2.25                      1       First Lien
     16990174              13.375          2.25                      1       First Lien
     16990198              12.875          2.25                      1       First Lien
     16990207              11.875          2.25                      1       First Lien
     16990216              12.875          2.25                      1       First Lien
     16990223              12.625          2.25                      1       First Lien
     16990282              12.875          2.25                      1       First Lien
     16990294              13.125          2.25                      1       First Lien
     16995194              13.375          2.25                      1       First Lien
     16995221              12.125          2.25                      1       First Lien
     16995227               11.75          2.25                      1       First Lien
     16995233                  12          2.25                      1       First Lien
     16995235              13.125          2.25                      1       First Lien
     16995236              12.875          2.25                      1       First Lien
     16995237              12.625          2.25                      1       First Lien
     16995253                9.95          3.75                     99       First Lien
     16995289                11.5          2.25                      1       First Lien
     16995292              11.625          2.25                      1       First Lien
     16995309                9.95         3.125                     99       First Lien
     16995311              12.375          2.25                      1       First Lien
     16990305               12.75          2.25                      1       First Lien
     16990308              12.875          2.25                      1       First Lien
     16990313               12.75          2.25                      1       First Lien
     16990327               12.75          2.25                      1       First Lien
     16990343                  13          2.25                      1       First Lien
     16990349              13.125          2.25                      1       First Lien
     16990353                  13          2.25                      1       First Lien
     16990369                  12          2.25                      1       First Lien
     16990393               12.75          2.25                      1       First Lien
     16990394              12.875          2.25                      1       First Lien
     16990395               11.75          2.25                      1       First Lien
     16990401              12.625          2.25                      1       First Lien
     16990405                12.5          2.25                      1       First Lien
     16990407              12.125          2.25                      1       First Lien
     16991422               13.25          2.25                      1       First Lien
     16991436                9.95           3.5                     99       First Lien
     16991473                9.95          3.75                     99       First Lien
     16991505                12.5          2.25                      1       First Lien
     16991557                12.5          2.25                      1       First Lien
     16991560                12.5          2.25                      1       First Lien
     16991565              12.625          2.25                      1       First Lien
     16991573              13.375          2.25                      1       First Lien
     16784555                9.95          3.75                     99       First Lien
     16786213                9.95          3.75                     99       First Lien
     16784592                9.95           3.5                     99       First Lien
     16788421                9.95         3.375                     99       First Lien
     16784713                9.95           3.5                     99       First Lien
     16788625                9.95          3.75                     99       First Lien
     16784809                9.95           3.5                     99       First Lien
     16788759                9.95          3.25                     99       First Lien
     16788962               13.25          2.25                      1       First Lien
     16789028                9.95         3.625                     99       First Lien
     16784901                9.95          3.25                     99       First Lien
     16784936              13.375          2.25                      1       First Lien
     16790452                9.95          3.75                     99       First Lien
     16985031                12.5          2.25                      1       First Lien
     16985038                  12          2.25                      1       First Lien
     16985040                9.95           3.5                     99       First Lien
     16985048                9.95          3.75                     99       First Lien
     16985059                  13          2.25                      1       First Lien
     16985064               11.75          2.25                      1       First Lien
     16778340                9.95          3.75                     99       First Lien
     16778855                9.95           3.5                     99       First Lien
     16778861                9.95         3.375                     99       First Lien
     16778903                9.95          3.75                     99       First Lien
     16778918                  12          2.25                      1       First Lien
     16780764                9.95           3.5                     99       First Lien
     16780866                9.95         3.375                     99       First Lien
     16780881                9.95         3.625                     99       First Lien
     16778378                9.95             3                     99       First Lien
     16781025                9.95           3.5                     99       First Lien
     16781104                9.95           3.5                     99       First Lien
     16781277                9.95          3.75                     99       First Lien
     16775091                9.95          3.75                     99       First Lien
     16775215                9.95          3.75                     99       First Lien
     16775321                9.95           3.5                     99       First Lien
     16775402                9.95          3.75                     99       First Lien
     16775469                9.95           3.5                     99       First Lien
     16775549                9.95           3.5                     99       First Lien
     16775586                9.95           3.5                     99       First Lien
     16775639              12.125          2.25                      1       First Lien
     16776530                9.95         3.375                     99       First Lien
     16776553                9.95          3.75                     99       First Lien
     16776680                9.95          3.75                     99       First Lien
     16775066                12.5          2.25                      1       First Lien
     16776874                9.95          3.75                     99       First Lien
     16777159                12.5          2.25                      1       First Lien
     16770980                12.5          2.25                      1       First Lien
     16771035                9.95          3.75                     99       First Lien
     16771307                9.95           3.5                     99       First Lien
     16771926                9.95         3.125                     99       First Lien
     16771942                9.95          3.75                     99       First Lien
     16772465                9.95          3.75                     99       First Lien
     16772466                9.95           3.5                     99       First Lien
     16772551                9.95           3.5                     99       First Lien
     16772708                9.95           3.5                     99       First Lien
     16774929              11.875          2.25                      1       First Lien
     16765373                9.95           3.5                     99       First Lien
     16765588                  13          2.25                      1       First Lien
     16767974                9.95           3.5                     99       First Lien
     16767981              13.125          2.25                      1       First Lien
     16732065                9.95           3.5                     99       First Lien
     16732135                9.95           3.5                     99       First Lien
     16768038                9.95           3.5                     99       First Lien
     16768082                12.5          2.25                      1       First Lien
     16768173                9.95          3.75                     99       First Lien
     16768178                9.95         3.625                     99       First Lien
     16768189                9.95           3.5                     99       First Lien
     16765133                9.95          3.75                     99       First Lien
     16768397                9.95           3.5                     99       First Lien
     16765162              13.125          2.25                      1       First Lien
     16765236                9.95          3.75                     99       First Lien
     16768518                9.95          3.75                     99       First Lien
     16768542                  12          2.25                      1       First Lien
     16770544               12.25          2.25                      1       First Lien
     16770707               13.25          2.25                      1       First Lien
     16728807                9.95          3.75                     99       First Lien
     16728876                9.95           3.5                     99       First Lien
     16729484              11.875          2.25                      1       First Lien
     16729604                9.95           3.5                     99       First Lien
     16729865                9.95           3.5                     99       First Lien
     16730025                9.95          3.75                     99       First Lien
     16731456                9.95          3.75                     99       First Lien
     16723718                9.95          3.75                     99       First Lien
     16718255                9.95          3.75                     99       First Lien
     16718291               12.75          2.25                      1       First Lien
     16718656                9.95         3.125                     99       First Lien
     16718857                9.95           3.5                     99       First Lien
     16717693                9.95           3.5                     99       First Lien
     16718971                9.95           3.5                     99       First Lien
     16717813                9.95         3.375                     99       First Lien
     16719030                9.95           3.5                     99       First Lien
     16719159                9.95          3.75                     99       First Lien
     16721951                9.95          3.75                     99       First Lien
     16721968                9.95          3.75                     99       First Lien
     16718163              12.875          2.25                      1       First Lien
     16718179              13.375          2.25                      1       First Lien
     16980759              12.875          2.25                      1       First Lien
     16980788              12.375          2.25                      1       First Lien
     16980800              12.875          2.25                      1       First Lien
     16980804               13.25          2.25                      1       First Lien
     16980807                  13          2.25                      1       First Lien
     16980818               13.25          2.25                      1       First Lien
     16980831              12.625          2.25                      1       First Lien
     16980870               12.75          2.25                      1       First Lien
     16980881                12.5          2.25                      1       First Lien
     16980889               12.25          2.25                      1       First Lien
     16980891              12.375          2.25                      1       First Lien
     16980895                  13          2.25                      1       First Lien
     16980909               12.75          2.25                      1       First Lien
     16980918              12.875          2.25                      1       First Lien
     16980973              12.875          2.25                      1       First Lien
     16981008                9.95         3.125                     99       First Lien
     16981019               12.75          2.25                      1       First Lien
     16981073               13.25          2.25                      1       First Lien
     16981108               13.25          2.25                      1       First Lien
     16981133              13.375          2.25                      1       First Lien
     16981149                11.5          2.25                      1       First Lien
     16981194               13.25          2.25                      1       First Lien
     16981206               12.25          2.25                      1       First Lien
     16981227              13.375          2.25                      1       First Lien
     16981257              13.375          2.25                      1       First Lien
     16981276               12.25          2.25                      1       First Lien
     16981331              12.875          2.25                      1       First Lien
     16981332                11.5          2.25                      1       First Lien
     16981337               12.25          2.25                      1       First Lien
     16981427                9.95          3.75                     99       First Lien
     16981439              13.375          2.25                      1       First Lien
     16981479                9.95          3.25                     99       First Lien
     16981604                12.5          2.25                      1       First Lien
     16981612                  13          2.25                      1       First Lien
     16981638              11.875          2.25                      1       First Lien
     16981786              12.625          2.25                      1       First Lien
     16981787              12.625          2.25                      1       First Lien
     16981795                9.95           3.5                     99       First Lien
     16981822              12.875          2.25                      1       First Lien
     16982839               13.25          2.25                      1       First Lien
     16982873                9.95          3.75                     99       First Lien
     16982881               13.25          2.25                      1       First Lien
     16982900                9.95          3.75                     99       First Lien
     16982925              12.875          2.25                      1       First Lien
     16982938              12.875          2.25                      1       First Lien
     16982948              12.875          2.25                      1       First Lien
     16982956               13.25          2.25                      1       First Lien
     16982979              12.875          2.25                      1       First Lien
     16983005                9.95         3.125                     99       First Lien
     16983010               12.75          2.25                      1       First Lien
     16983032               13.25          2.25                      1       First Lien
     16980596              12.625          2.25                      1       First Lien
     16980598              13.125          2.25                      1       First Lien
     16980603              12.125          2.25                      1       First Lien
     16983080                12.5          2.25                      1       First Lien
     16984642               11.75          2.25                      1       First Lien
     16984691                9.95          3.75                     99       First Lien
     16984696                9.95         3.375                     99       First Lien
     16984706              12.625          2.25                      1       First Lien
     16984717                9.95          3.25                     99       First Lien
     16984721              12.625          2.25                      1       First Lien
     16984730                9.95           3.5                     99       First Lien
     16984746               12.25          2.25                      1       First Lien
     16984754              13.375          2.25                      1       First Lien
     16984759                  13          2.25                      1       First Lien
     16984762               12.75          2.25                      1       First Lien
     16984767              12.375          2.25                      1       First Lien
     16984788              13.375          2.25                      1       First Lien
     16984815              12.375          2.25                      1       First Lien
     16984817              12.125          2.25                      1       First Lien
     16984826                12.5          2.25                      1       First Lien
     16984838                12.5          2.25                      1       First Lien
     16984856              12.875          2.25                      1       First Lien
     16984914               11.25          2.25                      1       First Lien
     16984959               11.75          2.25                      1       First Lien
     16984985              12.875          2.25                      1       First Lien
     16985003              13.125          2.25                      1       First Lien
     16985013              13.125          2.25                      1       First Lien
     16980668                12.5          2.25                      1       First Lien
     16980674              12.875          2.25                      1       First Lien
     16980704               13.25          2.25                      1       First Lien
     16980717               12.75          2.25                      1       First Lien
     16980718               13.25          2.25                      1       First Lien
     16980719              12.375          2.25                      1       First Lien
     16978782                12.5          2.25                      1       First Lien
     16978800                  13          2.25                      1       First Lien
     16978819              12.625          2.25                      1       First Lien
     16978855               12.25          2.25                      1       First Lien
     16978857              12.375          2.25                      1       First Lien
     16978859                9.95         3.625                     99       First Lien
     16978860                12.5          2.25                      1       First Lien
     16978882                12.5          2.25                      1       First Lien
     16978909                  13          2.25                      1       First Lien
     16978922              12.625          2.25                      1       First Lien
     16978941               12.25          2.25                      1       First Lien
     16978967                12.5          2.25                      1       First Lien
     16978968              12.375          2.25                      1       First Lien
     16978991               12.25          2.25                      1       First Lien
     16979019               12.75          2.25                      1       First Lien
     16979051                  13          2.25                      1       First Lien
     16979069               13.25          2.25                      1       First Lien
     16979092              11.875          2.25                      1       First Lien
     16979096              12.375          2.25                      1       First Lien
     16979132               13.25          2.25                      1       First Lien
     16979141               12.75          2.25                      1       First Lien
     16979142               13.25          2.25                      1       First Lien
     16979161              11.875          2.25                      1       First Lien
     16979173              12.875          2.25                      1       First Lien
     16979191                9.95          3.75                     99       First Lien
     16979226              12.375          2.25                      1       First Lien
     16979235                12.5          2.25                      1       First Lien
     16979266                12.5          2.25                      1       First Lien
     16979273                  12          2.25                      1       First Lien
     16979289              12.375          2.25                      1       First Lien
     16979296                12.5          2.25                      1       First Lien
     16979302              13.125          2.25                      1       First Lien
     16979352              12.625          2.25                      1       First Lien
     16979398               11.75          2.25                      1       First Lien
     16979400              12.875          2.25                      1       First Lien
     16979406              12.375          2.25                      1       First Lien
     16979418                12.5          2.25                      1       First Lien
     16973908              12.875          2.25                      1       First Lien
     16973912              12.375          2.25                      1       First Lien
     16973924               12.25          2.25                      1       First Lien
     16973955                9.95          3.75                     99       First Lien
     16973965               13.25          2.25                      1       First Lien
     16974001                  13          2.25                      1       First Lien
     16974010                9.95          3.75                     99       First Lien
     16974012              11.875          2.25                      1       First Lien
     16974042                12.5          2.25                      1       First Lien
     16974063              12.375          2.25                      1       First Lien
     16974065                9.95          3.75                     99       First Lien
     16974076                12.5          2.25                      1       First Lien
     16974081                12.5          2.25                      1       First Lien
     16974087              12.875          2.25                      1       First Lien
     16974091               12.75          2.25                      1       First Lien
     16974099                12.5          2.25                      1       First Lien
     16974106                12.5          2.25                      1       First Lien
     16974114              11.875          2.25                      1       First Lien
     16974123              12.625          2.25                      1       First Lien
     16974150              12.625          2.25                      1       First Lien
     16974157               13.25          2.25                      1       First Lien
     16974163              12.625          2.25                      1       First Lien
     16974181               12.75          2.25                      1       First Lien
     16974208                  13          2.25                      1       First Lien
     16979495               12.25          2.25                      1       First Lien
     16979522              12.125          2.25                      1       First Lien
     16974234                  12          2.25                      1       First Lien
     16974244               13.25          2.25                      1       First Lien
     16974246               12.25          2.25                      1       First Lien
     16974251               12.25          2.25                      1       First Lien
     16979558              12.375          2.25                      1       First Lien
     16979564                  13          2.25                      1       First Lien
     16979570               13.25          2.25                      1       First Lien
     16979572                9.95           3.5                     99       First Lien
     16980361              12.875          2.25                      1       First Lien
     16980367                12.5          2.25                      1       First Lien
     16974344               12.25          2.25                      1       First Lien
     16974361              12.375          2.25                      1       First Lien
     16974369              12.875          2.25                      1       First Lien
     16980373                12.5          2.25                      1       First Lien
     16980381               13.25          2.25                      1       First Lien
     16980383                9.95          3.75                     99       First Lien
     16980389               13.25          2.25                      1       First Lien
     16980393               12.75          2.25                      1       First Lien
     16980455              13.125          2.25                      1       First Lien
     16980496                  13          2.25                      1       First Lien
     16980511               13.25          2.25                      1       First Lien
     16980525                9.95           3.5                     99       First Lien
     16974404               12.25          2.25                      1       First Lien
     16974415              12.875          2.25                      1       First Lien
     16980531                9.95          3.75                     99       First Lien
     16980538              11.875          2.25                      1       First Lien
     16980544              11.625          2.25                      1       First Lien
     16980572                  12          2.25                      1       First Lien
     16980577              12.875          2.25                      1       First Lien
     16980579                  13          2.25                      1       First Lien
     16980588              11.375          2.25                      1       First Lien
     16974432                  12          2.25                      1       First Lien
     16974444              12.625          2.25                      1       First Lien
     16974448                  12          2.25                      1       First Lien
     16978710                12.5          2.25                      1       First Lien
     16978734               13.25          2.75                      1       First Lien
     16836982               12.75          2.25                      1       First Lien
     16845192              12.875          2.25                      1       First Lien
     16845193               12.75          2.25                      1       First Lien
     16845194              12.625          2.25                      1       First Lien
     16845195               12.75          2.25                      1       First Lien
     16845197               12.75          2.25                      1       First Lien
     16845199              13.125          2.25                      1       First Lien
     16845200              12.125          2.25                      1       First Lien
     16845201               12.25          2.25                      1       First Lien
     16845202               12.25          2.25                      1       First Lien
     16845203               11.75          2.25                      1       First Lien
     16845204              11.625          2.25                      1       First Lien
     16845205              12.125          2.25                      1       First Lien
     16845206              11.625          2.25                      1       First Lien
     16845207               12.75          2.25                      1       First Lien
     16845208               12.75          2.25                      1       First Lien
     16845209               12.25          2.25                      1       First Lien
     16845211               12.25          2.25                      1       First Lien
     16845212               13.25          2.25                      1       First Lien
     16845213                  13          2.25                      1       First Lien
     16845215              12.375          2.25                      1       First Lien
     16845216                  12          2.25                      1       First Lien
     16845218              12.125          2.25                      1       First Lien
     16845219              13.125          2.25                      1       First Lien
     16845220              12.125          2.25                      1       First Lien
     16845221              12.625          2.25                      1       First Lien
     16845222                12.5          2.25                      1       First Lien
     16845223              12.875          2.25                      1       First Lien
     16845224                12.5          2.25                      1       First Lien
     16845225              13.125          2.25                      1       First Lien
     16845227                12.5          2.25                      1       First Lien
     16845228              11.875          2.25                      1       First Lien
     16845229              12.875          2.25                      1       First Lien
     16845230              12.625          2.25                      1       First Lien
     16845231              12.375          2.25                      1       First Lien
     16845233              12.625          2.25                      1       First Lien
     16845234               12.75          2.25                      1       First Lien
     16845235                12.5          2.25                      1       First Lien
     16845237                12.5          2.25                      1       First Lien
     16845238                  12          2.25                      1       First Lien
     16845239                12.5          2.25                      1       First Lien
     16845240              12.625          2.25                      1       First Lien
     16845241              12.375          2.25                      1       First Lien
     16845242              13.125          2.25                      1       First Lien
     16845243                12.5          2.25                      1       First Lien
     16845244                12.5          2.25                      1       First Lien
     16845245              12.875          2.25                      1       First Lien
     16845246               12.75          2.25                      1       First Lien
     16845247               12.25          2.25                      1       First Lien
     16845248              12.125          2.25                      1       First Lien
     16845249               11.75          2.25                      1       First Lien
     16845250              12.125          2.25                      1       First Lien
     16845251              12.375          2.25                      1       First Lien
     16845252              12.625          2.25                      1       First Lien
     16845253               12.25          2.25                      1       First Lien
     16845254              12.625          2.25                      1       First Lien
     16845255               12.75          2.25                      1       First Lien
     16845256               12.75          2.25                      1       First Lien
     16845257              12.875          2.25                      1       First Lien
     16845259              13.125          2.25                      1       First Lien
     16845260               12.75          2.25                      1       First Lien
     16845261               12.25          2.25                      1       First Lien
     16845262               12.75          2.25                      1       First Lien
     16845263              12.375          2.25                      1       First Lien
     16845264               12.75          2.25                      1       First Lien
     16845265                  12          2.25                      1       First Lien
     16845266              11.875          2.25                      1       First Lien
     16845267              11.625          2.25                      1       First Lien
     16845268               12.75          2.25                      1       First Lien
     16845269              11.875          2.25                      1       First Lien
     16845270              12.375          2.25                      1       First Lien
     16845272              12.875          2.25                      1       First Lien
     16845273                  12          2.25                      1       First Lien
     16845274                12.5          2.25                      1       First Lien
     16845275                  12          2.25                      1       First Lien
     16845276               12.75          2.25                      1       First Lien
     16845277                12.5          2.25                      1       First Lien
     16845278                11.5          2.25                      1       First Lien
     16845279                  13          2.25                      1       First Lien
     16845176               12.75          2.25                      1       First Lien
     16845177                  12          2.25                      1       First Lien
     16845178              11.875          2.25                      1       First Lien
     16845179              12.875          2.25                      1       First Lien
     16845180               12.75          2.25                      1       First Lien
     16845181               12.75          2.25                      1       First Lien
     16845182               12.25          2.25                      1       First Lien
     16845183                  12          2.25                      1       First Lien
     16845186              12.625          2.25                      1       First Lien
     16845187              12.125          2.25                      1       First Lien
     16845188                  12          2.25                      1       First Lien
     16845189               11.75          2.25                      1       First Lien
     16845190                  12          2.25                      1       First Lien
     17002450              12.875          2.25                      1       First Lien
     16833469              12.125          2.25                      1       First Lien
     16833470               12.75          2.25                      1       First Lien
     16833472              11.625          2.25                      1       First Lien
     16833475              12.625          2.25                      1       First Lien
     16833476              12.875          2.25                      1       First Lien
     16833478              12.625          2.25                      1       First Lien
     16833481              11.875          2.25                      1       First Lien
     16833482              12.875          2.25                      1       First Lien
     16833483              13.125          2.25                      1       First Lien
     16833484              12.375          2.25                      1       First Lien
     16833485               12.75          2.25                      1       First Lien
     16833486                11.5          2.25                      1       First Lien
     16833488                12.5          2.25                      1       First Lien
     16833489                  12          2.75                      1       First Lien
     16833490                11.5          2.25                      1       First Lien
     16833491              12.375          2.75                      1       First Lien
     16833492                  12          2.25                      1       First Lien
     16833494                12.5          2.25                      1       First Lien
     16833495               11.25          2.25                      1       First Lien
     16833496              12.875          2.25                      1       First Lien
     16833497              12.875          2.25                      1       First Lien
     16833498                12.5          2.25                      1       First Lien
     16833500              11.875          2.25                      1       First Lien
     16833501                12.5          2.25                      1       First Lien
     16833502               12.99          2.25                      1       First Lien
     16833503              12.625          2.25                      1       First Lien
     16833504                12.5          2.75                      1       First Lien
     16833505               13.25          2.25                      1       First Lien
     16833506              13.125          2.25                      1       First Lien
     16833507                12.5          2.25                      1       First Lien
     16833508              13.125          2.25                      1       First Lien
     16833509               12.25          2.25                      1       First Lien
     16833510              13.375          2.25                      1       First Lien
     16833511              13.375          2.25                      1       First Lien
     16833512              12.875          2.25                      1       First Lien
     16833513               13.25          2.25                      1       First Lien
     16833514               11.75          2.25                      1       First Lien
     16833516              11.875          2.25                      1       First Lien
     16833517              12.875          2.25                      1       First Lien
     16833518              12.875          2.25                      1       First Lien
     16833519              12.625          2.25                      1       First Lien
     16833521                12.5          2.25                      1       First Lien
     16833522               12.75          2.25                      1       First Lien
     16833523              12.875          2.25                      1       First Lien
     16833524               11.99          2.25                      1       First Lien
     16833525               12.75          2.25                      1       First Lien
     16833527                  13          2.25                      1       First Lien
     16833528               13.25          2.25                      1       First Lien
     16833530              12.625          2.25                      1       First Lien
     16833531               13.25          2.25                      1       First Lien
     16833533               12.75          2.25                      1       First Lien
     16833534              12.625          2.25                      1       First Lien
     16833535              13.125          2.25                      1       First Lien
     16833536               13.25          2.25                      1       First Lien
     16833537                12.5          2.25                      1       First Lien
     16833538              13.125          2.25                      1       First Lien
     16833539              12.875          2.25                      1       First Lien
     16833540              13.125          2.25                      1       First Lien
     16833541               12.75          2.25                      1       First Lien
     16833542               12.75          2.25                      1       First Lien
     16833543               11.75          2.25                      1       First Lien
     16833544              12.125          2.25                      1       First Lien
     16833545              12.375          2.25                      1       First Lien
     16833548               10.75          2.25                      1       First Lien
     16833550               12.75          2.25                      1       First Lien
     16833551              12.375          2.25                      1       First Lien
     16833552              12.875          2.25                      1       First Lien
     16833553                  12          2.25                      1       First Lien
     16833554              12.875          2.25                      1       First Lien
     16833556               12.75          2.25                      1       First Lien
     16833557                12.5          2.25                      1       First Lien
     16833558                11.5          2.25                      1       First Lien
     16833560              12.125          2.25                      1       First Lien
     16833562              12.625          2.25                      1       First Lien
     16833563              12.125          2.25                      1       First Lien
     16833565              13.125          2.25                      1       First Lien
     16833566               11.99          2.25                      1       First Lien
     16833567              13.125          2.25                      1       First Lien
     16833569               12.75          2.25                      1       First Lien
     16833570              12.125          2.25                      1       First Lien
     16833571               11.25          2.25                      1       First Lien
     16833572              13.125          2.25                      1       First Lien
     16833575                12.5          2.25                      1       First Lien
     16833576              12.625          2.25                      1       First Lien
     16833577              12.375          2.25                      1       First Lien
     16833579              12.625          2.25                      1       First Lien
     16833581              12.125          2.25                      1       First Lien
     16833582              13.375          2.25                      1       First Lien
     16833583               11.75          2.25                      1       First Lien
     16833584              12.875          2.25                      1       First Lien
     16833585                  13          2.25                      1       First Lien
     16836768               12.25          2.25                      1       First Lien
     16836770              12.875          2.25                      1       First Lien
     16836771              12.375          2.25                      1       First Lien
     16836772                12.5          2.25                      1       First Lien
     16836773               12.75          2.25                      1       First Lien
     16836775              12.625          2.25                      1       First Lien
     16836776                  13          2.25                      1       First Lien
     16836778              12.875          2.25                      1       First Lien
     16836781              12.375          2.25                      1       First Lien
     16836782              12.375          2.25                      1       First Lien
     16836783                  13          2.25                      1       First Lien
     16836785              12.875          2.25                      1       First Lien
     16836786               11.75          2.25                      1       First Lien
     16836788                  12          2.25                      1       First Lien
     16836789               12.25          2.25                      1       First Lien
     16836791              11.875          2.25                      1       First Lien
     16836793                12.5          2.25                      1       First Lien
     16836794               12.25          2.25                      1       First Lien
     16836795               13.25          2.25                      1       First Lien
     16836796                  12          2.25                      1       First Lien
     16836797              12.125          2.25                      1       First Lien
     16836798              12.375          2.25                      1       First Lien
     16836805                12.5          2.25                      1       First Lien
     16836806               12.25          2.25                      1       First Lien
     16836808                12.5          2.25                      1       First Lien
     16836809                12.5          2.25                      1       First Lien
     16836812              12.375          2.25                      1       First Lien
     16836814                12.5          2.25                      1       First Lien
     16836815              11.875          2.25                      1       First Lien
     16836817              11.875          2.25                      1       First Lien
     16836818              12.125          2.25                      1       First Lien
     16836820              12.875          2.25                      1       First Lien
     16836821              12.125          2.25                      1       First Lien
     16836822                12.5          2.25                      1       First Lien
     16836825                  12          2.25                      1       First Lien
     16836826                12.5          2.25                      1       First Lien
     16836827               12.25          2.25                      1       First Lien
     16836828               11.75          2.25                      1       First Lien
     16836829              12.375          2.25                      1       First Lien
     16836830                12.5          2.25                      1       First Lien
     16836832                11.5          2.25                      1       First Lien
     16836837              12.125          2.25                      1       First Lien
     16836838                12.5          2.25                      1       First Lien
     16836839              11.375          2.25                      1       First Lien
     16836840              12.125          2.25                      1       First Lien
     16836842                12.5          2.25                      1       First Lien
     16836843                12.5          2.25                      1       First Lien
     16836846              12.375          2.25                      1       First Lien
     16836847              12.375          2.25                      1       First Lien
     16836849              12.375          2.25                      1       First Lien
     16836851              11.875          2.25                      1       First Lien
     16836852                12.5          2.25                      1       First Lien
     16836853                  12          2.25                      1       First Lien
     16836854              12.875          2.25                      1       First Lien
     16836855                12.5          2.25                      1       First Lien
     16836857                12.5          2.25                      1       First Lien
     16836858              12.625          2.25                      1       First Lien
     16836859                  12          2.25                      1       First Lien
     16836860              12.125          2.25                      1       First Lien
     16836863               12.75          2.25                      1       First Lien
     16836864              12.625          2.25                      1       First Lien
     16836866                12.5          2.25                      1       First Lien
     16836867              11.375          2.25                      1       First Lien
     16836868                11.5          2.25                      1       First Lien
     16836869              12.125          2.25                      1       First Lien
     16836870               12.25          2.25                      1       First Lien
     16836872               12.75          2.25                      1       First Lien
     16836874              12.875          2.25                      1       First Lien
     16836875               12.25          2.25                      1       First Lien
     16836877              12.125          2.25                      1       First Lien
     16836878               12.25          2.25                      1       First Lien
     16836879               11.75          2.25                      1       First Lien
     16836880               12.25          2.25                      1       First Lien
     16836883                12.5          2.25                      1       First Lien
     16836884              12.375          2.25                      1       First Lien
     16836886              12.125          2.25                      1       First Lien
     16836887               12.75          2.25                      1       First Lien
     16836888              12.625          2.25                      1       First Lien
     16836890                11.5          2.25                      1       First Lien
     16836891                  12          2.25                      1       First Lien
     16836892              12.375          2.25                      1       First Lien
     16836894               12.75          2.25                      1       First Lien
     16836895              12.625          2.25                      1       First Lien
     16836896              12.125          2.25                      1       First Lien
     16836898                12.5          2.25                      1       First Lien
     16836900                12.5          2.25                      1       First Lien
     16836902              13.125          2.25                      1       First Lien
     16836903              11.875          2.25                      1       First Lien
     16836904              13.375          2.25                      1       First Lien
     16836905               12.25          2.25                      1       First Lien
     16836906              11.625          2.25                      1       First Lien
     16836908               12.25          2.25                      1       First Lien
     16836910               12.25          2.25                      1       First Lien
     16836911                12.5          2.25                      1       First Lien
     16836912               12.75          2.25                      1       First Lien
     16836914              12.375          2.25                      1       First Lien
     16836915              13.125          2.25                      1       First Lien
     16836917              12.875          2.25                      1       First Lien
     16836919               12.75          2.25                      1       First Lien
     16836920              12.125          2.25                      1       First Lien
     16836921                  12          2.25                      1       First Lien
     16836922              12.625          2.25                      1       First Lien
     16836923                  12          2.25                      1       First Lien
     16836924               12.75          2.25                      1       First Lien
     16836925              12.125          2.25                      1       First Lien
     16836926              11.875          2.25                      1       First Lien
     16836927               12.25          2.25                      1       First Lien
     16836928              13.125          2.25                      1       First Lien
     16836930                  13          2.25                      1       First Lien
     16836932               12.25          2.25                      1       First Lien
     16836933               12.75          2.25                      1       First Lien
     16836934              12.625          2.25                      1       First Lien
     16836935              12.125          2.25                      1       First Lien
     16836936              12.125          2.25                      1       First Lien
     16836937              13.125          2.25                      1       First Lien
     16836939              12.625          2.25                      1       First Lien
     16836942              12.625          2.25                      1       First Lien
     16836944              12.375          2.25                      1       First Lien
     16836945              12.125          2.25                      1       First Lien
     16836946              11.875          2.25                      1       First Lien
     16836948              11.375          2.25                      1       First Lien
     16836949               12.75          2.25                      1       First Lien
     16836951              12.625          2.25                      1       First Lien
     16836952                  12          2.25                      1       First Lien
     16836953              12.875          2.25                      1       First Lien
     16836954                  12          2.25                      1       First Lien
     16836955               12.25          2.25                      1       First Lien
     16836957              12.625          2.25                      1       First Lien
     16836958                12.5          2.25                      1       First Lien
     16836959                  12          2.25                      1       First Lien
     16836960              13.125          2.25                      1       First Lien
     16836961              11.625          2.25                      1       First Lien
     16836962                12.5          2.25                      1       First Lien
     16836963               12.25          2.25                      1       First Lien
     16836964              11.875          2.25                      1       First Lien
     16836966              12.375          2.25                      1       First Lien
     16836967                12.5          2.25                      1       First Lien
     16836968                  12          2.25                      1       First Lien
     16836969              11.875          2.25                      1       First Lien
     16836971               11.75          2.25                      1       First Lien
     16836974              13.125          2.25                      1       First Lien
     16836975              12.875          2.25                      1       First Lien
     16836976              12.875          2.25                      1       First Lien
     16836980              12.625          2.25                      1       First Lien
     16990915                11.8          2.75                      1       First Lien
     16996722                12.5          2.25                      1       First Lien
     16996724               12.75          2.25                      1       First Lien
     16996729               12.25          2.25                      1       First Lien




--------------------------------------------------------------------------------




     LOAN_SEQ       BALLOON      IO_FLAG     IO_PERIOD             HYBRID_PERIOD         AMORT_TERM1
     17021070       No           YES         10YRIO                           60                 360
     17016424       No           YES         10YRIO                           60                 360
     17016308       No           YES         10YRIO                           60                 360
     17016243       No           NO          NONIO                             1                 360
     17015068       No           YES         10YRIO                           60                 360
     17014875       No           YES         10YRIO                           60                 360
     17014906       No           YES         10YRIO                           60                 360
     17014929       No           NO          NONIO                             1                 360
     17014748       No           YES         10YRIO                           60                 360
     17014806       No           NO          NONIO                             1                 360
     17014858       No           NO          NONIO                             1                 480
     17013823       No           NO          NONIO                             1                 480
     17013852       No           YES         10YRIO                           60                 360
     17013742       No           YES         10YRIO                           60                 360
     17013783       No           NO          NONIO                             1                 480
     17013629       No           NO          NONIO                             1                 360
     17013630       No           NO          NONIO                             1                 360
     17013535       No           YES         10YRIO                           60                 360
     17013542       No           YES         10YRIO                           60                 360
     17013551       No           YES         10YRIO                           60                 360
     16790216       No           NO          NONIO                             1                 480
     16790185       No           NO          NONIO                             1                 480
     16785292       No           NO          NONIO                             1                 480
     16977999       No           YES         10YRIO                           60                 360
     16978000       No           YES         10YRIO                           60                 360
     16978006       No           YES         10YRIO                           60                 360
     16978007       No           YES         10YRIO                           60                 360
     16978016       No           YES         10YRIO                           60                 360
     16978031       No           YES         10YRIO                           60                 360
     16978034       No           YES         10YRIO                           60                 360
     16978044       No           YES         10YRIO                           60                 360
     16978049       No           YES         10YRIO                           60                 360
     16978058       No           YES         10YRIO                           60                 360
     16978061       No           YES         10YRIO                           60                 360
     16978065       No           YES         10YRIO                           60                 360
     16978069       No           YES         10YRIO                           60                 360
     16978082       No           YES         10YRIO                           60                 360
     16978092       No           YES         10YRIO                           60                 360
     16978099       No           YES         10YRIO                           60                 360
     16978100       No           YES         10YRIO                           60                 360
     16978111       No           YES         10YRIO                           60                 360
     16978118       No           YES         10YRIO                           60                 360
     16978125       No           YES         10YRIO                           60                 360
     16978130       No           YES         10YRIO                           60                 360
     16978142       No           YES         10YRIO                           60                 360
     16978146       No           YES         10YRIO                           60                 360
     16978163       No           YES         10YRIO                           60                 360
     16978179       No           YES         10YRIO                           60                 360
     16978183       No           YES         10YRIO                           60                 360
     16978202       No           YES         10YRIO                           60                 360
     16978210       No           YES         10YRIO                           60                 360
     16978224       No           YES         10YRIO                           60                 360
     16978227       No           YES         10YRIO                           60                 360
     16978232       No           YES         10YRIO                           60                 360
     16978235       No           YES         10YRIO                           60                 360
     16978248       No           YES         10YRIO                           60                 360
     16978249       No           YES         10YRIO                           60                 360
     16978290       No           YES         10YRIO                           60                 360
     16978299       No           YES         10YRIO                           60                 360
     16978308       No           YES         10YRIO                           60                 360
     16978311       No           YES         10YRIO                           60                 360
     16978326       No           YES         10YRIO                           60                 360
     16978327       No           YES         10YRIO                           60                 360
     16978344       No           YES         10YRIO                           60                 360
     16978371       No           YES         10YRIO                           60                 360
     16969046       No           YES         10YRIO                           60                 360
     16969062       No           YES         10YRIO                           60                 360
     16688246       No           NO          NONIO                             1                 360
     16339865       No           NO          NONIO                             1                 480
     16982721       No           YES         10YRIO                           60                 360
     16982607       No           YES         10YRIO                           60                 360
     16982730       No           NO          NONIO                             1                 360
     16982777       No           YES         10YRIO                           60                 360
     16982783       No           NO          NONIO                             1                 480
     16982637       No           YES         10YRIO                           60                 360
     16982790       No           YES         10YRIO                           60                 360
     16984176       No           YES         10YRIO                           60                 360
     16984178       No           YES         10YRIO                           60                 360
     16984183       No           YES         10YRIO                           60                 360
     16984190       No           YES         10YRIO                           60                 360
     16984207       No           NO          NONIO                             1                 480
     16984211       No           YES         10YRIO                           60                 360
     16984218       No           YES         10YRIO                           60                 360
     16984236       No           YES         10YRIO                           60                 360
     16984262       No           YES         10YRIO                           60                 360
     16984109       No           NO          NONIO                             1                 360
     16984165       No           YES         10YRIO                           60                 360
     16984273       No           YES         10YRIO                           60                 360
     16984115       No           YES         10YRIO                           60                 360
     16984280       No           YES         10YRIO                           60                 360
     16984306       No           YES         10YRIO                           60                 360
     16984312       No           NO          NONIO                             1                 480
     16984318       No           NO          NONIO                             1                 480
     16984133       No           YES         10YRIO                           60                 360
     16984333       No           YES         10YRIO                           60                 360
     16984139       No           YES         10YRIO                           60                 360
     16984146       No           NO          NONIO                             1                 480
     16984356       No           NO          NONIO                             1                 360
     16984371       No           NO          NONIO                             1                 480
     16984373       No           YES         10YRIO                           60                 360
     16989874       No           YES         10YRIO                           60                 360
     16989884       No           YES         10YRIO                           60                 360
     16989891       No           YES         10YRIO                           60                 360
     16989897       No           NO          NONIO                             1                 480
     16989901       No           YES         10YRIO                           60                 360
     16989928       No           YES         10YRIO                           60                 360
     16989929       No           NO          NONIO                             1                 480
     16989931       No           YES         10YRIO                           60                 360
     16982580       No           YES         10YRIO                           60                 360
     16982687       No           YES         10YRIO                           60                 360
     16982584       No           NO          NONIO                             1                 360
     16982691       No           YES         10YRIO                           60                 360
     16982587       No           YES         10YRIO                           60                 360
     16982589       No           YES         10YRIO                           60                 360
     16982591       No           NO          NONIO                             1                 480
     16982597       No           NO          NONIO                             1                 360
     16982604       No           NO          NONIO                             1                 360
     16971798       No           YES         10YRIO                           60                 360
     16978514       No           YES         10YRIO                           60                 360
     16978527       No           YES         10YRIO                           60                 360
     16978406       No           YES         10YRIO                           60                 360
     16978572       No           YES         10YRIO                           60                 360
     16978582       No           NO          NONIO                             1                 480
     16978593       No           NO          NONIO                             1                 360
     16978601       No           YES         10YRIO                           60                 360
     16978634       No           YES         10YRIO                           60                 360
     16978649       No           YES         10YRIO                           60                 360
     16978398       No           NO          NONIO                             1                 360
     16980093       No           YES         10YRIO                           60                 360
     16980221       No           YES         10YRIO                           60                 360
     16980228       No           NO          NONIO                             1                 360
     16980235       No           YES         10YRIO                           60                 360
     16980109       No           YES         10YRIO                           60                 360
     16980111       No           NO          NONIO                             1                 360
     16980241       No           NO          NONIO                             1                 360
     16980261       No           NO          NONIO                             1                 480
     16980264       No           YES         10YRIO                           60                 360
     16980265       No           NO          NONIO                             1                 480
     16980275       No           YES         10YRIO                           60                 360
     16980278       No           YES         10YRIO                           60                 360
     16980303       No           YES         10YRIO                           60                 360
     16980322       No           YES         10YRIO                           60                 360
     16980325       No           YES         10YRIO                           60                 360
     16980329       No           NO          NONIO                             1                 480
     16980342       No           YES         10YRIO                           60                 360
     16982640       No           YES         10YRIO                           60                 360
     16982650       No           YES         10YRIO                           60                 360
     16982664       No           YES         10YRIO                           60                 360
     16968146       No           YES         10YRIO                           60                 360
     16968150       No           NO          NONIO                             1                 360
     16968155       No           NO          NONIO                             1                 360
     16970181       No           YES         10YRIO                           60                 360
     16970186       No           YES         10YRIO                           60                 360
     16970194       No           NO          NONIO                             1                 360
     16970204       No           NO          NONIO                             1                 360
     16970091       No           YES         10YRIO                           60                 360
     16970093       No           YES         10YRIO                           60                 360
     16970207       No           NO          NONIO                             1                 480
     16970210       No           YES         10YRIO                           60                 360
     16970225       No           NO          NONIO                             1                 360
     16970231       No           NO          NONIO                             1                 480
     16970247       No           YES         10YRIO                           60                 360
     16970251       No           YES         10YRIO                           60                 360
     16970262       No           YES         10YRIO                           60                 360
     16970107       No           NO          NONIO                             1                 480
     16970287       No           YES         10YRIO                           60                 360
     16970291       No           NO          NONIO                             1                 480
     16970297       No           NO          NONIO                             1                 480
     16970303       No           NO          NONIO                             1                 480
     16970315       No           YES         10YRIO                           60                 360
     16970348       No           YES         10YRIO                           60                 360
     16971837       No           YES         10YRIO                           60                 360
     16971839       No           NO          NONIO                             1                 360
     16971754       No           YES         10YRIO                           60                 360
     16971887       No           YES         10YRIO                           60                 360
     16971777       No           YES         10YRIO                           60                 360
     16912726       No           YES         10YRIO                           60                 360
     16912729       No           NO          NONIO                             1                 480
     16912741       No           YES         10YRIO                           60                 360
     16912761       No           YES         10YRIO                           60                 360
     16912769       No           YES         10YRIO                           60                 360
     16912776       No           NO          NONIO                             3                 480
     16912790       No           YES         10YRIO                           60                 360
     16912791       No           YES         10YRIO                           60                 360
     16912796       No           NO          NONIO                             1                 360
     16912801       No           YES         10YRIO                           60                 360
     16965026       No           NO          NONIO                             1                 360
     16965028       No           YES         10YRIO                           60                 360
     16965044       No           YES         10YRIO                           60                 360
     16965001       No           YES         10YRIO                           60                 360
     16965064       No           NO          NONIO                             1                 360
     16965067       No           YES         10YRIO                           60                 360
     16965072       No           YES         10YRIO                           60                 360
     16965080       No           NO          NONIO                             1                 480
     16964979       No           NO          NONIO                             1                 480
     16965103       No           YES         10YRIO                           60                 360
     16965104       No           YES         10YRIO                           60                 360
     16968061       No           YES         10YRIO                           60                 360
     16968081       No           YES         10YRIO                           60                 360
     16968096       No           YES         10YRIO                           60                 360
     16968102       No           NO          NONIO                             1                 360
     16968135       No           YES         10YRIO                           60                 360
     16857222       No           YES         10YRIO                           60                 360
     16857234       No           YES         10YRIO                           60                 360
     16857244       No           YES         10YRIO                           60                 360
     16857266       No           NO          NONIO                             1                 480
     16857278       No           YES         10YRIO                           60                 360
     16857281       No           YES         10YRIO                           60                 360
     16857098       No           YES         10YRIO                           60                 360
     16857101       No           YES         10YRIO                           60                 360
     16858877       No           NO          NONIO                             1                 360
     16858879       No           NO          NONIO                             1                 480
     16858925       No           YES         10YRIO                           60                 360
     16858838       No           NO          NONIO                             1                 360
     16858944       No           NO          NONIO                             1                 480
     16858946       No           YES         10YRIO                           60                 360
     16858998       No           NO          NONIO                             1                 480
     16858844       No           YES         10YRIO                           60                 360
     16859018       No           NO          NONIO                             1                 480
     16859019       No           YES         10YRIO                           60                 360
     16912697       No           NO          NONIO                             1                 480
     16856246       No           YES         10YRIO                           60                 360
     16856248       No           YES         10YRIO                           60                 360
     16856158       No           NO          NONIO                             1                 480
     16856250       No           YES         10YRIO                           60                 360
     16856261       No           YES         10YRIO                           60                 360
     16856266       No           YES         10YRIO                           60                 360
     16856278       No           NO          NONIO                             1                 360
     16856163       No           YES         10YRIO                           60                 360
     16856298       No           YES         10YRIO                           60                 360
     16856305       No           NO          NONIO                             3                 360
     16856314       No           YES         10YRIO                           60                 360
     16856351       No           NO          NONIO                             1                 480
     16856387       No           YES         10YRIO                           60                 360
     16857120       No           YES         10YRIO                           60                 360
     16857128       No           YES         10YRIO                           60                 360
     16857165       No           YES         10YRIO                           60                 360
     16857179       No           YES         10YRIO                           60                 360
     16857074       No           NO          NONIO                             1                 480
     16851684       No           YES         10YRIO                           60                 360
     16851617       No           YES         10YRIO                           60                 360
     16851693       No           NO          NONIO                             1                 360
     16851703       No           NO          NONIO                             1                 480
     16851729       No           YES         10YRIO                           60                 360
     16851730       No           NO          NONIO                             1                 360
     16851639       No           YES         10YRIO                           60                 360
     16851642       No           NO          NONIO                             1                 360
     16851812       No           NO          NONIO                             1                 480
     16851645       No           YES         10YRIO                           60                 360
     16852458       No           YES         10YRIO                           60                 360
     16852556       No           NO          NONIO                             1                 480
     16852571       No           YES         10YRIO                           60                 360
     16852598       No           NO          NONIO                             1                 360
     16852616       No           NO          NONIO                             1                 360
     16852630       No           NO          NONIO                             1                 480
     16852645       No           NO          NONIO                             1                 480
     16852679       No           NO          NONIO                             1                 480
     16851508       No           NO          NONIO                             1                 480
     16851523       No           YES         10YRIO                           60                 360
     16851444       No           NO          NONIO                             1                 360
     16851452       No           YES         10YRIO                           60                 360
     16851567       No           NO          NONIO                             1                 360
     16851573       No           NO          NONIO                             1                 360
     16977998       No           YES         10YRIO                           60                 360
     17004249       No           NO          NONIO                             1                 360
     16980547       No           YES         10YRIO                           60                 360
     16989912       No           YES         10YRIO                           60                 360
     17013174       No           YES         10YRIO                           60                 360
     17004264       No           NO          NONIO                             1                 360
     16849095       No           NO          NONIO                             1                 360
     17013049       No           YES         10YRIO                           60                 360
     17013053       No           NO          NONIO                             1                 360
     17013055       No           NO          NONIO                             1                 360
     17013474       No           NO          NONIO                             1                 360
     17013499       No           YES         10YRIO                           60                 360
     17013500       No           NO          NONIO                             1                 360
     17013503       No           YES         10YRIO                           60                 360
     17013507       No           YES         10YRIO                           60                 360
     17012902       No           YES         10YRIO                           60                 360
     17012917       No           YES         10YRIO                           60                 360
     17012927       No           YES         10YRIO                           60                 360
     17012928       No           YES         10YRIO                           60                 360
     17012953       No           YES         10YRIO                           60                 360
     17013025       No           YES         10YRIO                           60                 360
     17013037       No           YES         10YRIO                           60                 360
     17012768       No           YES         10YRIO                           60                 360
     17012801       No           YES         10YRIO                           60                 360
     17011022       No           YES         10YRIO                           60                 360
     17011024       No           NO          NONIO                             1                 480
     17011029       No           YES         10YRIO                           60                 360
     17011030       No           YES         10YRIO                           60                 360
     17011137       No           YES         10YRIO                           60                 360
     17012631       No           YES         10YRIO                           60                 360
     17012641       No           NO          NONIO                             1                 480
     17009175       No           YES         10YRIO                           60                 360
     17009184       No           YES         10YRIO                           60                 360
     17009192       No           YES         10YRIO                           60                 360
     17009289       No           YES         10YRIO                           60                 360
     17009298       No           YES         10YRIO                           60                 360
     17009299       No           NO          NONIO                             1                 360
     17010956       No           YES         10YRIO                           60                 360
     17010968       No           YES         10YRIO                           60                 360
     17010971       No           YES         10YRIO                           60                 360
     17010997       No           YES         10YRIO                           60                 360
     17009087       No           YES         10YRIO                           60                 360
     17009100       No           NO          NONIO                             1                 360
     17009101       No           YES         10YRIO                           60                 360
     17009103       No           YES         10YRIO                           60                 360
     17009114       No           YES         10YRIO                           60                 360
     17009150       No           YES         10YRIO                           60                 360
     17009159       No           YES         10YRIO                           60                 360
     17008993       No           YES         10YRIO                           60                 360
     17009000       No           YES         10YRIO                           60                 360
     17009039       No           NO          NONIO                             1                 360
     17004960       No           NO          NONIO                             1                 360
     17004971       No           YES         10YRIO                           60                 360
     17004980       No           YES         10YRIO                           60                 360
     16973750       No           YES         10YRIO                           60                 360
     17004988       No           YES         10YRIO                           60                 360
     16973758       No           YES         10YRIO                           60                 360
     17005011       No           NO          NONIO                             1                 360
     17005021       No           YES         10YRIO                           60                 360
     16973807       No           YES         10YRIO                           60                 360
     17005137       No           YES         10YRIO                           60                 360
     16973817       No           YES         10YRIO                           60                 360
     16973820       No           YES         10YRIO                           60                 360
     17005147       No           YES         10YRIO                           60                 360
     17005148       No           YES         10YRIO                           60                 360
     17005152       No           YES         10YRIO                           60                 360
     17005161       No           YES         10YRIO                           60                 360
     17005167       No           YES         10YRIO                           60                 360
     17005168       No           YES         10YRIO                           60                 360
     17005169       No           YES         10YRIO                           60                 360
     17005171       No           YES         10YRIO                           60                 360
     17005172       No           YES         10YRIO                           60                 360
     17005173       No           YES         10YRIO                           60                 360
     17005174       No           YES         10YRIO                           60                 360
     16973840       No           YES         10YRIO                           60                 360
     16970958       No           YES         10YRIO                           60                 360
     17004895       No           YES         10YRIO                           60                 360
     17004900       No           YES         10YRIO                           60                 360
     16970965       No           YES         10YRIO                           60                 360
     16970970       No           NO          NONIO                             1                 480
     17004921       No           YES         10YRIO                           60                 360
     17004933       No           NO          NONIO                             1                 360
     16970938       No           YES         10YRIO                           60                 360
     17004837       No           YES         10YRIO                           60                 360
     17004789       No           YES         10YRIO                           60                 360
     17004794       No           YES         10YRIO                           60                 360
     17004797       No           NO          NONIO                             1                 480
     17004806       No           NO          NONIO                             1                 480
     17004808       No           YES         10YRIO                           60                 360
     16970833       No           YES         10YRIO                           60                 360
     17004714       No           YES         10YRIO                           60                 360
     16970849       No           YES         10YRIO                           60                 360
     16970851       No           NO          NONIO                             1                 360
     16970854       No           YES         10YRIO                           60                 360
     16970857       No           YES         10YRIO                           60                 360
     16970880       No           YES         10YRIO                           60                 360
     17004759       No           YES         10YRIO                           60                 360
     17004765       No           YES         10YRIO                           60                 360
     16970897       No           NO          NONIO                             1                 360
     17004768       No           NO          NONIO                             1                 360
     16970921       No           YES         10YRIO                           60                 360
     16970928       No           YES         10YRIO                           60                 360
     17004782       No           YES         10YRIO                           60                 360
     17004679       No           YES         10YRIO                           60                 360
     17004682       No           YES         10YRIO                           60                 360
     17004690       No           NO          NONIO                             1                 480
     16970831       No           YES         10YRIO                           60                 360
     17004642       No           YES         10YRIO                           60                 360
     17004643       No           YES         10YRIO                           60                 360
     17004653       No           YES         10YRIO                           60                 360
     17004660       No           NO          NONIO                             1                 360
     17003571       No           YES         10YRIO                           60                 360
     17003579       No           YES         10YRIO                           60                 360
     16970760       No           YES         10YRIO                           60                 360
     16970763       No           YES         10YRIO                           60                 360
     16970793       No           YES         10YRIO                           60                 360
     17003410       No           YES         10YRIO                           60                 360
     16970673       No           YES         10YRIO                           60                 360
     17003429       No           YES         10YRIO                           60                 360
     17003434       No           NO          NONIO                             1                 360
     16970709       No           NO          NONIO                             1                 360
     17003466       No           YES         10YRIO                           60                 360
     16970724       No           YES         10YRIO                           60                 360
     16970726       No           NO          NONIO                             1                 480
     17003517       No           NO          NONIO                             1                 480
     17003560       No           NO          NONIO                             1                 360
     17003563       No           NO          NONIO                             1                 360
     16970641       No           YES         10YRIO                           60                 360
     16970594       No           YES         10YRIO                           60                 360
     16970599       No           YES         10YRIO                           60                 360
     16970600       No           NO          NONIO                             1                 360
     16970611       No           YES         10YRIO                           60                 360
     16970629       No           YES         10YRIO                           60                 360
     17003350       No           YES         10YRIO                           60                 360
     17003353       No           YES         10YRIO                           60                 360
     17003358       No           YES         10YRIO                           60                 360
     17003362       No           NO          NONIO                             1                 360
     17003376       No           YES         10YRIO                           60                 360
     17003379       No           YES         10YRIO                           60                 360
     16970551       No           NO          NONIO                             1                 360
     16970557       No           YES         10YRIO                           60                 360
     16970569       No           YES         10YRIO                           60                 360
     16970580       No           YES         10YRIO                           60                 360
     16970513       No           YES         10YRIO                           60                 360
     16970524       No           YES         10YRIO                           60                 360
     17003327       No           YES         10YRIO                           60                 360
     17003335       No           YES         10YRIO                           60                 360
     16968802       No           YES         10YRIO                           60                 360
     16968822       No           NO          NONIO                             1                 360
     16968839       No           YES         10YRIO                           60                 360
     16968843       No           YES         10YRIO                           60                 360
     16968855       No           YES         10YRIO                           60                 360
     16968859       No           YES         10YRIO                           60                 360
     16968883       No           YES         10YRIO                           60                 360
     16968892       No           YES         10YRIO                           60                 360
     16968925       No           YES         10YRIO                           60                 360
     16970361       No           YES         10YRIO                           60                 360
     16970364       No           YES         10YRIO                           60                 360
     16970371       No           NO          NONIO                             1                 360
     16970403       No           YES         10YRIO                           60                 360
     17003280       No           YES         10YRIO                           60                 360
     17003311       No           NO          NONIO                             1                 480
     16970457       No           NO          NONIO                             1                 480
     16970498       No           YES         10YRIO                           60                 360
     16970500       No           NO          NONIO                             1                 480
     17002448       No           YES         10YRIO                           60                 360
     17003219       No           NO          NONIO                             1                 360
     16968747       No           NO          NONIO                             1                 480
     16968756       No           YES         10YRIO                           60                 360
     16968766       No           YES         10YRIO                           60                 360
     17003237       No           NO          NONIO                             1                 360
     17003243       No           YES         10YRIO                           60                 360
     16968788       No           NO          NONIO                             1                 480
     16968568       No           YES         10YRIO                           60                 360
     16968582       No           YES         10YRIO                           60                 360
     17002312       No           NO          NONIO                             1                 480
     17002317       No           NO          NONIO                             1                 360
     17002362       No           YES         10YRIO                           60                 360
     16968620       No           YES         10YRIO                           60                 360
     16968652       No           YES         10YRIO                           60                 360
     16968703       No           YES         10YRIO                           60                 360
     16968706       No           NO          NONIO                             1                 480
     16968709       No           YES         10YRIO                           60                 360
     16968735       No           NO          NONIO                             1                 480
     17002155       No           YES         10YRIO                           60                 360
     16968350       No           YES         10YRIO                           60                 360
     17002160       No           YES         10YRIO                           60                 360
     16968358       No           YES         10YRIO                           60                 360
     16968369       No           YES         10YRIO                           60                 360
     17002216       No           YES         10YRIO                           60                 360
     16968381       No           YES         10YRIO                           60                 360
     16968391       No           NO          NONIO                             1                 360
     16968396       No           YES         10YRIO                           60                 360
     17002227       No           YES         10YRIO                           60                 360
     16968416       No           YES         10YRIO                           60                 360
     16968427       No           YES         10YRIO                           60                 360
     16968430       No           YES         10YRIO                           60                 360
     16968433       No           YES         10YRIO                           60                 360
     16968434       No           YES         10YRIO                           60                 360
     16968435       No           YES         10YRIO                           60                 360
     16968464       No           YES         10YRIO                           60                 360
     17002265       No           YES         10YRIO                           60                 360
     16968480       No           YES         10YRIO                           60                 360
     16968481       No           YES         10YRIO                           60                 360
     16968482       No           YES         10YRIO                           60                 360
     16968486       No           YES         10YRIO                           60                 360
     16968487       No           YES         10YRIO                           60                 360
     16968497       No           YES         10YRIO                           60                 360
     16968505       No           YES         10YRIO                           60                 360
     17002288       No           NO          NONIO                             1                 360
     17002291       No           NO          NONIO                             1                 480
     16968520       No           YES         10YRIO                           60                 360
     16968528       No           YES         10YRIO                           60                 360
     17002303       No           NO          NONIO                             1                 360
     16968544       No           YES         10YRIO                           60                 360
     16965656       No           YES         10YRIO                           60                 360
     16965657       No           YES         10YRIO                           60                 360
     16965660       No           YES         10YRIO                           60                 360
     16965667       No           YES         10YRIO                           60                 360
     16965677       No           YES         10YRIO                           60                 360
     16965701       No           NO          NONIO                             1                 480
     16968201       No           YES         10YRIO                           60                 360
     17002112       No           NO          NONIO                             1                 360
     17002117       No           YES         10YRIO                           60                 360
     16968237       No           NO          NONIO                             1                 360
     16968264       No           YES         10YRIO                           60                 360
     16968275       No           YES         10YRIO                           60                 360
     16968282       No           YES         10YRIO                           60                 360
     16968289       No           NO          NONIO                             1                 360
     16968295       No           NO          NONIO                             1                 360
     16968301       No           NO          NONIO                             1                 360
     17002137       No           YES         10YRIO                           60                 360
     16968311       No           YES         10YRIO                           60                 360
     16968313       No           NO          NONIO                             1                 360
     16968331       No           YES         10YRIO                           60                 360
     16965611       No           YES         10YRIO                           60                 360
     16965620       No           YES         10YRIO                           60                 360
     16965625       No           YES         10YRIO                           60                 360
     16965626       No           NO          NONIO                             1                 360
     16965641       No           NO          NONIO                             1                 480
     16965649       No           YES         10YRIO                           60                 360
     16965651       No           YES         10YRIO                           60                 360
     16965652       No           YES         10YRIO                           60                 360
     16965654       No           YES         10YRIO                           60                 360
     17002085       No           YES         10YRIO                           60                 360
     17001933       No           YES         10YRIO                           60                 360
     17001938       No           NO          NONIO                             1                 480
     17001961       No           YES         10YRIO                           60                 360
     17001973       No           YES         10YRIO                           60                 360
     16965337       No           YES         10YRIO                           60                 360
     16965348       No           NO          NONIO                             1                 480
     16965351       No           YES         10YRIO                           60                 360
     16965358       No           NO          NONIO                             1                 480
     17001983       No           YES         10YRIO                           60                 360
     16965425       No           YES         10YRIO                           60                 360
     16965426       No           YES         10YRIO                           60                 360
     16965432       No           YES         10YRIO                           60                 360
     16965433       No           YES         10YRIO                           60                 360
     17001997       No           YES         10YRIO                           60                 360
     16965488       No           NO          NONIO                             1                 480
     16965503       No           YES         10YRIO                           60                 360
     17002029       No           YES         10YRIO                           60                 360
     16965589       No           NO          NONIO                             1                 360
     17002065       No           YES         10YRIO                           60                 360
     16965601       No           YES         10YRIO                           60                 360
     16965605       No           NO          NONIO                             1                 360
     16965217       No           YES         10YRIO                           60                 360
     16965223       No           NO          NONIO                             1                 480
     16965259       No           YES         10YRIO                           60                 360
     16965270       No           NO          NONIO                             1                 480
     16965272       No           YES         10YRIO                           60                 360
     16965275       No           YES         10YRIO                           60                 360
     16965276       No           YES         10YRIO                           60                 360
     17001928       No           YES         10YRIO                           60                 360
     16965281       No           NO          NONIO                             1                 360
     16965292       No           YES         10YRIO                           60                 360
     17000238       No           YES         10YRIO                           60                 360
     17000243       No           YES         10YRIO                           60                 360
     17000249       No           NO          NONIO                             1                 360
     17000253       No           YES         10YRIO                           60                 360
     17000257       No           NO          NONIO                             1                 360
     17000273       No           YES         10YRIO                           60                 360
     17000309       No           YES         10YRIO                           60                 360
     17000438       No           YES         10YRIO                           60                 360
     17000445       No           YES         10YRIO                           60                 360
     17000448       No           YES         10YRIO                           60                 360
     17000463       No           YES         10YRIO                           60                 360
     17000468       No           YES         10YRIO                           60                 360
     17000475       No           YES         10YRIO                           60                 360
     17000494       No           YES         10YRIO                           60                 360
     16965179       No           YES         10YRIO                           60                 360
     16965188       No           YES         10YRIO                           60                 360
     16965192       No           YES         10YRIO                           60                 360
     16965197       No           YES         10YRIO                           60                 360
     16963375       No           YES         10YRIO                           60                 360
     17000122       No           YES         10YRIO                           60                 360
     17000127       No           YES         10YRIO                           60                 360
     16963384       No           YES         10YRIO                           60                 360
     16963388       No           NO          NONIO                             1                 480
     16963412       No           YES         10YRIO                           60                 360
     17000158       No           YES         10YRIO                           60                 360
     17000182       No           YES         10YRIO                           60                 360
     17000185       No           YES         10YRIO                           60                 360
     17000187       No           YES         10YRIO                           60                 360
     17000194       No           NO          NONIO                             1                 480
     17000197       No           YES         10YRIO                           60                 360
     17000199       No           NO          NONIO                             1                 480
     17000206       No           YES         10YRIO                           60                 360
     17000216       No           YES         10YRIO                           60                 360
     17000227       No           YES         10YRIO                           60                 360
     16963308       No           YES         10YRIO                           60                 360
     16995354       No           YES         10YRIO                           60                 360
     16995358       No           NO          NONIO                             1                 360
     16995361       No           YES         10YRIO                           60                 360
     16963341       No           NO          NONIO                             1                 480
     16963344       No           NO          NONIO                             1                 360
     16995363       No           YES         10YRIO                           60                 360
     16995367       No           YES         10YRIO                           60                 360
     16995369       No           YES         10YRIO                           60                 360
     17000080       No           NO          NONIO                             1                 480
     17000085       No           NO          NONIO                             1                 360
     16963352       No           NO          NONIO                             1                 480
     17000089       No           NO          NONIO                             1                 360
     16963356       No           NO          NONIO                             1                 480
     17000095       No           YES         10YRIO                           60                 360
     16963231       No           YES         10YRIO                           60                 360
     16963250       No           YES         10YRIO                           60                 360
     16963253       No           YES         10YRIO                           60                 360
     16963254       No           YES         10YRIO                           60                 360
     16963257       No           YES         10YRIO                           60                 360
     16963290       No           YES         10YRIO                           60                 360
     16963097       No           NO          NONIO                             1                 360
     16963104       No           YES         10YRIO                           60                 360
     16963108       No           YES         10YRIO                           60                 360
     16963111       No           YES         10YRIO                           60                 360
     16963113       No           YES         10YRIO                           60                 360
     16963122       No           YES         10YRIO                           60                 360
     16963130       No           YES         10YRIO                           60                 360
     16963150       No           NO          NONIO                             1                 480
     16963156       No           YES         10YRIO                           60                 360
     16963206       No           YES         10YRIO                           60                 360
     16963051       No           YES         10YRIO                           60                 360
     16963059       No           NO          NONIO                             1                 360
     16963064       No           YES         10YRIO                           60                 360
     16963065       No           YES         10YRIO                           60                 360
     16963080       No           NO          NONIO                             1                 360
     16963081       No           YES         10YRIO                           60                 360
     16963018       No           YES         10YRIO                           60                 360
     16963026       No           YES         10YRIO                           60                 360
     16963030       No           YES         10YRIO                           60                 360
     16963040       No           NO          NONIO                             1                 480
     16963045       No           YES         10YRIO                           60                 360
     16859503       No           YES         10YRIO                           60                 360
     16859515       No           NO          NONIO                             1                 360
     16859516       No           YES         10YRIO                           60                 360
     16859518       No           YES         10YRIO                           60                 360
     16859523       No           YES         10YRIO                           60                 360
     16859598       No           YES         10YRIO                           60                 360
     16859613       No           NO          NONIO                             1                 360
     16859619       No           YES         10YRIO                           60                 360
     16859667       No           YES         10YRIO                           60                 360
     16859670       No           YES         10YRIO                           60                 360
     16962967       No           NO          NONIO                             1                 360
     16962972       No           YES         10YRIO                           60                 360
     16962981       No           NO          NONIO                             1                 360
     16962987       No           NO          NONIO                             1                 360
     16963013       No           YES         10YRIO                           60                 360
     16859055       No           YES         10YRIO                           60                 360
     16859065       No           YES         10YRIO                           60                 360
     16859067       No           NO          NONIO                             1                 360
     16859078       No           NO          NONIO                             1                 360
     16859103       No           YES         10YRIO                           60                 360
     16859139       No           NO          NONIO                             1                 480
     16859148       No           YES         10YRIO                           60                 360
     16859155       No           NO          NONIO                             1                 360
     16859166       No           YES         10YRIO                           60                 360
     16859183       No           NO          NONIO                             1                 360
     16859194       No           YES         10YRIO                           60                 360
     16859219       No           YES         10YRIO                           60                 360
     16859221       No           YES         10YRIO                           60                 360
     16859259       No           YES         10YRIO                           60                 360
     16859310       No           NO          NONIO                             1                 360
     16859318       No           YES         10YRIO                           60                 360
     16859324       No           YES         10YRIO                           60                 360
     16859352       No           YES         10YRIO                           60                 360
     16859360       No           YES         10YRIO                           60                 360
     16859383       No           NO          NONIO                             1                 480
     16859397       No           YES         10YRIO                           60                 360
     16859412       No           YES         10YRIO                           60                 360
     16859434       No           YES         10YRIO                           60                 360
     16859436       No           YES         10YRIO                           60                 360
     16859448       No           YES         10YRIO                           60                 360
     16859452       No           YES         10YRIO                           60                 360
     16859459       No           YES         10YRIO                           60                 360
     16859462       No           NO          NONIO                             1                 480
     16859466       No           YES         10YRIO                           60                 360
     16859473       No           YES         10YRIO                           60                 360
     16859484       No           YES         10YRIO                           60                 360
     16859497       No           NO          NONIO                             1                 480
     16859502       No           NO          NONIO                             1                 360
     16857024       No           YES         10YRIO                           60                 360
     16857034       No           YES         10YRIO                           60                 360
     16857048       No           YES         10YRIO                           60                 360
     16857312       No           YES         10YRIO                           60                 360
     16857321       No           NO          NONIO                             1                 360
     16857330       No           NO          NONIO                             1                 480
     16857335       No           YES         10YRIO                           60                 360
     16857337       No           YES         10YRIO                           60                 360
     16857386       No           NO          NONIO                             1                 480
     16857408       No           NO          NONIO                             1                 360
     16857473       No           NO          NONIO                             1                 360
     16857509       No           NO          NONIO                             1                 360
     16857511       No           YES         10YRIO                           60                 360
     16857520       No           NO          NONIO                             1                 360
     16857614       No           YES         10YRIO                           60                 360
     16857628       No           NO          NONIO                             1                 480
     16857677       No           YES         10YRIO                           60                 360
     16856542       No           YES         10YRIO                           60                 360
     16856564       No           NO          NONIO                             1                 480
     16856566       No           YES         10YRIO                           60                 360
     16856581       No           NO          NONIO                             1                 360
     16856609       No           YES         10YRIO                           60                 360
     16856632       No           YES         10YRIO                           60                 360
     16856652       No           YES         10YRIO                           60                 360
     16856662       No           YES         10YRIO                           60                 360
     16856699       No           YES         10YRIO                           60                 360
     16856702       No           YES         10YRIO                           60                 360
     16856736       No           YES         10YRIO                           60                 360
     16856738       No           YES         10YRIO                           60                 360
     16856796       No           YES         10YRIO                           60                 360
     16856826       No           YES         10YRIO                           60                 360
     16856839       No           YES         10YRIO                           60                 360
     16856857       No           YES         10YRIO                           60                 360
     16856858       No           YES         10YRIO                           60                 360
     16856865       No           YES         10YRIO                           60                 360
     16856868       No           YES         10YRIO                           60                 360
     16856879       No           YES         10YRIO                           60                 360
     16856890       No           YES         10YRIO                           60                 360
     16856908       No           YES         10YRIO                           60                 360
     16856913       No           YES         10YRIO                           60                 360
     16856921       No           YES         10YRIO                           60                 360
     16856923       No           YES         10YRIO                           60                 360
     16856928       No           YES         10YRIO                           60                 360
     16856931       No           YES         10YRIO                           60                 360
     16856934       No           YES         10YRIO                           60                 360
     16857016       No           YES         10YRIO                           60                 360
     16856496       No           YES         10YRIO                           60                 360
     16856511       No           YES         10YRIO                           60                 360
     16856522       No           YES         10YRIO                           60                 360
     16856529       No           YES         10YRIO                           60                 360
     16853241       No           NO          NONIO                             1                 480
     16853279       No           YES         10YRIO                           60                 360
     16853282       No           YES         10YRIO                           60                 360
     16853285       No           YES         10YRIO                           60                 360
     16853286       No           YES         10YRIO                           60                 360
     16853299       No           YES         10YRIO                           60                 360
     16853319       No           NO          NONIO                             1                 480
     16853330       No           NO          NONIO                             1                 360
     16853335       No           YES         10YRIO                           60                 360
     16853379       No           NO          NONIO                             1                 360
     16852738       No           YES         10YRIO                           60                 360
     16852799       No           YES         10YRIO                           60                 360
     16852804       No           YES         10YRIO                           60                 360
     16852805       No           NO          NONIO                             1                 480
     16852812       No           YES         10YRIO                           60                 360
     16852813       No           NO          NONIO                             1                 480
     16852835       No           NO          NONIO                             1                 360
     16852854       No           YES         10YRIO                           60                 360
     16852863       No           YES         10YRIO                           60                 360
     16852865       No           YES         10YRIO                           60                 360
     16852871       No           YES         10YRIO                           60                 360
     16852895       No           YES         10YRIO                           60                 360
     16852968       No           YES         10YRIO                           60                 360
     16852988       No           YES         10YRIO                           60                 360
     16853087       No           YES         10YRIO                           60                 360
     16853116       No           YES         10YRIO                           60                 360
     16853141       No           YES         10YRIO                           60                 360
     16853159       No           YES         10YRIO                           60                 360
     16853184       No           YES         10YRIO                           60                 360
     16853191       No           YES         10YRIO                           60                 360
     16853202       No           NO          NONIO                             1                 360
     16853207       No           YES         10YRIO                           60                 360
     16853216       No           NO          NONIO                             1                 360
     16853226       No           YES         10YRIO                           60                 360
     16852154       No           NO          NONIO                             1                 360
     16852170       No           YES         10YRIO                           60                 360
     16852231       No           NO          NONIO                             1                 360
     16852281       No           NO          NONIO                             1                 480
     16852312       No           YES         10YRIO                           60                 360
     16852317       No           YES         10YRIO                           60                 360
     16852330       No           YES         10YRIO                           60                 360
     16852340       No           YES         10YRIO                           60                 360
     16852352       No           YES         10YRIO                           60                 360
     16852379       No           YES         10YRIO                           60                 360
     16852383       No           YES         10YRIO                           60                 360
     16852385       No           YES         10YRIO                           60                 360
     16852416       No           NO          NONIO                             1                 480
     16852715       No           NO          NONIO                             1                 360
     16852028       No           YES         10YRIO                           60                 360
     16852051       No           YES         10YRIO                           60                 360
     16852063       No           YES         10YRIO                           60                 360
     16852070       No           YES         10YRIO                           60                 360
     16852096       No           YES         10YRIO                           60                 360
     16852110       No           NO          NONIO                             1                 360
     16852119       No           NO          NONIO                             1                 360
     16851998       No           YES         10YRIO                           60                 360
     16851999       No           YES         10YRIO                           60                 360
     16851255       No           YES         10YRIO                           60                 360
     16851269       No           YES         10YRIO                           60                 360
     16851281       No           YES         10YRIO                           60                 360
     16851296       No           YES         10YRIO                           60                 360
     16851299       No           YES         10YRIO                           60                 360
     16851301       No           NO          NONIO                             1                 480
     16851317       No           YES         10YRIO                           60                 360
     16851326       No           YES         10YRIO                           60                 360
     16851327       No           NO          NONIO                             1                 360
     16851341       No           NO          NONIO                             1                 480
     16851352       No           YES         10YRIO                           60                 360
     16851384       No           YES         10YRIO                           60                 360
     16851397       No           YES         10YRIO                           60                 360
     16851410       No           YES         10YRIO                           60                 360
     16851416       No           YES         10YRIO                           60                 360
     16851428       No           YES         10YRIO                           60                 360
     16851845       No           YES         10YRIO                           60                 360
     16851922       No           YES         10YRIO                           60                 360
     16849506       No           NO          NONIO                             1                 360
     16849517       No           NO          NONIO                             1                 360
     16849529       No           YES         10YRIO                           60                 360
     16849530       No           NO          NONIO                             1                 360
     16849552       No           YES         10YRIO                           60                 360
     16849570       No           NO          NONIO                             1                 360
     16849575       No           NO          NONIO                             1                 480
     16849585       No           NO          NONIO                             1                 360
     16849587       No           NO          NONIO                             1                 360
     16851052       No           YES         10YRIO                           60                 360
     16851087       No           YES         10YRIO                           60                 360
     16851129       No           YES         10YRIO                           60                 360
     16851155       No           NO          NONIO                             1                 360
     16851157       No           NO          NONIO                             1                 360
     16851161       No           NO          NONIO                             1                 480
     16851169       No           NO          NONIO                             1                 480
     16849426       No           YES         10YRIO                           60                 360
     16849428       No           NO          NONIO                             1                 360
     16849434       No           YES         10YRIO                           60                 360
     16849443       No           YES         10YRIO                           60                 360
     16849445       No           NO          NONIO                             1                 480
     16849473       No           YES         10YRIO                           60                 360
     16849479       No           NO          NONIO                             1                 480
     16849484       No           NO          NONIO                             1                 480
     16849490       No           YES         10YRIO                           60                 360
     16849123       No           YES         10YRIO                           60                 360
     16849127       No           NO          NONIO                             1                 480
     16849134       No           YES         10YRIO                           60                 360
     16849141       No           NO          NONIO                             1                 480
     16849159       No           YES         10YRIO                           60                 360
     16849176       No           YES         10YRIO                           60                 360
     16849195       No           NO          NONIO                             1                 360
     16849196       No           NO          NONIO                             1                 480
     16849212       No           NO          NONIO                             1                 480
     16849232       No           NO          NONIO                             1                 360
     16849245       No           NO          NONIO                             1                 360
     16849251       No           NO          NONIO                             1                 360
     16849272       No           NO          NONIO                             1                 480
     16849292       No           YES         10YRIO                           60                 360
     16849299       No           YES         10YRIO                           60                 360
     16849325       No           YES         10YRIO                           60                 360
     16849331       No           YES         10YRIO                           60                 360
     16849380       No           YES         10YRIO                           60                 360
     16849411       No           YES         10YRIO                           60                 360
     16849418       No           NO          NONIO                             1                 480
     16849100       No           YES         10YRIO                           60                 360
     16849070       No           YES         10YRIO                           60                 360
     16847866       No           NO          NONIO                             1                 480
     16847867       No           NO          NONIO                             1                 360
     16847886       No           NO          NONIO                             1                 480
     16847959       No           YES         10YRIO                           60                 360
     16847962       No           NO          NONIO                             1                 360
     16847966       No           YES         10YRIO                           60                 360
     16847976       No           YES         10YRIO                           60                 360
     16848000       No           NO          NONIO                             1                 360
     16848003       No           YES         10YRIO                           60                 360
     16848013       No           NO          NONIO                             1                 360
     16848020       No           NO          NONIO                             1                 480
     16848021       No           NO          NONIO                             1                 360
     16848042       No           YES         10YRIO                           60                 360
     16848047       No           NO          NONIO                             1                 480
     16848057       No           YES         10YRIO                           60                 360
     16848064       No           YES         10YRIO                           60                 360
     16848080       No           YES         10YRIO                           60                 360
     16848089       No           YES         10YRIO                           60                 360
     16848096       No           NO          NONIO                             1                 480
     16848105       No           YES         10YRIO                           60                 360
     16848122       No           YES         10YRIO                           60                 360
     16848999       No           NO          NONIO                             1                 360
     16847651       No           YES         10YRIO                           60                 360
     16847653       No           NO          NONIO                             1                 480
     16847676       No           NO          NONIO                             1                 360
     16847693       No           YES         10YRIO                           60                 360
     16847694       No           NO          NONIO                             1                 360
     16847701       No           YES         10YRIO                           60                 360
     16847706       No           YES         10YRIO                           60                 360
     16847712       No           YES         10YRIO                           60                 360
     16847719       No           YES         10YRIO                           60                 360
     16847727       No           YES         10YRIO                           60                 360
     16845756       No           YES         10YRIO                           60                 360
     16845772       No           NO          NONIO                             1                 360
     16845787       No           YES         10YRIO                           60                 360
     16845788       No           YES         10YRIO                           60                 360
     16845789       No           NO          NONIO                             1                 480
     16845796       No           YES         10YRIO                           60                 360
     16845810       No           YES         10YRIO                           60                 360
     16845825       No           YES         10YRIO                           60                 360
     16845830       No           YES         10YRIO                           60                 360
     16847607       No           YES         10YRIO                           60                 360
     16846012       No           YES         10YRIO                           60                 360
     16846072       No           YES         10YRIO                           60                 360
     16846099       No           YES         10YRIO                           60                 360
     16846160       No           YES         10YRIO                           60                 360
     16846177       No           NO          NONIO                             1                 480
     16846179       No           YES         10YRIO                           60                 360
     16846193       No           YES         10YRIO                           60                 360
     16846209       No           NO          NONIO                             1                 480
     16846248       No           NO          NONIO                             1                 360
     16846262       No           NO          NONIO                             1                 360
     16846284       No           YES         10YRIO                           60                 360
     16847470       No           YES         10YRIO                           60                 360
     16847472       No           YES         10YRIO                           60                 360
     16847479       No           NO          NONIO                             1                 480
     16847493       No           YES         10YRIO                           60                 360
     16847515       No           NO          NONIO                             1                 360
     16847533       No           NO          NONIO                             1                 360
     16847541       No           NO          NONIO                             1                 480
     16847542       No           NO          NONIO                             1                 360
     16847547       No           YES         10YRIO                           60                 360
     16847572       No           NO          NONIO                             1                 360
     16847590       No           NO          NONIO                             1                 480
     16844845       No           YES         10YRIO                           60                 360
     16844849       No           NO          NONIO                             1                 480
     16844857       No           NO          NONIO                             1                 480
     16844891       No           YES         10YRIO                           60                 360
     16844892       No           NO          NONIO                             1                 480
     16845563       No           NO          NONIO                             1                 360
     16845694       No           YES         10YRIO                           60                 360
     16845713       No           YES         10YRIO                           60                 360
     16845714       No           YES         10YRIO                           60                 360
     16840068       No           NO          NONIO                             1                 360
     16840135       No           NO          NONIO                             1                 480
     16840140       No           YES         10YRIO                           60                 360
     16840161       No           YES         10YRIO                           60                 360
     16840174       No           YES         10YRIO                           60                 360
     16840188       No           YES         10YRIO                           60                 360
     16840193       No           YES         10YRIO                           60                 360
     16840200       No           YES         10YRIO                           60                 360
     16840237       No           YES         10YRIO                           60                 360
     16840254       No           NO          NONIO                             1                 360
     16840263       No           NO          NONIO                             1                 360
     16840275       No           NO          NONIO                             1                 360
     16840293       No           NO          NONIO                             1                 360
     16840300       No           YES         10YRIO                           60                 360
     16840307       No           YES         10YRIO                           60                 360
     16844273       No           NO          NONIO                             1                 480
     16844318       No           YES         10YRIO                           60                 360
     16844429       No           NO          NONIO                             1                 480
     16844454       No           YES         10YRIO                           60                 360
     16844468       No           NO          NONIO                             1                 360
     16844552       No           YES         10YRIO                           60                 360
     16844558       No           YES         10YRIO                           60                 360
     16844587       No           NO          NONIO                             1                 480
     16844603       No           YES         10YRIO                           60                 360
     16844624       No           NO          NONIO                             1                 360
     16844634       No           NO          NONIO                             1                 360
     16844657       No           NO          NONIO                             1                 480
     16844729       No           NO          NONIO                             1                 360
     16844742       No           YES         10YRIO                           60                 360
     16844746       No           NO          NONIO                             1                 360
     16844788       No           NO          NONIO                             1                 360
     16839986       No           YES         10YRIO                           60                 360
     16838876       No           YES         10YRIO                           60                 360
     16838975       No           YES         10YRIO                           60                 360
     16838981       No           NO          NONIO                             1                 480
     16839031       No           NO          NONIO                             1                 360
     16839046       No           YES         10YRIO                           60                 360
     16839076       No           NO          NONIO                             1                 480
     16839095       No           NO          NONIO                             1                 360
     16839101       No           YES         10YRIO                           60                 360
     16839112       No           YES         10YRIO                           60                 360
     16839117       No           NO          NONIO                             1                 360
     16839154       No           NO          NONIO                             1                 360
     16839166       No           YES         10YRIO                           60                 360
     16839190       No           YES         10YRIO                           60                 360
     16839191       No           NO          NONIO                             1                 360
     16839200       No           NO          NONIO                             1                 360
     16839212       No           NO          NONIO                             1                 360
     16839245       No           NO          NONIO                             1                 360
     16839303       No           YES         10YRIO                           60                 360
     16839316       No           NO          NONIO                             1                 360
     16839334       No           NO          NONIO                             1                 480
     16839672       No           NO          NONIO                             1                 360
     16839705       No           NO          NONIO                             1                 360
     16839710       No           NO          NONIO                             1                 360
     16839722       No           NO          NONIO                             1                 360
     16839724       No           YES         10YRIO                           60                 360
     16839767       No           NO          NONIO                             1                 360
     16839784       No           YES         10YRIO                           60                 360
     16839789       No           YES         10YRIO                           60                 360
     16839818       No           NO          NONIO                             1                 360
     16839847       No           NO          NONIO                             1                 360
     16839893       No           NO          NONIO                             1                 480
     16839901       No           YES         10YRIO                           60                 360
     16838762       No           NO          NONIO                             1                 360
     16838791       No           NO          NONIO                             1                 360
     16838852       No           NO          NONIO                             1                 360
     16838869       No           YES         10YRIO                           60                 360
     16838599       No           NO          NONIO                             1                 360
     16838628       No           NO          NONIO                             1                 360
     16835990       No           NO          NONIO                             1                 360
     16835835       No           YES         10YRIO                           60                 360
     16835844       No           NO          NONIO                             1                 480
     16835891       No           NO          NONIO                             1                 360
     16835894       No           YES         10YRIO                           60                 360
     16835920       No           NO          NONIO                             1                 480
     16835328       No           NO          NONIO                             1                 360
     16835339       No           NO          NONIO                             1                 480
     16835457       No           NO          NONIO                             1                 480
     16835496       No           NO          NONIO                             1                 360
     16835503       No           NO          NONIO                             1                 360
     16835532       No           NO          NONIO                             1                 360
     16835545       No           YES         10YRIO                           60                 360
     16835579       No           NO          NONIO                             1                 360
     16835612       No           YES         10YRIO                           60                 360
     16835689       No           YES         10YRIO                           60                 360
     16835721       No           NO          NONIO                             1                 480
     16835727       No           NO          NONIO                             1                 360
     16835761       No           NO          NONIO                             1                 360
     16833136       No           YES         10YRIO                           60                 360
     16833176       No           NO          NONIO                             1                 360
     16833244       No           NO          NONIO                             1                 360
     16833263       No           YES         10YRIO                           60                 360
     16833330       No           NO          NONIO                             1                 480
     16833355       No           NO          NONIO                             1                 480
     16835175       No           YES         10YRIO                           60                 360
     16835219       No           NO          NONIO                             1                 360
     16835257       No           YES         10YRIO                           60                 360
     16835285       No           YES         10YRIO                           60                 360
     16835290       No           NO          NONIO                             1                 360
     16835298       No           NO          NONIO                             1                 360
     16826986       No           NO          NONIO                             1                 360
     16826994       No           NO          NONIO                             1                 480
     16827027       No           NO          NONIO                             1                 360
     16827036       No           YES         10YRIO                           60                 360
     16827049       No           YES         10YRIO                           60                 360
     16827051       No           NO          NONIO                             1                 360
     16832760       No           NO          NONIO                             1                 480
     16832805       No           NO          NONIO                             1                 360
     16832870       No           YES         10YRIO                           60                 360
     16832911       No           NO          NONIO                             1                 360
     16832992       No           NO          NONIO                             1                 360
     16833053       No           NO          NONIO                             1                 360
     16833054       No           NO          NONIO                             1                 360
     16833079       No           NO          NONIO                             1                 360
     16833095       No           NO          NONIO                             1                 360
     16833103       No           NO          NONIO                             1                 480
     16833105       No           NO          NONIO                             1                 360
     16826956       No           NO          NONIO                             1                 360
     16826713       No           NO          NONIO                             1                 360
     16826761       No           YES         10YRIO                           60                 360
     16826763       No           NO          NONIO                             1                 480
     16826810       No           NO          NONIO                             1                 360
     16826827       No           NO          NONIO                             1                 360
     16826828       No           NO          NONIO                             1                 480
     16826829       No           YES         10YRIO                           60                 360
     16826831       No           YES         10YRIO                           60                 360
     16826668       No           YES         10YRIO                           60                 360
     16826632       No           NO          NONIO                             1                 360
     16826529       No           YES         10YRIO                           60                 360
     16824236       No           NO          NONIO                             1                 360
     16824243       No           NO          NONIO                             1                 360
     16824303       No           YES         10YRIO                           60                 360
     16824385       No           NO          NONIO                             1                 360
     16824421       No           YES         10YRIO                           60                 360
     16823845       No           NO          NONIO                             1                 360
     16823942       No           NO          NONIO                             1                 480
     16824032       No           NO          NONIO                             1                 360
     16824056       No           YES         10YRIO                           60                 360
     16824096       No           YES         10YRIO                           60                 360
     16824101       No           YES         10YRIO                           60                 360
     16823716       No           NO          NONIO                             1                 480
     16823717       No           NO          NONIO                             1                 360
     16823728       No           NO          NONIO                             1                 480
     16823793       No           YES         10YRIO                           60                 360
     16823798       No           NO          NONIO                             1                 480
     16819521       No           YES         10YRIO                           60                 360
     16819642       No           NO          NONIO                             1                 360
     16819724       No           NO          NONIO                             1                 480
     16819847       No           NO          NONIO                             1                 360
     16819863       No           NO          NONIO                             1                 360
     16814289       No           NO          NONIO                             1                 360
     16814305       No           NO          NONIO                             1                 480
     16819137       No           YES         10YRIO                           60                 360
     16819152       No           YES         10YRIO                           60                 360
     16819175       No           NO          NONIO                             1                 360
     16819176       No           YES         10YRIO                           60                 360
     16819237       No           YES         10YRIO                           60                 360
     16819255       No           NO          NONIO                             1                 360
     16819303       No           YES         10YRIO                           60                 360
     16819390       No           NO          NONIO                             1                 480
     16819439       No           YES         10YRIO                           60                 360
     16819450       No           NO          NONIO                             1                 360
     16813718       No           NO          NONIO                             1                 360
     16813778       No           NO          NONIO                             1                 360
     16813783       No           NO          NONIO                             1                 360
     16813873       No           YES         10YRIO                           60                 360
     16813905       No           YES         10YRIO                           60                 360
     16813925       No           NO          NONIO                             1                 480
     16813938       No           NO          NONIO                             1                 480
     16813939       No           NO          NONIO                             1                 480
     16813947       No           NO          NONIO                             1                 360
     16813973       No           NO          NONIO                             1                 360
     16813984       No           NO          NONIO                             1                 480
     16814061       No           NO          NONIO                             1                 360
     16814156       No           NO          NONIO                             1                 360
     16809784       No           NO          NONIO                             1                 480
     16809785       No           YES         10YRIO                           60                 360
     16809837       No           NO          NONIO                             1                 360
     16809851       No           NO          NONIO                             1                 360
     16809885       No           YES         10YRIO                           60                 360
     16809900       No           NO          NONIO                             1                 480
     16809906       No           NO          NONIO                             1                 360
     16813530       No           NO          NONIO                             1                 480
     16813537       No           NO          NONIO                             1                 360
     16813538       No           NO          NONIO                             1                 360
     16813541       No           NO          NONIO                             1                 360
     16813569       No           YES         10YRIO                           60                 360
     16813618       No           NO          NONIO                             1                 360
     16813676       No           YES         10YRIO                           60                 360
     16813717       No           YES         10YRIO                           60                 360
     16809516       No           YES         10YRIO                           60                 360
     16809646       No           YES         10YRIO                           60                 360
     16809659       No           YES         10YRIO                           60                 360
     16809667       No           NO          NONIO                             1                 360
     16809675       No           NO          NONIO                             1                 360
     16809757       No           NO          NONIO                             1                 480
     16809763       No           YES         10YRIO                           60                 360
     16807361       No           NO          NONIO                             1                 360
     16807364       No           NO          NONIO                             1                 480
     16809256       No           NO          NONIO                             1                 360
     16809304       No           NO          NONIO                             1                 480
     16809329       No           YES         10YRIO                           60                 360
     16809332       No           NO          NONIO                             1                 360
     16809337       No           NO          NONIO                             1                 480
     16809377       No           NO          NONIO                             1                 360
     16809453       No           YES         10YRIO                           60                 360
     16809468       No           YES         10YRIO                           60                 360
     16809488       No           NO          NONIO                             1                 360
     16807034       No           YES         10YRIO                           60                 360
     16807086       No           YES         10YRIO                           60                 360
     16807123       No           YES         10YRIO                           60                 360
     16807199       No           NO          NONIO                             1                 480
     16807235       No           NO          NONIO                             1                 480
     16807261       No           YES         10YRIO                           60                 360
     16807337       No           NO          NONIO                             1                 360
     16804162       No           NO          NONIO                             1                 480
     16806845       No           YES         10YRIO                           60                 360
     16806849       No           NO          NONIO                             1                 360
     16806862       No           NO          NONIO                             1                 480
     16806867       No           YES         10YRIO                           60                 360
     16806904       No           NO          NONIO                             1                 360
     16806906       No           NO          NONIO                             1                 360
     16806984       No           NO          NONIO                             1                 480
     16806997       No           NO          NONIO                             1                 360
     16807008       No           NO          NONIO                             1                 360
     16803464       No           NO          NONIO                             1                 480
     16803490       No           NO          NONIO                             1                 360
     16803610       No           NO          NONIO                             1                 360
     16803674       No           NO          NONIO                             1                 360
     16803678       No           NO          NONIO                             1                 480
     16803684       No           NO          NONIO                             1                 360
     16803781       No           NO          NONIO                             1                 360
     16803832       No           NO          NONIO                             1                 360
     16803887       No           YES         10YRIO                           60                 360
     16803900       No           NO          NONIO                             1                 360
     16801684       No           YES         10YRIO                           60                 360
     16801838       No           NO          NONIO                             1                 480
     16801899       No           NO          NONIO                             1                 480
     16801948       No           NO          NONIO                             1                 360
     16802016       No           NO          NONIO                             1                 360
     16803277       No           NO          NONIO                             1                 360
     16803296       No           NO          NONIO                             1                 360
     16803391       No           YES         10YRIO                           60                 360
     16803438       No           NO          NONIO                             1                 360
     16801607       No           YES         10YRIO                           60                 360
     16851500       No           NO          NONIO                             1                 360
     16798665       No           NO          NONIO                             1                 480
     16798737       No           NO          NONIO                             1                 360
     16798764       No           NO          NONIO                             1                 480
     16798830       No           NO          NONIO                             1                 480
     16798904       No           YES         10YRIO                           60                 360
     16384086       No           NO          NONIO                             1                 360
     16323454       No           NO          NONIO                             1                 360
     16848778       No           YES         10YRIO                           60                 360
     16848945       No           YES         10YRIO                           60                 360
     16848948       No           YES         10YRIO                           60                 360
     16848913       No           NO          NONIO                             3                 480
     16848764       No           YES         10YRIO                           60                 360
     16848767       No           NO          NONIO                             1                 360
     16848820       No           NO          NONIO                             1                 480
     16848746       No           NO          NONIO                             1                 480
     16848870       No           NO          NONIO                             1                 360
     16848757       No           YES         10YRIO                           60                 360
     16847360       No           YES         10YRIO                           60                 360
     16847174       No           NO          NONIO                             1                 360
     16847388       No           YES         10YRIO                           60                 360
     16847415       No           NO          NONIO                             1                 360
     16847289       No           NO          NONIO                             1                 480
     16847157       No           YES         10YRIO                           60                 360
     16847212       No           NO          NONIO                             1                 360
     16847221       No           NO          NONIO                             1                 480
     16847225       No           YES         10YRIO                           60                 360
     16847233       No           NO          NONIO                             1                 480
     16847145       No           NO          NONIO                             1                 360
     16847260       No           YES         10YRIO                           60                 360
     16845494       No           NO          NONIO                             1                 480
     16845503       No           YES         10YRIO                           60                 360
     16845529       No           NO          NONIO                             1                 360
     16845535       No           NO          NONIO                             1                 360
     16845453       No           NO          NONIO                             1                 360
     16845462       No           YES         10YRIO                           60                 360
     16843904       No           NO          NONIO                             1                 480
     16843951       No           YES         10YRIO                           60                 360
     16843961       No           YES         10YRIO                           60                 360
     16843979       No           NO          NONIO                             1                 480
     16843989       No           NO          NONIO                             1                 360
     16844004       No           YES         10YRIO                           60                 360
     16843763       No           NO          NONIO                             1                 360
     16843882       No           NO          NONIO                             1                 360
     16843883       No           YES         10YRIO                           60                 360
     16843898       No           YES         10YRIO                           60                 360
     16843773       No           NO          NONIO                             1                 360
     16839402       No           NO          NONIO                             1                 480
     16839405       No           NO          NONIO                             1                 360
     16839593       No           YES         10YRIO                           60                 360
     16839415       No           YES         10YRIO                           60                 360
     16839620       No           NO          NONIO                             1                 360
     16839626       No           NO          NONIO                             1                 480
     16843802       No           NO          NONIO                             1                 480
     16843810       No           NO          NONIO                             1                 360
     16843817       No           NO          NONIO                             1                 480
     16843762       No           YES         10YRIO                           60                 360
     16843858       No           NO          NONIO                             1                 480
     16839393       No           NO          NONIO                             3                 360
     16839378       No           YES         10YRIO                           60                 360
     16839496       No           NO          NONIO                             1                 360
     16839501       No           YES         10YRIO                           60                 360
     16839380       No           YES         10YRIO                           60                 360
     16838554       No           YES         10YRIO                           60                 360
     16838555       No           YES         10YRIO                           60                 360
     16838302       No           YES         10YRIO                           60                 360
     16838569       No           NO          NONIO                             1                 360
     16839454       No           NO          NONIO                             1                 360
     16838287       No           NO          NONIO                             1                 360
     16838540       No           NO          NONIO                             1                 360
     16838394       No           YES         10YRIO                           60                 360
     16838259       No           NO          NONIO                             1                 360
     16838477       No           YES         10YRIO                           60                 360
     16834934       No           NO          NONIO                             1                 480
     16838321       No           NO          NONIO                             1                 360
     16838337       No           NO          NONIO                             1                 480
     16838343       No           NO          NONIO                             1                 480
     16838348       No           YES         10YRIO                           60                 360
     16838226       No           YES         10YRIO                           60                 360
     16835011       No           NO          NONIO                             1                 480
     16835057       No           NO          NONIO                             1                 480
     16834855       No           YES         10YRIO                           60                 360
     16835072       No           NO          NONIO                             1                 360
     16835104       No           NO          NONIO                             1                 360
     16835112       No           NO          NONIO                             1                 360
     16835115       No           NO          NONIO                             1                 480
     16835136       No           YES         10YRIO                           60                 360
     16832745       No           NO          NONIO                             1                 480
     16832461       No           NO          NONIO                             1                 360
     16832650       No           YES         10YRIO                           60                 360
     16832673       No           YES         10YRIO                           60                 360
     16832685       No           NO          NONIO                             1                 360
     16825952       No           YES         10YRIO                           60                 360
     16826185       No           YES         10YRIO                           60                 360
     16832518       No           YES         10YRIO                           60                 360
     16832451       No           YES         10YRIO                           60                 360
     16832453       No           NO          NONIO                             1                 480
     16832604       No           NO          NONIO                             1                 360
     16832606       No           YES         10YRIO                           60                 360
     16823618       No           NO          NONIO                             1                 360
     16826009       No           NO          NONIO                             1                 360
     16826066       No           YES         10YRIO                           60                 360
     16826067       No           YES         10YRIO                           60                 360
     16823489       No           NO          NONIO                             1                 360
     16823520       No           YES         10YRIO                           60                 360
     16823359       No           YES         10YRIO                           60                 360
     16823334       No           NO          NONIO                             1                 360
     16818731       No           NO          NONIO                             1                 360
     16818738       No           NO          NONIO                             1                 480
     16823299       No           NO          NONIO                             1                 360
     16798377       No           NO          NONIO                             1                 360
     16798389       No           NO          NONIO                             1                 360
     16798391       No           NO          NONIO                             1                 360
     16798349       No           YES         10YRIO                           60                 360
     16798209       No           NO          NONIO                             1                 360
     16791138       No           NO          NONIO                             1                 360
     16791159       No           NO          NONIO                             1                 480
     16798158       No           NO          NONIO                             1                 360
     16798165       No           NO          NONIO                             1                 360
     16791089       No           YES         10YRIO                           60                 360
     16790955       No           NO          NONIO                             1                 360
     16790934       No           NO          NONIO                             1                 360
     16790938       No           YES         10YRIO                           60                 360
     16790949       No           NO          NONIO                             1                 360
     16790904       No           YES         10YRIO                           60                 360
     16790909       No           YES         10YRIO                           60                 360
     16694686       No           YES         10YRIO                           60                 360
     16694692       No           YES         10YRIO                           60                 360
     16694714       No           YES         10YRIO                           60                 360
     16694724       No           YES         10YRIO                           60                 360
     16694740       No           YES         10YRIO                           60                 360
     16694742       No           YES         10YRIO                           60                 360
     16694743       No           YES         10YRIO                           60                 360
     16694749       No           YES         10YRIO                           60                 360
     16694667       No           YES         10YRIO                           60                 360
     16689231       No           YES         10YRIO                           60                 360
     16685324       No           NO          NONIO                             1                 480
     16685329       No           NO          NONIO                             1                 360
     16685336       No           NO          NONIO                             1                 480
     16685338       No           NO          NONIO                             1                 480
     16686740       No           YES         10YRIO                           60                 360
     16646036       No           NO          NONIO                             1                 360
     17034243       No           YES         10YRIO                           60                 360
     17020960       No           YES         10YRIO                           60                 360
     17020967       No           YES         10YRIO                           60                 360
     17021006       No           YES         10YRIO                           60                 360
     17021819       No           YES         10YRIO                           60                 360
     17021857       No           YES         10YRIO                           60                 360
     17027359       No           YES         10YRIO                           60                 360
     17027437       No           YES         10YRIO                           60                 360
     17032793       No           YES         10YRIO                           60                 360
     17032810       No           YES         10YRIO                           60                 360
     17014538       No           YES         10YRIO                           60                 360
     17014548       No           YES         10YRIO                           60                 360
     17014565       No           YES         10YRIO                           60                 360
     17014578       No           YES         10YRIO                           60                 360
     17014628       No           YES         10YRIO                           60                 360
     17014649       No           YES         10YRIO                           60                 360
     17014664       No           YES         10YRIO                           60                 360
     17014666       No           YES         10YRIO                           60                 360
     17016200       No           YES         10YRIO                           60                 360
     17012556       No           YES         10YRIO                           60                 360
     17012570       No           YES         10YRIO                           60                 360
     17012574       No           YES         10YRIO                           60                 360
     17012592       No           YES         10YRIO                           60                 360
     17013273       No           YES         10YRIO                           60                 360
     17013308       No           YES         10YRIO                           60                 360
     17013310       No           YES         10YRIO                           60                 360
     17013349       No           YES         10YRIO                           60                 360
     17013386       No           YES         10YRIO                           60                 360
     17013399       No           YES         10YRIO                           60                 360
     17013407       No           YES         10YRIO                           60                 360
     17014510       No           YES         10YRIO                           60                 360
     17014521       No           YES         10YRIO                           60                 360
     17002965       No           YES         10YRIO                           60                 360
     17002993       No           YES         10YRIO                           60                 360
     17002999       No           NO          NONIO                             1                 360
     17003001       No           YES         10YRIO                           60                 360
     17003008       No           YES         10YRIO                           60                 360
     17003014       No           YES         10YRIO                           60                 360
     17003023       No           NO          NONIO                             1                 360
     17003024       No           NO          NONIO                             1                 360
     17003032       No           YES         10YRIO                           60                 360
     17003042       No           YES         10YRIO                           60                 360
     17003055       No           YES         10YRIO                           60                 360
     17003061       No           YES         10YRIO                           60                 360
     17003066       No           YES         10YRIO                           60                 360
     17003088       No           YES         10YRIO                           60                 360
     17003090       No           YES         10YRIO                           60                 360
     17003094       No           YES         10YRIO                           60                 360
     17003097       No           YES         10YRIO                           60                 360
     17003103       No           YES         10YRIO                           60                 360
     17003111       No           YES         10YRIO                           60                 360
     17004450       No           YES         10YRIO                           60                 360
     17004452       No           YES         10YRIO                           60                 360
     17004456       No           NO          NONIO                             1                 360
     17004508       No           YES         10YRIO                           60                 360
     17004529       No           NO          NONIO                             3                 360
     17004539       No           YES         10YRIO                           60                 360
     17004596       No           NO          NONIO                             1                 360
     17004602       No           YES         10YRIO                           60                 360
     17004606       No           YES         10YRIO                           60                 360
     17004611       No           YES         10YRIO                           60                 360
     17008796       No           YES         10YRIO                           60                 360
     17008830       No           YES         10YRIO                           60                 360
     17008842       No           YES         10YRIO                           60                 360
     17008858       No           NO          NONIO                             1                 360
     17008870       No           YES         10YRIO                           60                 360
     17008876       No           YES         10YRIO                           60                 360
     17008769       No           NO          NONIO                             1                 360
     17008889       No           NO          NONIO                             1                 480
     17008894       No           YES         10YRIO                           60                 360
     17008899       No           NO          NONIO                             1                 480
     17008924       No           YES         10YRIO                           60                 360
     17008937       No           YES         10YRIO                           60                 360
     17010841       No           YES         10YRIO                           60                 360
     17010848       No           YES         10YRIO                           60                 360
     17010765       No           YES         10YRIO                           60                 360
     17010867       No           YES         10YRIO                           60                 360
     17010874       No           YES         10YRIO                           60                 360
     17010893       No           NO          NONIO                             3                 360
     17010903       No           YES         10YRIO                           60                 360
     17010923       No           NO          NONIO                             1                 480
     17010925       No           YES         10YRIO                           60                 360
     17010929       No           YES         10YRIO                           60                 360
     17010938       No           YES         10YRIO                           60                 360
     17012447       No           YES         10YRIO                           60                 360
     17012477       No           YES         10YRIO                           60                 360
     17012491       No           YES         10YRIO                           60                 360
     17012500       No           YES         10YRIO                           60                 360
     17012515       No           YES         10YRIO                           60                 360
     17012526       No           YES         10YRIO                           60                 360
     17012403       No           YES         10YRIO                           60                 360
     17012550       No           YES         10YRIO                           60                 360
     16997867       No           YES         10YRIO                           60                 360
     16997871       No           YES         10YRIO                           60                 360
     16997883       No           YES         10YRIO                           60                 360
     16997887       No           YES         10YRIO                           60                 360
     16997905       No           YES         10YRIO                           60                 360
     16997907       No           YES         10YRIO                           60                 360
     16997909       No           YES         10YRIO                           60                 360
     16997925       No           YES         10YRIO                           60                 360
     16997928       No           YES         10YRIO                           60                 360
     17001445       No           YES         10YRIO                           60                 360
     17001457       No           YES         10YRIO                           60                 360
     17001481       No           YES         10YRIO                           60                 360
     17001482       No           YES         10YRIO                           60                 360
     17001511       No           YES         10YRIO                           60                 360
     17001520       No           NO          NONIO                             1                 480
     17001528       No           YES         10YRIO                           60                 360
     17001340       No           NO          NONIO                             1                 480
     17001536       No           YES         10YRIO                           60                 360
     17001558       No           YES         10YRIO                           60                 360
     17001559       No           YES         10YRIO                           60                 360
     17001567       No           YES         10YRIO                           60                 360
     17001583       No           YES         10YRIO                           60                 360
     17001626       No           NO          NONIO                             1                 360
     17001631       No           YES         10YRIO                           60                 360
     17001634       No           YES         10YRIO                           60                 360
     16989945       No           YES         10YRIO                           60                 360
     16989987       No           YES         10YRIO                           60                 360
     16989349       No           YES         10YRIO                           60                 360
     16989350       No           YES         10YRIO                           60                 360
     16990003       No           YES         10YRIO                           60                 360
     16990011       No           YES         10YRIO                           60                 360
     16989358       No           YES         10YRIO                           60                 360
     16990935       No           YES         10YRIO                           60                 360
     16991053       No           YES         10YRIO                           60                 360
     16991054       No           YES         10YRIO                           60                 360
     16991058       No           YES         10YRIO                           60                 360
     16991060       No           YES         10YRIO                           60                 360
     16991068       No           NO          NONIO                             1                 480
     16990958       No           NO          NONIO                             1                 480
     16994758       No           YES         10YRIO                           60                 360
     16994761       No           YES         10YRIO                           60                 360
     16994763       No           YES         10YRIO                           60                 360
     16994772       No           NO          NONIO                             1                 360
     16994779       No           YES         10YRIO                           60                 360
     16994784       No           YES         10YRIO                           60                 360
     16994805       No           YES         10YRIO                           60                 360
     16994807       No           YES         10YRIO                           60                 360
     16994823       No           YES         10YRIO                           60                 360
     16994824       No           YES         10YRIO                           60                 360
     16994830       No           YES         10YRIO                           60                 360
     16994530       No           YES         10YRIO                           60                 360
     16994844       No           YES         10YRIO                           60                 360
     16994538       No           YES         10YRIO                           60                 360
     16994853       No           NO          NONIO                             1                 480
     16994861       No           YES         10YRIO                           60                 360
     16994863       No           YES         10YRIO                           60                 360
     16994551       No           YES         10YRIO                           60                 360
     16994880       No           YES         10YRIO                           60                 360
     16994901       No           YES         10YRIO                           60                 360
     16994903       No           YES         10YRIO                           60                 360
     16994904       No           YES         10YRIO                           60                 360
     16994926       No           NO          NONIO                             1                 480
     16997749       No           YES         10YRIO                           60                 360
     16997685       No           NO          NONIO                             1                 480
     16997770       No           YES         10YRIO                           60                 360
     16997776       No           YES         10YRIO                           60                 360
     16997790       No           NO          NONIO                             1                 360
     16997803       No           YES         10YRIO                           60                 360
     16997696       No           YES         10YRIO                           60                 360
     16997708       No           YES         10YRIO                           60                 360
     16694062       No           NO          NONIO                             1                 360
     16694084       No           NO          NONIO                             1                 360
     16693373       No           NO          NONIO                             1                 360
     16616158       No           NO          NONIO                             1                 480
     16597468       No           NO          NONIO                             1                 360
     16570632       No           NO          NONIO                             1                 360
     16808348       No           YES         10YRIO                           60                 360
     16808202       No           NO          NONIO                             1                 480
     16808224       No           NO          NONIO                             1                 480
     16812438       No           NO          NONIO                             1                 480
     16812469       No           NO          NONIO                             1                 360
     16812485       No           NO          NONIO                             1                 360
     16812492       No           NO          NONIO                             1                 360
     16812570       No           NO          NONIO                             1                 360
     16812603       No           NO          NONIO                             1                 480
     16812605       No           NO          NONIO                             1                 360
     16806587       No           YES         10YRIO                           60                 360
     16806641       No           NO          NONIO                             1                 360
     16808343       No           NO          NONIO                             1                 360
     16803270       No           NO          NONIO                             1                 360
     16802883       No           NO          NONIO                             1                 360
     16802901       No           NO          NONIO                             1                 360
     16803206       No           NO          NONIO                             1                 360
     16803255       No           YES         10YRIO                           60                 360
     16797961       No           NO          NONIO                             1                 480
     16798039       No           NO          NONIO                             1                 480
     16799260       No           NO          NONIO                             1                 480
     16323874       No           NO          NONIO                             1                 480
     16833561       No           YES         10YRIO                           60                 360
     16846246       No           NO          NONIO                             1                 480
     16963259       No           YES         10YRIO                           60                 360
     16965133       No           YES         10YRIO                           60                 360
     16968253       No           YES         10YRIO                           60                 360
     16968429       No           YES         10YRIO                           60                 360
     16973798       No           YES         10YRIO                           60                 360
     16980432       No           YES         10YRIO                           60                 360
     16981148       No           YES         10YRIO                           60                 360
     16852798       No           NO          NONIO                             1                 480
     16691652       No           NO          NONIO                             1                 360
     16714425       No           YES         10YRIO                           60                 360
     16707284       No           NO          NONIO                             1                 360
     16714453       No           YES         10YRIO                           60                 360
     16814844       No           NO          NONIO                             1                 360
     16814846       No           NO          NONIO                             1                 360
     16814873       No           NO          NONIO                             1                 360
     16784508       No           NO          NONIO                             1                 480
     16814848       No           NO          NONIO                             3                 360
     16814845       No           NO          NONIO                             1                 360
     16814868       No           NO          NONIO                             1                 360
     16814849       No           NO          NONIO                             1                 360
     17010304       No           YES         10YRIO                           60                 360
     17010308       No           YES         10YRIO                           60                 360
     17010288       No           YES         10YRIO                           60                 360
     17010293       No           YES         10YRIO                           60                 360
     17010303       No           YES         10YRIO                           60                 360
     17010269       No           YES         10YRIO                           60                 360
     17010284       No           YES         10YRIO                           60                 360
     17010309       No           YES         10YRIO                           60                 360
     17010302       No           YES         10YRIO                           60                 360
     17010273       No           YES         10YRIO                           60                 360
     16965781       No           YES         10YRIO                           60                 360
     16965815       No           YES         10YRIO                           60                 360
     16979991       No           YES         10YRIO                           60                 360
     16965765       No           YES         10YRIO                           60                 360
     16966592       No           NO          NONIO                             1                 480
     16965849       No           YES         10YRIO                           60                 360
     16966607       No           NO          NONIO                             1                 480
     16965841       No           YES         10YRIO                           60                 360
     17010229       No           YES         10YRIO                           60                 360
     16965859       No           YES         10YRIO                           60                 360
     16979985       No           YES         10YRIO                           60                 360
     16979978       No           YES         10YRIO                           60                 360
     16979975       No           YES         10YRIO                           60                 360
     16966593       No           NO          NONIO                             1                 360
     16965861       No           YES         10YRIO                           60                 360
     16979998       No           YES         10YRIO                           60                 360
     16966612       No           NO          NONIO                             1                 360
     16979988       No           YES         10YRIO                           60                 360
     16966605       No           NO          NONIO                             1                 360
     16965870       No           YES         10YRIO                           60                 360
     16965855       No           YES         10YRIO                           60                 360
     17004265       No           NO          NONIO                             1                 480
     16965852       No           YES         10YRIO                           60                 360
     17010236       No           YES         10YRIO                           60                 360
     16980001       No           YES         10YRIO                           60                 360
     16979987       No           YES         10YRIO                           60                 360
     16979996       No           YES         10YRIO                           60                 360
     16979989       No           YES         10YRIO                           60                 360
     17004252       No           NO          NONIO                             1                 480
     16965869       No           YES         10YRIO                           60                 360
     17010245       No           YES         10YRIO                           60                 360
     16965863       No           YES         10YRIO                           60                 360
     17004258       No           NO          NONIO                             1                 360
     16965860       No           YES         10YRIO                           60                 360
     16979963       No           YES         10YRIO                           60                 360
     16979970       No           YES         10YRIO                           60                 360
     16965768       No           YES         10YRIO                           60                 360
     16980007       No           YES         10YRIO                           60                 360
     16979992       No           YES         10YRIO                           60                 360
     16979972       No           YES         10YRIO                           60                 360
     16965836       No           YES         10YRIO                           60                 360
     16979959       No           YES         10YRIO                           60                 360
     16979979       No           YES         10YRIO                           60                 360
     17010224       No           YES         10YRIO                           60                 360
     16979994       No           YES         10YRIO                           60                 360
     17004257       No           NO          NONIO                             1                 480
     16979986       No           YES         10YRIO                           60                 360
     16979971       No           YES         10YRIO                           60                 360
     17010240       No           YES         10YRIO                           60                 360
     17004259       No           NO          NONIO                             1                 480
     16979981       No           YES         10YRIO                           60                 360
     16979974       No           YES         10YRIO                           60                 360
     17004260       No           NO          NONIO                             1                 360
     16979984       No           YES         10YRIO                           60                 360
     16979990       No           YES         10YRIO                           60                 360
     16979969       No           YES         10YRIO                           60                 360
     16979961       No           YES         10YRIO                           60                 360
     16979976       No           YES         10YRIO                           60                 360
     16980002       No           YES         10YRIO                           60                 360
     16979993       No           YES         10YRIO                           60                 360
     16965867       No           YES         10YRIO                           60                 360
     16979983       No           YES         10YRIO                           60                 360
     17010235       No           YES         10YRIO                           60                 360
     16979960       No           YES         10YRIO                           60                 360
     16980014       No           YES         10YRIO                           60                 360
     17004245       No           NO          NONIO                             1                 360
     16980003       No           YES         10YRIO                           60                 360
     16979995       No           YES         10YRIO                           60                 360
     17004244       No           NO          NONIO                             1                 360
     17010230       No           YES         10YRIO                           60                 360
     16980010       No           YES         10YRIO                           60                 360
     16980013       No           YES         10YRIO                           60                 360
     16979968       No           YES         10YRIO                           60                 360
     17010264       No           YES         10YRIO                           60                 360
     16979982       No           YES         10YRIO                           60                 360
     17004267       No           NO          NONIO                             1                 360
     16979973       No           YES         10YRIO                           60                 360
     17004254       No           NO          NONIO                             1                 360
     16980011       No           YES         10YRIO                           60                 360
     17010226       No           YES         10YRIO                           60                 360
     16979964       No           YES         10YRIO                           60                 360
     16980015       No           YES         10YRIO                           60                 360
     17010233       No           YES         10YRIO                           60                 360
     16980009       No           YES         10YRIO                           60                 360
     16979999       No           YES         10YRIO                           60                 360
     16979997       No           YES         10YRIO                           60                 360
     16980004       No           YES         10YRIO                           60                 360
     17010242       No           YES         10YRIO                           60                 360
     17010249       No           YES         10YRIO                           60                 360
     17010257       No           YES         10YRIO                           60                 360
     16980012       No           YES         10YRIO                           60                 360
     17010260       No           YES         10YRIO                           60                 360
     17010259       No           YES         10YRIO                           60                 360
     17010258       No           YES         10YRIO                           60                 360
     17010268       No           YES         10YRIO                           60                 360
     17010285       No           YES         10YRIO                           60                 360
     17010228       No           YES         10YRIO                           60                 360
     16979980       No           YES         10YRIO                           60                 360
     17010263       No           YES         10YRIO                           60                 360
     16980000       No           YES         10YRIO                           60                 360
     17010282       No           YES         10YRIO                           60                 360
     17010253       No           YES         10YRIO                           60                 360
     17010251       No           YES         10YRIO                           60                 360
     17010255       No           YES         10YRIO                           60                 360
     17010265       No           YES         10YRIO                           60                 360
     17010291       No           YES         10YRIO                           60                 360
     16980016       No           YES         10YRIO                           60                 360
     17010286       No           YES         10YRIO                           60                 360
     16980005       No           YES         10YRIO                           60                 360
     17010241       No           YES         10YRIO                           60                 360
     17010262       No           YES         10YRIO                           60                 360
     17010239       No           YES         10YRIO                           60                 360
     17010279       No           YES         10YRIO                           60                 360
     17010290       No           YES         10YRIO                           60                 360
     17010248       No           YES         10YRIO                           60                 360
     17010266       No           YES         10YRIO                           60                 360
     17010246       No           YES         10YRIO                           60                 360
     17010300       No           YES         10YRIO                           60                 360
     17010275       No           YES         10YRIO                           60                 360
     17010301       No           YES         10YRIO                           60                 360
     17010267       No           YES         10YRIO                           60                 360
     17010280       No           YES         10YRIO                           60                 360
     17010278       No           YES         10YRIO                           60                 360
     17010232       No           YES         10YRIO                           60                 360
     17010283       No           YES         10YRIO                           60                 360
     17010244       No           YES         10YRIO                           60                 360
     17010277       No           YES         10YRIO                           60                 360
     17010287       No           YES         10YRIO                           60                 360
     17010261       No           YES         10YRIO                           60                 360
     17010247       No           YES         10YRIO                           60                 360
     17010297       No           YES         10YRIO                           60                 360
     17010225       No           YES         10YRIO                           60                 360
     17010299       No           YES         10YRIO                           60                 360
     17010234       No           YES         10YRIO                           60                 360
     17010276       No           YES         10YRIO                           60                 360
     17010243       No           YES         10YRIO                           60                 360
     17010238       No           YES         10YRIO                           60                 360
     17010281       No           YES         10YRIO                           60                 360
     17010237       No           YES         10YRIO                           60                 360
     17010294       No           YES         10YRIO                           60                 360
     17010252       No           YES         10YRIO                           60                 360
     17010298       No           YES         10YRIO                           60                 360
     17010292       No           YES         10YRIO                           60                 360
     17010272       No           YES         10YRIO                           60                 360
     17010289       No           YES         10YRIO                           60                 360
     17010271       No           YES         10YRIO                           60                 360
     17010306       No           YES         10YRIO                           60                 360
     17010295       No           YES         10YRIO                           60                 360
     17010305       No           YES         10YRIO                           60                 360
     17010296       No           YES         10YRIO                           60                 360
     16814894       No           NO          NONIO                             1                 480
     16814897       No           NO          NONIO                             1                 360
     16814902       No           NO          NONIO                             1                 360
     16814912       No           NO          NONIO                             1                 360
     16814896       No           NO          NONIO                             1                 360
     16814890       No           NO          NONIO                             1                 360
     16692062       No           YES         10YRIO                           60                 360
     16663517       No           NO          NONIO                             1                 360
     16658266       No           NO          NONIO                             1                 480
     16653468       No           NO          NONIO                             1                 360
     16653486       No           NO          NONIO                             1                 360
     16649538       No           NO          NONIO                             1                 480
     16615788       No           YES         10YRIO                           60                 360
     16612420       No           NO          NONIO                             1                 360
     16603717       No           NO          NONIO                             1                 360
     16605392       No           NO          NONIO                             1                 480
     16599124       No           NO          NONIO                             1                 360
     16965721       No           YES         10YRIO                           60                 360
     16848697       No           NO          NONIO                             1                 360
     16965722       No           YES         10YRIO                           60                 360
     16965724       No           YES         10YRIO                           60                 360
     16848687       No           NO          NONIO                             1                 360
     16966564       No           NO          NONIO                             1                 360
     16965708       No           YES         10YRIO                           60                 360
     16965706       No           YES         10YRIO                           60                 360
     16965738       No           YES         10YRIO                           60                 360
     16965726       No           YES         10YRIO                           60                 360
     16965729       No           YES         10YRIO                           60                 360
     16965723       No           YES         10YRIO                           60                 360
     16965740       No           YES         10YRIO                           60                 360
     16966567       No           NO          NONIO                             1                 360
     16979949       No           YES         10YRIO                           60                 360
     16965741       No           YES         10YRIO                           60                 360
     16965709       No           YES         10YRIO                           60                 360
     16979952       No           YES         10YRIO                           60                 360
     16965720       No           YES         10YRIO                           60                 360
     16966569       No           NO          NONIO                             1                 480
     16965730       No           YES         10YRIO                           60                 360
     16965715       No           YES         10YRIO                           60                 360
     16966563       No           NO          NONIO                             1                 360
     17010214       No           YES         10YRIO                           60                 360
     16965727       No           YES         10YRIO                           60                 360
     16965728       No           YES         10YRIO                           60                 360
     16966572       No           NO          NONIO                             1                 360
     16965725       No           YES         10YRIO                           60                 360
     16965743       No           YES         10YRIO                           60                 360
     16966568       No           NO          NONIO                             1                 480
     16979955       No           YES         10YRIO                           60                 360
     16966573       No           NO          NONIO                             1                 360
     16966577       No           NO          NONIO                             1                 360
     16965714       No           YES         10YRIO                           60                 360
     16965742       No           YES         10YRIO                           60                 360
     16966574       No           NO          NONIO                             2                 360
     16979951       No           YES         10YRIO                           60                 360
     16965739       No           YES         10YRIO                           60                 360
     16966576       No           NO          NONIO                             2                 360
     16979950       No           YES         10YRIO                           60                 360
     16979946       No           YES         10YRIO                           60                 360
     17010211       No           YES         10YRIO                           60                 360
     16979953       No           YES         10YRIO                           60                 360
     16965744       No           YES         10YRIO                           60                 360
     17010208       No           YES         10YRIO                           60                 360
     17004234       No           NO          NONIO                             1                 360
     16979956       No           YES         10YRIO                           60                 360
     16979948       No           YES         10YRIO                           60                 360
     16979947       No           YES         10YRIO                           60                 360
     16965710       No           YES         10YRIO                           60                 360
     17004233       No           NO          NONIO                             1                 360
     16979954       No           YES         10YRIO                           60                 360
     17004229       No           NO          NONIO                             1                 360
     17010217       No           YES         10YRIO                           60                 360
     17010218       No           YES         10YRIO                           60                 360
     17010219       No           YES         10YRIO                           60                 360
     17010210       No           YES         10YRIO                           60                 360
     17010216       No           YES         10YRIO                           60                 360
     17010221       No           YES         10YRIO                           60                 360
     17004236       No           NO          NONIO                             1                 360
     17010212       No           YES         10YRIO                           60                 360
     17010213       No           YES         10YRIO                           60                 360
     17010220       No           YES         10YRIO                           60                 360
     17010209       No           YES         10YRIO                           60                 360
     16814862       No           NO          NONIO                             1                 360
     16814883       No           NO          NONIO                             1                 360
     16814843       No           NO          NONIO                             1                 360
     16814855       No           NO          NONIO                             1                 360
     16814874       No           NO          NONIO                             1                 480
     16814875       No           NO          NONIO                             1                 480
     16814885       No           NO          NONIO                             1                 480
     16814863       No           NO          NONIO                             1                 360
     16814847       No           NO          NONIO                             1                 360
     16814860       No           NO          NONIO                             1                 360
     16814859       No           NO          NONIO                             1                 360
     16965733       No           YES         10YRIO                           60                 360
     16814866       No           NO          NONIO                             1                 480
     16814889       No           NO          NONIO                             1                 360
     16814870       No           NO          NONIO                             1                 360
     16814856       No           NO          NONIO                             1                 360
     16965716       No           YES         10YRIO                           60                 360
     16814861       No           NO          NONIO                             1                 360
     16814871       No           NO          NONIO                             1                 360
     16848677       No           NO          NONIO                             1                 360
     16814857       No           NO          NONIO                             1                 360
     16965713       No           YES         10YRIO                           60                 360
     16814858       No           NO          NONIO                             1                 360
     16965731       No           YES         10YRIO                           60                 360
     16848676       No           NO          NONIO                             1                 360
     16848689       No           NO          NONIO                             1                 360
     16966575       No           NO          NONIO                             2                 480
     16848680       No           NO          NONIO                             1                 360
     16848693       No           NO          NONIO                             1                 360
     16848688       No           NO          NONIO                             1                 360
     16965734       No           YES         10YRIO                           60                 360
     16965736       No           YES         10YRIO                           60                 360
     16965737       No           YES         10YRIO                           60                 360
     16965712       No           YES         10YRIO                           60                 360
     16848679       No           NO          NONIO                             1                 360
     17010215       No           YES         10YRIO                           60                 360
     16814887       No           NO          NONIO                             1                 360
     16848681       No           NO          NONIO                             1                 360
     16847043       No           YES         10YRIO                           60                 360
     16814872       No           NO          NONIO                             1                 360
     16848678       No           NO          NONIO                             1                 360
     16848686       No           NO          NONIO                             1                 360
     16848691       No           NO          NONIO                             1                 480
     16848694       No           NO          NONIO                             1                 360
     16848696       No           NO          NONIO                             1                 480
     16848682       No           NO          NONIO                             1                 360
     17021097       No           YES         10YRIO                           60                 360
     17021115       No           YES         10YRIO                           60                 360
     17021144       No           YES         10YRIO                           60                 360
     17021308       No           NO          NONIO                             1                 360
     16776830       No           YES         10YRIO                           60                 360
     16718154       No           YES         10YRIO                           60                 360
     16803699       No           NO          NONIO                             1                 360
     16978215       No           YES         10YRIO                           60                 360
     17014600       No           YES         10YRIO                           60                 360
     16971864       No           NO          NONIO                             1                 360
     16984338       No           YES         10YRIO                           60                 360
     16969040       No           YES         10YRIO                           60                 360
     16984359       No           YES         10YRIO                           60                 360
     16969052       No           YES         10YRIO                           60                 360
     17014644       No           YES         10YRIO                           60                 360
     16969064       No           YES         10YRIO                           60                 360
     17014659       No           YES         10YRIO                           60                 360
     16982776       No           YES         10YRIO                           60                 360
     16978167       No           YES         10YRIO                           60                 360
     16978171       No           YES         10YRIO                           60                 360
     16978173       No           YES         10YRIO                           60                 360
     16978341       No           YES         10YRIO                           60                 360
     16978348       No           YES         10YRIO                           60                 360
     16851544       No           YES         10YRIO                           60                 360
     16978521       No           YES         10YRIO                           60                 360
     17008801       No           NO          NONIO                             1                 480
     17010307       No           YES         10YRIO                           60                 360
     16968060       No           YES         10YRIO                           60                 360
     16971962       No           NO          NONIO                             1                 360
     16978038       No           YES         10YRIO                           60                 360
     16978094       No           YES         10YRIO                           60                 360
     16994814       No           YES         10YRIO                           60                 360
     16978295       No           YES         10YRIO                           60                 360
     16978298       No           YES         10YRIO                           60                 360
     17008919       No           YES         10YRIO                           60                 360
     16978641       No           YES         10YRIO                           60                 360
     16968853       No           YES         10YRIO                           60                 360
     17010250       No           YES         10YRIO                           60                 360
     16968858       No           YES         10YRIO                           60                 360
     17010254       No           YES         10YRIO                           60                 360
     17010256       No           YES         10YRIO                           60                 360
     16968886       No           NO          NONIO                             1                 360
     17001538       No           YES         10YRIO                           60                 360
     16968890       No           YES         10YRIO                           60                 360
     16819199       No           YES         10YRIO                           60                 360
     16825945       No           YES         10YRIO                           60                 360
     16834865       No           YES         10YRIO                           60                 360
     16823907       No           NO          NONIO                             1                 360
     16823776       No           YES         10YRIO                           60                 360
     16819341       No           NO          NONIO                             1                 480
     16833152       No           NO          NONIO                             1                 360
     16836984       No           YES         10YRIO                           60                 360
     16814093       No           NO          NONIO                             1                 480
     16814095       No           NO          NONIO                             1                 480
     16803565       No           YES         10YRIO                           60                 360
     16838758       No           NO          NONIO                             1                 360
     16721731       No           NO          NONIO                             1                 360
     16819650       No           NO          NONIO                             1                 480
     16802939       No           NO          NONIO                             1                 360
     16826720       No           NO          NONIO                             1                 480
     16772552       No           NO          NONIO                             1                 360
     16771666       No           YES         10YRIO                           60                 360
     16832984       No           NO          NONIO                             1                 360
     16819635       No           NO          NONIO                             1                 360
     16835617       No           YES         10YRIO                           60                 360
     16846025       No           YES         10YRIO                           60                 360
     16853340       No           YES         10YRIO                           60                 360
     16965468       No           YES         10YRIO                           60                 360
     17013834       No           YES         10YRIO                           60                 360
     16980592       No           YES         10YRIO                           60                 360
     16980624       No           YES         10YRIO                           60                 360
     17002121       No           YES         10YRIO                           60                 360
     17011010       No           YES         10YRIO                           60                 360
     16984830       No           YES         10YRIO                           60                 360
     16991561       No           YES         10YRIO                           60                 360
     16991564       No           YES         10YRIO                           60                 360
     17016338       No           YES         10YRIO                           60                 360
     16857011       No           YES         10YRIO                           60                 360
     16973945       No           YES         10YRIO                           60                 360
     16857358       No           YES         10YRIO                           60                 360
     16803933       No           YES         10YRIO                           60                 360
     17000139       No           YES         10YRIO                           60                 360
     16968687       No           YES         10YRIO                           60                 360
     17009274       No           YES         10YRIO                           60                 360
     17002159       No           YES         10YRIO                           60                 360
     17014988       No           YES         10YRIO                           60                 360
     17015000       No           YES         10YRIO                           60                 360
     17015003       No           YES         10YRIO                           60                 360
     16790801       No           YES         10YRIO                           60                 360
     16823991       No           YES         10YRIO                           60                 360
     16990068       No           YES         10YRIO                           60                 360
     16819404       No           NO          NONIO                             1                 360
     16856629       No           YES         10YRIO                           60                 360
     16991521       No           YES         10YRIO                           60                 360
     17011013       No           YES         10YRIO                           60                 360
     16990390       No           YES         10YRIO                           60                 360
     16823830       No           NO          NONIO                             1                 360
     16808363       No           YES         10YRIO                           60                 360
     16823822       No           YES         10YRIO                           60                 360
     16308297       No           NO          NONIO                             1                 480
     16836779       No           YES         10YRIO                           60                 360
     16814042       No           YES         10YRIO                           60                 360
     16826969       No           NO          NONIO                             1                 360
     16790671       No           NO          NONIO                             1                 360
     16786226       No           NO          NONIO                             1                 480
     16838655       No           NO          NONIO                             1                 480
     16835784       No           NO          NONIO                             1                 360
     16780431       No           NO          NONIO                             1                 480
     16833526       No           YES         10YRIO                           60                 360
     16833529       No           YES         10YRIO                           60                 360
     16833547       No           YES         10YRIO                           60                 360
     16833555       No           YES         10YRIO                           60                 360
     16833559       No           YES         10YRIO                           60                 360
     16833564       No           YES         10YRIO                           60                 360
     16833573       No           YES         10YRIO                           60                 360
     16833574       No           YES         10YRIO                           60                 360
     16833578       No           YES         10YRIO                           60                 360
     16833586       No           YES         10YRIO                           60                 360
     16833587       No           YES         10YRIO                           60                 360
     16836774       No           YES         10YRIO                           60                 360
     16836784       No           YES         10YRIO                           60                 360
     16836790       No           YES         10YRIO                           60                 360
     16836800       No           YES         10YRIO                           60                 360
     16836801       No           YES         10YRIO                           60                 360
     16836803       No           YES         10YRIO                           60                 360
     16836813       No           YES         10YRIO                           60                 360
     16836819       No           YES         10YRIO                           60                 360
     16836823       No           YES         10YRIO                           60                 360
     16836833       No           YES         10YRIO                           60                 360
     16836841       No           YES         10YRIO                           60                 360
     16836848       No           YES         10YRIO                           60                 360
     16836899       No           YES         10YRIO                           60                 360
     16836909       No           YES         10YRIO                           60                 360
     16836931       No           YES         10YRIO                           60                 360
     16836938       No           YES         10YRIO                           60                 360
     16836941       No           YES         10YRIO                           60                 360
     16836943       No           YES         10YRIO                           60                 360
     16836956       No           YES         10YRIO                           60                 360
     16836978       No           YES         10YRIO                           60                 360
     16836983       No           YES         10YRIO                           60                 360
     16845185       No           YES         10YRIO                           60                 360
     16845196       No           YES         10YRIO                           60                 360
     16845214       No           YES         10YRIO                           60                 360
     16845226       No           YES         10YRIO                           60                 360
     16845271       No           YES         10YRIO                           60                 360
     16845280       No           YES         10YRIO                           60                 360
     16833474       No           YES         10YRIO                           60                 360
     16833477       No           YES         10YRIO                           60                 360
     16833479       No           YES         10YRIO                           60                 360
     16833480       No           YES         10YRIO                           60                 360
     16833487       No           YES         10YRIO                           60                 360
     16833499       No           YES         10YRIO                           60                 360
     16642701       No           NO          NONIO                             1                 360
     16814918       No           NO          NONIO                             1                 360
     16814910       No           NO          NONIO                             1                 360
     16814913       No           NO          NONIO                             1                 360
     16814916       No           NO          NONIO                             1                 360
     16814909       No           NO          NONIO                             1                 360
     16814919       No           NO          NONIO                             1                 360
     16814905       No           NO          NONIO                             1                 480
     16814921       No           NO          NONIO                             1                 360
     16814920       No           NO          NONIO                             1                 360
     16848705       No           NO          NONIO                             1                 480
     17010222       No           YES         10YRIO                           60                 360
     16848713       No           NO          NONIO                             1                 480
     16848719       No           NO          NONIO                             1                 360
     16966583       No           NO          NONIO                             1                 360
     16965758       No           YES         10YRIO                           60                 360
     16848714       No           NO          NONIO                             1                 360
     16848707       No           NO          NONIO                             1                 360
     16965753       No           YES         10YRIO                           60                 360
     16848718       No           NO          NONIO                             1                 360
     16814922       No           NO          NONIO                             1                 360
     16848737       No           NO          NONIO                             1                 360
     16848736       No           NO          NONIO                             1                 360
     16848711       No           NO          NONIO                             1                 480
     16848741       No           NO          NONIO                             1                 360
     16848710       No           NO          NONIO                             1                 360
     16848727       No           NO          NONIO                             1                 360
     16848732       No           NO          NONIO                             1                 360
     16965788       No           YES         10YRIO                           60                 360
     16848729       No           NO          NONIO                             1                 360
     16965787       No           YES         10YRIO                           60                 360
     16848724       No           NO          NONIO                             1                 360
     16965764       No           YES         10YRIO                           60                 360
     16965793       No           YES         10YRIO                           60                 360
     16848739       No           NO          NONIO                             1                 480
     16965776       No           YES         10YRIO                           60                 360
     16965812       No           YES         10YRIO                           60                 360
     16965782       No           YES         10YRIO                           60                 360
     16965772       No           YES         10YRIO                           60                 360
     16965745       No           YES         10YRIO                           60                 360
     16965777       No           YES         10YRIO                           60                 360
     16965843       No           YES         10YRIO                           60                 360
     16965784       No           YES         10YRIO                           60                 360
     16965803       No           YES         10YRIO                           60                 360
     16848703       No           NO          NONIO                             1                 360
     16965800       No           YES         10YRIO                           60                 360
     16965748       No           YES         10YRIO                           60                 360
     16965746       No           YES         10YRIO                           60                 360
     16965808       No           YES         10YRIO                           60                 360
     16965818       No           YES         10YRIO                           60                 360
     16966580       No           NO          NONIO                             1                 360
     16965757       No           YES         10YRIO                           60                 360
     16965819       No           YES         10YRIO                           60                 360
     16965823       No           YES         10YRIO                           60                 360
     16965771       No           YES         10YRIO                           60                 360
     16965817       No           YES         10YRIO                           60                 360
     16965821       No           YES         10YRIO                           60                 360
     16965747       No           YES         10YRIO                           60                 360
     16966588       No           NO          NONIO                             1                 360
     16965749       No           YES         10YRIO                           60                 360
     16965786       No           YES         10YRIO                           60                 360
     16965847       No           YES         10YRIO                           60                 360
     16965816       No           YES         10YRIO                           60                 360
     16965814       No           YES         10YRIO                           60                 360
     16965813       No           YES         10YRIO                           60                 360
     16965840       No           YES         10YRIO                           60                 360
     16979965       No           YES         10YRIO                           60                 360
     16965801       No           YES         10YRIO                           60                 360
     16848721       No           NO          NONIO                             1                 360
     16965856       No           YES         10YRIO                           60                 360
     16965832       No           YES         10YRIO                           60                 360
     16965827       No           YES         10YRIO                           60                 360
     16965833       No           YES         10YRIO                           60                 360
     16965798       No           YES         10YRIO                           60                 360
     16965791       No           YES         10YRIO                           60                 360
     16965810       No           YES         10YRIO                           60                 360
     16848734       No           NO          NONIO                             1                 360
     16966586       No           NO          NONIO                             1                 480
     16848742       No           NO          NONIO                             1                 360
     16965811       No           YES         10YRIO                           60                 360
     16965752       No           YES         10YRIO                           60                 360
     16979966       No           YES         10YRIO                           60                 360
     16966598       No           NO          NONIO                             1                 480
     16965799       No           YES         10YRIO                           60                 360
     16965825       No           YES         10YRIO                           60                 360
     16965805       No           YES         10YRIO                           60                 360
     16965761       No           YES         10YRIO                           60                 360
     16965830       No           YES         10YRIO                           60                 360
     16965796       No           YES         10YRIO                           60                 360
     16965780       No           YES         10YRIO                           60                 360
     16965829       No           YES         10YRIO                           60                 360
     17010223       No           YES         10YRIO                           60                 360
     16965846       No           YES         10YRIO                           60                 360
     16965828       No           YES         10YRIO                           60                 360
     16965766       No           YES         10YRIO                           60                 360
     16965751       No           YES         10YRIO                           60                 360
     16966610       No           NO          NONIO                             1                 360
     16966609       No           NO          NONIO                             1                 360
     16965854       No           YES         10YRIO                           60                 360
     16965783       No           YES         10YRIO                           60                 360
     16965759       No           YES         10YRIO                           60                 360
     16965789       No           YES         10YRIO                           60                 360
     16966591       No           NO          NONIO                             1                 360
     16965851       No           YES         10YRIO                           60                 360
     16966585       No           NO          NONIO                             1                 360
     16965831       No           YES         10YRIO                           60                 360
     16965767       No           YES         10YRIO                           60                 360
     16965837       No           YES         10YRIO                           60                 360
     16965794       No           YES         10YRIO                           60                 360
     16965844       No           YES         10YRIO                           60                 360
     16965774       No           YES         10YRIO                           60                 360
     16965820       No           YES         10YRIO                           60                 360
     16966597       No           NO          NONIO                             1                 360
     16965785       No           YES         10YRIO                           60                 360
     16965838       No           YES         10YRIO                           60                 360
     16965806       No           YES         10YRIO                           60                 360
     16965858       No           YES         10YRIO                           60                 360
     16965778       No           YES         10YRIO                           60                 360
     16965857       No           YES         10YRIO                           60                 360
     16965756       No           YES         10YRIO                           60                 360
     16965802       No           YES         10YRIO                           60                 360
     16966590       No           NO          NONIO                             1                 360
     16965845       No           YES         10YRIO                           60                 360
     16965775       No           YES         10YRIO                           60                 360
     16965835       No           YES         10YRIO                           60                 360
     16965760       No           YES         10YRIO                           60                 360
     16966608       No           NO          NONIO                             1                 360
     16965804       No           YES         10YRIO                           60                 360
     16965842       No           YES         10YRIO                           60                 360
     16965826       No           YES         10YRIO                           60                 360
     16979977       No           YES         10YRIO                           60                 360
     16965834       No           YES         10YRIO                           60                 360
     16979962       No           YES         10YRIO                           60                 360
     16965850       No           YES         10YRIO                           60                 360
     16965807       No           YES         10YRIO                           60                 360
     16965865       No           YES         10YRIO                           60                 360
     16965770       No           YES         10YRIO                           60                 360
     16965763       No           YES         10YRIO                           60                 360
     16965824       No           YES         10YRIO                           60                 360
     16979967       No           YES         10YRIO                           60                 360
     16966611       No           NO          NONIO                             1                 360
     16965853       No           YES         10YRIO                           60                 360
     16965750       No           YES         10YRIO                           60                 360
     16965864       No           YES         10YRIO                           60                 360
     16966606       No           NO          NONIO                             1                 360
     16661822       No           YES         10YRIO                           60                 360
     16844003       No           YES         10YRIO                           60                 360
     16845517       No           NO          NONIO                             1                 480
     16847170       No           NO          NONIO                             1                 480
     16848890       No           NO          NONIO                             1                 360
     16848966       No           NO          NONIO                             1                 480
     16851525       No           YES         10YRIO                           60                 360
     16851627       No           YES         10YRIO                           60                 360
     16851837       No           YES         10YRIO                           60                 360
     16856267       No           NO          NONIO                             1                 480
     16965052       No           YES         10YRIO                           60                 360
     16968115       No           NO          NONIO                             1                 480
     16967992       No           NO          NONIO                             1                 360
     16968157       No           YES         10YRIO                           60                 360
     16971926       No           YES         10YRIO                           60                 360
     16980272       No           YES         10YRIO                           60                 360
     16980119       No           YES         10YRIO                           60                 360
     16982666       No           YES         10YRIO                           60                 360
     16982590       No           YES         10YRIO                           60                 360
     16984222       No           YES         10YRIO                           60                 360
     16984270       No           YES         10YRIO                           60                 360
     16984323       No           YES         10YRIO                           60                 360
     16990996       No           YES         10YRIO                           60                 360
     16991028       No           YES         10YRIO                           60                 360
     16994829       No           YES         10YRIO                           60                 360
     16997801       No           YES         10YRIO                           60                 360
     16997808       No           YES         10YRIO                           60                 360
     16997838       No           YES         10YRIO                           60                 360
     16997891       No           YES         10YRIO                           60                 360
     17001501       No           YES         10YRIO                           60                 360
     17001510       No           YES         10YRIO                           60                 360
     17003018       No           YES         10YRIO                           60                 360
     17003104       No           YES         10YRIO                           60                 360
     17004503       No           YES         10YRIO                           60                 360
     17008831       No           YES         10YRIO                           60                 360
     17010882       No           NO          NONIO                             3                 360
     17010901       No           YES         10YRIO                           60                 360
     17013271       No           YES         10YRIO                           60                 360
     17014509       No           YES         10YRIO                           60                 360
     17014517       No           YES         10YRIO                           60                 360
     17014612       No           YES         10YRIO                           60                 360
     17014657       No           YES         10YRIO                           60                 360
     17016087       No           YES         10YRIO                           60                 360
     17016131       No           YES         10YRIO                           60                 360
     17020943       No           YES         10YRIO                           60                 360
     17021789       No           YES         10YRIO                           60                 360
     17027360       No           YES         10YRIO                           60                 360
     16811571       No           NO          NONIO                             1                 360
     16826192       No           NO          NONIO                             1                 360
     16834872       No           YES         10YRIO                           60                 360
     16802896       No           NO          NONIO                             1                 480
     16543470       No           NO          NONIO                             1                 360
     16814892       No           NO          NONIO                             1                 360
     16848706       No           NO          NONIO                             1                 360
     16814917       No           NO          NONIO                             1                 360
     16848726       No           NO          NONIO                             1                 360
     16848735       No           NO          NONIO                             1                 360
     16848731       No           NO          NONIO                             1                 360
     16965762       No           YES         10YRIO                           60                 360
     16965769       No           YES         10YRIO                           60                 360
     16965779       No           YES         10YRIO                           60                 360
     16966579       No           NO          NONIO                             1                 360
     16965809       No           YES         10YRIO                           60                 360
     16965839       No           YES         10YRIO                           60                 360
     16965790       No           YES         10YRIO                           60                 360
     16965773       No           YES         10YRIO                           60                 360
     16966601       No           NO          NONIO                             1                 360
     16965862       No           YES         10YRIO                           60                 360
     16965868       No           YES         10YRIO                           60                 360
     16965822       No           YES         10YRIO                           60                 360
     17004263       No           NO          NONIO                             1                 360
     17004239       No           NO          NONIO                             1                 360
     17010270       No           YES         10YRIO                           60                 360
     17010231       No           YES         10YRIO                           60                 360
     17010274       No           YES         10YRIO                           60                 360
     16612435       No           NO          NONIO                             1                 360
     16616757       No           NO          NONIO                             1                 360
     16650593       No           NO          NONIO                             1                 360
     16772819       No           NO          NONIO                             1                 360
     16772849       No           NO          NONIO                             1                 360
     16775655       No           NO          NONIO                             1                 360
     16764815       No           YES         10YRIO                           60                 360
     16773029       No           NO          NONIO                             1                 480
     16772807       No           NO          NONIO                             1                 360
     16772808       No           YES         10YRIO                           60                 360
     16731208       No           NO          NONIO                             1                 360
     16730079       No           NO          NONIO                             1                 360
     16731291       No           YES         10YRIO                           60                 360
     16603034       No           NO          NONIO                             1                 360
     16722803       No           NO          NONIO                             1                 360
     16722891       No           NO          NONIO                             1                 480
     16713313       No           NO          NONIO                             1                 360
     16713307       No           NO          NONIO                             1                 360
     16710476       No           NO          NONIO                             1                 360
     16709209       No           NO          NONIO                             1                 360
     16709149       No           NO          NONIO                             1                 480
     16996710       No           YES         10YRIO                           60                 360
     16996715       No           YES         10YRIO                           60                 360
     16996716       No           YES         10YRIO                           60                 360
     16996727       No           YES         10YRIO                           60                 360
     16996728       No           YES         10YRIO                           60                 360
     16996731       No           YES         10YRIO                           60                 360
     16990909       No           YES         10YRIO                           60                 360
     16990910       No           YES         10YRIO                           60                 360
     16990912       No           YES         10YRIO                           60                 360
     16990913       No           YES         10YRIO                           60                 360
     16990914       No           YES         10YRIO                           60                 360
     16990916       No           YES         10YRIO                           60                 360
     16990917       No           YES         10YRIO                           60                 360
     16990918       No           YES         10YRIO                           60                 360
     16990919       No           YES         10YRIO                           60                 360
     16990920       No           YES         10YRIO                           60                 360
     16990921       No           YES         10YRIO                           60                 360
     16674883       No           YES         10YRIO                           60                 360
     16978242       No           YES         10YRIO                           60                 360
     16978243       No           YES         10YRIO                           60                 360
     16978244       No           YES         10YRIO                           60                 360
     16978245       No           YES         10YRIO                           60                 360
     16978246       No           YES         10YRIO                           60                 360
     16978247       No           YES         10YRIO                           60                 360
     16978250       No           YES         10YRIO                           60                 360
     16978251       No           YES         10YRIO                           60                 360
     16978253       No           YES         10YRIO                           60                 360
     16978254       No           YES         10YRIO                           60                 360
     16978255       No           YES         10YRIO                           60                 360
     16978256       No           YES         10YRIO                           60                 360
     16978257       No           YES         10YRIO                           60                 360
     16978258       No           YES         10YRIO                           60                 360
     16978259       No           YES         10YRIO                           60                 360
     16978260       No           YES         10YRIO                           60                 360
     16978261       No           YES         10YRIO                           60                 360
     16978262       No           YES         10YRIO                           60                 360
     16978263       No           YES         10YRIO                           60                 360
     16978264       No           YES         10YRIO                           60                 360
     16978265       No           YES         10YRIO                           60                 360
     16978266       No           YES         10YRIO                           60                 360
     16978267       No           YES         10YRIO                           60                 360
     16978268       No           YES         10YRIO                           60                 360
     16978269       No           YES         10YRIO                           60                 360
     16978270       No           YES         10YRIO                           60                 360
     16978271       No           YES         10YRIO                           60                 360
     16978272       No           YES         10YRIO                           60                 360
     16978273       No           YES         10YRIO                           60                 360
     16978274       No           YES         10YRIO                           60                 360
     16978275       No           YES         10YRIO                           60                 360
     16978277       No           YES         10YRIO                           60                 360
     16978278       No           YES         10YRIO                           60                 360
     16978279       No           YES         10YRIO                           60                 360
     16978280       No           YES         10YRIO                           60                 360
     16978281       No           YES         10YRIO                           60                 360
     16978282       No           YES         10YRIO                           60                 360
     16978283       No           YES         10YRIO                           60                 360
     16978286       No           YES         10YRIO                           60                 360
     16978287       No           YES         10YRIO                           60                 360
     16978288       No           YES         10YRIO                           60                 360
     16978289       No           YES         10YRIO                           60                 360
     16978291       No           YES         10YRIO                           60                 360
     16978292       No           YES         10YRIO                           60                 360
     16978293       No           YES         10YRIO                           60                 360
     16978294       No           YES         10YRIO                           60                 360
     16978296       No           YES         10YRIO                           60                 360
     16978297       No           YES         10YRIO                           60                 360
     16978300       No           YES         10YRIO                           60                 360
     16978301       No           YES         10YRIO                           60                 360
     16978302       No           YES         10YRIO                           60                 360
     16978303       No           YES         10YRIO                           60                 360
     16978304       No           YES         10YRIO                           60                 360
     16978305       No           YES         10YRIO                           60                 360
     16978306       No           YES         10YRIO                           60                 360
     16978307       No           YES         10YRIO                           60                 360
     16978309       No           YES         10YRIO                           60                 360
     16978310       No           YES         10YRIO                           60                 360
     16978312       No           YES         10YRIO                           60                 360
     16978313       No           YES         10YRIO                           60                 360
     16978315       No           YES         10YRIO                           60                 360
     16978316       No           YES         10YRIO                           60                 360
     16978317       No           YES         10YRIO                           60                 360
     16978318       No           YES         10YRIO                           60                 360
     16978319       No           YES         10YRIO                           60                 360
     16978320       No           YES         10YRIO                           60                 360
     16978321       No           YES         10YRIO                           60                 360
     16978322       No           YES         10YRIO                           60                 360
     16978323       No           YES         10YRIO                           60                 360
     16978324       No           YES         10YRIO                           60                 360
     16978325       No           YES         10YRIO                           60                 360
     16978328       No           YES         10YRIO                           60                 360
     16978329       No           YES         10YRIO                           60                 360
     16978330       No           YES         10YRIO                           60                 360
     16978331       No           YES         10YRIO                           60                 360
     16978332       No           YES         10YRIO                           60                 360
     16978333       No           YES         10YRIO                           60                 360
     16978334       No           YES         10YRIO                           60                 360
     16978335       No           YES         10YRIO                           60                 360
     16978337       No           YES         10YRIO                           60                 360
     16978338       No           YES         10YRIO                           60                 360
     16978339       No           YES         10YRIO                           60                 360
     16978340       No           YES         10YRIO                           60                 360
     16978342       No           YES         10YRIO                           60                 360
     16978343       No           YES         10YRIO                           60                 360
     16978345       No           YES         10YRIO                           60                 360
     16978346       No           YES         10YRIO                           60                 360
     16978347       No           YES         10YRIO                           60                 360
     16978349       No           YES         10YRIO                           60                 360
     16978350       No           YES         10YRIO                           60                 360
     16978351       No           YES         10YRIO                           60                 360
     16978352       No           YES         10YRIO                           60                 360
     16978353       No           YES         10YRIO                           60                 360
     16978354       No           YES         10YRIO                           60                 360
     16978355       No           YES         10YRIO                           60                 360
     16978356       No           YES         10YRIO                           60                 360
     16978359       No           YES         10YRIO                           60                 360
     16978360       No           YES         10YRIO                           60                 360
     16978361       No           YES         10YRIO                           60                 360
     16978362       No           YES         10YRIO                           60                 360
     16978363       No           YES         10YRIO                           60                 360
     16978364       No           YES         10YRIO                           60                 360
     16978365       No           YES         10YRIO                           60                 360
     16978366       No           YES         10YRIO                           60                 360
     16978367       No           YES         10YRIO                           60                 360
     16978369       No           YES         10YRIO                           60                 360
     16978370       No           YES         10YRIO                           60                 360
     16978372       No           YES         10YRIO                           60                 360
     16978093       No           YES         10YRIO                           60                 360
     16978095       No           YES         10YRIO                           60                 360
     16978096       No           YES         10YRIO                           60                 360
     16978097       No           YES         10YRIO                           60                 360
     16978101       No           YES         10YRIO                           60                 360
     16978102       No           YES         10YRIO                           60                 360
     16978104       No           YES         10YRIO                           60                 360
     16978105       No           YES         10YRIO                           60                 360
     16978107       No           YES         10YRIO                           60                 360
     16978108       No           YES         10YRIO                           60                 360
     16978109       No           YES         10YRIO                           60                 360
     16978110       No           YES         10YRIO                           60                 360
     16978112       No           YES         10YRIO                           60                 360
     16978113       No           YES         10YRIO                           60                 360
     16978114       No           YES         10YRIO                           60                 360
     16978115       No           YES         10YRIO                           60                 360
     16978116       No           YES         10YRIO                           60                 360
     16978117       No           YES         10YRIO                           60                 360
     16978119       No           YES         10YRIO                           60                 360
     16978120       No           YES         10YRIO                           60                 360
     16978121       No           YES         10YRIO                           60                 360
     16978122       No           YES         10YRIO                           60                 360
     16978123       No           YES         10YRIO                           60                 360
     16978124       No           YES         10YRIO                           60                 360
     16978126       No           YES         10YRIO                           60                 360
     16978127       No           YES         10YRIO                           60                 360
     16978128       No           YES         10YRIO                           60                 360
     16978129       No           YES         10YRIO                           60                 360
     16978131       No           YES         10YRIO                           60                 360
     16978132       No           YES         10YRIO                           60                 360
     16978133       No           YES         10YRIO                           60                 360
     16978134       No           YES         10YRIO                           60                 360
     16978135       No           YES         10YRIO                           60                 360
     16978136       No           YES         10YRIO                           60                 360
     16978137       No           YES         10YRIO                           60                 360
     16978138       No           YES         10YRIO                           60                 360
     16978139       No           YES         10YRIO                           60                 360
     16978140       No           YES         10YRIO                           60                 360
     16978141       No           YES         10YRIO                           60                 360
     16978143       No           YES         10YRIO                           60                 360
     16978144       No           YES         10YRIO                           60                 360
     16978145       No           YES         10YRIO                           60                 360
     16978147       No           YES         10YRIO                           60                 360
     16978148       No           YES         10YRIO                           60                 360
     16978149       No           YES         10YRIO                           60                 360
     16978150       No           YES         10YRIO                           60                 360
     16978152       No           YES         10YRIO                           60                 360
     16978153       No           YES         10YRIO                           60                 360
     16978154       No           YES         10YRIO                           60                 360
     16978155       No           YES         10YRIO                           60                 360
     16978156       No           YES         10YRIO                           60                 360
     16978157       No           YES         10YRIO                           60                 360
     16978158       No           YES         10YRIO                           60                 360
     16978159       No           YES         10YRIO                           60                 360
     16978161       No           YES         10YRIO                           60                 360
     16978165       No           YES         10YRIO                           60                 360
     16978166       No           YES         10YRIO                           60                 360
     16978170       No           YES         10YRIO                           60                 360
     16978172       No           YES         10YRIO                           60                 360
     16978174       No           YES         10YRIO                           60                 360
     16978175       No           YES         10YRIO                           60                 360
     16978176       No           YES         10YRIO                           60                 360
     16978177       No           YES         10YRIO                           60                 360
     16978180       No           YES         10YRIO                           60                 360
     16978181       No           YES         10YRIO                           60                 360
     16978182       No           YES         10YRIO                           60                 360
     16978184       No           YES         10YRIO                           60                 360
     16978185       No           YES         10YRIO                           60                 360
     16978186       No           YES         10YRIO                           60                 360
     16978187       No           YES         10YRIO                           60                 360
     16978188       No           YES         10YRIO                           60                 360
     16978189       No           YES         10YRIO                           60                 360
     16978190       No           YES         10YRIO                           60                 360
     16978191       No           YES         10YRIO                           60                 360
     16978192       No           YES         10YRIO                           60                 360
     16978194       No           YES         10YRIO                           60                 360
     16978195       No           YES         10YRIO                           60                 360
     16978196       No           YES         10YRIO                           60                 360
     16978197       No           YES         10YRIO                           60                 360
     16978198       No           YES         10YRIO                           60                 360
     16978199       No           YES         10YRIO                           60                 360
     16978201       No           YES         10YRIO                           60                 360
     16978203       No           YES         10YRIO                           60                 360
     16978204       No           YES         10YRIO                           60                 360
     16978205       No           YES         10YRIO                           60                 360
     16978206       No           YES         10YRIO                           60                 360
     16978207       No           YES         10YRIO                           60                 360
     16978208       No           YES         10YRIO                           60                 360
     16978209       No           YES         10YRIO                           60                 360
     16978211       No           YES         10YRIO                           60                 360
     16978212       No           YES         10YRIO                           60                 360
     16978214       No           YES         10YRIO                           60                 360
     16978216       No           YES         10YRIO                           60                 360
     16978217       No           YES         10YRIO                           60                 360
     16978218       No           YES         10YRIO                           60                 360
     16978219       No           YES         10YRIO                           60                 360
     16978221       No           YES         10YRIO                           60                 360
     16978222       No           YES         10YRIO                           60                 360
     16978223       No           YES         10YRIO                           60                 360
     16978226       No           YES         10YRIO                           60                 360
     16978228       No           YES         10YRIO                           60                 360
     16978229       No           YES         10YRIO                           60                 360
     16978230       No           YES         10YRIO                           60                 360
     16978231       No           YES         10YRIO                           60                 360
     16978233       No           YES         10YRIO                           60                 360
     16978234       No           YES         10YRIO                           60                 360
     16978236       No           YES         10YRIO                           60                 360
     16978237       No           YES         10YRIO                           60                 360
     16978238       No           YES         10YRIO                           60                 360
     16978239       No           YES         10YRIO                           60                 360
     16978240       No           YES         10YRIO                           60                 360
     16977989       No           YES         10YRIO                           60                 360
     16977990       No           YES         10YRIO                           60                 360
     16977991       No           YES         10YRIO                           60                 360
     16977992       No           YES         10YRIO                           60                 360
     16977993       No           YES         10YRIO                           60                 360
     16977994       No           YES         10YRIO                           60                 360
     16977996       No           YES         10YRIO                           60                 360
     16977997       No           YES         10YRIO                           60                 360
     16978002       No           YES         10YRIO                           60                 360
     16978003       No           YES         10YRIO                           60                 360
     16978004       No           YES         10YRIO                           60                 360
     16978005       No           YES         10YRIO                           60                 360
     16978008       No           YES         10YRIO                           60                 360
     16978009       No           YES         10YRIO                           60                 360
     16978010       No           YES         10YRIO                           60                 360
     16978011       No           YES         10YRIO                           60                 360
     16978013       No           YES         10YRIO                           60                 360
     16978014       No           YES         10YRIO                           60                 360
     16978015       No           YES         10YRIO                           60                 360
     16978017       No           YES         10YRIO                           60                 360
     16978018       No           YES         10YRIO                           60                 360
     16978019       No           YES         10YRIO                           60                 360
     16978021       No           YES         10YRIO                           60                 360
     16978022       No           YES         10YRIO                           60                 360
     16978023       No           YES         10YRIO                           60                 360
     16978024       No           YES         10YRIO                           60                 360
     16978025       No           YES         10YRIO                           60                 360
     16978026       No           YES         10YRIO                           60                 360
     16978027       No           YES         10YRIO                           60                 360
     16978028       No           YES         10YRIO                           60                 360
     16978029       No           YES         10YRIO                           60                 360
     16978030       No           YES         10YRIO                           60                 360
     16978032       No           YES         10YRIO                           60                 360
     16978033       No           YES         10YRIO                           60                 360
     16978035       No           YES         10YRIO                           60                 360
     16978036       No           YES         10YRIO                           60                 360
     16978037       No           YES         10YRIO                           60                 360
     16978039       No           YES         10YRIO                           60                 360
     16978040       No           YES         10YRIO                           60                 360
     16978041       No           YES         10YRIO                           60                 360
     16978043       No           YES         10YRIO                           60                 360
     16978045       No           YES         10YRIO                           60                 360
     16978047       No           YES         10YRIO                           60                 360
     16978048       No           YES         10YRIO                           60                 360
     16978050       No           YES         10YRIO                           60                 360
     16978051       No           YES         10YRIO                           60                 360
     16978052       No           YES         10YRIO                           60                 360
     16978053       No           YES         10YRIO                           60                 360
     16978054       No           YES         10YRIO                           60                 360
     16978055       No           YES         10YRIO                           60                 360
     16978056       No           YES         10YRIO                           60                 360
     16978057       No           YES         10YRIO                           60                 360
     16978059       No           YES         10YRIO                           60                 360
     16978060       No           YES         10YRIO                           60                 360
     16978062       No           YES         10YRIO                           60                 360
     16978063       No           YES         10YRIO                           60                 360
     16978064       No           YES         10YRIO                           60                 360
     16978066       No           YES         10YRIO                           60                 360
     16978067       No           YES         10YRIO                           60                 360
     16978068       No           YES         10YRIO                           60                 360
     16978070       No           YES         10YRIO                           60                 360
     16978071       No           YES         10YRIO                           60                 360
     16978072       No           YES         10YRIO                           60                 360
     16978073       No           YES         10YRIO                           60                 360
     16978075       No           YES         10YRIO                           60                 360
     16978076       No           YES         10YRIO                           60                 360
     16978077       No           YES         10YRIO                           60                 360
     16978078       No           YES         10YRIO                           60                 360
     16978079       No           YES         10YRIO                           60                 360
     16978080       No           YES         10YRIO                           60                 360
     16978081       No           YES         10YRIO                           60                 360
     16978084       No           YES         10YRIO                           60                 360
     16978085       No           YES         10YRIO                           60                 360
     16978087       No           YES         10YRIO                           60                 360
     16978088       No           YES         10YRIO                           60                 360
     16978089       No           YES         10YRIO                           60                 360
     16978090       No           YES         10YRIO                           60                 360
     17022148       No           NO          NONIO                             1                 480
     17022160       No           YES         10YRIO                           60                 360
     17013047       No           YES         10YRIO                           60                 360
     17013617       No           YES         10YRIO                           60                 360
     17014938       No           YES         10YRIO                           60                 360
     17014996       No           YES         10YRIO                           60                 360
     17016336       No           YES         10YRIO                           60                 360
     17016350       No           YES         10YRIO                           60                 360
     17016386       No           YES         10YRIO                           60                 360
     17021952       No           YES         10YRIO                           60                 360
     17021994       No           YES         10YRIO                           60                 360
     17022079       No           YES         10YRIO                           60                 360
     16984827       No           YES         10YRIO                           60                 360
     16984832       No           YES         10YRIO                           60                 360
     16984839       No           YES         10YRIO                           60                 360
     16984963       No           NO          NONIO                             1                 360
     16985089       No           NO          NONIO                             1                 360
     16990150       No           YES         10YRIO                           60                 360
     16990379       No           NO          NONIO                             1                 360
     16991440       No           YES         10YRIO                           60                 360
     16991459       No           YES         10YRIO                           60                 360
     16991544       No           YES         10YRIO                           60                 360
     16991609       No           NO          NONIO                             1                 360
     16991657       No           NO          NONIO                             1                 480
     16991791       No           YES         10YRIO                           60                 360
     16991794       No           YES         10YRIO                           60                 360
     16991829       No           YES         10YRIO                           60                 360
     16995008       No           YES         10YRIO                           60                 360
     16995074       No           YES         10YRIO                           60                 360
     16995134       No           NO          NONIO                             1                 480
     16995156       No           YES         10YRIO                           60                 360
     16995302       No           NO          NONIO                             1                 360
     16995336       No           NO          NONIO                             1                 360
     17000193       No           NO          NONIO                             1                 480
     17000262       No           YES         10YRIO                           60                 360
     17001948       No           YES         10YRIO                           60                 360
     17002064       No           YES         10YRIO                           60                 360
     17002267       No           YES         10YRIO                           60                 360
     17002358       No           YES         10YRIO                           60                 360
     17002408       No           YES         10YRIO                           60                 360
     17003313       No           YES         10YRIO                           60                 360
     17003325       No           YES         10YRIO                           60                 360
     17003331       No           YES         10YRIO                           60                 360
     17003334       No           NO          NONIO                             1                 480
     17003617       No           YES         10YRIO                           60                 360
     17004685       No           YES         10YRIO                           60                 360
     17004771       No           YES         10YRIO                           60                 360
     17008949       No           NO          NONIO                             1                 360
     17009075       No           NO          NONIO                             1                 360
     17009252       No           YES         10YRIO                           60                 360
     17010993       No           NO          NONIO                             1                 360
     17011233       No           YES         10YRIO                           60                 360
     17012628       No           YES         10YRIO                           60                 360
     17012690       No           YES         10YRIO                           60                 360
     16722791       No           NO          NONIO                             1                 360
     16714675       No           NO          NONIO                             1                 360
     16980997       No           YES         10YRIO                           60                 360
     16981013       No           YES         10YRIO                           60                 360
     16981188       No           YES         10YRIO                           60                 360
     16981259       No           YES         10YRIO                           60                 360
     16981329       No           NO          NONIO                             1                 360
     16981834       No           YES         10YRIO                           60                 360
     16983035       No           YES         10YRIO                           60                 360
     16983056       No           YES         10YRIO                           60                 360
     16983073       No           NO          NONIO                             1                 360
     16974334       No           YES         10YRIO                           60                 360
     16978686       No           YES         10YRIO                           60                 360
     16978831       No           YES         10YRIO                           60                 360
     16978858       No           YES         10YRIO                           60                 360
     16978963       No           YES         10YRIO                           60                 360
     16979115       No           YES         10YRIO                           60                 360
     16979215       No           YES         10YRIO                           60                 360
     16979275       No           YES         10YRIO                           60                 360
     16979544       No           YES         10YRIO                           60                 360
     16980409       No           YES         10YRIO                           60                 360
     16980533       No           YES         10YRIO                           60                 360
     16980667       No           YES         10YRIO                           60                 360
     16980714       No           YES         10YRIO                           60                 360
     16968740       No           NO          NONIO                             1                 480
     16968742       No           YES         10YRIO                           60                 360
     16968768       No           YES         10YRIO                           60                 360
     16968872       No           NO          NONIO                             1                 480
     16968894       No           YES         10YRIO                           60                 360
     16968918       No           YES         10YRIO                           60                 360
     16973847       No           YES         10YRIO                           60                 360
     16973871       No           YES         10YRIO                           60                 360
     16973900       No           NO          NONIO                             1                 360
     16859068       No           NO          NONIO                             1                 360
     16859210       No           YES         10YRIO                           60                 360
     16859338       No           YES         10YRIO                           60                 360
     16859512       No           YES         10YRIO                           60                 360
     16859517       No           YES         10YRIO                           60                 360
     16962985       No           NO          NONIO                             1                 480
     16963224       No           NO          NONIO                             1                 360
     16963228       No           YES         10YRIO                           60                 360
     16963313       No           YES         10YRIO                           60                 360
     16963392       No           NO          NONIO                             1                 480
     16965165       No           YES         10YRIO                           60                 360
     16965316       No           YES         10YRIO                           60                 360
     16965533       No           YES         10YRIO                           60                 360
     16968399       No           YES         10YRIO                           60                 360
     16968456       No           YES         10YRIO                           60                 360
     16968457       No           YES         10YRIO                           60                 360
     16968489       No           YES         10YRIO                           60                 360
     16968492       No           YES         10YRIO                           60                 360
     16968518       No           YES         10YRIO                           60                 360
     16968702       No           NO          NONIO                             1                 480
     16852897       No           NO          NONIO                             1                 360
     16856625       No           YES         10YRIO                           60                 360
     16856726       No           YES         10YRIO                           60                 360
     16856798       No           YES         10YRIO                           60                 360
     16856823       No           YES         10YRIO                           60                 360
     16851902       No           NO          NONIO                             1                 360
     16852057       No           NO          NONIO                             1                 360
     16852211       No           YES         10YRIO                           60                 360
     16851147       No           YES         10YRIO                           60                 360
     16844611       No           YES         10YRIO                           60                 360
     16844633       No           YES         10YRIO                           60                 360
     16844651       No           NO          NONIO                             1                 360
     16844758       No           NO          NONIO                             1                 360
     16844809       No           YES         10YRIO                           60                 360
     16844855       No           YES         10YRIO                           60                 360
     16844899       No           NO          NONIO                             1                 480
     16845839       No           YES         10YRIO                           60                 360
     16845879       No           NO          NONIO                             1                 360
     16846253       No           NO          NONIO                             1                 360
     16847471       No           YES         10YRIO                           60                 360
     16847736       No           YES         10YRIO                           60                 360
     16847768       No           YES         10YRIO                           60                 360
     16848040       No           NO          NONIO                             1                 480
     16849335       No           YES         10YRIO                           60                 360
     16823956       No           NO          NONIO                             1                 480
     16826585       No           NO          NONIO                             1                 480
     16826765       No           YES         10YRIO                           60                 360
     16833264       No           YES         10YRIO                           60                 360
     16833336       No           NO          NONIO                             1                 480
     16835588       No           YES         10YRIO                           60                 360
     16835633       No           YES         10YRIO                           60                 360
     16835807       No           NO          NONIO                             1                 360
     16835887       No           YES         10YRIO                           60                 360
     16835893       No           YES         10YRIO                           60                 360
     16835984       No           NO          NONIO                             1                 360
     16838797       No           NO          NONIO                             1                 360
     16838801       No           NO          NONIO                             1                 360
     16838834       No           YES         10YRIO                           60                 360
     16839923       No           YES         10YRIO                           60                 360
     16803721       No           NO          NONIO                             1                 360
     16807138       No           YES         10YRIO                           60                 360
     16807238       No           NO          NONIO                             1                 480
     16809689       No           YES         10YRIO                           60                 360
     16813534       No           NO          NONIO                             1                 480
     16813559       No           NO          NONIO                             1                 360
     16814066       No           NO          NONIO                             1                 360
     16819436       No           NO          NONIO                             1                 360
     16780936       No           NO          NONIO                             1                 360
     16784858       No           NO          NONIO                             1                 360
     16784859       No           NO          NONIO                             1                 360
     16788513       No           NO          NONIO                             1                 360
     16788716       No           YES         10YRIO                           60                 360
     16798688       No           NO          NONIO                             1                 360
     16801877       No           NO          NONIO                             1                 360
     16803339       No           NO          NONIO                             1                 480
     16771997       No           YES         10YRIO                           60                 360
     16775265       No           NO          NONIO                             1                 360
     16775574       No           NO          NONIO                             1                 480
     16768049       No           YES         10YRIO                           60                 360
     16718183       No           YES         10YRIO                           60                 360
     16718192       No           YES         10YRIO                           60                 360
     16718639       No           NO          NONIO                             1                 480
     16704190       No           YES         10YRIO                           60                 360
     16717469       No           NO          NONIO                             1                 360
     16714919       No           NO          NONIO                             1                 480
     16714064       No           NO          NONIO                             1                 480
     16708388       No           NO          NONIO                             1                 480
     16709417       No           NO          NONIO                             1                 360
     16709764       No           NO          NONIO                             1                 360
     16709828       No           NO          NONIO                             1                 480
     16814851       No           NO          NONIO                             1                 360
     16814884       No           NO          NONIO                             1                 360
     16965717       No           YES         10YRIO                           60                 360
     16848683       No           NO          NONIO                             1                 360
     16965718       No           YES         10YRIO                           60                 360
     16965735       No           YES         10YRIO                           60                 360
     16965707       No           YES         10YRIO                           60                 360
     16979957       No           YES         10YRIO                           60                 360
     16979958       No           YES         10YRIO                           60                 360
     16676333       No           NO          NONIO                             1                 480
     16642685       No           NO          NONIO                             1                 360
     16685343       No           NO          NONIO                             1                 360
     16694658       No           YES         10YRIO                           60                 360
     16694754       No           YES         10YRIO                           60                 360
     16732331       No           NO          NONIO                             1                 360
     16732346       No           NO          NONIO                             1                 360
     16732351       No           NO          NONIO                             1                 480
     16970043       No           YES         10YRIO                           60                 360
     16970045       No           YES         10YRIO                           60                 360
     16970046       No           YES         10YRIO                           60                 360
     16970054       No           YES         10YRIO                           60                 360
     16970060       No           YES         10YRIO                           60                 360
     16970065       No           YES         10YRIO                           60                 360
     16970069       No           YES         10YRIO                           60                 360
     16970070       No           YES         10YRIO                           60                 360
     16970072       No           YES         10YRIO                           60                 360
     16977981       No           YES         10YRIO                           60                 360
     16977982       No           YES         10YRIO                           60                 360
     16977984       No           YES         10YRIO                           60                 360
     16977986       No           YES         10YRIO                           60                 360
     16977987       No           YES         10YRIO                           60                 360
     16977988       No           YES         10YRIO                           60                 360
     16394319       No           YES         10YRIO                           60                 360
     16969065       No           YES         10YRIO                           60                 360
     16969066       No           YES         10YRIO                           60                 360
     16969929       No           YES         10YRIO                           60                 360
     16970012       No           YES         10YRIO                           60                 360
     16970014       No           YES         10YRIO                           60                 360
     16970015       No           YES         10YRIO                           60                 360
     16970016       No           YES         10YRIO                           60                 360
     16970018       No           YES         10YRIO                           60                 360
     16970019       No           YES         10YRIO                           60                 360
     16970020       No           YES         10YRIO                           60                 360
     16970021       No           YES         10YRIO                           60                 360
     16970025       No           YES         10YRIO                           60                 360
     16970026       No           YES         10YRIO                           60                 360
     16970027       No           YES         10YRIO                           60                 360
     16970028       No           YES         10YRIO                           60                 360
     16970029       No           YES         10YRIO                           60                 360
     16970030       No           YES         10YRIO                           60                 360
     16970031       No           YES         10YRIO                           60                 360
     16970032       No           YES         10YRIO                           60                 360
     16970033       No           YES         10YRIO                           60                 360
     16970034       No           YES         10YRIO                           60                 360
     16970036       No           YES         10YRIO                           60                 360
     16970037       No           YES         10YRIO                           60                 360
     16970038       No           YES         10YRIO                           60                 360
     16970039       No           YES         10YRIO                           60                 360
     16970040       No           YES         10YRIO                           60                 360
     16970041       No           YES         10YRIO                           60                 360
     16970042       No           YES         10YRIO                           60                 360
     16970044       No           YES         10YRIO                           60                 360
     16970047       No           YES         10YRIO                           60                 360
     16970048       No           YES         10YRIO                           60                 360
     16970049       No           YES         10YRIO                           60                 360
     16970050       No           YES         10YRIO                           60                 360
     16970051       No           YES         10YRIO                           60                 360
     16970052       No           YES         10YRIO                           60                 360
     16970053       No           YES         10YRIO                           60                 360
     16970055       No           YES         10YRIO                           60                 360
     16970056       No           YES         10YRIO                           60                 360
     16970057       No           YES         10YRIO                           60                 360
     16970059       No           YES         10YRIO                           60                 360
     16970061       No           YES         10YRIO                           60                 360
     16970062       No           YES         10YRIO                           60                 360
     16970063       No           YES         10YRIO                           60                 360
     16970064       No           YES         10YRIO                           60                 360
     16970068       No           YES         10YRIO                           60                 360
     16970071       No           YES         10YRIO                           60                 360
     16970073       No           YES         10YRIO                           60                 360
     16970074       No           YES         10YRIO                           60                 360
     16970075       No           YES         10YRIO                           60                 360
     16970076       No           YES         10YRIO                           60                 360
     16970077       No           YES         10YRIO                           60                 360
     16969026       No           YES         10YRIO                           60                 360
     16969027       No           YES         10YRIO                           60                 360
     16969028       No           YES         10YRIO                           60                 360
     16969029       No           YES         10YRIO                           60                 360
     16969030       No           YES         10YRIO                           60                 360
     16969031       No           YES         10YRIO                           60                 360
     16969032       No           YES         10YRIO                           60                 360
     16969033       No           YES         10YRIO                           60                 360
     16969034       No           YES         10YRIO                           60                 360
     16969035       No           YES         10YRIO                           60                 360
     16969036       No           YES         10YRIO                           60                 360
     16969037       No           YES         10YRIO                           60                 360
     16969038       No           YES         10YRIO                           60                 360
     16969039       No           YES         10YRIO                           60                 360
     16969041       No           YES         10YRIO                           60                 360
     16969042       No           YES         10YRIO                           60                 360
     16969043       No           YES         10YRIO                           60                 360
     16969044       No           YES         10YRIO                           60                 360
     16969045       No           YES         10YRIO                           60                 360
     16969047       No           YES         10YRIO                           60                 360
     16969048       No           YES         10YRIO                           60                 360
     16969050       No           YES         10YRIO                           60                 360
     16969053       No           YES         10YRIO                           60                 360
     16969054       No           YES         10YRIO                           60                 360
     16969055       No           YES         10YRIO                           60                 360
     16969056       No           YES         10YRIO                           60                 360
     16969057       No           YES         10YRIO                           60                 360
     16969058       No           YES         10YRIO                           60                 360
     16969059       No           YES         10YRIO                           60                 360
     16969060       No           YES         10YRIO                           60                 360
     16969061       No           YES         10YRIO                           60                 360
     16969063       No           YES         10YRIO                           60                 360
     16810729       No           NO          NONIO                             1                 360
     16810730       No           NO          NONIO                             1                 360
     16810731       No           NO          NONIO                             1                 360
     16810732       No           NO          NONIO                             1                 360
     16810733       No           NO          NONIO                             1                 360
     16810737       No           NO          NONIO                             1                 360
     16704061       No           YES         10YRIO                           60                 360
     16994925       No           YES         10YRIO                           60                 360
     17003044       No           YES         10YRIO                           60                 360
     16996723       No           YES         10YRIO                           60                 360
     16676730       No           NO          NONIO                             1                 360
     16662835       No           NO          NONIO                             1                 360
     16662005       No           NO          NONIO                             1                 480
     16656408       No           NO          NONIO                             1                 480
     16732328       No           NO          NONIO                             1                 480
     16732329       No           NO          NONIO                             1                 480
     16732333       No           NO          NONIO                             1                 480
     16732334       No           NO          NONIO                             1                 360
     16732337       No           NO          NONIO                             1                 360
     16732339       No           NO          NONIO                             1                 360
     16732341       No           NO          NONIO                             1                 480
     16732348       No           NO          NONIO                             1                 360
     16730115       No           YES         10YRIO                           60                 360
     16730144       No           YES         10YRIO                           60                 360
     16730181       No           YES         10YRIO                           60                 360
     16730210       No           YES         10YRIO                           60                 360
     16730457       No           YES         10YRIO                           60                 360
     16730471       No           YES         10YRIO                           60                 360
     17034666       No           NO          NONIO                             1                 360
     17042427       No           YES         10YRIO                           60                 360
     17043849       No           NO          NONIO                             1                 360
     16609630       No           NO          NONIO                             1                 360
     16675111       No           NO          NONIO                             1                 480
     16401502       No           NO          NONIO                             1                 360
     16575362       No           YES         10YRIO                           60                 360
     16562950       No           NO          NONIO                             1                 360
     16540912       No           NO          NONIO                             1                 480
     17013422       No           YES         10YRIO                           60                 360
     16980255       No           YES         10YRIO                           60                 360
     16857318       No           NO          NONIO                             1                 360
     16990404       No           YES         10YRIO                           60                 360
     16990406       No           YES         10YRIO                           60                 360
     16849156       No           NO          NONIO                             1                 360
     16984122       No           NO          NONIO                             1                 480
     16847800       No           NO          NONIO                             1                 480
     17012465       No           YES         10YRIO                           60                 360
     16847834       No           NO          NONIO                             1                 360
     16978220       No           YES         10YRIO                           60                 360
     16790675       No           NO          NONIO                             1                 360
     16790739       No           NO          NONIO                             1                 360
     16790779       No           NO          NONIO                             1                 360
     16790804       No           NO          NONIO                             1                 480
     16790808       No           NO          NONIO                             1                 360
     16790571       No           NO          NONIO                             1                 480
     16790578       No           YES         10YRIO                           60                 360
     16991582       No           NO          NONIO                             1                 480
     16991587       No           NO          NONIO                             1                 360
     16991589       No           YES         10YRIO                           60                 360
     16991594       No           YES         10YRIO                           60                 360
     16991595       No           YES         10YRIO                           60                 360
     16991606       No           YES         10YRIO                           60                 360
     16991613       No           YES         10YRIO                           60                 360
     16991622       No           YES         10YRIO                           60                 360
     16991636       No           YES         10YRIO                           60                 360
     16991655       No           YES         10YRIO                           60                 360
     16991661       No           YES         10YRIO                           60                 360
     16985074       No           YES         10YRIO                           60                 360
     16985076       No           YES         10YRIO                           60                 360
     16985085       No           YES         10YRIO                           60                 360
     16991726       No           YES         10YRIO                           60                 360
     16991737       No           YES         10YRIO                           60                 360
     16991750       No           YES         10YRIO                           60                 360
     16991773       No           YES         10YRIO                           60                 360
     16985170       No           YES         10YRIO                           60                 360
     16985192       No           YES         10YRIO                           60                 360
     16985200       No           YES         10YRIO                           60                 360
     16991783       No           YES         10YRIO                           60                 360
     16991793       No           YES         10YRIO                           60                 360
     16991814       No           YES         10YRIO                           60                 360
     16991816       No           NO          NONIO                             1                 480
     16991821       No           NO          NONIO                             1                 480
     16991826       No           NO          NONIO                             1                 480
     16991832       No           NO          NONIO                             1                 360
     16991839       No           NO          NONIO                             1                 480
     16991841       No           YES         10YRIO                           60                 360
     16985218       No           YES         10YRIO                           60                 360
     16985219       No           YES         10YRIO                           60                 360
     16985220       No           YES         10YRIO                           60                 360
     16985231       No           NO          NONIO                             1                 480
     16985244       No           YES         10YRIO                           60                 360
     16990032       No           NO          NONIO                             1                 360
     16990047       No           YES         10YRIO                           60                 360
     16990057       No           NO          NONIO                             1                 360
     16990059       No           YES         10YRIO                           60                 360
     16990060       No           YES         10YRIO                           60                 360
     16991864       No           YES         10YRIO                           60                 360
     16991866       No           YES         10YRIO                           60                 360
     16990076       No           YES         10YRIO                           60                 360
     16990079       No           NO          NONIO                             1                 480
     16990106       No           YES         10YRIO                           60                 360
     16990109       No           YES         10YRIO                           60                 360
     16995003       No           YES         10YRIO                           60                 360
     16995013       No           YES         10YRIO                           60                 360
     16990121       No           YES         10YRIO                           60                 360
     16990124       No           NO          NONIO                             1                 360
     16990154       No           YES         10YRIO                           60                 360
     16990155       No           YES         10YRIO                           60                 360
     16995067       No           YES         10YRIO                           60                 360
     16995072       No           YES         10YRIO                           60                 360
     16995080       No           NO          NONIO                             1                 480
     16995081       No           NO          NONIO                             1                 480
     16995096       No           NO          NONIO                             1                 480
     16995104       No           YES         10YRIO                           60                 360
     16995119       No           YES         10YRIO                           60                 360
     16995123       No           YES         10YRIO                           60                 360
     16995129       No           YES         10YRIO                           60                 360
     16995147       No           NO          NONIO                             1                 360
     16995153       No           YES         10YRIO                           60                 360
     16995164       No           YES         10YRIO                           60                 360
     16990174       No           YES         10YRIO                           60                 360
     16990198       No           YES         10YRIO                           60                 360
     16990207       No           YES         10YRIO                           60                 360
     16990216       No           YES         10YRIO                           60                 360
     16990223       No           YES         10YRIO                           60                 360
     16990282       No           YES         10YRIO                           60                 360
     16990294       No           YES         10YRIO                           60                 360
     16995194       No           YES         10YRIO                           60                 360
     16995221       No           YES         10YRIO                           60                 360
     16995227       No           YES         10YRIO                           60                 360
     16995233       No           YES         10YRIO                           60                 360
     16995235       No           YES         10YRIO                           60                 360
     16995236       No           YES         10YRIO                           60                 360
     16995237       No           YES         10YRIO                           60                 360
     16995253       No           NO          NONIO                             1                 480
     16995289       No           YES         10YRIO                           60                 360
     16995292       No           YES         10YRIO                           60                 360
     16995309       No           NO          NONIO                             1                 360
     16995311       No           YES         10YRIO                           60                 360
     16990305       No           YES         10YRIO                           60                 360
     16990308       No           YES         10YRIO                           60                 360
     16990313       No           YES         10YRIO                           60                 360
     16990327       No           YES         10YRIO                           60                 360
     16990343       No           YES         10YRIO                           60                 360
     16990349       No           YES         10YRIO                           60                 360
     16990353       No           YES         10YRIO                           60                 360
     16990369       No           YES         10YRIO                           60                 360
     16990393       No           YES         10YRIO                           60                 360
     16990394       No           YES         10YRIO                           60                 360
     16990395       No           YES         10YRIO                           60                 360
     16990401       No           YES         10YRIO                           60                 360
     16990405       No           YES         10YRIO                           60                 360
     16990407       No           YES         10YRIO                           60                 360
     16991422       No           YES         10YRIO                           60                 360
     16991436       No           NO          NONIO                             1                 360
     16991473       No           NO          NONIO                             1                 360
     16991505       No           YES         10YRIO                           60                 360
     16991557       No           YES         10YRIO                           60                 360
     16991560       No           YES         10YRIO                           60                 360
     16991565       No           YES         10YRIO                           60                 360
     16991573       No           YES         10YRIO                           60                 360
     16784555       No           NO          NONIO                             1                 360
     16786213       No           NO          NONIO                             1                 480
     16784592       No           NO          NONIO                             1                 360
     16788421       No           NO          NONIO                             1                 360
     16784713       No           NO          NONIO                             1                 360
     16788625       No           NO          NONIO                             1                 360
     16784809       No           NO          NONIO                             1                 360
     16788759       No           NO          NONIO                             1                 360
     16788962       No           YES         10YRIO                           60                 360
     16789028       No           NO          NONIO                             1                 480
     16784901       No           NO          NONIO                             1                 480
     16784936       No           YES         10YRIO                           60                 360
     16790452       No           NO          NONIO                             1                 360
     16985031       No           YES         10YRIO                           60                 360
     16985038       No           YES         10YRIO                           60                 360
     16985040       No           NO          NONIO                             1                 480
     16985048       No           NO          NONIO                             1                 360
     16985059       No           YES         10YRIO                           60                 360
     16985064       No           YES         10YRIO                           60                 360
     16778340       No           NO          NONIO                             1                 360
     16778855       No           NO          NONIO                             1                 360
     16778861       No           NO          NONIO                             1                 360
     16778903       No           NO          NONIO                             1                 360
     16778918       No           YES         10YRIO                           60                 360
     16780764       No           NO          NONIO                             1                 360
     16780866       No           NO          NONIO                             1                 360
     16780881       No           NO          NONIO                             1                 480
     16778378       No           NO          NONIO                             1                 360
     16781025       No           NO          NONIO                             1                 360
     16781104       No           NO          NONIO                             1                 360
     16781277       No           NO          NONIO                             1                 360
     16775091       No           NO          NONIO                             1                 480
     16775215       No           NO          NONIO                             1                 480
     16775321       No           NO          NONIO                             1                 360
     16775402       No           NO          NONIO                             1                 360
     16775469       No           NO          NONIO                             1                 360
     16775549       No           NO          NONIO                             1                 360
     16775586       No           NO          NONIO                             1                 480
     16775639       No           YES         10YRIO                           60                 360
     16776530       No           NO          NONIO                             1                 360
     16776553       No           NO          NONIO                             1                 480
     16776680       No           NO          NONIO                             1                 360
     16775066       No           YES         10YRIO                           60                 360
     16776874       No           NO          NONIO                             1                 360
     16777159       No           YES         10YRIO                           60                 360
     16770980       No           YES         10YRIO                           60                 360
     16771035       No           NO          NONIO                             1                 480
     16771307       No           NO          NONIO                             1                 480
     16771926       No           NO          NONIO                             1                 480
     16771942       No           NO          NONIO                             1                 480
     16772465       No           NO          NONIO                             1                 360
     16772466       No           NO          NONIO                             1                 480
     16772551       No           NO          NONIO                             1                 360
     16772708       No           NO          NONIO                             1                 360
     16774929       No           YES         10YRIO                           60                 360
     16765373       No           NO          NONIO                             1                 360
     16765588       No           YES         10YRIO                           60                 360
     16767974       No           NO          NONIO                             1                 480
     16767981       No           YES         10YRIO                           60                 360
     16732065       No           NO          NONIO                             1                 360
     16732135       No           NO          NONIO                             1                 480
     16768038       No           NO          NONIO                             1                 360
     16768082       No           YES         10YRIO                           60                 360
     16768173       No           NO          NONIO                             1                 360
     16768178       No           NO          NONIO                             1                 360
     16768189       No           NO          NONIO                             1                 360
     16765133       No           NO          NONIO                             1                 360
     16768397       No           NO          NONIO                             1                 360
     16765162       No           YES         10YRIO                           60                 360
     16765236       No           NO          NONIO                             1                 480
     16768518       No           NO          NONIO                             1                 480
     16768542       No           YES         10YRIO                           60                 360
     16770544       No           YES         10YRIO                           60                 360
     16770707       No           YES         10YRIO                           60                 360
     16728807       No           NO          NONIO                             1                 360
     16728876       No           NO          NONIO                             1                 480
     16729484       No           YES         10YRIO                           60                 360
     16729604       No           NO          NONIO                             1                 480
     16729865       No           NO          NONIO                             1                 360
     16730025       No           NO          NONIO                             1                 360
     16731456       No           NO          NONIO                             1                 480
     16723718       No           NO          NONIO                             1                 360
     16718255       No           NO          NONIO                             1                 360
     16718291       No           YES         10YRIO                           60                 360
     16718656       No           NO          NONIO                             1                 360
     16718857       No           NO          NONIO                             1                 360
     16717693       No           NO          NONIO                             1                 360
     16718971       No           NO          NONIO                             1                 360
     16717813       No           NO          NONIO                             1                 360
     16719030       No           NO          NONIO                             1                 360
     16719159       No           NO          NONIO                             1                 360
     16721951       No           NO          NONIO                             1                 480
     16721968       No           NO          NONIO                             1                 360
     16718163       No           YES         10YRIO                           60                 360
     16718179       No           YES         10YRIO                           60                 360
     16980759       No           YES         10YRIO                           60                 360
     16980788       No           YES         10YRIO                           60                 360
     16980800       No           YES         10YRIO                           60                 360
     16980804       No           YES         10YRIO                           60                 360
     16980807       No           YES         10YRIO                           60                 360
     16980818       No           YES         10YRIO                           60                 360
     16980831       No           YES         10YRIO                           60                 360
     16980870       No           YES         10YRIO                           60                 360
     16980881       No           YES         10YRIO                           60                 360
     16980889       No           YES         10YRIO                           60                 360
     16980891       No           YES         10YRIO                           60                 360
     16980895       No           YES         10YRIO                           60                 360
     16980909       No           YES         10YRIO                           60                 360
     16980918       No           YES         10YRIO                           60                 360
     16980973       No           YES         10YRIO                           60                 360
     16981008       No           NO          NONIO                             1                 360
     16981019       No           YES         10YRIO                           60                 360
     16981073       No           YES         10YRIO                           60                 360
     16981108       No           YES         10YRIO                           60                 360
     16981133       No           YES         10YRIO                           60                 360
     16981149       No           YES         10YRIO                           60                 360
     16981194       No           YES         10YRIO                           60                 360
     16981206       No           YES         10YRIO                           60                 360
     16981227       No           YES         10YRIO                           60                 360
     16981257       No           YES         10YRIO                           60                 360
     16981276       No           YES         10YRIO                           60                 360
     16981331       No           YES         10YRIO                           60                 360
     16981332       No           YES         10YRIO                           60                 360
     16981337       No           YES         10YRIO                           60                 360
     16981427       No           NO          NONIO                             1                 480
     16981439       No           YES         10YRIO                           60                 360
     16981479       No           NO          NONIO                             1                 480
     16981604       No           YES         10YRIO                           60                 360
     16981612       No           YES         10YRIO                           60                 360
     16981638       No           YES         10YRIO                           60                 360
     16981786       No           YES         10YRIO                           60                 360
     16981787       No           YES         10YRIO                           60                 360
     16981795       No           NO          NONIO                             1                 480
     16981822       No           YES         10YRIO                           60                 360
     16982839       No           YES         10YRIO                           60                 360
     16982873       No           NO          NONIO                             1                 480
     16982881       No           YES         10YRIO                           60                 360
     16982900       No           NO          NONIO                             1                 360
     16982925       No           YES         10YRIO                           60                 360
     16982938       No           YES         10YRIO                           60                 360
     16982948       No           YES         10YRIO                           60                 360
     16982956       No           YES         10YRIO                           60                 360
     16982979       No           YES         10YRIO                           60                 360
     16983005       No           NO          NONIO                             1                 360
     16983010       No           YES         10YRIO                           60                 360
     16983032       No           YES         10YRIO                           60                 360
     16980596       No           YES         10YRIO                           60                 360
     16980598       No           YES         10YRIO                           60                 360
     16980603       No           YES         10YRIO                           60                 360
     16983080       No           YES         10YRIO                           60                 360
     16984642       No           YES         10YRIO                           60                 360
     16984691       No           NO          NONIO                             1                 480
     16984696       No           NO          NONIO                             1                 360
     16984706       No           YES         10YRIO                           60                 360
     16984717       No           NO          NONIO                             1                 480
     16984721       No           YES         10YRIO                           60                 360
     16984730       No           NO          NONIO                             1                 480
     16984746       No           YES         10YRIO                           60                 360
     16984754       No           YES         10YRIO                           60                 360
     16984759       No           YES         10YRIO                           60                 360
     16984762       No           YES         10YRIO                           60                 360
     16984767       No           YES         10YRIO                           60                 360
     16984788       No           YES         10YRIO                           60                 360
     16984815       No           YES         10YRIO                           60                 360
     16984817       No           YES         10YRIO                           60                 360
     16984826       No           YES         10YRIO                           60                 360
     16984838       No           YES         10YRIO                           60                 360
     16984856       No           YES         10YRIO                           60                 360
     16984914       No           YES         10YRIO                           60                 360
     16984959       No           YES         10YRIO                           60                 360
     16984985       No           YES         10YRIO                           60                 360
     16985003       No           YES         10YRIO                           60                 360
     16985013       No           YES         10YRIO                           60                 360
     16980668       No           YES         10YRIO                           60                 360
     16980674       No           YES         10YRIO                           60                 360
     16980704       No           YES         10YRIO                           60                 360
     16980717       No           YES         10YRIO                           60                 360
     16980718       No           YES         10YRIO                           60                 360
     16980719       No           YES         10YRIO                           60                 360
     16978782       No           YES         10YRIO                           60                 360
     16978800       No           YES         10YRIO                           60                 360
     16978819       No           YES         10YRIO                           60                 360
     16978855       No           YES         10YRIO                           60                 360
     16978857       No           YES         10YRIO                           60                 360
     16978859       No           NO          NONIO                             1                 360
     16978860       No           YES         10YRIO                           60                 360
     16978882       No           YES         10YRIO                           60                 360
     16978909       No           YES         10YRIO                           60                 360
     16978922       No           YES         10YRIO                           60                 360
     16978941       No           YES         10YRIO                           60                 360
     16978967       No           YES         10YRIO                           60                 360
     16978968       No           YES         10YRIO                           60                 360
     16978991       No           YES         10YRIO                           60                 360
     16979019       No           YES         10YRIO                           60                 360
     16979051       No           YES         10YRIO                           60                 360
     16979069       No           YES         10YRIO                           60                 360
     16979092       No           YES         10YRIO                           60                 360
     16979096       No           YES         10YRIO                           60                 360
     16979132       No           YES         10YRIO                           60                 360
     16979141       No           YES         10YRIO                           60                 360
     16979142       No           YES         10YRIO                           60                 360
     16979161       No           YES         10YRIO                           60                 360
     16979173       No           YES         10YRIO                           60                 360
     16979191       No           NO          NONIO                             1                 360
     16979226       No           YES         10YRIO                           60                 360
     16979235       No           YES         10YRIO                           60                 360
     16979266       No           YES         10YRIO                           60                 360
     16979273       No           YES         10YRIO                           60                 360
     16979289       No           YES         10YRIO                           60                 360
     16979296       No           YES         10YRIO                           60                 360
     16979302       No           YES         10YRIO                           60                 360
     16979352       No           YES         10YRIO                           60                 360
     16979398       No           YES         10YRIO                           60                 360
     16979400       No           YES         10YRIO                           60                 360
     16979406       No           YES         10YRIO                           60                 360
     16979418       No           YES         10YRIO                           60                 360
     16973908       No           YES         10YRIO                           60                 360
     16973912       No           YES         10YRIO                           60                 360
     16973924       No           YES         10YRIO                           60                 360
     16973955       No           NO          NONIO                             1                 360
     16973965       No           YES         10YRIO                           60                 360
     16974001       No           YES         10YRIO                           60                 360
     16974010       No           NO          NONIO                             1                 480
     16974012       No           YES         10YRIO                           60                 360
     16974042       No           YES         10YRIO                           60                 360
     16974063       No           YES         10YRIO                           60                 360
     16974065       No           NO          NONIO                             1                 480
     16974076       No           YES         10YRIO                           60                 360
     16974081       No           YES         10YRIO                           60                 360
     16974087       No           YES         10YRIO                           60                 360
     16974091       No           YES         10YRIO                           60                 360
     16974099       No           YES         10YRIO                           60                 360
     16974106       No           YES         10YRIO                           60                 360
     16974114       No           YES         10YRIO                           60                 360
     16974123       No           YES         10YRIO                           60                 360
     16974150       No           YES         10YRIO                           60                 360
     16974157       No           YES         10YRIO                           60                 360
     16974163       No           YES         10YRIO                           60                 360
     16974181       No           YES         10YRIO                           60                 360
     16974208       No           YES         10YRIO                           60                 360
     16979495       No           YES         10YRIO                           60                 360
     16979522       No           YES         10YRIO                           60                 360
     16974234       No           YES         10YRIO                           60                 360
     16974244       No           YES         10YRIO                           60                 360
     16974246       No           YES         10YRIO                           60                 360
     16974251       No           YES         10YRIO                           60                 360
     16979558       No           YES         10YRIO                           60                 360
     16979564       No           YES         10YRIO                           60                 360
     16979570       No           YES         10YRIO                           60                 360
     16979572       No           NO          NONIO                             1                 480
     16980361       No           YES         10YRIO                           60                 360
     16980367       No           YES         10YRIO                           60                 360
     16974344       No           YES         10YRIO                           60                 360
     16974361       No           YES         10YRIO                           60                 360
     16974369       No           YES         10YRIO                           60                 360
     16980373       No           YES         10YRIO                           60                 360
     16980381       No           YES         10YRIO                           60                 360
     16980383       No           NO          NONIO                             1                 480
     16980389       No           YES         10YRIO                           60                 360
     16980393       No           YES         10YRIO                           60                 360
     16980455       No           YES         10YRIO                           60                 360
     16980496       No           YES         10YRIO                           60                 360
     16980511       No           YES         10YRIO                           60                 360
     16980525       No           NO          NONIO                             1                 360
     16974404       No           YES         10YRIO                           60                 360
     16974415       No           YES         10YRIO                           60                 360
     16980531       No           NO          NONIO                             1                 360
     16980538       No           YES         10YRIO                           60                 360
     16980544       No           YES         10YRIO                           60                 360
     16980572       No           YES         10YRIO                           60                 360
     16980577       No           YES         10YRIO                           60                 360
     16980579       No           YES         10YRIO                           60                 360
     16980588       No           YES         10YRIO                           60                 360
     16974432       No           YES         10YRIO                           60                 360
     16974444       No           YES         10YRIO                           60                 360
     16974448       No           YES         10YRIO                           60                 360
     16978710       No           YES         10YRIO                           60                 360
     16978734       No           YES         10YRIO                           60                 360
     16836982       No           YES         10YRIO                           60                 360
     16845192       No           YES         10YRIO                           60                 360
     16845193       No           YES         10YRIO                           60                 360
     16845194       No           YES         10YRIO                           60                 360
     16845195       No           YES         10YRIO                           60                 360
     16845197       No           YES         10YRIO                           60                 360
     16845199       No           YES         10YRIO                           60                 360
     16845200       No           YES         10YRIO                           60                 360
     16845201       No           YES         10YRIO                           60                 360
     16845202       No           YES         10YRIO                           60                 360
     16845203       No           YES         10YRIO                           60                 360
     16845204       No           YES         10YRIO                           60                 360
     16845205       No           YES         10YRIO                           60                 360
     16845206       No           YES         10YRIO                           60                 360
     16845207       No           YES         10YRIO                           60                 360
     16845208       No           YES         10YRIO                           60                 360
     16845209       No           YES         10YRIO                           60                 360
     16845211       No           YES         10YRIO                           60                 360
     16845212       No           YES         10YRIO                           60                 360
     16845213       No           YES         10YRIO                           60                 360
     16845215       No           YES         10YRIO                           60                 360
     16845216       No           YES         10YRIO                           60                 360
     16845218       No           YES         10YRIO                           60                 360
     16845219       No           YES         10YRIO                           60                 360
     16845220       No           YES         10YRIO                           60                 360
     16845221       No           YES         10YRIO                           60                 360
     16845222       No           YES         10YRIO                           60                 360
     16845223       No           YES         10YRIO                           60                 360
     16845224       No           YES         10YRIO                           60                 360
     16845225       No           YES         10YRIO                           60                 360
     16845227       No           YES         10YRIO                           60                 360
     16845228       No           YES         10YRIO                           60                 360
     16845229       No           YES         10YRIO                           60                 360
     16845230       No           YES         10YRIO                           60                 360
     16845231       No           YES         10YRIO                           60                 360
     16845233       No           YES         10YRIO                           60                 360
     16845234       No           YES         10YRIO                           60                 360
     16845235       No           YES         10YRIO                           60                 360
     16845237       No           YES         10YRIO                           60                 360
     16845238       No           YES         10YRIO                           60                 360
     16845239       No           YES         10YRIO                           60                 360
     16845240       No           YES         10YRIO                           60                 360
     16845241       No           YES         10YRIO                           60                 360
     16845242       No           YES         10YRIO                           60                 360
     16845243       No           YES         10YRIO                           60                 360
     16845244       No           YES         10YRIO                           60                 360
     16845245       No           YES         10YRIO                           60                 360
     16845246       No           YES         10YRIO                           60                 360
     16845247       No           YES         10YRIO                           60                 360
     16845248       No           YES         10YRIO                           60                 360
     16845249       No           YES         10YRIO                           60                 360
     16845250       No           YES         10YRIO                           60                 360
     16845251       No           YES         10YRIO                           60                 360
     16845252       No           YES         10YRIO                           60                 360
     16845253       No           YES         10YRIO                           60                 360
     16845254       No           YES         10YRIO                           60                 360
     16845255       No           YES         10YRIO                           60                 360
     16845256       No           YES         10YRIO                           60                 360
     16845257       No           YES         10YRIO                           60                 360
     16845259       No           YES         10YRIO                           60                 360
     16845260       No           YES         10YRIO                           60                 360
     16845261       No           YES         10YRIO                           60                 360
     16845262       No           YES         10YRIO                           60                 360
     16845263       No           YES         10YRIO                           60                 360
     16845264       No           YES         10YRIO                           60                 360
     16845265       No           YES         10YRIO                           60                 360
     16845266       No           YES         10YRIO                           60                 360
     16845267       No           YES         10YRIO                           60                 360
     16845268       No           YES         10YRIO                           60                 360
     16845269       No           YES         10YRIO                           60                 360
     16845270       No           YES         10YRIO                           60                 360
     16845272       No           YES         10YRIO                           60                 360
     16845273       No           YES         10YRIO                           60                 360
     16845274       No           YES         10YRIO                           60                 360
     16845275       No           YES         10YRIO                           60                 360
     16845276       No           YES         10YRIO                           60                 360
     16845277       No           YES         10YRIO                           60                 360
     16845278       No           YES         10YRIO                           60                 360
     16845279       No           YES         10YRIO                           60                 360
     16845176       No           YES         10YRIO                           60                 360
     16845177       No           YES         10YRIO                           60                 360
     16845178       No           YES         10YRIO                           60                 360
     16845179       No           YES         10YRIO                           60                 360
     16845180       No           YES         10YRIO                           60                 360
     16845181       No           YES         10YRIO                           60                 360
     16845182       No           YES         10YRIO                           60                 360
     16845183       No           YES         10YRIO                           60                 360
     16845186       No           YES         10YRIO                           60                 360
     16845187       No           YES         10YRIO                           60                 360
     16845188       No           YES         10YRIO                           60                 360
     16845189       No           YES         10YRIO                           60                 360
     16845190       No           YES         10YRIO                           60                 360
     17002450       No           YES         10YRIO                           60                 360
     16833469       No           YES         10YRIO                           60                 360
     16833470       No           YES         10YRIO                           60                 360
     16833472       No           YES         10YRIO                           60                 360
     16833475       No           YES         10YRIO                           60                 360
     16833476       No           YES         10YRIO                           60                 360
     16833478       No           YES         10YRIO                           60                 360
     16833481       No           YES         10YRIO                           60                 360
     16833482       No           YES         10YRIO                           60                 360
     16833483       No           YES         10YRIO                           60                 360
     16833484       No           YES         10YRIO                           60                 360
     16833485       No           YES         10YRIO                           60                 360
     16833486       No           YES         10YRIO                           60                 360
     16833488       No           YES         10YRIO                           60                 360
     16833489       No           YES         10YRIO                           60                 360
     16833490       No           YES         10YRIO                           60                 360
     16833491       No           YES         10YRIO                           60                 360
     16833492       No           YES         10YRIO                           60                 360
     16833494       No           YES         10YRIO                           60                 360
     16833495       No           YES         10YRIO                           60                 360
     16833496       No           YES         10YRIO                           60                 360
     16833497       No           YES         10YRIO                           60                 360
     16833498       No           YES         10YRIO                           60                 360
     16833500       No           YES         10YRIO                           60                 360
     16833501       No           YES         10YRIO                           60                 360
     16833502       No           YES         10YRIO                           60                 360
     16833503       No           YES         10YRIO                           60                 360
     16833504       No           YES         10YRIO                           60                 360
     16833505       No           YES         10YRIO                           60                 360
     16833506       No           YES         10YRIO                           60                 360
     16833507       No           YES         10YRIO                           60                 360
     16833508       No           YES         10YRIO                           60                 360
     16833509       No           YES         10YRIO                           60                 360
     16833510       No           YES         10YRIO                           60                 360
     16833511       No           YES         10YRIO                           60                 360
     16833512       No           YES         10YRIO                           60                 360
     16833513       No           YES         10YRIO                           60                 360
     16833514       No           YES         10YRIO                           60                 360
     16833516       No           YES         10YRIO                           60                 360
     16833517       No           YES         10YRIO                           60                 360
     16833518       No           YES         10YRIO                           60                 360
     16833519       No           YES         10YRIO                           60                 360
     16833521       No           YES         10YRIO                           60                 360
     16833522       No           YES         10YRIO                           60                 360
     16833523       No           YES         10YRIO                           60                 360
     16833524       No           YES         10YRIO                           60                 360
     16833525       No           YES         10YRIO                           60                 360
     16833527       No           YES         10YRIO                           60                 360
     16833528       No           YES         10YRIO                           60                 360
     16833530       No           YES         10YRIO                           60                 360
     16833531       No           YES         10YRIO                           60                 360
     16833533       No           YES         10YRIO                           60                 360
     16833534       No           YES         10YRIO                           60                 360
     16833535       No           YES         10YRIO                           60                 360
     16833536       No           YES         10YRIO                           60                 360
     16833537       No           YES         10YRIO                           60                 360
     16833538       No           YES         10YRIO                           60                 360
     16833539       No           YES         10YRIO                           60                 360
     16833540       No           YES         10YRIO                           60                 360
     16833541       No           YES         10YRIO                           60                 360
     16833542       No           YES         10YRIO                           60                 360
     16833543       No           YES         10YRIO                           60                 360
     16833544       No           YES         10YRIO                           60                 360
     16833545       No           YES         10YRIO                           60                 360
     16833548       No           YES         10YRIO                           60                 360
     16833550       No           YES         10YRIO                           60                 360
     16833551       No           YES         10YRIO                           60                 360
     16833552       No           YES         10YRIO                           60                 360
     16833553       No           YES         10YRIO                           60                 360
     16833554       No           YES         10YRIO                           60                 360
     16833556       No           YES         10YRIO                           60                 360
     16833557       No           YES         10YRIO                           60                 360
     16833558       No           YES         10YRIO                           60                 360
     16833560       No           YES         10YRIO                           60                 360
     16833562       No           YES         10YRIO                           60                 360
     16833563       No           YES         10YRIO                           60                 360
     16833565       No           YES         10YRIO                           60                 360
     16833566       No           YES         10YRIO                           60                 360
     16833567       No           YES         10YRIO                           60                 360
     16833569       No           YES         10YRIO                           60                 360
     16833570       No           YES         10YRIO                           60                 360
     16833571       No           YES         10YRIO                           60                 360
     16833572       No           YES         10YRIO                           60                 360
     16833575       No           YES         10YRIO                           60                 360
     16833576       No           YES         10YRIO                           60                 360
     16833577       No           YES         10YRIO                           60                 360
     16833579       No           YES         10YRIO                           60                 360
     16833581       No           YES         10YRIO                           60                 360
     16833582       No           YES         10YRIO                           60                 360
     16833583       No           YES         10YRIO                           60                 360
     16833584       No           YES         10YRIO                           60                 360
     16833585       No           YES         10YRIO                           60                 360
     16836768       No           YES         10YRIO                           60                 360
     16836770       No           YES         10YRIO                           60                 360
     16836771       No           YES         10YRIO                           60                 360
     16836772       No           YES         10YRIO                           60                 360
     16836773       No           YES         10YRIO                           60                 360
     16836775       No           YES         10YRIO                           60                 360
     16836776       No           YES         10YRIO                           60                 360
     16836778       No           YES         10YRIO                           60                 360
     16836781       No           YES         10YRIO                           60                 360
     16836782       No           YES         10YRIO                           60                 360
     16836783       No           YES         10YRIO                           60                 360
     16836785       No           YES         10YRIO                           60                 360
     16836786       No           YES         10YRIO                           60                 360
     16836788       No           YES         10YRIO                           60                 360
     16836789       No           YES         10YRIO                           60                 360
     16836791       No           YES         10YRIO                           60                 360
     16836793       No           YES         10YRIO                           60                 360
     16836794       No           YES         10YRIO                           60                 360
     16836795       No           YES         10YRIO                           60                 360
     16836796       No           YES         10YRIO                           60                 360
     16836797       No           YES         10YRIO                           60                 360
     16836798       No           YES         10YRIO                           60                 360
     16836805       No           YES         10YRIO                           60                 360
     16836806       No           YES         10YRIO                           60                 360
     16836808       No           YES         10YRIO                           60                 360
     16836809       No           YES         10YRIO                           60                 360
     16836812       No           YES         10YRIO                           60                 360
     16836814       No           YES         10YRIO                           60                 360
     16836815       No           YES         10YRIO                           60                 360
     16836817       No           YES         10YRIO                           60                 360
     16836818       No           YES         10YRIO                           60                 360
     16836820       No           YES         10YRIO                           60                 360
     16836821       No           YES         10YRIO                           60                 360
     16836822       No           YES         10YRIO                           60                 360
     16836825       No           YES         10YRIO                           60                 360
     16836826       No           YES         10YRIO                           60                 360
     16836827       No           YES         10YRIO                           60                 360
     16836828       No           YES         10YRIO                           60                 360
     16836829       No           YES         10YRIO                           60                 360
     16836830       No           YES         10YRIO                           60                 360
     16836832       No           YES         10YRIO                           60                 360
     16836837       No           YES         10YRIO                           60                 360
     16836838       No           YES         10YRIO                           60                 360
     16836839       No           YES         10YRIO                           60                 360
     16836840       No           YES         10YRIO                           60                 360
     16836842       No           YES         10YRIO                           60                 360
     16836843       No           YES         10YRIO                           60                 360
     16836846       No           YES         10YRIO                           60                 360
     16836847       No           YES         10YRIO                           60                 360
     16836849       No           YES         10YRIO                           60                 360
     16836851       No           YES         10YRIO                           60                 360
     16836852       No           YES         10YRIO                           60                 360
     16836853       No           YES         10YRIO                           60                 360
     16836854       No           YES         10YRIO                           60                 360
     16836855       No           YES         10YRIO                           60                 360
     16836857       No           YES         10YRIO                           60                 360
     16836858       No           YES         10YRIO                           60                 360
     16836859       No           YES         10YRIO                           60                 360
     16836860       No           YES         10YRIO                           60                 360
     16836863       No           YES         10YRIO                           60                 360
     16836864       No           YES         10YRIO                           60                 360
     16836866       No           YES         10YRIO                           60                 360
     16836867       No           YES         10YRIO                           60                 360
     16836868       No           YES         10YRIO                           60                 360
     16836869       No           YES         10YRIO                           60                 360
     16836870       No           YES         10YRIO                           60                 360
     16836872       No           YES         10YRIO                           60                 360
     16836874       No           YES         10YRIO                           60                 360
     16836875       No           YES         10YRIO                           60                 360
     16836877       No           YES         10YRIO                           60                 360
     16836878       No           YES         10YRIO                           60                 360
     16836879       No           YES         10YRIO                           60                 360
     16836880       No           YES         10YRIO                           60                 360
     16836883       No           YES         10YRIO                           60                 360
     16836884       No           YES         10YRIO                           60                 360
     16836886       No           YES         10YRIO                           60                 360
     16836887       No           YES         10YRIO                           60                 360
     16836888       No           YES         10YRIO                           60                 360
     16836890       No           YES         10YRIO                           60                 360
     16836891       No           YES         10YRIO                           60                 360
     16836892       No           YES         10YRIO                           60                 360
     16836894       No           YES         10YRIO                           60                 360
     16836895       No           YES         10YRIO                           60                 360
     16836896       No           YES         10YRIO                           60                 360
     16836898       No           YES         10YRIO                           60                 360
     16836900       No           YES         10YRIO                           60                 360
     16836902       No           YES         10YRIO                           60                 360
     16836903       No           YES         10YRIO                           60                 360
     16836904       No           YES         10YRIO                           60                 360
     16836905       No           YES         10YRIO                           60                 360
     16836906       No           YES         10YRIO                           60                 360
     16836908       No           YES         10YRIO                           60                 360
     16836910       No           YES         10YRIO                           60                 360
     16836911       No           YES         10YRIO                           60                 360
     16836912       No           YES         10YRIO                           60                 360
     16836914       No           YES         10YRIO                           60                 360
     16836915       No           YES         10YRIO                           60                 360
     16836917       No           YES         10YRIO                           60                 360
     16836919       No           YES         10YRIO                           60                 360
     16836920       No           YES         10YRIO                           60                 360
     16836921       No           YES         10YRIO                           60                 360
     16836922       No           YES         10YRIO                           60                 360
     16836923       No           YES         10YRIO                           60                 360
     16836924       No           YES         10YRIO                           60                 360
     16836925       No           YES         10YRIO                           60                 360
     16836926       No           YES         10YRIO                           60                 360
     16836927       No           YES         10YRIO                           60                 360
     16836928       No           YES         10YRIO                           60                 360
     16836930       No           YES         10YRIO                           60                 360
     16836932       No           YES         10YRIO                           60                 360
     16836933       No           YES         10YRIO                           60                 360
     16836934       No           YES         10YRIO                           60                 360
     16836935       No           YES         10YRIO                           60                 360
     16836936       No           YES         10YRIO                           60                 360
     16836937       No           YES         10YRIO                           60                 360
     16836939       No           YES         10YRIO                           60                 360
     16836942       No           YES         10YRIO                           60                 360
     16836944       No           YES         10YRIO                           60                 360
     16836945       No           YES         10YRIO                           60                 360
     16836946       No           YES         10YRIO                           60                 360
     16836948       No           YES         10YRIO                           60                 360
     16836949       No           YES         10YRIO                           60                 360
     16836951       No           YES         10YRIO                           60                 360
     16836952       No           YES         10YRIO                           60                 360
     16836953       No           YES         10YRIO                           60                 360
     16836954       No           YES         10YRIO                           60                 360
     16836955       No           YES         10YRIO                           60                 360
     16836957       No           YES         10YRIO                           60                 360
     16836958       No           YES         10YRIO                           60                 360
     16836959       No           YES         10YRIO                           60                 360
     16836960       No           YES         10YRIO                           60                 360
     16836961       No           YES         10YRIO                           60                 360
     16836962       No           YES         10YRIO                           60                 360
     16836963       No           YES         10YRIO                           60                 360
     16836964       No           YES         10YRIO                           60                 360
     16836966       No           YES         10YRIO                           60                 360
     16836967       No           YES         10YRIO                           60                 360
     16836968       No           YES         10YRIO                           60                 360
     16836969       No           YES         10YRIO                           60                 360
     16836971       No           YES         10YRIO                           60                 360
     16836974       No           YES         10YRIO                           60                 360
     16836975       No           YES         10YRIO                           60                 360
     16836976       No           YES         10YRIO                           60                 360
     16836980       No           YES         10YRIO                           60                 360
     16990915       No           YES         10YRIO                           60                 360
     16996722       No           YES         10YRIO                           60                 360
     16996724       No           YES         10YRIO                           60                 360
     16996729       No           YES         10YRIO                           60                 360




--------------------------------------------------------------------------------




     LOAN_SEQ       PORTFOLIO      PREPAY      PP_DESC      PP_HARD_SOFT
     17021070       AFL2           Yes         36MPP        Combo
     17016424       AFL2           Yes         36MPP        Combo
     17016308       AFL2           Yes         36MPP        Combo
     17016243       AFL2           Yes         36MPP        Hard
     17015068       AFL2           No          No PP        NoPP
     17014875       AFL2           Yes         36MPP        Combo
     17014906       AFL2           No          No PP        NoPP
     17014929       AFL2           Yes         12MPP        Hard
     17014748       AFL2           No          No PP        NoPP
     17014806       AFL2           Yes         12MPP        Hard
     17014858       AFL2           No          No PP        NoPP
     17013823       AFL2           Yes         36MPP        Hard
     17013852       AFL2           No          No PP        NoPP
     17013742       AFL2           No          No PP        NoPP
     17013783       AFL2           Yes         12MPP        Hard
     17013629       AFL2           Yes         36MPP        Hard
     17013630       AFL2           Yes         36MPP        Hard
     17013535       AFL2           No          No PP        NoPP
     17013542       AFL2           No          No PP        NoPP
     17013551       AFL2           No          No PP        NoPP
     16790216       WALN           Yes         36MPP        Hard
     16790185       WALN           Yes         36MPP        Hard
     16785292       WALN           Yes         36MPP        Hard
     16977999       ALT1           Yes         36MPP        Hard
     16978000       ALT1           Yes         60MPP        Hard
     16978006       ALT1           Yes         36MPP        Hard
     16978007       ALT1           Yes         36MPP        Hard
     16978016       ALT1           Yes         24MPP        Hard
     16978031       ALT1           No          No PP        NoPP
     16978034       ALT1           No          No PP        NoPP
     16978044       ALT1           Yes         36MPP        Hard
     16978049       ALT1           Yes         36MPP        Hard
     16978058       ALT1           Yes         36MPP        Hard
     16978061       ALT1           Yes         36MPP        Hard
     16978065       ALT1           No          No PP        NoPP
     16978069       ALT1           Yes         36MPP        Hard
     16978082       ALT1           Yes         36MPP        Hard
     16978092       ALT1           Yes         12MPP        Hard
     16978099       ALT1           Yes         12MPP        Hard
     16978100       ALT1           Yes         12MPP        Hard
     16978111       ALT1           Yes         60MPP        Hard
     16978118       ALT1           Yes         12MPP        Hard
     16978125       ALT1           Yes         12MPP        Hard
     16978130       ALT1           Yes         24MPP        Hard
     16978142       ALT1           Yes         24MPP        Hard
     16978146       ALT1           Yes         36MPP        Hard
     16978163       ALT1           Yes         12MPP        Hard
     16978179       ALT1           Yes         12MPP        Hard
     16978183       ALT1           No          No PP        NoPP
     16978202       ALT1           Yes         36MPP        Hard
     16978210       ALT1           Yes         24MPP        Hard
     16978224       ALT1           Yes         12MPP        Hard
     16978227       ALT1           Yes         12MPP        Soft/Unk
     16978232       ALT1           Yes         36MPP        Hard
     16978235       ALT1           No          No PP        NoPP
     16978248       ALT1           Yes         36MPP        Hard
     16978249       ALT1           Yes         36MPP        Hard
     16978290       ALT1           No          No PP        NoPP
     16978299       ALT1           Yes         36MPP        Hard
     16978308       ALT1           Yes         12MPP        Hard
     16978311       ALT1           Yes         36MPP        Hard
     16978326       ALT1           Yes         24MPP        Hard
     16978327       ALT1           No          No PP        NoPP
     16978344       ALT1           No          No PP        NoPP
     16978371       ALT1           Yes         12MPP        Hard
     16969046       ALT1           Yes         36MPP        Soft/Unk
     16969062       ALT1           No          No PP        NoPP
     16688246       AFL2           Yes         36MPP        Hard
     16339865       AFL2           Yes         36MPP        Hard
     16982721       WALN           Yes         4MPP         Hard
     16982607       WALN           Yes         36MPP        Combo
     16982730       WALN           Yes         12MPP        Hard
     16982777       WALN           Yes         36MPP        Combo
     16982783       WALN           Yes         36MPP        Hard
     16982637       WALN           Yes         12MPP        Hard
     16982790       WALN           Yes         12MPP        Hard
     16984176       WALN           Yes         12MPP        Hard
     16984178       WALN           Yes         36MPP        Combo
     16984183       WALN           No          No PP        NoPP
     16984190       WALN           No          No PP        NoPP
     16984207       WALN           Yes         36MPP        Hard
     16984211       WALN           No          No PP        NoPP
     16984218       WALN           Yes         36MPP        Combo
     16984236       WALN           No          No PP        NoPP
     16984262       WALN           Yes         12MPP        Hard
     16984109       WALN           Yes         36MPP        Hard
     16984165       WALN           Yes         12MPP        Hard
     16984273       WALN           No          No PP        NoPP
     16984115       WALN           Yes         12MPP        Hard
     16984280       WALN           Yes         36MPP        Combo
     16984306       WALN           Yes         36MPP        Combo
     16984312       WALN           Yes         36MPP        Hard
     16984318       WALN           Yes         36MPP        Hard
     16984133       WALN           Yes         36MPP        Combo
     16984333       WALN           Yes         36MPP        Combo
     16984139       WALN           Yes         12MPP        Hard
     16984146       WALN           Yes         36MPP        Hard
     16984356       WALN           Yes         12MPP        Hard
     16984371       WALN           Yes         36MPP        Hard
     16984373       WALN           Yes         12MPP        Hard
     16989874       WALN           Yes         12MPP        Hard
     16989884       WALN           Yes         12MPP        Hard
     16989891       WALN           Yes         36MPP        Combo
     16989897       WALN           Yes         12MPP        Hard
     16989901       WALN           Yes         36MPP        Combo
     16989928       WALN           Yes         36MPP        Combo
     16989929       WALN           Yes         36MPP        Hard
     16989931       WALN           Yes         12MPP        Hard
     16982580       WALN           Yes         12MPP        Hard
     16982687       WALN           Yes         12MPP        Hard
     16982584       WALN           Yes         12MPP        Hard
     16982691       WALN           Yes         36MPP        Combo
     16982587       WALN           Yes         36MPP        Combo
     16982589       WALN           Yes         12MPP        Hard
     16982591       WALN           Yes         36MPP        Hard
     16982597       WALN           Yes         36MPP        Hard
     16982604       WALN           Yes         36MPP        Hard
     16971798       WALN           Yes         36MPP        Combo
     16978514       WALN           Yes         12MPP        Hard
     16978527       WALN           Yes         12MPP        Hard
     16978406       WALN           Yes         36MPP        Combo
     16978572       WALN           Yes         12MPP        Hard
     16978582       WALN           Yes         36MPP        Hard
     16978593       WALN           Yes         12MPP        Hard
     16978601       WALN           Yes         36MPP        Combo
     16978634       WALN           Yes         12MPP        Hard
     16978649       WALN           No          No PP        NoPP
     16978398       WALN           Yes         36MPP        Hard
     16980093       WALN           Yes         36MPP        Combo
     16980221       WALN           Yes         36MPP        Combo
     16980228       WALN           Yes         36MPP        Hard
     16980235       WALN           Yes         36MPP        Combo
     16980109       WALN           Yes         36MPP        Combo
     16980111       WALN           Yes         36MPP        Hard
     16980241       WALN           No          No PP        NoPP
     16980261       WALN           Yes         36MPP        Hard
     16980264       WALN           Yes         4MPP         Hard
     16980265       WALN           Yes         36MPP        Hard
     16980275       WALN           Yes         36MPP        Combo
     16980278       WALN           Yes         12MPP        Hard
     16980303       WALN           Yes         36MPP        Combo
     16980322       WALN           Yes         4MPP         Hard
     16980325       WALN           Yes         12MPP        Hard
     16980329       WALN           Yes         36MPP        Hard
     16980342       WALN           Yes         36MPP        Combo
     16982640       WALN           No          No PP        NoPP
     16982650       WALN           Yes         24MPP        Combo
     16982664       WALN           Yes         12MPP        Hard
     16968146       WALN           Yes         12MPP        Hard
     16968150       WALN           Yes         36MPP        Hard
     16968155       WALN           Yes         36MPP        Hard
     16970181       WALN           Yes         36MPP        Combo
     16970186       WALN           Yes         36MPP        Combo
     16970194       WALN           Yes         12MPP        Hard
     16970204       WALN           Yes         12MPP        Hard
     16970091       WALN           Yes         12MPP        Hard
     16970093       WALN           Yes         36MPP        Combo
     16970207       WALN           Yes         36MPP        Hard
     16970210       WALN           Yes         12MPP        Hard
     16970225       WALN           Yes         36MPP        Hard
     16970231       WALN           Yes         36MPP        Hard
     16970247       WALN           Yes         36MPP        Combo
     16970251       WALN           Yes         24MPP        Combo
     16970262       WALN           No          No PP        NoPP
     16970107       WALN           Yes         12MPP        Hard
     16970287       WALN           Yes         12MPP        Hard
     16970291       WALN           Yes         12MPP        Hard
     16970297       WALN           Yes         36MPP        Hard
     16970303       WALN           Yes         36MPP        Hard
     16970315       WALN           Yes         36MPP        Combo
     16970348       WALN           Yes         12MPP        Hard
     16971837       WALN           Yes         36MPP        Combo
     16971839       WALN           Yes         36MPP        Hard
     16971754       WALN           Yes         36MPP        Combo
     16971887       WALN           Yes         36MPP        Combo
     16971777       WALN           Yes         12MPP        Hard
     16912726       WALN           No          No PP        NoPP
     16912729       WALN           Yes         12MPP        Hard
     16912741       WALN           Yes         36MPP        Combo
     16912761       WALN           Yes         36MPP        Combo
     16912769       WALN           Yes         12MPP        Hard
     16912776       WALN           Yes         36MPP        Hard
     16912790       WALN           No          No PP        NoPP
     16912791       WALN           Yes         36MPP        Soft/Unk
     16912796       WALN           Yes         36MPP        Hard
     16912801       WALN           Yes         36MPP        Combo
     16965026       WALN           Yes         12MPP        Hard
     16965028       WALN           Yes         4MPP         Hard
     16965044       WALN           Yes         12MPP        Hard
     16965001       WALN           Yes         36MPP        Combo
     16965064       WALN           Yes         12MPP        Hard
     16965067       WALN           Yes         12MPP        Hard
     16965072       WALN           No          No PP        NoPP
     16965080       WALN           Yes         12MPP        Hard
     16964979       WALN           Yes         36MPP        Hard
     16965103       WALN           Yes         12MPP        Hard
     16965104       WALN           Yes         12MPP        Hard
     16968061       WALN           Yes         12MPP        Hard
     16968081       WALN           Yes         12MPP        Hard
     16968096       WALN           Yes         4MPP         Hard
     16968102       WALN           No          No PP        NoPP
     16968135       WALN           Yes         12MPP        Hard
     16857222       WALN           Yes         36MPP        Combo
     16857234       WALN           Yes         36MPP        Combo
     16857244       WALN           Yes         36MPP        Combo
     16857266       WALN           Yes         36MPP        Hard
     16857278       WALN           Yes         36MPP        Combo
     16857281       WALN           Yes         24MPP        Combo
     16857098       WALN           Yes         36MPP        Combo
     16857101       WALN           No          No PP        NoPP
     16858877       WALN           Yes         36MPP        Hard
     16858879       WALN           Yes         36MPP        Hard
     16858925       WALN           Yes         36MPP        Combo
     16858838       WALN           Yes         36MPP        Hard
     16858944       WALN           Yes         12MPP        Hard
     16858946       WALN           Yes         36MPP        Combo
     16858998       WALN           Yes         36MPP        Hard
     16858844       WALN           No          No PP        NoPP
     16859018       WALN           Yes         36MPP        Hard
     16859019       WALN           Yes         12MPP        Hard
     16912697       WALN           Yes         12MPP        Hard
     16856246       WALN           Yes         12MPP        Hard
     16856248       WALN           No          No PP        NoPP
     16856158       WALN           Yes         36MPP        Hard
     16856250       WALN           Yes         24MPP        Combo
     16856261       WALN           Yes         36MPP        Combo
     16856266       WALN           Yes         36MPP        Soft/Unk
     16856278       WALN           Yes         36MPP        Hard
     16856163       WALN           Yes         12MPP        Hard
     16856298       WALN           Yes         12MPP        Hard
     16856305       WALN           Yes         4MPP         Hard
     16856314       WALN           Yes         12MPP        Hard
     16856351       WALN           Yes         36MPP        Hard
     16856387       WALN           Yes         36MPP        Combo
     16857120       WALN           Yes         36MPP        Combo
     16857128       WALN           Yes         36MPP        Combo
     16857165       WALN           No          No PP        NoPP
     16857179       WALN           Yes         12MPP        Hard
     16857074       WALN           Yes         36MPP        Hard
     16851684       WALN           Yes         4MPP         Hard
     16851617       WALN           Yes         36MPP        Combo
     16851693       WALN           No          No PP        NoPP
     16851703       WALN           Yes         12MPP        Hard
     16851729       WALN           Yes         36MPP        Combo
     16851730       WALN           Yes         36MPP        Hard
     16851639       WALN           Yes         36MPP        Combo
     16851642       WALN           Yes         36MPP        Hard
     16851812       WALN           Yes         36MPP        Hard
     16851645       WALN           Yes         12MPP        Hard
     16852458       WALN           No          No PP        NoPP
     16852556       WALN           Yes         36MPP        Hard
     16852571       WALN           Yes         36MPP        Combo
     16852598       WALN           No          No PP        NoPP
     16852616       WALN           Yes         36MPP        Hard
     16852630       WALN           Yes         36MPP        Hard
     16852645       WALN           Yes         36MPP        Hard
     16852679       WALN           Yes         36MPP        Hard
     16851508       WALN           Yes         36MPP        Hard
     16851523       WALN           Yes         12MPP        Hard
     16851444       WALN           Yes         36MPP        Hard
     16851452       WALN           Yes         36MPP        Combo
     16851567       WALN           Yes         36MPP        Hard
     16851573       WALN           Yes         36MPP        Hard
     16977998       ALT1           Yes         12MPP        Hard
     17004249       BMTA           Yes         36MPP        Hard
     16980547       AFL2           Yes         36MPP        Combo
     16989912       WALN           Yes         12MPP        Hard
     17013174       WALN           Yes         36MPP        Combo
     17004264       BMTA           Yes         36MPP        Hard
     16849095       AFL2           Yes         36MPP        Hard
     17013049       AFL2           Yes         36MPP        Combo
     17013053       AFL2           Yes         12MPP        Hard
     17013055       AFL2           Yes         36MPP        Hard
     17013474       AFL2           Yes         36MPP        Hard
     17013499       AFL2           No          No PP        NoPP
     17013500       AFL2           Yes         36MPP        Hard
     17013503       AFL2           Yes         36MPP        Combo
     17013507       AFL2           No          No PP        NoPP
     17012902       AFL2           Yes         36MPP        Combo
     17012917       AFL2           Yes         12MPP        Hard
     17012927       AFL2           Yes         36MPP        Combo
     17012928       AFL2           Yes         36MPP        Combo
     17012953       AFL2           Yes         36MPP        Combo
     17013025       AFL2           Yes         36MPP        Combo
     17013037       AFL2           Yes         36MPP        Combo
     17012768       AFL2           No          No PP        NoPP
     17012801       AFL2           No          No PP        NoPP
     17011022       AFL2           Yes         36MPP        Combo
     17011024       AFL2           Yes         36MPP        Hard
     17011029       AFL2           No          No PP        NoPP
     17011030       AFL2           No          No PP        NoPP
     17011137       AFL2           No          No PP        NoPP
     17012631       AFL2           Yes         36MPP        Combo
     17012641       AFL2           Yes         12MPP        Hard
     17009175       AFL2           No          No PP        NoPP
     17009184       AFL2           Yes         36MPP        Combo
     17009192       AFL2           Yes         36MPP        Combo
     17009289       AFL2           Yes         36MPP        Combo
     17009298       AFL2           No          No PP        NoPP
     17009299       AFL2           Yes         36MPP        Hard
     17010956       AFL2           No          No PP        NoPP
     17010968       AFL2           No          No PP        NoPP
     17010971       AFL2           No          No PP        NoPP
     17010997       AFL2           Yes         36MPP        Combo
     17009087       AFL2           No          No PP        NoPP
     17009100       AFL2           Yes         36MPP        Hard
     17009101       AFL2           No          No PP        NoPP
     17009103       AFL2           No          No PP        NoPP
     17009114       AFL2           No          No PP        NoPP
     17009150       AFL2           Yes         36MPP        Combo
     17009159       AFL2           Yes         36MPP        Combo
     17008993       AFL2           Yes         36MPP        Combo
     17009000       AFL2           Yes         36MPP        Combo
     17009039       AFL2           Yes         36MPP        Hard
     17004960       AFL2           Yes         36MPP        Hard
     17004971       AFL2           Yes         12MPP        Hard
     17004980       AFL2           Yes         36MPP        Combo
     16973750       AFL2           No          No PP        NoPP
     17004988       AFL2           Yes         12MPP        Hard
     16973758       AFL2           No          No PP        NoPP
     17005011       AFL2           Yes         36MPP        Hard
     17005021       AFL2           No          No PP        NoPP
     16973807       AFL2           Yes         6MPP         Hard
     17005137       AFL2           Yes         36MPP        Combo
     16973817       AFL2           Yes         6MPP         Soft/Unk
     16973820       AFL2           Yes         6MPP         Hard
     17005147       AFL2           No          No PP        NoPP
     17005148       AFL2           No          No PP        NoPP
     17005152       AFL2           No          No PP        NoPP
     17005161       AFL2           No          No PP        NoPP
     17005167       AFL2           Yes         36MPP        Combo
     17005168       AFL2           Yes         36MPP        Combo
     17005169       AFL2           No          No PP        NoPP
     17005171       AFL2           Yes         36MPP        Combo
     17005172       AFL2           No          No PP        NoPP
     17005173       AFL2           Yes         36MPP        Combo
     17005174       AFL2           No          No PP        NoPP
     16973840       AFL2           Yes         36MPP        Combo
     16970958       AFL2           Yes         36MPP        Combo
     17004895       AFL2           Yes         36MPP        Combo
     17004900       AFL2           Yes         36MPP        Combo
     16970965       AFL2           Yes         36MPP        Combo
     16970970       AFL2           Yes         36MPP        Hard
     17004921       AFL2           Yes         36MPP        Combo
     17004933       AFL2           Yes         36MPP        Hard
     16970938       AFL2           Yes         12MPP        Soft/Unk
     17004837       AFL2           Yes         6MPP         Hard
     17004789       AFL2           Yes         36MPP        Combo
     17004794       AFL2           Yes         36MPP        Combo
     17004797       AFL2           Yes         36MPP        Hard
     17004806       AFL2           Yes         36MPP        Hard
     17004808       AFL2           No          No PP        NoPP
     16970833       AFL2           Yes         36MPP        Combo
     17004714       AFL2           No          No PP        NoPP
     16970849       AFL2           Yes         36MPP        Combo
     16970851       AFL2           Yes         36MPP        Hard
     16970854       AFL2           Yes         6MPP         Hard
     16970857       AFL2           Yes         36MPP        Combo
     16970880       AFL2           No          No PP        NoPP
     17004759       AFL2           No          No PP        NoPP
     17004765       AFL2           Yes         36MPP        Combo
     16970897       AFL2           Yes         12MPP        Hard
     17004768       AFL2           Yes         12MPP        Hard
     16970921       AFL2           Yes         36MPP        Combo
     16970928       AFL2           No          No PP        NoPP
     17004782       AFL2           No          No PP        NoPP
     17004679       AFL2           Yes         36MPP        Combo
     17004682       AFL2           No          No PP        NoPP
     17004690       AFL2           Yes         36MPP        Hard
     16970831       AFL2           Yes         36MPP        Combo
     17004642       AFL2           Yes         36MPP        Combo
     17004643       AFL2           Yes         36MPP        Combo
     17004653       AFL2           Yes         6MPP         Hard
     17004660       AFL2           No          No PP        NoPP
     17003571       AFL2           Yes         36MPP        Combo
     17003579       AFL2           No          No PP        NoPP
     16970760       AFL2           Yes         6MPP         Hard
     16970763       AFL2           Yes         12MPP        Hard
     16970793       AFL2           Yes         36MPP        Combo
     17003410       AFL2           Yes         36MPP        Combo
     16970673       AFL2           No          No PP        NoPP
     17003429       AFL2           No          No PP        NoPP
     17003434       AFL2           Yes         36MPP        Hard
     16970709       AFL2           Yes         36MPP        Hard
     17003466       AFL2           Yes         36MPP        Combo
     16970724       AFL2           Yes         36MPP        Combo
     16970726       AFL2           Yes         36MPP        Hard
     17003517       AFL2           Yes         36MPP        Hard
     17003560       AFL2           Yes         36MPP        Hard
     17003563       AFL2           Yes         36MPP        Hard
     16970641       AFL2           Yes         24MPP        Hard
     16970594       AFL2           Yes         36MPP        Combo
     16970599       AFL2           Yes         36MPP        Combo
     16970600       AFL2           Yes         36MPP        Hard
     16970611       AFL2           No          No PP        NoPP
     16970629       AFL2           No          No PP        NoPP
     17003350       AFL2           No          No PP        NoPP
     17003353       AFL2           Yes         36MPP        Combo
     17003358       AFL2           Yes         36MPP        Combo
     17003362       AFL2           Yes         12MPP        Hard
     17003376       AFL2           No          No PP        NoPP
     17003379       AFL2           Yes         36MPP        Combo
     16970551       AFL2           Yes         36MPP        Hard
     16970557       AFL2           Yes         36MPP        Combo
     16970569       AFL2           Yes         6MPP         Hard
     16970580       AFL2           No          No PP        NoPP
     16970513       AFL2           No          No PP        NoPP
     16970524       AFL2           Yes         36MPP        Combo
     17003327       AFL2           Yes         36MPP        Combo
     17003335       AFL2           Yes         36MPP        Combo
     16968802       AFL2           No          No PP        NoPP
     16968822       AFL2           Yes         36MPP        Hard
     16968839       AFL2           Yes         36MPP        Combo
     16968843       AFL2           Yes         36MPP        Combo
     16968855       AFL2           Yes         36MPP        Combo
     16968859       AFL2           Yes         36MPP        Combo
     16968883       AFL2           Yes         36MPP        Combo
     16968892       AFL2           No          No PP        NoPP
     16968925       AFL2           Yes         36MPP        Combo
     16970361       AFL2           No          No PP        NoPP
     16970364       AFL2           Yes         36MPP        Combo
     16970371       AFL2           Yes         36MPP        Hard
     16970403       AFL2           Yes         36MPP        Combo
     17003280       AFL2           Yes         36MPP        Combo
     17003311       AFL2           Yes         12MPP        Hard
     16970457       AFL2           Yes         36MPP        Hard
     16970498       AFL2           Yes         6MPP         Hard
     16970500       AFL2           Yes         36MPP        Hard
     17002448       AFL2           No          No PP        NoPP
     17003219       AFL2           Yes         12MPP        Hard
     16968747       AFL2           Yes         36MPP        Hard
     16968756       AFL2           Yes         36MPP        Combo
     16968766       AFL2           Yes         36MPP        Combo
     17003237       AFL2           Yes         12MPP        Hard
     17003243       AFL2           Yes         36MPP        Combo
     16968788       AFL2           Yes         12MPP        Hard
     16968568       AFL2           Yes         12MPP        Hard
     16968582       AFL2           Yes         36MPP        Combo
     17002312       AFL2           Yes         36MPP        Hard
     17002317       AFL2           Yes         36MPP        Hard
     17002362       AFL2           Yes         12MPP        Hard
     16968620       AFL2           Yes         36MPP        Combo
     16968652       AFL2           Yes         36MPP        Combo
     16968703       AFL2           Yes         36MPP        Combo
     16968706       AFL2           Yes         36MPP        Hard
     16968709       AFL2           No          No PP        NoPP
     16968735       AFL2           Yes         12MPP        Hard
     17002155       AFL2           Yes         6MPP         Hard
     16968350       AFL2           No          No PP        NoPP
     17002160       AFL2           Yes         36MPP        Combo
     16968358       AFL2           Yes         36MPP        Combo
     16968369       AFL2           Yes         36MPP        Combo
     17002216       AFL2           No          No PP        NoPP
     16968381       AFL2           Yes         36MPP        Combo
     16968391       AFL2           Yes         36MPP        Hard
     16968396       AFL2           No          No PP        NoPP
     17002227       AFL2           Yes         36MPP        Combo
     16968416       AFL2           Yes         36MPP        Combo
     16968427       AFL2           Yes         36MPP        Combo
     16968430       AFL2           Yes         36MPP        Combo
     16968433       AFL2           Yes         36MPP        Combo
     16968434       AFL2           Yes         36MPP        Combo
     16968435       AFL2           Yes         6MPP         Hard
     16968464       AFL2           Yes         6MPP         Hard
     17002265       AFL2           Yes         36MPP        Combo
     16968480       AFL2           No          No PP        NoPP
     16968481       AFL2           Yes         36MPP        Combo
     16968482       AFL2           Yes         6MPP         Hard
     16968486       AFL2           Yes         6MPP         Hard
     16968487       AFL2           Yes         36MPP        Combo
     16968497       AFL2           Yes         36MPP        Combo
     16968505       AFL2           No          No PP        NoPP
     17002288       AFL2           Yes         36MPP        Hard
     17002291       AFL2           Yes         36MPP        Hard
     16968520       AFL2           Yes         36MPP        Combo
     16968528       AFL2           Yes         6MPP         Hard
     17002303       AFL2           Yes         36MPP        Hard
     16968544       AFL2           Yes         12MPP        Hard
     16965656       AFL2           Yes         36MPP        Combo
     16965657       AFL2           Yes         36MPP        Combo
     16965660       AFL2           Yes         36MPP        Combo
     16965667       AFL2           No          No PP        NoPP
     16965677       AFL2           Yes         6MPP         Hard
     16965701       AFL2           Yes         36MPP        Hard
     16968201       AFL2           Yes         36MPP        Combo
     17002112       AFL2           Yes         36MPP        Hard
     17002117       AFL2           No          No PP        NoPP
     16968237       AFL2           Yes         36MPP        Hard
     16968264       AFL2           Yes         36MPP        Combo
     16968275       AFL2           No          No PP        NoPP
     16968282       AFL2           Yes         36MPP        Combo
     16968289       AFL2           Yes         36MPP        Hard
     16968295       AFL2           Yes         36MPP        Hard
     16968301       AFL2           Yes         12MPP        Hard
     17002137       AFL2           Yes         36MPP        Combo
     16968311       AFL2           No          No PP        NoPP
     16968313       AFL2           Yes         36MPP        Hard
     16968331       AFL2           Yes         36MPP        Combo
     16965611       AFL2           Yes         36MPP        Combo
     16965620       AFL2           Yes         36MPP        Combo
     16965625       AFL2           Yes         36MPP        Combo
     16965626       AFL2           Yes         36MPP        Hard
     16965641       AFL2           Yes         36MPP        Hard
     16965649       AFL2           Yes         36MPP        Combo
     16965651       AFL2           Yes         36MPP        Combo
     16965652       AFL2           Yes         36MPP        Combo
     16965654       AFL2           Yes         36MPP        Combo
     17002085       AFL2           Yes         36MPP        Combo
     17001933       AFL2           Yes         36MPP        Combo
     17001938       AFL2           Yes         36MPP        Hard
     17001961       AFL2           Yes         36MPP        Combo
     17001973       AFL2           No          No PP        NoPP
     16965337       AFL2           Yes         36MPP        Combo
     16965348       AFL2           Yes         36MPP        Hard
     16965351       AFL2           Yes         36MPP        Combo
     16965358       AFL2           Yes         12MPP        Hard
     17001983       AFL2           Yes         36MPP        Combo
     16965425       AFL2           No          No PP        NoPP
     16965426       AFL2           Yes         36MPP        Combo
     16965432       AFL2           No          No PP        NoPP
     16965433       AFL2           No          No PP        NoPP
     17001997       AFL2           Yes         36MPP        Combo
     16965488       AFL2           Yes         36MPP        Hard
     16965503       AFL2           No          No PP        NoPP
     17002029       AFL2           Yes         36MPP        Combo
     16965589       AFL2           Yes         36MPP        Hard
     17002065       AFL2           No          No PP        NoPP
     16965601       AFL2           No          No PP        NoPP
     16965605       AFL2           Yes         36MPP        Hard
     16965217       AFL2           No          No PP        NoPP
     16965223       AFL2           Yes         12MPP        Hard
     16965259       AFL2           Yes         36MPP        Combo
     16965270       AFL2           Yes         36MPP        Hard
     16965272       AFL2           Yes         6MPP         Hard
     16965275       AFL2           Yes         36MPP        Combo
     16965276       AFL2           Yes         36MPP        Combo
     17001928       AFL2           No          No PP        NoPP
     16965281       AFL2           Yes         36MPP        Hard
     16965292       AFL2           Yes         36MPP        Combo
     17000238       AFL2           Yes         36MPP        Combo
     17000243       AFL2           No          No PP        NoPP
     17000249       AFL2           Yes         36MPP        Hard
     17000253       AFL2           Yes         6MPP         Hard
     17000257       AFL2           Yes         36MPP        Hard
     17000273       AFL2           Yes         6MPP         Hard
     17000309       AFL2           No          No PP        NoPP
     17000438       AFL2           Yes         36MPP        Combo
     17000445       AFL2           No          No PP        NoPP
     17000448       AFL2           Yes         36MPP        Combo
     17000463       AFL2           No          No PP        NoPP
     17000468       AFL2           No          No PP        NoPP
     17000475       AFL2           Yes         12MPP        Hard
     17000494       AFL2           Yes         36MPP        Combo
     16965179       AFL2           Yes         12MPP        Hard
     16965188       AFL2           Yes         12MPP        Hard
     16965192       AFL2           Yes         36MPP        Combo
     16965197       AFL2           Yes         12MPP        Soft/Unk
     16963375       AFL2           Yes         36MPP        Combo
     17000122       AFL2           Yes         36MPP        Combo
     17000127       AFL2           No          No PP        NoPP
     16963384       AFL2           Yes         12MPP        Hard
     16963388       AFL2           Yes         36MPP        Hard
     16963412       AFL2           No          No PP        NoPP
     17000158       AFL2           No          No PP        NoPP
     17000182       AFL2           No          No PP        NoPP
     17000185       AFL2           Yes         36MPP        Combo
     17000187       AFL2           No          No PP        NoPP
     17000194       AFL2           Yes         12MPP        Hard
     17000197       AFL2           Yes         36MPP        Combo
     17000199       AFL2           Yes         36MPP        Hard
     17000206       AFL2           Yes         36MPP        Combo
     17000216       AFL2           Yes         36MPP        Combo
     17000227       AFL2           Yes         12MPP        Soft/Unk
     16963308       AFL2           No          No PP        NoPP
     16995354       AFL2           No          No PP        NoPP
     16995358       AFL2           Yes         36MPP        Hard
     16995361       AFL2           No          No PP        NoPP
     16963341       AFL2           Yes         36MPP        Hard
     16963344       AFL2           Yes         12MPP        Hard
     16995363       AFL2           No          No PP        NoPP
     16995367       AFL2           No          No PP        NoPP
     16995369       AFL2           No          No PP        NoPP
     17000080       AFL2           Yes         36MPP        Hard
     17000085       AFL2           Yes         36MPP        Hard
     16963352       AFL2           Yes         36MPP        Hard
     17000089       AFL2           Yes         36MPP        Hard
     16963356       AFL2           Yes         36MPP        Hard
     17000095       AFL2           No          No PP        NoPP
     16963231       AFL2           Yes         36MPP        Combo
     16963250       AFL2           Yes         36MPP        Combo
     16963253       AFL2           No          No PP        NoPP
     16963254       AFL2           Yes         36MPP        Combo
     16963257       AFL2           Yes         36MPP        Combo
     16963290       AFL2           Yes         36MPP        Combo
     16963097       AFL2           Yes         36MPP        Hard
     16963104       AFL2           Yes         36MPP        Combo
     16963108       AFL2           No          No PP        NoPP
     16963111       AFL2           No          No PP        NoPP
     16963113       AFL2           Yes         36MPP        Combo
     16963122       AFL2           No          No PP        NoPP
     16963130       AFL2           No          No PP        NoPP
     16963150       AFL2           Yes         36MPP        Hard
     16963156       AFL2           Yes         36MPP        Combo
     16963206       AFL2           Yes         36MPP        Combo
     16963051       AFL2           Yes         36MPP        Combo
     16963059       AFL2           Yes         36MPP        Hard
     16963064       AFL2           No          No PP        NoPP
     16963065       AFL2           Yes         12MPP        Hard
     16963080       AFL2           Yes         36MPP        Hard
     16963081       AFL2           Yes         36MPP        Combo
     16963018       AFL2           Yes         36MPP        Combo
     16963026       AFL2           No          No PP        NoPP
     16963030       AFL2           Yes         36MPP        Combo
     16963040       AFL2           Yes         36MPP        Hard
     16963045       AFL2           Yes         6MPP         Hard
     16859503       AFL2           No          No PP        NoPP
     16859515       AFL2           No          No PP        NoPP
     16859516       AFL2           Yes         36MPP        Combo
     16859518       AFL2           No          No PP        NoPP
     16859523       AFL2           No          No PP        NoPP
     16859598       AFL2           No          No PP        NoPP
     16859613       AFL2           No          No PP        NoPP
     16859619       AFL2           Yes         36MPP        Combo
     16859667       AFL2           Yes         36MPP        Combo
     16859670       AFL2           Yes         36MPP        Combo
     16962967       AFL2           Yes         36MPP        Hard
     16962972       AFL2           Yes         36MPP        Combo
     16962981       AFL2           Yes         36MPP        Hard
     16962987       AFL2           Yes         36MPP        Hard
     16963013       AFL2           Yes         36MPP        Combo
     16859055       AFL2           Yes         36MPP        Combo
     16859065       AFL2           Yes         36MPP        Combo
     16859067       AFL2           Yes         36MPP        Hard
     16859078       AFL2           Yes         36MPP        Hard
     16859103       AFL2           Yes         36MPP        Combo
     16859139       AFL2           Yes         36MPP        Hard
     16859148       AFL2           Yes         6MPP         Hard
     16859155       AFL2           Yes         6MPP         Hard
     16859166       AFL2           Yes         36MPP        Combo
     16859183       AFL2           Yes         36MPP        Hard
     16859194       AFL2           Yes         36MPP        Combo
     16859219       AFL2           Yes         36MPP        Combo
     16859221       AFL2           No          No PP        NoPP
     16859259       AFL2           Yes         36MPP        Combo
     16859310       AFL2           Yes         36MPP        Hard
     16859318       AFL2           Yes         36MPP        Combo
     16859324       AFL2           Yes         36MPP        Combo
     16859352       AFL2           Yes         36MPP        Combo
     16859360       AFL2           No          No PP        NoPP
     16859383       AFL2           Yes         36MPP        Hard
     16859397       AFL2           Yes         12MPP        Hard
     16859412       AFL2           Yes         12MPP        Hard
     16859434       AFL2           Yes         6MPP         Hard
     16859436       AFL2           No          No PP        NoPP
     16859448       AFL2           Yes         36MPP        Combo
     16859452       AFL2           Yes         12MPP        Hard
     16859459       AFL2           Yes         36MPP        Combo
     16859462       AFL2           Yes         12MPP        Hard
     16859466       AFL2           Yes         36MPP        Combo
     16859473       AFL2           Yes         36MPP        Combo
     16859484       AFL2           Yes         36MPP        Combo
     16859497       AFL2           Yes         12MPP        Hard
     16859502       AFL2           Yes         12MPP        Hard
     16857024       AFL2           Yes         12MPP        Hard
     16857034       AFL2           No          No PP        NoPP
     16857048       AFL2           Yes         36MPP        Combo
     16857312       AFL2           Yes         36MPP        Combo
     16857321       AFL2           Yes         36MPP        Hard
     16857330       AFL2           Yes         36MPP        Hard
     16857335       AFL2           No          No PP        NoPP
     16857337       AFL2           Yes         6MPP         Hard
     16857386       AFL2           Yes         36MPP        Hard
     16857408       AFL2           Yes         36MPP        Hard
     16857473       AFL2           Yes         36MPP        Hard
     16857509       AFL2           Yes         12MPP        Hard
     16857511       AFL2           Yes         6MPP         Hard
     16857520       AFL2           Yes         36MPP        Hard
     16857614       AFL2           No          No PP        NoPP
     16857628       AFL2           Yes         36MPP        Hard
     16857677       AFL2           No          No PP        NoPP
     16856542       AFL2           Yes         36MPP        Combo
     16856564       AFL2           Yes         36MPP        Hard
     16856566       AFL2           No          No PP        NoPP
     16856581       AFL2           Yes         36MPP        Hard
     16856609       AFL2           Yes         36MPP        Combo
     16856632       AFL2           Yes         36MPP        Combo
     16856652       AFL2           No          No PP        NoPP
     16856662       AFL2           Yes         36MPP        Combo
     16856699       AFL2           Yes         36MPP        Combo
     16856702       AFL2           Yes         36MPP        Combo
     16856736       AFL2           No          No PP        NoPP
     16856738       AFL2           Yes         36MPP        Combo
     16856796       AFL2           Yes         36MPP        Combo
     16856826       AFL2           No          No PP        NoPP
     16856839       AFL2           Yes         36MPP        Combo
     16856857       AFL2           No          No PP        NoPP
     16856858       AFL2           Yes         36MPP        Combo
     16856865       AFL2           Yes         36MPP        Combo
     16856868       AFL2           Yes         36MPP        Combo
     16856879       AFL2           Yes         36MPP        Combo
     16856890       AFL2           Yes         36MPP        Combo
     16856908       AFL2           Yes         36MPP        Combo
     16856913       AFL2           No          No PP        NoPP
     16856921       AFL2           No          No PP        NoPP
     16856923       AFL2           No          No PP        NoPP
     16856928       AFL2           Yes         36MPP        Combo
     16856931       AFL2           Yes         36MPP        Combo
     16856934       AFL2           Yes         36MPP        Combo
     16857016       AFL2           Yes         36MPP        Combo
     16856496       AFL2           No          No PP        NoPP
     16856511       AFL2           Yes         6MPP         Hard
     16856522       AFL2           Yes         36MPP        Combo
     16856529       AFL2           Yes         36MPP        Combo
     16853241       AFL2           Yes         12MPP        Hard
     16853279       AFL2           Yes         36MPP        Combo
     16853282       AFL2           Yes         36MPP        Combo
     16853285       AFL2           No          No PP        NoPP
     16853286       AFL2           No          No PP        NoPP
     16853299       AFL2           Yes         36MPP        Combo
     16853319       AFL2           Yes         36MPP        Hard
     16853330       AFL2           Yes         12MPP        Hard
     16853335       AFL2           No          No PP        NoPP
     16853379       AFL2           Yes         36MPP        Hard
     16852738       AFL2           No          No PP        NoPP
     16852799       AFL2           No          No PP        NoPP
     16852804       AFL2           Yes         36MPP        Combo
     16852805       AFL2           Yes         36MPP        Hard
     16852812       AFL2           Yes         36MPP        Combo
     16852813       AFL2           Yes         36MPP        Hard
     16852835       AFL2           Yes         36MPP        Hard
     16852854       AFL2           No          No PP        NoPP
     16852863       AFL2           Yes         6MPP         Soft/Unk
     16852865       AFL2           Yes         6MPP         Hard
     16852871       AFL2           Yes         36MPP        Combo
     16852895       AFL2           No          No PP        NoPP
     16852968       AFL2           Yes         36MPP        Combo
     16852988       AFL2           No          No PP        NoPP
     16853087       AFL2           Yes         36MPP        Combo
     16853116       AFL2           Yes         36MPP        Combo
     16853141       AFL2           No          No PP        NoPP
     16853159       AFL2           Yes         6MPP         Hard
     16853184       AFL2           Yes         6MPP         Hard
     16853191       AFL2           Yes         36MPP        Combo
     16853202       AFL2           Yes         12MPP        Hard
     16853207       AFL2           Yes         6MPP         Hard
     16853216       AFL2           Yes         36MPP        Hard
     16853226       AFL2           No          No PP        NoPP
     16852154       AFL2           Yes         36MPP        Hard
     16852170       AFL2           Yes         36MPP        Combo
     16852231       AFL2           Yes         36MPP        Hard
     16852281       AFL2           Yes         12MPP        Hard
     16852312       AFL2           Yes         36MPP        Combo
     16852317       AFL2           Yes         36MPP        Combo
     16852330       AFL2           No          No PP        NoPP
     16852340       AFL2           Yes         36MPP        Combo
     16852352       AFL2           No          No PP        NoPP
     16852379       AFL2           Yes         6MPP         Hard
     16852383       AFL2           Yes         36MPP        Combo
     16852385       AFL2           No          No PP        NoPP
     16852416       AFL2           Yes         36MPP        Hard
     16852715       AFL2           Yes         36MPP        Hard
     16852028       AFL2           No          No PP        NoPP
     16852051       AFL2           Yes         36MPP        Combo
     16852063       AFL2           Yes         6MPP         Hard
     16852070       AFL2           Yes         36MPP        Combo
     16852096       AFL2           Yes         6MPP         Hard
     16852110       AFL2           Yes         36MPP        Hard
     16852119       AFL2           Yes         36MPP        Hard
     16851998       AFL2           Yes         36MPP        Combo
     16851999       AFL2           Yes         36MPP        Combo
     16851255       AFL2           Yes         36MPP        Combo
     16851269       AFL2           Yes         6MPP         Hard
     16851281       AFL2           Yes         36MPP        Combo
     16851296       AFL2           Yes         36MPP        Combo
     16851299       AFL2           Yes         36MPP        Combo
     16851301       AFL2           Yes         36MPP        Hard
     16851317       AFL2           Yes         36MPP        Combo
     16851326       AFL2           No          No PP        NoPP
     16851327       AFL2           Yes         36MPP        Hard
     16851341       AFL2           Yes         36MPP        Hard
     16851352       AFL2           No          No PP        NoPP
     16851384       AFL2           Yes         36MPP        Combo
     16851397       AFL2           Yes         36MPP        Combo
     16851410       AFL2           Yes         36MPP        Combo
     16851416       AFL2           No          No PP        NoPP
     16851428       AFL2           No          No PP        NoPP
     16851845       AFL2           Yes         36MPP        Combo
     16851922       AFL2           No          No PP        NoPP
     16849506       AFL2           Yes         36MPP        Hard
     16849517       AFL2           Yes         36MPP        Hard
     16849529       AFL2           Yes         36MPP        Combo
     16849530       AFL2           Yes         36MPP        Hard
     16849552       AFL2           Yes         36MPP        Combo
     16849570       AFL2           Yes         12MPP        Hard
     16849575       AFL2           Yes         36MPP        Hard
     16849585       AFL2           Yes         36MPP        Hard
     16849587       AFL2           Yes         36MPP        Hard
     16851052       AFL2           Yes         36MPP        Combo
     16851087       AFL2           No          No PP        NoPP
     16851129       AFL2           Yes         36MPP        Combo
     16851155       AFL2           Yes         36MPP        Hard
     16851157       AFL2           Yes         36MPP        Hard
     16851161       AFL2           Yes         36MPP        Hard
     16851169       AFL2           Yes         36MPP        Hard
     16849426       AFL2           Yes         36MPP        Combo
     16849428       AFL2           Yes         36MPP        Hard
     16849434       AFL2           Yes         36MPP        Combo
     16849443       AFL2           Yes         36MPP        Combo
     16849445       AFL2           Yes         12MPP        Hard
     16849473       AFL2           No          No PP        NoPP
     16849479       AFL2           Yes         12MPP        Hard
     16849484       AFL2           Yes         12MPP        Hard
     16849490       AFL2           No          No PP        NoPP
     16849123       AFL2           No          No PP        NoPP
     16849127       AFL2           Yes         36MPP        Hard
     16849134       AFL2           Yes         36MPP        Combo
     16849141       AFL2           Yes         36MPP        Hard
     16849159       AFL2           Yes         6MPP         Hard
     16849176       AFL2           Yes         36MPP        Combo
     16849195       AFL2           Yes         12MPP        Hard
     16849196       AFL2           Yes         36MPP        Hard
     16849212       AFL2           Yes         36MPP        Hard
     16849232       AFL2           Yes         36MPP        Hard
     16849245       AFL2           Yes         36MPP        Hard
     16849251       AFL2           Yes         36MPP        Hard
     16849272       AFL2           Yes         36MPP        Hard
     16849292       AFL2           No          No PP        NoPP
     16849299       AFL2           No          No PP        NoPP
     16849325       AFL2           Yes         36MPP        Combo
     16849331       AFL2           Yes         36MPP        Combo
     16849380       AFL2           Yes         36MPP        Combo
     16849411       AFL2           No          No PP        NoPP
     16849418       AFL2           Yes         12MPP        Hard
     16849100       AFL2           Yes         36MPP        Combo
     16849070       AFL2           Yes         36MPP        Combo
     16847866       AFL2           No          No PP        NoPP
     16847867       AFL2           Yes         12MPP        Hard
     16847886       AFL2           Yes         36MPP        Hard
     16847959       AFL2           No          No PP        NoPP
     16847962       AFL2           Yes         36MPP        Hard
     16847966       AFL2           Yes         6MPP         Hard
     16847976       AFL2           Yes         36MPP        Combo
     16848000       AFL2           Yes         12MPP        Hard
     16848003       AFL2           No          No PP        NoPP
     16848013       AFL2           Yes         36MPP        Hard
     16848020       AFL2           Yes         36MPP        Hard
     16848021       AFL2           Yes         12MPP        Hard
     16848042       AFL2           Yes         36MPP        Combo
     16848047       AFL2           Yes         12MPP        Hard
     16848057       AFL2           No          No PP        NoPP
     16848064       AFL2           No          No PP        NoPP
     16848080       AFL2           Yes         36MPP        Combo
     16848089       AFL2           Yes         36MPP        Combo
     16848096       AFL2           Yes         12MPP        Hard
     16848105       AFL2           Yes         12MPP        Hard
     16848122       AFL2           No          No PP        NoPP
     16848999       AFL2           Yes         36MPP        Hard
     16847651       AFL2           No          No PP        NoPP
     16847653       AFL2           Yes         36MPP        Hard
     16847676       AFL2           Yes         36MPP        Hard
     16847693       AFL2           Yes         36MPP        Combo
     16847694       AFL2           Yes         36MPP        Hard
     16847701       AFL2           Yes         36MPP        Combo
     16847706       AFL2           No          No PP        NoPP
     16847712       AFL2           Yes         36MPP        Combo
     16847719       AFL2           Yes         36MPP        Combo
     16847727       AFL2           Yes         36MPP        Combo
     16845756       AFL2           No          No PP        NoPP
     16845772       AFL2           Yes         36MPP        Hard
     16845787       AFL2           Yes         36MPP        Combo
     16845788       AFL2           No          No PP        NoPP
     16845789       AFL2           Yes         36MPP        Hard
     16845796       AFL2           Yes         36MPP        Combo
     16845810       AFL2           Yes         36MPP        Combo
     16845825       AFL2           No          No PP        NoPP
     16845830       AFL2           No          No PP        NoPP
     16847607       AFL2           No          No PP        NoPP
     16846012       AFL2           No          No PP        NoPP
     16846072       AFL2           Yes         36MPP        Combo
     16846099       AFL2           Yes         12MPP        Hard
     16846160       AFL2           Yes         36MPP        Combo
     16846177       AFL2           Yes         36MPP        Hard
     16846179       AFL2           Yes         36MPP        Combo
     16846193       AFL2           Yes         36MPP        Combo
     16846209       AFL2           Yes         36MPP        Hard
     16846248       AFL2           Yes         36MPP        Hard
     16846262       AFL2           Yes         36MPP        Hard
     16846284       AFL2           Yes         36MPP        Combo
     16847470       AFL2           Yes         36MPP        Combo
     16847472       AFL2           Yes         36MPP        Combo
     16847479       AFL2           No          No PP        NoPP
     16847493       AFL2           Yes         36MPP        Combo
     16847515       AFL2           Yes         36MPP        Hard
     16847533       AFL2           Yes         36MPP        Hard
     16847541       AFL2           Yes         36MPP        Hard
     16847542       AFL2           Yes         36MPP        Hard
     16847547       AFL2           Yes         36MPP        Combo
     16847572       AFL2           Yes         12MPP        Hard
     16847590       AFL2           Yes         36MPP        Hard
     16844845       AFL2           No          No PP        NoPP
     16844849       AFL2           Yes         36MPP        Hard
     16844857       AFL2           Yes         36MPP        Hard
     16844891       AFL2           Yes         36MPP        Combo
     16844892       AFL2           Yes         36MPP        Hard
     16845563       AFL2           Yes         36MPP        Hard
     16845694       AFL2           Yes         36MPP        Combo
     16845713       AFL2           No          No PP        NoPP
     16845714       AFL2           No          No PP        NoPP
     16840068       AFL2           Yes         36MPP        Hard
     16840135       AFL2           No          No PP        NoPP
     16840140       AFL2           No          No PP        NoPP
     16840161       AFL2           Yes         36MPP        Combo
     16840174       AFL2           Yes         36MPP        Combo
     16840188       AFL2           Yes         36MPP        Combo
     16840193       AFL2           Yes         36MPP        Combo
     16840200       AFL2           No          No PP        NoPP
     16840237       AFL2           No          No PP        NoPP
     16840254       AFL2           Yes         12MPP        Hard
     16840263       AFL2           Yes         36MPP        Hard
     16840275       AFL2           Yes         36MPP        Hard
     16840293       AFL2           Yes         36MPP        Hard
     16840300       AFL2           No          No PP        NoPP
     16840307       AFL2           Yes         36MPP        Combo
     16844273       AFL2           Yes         36MPP        Hard
     16844318       AFL2           Yes         12MPP        Hard
     16844429       AFL2           Yes         36MPP        Hard
     16844454       AFL2           No          No PP        NoPP
     16844468       AFL2           Yes         36MPP        Hard
     16844552       AFL2           Yes         36MPP        Combo
     16844558       AFL2           No          No PP        NoPP
     16844587       AFL2           Yes         36MPP        Hard
     16844603       AFL2           Yes         36MPP        Combo
     16844624       AFL2           Yes         12MPP        Hard
     16844634       AFL2           No          No PP        NoPP
     16844657       AFL2           Yes         36MPP        Hard
     16844729       AFL2           Yes         12MPP        Hard
     16844742       AFL2           Yes         36MPP        Combo
     16844746       AFL2           Yes         36MPP        Hard
     16844788       AFL2           Yes         36MPP        Hard
     16839986       AFL2           No          No PP        NoPP
     16838876       AFL2           No          No PP        NoPP
     16838975       AFL2           Yes         36MPP        Combo
     16838981       AFL2           Yes         36MPP        Hard
     16839031       AFL2           Yes         36MPP        Hard
     16839046       AFL2           Yes         6MPP         Hard
     16839076       AFL2           Yes         36MPP        Hard
     16839095       AFL2           No          No PP        NoPP
     16839101       AFL2           Yes         36MPP        Combo
     16839112       AFL2           No          No PP        NoPP
     16839117       AFL2           Yes         36MPP        Hard
     16839154       AFL2           Yes         36MPP        Hard
     16839166       AFL2           No          No PP        NoPP
     16839190       AFL2           Yes         36MPP        Combo
     16839191       AFL2           Yes         12MPP        Hard
     16839200       AFL2           Yes         36MPP        Hard
     16839212       AFL2           Yes         36MPP        Hard
     16839245       AFL2           Yes         36MPP        Hard
     16839303       AFL2           Yes         36MPP        Combo
     16839316       AFL2           Yes         36MPP        Hard
     16839334       AFL2           Yes         12MPP        Hard
     16839672       AFL2           Yes         36MPP        Hard
     16839705       AFL2           Yes         36MPP        Hard
     16839710       AFL2           Yes         36MPP        Hard
     16839722       AFL2           Yes         12MPP        Hard
     16839724       AFL2           Yes         36MPP        Combo
     16839767       AFL2           Yes         36MPP        Hard
     16839784       AFL2           No          No PP        NoPP
     16839789       AFL2           No          No PP        NoPP
     16839818       AFL2           Yes         36MPP        Hard
     16839847       AFL2           Yes         12MPP        Hard
     16839893       AFL2           Yes         36MPP        Hard
     16839901       AFL2           Yes         36MPP        Combo
     16838762       AFL2           Yes         12MPP        Hard
     16838791       AFL2           Yes         36MPP        Hard
     16838852       AFL2           Yes         12MPP        Hard
     16838869       AFL2           No          No PP        NoPP
     16838599       AFL2           Yes         36MPP        Hard
     16838628       AFL2           Yes         12MPP        Hard
     16835990       AFL2           No          No PP        NoPP
     16835835       AFL2           Yes         12MPP        Hard
     16835844       AFL2           Yes         36MPP        Hard
     16835891       AFL2           Yes         36MPP        Hard
     16835894       AFL2           No          No PP        NoPP
     16835920       AFL2           Yes         36MPP        Hard
     16835328       AFL2           Yes         36MPP        Hard
     16835339       AFL2           Yes         36MPP        Hard
     16835457       AFL2           Yes         36MPP        Hard
     16835496       AFL2           Yes         36MPP        Hard
     16835503       AFL2           Yes         36MPP        Hard
     16835532       AFL2           Yes         36MPP        Hard
     16835545       AFL2           No          No PP        NoPP
     16835579       AFL2           Yes         36MPP        Hard
     16835612       AFL2           Yes         36MPP        Combo
     16835689       AFL2           No          No PP        NoPP
     16835721       AFL2           Yes         36MPP        Hard
     16835727       AFL2           Yes         36MPP        Hard
     16835761       AFL2           Yes         12MPP        Hard
     16833136       AFL2           No          No PP        NoPP
     16833176       AFL2           Yes         12MPP        Hard
     16833244       AFL2           Yes         36MPP        Hard
     16833263       AFL2           Yes         6MPP         Hard
     16833330       AFL2           Yes         36MPP        Hard
     16833355       AFL2           Yes         12MPP        Hard
     16835175       AFL2           Yes         36MPP        Combo
     16835219       AFL2           Yes         36MPP        Hard
     16835257       AFL2           Yes         36MPP        Combo
     16835285       AFL2           Yes         36MPP        Combo
     16835290       AFL2           Yes         12MPP        Hard
     16835298       AFL2           Yes         12MPP        Hard
     16826986       AFL2           Yes         36MPP        Hard
     16826994       AFL2           Yes         36MPP        Hard
     16827027       AFL2           Yes         36MPP        Hard
     16827036       AFL2           Yes         36MPP        Combo
     16827049       AFL2           No          No PP        NoPP
     16827051       AFL2           Yes         36MPP        Hard
     16832760       AFL2           Yes         36MPP        Hard
     16832805       AFL2           Yes         36MPP        Hard
     16832870       AFL2           No          No PP        NoPP
     16832911       AFL2           Yes         12MPP        Hard
     16832992       AFL2           Yes         36MPP        Hard
     16833053       AFL2           Yes         12MPP        Hard
     16833054       AFL2           Yes         36MPP        Hard
     16833079       AFL2           No          No PP        NoPP
     16833095       AFL2           Yes         36MPP        Hard
     16833103       AFL2           Yes         36MPP        Hard
     16833105       AFL2           Yes         36MPP        Hard
     16826956       AFL2           Yes         36MPP        Hard
     16826713       AFL2           Yes         36MPP        Hard
     16826761       AFL2           Yes         36MPP        Combo
     16826763       AFL2           Yes         36MPP        Hard
     16826810       AFL2           Yes         36MPP        Hard
     16826827       AFL2           Yes         36MPP        Hard
     16826828       AFL2           Yes         36MPP        Hard
     16826829       AFL2           Yes         36MPP        Combo
     16826831       AFL2           Yes         36MPP        Combo
     16826668       AFL2           No          No PP        NoPP
     16826632       AFL2           Yes         36MPP        Hard
     16826529       AFL2           Yes         12MPP        Hard
     16824236       AFL2           Yes         36MPP        Hard
     16824243       AFL2           Yes         36MPP        Hard
     16824303       AFL2           No          No PP        NoPP
     16824385       AFL2           Yes         36MPP        Hard
     16824421       AFL2           No          No PP        NoPP
     16823845       AFL2           Yes         12MPP        Hard
     16823942       AFL2           Yes         36MPP        Hard
     16824032       AFL2           Yes         36MPP        Hard
     16824056       AFL2           No          No PP        NoPP
     16824096       AFL2           Yes         36MPP        Combo
     16824101       AFL2           No          No PP        NoPP
     16823716       AFL2           Yes         12MPP        Hard
     16823717       AFL2           Yes         12MPP        Hard
     16823728       AFL2           Yes         36MPP        Hard
     16823793       AFL2           No          No PP        NoPP
     16823798       AFL2           Yes         12MPP        Hard
     16819521       AFL2           Yes         36MPP        Combo
     16819642       AFL2           Yes         36MPP        Hard
     16819724       AFL2           Yes         36MPP        Hard
     16819847       AFL2           Yes         36MPP        Hard
     16819863       AFL2           Yes         36MPP        Hard
     16814289       AFL2           Yes         36MPP        Hard
     16814305       AFL2           Yes         36MPP        Hard
     16819137       AFL2           Yes         36MPP        Combo
     16819152       AFL2           No          No PP        NoPP
     16819175       AFL2           Yes         36MPP        Hard
     16819176       AFL2           Yes         36MPP        Combo
     16819237       AFL2           Yes         36MPP        Combo
     16819255       AFL2           Yes         12MPP        Hard
     16819303       AFL2           Yes         36MPP        Combo
     16819390       AFL2           Yes         36MPP        Hard
     16819439       AFL2           No          No PP        NoPP
     16819450       AFL2           Yes         36MPP        Hard
     16813718       AFL2           Yes         36MPP        Hard
     16813778       AFL2           Yes         12MPP        Hard
     16813783       AFL2           Yes         36MPP        Hard
     16813873       AFL2           No          No PP        NoPP
     16813905       AFL2           Yes         36MPP        Combo
     16813925       AFL2           Yes         36MPP        Hard
     16813938       AFL2           Yes         36MPP        Hard
     16813939       AFL2           Yes         36MPP        Hard
     16813947       AFL2           Yes         36MPP        Hard
     16813973       AFL2           Yes         12MPP        Hard
     16813984       AFL2           Yes         36MPP        Hard
     16814061       AFL2           Yes         36MPP        Hard
     16814156       AFL2           Yes         36MPP        Hard
     16809784       AFL2           Yes         36MPP        Hard
     16809785       AFL2           No          No PP        NoPP
     16809837       AFL2           Yes         36MPP        Hard
     16809851       AFL2           Yes         36MPP        Hard
     16809885       AFL2           Yes         12MPP        Hard
     16809900       AFL2           Yes         36MPP        Hard
     16809906       AFL2           Yes         36MPP        Hard
     16813530       AFL2           Yes         36MPP        Hard
     16813537       AFL2           Yes         36MPP        Hard
     16813538       AFL2           Yes         36MPP        Hard
     16813541       AFL2           Yes         36MPP        Hard
     16813569       AFL2           Yes         36MPP        Combo
     16813618       AFL2           Yes         36MPP        Hard
     16813676       AFL2           Yes         36MPP        Combo
     16813717       AFL2           No          No PP        NoPP
     16809516       AFL2           Yes         36MPP        Combo
     16809646       AFL2           No          No PP        NoPP
     16809659       AFL2           Yes         6MPP         Hard
     16809667       AFL2           Yes         36MPP        Hard
     16809675       AFL2           Yes         36MPP        Hard
     16809757       AFL2           Yes         36MPP        Hard
     16809763       AFL2           No          No PP        NoPP
     16807361       AFL2           Yes         36MPP        Hard
     16807364       AFL2           Yes         36MPP        Hard
     16809256       AFL2           Yes         36MPP        Hard
     16809304       AFL2           Yes         36MPP        Hard
     16809329       AFL2           Yes         36MPP        Combo
     16809332       AFL2           Yes         36MPP        Hard
     16809337       AFL2           Yes         36MPP        Hard
     16809377       AFL2           Yes         12MPP        Hard
     16809453       AFL2           Yes         6MPP         Hard
     16809468       AFL2           Yes         36MPP        Combo
     16809488       AFL2           Yes         36MPP        Hard
     16807034       AFL2           Yes         36MPP        Combo
     16807086       AFL2           No          No PP        NoPP
     16807123       AFL2           Yes         6MPP         Hard
     16807199       AFL2           Yes         36MPP        Hard
     16807235       AFL2           Yes         36MPP        Hard
     16807261       AFL2           Yes         5MPP         Hard
     16807337       AFL2           Yes         36MPP        Hard
     16804162       AFL2           Yes         36MPP        Hard
     16806845       AFL2           Yes         12MPP        Hard
     16806849       AFL2           Yes         36MPP        Hard
     16806862       AFL2           Yes         12MPP        Hard
     16806867       AFL2           No          No PP        NoPP
     16806904       AFL2           No          No PP        NoPP
     16806906       AFL2           Yes         12MPP        Hard
     16806984       AFL2           Yes         36MPP        Hard
     16806997       AFL2           Yes         36MPP        Hard
     16807008       AFL2           Yes         36MPP        Hard
     16803464       AFL2           Yes         36MPP        Hard
     16803490       AFL2           Yes         36MPP        Hard
     16803610       AFL2           Yes         36MPP        Hard
     16803674       AFL2           Yes         36MPP        Hard
     16803678       AFL2           Yes         36MPP        Hard
     16803684       AFL2           Yes         36MPP        Hard
     16803781       AFL2           Yes         36MPP        Hard
     16803832       AFL2           Yes         36MPP        Hard
     16803887       AFL2           No          No PP        NoPP
     16803900       AFL2           Yes         36MPP        Hard
     16801684       AFL2           No          No PP        NoPP
     16801838       AFL2           Yes         36MPP        Hard
     16801899       AFL2           No          No PP        NoPP
     16801948       AFL2           Yes         36MPP        Hard
     16802016       AFL2           Yes         36MPP        Hard
     16803277       AFL2           Yes         36MPP        Hard
     16803296       AFL2           Yes         36MPP        Hard
     16803391       AFL2           No          No PP        NoPP
     16803438       AFL2           Yes         36MPP        Hard
     16801607       AFL2           No          No PP        NoPP
     16851500       WALN           Yes         36MPP        Hard
     16798665       AFL2           Yes         36MPP        Hard
     16798737       AFL2           Yes         36MPP        Hard
     16798764       AFL2           Yes         12MPP        Hard
     16798830       AFL2           Yes         36MPP        Hard
     16798904       AFL2           Yes         36MPP        Combo
     16384086       AFL2           Yes         36MPP        Hard
     16323454       AFL2           Yes         36MPP        Hard
     16848778       WALN           Yes         36MPP        Combo
     16848945       WALN           No          No PP        NoPP
     16848948       WALN           Yes         12MPP        Hard
     16848913       WALN           Yes         36MPP        Hard
     16848764       WALN           Yes         36MPP        Combo
     16848767       WALN           Yes         36MPP        Hard
     16848820       WALN           Yes         36MPP        Hard
     16848746       WALN           Yes         36MPP        Hard
     16848870       WALN           Yes         12MPP        Hard
     16848757       WALN           Yes         12MPP        Hard
     16847360       WALN           No          No PP        NoPP
     16847174       WALN           Yes         36MPP        Hard
     16847388       WALN           Yes         36MPP        Combo
     16847415       WALN           Yes         12MPP        Hard
     16847289       WALN           No          No PP        NoPP
     16847157       WALN           Yes         12MPP        Hard
     16847212       WALN           Yes         36MPP        Hard
     16847221       WALN           Yes         36MPP        Hard
     16847225       WALN           Yes         36MPP        Combo
     16847233       WALN           Yes         36MPP        Hard
     16847145       WALN           Yes         36MPP        Hard
     16847260       WALN           Yes         24MPP        Combo
     16845494       WALN           Yes         36MPP        Hard
     16845503       WALN           Yes         36MPP        Combo
     16845529       WALN           Yes         36MPP        Hard
     16845535       WALN           No          No PP        NoPP
     16845453       WALN           Yes         12MPP        Hard
     16845462       WALN           Yes         36MPP        Combo
     16843904       WALN           Yes         36MPP        Hard
     16843951       WALN           No          No PP        NoPP
     16843961       WALN           Yes         12MPP        Hard
     16843979       WALN           Yes         36MPP        Hard
     16843989       WALN           Yes         12MPP        Hard
     16844004       WALN           Yes         36MPP        Combo
     16843763       WALN           Yes         12MPP        Hard
     16843882       WALN           Yes         36MPP        Hard
     16843883       WALN           Yes         36MPP        Combo
     16843898       WALN           Yes         12MPP        Hard
     16843773       WALN           Yes         12MPP        Hard
     16839402       WALN           Yes         36MPP        Hard
     16839405       WALN           Yes         36MPP        Hard
     16839593       WALN           No          No PP        NoPP
     16839415       WALN           Yes         36MPP        Combo
     16839620       WALN           Yes         36MPP        Hard
     16839626       WALN           No          No PP        NoPP
     16843802       WALN           Yes         36MPP        Hard
     16843810       WALN           Yes         12MPP        Hard
     16843817       WALN           Yes         12MPP        Hard
     16843762       WALN           Yes         12MPP        Hard
     16843858       WALN           Yes         36MPP        Hard
     16839393       WALN           Yes         12MPP        Hard
     16839378       WALN           Yes         4MPP         Hard
     16839496       WALN           Yes         36MPP        Hard
     16839501       WALN           Yes         36MPP        Combo
     16839380       WALN           No          No PP        NoPP
     16838554       WALN           Yes         36MPP        Combo
     16838555       WALN           Yes         12MPP        Hard
     16838302       WALN           Yes         36MPP        Combo
     16838569       WALN           Yes         36MPP        Soft/Unk
     16839454       WALN           Yes         36MPP        Hard
     16838287       WALN           Yes         36MPP        Hard
     16838540       WALN           Yes         12MPP        Hard
     16838394       WALN           Yes         36MPP        Combo
     16838259       WALN           Yes         36MPP        Hard
     16838477       WALN           Yes         36MPP        Combo
     16834934       WALN           Yes         36MPP        Hard
     16838321       WALN           Yes         36MPP        Hard
     16838337       WALN           Yes         36MPP        Hard
     16838343       WALN           Yes         36MPP        Hard
     16838348       WALN           Yes         36MPP        Combo
     16838226       WALN           Yes         12MPP        Hard
     16835011       WALN           Yes         36MPP        Hard
     16835057       WALN           Yes         36MPP        Hard
     16834855       WALN           Yes         12MPP        Hard
     16835072       WALN           Yes         12MPP        Hard
     16835104       WALN           Yes         36MPP        Hard
     16835112       WALN           Yes         12MPP        Hard
     16835115       WALN           Yes         36MPP        Hard
     16835136       WALN           Yes         36MPP        Combo
     16832745       WALN           Yes         36MPP        Hard
     16832461       WALN           Yes         36MPP        Hard
     16832650       WALN           Yes         36MPP        Combo
     16832673       WALN           Yes         36MPP        Combo
     16832685       WALN           Yes         36MPP        Hard
     16825952       WALN           Yes         36MPP        Combo
     16826185       WALN           No          No PP        NoPP
     16832518       WALN           Yes         36MPP        Combo
     16832451       WALN           Yes         36MPP        Combo
     16832453       WALN           Yes         36MPP        Hard
     16832604       WALN           Yes         12MPP        Hard
     16832606       WALN           Yes         36MPP        Combo
     16823618       WALN           Yes         36MPP        Hard
     16826009       WALN           No          No PP        NoPP
     16826066       WALN           Yes         36MPP        Combo
     16826067       WALN           Yes         36MPP        Combo
     16823489       WALN           Yes         36MPP        Hard
     16823520       WALN           Yes         36MPP        Combo
     16823359       WALN           Yes         24MPP        Combo
     16823334       WALN           Yes         36MPP        Hard
     16818731       WALN           Yes         36MPP        Hard
     16818738       WALN           Yes         36MPP        Hard
     16823299       WALN           Yes         36MPP        Hard
     16798377       AFL2           Yes         12MPP        Hard
     16798389       AFL2           Yes         36MPP        Hard
     16798391       AFL2           Yes         36MPP        Hard
     16798349       AFL2           Yes         36MPP        Combo
     16798209       AFL2           Yes         36MPP        Hard
     16791138       AFL2           Yes         36MPP        Hard
     16791159       AFL2           Yes         36MPP        Hard
     16798158       AFL2           Yes         12MPP        Hard
     16798165       AFL2           Yes         36MPP        Hard
     16791089       AFL2           Yes         36MPP        Combo
     16790955       AFL2           Yes         36MPP        Hard
     16790934       AFL2           Yes         36MPP        Hard
     16790938       AFL2           Yes         36MPP        Combo
     16790949       AFL2           Yes         36MPP        Hard
     16790904       AFL2           Yes         36MPP        Combo
     16790909       AFL2           Yes         36MPP        Combo
     16694686       MALT           No          No PP        NoPP
     16694692       MALT           No          No PP        NoPP
     16694714       MALT           No          No PP        NoPP
     16694724       MALT           No          No PP        NoPP
     16694740       MALT           No          No PP        NoPP
     16694742       MALT           No          No PP        NoPP
     16694743       MALT           No          No PP        NoPP
     16694749       MALT           No          No PP        NoPP
     16694667       MALT           No          No PP        NoPP
     16689231       MALT           Yes         36MPP        Combo
     16685324       MBMT           Yes         36MPP        Hard
     16685329       MBMT           Yes         36MPP        Hard
     16685336       MBMT           Yes         36MPP        Hard
     16685338       MBMT           Yes         12MPP        Hard
     16686740       MALT           Yes         36MPP        Hard
     16646036       AFL2           Yes         36MPP        Hard
     17034243       WALN           Yes         12MPP        Hard
     17020960       WALN           Yes         12MPP        Hard
     17020967       WALN           Yes         12MPP        Hard
     17021006       WALN           Yes         4MPP         Hard
     17021819       WALN           Yes         36MPP        Combo
     17021857       WALN           No          No PP        NoPP
     17027359       WALN           Yes         36MPP        Combo
     17027437       WALN           Yes         12MPP        Hard
     17032793       WALN           Yes         24MPP        Combo
     17032810       WALN           Yes         36MPP        Combo
     17014538       WALN           Yes         36MPP        Combo
     17014548       WALN           Yes         12MPP        Hard
     17014565       WALN           Yes         36MPP        Soft/Unk
     17014578       WALN           Yes         36MPP        Soft/Unk
     17014628       WALN           Yes         36MPP        Combo
     17014649       WALN           Yes         12MPP        Hard
     17014664       WALN           Yes         12MPP        Hard
     17014666       WALN           Yes         12MPP        Hard
     17016200       WALN           Yes         12MPP        Hard
     17012556       WALN           Yes         36MPP        Combo
     17012570       WALN           Yes         12MPP        Hard
     17012574       WALN           Yes         12MPP        Hard
     17012592       WALN           Yes         36MPP        Combo
     17013273       WALN           Yes         24MPP        Combo
     17013308       WALN           Yes         12MPP        Hard
     17013310       WALN           No          No PP        NoPP
     17013349       WALN           Yes         36MPP        Combo
     17013386       WALN           Yes         12MPP        Hard
     17013399       WALN           Yes         36MPP        Combo
     17013407       WALN           Yes         36MPP        Combo
     17014510       WALN           Yes         36MPP        Combo
     17014521       WALN           No          No PP        NoPP
     17002965       WALN           Yes         36MPP        Combo
     17002993       WALN           Yes         36MPP        Combo
     17002999       WALN           No          No PP        NoPP
     17003001       WALN           No          No PP        NoPP
     17003008       WALN           Yes         36MPP        Combo
     17003014       WALN           Yes         12MPP        Hard
     17003023       WALN           Yes         36MPP        Hard
     17003024       WALN           Yes         36MPP        Hard
     17003032       WALN           Yes         36MPP        Combo
     17003042       WALN           Yes         12MPP        Hard
     17003055       WALN           Yes         12MPP        Hard
     17003061       WALN           No          No PP        NoPP
     17003066       WALN           Yes         36MPP        Combo
     17003088       WALN           Yes         12MPP        Hard
     17003090       WALN           Yes         36MPP        Combo
     17003094       WALN           No          No PP        NoPP
     17003097       WALN           Yes         12MPP        Hard
     17003103       WALN           Yes         36MPP        Combo
     17003111       WALN           Yes         36MPP        Combo
     17004450       WALN           No          No PP        NoPP
     17004452       WALN           No          No PP        NoPP
     17004456       WALN           Yes         12MPP        Hard
     17004508       WALN           Yes         36MPP        Combo
     17004529       WALN           Yes         36MPP        Hard
     17004539       WALN           Yes         36MPP        Combo
     17004596       WALN           No          No PP        NoPP
     17004602       WALN           Yes         36MPP        Combo
     17004606       WALN           Yes         12MPP        Hard
     17004611       WALN           Yes         4MPP         Hard
     17008796       WALN           Yes         12MPP        Hard
     17008830       WALN           Yes         12MPP        Hard
     17008842       WALN           Yes         36MPP        Combo
     17008858       WALN           No          No PP        NoPP
     17008870       WALN           Yes         36MPP        Soft/Unk
     17008876       WALN           Yes         24MPP        Combo
     17008769       WALN           Yes         36MPP        Hard
     17008889       WALN           Yes         36MPP        Hard
     17008894       WALN           Yes         36MPP        Combo
     17008899       WALN           Yes         36MPP        Hard
     17008924       WALN           Yes         36MPP        Combo
     17008937       WALN           Yes         36MPP        Combo
     17010841       WALN           Yes         36MPP        Combo
     17010848       WALN           Yes         36MPP        Combo
     17010765       WALN           Yes         36MPP        Combo
     17010867       WALN           Yes         12MPP        Hard
     17010874       WALN           Yes         36MPP        Combo
     17010893       WALN           Yes         36MPP        Hard
     17010903       WALN           Yes         36MPP        Combo
     17010923       WALN           Yes         36MPP        Hard
     17010925       WALN           Yes         36MPP        Combo
     17010929       WALN           Yes         12MPP        Hard
     17010938       WALN           Yes         36MPP        Combo
     17012447       WALN           No          No PP        NoPP
     17012477       WALN           Yes         12MPP        Hard
     17012491       WALN           Yes         36MPP        Combo
     17012500       WALN           Yes         12MPP        Hard
     17012515       WALN           Yes         36MPP        Combo
     17012526       WALN           Yes         36MPP        Combo
     17012403       WALN           Yes         36MPP        Combo
     17012550       WALN           Yes         12MPP        Hard
     16997867       WALN           Yes         12MPP        Hard
     16997871       WALN           Yes         36MPP        Soft/Unk
     16997883       WALN           Yes         12MPP        Hard
     16997887       WALN           Yes         12MPP        Hard
     16997905       WALN           Yes         12MPP        Hard
     16997907       WALN           Yes         36MPP        Combo
     16997909       WALN           Yes         36MPP        Combo
     16997925       WALN           Yes         12MPP        Hard
     16997928       WALN           Yes         36MPP        Combo
     17001445       WALN           Yes         36MPP        Combo
     17001457       WALN           Yes         36MPP        Combo
     17001481       WALN           No          No PP        NoPP
     17001482       WALN           Yes         12MPP        Hard
     17001511       WALN           Yes         36MPP        Combo
     17001520       WALN           Yes         36MPP        Hard
     17001528       WALN           No          No PP        NoPP
     17001340       WALN           Yes         36MPP        Hard
     17001536       WALN           Yes         36MPP        Combo
     17001558       WALN           Yes         36MPP        Combo
     17001559       WALN           Yes         12MPP        Hard
     17001567       WALN           Yes         12MPP        Hard
     17001583       WALN           Yes         36MPP        Combo
     17001626       WALN           Yes         36MPP        Hard
     17001631       WALN           Yes         4MPP         Hard
     17001634       WALN           Yes         36MPP        Combo
     16989945       WALN           No          No PP        NoPP
     16989987       WALN           Yes         12MPP        Hard
     16989349       WALN           Yes         36MPP        Combo
     16989350       WALN           No          No PP        NoPP
     16990003       WALN           Yes         12MPP        Hard
     16990011       WALN           No          No PP        NoPP
     16989358       WALN           Yes         12MPP        Hard
     16990935       WALN           Yes         36MPP        Combo
     16991053       WALN           Yes         36MPP        Soft/Unk
     16991054       WALN           Yes         36MPP        Combo
     16991058       WALN           Yes         12MPP        Hard
     16991060       WALN           Yes         12MPP        Hard
     16991068       WALN           Yes         36MPP        Hard
     16990958       WALN           Yes         36MPP        Hard
     16994758       WALN           No          No PP        NoPP
     16994761       WALN           Yes         4MPP         Hard
     16994763       WALN           Yes         12MPP        Hard
     16994772       WALN           No          No PP        NoPP
     16994779       WALN           Yes         36MPP        Combo
     16994784       WALN           Yes         36MPP        Combo
     16994805       WALN           Yes         12MPP        Hard
     16994807       WALN           No          No PP        NoPP
     16994823       WALN           Yes         12MPP        Hard
     16994824       WALN           Yes         12MPP        Hard
     16994830       WALN           Yes         12MPP        Hard
     16994530       WALN           Yes         4MPP         Hard
     16994844       WALN           No          No PP        NoPP
     16994538       WALN           Yes         36MPP        Combo
     16994853       WALN           Yes         4MPP         Hard
     16994861       WALN           Yes         36MPP        Combo
     16994863       WALN           Yes         12MPP        Hard
     16994551       WALN           Yes         12MPP        Hard
     16994880       WALN           No          No PP        NoPP
     16994901       WALN           Yes         36MPP        Combo
     16994903       WALN           Yes         36MPP        Combo
     16994904       WALN           Yes         36MPP        Combo
     16994926       WALN           Yes         36MPP        Hard
     16997749       WALN           Yes         12MPP        Hard
     16997685       WALN           Yes         36MPP        Hard
     16997770       WALN           Yes         36MPP        Combo
     16997776       WALN           Yes         36MPP        Combo
     16997790       WALN           No          No PP        NoPP
     16997803       WALN           No          No PP        NoPP
     16997696       WALN           Yes         36MPP        Combo
     16997708       WALN           Yes         36MPP        Combo
     16694062       AFL2           Yes         12MPP        Hard
     16694084       AFL2           Yes         36MPP        Soft/Unk
     16693373       AFL2           Yes         36MPP        Hard
     16616158       AFL2           Yes         36MPP        Hard
     16597468       AFL2           Yes         12MPP        Hard
     16570632       AFL2           Yes         36MPP        Hard
     16808348       WALN           Yes         12MPP        Hard
     16808202       WALN           Yes         36MPP        Hard
     16808224       WALN           Yes         36MPP        Hard
     16812438       WALN           Yes         12MPP        Hard
     16812469       WALN           Yes         36MPP        Hard
     16812485       WALN           Yes         36MPP        Hard
     16812492       WALN           Yes         12MPP        Hard
     16812570       WALN           No          No PP        NoPP
     16812603       WALN           No          No PP        NoPP
     16812605       WALN           Yes         12MPP        Hard
     16806587       WALN           Yes         4MPP         Hard
     16806641       WALN           Yes         36MPP        Hard
     16808343       WALN           Yes         36MPP        Hard
     16803270       WALN           Yes         36MPP        Hard
     16802883       WALN           Yes         36MPP        Hard
     16802901       WALN           Yes         12MPP        Hard
     16803206       WALN           Yes         36MPP        Hard
     16803255       WALN           Yes         12MPP        Hard
     16797961       WALN           Yes         36MPP        Hard
     16798039       WALN           Yes         36MPP        Hard
     16799260       WALN           No          No PP        NoPP
     16323874       WALN           Yes         36MPP        Hard
     16833561       MALT           Yes         36MPP        Hard
     16846246       AFL2           Yes         36MPP        Hard
     16963259       AFL2           Yes         36MPP        Combo
     16965133       AFL2           Yes         36MPP        Combo
     16968253       AFL2           Yes         36MPP        Combo
     16968429       AFL2           Yes         36MPP        Combo
     16973798       AFL2           Yes         6MPP         Hard
     16980432       AFL2           Yes         36MPP        Combo
     16981148       AFL2           Yes         36MPP        Combo
     16852798       AFL2           Yes         36MPP        Hard
     16691652       BMTA           Yes         36MPP        Hard
     16714425       SSSO           Yes         36MPP        Combo
     16707284       BMTA           Yes         36MPP        Hard
     16714453       SSSO           Yes         36MPP        Combo
     16814844       BMTA           Yes         36MPP        Hard
     16814846       BMTA           Yes         36MPP        Hard
     16814873       BMTA           No          No PP        NoPP
     16784508       BMTA           Yes         36MPP        Hard
     16814848       BMTA           Yes         36MPP        Soft/Unk
     16814845       BMTA           Yes         36MPP        Hard
     16814868       BMTA           No          No PP        NoPP
     16814849       BMTA           Yes         36MPP        Hard
     17010304       SSSO           Yes         36MPP        Combo
     17010308       SSSO           No          No PP        NoPP
     17010288       SSSO           Yes         36MPP        Combo
     17010293       SSSO           Yes         36MPP        Combo
     17010303       SSSO           No          No PP        NoPP
     17010269       SSSO           Yes         36MPP        Combo
     17010284       SSSO           Yes         36MPP        Combo
     17010309       SSSO           Yes         30MPP        Combo
     17010302       SSSO           Yes         36MPP        Combo
     17010273       SSSO           Yes         36MPP        Combo
     16965781       SSSO           No          No PP        NoPP
     16965815       SSSO           Yes         36MPP        Combo
     16979991       SSSO           Yes         36MPP        Combo
     16965765       SSSO           Yes         36MPP        Combo
     16966592       BMTA           Yes         36MPP        Hard
     16965849       SSSO           Yes         36MPP        Soft/Unk
     16966607       BMTA           No          No PP        NoPP
     16965841       SSSO           Yes         36MPP        Combo
     17010229       SSSO           No          No PP        NoPP
     16965859       SSSO           Yes         12MPP        Hard
     16979985       SSSO           Yes         36MPP        Combo
     16979978       SSSO           Yes         12MPP        Hard
     16979975       SSSO           No          No PP        NoPP
     16966593       BMTA           Yes         36MPP        Hard
     16965861       SSSO           Yes         36MPP        Combo
     16979998       SSSO           Yes         36MPP        Combo
     16966612       BMTA           Yes         36MPP        Hard
     16979988       SSSO           No          No PP        NoPP
     16966605       BMTA           Yes         36MPP        Hard
     16965870       SSSO           No          No PP        NoPP
     16965855       SSSO           Yes         36MPP        Combo
     17004265       BMTA           Yes         36MPP        Soft/Unk
     16965852       SSSO           Yes         36MPP        Combo
     17010236       SSSO           Yes         12MPP        Hard
     16980001       SSSO           Yes         36MPP        Hard
     16979987       SSSO           Yes         36MPP        Combo
     16979996       SSSO           Yes         36MPP        Hard
     16979989       SSSO           No          No PP        NoPP
     17004252       BMTA           Yes         36MPP        Soft/Unk
     16965869       SSSO           No          No PP        NoPP
     17010245       SSSO           Yes         36MPP        Combo
     16965863       SSSO           Yes         36MPP        Combo
     17004258       BMTA           Yes         36MPP        Hard
     16965860       SSSO           Yes         36MPP        Hard
     16979963       SSSO           Yes         36MPP        Combo
     16979970       SSSO           Yes         36MPP        Soft/Unk
     16965768       SSSO           Yes         36MPP        Combo
     16980007       SSSO           Yes         36MPP        Combo
     16979992       SSSO           No          No PP        NoPP
     16979972       SSSO           Yes         36MPP        Combo
     16965836       SSSO           Yes         36MPP        Combo
     16979959       SSSO           Yes         36MPP        Combo
     16979979       SSSO           Yes         36MPP        Combo
     17010224       SSSO           Yes         36MPP        Combo
     16979994       SSSO           Yes         36MPP        Combo
     17004257       BMTA           Yes         36MPP        Hard
     16979986       SSSO           No          No PP        NoPP
     16979971       SSSO           Yes         36MPP        Combo
     17010240       SSSO           Yes         36MPP        Combo
     17004259       BMTA           Yes         36MPP        Hard
     16979981       SSSO           No          No PP        NoPP
     16979974       SSSO           Yes         36MPP        Combo
     17004260       BMTA           Yes         36MPP        Hard
     16979984       SSSO           Yes         36MPP        Combo
     16979990       SSSO           Yes         36MPP        Combo
     16979969       SSSO           Yes         36MPP        Soft/Unk
     16979961       SSSO           No          No PP        NoPP
     16979976       SSSO           Yes         36MPP        Hard
     16980002       SSSO           Yes         36MPP        Combo
     16979993       SSSO           Yes         12MPP        Hard
     16965867       SSSO           Yes         36MPP        Combo
     16979983       SSSO           Yes         36MPP        Combo
     17010235       SSSO           Yes         36MPP        Combo
     16979960       SSSO           Yes         36MPP        Combo
     16980014       SSSO           Yes         36MPP        Combo
     17004245       BMTA           Yes         36MPP        Hard
     16980003       SSSO           Yes         36MPP        Combo
     16979995       SSSO           Yes         36MPP        Combo
     17004244       BMTA           No          No PP        NoPP
     17010230       SSSO           No          No PP        NoPP
     16980010       SSSO           Yes         36MPP        Combo
     16980013       SSSO           Yes         36MPP        Hard
     16979968       SSSO           Yes         36MPP        Combo
     17010264       SSSO           Yes         36MPP        Combo
     16979982       SSSO           Yes         36MPP        Combo
     17004267       BMTA           Yes         36MPP        Hard
     16979973       SSSO           Yes         36MPP        Combo
     17004254       BMTA           No          No PP        NoPP
     16980011       SSSO           No          No PP        NoPP
     17010226       SSSO           Yes         36MPP        Combo
     16979964       SSSO           Yes         36MPP        Combo
     16980015       SSSO           Yes         36MPP        Combo
     17010233       SSSO           Yes         36MPP        Combo
     16980009       SSSO           Yes         36MPP        Combo
     16979999       SSSO           Yes         36MPP        Combo
     16979997       SSSO           Yes         36MPP        Combo
     16980004       SSSO           Yes         36MPP        Combo
     17010242       SSSO           Yes         36MPP        Combo
     17010249       SSSO           No          No PP        NoPP
     17010257       SSSO           Yes         36MPP        Soft/Unk
     16980012       SSSO           No          No PP        NoPP
     17010260       SSSO           Yes         36MPP        Combo
     17010259       SSSO           Yes         36MPP        Combo
     17010258       SSSO           Yes         36MPP        Combo
     17010268       SSSO           Yes         36MPP        Soft/Unk
     17010285       SSSO           Yes         36MPP        Combo
     17010228       SSSO           Yes         36MPP        Combo
     16979980       SSSO           Yes         36MPP        Combo
     17010263       SSSO           No          No PP        NoPP
     16980000       SSSO           No          No PP        NoPP
     17010282       SSSO           Yes         12MPP        Hard
     17010253       SSSO           Yes         36MPP        Combo
     17010251       SSSO           Yes         36MPP        Combo
     17010255       SSSO           Yes         36MPP        Combo
     17010265       SSSO           Yes         36MPP        Soft/Unk
     17010291       SSSO           Yes         36MPP        Combo
     16980016       SSSO           Yes         36MPP        Combo
     17010286       SSSO           Yes         36MPP        Combo
     16980005       SSSO           Yes         36MPP        Combo
     17010241       SSSO           Yes         36MPP        Combo
     17010262       SSSO           No          No PP        NoPP
     17010239       SSSO           Yes         36MPP        Combo
     17010279       SSSO           Yes         36MPP        Combo
     17010290       SSSO           Yes         36MPP        Combo
     17010248       SSSO           Yes         36MPP        Combo
     17010266       SSSO           No          No PP        NoPP
     17010246       SSSO           Yes         36MPP        Combo
     17010300       SSSO           Yes         36MPP        Combo
     17010275       SSSO           Yes         36MPP        Soft/Unk
     17010301       SSSO           Yes         12MPP        Hard
     17010267       SSSO           Yes         36MPP        Combo
     17010280       SSSO           Yes         36MPP        Combo
     17010278       SSSO           Yes         12MPP        Hard
     17010232       SSSO           Yes         36MPP        Combo
     17010283       SSSO           Yes         36MPP        Combo
     17010244       SSSO           Yes         36MPP        Soft/Unk
     17010277       SSSO           Yes         36MPP        Combo
     17010287       SSSO           Yes         36MPP        Combo
     17010261       SSSO           Yes         36MPP        Combo
     17010247       SSSO           Yes         36MPP        Combo
     17010297       SSSO           Yes         36MPP        Combo
     17010225       SSSO           Yes         36MPP        Combo
     17010299       SSSO           Yes         36MPP        Combo
     17010234       SSSO           Yes         12MPP        Hard
     17010276       SSSO           Yes         36MPP        Combo
     17010243       SSSO           No          No PP        NoPP
     17010238       SSSO           Yes         36MPP        Combo
     17010281       SSSO           Yes         36MPP        Combo
     17010237       SSSO           Yes         36MPP        Combo
     17010294       SSSO           Yes         36MPP        Combo
     17010252       SSSO           Yes         36MPP        Soft/Unk
     17010298       SSSO           Yes         36MPP        Hard
     17010292       SSSO           Yes         36MPP        Combo
     17010272       SSSO           Yes         36MPP        Combo
     17010289       SSSO           Yes         36MPP        Combo
     17010271       SSSO           Yes         36MPP        Combo
     17010306       SSSO           Yes         36MPP        Combo
     17010295       SSSO           Yes         36MPP        Combo
     17010305       SSSO           Yes         36MPP        Combo
     17010296       SSSO           Yes         36MPP        Combo
     16814894       BMTA           Yes         36MPP        Hard
     16814897       BMTA           Yes         36MPP        Hard
     16814902       BMTA           Yes         30MPP        Hard
     16814912       BMTA           Yes         36MPP        Hard
     16814896       BMTA           No          No PP        NoPP
     16814890       BMTA           Yes         36MPP        Hard
     16692062       SSSO           Yes         36MPP        Combo
     16663517       WALN           Yes         36MPP        Hard
     16658266       WALN           Yes         36MPP        Hard
     16653468       WALN           Yes         36MPP        Hard
     16653486       WALN           Yes         36MPP        Hard
     16649538       WALN           Yes         36MPP        Hard
     16615788       WALN           No          No PP        NoPP
     16612420       WALN           Yes         36MPP        Hard
     16603717       WALN           Yes         36MPP        Hard
     16605392       WALN           Yes         36MPP        Hard
     16599124       WALN           Yes         36MPP        Hard
     16965721       SSSO           Yes         36MPP        Hard
     16848697       BMTA           Yes         36MPP        Hard
     16965722       SSSO           Yes         36MPP        Combo
     16965724       SSSO           Yes         36MPP        Combo
     16848687       BMTA           Yes         36MPP        Soft/Unk
     16966564       BMTA           Yes         36MPP        Hard
     16965708       SSSO           Yes         12MPP        Hard
     16965706       SSSO           Yes         36MPP        Combo
     16965738       SSSO           No          No PP        NoPP
     16965726       SSSO           Yes         36MPP        Combo
     16965729       SSSO           Yes         36MPP        Hard
     16965723       SSSO           Yes         36MPP        Combo
     16965740       SSSO           Yes         36MPP        Combo
     16966567       BMTA           Yes         36MPP        Hard
     16979949       SSSO           No          No PP        NoPP
     16965741       SSSO           Yes         36MPP        Hard
     16965709       SSSO           No          No PP        NoPP
     16979952       SSSO           Yes         36MPP        Hard
     16965720       SSSO           Yes         36MPP        Combo
     16966569       BMTA           Yes         36MPP        Hard
     16965730       SSSO           Yes         36MPP        Hard
     16965715       SSSO           Yes         36MPP        Combo
     16966563       BMTA           Yes         36MPP        Hard
     17010214       SSSO           Yes         36MPP        Combo
     16965727       SSSO           Yes         12MPP        Hard
     16965728       SSSO           Yes         36MPP        Combo
     16966572       BMTA           Yes         36MPP        Hard
     16965725       SSSO           Yes         12MPP        Hard
     16965743       SSSO           No          No PP        NoPP
     16966568       BMTA           Yes         36MPP        Hard
     16979955       SSSO           Yes         36MPP        Hard
     16966573       BMTA           Yes         12MPP        Hard
     16966577       BMTA           Yes         36MPP        Hard
     16965714       SSSO           Yes         36MPP        Combo
     16965742       SSSO           Yes         12MPP        Hard
     16966574       BMTA           Yes         36MPP        Hard
     16979951       SSSO           Yes         36MPP        Combo
     16965739       SSSO           Yes         36MPP        Combo
     16966576       BMTA           Yes         36MPP        Hard
     16979950       SSSO           Yes         36MPP        Hard
     16979946       SSSO           Yes         12MPP        Hard
     17010211       SSSO           Yes         12MPP        Hard
     16979953       SSSO           Yes         36MPP        Combo
     16965744       SSSO           Yes         36MPP        Hard
     17010208       SSSO           Yes         36MPP        Combo
     17004234       BMTA           No          No PP        NoPP
     16979956       SSSO           No          No PP        NoPP
     16979948       SSSO           Yes         36MPP        Combo
     16979947       SSSO           No          No PP        NoPP
     16965710       SSSO           Yes         36MPP        Hard
     17004233       BMTA           Yes         36MPP        Hard
     16979954       SSSO           No          No PP        NoPP
     17004229       BMTA           Yes         12MPP        Hard
     17010217       SSSO           Yes         36MPP        Combo
     17010218       SSSO           No          No PP        NoPP
     17010219       SSSO           No          No PP        NoPP
     17010210       SSSO           Yes         36MPP        Combo
     17010216       SSSO           Yes         12MPP        Hard
     17010221       SSSO           No          No PP        NoPP
     17004236       BMTA           Yes         36MPP        Hard
     17010212       SSSO           Yes         36MPP        Combo
     17010213       SSSO           Yes         36MPP        Combo
     17010220       SSSO           Yes         36MPP        Combo
     17010209       SSSO           Yes         36MPP        Combo
     16814862       BMTA           Yes         36MPP        Hard
     16814883       BMTA           Yes         36MPP        Hard
     16814843       BMTA           Yes         36MPP        Hard
     16814855       BMTA           Yes         36MPP        Hard
     16814874       BMTA           Yes         36MPP        Hard
     16814875       BMTA           Yes         36MPP        Hard
     16814885       BMTA           Yes         36MPP        Hard
     16814863       BMTA           Yes         36MPP        Hard
     16814847       BMTA           Yes         36MPP        Hard
     16814860       BMTA           Yes         36MPP        Hard
     16814859       BMTA           Yes         36MPP        Hard
     16965733       SSSO           Yes         36MPP        Hard
     16814866       BMTA           No          No PP        NoPP
     16814889       BMTA           Yes         36MPP        Hard
     16814870       BMTA           Yes         36MPP        Hard
     16814856       BMTA           Yes         36MPP        Hard
     16965716       SSSO           Yes         12MPP        Hard
     16814861       BMTA           Yes         36MPP        Hard
     16814871       BMTA           Yes         36MPP        Hard
     16848677       BMTA           Yes         36MPP        Hard
     16814857       BMTA           Yes         36MPP        Hard
     16965713       SSSO           No          No PP        NoPP
     16814858       BMTA           Yes         36MPP        Hard
     16965731       SSSO           No          No PP        NoPP
     16848676       BMTA           Yes         36MPP        Hard
     16848689       BMTA           Yes         36MPP        Hard
     16966575       BMTA           Yes         36MPP        Hard
     16848680       BMTA           Yes         36MPP        Hard
     16848693       BMTA           Yes         36MPP        Hard
     16848688       BMTA           Yes         36MPP        Hard
     16965734       SSSO           Yes         36MPP        Combo
     16965736       SSSO           Yes         36MPP        Combo
     16965737       SSSO           Yes         36MPP        Combo
     16965712       SSSO           Yes         36MPP        Combo
     16848679       BMTA           Yes         12MPP        Hard
     17010215       SSSO           Yes         36MPP        Combo
     16814887       BMTA           Yes         12MPP        Hard
     16848681       BMTA           No          No PP        NoPP
     16847043       SSSO           Yes         36MPP        Combo
     16814872       BMTA           Yes         36MPP        Hard
     16848678       BMTA           Yes         36MPP        Soft/Unk
     16848686       BMTA           Yes         36MPP        Hard
     16848691       BMTA           Yes         36MPP        Hard
     16848694       BMTA           Yes         36MPP        Hard
     16848696       BMTA           No          No PP        NoPP
     16848682       BMTA           No          No PP        NoPP
     17021097       AFL2           Yes         36MPP        Combo
     17021115       AFL2           No          No PP        NoPP
     17021144       AFL2           Yes         36MPP        Combo
     17021308       AFL2           Yes         36MPP        Hard
     16776830       AFL2           No          No PP        NoPP
     16718154       AFL2           No          No PP        NoPP
     16803699       AFL2           Yes         36MPP        Hard
     16978215       ALT1           Yes         24MPP        Hard
     17014600       WALN           No          No PP        NoPP
     16971864       WALN           Yes         12MPP        Hard
     16984338       WALN           Yes         4MPP         Hard
     16969040       ALT1           Yes         36MPP        Soft/Unk
     16984359       WALN           Yes         12MPP        Hard
     16969052       ALT1           No          No PP        NoPP
     17014644       WALN           Yes         12MPP        Hard
     16969064       ALT1           No          No PP        NoPP
     17014659       WALN           Yes         12MPP        Hard
     16982776       WALN           Yes         36MPP        Combo
     16978167       ALT1           Yes         24MPP        Hard
     16978171       ALT1           Yes         36MPP        Hard
     16978173       ALT1           Yes         36MPP        Hard
     16978341       ALT1           No          No PP        NoPP
     16978348       ALT1           No          No PP        NoPP
     16851544       WALN           Yes         36MPP        Combo
     16978521       WALN           No          No PP        NoPP
     17008801       WALN           Yes         36MPP        Hard
     17010307       SSSO           Yes         36MPP        Combo
     16968060       WALN           Yes         12MPP        Hard
     16971962       WALN           Yes         36MPP        Hard
     16978038       ALT1           Yes         24MPP        Hard
     16978094       ALT1           Yes         36MPP        Combo
     16994814       WALN           Yes         12MPP        Hard
     16978295       ALT1           Yes         36MPP        Hard
     16978298       ALT1           No          No PP        NoPP
     17008919       WALN           Yes         36MPP        Combo
     16978641       WALN           Yes         36MPP        Combo
     16968853       AFL2           No          No PP        NoPP
     17010250       SSSO           Yes         36MPP        Combo
     16968858       AFL2           No          No PP        NoPP
     17010254       SSSO           Yes         36MPP        Combo
     17010256       SSSO           Yes         36MPP        Combo
     16968886       AFL2           Yes         12MPP        Hard
     17001538       WALN           Yes         36MPP        Combo
     16968890       AFL2           Yes         36MPP        Combo
     16819199       AFL2           Yes         36MPP        Combo
     16825945       WALN           No          No PP        NoPP
     16834865       WALN           Yes         4MPP         Hard
     16823907       AFL2           Yes         36MPP        Hard
     16823776       AFL2           No          No PP        NoPP
     16819341       AFL2           Yes         12MPP        Hard
     16833152       AFL2           Yes         12MPP        Hard
     16836984       ALT1           Yes         36MPP        Hard
     16814093       AFL2           Yes         36MPP        Hard
     16814095       AFL2           Yes         36MPP        Hard
     16803565       AFL2           No          No PP        NoPP
     16838758       AFL2           Yes         36MPP        Hard
     16721731       AFL2           Yes         36MPP        Hard
     16819650       AFL2           Yes         36MPP        Hard
     16802939       WALN           Yes         12MPP        Hard
     16826720       AFL2           Yes         36MPP        Hard
     16772552       AFL2           Yes         36MPP        Hard
     16771666       SSSO           Yes         36MPP        Combo
     16832984       AFL2           Yes         36MPP        Hard
     16819635       AFL2           Yes         36MPP        Hard
     16835617       AFL2           Yes         36MPP        Combo
     16846025       AFL2           Yes         12MPP        Hard
     16853340       AFL2           Yes         6MPP         Hard
     16965468       AFL2           Yes         36MPP        Combo
     17013834       AFL2           Yes         36MPP        Combo
     16980592       AFL2           Yes         36MPP        Combo
     16980624       AFL2           Yes         36MPP        Combo
     17002121       AFL2           Yes         36MPP        Combo
     17011010       AFL2           No          No PP        NoPP
     16984830       AFL2           Yes         36MPP        Combo
     16991561       AFL2           Yes         36MPP        Combo
     16991564       AFL2           Yes         36MPP        Combo
     17016338       AFL2           No          No PP        NoPP
     16857011       AFL2           Yes         36MPP        Combo
     16973945       AFL2           No          No PP        NoPP
     16857358       AFL2           Yes         36MPP        Combo
     16803933       AFL2           Yes         6MPP         Hard
     17000139       AFL2           Yes         6MPP         Hard
     16968687       AFL2           Yes         6MPP         Hard
     17009274       AFL2           Yes         36MPP        Combo
     17002159       AFL2           Yes         36MPP        Combo
     17014988       AFL2           Yes         36MPP        Combo
     17015000       AFL2           No          No PP        NoPP
     17015003       AFL2           No          No PP        NoPP
     16790801       AFL2           Yes         36MPP        Combo
     16823991       AFL2           No          No PP        NoPP
     16990068       AFL2           Yes         36MPP        Combo
     16819404       AFL2           Yes         36MPP        Hard
     16856629       AFL2           No          No PP        NoPP
     16991521       AFL2           Yes         12MPP        Hard
     17011013       AFL2           Yes         36MPP        Combo
     16990390       AFL2           No          No PP        NoPP
     16823830       AFL2           Yes         36MPP        Hard
     16808363       WALN           Yes         12MPP        Hard
     16823822       AFL2           Yes         36MPP        Combo
     16308297       BMTA           Yes         36MPP        Hard
     16836779       ALT1           No          No PP        NoPP
     16814042       AFL2           No          No PP        NoPP
     16826969       AFL2           Yes         12MPP        Hard
     16790671       AFL2           Yes         36MPP        Hard
     16786226       AFL2           Yes         36MPP        Hard
     16838655       AFL2           Yes         36MPP        Hard
     16835784       AFL2           Yes         36MPP        Hard
     16780431       WALN           Yes         36MPP        Hard
     16833526       MALT           Yes         12MPP        Hard
     16833529       MALT           Yes         36MPP        Hard
     16833547       MALT           Yes         12MPP        Hard
     16833555       ALT1           Yes         12MPP        Hard
     16833559       MALT           No          No PP        NoPP
     16833564       MALT           Yes         36MPP        Hard
     16833573       MALT           Yes         36MPP        Hard
     16833574       MALT           Yes         12MPP        Hard
     16833578       MALT           No          No PP        NoPP
     16833586       ALT1           Yes         36MPP        Hard
     16833587       MALT           No          No PP        NoPP
     16836774       ALT1           No          No PP        NoPP
     16836784       ALT1           Yes         36MPP        Hard
     16836790       ALT1           No          No PP        NoPP
     16836800       ALT1           No          No PP        NoPP
     16836801       ALT1           No          No PP        NoPP
     16836803       ALT1           No          No PP        NoPP
     16836813       ALT1           No          No PP        NoPP
     16836819       ALT1           No          No PP        NoPP
     16836823       ALT1           No          No PP        NoPP
     16836833       ALT1           No          No PP        NoPP
     16836841       ALT1           No          No PP        NoPP
     16836848       ALT1           No          No PP        NoPP
     16836899       ALT1           No          No PP        NoPP
     16836909       ALT1           No          No PP        NoPP
     16836931       ALT1           Yes         36MPP        Hard
     16836938       ALT1           No          No PP        NoPP
     16836941       ALT1           Yes         36MPP        Hard
     16836943       ALT1           No          No PP        NoPP
     16836956       ALT1           Yes         36MPP        Hard
     16836978       ALT1           Yes         36MPP        Hard
     16836983       ALT1           No          No PP        NoPP
     16845185       MALT           Yes         36MPP        Hard
     16845196       MALT           Yes         36MPP        Hard
     16845214       MALT           No          No PP        NoPP
     16845226       MALT           No          No PP        NoPP
     16845271       MALT           No          No PP        NoPP
     16845280       MALT           Yes         36MPP        Hard
     16833474       MALT           No          No PP        NoPP
     16833477       MALT           Yes         36MPP        Hard
     16833479       MALT           Yes         12MPP        Hard
     16833480       MALT           Yes         36MPP        Hard
     16833487       MALT           No          No PP        NoPP
     16833499       MALT           Yes         36MPP        Hard
     16642701       MBMT           Yes         36MPP        Hard
     16814918       BMTA           Yes         36MPP        Hard
     16814910       BMTA           Yes         36MPP        Hard
     16814913       BMTA           No          No PP        NoPP
     16814916       BMTA           Yes         36MPP        Hard
     16814909       BMTA           Yes         36MPP        Hard
     16814919       BMTA           Yes         36MPP        Hard
     16814905       BMTA           Yes         36MPP        Hard
     16814921       BMTA           Yes         36MPP        Hard
     16814920       BMTA           No          No PP        NoPP
     16848705       BMTA           Yes         36MPP        Hard
     17010222       SSSO           Yes         12MPP        Hard
     16848713       BMTA           Yes         30MPP        Hard
     16848719       BMTA           Yes         36MPP        Soft/Unk
     16966583       BMTA           Yes         36MPP        Hard
     16965758       SSSO           Yes         36MPP        Combo
     16848714       BMTA           Yes         36MPP        Hard
     16848707       BMTA           Yes         36MPP        Hard
     16965753       SSSO           Yes         36MPP        Combo
     16848718       BMTA           Yes         36MPP        Hard
     16814922       BMTA           Yes         36MPP        Hard
     16848737       BMTA           Yes         36MPP        Hard
     16848736       BMTA           Yes         36MPP        Hard
     16848711       BMTA           Yes         36MPP        Soft/Unk
     16848741       BMTA           Yes         36MPP        Hard
     16848710       BMTA           No          No PP        NoPP
     16848727       BMTA           Yes         36MPP        Soft/Unk
     16848732       BMTA           Yes         30MPP        Hard
     16965788       SSSO           No          No PP        NoPP
     16848729       BMTA           Yes         36MPP        Hard
     16965787       SSSO           Yes         36MPP        Combo
     16848724       BMTA           Yes         36MPP        Hard
     16965764       SSSO           Yes         36MPP        Combo
     16965793       SSSO           Yes         36MPP        Combo
     16848739       BMTA           Yes         36MPP        Hard
     16965776       SSSO           Yes         36MPP        Combo
     16965812       SSSO           No          No PP        NoPP
     16965782       SSSO           Yes         36MPP        Combo
     16965772       SSSO           Yes         36MPP        Hard
     16965745       SSSO           No          No PP        NoPP
     16965777       SSSO           Yes         36MPP        Combo
     16965843       SSSO           Yes         36MPP        Combo
     16965784       SSSO           No          No PP        NoPP
     16965803       SSSO           Yes         36MPP        Combo
     16848703       BMTA           No          No PP        NoPP
     16965800       SSSO           Yes         36MPP        Combo
     16965748       SSSO           No          No PP        NoPP
     16965746       SSSO           No          No PP        NoPP
     16965808       SSSO           Yes         12MPP        Hard
     16965818       SSSO           Yes         36MPP        Combo
     16966580       BMTA           Yes         36MPP        Hard
     16965757       SSSO           Yes         36MPP        Combo
     16965819       SSSO           Yes         36MPP        Combo
     16965823       SSSO           Yes         36MPP        Combo
     16965771       SSSO           Yes         36MPP        Hard
     16965817       SSSO           Yes         36MPP        Combo
     16965821       SSSO           Yes         36MPP        Hard
     16965747       SSSO           Yes         36MPP        Combo
     16966588       BMTA           Yes         36MPP        Hard
     16965749       SSSO           Yes         36MPP        Combo
     16965786       SSSO           Yes         36MPP        Combo
     16965847       SSSO           Yes         36MPP        Combo
     16965816       SSSO           Yes         36MPP        Combo
     16965814       SSSO           No          No PP        NoPP
     16965813       SSSO           No          No PP        NoPP
     16965840       SSSO           Yes         36MPP        Combo
     16979965       SSSO           No          No PP        NoPP
     16965801       SSSO           Yes         36MPP        Combo
     16848721       BMTA           Yes         36MPP        Hard
     16965856       SSSO           Yes         36MPP        Combo
     16965832       SSSO           No          No PP        NoPP
     16965827       SSSO           Yes         36MPP        Combo
     16965833       SSSO           No          No PP        NoPP
     16965798       SSSO           Yes         36MPP        Combo
     16965791       SSSO           Yes         36MPP        Hard
     16965810       SSSO           Yes         36MPP        Combo
     16848734       BMTA           Yes         36MPP        Hard
     16966586       BMTA           Yes         36MPP        Hard
     16848742       BMTA           Yes         36MPP        Hard
     16965811       SSSO           Yes         36MPP        Combo
     16965752       SSSO           No          No PP        NoPP
     16979966       SSSO           Yes         36MPP        Combo
     16966598       BMTA           Yes         36MPP        Hard
     16965799       SSSO           Yes         36MPP        Combo
     16965825       SSSO           Yes         36MPP        Combo
     16965805       SSSO           Yes         36MPP        Combo
     16965761       SSSO           Yes         36MPP        Combo
     16965830       SSSO           Yes         36MPP        Combo
     16965796       SSSO           Yes         36MPP        Combo
     16965780       SSSO           Yes         36MPP        Combo
     16965829       SSSO           No          No PP        NoPP
     17010223       SSSO           No          No PP        NoPP
     16965846       SSSO           Yes         36MPP        Combo
     16965828       SSSO           Yes         36MPP        Combo
     16965766       SSSO           Yes         36MPP        Combo
     16965751       SSSO           Yes         36MPP        Hard
     16966610       BMTA           Yes         36MPP        Hard
     16966609       BMTA           Yes         36MPP        Hard
     16965854       SSSO           Yes         36MPP        Combo
     16965783       SSSO           Yes         36MPP        Combo
     16965759       SSSO           Yes         36MPP        Combo
     16965789       SSSO           No          No PP        NoPP
     16966591       BMTA           No          No PP        NoPP
     16965851       SSSO           Yes         36MPP        Combo
     16966585       BMTA           Yes         36MPP        Soft/Unk
     16965831       SSSO           No          No PP        NoPP
     16965767       SSSO           Yes         36MPP        Combo
     16965837       SSSO           No          No PP        NoPP
     16965794       SSSO           Yes         36MPP        Combo
     16965844       SSSO           Yes         36MPP        Combo
     16965774       SSSO           Yes         36MPP        Hard
     16965820       SSSO           No          No PP        NoPP
     16966597       BMTA           Yes         36MPP        Hard
     16965785       SSSO           No          No PP        NoPP
     16965838       SSSO           Yes         30MPP        Combo
     16965806       SSSO           Yes         36MPP        Combo
     16965858       SSSO           Yes         36MPP        Combo
     16965778       SSSO           No          No PP        NoPP
     16965857       SSSO           Yes         36MPP        Combo
     16965756       SSSO           Yes         36MPP        Combo
     16965802       SSSO           Yes         36MPP        Combo
     16966590       BMTA           Yes         36MPP        Hard
     16965845       SSSO           No          No PP        NoPP
     16965775       SSSO           No          No PP        NoPP
     16965835       SSSO           Yes         36MPP        Combo
     16965760       SSSO           No          No PP        NoPP
     16966608       BMTA           Yes         12MPP        Hard
     16965804       SSSO           No          No PP        NoPP
     16965842       SSSO           Yes         36MPP        Hard
     16965826       SSSO           No          No PP        NoPP
     16979977       SSSO           Yes         36MPP        Combo
     16965834       SSSO           Yes         36MPP        Combo
     16979962       SSSO           Yes         36MPP        Combo
     16965850       SSSO           Yes         36MPP        Combo
     16965807       SSSO           Yes         36MPP        Combo
     16965865       SSSO           Yes         36MPP        Combo
     16965770       SSSO           No          No PP        NoPP
     16965763       SSSO           Yes         36MPP        Combo
     16965824       SSSO           No          No PP        NoPP
     16979967       SSSO           Yes         36MPP        Combo
     16966611       BMTA           Yes         36MPP        Hard
     16965853       SSSO           Yes         36MPP        Combo
     16965750       SSSO           Yes         12MPP        Hard
     16965864       SSSO           Yes         36MPP        Combo
     16966606       BMTA           Yes         36MPP        Hard
     16661822       WALN           Yes         36MPP        Combo
     16844003       WALN           Yes         36MPP        Combo
     16845517       WALN           Yes         36MPP        Hard
     16847170       WALN           Yes         36MPP        Hard
     16848890       WALN           Yes         36MPP        Hard
     16848966       WALN           Yes         36MPP        Hard
     16851525       WALN           Yes         24MPP        Combo
     16851627       WALN           Yes         24MPP        Combo
     16851837       WALN           Yes         36MPP        Combo
     16856267       WALN           Yes         36MPP        Hard
     16965052       WALN           Yes         36MPP        Combo
     16968115       WALN           Yes         12MPP        Hard
     16967992       WALN           Yes         36MPP        Hard
     16968157       WALN           Yes         4MPP         Hard
     16971926       WALN           Yes         12MPP        Hard
     16980272       WALN           Yes         12MPP        Hard
     16980119       WALN           Yes         36MPP        Combo
     16982666       WALN           Yes         36MPP        Combo
     16982590       WALN           Yes         12MPP        Hard
     16984222       WALN           Yes         36MPP        Combo
     16984270       WALN           Yes         12MPP        Hard
     16984323       WALN           Yes         36MPP        Combo
     16990996       WALN           Yes         36MPP        Combo
     16991028       WALN           No          No PP        NoPP
     16994829       WALN           Yes         36MPP        Combo
     16997801       WALN           Yes         12MPP        Hard
     16997808       WALN           Yes         36MPP        Combo
     16997838       WALN           Yes         12MPP        Hard
     16997891       WALN           Yes         36MPP        Combo
     17001501       WALN           Yes         12MPP        Hard
     17001510       WALN           Yes         36MPP        Combo
     17003018       WALN           Yes         4MPP         Hard
     17003104       WALN           Yes         24MPP        Combo
     17004503       WALN           Yes         36MPP        Combo
     17008831       WALN           No          No PP        NoPP
     17010882       WALN           No          No PP        NoPP
     17010901       WALN           Yes         36MPP        Combo
     17013271       WALN           Yes         12MPP        Hard
     17014509       WALN           Yes         36MPP        Combo
     17014517       WALN           Yes         12MPP        Hard
     17014612       WALN           Yes         36MPP        Combo
     17014657       WALN           Yes         12MPP        Hard
     17016087       WALN           Yes         36MPP        Combo
     17016131       WALN           Yes         36MPP        Combo
     17020943       WALN           Yes         36MPP        Combo
     17021789       WALN           Yes         36MPP        Combo
     17027360       WALN           Yes         24MPP        Combo
     16811571       WALN           Yes         36MPP        Hard
     16826192       WALN           Yes         36MPP        Hard
     16834872       WALN           Yes         36MPP        Combo
     16802896       WALN           Yes         36MPP        Hard
     16543470       BMTA           Yes         36MPP        Hard
     16814892       BMTA           Yes         36MPP        Hard
     16848706       BMTA           Yes         36MPP        Hard
     16814917       BMTA           Yes         36MPP        Hard
     16848726       BMTA           No          No PP        NoPP
     16848735       BMTA           Yes         36MPP        Hard
     16848731       BMTA           Yes         36MPP        Hard
     16965762       SSSO           No          No PP        NoPP
     16965769       SSSO           No          No PP        NoPP
     16965779       SSSO           Yes         36MPP        Combo
     16966579       BMTA           Yes         36MPP        Hard
     16965809       SSSO           Yes         36MPP        Combo
     16965839       SSSO           Yes         36MPP        Combo
     16965790       SSSO           Yes         36MPP        Combo
     16965773       SSSO           Yes         36MPP        Combo
     16966601       BMTA           Yes         36MPP        Hard
     16965862       SSSO           Yes         36MPP        Combo
     16965868       SSSO           Yes         36MPP        Combo
     16965822       SSSO           No          No PP        NoPP
     17004263       BMTA           Yes         36MPP        Soft/Unk
     17004239       BMTA           No          No PP        NoPP
     17010270       SSSO           Yes         36MPP        Combo
     17010231       SSSO           Yes         36MPP        Combo
     17010274       SSSO           No          No PP        NoPP
     16612435       WALN           Yes         36MPP        Hard
     16616757       MBMT           Yes         12MPP        Hard
     16650593       AFL2           Yes         36MPP        Hard
     16772819       WALN           Yes         36MPP        Hard
     16772849       WALN           Yes         36MPP        Hard
     16775655       WALN           Yes         36MPP        Hard
     16764815       WALN           Yes         36MPP        Combo
     16773029       WALN           Yes         12MPP        Hard
     16772807       WALN           Yes         12MPP        Hard
     16772808       WALN           No          No PP        NoPP
     16731208       WALN           Yes         36MPP        Hard
     16730079       WALN           Yes         36MPP        Hard
     16731291       WALN           No          No PP        NoPP
     16603034       AFL2           Yes         12MPP        Hard
     16722803       WALN           Yes         36MPP        Hard
     16722891       WALN           Yes         36MPP        Hard
     16713313       WALN           Yes         36MPP        Hard
     16713307       WALN           Yes         12MPP        Hard
     16710476       WALN           Yes         36MPP        Hard
     16709209       WALN           No          No PP        NoPP
     16709149       WALN           Yes         36MPP        Hard
     16996710       ALT1           Yes         36MPP        Hard
     16996715       ALT1           Yes         36MPP        Combo
     16996716       ALT1           Yes         36MPP        Combo
     16996727       ALT1           Yes         36MPP        Combo
     16996728       ALT1           Yes         36MPP        Combo
     16996731       ALT1           Yes         36MPP        Combo
     16990909       ALT1           No          No PP        NoPP
     16990910       ALT1           Yes         12MPP        Hard
     16990912       ALT1           Yes         24MPP        Hard
     16990913       ALT1           Yes         36MPP        Hard
     16990914       ALT1           Yes         36MPP        Hard
     16990916       ALT1           No          No PP        NoPP
     16990917       ALT1           Yes         12MPP        Hard
     16990918       ALT1           Yes         12MPP        Hard
     16990919       ALT1           Yes         12MPP        Hard
     16990920       ALT1           Yes         36MPP        Hard
     16990921       ALT1           Yes         12MPP        Hard
     16674883       WALN           Yes         36MPP        Combo
     16978242       ALT1           Yes         36MPP        Hard
     16978243       ALT1           Yes         36MPP        Hard
     16978244       ALT1           Yes         36MPP        Soft/Unk
     16978245       ALT1           Yes         36MPP        Soft/Unk
     16978246       ALT1           Yes         12MPP        Hard
     16978247       ALT1           Yes         24MPP        Hard
     16978250       ALT1           Yes         36MPP        Hard
     16978251       ALT1           Yes         36MPP        Hard
     16978253       ALT1           Yes         36MPP        Hard
     16978254       ALT1           Yes         24MPP        Soft/Unk
     16978255       ALT1           Yes         36MPP        Soft/Unk
     16978256       ALT1           No          No PP        NoPP
     16978257       ALT1           Yes         36MPP        Hard
     16978258       ALT1           Yes         24MPP        Soft/Unk
     16978259       ALT1           Yes         24MPP        Soft/Unk
     16978260       ALT1           Yes         36MPP        Hard
     16978261       ALT1           Yes         36MPP        Hard
     16978262       ALT1           Yes         12MPP        Hard
     16978263       ALT1           Yes         24MPP        Hard
     16978264       ALT1           Yes         12MPP        Hard
     16978265       ALT1           Yes         36MPP        Hard
     16978266       ALT1           Yes         12MPP        Hard
     16978267       ALT1           Yes         36MPP        Hard
     16978268       ALT1           Yes         36MPP        Soft/Unk
     16978269       ALT1           Yes         12MPP        Hard
     16978270       ALT1           Yes         36MPP        Hard
     16978271       ALT1           Yes         24MPP        Hard
     16978272       ALT1           Yes         36MPP        Hard
     16978273       ALT1           No          No PP        NoPP
     16978274       ALT1           Yes         36MPP        Hard
     16978275       ALT1           No          No PP        NoPP
     16978277       ALT1           Yes         24MPP        Hard
     16978278       ALT1           Yes         24MPP        Hard
     16978279       ALT1           Yes         36MPP        Hard
     16978280       ALT1           Yes         36MPP        Hard
     16978281       ALT1           Yes         36MPP        Hard
     16978282       ALT1           Yes         36MPP        Hard
     16978283       ALT1           Yes         36MPP        Hard
     16978286       ALT1           Yes         36MPP        Hard
     16978287       ALT1           Yes         36MPP        Hard
     16978288       ALT1           Yes         12MPP        Hard
     16978289       ALT1           Yes         36MPP        Hard
     16978291       ALT1           Yes         12MPP        Hard
     16978292       ALT1           Yes         36MPP        Hard
     16978293       ALT1           Yes         36MPP        Hard
     16978294       ALT1           Yes         36MPP        Hard
     16978296       ALT1           Yes         36MPP        Soft/Unk
     16978297       ALT1           No          No PP        NoPP
     16978300       ALT1           Yes         36MPP        Hard
     16978301       ALT1           No          No PP        NoPP
     16978302       ALT1           Yes         24MPP        Hard
     16978303       ALT1           Yes         36MPP        Hard
     16978304       ALT1           Yes         12MPP        Hard
     16978305       ALT1           Yes         36MPP        Hard
     16978306       ALT1           Yes         12MPP        Hard
     16978307       ALT1           Yes         12MPP        Hard
     16978309       ALT1           Yes         12MPP        Hard
     16978310       ALT1           Yes         24MPP        Hard
     16978312       ALT1           No          No PP        NoPP
     16978313       ALT1           Yes         36MPP        Hard
     16978315       ALT1           Yes         12MPP        Hard
     16978316       ALT1           Yes         12MPP        Hard
     16978317       ALT1           No          No PP        NoPP
     16978318       ALT1           Yes         24MPP        Hard
     16978319       ALT1           Yes         36MPP        Hard
     16978320       ALT1           Yes         36MPP        Hard
     16978321       ALT1           Yes         36MPP        Hard
     16978322       ALT1           Yes         36MPP        Hard
     16978323       ALT1           No          No PP        NoPP
     16978324       ALT1           Yes         36MPP        Hard
     16978325       ALT1           Yes         36MPP        Hard
     16978328       ALT1           No          No PP        NoPP
     16978329       ALT1           Yes         24MPP        Hard
     16978330       ALT1           Yes         12MPP        Hard
     16978331       ALT1           No          No PP        NoPP
     16978332       ALT1           Yes         36MPP        Hard
     16978333       ALT1           Yes         36MPP        Soft/Unk
     16978334       ALT1           Yes         36MPP        Hard
     16978335       ALT1           Yes         36MPP        Soft/Unk
     16978337       ALT1           Yes         36MPP        Hard
     16978338       ALT1           Yes         36MPP        Hard
     16978339       ALT1           Yes         36MPP        Soft/Unk
     16978340       ALT1           Yes         24MPP        Hard
     16978342       ALT1           Yes         36MPP        Hard
     16978343       ALT1           Yes         36MPP        Soft/Unk
     16978345       ALT1           Yes         60MPP        Soft/Unk
     16978346       ALT1           Yes         36MPP        Hard
     16978347       ALT1           Yes         36MPP        Hard
     16978349       ALT1           No          No PP        NoPP
     16978350       ALT1           Yes         36MPP        Soft/Unk
     16978351       ALT1           Yes         12MPP        Hard
     16978352       ALT1           Yes         12MPP        Hard
     16978353       ALT1           Yes         24MPP        Soft/Unk
     16978354       ALT1           Yes         24MPP        Hard
     16978355       ALT1           Yes         36MPP        Hard
     16978356       ALT1           Yes         12MPP        Hard
     16978359       ALT1           Yes         12MPP        Hard
     16978360       ALT1           Yes         36MPP        Hard
     16978361       ALT1           Yes         36MPP        Hard
     16978362       ALT1           Yes         24MPP        Hard
     16978363       ALT1           Yes         36MPP        Hard
     16978364       ALT1           No          No PP        NoPP
     16978365       ALT1           Yes         12MPP        Hard
     16978366       ALT1           Yes         24MPP        Hard
     16978367       ALT1           Yes         36MPP        Hard
     16978369       ALT1           Yes         24MPP        Hard
     16978370       ALT1           Yes         36MPP        Hard
     16978372       ALT1           Yes         36MPP        Soft/Unk
     16978093       ALT1           Yes         36MPP        Hard
     16978095       ALT1           Yes         24MPP        Hard
     16978096       ALT1           Yes         36MPP        Hard
     16978097       ALT1           Yes         36MPP        Hard
     16978101       ALT1           Yes         36MPP        Combo
     16978102       ALT1           Yes         36MPP        Hard
     16978104       ALT1           Yes         12MPP        Hard
     16978105       ALT1           Yes         24MPP        Hard
     16978107       ALT1           Yes         36MPP        Hard
     16978108       ALT1           Yes         36MPP        Hard
     16978109       ALT1           Yes         6MPP         Hard
     16978110       ALT1           No          No PP        NoPP
     16978112       ALT1           Yes         36MPP        Hard
     16978113       ALT1           Yes         12MPP        Hard
     16978114       ALT1           Yes         36MPP        Hard
     16978115       ALT1           Yes         36MPP        Combo
     16978116       ALT1           Yes         36MPP        Hard
     16978117       ALT1           Yes         36MPP        Hard
     16978119       ALT1           Yes         36MPP        Hard
     16978120       ALT1           Yes         36MPP        Hard
     16978121       ALT1           Yes         36MPP        Hard
     16978122       ALT1           Yes         12MPP        Hard
     16978123       ALT1           No          No PP        NoPP
     16978124       ALT1           No          No PP        NoPP
     16978126       ALT1           Yes         36MPP        Hard
     16978127       ALT1           Yes         36MPP        Hard
     16978128       ALT1           Yes         36MPP        Hard
     16978129       ALT1           Yes         36MPP        Hard
     16978131       ALT1           Yes         36MPP        Hard
     16978132       ALT1           Yes         12MPP        Hard
     16978133       ALT1           Yes         36MPP        Hard
     16978134       ALT1           Yes         24MPP        Soft/Unk
     16978135       ALT1           Yes         36MPP        Hard
     16978136       ALT1           No          No PP        NoPP
     16978137       ALT1           Yes         36MPP        Hard
     16978138       ALT1           Yes         24MPP        Hard
     16978139       ALT1           Yes         36MPP        Hard
     16978140       ALT1           Yes         36MPP        Hard
     16978141       ALT1           Yes         36MPP        Hard
     16978143       ALT1           Yes         36MPP        Hard
     16978144       ALT1           Yes         36MPP        Hard
     16978145       ALT1           Yes         36MPP        Hard
     16978147       ALT1           Yes         36MPP        Hard
     16978148       ALT1           Yes         12MPP        Hard
     16978149       ALT1           Yes         12MPP        Hard
     16978150       ALT1           Yes         36MPP        Hard
     16978152       ALT1           Yes         36MPP        Hard
     16978153       ALT1           Yes         36MPP        Hard
     16978154       ALT1           Yes         36MPP        Hard
     16978155       ALT1           Yes         36MPP        Hard
     16978156       ALT1           Yes         36MPP        Hard
     16978157       ALT1           Yes         12MPP        Hard
     16978158       ALT1           Yes         36MPP        Hard
     16978159       ALT1           No          No PP        NoPP
     16978161       ALT1           Yes         24MPP        Hard
     16978165       ALT1           No          No PP        NoPP
     16978166       ALT1           Yes         36MPP        Hard
     16978170       ALT1           Yes         12MPP        Hard
     16978172       ALT1           Yes         36MPP        Hard
     16978174       ALT1           Yes         36MPP        Hard
     16978175       ALT1           Yes         12MPP        Hard
     16978176       ALT1           No          No PP        NoPP
     16978177       ALT1           Yes         12MPP        Hard
     16978180       ALT1           Yes         36MPP        Hard
     16978181       ALT1           Yes         36MPP        Hard
     16978182       ALT1           No          No PP        NoPP
     16978184       ALT1           Yes         36MPP        Hard
     16978185       ALT1           Yes         36MPP        Hard
     16978186       ALT1           Yes         36MPP        Hard
     16978187       ALT1           Yes         36MPP        Soft/Unk
     16978188       ALT1           Yes         36MPP        Hard
     16978189       ALT1           Yes         36MPP        Soft/Unk
     16978190       ALT1           Yes         36MPP        Hard
     16978191       ALT1           Yes         36MPP        Hard
     16978192       ALT1           No          No PP        NoPP
     16978194       ALT1           Yes         36MPP        Hard
     16978195       ALT1           Yes         36MPP        Hard
     16978196       ALT1           No          No PP        NoPP
     16978197       ALT1           No          No PP        NoPP
     16978198       ALT1           Yes         12MPP        Hard
     16978199       ALT1           Yes         12MPP        Hard
     16978201       ALT1           Yes         24MPP        Hard
     16978203       ALT1           Yes         36MPP        Hard
     16978204       ALT1           Yes         36MPP        Hard
     16978205       ALT1           Yes         36MPP        Hard
     16978206       ALT1           Yes         36MPP        Hard
     16978207       ALT1           Yes         36MPP        Hard
     16978208       ALT1           No          No PP        NoPP
     16978209       ALT1           Yes         36MPP        Hard
     16978211       ALT1           No          No PP        NoPP
     16978212       ALT1           Yes         24MPP        Hard
     16978214       ALT1           Yes         12MPP        Hard
     16978216       ALT1           Yes         24MPP        Hard
     16978217       ALT1           Yes         12MPP        Hard
     16978218       ALT1           Yes         24MPP        Hard
     16978219       ALT1           Yes         36MPP        Hard
     16978221       ALT1           Yes         36MPP        Hard
     16978222       ALT1           Yes         36MPP        Hard
     16978223       ALT1           Yes         36MPP        Hard
     16978226       ALT1           Yes         12MPP        Hard
     16978228       ALT1           Yes         12MPP        Hard
     16978229       ALT1           Yes         36MPP        Hard
     16978230       ALT1           Yes         36MPP        Hard
     16978231       ALT1           Yes         36MPP        Hard
     16978233       ALT1           Yes         36MPP        Hard
     16978234       ALT1           No          No PP        NoPP
     16978236       ALT1           Yes         36MPP        Hard
     16978237       ALT1           Yes         36MPP        Hard
     16978238       ALT1           No          No PP        NoPP
     16978239       ALT1           Yes         36MPP        Soft/Unk
     16978240       ALT1           Yes         36MPP        Hard
     16977989       ALT1           Yes         12MPP        Hard
     16977990       ALT1           Yes         36MPP        Hard
     16977991       ALT1           Yes         12MPP        Hard
     16977992       ALT1           Yes         36MPP        Hard
     16977993       ALT1           Yes         36MPP        Soft/Unk
     16977994       ALT1           Yes         12MPP        Hard
     16977996       ALT1           Yes         36MPP        Hard
     16977997       ALT1           Yes         12MPP        Hard
     16978002       ALT1           Yes         36MPP        Hard
     16978003       ALT1           Yes         12MPP        Hard
     16978004       ALT1           Yes         24MPP        Hard
     16978005       ALT1           Yes         36MPP        Hard
     16978008       ALT1           Yes         36MPP        Hard
     16978009       ALT1           Yes         12MPP        Hard
     16978010       ALT1           Yes         12MPP        Hard
     16978011       ALT1           Yes         36MPP        Hard
     16978013       ALT1           No          No PP        NoPP
     16978014       ALT1           Yes         36MPP        Hard
     16978015       ALT1           Yes         36MPP        Hard
     16978017       ALT1           Yes         36MPP        Hard
     16978018       ALT1           No          No PP        NoPP
     16978019       ALT1           Yes         60MPP        Hard
     16978021       ALT1           Yes         36MPP        Hard
     16978022       ALT1           Yes         36MPP        Soft/Unk
     16978023       ALT1           Yes         36MPP        Hard
     16978024       ALT1           Yes         12MPP        Hard
     16978025       ALT1           No          No PP        NoPP
     16978026       ALT1           Yes         60MPP        Hard
     16978027       ALT1           Yes         36MPP        Hard
     16978028       ALT1           Yes         36MPP        Hard
     16978029       ALT1           Yes         60MPP        Hard
     16978030       ALT1           Yes         36MPP        Hard
     16978032       ALT1           Yes         36MPP        Hard
     16978033       ALT1           Yes         12MPP        Hard
     16978035       ALT1           Yes         36MPP        Hard
     16978036       ALT1           Yes         36MPP        Hard
     16978037       ALT1           No          No PP        NoPP
     16978039       ALT1           Yes         12MPP        Hard
     16978040       ALT1           No          No PP        NoPP
     16978041       ALT1           Yes         36MPP        Hard
     16978043       ALT1           Yes         12MPP        Hard
     16978045       ALT1           No          No PP        NoPP
     16978047       ALT1           Yes         36MPP        Hard
     16978048       ALT1           No          No PP        NoPP
     16978050       ALT1           Yes         36MPP        Hard
     16978051       ALT1           Yes         36MPP        Hard
     16978052       ALT1           Yes         12MPP        Hard
     16978053       ALT1           Yes         36MPP        Hard
     16978054       ALT1           Yes         36MPP        Hard
     16978055       ALT1           Yes         12MPP        Soft/Unk
     16978056       ALT1           Yes         36MPP        Soft/Unk
     16978057       ALT1           Yes         36MPP        Soft/Unk
     16978059       ALT1           Yes         12MPP        Hard
     16978060       ALT1           Yes         36MPP        Hard
     16978062       ALT1           No          No PP        NoPP
     16978063       ALT1           Yes         36MPP        Hard
     16978064       ALT1           Yes         12MPP        Hard
     16978066       ALT1           Yes         12MPP        Hard
     16978067       ALT1           Yes         36MPP        Hard
     16978068       ALT1           Yes         36MPP        Hard
     16978070       ALT1           Yes         36MPP        Hard
     16978071       ALT1           Yes         12MPP        Hard
     16978072       ALT1           Yes         36MPP        Hard
     16978073       ALT1           Yes         12MPP        Hard
     16978075       ALT1           Yes         36MPP        Hard
     16978076       ALT1           Yes         36MPP        Hard
     16978077       ALT1           Yes         60MPP        Hard
     16978078       ALT1           Yes         36MPP        Hard
     16978079       ALT1           Yes         12MPP        Hard
     16978080       ALT1           Yes         12MPP        Hard
     16978081       ALT1           No          No PP        NoPP
     16978084       ALT1           No          No PP        NoPP
     16978085       ALT1           Yes         36MPP        Hard
     16978087       ALT1           Yes         60MPP        Hard
     16978088       ALT1           Yes         36MPP        Hard
     16978089       ALT1           Yes         36MPP        Hard
     16978090       ALT1           Yes         36MPP        Hard
     17022148       AFL2           Yes         36MPP        Hard
     17022160       AFL2           No          No PP        NoPP
     17013047       AFL2           Yes         36MPP        Combo
     17013617       AFL2           Yes         36MPP        Combo
     17014938       AFL2           Yes         36MPP        Combo
     17014996       AFL2           No          No PP        NoPP
     17016336       AFL2           Yes         36MPP        Combo
     17016350       AFL2           Yes         36MPP        Combo
     17016386       AFL2           Yes         12MPP        Hard
     17021952       AFL2           No          No PP        NoPP
     17021994       AFL2           No          No PP        NoPP
     17022079       AFL2           No          No PP        NoPP
     16984827       AFL2           No          No PP        NoPP
     16984832       AFL2           Yes         36MPP        Combo
     16984839       AFL2           Yes         36MPP        Combo
     16984963       AFL2           Yes         12MPP        Hard
     16985089       AFL2           Yes         36MPP        Hard
     16990150       AFL2           No          No PP        NoPP
     16990379       AFL2           Yes         36MPP        Hard
     16991440       AFL2           No          No PP        NoPP
     16991459       AFL2           Yes         36MPP        Combo
     16991544       AFL2           Yes         6MPP         Soft/Unk
     16991609       AFL2           Yes         36MPP        Hard
     16991657       AFL2           Yes         36MPP        Hard
     16991791       AFL2           Yes         36MPP        Combo
     16991794       AFL2           Yes         36MPP        Combo
     16991829       AFL2           No          No PP        NoPP
     16995008       AFL2           Yes         36MPP        Combo
     16995074       AFL2           Yes         36MPP        Combo
     16995134       AFL2           Yes         36MPP        Hard
     16995156       AFL2           Yes         36MPP        Combo
     16995302       AFL2           Yes         36MPP        Hard
     16995336       AFL2           Yes         36MPP        Hard
     17000193       AFL2           Yes         36MPP        Hard
     17000262       AFL2           No          No PP        NoPP
     17001948       AFL2           No          No PP        NoPP
     17002064       AFL2           Yes         36MPP        Combo
     17002267       AFL2           No          No PP        NoPP
     17002358       AFL2           No          No PP        NoPP
     17002408       AFL2           Yes         36MPP        Combo
     17003313       AFL2           No          No PP        NoPP
     17003325       AFL2           Yes         36MPP        Combo
     17003331       AFL2           Yes         36MPP        Combo
     17003334       AFL2           Yes         36MPP        Hard
     17003617       AFL2           Yes         36MPP        Combo
     17004685       AFL2           Yes         36MPP        Combo
     17004771       AFL2           Yes         36MPP        Hard
     17008949       AFL2           Yes         36MPP        Hard
     17009075       AFL2           Yes         36MPP        Hard
     17009252       AFL2           Yes         36MPP        Combo
     17010993       AFL2           Yes         36MPP        Hard
     17011233       AFL2           Yes         36MPP        Combo
     17012628       AFL2           No          No PP        NoPP
     17012690       AFL2           Yes         36MPP        Combo
     16722791       WALN           Yes         36MPP        Hard
     16714675       WALN           Yes         12MPP        Hard
     16980997       AFL2           Yes         36MPP        Combo
     16981013       AFL2           Yes         36MPP        Combo
     16981188       AFL2           No          No PP        NoPP
     16981259       AFL2           Yes         36MPP        Combo
     16981329       AFL2           Yes         36MPP        Hard
     16981834       AFL2           Yes         36MPP        Combo
     16983035       AFL2           Yes         36MPP        Combo
     16983056       AFL2           Yes         36MPP        Combo
     16983073       AFL2           Yes         36MPP        Hard
     16974334       AFL2           Yes         6MPP         Hard
     16978686       AFL2           Yes         36MPP        Combo
     16978831       AFL2           Yes         36MPP        Combo
     16978858       AFL2           Yes         12MPP        Hard
     16978963       AFL2           Yes         36MPP        Combo
     16979115       AFL2           No          No PP        NoPP
     16979215       AFL2           Yes         36MPP        Combo
     16979275       AFL2           Yes         6MPP         Hard
     16979544       AFL2           Yes         12MPP        Hard
     16980409       AFL2           No          No PP        NoPP
     16980533       AFL2           No          No PP        NoPP
     16980667       AFL2           No          No PP        NoPP
     16980714       AFL2           Yes         36MPP        Combo
     16968740       AFL2           Yes         36MPP        Hard
     16968742       AFL2           Yes         36MPP        Combo
     16968768       AFL2           Yes         36MPP        Combo
     16968872       AFL2           Yes         36MPP        Hard
     16968894       AFL2           Yes         36MPP        Combo
     16968918       AFL2           No          No PP        NoPP
     16973847       AFL2           Yes         36MPP        Combo
     16973871       AFL2           Yes         36MPP        Combo
     16973900       AFL2           Yes         12MPP        Hard
     16859068       AFL2           Yes         36MPP        Hard
     16859210       AFL2           No          No PP        NoPP
     16859338       AFL2           Yes         36MPP        Combo
     16859512       AFL2           Yes         36MPP        Combo
     16859517       AFL2           Yes         6MPP         Hard
     16962985       AFL2           Yes         36MPP        Hard
     16963224       AFL2           Yes         36MPP        Hard
     16963228       AFL2           No          No PP        NoPP
     16963313       AFL2           No          No PP        NoPP
     16963392       AFL2           Yes         36MPP        Hard
     16965165       AFL2           Yes         36MPP        Combo
     16965316       AFL2           No          No PP        NoPP
     16965533       AFL2           Yes         36MPP        Combo
     16968399       AFL2           Yes         36MPP        Combo
     16968456       AFL2           No          No PP        NoPP
     16968457       AFL2           Yes         12MPP        Hard
     16968489       AFL2           Yes         36MPP        Combo
     16968492       AFL2           Yes         36MPP        Combo
     16968518       AFL2           No          No PP        NoPP
     16968702       AFL2           Yes         36MPP        Hard
     16852897       AFL2           Yes         36MPP        Hard
     16856625       AFL2           No          No PP        NoPP
     16856726       AFL2           No          No PP        NoPP
     16856798       AFL2           Yes         36MPP        Combo
     16856823       AFL2           No          No PP        NoPP
     16851902       AFL2           Yes         36MPP        Hard
     16852057       AFL2           Yes         12MPP        Hard
     16852211       AFL2           No          No PP        NoPP
     16851147       AFL2           Yes         36MPP        Combo
     16844611       AFL2           Yes         36MPP        Combo
     16844633       AFL2           No          No PP        NoPP
     16844651       AFL2           Yes         36MPP        Hard
     16844758       AFL2           Yes         36MPP        Hard
     16844809       AFL2           Yes         36MPP        Combo
     16844855       AFL2           No          No PP        NoPP
     16844899       AFL2           Yes         36MPP        Hard
     16845839       AFL2           Yes         36MPP        Combo
     16845879       AFL2           Yes         36MPP        Hard
     16846253       AFL2           Yes         36MPP        Hard
     16847471       AFL2           Yes         36MPP        Combo
     16847736       AFL2           No          No PP        NoPP
     16847768       AFL2           Yes         36MPP        Combo
     16848040       AFL2           Yes         36MPP        Hard
     16849335       AFL2           No          No PP        NoPP
     16823956       AFL2           Yes         36MPP        Hard
     16826585       AFL2           Yes         12MPP        Hard
     16826765       AFL2           Yes         36MPP        Combo
     16833264       AFL2           No          No PP        NoPP
     16833336       AFL2           Yes         36MPP        Hard
     16835588       AFL2           Yes         36MPP        Combo
     16835633       AFL2           Yes         36MPP        Combo
     16835807       AFL2           Yes         12MPP        Hard
     16835887       AFL2           Yes         36MPP        Combo
     16835893       AFL2           Yes         36MPP        Combo
     16835984       AFL2           Yes         36MPP        Hard
     16838797       AFL2           Yes         36MPP        Hard
     16838801       AFL2           Yes         36MPP        Hard
     16838834       AFL2           Yes         36MPP        Combo
     16839923       AFL2           Yes         6MPP         Hard
     16803721       AFL2           Yes         36MPP        Hard
     16807138       AFL2           No          No PP        NoPP
     16807238       AFL2           Yes         12MPP        Hard
     16809689       AFL2           Yes         36MPP        Combo
     16813534       AFL2           Yes         36MPP        Hard
     16813559       AFL2           Yes         36MPP        Hard
     16814066       AFL2           Yes         36MPP        Hard
     16819436       AFL2           Yes         36MPP        Hard
     16780936       AFL2           Yes         36MPP        Hard
     16784858       AFL2           Yes         36MPP        Hard
     16784859       AFL2           Yes         36MPP        Hard
     16788513       AFL2           Yes         36MPP        Hard
     16788716       AFL2           No          No PP        NoPP
     16798688       AFL2           Yes         12MPP        Hard
     16801877       AFL2           Yes         36MPP        Hard
     16803339       AFL2           Yes         36MPP        Hard
     16771997       AFL2           Yes         36MPP        Combo
     16775265       AFL2           Yes         36MPP        Hard
     16775574       AFL2           Yes         36MPP        Hard
     16768049       AFL2           Yes         36MPP        Combo
     16718183       AFL2           Yes         36MPP        Combo
     16718192       AFL2           Yes         36MPP        Combo
     16718639       AFL2           Yes         36MPP        Hard
     16704190       AFL2           No          No PP        NoPP
     16717469       AFL2           Yes         12MPP        Hard
     16714919       AFL2           Yes         12MPP        Hard
     16714064       AFL2           Yes         12MPP        Hard
     16708388       AFL2           Yes         12MPP        Hard
     16709417       AFL2           Yes         36MPP        Hard
     16709764       AFL2           Yes         36MPP        Hard
     16709828       AFL2           Yes         36MPP        Hard
     16814851       BMTA           Yes         36MPP        Hard
     16814884       BMTA           Yes         36MPP        Hard
     16965717       SSSO           Yes         36MPP        Hard
     16848683       BMTA           Yes         36MPP        Hard
     16965718       SSSO           Yes         36MPP        Combo
     16965735       SSSO           Yes         36MPP        Combo
     16965707       SSSO           No          No PP        NoPP
     16979957       SSSO           Yes         36MPP        Combo
     16979958       SSSO           Yes         36MPP        Combo
     16676333       WALN           Yes         36MPP        Hard
     16642685       MBMT           No          No PP        NoPP
     16685343       BMTA           Yes         36MPP        Hard
     16694658       MALT           No          No PP        NoPP
     16694754       MALT           No          No PP        NoPP
     16732331       MBMT           Yes         36MPP        Hard
     16732346       BMTA           Yes         36MPP        Hard
     16732351       BMTA           Yes         36MPP        Hard
     16970043       ALT1           Yes         36MPP        Soft/Unk
     16970045       ALT1           Yes         36MPP        Soft/Unk
     16970046       ALT1           No          No PP        NoPP
     16970054       ALT1           Yes         36MPP        Hard
     16970060       ALT1           Yes         36MPP        Soft/Unk
     16970065       ALT1           Yes         36MPP        Hard
     16970069       ALT1           No          No PP        NoPP
     16970070       ALT1           Yes         12MPP        Hard
     16970072       ALT1           Yes         36MPP        Soft/Unk
     16977981       ALT1           Yes         24MPP        Hard
     16977982       ALT1           Yes         36MPP        Hard
     16977984       ALT1           Yes         36MPP        Hard
     16977986       ALT1           Yes         60MPP        Hard
     16977987       ALT1           No          No PP        NoPP
     16977988       ALT1           Yes         36MPP        Hard
     16394319       WALN           Yes         36MPP        Combo
     16969065       ALT1           Yes         36MPP        Soft/Unk
     16969066       ALT1           Yes         36MPP        Soft/Unk
     16969929       ALT1           No          No PP        NoPP
     16970012       ALT1           No          No PP        NoPP
     16970014       ALT1           No          No PP        NoPP
     16970015       ALT1           Yes         36MPP        Soft/Unk
     16970016       ALT1           Yes         36MPP        Soft/Unk
     16970018       ALT1           Yes         36MPP        Hard
     16970019       ALT1           Yes         36MPP        Hard
     16970020       ALT1           Yes         36MPP        Soft/Unk
     16970021       ALT1           Yes         36MPP        Soft/Unk
     16970025       ALT1           No          No PP        NoPP
     16970026       ALT1           Yes         36MPP        Soft/Unk
     16970027       ALT1           Yes         36MPP        Soft/Unk
     16970028       ALT1           Yes         36MPP        Soft/Unk
     16970029       ALT1           Yes         36MPP        Soft/Unk
     16970030       ALT1           Yes         36MPP        Soft/Unk
     16970031       ALT1           Yes         36MPP        Hard
     16970032       ALT1           Yes         36MPP        Soft/Unk
     16970033       ALT1           Yes         36MPP        Soft/Unk
     16970034       ALT1           Yes         12MPP        Hard
     16970036       ALT1           Yes         36MPP        Soft/Unk
     16970037       ALT1           Yes         36MPP        Soft/Unk
     16970038       ALT1           No          No PP        NoPP
     16970039       ALT1           Yes         36MPP        Soft/Unk
     16970040       ALT1           Yes         36MPP        Soft/Unk
     16970041       ALT1           Yes         36MPP        Soft/Unk
     16970042       ALT1           Yes         36MPP        Soft/Unk
     16970044       ALT1           No          No PP        NoPP
     16970047       ALT1           Yes         36MPP        Soft/Unk
     16970048       ALT1           Yes         36MPP        Soft/Unk
     16970049       ALT1           Yes         36MPP        Soft/Unk
     16970050       ALT1           No          No PP        NoPP
     16970051       ALT1           Yes         36MPP        Soft/Unk
     16970052       ALT1           Yes         36MPP        Soft/Unk
     16970053       ALT1           No          No PP        NoPP
     16970055       ALT1           Yes         36MPP        Soft/Unk
     16970056       ALT1           No          No PP        NoPP
     16970057       ALT1           Yes         36MPP        Soft/Unk
     16970059       ALT1           Yes         36MPP        Hard
     16970061       ALT1           Yes         36MPP        Hard
     16970062       ALT1           Yes         36MPP        Soft/Unk
     16970063       ALT1           Yes         36MPP        Soft/Unk
     16970064       ALT1           Yes         36MPP        Soft/Unk
     16970068       ALT1           Yes         12MPP        Hard
     16970071       ALT1           Yes         36MPP        Soft/Unk
     16970073       ALT1           Yes         12MPP        Hard
     16970074       ALT1           Yes         12MPP        Soft/Unk
     16970075       ALT1           Yes         36MPP        Hard
     16970076       ALT1           Yes         12MPP        Hard
     16970077       ALT1           Yes         12MPP        Hard
     16969026       ALT1           Yes         36MPP        Soft/Unk
     16969027       ALT1           No          No PP        NoPP
     16969028       ALT1           No          No PP        NoPP
     16969029       ALT1           Yes         36MPP        Soft/Unk
     16969030       ALT1           No          No PP        NoPP
     16969031       ALT1           No          No PP        NoPP
     16969032       ALT1           No          No PP        NoPP
     16969033       ALT1           Yes         36MPP        Soft/Unk
     16969034       ALT1           Yes         36MPP        Soft/Unk
     16969035       ALT1           Yes         36MPP        Soft/Unk
     16969036       ALT1           Yes         36MPP        Soft/Unk
     16969037       ALT1           Yes         36MPP        Soft/Unk
     16969038       ALT1           Yes         36MPP        Soft/Unk
     16969039       ALT1           Yes         36MPP        Soft/Unk
     16969041       ALT1           No          No PP        NoPP
     16969042       ALT1           No          No PP        NoPP
     16969043       ALT1           Yes         36MPP        Soft/Unk
     16969044       ALT1           Yes         36MPP        Soft/Unk
     16969045       ALT1           No          No PP        NoPP
     16969047       ALT1           Yes         36MPP        Soft/Unk
     16969048       ALT1           No          No PP        NoPP
     16969050       ALT1           Yes         36MPP        Soft/Unk
     16969053       ALT1           Yes         36MPP        Soft/Unk
     16969054       ALT1           No          No PP        NoPP
     16969055       ALT1           Yes         36MPP        Soft/Unk
     16969056       ALT1           Yes         36MPP        Soft/Unk
     16969057       ALT1           Yes         36MPP        Soft/Unk
     16969058       ALT1           Yes         36MPP        Soft/Unk
     16969059       ALT1           Yes         36MPP        Soft/Unk
     16969060       ALT1           Yes         36MPP        Soft/Unk
     16969061       ALT1           Yes         36MPP        Soft/Unk
     16969063       ALT1           Yes         36MPP        Soft/Unk
     16810729       MBMT           Yes         36MPP        Hard
     16810730       MBMT           Yes         36MPP        Hard
     16810731       MBMT           Yes         36MPP        Hard
     16810732       MBMT           Yes         36MPP        Hard
     16810733       MBMT           Yes         36MPP        Hard
     16810737       MBMT           Yes         12MPP        Hard
     16704061       AFL2           Yes         36MPP        Combo
     16994925       WALN           No          No PP        NoPP
     17003044       WALN           Yes         36MPP        Combo
     16996723       ALT1           Yes         36MPP        Combo
     16676730       AFL2           Yes         36MPP        Hard
     16662835       DARM           Yes         36MPP        Hard
     16662005       AFL2           Yes         36MPP        Hard
     16656408       AFL2           Yes         12MPP        Hard
     16732328       BMTA           No          No PP        NoPP
     16732329       BMTA           Yes         12MPP        Hard
     16732333       BMTA           Yes         12MPP        Hard
     16732334       BMTA           Yes         36MPP        Hard
     16732337       BMTA           Yes         36MPP        Hard
     16732339       BMTA           Yes         12MPP        Hard
     16732341       BMTA           Yes         36MPP        Hard
     16732348       BMTA           Yes         36MPP        Hard
     16730115       ALT1           Yes         12MPP        Hard
     16730144       ALT1           Yes         36MPP        Hard
     16730181       ALT1           Yes         36MPP        Hard
     16730210       ALT1           Yes         36MPP        Hard
     16730457       MALT           Yes         36MPP        Soft/Unk
     16730471       MALT           Yes         36MPP        Combo
     17034666       AFL2           Yes         36MPP        Hard
     17042427       AFL2           Yes         36MPP        Combo
     17043849       AFL2           Yes         36MPP        Hard
     16609630       AFL2           Yes         36MPP        Hard
     16675111       BMTA           Yes         36MPP        Hard
     16401502       BMTA           Yes         36MPP        Hard
     16575362       AFL2           Yes         36MPP        Combo
     16562950       AFL2           Yes         36MPP        Hard
     16540912       AFL2           Yes         36MPP        Hard
     17013422       WALN           Yes         12MPP        Hard
     16980255       WALN           Yes         12MPP        Hard
     16857318       AFL2           Yes         12MPP        Hard
     16990404       AFL2           No          No PP        NoPP
     16990406       AFL2           No          No PP        NoPP
     16849156       AFL2           Yes         36MPP        Hard
     16984122       WALN           Yes         36MPP        Hard
     16847800       DARM           Yes         36MPP        Hard
     17012465       WALN           No          No PP        NoPP
     16847834       AFL2           Yes         36MPP        Hard
     16978220       ALT1           Yes         36MPP        Soft/Unk
     16790675       AFL2           Yes         36MPP        Hard
     16790739       AFL2           Yes         36MPP        Hard
     16790779       AFL2           Yes         36MPP        Hard
     16790804       AFL2           Yes         36MPP        Hard
     16790808       AFL2           Yes         12MPP        Hard
     16790571       AFL2           Yes         36MPP        Hard
     16790578       AFL2           Yes         36MPP        Combo
     16991582       AFL2           Yes         36MPP        Hard
     16991587       AFL2           Yes         36MPP        Hard
     16991589       AFL2           No          No PP        NoPP
     16991594       AFL2           No          No PP        NoPP
     16991595       AFL2           Yes         36MPP        Combo
     16991606       AFL2           No          No PP        NoPP
     16991613       AFL2           Yes         36MPP        Combo
     16991622       AFL2           No          No PP        NoPP
     16991636       AFL2           Yes         36MPP        Combo
     16991655       AFL2           Yes         6MPP         Hard
     16991661       AFL2           Yes         36MPP        Combo
     16985074       AFL2           No          No PP        NoPP
     16985076       AFL2           Yes         36MPP        Combo
     16985085       AFL2           Yes         36MPP        Combo
     16991726       AFL2           Yes         36MPP        Combo
     16991737       AFL2           Yes         36MPP        Combo
     16991750       AFL2           No          No PP        NoPP
     16991773       AFL2           No          No PP        NoPP
     16985170       AFL2           Yes         12MPP        Hard
     16985192       AFL2           No          No PP        NoPP
     16985200       AFL2           Yes         36MPP        Combo
     16991783       AFL2           No          No PP        NoPP
     16991793       AFL2           Yes         36MPP        Combo
     16991814       AFL2           No          No PP        NoPP
     16991816       AFL2           Yes         36MPP        Hard
     16991821       AFL2           Yes         36MPP        Hard
     16991826       AFL2           Yes         36MPP        Hard
     16991832       AFL2           Yes         36MPP        Hard
     16991839       AFL2           Yes         12MPP        Hard
     16991841       AFL2           Yes         6MPP         Hard
     16985218       AFL2           Yes         36MPP        Combo
     16985219       AFL2           No          No PP        NoPP
     16985220       AFL2           Yes         36MPP        Combo
     16985231       AFL2           Yes         36MPP        Hard
     16985244       AFL2           Yes         36MPP        Combo
     16990032       AFL2           Yes         36MPP        Hard
     16990047       AFL2           Yes         36MPP        Combo
     16990057       AFL2           Yes         36MPP        Hard
     16990059       AFL2           Yes         36MPP        Combo
     16990060       AFL2           Yes         36MPP        Combo
     16991864       AFL2           Yes         36MPP        Combo
     16991866       AFL2           No          No PP        NoPP
     16990076       AFL2           No          No PP        NoPP
     16990079       AFL2           Yes         36MPP        Hard
     16990106       AFL2           No          No PP        NoPP
     16990109       AFL2           No          No PP        NoPP
     16995003       AFL2           Yes         36MPP        Soft/Unk
     16995013       AFL2           Yes         36MPP        Combo
     16990121       AFL2           Yes         36MPP        Combo
     16990124       AFL2           No          No PP        NoPP
     16990154       AFL2           Yes         36MPP        Combo
     16990155       AFL2           Yes         36MPP        Combo
     16995067       AFL2           Yes         36MPP        Combo
     16995072       AFL2           No          No PP        NoPP
     16995080       AFL2           Yes         36MPP        Hard
     16995081       AFL2           Yes         36MPP        Hard
     16995096       AFL2           Yes         36MPP        Hard
     16995104       AFL2           Yes         6MPP         Hard
     16995119       AFL2           Yes         36MPP        Combo
     16995123       AFL2           No          No PP        NoPP
     16995129       AFL2           Yes         36MPP        Combo
     16995147       AFL2           Yes         36MPP        Hard
     16995153       AFL2           Yes         6MPP         Hard
     16995164       AFL2           Yes         6MPP         Hard
     16990174       AFL2           Yes         36MPP        Combo
     16990198       AFL2           Yes         36MPP        Combo
     16990207       AFL2           No          No PP        NoPP
     16990216       AFL2           Yes         36MPP        Combo
     16990223       AFL2           Yes         36MPP        Combo
     16990282       AFL2           Yes         36MPP        Combo
     16990294       AFL2           No          No PP        NoPP
     16995194       AFL2           Yes         36MPP        Combo
     16995221       AFL2           Yes         36MPP        Combo
     16995227       AFL2           No          No PP        NoPP
     16995233       AFL2           No          No PP        NoPP
     16995235       AFL2           Yes         36MPP        Combo
     16995236       AFL2           Yes         36MPP        Combo
     16995237       AFL2           Yes         36MPP        Combo
     16995253       AFL2           Yes         36MPP        Hard
     16995289       AFL2           Yes         36MPP        Combo
     16995292       AFL2           Yes         36MPP        Combo
     16995309       AFL2           Yes         36MPP        Hard
     16995311       AFL2           Yes         36MPP        Combo
     16990305       AFL2           Yes         36MPP        Combo
     16990308       AFL2           Yes         36MPP        Combo
     16990313       AFL2           Yes         36MPP        Combo
     16990327       AFL2           No          No PP        NoPP
     16990343       AFL2           Yes         6MPP         Hard
     16990349       AFL2           Yes         36MPP        Combo
     16990353       AFL2           Yes         36MPP        Combo
     16990369       AFL2           Yes         36MPP        Combo
     16990393       AFL2           No          No PP        NoPP
     16990394       AFL2           Yes         36MPP        Combo
     16990395       AFL2           Yes         36MPP        Combo
     16990401       AFL2           No          No PP        NoPP
     16990405       AFL2           No          No PP        NoPP
     16990407       AFL2           No          No PP        NoPP
     16991422       AFL2           Yes         6MPP         Hard
     16991436       AFL2           Yes         36MPP        Hard
     16991473       AFL2           Yes         36MPP        Hard
     16991505       AFL2           Yes         36MPP        Combo
     16991557       AFL2           Yes         36MPP        Combo
     16991560       AFL2           Yes         36MPP        Combo
     16991565       AFL2           No          No PP        NoPP
     16991573       AFL2           Yes         36MPP        Combo
     16784555       AFL2           Yes         36MPP        Hard
     16786213       AFL2           Yes         36MPP        Hard
     16784592       AFL2           Yes         12MPP        Hard
     16788421       AFL2           Yes         12MPP        Hard
     16784713       AFL2           Yes         36MPP        Hard
     16788625       AFL2           Yes         36MPP        Hard
     16784809       AFL2           Yes         36MPP        Hard
     16788759       AFL2           Yes         36MPP        Hard
     16788962       AFL2           Yes         36MPP        Combo
     16789028       AFL2           Yes         36MPP        Hard
     16784901       AFL2           Yes         36MPP        Hard
     16784936       AFL2           Yes         36MPP        Combo
     16790452       AFL2           Yes         36MPP        Hard
     16985031       AFL2           Yes         36MPP        Combo
     16985038       AFL2           No          No PP        NoPP
     16985040       AFL2           Yes         12MPP        Hard
     16985048       AFL2           Yes         36MPP        Hard
     16985059       AFL2           Yes         36MPP        Combo
     16985064       AFL2           No          No PP        NoPP
     16778340       AFL2           Yes         36MPP        Hard
     16778855       AFL2           No          No PP        NoPP
     16778861       AFL2           Yes         36MPP        Hard
     16778903       AFL2           Yes         36MPP        Hard
     16778918       AFL2           No          No PP        NoPP
     16780764       AFL2           Yes         36MPP        Hard
     16780866       AFL2           Yes         36MPP        Hard
     16780881       AFL2           Yes         36MPP        Hard
     16778378       AFL2           Yes         36MPP        Hard
     16781025       AFL2           Yes         36MPP        Hard
     16781104       AFL2           Yes         12MPP        Hard
     16781277       AFL2           Yes         36MPP        Hard
     16775091       AFL2           Yes         36MPP        Hard
     16775215       AFL2           Yes         36MPP        Hard
     16775321       AFL2           No          No PP        NoPP
     16775402       AFL2           Yes         36MPP        Hard
     16775469       AFL2           No          No PP        NoPP
     16775549       AFL2           Yes         36MPP        Hard
     16775586       AFL2           Yes         12MPP        Hard
     16775639       AFL2           No          No PP        NoPP
     16776530       AFL2           Yes         36MPP        Hard
     16776553       AFL2           Yes         36MPP        Hard
     16776680       AFL2           Yes         36MPP        Hard
     16775066       AFL2           Yes         36MPP        Combo
     16776874       AFL2           Yes         36MPP        Hard
     16777159       AFL2           Yes         36MPP        Combo
     16770980       AFL2           No          No PP        NoPP
     16771035       AFL2           Yes         36MPP        Hard
     16771307       AFL2           Yes         12MPP        Hard
     16771926       AFL2           Yes         36MPP        Hard
     16771942       AFL2           Yes         36MPP        Hard
     16772465       AFL2           Yes         36MPP        Hard
     16772466       AFL2           Yes         12MPP        Hard
     16772551       AFL2           Yes         36MPP        Hard
     16772708       AFL2           Yes         12MPP        Hard
     16774929       AFL2           Yes         36MPP        Combo
     16765373       AFL2           Yes         36MPP        Hard
     16765588       AFL2           Yes         36MPP        Combo
     16767974       AFL2           Yes         12MPP        Hard
     16767981       AFL2           No          No PP        NoPP
     16732065       AFL2           Yes         36MPP        Hard
     16732135       AFL2           Yes         12MPP        Hard
     16768038       AFL2           Yes         12MPP        Hard
     16768082       AFL2           No          No PP        NoPP
     16768173       AFL2           Yes         36MPP        Hard
     16768178       AFL2           Yes         36MPP        Hard
     16768189       AFL2           Yes         12MPP        Hard
     16765133       AFL2           Yes         36MPP        Hard
     16768397       AFL2           Yes         12MPP        Hard
     16765162       AFL2           Yes         36MPP        Combo
     16765236       AFL2           Yes         36MPP        Hard
     16768518       AFL2           Yes         36MPP        Hard
     16768542       AFL2           Yes         36MPP        Combo
     16770544       AFL2           No          No PP        NoPP
     16770707       AFL2           No          No PP        NoPP
     16728807       AFL2           Yes         36MPP        Hard
     16728876       AFL2           Yes         12MPP        Hard
     16729484       AFL2           Yes         36MPP        Combo
     16729604       AFL2           Yes         12MPP        Hard
     16729865       AFL2           No          No PP        NoPP
     16730025       AFL2           Yes         36MPP        Hard
     16731456       AFL2           Yes         36MPP        Hard
     16723718       AFL2           Yes         36MPP        Hard
     16718255       AFL2           Yes         36MPP        Hard
     16718291       AFL2           No          No PP        NoPP
     16718656       AFL2           Yes         36MPP        Hard
     16718857       AFL2           Yes         12MPP        Hard
     16717693       AFL2           Yes         12MPP        Hard
     16718971       AFL2           No          No PP        NoPP
     16717813       AFL2           Yes         12MPP        Hard
     16719030       AFL2           Yes         36MPP        Hard
     16719159       AFL2           Yes         36MPP        Hard
     16721951       AFL2           Yes         36MPP        Hard
     16721968       AFL2           Yes         36MPP        Hard
     16718163       AFL2           Yes         36MPP        Combo
     16718179       AFL2           Yes         36MPP        Combo
     16980759       AFL2           Yes         36MPP        Combo
     16980788       AFL2           Yes         36MPP        Combo
     16980800       AFL2           Yes         36MPP        Combo
     16980804       AFL2           Yes         36MPP        Combo
     16980807       AFL2           Yes         12MPP        Hard
     16980818       AFL2           No          No PP        NoPP
     16980831       AFL2           Yes         36MPP        Combo
     16980870       AFL2           Yes         36MPP        Combo
     16980881       AFL2           Yes         36MPP        Combo
     16980889       AFL2           Yes         36MPP        Combo
     16980891       AFL2           Yes         36MPP        Combo
     16980895       AFL2           Yes         36MPP        Combo
     16980909       AFL2           Yes         6MPP         Hard
     16980918       AFL2           Yes         36MPP        Combo
     16980973       AFL2           Yes         36MPP        Combo
     16981008       AFL2           Yes         36MPP        Hard
     16981019       AFL2           Yes         36MPP        Combo
     16981073       AFL2           No          No PP        NoPP
     16981108       AFL2           No          No PP        NoPP
     16981133       AFL2           No          No PP        NoPP
     16981149       AFL2           Yes         12MPP        Hard
     16981194       AFL2           Yes         12MPP        Hard
     16981206       AFL2           No          No PP        NoPP
     16981227       AFL2           Yes         36MPP        Combo
     16981257       AFL2           No          No PP        NoPP
     16981276       AFL2           Yes         6MPP         Hard
     16981331       AFL2           Yes         36MPP        Combo
     16981332       AFL2           Yes         36MPP        Combo
     16981337       AFL2           No          No PP        NoPP
     16981427       AFL2           Yes         36MPP        Hard
     16981439       AFL2           Yes         12MPP        Hard
     16981479       AFL2           Yes         36MPP        Hard
     16981604       AFL2           No          No PP        NoPP
     16981612       AFL2           Yes         36MPP        Combo
     16981638       AFL2           No          No PP        NoPP
     16981786       AFL2           Yes         36MPP        Combo
     16981787       AFL2           No          No PP        NoPP
     16981795       AFL2           Yes         36MPP        Hard
     16981822       AFL2           Yes         36MPP        Combo
     16982839       AFL2           Yes         6MPP         Hard
     16982873       AFL2           Yes         36MPP        Hard
     16982881       AFL2           Yes         36MPP        Combo
     16982900       AFL2           Yes         36MPP        Hard
     16982925       AFL2           Yes         12MPP        Hard
     16982938       AFL2           No          No PP        NoPP
     16982948       AFL2           Yes         36MPP        Combo
     16982956       AFL2           No          No PP        NoPP
     16982979       AFL2           Yes         36MPP        Combo
     16983005       AFL2           Yes         36MPP        Hard
     16983010       AFL2           Yes         6MPP         Hard
     16983032       AFL2           Yes         6MPP         Hard
     16980596       AFL2           Yes         36MPP        Combo
     16980598       AFL2           Yes         36MPP        Combo
     16980603       AFL2           Yes         36MPP        Combo
     16983080       AFL2           No          No PP        NoPP
     16984642       AFL2           No          No PP        NoPP
     16984691       AFL2           Yes         36MPP        Hard
     16984696       AFL2           Yes         12MPP        Hard
     16984706       AFL2           No          No PP        NoPP
     16984717       AFL2           Yes         36MPP        Hard
     16984721       AFL2           Yes         36MPP        Combo
     16984730       AFL2           Yes         12MPP        Hard
     16984746       AFL2           Yes         36MPP        Combo
     16984754       AFL2           Yes         36MPP        Combo
     16984759       AFL2           Yes         36MPP        Combo
     16984762       AFL2           No          No PP        NoPP
     16984767       AFL2           No          No PP        NoPP
     16984788       AFL2           No          No PP        NoPP
     16984815       AFL2           No          No PP        NoPP
     16984817       AFL2           No          No PP        NoPP
     16984826       AFL2           No          No PP        NoPP
     16984838       AFL2           Yes         36MPP        Combo
     16984856       AFL2           Yes         36MPP        Combo
     16984914       AFL2           No          No PP        NoPP
     16984959       AFL2           No          No PP        NoPP
     16984985       AFL2           Yes         36MPP        Combo
     16985003       AFL2           Yes         36MPP        Combo
     16985013       AFL2           Yes         36MPP        Combo
     16980668       AFL2           No          No PP        NoPP
     16980674       AFL2           Yes         36MPP        Combo
     16980704       AFL2           Yes         36MPP        Combo
     16980717       AFL2           Yes         36MPP        Combo
     16980718       AFL2           No          No PP        NoPP
     16980719       AFL2           Yes         36MPP        Combo
     16978782       AFL2           No          No PP        NoPP
     16978800       AFL2           Yes         36MPP        Combo
     16978819       AFL2           Yes         6MPP         Hard
     16978855       AFL2           No          No PP        NoPP
     16978857       AFL2           Yes         36MPP        Combo
     16978859       AFL2           Yes         36MPP        Hard
     16978860       AFL2           Yes         36MPP        Combo
     16978882       AFL2           No          No PP        NoPP
     16978909       AFL2           Yes         36MPP        Combo
     16978922       AFL2           Yes         36MPP        Combo
     16978941       AFL2           Yes         12MPP        Hard
     16978967       AFL2           No          No PP        NoPP
     16978968       AFL2           No          No PP        NoPP
     16978991       AFL2           Yes         36MPP        Combo
     16979019       AFL2           Yes         36MPP        Combo
     16979051       AFL2           Yes         36MPP        Combo
     16979069       AFL2           Yes         36MPP        Combo
     16979092       AFL2           Yes         12MPP        Hard
     16979096       AFL2           Yes         36MPP        Combo
     16979132       AFL2           Yes         36MPP        Combo
     16979141       AFL2           No          No PP        NoPP
     16979142       AFL2           Yes         6MPP         Hard
     16979161       AFL2           Yes         36MPP        Combo
     16979173       AFL2           Yes         36MPP        Combo
     16979191       AFL2           Yes         36MPP        Hard
     16979226       AFL2           Yes         36MPP        Combo
     16979235       AFL2           Yes         12MPP        Hard
     16979266       AFL2           Yes         36MPP        Combo
     16979273       AFL2           Yes         36MPP        Combo
     16979289       AFL2           Yes         36MPP        Combo
     16979296       AFL2           Yes         36MPP        Combo
     16979302       AFL2           No          No PP        NoPP
     16979352       AFL2           Yes         36MPP        Combo
     16979398       AFL2           No          No PP        NoPP
     16979400       AFL2           Yes         36MPP        Combo
     16979406       AFL2           Yes         36MPP        Combo
     16979418       AFL2           No          No PP        NoPP
     16973908       AFL2           No          No PP        NoPP
     16973912       AFL2           No          No PP        NoPP
     16973924       AFL2           Yes         36MPP        Combo
     16973955       AFL2           Yes         36MPP        Hard
     16973965       AFL2           Yes         36MPP        Combo
     16974001       AFL2           No          No PP        NoPP
     16974010       AFL2           Yes         36MPP        Hard
     16974012       AFL2           Yes         36MPP        Combo
     16974042       AFL2           Yes         36MPP        Combo
     16974063       AFL2           No          No PP        NoPP
     16974065       AFL2           Yes         36MPP        Hard
     16974076       AFL2           Yes         36MPP        Combo
     16974081       AFL2           Yes         36MPP        Combo
     16974087       AFL2           Yes         36MPP        Combo
     16974091       AFL2           Yes         36MPP        Combo
     16974099       AFL2           No          No PP        NoPP
     16974106       AFL2           Yes         36MPP        Combo
     16974114       AFL2           Yes         36MPP        Combo
     16974123       AFL2           Yes         36MPP        Combo
     16974150       AFL2           No          No PP        NoPP
     16974157       AFL2           Yes         6MPP         Hard
     16974163       AFL2           Yes         36MPP        Combo
     16974181       AFL2           Yes         36MPP        Combo
     16974208       AFL2           Yes         12MPP        Soft/Unk
     16979495       AFL2           Yes         36MPP        Combo
     16979522       AFL2           Yes         12MPP        Hard
     16974234       AFL2           No          No PP        NoPP
     16974244       AFL2           Yes         36MPP        Combo
     16974246       AFL2           Yes         36MPP        Combo
     16974251       AFL2           No          No PP        NoPP
     16979558       AFL2           Yes         36MPP        Combo
     16979564       AFL2           Yes         36MPP        Combo
     16979570       AFL2           Yes         36MPP        Combo
     16979572       AFL2           Yes         12MPP        Hard
     16980361       AFL2           Yes         36MPP        Combo
     16980367       AFL2           No          No PP        NoPP
     16974344       AFL2           No          No PP        NoPP
     16974361       AFL2           No          No PP        NoPP
     16974369       AFL2           Yes         6MPP         Hard
     16980373       AFL2           Yes         12MPP        Hard
     16980381       AFL2           No          No PP        NoPP
     16980383       AFL2           Yes         36MPP        Hard
     16980389       AFL2           No          No PP        NoPP
     16980393       AFL2           Yes         36MPP        Combo
     16980455       AFL2           Yes         36MPP        Combo
     16980496       AFL2           No          No PP        NoPP
     16980511       AFL2           Yes         36MPP        Combo
     16980525       AFL2           Yes         12MPP        Hard
     16974404       AFL2           No          No PP        NoPP
     16974415       AFL2           No          No PP        NoPP
     16980531       AFL2           Yes         36MPP        Hard
     16980538       AFL2           Yes         36MPP        Combo
     16980544       AFL2           No          No PP        NoPP
     16980572       AFL2           Yes         36MPP        Combo
     16980577       AFL2           Yes         36MPP        Combo
     16980579       AFL2           Yes         36MPP        Combo
     16980588       AFL2           No          No PP        NoPP
     16974432       AFL2           Yes         12MPP        Hard
     16974444       AFL2           Yes         6MPP         Hard
     16974448       AFL2           No          No PP        NoPP
     16978710       AFL2           Yes         36MPP        Combo
     16978734       AFL2           Yes         36MPP        Combo
     16836982       ALT1           No          No PP        NoPP
     16845192       MALT           Yes         36MPP        Hard
     16845193       MALT           Yes         36MPP        Hard
     16845194       MALT           No          No PP        NoPP
     16845195       MALT           Yes         36MPP        Hard
     16845197       MALT           No          No PP        NoPP
     16845199       MALT           No          No PP        NoPP
     16845200       MALT           Yes         36MPP        Hard
     16845201       MALT           Yes         36MPP        Hard
     16845202       MALT           Yes         36MPP        Hard
     16845203       MALT           No          No PP        NoPP
     16845204       MALT           Yes         36MPP        Hard
     16845205       MALT           Yes         36MPP        Hard
     16845206       MALT           Yes         36MPP        Hard
     16845207       MALT           Yes         36MPP        Hard
     16845208       MALT           Yes         36MPP        Hard
     16845209       MALT           Yes         36MPP        Hard
     16845211       MALT           No          No PP        NoPP
     16845212       MALT           Yes         36MPP        Hard
     16845213       MALT           No          No PP        NoPP
     16845215       MALT           Yes         36MPP        Hard
     16845216       MALT           No          No PP        NoPP
     16845218       MALT           Yes         36MPP        Hard
     16845219       MALT           Yes         36MPP        Hard
     16845220       MALT           Yes         36MPP        Hard
     16845221       MALT           Yes         36MPP        Hard
     16845222       MALT           Yes         36MPP        Hard
     16845223       MALT           Yes         36MPP        Hard
     16845224       MALT           Yes         36MPP        Hard
     16845225       MALT           Yes         36MPP        Combo
     16845227       MALT           No          No PP        NoPP
     16845228       MALT           No          No PP        NoPP
     16845229       MALT           Yes         36MPP        Hard
     16845230       MALT           Yes         36MPP        Hard
     16845231       MALT           Yes         36MPP        Hard
     16845233       MALT           Yes         36MPP        Hard
     16845234       MALT           No          No PP        NoPP
     16845235       MALT           Yes         36MPP        Hard
     16845237       MALT           Yes         36MPP        Hard
     16845238       MALT           Yes         36MPP        Hard
     16845239       MALT           Yes         36MPP        Combo
     16845240       MALT           No          No PP        NoPP
     16845241       MALT           Yes         36MPP        Hard
     16845242       MALT           No          No PP        NoPP
     16845243       MALT           Yes         36MPP        Hard
     16845244       MALT           Yes         36MPP        Hard
     16845245       MALT           No          No PP        NoPP
     16845246       MALT           Yes         36MPP        Hard
     16845247       MALT           Yes         36MPP        Hard
     16845248       MALT           Yes         36MPP        Hard
     16845249       MALT           Yes         36MPP        Hard
     16845250       MALT           Yes         36MPP        Hard
     16845251       MALT           Yes         36MPP        Hard
     16845252       MALT           Yes         36MPP        Combo
     16845253       MALT           Yes         36MPP        Hard
     16845254       MALT           No          No PP        NoPP
     16845255       MALT           Yes         36MPP        Hard
     16845256       MALT           No          No PP        NoPP
     16845257       MALT           No          No PP        NoPP
     16845259       MALT           Yes         36MPP        Hard
     16845260       MALT           Yes         36MPP        Hard
     16845261       MALT           Yes         36MPP        Hard
     16845262       MALT           No          No PP        NoPP
     16845263       MALT           No          No PP        NoPP
     16845264       MALT           No          No PP        NoPP
     16845265       MALT           No          No PP        NoPP
     16845266       MALT           No          No PP        NoPP
     16845267       MALT           No          No PP        NoPP
     16845268       MALT           No          No PP        NoPP
     16845269       MALT           Yes         36MPP        Hard
     16845270       MALT           Yes         36MPP        Hard
     16845272       MALT           Yes         36MPP        Hard
     16845273       MALT           Yes         36MPP        Hard
     16845274       MALT           Yes         36MPP        Hard
     16845275       MALT           Yes         36MPP        Hard
     16845276       MALT           No          No PP        NoPP
     16845277       MALT           No          No PP        NoPP
     16845278       MALT           Yes         36MPP        Hard
     16845279       MALT           No          No PP        NoPP
     16845176       MALT           No          No PP        NoPP
     16845177       MALT           No          No PP        NoPP
     16845178       MALT           No          No PP        NoPP
     16845179       MALT           Yes         36MPP        Hard
     16845180       MALT           Yes         36MPP        Hard
     16845181       MALT           Yes         36MPP        Hard
     16845182       MALT           No          No PP        NoPP
     16845183       MALT           Yes         36MPP        Hard
     16845186       MALT           Yes         36MPP        Hard
     16845187       MALT           No          No PP        NoPP
     16845188       MALT           Yes         36MPP        Hard
     16845189       MALT           No          No PP        NoPP
     16845190       MALT           Yes         36MPP        Hard
     17002450       SSSO           Yes         36MPP        Combo
     16833469       MALT           No          No PP        NoPP
     16833470       MALT           Yes         12MPP        Hard
     16833472       MALT           No          No PP        NoPP
     16833475       MALT           No          No PP        NoPP
     16833476       MALT           Yes         36MPP        Hard
     16833478       MALT           Yes         36MPP        Hard
     16833481       MALT           No          No PP        NoPP
     16833482       MALT           No          No PP        NoPP
     16833483       MALT           No          No PP        NoPP
     16833484       MALT           Yes         12MPP        Hard
     16833485       MALT           Yes         12MPP        Hard
     16833486       MALT           Yes         36MPP        Hard
     16833488       MALT           No          No PP        NoPP
     16833489       MALT           No          No PP        NoPP
     16833490       MALT           Yes         12MPP        Hard
     16833491       MALT           No          No PP        NoPP
     16833492       MALT           Yes         12MPP        Hard
     16833494       MALT           Yes         36MPP        Hard
     16833495       ALT1           No          No PP        NoPP
     16833496       MALT           Yes         12MPP        Hard
     16833497       ALT1           Yes         12MPP        Hard
     16833498       MALT           Yes         36MPP        Hard
     16833500       MALT           Yes         36MPP        Hard
     16833501       MALT           Yes         36MPP        Hard
     16833502       ALT1           Yes         36MPP        Hard
     16833503       ALT1           Yes         12MPP        Hard
     16833504       MALT           Yes         36MPP        Hard
     16833505       ALT1           Yes         12MPP        Hard
     16833506       MALT           Yes         36MPP        Hard
     16833507       MALT           Yes         36MPP        Hard
     16833508       MALT           Yes         12MPP        Hard
     16833509       MALT           No          No PP        NoPP
     16833510       ALT1           No          No PP        NoPP
     16833511       MALT           Yes         12MPP        Hard
     16833512       ALT1           Yes         36MPP        Hard
     16833513       MALT           Yes         12MPP        Hard
     16833514       MALT           No          No PP        NoPP
     16833516       MALT           Yes         36MPP        Hard
     16833517       MALT           Yes         12MPP        Hard
     16833518       MALT           Yes         36MPP        Hard
     16833519       MALT           Yes         36MPP        Hard
     16833521       MALT           Yes         12MPP        Hard
     16833522       MALT           No          No PP        NoPP
     16833523       MALT           Yes         36MPP        Hard
     16833524       MALT           Yes         36MPP        Hard
     16833525       MALT           Yes         36MPP        Hard
     16833527       MALT           Yes         12MPP        Hard
     16833528       MALT           Yes         36MPP        Hard
     16833530       MALT           Yes         36MPP        Hard
     16833531       MALT           No          No PP        NoPP
     16833533       MALT           Yes         36MPP        Hard
     16833534       MALT           Yes         36MPP        Hard
     16833535       MALT           Yes         36MPP        Hard
     16833536       MALT           No          No PP        NoPP
     16833537       MALT           Yes         36MPP        Hard
     16833538       MALT           Yes         36MPP        Hard
     16833539       MALT           No          No PP        NoPP
     16833540       MALT           Yes         36MPP        Hard
     16833541       MALT           Yes         36MPP        Hard
     16833542       MALT           Yes         36MPP        Hard
     16833543       MALT           Yes         36MPP        Hard
     16833544       MALT           No          No PP        NoPP
     16833545       MALT           Yes         12MPP        Hard
     16833548       MALT           Yes         12MPP        Hard
     16833550       MALT           Yes         12MPP        Hard
     16833551       MALT           Yes         12MPP        Hard
     16833552       ALT1           Yes         36MPP        Hard
     16833553       ALT1           Yes         12MPP        Hard
     16833554       MALT           Yes         12MPP        Hard
     16833556       MALT           Yes         36MPP        Hard
     16833557       MALT           Yes         12MPP        Hard
     16833558       MALT           No          No PP        NoPP
     16833560       MALT           Yes         12MPP        Hard
     16833562       MALT           Yes         36MPP        Hard
     16833563       MALT           Yes         36MPP        Hard
     16833565       MALT           Yes         12MPP        Hard
     16833566       MALT           Yes         36MPP        Hard
     16833567       MALT           Yes         36MPP        Hard
     16833569       MALT           Yes         36MPP        Hard
     16833570       MALT           Yes         36MPP        Hard
     16833571       MALT           No          No PP        NoPP
     16833572       MALT           Yes         12MPP        Hard
     16833575       MALT           No          No PP        NoPP
     16833576       MALT           No          No PP        NoPP
     16833577       MALT           Yes         12MPP        Hard
     16833579       ALT1           Yes         12MPP        Hard
     16833581       ALT1           Yes         12MPP        Hard
     16833582       ALT1           Yes         36MPP        Hard
     16833583       ALT1           Yes         6MPP         Hard
     16833584       MALT           Yes         12MPP        Hard
     16833585       MALT           Yes         12MPP        Hard
     16836768       ALT1           Yes         36MPP        Hard
     16836770       ALT1           No          No PP        NoPP
     16836771       ALT1           Yes         36MPP        Hard
     16836772       ALT1           Yes         36MPP        Hard
     16836773       ALT1           No          No PP        NoPP
     16836775       ALT1           No          No PP        NoPP
     16836776       ALT1           Yes         36MPP        Hard
     16836778       ALT1           Yes         36MPP        Hard
     16836781       ALT1           Yes         36MPP        Hard
     16836782       ALT1           Yes         36MPP        Hard
     16836783       ALT1           Yes         36MPP        Hard
     16836785       ALT1           Yes         36MPP        Hard
     16836786       ALT1           Yes         36MPP        Hard
     16836788       ALT1           Yes         36MPP        Hard
     16836789       ALT1           No          No PP        NoPP
     16836791       ALT1           No          No PP        NoPP
     16836793       ALT1           Yes         36MPP        Hard
     16836794       ALT1           Yes         36MPP        Hard
     16836795       ALT1           No          No PP        NoPP
     16836796       ALT1           Yes         36MPP        Hard
     16836797       ALT1           No          No PP        NoPP
     16836798       ALT1           Yes         36MPP        Hard
     16836805       ALT1           Yes         36MPP        Hard
     16836806       ALT1           Yes         36MPP        Hard
     16836808       ALT1           Yes         36MPP        Hard
     16836809       ALT1           Yes         36MPP        Hard
     16836812       ALT1           Yes         36MPP        Hard
     16836814       ALT1           No          No PP        NoPP
     16836815       ALT1           Yes         36MPP        Hard
     16836817       ALT1           No          No PP        NoPP
     16836818       ALT1           Yes         36MPP        Hard
     16836820       ALT1           Yes         36MPP        Hard
     16836821       ALT1           No          No PP        NoPP
     16836822       ALT1           Yes         36MPP        Hard
     16836825       ALT1           No          No PP        NoPP
     16836826       ALT1           No          No PP        NoPP
     16836827       ALT1           No          No PP        NoPP
     16836828       ALT1           No          No PP        NoPP
     16836829       ALT1           No          No PP        NoPP
     16836830       ALT1           Yes         36MPP        Hard
     16836832       ALT1           Yes         36MPP        Hard
     16836837       ALT1           Yes         36MPP        Hard
     16836838       ALT1           No          No PP        NoPP
     16836839       ALT1           Yes         36MPP        Hard
     16836840       ALT1           Yes         36MPP        Hard
     16836842       ALT1           No          No PP        NoPP
     16836843       ALT1           Yes         36MPP        Hard
     16836846       ALT1           No          No PP        NoPP
     16836847       ALT1           Yes         36MPP        Hard
     16836849       ALT1           Yes         36MPP        Hard
     16836851       ALT1           No          No PP        NoPP
     16836852       ALT1           Yes         36MPP        Hard
     16836853       ALT1           Yes         36MPP        Hard
     16836854       MALT           Yes         36MPP        Hard
     16836855       ALT1           No          No PP        NoPP
     16836857       ALT1           Yes         36MPP        Hard
     16836858       ALT1           Yes         36MPP        Hard
     16836859       ALT1           No          No PP        NoPP
     16836860       ALT1           Yes         36MPP        Hard
     16836863       ALT1           No          No PP        NoPP
     16836864       ALT1           Yes         36MPP        Hard
     16836866       ALT1           Yes         36MPP        Hard
     16836867       ALT1           Yes         36MPP        Hard
     16836868       ALT1           No          No PP        NoPP
     16836869       ALT1           Yes         36MPP        Hard
     16836870       ALT1           Yes         36MPP        Hard
     16836872       MALT           Yes         36MPP        Hard
     16836874       ALT1           No          No PP        NoPP
     16836875       ALT1           No          No PP        NoPP
     16836877       ALT1           No          No PP        NoPP
     16836878       ALT1           Yes         36MPP        Hard
     16836879       ALT1           Yes         36MPP        Hard
     16836880       ALT1           Yes         36MPP        Hard
     16836883       ALT1           No          No PP        NoPP
     16836884       ALT1           Yes         36MPP        Hard
     16836886       ALT1           Yes         36MPP        Hard
     16836887       ALT1           No          No PP        NoPP
     16836888       ALT1           Yes         36MPP        Hard
     16836890       ALT1           Yes         36MPP        Hard
     16836891       ALT1           Yes         36MPP        Hard
     16836892       ALT1           No          No PP        NoPP
     16836894       ALT1           No          No PP        NoPP
     16836895       ALT1           No          No PP        NoPP
     16836896       ALT1           Yes         36MPP        Hard
     16836898       ALT1           Yes         36MPP        Hard
     16836900       ALT1           Yes         36MPP        Hard
     16836902       ALT1           No          No PP        NoPP
     16836903       ALT1           Yes         36MPP        Hard
     16836904       ALT1           Yes         36MPP        Hard
     16836905       ALT1           No          No PP        NoPP
     16836906       MALT           Yes         36MPP        Hard
     16836908       ALT1           No          No PP        NoPP
     16836910       ALT1           No          No PP        NoPP
     16836911       ALT1           Yes         36MPP        Hard
     16836912       ALT1           No          No PP        NoPP
     16836914       ALT1           Yes         36MPP        Hard
     16836915       ALT1           Yes         36MPP        Hard
     16836917       ALT1           Yes         36MPP        Combo
     16836919       ALT1           No          No PP        NoPP
     16836920       ALT1           Yes         36MPP        Combo
     16836921       ALT1           Yes         36MPP        Hard
     16836922       ALT1           Yes         36MPP        Hard
     16836923       ALT1           Yes         36MPP        Hard
     16836924       ALT1           Yes         36MPP        Hard
     16836925       ALT1           Yes         36MPP        Hard
     16836926       ALT1           No          No PP        NoPP
     16836927       ALT1           No          No PP        NoPP
     16836928       ALT1           Yes         36MPP        Hard
     16836930       ALT1           Yes         36MPP        Hard
     16836932       ALT1           Yes         36MPP        Hard
     16836933       ALT1           No          No PP        NoPP
     16836934       ALT1           No          No PP        NoPP
     16836935       ALT1           Yes         36MPP        Hard
     16836936       ALT1           Yes         36MPP        Hard
     16836937       ALT1           No          No PP        NoPP
     16836939       ALT1           Yes         36MPP        Hard
     16836942       ALT1           Yes         36MPP        Hard
     16836944       ALT1           Yes         36MPP        Hard
     16836945       ALT1           Yes         36MPP        Hard
     16836946       ALT1           Yes         36MPP        Hard
     16836948       ALT1           No          No PP        NoPP
     16836949       ALT1           No          No PP        NoPP
     16836951       ALT1           Yes         36MPP        Hard
     16836952       ALT1           No          No PP        NoPP
     16836953       ALT1           Yes         36MPP        Hard
     16836954       ALT1           No          No PP        NoPP
     16836955       ALT1           Yes         36MPP        Hard
     16836957       ALT1           No          No PP        NoPP
     16836958       ALT1           Yes         36MPP        Hard
     16836959       ALT1           No          No PP        NoPP
     16836960       ALT1           Yes         36MPP        Hard
     16836961       ALT1           No          No PP        NoPP
     16836962       ALT1           Yes         36MPP        Hard
     16836963       ALT1           No          No PP        NoPP
     16836964       ALT1           No          No PP        NoPP
     16836966       ALT1           No          No PP        NoPP
     16836967       ALT1           Yes         36MPP        Hard
     16836968       ALT1           Yes         36MPP        Hard
     16836969       ALT1           Yes         36MPP        Hard
     16836971       ALT1           No          No PP        NoPP
     16836974       ALT1           No          No PP        NoPP
     16836975       ALT1           No          No PP        NoPP
     16836976       ALT1           Yes         36MPP        Hard
     16836980       ALT1           No          No PP        NoPP
     16990915       ALT1           No          No PP        NoPP
     16996722       ALT1           Yes         36MPP        Combo
     16996724       ALT1           Yes         36MPP        Combo
     16996729       ALT1           Yes         24MPP        Combo




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C

                                                    [RESERVED]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Custodial Agreement,  dated as of March 30, 2007 among Structured Asset Mortgage Investments II Inc., as company,  Wells Fargo
         Bank,  National  Association  as trustee and  custodian and EMC Mortgage  Corporation,  as servicer,  in connection  with Bear
         Stearns Mortgage Funding Trust 2007-AR3, Mortgage Pass-Through Certificates, Series 2007-AR3

         In connection with the administration of the Mortgage Loans held by you pursuant to the above-captioned  Custodial  Agreement,
we request the release,  and hereby  acknowledge  receipt,  of the Mortgage File for the Mortgage Loan described  below, for the reason
indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:__________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT E

                                                      FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit  pursuant to Section
                                                                  860E(e)(4)  of the  Internal  Revenue
                                                                  Code of 1986, as amended, and for other
                                                                  purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial owner of the Bear Stearns Mortgage Funding
Trust  2007-AR3,  Mortgage  Pass-Through  Certificates,  Series  2007-AR3,  Class R  Certificates  (the "Class R  Certificates"))  (the
"Owner"),  a [savings  institution]  [corporation]  duly  organized  and  existing  under the laws of [the State of _____]  [the United
States], on behalf of which he makes this affidavit.

         2.       That the Owner (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a  "disqualified  organization"
within the  meaning of Section  860E(e)(5)  of the  Internal  Revenue  Code of 1986,  as amended  (the  "Code") or an  "electing  large
partnership"  within the meaning of Section 775 of the Code,  (ii) will endeavor to remain other than a disqualified  organization  and
an electing large  partnership  for so long as it retains its ownership in the Class R Certificates  and (iii) is acquiring the Class R
Certificates  for its own  account or for the  account of another  Owner from which it has  received  an  affidavit  and  agreement  in
substantially the same form as this affidavit and agreement.  (For this purpose, a "disqualified  organization" means an electing large
partnership  under  Section  775 of the  Code,  the  United  States,  any  state  or  political  subdivision  thereof,  any  agency  or
instrumentality  of any of the foregoing (other than an  instrumentality  all of the activities of which are subject to tax and, except
for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of  directors  is not  selected by any such  governmental
entity) or any  foreign  government,  international  organization  or any  agency or  instrumentality  of such  foreign  government  or
organization,  any rural electric or telephone  cooperative,  or any organization  (other than certain farmers'  cooperatives)  that is
generally exempt from federal income tax unless such organization is subject to the tax on unrelated business taxable income).

         3.       That the  Owner  is aware  (i) of the tax  that  would  be  imposed  on  transfers  of the  Class R  Certificates  to
disqualified  organizations  or electing large  partnerships  under the Code, that applies to all transfers of the Class R Certificates
after March 31, 1988; (ii) that such tax would be on the transferor (or, with respect to transfers to electing large  partnerships,  on
each such  partnership),  or, if such  transfer  is through an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent; (iii) that the person (other than with respect to transfers to electing large  partnerships)
otherwise  liable for the tax shall be relieved of liability for the tax if the  transferee  furnishes to such person an affidavit that
the transferee is not a disqualified  organization  and, at the time of transfer,  such person does not have actual  knowledge that the
affidavit is false;  and (iv) that the Class R Certificates  may be  "noneconomic  residual  interests"  within the meaning of Treasury
regulations  promulgated  pursuant to the Code and that the  transferor of a noneconomic  residual  interest will remain liable for any
taxes due with  respect to the income on such  residual  interest,  unless no  significant  purpose of the  transfer  was to impede the
assessment or collection of tax.

         4.       That the Owner is aware of the tax imposed on a  "pass-through  entity" holding the Class R Certificates if either the
pass-through  entity is an electing  large  partnership  under  Section 775 of the Code or if at any time during the taxable year of the
pass-through  entity a disqualified  organization is the record holder of an interest in such entity. (For this purpose, a "pass through
entity" includes a regulated  investment  company, a real estate investment trust or common trust fund, a partnership,  trust or estate,
and certain cooperatives.)

         5.       That  the  Owner  is  aware that  the  Trustee will not register  the  transfer of any Class R Certificates unless the
transferee, or the transferee's agent, delivers to it an affidavit and agreement,  among other things, in substantially the same form as
this affidavit and agreement.  The Owner expressly agrees that it will not consummate any such transfer if it knows or believes that any
of the representations contained in such affidavit and agreement are false.

         6.       That  the  Owner  has  reviewed  the  restrictions  set forth   on   the face  of  the Class R  Certificates  and  the
provisions of Section 5.05 of the Pooling and Servicing  Agreement under which the Class R Certificates were issued. The Owner expressly
agrees to be bound by and to comply with such restrictions and provisions.

         7.       That  the  Owner  consents  to  any  additional  restrictions or  arrangements  that shall  be deemed  necessary  upon
advice of counsel to  constitute  a  reasonable  arrangement  to ensure that the Class R  Certificates  will only be owned,  directly or
indirectly, by an Owner that is not a disqualified organization.

         8.       The Owner's Taxpayer Identification Number is # _______________.

         9.       This  affidavit  and  agreement  relates  only  to  the  Class  R  Certificates  held  by the  Owner and  not  to any
other holder of the Class R  Certificates.  The Owner  understands  that the  liabilities  described  herein relate only to the Class R
Certificates.

         10.      That no  purpose of  the   Owner relating to the transfer of  any of  the Class R Certificates  by  the  Owner  is or
will be to impede the  assessment  or  collection  of any tax;  in making this  representation,  the Owner  warrants  that the Owner is
familiar with (i) Treasury  Regulation  Section 1.860E-1 (c) and recent amendments  thereto,  effective as of August 19, 2002, and (ii)
the preamble describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

         11.      That  the  Owner has  no  present  knowledge  or  expectation  that  it  will be  unable  to pay  any  United  States
taxes owed by it so long as any of the Certificates  remain  outstanding.  In this regard,  the Owner hereby  represents to and for the
benefit of the person from whom it acquired the Class R Certificates  that the Owner intends to pay taxes  associated with holding such
Class R Certificates  as they become due, fully  understanding  that it may incur tax liabilities in excess of any cash flows generated
by the Class R Certificates.

         12.      That  the   Owner  has no   present  knowledge  or  expectation  that it  will  become  insolvent  or  subject  to  a
bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

         13.      The  Owner  is  a citizen  or  resident of  the  United States, a  corporation,  partnership  or other entity created
or organized  in, or under the laws of, the United  States or any  political  subdivision  thereof,  or an estate or trust whose income
from sources  without the United States is includable in gross income for United States federal  income tax purposes  regardless of its
connection with the conduct of a trade or business within the United States.

         14.      The Owner  hereby  agrees  that  it will  not cause  income from  the Class R Certificates  to  be attributable  to a
foreign  permanent  establishment or fixed base (within the meaning of an applicable  income tax treaty) of the Owner or another United
States taxpayer.

         15.      (a)      The  Purchaser  hereby  certifies,  represents  and  warrants to, and covenants  with the  Company  and  the
Trustee that the following statements in (1) or (2) are accurate:

                          (1)     The  Certificates   (i) are  not   being  acquired  by,  and   will  not  be  transferred   to,   any
employee benefit plan within the meaning of section 3(3) of the Employee  Retirement  Income Security Act of 1974, as amended ("ERISA")
or other retirement  arrangement,  including individual  retirement accounts and annuities,  Keogh plans and bank collective investment
funds and insurance  company general or separate accounts in which such plans,  accounts or arrangements are invested,  that is subject
to Section 406 of ERISA or Section 4975 of the Internal  Revenue Code of 1986 (the "Code") (any of the foregoing,  a "Plan"),  (ii) are
not being  acquired  with "plan  assets" of a Plan  within the meaning of the  Department  of Labor  ("DOL")  regulation,  29 C.F.R.  ?
2510.3-101 or otherwise under ERISA,  and (iii) will not be transferred to any entity that is deemed to be investing plan assets within
the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

                           (2)      The purchase of the  Certificates  is  permissible  under  applicable  law, will not  constitute or
result in any  prohibited  transaction  under  ERISA or Section  4975 of the Code,  will not  subject the Company or the Trustee to any
obligation  in  addition  to those  undertaken  in the  Pooling  and  Servicing  Agreement  and,  with  respect to each source of funds
("Source") being used by the Purchaser to acquire the Certificates,  each of the following statements is accurate: (a) the Purchaser is
an insurance  company;  (b) the Source is assets of the  Purchaser's  "general  account;"  (c) the  conditions  set forth in Prohibited
Transaction  Class  Exemption  ("PTCE")  95-60  issued by the DOL have  been  satisfied  and the  purchase,  holding  and  transfer  of
Certificates  by or on behalf of the Purchaser  are exempt under PTCE 95-60;  and (d) the amount of reserves and  liabilities  for such
general  account  contracts held by or on behalf of any Plan does not exceed 10% of the total reserves and  liabilities of such general
account plus surplus as of the date hereof (for  purposes of this  clause,  all Plans  maintained  by the same  employer (or  affiliate
thereof) or employee organization are deemed to be a single Plan) in connection with its purchase and holding of such Certificates; or

                  (b)      The Owner will provide the Trustee and the Company with an opinion of counsel  acceptable to and in form and
substance  satisfactory  to the Trustee  and the Company to the effect that the  purchase  of the  Certificates  is  permissible  under
applicable  law, will not constitute or result in any  non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code and
will not subject the Trustee or the Company to any  obligation  or  liability  (including  obligations  or  liabilities  under ERISA or
Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In addition, the Owner hereby certifies,  represents and warrants to, and covenants with, the Company and the Trustee
that the Owner will not transfer such  Certificates to any Plan or person unless either such Plan or person meets the  requirements set
forth in either (a) or (b) above.

                  Capitalized  terms used but not  defined  herein  shall have the  meanings  assigned  in the  Pooling  and  Servicing
Agreement.

         IN WITNESS WHEREOF,  the Investor has caused this instrument to be executed on its behalf,  pursuant to authority of its Board
of Directors, by its [Title of Officer] this ____ day  of  _________, 20__.

                                                     [NAME OF INVESTOR]

                                                     By:________________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of distributions]
                                                           [Address of Investor for receipt of tax information]


         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be the same person who executed
the foregoing  instrument  and to be the [Title of Officer] of the Investor,  and  acknowledged  to me that he executed the same as his
free act and deed and the free act and deed of the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                                         ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR3

                  Re:      Bear Stearns Mortgage Funding Trust 2007-AR3
                           Mortgage Pass-Through Certificates, Series 2007-AR3

Ladies and Gentlemen:

         ______________ (the "Purchaser")  intends to purchase from ______________ (the "Seller")  $_________ initial Current Principal
Amount of Mortgage Pass-Through  Certificates,  Series 2007-AR3,  Class _____ (the "Certificates"),  issued pursuant to the Pooling and
Servicing Agreement (the "Pooling and Servicing  Agreement"),  dated as of March 1, 2007 among Structured Asset Mortgage Investments II
Inc., as depositor (the "Seller"),  EMC Mortgage  Corporation,  as servicer and seller and Wells Fargo Bank, National  Association,  as
trustee  (the  "Trustee").  All terms used  herein and not  otherwise  defined  shall have the  meanings  set forth in the  Pooling and
Servicing Agreement.  The Purchaser hereby certifies, represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands  that (a) the  Certificates  have not been and will not be registered or
                  qualified  under the  Securities Act of 1933, as amended (the "Act") or any state  securities  law, (b) the Seller is
                  not required to so register or qualify the  Certificates,  (c) the  Certificates may be resold only if registered and
                  qualified  pursuant  to the  provisions  of the  Act or any  state  securities  law,  or if an  exemption  from  such
                  registration and qualification is available,  (d) the Pooling and Servicing Agreement contains restrictions regarding
                  the transfer of the Certificates and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The Purchaser is acquiring the  Certificates for its own account for investment only and not with a
                  view to or for sale in  connection  with any  distribution  thereof in any manner  that would  violate the Act or any
                  applicable state securities laws.

                           3.       The Purchaser is (a) a substantial,  sophisticated institutional investor having such knowledge and
                  experience in financial and business matters,  and, in particular,  in such matters related to securities  similar to
                  the Certificates,  such that it is capable of evaluating the merits and risks of investment in the Certificates,  (b)
                  able to bear the economic  risks of such an investment and (c) an  "accredited  investor"  within the meaning of Rule
                  501 (a) promulgated pursuant to the Act.

                           4.       The Purchaser  has been  furnished  with,  and has had an  opportunity  to review (a) a copy of the
                  Pooling and Servicing  Agreement and (b) such other information  concerning the Certificates,  the Mortgage Loans and
                  the Seller as has been  requested by the Purchaser  from the Seller or the Seller and is relevant to the  Purchaser's
                  decision to purchase the  Certificates.  The Purchaser has had any questions arising from such review answered by the
                  Seller or the Seller to the satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized  or will it authorize any person to (a)
                  offer, pledge,  sell, dispose of or otherwise transfer any Certificate,  any interest in any Certificate or any other
                  similar  security to any person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition  of
                  other transfer of any  Certificate,  any interest in any Certificate or any other similar security from any person in
                  any manner, (c) otherwise  approach or negotiate with respect to any Certificate,  any interest in any Certificate or
                  any other  similar  security  with any person in any manner,  (d) make any general  solicitation  by means of general
                  advertising  or in any other  manner or (e) take any other  action,  that (as to any of (a) through (e) above)  would
                  constitute a distribution  of any  Certificate  under the Act, that would render the disposition of any Certificate a
                  violation of Section 5 of the Act or any state  securities law, or that would require  registration or  qualification
                  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any of the  Certificates,  except in compliance
                  with the provisions of the Pooling and Servicing Agreement.

                           [6.      The Purchaser (if the  Certificate is not rated at least "BBB-" or its  equivalent by Fitch,  Inc.,
                  S&P, Moody's, DBRS Limited or DBRS, Inc.):

                                    (a)     is not an employee benefit or other plan subject to the prohibited transaction provisions
                  of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal
                  Revenue Code of 1986, as amended (a "Plan"), or any other person (including an investment manager, a named fiduciary
                  or a trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan
                  assets" of any Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it to purchase the Certificates
                  is an "insurance company general account" (within the meaning of DOL Prohibited Transaction Class Exemption ("PTCE")
                  95-60), and the purchase is being made in reliance upon the availability of the exemptive relief afforded under
                  Sections I and III of PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee
that the Purchaser will not transfer such Certificates to any Plan or person unless such Plan or person meets the requirements set
forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]


                                                            By:___________________________________
                                                                 Name:
                                                                 Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-2


                                              FORM OF RULE 144A INVESTMENT REPRESENTATION

                                        Description of Rule 144A Securities, including numbers:

                                       _________________________________________________________

                                       _________________________________________________________

                                       _________________________________________________________

                                       _________________________________________________________

                  The undersigned seller, as registered holder (the "Seller"),  intends to transfer the Rule 144A Securities  described
above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with such  transfer and in accordance  with the  agreements  pursuant to which the Rule 144A
Securities  were issued,  the Seller  hereby  certifies  the  following  facts:  Neither the Seller nor anyone acting on its behalf has
offered,  transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in the Rule 144A Securities or
any other  similar  security  to, or  solicited  any offer to buy or accept a transfer,  pledge or other  disposition  of the Rule 144A
Securities,  any interest in the Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated with
respect to the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security with, any person in any
manner,  or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any other action,  that
would  constitute a distribution  of the Rule 144A  Securities  under the Securities Act of 1933, as amended (the "1933 Act"),  or that
would render the  disposition  of the Rule 144A  Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant
thereto,  and that the  Seller has not  offered  the Rule 144A  Securities  to any  person  other than the Buyer or another  "qualified
institutional buyer" as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the Trustee and the Servicer (as
defined to the Pooling and Servicing  Agreement,  dated as of March 1, 2007 (the "Agreement"),  among the Company,  EMC and Wells Fargo
Bank, National Association, as trustee (the "Trustee")) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been registered  under the 1933 Act or
the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional investor      having     such
knowledge and experience in financial and business matters that it is  capable of evaluating  the merits and risks of investment in the
Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the       Rule 144A  Securities that it
has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the Buyer nor anyone  acting on its  behalf has  offered,  transferred,  pledged,  sold or
         otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other similar  security to,
         or solicited any offer to buy or accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated with respect to the Rule
         144A  Securities,  any interest in the Rule 144A Securities or any other similar  security with, any person in any manner,  or
         made any general  solicitation by means of general  advertising or in any other manner, or taken any other action,  that would
         constitute a  distribution  of the Rule 144A  Securities  under the 1933 Act or that would render the  disposition of the Rule
         144A Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant thereto,  nor will it act, nor has
         it authorized or will it authorize any person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The Buyer is a "qualified  institutional buyer" as that term is defined in Rule 144A under the 1933
         Act and has completed  either of the forms of  certification  to that effect  attached hereto as Annex 1 or Annex 2. The Buyer
         is aware that the sale to it is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands  that such Rule 144A Securities may be
         resold,  pledged or transferred only (i) to a person reasonably believed to be a qualified  institutional buyer that purchases
         for its own account or for the account of a qualified  institutional buyer to whom notice is given that the resale,  pledge or
         transfer is being made in reliance on Rule 144A, or (ii) pursuant to another exemption from registration under the 1933 Act.

                  3.       [The Buyer (if the Rule 144A  Securities  are not rated at least "BBB-" or its  equivalent  by Fitch,  Inc.,
S&P, Moody's, DBRS Limited or DBRS, Inc.):

                           a.       is not an employee  benefit or other plan subject to the prohibited  transaction  provisions of the
         Employee  Retirement Income Security Act of 1974, as amended ("ERISA"),  or Section 4975 of the Internal Revenue Code of 1986,
         as amended (a "Plan"),  or any other person  (including an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any Certificate with "plan assets" of any Plan within the meaning
         of the Department of Labor ("DOL") regulation at 29 C.F.R. § 2510.3-101; or

                           b.       is an insurance  company,  the source of funds to be used by it to purchase the  Certificates is an
         "insurance  company general account" (within the meaning of DOL Prohibited  Transaction Class Exemption  ("PTCE") 95-60),  and
         the purchase is being made in reliance upon the  availability  of the exemptive  relief  afforded  under Sections I and III of
         PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts  and by the different  parties hereto on separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth below.


__________________________________________                   _________________________________________
Print Name of Seller                                         Print Name of Buyer
By:_______________________________________                   By:______________________________________
    Name:                                                        Name:
    Title:                                                       Title:

Taxpayer Identification                                      Taxpayer Identification:
No._______________________________________                   No:______________________________________
Date:_____________________________________                   Date:____________________________________




--------------------------------------------------------------------------------




                                                                                                             ANNEX 1 TO EXHIBIT F-2


                                       QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                                        [For Buyers Other Than Registered Investment Companies]

                  The undersigned hereby certifies as follows in connection with the Rule 144A Investment  Representation to which this
Certification is attached:

                  1.       As indicated  below,  the undersigned is the President,  Chief Financial  Officer,  Senior Vice President or
other executive officer of the Buyer.

                  2.       In connection with purchases by the Buyer,  the Buyer is a "qualified  institutional  buyer" as that term is
defined in Rule 144A under the  Securities  Act of 1933 ("Rule 144A")  because (i) the Buyer owned and/or  invested on a  discretionary
basis  $ ____________________________________ in securities (except for the excluded securities referred to below) as of the end of the
Buyer's most recent fiscal year (such amount being  calculated in accordance  with Rule 144A) and (ii) the Buyer satisfies the criteria
in the category marked below.

         Corporation,  etc.  The Buyer is a  corporation  (other than a bank,  savings and loan  association  or similar  institution),
         Massachusetts  or similar  business  trust,  partnership,  or charitable  organization  described in Section  501(c)(3) of the
         Internal Revenue Code.

         Bank.  The Buyer (a) is a national  bank or  banking  institution  organized  under the laws of any  State,  territory  or the
         District  of  Columbia,  the  business  of which is  substantially  confined  to  banking  and is  supervised  by the State or
         territorial  banking  commission or similar  official or is a foreign bank or equivalent  institution,  and (b) has an audited
         net worth of at least  $25,000,000 as demonstrated  in its latest annual  financial  statements,  a copy of which is attached
         hereto.

         Savings  and  Loan.  The Buyer (a) is a  savings  and loan  association,  building  and loan  association,  cooperative  bank,
         homestead  association  or similar  institution,  which is  supervised  and  examined by a State or Federal  authority  having
         supervision over any such  institutions or is a foreign savings and loan association or equivalent  institution and (b) has an
         audited net worth of at least $25,000,000 as demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934.

         Insurance  Company.  The Buyer is an insurance  company  whose  primary and  predominant  business  activity is the writing of
         insurance  or the  reinsuring  of risks  underwritten  by  insurance  companies  and which is  subject to  supervision  by the
         insurance commissioner or a similar official or agency of a State or territory or the District of Columbia.

         State or Local Plan. The Buyer is a plan  established  and maintained by a State,  its political  subdivisions,  or any agency
         or instrumentality of the State or its political subdivisions, for the benefit of its employees.

         ERISA Plan. The Buyer is an employee  benefit plan within the meaning of Title I of the Employee  Retirement  Income  Security
         Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment Advisers Act of 1940.

         SBIC. The Buyer is a Small Business  Investment  Company  licensed by the U.S.  Small  Business  Administration  under Section
         301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in  Section  202(a)(22)  of the
         Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose  participants  are  exclusively  (a)
         plans  established and maintained by a State, its political  subdivisions,  or any agency or  instrumentality  of the State or
         its political  subdivisions,  for the benefit of its employees, or (b) employee benefit plans within the meaning of Title I of
         the  Employee  Retirement  Income  Security  Act of 1974,  but is not a trust fund that  includes as  participants  individual
         retirement accounts or H.R. 10 plans.

                  3.       The term  "securities"  as used herein does not include (i) securities of issuers that are  affiliated  with
the Buyer,  (ii) securities that are part of an unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,  (iii) bank
deposit notes and certificates of deposit, (iv) loan participations,  (v) repurchase  agreements,  (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of determining  the aggregate  amount of securities  owned and/or  invested on a  discretionary
basis by the Buyer,  the Buyer used the cost of such  securities to the Buyer and did not include any of the securities  referred to in
the preceding  paragraph.  Further,  in determining such aggregate amount, the Buyer may have included securities owned by subsidiaries
of the Buyer, but only if such  subsidiaries are consolidated  with the Buyer in its financial  statements  prepared in accordance with
generally  accepted  accounting  principles  and if the  investments  of such  subsidiaries  are managed  under the Buyer's  direction.
However,  such securities were not included if the Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the
Buyer is not itself a reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges  that it is familiar with Rule 144A and understands  that the seller to it and other
parties  related to the  Certificates  are relying and will continue to rely on the statements made herein because one or more sales to
the Buyer may be in reliance on Rule 144A.

______           ______         Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?

                  6.       If the answer to the foregoing  question is "no", the Buyer agrees that, in connection  with any purchase of
securities  sold to the Buyer for the account of a third party  (including  any separate  account) in reliance on Rule 144A,  the Buyer
will only  purchase for the account of a third party that at the time is a "qualified  institutional  buyer" within the meaning of Rule
144A.  In  addition,  the Buyer agrees that the Buyer will not  purchase  securities  for a third party unless the Buyer has obtained a
current  representation  letter from such third party or taken other appropriate steps  contemplated by Rule 144A to conclude that such
third party independently meets the definition of "qualified institutional buyer" set forth in Rule 144A.

                  7.       The Buyer  will  notify  each of the  parties  to which  this  certification  is made of any  changes in the
information  and  conclusions  herein.  Until such notice is given,  the Buyer's  purchase of Rule 144A  Securities  will  constitute a
reaffirmation of this certification as of the date of such purchase.



                                                     _____________________________________________________
                                                     Print Name of Buyer


                                                     By:__________________________________________________
                                                            Name:
                                                            Title:


                                                     Date:_________________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-3


                                               FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                                       _____, 20___

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179


Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR3


                  Re:      Mortgage Pass-Through Certificates, Series 2007-AR3

Ladies and Gentlemen:

                  In connection with the sale by               (the "Seller") to                      (the "Purchaser") of $
Initial Current Principal Amount of Mortgage Pass-Through  Certificates,  Series 2007-AR3 (the "Certificates")  pursuant to the Pooling
and  Servicing  Agreement,  dated as of March 1,  2007 (the  "Pooling  and  Servicing  Agreement"),  among  Structured  Asset  Mortgage
Investments II Inc. (the "Company"),  EMC Mortgage  Corporation  ("EMC") and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee").  The Seller hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the  Seller nor  anyone  acting on its behalf has (a)  offered,  pledged,  sold,  disposed  of or  otherwise
transferred  any  Certificate,  any interest in any  Certificate  or any other  similar  security to any person in any manner,  (b) has
solicited any offer to buy or to accept a pledge,  disposition or other transfer of any  Certificate,  any interest in any  Certificate
or any other  similar  security  from any  person in any  manner,  (c) has  otherwise  approached  or  negotiated  with  respect to any
Certificate,  any interest in any  Certificate  or any other similar  security with any person in any manner,  (d) has made any general
solicitation  by means of  general  advertising  or in any other  manner,  or (e) has taken  any other  action,  that (as to any of (a)
through (e) above) would  constitute a  distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or that would  require
registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set forth in the  foregoing  sentence  with
respect to any Certificate.  The Seller has not and will not sell or otherwise  transfer any of the Certificates,  except in compliance
with the provisions of the Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     ___________________________________________
                                                     (Seller)



                                                     By:________________________________________
                                                        Name:
                                                        Title:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT G


                                                      FORM OF CUSTODIAL AGREEMENT


                  THIS CUSTODIAL  AGREEMENT (as amended and  supplemented  from time to time, the  "Agreement"),  dated as of March 30,
2007,  by and among WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as trustee  (including  its  successors  under the Pooling and Servicing
Agreement  defined below,  the "Trustee"),  STRUCTURED ASSET MORTGAGE  INVESTMENTS II INC., as company  (together with any successor in
interest,  the  "Company"),  EMC MORTGAGE  CORPORATION,  as servicer  (together  with any successor in interest or successor  under the
Pooling and Servicing Agreement referred to below, the "Servicer") and WELLS FARGO BANK, NATIONAL  ASSOCIATION,  as custodian (together
with any successor in interest or any successor appointed hereunder, the "Custodian").

                                                           WITNESSETH THAT:

                  WHEREAS, the Company,  the Servicer and the Trustee have entered into a Pooling and Servicing Agreement,  dated as of
March 1, 2007, relating to the issuance of Bear Stearns Mortgage Funding Trust 2007-AR3,  Mortgage  Pass-Through  Certificates,  Series
2007-AR3 (as in effect on the date of this agreement,  the "Original Pooling and Servicing  Agreement," and as amended and supplemented
from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed to act as agent for the  Trustee  on behalf of the  Certificateholders  for the
purposes of receiving and holding certain  documents and other  instruments  delivered by the Company or the Servicer under the Pooling
and Servicing Agreement, all upon the terms and conditions and subject to the limitations hereinafter set forth;

                  NOW, THEREFORE,  in consideration of the premises and the mutual covenants and agreements  hereinafter set forth, the
Trustee the Company, the Servicer and the Custodian hereby agree as follows:

                                                              ARTICLE I.
                                                              DEFINITIONS

                  Capitalized  terms used in this  Agreement  and not defined  herein shall have the meanings  assigned in the Original
Pooling and Servicing Agreement, unless otherwise required by the context herein.

                                                              ARTICLE II.
                                                     CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The  Custodian,  as the duly  appointed
agent of the Trustee for these purposes,  acknowledges  (subject to any exceptions  noted in the Initial  Certification  referred to in
Section 2.3(a) receipt of the Mortgage Files relating to the Mortgage Loans  identified on the schedule  attached hereto (the "Mortgage
Files") and declares that it holds and will hold such  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of
all present and future Certificateholders.

                  Section 2.2.      Recordation of  Assignments.  If any Mortgage File includes one or more  assignments of Mortgage to
the Trustee in a state which is  specifically  excluded  from the Opinion of Counsel  delivered  by the Company to the Trustee  (with a
copy to the Custodian)  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each such assignment shall
be  delivered  by the  Custodian to the Company for the purpose of recording  it in the  appropriate  public  office for real  property
records,  and the Company,  at no expense to the Custodian,  shall promptly cause to be recorded in the  appropriate  public office for
real  property  records each such  assignment of Mortgage and,  upon receipt  thereof from such public  office,  shall return each such
assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior to the Closing  Date, in  accordance  with Section 2.02 of the Pooling and Servicing  Agreement,
the  Custodian  shall  deliver to the  Company  and the  Trustee an Initial  Certification  in the form  annexed  hereto as Exhibit One
evidencing  receipt  (subject to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans listed on the Schedule
attached hereto (the "Mortgage Loan Schedule").

                  (2)      Within 90 days of the Closing Date, the Custodian agrees, for the benefit of Certificateholders,  to review,
in accordance  with the provisions of Section 2.02 of the Pooling and Servicing  Agreement,  each such  document,  and shall deliver to
the Company and the Trustee an Interim  Certification  in the form annexed  hereto as Exhibit Two to the effect that all such documents
have been executed and received and that such documents relate to the Mortgage Loans  identified on the Mortgage Loan Schedule,  except
for any exceptions listed on Schedule A attached to such Interim  Certification.  The Custodian shall be under no duty or obligation to
inspect,  review or  examine  said  documents,  instruments,  certificates  or other  papers to  determine  that the same are  genuine,
enforceable,  or  appropriate  for the  represented  purpose or that they have  actually been recorded or that they are other than what
they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date,  the Custodian  shall review the Mortgage  Files as provided
in Section 2.02 of the Pooling and  Servicing  Agreement and deliver to the Company and the Trustee a Final  Certification  in the form
annexed hereto as Exhibit Three evidencing the completeness of the Mortgage Files.

                  (4)      In  reviewing  the  Mortgage  Files as  provided  herein and in the  Pooling and  Servicing  Agreement,  the
Custodian shall make no representation  as to and shall not be responsible to verify (i) the validity,  legality,  enforceability,  due
authorization,  recordability,  sufficiency  or  genuineness  of any of the  documents  included  in any  Mortgage  File  or  (ii)  the
collectibility, insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written request from the Trustee,  the Custodian  shall as soon as practicable  supply the Trustee with a list
of all of the documents relating to the Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification of Breaches of  Representations  and Warranties.  Upon discovery by the Custodian of a
breach of any  representation  or warranty  made by the Company as set forth in the Pooling and Servicing  Agreement  with respect to a
Mortgage  Loan  relating to a Mortgage  File,  the  Custodian  shall give prompt  written  notice to the Company,  the Servicer and the
Trustee.

                  Section 2.5.      Custodian to Cooperate:  Release of Mortgage Files. Upon receipt of written notice from the Trustee
that the Mortgage Loan Seller has repurchased a Mortgage Loan pursuant to Article II of the Pooling and Servicing  Agreement,  and that
the purchase price therefore has been deposited in the Custodial  Account or the  Distribution  Account,  then the Custodian  agrees to
promptly release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the Custodian's  receipt of a request for release (a "Request for Release")  substantially  in the form attached
to the Pooling and  Servicing  Agreement  as Exhibit D signed by a  Servicing  Officer of the  Servicer  stating  that it has  received
payment in full of a Mortgage  Loan or that payment in full will be escrowed in a manner  customary  for such  purposes,  the Custodian
agrees  promptly to release to the Servicer the related  Mortgage  File.  The Company  shall deliver to the Custodian and the Custodian
agrees to accept the Mortgage Note and other documents constituting the Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage  Loan,  including,  for this
purpose,  collection under any Primary Insurance Policy,  the Servicer shall deliver to the Custodian a Request for Release signed by a
Servicing  Officer  requesting  that possession of all of the Mortgage File be released to the Servicer and certifying as to the reason
for such release and that such release will not  invalidate any insurance  coverage  provided in respect of the Mortgage Loan under any
of the Insurance Policies.  Upon receipt of the foregoing,  the Custodian shall deliver the Mortgage File to the related Servicer.  The
Servicer  shall cause each Mortgage File or any document  therein so released to be returned to the Custodian  when the need  therefore
by the related  Servicer no longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds  relating to
the Mortgage Loan have been deposited in the Custodial  Account or the Distribution  Account or (ii) the Mortgage File or such document
has been delivered to an attorney,  or to a public  trustee or other public  official as required by law, for purposes of initiating or
pursuing legal action or other proceedings for the foreclosure of the Mortgaged Property either judicially or  non-judicially,  and the
Servicer has  delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to the name and address of the Person to
which such Mortgage File or such document was delivered and the purpose or purposes of such delivery.

                  At any time that the  Servicer is required to deliver to the  Custodian a Request for  Release,  the  Servicer  shall
deliver  two copies of the  Request  for  Release if  delivered  in hard copy or the  Servicer  may  furnish  such  Request for Release
electronically  to the  Custodian,  in which  event the  Servicing  Officer  transmitting  the same shall be deemed to have  signed the
Request for Release.  In connection  with any Request for Release of a Mortgage File because of a repurchase of a Mortgage  Loan,  such
Request for Release shall be accompanied by an assignment of mortgage,  without  recourse,  representation or warranty from the Trustee
to the  Mortgage  Loan Seller and the related  Mortgage  Note shall be endorsed  without  recourse,  representation  or warranty by the
Trustee  (unless such Mortgage  Note was a MERS Loan and not endorsed to the Trustee) and be returned to the Mortgage  Loan Seller.  In
connection  with any  Request for  Release of a Mortgage  File  because of the  payment in full of a Mortgage  Loan,  such  Request for
Release  shall be  accompanied  by a certificate  of  satisfaction  or other  similar  instrument to be executed by or on behalf of the
Trustee and returned to the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,  substitution  of  liability
agreement or sale of servicing  agreement is entered  into with respect to any Mortgage  Loan subject to this  Agreement in  accordance
with the terms and provisions of the Pooling and Servicing  Agreement,  the Servicer shall notify the Custodian that such assumption or
substitution  agreement has been completed by forwarding to the Custodian the original of such  assumption or  substitution  agreement,
which shall be added to the related  Mortgage File and, for all purposes,  shall be considered a part of such Mortgage File to the same
extent as all other documents and instruments constituting parts thereof.

                                                             ARTICLE III.
                                                       CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian as Bailee and Agent of the  Trustee.  With respect to each  Mortgage  Note,  Mortgage and
other  documents  constituting  each Mortgage File which are delivered to the Custodian,  the Custodian is  exclusively  the bailee and
agent of the  Trustee and has no  instructions  to hold any  Mortgage  Note or  Mortgage  for the benefit of any person  other than the
Trustee and the  Certificateholders  and undertakes to perform such duties and only such duties as are  specifically  set forth in this
Agreement.  Except upon compliance with the provisions of Section 2.5 of this  Agreement,  no Mortgage Note,  Mortgage or Mortgage File
shall be delivered by the Custodian to the Company or the Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The Custodian in its  individual or any other capacity may become
the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

                  Section 3.4.      Custodian's Fees and Expenses.  The Trustee  covenants and agrees to pay to the Custodian from time
to time,  and the  Custodian  shall be entitled  to,  reasonable  compensation  for all  services  rendered by it in the  exercise  and
performance  of any of the powers  and duties  hereunder  of the  Custodian  pursuant  to an  agreement  between  the  Trustee  and the
Custodian,  and the Custodian  will be entitled to be paid or reimbursed by the Trust upon its request,  from amounts held by it in the
Distribution  Account,  for all reasonable  expenses,  disbursements  and advances incurred or made by the Custodian in accordance with
any of the provisions of this Agreement  (including the reasonable  compensation and the expenses and  disbursements of its counsel and
of all persons not regularly in its employ),  except any such expense,  disbursement or advance as may arise from its negligence or bad
faith or to the extent  that such cost or expense is  indemnified  by the Company or the Trust  pursuant  to the Pooling and  Servicing
Agreement.

                  Section 3.5.      Custodian May Resign;  Trustee May Remove Custodian.  The Custodian may resign from the obligations
and duties  hereby  imposed upon it as such  obligations  and duties  relate to its acting as Custodian  of the  Mortgage  Loans.  Upon
receiving  such notice of  resignation,  the Trustee  shall either take custody of the  Mortgage  Files itself and give prompt  written
notice thereof to the Company,  the Servicer and the Custodian,  or promptly appoint a successor  Custodian by written  instrument,  in
duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and one copy to the successor Custodian.  If the
Trustee shall not have taken custody of the Mortgage  Files and no successor  Custodian  shall have been so appointed and have accepted
appointment  within 30 days  after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the Custodian at any time with the consent of the Servicer.  In such event,  the Trustee shall
appoint, or petition a court of competent  jurisdiction to appoint, a successor Custodian  hereunder.  Any successor Custodian shall be
a depository  institution  subject to  supervision or  examination  by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation  or removal of the  Custodian  and  appointment  of a  successor  Custodian  pursuant  to any of the
provisions of this Section 3.5 shall become  effective upon  acceptance of appointment  by the successor  Custodian.  The Trustee shall
give prompt notice to the Company and the Servicer of the  appointment  of any successor  Custodian.  No successor  Custodian  shall be
appointed by the Trustee without the prior approval of the Company and the Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the  Custodian  may be merged or
converted or with which it may be  consolidated,  or any Person  resulting from any merger,  conversion or  consolidation  to which the
Custodian  shall be a party,  or any Person  succeeding  to the business of the  Custodian,  shall be the  successor  of the  Custodian
hereunder,  without the execution or filing of any paper or any further act on the part of any of the parties  hereto,  anything herein
to the contrary  notwithstanding;  provided that such  successor is a depository  institution  subject to supervision or examination by
federal or state  authority  and is able to satisfy  the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the
Servicer or the Company.

                  Section 3.7.      Representations  of  the  Custodian.  The  Custodian  hereby  represents  that  it is a  depository
institution  subject to  supervision or examination  by a federal or state  authority,  has a combined  capital and surplus of at least
$15,000,000 and is qualified to do business in the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither the Custodian  nor any of its  directors,  officers,  agents or
employees,  shall be liable for any action  taken or omitted to be taken by it or them  hereunder  or in  connection  herewith  in good
faith and reasonably  believed (which belief may be based upon the written opinion or advice of counsel  selected by it in the exercise
of reasonable  care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,  lack of good
faith or willful  misconduct.  The  Custodian and any director,  officer,  employee or agent of the Custodian may rely in good faith on
any document of any kind prima facie properly  executed and submitted by any person with authority with respect to any related  matters
arising  hereunder.  In no event shall the Custodian or its directors,  officers,  agents and employees be held liable for any special,
indirect or  consequential  damages  resulting  from any action taken or omitted to be taken by it or them  hereunder or in  connection
herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian  agrees to indemnify the Trust Fund, the Trustee and
each of  their  respective  employees,  representatives,  affiliates,  officers,  directors  and  agents  for any and all  liabilities,
obligations,  losses,  damages,  payments,  costs or expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted
against  the Trustee or Trust Fund or any such other  respective  Person,  due to any willful  misfeasance  or  negligent  or bad faith
performance or non-performance by the Custodian of its duties and responsibilities  under this Agreement;  provided,  however, that the
Custodian  shall not be liable to any of the  foregoing  Persons for any amount and any portion of any such amount  directly and solely
resulting from the willful  misfeasance,  bad faith or negligence of such person, and the Custodian's  reliance on written instructions
from the Trustee or the Servicer. The provisions of this Section 3.8 shall survive the termination of this Custodial Agreement.

                  The Custodian and its  directors,  officers,  employees and agents shall be entitled to  indemnification  and defense
from the Trust Fund for any loss,  liability or expense  incurred  (other than as a result of any willful  misfeasance  or negligent or
bad-faith  performance or  non-performance  on their part),  arising out of, or in connection with, the acceptance or administration of
the custodial  arrangement created hereunder,  including the costs and expenses of defending  themselves against any claim or liability
in connection with the exercise or performance of any of their powers or duties hereunder.

                                                              ARTICLE IV.
                                                     COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent of the Parties;  Reasonableness.  The parties hereto  acknowledge and agree that the purpose
of this Article IV is to facilitate  compliance  by the Company and the Trustee with the  provisions of Regulation AB and related rules
and  regulations  of the  Commission.  The Company and the Trustee shall not exercise its right to request  delivery of  information or
other  performance  under these provisions other than in good faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and  regulations  of the  Commission  under the  Securities  Act and the Exchange  Act.  Each of the parties
hereto  acknowledges  that  interpretations  of the  requirements  of Regulation AB may change over time,  whether due to  interpretive
guidance provided by the Commission or its staff,  consensus among participants in the mortgage-backed  securities  markets,  advice of
counsel,  or  otherwise,  and agrees to comply  with  requests  made by the  Company  and the  Trustee in good  faith for  delivery  of
information  under these provisions on the basis of evolving  interpretations  of Regulation AB to the extent  reasonably  practicable.
The  Custodian  shall  cooperate  reasonably  with the Company and the  Trustee to deliver to the Company and  (including  any of their
respective assignees or designees),  any and all disclosure,  statements,  reports,  certifications,  records and any other information
necessary  in the  reasonable,  good faith  determination  of the Company,  the  Servicer  and the Trustee to permit the  Company,  the
Servicer and the Trustee to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved]

                  (2)      The  Custodian  shall be deemed to  represent to the Company as of the date hereof and on each date on which
information  is provided to the Company under Section 4.3 that,  except as disclosed in writing to the Company prior to such date:  (i)
there are no aspects of its financial  condition that could have a material  adverse  effect on the  performance by it of its Custodian
obligations under this Agreement or any other  securitization  transaction as to which it is the custodian;  (ii) there are no material
legal  or  governmental  proceedings  pending  (or  known  to be  contemplated)  against  it;  and  (iii)  there  are no  affiliations,
relationships  or  transactions  relating to the  Custodian  with  respect to the Company or any  sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as such terms are used
in  Regulation  AB) relating to the  securitization  transaction  contemplated  by the Original  Pooling and  Servicing  Agreement,  as
identified by the Company to the Custodian in writing as of the Closing Date (each, a "Transaction Party").

                  (3)      If so requested by the Company on any date  following the Closing Date,  the  Custodian  shall,  within five
Business Days  following  such request,  confirm in writing the accuracy of the  representations  and warranties set forth in paragraph
(1) of this  section  or,  if any such  representation  and  warranty  is not  accurate  as of the date of such  confirmation,  provide
reasonably  adequate  disclosure of the pertinent facts, in writing,  to the requesting  party. Any such request from the Company shall
not be given more than once each calendar  quarter,  unless the Company shall have a reasonable  basis for a determination  that any of
the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided  by the  Custodian.  For so long as the  Certificates  are
outstanding,  for the purpose of  satisfying  the Company 's reporting  obligation  under the Exchange Act with respect to any class of
Certificates,  the Custodian  shall (a) notify the Company in writing of any material  litigation or governmental  proceedings  pending
against the  Custodian  that would be  material to  Certificateholders,  and (b) provide to the Company a written  description  of such
proceedings.  Any notices and  descriptions  required  under this Section 4.3 shall be given no later than five  Business Days prior to
the  Determination  Date  following the month in which the Custodian has knowledge of the occurrence of the relevant  event.  As of the
date the Company or the Servicer  files each Report on Form 10-D or Form 10-K with respect to the  Certificates,  the Custodian will be
deemed to represent that any information  previously  provided under this Section 4.3, if any, is materially  correct and does not have
any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment of Compliance  and  Attestation.  On or before March 15 of each calendar year
beginning in 2008, the Custodian shall:

                  (a)      deliver  to the  Company,  the  Servicer  and the  Trustee  a  report  (in  form  and  substance  reasonably
satisfactory to the Company)  regarding the Custodian's  assessment of compliance  with the Servicing  Criteria  identified on Exhibit
Four hereto during the  immediately  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of  Regulation  AB. Such report  shall be  addressed  to the  Company and the Trustee and signed by an  authorized  officer of the
Custodian,  and shall address each of the Servicing  Criteria  specified on a certification  substantially  in the form of Exhibit Four
hereto; and

                   (b)     deliver to the  Company,  the  Servicer  and the Trustee a report of a  registered  public  accounting  firm
reasonably  acceptable  to the Company and the Trustee  that  attests to, and  reports on, the  assessment  of  compliance  made by the
Custodian and delivered  pursuant to the preceding  paragraph.  Such  attestation  shall be in  accordance  with Rules  1-02(a)(3)  and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian  shall  indemnify the Company,  each affiliate of the Company,  the Servicer,  the Trustee and
each broker dealer acting as underwriter,  placement agent or initial  purchaser of the Certificates or each Person who controls any of
such parties  (within the meaning of Section 15 of the Securities  Act and Section 20 of the Exchange Act); and the respective  present
and former directors,  officers,  employees and agents of each of the foregoing,  and shall hold each of them harmless from and against
any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A) any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any  information,
report,  certification,  accountants'  attestation  or other  material  provided under this Article IV by or on behalf of the Custodian
(collectively,  the "Custodian Information"),  or (B) the omission or alleged omission to state in the Custodian Information a material
fact required to be stated in the  Custodian  Information  or necessary in order to make the  statements  therein,  in the light of the
circumstances under which they were made, not misleading; or

                  (ii)     any failure by the Custodian to deliver any information, report, certification,  accountants' attestation or
other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1), the Custodian shall promptly
reimburse the Company for all costs reasonably incurred by the Company in order to obtain the information, report, certification,
accountants' letter or other material not delivered as required by the Custodian.

                                                              ARTICLE V.
                                                       MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices. All notices,  requests,  consents and demands and other communications required under this
Agreement or pursuant to any other instrument or document  delivered  hereunder shall be in writing and, unless otherwise  specifically
provided,  may be delivered  personally,  by telegram or telex, or by registered or certified  mail,  postage  prepaid,  return receipt
requested,  at the addresses  specified on the signature  page hereof (unless  changed by the particular  party whose address is stated
herein by similar notice in writing), in which case the notice will be deemed delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or  supplement to this  Agreement  shall be valid or
effective  unless the same is in writing and signed by all parties hereto,  and none of the Company,  the Servicer or the Trustee shall
enter into any amendment  hereof except as permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to
the  Custodian of any amendment or supplement  to the Pooling and  Servicing  Agreement and furnish the Custodian  with written  copies
thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PRINCIPLES  (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation of Agreement.  To the extent  permitted by applicable law, this Agreement is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the properties  subject to the Mortgages are situated,  and in any other  appropriate  public  recording  office or
elsewhere,  such  recordation  to be effected by the Company and at the Trust"s  expense,  but only upon  direction  accompanied  by an
Opinion of Counsel  reasonably  satisfactory  to the Company to the effect that the  failure to effect  such  recordation  is likely to
materially and adversely affect the interests of the Certificateholders.

                  For the purpose of facilitating  the  recordation of this Agreement as herein  provided and for other purposes,  this
Agreement may be executed  simultaneously in any number of counterparts,  each of which counterparts shall be deemed to be an original,
and such counterparts shall constitute but one and the same instrument.

                  Section 5.5       Severability of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms
of this Agreement  shall be for any reason  whatsoever  held invalid,  then such  covenants,  agreements,  provisions or terms shall be
deemed  severable  from the  remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                    By:_______________________________________________
                                                                  Name:  Stacey Taylor
Attention: Bear Stearns Mortgage Funding                          Title: Vice President
Trust 2007-AR3
Telecopier: (410) 715-2380

Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:_______________________________________________
New York, New York 10179                                          Name:  Baron Silverstein
                                                                  Title: Senior Managing Director

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                     By:_______________________________________________
Attention: General Counsel                                        Name:  William Glasgow, Jr.
Telecopier: (469) 759-4714                                        Title: Executive Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:_______________________________________________
Minneapolis, Minnesota 55414                                      Name: Leigh Taylor
Attention: Bear Stearns Mortgage Funding Trust 2007-AR3           Title: Vice President
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF MARYLAND      )
                       )ss.:
COUNTY OF HOWARD       )

                  On the 30th day of March, 2007, before me, a notary public in and for said State,  personally appeared Stacey Taylor,
known to me to be a Vice President of Wells Fargo Bank, National  Association,  a national banking association that executed the within
instrument,  and also known to me to be the person who  executed  it on behalf of said  association  and  acknowledged  to me that such
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MINNESOTA     )
                       ) ss.:
COUNTY OF HENNEPIN     )

                  On the 30th day of March, 2007, before me, a notary public in and for said State,  personally  appeared Leigh Taylor,
known to me to be a Vice President of Wells Fargo Bank, National  Association,  a national banking association that executed the within
instrument,  and also known to me to be the person who executed it on behalf of said national banking association,  and acknowledged to
me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK      )
                       )ss.:
COUNTY OF NEW YORK     )


                  On the 30th day of  March,  2007,  before  me, a notary  public  in and for said  State,  personally  appeared  Baron
Silverstein,  known to me to be a Senior Managing Director of Structured Asset Mortgage  Investments II Inc., one of the companies that
executed the within  instrument,  and also known to me to be the person who executed it on behalf of said company,  and acknowledged to
me that such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS         )
                       )ss.:
COUNTY OF DALLAS       )


                  On the 30th day of March,  2007,  before  me, a notary  public in and for said  State,  personally  appeared  William
Glasgow,  Jr.,  known to me to be an Executive  Vice  President of EMC Mortgage  Corporation,  a  corporation  that executed the within
instrument,  and also known to me to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me that such
national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                ____________________________________
                                                                                            Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                                              EXHIBIT ONE

                                                FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

 EMC Mortgage Corporation
 2780 Lake Vista Drive
 Lewisville, TX 75067
 Attention: Janan Weeks
 Email: jweeks@bear.com
 Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR3, Mortgage Pass-Through Certificates, Series  2007-AR3

                  Re:      Custodial  Agreement,  dated as of March 30, 2007, by and among Wells Fargo Bank,  National
                           Association,  Structured  Asset Mortgage  Investments II Inc. and EMC Mortgage  Corporation
                           relating  to  Bear  Stearns  Mortgage  Funding  Trust  2007-AR3,   Mortgage  Pass-Through
                           Certificates, Series  2007-AR3
Ladies and Gentlemen:

                  In  accordance  with  Section 2.3 of the  above-captioned  Custodial  Agreement,  and subject to Section  2.02 of the
Pooling and Servicing Agreement, the undersigned,  as Custodian,  hereby certifies that it has received a Mortgage File (which contains
an original  Mortgage Note or lost note affidavit) to the extent  required in Section 2.01 of the Pooling and Servicing  Agreement with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                                              EXHIBIT TWO

                                                FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR3, Mortgage Pass-Through Certificates, Series  2007-AR3

                  Re:      Custodial  Agreement,  dated as of March 30, 2007, by and among Wells Fargo Bank,  National
                           Association,  Structured  Asset Mortgage  Investments  II Inc and EMC Mortgage  Corporation
                           relating  to  Bear  Stearns  Mortgage  Funding  Trust  2007-AR3,   Mortgage  Pass-Through
                           Certificates, Series 2007-AR3

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial  Agreement,  the undersigned,  as Custodian,  hereby
certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01 of the Pooling and Servicing  Agreement
with respect to each Mortgage Loan listed in the Mortgage  Loan  Schedule,  and it has reviewed the Mortgage File and the Mortgage Loan
Schedule and has  determined  that:  all required  documents  have been  executed and received and that such  documents  related to the
Mortgage Loans identified on the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                                             EXHIBIT THREE

                                                 FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

 EMC Mortgage Corporation
 2780 Lake Vista Drive
 Lewisville, TX 75067
 Attention: Janan Weeks
 Email: jweeks@bear.com
 Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR3, Mortgage Pass-Through Certificates, Series 2007-AR3
                  Re:      Custodial  Agreement,  dated as of March 30, 2007, by and among Wells Fargo Bank,  National
                           Association,  Structured  Asset Mortgage  Investments II Inc. and EMC Mortgage  Corporation
                           relating  to  Bear  Stearns  Mortgage  Funding  Trust  2007-AR3,   Mortgage  Pass-Through
                           Certificates, Series 2007-AR3

Ladies and Gentlemen:

                  In accordance  with Section 2.3 of the  above-captioned  Custodial  Agreement  and subject to Section  2.02(b) of the
Pooling and Servicing Agreement, the undersigned,  as Custodian,  hereby certifies that, subject to any exceptions listed on Schedule A
attached  hereto,  it has received a Mortgage File with respect to each  Mortgage Loan listed in the Mortgage Loan Schedule  containing
with respect to each such Mortgage Loan:

                  (i)   The original  Mortgage Note,  endorsed without recourse (A) to the order of the Trustee or (B) in the case of a
         Mortgage Loan in the MERS System,  in blank,  and in each case showing an unbroken chain of  endorsements  from the originator
         thereof to the Person endorsing it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the  original  Mortgage  and, if the related  Mortgage  Loan is a MOM Loan,  noting the presence of the MIN and
         language  indicating  that such  Mortgage  Loan is a MOM Loan,  which  shall have been  recorded  (or if the  original  is not
         available, a copy), with evidence of such recording indicated thereon;

                  (iii) unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment  (which may be in the form of a
         blanket  assignment  if  permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to "Wells  Fargo Bank,
         National  Association,  as Trustee",  with evidence of recording with respect to each Mortgage Loan in the name of the Trustee
         thereon;

                  (iv)  all intervening  assignments of the Security Instrument,  if applicable and only to the extent available to the
         Company with evidence of recording thereon;

                  (v)   the original or a copy of the policy or  certificate  of primary  mortgage  guaranty  insurance,  to the extent
         available, if any,

                  (vi)  the original  policy of title  insurance or mortgagee's  certificate of title insurance or commitment or binder
         for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement or in the Pooling and Servicing Agreement, as applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By: _______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                                             EXHIBIT FOUR

                                          FORM OF CERTIFICATION REGARDING SERVICING CRITERIA
                                              TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


                                                                       __________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR3, Mortgage Pass-Through Certificates, Series 2007-AR3
                  Re:      Custodial  Agreement,  dated as of March 30, 2007, by and among Wells Fargo Bank,  National
                           Association,  Structured  Asset Mortgage  Investments II Inc. and EMC Mortgage  Corporation
                           relating  to  Bear  Stearns  Mortgage  Funding  Trust  2007-AR3,   Mortgage  Pass-Through
                           Certificates, Series 2007-AR3

Ladies and Gentlemen:

In  accordance  with Section 4.4 of the  above-captioned  Custodial  Agreement and subject to Section 3.17 of the Pooling and Servicing
Agreement,  the  undersigned,  as Custodian,  hereby certifies that the assessment of compliance to be delivered by the Custodian shall
address, at a minimum, the criteria identified below as "Applicable Servicing Criteria".


_____________________________________________________________________________________________________________
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
_____________________________________________________________________________________________________________
      Reference                                   Criteria
_____________________________________________________________________________________________________________
                                      General Servicing Considerations
_____________________________________________________________________________________________________________
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
_____________________________________________________________________________________________________________
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
_____________________________________________________________________________________________________________
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
_____________________________________________________________________________________________________________
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
_____________________________________________________________________________________________________________

                                     Cash Collection and Administration
_____________________________________________________________________________________________________________
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
_____________________________________________________________________________________________________________
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
_____________________________________________________________________________________________________________
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
_____________________________________________________________________________________________________________
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
_____________________________________________________________________________________________________________
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
_____________________________________________________________________________________________________________

                                     Investor Remittances and Reporting
_____________________________________________________________________________________________________________
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
_____________________________________________________________________________________________________________
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
_____________________________________________________________________________________________________________

                                          Pool Asset Administration
_____________________________________________________________________________________________________________
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
_____________________________________________________________________________________________________________
                        Pool assets and related documents are safeguarded as                     X
1122(d)(4)(ii)          required by the transaction agreements.
_____________________________________________________________________________________________________________
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
_____________________________________________________________________________________________________________
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
_____________________________________________________________________________________________________________
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
_____________________________________________________________________________________________________________
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
_____________________________________________________________________________________________________________
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
_____________________________________________________________________________________________________________
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
_____________________________________________________________________________________________________________
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
_____________________________________________________________________________________________________________
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
_____________________________________________________________________________________________________________
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
_____________________________________________________________________________________________________________



                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                        Name:
                                                                        Title:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT H


                                               FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


                                                                between



                                                       EMC MORTGAGE CORPORATION

                                                        as Mortgage Loan Seller



                                                                  and

                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                                             as Purchaser



                                                              Dated as of

                                                            March 30, 2007

                                             Bear Stearns Mortgage Funding Trust 2007-AR3,
                                          Mortgage Pass-Through Certificates, Series 2007-AR3





--------------------------------------------------------------------------------




Section  1. Definitions...........................................................................................1
Section  2. Purchase and Sale of the Mortgage Loans and Related Rights............................................3
Section  3. Mortgage Loan Schedules...............................................................................3
Section  4. Mortgage Loan Transfer................................................................................4
Section  5. Examination of Mortgage Files.........................................................................5
Section  6. Recordation of Assignments of Mortgage................................................................7
Section  7. Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage Loans..................8
Section  8. Representations and Warranties Concerning the Mortgage Loan Seller...................................14
Section  9. Representations and Warranties Concerning the Purchaser..............................................15
Section 10. Conditions to Closing................................................................................16
Section 11. Fees and Expenses....................................................................................18
Section 12. Accountants' Letters.................................................................................18
Section 13. Indemnification......................................................................................19
Section 14. Notices..............................................................................................21
Section 15. Transfer of Mortgage Loans...........................................................................21
Section 16. Termination..........................................................................................21
Section 17. Representations, Warranties and Agreements to Survive Delivery.......................................21
Section 18. Severability.........................................................................................22
Section 19. Counterparts.........................................................................................22
Section 20. Amendment............................................................................................22
Section 21. Governing Law........................................................................................22
Section 22. Further Assurances...................................................................................22
Section 23. Successors and Assigns...............................................................................22
Section 24. The Mortgage Loan Seller and the Purchaser...........................................................23
Section 25. Entire Agreement.....................................................................................23
Section 26. No Partnership.......................................................................................23

Exhibit 1             Contents of Mortgage File                                                            Exh. 1-1
Exhibit 2             Mortgage Loan Schedule Information                                                   Exh. 2-1
Exhibit 3             Mortgage Loan Seller's Information                                                   Exh. 3-1
Exhibit 4             Purchaser's Information                                                              Exh. 4-1
Exhibit 5             Schedule of Lost Notes                                                               Exh. 5-1
Exhibit 6             Standard & Poor's LEVELS® Glossary, Version 5.7
                      Revised, Appendix E                                                                  Exh. 6-1

Schedule A            Required Ratings for Each Class of Offered Certificates                              Sch. A-1
Schedule B            Mortgage Loan Schedule                                                               Sch. B-1




--------------------------------------------------------------------------------




                  MORTGAGE LOAN PURCHASE  AGREEMENT,  dated as of March 30, 2007, as amended and supplemented by any and all amendments
hereto (collectively,  the "Agreement"),  by and between EMC MORTGAGE CORPORATION, a Delaware corporation (the "Mortgage Loan Seller"),
and STRUCTURED ASSET MORTGAGE INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan  Seller  will sell,  and the
Purchaser will purchase,  certain  conventional,  adjustable rate,  first lien mortgage loans secured  primarily by one- to four-family
residential  properties  (collectively,  the "Mortgage Loans") as described herein. The Purchaser intends to deposit the Mortgage Loans
into a trust fund (the "Trust Fund") and create Bear Stearns  Mortgage  Funding Trust  2007-AR3,  Mortgage  Pass-Through  Certificates,
Series  2007-AR3  (the  "Certificates"),  under a pooling and servicing  agreement,  to be dated as of March 1, 2007 (the "Pooling and
Servicing Agreement"),  among the Purchaser, as depositor,  Wells Fargo Bank, National Association,  as trustee (the "Trustee") and EMC
Mortgage Corporation, as servicer (in such capacity, the "Servicer"), sponsor and seller.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission") a registration  statement on
Form S-3 (Number 333-140247) relating to its Mortgage  Pass-Through  Certificates and the offering of certain series thereof (including
certain classes of the  Certificates)  from time to time in accordance with Rule 415 under the Securities Act of 1933, as amended,  and
the rules and regulations of the Commission  promulgated  thereunder (the  "Securities  Act").  Such  registration  statement,  when it
became  effective under the Securities Act, and the prospectus  relating to the public offering of certain classes of the  Certificates
by the Purchaser  (the "Public  Offering"),  as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or
otherwise,  are referred to herein as the "Registration  Statement" and the  "Prospectus,"  respectively.  The "Prospectus  Supplement"
shall mean that  supplement,  dated  March 29,  2007 to the  Prospectus,  dated  March 20,  2007,  relating  to certain  classes of the
Certificates.  With respect to the Public Offering of certain classes of the Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.
("Bear  Stearns")  have entered into a terms  agreement  dated as of March 29, 2007 to an  underwriting  agreement  dated  February 26,
2007, between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,  the parties hereto
agree as follows:

                  (a)  Definitions.  Certain terms are defined herein.  Capitalized  terms  used  herein  but not defined herein  shall
have the meanings  specified in the Pooling and  Servicing  Agreement as in effect as of the date hereof. The following other terms are
defined as follows:

                  Acquisition Price: Cash in an amount agreed upon by the Mortgage Loan Seller and the Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: March 30, 2007.

                  Cut-off Date: March 1, 2007.

                  Cut-off Date Balance: Approximately $1,326,893,106.

                  Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced by a Substitute Mortgage Loan.

                  Due Date:  With respect to each Mortgage Loan, the date in each month on which its Scheduled  Payment is due, if such
due date is the first day of a month,  and otherwise is deemed to be the first day of the following  month or such other date specified
in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The mortgage or deed of trust  creating a first lien on an interest in real  property  securing a Mortgage
Note.

                  Mortgage  File:  The items  referred to in Exhibit 1 pertaining  to a  particular  Mortgage  Loan and any  additional
documents required to be added to such documents pursuant to this Agreement or the Pooling and Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written opinion of counsel,  who may be counsel for the Mortgage Loan Seller or the Purchaser,
reasonably acceptable to the Trustee.

                  Person: Any person or entity, including any individual,  corporation,  partnership, joint venture, association, joint
stock company, trust, unincorporated organization or government or any agency or political subdivision thereof.

                  Purchase  Price:  With respect to any Mortgage Loan (or any property  acquired with respect  thereto)  required to be
purchased by the  Mortgage  Loan Seller  pursuant to this  Agreement or Article II of the Pooling and  Servicing  Agreement,  an amount
equal to the sum of (i)(a) 100% of the  Outstanding  Principal  Balance of such Mortgage  Loan as of the date of repurchase  (or if the
related  Mortgaged  Property  was  acquired  with  respect  thereto,  100% of the  Outstanding  Principal  Balance  at the  date of the
acquisition),  plus (b) accrued but unpaid  interest on the  Outstanding  Principal  Balance at the  related  Mortgage  Interest  Rate,
through and including the last day of the month of repurchase,  and reduced by (c) any portion of the Servicing  Compensation,  Monthly
Advances and advances  payable to the  purchaser of the Mortgage  Loan and (ii) any costs and damages (if any) incurred by the Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's  Ratings  Services,  a  division  of The  McGraw-Hill  Companies,  Inc.  or its
successors in interest.

                  Substitute  Mortgage  Loan: A mortgage loan  substituted  for a Deleted  Mortgage Loan which must meet on the date of
such substitution the requirements  stated herein and in the Pooling and Servicing  Agreement;  upon such  substitution,  such mortgage
loan shall be a "Mortgage Loan" hereunder.

                  Value: The value of the Mortgaged  Property at the time of origination of the related Mortgage Loan, such value being
the lesser of (i) the value of such property set forth in an appraisal  accepted by the  applicable  originator of the Mortgage Loan or
(ii) the sales price of such property at the time of origination.

                  (b)  Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)      Upon  satisfaction  of the  conditions  set forth in Section 10 hereof,  the Mortgage  Loan Seller agrees to
sell, and the Purchaser  agrees to purchase  Mortgage Loans having an aggregate  outstanding  principal  balance as of the Cut-off Date
equal to the Cut-off Date Balance.

                  (ii)     The  closing  for the  purchase  and sale of the  Mortgage  Loans and the  closing  for the  issuance of the
Certificates  will take place on the Closing Date at the office of the  Purchaser's  counsel in New York,  New York or such other place
as the parties shall agree.

                  (iii)    Upon the  satisfaction of the conditions set forth in Section 10 hereof,  on the Closing Date, the Purchaser
shall pay to the Mortgage Loan Seller the Acquisition  Price for the Mortgage Loans in immediately  available funds by wire transfer to
such account or accounts as shall be designated by the Mortgage Loan Seller.

                  (iv)     In addition to the  foregoing,  on the Closing Date the Mortgage Loan Seller assigns to the Purchaser all of
its right,  title and interest in the Servicing  Agreements  (other than its right to enforce the  representations  and  warranties set
forth therein).

                  (c)  Mortgage  Loan  Schedules.  The Mortgage  Loan Seller agrees to provide to the Purchaser as of the date hereof a
preliminary listing of the Mortgage Loans (the "Preliminary  Mortgage Loan Schedule") setting forth the information listed on Exhibit 2
to this  Agreement  with respect to each of the  Mortgage  Loans being sold by the  Mortgage  Loan Seller.  If there are changes to the
Preliminary  Mortgage Loan  Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of the Closing Date a final  schedule
(the "Final  Mortgage Loan Schedule")  setting forth the information  listed on Exhibit 2 to this Agreement with respect to each of the
Mortgage  Loans being sold by the Mortgage Loan Seller to the  Purchaser.  The Final  Mortgage Loan Schedule  shall be delivered to the
Purchaser on the Closing  Date,  shall be attached to an amendment to this  Agreement to be executed on the Closing Date by the parties
hereto and shall be in form and substance mutually agreed to by the Mortgage Loan Seller and the Purchaser (the "Amendment").  If there
are no changes to the  Preliminary  Mortgage Loan  Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage Loan
Schedule for all purposes hereof.

                  (d)  Mortgage Loan Transfer.

                  (i)      The  Purchaser  will be entitled to all scheduled  payments of principal and interest on the Mortgage  Loans
due after the Cut-off  Date  (regardless  of when  actually  collected)  and all  payments the  Mortgage  Loans,  other than  scheduled
principal  and interest,  received  after the Cut-off  Date.  The Mortgage  Loan Seller will be entitled to all  scheduled  payments of
principal and interest on the Mortgage Loans due on or before the Cut-off Date  (including  payments  collected after the Cut-off Date)
and all payments  thereon,  other than  scheduled  principal  and  interest,  received on or before the Cut-off  Date.  Such  principal
amounts and any  interest  thereon  belonging  to the Mortgage  Loan Seller as  described  above will not be included in the  aggregate
outstanding principal balance of the Mortgage Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

                  (ii)     Pursuant to various conveyance  documents to be executed on the Closing Date and pursuant to the Pooling and
Servicing  Agreement,  the Purchaser will assign on the Closing Date all of its right,  title and interest in and to the Mortgage Loans
to the Trustee for the benefit of the  Certificateholders.  In connection with the transfer and assignment of the Mortgage  Loans,  the
Mortgage  Loan Seller has  delivered  or will  deliver or cause to be  delivered  to the Trustee as  assignee of the  Purchaser  by the
Closing  Date or such later date as is agreed to by the  Purchaser  and the  Mortgage  Loan Seller  (each of the Closing  Date and such
later date is referred to as a "Mortgage File Delivery  Date"),  the items of each Mortgage File,  provided,  however,  that in lieu of
the foregoing,  the Mortgage Loan Seller may deliver the following  documents,  under the circumstances set forth below: (x) in lieu of
the original Mortgage,  assignments to the Trustee or intervening  assignments  thereof which have been delivered,  are being delivered
or will, upon receipt of recording  information  relating to the Mortgage  required to be included  thereon,  be delivered to recording
offices for recording and have not been returned to the Mortgage Loan Seller in time to permit their delivery as specified  above,  the
Mortgage  Loan Seller may deliver a true copy  thereof with a  certification  by the  Mortgage  Loan Seller,  on the face of such copy,
substantially  as follows:  "Certified to be a true and correct copy of the original,  which has been transmitted for recording" (y) in
lieu of the Mortgage,  assignments to the Trustee or  intervening  assignments  thereof,  if the  applicable  jurisdiction  retains the
originals of such  documents  (as evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver photocopies of such documents containing an original  certification by the judicial or other governmental  authority of the
jurisdiction  where such  documents  were  recorded;  and (z) in lieu of the  Mortgage  Notes  relating  to the  Mortgage  Loans,  each
identified in the list  delivered by the Mortgage Loan Seller to the Purchaser and the Trustee on the Closing Date and attached  hereto
as Exhibit 5, the Mortgage Loan Seller may deliver lost note  affidavits  and  indemnities  of the Mortgage  Loan Seller;  and provided
further,  however,  that in the case of Mortgage  Loans  which have been paid in full after the  Cut-off  Date and prior to the Closing
Date, the Mortgage Loan Seller,  in lieu of delivering the above  documents,  may deliver to the Trustee as assignee of the Purchaser a
certification  by the Mortgage  Loan Seller or the  Servicer to such effect.  The  Mortgage  Loan Seller  shall  deliver such  original
documents  (including any original  documents as to which certified  copies had previously been delivered) or such certified  copies to
the Trustee as assignee of the  Purchaser  promptly  after they are  received.  The  Mortgage  Loan Seller shall cause the Mortgage and
intervening  assignments,  if any, and the  assignment  of the Mortgage to be recorded not later than 180 days after the Closing  Date,
unless such assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)    The  Mortgage  Loan  Seller and the  Purchaser  acknowledge  hereunder  that all of the  Mortgage  Loans and
Purchaser's  rights  hereunder will be assigned  pursuant to the Pooling and Servicing  Agreement to the Trustee on the date hereof and
that the  Trustee  shall have the right to  enforce  directly  against  the  Mortgage  Loan  Seller all of the rights of the  Purchaser
hereunder.

                  (e)  Examination of Mortgage Files.

                  (i)      On or before the Mortgage File  Delivery  Date,  the Mortgage Loan Seller will have made the Mortgage  Files
available to the Purchaser or its agent for  examination  which may be at the offices of the Trustee or the Mortgage Loan Seller and/or
the Mortgage  Loan Seller's  custodian.  The fact that the Purchaser or its agent has conducted or has failed to conduct any partial or
complete  examination of the Mortgage Files shall not affect the Purchaser's rights to demand cure,  repurchase,  substitution or other
relief as provided in this  Agreement.  In  furtherance  of the  foregoing,  the Mortgage  Loan Seller  shall make the  Mortgage  Files
available  to the  Purchaser  or its agent from time to time so as to permit  the  Purchaser  to confirm  the  Mortgage  Loan  Seller's
compliance  with the delivery and  recordation  requirements  of this Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the  Purchaser,  the Mortgage  Loan Seller  agrees to provide to the  Purchaser,  Bear Stearns and to any  investors or
prospective  investors in the Certificates  information  regarding the Mortgage Loans and their  servicing,  to make the Mortgage Files
available to the Purchaser,  Bear Stearns and to such investors or prospective  investors  (which may be at the offices of the Mortgage
Loan Seller and/or the Mortgage Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Mortgage Loans for
discussions  with the Purchaser,  Bear Stearns and such  investors or prospective  investors,  upon  reasonable  request during regular
business  hours,  sufficient  to permit the  Purchaser,  Bear Stearns and such  investors  or  potential  investors to conduct such due
diligence as any such party reasonably believes is appropriate.

                  (ii)     Pursuant to the Pooling and  Servicing  Agreement,  on the Closing Date the Trustee,  for the benefit of the
Certificateholders,  will  review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on  Exhibit 1 and will
execute and deliver or cause the  Custodian to execute and deliver to the  Mortgage  Loan Seller an initial  certification  in the form
attached as Exhibit One to the Custodial Agreement.

                  (iii)    Pursuant to the Pooling and  Servicing  Agreement,  within 90 days of the  Closing  Date,  the Trustee  will
review or shall cause the  Custodian to review items of the Mortgage  Files as set forth on Exhibit 1 and will execute and deliver,  or
cause to be executed and delivered,  to the Mortgage Loan Seller and the Servicer an interim  certification  substantially  in the form
of Exhibit Two to the Custodial Agreement.

                  (iv)     Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing Date (or, with respect to
any  Substitute  Mortgage Loan,  within five (5) Business Days after the receipt by the Trustee or Custodian  thereof) the Trustee will
review or cause the  Custodian to review items of the  Mortgage  Files as set forth on Exhibit 1 and will deliver to the Mortgage  Loan
Seller and the Servicer a final  certification  substantially in the form of Exhibit Three to the Custodial  Agreement.  If the Trustee
(or the  Custodian  as its agent) is unable to deliver a final  certification  with respect to the items listed in Exhibit 1 due to any
document that is missing,  has not been  executed,  is unrelated,  determined on the basis of the Mortgagor  name,  original  principal
balance and loan number,  to the Mortgage  Loans  identified in the Final Mortgage Loan Schedule or appears to be defective on its face
(a "Material  Defect"),  the Trustee or the Custodian,  shall  promptly  notify the Mortgage Loan Seller of such Material  Defect.  The
Mortgage Loan Seller shall  correct or cure any such  Material  Defect within ninety (90) days from the date of notice from the Trustee
or the Custodian,  as its agent,  of the Material  Defect and if the Mortgage Loan Seller does not correct or cure such Material Defect
within such period and such defect  materially and adversely  affects the interests of the  Certificateholders  in the related Mortgage
Loan, the Mortgage Loan Seller will, in accordance  with the terms of the Pooling and Servicing  Agreement,  within ninety (90) days of
the date of notice,  provide the Trustee  with a  Substitute  Mortgage  Loan (if within two years of the Closing  Date) or purchase the
related  Mortgage Loan at the applicable  Purchase Price;  provided that, if such defect would cause the Mortgage Loan to be other than
a "qualified  mortgage" as defined in Section  860G(a)(3) of the Code, any such cure,  repurchase or substitution  must occur within 90
days from the date such breach was discovered;  provided,  however, that if such defect relates solely to the inability of the Mortgage
Loan Seller to deliver the original security instrument or intervening  assignments  thereof, or a certified copy because the originals
of such documents,  or a certified copy, have not been returned by the applicable  jurisdiction,  the Mortgage Loan Seller shall not be
required to purchase such Mortgage Loan if the Mortgage Loan Seller  delivers such original  documents or certified  copy promptly upon
receipt, but in no event later than 360 days after the Closing Date. The foregoing  repurchase  obligation shall not apply in the event
that the  Mortgage  Loan Seller  cannot  deliver such  original or copy of any  document  submitted  for  recording to the  appropriate
recording  office in the  applicable  jurisdiction  because such  document  has not been  returned by such  office;  provided  that the
Mortgage  Loan Seller shall  instead  deliver a recording  receipt of such  recording  office or, if such receipt is not  available,  a
certificate of the Mortgage Loan Seller or the Servicing Officer  confirming that such documents have been accepted for recording,  and
delivery to the  Purchaser  and to Trustee or the  Custodian,  as assignee of the  Purchaser,  shall be effected by the  Mortgage  Loan
Seller within thirty (30) days of its receipt of the original recorded document.

                  (v)      At the time of any  substitution,  the  Mortgage  Loan Seller  shall  deliver or cause to be  delivered  the
Substitute  Mortgage Loan, the related  Mortgage File and any other documents and payments  required to be delivered in connection with
a substitution  pursuant to the Pooling and Servicing Agreement.  At the time of any purchase or substitution,  pursuant to the Pooling
and  Servicing  Agreement,  the Trustee  shall (i) assign to the Mortgage Loan Seller and release or cause the Custodian to release the
documents  (including,  but not limited to, the Mortgage,  Mortgage Note and other  contents of the Mortgage File) in its possession or
in the possession of the Custodian  relating to the Deleted  Mortgage Loan and (ii) execute and deliver such instruments of transfer or
assignment,  in each case without  recourse,  as shall be necessary to vest in the Mortgage Loan Seller title to such Deleted  Mortgage
Loan.  The Mortgage Loan Seller and the Purchaser  shall amend the Mortgage  Loan  Schedule to reflect all  substitutions,  repurchases
and deletions.

                  (f)  Recordation of Assignments of Mortgage.

                  (i)      The Mortgage Loan Seller shall,  promptly after the Closing Date, cause each Mortgage and each assignment of
Mortgage from the Mortgage Loan Seller to the Trustee,  and all unrecorded  intervening  assignments,  if any, delivered on or prior to
the Closing Date, to be recorded in all recording  offices in the  jurisdictions  where the related  Mortgaged  Properties are located;
provided,  however,  the Mortgage Loan Seller need not cause to be recorded any assignment which relates to a Mortgage Loan if (a) such
recordation  is not  required  by the Rating  Agencies or an Opinion of Counsel has been  provided to the  Trustee,  as assignee of the
Purchaser,  which states that the  recordation  of such  assignment is not  necessary to protect the Trustee's  interest in the related
Mortgage Loan or (b) MERS is identified on the Mortgage or a properly recorded  assignment of the Mortgage,  as the mortgagee of record
solely as nominee for the Mortgage Loan Seller and its successors and assigns; provided,  however,  notwithstanding the delivery of any
Opinion of Counsel,  each  assignment of Mortgage shall be submitted for recording by the Mortgage Loan Seller in the manner  described
above,  at no  expense  to the Trust  Fund or  Trustee,  upon the  earliest  to occur of (i)  reasonable  direction  by the  Holders of
Certificates  evidencing  Fractional Undivided Interests aggregating not less than 25% of the Trust, (ii) the occurrence of an Event of
Default,  (iii) the occurrence of a bankruptcy,  insolvency or foreclosure relating to the Mortgage Loan Seller and (iv) the occurrence
of a servicing transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment is being  recorded,  if  necessary,  the Mortgage Loan Seller shall leave or
cause to be left with the Trustee,  as assignee of the Purchaser,  a certified copy of such Mortgage or assignment.  In the event that,
within 180 days of the Closing Date,  the Trustee has not been provided an Opinion of Counsel as described  above or received  evidence
of recording  with respect to each  Mortgage Loan as set forth above,  the failure to provide  evidence of recording or such Opinion of
Counsel (in the alternative,  if required) shall be considered a Material  Defect,  and the provisions of Section 5(iii) and (iv) shall
apply.  All customary  recording  fees and  reasonable  expenses  relating to the  recordation  of the  assignments  of Mortgage to the
Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  (ii)     It is the express  intent of the parties  hereto that the  conveyance of the Mortgage  Loans by the Mortgage
Loan Seller to the Purchaser,  as contemplated  by this Agreement be, and be treated as, a sale. It is,  further,  not the intention of
the parties that such  conveyance  be deemed a grant of a security  interest in the Mortgage  Loans by the Mortgage  Loan Seller to the
Purchaser to secure a debt or other  obligation of the Mortgage Loan Seller.  However,  in the event that,  notwithstanding  the intent
of the  parties,  the  Mortgage  Loans are held by a court of competent  jurisdiction  to continue to be property of the Mortgage  Loan
Seller,  then (a) this Agreement shall be a security  agreement  within the meaning of Article 9 of the applicable  Uniform  Commercial
Code;  (b) the transfer of the  Mortgage  Loans  provided  for herein shall be deemed to be a grant by the Mortgage  Loan Seller to the
Purchaser  of a  security  interest  in, and the  Mortgage  Loan  Seller  hereby  grants to the  Purchaser,  to secure its  obligations
hereunder,  a security  interest in, all of the Mortgage Loan Seller's  right,  title and interest in and to the Mortgage Loans and all
amounts  payable to the holders of the Mortgage Loans in accordance with the terms thereof,  all proceeds of the conversion,  voluntary
or  involuntary,  of the foregoing into cash,  instruments,  securities or other property and the proceeds  thereof.  The Mortgage Loan
Seller and the Purchaser  shall,  to the extent  consistent with this  Agreement,  take such actions as may be reasonably  necessary to
ensure that,  if this  Agreement  were deemed to create a security  interest in the Mortgage  Loans,  such security  interest  would be
deemed to be a perfected  security  interest of first priority under  applicable law and will be maintained as such throughout the term
of this Agreement.

                  (g)  Representations  and  Warranties of  Mortgage  Loan Seller  Concerning  the Mortgage  Loans.  The Mortgage  Loan
Seller  hereby  represents  and warrants to the  Purchaser  as of the Closing Date or such earlier date as may be specified  below with
respect to each Mortgage Loan:

                  (i)      the information set forth in the Mortgage Loan Schedule hereto is true and correct in all material  respects
and the information  provided to the Rating Agencies,  including the Mortgage Loan level detail,  is true and correct  according to the
Rating Agency requirements;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the  Mortgage  Loan Seller was the sole owner of each
Mortgage  and Mortgage  Note  relating to the Mortgage  Loans and is  conveying  the same free and clear of any and all liens,  claims,
encumbrances,  participation  interests,  equities,  pledges,  charges or security interests of any nature and the Mortgage Loan Seller
has full right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage Loan and any  prepayment  penalty  associated  with such Mortgage Loan at the time it was made
complied in all material respects with all applicable local,  state and federal laws and regulations,  including,  without  limitation,
usury, equal credit opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and fair lending laws; and
each Mortgage  Loan has been serviced in all material  respects in accordance  with all  applicable  local,  state and federal laws and
regulations,  including,  without  limitation,  usury,  equal credit  opportunity,  disclosure  and recording  laws and all  applicable
anti-predatory, abusive and fair lending laws and the terms of the related Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no monetary  default  existing  under any  Mortgage or the  related  Mortgage  Note and there is no
material  event  which,  with the passage of time or with notice and the  expiration  of any grace or cure period,  would  constitute a
default,  breach or event of acceleration;  and neither the Mortgage Loan Seller, any of its affiliates nor any servicer of any related
Mortgage Loan has taken any action to waive any default,  breach or event of acceleration;  and no foreclosure  action is threatened or
has been commenced with respect to the Mortgage Loan;

                  (v)      the terms of the Mortgage Note and the Mortgage have not been impaired,  waived,  altered or modified in any
respect,  except by written  instruments,  (i) if required by law in the jurisdiction where the Mortgaged Property is located,  or (ii)
to protect the interests of the owner of such Mortgage Loan;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse to the interests of
the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each Mortgage is a valid and  enforceable  (subject to the laws relating to creditors  rights  generally and
principles  of equity)  first lien on the  property  securing the related  Mortgage  Note and each  Mortgaged  Property is owned by the
Mortgagor in fee simple  (except with respect to common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by leasehold
for a term longer than the term of the related  Mortgage,  subject only to (i) the lien of current real property taxes and assessments,
(ii) covenants,  conditions and restrictions,  rights of way,  easements and other matters of public record as of the date of recording
of such Mortgage,  such  exceptions  being  acceptable to mortgage  lending  institutions  generally or  specifically  reflected in the
appraisal  obtained in connection  with the  origination of the related  Mortgage Loan or referred to in the lender's  title  insurance
policy  delivered to the originator of the related  Mortgage Loan and (iii) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to be provided by such Mortgage;

                  (viii)   there is no  mechanics'  lien or claim for work,  labor or material  affecting  the premises  subject to any
Mortgage  which is or may be a lien prior to, or equal with,  the lien of such Mortgage  except those which are insured  against by the
title insurance policy referred to in (xiii) below;

                  (ix)     there was no delinquent tax or assessment  lien against the property  subject to any Mortgage,  except where
such lien was being contested in good faith and a stay had been granted against levying on the property;

                  (x)      there  is no valid  offset,  defense  or  counterclaim  to any  Mortgage  Note or  Mortgage,  including  the
obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (xi)     the physical  property subject to any Mortgage is free of material damage and is in good repair and there is
no proceeding pending or threatened for the total or partial condemnation of any Mortgaged Property;

                  (xii)    the Mortgaged  Property and all improvements  thereon comply with all requirements of any applicable  zoning
and subdivision laws and ordinances;

                  (xiii)   a  lender's  title  insurance  policy  (on an ALTA or CLTA  form) or  binder,  or other  assurance  of title
customary in the relevant  jurisdiction  therefor in a form  acceptable  to Fannie Mae or Freddie Mac, was issued on the date that each
Mortgage Loan was created by a title  insurance  company which, to the best of the Mortgage Loan Seller's  knowledge,  was qualified to
do business in the jurisdiction where the related Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its successors
and assigns that the Mortgage is a first  priority  lien on the related  Mortgaged  Property in the  original  principal  amount of the
Mortgage Loan.  The Mortgage Loan Seller is the sole insured under such lender's title  insurance  policy,  and such policy,  binder or
assurance  is valid and remains in full force and effect,  and each such  policy,  binder or  assurance  shall  contain all  applicable
endorsements including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of origination,  each Mortgaged  Property was the subject of an appraisal which conformed to the
underwriting  requirements  of the  originator of the Mortgage Loan and the appraisal is in a form  acceptable to Fannie Mae or Freddie
Mac;

                  (xv)     the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by an insurer which is
acceptable  to the Mortgage  Loan  Seller)  against loss by fire and such  hazards as are covered  under a standard  extended  coverage
endorsement  in the locale in which the  Mortgaged  Property is located,  in an amount which is not less than the lesser of the maximum
insurable value of the improvements  securing such Mortgage Loan or the outstanding  principal  balance of the Mortgage Loan, but in no
event in an amount less than an amount that is required to prevent the Mortgagor  from being deemed to be a co-insurer  thereunder;  if
the  improvement on the Mortgaged  Property is a condominium  unit, it is included under the coverage  afforded by a blanket policy for
the condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged Property were in an area
identified as a federally  designated  flood area, a flood insurance  policy is in effect in an amount  representing  coverage not less
than the least of (i) the outstanding  principal  balance of the Mortgage Loan,  (ii) the restorable  cost of  improvements  located on
such  Mortgaged  Property or (iii) the maximum  coverage  available  under  federal  law; and each  Mortgage  obligates  the  Mortgagor
thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each Mortgage Loan constitutes a "qualified  mortgage" under Section  860G(a)(3)(A) of the Code and Treasury
Regulations  Section  1.860G-2(a)(1),  (2),  (4),  (5), (6), (7) and (9) without  reliance on the  provisions  of Treasury  Regulations
Section  1.860G-2(a)(3) or Treasury  Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be
treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each Mortgage Loan was originated (a)  by a savings and loan  association,  savings bank,  commercial  bank,
credit union,  insurance  company or similar  institution  that is supervised  and examined by a federal or state  authority,  (b) by a
mortgagee  approved by the  Secretary  of HUD pursuant to Sections  203 and 211 of the  National  Housing Act, as amended,  or (c) by a
mortgage  broker or  correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of Section
3(a)(41) of the Securities  Exchange Act of 1934, as amended,  as having been  originated by an entity  described in clauses (a) or (b)
above;

                  (xviii)  none of the Mortgage  Loans are (a) loans  subject to 12 CFR Part 226.31,  12 CFR Part 226.32 or 12 CFR Part
226.34 of Regulation Z, the regulation  implementing  TILA, which  implements the Home Ownership and Equity  Protection Act of 1994, as
amended or (b) "high cost home,"  "covered"  (excluding  home loans  defined as "covered  home loans" in the New Jersey Home  Ownership
Security Act of 2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"  loans under
any  applicable  state,  federal  or local law (or a  similarly  classified  loan  using  different  terminology  under a law  imposing
heightened  regulatory scrutiny or additional legal liability for residential  mortgage loans having high interest rates, points and/or
fees);

                  (xix)    no Mortgage  Loan (a) is a "high cost loan" or "covered  loan" as  applicable  (as such terms are defined in
the then  current  version of Standard & Poor's  LEVELS®  Glossary in effect as of the date  hereof,  Appendix  E,  attached  hereto as
Exhibit 6) or (b) was originated on or after October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the information  set forth in Schedule A of the Prospectus  Supplement with respect to the Mortgage Loans is
true and correct in all material respects;

                  (xxi)    each Mortgage Loan was originated in accordance with the underwriting guidelines of the related originator;

                  (xxii)   each  original  Mortgage has been  recorded or is in the process of being  recorded in  accordance  with the
requirements  of Section 2.01 of the Pooling and Servicing  Agreement in the  appropriate  jurisdictions  wherein such  recordation  is
required to perfect the lien thereof for the benefit of the Purchaser and the Trustee as its assignee;

                  (xxiii)  the related  Mortgage File contains  each of the  documents  and  instruments  listed in Section 2.01 of the
Pooling and Servicing Agreement, subject to any exceptions, substitutions and qualifications as are set forth in such Section;

                  (xxiv)   the Mortgage Loans are currently being serviced in accordance with accepted servicing practices;

                  (xxv)    with respect to each Mortgage Loan that has a prepayment  penalty feature,  each such prepayment  penalty is
enforceable and will be enforced by the Mortgage Loan Seller and each prepayment  penalty is permitted  pursuant to federal,  state and
local law. No Mortgage  Loan will impose a prepayment  penalty for a term in excess of five years from the date such  Mortgage Loan was
originated and such prepayment  penalty is at least equal to the lesser of (A) the maximum amount  permitted  under  applicable law and
(B) six months  interest  at the  related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original  principal
balance of such Mortgage Loan;

                  (xxvi)   if any of the Mortgage Loans are secured by a leasehold  interest,  with respect to each leasehold interest:
the use of leasehold estates for residential  properties is an accepted  practice in the area where the related  Mortgaged  Property is
located;  residential  property in such area consisting of leasehold estates is readily marketable;  the lease is recorded and no party
is in any way in breach of any  provision  of such  lease;  the  leasehold  is in full force and effect and is not subject to any prior
lien or  encumbrance  by which the leasehold  could be terminated  or subject to any charge or penalty;  and the remaining  term of the
lease does not terminate less than ten years after the maturity date of such Mortgage Loan;

                  (xxvii) with respect to each Mortgage Loan in Sub-Loan Group II-2 that contains a provision permitting  imposition of
a penalty upon a prepayment  prior to  maturity:  (a) the Mortgage  Loan  provides  some benefit to the  Mortgagor  (e.g. a rate or fee
reduction) in exchange for accepting such prepayment  penalty;  (b) the Mortgage Loan's originator had a written policy of offering the
borrower,  or requiring any  third-party  brokers to offer the Mortgagor,  the option of obtaining a Mortgage Loan that did not require
payment of such a penalty;  (c) the  prepayment  penalty was  adequately  disclosed to the Mortgagor  pursuant to applicable  state and
federal law; and (d) no subprime  loan  originated  on or after  October 1, 2002 will provide for  prepayment  penalties  for a term in
excess of three years and any loans  originated  prior to such date,  and any  non-subprime  loans,  will not  provide  for  prepayment
penalties  for a term in excess of five years;  in each case unless the loan was  modified to reduce the  prepayment  period to no more
than  three  years  from the date of the note and the  Mortgagor  was  notified  in writing of such  reduction  in  prepayment  period.
Notwithstanding  the above,  the  Servicer  shall not collect any  prepayment  penalty in any instance  when (a) the  mortgage  debt is
accelerated  through  foreclosure  sale or other  payment  as the result of the  Mortgagor's  default  under the terms of the  Security
Instrument,  or (b) the proceeds received from the payoff of the Mortgage are from the sale of the related  Mortgaged  Property and the
prepayment period is longer than five years;

                  (xxviii)  with  respect to each  Mortgage  Loan in Sub-Loan  Group II-2 and  originated  on or after  August 1, 2004,
neither the related  Mortgage nor the related  Mortgage  Note requires the  Mortgagor to submit to  arbitration  to resolve any dispute
arising out of or relating in any way to the origination of such Mortgage Loan transaction;

                  (xxix)   the methodology  used in underwriting  the extension of credit for each Mortgage Loan in Sub-Loan Group II-2
in the trust did not rely on the extent of the Mortgagor's  equity in the collateral as the principal  determining  factor in approving
such  extension  of credit.  The  methodology  employed  objective  criteria  that  related  such  facts as,  without  limitation,  the
Mortgagor's  credit history,  income,  assets or liabilities,  to the proposed  mortgage  payment and, based on such  methodology,  the
Mortgage  Loan's  originator  made a reasonable  determination  that at the time of  origination  the Mortgagor had the ability to make
timely payments on the Mortgage Loan;

                  (xxx) with respect to each Mortgage  Loan in Sub-Loan  Group II-2,  the  Mortgagor was not  encouraged or required to
select a  Mortgage  Loan  product  offered  by the  Mortgage  Loan's  originator  which  is a higher  cost  product  designed  for less
creditworthy  Mortgagors,  taking into account such facts as, without limitation,  the Mortgage Loan's requirements and the Mortgagor's
credit history, income, assets and liabilities

                  (xxxi) with respect to each Mortgage Loan in Sub-Loan  Group II-2,  there is no Mortgage Loan that was  originated on
or after October 1, 2002 and before March 7, 2003, which is secured by property  located in the State of Georgia.  There is no Mortgage
Loan that was originated on or after March 7, 2003, which is a "high cost home loan" as defined under the Georgia Fair Lending Act;

                  (xxxii) no  Mortgagor  under a  Mortgage  Loan in  Sub-Loan  Group II-2 was  charged  "points  and fees" in an amount
greater  than (a)  $1,000 or (b) 5% of the  principal  amount of such  Mortgage  Loan,  whichever  is  greater.  For  purposes  of this
representation,  "points and fees" (x) include origination,  underwriting, broker and finder's fees and charges that the lender imposed
as a condition of making the Mortgage  Loan,  whether they are paid to the lender or a third party;  and (y) exclude bona fide discount
points,  fees paid for actual services  rendered in connection with the origination of the mortgage (such as attorneys' fees,  notaries
fees and fees paid for property appraisals,  credit reports,  surveys,  title examinations and extracts,  flood and tax certifications,
and home  inspections);  the cost of mortgage  insurance  or  credit-risk  price  adjustments;  the costs of title,  hazard,  and flood
insurance  policies;  state and local transfer taxes or fees;  escrow deposits for the future payment of taxes and insurance  premiums;
and other miscellaneous fees and charges that, in total, do not exceed 0.25% of the loan amount;

                  (xxxiii)  the  original  principal  balance of each  Mortgage  Loan in Sub-Loan  Group II-2 is within  Freddie  Mac's
dollar amount limits for conforming one- to four-family Mortgage Loans in existence as of the Closing Date;

                  (xxxiv) with respect to each  Mortgage Loan in Sub-Loan  Group II-2,  no Mortgage  Loan was  originated in connection
with a manufactured housing unit; and

                  (xxxv)  with respect to each Mortgage Loan in Sub-Loan Group II-2, no Mortgage Loan is seasoned more than 12 months.

                  It is understood  and agreed that the  representations  and  warranties set forth in this Section 7 will inure to the
benefit of the Purchaser,  its successors and assigns,  notwithstanding  any restrictive or qualified  endorsement on any Mortgage Note
or assignment of Mortgage or the  examination  of any Mortgage File.  Upon any  substitution  for a Mortgage Loan, the  representations
and  warranties  set forth above shall be deemed to be made by the Mortgage  Loan Seller as to any  Substitute  Mortgage Loan as of the
date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan  Seller,  the  Purchaser or the Trustee of a breach of any
representation  or warranty of the Mortgage Loan Seller set forth in this Section 7 which  materially  and adversely  affects the value
of the interests of the  Purchaser,  the  Certificateholders  or the Trustee in any of the Mortgage  Loans,  the party  discovering  or
receiving notice of such breach shall give prompt written notice to the others.  In the case of any such breach of a representation  or
warranty set forth in this Section 7, within 90 days from the date of discovery by the Mortgage  Loan Seller,  or the date the Mortgage
Loan Seller is notified by the party  discovering or receiving  notice of such breach  (whichever  occurs  earlier),  the Mortgage Loan
Seller will (i) cure such breach in all material  respects,  (ii) purchase the affected Mortgage Loan at the applicable  Purchase Price
or (iii) if within two years of the Closing  Date,  substitute  a qualifying  Substitute  Mortgage  Loan in exchange for such  Mortgage
Loan;  provided that, (A) in the case of a breach of the  representation  and warranty  concerning the Mortgage Loan Schedule contained
in clause (i) of this Section 7, if such breach is material and relates to any field on the Mortgage  Loan  Schedule  which  identifies
any  Prepayment  Charge or (B) in the case of a breach of the  representation  contained in clause  (xviii) of this Section 7, then, in
each case, in lieu of purchasing  such  Mortgage  Loan from the Trust Fund at the Purchase  Price,  the Sponsor shall pay the amount of
the Prepayment Charge (net of any amount previously  collected by or paid to the Trust Fund in respect of such Prepayment  Charge) from
its own funds and without  reimbursement  thereof,  and the Sponsor shall have no  obligation  to  repurchase  or  substitute  for such
Mortgage  Loan.  It is understood  by the parties  hereto that a breach of the  representations  and  warranties  made in any of clause
(xxv) and  clauses  (xxvii)  through  (xxxv) of this  Section 7 will be deemed to  materially  and  adversely  affect  the value of the
interests of the Purchaser,  the  Certificateholders  or the Trustee in the related Mortgage Loan. The obligations of the Mortgage Loan
Seller to cure, purchase or substitute a qualifying  Substitute  Mortgage Loan shall constitute the Purchaser's,  the Trustee's and the
Certificateholder's  sole and  exclusive  remedies  under  this  Agreement  or  otherwise  respecting  a breach of  representations  or
warranties  hereunder  with respect to the Mortgage  Loans,  except for the  obligation  of the Mortgage  Loan Seller to indemnify  the
Purchaser for any such breach as set forth in and limited by Section 13 hereof.

                  Any cause of action  against the Mortgage  Loan Seller or relating to or arising out of a breach by the Mortgage Loan
Seller of any  representations  and  warranties  made in this Section 7 shall accrue as to any Mortgage Loan upon (i) discovery of such
breach by the  Mortgage  Loan Seller or notice  thereof by the party  discovering  such breach and (ii)  failure by the  Mortgage  Loan
Seller to cure such breach,  purchase  such Mortgage  Loan or  substitute a qualifying  Substitute  Mortgage Loan pursuant to the terms
hereof.

                  (h)  Representations  and Warranties Concerning  the Mortgage Loan Seller.  As of the Closing Date, the Mortgage Loan
Seller represents and warrants to the Purchaser as to itself in the capacity indicated as follows:

                  (i)      the Mortgage Loan Seller (i) is a corporation  duly organized,  validly  existing and in good standing under
the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business  in each  jurisdiction  where  such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on the Mortgage Loan Seller's  business as presently  conducted or on the Mortgage Loan Seller's  ability to enter into this  Agreement
and to consummate the transactions contemplated hereby;

                  (ii)     the  Mortgage  Loan  Seller  has full  corporate  power to own its  property,  to carry on its  business  as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the  execution and delivery by the Mortgage  Loan Seller of this  Agreement has been duly  authorized by all
necessary  action on the part of the  Mortgage  Loan  Seller;  and neither  the  execution  and  delivery  of this  Agreement,  nor the
consummation of the  transactions  herein  contemplated,  nor compliance with the provisions  hereof by the Mortgage Loan Seller,  will
conflict  with or  result in a breach  of, or  constitute  a  default  under,  any of the  provisions  of any law,  governmental  rule,
regulation,  judgment,  decree or order binding on the Mortgage Loan Seller or its properties or the charter or by-laws of the Mortgage
Loan Seller,  except those conflicts,  breaches or defaults which would not reasonably be expected to have a material adverse effect on
the Mortgage Loan Seller's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Mortgage Loan Seller of this Agreement and the  consummation
by the Mortgage  Loan Seller of the  transactions  contemplated  hereby do not require the consent or approval of, the giving of notice
to, the  registration  with,  or the taking of any other action in respect of, any state,  federal or other  governmental  authority or
agency, except those consents,  approvals,  notices,  registrations or other actions as have already been obtained,  given or made and,
in connection with the recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  (v)      this  Agreement  has been duly  executed  and  delivered  by the  Mortgage  Loan  Seller and,  assuming  due
authorization,  execution  and delivery by the  Purchaser,  constitutes  a valid and binding  obligation  of the  Mortgage  Loan Seller
enforceable  against it in accordance  with its terms  (subject to applicable  bankruptcy  and  insolvency  laws and other similar laws
affecting the enforcement of the rights of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge  of the  Mortgage  Loan  Seller,
threatened against the Mortgage Loan Seller, before or by any court,  administrative  agency,  arbitrator or governmental body (i) with
respect to any of the  transactions  contemplated  by this  Agreement or (ii) with respect to any other matter which in the judgment of
the Mortgage Loan Seller could  reasonably  be expected to be determined  adversely to the Mortgage Loan Seller and will, if determined
adversely to the Mortgage Loan Seller,  materially and adversely  affect the Mortgage Loan Seller's  ability to perform its obligations
under this  Agreement;  and the Mortgage Loan Seller is not in default with respect to any order of any court,  administrative  agency,
arbitrator or governmental body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the  Mortgage  Loan  Seller's  Information  (identified  in Exhibit 3 hereof)  does not  include  any untrue
statement  of a  material  fact or omit to state a  material  fact  necessary  in order to make the  statements  made,  in light of the
circumstances under which they were made, not misleading.

                  (i)  Representations  and  Warranties Concerning the Purchaser.  As  of the  Closing  Date,  the Purchaser represents
and warrants to the Mortgage Loan Seller as follows:

                  (i)      the Purchaser (i) is a corporation  duly organized,  validly existing and in good standing under the laws of
the State of Delaware  and (ii) is qualified  and in good  standing to do business in each  jurisdiction  where such  qualification  is
necessary,  except  where the  failure so to  qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on the
Purchaser's  business  as  presently  conducted  or on the  Purchaser's  ability to enter into this  Agreement  and to  consummate  the
transactions contemplated hereby;

                  (ii)     the Purchaser has full corporate power to own its property,  to carry on its business as presently conducted
and to enter into and perform its obligations under this Agreement;

                  (iii)    the  execution and delivery by the Purchaser of this  Agreement  have been duly  authorized by all necessary
action  on the part of the  Purchaser;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the provisions  hereof by the  Purchaser,  will conflict with or result in a
breach of, or constitute a default under, any of the provisions of any law, governmental rule,  regulation,  judgment,  decree or order
binding on the  Purchaser or its  properties  or the articles of  incorporation  or bylaws of the  Purchaser,  except those  conflicts,
breaches or defaults  which would not  reasonably be expected to have a material  adverse  effect on the  Purchaser's  ability to enter
into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery and  performance by the Purchaser of this  Agreement and the  consummation  by the
Purchaser  of the  transactions  contemplated  hereby do not  require  the  consent  or  approval  of,  the  giving of notice  to,  the
registration  with,  or the taking of any other  action in respect of, any state,  federal or other  governmental  authority or agency,
except those consents, approvals, notices, registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and delivered by the  Purchaser  and,  assuming due  authorization,
execution and delivery by the Mortgage Loan Seller,  constitutes a valid and binding  obligation of the Purchaser  enforceable  against
it in  accordance  with its terms  (subject  to  applicable  bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the
enforcement of the rights of creditors generally and general principles of equity);

                  (vi)     there are no  actions,  suits or  proceedings  pending or, to the  knowledge  of the  Purchaser,  threatened
against the Purchaser,  before or by any court,  administrative agency,  arbitrator or governmental body (i) with respect to any of the
transactions  contemplated  by this  Agreement or (ii) with respect to any other matter which in the judgment of the Purchaser  will be
determined  adversely  to the  Purchaser  and will if  determined  adversely  to the  Purchaser  materially  and  adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default with respect to any order of
any court,  administrative  agency,  arbitrator  or  governmental  body so as to  materially  and  adversely  affect  the  transactions
contemplated by this Agreement; and

                  (vii)    the  Purchaser's  Information  (identified  in Exhibit 4 hereof) does not include any untrue  statement of a
material fact or omit to state a material fact  necessary in order to make the  statements  made, in light of the  circumstances  under
which they were made, not misleading.

                  (j)  Conditions to Closing.

                  (A) The  obligations of the Purchaser  under this Agreement will be subject to the  satisfaction,  on or prior to the
Closing Date, of the following conditions:

                           (i) Each of the  obligations of the Mortgage Loan Seller required to be performed at or prior to the Closing
         Date pursuant to the terms of this Agreement  shall have been duly performed and complied with in all material  respects;  all
         of the  representations  and warranties of the Mortgage Loan Seller under this  Agreement  shall be true and correct as of the
         date or dates  specified in all  material  respects;  and no event shall have  occurred  which,  with notice or the passage of
         time,  would  constitute a default under this  Agreement;  and the Purchaser  shall have received  certificates to that effect
         signed by authorized officers of the Mortgage Loan Seller.

                           (ii) The Purchaser shall have received all of the following closing  documents,  in such forms as are agreed
         upon and  reasonably  acceptable  to the  Purchaser,  duly  executed by all  signatories  other than the Purchaser as required
         pursuant to the respective terms thereof:

                                    (a)     The Mortgage Loan Schedule;

                                    (b)     The Pooling and Servicing Agreement,  in form and substance reasonably  satisfactory to the
                  Trustee and the Purchaser, and all documents required thereby duly executed by all signatories;

                                    (c)     A  certificate  of an officer of the Mortgage  Loan Seller dated as of the Closing Date, in
                  a form  reasonably  acceptable  to the  Purchaser,  and  attached  thereto  copies of the  charter and by-laws of the
                  Mortgage Loan Seller and evidence as to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    (d)     One or more opinions of counsel from the Mortgage Loan Seller's  counsel  otherwise in form
                  and substance reasonably satisfactory to the Purchaser, the Trustee and each Rating Agency;

                                    (e)     A letter from each of the Rating Agencies  giving each Class of  Certificates  set forth on
                  Schedule A hereto the rating set forth therein; and

                                    (f)     Such other documents,  certificates  (including additional  representations and warranties)
                  and  opinions  as may be  reasonably  necessary  to secure  the  intended  ratings  from each  Rating  Agency for the
                  Certificates.

                           (iii) The Certificates to be sold to Bear Stearns  pursuant to the  Underwriting  Agreement and the Purchase
         Agreement, if applicable, shall have been issued and sold to Bear Stearns.

                           (iv) The Mortgage Loan Seller shall have furnished to the Purchaser such other  certificates of its officers
         or others and such other  documents  and  opinions  of counsel to evidence  fulfillment  of the  conditions  set forth in this
         Agreement and the transactions contemplated hereby as the Purchaser and its respective counsel may reasonably request.

                  (B) The  obligations of the Mortgage Loan Seller under this  Agreement  shall be subject to the  satisfaction,  on or
prior to the Closing Date, of the following conditions:

                           (i) The  obligations  of the  Purchaser  required  to be  performed  by it on or prior to the  Closing  Date
         pursuant to the terms of this  Agreement  shall have been duly performed and complied with in all material  respects,  and all
         of the  representations  and  warranties  of the  Purchaser  under this  Agreement  shall be true and correct in all  material
         respects as of the Closing Date, and no event shall have occurred  which would  constitute a breach by it of the terms of this
         Agreement,  and the Mortgage Loan Seller shall have received a certificate  to that effect signed by an authorized  officer of
         the Purchaser.

                           (ii) The Mortgage Loan Seller shall have received copies of all of the following closing documents,  in such
         forms as are agreed upon and reasonably  acceptable to the Mortgage Loan Seller,  duly executed by all signatories  other than
         the Mortgage Loan Seller as required pursuant to the respective terms thereof:

                                    (a)     A  certificate  of an officer of the  Purchaser  dated as of the  Closing  Date,  in a form
                  reasonably  acceptable to the Mortgage Loan Seller,  and attached  thereto the written  consent of the shareholder of
                  the Purchaser  authorizing the transactions  contemplated by this Agreement and the Pooling and Servicing  Agreement,
                  together with copies of the  Purchaser's  articles of  incorporation,  bylaws and evidence as to the good standing of
                  the Purchaser dated as of a recent date;

                                    (b)     One or more  opinions  of  counsel  from the  Purchaser's  counsel  in form  and  substance
                  reasonably satisfactory to the Mortgage Loan Seller; and

                                    (c)     Such other documents,  certificates  (including additional  representations and warranties)
                  and  opinions  as may be  reasonably  necessary  to secure  the  intended  rating  from each  Rating  Agency  for the
                  Certificates.

                  (k)  Fees and   Expenses.  Subject to Section 16 hereof,  the  Mortgage Loan Seller shall pay on the Closing  Date or
such later date as may be agreed to by the  Purchaser  (i) the fees and  expenses  of the  Mortgage  Loan  Seller's  attorneys  and the
reasonable fees and expenses of the Purchaser's  attorneys,  (ii) the fees and expenses of Deloitte & Touche LLP, (iii) the fee for
the use of Purchaser's  Registration  Statement based on the aggregate original principal amount of the Certificates and the filing fee
of the  Commission  as in effect on the date on which the  Registration  Statement was declared  effective,  (iv) the fees and expenses
including counsel's fees and expenses in connection with any "blue sky" and legal investment matters,  (v) the fees and expenses of the
Trustee which shall include  without  limitation the fees and expenses of the Trustee (and the fees and  disbursements  of its counsel)
with respect to (A) legal and document review of this Agreement,  the Pooling and Servicing  Agreement,  the  Certificates  and related
agreements,  (B) attendance at the Closing and (C) review of the Mortgage  Loans to be performed by the Trustee,  (vi) the expenses for
printing or otherwise reproducing the Certificates,  the Prospectus and the Prospectus Supplement,  (vii) the fees and expenses of each
Rating  Agency (both  initial and  ongoing),  (viii) the fees and expenses  relating to the  preparation  and  recordation  of mortgage
assignments  (including  intervening  assignments,  if any and if available,  to evidence a complete chain of title from the originator
thereof to the Trustee) from the Mortgage Loan Seller to the Trustee or the expenses  relating to the Opinion of Counsel referred to in
Section 6(i) hereof, as the case may be, and (ix) Mortgage File due diligence expenses and other out-of-pocket expenses incurred by the
Purchaser in connection with the purchase of the Mortgage Loans and by Bear Stearns in connection with the sale of the Certificates.

                  (l)  Accountants' Letters.

                  (i)      Deloitte & Touche LLP will review the  characteristics  of a sample of the Mortgage  Loans  described in the
Final  Mortgage  Loan  Schedule and will compare  those  characteristics  to the  description  of the Mortgage  Loans  contained in the
Prospectus   Supplement  under  the  captions  "Summary  of  Prospectus  Supplement  -  The  Mortgage  Loans",  "-  The  Mortgage  Pool
Characteristics"  and  "Description of the Mortgage Loans" and in Schedule A thereto.  The Mortgage Loan Seller will cooperate with the
Purchaser in making  available all information  and taking all steps  reasonably  necessary to permit such  accountants to complete the
review and to deliver the letters  required of them under the Underwriting  Agreement.  Deloitte & Touche LLP will also confirm certain
calculations as set forth under the caption "Yield and Prepayment Considerations" in the Prospectus Supplement.

                  (ii)     To the extent statistical  information with respect to the Servicer's servicing portfolio is included in the
Prospectus  Supplement  under the caption "The  Servicer,"  a letter from the  certified  public  accountant  for the Servicer  will be
delivered to the Purchaser dated the date of the Prospectus  Supplement,  in the form previously  agreed to by the Mortgage Loan Seller
and the Purchaser, with respect to such statistical information.

                  (m)  Indemnification.

                  (i)      The Mortgage Loan Seller shall  indemnify and hold  harmless the Purchaser and its  directors,  officers and
controlling  persons (as defined in Section 15 of the Securities Act) from and against any loss,  claim,  damage or liability or action
in respect  thereof,  to which they or any of them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,
claim,  damage,  liability  or action  arises out of, or is based upon (i) any untrue  statement  of a material  fact  contained in the
Mortgage Loan Seller's  Information  as identified in Exhibit 3, the omission to state in the  Prospectus  Supplement or Prospectus (or
any  amendment  thereof or  supplement  thereto  approved by the Mortgage  Loan Seller and in which  additional  Mortgage Loan Seller's
Information is identified),  in reliance upon and in conformity with Mortgage Loan Seller's  Information a material fact required to be
stated  therein or necessary to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(ii) any  representation  or warranty  assigned or made by the Mortgage Loan Seller in Section 7 or Section 8 hereof being,  or alleged
to be, untrue or incorrect,  or (iii) any failure by the Mortgage Loan Seller to perform its obligations under this Agreement;  and the
Mortgage  Loan Seller shall  reimburse  the  Purchaser and each other  indemnified  party for any legal and other  expenses  reasonably
incurred by them in connection with investigating or defending or preparing to defend against any such loss, claim,  damage,  liability
or action.

         The foregoing  indemnity  agreement is in addition to any liability  which the Mortgage Loan Seller  otherwise may have to the
Purchaser or any other such indemnified party.

                  (ii)     The Purchaser  shall  indemnify and hold  harmless the Mortgage  Loan Seller and its  respective  directors,
officers  and  controlling  persons  (as defined in Section 15 of the  Securities  Act) from and  against  any loss,  claim,  damage or
liability  or action in respect  thereof,  to which they or any of them may become  subject,  under the  Securities  Act or  otherwise,
insofar as such loss,  claim,  damage,  liability or action arises out of, or is based upon (a) any untrue statement of a material fact
contained in the Purchaser's  Information as identified in Exhibit 4, the omission to state in the Prospectus  Supplement or Prospectus
(or any  amendment  thereof or  supplement  thereto  approved by the  Purchaser  and in which  additional  Purchaser's  Information  is
identified),  in reliance upon and in conformity  with the  Purchaser's  Information,  a material fact required to be stated therein or
necessary  to make  the  statements  therein  in  light  of the  circumstances  in  which  they  were  made,  not  misleading,  (b) any
representation  or warranty made by the Purchaser in Section 9 hereof being, or alleged to be, untrue or incorrect,  or (c) any failure
by the Purchaser to perform its  obligations  under this Agreement;  and the Purchaser  shall  reimburse the Mortgage Loan Seller,  and
each other  indemnified  party for any legal and other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending or preparing to defend any such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition
to any liability which the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such indemnified party,

                  (iii)    Promptly  after  receipt  by an  indemnified  party  under  subsection  (i) or (ii)  above of  notice of the
commencement of any action,  such indemnified  party shall, if a claim in respect thereof is to be made against the indemnifying  party
under such subsection,  notify each party against whom  indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an  indemnifying  party shall not relieve such  indemnified  party from any liability which it may have under this
Section 13 except to the extent that it has been  prejudiced  in any material  respect by such failure or from any  liability  which it
may have otherwise).  In case any such action is brought against any indemnified  party,  and it notifies an indemnifying  party of the
commencement  thereof,  the  indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice delivered to the indemnified  party promptly (but, in any event,  within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably  satisfactory to such indemnified party.  Notwithstanding  the
foregoing,  the  indemnified  party or parties  shall have the right to employ its or their own counsel in any such case,  but the fees
and expenses of such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of such counsel
shall have been  authorized  in writing by one of the  indemnifying  parties in  connection  with the defense of such  action,  (b) the
indemnifying  parties  shall not have  employed  counsel to have charge of the defense of such action  within a  reasonable  time after
notice of  commencement  of the action,  or (c) such  indemnified  party or parties  shall have  reasonably  concluded  that there is a
conflict of interest  between  itself or themselves and the  indemnifying  party in the conduct of the defense of any claim or that the
interests of the indemnified  party or parties are not substantially  co-extensive with those of the indemnifying  party (in which case
the  indemnifying  parties  shall  not have the right to direct  the  defense  of such  action  on behalf of the  indemnified  party or
parties),  in any of which events such fees and expenses  shall be borne by the  indemnifying  parties;  (provided,  however,  that the
indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to one local counsel in the  jurisdiction
involved.  Anything in this subsection to the contrary  notwithstanding,  an indemnifying  party shall not be liable for any settlement
or any claim or action effected without its written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)     If the  indemnification  provided for in paragraphs  (i) and (ii) of this Section 13 shall for any reason be
unavailable to an indemnified party in respect of any loss, claim, damage or liability,  or any action in respect thereof,  referred to
in Section 13, then the  indemnifying  party shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or
payable  by such  indemnified  party as a result of such loss,  claim,  damage or  liability,  or action in  respect  thereof,  in such
proportion  as shall be  appropriate  to reflect the relative  benefits  received by the  Mortgage  Loan Seller on the one hand and the
Purchaser on the other from the purchase and sale of the Mortgage Loans, the offering of the  Certificates  and the other  transactions
contemplated  hereunder.  No person found liable for a fraudulent  misrepresentation  shall be entitled to contribution from any person
who is not also found liable for such fraudulent misrepresentation.

                  (v)      The parties hereto agree that reliance by an indemnified party on any publicly available  information or any
information or directions furnished by an indemnifying party shall not constitute  negligence,  bad faith or willful misconduct by such
indemnified party.

                  (n)  Notices.   All  demands,  notices and  communications   hereunder  shall  be  in writing but may be delivered by
facsimile  transmission  subsequently  confirmed  in writing.  Notices to the  Mortgage  Loan Seller  shall be directed to EMC Mortgage
Corporation, 2780 Lake Vista Drive, Lewisville, Texas 75067 (Telecopy: (214) 626-3751), Attention: Conduit Seller Approval; and notices
to the Purchaser  shall be directed to Structured  Asset Mortgage  Investments II Inc.,  383 Madison  Avenue,  New York, New York 10179
(Telecopy:  (212) 272-7206),  Attention:  Baron Silverstein;  or to any other address as may hereafter be furnished by one party to the
other party by like notice.  Any such  demand,  notice or  communication  hereunder  shall be deemed to have been  received on the date
received at the premises of the addressee (as evidenced,  in the case of registered or certified  mail, by the date noted on the return
receipt) provided that it is received on a Business Day during normal business hours and, if received after normal business hours, then
it shall be deemed to be received on the next Business Day.

                  (o)  Transfer of Mortgage  Loans. As  set  forth in Section  4(iii),  the  Purchaser  intends to assign the  Mortgage
Loans and certain of its rights and obligations  under this Agreement to the Trustee  pursuant to the Pooling and Servicing  Agreement,
and the Mortgage Loan Seller hereby  consents to any such  assignment.  Upon any such  assignment,  the Trustee shall have the right to
enforce  directly  against the  Mortgage  Loan Seller the rights of the  Purchaser  hereunder  that have been  assigned to the Trustee.
Notwithstanding any such assignment,  with respect to the Mortgage Loan Seller, the Purchaser shall remain entitled to the benefits set
forth in Sections 11, 13 and 17.

                  (p)  Termination.  This  Agreement  may be  terminated  (a)  by the  Purchaser,  if the conditions to the Purchaser's
obligation  to close set forth under Section 10(1) hereof are not fulfilled as and when required to be fulfilled or (b) by the Mortgage
Loan Seller, if the conditions to the Mortgage Loan Seller's obligation to close set forth under Section 10(2) hereof are not fulfilled
as and when required to be fulfilled.  In the event of  termination  pursuant to clause (a), the Mortgage Loan Seller shall pay, and in
the event of termination pursuant to clause (b), the Purchaser shall pay, all reasonable  out-of-pocket  expenses incurred by the other
in connection with the transactions contemplated by this Agreement.

                  (q)  Representations,   Warranties  and  Agreements   to  Survive  Delivery.   All   representations,  warranties and
agreements contained in this Agreement, or contained in certificates of officers of the Mortgage Loan Seller submitted pursuant hereto,
shall remain  operative and in full force and effect and shall  survive  delivery of the Mortgage  Loans to the  Purchaser  (and by the
Purchaser  to the  Trustee).  Subsequent  to  the  delivery  of the  Mortgage  Loans  to the  Purchaser,  the  Mortgage  Loan  Seller's
representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be deemed to relate to the Mortgage Loans
actually delivered to the Purchaser and included in the Final Mortgage Loan Schedule and any Substitute  Mortgage Loan and not to those
Mortgage  Loans  deleted  from the  Preliminary  Mortgage  Loan  Schedule  pursuant  to  Section 3 hereof  prior to the  closing of the
transactions contemplated hereby or any Deleted Mortgage Loan.

                  (r)  Severability.  If  any  provision  of this  Agreement  shall  be  prohibited  or  invalid  under applicable law,
this Agreement shall be ineffective only to such extent, without invalidating the remainder of this Agreement.

                  (s)  Counterparts.  This  Agreement may be  executed  in counterparts, each of  which  will be an original, but which
together shall constitute one and the same agreement.

                  (t)  Amendment.  This  Agreement  cannot be amended or  modified  in any manner  without the prior written consent of
each party.

                  (u)  GOVERNING LAW. THIS  AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN THE STATE OF NEW YORK  WITHOUT
GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK GENERAL  OBLIGATION LAW) AND
SHALL BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  (v)  Further  Assurances.  Each of the parties  agrees to execute and deliver such instruments  and take such actions
as another  party may,  from time to time,  reasonably  request in order to  effectuate  the purpose and to carry out the terms of this
Agreement including any amendments hereto which may be required by either Rating Agency.

                  (w)  Successors  and  Assigns.  This  Agreement  shall  bind  and  inure to the benefit  of and be enforceable by the
Mortgage Loan Seller and the Purchaser and their  permitted  successors and assigns and, to the extent  specified in Section 13 hereof,
Bear Stearns, and their directors,  officers and controlling persons (within the meaning of federal securities laws). The Mortgage Loan
Seller  acknowledges  and agrees that the Purchaser may assign its rights under this Agreement  (including,  without  limitation,  with
respect to the Mortgage Loan Seller's  representations  and warranties  respecting the Mortgage Loans) to the Trustee.  Any person into
which the Mortgage Loan Seller may be merged or consolidated (or any person  resulting from any merger or  consolidation  involving the
Mortgage Loan Seller),  any person resulting from a change in form of the Mortgage Loan Seller or any person succeeding to the business
of the Mortgage Loan Seller,  shall be considered the "successor" of the Mortgage Loan Seller hereunder and shall be considered a party
hereto  without the execution or filing of any paper or any further act or consent on the part of any party hereto.  Except as provided
in the two preceding  sentences and in Section 15 hereto,  this Agreement  cannot be assigned,  pledged or hypothecated by either party
hereto without the written  consent of the other parties to this  Agreement and any such  assignment or purported  assignment  shall be
deemed null and void.

                  (x)  The Mortgage Loan Seller and the  Purchaser. The Mortgage Loan Seller and the Purchaser will keep in full effect
all rights as are necessary to perform their respective obligations under this Agreement.

                  (y)  Entire Agreement.  This Agreement  contains  the entire  agreement and  understanding  between the parties  with
respect to the subject  matter hereof,  and  supersedes  all prior and  contemporaneous  agreements,  understandings,  inducements  and
conditions, express or implied, oral or written, of any nature whatsoever with respect to the subject matter hereof.

                  (z)  No Partnership.  Nothing herein  contained shall be deemed or construed to create a partnership or joint venture
between the parties hereto.


                                                          [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have caused  their names to be signed  hereto by their  respective  duly  authorized
officers as of the date first above written.


                                                             EMC MORTGAGE CORPORATION
                                                             By:__________________________________________
                                                                      Name:
                                                                      Title:
                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                             By:___________________________________________
                                                                      Name:
                                                                      Title:




--------------------------------------------------------------------------------




                                                               EXHIBIT 1
                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser or its designee  pursuant to the terms
of the Agreement:

                  (1) The original  Mortgage Note,  endorsed without recourse to the order of the Trustee and showing an unbroken chain
         of endorsements from the original payee thereof to the Person endorsing it to the Trustee, or a lost note affidavit;

                  (2) The  original  Mortgage  and,  if the related  Mortgage  Loan is a MOM Loan,  noting the  presence of the MIN and
         language  indicating  that such  Mortgage  Loan is a MOM Loan,  which  shall have been  recorded  (or if the  original  is not
         available,  a copy),  with evidence of such  recording  indicated  thereon (or if the original  Mortgage,  assignments  to the
         Trustee or intervening  assignments thereof which have been delivered,  are being delivered or will, upon receipt of recording
         information  relating to the Mortgage  required to be included  thereon,  be delivered to recording  offices for recording and
         have not been  returned to the Mortgage Loan Seller in time to permit their  recording as specified in Section  2.01(b) of the
         Pooling and Servicing Agreement, shall be in recordable form);

                  (3) Unless  the  Mortgage  Loan is a MOM Loan,  a  certified  copy of the  assignment  (which may be in the form of a
         blanket  assignment  if  permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to "Wells  Fargo Bank,
         National  Association,  as Trustee",  with evidence of recording with respect to each Mortgage Loan in the name of the Trustee
         thereon  (or if the  original  Mortgage,  assignments  to the  Trustee  or  intervening  assignments  thereof  which have been
         delivered,  are being  delivered  or will,  upon  receipt of recording  information  relating to the  Mortgage  required to be
         included  thereon,  be delivered to recording  offices for recording and have not been returned to the Mortgage Loan Seller in
         time to permit their  delivery as specified  in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the Mortgage  Loan
         Seller  may  deliver a true  copy  thereof  with a  certification  by the  Mortgage  Loan  Seller,  on the face of such  copy,
         substantially  as  follows:  "Certified  to be a true  and  correct  copy of the  original,  which  has been  transmitted  for
         recording");

                  (4) All intervening  assignments of the Mortgage, if applicable and only to the extent available to the Mortgage Loan
         Seller with evidence of recording thereon;

                  (5) The  original  or a copy of the policy or  certificate  of primary  mortgage  guaranty  insurance,  to the extent
         available, if any;

                  (6) The original policy of title insurance or mortgagee's  certificate of title insurance or commitment or binder for
         title insurance; and

                  (7) The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                               EXHIBIT 2
                                                  MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final Mortgage Loan Schedules  shall set forth the following  information  with respect to each Mortgage
Loan:

a)       the city, state and zip code of the Mortgaged Property;

b)       the property type;

c)       the Mortgage Interest Rate;

d)       the Servicing Fee Rate;

e)       the LPMI Fee, if applicable;

f)       the Trustee Fee Rate, if applicable;

g)       the Net Rate;

h)       the maturity date;

i)       the stated original term to maturity;

j)       the stated remaining term to maturity;

k)       the original Principal Balance;

l)       the first payment date;

m)       the principal and interest payment in effect as of the Cut-off Date;

n)       the unpaid Principal Balance as of the Cut-off Date;

o)       the Loan-to-Value Ratio at origination;

p)       the insurer of any Primary Mortgage Insurance Policy;

q)       the MIN with respect to each MOM Loan;

r)       the Gross Margin, if applicable;

s)       the next Adjustment Date, if applicable;

t)       the Maximum Lifetime Mortgage Rate, if applicable;

u)       the Minimum Lifetime Mortgage Rate, if applicable;

v)       the Periodic Rate Cap, if applicable;

w)       the Loan Group, if applicable;

x)       a code indicating whether the Mortgage Loan is negatively amortizing;

y)       which Mortgage  Loans adjust after an initial  fixed-rate  period of one, two,  three,  five,  seven or ten years or any other
         period;

z)       the Prepayment Charge, if any;

aa)      lien position (e.g., first lien or second lien);

bb)      a code indicating whether the Mortgage Loan is has a balloon payment;

cc)      a code indicating whether the Mortgage Loan is an interest-only loan;

dd)      the interest-only term, if applicable;

ee)      the Mortgage Loan Seller; and

ff)      the original amortization term.

Such  schedule  also shall set forth for all of the  Mortgage  Loans,  the total  number of  Mortgage  Loans,  the total of each of the
amounts  described  under (m) and (i) above,  the  weighted  average by  principal  balance as of the Cut-off Date of each of the rates
described  under (c) through (h) above,  and the weighted  average  remaining  term to maturity by unpaid  principal  balance as of the
Cut-off Date.




--------------------------------------------------------------------------------




                                                               EXHIBIT 3
                                                  MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement described under the following Sections:  "SUMMARY OF PROSPECTUS SUPPLEMENT - The
Mortgage  Loans,"  and  "-  Mortgage  Pool   Characteristics",   "DESCRIPTION  OF  THE  MORTGAGE  LOANS"  and  "SCHEDULE  A  -  CERTAIN
CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                               EXHIBIT 4
                                                        PURCHASER'S INFORMATION

         All information in the Prospectus Supplement and the Prospectus, except the Mortgage Loan Seller's Information.




--------------------------------------------------------------------------------




                                                               EXHIBIT 5
                                                        SCHEDULE OF LOST NOTES

                                                        (Provided upon request)




--------------------------------------------------------------------------------




                                                               EXHIBIT 6
                                  STANDARD & POOR'S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization

Standard  & Poor's has  categorized  loans  governed  by  anti-predatory  lending  laws in the  Jurisdictions  listed  below into three
categories  based upon a combination of factors that include (a) the risk exposure  associated with the assignee  liability and (b) the
tests and thresholds  set forth in those laws.  Note that certain loans  classified by the relevant  statute as Covered are included in
Standard & Poor's High Cost Loan Category because they included  thresholds and tests that are typical of what is generally  considered
High Cost by the industry.


Standard & Poor's High Cost Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective     Category under Applicable
                                                         Date                        Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
_____________________________________________________________________________________________________________________
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
_____________________________________________________________________________________________________________________
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
_____________________________________________________________________________________________________________________
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
_____________________________________________________________________________________________________________________
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
_____________________________________________________________________________________________________________________
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
_____________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
_____________________________________________________________________________________________________________________
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
_____________________________________________________________________________________________________________________
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
_____________________________________________________________________________________________________________________

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
_____________________________________________________________________________________________________________________
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
_____________________________________________________________________________________________________________________

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
_____________________________________________________________________________________________________________________
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
_____________________________________________________________________________________________________________________
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
_____________________________________________________________________________________________________________________
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
_____________________________________________________________________________________________________________________

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
_____________________________________________________________________________________________________________________
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
_____________________________________________________________________________________________________________________
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
_____________________________________________________________________________________________________________________


Standard & Poor's Covered Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
_____________________________________________________________________________________________________________________


Standard & Poor's Home Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                              SCHEDULE A
                                        REQUIRED RATINGS FOR EACH CLASS OF OFFERED CERTIFICATES


     Offered Certificates              S&P              Moody's
     Class I-A-1                       AAA                Aaa
     Class I-A-2                       AAA                Aaa
     Class I-A-3                       AAA                Aaa
     Class I-X                         AAA                Aaa
     Class II-1A-1                     AAA                Aaa
     Class II-1A-2                     AAA                Aaa
     Class II-1A-3                     AAA                Aaa
     Class II-2A-1                     AAA                Aaa
     Class I-B-1                       AA+                Aaa
     Class I-B-2                       AA                 Aa1
     Class I-B-3                       AA-                Aa1
     Class I-B-4                       A+                 Aa2
     Class I-B-5                        A                 Aa3
     Class I-B-6                       A-                 A1
     Class I-B-7                      BBB+                A2
     Class I-B-8                       BBB               Baa1
     Class I-B-9                      BBB-               Baa2
     Class II-B-1                      AA                 Aa1
     Class II-B-2                       A                 Aa3
     Class II-B-3                     BBB+                A2
     Class II-B-4                      BBB                A3
     Class II-B-5                     BBB-               Baa1


The Class I-XP-1,  Class I-XP-2,  Class II-XP, Class R, Class R-X, Class I-B-IO,  Class II-B-5 and Class II-B-IO  Certificates have not
been rated.

None of the above ratings has been lowered, qualified or withdrawn since the dates of issuance of such ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                              SCHEDULE B
                                                        MORTGAGE LOAN SCHEDULE

                                      (A copy has been provided to the Purchaser and the Trustee)




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT I

                                               FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS,  that Wells Fargo Bank,  National  Association,  a banking  corporation,  having a place of business at
         9062 Old Annapolis  Road,  Columbia,  Maryland,  as Trustee (and in no personal or other  representative  capacity)  under the
         Pooling and Servicing  Agreement,  dated as of March 1, 2007, by and among Structured Asset Mortgage  Investments II Inc., the
         Trustee and EMC Mortgage  Corporation  (as  amended,  restated,  supplemented  or otherwise  modified  from time to time,  the
         "Agreement";  capitalized terms not defined herein have the definitions assigned to such terms in the Agreement),  relating to
         the Bear Stearns  Mortgage  Funding Trust 2007-AR3,  Mortgage  Pass-Through  Certificates,  Series  2007-AR3,  hereby appoints
         _______________,  in its capacity as Servicer under the Agreement, as the Trustee's true and lawful Special  Attorney-in-Fact,
         in the  Trustee's  name,  place and stead and for the Trustee's  benefit,  but only in its capacity as Trustee  aforesaid,  to
         perform all acts and execute all  documents as may be  customary,  necessary  and  appropriate  to  effectuate  the  following
         enumerated  transactions  in respect of any mortgage,  deed of trust,  promissory  note or real estate owned from time to time
         owned  (beneficially or in title,  whether the Trustee is named therein as mortgagee or beneficiary or has become mortgagee or
         beneficiary by virtue of  endorsement,  assignment or other  conveyance) or held by or registered to the Trustee  (directly or
         through  custodians or nominees),  or in respect of which the Trustee has a security  interest or other lien,  all as provided
         under the  applicable  Agreement and only to the extent the  respective  Trustee has an interest  therein under the Agreement,
         and in respect of which the Servicer is acting as servicer pursuant to the Agreement (the "Mortgage Documents").

This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to conform to the original intent
of the parties thereto or to correct title errors discovered after title insurance was issued and where such modification or
re-recording does not adversely affect the lien under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document to an easement in favor of a public  utility  company or a state or
federal agency or unit with powers of eminent domain including,  without limitation,  the execution of partial  satisfactions/releases,
partial reconveyances and the execution of requests to trustees to accomplish same.

3.       The conveyance of the properties  subject to a Mortgage  Document to the applicable  mortgage  insurer,  or the closing of the
title to the property to be acquired as real estate so owned, or conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage  Document or full  conveyance  upon payment and discharge of all sums
secured thereby, including, without limitation, cancellation of the related note.

6.       The  assignment  of any Mortgage  Document,  in  connection  with the  repurchase  of the mortgage  loan secured and evidenced
thereby.

7.       The full  assignment of a Mortgage  Document upon payment and discharge of all sums secured  thereby in  conjunction  with the
refinancing thereof, including, without limitation, the assignment of the related note.

8.       With respect to a Mortgage  Document,  the  foreclosure,  the taking of a deed in lieu of  foreclosure,  or the  completion of
judicial  or  non-judicial  foreclosure  or  termination,  cancellation  or  rescission  of any such  foreclosure,  including,  without
limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and  execution of such other  documents and  performance  of such other actions as may be necessary
                  under the terms of the Mortgage Document or state law to expeditiously  complete said transactions in paragraphs 8(a)
                  through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money,  debt,  account and interest (which now is, or
hereafter  shall become due and payable)  belonging to or claimed by the Trustee under the Mortgage  Documents,  and to use or take any
lawful means for recovery thereof by legal process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable to the Trustee in respect of
the Mortgage Documents.

The Trustee  gives the Special  Attorney-in-Fact  full power and  authority to execute such  instruments  and to do and perform all and
every act and thing  necessary and proper to carry into effect the power or powers  granted by this Limited Power of Attorney,  subject
to the terms and  conditions  set forth in the Agreement  including the standard of care  applicable to the servicer in the  Agreement,
and hereby does ratify and confirm what such Special Attorney-in-Fact shall lawfully do or cause to be done by authority hereof.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Trustee has caused its corporate name and seal to be hereto signed and affixed and these presents to
be acknowledged by its duly elected and authorized officer this ___ day of _________ , 20__.

                                                     Wells Fargo Bank, National Association,
                                                     as Trustee



                                                     By:_____________________________________
                                                        Name:
                                                        Title:


WITNESS:                                             WITNESS:



_______________________________                      _______________________________
Name:                                                Name:
Title:                                               Title:




--------------------------------------------------------------------------------




STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On  ______________,  20___,  before  me,  the  undersigned,  a  Notary  Public  in and for  said  state,  personally  appeared
__________________,  personally  known to me to be the  person  whose name is  subscribed  to the within  instrument,  and such  person
acknowledged to me that such person executed the within instrument in such person's  authorized  capacity as a Senior Vice President of
Wells Fargo Bank,  National  Association,  and that by such  signature  on the within  instrument  the entity upon behalf of which such
person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT J
                                                              [RESERVED]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT K

                                                   LOAN LEVEL FORMAT FOR TAPE INPUT,
                                                       SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                        COBOL
Field Name                          Position         Length            "picture"

[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)



Trailer Record:

Number of Records          001-006          6                 9(06)
FILLER                     007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT L

                                                  REPORTING DATA FOR DEFAULTED LOANS

Data  must be  submitted  to Wells  Fargo  Bank in an Excel  spreadsheet  format  with  fixed  field  names  and data  type.  The Excel
spreadsheet should be used as a template consistently every month when submitting data.

Table: Delinquency

         Name                                                 Type                                 Size
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those  fields  every  month in order for your file to be
     accepted.


The Action Code Field should show the applicable  numeric code to indicate that a special  action is being taken.  The Action Codes are
the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank  will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are  consistent  with  industry
standards.  If Action Codes other than those above are used,  the Servicer must supply Wells Fargo Bank with a  description  of each of
the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower has been granted  relief for curing a  delinquency.  The Action Date
is the date the relief is expected to end.  For  military  indulgence,  it will be three months  after the  Borrower's  discharge  from
military service.

Action Code 15 - To report the  Borrower's  filing for  bankruptcy or  instituting  some other type of litigation  that will prevent or
delay  liquidation of the Mortgage Loan.  The Action Date will be either the date that any repayment plan (or  forbearance)  instituted
by the bankruptcy court will expire or an additional date by which the litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a  deed-in-lieu  or an assignment  of the  property.  The Action Date is the
date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the Mortgage  Loan.  The Action Date is the date the Servicer
referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage  Loan has been  foreclosed or a  deed-in-lieu  of  foreclosure  has been  accepted,  and the
Servicer,  on behalf of the owner of the  Mortgage  Loan,  has acquired the property and may dispose of it. The Action Date is the date
of the foreclosure sale or, for deeds-in-lieu, the date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been  foreclosed and a third party acquired the property,  or a total  condemnation
of the property has occurred.  The Action Date is the date of the foreclosure sale or the date the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been  foreclosed,  or a  deed-in-lieu  has been  accepted,  and the property may be
conveyed to the mortgage  insurer and the pool insurance  claim has been filed.  The Action Date is the date of the  foreclosure  sale,
or, for deeds-in-lieu, the date of the deed for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided  that they are  consistent  with  industry
standards.  If Loss  Mitigation  Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:
         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT M

                                                              [RESERVED]





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT N
                                                         FORM OF CAP CONTRACTS


                                                               SCHEDULE

                                                                to the
                                                                 ISDA®
                                         International Swaps and Derivatives Association, Inc.
                                                           MASTER AGREEMENT

                                                      dated as of March 30, 2007



between BEAR STEARNS  FINANCIAL  PRODUCTS INC., a corporation  organized under the laws of Delaware ("Bear  Stearns"),  and WELLS FARGO
BANK, NATIONAL ASSOCIATION,  NOT INDIVIDUALLY,  BUT SOLELY AS TRUSTEE FOR THE BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3 a common law
trust organized under the laws of the State of New York (the "Counterparty").

Reference  is hereby  made to the  Pooling and  Servicing  Agreement,  dated as of March 1, 2007  between  Wells  Fargo Bank,  National
Association  as trustee (the  "Trustee"),  Structured  Asset  Mortgage  Investments  II Inc. as depositor  (the  ""Depositor")  and EMC
Mortgage Corporation as servicer, sponsor and company. (the "Pooling and Servicing Agreement").


Part 1.  Termination Provisions.

For purposes of this Agreement:

(a)      "Specified Entity" will not apply to Bear Stearns or Counterparty for any purpose.

(b)      "Specified Transactions" will not apply to Bear Stearns or Counterparty for any purpose.

(c)      The  "Failure  to Pay or Deliver"  provisions  of Section  5(a)(i)  will apply to Bear  Stearns and will apply to  Counterparty;
         provided  that  notwithstanding  anything to the contrary in Section  5(a)(i) or Paragraph 7 of the Credit  Support  Annex,  any
         failure by Bear Stearns to comply with or perform any  obligation  to be complied  with or  performed by Bear Stearns  under the
         Credit Support Annex shall not constitute an Event of Default under Section  5(a)(i) unless (A) a Moody's Second Level Downgrade
         has occurred and been  continuing for 30 or more Local Business Days and (B) such failure is not remedied on or before the third
         Local Business Day after notice of such failure is given to Bear Stearns.

(d)      The "Breach of Agreement" provisions of Section 5(a)(ii) will apply to Bear Stearns and will not apply to Counterparty.

(e)      The "Credit  Support  Default"  provisions of Section  5(a)(iii) will apply to (x) Bear Stearns;  provided that  notwithstanding
         anything to the contrary in Section  5(a)(iii)(1),  any failure by Bear Stearns to comply with or perform any  obligation  to be
         complied  with or  performed by Bear Stearns  under the Credit  Support  Annex shall not  constitute  an Event of Default  under
         Section  5(a)(iii)  unless (A) a Moody's Second Level  Downgrade has occurred and been  continuing for 30 or more Local Business
         Days and (B) such  failure is not  remedied on or before the third Local  Business  Day after notice of such failure is given to
         Bear Stearns and (y) Counterparty  solely in respect of  Counterparty's  obligations  under Paragraph 3(b) of the Credit Support
         Annex.

(f)      The "Misrepresentation" provisions of Section 5(a)(iv) will apply to Bear Stearns and will not apply to Counterparty.

(g)      The "Default under Specified Transaction" provisions of Section 5(a)(v) will not apply to Bear Stearns or Counterparty.

(h)      The "Cross Default" provisions of Section 5(a)(vi) will apply to Bear Stearns and will not apply to Counterparty.

                  "Specified Indebtedness" will have the meaning specified in Section 14.

                  "Threshold Amount" means USD 100,000,000.

(i)      The  "Bankruptcy"  provisions of Section  5(a)(vii)  will apply to Bear Stearns and will apply to  Counterparty  except that the
         provisions of Section  5(a)(vii)(2),  (6) (to the extent that such provisions refer to any appointment  contemplated or effected
         by the Pooling and Servicing  Agreement or any  appointment to which  Counterparty  has not become subject to), (7) and (9) will
         not apply to Counterparty;  provided that, with respect to Counterparty only,  Section  5(a)(vii)(4) is hereby amended by adding
         after the words "against it" the words  "(excluding any proceeding or petition  instituted or presented by Bear  Stearns)",  and
         Section  5(a)(vii)(8)  is hereby  amended by deleting the words "to (7)  inclusive"  and  inserting  lieu thereof ", (3), (4) as
         amended, (5) or (6) as amended".

(j)      The "Tax Event Upon Merger" provisions of Section 5(b)(iii) will apply to Bear Stearns and will apply to Counterparty;  provided
         that Bear Stearns shall not be entitled to designate an Early  Termination  Date by reason of a Tax Event upon Merger in respect
         of which it is the Affected Party.

(k)      The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not apply to Bear Stearns or Counterparty.

(l)      The "Automatic Early Termination" provision of Section 6(a) will not apply to Bear Stearns or to Counterparty.

(m)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

                  (1)      Market Quotation will apply; and

                  (2)      the Second Method will apply;

                  provided that if Bear Stearns is the Defaulting Party or the sole Affected Party, the following provisions will apply:

                           (A)      Section 6(e) of this  Agreement  will be amended by  inserting  on the first line "or is  effectively
                           designated" after "If an Early Termination Date occurs";

                           (B)      The  definition of Market  Quotation in Section 14 shall be deleted in its entirety and replaced with
                           the following:

                                    "Market  Quotation"  means, with respect to one or more Terminated  Transactions,  and a party making
                                    the  determination,  an amount  determined on the basis of Firm Offers from  Reference  Market-makers
                                    that are  Eligible  Replacements.  Each Firm  Offer  will be (1) for an amount  that would be paid to
                                    Counterparty  (expressed as a negative number) or by Counterparty (expressed as a positive number) in
                                    consideration of an agreement  between  Counterparty and such Reference  Market-maker to enter into a
                                    Replacement  Transaction  and (2) made on the basis that Unpaid  Amounts in respect of the Terminated
                                    Transaction  or group of  Transactions  are to be excluded but,  without  limitation,  any payment or
                                    delivery that would,  but for the relevant  Early  Termination  Date,  have been  required  (assuming
                                    satisfaction of each  applicable  condition  precedent)  after that Early  Termination  Date is to be
                                    included.   The  party  making  the   determination  (or  its  agent)  will  request  each  Reference
                                    Market-maker  to provide its Firm Offer to the extent  reasonably  practicable as of the same day and
                                    time  (without  regard to different  time zones) on or as soon as  reasonably  practicable  after the
                                    designation  or  occurrence  of the relevant  Early  Termination  Date.  The day and time as of which
                                    those Firm  Offers are to be obtained  will be selected in good faith by the party  obliged to make a
                                    determination  under  Section 6(e),  and, if each party is so obliged,  after  consultation  with the
                                    other. The Market  Quotation shall be the Firm Offer actually  accepted by Counterparty no later than
                                    the  Business  Day  preceding  the Early  Termination  Date.  If no Firm  Offers are  provided by the
                                    Business Day preceding  the Early  Termination  Date, it will be deemed that the Market  Quotation in
                                    respect of such Terminated Transaction or group of Transactions cannot be determined.

                           (C)      Counterparty  shall  use best  efforts  to  accept a Firm  Offer  that  would  determine  the  Market
                           Quotation.  If more than one Firm  Offer  (which,  if  accepted,  would  determine  the Market  Quotation)  is
                           provided,  Counterparty  shall accept the Firm Offer (among such Firm Offers) which would  require  either (x)
                           the lowest payment by the  Counterparty to the Reference  Market-maker,  to the extent  Counterparty  would be
                           required  to make a payment to the  Reference  Market-maker  or (y) the  highest  payment  from the  Reference
                           Market-maker to Counterparty,  to the extent the Reference Market-maker would be required to make a payment to
                           the  Counterparty.  If only one Firm Offer  (which,  if accepted,  would  determine  the Market  Quotation) is
                           provided, Counterparty shall accept such Firm Offer.

                           (D)      Upon the written  request by  Counterparty  to Bear  Stearns,  Bear  Stearns  shall obtain the Market
                           Quotations on behalf of Counterparty.

                           (E)      If the Settlement Amount is a negative number,  Section 6(e)(i)(3) of this Agreement shall be deleted
                           in its entirety and replaced with the following:

                                    "(3)  Second  Method and Market  Quotation.  If the Second  Method and Market  Quotation  apply,  (I)
                                    Counterparty  shall pay to Bear  Stearns  an amount  equal to the  absolute  value of the  Settlement
                                    Amount in respect of the Terminated  Transactions,  (II)  Counterparty  shall pay to Bear Stearns the
                                    Termination  Currency  Equivalent of the Unpaid  Amounts owing to Bear Stearns and (III) Bear Stearns
                                    shall pay to  Counterparty  the  Termination  Currency  Equivalent  of the  Unpaid  Amounts  owing to
                                    Counterparty;  provided,  however,  that (x) the  amounts  payable  under the  immediately  preceding
                                    clauses (II) and (III) shall be subject to netting in accordance  with Section 2(c) of this Agreement
                                    and (y)  notwithstanding  any other provision of this  Agreement,  any amount payable by Bear Stearns
                                    under the immediately  preceding  clause (III) shall not be netted-off  against any amount payable by
                                    Counterparty under the immediately preceding clause (I)."

(n)      "Termination Currency" means United States Dollars.

(o)      Additional Termination Events.  Additional Termination Events will apply:

             (i)  If, upon the occurrence of a Cap Disclosure  Event (as defined in Part 5(l)(ii)  below) Bear Stearns has not, within ten
                  (10) calendar days after such Cap  Disclosure  Event  complied with any of the provisions set forth in Part 5 (l) below,
                  then an Additional  Termination  Event shall have occurred with respect to Bear Stearns,  Bear Stearns shall be the sole
                  Affected Party and all Transactions hereunder shall be Affected Transaction.

              (ii)    If,  without  the prior  written  consent of Bear  Stearns  where such  consent is  required  under the  Pooling and
                      Servicing  Agreement,  an amendment or supplemental  agreement is made to the Pooling and Servicing  Agreement which
                      amendment  or  supplemental  agreement  could  reasonably  be  expected  to have a  material  adverse  effect on the
                      interests of Bear Stearns under this  Agreement,  an Additional  Termination  Event shall have occurred with respect
                      to  Counterparty,  Counterparty  shall be the sole Affected Party and all  Transactions  hereunder shall be Affected
                      Transaction.

              (iii)        (A)      If a S&P First Level  Downgrade  has occurred  and is  continuing  and Bear Stearns  fails to take any
                                    action  described  under  Part  (5)(f)(i)(1),  within  the  time  period  specified  therein,  then an
                                    Additional  Termination Event shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                                    the sole  Affected  Party  with  respect to such  Additional  Termination  Event and all  Transactions
                                    hereunder shall be Affected Transaction.

                           (B)      If a S&P Second Level  Downgrade  has occurred and is  continuing  and Bear Stearns  fails to take any
                                    action described under Part (5)(f)(i)(2) within the time period specified therein,  then an Additional
                                    Termination  Event shall have occurred  with respect to Bear  Stearns,  Bear Stearns shall be the sole
                                    Affected Party with respect to such Additional  Termination Event and all Transactions hereunder shall
                                    be Affected Transaction.

                           (C)      If (A) a Moody's  Second Level  Downgrade  has not occurred and been  continuing  for 30 or more Local
                                    Business Days and (B) Bear Stearns has failed to comply with or perform any  obligation to be complied
                                    with or performed by Bear Stearns in  accordance  with the Credit  Support  Annex,  then an Additional
                                    Termination  Event shall have occurred with respect to Bear Stearns and Bear Stearns shall be the sole
                                    Affected Party with respect to such Additional Termination Event.

                           (D)      If (A) a Moody's  Second  Level  Downgrade  has  occurred  and been  continuing  for 30 or more  Local
                                    Business  Days and (B) either (i) at least one  Eligible  Replacement  has made a Firm Offer to be the
                                    transferee or (ii) at least one entity that satisfies the Moody's Approved Ratings  Threshold has made
                                    a Firm Offer to provide an  Eligible  Guaranty in respect of all of Bear  Stearns'  present and future
                                    obligations  under this  Agreement,  then an  Additional  Termination  Event shall have  occurred with
                                    respect  to Bear  Stearns,  Bear  Stearns  shall be the  sole  Affected  Party  with  respect  to such
                                    Additional Termination Event and all Transactions hereunder shall be Affected Transaction.

 (p)  Limitation on Events of Default.  Notwithstanding  the terms of Sections 5 and 6 of this  Agreement,  if at any time and so long as
the  Counterparty  has  satisfied in full all its payment  obligations  under  Section  2(a)(i) of this  Agreement and has at the time no
future  payment  obligations,  whether  absolute or  contingent,  under such  Section,  then unless Bear Stearns is required  pursuant to
appropriate  proceedings to return to the  Counterparty or otherwise  returns to the  Counterparty  upon demand of the  Counterparty  any
portion  of any  such  payment,  (a) the  occurrence  of an event  described  in  Section  5(a) of this  Agreement  with  respect  to the
Counterparty  shall not  constitute  an Event of Default or Potential  Event of Default with respect to the  Counterparty  as  Defaulting
Party and (b) Bear Stearns shall be entitled to designate an Early  Termination  Date pursuant to Section 6 of this  Agreement  only as a
result of the occurrence of a Termination  Event set forth in either Section  5(b)(i) or 5(b)(ii) of the ISDA Form Master  Agreement with
respect to Bear Stearns as the Affected Party, or Section 5(b)(iii) with respect to Bear Stearns as the Burdened Party.


Part 2.  Tax Matters.

(a)      Tax Representations.

         (i) Payer  Representations.  For the purpose of Section  3(e) of this  Agreement,  each of Bear  Stearns and the  Counterparty
         makes the following representations:

         It is not required by any applicable law, as modified by the practice of any relevant  governmental revenue authority,  of any
         Relevant  Jurisdiction  to make any  deduction  or  withholding  for or on account  of any Tax from any  payment  (other  than
         interest  under Section 2(e),  6(d)(ii) or 6(e) of this  Agreement) to be made by it to the other party under this  Agreement.
         In making this representation, it may rely on:

                  (1)      the accuracy of any representations made by the other party pursuant to Section 3(f) of this Agreement;

                  (2)      the  satisfaction  of the agreement  contained in Sections  4(a)(i) and 4(a)(iii) of this  Agreement and the
                  accuracy and  effectiveness of any document provided by the other party pursuant to Sections 4(a)(i) and 4(a)(iii) of
                  this Agreement; and

                  (3) the  satisfaction of the agreement of the other party contained in Section 4(d) of this Agreement,  provided that
                  it shall not be a breach of this representation  where reliance is placed on clause (ii) and the other party does not
                  deliver a form or document under Section 4(a)(iii) of this Agreement by reason of material  prejudice to its legal or
                  commercial position.

         (ii) Payee  Representations.  For the purpose of Section 3(f) of this  Agreement,  each of Bear  Stearns and the  Counterparty
make the following representations.

         The following representation will apply to Bear Stearns:

                  Bear Stearns is a corporation organized under the laws of the State of Delaware and its U.S. taxpayer  identification
                  number is 13-3866307.

         The following representation will apply to the Counterparty:

           The Counterparty hereby represents and warrants that the Counterparty is a trust organized under the laws of the State of
                                  New York and regarded as a U.S. Person for U.S. Federal income tax purposes.

(b)      Tax Provisions.

         Notwithstanding  the definition of "Indemnifiable  Tax" in Section 14 of this Agreement,  all Taxes in relation to payments by
         Bear Stearns shall be  Indemnifiable  Taxes  (including  any Tax imposed in respect of a Credit Support  Document)  unless (i)
         such Taxes are assessed  directly against  Counterparty and not by deduction or withholding by Bear Stearns or (ii) arise as a
         result  of a  Change  in Tax Law (in  which  case  such Tax  shall be an  Indemnifiable  Tax  only if such Tax  satisfies  the
         definition  of  Indemnifiable  Tax  provided in Section  14). In  relation  to  payments by  Counterparty,  no Tax shall be an
         Indemnifiable Tax.


Part 3.   Agreement to Deliver Documents. For the purpose of Section 4(a) of this Agreement:

         (i)      Tax forms, documents, or certificates to be delivered are:

         Party required to deliver    Form/Document/                     Date by which to
         document                     Certificate                        be delivered
         Bear Stearns                 An original properly  completed    (i) upon  execution of this  Agreement,  (ii)
                                      and  executed   United   States    on or before  the first  payment  date  under
                                      Internal  Revenue  Service Form    this Agreement,  including any Credit Support
                                      W-9 (or any successor  thereto)    Document,  (iii) promptly upon the reasonable
                                      with  respect  to any  payments    demand  by  Counterparty,  (iv)  prior to the
                                      received  or to be  received by    expiration or  obsolescence of any previously
                                      Bear Stearns,  that  eliminates    delivered  form,  and (v)  promptly  upon the
                                      U.S.  federal  withholding  and    information on any such previously  delivered
                                      backup   withholding   Tax   on    form becoming inaccurate or incorrect.
                                      payments to Bear Stearns  under
                                      this Agreement.

         Counterparty                 An original properly  completed    (i)  on or  before  the  first  payment  date
                                      and  executed   United   States    under this  Agreement,  including  any Credit
                                      Internal  Revenue  Service Form    Support  Document,  (ii)  promptly  upon  the
                                      W-9 (or any successor  thereto)    reasonable  demand  by  Bear  Stearns,  (iii)
                                      with  respect  to any  payments    prior to the  expiration or  obsolescence  of
                                      received  or to be  received by    any  previously   delivered  form,  and  (iv)
                                      Counterparty.                      promptly upon receipt of actual  knowledge by
                                                                         the  Trustee  the  information  on  any  such
                                                                         previously     delivered     form    becoming
                                                                         inaccurate or incorrect.

(ii)     Other documents to be delivered are:

         Party required to       Form/Document/                     Date by which to             Covered by Section 3(d)
         deliver document        Certificate                        be delivered                 Representation
         Bear Stearns and        Any  documents  required by the    Upon the execution and       Yes
         the Counterparty        receiving   party  to  evidence    delivery of this
                                 the     authority     of    the    Agreement and such
                                 delivering  party or its Credit    Confirmation
                                 Support  Provider,  if any, for
                                 it to execute and deliver  this
                                 Agreement,   any  Confirmation,
                                 and    any    Credit    Support
                                 Documents  to  which  it  is  a
                                 party,   and  to  evidence  the
                                 authority  of  the   delivering
                                 party  or  its  Credit  Support
                                 Provider    to   perform    its
                                 obligations      under     this
                                 Agreement,   such  Confirmation
                                 and/or      Credit      Support
                                 Document, as the case may be

         Bear Stearns and        A certificate  of an authorized    Upon the execution and       Yes
         the Counterparty        officer  of  the  party,  as to    delivery of this
                                 the  incumbency  and  authority    Agreement and such
                                 of the  respective  officers of    Confirmation
                                 the    party    signing    this
                                 Agreement,  any relevant Credit
                                 Support   Document,    or   any
                                 Confirmation,  as the  case may
                                 be

         Bear Stearns and        An  opinion  of counsel of such    Upon the execution and       No
         the Counterparty        party       regarding       the    delivery of this Agreement
                                 enforceability      of     this
                                 Agreement in a form  reasonably
                                 satisfactory   to   the   other
                                 party.

         Counterparty            An   executed   copy   of   the    Concurrently with filing     No
                                 Pooling and Servicing Agreement    of each draft of the
                                                                    Pooling and Servicing
                                                                    Agreement with the U.S.
                                                                    Securities and Exchange
                                                                    Commission


Part 4 Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

                  Address for notices or communications to Bear Stearns:

                           Address:         383 Madison Avenue, New York, New York 10179
                           Attention:       DPC Manager
                           Facsimile:       (212) 272-5823

                  with a copy to:

                           Address:         One Metrotech Center North, Brooklyn, New York 11201
                           Attention:       Derivative Operations - 7th Floor
                           Facsimile:       (212) 272-1634

                  (For all purposes)

                  Address for notices or communications to the Counterparty:

                           Address:          Wells Fargo Bank, National Association
                                             9062 Old Annapolis Rd.
                                             Columbia, MD 21045
                           Fax:              410-884-2000
                           Telephone:        410-715-2380
                           Attention:        Client Manager, BSMF 2007-AR3

(b)      Process Agent.  For the purpose of Section 13(c) of this Agreement:

                           Bear Stearns appoints as its
                           Process Agent:   Not Applicable

                           The Counterparty appoints as its
                           Process Agent:   Not Applicable

(c)      Offices.  The  provisions  of Section 10(a) of this  Agreement  will not apply to this  Agreement;  neither Bear Stearns nor the
         Counterparty have any Offices other than as set forth in the Notices Section.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

                  Bear Stearns is not a Multibranch Party.

                  The Counterparty is not a Multibranch Party.

(e)      Credit Support Document.
                  Bear Stearns: The Credit Support Annex and any guaranty in support of Bear Stearns' obligations under this Agreement.

         Counterparty: The Credit Support Annex.
(f)      Credit Support Provider.

                  Bear Stearns:     The guarantor under any guaranty in support of Bear Stearns' obligations under this Agreement.

                  Counterparty: Not Applicable

(g)      Governing  Law. The parties to this  Agreement  hereby agree that the law of the State of New York shall govern their rights and
         duties in whole,  without regard to the conflict of law provisions thereof other than New York General  Obligations Law Sections
         5-1401 and 5-1402.

(h)      Jurisdiction.  Section 13(b) is hereby amended by: (i) deleting in the second line of  subparagraph  (i) thereof the word "non-",
         (ii) deleting "; and" from the end of  subparagraph 1 and inserting "." in lieu thereof,  and (iii) deleting the final  paragraph
         thereof.

(i)      "Affiliate":  Bear Stearns and Counterparty shall be deemed not to have any Affiliates for purposes of this Agreement,  including
         for purposes of Section 6(b)(ii) of this Agreement.

(j)      Netting of Payments.  The parties agree that subparagraph (ii) of Section 2(c) of this Agreement will apply to each Transaction.

Part 5.  Other Provisions.

(a)  Section 3 of this Agreement is hereby amended by adding at the end thereof the following subsection (g):

         "(g)     Relationship Between Parties.

                  Each party represents to the other party on each date when it enters into a Transaction that:

              (1)  Nonreliance.  (i) It is acting for its own account,  (ii) it is not relying on any statement or  representation  of the
                  other party regarding the Transaction  (whether written or oral), other than the representations  expressly made in this
                  Agreement  or the  Confirmation  in  respect  of that  Transaction  and  (iii)  it has  consulted  with  its own  legal,
                  regulatory,  tax, business,  investment,  financial and accounting advisors to the extent it has deemed necessary,  (iv)
                  it has made its own  investment,  hedging and trading  decisions  based upon its own  judgment  and upon any advice from
                  such  advisors as it has deemed  necessary and not upon any view  expressed by the other party,  (v) it has made its own
                  independent  decisions to enter into the  Transaction  and as to whether the Transaction is appropriate or proper for it
                  based upon its own judgment  and upon advice from such  advisors as it has deemed  necessary,  (vi) it is not relying on
                  any  communication  (written or oral) of the other party as investment  advice or as a recommendation to enter into this
                  Transaction;  it being  understood  that  information  and  explanations  related  to the terms and  conditions  of this
                  Transaction  shall not be considered  investment  advice or a recommendation to enter into this Transaction and (vii) it
                  has not received from the other party any assurance or guaranty as to the expected results of this Transaction.

              (2) Evaluation and Understanding.

                         (i) It has the capacity to evaluate  (internally or through  independent  professional  advice) the  Transaction
                               and has made its own decision to enter into the Transaction; and

                         (ii) It understands  the terms,  conditions and risks of the Transaction and is willing and able to accept those
                               terms and conditions and to assume those risks, financially and otherwise.

              (3) Purpose.  It is entering into the Transaction  for the purposes of managing its borrowings or  investments,  hedging its
                  underlying assets or liabilities or in connection with a line of business.

              (4)  Status of  Parties.  The other  party is not  acting  as an  agent,  fiduciary  or  advisor  for it in  respect  of the
                  Transaction.

              (5) Eligible  Contract  Participant.  It constitutes an "eligible  contract  participant" as such term is defined in Section
                  1(a)12 of the Commodity Exchange Act, as amended.

              (6) Line of Business.  It has entered into this Agreement  (including each Transaction  governed hereby) in conjunction with
                  its line of business or the financing of its business."

(b)      Non-Recourse.  Notwithstanding  any provision  herein or in this  Agreement to the contrary,  the  obligations  of  Counterparty
hereunder are limited recourse  obligations of Counterparty,  payable solely from the Distribution  Account and the proceeds thereof,  in
accordance  with the terms of the Pooling and  Servicing  Agreement.  In the event that the  Distribution  Account and  proceeds  thereof
should be insufficient  to satisfy all claims  outstanding  and following the  realization of the  Distribution  Account and the proceeds
thereof,  any claims against or obligations of Counterparty under this Agreement or any other  confirmation  thereunder still outstanding
shall be  extinguished  and  thereafter  not revive.  The  Counterparty  and Trustee shall not have liability for any failure or delay in
making a payment  hereunder to Bear Stearns due to any failure or delay in receiving  amounts in the Distribution  Account from the Trust
created pursuant to the Pooling and Servicing Agreement.

(c)      Severability.  If any term,  provision,  covenant,  or condition of this Agreement,  or the application  thereof to any party or
circumstance,  shall be held to be invalid or  unenforceable  (in whole or in part) for any  reason,  the  remaining  terms,  provisions,
covenants,  and  conditions  hereof shall  continue in full force and effect as if this  Agreement  had been executed with the invalid or
unenforceable  portion eliminated,  so long as this Agreement as so modified continues to express,  without material change, the original
intentions  of the  parties as to the subject  matter of this  Agreement  and the  deletion of such  portion of this  Agreement  will not
substantially impair the respective benefits or expectations of the parties.

The parties shall endeavor to engage in good faith  negotiations to replace any invalid or  unenforceable  term,  provision,  covenant or
condition with a valid or enforceable  term,  provision,  covenant or condition,  the economic effect of which comes as close as possible
to that of the invalid or unenforceable term, provision, covenant or condition.

(d)      Consent to Recording.  Each party hereto  consents to the  monitoring  or  recording,  at any time and from time to time, by the
other party of any and all communications  between officers or employees of the parties,  waives any further notice of such monitoring or
recording, and agrees to notify its officers and employees of such monitoring or recording.

(e)      Waiver of Jury  Trial.  Each party  waives any right it may have to a trial by jury in respect of any  Proceedings  relating  to
this Agreement or any Credit Support Document.

(f) Rating Agency Downgrade.

    (i) S&P Downgrade:

           (1)    In the event  that a S&P First  Level  Downgrade  occurs  and is  continuing,  then  within 30 days  after  such  rating
                  downgrade,  Bear Stearns shall,  subject to the Rating Agency Condition with respect to S&P, at its own expense,  either
                  (i) procure a Permitted  Transfer,  (ii) obtain an Eligible  Guaranty or (iii) post  collateral in  accordance  with the
                  Credit Support Annex.

           (2)    In the event that a S&P Second Level Downgrade  occurs and is continuing,  then within 10 Local Business Days after such
                  rating withdrawal or downgrade,  Bear Stearns shall,  subject to the Rating Agency Condition with respect to S&P, at its
                  own expense, either (i) procure a Permitted Transfer or (ii) obtain an Eligible Guaranty.

    (ii) Moody's Downgrade.

           (1)    In the event that a Moody's Second Level  Downgrade  occurs and is continuing,  Bear Stearns shall as soon as reasonably
                  practicable  thereafter,  at its own expense and using commercially  reasonable efforts,  either (i) procure a Permitted
                  Transfer or (ii) obtain an Eligible Guaranty.

(g) Payment Instructions.  Bear Stearns hereby agrees that, unless notified in writing by the Trustee of other payment  instructions,  any
and all amounts payable by Bear Stearns to the  Counterparty  under this Agreement  shall be paid to the Trustee at the account  specified
herein.

(h) Amendment..  No amendment,  waiver,  supplement or other  modification of this Transaction  shall be permitted by either party unless
(i) each of S&P and Moody's have been  provided  notice of the same and (ii) such  amendment,  waiver,  supplement,  assignment  or other
modification satisfies the Rating Agency Condition.

(i) Transfer.

         (i)      The first paragraph of Section 7 is hereby amended in its entirety as follows:

                  "Subject to Section  6(b)(ii),  Part 5(f) and Part 5(j),  neither this  Agreement  nor any interest or obligation in or
                  under this  Agreement  may be  transferred  (whether  by way of security or  otherwise)  without (a) the prior  written
                  consent  of the other  party  (which  consent  shall be deemed  given by  Counterparty  if the  transfer,  novation  or
                  assignment  is to an  Eligible  Replacement  and such  Eligible  Replacement  provides  an  indemnity  with  respect to
                  Regulation AB matters that is satisfactory to the Depositor) and (b)  satisfaction of the Rating Agency  Condition with
                  respect to S&P, except that:"

         (ii)     If an entity has made a Firm Offer  (which  remains  an offer that will  become  legally  binding  upon  acceptance  by
         Counterparty)  to be the transferee of a transfer,  Counterparty  shall,  at Bear Stearns'  written request and at Bear Stearns'
         expense, take any reasonable steps required to be taken by Counterparty to effect such transfer.

(j)  Transfer to Avoid  Termination  Event.  Section  6(b)(ii) is hereby  amended by (i) deleting the words "or if a Tax Event Upon Merger
occurs and the Burdened Party is the Affected Party," and (ii) deleting the last paragraph thereof and inserting the following:

         "Notwithstanding  anything to the contrary in Section 7 (as amended  herein) and Part 5(i), any transfer by Bear Stearns under
         this Section 6(b)(ii) shall not require the consent of Counterparty; provided that:

         (i)      the transferee (the  "Transferee")  is an Eligible  Replacement and such Eligible  Replacement  provides an indemnity
         with respect to Regulation AB matters that is satisfactory to the Depositor;

         (ii)     if the  Transferee is domiciled in a different  country or political  subdivision  thereof from both Bear Stearns and
                  Counterparty, such transfer satisfies the Rating Agency Condition;

         (iii)    the Transferee will not, as a result of such transfer,  be required on the next succeeding  Scheduled Payment Date to
                  withhold  or deduct on account of any Tax  (except  in respect of default  interest)  amounts in excess of that which
                  Bear Stearns would, on the next succeeding  Scheduled Payment Date have been required to so withhold or deduct unless
                  the Transferee would be required to make additional  payments  pursuant to Section 2(d) (i)(4)  corresponding to such
                  excess;

         (iv)     a Termination Event or Event of Default does not occur as a result of such transfer; and

         (v)      the  Transferee  confirms  in writing  that it will accept all of the  interests  and  obligations  in and under this
                  Agreement which are to be transferred to it in accordance with the terms of this provision.

         On and from the effective  date of any such  transfer to the  Transferee,  Bear Stearns will be fully  released from any and all
         obligations hereunder."

(k) Proceedings. Bear Stearns shall not institute against or cause any other person to institute against, or join any other person in
instituting against, the Counterparty, any bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy, dissolution or similar law, for a period of one year and one day (or, if longer,
the applicable preference period) following indefeasible payment in full of the Group II  Certificates as defined under the Pooling
and Servicing Agreement (the "Certificates").

(l) Compliance with Regulation AB.

    (i)  Bear Stearns  agrees and  acknowledges  that the  "Depositor  is required  under  Regulation  AB as defined under the Pooling and
         Servicing Agreement,  to disclose certain financial  information  regarding Bear Stearns or its group of affiliated entities,  if
         applicable,  depending on the aggregate  "significance  percentage" of this Agreement and any other derivative  contracts between
         Bear  Stearns  or its  group of  affiliated  entities,  if  applicable,  and  Counterparty,  as  calculated  from time to time in
         accordance with Item 1115 of Regulation AB.

    (ii) It shall be a cap  disclosure  event ("Cap  Disclosure  Event") if, on any  Business  Day after the date  hereof,  the  Depositor
         requests  from Bear Stearns the  applicable  financial  information  described in Item 1115 of  Regulation AB (such request to be
         based on a reasonable  determination  by Depositor,  in good faith,  that such  information is required under Regulation AB) (the
         "Cap Financial Disclosure").

    (iii)Upon the occurrence of a Cap Disclosure  Event,  Bear Stearns,  within 10 calendar days, at its own expense,  shall (1)(a) either
         (i) provide to Depositor the current Cap Financial  Disclosure in an EDGAR-compatible  format (for example,  such information may
         be provided in Microsoft  Word® or Microsoft  Excel® format but not in .pdf format) or (ii) provide  written consent to Depositor
         to  incorporation  by  reference  of such  current Cap  Financial  Disclosure  that are filed with the  Securities  and  Exchange
         Commission in the reports of the Trust filed pursuant to the Exchange Act, (b) if applicable,  cause its outside  accounting firm
         to provide its consent to filing or  incorporation  by reference of such  accounting  firm's  report  relating to their audits of
         such current Cap  Financial  Disclosure  in the  Exchange  Act Reports of the  Depositor,  and (c) provide to the  Depositor  any
         updated Cap Financial  Disclosure with respect to Bear Stearns or any entity that  consolidates  Bear Stearns within five days of
         the release of any such updated Cap Financial  Disclosure;  (2) secure another entity to replace Bear Stearns as party, by way of
         Permitted Transfer,  to this Agreement on terms substantially  similar to this Agreement,  which entity (or a guarantor therefor)
         meets or exceeds the Moody's  Approved  Ratings  Thresholds  and S&P Approved  Ratings  Threshold and which  satisfies the Rating
         Agency  Condition  and which  entity is able to comply  with the  requirements  of Item 1115 of  Regulation  AB, or (3)  obtain a
         guaranty of Bear  Stearns'  obligations  under this  Agreement  from an affiliate of Bear Stearns that is able to comply with the
         financial  information  disclosure  requirements of Item 1115 of Regulation AB, and cause such affiliate to provide Cap Financial
         Disclosure and any future Cap Financial  Disclosure,  such that disclosure provided in respect of such affiliate will satisfy any
         disclosure  requirements  applicable to Bear Stearns. If permitted by Regulation AB, any required Cap Financial Disclosure may be
         provided by incorporation by reference from reports filed pursuant to the Exchange Act.

    (iv) Bear Stearns agrees that, in the event that Bear Stearns  provides Cap Financial  Disclosure to Depositor in accordance with Part
         5(l)(iii)(1)  or causes its  affiliate  to provide  Cap  Financial  Disclosure  to  Depositor  in  accordance  with  clause  Part
         5(l)(iii)(3),  it will indemnify and hold harmless  Depositor,  its respective  directors or officers and any person  controlling
         Depositor,  from and against any and all  losses,  claims,  damages and  liabilities  caused by any untrue  statement  or alleged
         untrue  statement of a material fact contained in such Cap Financial  Disclosure or caused by any omission or alleged omission to
         state in such Cap  Financial  Disclosure  a material  fact  required to be stated  therein or  necessary  to make the  statements
         therein, in light of the circumstances under which they were made, not misleading.

    (v)  If Trustee and  Depositor  reasonably  requests,  Bear Stearns  shall  provide  such other  information  as may be necessary  for
         Depositor to comply with Item 1115 of Regulation AB.

    (vi) Each of the Trustee and  Depositor  shall be an express  third party  beneficiary  of this  Agreement as if a party hereto to the
         extent of the Trustee's and the Depositor's rights explicitly specified in this Part 5(l).

(m) Trustee Liability Limitations.  It is expressly understood and agreed by the parties hereto that:

    (i)  this  Agreement  is executed and  delivered by Wells Fargo Bank,  National  Association  ("Wells  Fargo"),  not  individually  or
         personally but solely as Trustee on behalf of the Counterparty

    (ii) each of the  representations,  undertakings  and agreements  herein made on the part of the Counterparty is made and intended not
         as a personal  representation,  undertaking  or agreement of Wells Fargo but is made and intended for the purpose of binding only
         the Counterparty;

    (iii) nothing herein contained shall be construed as imposing any liability upon Wells Fargo,  individually or personally,  to
         perform any covenant either  expressed or implied  contained  herein,  all such liability,  if any, being expressly waived by the
         parties  hereto and by any Person  claiming by,  through or under the parties  hereto;  provided  that nothing in this  paragraph
         shall relieve Wells Fargo from  performing  its duties and  obligations  under the Pooling and Servicing  Agreement in accordance
         with the standard of care set forth therein;

    (iv) under no  circumstances  shall  Wells  Fargo be  personally  liable  for the  payment  of any  indebtedness  or  expenses  of the
         Counterparty  or be liable for the breach or failure of any obligation,  representation,  warranty or covenant made or undertaken
         by the Counterparty under this Agreement or any other related  documents,  other than due to its negligence or willful misconduct
         in performing the obligations of Wells Fargo  under the Pooling and Servicing Agreement;

    (v)  any  resignation  or removal of Wells  Fargo as  trustee on behalf of the  Counterparty  shall  require  the  assignment  of this
         agreement to an eligible trustee replacement;

    (vi) Wells Fargo has been directed,  pursuant to the Pooling and Servicing Agreement,  to enter into this Agreement and to perform its
         obligations hereunder.

(n)      Substantial  Financial  Transaction.  Each party hereto is hereby advised and  acknowledges  that the other party has engaged in
(or refrained from engaging in) substantial  financial  transactions  and has taken (or refrained from taking) other material  actions in
reliance upon the entry by the parties into the  Transaction  being entered into on the terms and  conditions set forth herein and in the
Confirmation  relating  to such  Transaction,  as  applicable.  This  paragraph  shall  be  deemed  repeated  on the  trade  date of each
Transaction.

(o)      Set-Off.  Except as expressly  provided for in Section 2(c),  Section 6 or Part 1(m)(E) hereof,  and  notwithstanding  any other
provision of this Agreement or any other existing or future agreement,  each party  irrevocably  waives any and all rights it may have to
set off, net,  recoup or otherwise  withhold or suspend or condition  payment or performance  of any obligation  between it and the other
party  hereunder  against any  obligation  between it and the other party under any other  agreements.  Section  6(e) shall be amended by
deleting the following  sentence:  "The amount, if any, payable in respect of an Early  Termination Date and determined  pursuant to this
Section will be subject to any Set-off."

(p)      Counterparts.  This  Agreement  may be executed in several  counterparts,  each of which shall be deemed an original  but all of
which together shall constitute one and the same instrument.

(q)      Additional Defined Terms.

    (i)  Capitalized  terms used but nor defined  herein  shall have the  meanings  ascribed  to such terms in the  Pooling and  Servicing
         Agreement.

    (ii) Additional Definitions:
"Eligible Guaranty" means an unconditional and irrevocable guaranty of all present and future payment
obligations  and obligations to post  collateral of Bear Stearns or an Eligible  Replacement to Counterparty  under this Agreement that
is provided by an Eligible  Guarantor as principal  debtor rather than surety and that is directly  enforceable  by  Counterparty,  the
form and substance of which guaranty are subject to the Rating Agency Condition with respect to S&P.

"Eligible  Guarantor"  means an entity  that has credit  ratings at least  equal to the  Moody's  Required  Ratings  Threshold  and S&P
Approved Ratings Threshold.

"Eligible  Replacement"  means an entity that either (i) satisfies the S&P Approved Ratings  Threshold and the Moody's Required Ratings
Threshold or (ii) provides an Eligible Guaranty from an Eligible Guarantor.

"Firm Offer" means an offer which, when made, is capable of becoming legally binding upon acceptance.

"Moody's" means Moody's Investors Service, Inc., or any successor.

"Moody's  Approved Ratings  Threshold" means, with respect to (i) Bear Stearns,  a Moody's  counterparty  rating of "A1" or above and (ii)
with respect to any other entity (or its guarantor),  (x) if such entity has both a long-term  unsecured and unsubordinated debt rating or
counterparty  rating from Moody's and a short-term  unsecured  and  unsubordinated  debt rating from  Moody's,  a long-term  unsecured and
unsubordinated  debt rating or  counterparty  rating from  Moody's of "A2" or above and a short-term  unsecured  and  unsubordinated  debt
rating from  Moody's of  "Prime-1"  or above,  or (y) if such  entity has only a long-term  unsecured  and  unsubordinated  debt rating or
counterparty  rating from Moody's,  a long-term  unsecured and unsubordinated  debt rating or counterparty  rating from Moody's of "A1" or
above.

         "Moody's First Level Downgrade" means that no Relevant Entity satisfies the Moody's Approved Rating Threshold.

"Moody's  Required  Ratings  Threshold"  means,  with respect to (i) Bear Stearns,  a  counterparty  rating of "A3" or above and (ii) with
respect to any other  entity (or its  guarantor),  (x) if such entity has both a long-term  unsecured  and  unsubordinated  debt rating or
counterparty  rating from Moody's and a short-term  unsecured  and  unsubordinated  debt rating from  Moody's,  a long-term  unsecured and
unsubordinated debt rating or counterparty  rating from Moody's of "A3" or above or a short-term  unsecured and unsubordinated debt rating
from Moody's of "Prime-2" or above, or (y) if such entity has only a long-term  unsecured and  unsubordinated  debt rating or counterparty
rating from Moody's, a long-term unsecured and unsubordinated debt rating or counterparty rating from Moody's of "A3" or above.

"Moody's Second Level Downgrade" means that no Relevant Entity satisfies the Moody's Required Ratings Threshold.

"Permitted  Transfer"  means a transfer by novation by Bear  Stearns to an entity (the  "Transferee")  of all,  but not less than all, of
Bear Stearns'  rights,  liabilities,  duties and obligations  under this Agreement,  with respect to which transfer each of the following
conditions is satisfied:  (a) the  Transferee is an Eligible  Replacement  that is a recognized  dealer in interest rate swaps  organized
under the laws of the United  States of America or a  jurisdiction  located in the  United  States of America  (or  another  jurisdiction
reasonably  acceptable to Counterparty),  (b) an Event of Default or Termination Event would not occur as a result of such transfer,  (c)
pursuant to a written  instrument  (the "Transfer  Agreement"),  the Transferee  acquires and assumes all rights and  obligations of Bear
Stearns under the Agreement and the relevant  Transaction,  (d) Bear Stearns will be  responsible  for any costs or expenses  incurred in
connection with such transfer  (including any replacement  cost of entering into a replacement  transaction);  (e) either (A) Moody's has
been given prior  written  notice of such transfer and the Rating  Agency  Condition is satisfied  with respect to S&P or (B) each Rating
Agency has been given prior written  notice of such transfer and such transfer is in connection  with the  assignment  and  assumption of
this Agreement  without  modification of its terms,  other than party names,  dates relevant to the effective date of such transfer,  tax
representations  and any other  representations  regarding the status of the  substitute  counterparty,  notice  information  and account
details and other similar provisions; and (f) such transfer otherwise complies with the terms of the Pooling and Servicing Agreement.

"Rating Agency" means each of Moody's and S&P.

"Rating  Agency  Condition"  means,  with respect to any  particular  proposed act or omission to act  hereunder  that the party acting or
failing to act must consult with each Rating Agency then providing a rating of the  Certificates  and receive from each such Rating Agency
a prior written  confirmation  that the proposed action or inaction would not cause a downgrade or withdrawal of its  then-current  rating
of the Certificates.

"Relevant Entity" means Bear Stearns and any Eligible Guarantor under an Eligible Guaranty with respect to Bear Stearns.

"Replacement  Transaction" means, with respect to any Terminated Transaction or group of Terminated  Transactions,  a transaction or group
of  transactions  that (i) would have the effect of  preserving  for  Counterparty  the  economic  equivalent  of any  payment or delivery
(whether the underlying  obligation was absolute or contingent and assuming the  satisfaction of each applicable  condition  precedent) by
the parties under Section 2(a)(i) in respect of such Terminated  Transaction or group of Terminated  Transactions  that would, but for the
occurrence of the relevant Early  Termination  Date,  have been required after that Date, and (ii) has terms which are  substantially  the
same as this Agreement,  including, without limitation,  rating triggers,  Regulation AB compliance, and credit support documentation,  as
determined by Counterparty in its sole discretion, acting in a commercially reasonable manner.

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

         "S&P Approved  Ratings  Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of "A+" or above and (ii) with
respect to any other entity (or its guarantor),  a short-term  unsecured and unsubordinated debt rating from S&P of "A-1" or above, or, if
such entity does not have a short-term  unsecured and unsubordinated  debt rating from S&P, a long-term  unsecured and unsubordinated debt
rating from S&P of "A+ or above.

"S&P First Level Downgrade" means that no Relevant Entity satisfies the S&P Approved Rating Threshold.

"S&P Required  Ratings  Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of "BBB" or above and (ii) with respect
to any other entity (or its guarantor), a long-term unsecured and unsubordinated debt rating from S&P of "BBB-" or above.

"S&P Second Level Downgrade" means that no Relevant Entity satisfies the S&P Required Rating Thresholds.

(r)      Agent for  Counterparty.  Bear Stearns  acknowledges  that  Counterparty  has  appointed the Trustee under Pooling and Servicing
Agreement to carry out certain  functions on behalf of  Counterparty,  and that Trustee  shall be entitled to give notices and to perform
and satisfy the obligations of Counterparty hereunder on behalf of Counterparty.

(s)      Rating Agency  Notifications.  Except as otherwise  provided herein, no Early  Termination Date shall be effectively  designated
hereunder shall be made by either party unless each Rating Agency has been given prior written notice of such designation.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Schedule by their duly authorized officers as of the date hereof.


                                            BEAR STEARNS FINANCIAL PRODUCTS INC.



                                            By:____________________________________
                                               Name:
                                               Title:




                                            WELLS FARGO, NATIONAL ASSOCIATION, NOT INDIVIDUALLY, BUT SOLELY AS TRUSTEE FOR THE BEAR
                                            STEARNS MORTGAGE FUNDING TRUST 2007-AR3



                                            By:____________________________________
                                               Name:
                                               Title:




--------------------------------------------------------------------------------




UNILATERAL CSA SCHEDULE

Pledgor: BEAR STEARNS FINANCIAL PRODUCTS INC. (the "Pledgor")
Secured Party:  WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  NOT  INDIVIDUALLY,  BUT SOLELY AS TRUSTEE for BEAR STEARNS  MORTGAGE FUNDING
TRUST 2007-AR3 (the "Secured Party")

Paragraph 13.  Elections and Variables

(a)     Security Interest for "Obligations".  The term "Obligations" as used in this Annex includes no "additional  obligations" within
        the meaning of Paragraph 12.

(b)     Credit Support Obligations.

              (i)   Delivery Amount, Return Amount and Credit Support Amount.

                    (1) Delivery  Amount.  Paragraph  3(a) shall be amended by  replacing  the words "upon a demand made by the Secured
              Party on or promptly  following a Valuation  Date" with the words "on each Valuation  Date".  The "Delivery  Amount" with
              respect to Pledgor for any Valuation Date shall equal the greatest of:

                      (A) the amount by which the S&P  Collateral  Amount  exceeds the S&P Value on such  Valuation  Date of all Posted
                      Credit Support held by the Secured Party;

                      (B) the amount by which the Moody's First Level  Collateral  Amount exceeds the Moody's First Level Value on such
                      Valuation Date of all Posted Credit Support held by the Secured Party.

                      (C) the amount by which the Moody's  Second Level  Collateral  Amount  exceeds the Moody's  Second Level Value on
                      such Valuation Date of all Posted Credit Support held by the Secured Party.

                    (2)  "Return Amount" applicable to Secured Party for any Valuation Date shall equal the least of:

                      (A) the amount by which the S&P Value on such  Valuation  Date of all Posted  Credit  Support held by the Secured
                      Party exceeds the S&P Collateral Amount;

                      (B) the amount by which the Moody's First Level Value on such  Valuation  Date of all Posted Credit  Support held
                      by the Secured Party exceeds the Moody's First Level Collateral Amount.

                      (C) the amount by which the Moody's  Second Level Value on such  Valuation Date of all Posted Credit Support held
                      by the Secured Party exceeds the Moody's Second Level Collateral Amount.

                    (3)  "Credit Support Amount" shall be deleted in its entirety.

              (ii)  Eligible  Collateral.  The items set forth on the Collateral Schedule attached as Schedule A hereto will qualify as
              "Eligible Collateral" for the party specified.

              (iii) Other Eligible Support.  None

              (iv)  Thresholds.

              (A)   "Independent Amount" means:
                    Pledgor: Not applicable.
                    Secured Party: Not applicable.

              (B)   "Threshold" means:
                   Pledgor: Not applicable.
                   Secured Party: Not applicable.

              (C)   "Minimum  Transfer  Amount"  means  USD100,000;  provided,  that  if the  aggregate  Current  Principal  Amount  of
                    Certificates rated by S&P is less than USD 50,000,000, the "Minimum Transfer Amount" shall mean USD 50,000.

              (D)   Rounding.  The  Delivery  Amount  will be rounded  up and the Return  Amount  will be rounded  down to the  nearest
                    integral multiple of USD10,000.

(c)     Valuation and Timing.

        (i)   "Valuation Agent" means Pledgor.

        (ii)  "Valuation Date" means each Local Business Day(1).

        (iii) "Valuation  Time" means the close of business on the Local Business Day in the city where the Valuation  Agent is located
              immediately preceding the Valuation Date or date of calculation,  as applicable;  provided that the calculations of Value
              and Exposure will be made as of approximately the same time on the same date.

        (iv)  "Notification Time" means 11:00 A.M. (New York time).

        (v)   Transfer  Timing and  Calculations.  Paragraphs  4(b) and 4(c) are hereby  amended and  restated in entirety as set forth
              below.

                  "(b) Transfer Timing.  Subject to Paragraphs 4(a) and 5 and unless otherwise specified,  if a demand for the
                  Transfer of Eligible  Credit Support or Posted Credit  Support is made by the  Notification  Time,  then the
                  relevant  Transfer will be made not later than the close of business on the  Valuation  Date; if a demand is
                  made  after the  Notification  Time,  then the  relevant  Transfer  will be made not later than the close of
                  business on the next Local Business Day thereafter.

                  (c)  Calculations.  All  calculations  of Value and Exposure  for purposes of  Paragraphs 3 and 6(d) will be
                  made by the Valuation  Agent as of the Valuation  Time.  The Valuation  Agent will notify each party (or the
                  other party, if the Valuation Agent is a party) of its calculations not later than the Notification  Time on
                  the applicable  Valuation  Date (or in the case of Paragraph  6(d), the Local Business Day following the day
                  on which such relevant calculations are performed)."


__________________
(1) If not daily valuations, changes are required in the collateral amounts and valuation percentages


(d)     Conditions Precedent.  There shall be no "Specified Condition" with respect to either party for purposes of this Annex.

(e)     Substitution

              (i)   "Substitution  Date" means (A) the Local  Business Day on which the Secured Party  receives the  Substitute  Credit
              Support,  if notice of  substitution  is received by the  Notification  Time on such date, and (B) the Local Business Day
              following the date on which the Secured Party  receives the  Substitute  Credit  Support,  if notice of  substitution  is
              received after the Notification Time.

              (ii)  Consent of Secured Party for Substitution.  Inapplicable.

        (iii) Amendment of Paragraph 4(d)(ii).  Paragraph 4(d)(ii) is amended and restated in its entirety as set forth below:

                  "(ii)  subject to Paragraph  4(a) of this Annex,  the Secured Party will Transfer the items of Posted Credit
                  Support  specified  by the Pledgor in its notice not later than the close of  business  on the  Substitution
                  Date,  provided,  however,  that if the Secured Party shall not have received the Substitute  Credit Support
                  prior to 1:00 P.M.  (New York time) on the  Substitution  Date,  then the Secured  Party shall  Transfer the
                  applicable  items of Posted  Credit  Support not later than the close of business on the Local  Business Day
                  immediately  following  the  day on  which  the  Secured  Party  receives  the  Substitute  Credit  Support.
                  Notwithstanding  the foregoing,  the Secured Party will only be obligated to Transfer  Posted Credit Support
                  with a Value as of the Substitution  Date equal to the Value of the Substitute  Credit Support  delivered by
                  the Pledgor in exchange therefor."

(f)     Dispute Resolution.

        (i)   "Resolution  Time" means  12:00 noon,  New York time, on the Local  Business Day for both parties  following the date the
              Disputing Party gives notice of a dispute pursuant to Paragraph 5.

        (ii)  Value.  For the  purpose of  Paragraphs 5(i)(C)  and 5(ii),  disputes  over the Value of Posted  Credit  Support  will be
              resolved by the Valuation Agent seeking bid-side  quotations as of the relevant  Recalculation  Date or date of Transfer,
              as  applicable,  from three parties that  regularly act as dealers in the  securities in question.  The Value will be the
              arithmetic mean of the quotations obtained by the Valuation Agent, multiplied by the applicable Valuation Percentage,  if
              any. If no quotations are available for a particular  security,  then the Valuation Agent's original calculation of Value
              thereof will be used for that security.

        (iii) Alternative.  Subject to item (iv) below, the provisions of Paragraph 5 will apply.

        (iv)  Modification  of Paragraph 5. The  introductory  paragraph  of  Paragraph 5  shall be amended and restated to read in its
              entirety as follows:

                  "If a party (a 'Disputing  Party') disputes (I) the Valuation Agent's  calculation of a Delivery Amount or a
                  Return Amount or (II) the Value of any Transfer of Eligible Credit Support or Posted Credit Support, then:

                                    (A) the Disputing Party will (x) notify the other party and, if applicable,  the Valuation
                  Agent of the amount it is disputing,  (y) indicate what it believes the correct amount to be and (z) provide
                  a statement  showing,  in reasonable  detail,  how it arrived at such amount and the appropriate  party will
                  deliver  the  undisputed  amount to the other  party not later than  (i) (a) the  close of  business  on the
                  Valuation  Date, if the demand made under  Paragraph 3 in the case of (I) above is made by the  Notification
                  Time, or (b) the close of business of the Local  Business Day following the date on which the demand is made
                  under Paragraph 3 in the case of (I) above, if such demand is made after the Notification  Time, or (ii) the
                  close of business of the date of Transfer, in the case of (II) above;


                  (B) the  parties  will  consult  with each other and  provide  such  information  as the other  party  shall
                  reasonably request in an attempt to resolve the dispute; and

                  (C) if they fail to resolve the dispute by the Resolution Time, then:"

(g)     Holding and Using Posted Collateral.

(i)     Eligibility to Hold Posted Collateral; Custodians.

              (1) The Secured Party and its Custodian (if any) will be entitled to hold Posted  Collateral  pursuant to Paragraph 6(b),
              provided that the following conditions applicable to it are satisfied:

                  (A) it is not a Defaulting Party;

                  (B) Posted  Collateral  consisting of Cash or certificated  securities that cannot be paid or delivered by book-entry
                  may be held only in any state of the United States which has adopted the Uniform Commercial Code;

                  (C) the short-term rating of any Custodian shall be at least "A-1" by S&P

              (2) There shall be no Custodian for Pledgor.

        (ii)  Use of Posted  Collateral.  The provisions of  Paragraph 6(c)  will not apply to Secured Party and Secured Party will not
              have any right to use the Posted Collateral or take any action specified in Paragraph 6(c);  provided,  however,  that if
              Posted Collateral in book-entry form is delivered,  the Secured Party or its Custodian shall have the rights specified in
              Paragraph 6(c)(ii)

(h)     Distributions and Interest Amount.

         (i)   Interest  Rate.  The  "Interest  Rate" will be the "Federal  Funds  (Effective)"  rate as such rate is displayed on
               Telerate page 118 for such day under the caption "Effective".

         (ii)  Amendment of Paragraph  6(d)(i) -  Distributions.  Clause (d)(i) of Paragraph 6 shall be amended and restated to read
               in its entirety as follows:

               "(i)  Distributions.  Subject to Paragraph 4(a), if Counterparty  receives  Distributions on a Local Business Day, it
               will Transfer to Pledgor not later than the following Local Business Day any  Distributions it receives to the extent
               that a Delivery Amount would not be created or increased by that Transfer,  as calculated by the Valuation Agent (and
               the date of calculation will be deemed to be a Valuation Date for this purpose). "

         (iii) Amendment of Paragraph 6(d)(ii) - Interest Amount. Clause (d)(ii) of Paragraph 6 shall be amended and restated to read
               in its entirety as follows:

               "(ii)  Interest  Amount.  In lieu of any  interest,  dividends or other  amounts paid with respect to Posted
               Collateral in the form of Cash (all of which may be retained by the Secured  Party),  the Secured Party will
               Transfer to the Pledgor on the 20th day of each calendar  month (or if such day is not a Local Business Day,
               the next Local Business Day) the Interest  Amount.  Any Interest  Amount or portion  thereof not Transferred
               pursuant to this Paragraph will constitute  Posted Collateral in the form of Cash and will be subject to the
               security  interest  granted under Paragraph 2. For purposes of calculating the Interest Amount the amount of
               interest  calculated for each day of the interest period shall be compounded  monthly."  Secured Party shall
               not be obligated to transfer any Interest Amount unless and until it has received such amount.


(i)     Demands and Notices.

        All demands, specifications and notices under this Annex will be made pursuant to the Notices Section of this Agreement.

(j)     Addresses for Transfers.

              Pledgor:              To be provided in writing by Pledgor to Secured Party.

              Secured Party:                Wells Fargo Bank, National Association
                                            9062 Old Annapolis Rd.
                                            Columbia, MD 21045
                                            Fax: 410-884-2000
                                            Telephone: 410-715-2380
                                            Attention: Client Manager, BSMF 2007-AR3

(k)     Other Provision(s).

         (i)   Amendment of Paragraph 7 - Events of Default.  Clause (iii) of Paragraph 7 shall not apply to Secured Party.

         (ii)  Non-Reliance.  Notwithstanding  the obligations of the Secured Party under Paragraph 6(a), and without limiting the
               generality  of the final  sentence of  Paragraph  6(a),  each party,  as Pledgor,  acknowledges  that it has the means to
               monitor all matters relating to all valuations,  payments,  defaults and rights with respect to Posted Collateral without
               the need to rely on the other party,  in its capacity as Secured Party,  and that,  given the provisions of this Annex on
               substitution,  responsibility  for the  preservation  of the rights of the Pledgor  with  respect to all such  matters is
               reasonably allocated hereby to the Pledgor.

        (iii)    Agreement as to Single Secured Party and Pledgor. Each of Pledgor and Secured Party agree that,  notwithstanding anything
                 to the contrary in the recital to this Annex,  Paragraph  1(b) or Paragraph 2 or the  definitions in Paragraph 12, (a)
                 the term "Secured Party" as used in this Annex means only Secured Party,  (b) the term "Pledgor" as used in this Annex
                 means only  Pledgor,  (c) only Pledgor  makes the pledge and grant in Paragraph  2, the  acknowledgement  in the final
                 sentence of  Paragraph  8(a) and the  representations  in  Paragraph 9 and (d) only  Pledgor  will be required to make
                 Transfers of Eligible Credit Support hereunder.

        (iv)     Trustee.  The Trustee is hereby  authorized  to (i) make demands on behalf of the Secured  Party  pursuant to Paragraph 3
                 hereunder and (ii) provide notice on behalf of the Secured Party pursuant to Paragraph 7 hereunder.

        (v)      Collateral Account.  Secured Party shall at all times maintain all Posted Collateral in a segregated trust account.

        (vi)     External  Calculations.  At any time at which Pledgor (or, to the extent  applicable,  its Credit Support  Provider) does
                 not have a long-term  unsubordinated  and unsecured debt rating of at least "BBB+" from S&P, the Valuation Agent shall
                 (at its own  expense)  obtain  external  calculations  of the Secured  Party's  Exposure  from at least two  Reference
                 Market-makers  on the last Local Business Day of each calendar month. Any  determination of the S&P Collateral  Amount
                 shall be based on the greatest of the Secured  Party's  Exposure  determined by the Valuation Agent and such Reference
                 Market-makers.  Such external  calculation  may not be obtained from the same  Reference  Market-maker  more than four
                 times in any 12-month period.

        (vii)    Notice to S&P. At any time at which Pledgor (or, to the extent  applicable,  its Credit Support Provider) does not have a
                 long-term  unsubordinated  and unsecured debt rating of at least "BBB+" from S&P, the Valuation Agent shall provide to
                 S&P not later than the  Notification  Time on the Local Business Day following each Valuation Date its calculations of
                 the Secured Party's  Exposure and the Value of any Eligible Credit Support or Posted Credit Support for that Valuation
                 Date.  The Valuation Agent shall also provide to S&P any external marks of the Secured Party's Exposure.

        (viii)   Expenses.  Pledgor shall be  responsible  for all reasonable  costs and expenses  incurred by Secured Party in connection
                 with the Transfer of any Eligible Collateral under this Annex.

        (ix)     Additional Defined Terms.

               "DV01"  means,  with respect to a Transaction  and any date of  determination,  the sum of the  estimated  change in the
               Secured  Party's  Exposure  with  respect to such  Transaction  that would  result from a one basis point  change in the
               relevant swap curve on such date, as determined by the Valuation  Agent in good faith and in a  commercially  reasonable
               manner.  The Valuation  Agent shall,  upon request of Secured  Party,  provide to Secured  Party a statement  showing in
               reasonable detail such calculation.

               "Moody's First Level Additional  Collateralized  Amount" means,  with respect to any Transaction,  the lesser of (x) the
               product of 15 and DV01 for such  Transaction  and such Valuation Date and (y) the product of 2% and the Notional  Amount
               for such Transaction for the Calculation Period which includes such Valuation Date.

               "Moody's First Level  Collateral  Amount" means, (A) for any Valuation Date on which (I) a Moody's First Level Downgrade
               has occurred and has been  continuing  (x) for at least 30 Local  Business Days or (y) since this Annex was executed and
               (II) it is not the case that a Moody's  Second Level  Downgrade has occurred and been  continuing  for at least 30 Local
               Business Days, an amount equal to the greater of (a) zero and (b) the sum of the Secured Party's aggregate  Exposure for
               all  Transactions and the aggregate of Moody's First Level  Additional  Collateralized  Amounts for each Transaction and
               (B)for any other Valuation Date, zero.

               "Moody's  First Level Value" means,  for any date that the Moody's First Level  Collateral  Amount is determined and the
               Value of any Eligible  Collateral or Posted  Collateral that is a security,  the bid price for such security obtained by
               the Valuation Agent  multiplied by the Moody's First Level Valuation  Percentage for such security set forth on Schedule
               A hereto.

               "Moody's Second Level Additional Collateralized Amount" means, with respect to any Transaction,

                  (1) if such  Transaction is not a  Transaction-Specific  Hedge,  the lesser of (i) the product of the 50 and DV01 for
                  such  Transaction and such Valuation Date and (ii) the product of 8% and the Notional Amount for such Transaction for
                  the Calculation Period (as defined in the related Transaction) which includes such Valuation Date; or

                  (2) if such  Transaction is a  Transaction-Specific  Hedge, the lesser of (i) the product of the 65 and DV01 for such
                  Transaction and such Valuation Date and (ii) the product of 10% and the Notional Amount for such  Transaction for the
                  Calculation Period (as defined in the related Transaction) which includes such Valuation Date.

               "Moody's  Second Level  Collateral  Amount"  means,  (A) for any  Valuation  Date on which it is the case that a Moody's
               Second Level  Downgrade has occurred and been  continuing  for at least 30 Local  Business  Days, an amount equal to the
               greatest of (a) zero,  (b) the  aggregate  amount of the Next Payments for all Next Payment Dates and (c) the sum of the
               Secured Party's aggregate Exposure and the aggregate of Moody's Second Level Additional  Collateralized Amounts for each
               Transaction and (B) for any other Valuation Date, zero.

               "Moody's Second Level Value" means, for any date that the Moody's Second Level  Collateral  Amount is determined and the
               Value of any Eligible  Collateral or Posted  Collateral that is a security,  the bid price for such security obtained by
               the Valuation Agent multiplied by the Moody's Second Level Valuation  Percentage for such security set forth on Schedule
               A hereto.

               "Next  Payment"  means,  in respect of each Next Payment  Date,  the greater of (i) the amount of any payments due to be
               made by the Pledgor  pursuant to Section  2(a) on such Next Payment Date less any payments due to be made by the Secured
               Party under Section 2(a) on such Next Payment Date (in each case,  after giving effect to any  applicable  netting under
               Section 2(c)) and (ii) zero.

               "Next Payment Date" means the next scheduled payment date under any Transaction.

               "Remaining  Weighted Average Maturity" means, with respect to a Transaction,  the expected weighted average maturity for
               such Transaction as determined by the Valuation Agent.

               "S&P  Collateral  Amount" means,  (A) for any Valuation Date on which a S&P First Level  Downgrade has occurred and been
               continuing  for at least 30 days or on which a S&P Second Level  Downgrade  has occurred  and is  continuing,  an amount
               equal to the sum of (1) 100.0% of the  Secured  Party's  Exposure  for such  Valuation  Date and (2) the  product of the
               Volatility  Buffer for each  Transaction  and the Notional Amount of such  Transaction  for the  Calculation  Period (as
               defined in the related  Transaction)  of such  Transaction  which  includes  such  Valuation  Date, or (B) for any other
               Valuation Date, zero.

               "S&P Value" means,  for any date that the S&P Collateral  Amount is determined and the Value of any Eligible  Collateral
               or Posted  Collateral that is a security,  the bid price for such security obtained by the Valuation Agent multiplied by
               the S&P Valuation Percentage for such security set forth on Schedule A hereto.

               "Transaction-Specific  Hedge" means any  Transaction  that is a cap,  floor or swaption or a  Transaction  in respect of
               which (x) the  notional  amount of the interest  rate swap is "balance  guaranteed"  or (y) the  notional  amount of the
               interest rate swap for any Calculation  Period  otherwise is not a specific dollar amount that is fixed at the inception
               of the Transaction.

               "Volatility Buffer" means, for any Transaction, the related percentage set forth in the following table:

                _____________________________________________________________________________________________
                The higher of the S&P         Remaining       Remaining       Remaining        Remaining
                short-term credit rating       Weighted       Weighted        Weighted          Weighted
                of (i) Pledgor and (ii)        Average         Average         Average      Average Maturity
                the Credit Support             Maturity       Maturity        Maturity       up to 30 years
                Provider of Pledgor, if     up to 3 years   up to 5 years  up to 10 years
                applicable
                _____________________________________________________________________________________________
                "A-2" or higher                 2.75%           3.25%           4.00%            4.75%
                _____________________________________________________________________________________________
                "A-3"                           3.25%           4.00%           5.00%            6.25%
                _____________________________________________________________________________________________
                "BB+" or lower                  3.50%           4.50%           6.75%            7.50%
                _____________________________________________________________________________________________




--------------------------------------------------------------------------------




        IN WITNESS  WHEREOF,  the parties have executed this Annex on the respective  dates  specified  below with effect from the date
specified on the first page of this document.

BEAR STEARNS FINANCIAL PRODUCTS INC.                              WELLS  FARGO  BANK,  NATIONAL  ASSOCIATION,  NOT  INDIVIDUALLY,   BUT
                                                                  SOLELY  AS  TRUSTEE  FOR THE  BEAR  STEARNS  MORTGAGE  FUNDING  TRUST
                                                                  2007-AR3


By:          _________________________                            By:_________________________________
    Name:                                                              Name:
    Title:                                                             Title:
    Date:                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                         SCHEDULE A

                                                          COLLATERAL SCHEDULE

The Moody's First Level Valuation Percentages shall be used in determining the Moody's First Level Collateral Amount.

The Moody's Second Level Valuation Percentages shall be used in determining the Moody's Second Level Collateral Amount.

The S&P Valuation Percentages shall be used in determining the S&P Collateral Amount.

_____________________________________________________________________________________________________________________________
  ISDA Collateral Asset     Remaining Maturity     Moody's First Level       Moody's Second Level               S&P
 Definition (ICAD) Code                           Valuation Percentage       Valuation Percentage      Valuation Percentage
_____________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________
         US-CASH                   N/A                    100%                       100%                      100%
         EU-CASH                   N/A                     98%                        94%                      92.5%
         GB-CASH                   N/A                     98%                        95%                      94.1%
_____________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________
        US-TBILL
        US-TNOTE
        US-TBOND
      (fixed rate)               < 1 Year                 100%                       100%                      98.9%
                               1 to 2 years               100%                        99%                      98.0%
                               2 to 3 years               100%                        98%                      97.4%
                               3 to 5 years               100%                        97%                      95.5%
                               5 to 7 years               100%                        96%                      93.7%
                              7 to 10 years               100%                        94%                      92.5%
                              10 to 20 years              100%                        90%                      91.1%
                                > 20 years                100%                        88%                      88.6%
_____________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________
        US-TBILL
        US-TNOTE
        US-TBOND                                                                                           Not Eligible
     (floating rate)          All Maturities              100%                        99%                   Collateral
_____________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________
      GA-US-AGENCY               < 1 Year                 100%                        99%                      98.5%
      (fixed rate)
                               1 to 2 years               100%                        99%                      97.7%
                               2 to 3 years               100%                        98%                      97.3%
                               3 to 5 years               100%                        96%                      94.5%
                               5 to 7 years               100%                        93%                      93.1%
                              7 to 10 years               100%                        93%                      90.7%
                              10 to 20 years              100%                        89%                      87.7%
                                > 20 years                100%                        87%                      84.4%
_____________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________
      GA-US-AGENCY            All Maturities              100%                        98%                  Not Eligible
     (floating rate)                                                                                        Collateral
_____________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________
 GA-EUROZONE-GOV (other                            Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
  than EU-CASH) (fixed
          rate)                                        by Moody's                 by Moody's                  by S&P
                                 < 1 Year                  98%                        94%                      98.8%
                               1 to 2 years                98%                        93%                      97.9%
                               2 to 3 years                98%                        92%                      97.1%
                               3 to 5 years                98%                        90%                      91.2%
                               5 to 7 years                98%                        89%                      87.5%
                              7 to 10 years                98%                        88%                      83.8%
                              10 to 20 years               98%                        84%                      75.5%
                                > 20 years                 98%                        82%                  Not Eligible
                                                                                                            Collateral
_____________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________
 GA-EUROZONE-GOV (other                            Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
 than EU-CASH) (floating                               by Moody's                 by Moody's                  by S&P
          rate)
                              All Maturities               98%                        93%                  Not Eligible
                                                                                                            Collateral
_____________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________
        GA-GB-GOV                < 1 Year                  98%                        94%                  Not Eligible
  (other than GB-CASH)                                                                                      Collateral
      (fixed rate)
                               1 to 2 years                98%                        93%                  Not Eligible
                                                                                                            Collateral
                               2 to 3 years                98%                        92%                  Not Eligible
                                                                                                            Collateral
                               3 to 5 years                98%                        91%                  Not Eligible
                                                                                                            Collateral
                               5 to 7 years                98%                        90%                  Not Eligible
                                                                                                            Collateral
                              7 to 10 years                98%                        89%                  Not Eligible
                                                                                                            Collateral
                              10 to 20 years               98%                        86%                  Not Eligible
                                                                                                            Collateral
                                > 20 years                 98%                        84%                  Not Eligible
                                                                                                            Collateral
_____________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________
        GA-GB-GOV             All Maturities               98%                        94%                  Not Eligible
  (other than GB-CASH)                                                                                      Collateral
     (floating rate)
_____________________________________________________________________________________________________________________________

The ISDA Collateral Asset Definition (ICAD) Codes used in this Collateral Schedule shall have the meanings set forth in the
Collateral Asset Definitions (First Edition - June 2003) as published and copyrighted in 2003 by the International Swaps and
Derivatives Association, Inc.




--------------------------------------------------------------------------------




BEAR STEARNS
                                                                                                     BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                                                       383 MADISON AVENUE
                                                                                                                 NEW YORK, NEW YORK 10179
                                                                                                                             212-272-4009
DATE:                      March 30, 2007

TO:                        Wells Fargo Bank, National Association, not individually,  but solely as Trustee for Bear Stearns
                           Mortgage Funding Trust 2007-AR3

ATTENTION:                 Client Manager, BSMF 2007-AR3
TELEPHONE:                 410-884-2000
FACSIMILE:                 410-715-2380

FROM:                      Derivatives Documentation
TELEPHONE:                 212-272-2711
FACSIMILE:                 212-272-9857

SUBJECT:                   Mortgage Derivatives Confirmation

REFERENCE NUMBER(S):       [_____________]

The purpose of this letter  agreement is to confirm the terms and conditions of the Transaction  entered into on the Trade Date specified
below (the "Transaction")  between Bear Stearns Financial Products Inc. ("Bear Stearns") and Wells Fargo Bank, National Association,  not
individually,  but solely as Trustee for Bear Stearns  Mortgage Funding Trust 2007-AR3  ("Counterparty")  under the Pooling and Servicing
Agreement,  dated as of March 1, 2007 (the "Pooling and Servicing  Agreement") between Wells Fargo Bank, National  Association as trustee
(the "Trustee"),  Structured Asset Mortgage  Investments II Inc. as depositor (the "Depositor") and EMC Mortgage Corporation as servicer,
sponsor and company.  This letter  agreement  constitutes the sole and complete  "Confirmation,"  as referred to in the Master  Agreement
specified below, with respect to this Transaction.

1.  This  Confirmation is subject to and incorporates the 2000 ISDA Definitions (the  "Definitions"),  as published by the  International
    Swaps and Derivatives Association,  Inc. ("ISDA"). This Confirmation  supplements,  forms a part of and is subject to the ISDA Master
    Agreement dated as of March 30, 2007 between Bear Stearns and Counterparty  (the agreement,  as amended and supplemented from time to
    time,  being  referred to herein as the "Master  Agreement").  All  provisions  contained  in, or  incorporated  by reference to, the
    Master Agreement shall govern the Transaction  referenced in this Confirmation  except as expressly  modified herein. In the event of
    any  inconsistency  between the provisions of this  Confirmation and the Definitions or Master  Agreement,  this  Confirmation  shall
    prevail for the purpose of this Transaction.  Terms capitalized but not defined herein shall have the meanings  attributed to them in
    the Pooling and Servicing Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap Corridor

       Notional Amount:                     With respect to any  Calculation  Period,  the lesser of (i) the Scheduled  Amount set forth
                                            for such period on the Schedule I attached hereto and (ii) the aggregate  Current  Principal
                                            Amount  of  the  Class  [___]  Certificates  immediately  prior  to  the  Distribution  Date
                                            occurring in the calendar month in which such Calculation Period ends.

       Trade Date:                          March 28, 2007

       Effective Date:                      March 30, 2007

       Termination Date:                    February 25, 2012 subject to adjustment in accordance with the Business Day Convention

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:March 30, 2007

              Fixed Amount:USD [______]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The Cap Rate set forth for such Calculation Period on Schedule I

              Floating Rate Payer
              Period End Dates:             The 25th calendar day of each month during the Term of this  Transaction,  commencing April
                                            25, 2007 and ending on the Termination  Date,  subject to adjustment in accordance with the
                                            Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The  Floating  Rate Payer  Payment Date shall be one
                                            Business Day preceding each Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA;  provided,  however, that if the Floating Rate determined from such Floating
                                            Rate Option for any  Calculation  Period is greater than [__]% then the  Floating  Rate for
                                            such Calculation Period shall be deemed equal to [__]%

              Floating Amount:              To be determined in accordance with the following formula:

                                            The  greater of (i)  (Floating  Rate - Cap  Rate)*Notional  Amount*Floating  Rate Day Count
                                            Fraction, and (ii) zero.

              Designated Maturity:          One month

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates:                  The first day of each Calculation Period.

              Compounding:                  Inapplicable

       Business Days:                       New York

       Business Day Convention:             Following

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               On each Distribution  Date, the Trustee will make available on its website  www.ctslink.com
                                            a  monthly   statement   indicating  the  Current  Principal  Amount  of  the  Class  [___]
                                            Certificates for the related Distribution Date

4.     Account Details:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

                  Payments to Counterparty:
                  Wells Fargo Bank, N.A.
                  ABA # 121-000-248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSMF 2007-AR3, Reserve Fund # 53138001


Additional Provisions:

Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying upon any legal, tax,  regulatory,
accounting  or other  advice  (whether  written or oral) of the other  party  regarding  this  Transaction,  other  than  representations
expressly made by that other party in this  Confirmation and in the Master Agreement and (b) in respect of this  Transaction,  (i) it has
the capacity to evaluate  (internally  or through  independent  professional  advice) this  Transaction  and has made its own decision to
enter  into this  Transaction  and (ii) it  understands  the terms,  conditions  and risks of this  Transaction  and is willing to assume
(financially and otherwise) those risks.  Counterparty  acknowledges  that Bear Stearns has advised  Counterparty to consult its own tax,
accounting and legal advisors in connection with this Transaction evidenced by this Confirmation and that the Counterparty has done so.

This  Confirmation may be executed in several  counterparts,  each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

Counterparty  hereby  agrees  to check  this  Confirmation  and to  confirm  that the  foregoing  correctly  sets  forth the terms of the
Transaction  by signing in the space  provided  below and  returning to Bear Stearns a facsimile of the  fully-executed  Confirmation  to
212-272-9857.  For inquiries  regarding U.S.  Transactions,  please contact Derivatives  Documentation by telephone at 212-272-2711.  For
all other  inquiries  please  contact  Derivatives  Documentation  by telephone at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.




--------------------------------------------------------------------------------




We are very pleased to have  executed this  Transaction  with you and we look forward to completing  other  transactions  with you in the
near future.

Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:    _____________________________________
       Name:
       Title:


Counterparty,  acting through its duly authorized signatory,  hereby agrees to, accepts and confirms the terms of the foregoing as of the
Trade Date.

WELLS FARGO BANK, NATIONAL ASSOCIATION, NOT INDIVIDUALLY, BUT SOLELY AS TRUSTEE FOR BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3



By:    _____________________________________
       Name:
       Title:


ln




--------------------------------------------------------------------------------




                                                             SCHEDULE I
                         (all such dates subject to adjustment in accordance with the Business Day Convention)



                  ___________________________________________________________________________________________
                     From and including        To but excluding       Scheduled Amount         Cap Rate
                                                                           (USD)                  (%)
                  ___________________________________________________________________________________________
                       Effective Date            25-Apr-2007             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Apr-2007             25-May-2007             [________]           [________]
                  ___________________________________________________________________________________________
                         25-May-2007             25-Jun-2007             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jun-2007             25-Jul-2007             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jul-2007             25-Aug-2007             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Aug-2007             25-Sep-2007             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Sep-2007             25-Oct-2007             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Oct-2007             25-Nov-2007             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Nov-2007             25-Dec-2007             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Dec-2007             25-Jan-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jan-2008             25-Feb-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Feb-2008             25-Mar-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Mar-2008             25-Apr-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Apr-2008             25-May-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-May-2008             25-Jun-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jun-2008             25-Jul-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jul-2008             25-Aug-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Aug-2008             25-Sep-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Sep-2008             25-Oct-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Oct-2008             25-Nov-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Nov-2008             25-Dec-2008             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Dec-2008             25-Jan-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jan-2009             25-Feb-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Feb-2009             25-Mar-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Mar-2009             25-Apr-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Apr-2009             25-May-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-May-2009             25-Jun-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jun-2009             25-Jul-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jul-2009             25-Aug-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Aug-2009             25-Sep-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Sep-2009             25-Oct-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Oct-2009             25-Nov-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Nov-2009             25-Dec-2009             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Dec-2009             25-Jan-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jan-2010             25-Feb-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Feb-2010             25-Mar-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Mar-2010             25-Apr-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Apr-2010             25-May-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-May-2010             25-Jun-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jun-2010             25-Jul-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jul-2010             25-Aug-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Aug-2010             25-Sep-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Sep-2010             25-Oct-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Oct-2010             25-Nov-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Nov-2010             25-Dec-2010             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Dec-2010             25-Jan-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jan-2011             25-Feb-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Feb-2011             25-Mar-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Mar-2011             25-Apr-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Apr-2011             25-May-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-May-2011             25-Jun-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jun-2011             25-Jul-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jul-2011             25-Aug-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Aug-2011             25-Sep-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Sep-2011             25-Oct-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Oct-2011             25-Nov-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Nov-2011             25-Dec-2011             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Dec-2011             25-Jan-2012             [________]           [________]
                  ___________________________________________________________________________________________
                         25-Jan-2012           Termination Date          [________]           [________]
                  ___________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT O

                                                              [RESERVED]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT P

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                                          (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up Servicer - named in the transaction (in the event a Back-up Servicer becomes the Primary Servicer, follow Primary Servicer
obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the party's title.  So, for example,
in a particular transaction, the trustee may perform the "paying agent" and "securities administrator" functions.

Where there are multiple checks for criteria the attesting party will identify in their management assertion that they are attesting
only to the portion of the distribution chain they are responsible for in the related transaction agreements.

         Key:
         X - obligation

         Where there are multiple  checks for criteria the attesting  party will identify in their  management  assertion that they are
attesting only to the portion of the distribution chain they are responsible for in the related transaction agreements.



____________________________________________________________________________________________________________
  Reg AB Reference                 Servicing Criteria                Primary       Trustee      Custodian
                                                                     Servicer
____________________________________________________________________________________________________________
                       General Servicing Considerations
____________________________________________________________________________________________________________
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
____________________________________________________________________________________________________________
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party's performance and compliance
                       with such servicing activities.
____________________________________________________________________________________________________________
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
____________________________________________________________________________________________________________
                       Cash Collection and Administration
____________________________________________________________________________________________________________
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
____________________________________________________________________________________________________________
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
____________________________________________________________________________________________________________
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
____________________________________________________________________________________________________________
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
____________________________________________________________________________________________________________
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, "federally insured depository
                       institution" with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
____________________________________________________________________________________________________________
                       Unissued checks are safeguarded so as to         X
1122(d)(2)(vi)         prevent unauthorized access.
____________________________________________________________________________________________________________
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 45 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items.
____________________________________________________________________________________________________________
                       Investor Remittances and Reporting
____________________________________________________________________________________________________________
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors' or the
                       trustee's records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
____________________________________________________________________________________________________________
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
____________________________________________________________________________________________________________
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer's investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
____________________________________________________________________________________________________________
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
____________________________________________________________________________________________________________
                       Pool Asset Administration
____________________________________________________________________________________________________________
1122(d)(4)(i)          Collateral or security on pool assets is         X                           X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
____________________________________________________________________________________________________________
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
____________________________________________________________________________________________________________
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
____________________________________________________________________________________________________________
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer's obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
____________________________________________________________________________________________________________
                       The Servicer's records regarding the pool        X
                       assets agree with the Servicer's records
                       with respect to an obligor's unpaid
1122(d)(4)(v)          principal balance.
____________________________________________________________________________________________________________
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
____________________________________________________________________________________________________________
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
____________________________________________________________________________________________________________
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity's activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
____________________________________________________________________________________________________________
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
____________________________________________________________________________________________________________
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor's pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
____________________________________________________________________________________________________________
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
____________________________________________________________________________________________________________
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer's
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor's error or omission.
____________________________________________________________________________________________________________
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor's records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
____________________________________________________________________________________________________________
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
____________________________________________________________________________________________________________
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
____________________________________________________________________________________________________________


                                                    [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT Q-1

                                                     FORM OF BACK-UP CERTIFICATION
                                            TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR

         Re:      The [    ] agreement dated as of [ ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Servicer] [Trustee], and their officers, with the knowledge and intent that they will rely upon
this certification, that:


     1.  I have reviewed the servicer  compliance  statement of the Company provided in accordance with Item 1123 of Regulation AB (the
         "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth in Item
         1122(d) of Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18 under  Securities
         Exchange Act of 1934,  as amended (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing  Assessment"),  the
         registered  public  accounting  firm's  attestation  report  provided in  accordance  with Rules  13a-18 and 15d-18  under the
         Exchange  Act and  Section  1122(b)  of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered  by the Company to the  [Depositor]  [Servicer]  [Trustee]  pursuant to the  Agreement  (collectively,  the "Company
         Servicing Information");

     2.  Based on my  knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain any untrue  statement  of a
         material  fact or omit to state a material  fact  necessary to make the  statements  made,  in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

     3.  Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the Agreement
         has been provided to the [Depositor] [Servicer] [Trustee];

     4.  I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the  Agreement,  and based on my
         knowledge  and the  compliance  review  conducted  in  preparing  the  Compliance  Statement  and except as  disclosed  in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

     5.  The Compliance  Statement  required to be delivered by the Company  pursuant to this Agreement,  and the Servicing  Assessment
         and  Attestation  Report  required to be provided by the Company  and by any  Subservicer  and  Subcontractor  pursuant to the
         Agreement,  have been  provided to the  [Depositor]  [Servicer].  Any material  instances of  noncompliance  described in such
         reports  have been  disclosed to the  [Depositor]  [Servicer].  Any  material  instance of  noncompliance  with the  Servicing
         Criteria has been disclosed in such reports.


                                                             Date:    ______________________________


                                                             By:      ______________________________
                                                                         Name:
                                                                         Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT Q-2


                                                     FORM OF BACK-UP CERTIFICATION
                                            TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR

         Re:      ________________________________  Trust 200_-____(the "Trust"),  Mortgage Pass-Through Certificates,  Series
         200_-____,   issued  pursuant  to  the  Pooling  and  Servicing  Agreement,   dated  as  of  ________,   200_,  among
         ____________________________,   as   Depositor,   Wells  Fargo  Bank,   National   Association,   as  [Trustee]   and
         ________________________________.

         The [Trustee]  hereby  certifies to the  Depositor,  and its officers,  directors and  affiliates,  and with the knowledge and
intent that they will rely upon this certification, that:

                  1.       I have  reviewed the annual  report on Form 10-K for the fiscal year [____] (the "Annual  Report"),  and all
reports on Form 10-D required to be filed in respect of period covered by the Annual Report  (collectively  with the Annual Report, the
"Reports"), of the Trust;

                  2.       To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact  necessary to make the  statements  made, in light of the  circumstances  under which such  statements
were made, not misleading  with respect to the period covered by the Annual Report,  and (b) the  [Trustee's]  assessment of compliance
and related  attestation  report referred to below, taken as a whole, do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in light of the  circumstances  under which such statements were made, not
misleading with respect to the period covered by such assessment of compliance and attestation report;

                  3.       To my knowledge,  the  distribution  information  required to be provided by the [Trustee] under the Pooling
and Servicing Agreement for inclusion in the Reports is included in the Reports;

                  4.       I am  responsible  for reviewing the activities  performed by the [Trustee]  under the Pooling and Servicing
Agreement,  and based on my knowledge  and the  compliance  review  conducted in preparing  the  compliance  statement of the [Trustee]
required by the Pooling and Servicing  Agreement,  and except as disclosed in the Reports,  the [Trustee] has fulfilled its obligations
under the Pooling and Servicing Agreement in all material respects; and

                  5.       The report on assessment of compliance with servicing criteria  applicable to the [Trustee] for asset-backed
securities  of the  [Trustee]  and each  Subcontractor  utilized by the  [Trustee]  and related  attestation  report on  assessment  of
compliance  with  servicing  criteria  applicable to it required to be included in the Annual  Report in  accordance  with Item 1122 of
Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been  included as an exhibit to the Annual  Report.  Any material  instances
of non-compliance are described in such report and have been disclosed in the Annual Report.

         In giving the  certifications  above,  the  [Trustee] has  reasonably  relied on  information  provided to it by the following
unaffiliated parties: [names of servicer(s), master servicer, subservicer, depositor, trustee, custodian(s)].


Date:________________________________________________


_____________________________________________________
[Signature]
[Title]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT R

                                                   FORM 10-D, FORM 8-K AND FORM 10-K
                                                       REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily responsible for reporting the
information to the party identified as responsible for preparing the Securities Exchange Act Reports pursuant to Section
3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked "Monthly Statements to Certificateholders" are required to be included in the periodic
Distribution Date statement under Section 6.04 of the Pooling and Servicing Agreement, provided by the Trustee based on information
received from the Servicer; and b) items marked "Form 10-D report" are required to be in the Form 10-D report but not the Monthly
Statements to Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is to be included
in the Form 10-D report and sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.

Form       Item        Description        Servicer             Trustee            Custodian         Depositor             Sponsor
10-D       Must be filed within 15 days of the distribution date for the asset-backed securities.
            1         Distribution and
                      Pool Performance
                      Information
                      Item 1121(a) -
                      Distribution and
                      Pool Performance
                      Information
                      (1) Any applicable                     X
                      record dates,
                      accrual dates,                         (Monthly Statements to
                      determination dates                    Certificateholders)
                      for calculating
                      distributions and
                      actual distribution
                      dates for the
                      distribution period.
                      (2) Cash flows                         X
                      received and the
                      sources thereof for                    (Monthly Statements to
                      distributions, fees                    Certificateholders)
                      and expenses.
                      (3) Calculated                         X
                      amounts and
                      distribution of the                    (Monthly Statements to
                      flow of funds for                      Certificateholders)
                      the period itemized
                      by type and priority
                      of payment,
                      including:
                               (i) Fees or                   X
                      expenses accrued and
                      paid, with an                          (Monthly Statements to
                      identification of                      Certificateholders)
                      the general purpose
                      of such fees and the
                      party receiving such
                      fees or expenses.
                               (ii)                          X
                      Payments accrued or
                      paid with respect to                   (Monthly Statements to
                      enhancement or other                   Certificateholders)
                      support identified
                      in Item 1114 of
                      Regulation AB (such
                      as insurance
                      premiums or other
                      enhancement
                      maintenance fees),
                      with an
                      identification of
                      the general purpose
                      of such payments and
                      the party receiving
                      such payments.
                               (iii)                         X
                      Principal, interest
                      and other                              (Monthly Statements to
                      distributions                          Certificateholders)
                      accrued and paid on
                      the asset-backed
                      securities by type
                      and by class or
                      series and any
                      principal or
                      interest shortfalls
                      or carryovers.
                               (iv) The                      X
                      amount of excess
                      cash flow or excess                    (Monthly Statements to
                      spread and the                         Certificateholders)
                      disposition of
                      excess cash flow.
                      (4) Beginning and                      X
                      ending principal
                      balances of the                        (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities.
                      (5) Interest rates                     X
                      applicable to the
                      pool assets and the                    (Monthly Statements to
                      asset-backed                           Certificateholders)
                      securities, as
                      applicable. Consider
                      providing interest
                      rate information for
                      pool assets in
                      appropriate
                      distributional
                      groups or
                      incremental ranges.
                      (6) Beginning and                      X
                      ending balances of
                      transaction                            (Monthly Statements to
                      accounts, such as                      Certificateholders)
                      reserve accounts,
                      and material account
                      activity during the
                      period.
                      (7) Any amounts                        X
                      drawn on any credit
                      enhancement or other                   (Monthly Statements to
                      support identified                     Certificateholders)
                      in Item 1114 of
                      Regulation AB, as
                      applicable, and the
                      amount of coverage
                      remaining under any
                      such enhancement, if
                      known and applicable.
                      (8) Number and                         X                                       Updated pool
                      amount of pool                                                                 composition
                      assets at the                          (Monthly Statements to                  information fields
                      beginning and ending                   Certificateholders)                     to be as specified
                      of each period, and                                                            by Depositor from
                      updated pool                                                                   time to time
                      composition
                      information, such as
                      weighted average
                      coupon, weighted
                      average remaining
                      term, pool factors
                      and prepayment
                      amounts.
                      (9) Delinquency and    X               X
                      loss information for
                      the period.                            (Monthly Statements to
                                                             Certificateholders)
                      In addition,           X
                      describe any
                      material changes to
                      the information
                      specified in Item
                      1100(b)(5) of
                      Regulation AB
                      regarding the pool
                      assets. (methodology)
                      (10) Information on    X               X
                      the amount, terms
                      and general purpose                    (Monthly Statements to
                      of any advances made                   Certificateholders)
                      or reimbursed during
                      the period,
                      including the
                      general use of funds
                      advanced and the
                      general source of
                      funds for
                      reimbursements.
                      (11) Any material      X               X
                      modifications,
                      extensions or                          (Monthly Statements to
                      waivers to pool                        Certificateholders)
                      asset terms, fees,
                      penalties or
                      payments during the
                      distribution period
                      or that have
                      cumulatively become
                      material over time.
                      (12) Material          X               X*                                      X
                      breaches of pool
                      asset                                  (if agreed upon by the
                      representations or                     parties)
                      warranties or
                      transaction
                      covenants.
                      (13) Information on                    X
                      ratio, coverage or
                      other tests used for                   (Monthly Statements to
                      determining any                        Certificateholders)
                      early amortization,
                      liquidation or other
                      performance trigger
                      and whether the
                      trigger was met.
                      (14) Information                                                               X
                      regarding any new
                      issuance of
                      asset-backed
                      securities backed by
                      the same asset pool,
                            [information     X               X                                       X
                            regarding] any
                            pool asset
                            changes (other
                            than in
                            connection
                            with a pool
                            asset
                            converting
                            into cash in
                            accordance
                            with its
                            terms), such
                            as additions
                            or removals in
                            connection
                            with a
                            prefunding or
                            revolving
                            period and
                            pool asset
                            substitutions
                            and
                            repurchases
                            (and purchase
                            rates, if
                            applicable),
                            and cash flows
                            available for
                            future
                            purchases,
                            such as the
                            balances of
                            any prefunding
                            or revolving
                            accounts, if
                            applicable.
                            Disclose any                                                             X                     X
                            material
                            changes in the
                            solicitation,
                            credit-granting,
                            underwriting,
                            origination,
                            acquisition or
                            pool selection
                            criteria or
                            procedures, as
                            applicable,
                            used to
                            originate,
                            acquire or
                            select the new
                            pool assets.
                      Item 1121(b) -                                                                 X
                      Pre-Funding or
                      Revolving Period
                      Information

                      Updated pool
                      information as
                      required under Item
                      1121(b).
            2         Legal Proceedings
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
                      Sponsor (Seller)                                                                                     X
                      Depositor                                                                      X
                      Trustee


                      Issuing entity                                                                 X
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
                      Custodian                                                       X
                      Sales of Securities
                      and Use of Proceeds
            3         Information from                                                               X
                      Item 2(a) of Part II
                      of Form 10-Q:

                      With respect to any
                      sale of securities
                      by the sponsor,
                      depositor or issuing
                      entity, that are
                      backed by the same
                      asset pool or are
                      otherwise issued by
                      the issuing entity,
                      whether or not
                      registered, provide
                      the sales and use of
                      proceeds information
                      in Item 701 of
                      Regulation S-K.
                      Pricing information
                      can be omitted if
                      securities were not
                      registered.
                      Defaults Upon Senior
                      Securities
            4         Information from                       X
                      Item 3 of Part II of
                      Form 10-Q:

                      Report the
                      occurrence of any
                      Event of Default
                      (after expiration of
                      any grace period and
                      provision of any
                      required notice)
                      Submission of
                      Matters to a Vote of
                      Security Holders
            5         Information from                       X
                      Item 4 of Part II of
                      Form 10-Q
                      Significant Obligors
                      of Pool Assets
            6         Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial
                      Information*
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Item.
                      Significant
                      Enhancement Provider
                      Information
            7         Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information*
                            Determining                                                              X
                            applicable
                            disclosure
                            threshold
                            Obtaining                                                                X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial
                      Information*
                            Determining                                                              X
                            current
                            maximum
                            probable
                            exposure
                            Determining                      X
                            current
                            significance
                            percentage
                            Notify                           X
                            derivative
                            counter-party
                            of
                            significance
                            percentage and
                            requesting
                            required
                            financial
                            information
                            Obtain                                                                   X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Items.
            8         Other Information
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      period covered by
                      the Form 10-D but
                      not reported
            9         Exhibits
                      Distribution report                    X
                      Exhibits required by                                                           X
                      Item 601 of
                      Regulation S-K, such
                      as material
                      agreements
8-K
            1.01      Entry into a
                      Material Definitive
                      Agreement
                      Disclosure is          X               X                                       X                     X
                      required regarding
                      entry into or
                      amendment of any
                      definitive agreement
                      that is material to
                      the securitization,
                      even if depositor is
                      not a party.

                      Examples: servicing
                      agreement, custodial
                      agreement.

                      Note: disclosure not
                      required as to
                      definitive
                      agreements that are
                      fully disclosed in
                      the prospectus
            1.02      Termination of a       X               X                                       X                     X
                      Material Definitive
                      Agreement
                      Disclosure is
                      required regarding
                      termination of  any
                      definitive agreement
                      that is material to
                      the securitization
                      (other than
                      expiration in
                      accordance with its
                      terms), even if
                      depositor is not a
                      party.


                      Examples: servicing
                      agreement, custodial
                      agreement.
            1.03      Bankruptcy or
                      Receivership
                      Disclosure is          X               X                        X              X                     X
                      required regarding
                      the bankruptcy or
                      receivership, if
                      known to the Master
                      Servicer, with
                      respect to any of
                      the following:

                      Sponsor (Seller),
                      Depositor, Master
                      Servicer, affiliated
                      Servicer, other
                      Servicer servicing
                      20% or more of pool
                      assets at time of
                      report, other
                      material servicers,
                      Certificate
                      Administrator,
                      Trustee, significant
                      obligor, credit
                      enhancer (10% or
                      more), derivatives
                      counterparty,
                      Custodian
            2.04      Triggering Events
                      that Accelerate or
                      Increase a Direct
                      Financial Obligation
                      or an Obligation
                      under an Off-Balance
                      Sheet Arrangement
                      Includes an early      X               X
                      amortization,
                      performance trigger
                      or other event,
                      including event of
                      default, that would
                      materially alter the
                      payment
                      priority/distribution
                      of cash
                      flows/amortization
                      schedule.

                      Disclosure will be
                      made of events other
                      than waterfall
                      triggers which are
                      disclosed in the
                      Monthly Statements
                      to Certificateholders
            3.03      Material
                      Modification to
                      Rights of Security
                      Holders
                      Disclosure is                          X                                       X
                      required of any
                      material
                      modification to
                      documents defining
                      the rights of
                      Certificateholders,
                      including the
                      Pooling and
                      Servicing Agreement
            5.03      Amendments to
                      Articles of
                      Incorporation or
                      Bylaws; Change in
                      Fiscal Year
                      Disclosure is                                                                  X
                      required of any
                      amendment "to the
                      governing documents
                      of the issuing
                      entity"
            5.06      Change in Shell
                      Company Status
                      [Not applicable to                                                             X
                      ABS issuers]
            6.01      ABS Informational
                      and Computational
                      Material
                      [Not included in                                                               X
                      reports to be filed
                      under Section 3.18]
            6.02      Change of Servicer
                      or Trustee
                      Requires disclosure
                      of any removal,
                      replacement,
                      substitution or
                      addition of any
                      master servicer,
                      affiliated servicer,
                      other servicer
                      servicing 10% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers,
                      certificate
                      administrator or
                      trustee.
                      Reg AB disclosure      X
                      about any new
                      servicer is also
                      required.
                      Reg AB disclosure                      X
                      about any new
                      trustee is also
                      required.
            6.03      Change in Credit
                      Enhancement or Other
                      External Support
                      Covers termination                     X                                       X
                      of any enhancement
                      in manner other than
                      by its terms, the
                      addition of an
                      enhancement, or a
                      material change in
                      the enhancement
                      provided.  Applies
                      to external credit
                      enhancements as well
                      as derivatives.
                      Reg AB disclosure                      X                                       X
                      about any new
                      enhancement provider
                      is also required.
            6.04      Failure to Make a                      X
                      Required Distribution
            6.05      Securities Act
                      Updating Disclosure
                      If any material pool                                                           X
                      characteristic
                      differs by 5% or
                      more at the time of
                      issuance of the
                      securities from the
                      description in the
                      final prospectus,
                      provide updated Reg
                      AB disclosure about
                      the actual asset
                      pool.
                      If there are any new                                                           X
                      servicers or
                      originators required
                      to be disclosed
                      under Regulation AB
                      as a result of the
                      foregoing, provide
                      the information
                      called for in Items
                      1108 and 1110
                      respectively.
            7.01      Regulation FD          X               X                        X              X
                      Disclosure
            8.01      Other Events
                      Any event, with                                                                X
                      respect to which
                      information is not
                      otherwise called for
                      in Form 8-K, that
                      the registrant deems
                      of importance to
                      security holders.
            9.01      Financial Statements
                      and Exhibits

10-K

            9B        Other Information
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      fourth quarter
                      covered by the Form
                      10-K but not reported
            15        Exhibits and
                      Financial Statement
                      Schedules
                      Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial Information
                      Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information
                           Determining                                                               X
                           applicable
                           disclosure
                           threshold
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial Information
                           Determining                                                               X
                           current maximum
                           probable
                           exposure
                           Determining                       X
                           current
                           significance
                           percentage
                           Notifying                         X
                           derivative
                           counterparty of
                           significance
                           percentage and
                           requesting
                           required
                           financial
                           information
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
                      Sponsor (Seller)                                                                                     X
                      Depositor                                                                      X
                      Trustee
                      Issuing entity                                                                 X
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
                      Custodian                                                       X
                      Item 1119 -
                      Affiliations and
                      relationships
                      between the
                      following entities,
                      or their respective
                      affiliates, that are
                      material to
                      Certificateholders:
                      Sponsor (Seller)                                                                                     X
                      Depositor                                                                      X
                      Trustee
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
                      Originator                                                                     X
                      Custodian                                                       X
                      Credit                                                                         X
                      Enhancer/Support
                      Provider
                      Significant Obligor                                                            X
                      Item 1122 -            X               X                        X
                      Assessment of
                      Compliance with
                      Servicing Criteria
                      Item 1123 - Servicer   X
                      Compliance Statement




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT S

                                                   ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax:  (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSMF 2007-AR3 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In accordance with Section  3.18(a)(v) of the Pooling and Servicing  Agreement,  dated as of March 1, 2007,  among  Structured
Asset  Mortgage  Investments II Inc., as depositor,  EMC Mortgage  Corporation,  as seller and servicer and Wells Fargo Bank,  National
Association,  as trustee.  The Undersigned  hereby notifies you that certain events have come to our attention that [will][may] need to
be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:



List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ]; email address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:      _________________________
                                                                       Name:
                                                                       Title:




--------------------------------------------------------------------------------




                                                                                                                         SCHEDULE A

                                    COUPON STRIP RESERVE ACCOUNT SCHEDULE


      Distribution           Balance of 40 Year           Distribution           Balance of 40 Year
          Date              Group I Loans at 16%              Date              Group I Loans at 16%
                                     CPR                                                 CPR
       April 2017               28,297,701.00               May 2020                16,099,887.54
        May 2017                27,872,020.42               June 2020               15,854,733.57
       June 2017                27,452,611.48               July 2020               15,613,263.11
       July 2017                27,039,404.77              August 2020              15,375,408.02
      August 2017               26,632,287.06            September 2020             15,141,126.23
     September 2017             26,231,169.24             October 2020              14,910,353.99
      October 2017              25,835,986.24             November 2020             14,683,025.20
     November 2017              25,446,625.69             December 2020             14,459,106.47
     December 2017              25,063,025.25             January 2021              14,238,509.43
      January 2018              24,685,073.61             February 2021             14,021,066.03
     February 2018              24,312,677.64              March 2021               13,806,690.55
       March 2018               23,945,746.27              April 2021               13,595,510.72
       April 2018               23,584,266.00               May 2021                13,387,499.68
        May 2018                23,228,139.89               June 2021               13,182,610.26
       June 2018                22,877,308.43               July 2021               12,980,784.57
       July 2018                22,531,674.38              August 2021              12,781,987.76
      August 2018               22,191,179.78            September 2021             12,586,163.67
     September 2018             21,855,766.42             October 2021              12,393,269.67
      October 2018              21,525,341.94             November 2021             12,203,253.79
     November 2018              21,199,841.48             December 2021             12,016,077.31
     December 2018              20,879,177.90             January 2022              11,831,683.66
      January 2019              20,563,275.64             February 2022             11,649,964.90
     February 2019              20,251,955.85              March 2022               11,470,863.60
       March 2019               19,945,112.52              April 2022               11,294,441.06
       April 2019               19,642,844.61               May 2022                11,120,653.59
        May 2019                19,345,094.14               June 2022               10,949,471.50
       June 2019                19,051,809.89               July 2022               10,780,846.87
       July 2019                18,762,924.26              August 2022              10,614,750.80
      August 2019               18,478,355.84            September 2022             10,451,136.79
     September 2019             18,198,054.67             October 2022              10,289,968.95
      October 2019              17,921,959.20             November 2022             10,131,215.27
     November 2019              17,649,976.27             December 2022             9,974,833.60
     December 2019              17,382,065.27             January 2023              9,820,781.58
      January 2020              17,118,133.31             February 2023             9,668,991.70
     February 2020              16,857,965.04              March 2023               9,519,422.92
       March 2020               16,601,445.88              April 2023               9,372,091.51
       April 2020               16,348,768.32               May 2023                9,226,966.89




--------------------------------------------------------------------------------




      Distribution           Balance of 40 Year           Distribution           Balance of 40 Year
          Date              Group I Loans at 16%              Date              Group I Loans at 16%
                                     CPR                                                 CPR
       June 2023                9,084,016.49              December 2026             4,672,028.84
       July 2023                8,943,208.07              January 2027              4,597,479.81
      August 2023               8,804,509.99              February 2027             4,524,055.27
     September 2023             8,667,890.94               March 2027               4,451,739.23
      October 2023              8,533,320.58               April 2027               4,380,518.06
     November 2023              8,400,766.52                May 2027                4,310,375.76
     December 2023              8,270,199.87                June 2027               4,241,296.36
      January 2024              8,141,587.22                July 2027               4,173,264.17
     February 2024              8,014,875.55               August 2027              4,106,263.71
       March 2024               7,890,037.78             September 2027             4,040,279.70
       April 2024               7,767,073.76              October 2027              3,975,297.14
        May 2024                7,645,957.26              November 2027             3,911,298.03
       June 2024                7,526,654.69              December 2027             3,848,271.08
       July 2024                7,409,145.50              January 2028              3,786,202.05
      August 2024               7,293,403.14              February 2028             3,725,075.22
     September 2024             7,179,401.40               March 2028               3,664,880.25
      October 2024              7,067,108.87               April 2028               3,605,601.21
     November 2024              6,956,504.90                May 2028                3,547,221.46
     December 2024              6,847,565.07                June 2028               3,489,730.67
      January 2025              6,740,262.28                July 2028               3,433,112.83
     February 2025              6,634,554.74               August 2028              3,377,357.89
       March 2025               6,530,420.64             September 2028             3,322,450.33
       April 2025               6,427,855.11              October 2028              3,268,377.60
        May 2025                6,326,830.62              November 2028             3,215,130.41
       June 2025                6,227,329.69              December 2028             3,162,693.76
       July 2025                6,129,324.59              January 2029              3,111,056.61
      August 2025               6,032,798.31              February 2029             3,060,211.15
     September 2025             5,937,728.89               March 2029               3,010,147.96
      October 2025              5,844,090.02               April 2029               2,960,848.44
     November 2025              5,751,864.48                May 2029                2,912,300.89
     December 2025              5,661,027.06                June 2029               2,864,494.23
      January 2026              5,571,560.38                July 2029               2,817,417.52
     February 2026              5,483,431.88               August 2029              2,771,060.02
       March 2026               5,396,623.97             September 2029             2,725,411.12
       April 2026               5,311,124.42              October 2029              2,680,460.27
        May 2026                5,226,914.46              November 2029             2,636,195.63
       June 2026                5,143,979.38              December 2029             2,592,608.98
       July 2026                5,062,296.02              January 2030              2,549,691.59
      August 2026               4,981,845.89              February 2030             2,507,438.15
     September 2026             4,902,610.79               March 2030               2,465,843.09
      October 2026              4,824,576.88               April 2030               2,424,884.54
     November 2026              4,747,721.98                May 2030                2,384,554.55




--------------------------------------------------------------------------------




      Distribution           Balance of 40 Year           Distribution           Balance of 40 Year
          Date              Group I Loans at 16%              Date              Group I Loans at 16%
                                     CPR                                                 CPR
       June 2030                2,344,841.87              December 2033             1,131,482.30
       July 2030                2,305,739.35              January 2034              1,111,288.00
      August 2030               2,267,236.10              February 2034             1,091,414.70
     September 2030             2,229,323.32               March 2034               1,071,856.30
      October 2030              2,191,994.03               April 2034               1,052,609.17
     November 2030              2,155,238.53                May 2034                1,033,667.75
     December 2030              2,119,048.08                June 2034               1,015,028.25
      January 2031              2,083,415.95                July 2034                996,686.10
     February 2031              2,048,341.46               August 2034               978,635.96
       March 2031               2,013,820.58             September 2034              960,874.19
       April 2031               1,979,831.71              October 2034               943,395.66
        May 2031                1,946,366.38              November 2034              926,196.71
       June 2031                1,913,416.84              December 2034              909,273.16
       July 2031                1,880,975.53              January 2035               892,619.83
      August 2031               1,849,036.50              February 2035              876,232.29
     September 2031             1,817,590.78               March 2035                860,105.40
      October 2031              1,786,631.00               April 2035                844,236.90
     November 2031              1,756,152.13                May 2035                 828,622.95
     December 2031              1,726,145.28                June 2035                813,259.68
      January 2032              1,696,604.80                July 2035                798,143.29
     February 2032              1,667,531.23               August 2035               783,270.02
       March 2032               1,638,918.73             September 2035              768,635.55
       April 2032               1,610,751.87              October 2035               754,236.89
        May 2032                1,583,022.19              November 2035              740,069.84
       June 2032                1,555,724.49              December 2035              726,130.32
       July 2032                1,528,852.38              January 2036               712,415.58
      August 2032               1,502,399.51              February 2036              698,922.55
     September 2032             1,476,359.65               March 2036                685,648.53
      October 2032              1,450,726.58               April 2036                672,588.63
     November 2032              1,425,494.65                May 2036                 659,738.96
     December 2032              1,400,657.67                June 2036                647,096.39
      January 2033              1,376,210.45                July 2036                634,657.80
     February 2033              1,352,151.46               August 2036               622,419.62
       March 2033               1,328,474.39             September 2036              610,378.88
       April 2033               1,305,170.01              October 2036               598,532.57
        May 2033                1,282,231.44              November 2036              586,877.66
       June 2033                1,259,654.24              December 2036              575,411.17
       July 2033                1,237,432.99              January 2037               564,131.14
      August 2033               1,215,562.33              February 2037              553,038.72
     September 2033             1,194,037.00               March 2037                542,133.13
      October 2033              1,172,851.76
     November 2033              1,152,001.58




--------------------------------------------------------------------------------





